
  September 30, 2020
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Part 17 (§§ 17.95(c) to 17.95(e))
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter I—United States Fish and Wildlife Service, Department of the Interior (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        925
        Alphabetical List of Agencies Appearing in the CFR
        945
        List of CFR Sections Affected
        955
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 17.95 refers to title 50, part 17, section 95.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Wildlife and Fisheries is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to (h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities; chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Susannah C. Hurley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. I (10-1-20 Edition)
    U.S. Fish and Wildlife Serv., Interior
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains part 17, §§ 17.95(c) to 17.95(e))
      
      
        Part
        
          
            chapter i—United States Fish and Wildlife Service, Department of the Interior (Continued)
          17
        
      
    
    
      
        
          
          CHAPTER I—UNITED STATES FISH AND WILDLIFE SERVICE, DEPARTMENT OF THE INTERIOR (CONTINUED)
        
        
          SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
        Part
        Page
        
          17
          Endangered and threatened wildlife and plants (Continued)
          5
        
      
      
        
        SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
          Pt. 17
          PART 17—ENDANGERED AND THREATENED WILDLIFE AND PLANTS (CONTINUED)
          
            
              Subpart I—Interagency Cooperation (Continued)
              Sec.
              17.95
              Critical habitat—fish and wildlife. (Continued)
            
          
          
            Authority:
            16 U.S.C. 1361-1407; 16 U.S.C. 1531-1544; 16 U.S.C. 4201-4245; Pub. L. 99-625, 100 Stat. 3500; unless otherwise noted.
          
          
            Source:
            40 FR 44415, Sept. 26, 1975, unless otherwise noted.
          
          
            Subpart I—Interagency Cooperation (Continued)
            
              Editorial Note:
              Paragraphs (a)-(b) of § 17.95 appear in 50 Part 17, §§ 17.1 to 17.95(a) and 50 Part 17, § 17.95(b).
            
            
              § 17.95
              Critical habitat—fish and wildlife. (Continued)
              (c) Reptiles.
              
              
                Culebra Island Giant Anole (Anolis roosevetti)
                
                  Note:
                  No text. Map follows:
                
                
                  EC01JN91.051
                
                Mona Boa (Epicrates monensis monensis)
                Commonwealth of Puerto Rico. Mona Island—entire island.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.052
                
                American Crocodile (Crocodylus acutus)
                
                  Florida. All land and water within the following boundary: Beginning at the easternmost tip of Turkey Point, Dade County, on the coast of Biscayne Bay; thence southeastward along a straight line to Christmas Point at the southernmost tip of Elliott Key; thence southwestward along a line following the shores of the Atlantic Ocean side of Old Rhodes Key, Palo Alto Key, Anglefish Key, Key Largo, Plantation Key, Windley Key, Upper Matecumbe Key, Lower Matecumbe Key, and Long Key, to the westernmost tip of Long Key; thence Northwestward along a straight line to the westernmost tip of Middle Cape; thence northward along the shore of the Gulf of Mexico to the north side of the mouth of Little Sable Creek; thence eastward along a straight line to the northernmost point of Nine-Mile Pond; thence northeastward along a straight line to the point of beginning.
                
                  Note:
                  No map.
                
                Mona Ground Iguana (Cyclura stejnegeri)
                
                  Commonwealth of Puerto Rico. Mona Island—entire island.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.054
                
                Coachella Valley Fringe-Toed Lizard (Uma inornata)
                
                  California. Riverside County. S1/2 Section 5, SE1/4 Section 6, E1/2 Section 7, all of sections 8 through 11, W1/2 Section 12, W1/2 Section 13, all of sections 14 through 16, E1/2 Section 17, E1/2NW1/4 Section 17, E1/2SW1/4 Section 17, all of sections 21 through 26, E1/2NW1/4, NW1/4SE1/4, E1/2SE1/4, NE1/4 Section 27, all of sections 35 and 36, T4S R6E.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.055
                
                St. Croix Ground Lizard (Ameiva polops)
                
                  U.S. Virgin Islands. Protestant Cay, roughly defined by the coordinates 64°42′15″ N. and 17°45′7.5″ W.; and Green Cay, roughly defined by the coordinates 67°37′30″ N. and 17°46′″ W.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.056
                
                Black Pinesnake (Pituophis melanoleucus lodingi)
                (1) Critical habitat units are depicted for Forrest, George, Greene, Harrison, Jones, Marion, Perry, Stone, and Wayne Counties, Mississippi, and Clarke County, Alabama, on the maps in this entry.
                (2) Within these areas, the physical or biological features essential to the conservation of black pinesnake consist of the following components:
                (i) Tract size and habitat structure. A pine forest, historically dominated by longleaf pine and maintained by frequent fire, primarily having the following characteristics:
                (A) An open canopy that sustains a reduced woody mid-story (<10 percent cover) and abundant, diverse, native herbaceous groundcover (at least 40 percent cover); and
                (B) Minimum of 5,000 ac (2,023 ha) of mostly unfragmented habitat.
                (ii) Refugia sites. Naturally burned-out or rotted-out pine stumps and their associated root system tunnels, in pine forests historically dominated by longleaf pine.
                (iii) Soils. Deep, sandy, well-drained soils characteristic of longleaf pine forests:
                (A) No flooding or ponding;
                (B) <15 percent medium and coarse gravel fragments;
                (C) >60 in (152 cm) depth to seasonal high water table;
                (D) >60 in (152 cm) depth to the hardpan;
                (E) Textural components equaling >30 percent sand and <35 percent clay; and
                (F) A slope <15 percent.

                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on March 27, 2020. In addition, State and Department of Defense lands covered under the Camp Shelby Integrated Natural Resources Management Plan (INRMP) are not considered critical habitat in Unit 3; nor are U.S. Forest Service lands within the Camp Shelby Impact Area Buffer Zone.
                (4) Critical habitat map units. Data layers defining map units were developed from USGS 7.5' quadrangles, and critical habitat units were then developed using Universal Transverse Mercator Zone 15N coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site at http://www.fws.gov/mississippiES/, at http://www.regulations.gov at Docket No. FWS-R4-ES-2014-0065, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  
                  ER26FE20.000
                
                (6) Unit 1: Ovett—Jones and Wayne Counties, Mississippi.

                (i) Unit 1 encompasses approximately 47,179 ac (19,093 ha) on Federal and private land in Jones and Wayne Counties, Mississippi. The majority of this unit (40,639 ac (16,446 ha)) is on Federal lands within the De Soto National Forest, with the remainder of the unit (6,540 ac (2,647 ha)) on private land. This unit is located between the Bogue Homo River and Thompson Creek, is approximately 2.0 mi (3.2 km) northeast of Ovett, and is mostly within the boundary of the Chickasawhay Ranger District of the De Soto National Forest. It is located just east of State Highway 15, west of Salem Road, north of the intersection of State Highway 15 and County Road 205, and approximately 1.3 mi (2.1 km) south of the intersection of Freedom Road and Forest Road.
                (ii) Map of Units 1 (Ovett) and 2 (Piney Woods Creek) follows:
                
                  ER26FE20.001
                
                
                (7) Unit 2: Piney Woods Creek—Perry and Wayne Counties, Mississippi.
                (i) Unit 2 encompasses approximately 22,389 ac (9,061 ha) on Federal and private land located primarily in Wayne County, Mississippi, with a small portion extending into Perry County, Mississippi. The majority of this unit (17,744 ac (7,181 ha)) is on Federal lands within the De Soto National Forest, with the remainder of the Unit (4,645 ac (1,880 ha)) on private land. This unit is located between Thompson Creek and Piney Woods Creek, is approximately 4.0 mi (6.4 km) west of Clara, and is mostly within the boundary of the Chickasawhay Ranger District of the De Soto National Forest. It is located 2.3 mi (3.7 km) north of the intersection of Camp Eight Road and Will Best Road, and 0.4 mi (0.6 km) southeast of the intersection of Clara-Strengthford Road and Clara-Strengthford Reservoir Road.
                (ii) Map of Unit 2 (Piney Woods Creek) is provided at paragraph (6)(ii) of this entry.
                (8) Unit 3: Cypress Creek—Greene, George, Forrest, and Perry Counties, Mississippi.
                (i) This unit is located north of Black Creek (Cypress Creek runs into part of the unit, but is not a barrier to gene flow), and is approximately 3.0 mi (4.8 km) east of McLaurin, 1.8 mi (2.9 km) south of New Augusta, and 4.6 mi (7.4 km) northwest of Benndale. Unit 3 is mostly within the installation boundary of Camp Shelby on the De Soto Ranger District of the De Soto National Forest, and is bordered by State Highways 26 and 57 and U.S. Highways 49 and 98. The majority of this unit (115,315 ac (46,666 ha)) is on Federal lands, with another 1,768 ac (716 ha) on State lands, and the remainder (14,357 ac (5,810 ha)) on private land. This unit contains 4,054 ac (1,641 ha) of State- and Department of Defense (DoD)-owned lands (covered under the Camp Shelby INRMP) that are exempted from critical habitat designation; and 14,862 ac (6,014 ha) of U.S. Forest Service-owned lands excluded from critical habitat designation.
                (ii) Map of Units 3 (Cypress Creek) and 4 (Maxie) follows:
                
                  
                  ER26FE20.002
                
                (9) Unit 4: Maxie—Forrest, Perry, and Stone Counties, Mississippi.

                (i) Subunit 4A—Forrest and Stone Counties, Mississippi. Subunit 4A is located between Double Branch and U.S. Highway 49 in Forrest and Stone Counties, Mississippi. It is 0.3 mi (4.8 km) northwest of Bond and 0.5 mi (0.8 km) southwest of Maxie, and is located mostly within the boundary of the De Soto Ranger District of the De Soto National Forest. Most of this subunit (8,914 ac (3,607 ha)) is on Federal lands within the De Soto National Forest, with the remainder of the subunit (6,303 ac (2,551 ha)) on private land.
                (ii) Subunit 4B—Forrest, Perry, and Stone Counties, Mississippi. Subunit 4B is located between Black Creek and U.S. Highway 49 in Forrest, Perry, and Stone Counties, Mississippi. It is directly adjacent to Maxie on the western border, and is located mostly within the boundary of the De Soto Ranger District of the De Soto National Forest. Most of this subunit (28,232 ac (11,425 ha)) is on Federal lands within the De Soto National Forest, with the remainder of the subunit (16,079 ac (6,507 ha)) on private land.
                (iii) Map of Unit 4 (Maxie) is provided at paragraph (8)(ii) of this entry.
                (10) Unit 5: Howison—Harrison and Stone Counties, Mississippi.
                (i) Unit 5 encompasses approximately 12,949 ac (5,240 ha) on Federal and private land in Harrison and Stone Counties, Mississippi. The majority of this unit (9,430 ac (3,816 ha)) is on Federal lands within the De Soto National Forest, with the remainder of the unit on private lands (3,519 ac (1,424 ha)). This unit is located between Tuxachanie Creek and U.S. Highway 49, approximately 0.4 mi (0.6 km) east of Howison and 1.3 mi (2 km) southeast of McHenry. The unit is bordered on the northern edge by E. McHenry Road and on the western edge by U.S. Highway 49 (buffered from the highway by at least 328 ft (100 m)).
                (ii) Map of Unit 5 (Howison) follows:
                
                  
                  ER26FE20.003
                
                (11) Unit 6: Marion County Wildlife Management Area (WMA)—Marion County, Mississippi.

                (i) Unit 6 encompasses approximately 11,856 ac (4,798 ha) on State and private land in Marion County, Mississippi. The unit is divided between State lands (5,587 ac (2,261 ha)) and private lands (6,270 ac (2,537 ha)). This unit is located between the Upper Little Creek and Lower Little Creek, 7.0 mi (11 km) southeast of Columbia. It is located 0.8 mi (1.3 km) north of State Highway 13, and 2.6 mi (4.2 km) south of U.S. Highway 98. Approximately half of Unit 6 is within the Marion County Wildlife Management Area.
                (ii) Map of Unit 6 (Marion County WMA) follows:
                
                  ER26FE20.004
                
                
                (12) Unit 7: Jones Branch—Clarke County, Alabama.
                (i) Unit 7 encompasses approximately 33,395 ac (13,515 ha) of private land in Clarke County, Alabama. This unit is bordered by Salitpa Creek to the south, Tallahatta Creek to the north, and Harris Creek to the west. It is located approximately 2.7 mi (4.3 km) southeast of Campbell and 1.1 mi (1.8 km) north of the intersection of Old Mill Pond Road and Reedy Branch Road.
                (ii) Map of Unit 7 (Jones Branch) follows:
                
                  ER26FE20.005
                
                
                (13) Unit 8: Fred T. Stimpson Special Opportunity Area (SOA)—Clarke County, Alabama.
                (i) Unit 8 encompasses approximately 5,943 ac (2,405 ha) on State and private land in Clarke County, Alabama. Over 60 percent of the unit (3,843 ac (1,555 ha)) is on State lands, with the remainder of the unit (2,100 ac (850 ha)) on private land. This unit is located between Sand Hill Creek and the Tombigbee River, is approximately 1 mi (1.6 km) north of Carlton, and is 1.0 mi (1.6 km) south of the intersection of County Road 15 and Christian Vall Road. The southern two-thirds of this unit is on the Fred T. Stimpson SOA.
                (ii) Map of Unit 8 (Fred T. Stimpson SOA) follows:
                
                  
                  ER26FE20.006
                
                New Mexican Ridge-Nosed Rattlesnake (Crotalus willardi obscurus)
                
                  New Mexico. Hidalgo County. Elevations between 6,200 feet and 8,532 feet in Bear, Indian, and Spring Canyons, Animas Mountains.
                
                  Note:
                  Map follows:
                
                
                  
                  EC01JN91.057
                
                Desert Tortoise—Mojave Population (Gopherus agassizii)
                Index map of approximate locations of critical habitat units follows:
                
                  EC01JN91.059
                
                
                  California. Areas of land as follows:
                1. Fremont-Kramer Unit. Kern, Los Angeles, and San Bernardino Counties. From BLM Maps: Victorville 1978 and Cuddeback Lake 1978. (Index map location A).
                Mt. Diablo Meridian: T. 29 S., R. 39 E., secs. 13, 14, 22-26, 35, and 36; T. 29 S., R. 40 E., secs. 12-33; T. 29 S., R. 41 E., secs. 7, 8, 17-20, 27-30, and 32-36; T. 30 S., R. 38 E., secs. 24-26, 35, and 36; T. 30 S., R. 39 E., secs. 1-36 except secs. 3-5; T. 30 S., R. 40 E., secs. 4-9 and 13-36 except those portions of secs. 13, 14, and 23 lying northwesterly of the Randsburg-Mojave Road; T. 30 S., R. 41 E., secs. 1-36 except secs. 5-8 and 20 and those portions of secs. 17 and 18 lying easterly of U.S. Hwy. 395; T. 30 S., R. 42 E., secs. 7-10, 15-22, and 27-34; T. 31 S., R. 40 E., secs. 1 and 6 except that portion of sec. 6 lying southeasterly of the Randsburg-Mojave Road; T. 31 S., R. 41 E., secs. 1-17, 20-29, and 32-36 except those portions of secs. 20, 29 and 32 lying westerly of U.S. Hwy. 395; T. 31 S., R. 42 E., secs. 3-10, 15-22, and 27-34; T. 32 S., R. 41 E., secs. 1-4, 9-16, 21-28, and 34-36 except those portions of secs. 4, 9, 16, 21, 27, 28, and 34 lying westerly of U.S. Hwy. 395; T. 32 S., R. 42 E.; T. 32 S., R. 43 E., secs. 4-9, 16-21, and 28-33.
                San Bernardino Meridian: T. 7 N., R. 5 W., secs. 2-11 and 14-18 except that portion of sec. 18 lying west of U.S. Hwy. 395; T. 7 N., R. 6 W., secs. 1-6, 12, and 13 except those portions of secs. 1, 12, and 13 lying westerly of U.S. Hwy. 395; T. 7 N., R. 7 W., secs. 1-6; T. 7 N., R. 8 W., secs. 1-4; T. 8 N., R. 4 W., secs. 6, 7, and 18; T. 8 N., R. 5 W., secs. 1-35 except secs. 24 and 25; T. 8 N., R. 6 W.; T. 8 N., R. 7 W.; T. 8 N., R. 8 W., secs. 1-28, and 33-36; T. 8 N., R. 9 W., secs. 1 and 7-24; T. 9 N., R. 4 W., secs. 2-11, 14-23, 30, and 31; T. 9 N., R. 5 W.; T. 9 N., R. 6 W.; T. 9 N., R. 7 W., secs. 1-4, 9-16, and 19-36; T. 9 N., R. 8 W., secs. 24, 25, and 31-36; T. 9 N., R. 9 W., sec. 36; T. 10 N., R. 4 W., secs. 6, 7, 18-20, and 29-34; T. 10 N., R. 5 W.; T. 10 N., R. 6 W., secs. 1-36 except sec. 6; T. 10 N., R. 7 W., secs. 9-16, 21-28, and 33-36; T. 11 N., R. 5 W., secs. 2-11, 14-23, and 26-35; T. 11 N., R. 6 W., secs. 1-36 except those portions of secs. 6, 7, 18, 19, 30, and 31 lying westerly of U.S. Hwy. 395; T. 11 N., R. 7 W., that portion of sec. 1 lying easterly U.S. Hwy. 395; T. 12 N., R. 5 W., secs. 31-35; T. 12 N., R. 6 W., secs. 31-36; T. 12 N., R. 7 W., that portion of sec. 36 lying easterly of U.S. Hwy. 395.
                
                  EC01JN91.060
                
                2. Superior-Cronese Unit. San Bernardino County. From BLM Maps: Cuddeback Lake 1978, Soda Mts. 1978, Victorville 1978, and Newberry Springs 1978. (Index map location B).
                
                Mt. Diablo Meridian: T. 29 S., R. 42 E., secs. 35 and 36; T. 29 S., R. 43 E., secs. 25, 26, and 31-36; T. 29 S., R. 44 E., secs. 20-36; T. 29 S., R. 45 E., secs. 14-16, 19-23, and 25-36; T. 29 S., R. 46 E., secs. 30-32; T. 30 S., R. 42 E., secs. 1, 2, 11-14, 23-26, 35, and 36; T. 30 S., R. 43 E.; T. 30 S., R. 44 E.; T. 30 S., R. 45 E.; T. 30 S., R. 46 E., secs. 3-36; T. 30 S., R. 47 E., secs. 7-10, 15-22, and 27-34; T. 31 S., R. 42 E., secs. 1, 2, 11-14, 23-26, 35, and 36; T. 31 S., R. 43 E.; T. 31 S., R. 44 E.; T. 31 S., R. 45 E.; T. 31 S., R. 46 E.; T. 31 S., R. 47 E., secs. 3-10, 15-22, and 27-34; T. 32 S., R. 43 E., secs. 1-3, 10-15, 22-27, and 34-36; T. 32 S., R. 44 E.; T. 32 S., R. 45 E.; T. 32 S., R. 46 E.; T. 32 S., R. 47 E., secs. 3-10, 15-22, and 27-34.
                San Bernardino Meridian: T. 9 N., R. 1 W., those portions of secs. 1 and 2 lying northerly of Interstate Hwy. 15; T. 9 N., R. 1 E., that portion of sec. 6 lying northerly of Interstate Hwy. 15; T. 10 N., R. 2 W., secs. 1-29; T. 10 N., R. 1 W., secs. 1-28, 30, and 33-36 except those portions of secs. 33-35 lying southwesterly of Interstate Hwy. 15; T. 10 N., R. 1 E., secs. 18, 19, 30, and 31; T. 10 N., R. 2 E., secs. 1-5, 8-17, and 22-34 except those portions of secs. 25, 26, and 34 lying southeasterly of Interstate Hwy. 15; T. 10 N., R. 3 E., secs. 1-12, 14-21, and 30 except those portions of secs. 11, 12, 14-16, 19-21, and 30 lying southeasterly of Interstate Hwy. 15; T. 10 N., R. 4 E., those portions of secs. 5-7 lying northwesterly of Interstate Hwy. 15; T. 11 N., R. 5 W., secs. 1 and 12; T. 11 N., R. 4 W., secs. 1-7, 9, 11, and 12; T. 11 N., R. 3 W., secs. 1-18; T. 11 N., R. 2 W.; T. 11 N., R. 1 W.; T. 11 N., R. 1 E., secs. 1-31; T. 11 N., R. 2 E., secs. 1-36 except sec. 31; T. 11 N., R. 3 E.; T. 11 N., R. 4 E., secs. 1-34 except those portions of secs. 25, 26, 33, and 34 lying southeasterly of Interstate Hwy. 15; T. 11 N., R. 5 E., secs. 1-11 and 15-20 except those portions of secs. 1, 2, 10, 11, 15-17, 19, and 20 lying southeasterly of Interstate Hwy. 15; T. 12 N., R. 5 W., sec. 36; T. 12 N., R. 4 W., secs. 31-36; T. 12 N., R. 3 W., secs. 31-36; T. 12 N., R. 2 W., secs. 31-36; T. 12 N., R. 1 W., secs. 31-36; T. 12 N., R. 1 E.; T. 12 N., R. 2 E., secs. 3-36; T. 12 N., R. 3 E., secs. 7-36; T. 12 N., R. 4 E., secs. 7-36; T. 12 N., R. 5 E., secs. 1-5 and 7-36; T. 12 N., R. 6 E., secs. 5-9, 15-22, and 27-34 except those portions of secs. 31-34 lying southerly of Interstate Hwy. 15; T. 13 N., R. 1 E.; T. 13 N., R. 2 E., secs. 19 and 29-34; T. 13 N., R. 5 E., secs. 26-28 and 32-36; T. 14 N., R. 1 E., secs. 5-10, 15-23, and 24-36.
                
                  EC01JN91.061
                
                3. Ord-Rodman Unit. San Bernardino County. From BLM Maps: Newberry Springs 1978 and Victorville 1978. (Index map location C).
                San Bernardino Meridian: T. 6 N., R. 1 E., secs. 1-6, 10-15, 22-27, and 34-36; T. 6 N., R. 2 E., secs. 1-11, 14-22, and 28-33; T. 7 N., R. 1 W., secs. 1-4, 9-15, 22-26, 35, and 36 except those portions of secs. 4, 9, 10, 15, 22, 23, 26, and 35 lying southwesterly of State Hwy. 247; T. 7 N., R. 1 E.; T. 7 N., R. 2 E.; T. 7 N., R. 3 E.; T. 7 N., R. 4 E.; T. 7 N., R. 5 E., secs. 4-9 and 17-19 except those portions of secs. 4, 8, 9, and 17-19 lying southerly of the northern boundary of Twentynine Palms Marine Corps Base; T. 8 N., R. 1 W., secs. 1-18, 20-29, and 32-36 except those portions of secs. 6, 7, 17, 18, 20, 29, 32, and 33 lying southwesterly of State Hwy. 247; T. 8 N., R. 1 E.; T. 8 N., R. 2 E., secs. 2-36; T. 8 N., R. 3 E., secs. 7 and 18-36; T. 8 N., R. 4 E., secs. 13-16 and 18-36; T. 8 N., R. 5 E., secs. 16-18, 19-21, 28-30, and 31-33 except those portions of secs. 16 and 17 lying northerly of Interstate Hwy. 40; T. 8 N., R. 6 E., secs. 18-21 and 27-36 except those portions of secs. 18-21, 27, 28, 34, and 35 lying northerly of Interstate Hwy. 40; T. 9 N., R. 1 W., secs. 19, 20, and 25-36 except those portions of secs. 19, 20, and 29-31 lying westerly of State Hwy. 247; T. 9 N., R. 1 E., secs. 25-36 except those portions of secs. 25-27 lying northerly of Interstate Hwy. 40; T. 9 N., R. 2 E., secs. 27-35 except those portions of secs. 27-30 lying northerly of Interstate Hwy. 40.
                
                  EC01JN91.062
                
                
                4. Chuckwalla Unit. Imperial and Riverside Counties. From BLM Maps: Chuckwalla #18 1978, Parker-Blythe #16 1978, Salton Sea #20 1978, and Midway Well #21 1979. (Index map location D).
                San Bernardino Meridian: T. 3 S., R. 13 E., secs. 19-21 and 27-35; T. 4 S., R. 8 E., secs. 1-6, 8-16, 22-26, and 36; T. 4 S., R. 9 E., secs. 6-10, and 15-36; T. 4 S., R. 10 E., secs. 19-21, and 27-34; T. 4 S., R. 13 E., secs. 2-36 except secs. 12 and 13; T. 4 S., R. 14 E., secs. 27-36; T. 4 S., R. 15 E., secs. 31 and 32; T. 5 S., R. 9 E., secs. 1-4, 12, 13, and 24; T. 5 S., R. 10 E., secs. 2-36 except sec. 31; T. 5 S., R. 11 E., secs. 19-21 and 28-33; T. 5 S., R. 12 E., sec. 36; T. 5 S., R. 13 E., secs. 1-36 except secs. 6 and 7; T. 5 S., R. 14 E.; T. 5 S., R. 15 E., secs. 4-9, 16-21, 25, S 1/2 sec. 26, S 1/2 sec. 27, and secs. 28-36; T. 5 S., R. 16 E., secs. 28-35; T. 6 S., R. 10 E., secs. 1-4, 9-16, 21-26, 35 and 36; T. 6 S., R. 11 E., secs. 4-36; T. 6 S., R. 12 E.; T. 6 S., R. 13 E.; T. 6 S., R. 14 E.; T. 6 S., R. 15 E.; T. 6 S., R. 16 E.; T. 6 S., R. 17 E., secs. 5-9, and 14-36; T. 6 S., R. 18 E., secs. 29-36; T. 6 S., R. 19 E., secs. 31-36; T. 6 S., R. 20 E., secs. 31-34; T. 7 S., R. 11 E., sec. 1; T. 7 S., R. 12 E., secs. 1-6, 9-15, and 23-25; T. 7 S., R. 13 E., secs. 1-30 and 31-36; T. 7 S., R. 14 E.; T. 7 S., R. 15 E.; T. 7 S., R. 16 E.; T. 7 S., R. 17 E.; T. 7 S., R. 18 E.; T. 7 S., R. 19 E.; T. 7 S., R. 20 E., secs. 3-10, 14-23, and 26-35; T. 8 S., R. 13 E., secs. 1, 2, and 11-14; T. 8 S., R. 14 E., secs. 1-18, and secs. 21-26; T. 8 S., R. 15 E., secs. 1-30 and 34-36; T. 8 S., R. 16 E.; T. 8 S., R. 17 E.; T. 8 S., R. 18 E.; T. 8 S., R. 19 E.; T. 8 S., R. 20 E., secs. 3-10, 15-22, and 28-33; T. 9 S., R. 15 E., sec. 1; T. 9 S., R. 16 E., secs. 1-17, 20-29, and 32-36; T. 9 S., R. 17 E.; T. 9 S., R. 18 E.; T. 9 S., R. 19 E.; T. 9 S., R. 20 E., secs. 5-8, 17-20, and 29-33; T. 10 S., R. 16 E., secs. 1-5, 9-16, and 22-26; T. 10 S., R. 17 E.; T. 10 S., R. 18 E.; T. 10 S., R. 19 E.; T. 10 S., R. 20 E., secs. 3-36; T. 10 S., R. 21 E., secs. 18-21 and 28-34; T. 10 1/2 S., R. 21 E., secs. 31-33; T. 11 S., R. 17 E., secs. 1-5 and 8-15; T. 11 S., R. 18 E., secs. 1-24; T. 11 S., R. 19 E., secs. 1-26, 35, and 36; T. 11 S., R. 20 E., secs. 1-23 and 26-34; T. 11 S., R. 21 E., secs. 4-8; T. 12 S., R. 19 E., secs. 1, 2, 11-14, 23-26, 35, and 36; T. 12 S., R. 20 E., secs. 3-10, 15-22, and 27-34; T. 13 S., R. 19 E., secs. 1, 2, 11, 12, 22-27, and 34-36; T. 13 S., R. 20 E., secs. 3-10, 14-23, and 26-34.
                
                  EC01JN91.063
                
                5. Pinto Mountain Unit. Riverside and San Bernardino Counties. From BLM Maps: Yucca Valley 1982, Sheep Hole Mountains 1978, Chuckwalla 1978, and Palm Springs #17 1978. (Index map location E).
                San Bernardino Meridian: T. 1 S., R. 9 E., secs. 10-15, 24, 25, and 36; T. 1 S., R. 10 E., secs. 7-36; T. 1 S., R. 11 E., secs. 7-36; T. 1 S., R. 12 E., secs. 7-36 except sec. 12; T. 1 S., R. 13 E., secs. 13-36; T. 1 S., R. 14 E., secs. 13-32; T. 1 S., R. 15 E., secs. 13-30 and 36; T. 1 S., R. 16 E., secs. 18, 19, and 30-32; T. 2 S., R. 9 E., secs. 1, 12, and 13; T. 2 S., R. 10 E., secs. 1-24; T. 2 S., R. 11 E., secs. 1-24; T. 2 S., R. 12 E., secs. 1-22 except sec. 13; T. 2 S., R. 13 E., secs. 3-6; T. 2 S., R. 15 E., sec. 1; T. 2 S., R. 16 E., secs. 4-9, 16, 17, 20, 21, 28, 29, 32, and 33; T. 3 S., R. 16 E., secs. 4, 5, 8, and 9.
                
                  EC01JN91.064
                
                6. Chemehuevi Unit. San Bernardino County. From BLM Maps: Sheep Hole Mts. 1978, Parker 1979, Needles 1978, and Amboy 1991. (Index map location F).

                San Bernardino Meridian: T. 1 S., R. 22 E., those portions of secs. 3-5 lying northwesterly of the Atchison Topeka and Santa Fe Railroad; T. 1 S., R. 23 E., those portions of secs. 1-3 lying northerly of the Atchison Topeka and Santa Fe Railroad except that portion of sec. 1 lying easterly of U.S. Hwy. 95; T. 1 N., R. 22 E., secs. 1-4, 9-16, 20-29, and 32-36 except those portions of secs. 34-36 lying southerly of the Atchison Topeka and Santa Fe Railroad; T. 1 N., R. 23 E., secs. 1-36 except those portions of secs. 31-34 lying southerly of Atchison Topeka and Santa Fe Railroad; T. 1 N., R. 24 E., secs. 4-9, 16-21, and 29-31; T. 2 N., R. 18 E., secs. 1-5, and 9-14; T. 2 N., R. 19 E., secs. 2-10, and 16-18; T. 2 N., R. 22 E., secs. 1-5, 8-16, 21-28, and 33-36; T. 2 N., R. 23 E., secs. 5-8, 17-21, and 26-36; T. 2 N., R. 24 E., secs. 31 and 32; T. 3 N., R. 17 E., secs. 12, 13, 24, and 25; T. 3 N., R. 18 E.; T. 3 N., R. 19 E., secs. 1-35; T. 3 N., R. 20 E., secs. 5-8, 18, and 19; T. 3 N., R. 21 E., secs. 1-5, 9-16, 23, and 24; T. 3 N., R. 22 E., secs. 1-36 except sec. 31; T. 3 N., R. 23 E., secs. 2-11, 14-22, and 28-32; T. 4 N., R. 18 E., secs. 1, 2, 10-15, 21-28, and 32-36; T. 4 N., R. 19 E.; T. 4 N., R. 20 E., secs. 1-12, 16-20, and 29-32; T. 4 N., R. 21 E., secs. 1-17, 20-29, and 32-36; T. 4 N., R. 22 E.; T. 4 N., R. 23 E., secs. 1-35; T. 4 N., R. 24 E., Secs 6, 7, 18, and 19; T. 5 N., R. 15 E., secs. 1-6; T. 5 N., R. 16 E., secs. 4-6; T. 5 N., R. 18 E., secs. 1-6, 8-17, 22-26, 35, and 36; T. 5 N., R. 19 E.; T. 5 N., R. 20 E.; T. 5 N., R. 21 E.; T. 5 N., R. 22 E., secs. 2-36; (Unsurveyed) T. 5 N., R. 23 E., protracted secs. 19, and 29-33; T. 6 N., R. 14 E., secs. 1-3, 10-15, and 23-25; T. 6 N., R. 15 E.; T. 6 N., R. 16 E., secs. 1-23, and 27-34; T. 6 N., R. 17 E., secs. 1-18, 22-26, and 36; T. 6 N., R. 18 E.; T. 6 N., R. 19 E.; T. 6 N., R. 20 E.; T. 6 N., R. 21 E.; T. 6 N., R. 22 E., secs. 3-10, 15-23, and 26-35; T. 7 N., R. 14 E., secs. 1-5, 8-17, 21-28, and 33-36; T. 7 N., R. 15 E.; T. 7 N., R. 16 E.; T. 7 N., R. 17 E.; T. 7 N., R. 18 E.; T. 7 N., R. 19 E.; T. 7 N., R. 20 E.; T. 7 N., R. 21 E.; T. 7 N., R. 22 E., secs. 18-20, and 28-34; T. 8 N., R. 14 E., secs. 13, 23-28, and 31-36 except those portions of secs. 13, 23, 24, 26, 27, 28, 31, 32, and 33 lying northwesterly of Interstate Hwy. 40; T. 8 N., R. 15 E., secs. 9-36 except those portions of secs. 9-12, 17, and 18 lying northwesterly of Interstate Hwy. 40; T. 8 N., R. 16 E., secs. 1, 2, and 7-36 except those portions of secs. 1, 2, and 7-10 and 11 lying northerly of Interstate Hwy. 40; T. 8 N., R. 17 E., secs. 1-36 except those portions of secs. 1-6 lying northerly of Interstate Hwy. 40; T. 8 N., R. 18 E., secs. 1-36 except that portion of sec. 6 lying northerly of Interstate Hwy. 40; T. 8 N., R. 19 E.; T. 8 N., R. 20 E.; T. 8 N., R. 21 E., secs. 7, 17-21, and 27-35; T. 9 N., R. 18 E., those portions of secs. 31-36 lying southerly of Interstate Hwy. 40; T. 9 N., R. 19 E., secs. 23-29 and 31-36 except those portions of secs. 23, 24, 26-29, 31, and 32 lying northerly of Interstate Hwy. 40; T. 9 N., R. 20 E., secs. 19, 20, and 29-33 except those portions of secs. 19 and 20 lying northerly of Interstate Hwy. 40 and S1/2 S1/2 sec. 27, SW1/4 SW1/4 sec. 26, and W1/2 W1/2 sec. 35.
                
                  EC01JN91.065
                
                7. Ivanpah Unit. San Bernardino County. From BLM Maps: Amboy 1991, Ivanpah 1979, and Mesquite Lake 1990. (Index map location G).
                San Bernardino Meridian: T. 9 N., R. 12 E., secs. 1, 2, 11-14, and 24; T. 9 N., R. 13 E., secs. 4-9, 16-21, and 28-30; T. 10 N., R. 12 E., secs. 25, 35, and 36; T. 10 N., R. 13 E., secs. 3-10, 16-21, and 28-33; T. 11 N., R. 12 E., secs. 1, 12, 13, 24, 25, and 36; T. 11 N., R. 13 E., secs. 1-12, 15-21, and 28-33; T. 11 N., R. 14 E., sec. 6; T. 12 N., R. 11 E., secs. 1-5 and 9-15; T. 12 N., R. 12 E., secs. 1-18, 21-27, 35, and 36; T. 12 N., R. 13 E.; T. 12 N., R. 14 E., secs. 4-9, 16-21, and 29-32; T. 13 N., R. 10 E., secs. 1-5, 10-14, 24, and 25; T. 13 N., R. 11 E.; T. 13 N., R. 12 E.; T. 13 N., R. 13 E.; T. 13 N., R. 14 E., secs. 3-9, 16-21, and 28-33; T. 14 N., R. 9 E., secs. 1, 12, 13, and 24; T. 14 N., R. 10 E.; (Unsurveyed) T. 14 N., R. 11 E., Protracted secs. 1-35; T. 14 N., R. 11 E., sec. 36; T. 14 N., R. 12 E.; T. 14 N., R. 13 E.; T. 14 N., R. 14 E., secs. 1-5, 8-17, and 19-35; T. 14 N., R. 15 E., secs. 1-12, and 14-22; T. 14 N., R. 16 E., sec. 6; T. 15 N., R. 9 E., secs. 24, 25, and 36; T. 15 N., R. 10 E., secs. 1-36 except sec. 6; T. 15 N., R. 11 E.; T. 15 N., R. 12 E.; T. 15 N., R. 13 E., secs. 3-11 and 14-36; T. 15 N., R. 14 E., secs. 12, 13, 23-28, and 33-36; T. 15 N., R. 15 E.; T. 15 N., R. 16 E., secs. 1-11, 14-22, and 28-33; T. 151/2 N., R. 14 E., secs. 24 and 25; T. 151/2 N., R. 15 E., secs. 19-36; T. 151/2 N., R. 16 E., secs. 19-35; T. 16 N., R. 10 E., secs. 25, 35, and 36; T. 16 N., R. 11 E.; T. 16 N., R. 12 E.; T. 16 N., R. 121/2 E., secs. 12, 13, 24, 25, and 36; T. 16 N., R. 13 E., secs. 7, 17-20, and 29-33; T. 16 N., R. 14 E., secs. 24, 25, 35, and 36 except those portions of secs. 24 and 35 lying northwesterly of Interstate Hwy. 15; T. 16 N., R. 15 E., secs. 1-3, 10-14, and 23-36; T. 16 N., R. 16 E., secs. 6-8, 16-22, and 26-36; T. 17 N., R. 11 E., secs. 1-5, 8-17, 20-29, and 31-36; T. 17 N., R. 12 E., secs. 3-10, 14-23, and 26-36; T. 18 N., R. 11 E., secs. 13, 14, 22-28, and 33-36; T. 18 N., R. 12 E., secs. 18-20, and 28-33.
                
                  
                  EC01JN91.066
                
                8. Piute-Eldorado Unit. San Bernardino County. From BLM Maps: Amboy 1991, Needles 1978, and Ivanpah 1979. (Index map location H).
                San Bernardino Meridian: T. 8 N., R. 14 E., secs. 1-4, 8-17, 19-24, 26-30, 32, and 33 except those portions of secs. 13, 23, 24, 26-28, 32, and 33 lying southeasterly of Interstate Hwy. 40; T. 8 N., R. 15 E., secs. 1-12, 17, and 18 except those portions of secs. 1, 8-12, 17, and 18 lying southeasterly of Interstate Hwy. 40; T. 8 N., R. 16 E., secs. 1-10 except those portions of sections 1-3 and 6-10 lying southerly of Interstate Hwy. 40; T. 8 N., R. 17 E., those portions of secs. 1-6 lying northerly of Interstate Hwy. 40; T. 9 N., R. 14 E., secs. 1-3, 10-15, 22-28, and 33-36; T. 9 N., R. 15 E.; T. 9 N., R. 16 E.; T. 9 N., R. 17 E., secs. 1-36 except that portion of sec. 36 lying southerly of Interstate Hwy. 40; T. 9 N., R. 18 E., secs. 1-36 except those portions of secs. 31-36 lying southerly of Interstate Hwy. 40; T. 9 N., R. 19 E., secs. 1-24 and 26-32 except those portions of secs. 26-29, 31, and 32 lying southerly of Interstate Hwy. 40; T. 9 N., R. 20 E., secs. 3-8 and 17-20 except those portions of secs. 19 and 20 lying southerly of Interstate Hwy. 40; T. 10 N., R. 14 E., secs. 11-14, 22-27, and 34-36; T. 10 N., R. 15 E., secs. 1-3, 9-16, and 18-36; T. 10 N., R. 16 E.; T. 10 N., R. 17 E.; T. 10 N., R. 18 E.; T. 10 N., R. 19 E.; T. 10 N., R. 20 E.; T. 10 N., R. 21 E., secs. 3-10, 15-22, and 28-31; T. 11 N., R. 15 E., secs. 9, 15, 16, 21, 22, 25-29, and 33-36; T. 11 N., R. 16 E., secs. 9, 15, 16, 21-23, 25-28, 31, and 33-36; T. 11 N., R. 17 E., secs. 8, 12-17, and 19-36; T. 11 N., R. 18 E., secs. 1-4 and 7-36; T. 11 N., R. 19 E., secs. 1-13, 18, 19, 23-27, and 29-36; T. 11 N., R. 20 E., secs. 1-11, 14-23, and 26-35; T. 12 N., R. 19 E.; T. 12 N., R. 20 E., secs. 3-11 and 13-36; T. 12 N., R. 21 E., secs. 19, 30, and 31; T. 13 N., R. 19 E., secs. 3-11 and 13-36; T. 13 N., R. 20 E., secs. 19 and 29-33; T. 14 N., R. 19 E., secs. 19 and 29-33.
                
                  EC01JN91.067
                
                Nevada. Areas of land as follows:
                9. Piute-Eldorado Unit. Clark County. From BLM Maps: Mesquite Lake 1990, Boulder City 1978, Ivanpah 1979, and Davis Dam 1979. (Index map location H).

                Mt. Diablo Meridian: T. 23 S., R. 64 E., secs. 31-36 except that portion of sec. 31 lying northwesterly of the powerline and also except those portions of secs. 34-36 lying northeasterly of the powerline; T. 23 1/2 S., R. 64 E., secs. 31-36 except that portion of sec. 31 lying northwesterly of the powerline; T. 23 1/2 S., R. 65 E., that portion of sec. 31 lying southwesterly of the powerline; T. 24 S., R. 63 E., secs. 1, 2, 11-15, 22-28, and 33-36 except those portions of secs. 1, 2, 11, 14, and 15 lying northwesterly of the powerline and those portions of secs. 22, 27, 28, and 33 lying northwesterly of U.S. Hwy. 95; T. 24 S., R. 64 E.; T. 24 S., R. 65 E., secs. 6, 7, 18, 19, 30, and 31; T. 25 S., R. 61 E., secs. 13-15, E 1/2 sec. 16, E 1/2 sec. 21, secs. 22-27, E 1/2 sec. 28, secs. 35 and 36; T. 25 S., R. 62 E., secs. 4-9, and secs. 16-36; T. 25 S., R. 63 E., secs. 1-4, 9-16, and 19-36 except those portions of secs. 4, 9, and 16 lying northwesterly of U.S. Hwy. 95; T. 25 S., R. 64 E., secs. 1-35 except secs. 13, 24, and 25,; T. 25 S. R. 65 E., sec. 6; T. 26 S., R. 61 E., secs. 1, 2, 11-14, 24, 25, and 36; T. 26 S., R. 62 E., secs. 1-36 except secs. 28 and 33; T. 26 S., R. 63 E., secs. 2-36 except sec. 12; T. 26 S., R. 64 E., secs. 18-20, and 29-33; T. 27 S., R. 62 E., secs. 1-3, 5-8, 10-15, 22-26, 35, and 36; T. 27 S., R. 62 1/2 E., secs. 1, 12, 13, 24, 25, and 36; T. 27 S., R. 63 E.; T. 27 S., R. 64 E., secs. 4-9, 16-21, and 26-36; T. 27 S., R. 65 E., secs. 31-35; T. 28 S., R. 62 E., secs. 1-3, 9-16, 21-28, and 33-36; T. 28 S., R. 63 E., secs. 1-20, and 29-32; T. 28 S., R. 64 E., secs. 1-18, 21-26, 35, and 36; T. 28 S., R. 65 E., secs. 2-11, 14-21, and 28-35; T. 29 S., R. 62 E., secs. 1-4, 9-16, 21-28, 34, 35 and 36; T. 29 S., R. 63 E., secs. 5-10, 15-23, and 26-36; T. 29 S., R. 64 E., secs. 1-3, 9-16, 21-28, and 31-36; T. 29 S., R. 65 E., secs. 2-36 except secs. 12 and 13; T. 29 S., R. 66 E., secs. 30-32; T. 30 S., R. 62 E., secs. 1, 2, and 11-14; T. 30 S., R. 63 E., secs. 1-36 except secs. 30 and 31; T. 30 S., R. 64 E.; T. 30 S., R. 65 E., secs. 1-26, 30, 31, 35, and 36; T. 30 S., R. 66 E., secs. 4-9, 16-21, and 28-33; T. 31 S., R. 63 E., secs. 1-5, 8-16, 22-26, and 36; T. 31 S., R. 64 E.; T. 31 S., R. 65 E., secs. 1, 2, 6, 11-14, and 23-36 except that portion of sec. 36 lying southwesterly of State Hwy. 163; T. 31 S., R. 66 E., secs. 3-10, 15-22, and 27-34 except that portion of sec. 31 lying southwesterly of State Hwy. 163; T. 32 S., R. 64 E., secs. 1-6, 8-16, 22-26, and 36; T. 32 S., R. 65 E., secs. 1-12, 17-20, and 29-32 except those portions of secs. 1 and 9-12 lying southeasterly or easterly of State Hwy. 163; T. 32 S., R. 66 E., those portions of secs. 3-6 lying northerly of State Hwy. 163; T. 33 S., R. 65 E., sec. 5.
                
                  EC01JN91.068
                
                10. Mormon Mesa Unit. Clark and Lincoln Counties. From BLM Maps: Pahranagat 1978, Clover Mts. 1978, Overton 1978, Indian Springs 1979, Lake Mead 1979, and Las Vegas 1986. (Index map location I).
                Mt. Diablo Meridian: T. 9 S., R. 62 E., secs. 13-15, 22-27, and 34-36 except those portions of secs. 15, 22, 27, and 34 lying westerly of the easterly boundary line of the Desert National Wildlife Range; T. 9 S., R. 63 E., secs. 18, 19, 30, and 31; T. 10 S., R. 62 E., secs. 1, 2, 11-14, 23-25, and 36 except those portions of secs. 14, 23, 35, and 36 lying westerly of the easterly boundary line of the Desert National Wildlife Range; T. 10 S., R. 63 E., secs. 6, 7, 13-15, 18-20, and 22-36; T. 10 S., R. 64 E., secs. 13-24 and 26-34; T. 10 S., R. 65 E., secs. 18, and 19; T. 11 S., R. 62 E., that portion of sec. 1 lying easterly of the easterly boundary line of the Desert National Wildlife Range; T. 11 S., R. 63 E.; T. 11 S., R. 64 E., secs. 4-9, 17-20, 30, and 31; T. 11 S., R. 66 E., secs. 31-36; T. 12 S., R. 63 E.; T. 12 S., R. 64 E., secs. 6, 7, and 25-36; T. 12 S., R. 65 E., secs. 1, 12, 13, and 24-36 except those portions of secs. 1, 2, 13, and 24 lying westerly of Union Pacific Railroad; T. 12 S., R. 66 E.; T. 12 S., R. 67 E., secs. 6-8, 16-22, and 27-33; T. 12 S., R. 68 E., secs. 23-29 and 31-36; T. 12 S., R. 69 E., secs. 1-5, 8-17, and 19-36; T. 121/2 S., R. 62 E., that portion of sec. 36 lying easterly of the easterly boundary line of the Desert National Wildlife Range; T. 13 S., R. 62 E., those portions of secs. 1, 12, 13, 24, and 25 lying easterly of the easterly line of the Desert National Wildlife Range; T. 13 S., R. 63 E.; T. 13 S., R. 64 E.; T. 13 S., R. 65 E., secs. 1-24, N 1/2 26, N 1/2 27, N 1/2 and SW 1/4 sec. 28, 29-32, and W 1/2 33; T. 13 S., R. 66 E., secs. 1-26, W 1/2 sec. 27, 35, and 36; T. 13 S., R. 67 E.; T. 13 S., R. 68 E., secs. 1-36 except those portions of secs. 25 and 33-36 lying southeasterly of Interstate Hwy. 15; T. 13 S., R. 69 E., secs. 1-30 except those portions of secs. 25-30 lying southerly of Interstate Hwy. 15; T. 13 S., R. 70 E., secs. 6, 7, 18, 19, 30, and 31 except those portions of secs. 30 and 31 lying southerly of Interstate Hwy. 15; T. 131/2 S., R. 63 E., secs. 31-36; T. 131/2 S., R. 64 E., secs. 31-36 except that portion of sec. 36 lying southwesterly of State Hwy. 168; T. 14 S., R. 63 E., secs. 1-23, and 26-35; T. 14 S., R. 64 E., secs. 2-6, 8-11, 15, and 16; T. 14 S., R. 66 E., secs. 1, E 1/2 sec. 2, 12, E 1/2 sec. 13, and E 1/2 sec. 24; T. 14 S., R. 67 E., secs. 1-12 and 14-22 except those portions of secs. 12, 14, 15, 21, and 22 lying southerly of Interstate Hwy. 15; T. 14 S., R. 68 E., those portions of secs. 4-7 lying northwesterly of Interstate Hwy. 15; T. 15 S., R. 63 E., secs. 2-11, 14-22, and 27-34; T. 16 S., R. 63 E., secs. 3-10, 15-22, and 28-33; T. 17 S., R. 63 E., secs. 7-9, 16-21, and 28-32 except those portions of secs. 29 and 32 lying easterly of the westerly boundary line of the Apex Disposal Road; T. 18 S., R. 63 E., secs. 5-8, 17-19, and 29-31 except those portions of secs. 5, 8, 17-19, and 29-31 lying easterly of the westerly boundary line of the Apex Disposal Road and that portion of sec. 31 lying westerly of the easterly boundary line of Desert National Wildlife Range.
                
                  EC01JN91.069
                
                11. Gold Butte-Pakoon Unit. Clark County. From BLM Maps: Overton 1978 and Lake Mead 1979. (Index map location J).
                
                Mt. Diablo Meridian: T. 13 S., R. 71 E., secs. 32-34; T. 14 S., R. 69 E., secs. 24-26, and 34-36; T. 14 S., R. 70 E., secs. 1, and 10-36; T. 14 S., R. 71 E., secs. 3-10, 15-22, and 27-34; T. 15 S., R. 69 E., secs. 1-3, 9-16, 21-28, and 33-36; T. 15 S., R. 70 E., secs. 2-11, 15-22, and 28-33; T. 16 S., R. 69 E., secs. 1-36 except secs. 6, 7, and 29-32; T. 16 S., R. 70 E., secs. 4-36 except sec. 12; T. 16 S., R. 71 E., secs. 19, and 29-32; T. 17 S., R. 69 E., secs. 1-3, 11-14, 24, 25, and 36; T. 17 S., R. 70 E.; T. 17 S., R. 71 E., secs. 4-10, 15-22, and 27-34; T. 18 S., R. 69 E., sec. 1; T. 18 S., R. 70 E., secs. 1-6, 10-15, 22-27, and 34-36; T. 18 S., R. 71 E., secs. 3-10, 15-22, and 27-34; T. 19 S., R. 71 E., secs. 3, 4, 9, 10, 15, 16, 21, 22, 27, 28, 33 and 34; T. 20 S., R. 71 E., secs. 3 and 4.
                
                  EC01JN91.070
                
                12. Beaver Dam Slope Unit. Lincoln County. From BLM Maps: Clover Mountains 1978 and Overton 1978. (Index map location K).
                Mt. Diablo Meridian: T. 8 1/2 S., R. 71 E., that portion of sec. 34 lying south of a westerly extension of the north line of sec. 26, T. 41 S., R. 20 W. (Salt Lake Meridian), Washington County, Utah; T. 9 S., R. 71 E., secs. 3, 10, 15-17, 20-22, 27-29, and 32-34; T. 10 S., R. 70 E., secs. 19-36; T. 10 S., R. 71 E., secs. 3-5, 7-10, 15-22, and 27-34; T. 11 S., R. 70 E.; T. 11 S., R. 71 E., secs. 3-10, 15-22, and 27-34; T. 12 S., R. 70 E., secs. 1-12, 14-23, and 28-33; T. 12 S., R. 71 E., secs. 3-10.
                
                  EC01JN91.071
                
                Utah. Areas of land as follows:
                13. Beaver Dam Slope Unit. Washington County. From BLM Maps: St. George 1980 and Clover Mts. 1978. (Index map location K).
                Salt Lake Meridian: T. 40 S., R. 19 W., S 1/2 sec. 28, S 1/2 sec. 29, S 1/2 sec. 31, secs. 32 and 33; T. 41 S., R. 19 W., S 1/2 sec. 2, S 1/2 sec. 3, secs. 4, 5, 6, E 1/2 sec. 7, secs. 8-11, 15-17, E 1/2 sec. 18, and secs. 19-22, and 28-33; T. 41 S., R. 20 W., E 1/2 sec. 1, secs. 24-26, 35, and 36; T. 42 S., R. 19 W., secs. 4-9, 16-22, and 27-34; T. 42 S., R. 20 W., secs. 1, 2, 11-14, 23-26, 35, and 36; T. 43 S., R. 18 W., secs. 7, 8, S 1/2 sec. 16, secs. 17-21, and 27-34; T. 43 S., R. 19 W., secs. 1-36 except N 1/2 sec. 1; T. 43 S., R. 20 W., secs. 1, 2, 11-14, 23-26, 35, and 36.
                
                  EC01JN91.072
                
                14. Upper Virgin River Unit. Washington County. From BLM Map: St. George 1980. (Index map location L).

                Salt Lake Meridian: T. 41 S., R. 13 W., secs. 17-21 except NW 1/4 NW 1/4 sec. 18, also W 1/2 and W 1/2 E 1/2 sec. 27, sec. 28 except that portion lying westerly of Gould Wash, N 1/2 sec. 29, N 1/2 sec. 30, N 1/2 N 1/2 sec. 33 except that portion lying westerly of Gould Wash, and N 1/2 NW 1/4 and NW 1/4 NE 1/4 sec. 34; T. 41 S., R. 14 W., S 1/2 S 1/2 and NE 1/4 SE 1/4 and SE 1/4 NE 1/4 sec. 13, that portion of sec. 14 lying westerly of Red Cliff Road, secs. 15-17 except N 1/2 NW 1/4 and SW 1/4 NW 1/4 sec. 17, secs. 19-22, that portion of sec. 23 lying westerly of Red Cliff Road and westerly of Interstate Hwy. 15, sec. 24, E 1/2 and N 1/2 SE 1/4 and SW 1/4 SE 1/4 sec. 25, and those portions of secs. 26, 27, and 32-34 lying northwesterly of Interstate Hwy. 15; T. 41 S., R. 15 W., secs. 14, 19, 20, and 22-36; T. 41 S., R. 16 W., secs. 4, 9, 10, S 1/2 sec. 14, 15-16, 19, 21, W 1/2 sec. 22, secs. 24-25 except W 1/2 SW 1/4 sec. 24 and W 1/2 NW 1/4 and NW 1/4 SW 1/4 sec. 25, and W 1/2 W 1/2 sec. 25, SW 1/4 NE 1/4 and NW 1/4 NW 1/4 and S 1/2 NW 1/4 and SW 1/4 and W 1/2 SE 1/4 sec. 27, E 1/2 and E 1/2 W 1/2 and NW 1/4 NW 1/4 and SW 1/4 SW 1/4 sec. 28, N 1/2 and SE 1/4 and E 1/2 SW 1/4 sec. 30, NE 1/4 sec. 31, N 1/2 sec. 32, N 1/2 and SE 1/4 and N 1/2 SW 1/4 sec. 33, sec. 34, SE 1/4 SE 1/4 and that portion of sec. 35 lying westerly of State Hwy. 18, and sec. 36; T. 41 S., R. 17 W., secs. 9, 14-16, NE 1/4 sec. 21, N 1/2 sec. 22, NW 1/4 and E 1/2 sec. 23, sec. 24, and NE 1/4 sec. 25; T. 42 S., R. 14 W., those portions of secs. 5 and 6 lying northwesterly of Interstate Hwy. 15; T. 42 S., R. 15 W., sec. 1, N 1/2 and N 1/2 S 1/2 sec. 2, NE 1/4 and W 1/2 sec. 3, secs. 4-9, W 1/2 W 1/2 sec. 10, N 1/2 N 1/2 sec. 12, secs. 16-18, N 1/2 and N 1/2 SE 1/4 and NE 1/4 SW 1/4 sec. 19, and W 1/2 NW 1/4 and NW 1/4 SW 1/4 sec. 20, except those portions of secs. 1 and 12 lying southeasterly of Interstate Hwy. 15; T. 42 S., R. 16 W., secs. 1-2, NW 1/4 and E 1/2 sec. 3, NE 1/4 NE 1/4 sec. 4, NE 1/4 sec. 10, NW 1/4 and E 1/2 sec. 11-12, E 1/2 and NW 1/4 and N 1/2 SW 1/4 sec. 13 except that portion lying westerly of State Hwy. 18, and N 1/2 NE 1/4 sec. 24.
                
                  EC01JN91.073
                
                
                  Arizona. Areas of land as follows:
                15. Beaver Dam Slope Unit. Mohave County. From BLM Maps: Overton 1978 and Littlefield 1987. (Index map location K).
                Gila and Salt River Meridian: T. 41 N., R. 14 W., secs. 6, 7, 18, and 19; T. 41 N., R. 15 W., secs. 1-24, 26-28, 30, and 31; T. 41 N., R. 16 W., secs. 1-5, 8-17, 20-29, and 32-36; T. 42 N., R. 14 W., sec. 31; T. 42 N., R. 15 W., secs. 31-36; T. 42 N., R. 16 W., secs. 32-36.
                
                  EC01JN91.074
                
                16. Gold Butte-Pakoon Unit. Mohave County. From BLM Maps: Overton 1978, Littlefield 1987, Mount Trumbull 1986, and Lake Mead 1979. (Index map location J).
                Gila and Salt River Meridian: T. 32 N., R. 15 W., secs. 1-18 except those portions of secs. 13-18 lying south of the Lake Mead National Recreation area boundary line; T. 32 N., R. 16 W., secs. 1, 2, 12, and 13; T. 32 1/2 N., R. 15 W., secs. 31-36; T. 32 1/2 N., R. 16 W., secs. 35 and 36; T. 33 N., R. 14 W., secs. 4-8, 18, 19, and 28-31; T. 33 N., R. 15 W.; T. 33 N., R. 16 W., secs. 1-14, 17-20, 23-26, 29-32, 35, and 36; T. 34 N., R. 14 W., secs. 4-9, 17-19, 30, 31, 33, and 34; T. 34 N., R. 15 W.; T. 34 N., R. 16 W.; T. 35 N., R. 14 W., secs. 3-9, 16-22, and 28-35 ; T. 35 N., R. 15 W.; T. 35 N., R. 16 W.; T. 36 N., R. 14 W., secs. 2-11, 14-22, and 27-34; T. 36 N., R. 15 W.; T. 36 N., R. 16 W., secs. 1-36 except secs. 4-9; T. 37 N., R. 14 W., secs. 15, 22, 27, 31, and 33-35; T. 37 N., R. 15 W., secs. 5, 8, 17-22, and 27-36; T. 37 N., R. 16 W., sec. 35; T. 38 N., R. 15 W., sec. 6; T. 38 N., R. 16 W., secs. 1-12 and 14-22; T. 39 N., R. 15 W., secs. 2-10, 16-21, and 29-32; T. 39 N., R. 16 W., secs. 1, 12, 13, 20, 23-29, and 32-36; T. 40 N., R. 14 W., sec. 6; T. 40 N., R. 15 W., secs. 1, 10-15, and 21-36.
                
                  
                  EC01JN91.075
                
                
                  Primary constituent elements: Desert lands that are used or potentially used by the desert tortoise for nesting, sheltering, foraging, dispersal, or gene flow.
                Hawksbill Sea Turtle (Eretmochelys imbricata)
                
                  Puerto Rico: (1) Isla Mona. All areas of beachfront on the west, south, and east sides of the island from mean high tide inland to a point 150 meters from shore. This includes all 7.2 kilometers of beaches on Isla Mona. (2) Culebra Island. The following areas of beachfront on the north shore of the island from mean high tide inland to a point 150 meters from shore: Playa Resaca, Playa Brava, and Playa Larga. (3) Cayo Norte. South beach, from mean high tide inland to a point 150 meters from shore. (4) Isla Culebrita. All beachfront areas on the southwest facing shore, east facing shore, and northwest facing shore of the island from mean high tide inland to a point 150 meters from shore.
                
                  Note:
                  Maps follow.
                
                
                  EC01JN91.076
                
                
                  EC01JN91.077
                
                Leatherback Sea Turtle (Dermochelys coriacea)
                
                  U.S. Virgin Islands—A strip of land 0.2 mile wide (from mean high tide inland) at Sandy Point Beach on the western end of the island of St. Croix beginning at the southwest cape to the south and running 1.2 miles northwest and then northeast along the western and northern shoreline, and from the southwest cape 0.7 mile east along the southern shoreline.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.078
                

                Loggerhead Sea Turtle, Northwest Atlantic Ocean DPS (Caretta caretta)
                (1) Critical habitat units are depicted for the following areas on the maps below:

                (i) North Carolina—Brunswick, Carteret, New Hanover, Onslow, and Pender Counties;
                
                (ii) South Carolina—Beaufort, Charleston, Colleton, and Georgetown Counties;
                (iii) Georgia—Camden, Chatham, Liberty, and McIntosh Counties;
                (iv) Florida—Bay, Brevard, Broward, Charlotte, Collier, Duval, Escambia, Flagler, Franklin, Gulf, Indian River, Lee, Manatee, Martin, Monroe, Palm Beach, Sarasota, St. Johns, St. Lucie, and Volusia Counties;
                (v) Alabama—Baldwin County; and
                (vi) Mississippi—Jackson County.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Northwest Atlantic Ocean distinct population segment of the loggerhead sea turtle are the extra-tidal or dry sandy beaches from the mean high-water line to the toe of the secondary dune, which are capable of supporting a high density of nests or serving as an expansion area for beaches with a high density of nests and that are well distributed within each State, or region within a State, and representative of total nesting, consisting of four components:
                (i) Suitable nesting beach habitat that:
                (A) Has relatively unimpeded nearshore access from the ocean to the beach for nesting females and from the beach to the ocean for both post-nesting females and hatchlings; and
                (B) Is located above mean high water to avoid being inundated frequently by high tides.
                (ii) Sand that:
                (A) Allows for suitable nest construction;
                (B) Is suitable for facilitating gas diffusion conducive to embryo development; and
                (C) Is able to develop and maintain temperatures and a moisture content conducive to embryo development.
                (iii) Suitable nesting beach habitat with sufficient darkness to ensure that nesting turtles are not deterred from emerging onto the beach and hatchlings and post-nesting females orient to the sea.
                (iv) Natural coastal processes or artificially created or maintained habitat mimicking natural conditions. This includes artificial habitat types that mimic the natural conditions described in paragraphs (2)(i), (2)(ii), and (2)(iii) of this entry for beach access, nest site selection, nest construction, egg deposition and incubation, and hatchling emergence and movement to the sea. Habitat modification and loss occurs with beach stabilization activities that prevent the natural transfer and erosion and accretion of sediments along the ocean shoreline. Beach stabilization efforts that may impact loggerhead nesting include beach nourishment, beach maintenance, sediment dredging and disposal, inlet channelization, and construction of jetties and other hard structures. However, when sand placement activities result in beach habitat that mimics the natural beach habitat conditions, impacts to sea turtle nesting habitat are minimized.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on August 11, 2014.
                (4) Critical habitat map units. Data layers defining map units were created using Google Earth imagery, then refined using Bing imagery. Unit descriptions were then mapped using North America Lambert Conformal Conic coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site at http://www.fws.gov/northflorida, at http:www.regulations.gov at Docket No. FWS-R4-ES-2012-0103, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the USFWS regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  
                  ER10JY14.295
                
                (6) Note: Index map of critical habitat units in the Northern Recovery Unit:
                
                  
                  ER10JY14.296
                
                (7)(i) Units:
                (A) LOGG-T-NC-01—Boque Banks, Carteret County, North Carolina.
                (B) LOGG-T-NC-02—Bear Island, Onslow County, North Carolina.
                (C) LOGG-T-NC-03—Topsail Island, Onslow and Pender Counties, North Carolina.
                (D) LOGG-T-NC-04—Lea-Hutaff Island, Pender County, North Carolina.
                (ii) General descriptions of units:
                
                (A) LOGG-T-NC-01—Boque Banks: This unit consists of 38.9 km (24.2 mi) of island shoreline along the Atlantic Ocean and extends from Beaufort Inlet to Bogue Inlet.
                (B) LOGG-T-NC-02—Bear Island: This unit consists of 6.6 km (4.1 mi) of island shoreline along the Atlantic Ocean and extends from Bogue Inlet to Bear Inlet.
                (C) LOGG-T-NC-03—Topsail Island: This unit consists of 35.0 km (21.8 mi) of island shoreline along the Atlantic Ocean and extends from New River Inlet to New Topsail Inlet.
                (D) LOGG-T-NC-04—Lea-Hutaff Island: This unit consists of 6.1 km (3.8 mi) of island shoreline along the Atlantic Ocean and extends from New Topsail Inlet to Rich Inlet.
                (iii) Map of Units LOGG-T-NC-01, LOGG-T-NC-02, LOGG-T-NC-03, and LOGG-T-NC-04 follows:
                
                  
                  ER10JY14.297
                
                (8)(i) Units:
                (A) LOGG-T-NC-05—Pleasure Island, New Hanover County, North Carolina.
                (B) LOGG-T-NC-06—Bald Head Island, Brunswick County, North Carolina.
                (C) LOGG-T-NC-07—Oak Island, Brunswick County, North Carolina.
                (D) LOGG-T-NC-08—Holden Beach, Brunswick County, North Carolina.
                (ii) General descriptions of units:
                
                (A) LOGG-T-NC-05—Pleasure Island: This unit consists of 18.6 km (11.5 mi) of island shoreline along the Atlantic Ocean and extends from Carolina Beach Inlet to 33.91433 N, 77.94408 W (historic location of Corncake Inlet).
                (B) LOGG-T-NC-06—Bald Head Island: This unit consists of 15.1 km (9.4 mi) of island shoreline along the Atlantic Ocean and extends from 33.91433 N, 77.94408 W (historic location of Corncake Inlet) to the mouth of the Cape Fear River.
                (C) LOGG-T-NC-07—Oak Island: This unit consists of 20.9 km (13.0 mi) of island shoreline along the Atlantic Ocean and extends from the mouth of the Cape Fear River to Lockwoods Folly Inlet.
                (D) LOGG-T-NC-08—Holden Beach: This unit consists of 13.4 km (8.3 mi) of island shoreline along the Atlantic Ocean and extends from Lockwoods Folly Inlet to Shallotte Inlet.
                (iii) Map of Units LOGG-T-NC-05, LOGG-T-NC-06, LOGG-T-NC-07, and LOGG-T-NC-08 follows:
                
                  
                  ER10JY14.298
                
                (9)(i) Units:
                (A) LOGG-T-SC-01—North Island, Georgetown County, South Carolina.
                (B) LOGG-T-SC-02—Sand Island, Georgetown County, South Carolina.
                (C) LOGG-T-SC-03—South Island, Georgetown County, South Carolina.

                (D) LOGG-T-SC-04—Cedar Island, Georgetown County, South Carolina.
                
                (E) LOGG-T-SC-05—Murphy Island, Charleston County, South Carolina.
                (ii) General descriptions of units:
                (A) LOGG-T-SC-01—North Island: This unit consists of 13.2 km (8.2 mi) of island shoreline along the Atlantic Ocean and extends from North Inlet to Winyah Bay.
                (B) LOGG-T-SC-02—Sand Island: This unit consists of 4.7 km (2.9 mi) of island shoreline along the Atlantic Ocean and Winyah Bay and extends from Winyah Bay to 33.17534 N, 79.19206 W (northern boundary of an unnamed inlet separating Sand Island and South Island).
                (C) LOGG-T-SC-03—South Island: This unit consists of 6.7 km (4.2 mi) of island shoreline along the Atlantic Ocean and extends from 33.17242 N, 79.19366 W (southern boundary of an unnamed inlet separating Sand Island and South Island) to North Santee Inlet.
                (D) LOGG-T-SC-04—Cedar Island: This unit consists of 4.1 km (2.5 mi) of island shoreline along the Atlantic Ocean and North Santee Inlet and extends from North Santee Inlet to South Santee Inlet.
                (E) LOGG-T-SC-05—Murphy Island: This unit consists of 8.0 km (5.0 mi) of island shoreline along the Atlantic Ocean and South Santee Inlet and extends from South Santee Inlet to 33.08335 N, 79.34285 W.
                (iii) Map of Units LOGG-T-SC-01, LOGG-T-SC-02, LOGG-T-SC-03, LOGG-T-SC-04, and LOGG-T-SC-05 follows:
                
                  
                  ER10JY14.299
                
                (10)(i) Units:
                (A) LOGG-T-SC-06—Cape Island, Charleston County, South Carolina.
                (B) LOGG-T-SC-07—Lighthouse Island, Charleston County, South Carolina.
                (C) LOGG-T-SC-08—Raccoon Key, Charleston County, South Carolina.
                (ii) General descriptions of units:

                (A) LOGG-T-SC-06—Cape Island: This unit consists of 8.3 km (5.1 mi) of island shoreline along the Atlantic Ocean and extends from Cape Romain Inlet to 33.00988 N, 79.36529 W (northern boundary of an unnamed inlet between Cape Island and Lighthouse Island).
                (B) LOGG-T-SC-07—Lighthouse Island: This unit consists of 5.3 km (3.3 mi) of island shoreline along the Atlantic Ocean and extends from 33.01306 N, 79.36659 W (southern boundary of an unnamed inlet between Cape Island and Lighthouse Island) to Key Inlet.
                (C) LOGG-T-SC-08—Raccoon Key: This unit consists of 4.8 km (3.0 mi) of island shoreline along the Atlantic Ocean and extends from Raccoon Creek Inlet to Five Fathom Creek Inlet.
                (iii) Map of Units LOGG-T-SC-06, LOGG-T-SC-07, and LOGG-T-SC-08 follows:
                
                  
                  ER10JY14.300
                
                (11)(i) Units:
                (A) LOGG-T-SC-09—Folly Island, Charleston County, South Carolina.
                (B) LOGG-T-SC-10—Kiawah Island, Charleston County, South Carolina.
                (C) LOGG-T-SC-11—Seabrook Island, Charleston County, South Carolina.
                (ii) General descriptions of units:
                
                (A) LOGG-T-SC-09—Folly Island: This unit consists of 11.2 km (7.0 mi) of island shoreline along the Atlantic Ocean and extends from Lighthouse Inlet to Folly River Inlet.
                (B) LOGG-T-SC-10—Kiawah Island: This unit consists of 17.0 km (10.6 mi) of island shoreline along the Atlantic Ocean and Stono Inlet and extends from Stono Inlet to Captain Sam's Inlet.
                (C) LOGG-T-SC-11—Seabrook Island: This unit consists of 5.8 km (3.6 mi) of island shoreline along the Atlantic Ocean and North Edisto Inlet and extends from Captain Sam's Inlet to North Edisto Inlet.
                (iii) Map of Units LOGG-T-SC-09, LOGG-T-SC-10, and LOGG-T-SC-11 follows:
                
                  
                  ER10JY14.301
                
                (12)(i) Units:
                (A) LOGG-T-SC-12—Botany Bay Island and Botany Bay Plantation, Charleston County, South Carolina.
                (B) LOGG-T-SC-13—Interlude Beach, Charleston County, South Carolina.

                (C) LOGG-T-SC-14—Edingsville Beach, Charleston County, South Carolina.
                
                (D) LOGG-T-SC-15—Edisto Beach State Park, Colleton County, South Carolina.
                (E) LOGG-T-SC-16—Edisto Beach, Colleton County, South Carolina.
                (ii) General descriptions of units:
                (A) LOGG-T-SC-12—Botany Bay Island and Botany Bay Plantation: This unit consists of 6.6 km (4.1 mi) of island shoreline along the Atlantic Ocean and North Edisto Inlet and extends from North Edisto Inlet to 32.53710 N, 80.24614 W (northern boundary of an unnamed inlet separating Botany Bay Plantation and Interlude Beach).
                (B) LOGG-T-SC-13—Interlude Beach: This unit consists of 0.9 km (0.6 mi) of island shoreline along the Atlantic Ocean and extends from 32.53636 N, 80.24647 W (southern boundary of an unnamed inlet separating Interlude Beach and Botany Bay Plantation) to Frampton Inlet.
                (C) LOGG-T-SC-14—Edingsville Beach: This unit consists of 2.7 km (1.7 mi) of island shoreline along the Atlantic Ocean and extends from Frampton Inlet to Jeremy Inlet.
                (D) LOGG-T-SC-15—Edisto Beach State Park: This unit consists of 2.2 km (1.4 mi) of island shoreline along the Atlantic Ocean and extends from Jeremy Inlet to 32.50307 N, 80.29625 W (State Park boundary separating Edisto Beach State Park and the Town of Edisto Beach).
                (E) LOGG-T-SC-16—Edisto Beach: This unit consists of 6.8 km (4.2 mi) of island shoreline along the Atlantic Ocean and South Edisto River and extends from 32.50307 N, 80.29625 W (State Park boundary separating Edisto Beach State Park and the Town of Edisto Beach) to South Edisto Inlet.
                (iii) Map of Units LOGG-T-SC-12, LOGG-T-SC-13, LOGG-T-SC-14, LOGG-T-SC-15, and LOGG-T-SC-16 follows:
                
                  
                  ER10JY14.302
                
                (13)(i) Units:
                (A) LOGG-T-SC-17—Pine Island, Colleton County, South Carolina.
                (B) LOGG-T-SC-18—Otter Island, Colleton County, South Carolina.
                (C) LOGG-T-SC-19—Harbor Island, Beaufort County, South Carolina.
                (ii) General descriptions of units:

                (A) LOGG-T-SC-17—Pine Island: This unit consists of 1.2 km (0.7 mi) of island shoreline along the South Edisto Inlet and extends from South Edisto River to 32.49266 N, 80.36846 W (northern boundary of an unnamed inlet to Fish Creek).
                (B) LOGG-T-SC-18—Otter Island: This unit consists of 4.1 km (2.5 mi) of island shoreline along the Atlantic Ocean and Saint Helena Sound and extends from Fish Creek Inlet to Saint Helena Sound.
                (C) LOGG-T-SC-19—Harbor Island: This unit consists of 2.9 km (1.8 mi) of island shoreline along the Atlantic Ocean and Saint Helena Sound and extends from Harbor Inlet to Johnson Inlet.
                (iii) Map of Units LOGG-T-SC-17, LOGG-T-SC-18, and LOGG-T-SC-19 follows:
                
                  
                  ER10JY14.303
                
                (14)(i) Units:
                (A) LOGG-T-SC-20—Little Capers Island, Beaufort County, South Carolina
                (B) LOGG-T-SC-21—St. Phillips Island, Beaufort County, South Carolina
                (C) LOGG-T-SC-22—Bay Point Island, Beaufort County, South Carolina
                (ii) General descriptions of units:

                (A) LOGG-T-SC-20—Little Capers Island: This unit consists of 4.6 km (2.9 mi) of island shoreline along the Atlantic Ocean and extends from “Pritchards Inlet” (there is some uncertainty about the true name of this water feature) located at 32.29009 N, 80.54459 W to Trenchards Inlet.
                (B) LOGG-T-SC-21—St. Phillips Island: This unit consists of 2.3 km (1.4 mi) of island shoreline along the Atlantic Ocean and Trenchards Inlet and extends from Trenchards Inlet to Morse Island Creek Inlet East.
                (C) LOGG-T-SC-22—Bay Point Island: This unit consists of 4.3 km (2.7 mi) of island shoreline along the Atlantic Ocean and Port Royal Sound and extends from Morse Island Creek Inlet East along the Atlantic Ocean shoreline to Morse Island Creek Inlet West along the Port Royal Sound shoreline.
                (iii) Map of Units LOGG-T-SC-20, LOGG-T-SC-21, and LOGG-T-SC-22 follows:
                
                  
                  ER10JY14.304
                
                (15)(i) Units:
                (A) LOGG-T-GA-01—Little Tybee Island, Chatham County, Georgia.
                (B) LOGG-T-GA-02—Wassaw Island, Chatham County, Georgia.
                (C) LOGG-T-GA-03—Ossabaw Island, Chatham County, Georgia.
                (D) LOGG-T-GA-04—St. Catherines Island, Liberty County, Georgia.
                (ii) General descriptions of units:
                
                (A) LOGG-T-GA-01—Little Tybee Island: This unit consists of 8.6 km (5.3 mi) of island shoreline along the Atlantic Ocean and extends from Tybee Creek Inlet to Wassaw Sound.
                (B) LOGG-T-GA-02—Wassaw Island: This unit consists of 10.1 km (6.3 mi) of island shoreline along the Atlantic Ocean and extends from Wassaw Sound to Ossabaw Sound.
                (C) LOGG-T-GA-03—Ossabaw Island: This unit consists of 17.1 km (10.6 mi) of island shoreline along the Atlantic Ocean and extends from Ogeechee River to St. Catherines Sound.
                (D) LOGG-T-GA-04—St. Catherines Island: This unit consists of 18.4 km (11.5 mi) of island shoreline along the Atlantic Ocean and extends from St. Catherines Sound to Sapelo Sound.
                (iii) Map of Units LOGG-T-GA-01, LOGG-T-GA-02, LOGG-T-GA-03, and LOGG-T-GA-04 follows:
                
                  
                  ER10JY14.305
                
                (16)(i) Units:
                (A) LOGG-T-GA-05—Blackbeard Island, McIntosh County, Georgia.
                (B) LOGG-T-GA-06—Sapelo Island, McIntosh County, Georgia.
                (ii) General descriptions of units:

                (A) LOGG-T-GA-05—Blackbeard Island: This unit consists of 13.5 km (8.4 mi) of island shoreline along the Atlantic Ocean and extends from Sapelo Sound to Cabretta Inlet.
                
                (B) LOGG-T-GA-06—Sapelo Island: This unit consists of 9.3 km (5.8 mi) of island shoreline along the Atlantic Ocean and extends from Cabretta Inlet to Doboy Sound.
                (iii) Map of Units LOGG-T-GA-05 and LOGG-T-GA-06 follows:
                
                  ER10JY14.306
                
                
                (17)(i) Units:
                (A) LOGG-T-GA-07—Little Cumberland Island, Camden County, Georgia.
                (B) LOGG-T-GA-08—Cumberland Island, Camden County, Georgia.
                (ii) General descriptions of units:
                (A) LOGG-T-GA-07—Little Cumberland Island: This unit consists of 4.9 km (3.0 mi) of island shoreline along the Atlantic Ocean and extends from St. Andrew Sound to Christmas Creek.
                (B) LOGG-T-GA-08—Cumberland Island: This unit consists of 29.7 km (18.4 mi) of island shoreline along the Atlantic Ocean and extends from Christmas Creek to St. Marys River.
                (iii) Map of Units LOGG-T-GA-07 and LOGG-T-GA-08 follows:
                
                  
                  ER10JY14.307
                
                (18) Note: Index map of critical habitat units in the Peninsular Florida Recovery Unit:
                
                  
                  ER10JY14.308
                
                (19)(i) Units:
                (A) LOGG-T-FL-01—South Duval County Beaches-Duval and St. Johns County line, Florida.
                (B) LOGG-T-FL-02—Fort Matanzas National Monument, St. Johns County, Florida.

                (C) LOGG-T-FL-03—River to Sea Preserve at Marineland-North Peninsula State Park, Flagler and Volusia Counties, Florida.
                
                (ii) General descriptions of units:
                (A) LOGG-T-FL-01—South Duval County Beaches-Duval and St. Johns County line: This unit consists of 11.5 km (7.1 mi) of island shoreline along the Atlantic Ocean and extends from the south boundary of Kathryn Abbey Hanna Park in Duval County to the boundary of the St. Johns County line.
                (B) LOGG-T-FL-02—Fort Matanzas National Monument: This unit consists of 1.4 km (0.9 mi) of island shoreline along the Atlantic Ocean and includes the shoreline along Fort Matanzas National Monument in St. Johns County.
                (C) LOGG-T-FL-03—River to Sea Preserve at Marineland-North Peninsula State Park: This unit consists of 31.8 km (19.8 mi) of island shoreline along the Atlantic Ocean and extends from the north boundary of the River to Sea Preserve at Marineland to the south boundary of North Peninsula State Park.
                (iii) Map of Units LOGG-T-FL-01, LOGG-T-FL-02, and LOGG-T-FL-03 follows:
                
                  
                  ER10JY14.309
                
                (20)(i) Units:
                (A) LOGG-T-FL-04—Canaveral National Seashore North, Volusia County, Florida.
                (B) LOGG-T-FL-05—Canaveral National Seashore South-Merritt Island NWR-Kennedy Space Center, Brevard County, Florida.
                (ii) General descriptions of units:
                
                (A) LOGG-T-FL-04—Canaveral National Seashore North: This unit consists of 18.2 km (11.3 mi) of island shoreline along the Atlantic Ocean and extends from the north boundary of Canaveral National Seashore to the Volusia-Brevard County line.
                (B) LOGG-T-FL-05—Canaveral National Seashore South-Merritt Island NWR-Kennedy Space Center: This unit consists of 28.4 km (17.6 mi) of island shoreline along the Atlantic Ocean and extends from the Volusia-Brevard County line to the south boundary of Merritt Island NWR-Kennedy Space Center (Merritt Island NWR was established in 1963 as an overlay of the National Aeronautics and Space Administration's (NASA) John F. Kennedy Space Center).
                (iii) Map of Units LOGG-T-FL-04 and LOGG-T-FL-05 follows:
                
                  
                  ER10JY14.310
                
                (21)(i) Units:
                (A) LOGG-T-FL-06—Central Brevard Beaches, Brevard County, Florida.
                (B) LOGG-T-FL-07—South Brevard Beaches, Brevard County, Florida.
                (C) LOGG-T-FL-08—Sebastian Inlet State Park-Archie Carr NWR South, Indian River County, Florida.
                (ii) General descriptions of units:
                
                (A) LOGG-T-FL-06—Central Brevard Beaches: This unit consists of 19.5 km (12.1 mi) of island shoreline along the Atlantic Ocean and extends from the south boundary of Patrick Air Force Base to the north boundary of Archie Carr National Wildlife Refuge (NWR).
                (B) LOGG-T-FL-07—South Brevard Beaches: This unit consists of 20.8 km (12.9 mi) of island shoreline along the Atlantic Ocean and extends from the north boundary of Archie Carr NWR to Sebastian Inlet.
                (C) LOGG-T-FL-08—Sebastian Inlet State Park-Archie Carr NWR South: This unit consists of 4.1 km (2.6 mi) of island shoreline along the Atlantic Ocean and extends from Sebastian Inlet State Park and parcels within the Archie Carr NWR.
                (iii) Map of Units LOGG-T-FL-06, LOGG-T-FL-07, and LOGG-T-FL-08 follows:
                
                  
                  ER10JY14.311
                
                (22)(i) Units:
                (A) LOGG-T-FL-09—Fort Pierce Inlet-St. Lucie Inlet, St. Lucie and Martin Counties, Florida.
                (B) LOGG-T-FL-10—St. Lucie Inlet-Jupiter Inlet, Martin and Palm Beach Counties, Florida.

                (C) LOGG-T-FL-11—Jupiter Inlet-Lake Worth Inlet, Palm Beach County, Florida.
                
                (D) LOGG-T-FL-12—Lake Worth Inlet-Boynton Inlet, Palm Beach County, Florida.
                (E) LOGG-T-FL-13—Boynton Inlet-Boca Raton Inlet, Palm Beach County, Florida.
                (F) LOGG-T-FL-14—Boca Raton Inlet-Hillsboro Inlet, Palm Beach and Broward Counties, Florida.
                (ii) General descriptions of units:
                (A) LOGG-T-FL-09—Fort Pierce Inlet-St. Lucie Inlet: This unit consists of 35.2 km (21.9 mi) of island shoreline along the Atlantic Ocean and extends from Fort Pierce Inlet to St. Lucie Inlet.
                (B) LOGG-T-FL-10—St. Lucie Inlet-Jupiter Inlet: This unit consists of 24.9 km (15.5 mi) of island shoreline along the Atlantic Ocean and extends from St. Lucie Inlet to Jupiter Inlet.
                (C) LOGG-T-FL-11—Jupiter Inlet-Lake Worth Inlet: This unit consists of 18.8 km (11.7 mi) of island shoreline along the Atlantic Ocean and extends from Jupiter Inlet to Lake Worth Inlet.
                (D) LOGG-T-FL-12—Lake Worth Inlet-Boynton Inlet: This unit consists of 24.3 km (15.1 mi) of island shoreline along the Atlantic Ocean and extends from Lake Worth Inlet to Boynton Inlet.
                (E) LOGG-T-FL-13—Boynton Inlet-Boca Raton Inlet: This unit consists of 22.6 km (14.1 mi) of island shoreline along the Atlantic Ocean and extends from Boynton Inlet to Boca Raton Inlet.
                (F) LOGG-T-FL-14—Boca Raton Inlet-Hillsboro Inlet: This unit consists of 8.3 km (5.2 mi) of island shoreline along the Atlantic Ocean and extends from Boca Raton Inlet to Hillsboro Inlet.
                (iii) Map of Units LOGG-T-FL-09, LOGG-T-FL-10, LOGG-T-FL-11, LOGG-T-FL-12, LOGG-T-FL-13, and LOGG-T-FL-14 follows:
                
                  
                  ER10JY14.312
                
                (23) Unit LOGG-T-FL-15—Long Key, Monroe County, Florida.
                (i) General description: This unit consists of 4.2 km (2.6 mi) of island shoreline along the Atlantic Ocean and extends from the natural channel between Fiesta Key and Long Key to the natural channel between Long Key and Conch Key.
                (ii) Map of Unit LOGG-T-FL-15 follows:
                
                  
                  ER10JY14.313
                
                (24) Unit LOGG-T-FL-16—Bahia Honda Key, Monroe County, Florida.
                (i) General description: This unit consists of 3.7 km (2.3 mi) of island shoreline along the Atlantic Ocean and extends from the natural channel between Ohio Key and Bahia Honda Key to the natural channel between Bahia Honda Key and Spanish Harbor Key.
                (ii) Map of Unit LOGG-T-FL-16 follows:
                
                  
                  ER10JY14.314
                
                (25)(i) Units:
                (A) LOGG-T-FL-17—Longboat Key, Manatee and Sarasota Counties, Florida.
                (B) LOGG-T-FL-18—Siesta and Casey Keys, Sarasota County, Florida.

                (C) LOGG-T-FL-19—Venice Beaches and Manasota Key, Sarasota and Charlotte Counties, Florida.
                
                (D) LOGG-T-FL-20—Knight, Don Pedro, and Little Gasparilla Islands, Charlotte County, Florida.
                (ii) General descriptions of units:
                (A) LOGG-T-FL-17—Longboat Key: This unit consists of 16.0 km (9.9 mi) of island shoreline along the Gulf of Mexico and extends from Longboat Pass to New Pass.
                (B) LOGG-T-FL-18—Siesta and Casey Keys: This unit consists of 20.8 km (13.0 mi) of island shoreline along the Gulf of Mexico and extends from Big Sarasota Pass to Venice Inlet.
                (C) LOGG-T-FL-19—Venice Beaches and Manasota Key: This unit consists of 26.0 km (16.1 mi) of island shoreline along the Gulf of Mexico and extends from Venice Inlet to Stump Pass.
                (D) LOGG-T-FL-20—Knight, Don Pedro, and Little Gasparilla Islands: This unit consists of 10.8 km (6.7 mi) of island shoreline along the Gulf of Mexico and extends from Stump Pass to Gasparilla Pass.
                (iii) Map of Units LOGG-T-FL-17, LOGG-T-FL-18, LOGG-T-FL-19, and LOGG-T-FL-20 follows:
                
                  
                  ER10JY14.315
                
                (26)(i) Units:
                (A) LOGG-T-FL-21—Gasparilla Island, Charlotte and Lee Counties, Florida.
                (B) LOGG-T-FL-22—Cayo Costa, Lee County, Florida.
                (C) LOGG-T-FL-23—Captiva Island, Lee County, Florida.
                (D) LOGG-T-FL-24—Sanibel Island West, Lee County, Florida.
                (ii) General descriptions of units:
                
                (A) LOGG-T-FL-21—Gasparilla Island: This unit consists of 11.2 km (6.9 mi) of island shoreline along the Gulf of Mexico and extends from Gasparilla Pass to Boca Grande Pass.
                (B) LOGG-T-FL-22—Cayo Costa: This unit consists of 13.5 km (8.4 mi) of island shoreline along the Gulf of Mexico and extends from Boca Grande Pass to Captiva Pass.
                (C) LOGG-T-FL-23—Captiva Island: This unit consists of 7.6 km (4.7 mi) of island shoreline along the Gulf of Mexico and extends from Redfish Pass to Blind Pass.
                (D) LOGG-T-FL-24—Sanibel Island West: This unit consists of 12.2 km (7.6 mi) of island shoreline along the Gulf of Mexico and extends from Blind Pass to Tarpon Bay Road.
                (iii) Map of Units LOGG-T-FL-21, LOGG-T-FL-22, LOGG-T-FL-23, and LOGG-T-FL-24 follows:
                
                  
                  ER10JY14.316
                
                (27)(i) Units:
                (A) LOGG-T-FL-25—Little Hickory Island, Lee and Collier Counties, Florida.
                (B) LOGG-T-FL-26—Wiggins Pass-Clam Pass, Collier County, Florida.
                (C) LOGG-T-FL-27—Clam Pass-Doctors Pass, Collier County, Florida.
                (D) LOGG-T-FL-28—Keewaydin Island and Sea Oat Island, Collier County, Florida.
                (ii) General descriptions of units:
                
                (A) LOGG-T-FL-25—Little Hickory Island: This unit consists of 8.7 km (5.4 mi) of island shoreline along the Gulf of Mexico and extends from Big Hickory Pass to Wiggins Pass.
                (B) LOGG-T-FL-26—Wiggins Pass-Clam Pass: This unit consists of 7.7 km (4.8 mi) of mainland shoreline along the Gulf of Mexico and extends from Wiggins Pass to Clam Pass.
                (C) LOGG-T-FL-27—Clam Pass-Doctors Pass: This unit consists of 4.9 km (3.0 mi) of island shoreline along the Gulf of Mexico and extends from Clam Pass to Doctors Pass.
                (D) LOGG-T-FL-28—Keewaydin Island and Sea Oat Island: This unit consists of 13.1 km (8.1 mi) of island shoreline along the Gulf of Mexico and extends from Gordon Pass to Big Marco Pass.
                (iii) Map of Units LOGG-T-FL-25, LOGG-T-FL-26, LOGG-T-FL-27, and LOGG-T-FL-28 follows:
                
                  
                  ER10JY14.317
                
                (28)(i) Units:
                (A) LOGG-T-FL-29—Cape Romano, Collier County, Florida.
                (B) LOGG-T-FL-30—Ten Thousand Islands North, Collier County, Florida.
                (ii) General descriptions of units:

                (A) LOGG-T-FL-29—Cape Romano: This unit consists of 9.2 km (5.7 mi) of island shoreline along the Gulf of Mexico and Gullivan Bay and extends from Caxambas Pass to Gullivan Bay.
                (B) LOGG-T-FL-30—Ten Thousand Islands North: This unit consists of 7.8 km (4.9 mi) of island shoreline along the Gulf of Mexico and within Gullivan Bay.
                (iii) Map of Units LOGG-T-FL-29 and LOGG-T-FL-30 follows:
                
                  ER10JY14.318
                
                
                (29)(i) Units:
                (A) LOGG-T-FL-31—Highland Beach, Monroe County, Florida.
                (B) LOGG-T-FL-32—Graveyard Creek-Shark Point, Monroe County, Florida.
                (C) LOGG-T-FL-33—Cape Sable, Monroe County, Florida.
                (ii) General descriptions of units:
                (A) LOGG-T-FL-31—Highland Beach: This unit consists of 7.2 km (4.5 mi) of island (Key McLaughlin) shoreline along the Gulf of Mexico and extends from First Bay to Rogers River Inlet.
                (B) LOGG-T-FL-32—Graveyard Creek-Shark Point: This unit consists of 0.9 km (0.6 mi) of mainland shoreline along the Gulf of Mexico and extends from Shark Point (25.38796 N, 81.14933 W) to Graveyard Creek Inlet.
                (C) LOGG-T-FL-33—Cape Sable: This unit consists of 21.3 km (13.2 mi) of mainland shoreline along the Gulf of Mexico and extends from the north boundary of Cape Sable at 25.25924 N, 81.16687 W to the south boundary of Cape Sable at 25.12470 N, 81.06681 W.
                (iii) Map of Units LOGG-T-FL-31, LOGG-T-FL-32, and LOGG-T-FL-33 follows:
                
                  
                  ER10JY14.319
                
                (30) Note: Index map of critical habitat units in the Dry Tortugas Recovery Unit:
                
                  
                  ER10JY14.320
                
                (31)(i) Units:
                (A) LOGG-T-FL-34—Dry Tortugas, Monroe County, Florida.
                (B) LOGG-T-FL-35—Marquesas Keys, Monroe County, Florida.
                (ii) General descriptions of units:

                (A) LOGG-T-FL-34—Dry Tortugas: This unit consists of 5.7 km (3.6 mi) of shoreline along the Gulf of Mexico and consists of Loggerhead Key, Garden Key, Bush Key, Long Key, Hospital Key, and East Key located in the Dry Tortugas about 108 km (67 mi) west of Key West.
                (B) LOGG-T-FL-35—Marquesas Keys: This unit consists of 5.6 km (3.5 mi) of shoreline along the Gulf of Mexico and consists of Marquesas Key, Unnamed Key 1, Unnamed Key 2, and Unnamed Key 3 located about 29.3 km (18.2 mi) west of Key West.
                (iii) Map of Units LOGG-T-FL-34 and LOGG-T-FL-35 follows:
                
                  
                  ER10JY14.321
                
                (32)(i) Units:
                (A) LOGG-T-FL-36—Boca Grande Key, Monroe County, Florida.
                (B) LOGG-T-FL-37—Woman Key, Monroe County, Florida.
                (ii) General descriptions of units:

                (A) LOGG-T-FL-36—Boca Grande Key: This unit consists of 1.3 km (0.8 mi) of island shoreline along the Gulf of Mexico and extends from 24.53767 N, 82.00763 W (at the northern end of the key) to 24.52757 N, 82.00581 W (at the southern end of the key).
                (B) LOGG-T-FL-37—Woman Key: This unit consists of 1.3 km (0.8 mi) of island shoreline along the Gulf of Mexico and extends from 24.52452 N, 81.97893 N (at the western end of the key) to 24.52385 N, 81.96680 W (at the eastern end of the key).
                (iii) Map of Units LOGG-T-FL-36 and LOGG-T-FL-37 follows:
                
                  ER10JY14.322
                
                
                (33) Note: Index map of critical habitat units in the Northern Gulf of Mexico Recovery Unit:
                
                  ER10JY14.323
                
                
                (34)(i) Units:
                (A) LOGG-T-MS-01—Horn Island, Jackson County, Mississippi.
                (B) LOGG-T-MS-02—Petit Bois Island, Jackson County, Mississippi.
                (ii) General descriptions of units:
                (A) LOGG-T-MS-01—Horn Island: This unit consists of 18.6 km (11.5 mi) of island shoreline along the Gulf of Mexico and extends from Dog Keys Pass to the easternmost point of the ocean facing island shore.
                (B) LOGG-T-MS-02—Petit Bois Island: This unit consists of 9.8 km (6.1 mi) of island shoreline along the Gulf of Mexico and extends from Horn Island Pass to Petit Bois Pass.
                (iii) Map of Units LOGG-T-MS-01 and LOGG-T-MS-02 follows:
                
                  
                  ER10JY14.324
                
                (35)(i) Units:
                (A) LOGG-T-AL-01—Mobile Bay-Little Lagoon Pass, Baldwin County, Alabama.
                (B) LOGG-T-AL-02—Gulf State Park-Perdido Pass, Baldwin County, Alabama.
                (C) LOGG-T-AL-03—Perdido Pass-Florida-Alabama line, Baldwin County, Alabama.
                (ii) General descriptions of units:

                (A) LOGG-T-AL-01—Mobile Bay-Little Lagoon Pass: This unit consists of 28.0 km (17.4 mi) of island shoreline along the Gulf of Mexico and extends from Mobile Bay Inlet to Little Lagoon Pass.
                (B) LOGG-T-AL-02—Gulf State Park-Perdido Pass: This unit consists of 10.7 km (6.7 mi) of island shoreline along the Gulf of Mexico and extends from the west boundary of Gulf State Park to Perdido Pass.
                (C) LOGG-T-AL-03—Perdido Pass-Florida-Alabama line: This unit consists of 3.3 km (2.0 mi) of island shoreline along the Gulf of Mexico and extends from Perdido Pass to the Alabama-Florida border.
                (iii) Map of Units LOGG-T-AL-01, LOGG-T-AL-02, and LOGG-T-AL-03 follows:
                
                  
                  ER10JY14.325
                
                (36) Unit LOGG-T-FL-38—Perdido Key, Escambia County, Florida.
                (i) General description: This unit consists of 20.2 km (12.6 mi) of island shoreline along the Gulf of Mexico and extends from the Alabama-Florida border to Pensacola Pass.
                (ii) Map of Unit LOGG-T-FL-38 follows:
                
                  
                  ER10JY14.326
                
                (37)(i) Units:
                (A) LOGG-T-FL-39—Mexico Beach and St. Joe Beach, Bay and Gulf Counties, Florida.
                (B) LOGG-T-FL-40—St. Joseph Peninsula, Gulf County, Florida.
                (C) LOGG-T-FL-41—Cape San Blas, Gulf County, Florida.
                (ii) General descriptions of units:

                (A) LOGG-T-FL-39—Mexico Beach and St. Joe Beach: This unit consists of 18.7 km (11.7 mi) of mainland shoreline along the Gulf of Mexico and extends from the eastern boundary of Tyndall Air Force Base to Gulf County Canal in St. Joseph Bay.
                (B) LOGG-T-FL-40—St. Joseph Peninsula: This unit consists of 23.5 km (14.6 mi) of a spit shoreline along the Gulf of Mexico and extends from St. Joseph Bay to the west boundary of Eglin Air Force Base.
                (C) LOGG-T-FL-41—Cape San Blas: This unit consists of 11.0 km (6.8 mi) of mainland and spit shoreline along the Gulf of Mexico and extends from the east boundary of Eglin Air Force Base to Indian Pass.
                (iii) Map of Units LOGG-T-FL-39, LOGG-T-FL-40, and LOGG-T-FL-41 follows:
                
                  
                  ER10JY14.327
                
                (38)(i) Units:
                (A) LOGG-T-FL-42—St. Vincent Island, Franklin County, Florida.
                (B) LOGG-T-FL-43—Little St. George Island, Franklin County, Florida.
                (C) LOGG-T-FL-44—St. George Island, Franklin County, Florida.
                (D) LOGG-T-FL-45—Dog Island, Franklin County, Florida.
                (ii) General descriptions of units:
                
                (A) LOGG-T-FL-42—St. Vincent Island: This unit consists of 15.1 km (9.4 mi) of island shoreline along the Gulf of Mexico and extends from Indian Pass to West Pass.
                (B) LOGG-T-FL-43—Little St. George Island: This unit consists of 15.4 km (9.6 mi) of island shoreline along the Gulf of Mexico and extends from West Pass to Bob Sikes Cut.
                (C) LOGG-T-FL-44—St. George Island: This unit consists of 30.7 km (19.1 mi) of island shoreline along the Gulf of Mexico and extends from Bob Sikes Cut to East Pass.
                (D) LOGG-T-FL-45—Dog Island: This unit consists of 13.1 km (8.1 mi) of island shoreline along the Gulf of Mexico and extends from East Pass to St. George Sound.
                (iii) Map of Units LOGG-T-FL-42, LOGG-T-FL-43, LOGG-T-FL-44, and LOGG-T-FL-45 follows:
                
                  
                  ER10JY14.328
                
                Plymouth Red-Bellied Turtle (Chrysemys rubriventris bangsi)
                Massachusetts (Plymouth County).
                

                An area including Briggs Reservoir, Cooks Pond, Little South Pond, South Triangle Pond, Great South Pond, Powderhorn Pond, Boat Pond, Hoyte Pond, Gunners Exchange Pond, Crooked Pond and Island Pond as follows: Beginning at the intersection of the centerline of the right-of-way of the Boston Edison and New Bedford Gas and Edison Light Company transmission lines and the westerly right-of-way line of Long Pond Road, thence southeasterly, along the westerly right-of-way line of Long Pond Road, 10,370 feet to the intersection of the said right-of-way line and the boundary line of the Myles Standish State Forest; thence southerly and westerly, along the boundary line of the Myles Standish State Forest, crossing and re-crossing Snake Hill Road, 11,200 feet, more or less; thence westerly, leaving the boundary line of the State Forest, 1,550 feet, more or less, to the boundary line of the Myles Standish State Forest; thence westerly, along the boundary line of the Myles Standish State Forest, 9,180 feet, more or less, to the intersection of the boundary of the said State Forest and the easterly right-of-way line of the Algonquin Gas Transmission Company pipeline; thence northerly, along the easterly right-of-way line of the said pipeline, 6,223 feet, more or less, to the intersection of the easterly right-of-way line of the said pipeline and the northerly right-of-way line of Kings Pond Plain Road; thence northeasterly, along the northerly right-of-way line of said road 3,100 feet to a point; thence northerly, 800 feet, more or less, to the southerly right-of-way line of the Boston Edison and new Bedford Gas and Edison Light Company transmission lines; thence northwesterly, along the southerly right-of-way base of the said transmission lines, 4,150 feet, more or less, to the intersection of the southerly right-of-way line of the said transmission lines and the easterly right-of-way line of the Algonquin Gas Transmission Company pipeline; thence northerly, along the easterly right-of-way line of the said pipeline, 2,500 feet, more or less, to the intersection of the easterly right-of-way line of the said pipeline and the southerly right-of-way line of Black Cat Road; thence southeasterly, along the southerly right-of-way line of said road, crossing South Pond Road and continuing southeasterly, along the southerly right-of-way line of an unnamed road, 10,370 feet, more or less, to a point; thence southerly 2,300 feet, more or less, to the northerly right-of-way line of the Boston Edison and New Bedford Gas and Edison Light Company transmission lines, thence easterly, along the northerly right-of-way line of the said transmission lines, 1,300 feet, more or less, to the intersection of the northerly right-of-way line of the said transmission lines and the westerly right-of-way line of Long Pond Road; thence southerly, along the westerly right-of-way line of said road, 100 feet, more or less, the place of beginning.
                
                  Note:
                  Map follows:
                
                
                  EC01JN91.079
                
                Sonoyta Mud Turtle (Kinosternon sonoriense longifemorale)
                (1) Critical habitat unit is depicted for Pima County, Arizona, on the map below.
                (2) Within this area, the physical or biological features essential to the conservation of the Sonoyta mud turtle consist of the following components:
                (i) Aquatic habitat, such as streams and natural or manmade ponds, with perennial or near-perennial sources of water, containing or including:
                (A) Surface water to 2 meters (7 feet) deep, with a rocky, muddy, or sandy substrate, and emergent or submergent vegetation, or both;
                (B) Surface water free of nonnative predators and competitors, including crayfish, American bullfrogs, and large sunfish;

                (C) Shallow water areas with dense emergent vegetation (e.g., cattail, spikerush, and travelling spikerush);

                (D) Access to deeper open water in ponds, and submerged vegetation (e.g., holly-leaved water nymph, slender pondweed, ditch-grass, and horned pondweed); and
                (E) Areas with complex structure, including protective shelter sites such as root masses, rock features, and undercut banks.
                (ii) Aquatic invertebrate prey base (e.g., Anisoptera, Trichoptera, Diptera, Coleoptera, aquatic snail species) and their corresponding habitat, including submergent or emergent vegetation and a variety of forage, and prey such as algae, diatoms, and other microorganisms.

                (iii) Terrestrial, riparian habitat, adjacent to suitable aquatic habitat, containing or including:
                
                (A) Accessible shoreline for Sonoyta mud turtles without insurmountable rock or artificial vertical barriers to allow movement between wetted sites, between aquatic habitat and terrestrial nest sites, and between aquatic habitat and estivation sites;

                (B) Riparian areas that maintain soil moisture to prevent desiccation of eggs and provide estivation sites, located along the banks of ponds and streams with riparian vegetation (e.g., cottonwood, willow, seepwillow, mesquite, greythorn, wolfberry, salt grass, and arrowweed); and
                (C) Estivation and nesting sites, including depressions under vegetation, soil, or organic matter; rock crevices; and soil burrows under overhanging banks of streams or ponds, that are available year-round.
                (3) Critical habitat does not include most manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on July 23, 2020. However, the spring enclosure, the manmade pond, the manmade channel that connects the springs to the pond, and the piped water that connects the two springs within the designated critical habitat are part of the designation.
                (4) Critical habitat map units. Data layers defining map unit were developed using ESRI ArcGIS mapping software along with various spatial layers. We used ground-truthed data provided by Organ Pipe Cactus National Monument staff that depicts all aquatic habitat used by the Sonoyta mud turtle, including Quitobaquito Pond and moat, the two Quitobaquito springs, the manmade channel that connects the springs to the pond, and the piped water that connects the two springs. For terrestrial, we used satellite imagery available in ArcGIS to delineate the riparian areas surrounding the surface water habitat. World Imagery used from ArcGIS provides 1 meter or better satellite and aerial imagery in many parts of the world and lower resolution satellite imagery worldwide. The map includes 15m TerraColor 0.3m resolution imagery at this map scale of 1:6,000. Additionally, imagery at different resolutions has been contributed by the GIS User Community. ArcGIS was also used to calculate area hectares and acres, and was used to determine longitude and latitude coordinates in decimal degrees. The coordinate system used in mapping and calculating area and locations within the unit was Universal Transverse Mercator (UTM) conformal projection with 1983 North American Datum in Zone 12. The map in this entry, as modified by any accompanying regulatory text, establishes the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at http://www.fws.gov/southwest/es/arizona/, at http://www.regulations.gov at Docket No. FWS-R2-ES-2017-0014, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Quitobaquito Unit, Pima County, Arizona.
                (i) General description: This unit consists of 12.28 acres (4.97 hectares) in the Rio Sonoyta watershed in Pima County, and is composed entirely of Federal land owned by the National Park Service on Organ Pipe Cactus National Monument. The unit includes Quitobaquito Pond, the two Quitobaquito springs, the manmade channel that connects the springs to the pond, and the piped water that connects the two springs and surrounding riparian habitat.
                (ii) Unit map follows:
                
                  
                  ER23JN20.000
                
                Alameda Whipsnake (Masticophis lateralis euryxanthus)
                (1) Critical habitat units are depicted for Alameda, Contra Costa, San Joaquin, and Santa Clara counties, California, on the maps below.

                (2) The primary constituent elements (PCEs) of critical habitat for the Alameda whipsnake (Masticophis lateralis euryxanthus) are the habitat components that provide:
                
                (i) Scrub/shrub communities with a mosaic of open and closed canopy: Scrub/shrub vegetation dominated by low- to medium-stature woody shrubs with a mosaic of open and closed canopy, as characterized by the chamise, chamise-eastwood manzanita, chaparral whitethorn, and interior live oak shrub vegetation series occurring at elevations from sea level to approximately 3,850 feet (1,170 meters). Such scrub/shrub vegetation within these series form a pattern of open and closed canopy used by the Alameda whipsnake for shelter from predators; temperature regulation, because it provides sunny and shady locations; prey-viewing opportunities; and nesting habitat and substrate. These features contribute to support a prey base consisting of western fence lizards and other prey species such as skinks, frogs, snakes, and birds.
                (ii) Woodland or annual grassland plant communities contiguous to lands containing PCE 1: Woodland or annual grassland vegetation series comprised of one or more of the following: Blue oak, coast live oak, California bay, California buckeye, and California annual grassland vegetation series. This mosaic of vegetation supports a prey base consisting of western fence lizards and other prey species such as skinks, frogs, snakes, and birds, and provides opportunities for: Foraging, by allowing snakes to come in contact with and visualize, track, and capture prey (especially western fence lizards, along with other prey such as skinks, frogs, birds); short and long distance dispersal within, between, or adjacent to areas containing essential features (i.e., PCE 1 or PCE 3); and contact with other Alameda whipsnakes for mating and reproduction.
                (iii) Lands containing rock outcrops, talus, and small mammal burrows. These areas are used for retreats (shelter), hibernacula, foraging, and dispersal, and provide additional prey population support functions.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                Critical Habitat Unit Maps
                (4) GIS data layers defining map units were created on a base of USGS 7.5′ quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map (Map 1) follows:
                
                  
                  ER02OC06.000
                
                (6) Unit 1: Tilden-Briones Unit, Alameda and Contra Costa Counties, California.

                (i) From USGS 1:24,000 scale quadrangles Benecia, Richmond, Briones Valley, Walnut Creek. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 559589, 4200848; 559600, 4200866; 559610, 4200873; 559622, 4200883; 559668, 4200910; 559710, 4200940; 559715, 4200943; 559727, 4200952; 559753, 4200969; 559781, 4200994; 559806, 4201021; 559817, 4201037; 559840, 4201073; 559850, 4201093; 559874, 4201113; 559878, 4201115; 559895, 4201123; 559909, 4201130; 559929, 4201135; 559955, 4201148; 560009, 4201170; 560047, 4201192; 560059, 4201212; 560058, 4201230; 560055, 4201250; 560049, 4201289; 560047, 4201306; 560041, 4201332; 560035, 4201363; 560029, 4201381; 560024, 4201403; 560018, 4201432; 560016, 4201456; 560009, 4201486; 560008, 4201508; 560027, 4201518; 560061, 4201509; 560277, 4201575; 560304, 4201584; 560308, 4201587; 560316, 4201583; 560411, 4201602; 560673, 4201602; 560694, 4201602; 560784, 4201604; 560794, 4201635; 560795, 4201674; 560794, 4201701; 560795, 4201737; 560793, 4201770; 560784, 4201808; 560789, 4201847; 560781, 4201888; 560778, 4201912; 560787, 4201944; 560802, 4201953; 560814, 4201960; 560827, 4201961; 560841, 4201962; 560859, 4201967; 560885, 4201957; 560924, 4201964; 560963, 4201972; 561010, 4201974; 561046, 4201975; 561085, 4201974; 561112, 4201969; 561131, 4201962; 561143, 4201941; 561158, 4201908; 561162, 4201880; 561176, 4201857; 561200, 4201847; 561244, 4201832; 561286, 4201830; 561337, 4201830; 561384, 4201835; 561422, 4201840; 561464, 4201835; 561497, 4201814; 561518, 4201778; 561523, 4201757; 561522, 4201714; 561523, 4201670; 561535, 4201628; 561567, 4201583; 561633, 4201578; 561664, 4201585; 561676, 4201599; 561698, 4201630; 561743, 4201673; 561773, 4201694; 561793, 4201727; 561809, 4201771; 561825, 4201815; 561840, 4201826; 561863, 4201820; 561892, 4201798; 561922, 4201775; 561950, 4201759; 561983, 4201753; 562031, 4201743; 562087, 4201741; 562142, 4201740; 562201, 4201735; 562251, 4201731; 562327, 4201726; 562402, 4201715; 562451, 4201695; 562483, 4201684; 562515, 4201676; 562520, 4201673; 562524, 4201668; 562648, 4201533; 562609, 4201434; 562618, 4201405; 562618, 4201401; 562629, 4201363; 562660, 4201340; 562698, 4201311; 562741, 4201294; 562778, 4201281; 562820, 4201273; 562852, 4201262; 562877, 4201265; 562892, 4201277; 562923, 4201298; 562949, 4201336; 562974, 4201369; 563001, 4201384; 563007, 4201373; 563208, 4201106; 563205, 4201067; 563205, 4201065; 563161, 4201021; 563142, 4200970; 563186, 4200952; 563142, 4200832; 563139, 4200818; 563123, 4200790; 563125, 4200770; 563146, 4200742; 563162, 4200718; 563186, 4200699; 563215, 4200696; 563243, 4200706; 563272, 4200721; 563288, 4200746; 563308, 4200752; 563332, 4200763; 563376, 4200779; 563421, 4200784; 563442, 4200782; 563501, 4200700; 563552, 4200705; 563575, 4200685; 563598, 4200656; 563709, 4200752; 563829, 4200743; 564014, 4200365; 564039, 4200383; 564043, 4200372; 564054, 4200336; 564087, 4200298; 564131, 4200262; 564176, 4200238; 564206, 4200230; 564240, 4200230; 564288, 4200239; 564318, 4200251; 564348, 4200269; 564383, 4200299; 564422, 4200330; 564466, 4200350; 564498, 4200363; 564540, 4200391; 564575, 4200417; 564612, 4200445; 564623, 4200459; 564628, 4200460; 564628, 4200465; 564626, 4200508; 564625, 4200550; 564601, 4200580; 564489, 4200581; 564471, 4200581; 564471, 4200584; 564477, 4200616; 564487, 4200636; 564471, 4200649; 564475, 4200653; 564528, 4200688; 564593, 4200648; 564634, 4200740; 564648, 4200799; 564514, 4200855; 564437, 4200917; 564365, 4200985; 564332, 4201032; 564294, 4201014; 564285, 4201011; 564265, 4201031; 564236, 4201060; 564207, 4201086; 564224, 4201161; 564184, 4201193; 564147, 4201209; 564148, 4201210; 564178, 4201233; 564210, 4201259; 564246, 4201295; 564274, 4201321; 564316, 4201359; 564319, 4201361; 564442, 4201318; 564455, 4201349; 564461, 4201348; 564501, 4201340; 564549, 4201331; 564564, 4201357; 564567, 4201388; 564566, 4201432; 564555, 4201478; 564531, 4201503; 564495, 4201540; 564480, 4201553; 564654, 4201564; 564602, 4201626; 564638, 4201649; 564692, 4201649; 564764, 4201721; 564810, 4201767; 564900, 4201803; 564973, 4201957; 565036, 4202002; 565145, 4201993; 565263, 4202011; 565354, 4202038; 565390, 4201984; 565444, 4201984; 565535, 4201921; 565616, 4201757; 565689, 4201739; 565707, 4201776; 565761, 4201748; 565807, 4201767; 565825, 4201803; 565916, 4201839; 565943, 4201739; 565861, 4201667; 565816, 4201585; 565816, 4201522; 565897, 4201576; 566015, 4201603; 566079, 4201522; 566197, 4201495; 566287, 4201513; 566323, 4201540; 566396, 4201549; 566441, 4201612; 566423, 4201694; 566378, 4201803; 566342, 4201893; 566278, 4201975; 566233, 4202066; 566224, 4202093; 566242, 4202183; 566251, 4202256; 566414, 4202156; 566421, 4202175; 566459, 4202274; 566532, 4202637; 566577, 4203099; 566668, 4203507; 567592, 4204522; 568182, 4205111; 568472, 4205447; 568476, 4205455; 568831, 4206130; 568847, 4206125; 568875, 4206127; 568906, 4206134; 568926, 4206141; 568939, 4206151; 568947, 4206174; 568941, 4206195; 568937, 4206225; 568932, 4206254; 568928, 4206288; 568927, 4206308; 568925, 4206339; 568921, 4206370; 568913, 4206408; 568910, 4206442; 568899, 4206491; 568895, 4206528; 568900, 4206560; 568915, 4206578; 568948, 4206582; 568959, 4206575; 568975, 4206565; 568998, 4206552; 569027, 4206533; 569052, 4206513; 569089, 4206488; 569127, 4206468; 569163, 4206457; 569207, 4206436; 569241, 4206414; 569271, 4206411; 569306, 4206389; 569333, 4206380; 569376, 4206378; 569391, 4206415; 569400, 4206433; 569400, 4206513; 569403, 4206596; 569397, 4206647; 569375, 4206689; 569320, 4206753; 569275, 4206791; 569231, 4206839; 569195, 4206859; 569173, 4206878; 569173, 4206904; 569224, 4206929; 569269, 4206942; 569317, 4206952; 569368, 4206958; 569439, 4206971; 569512, 4206993; 569560, 4207000; 569653, 4207009; 569717, 4207019; 569781, 4207019; 569826, 4207028; 569839, 4207044; 569861, 4207055; 569880, 4207074; 569899, 4207089; 569928, 4207115; 569965, 4207146; 570045, 4207198; 570111, 4207248; 570172, 4207285; 570215, 4207316; 570262, 4207355; 570304, 4207381; 570355, 4207412; 570424, 4207449; 570451, 4207464; 570507, 4207492; 570534, 4207505; 570605, 4207531; 570687, 4207563; 570733, 4207594; 570760, 4207613; 570788, 4207630; 570820, 4207650; 570850, 4207667; 570868, 4207677; 570918, 4207695; 570966, 4207705; 571001, 4207706; 571057, 4207695; 571070, 4207694; 571112, 4207711; 571145, 4207731; 571159, 4207740; 571170, 4207748; 571214, 4207783; 571248, 4207829; 571264, 4207848; 571286, 4207865; 571309, 4207875; 571370, 4207888; 571421, 4207892; 571456, 4207896; 571497, 4207895; 571550, 4207894; 571617, 4207896; 571671, 4207893; 571706, 4207895; 571744, 4207892; 571777, 4207886; 571811, 4207880; 571860, 4207871; 571900, 4207859; 571961, 4207836; 571997, 4207824; 572010, 4207821; 572096, 4207796; 572124, 4207776; 572155, 4207742; 572185, 4207709; 572219, 4207674; 572245, 4207647; 572261, 4207633; 572291, 4207609; 572309, 4207594; 572318, 4207585; 572336, 4207561; 572350, 4207536; 572369, 4207506; 572385, 4207476; 572402, 4207449; 572424, 4207421; 572450, 4207395; 572491, 4207352; 572526, 4207323; 572564, 4207295; 572589, 4207272; 572622, 4207237; 572641, 4207215; 572666, 4207187; 572699, 4207151; 572733, 4207112; 572768, 4207070; 572791, 4207041; 572815, 4207014; 572831, 4206995; 572845, 4206979; 572858, 4206959; 572864, 4206944; 572878, 4206912; 572881, 4206900; 572897, 4206859; 572909, 4206820; 572924, 4206769; 572934, 4206708; 572945, 4206655; 572950, 4206603; 572952, 4206576; 572955, 4206545; 572957, 4206510; 572963, 4206472; 572969, 4206440; 572976, 4206417; 572987, 4206395; 573004, 4206355; 573022, 4206317; 573043, 4206272; 573057, 4206243; 573073, 4206211; 573094, 4206178; 573116, 4206145; 573133, 4206121; 573147, 4206103; 573180, 4206076; 573205, 4206061; 573239, 4206048; 573264, 4206043; 573281, 4206042; 573300, 4206040; 573350, 4206038; 573368, 4206037; 573405, 4206034; 573453, 4206014; 573478, 4205993; 573511, 4205970; 573542, 4205949; 573613, 4205923; 573679, 4205909; 573702, 4205901; 573714, 4205898; 573740, 4205895; 573800, 4205892; 573879, 4205889; 573957, 4205890; 574007, 4205890; 574050, 4205891; 574081, 4205892; 574182, 4205885; 574218, 4205871; 574272, 4205858; 574344, 4205841; 574407, 4205826; 574430, 4205822; 574472, 4205813; 574520, 4205802; 574554, 4205797; 574589, 4205795; 574638, 4205745; 574687, 4205708; 574737, 4205663; 574789, 4205614; 574835, 4205564; 574873, 4205508; 574890, 4205463; 574898, 4205445; 574925, 4205416; 574947, 4205386; 574948, 4205327; 574950, 4205216; 574953, 4205090; 574988, 4205087; 575042, 4204930; 575062, 4204924; 575111, 4204861; 575111, 4204836; 575172, 4204793; 575241, 4204764; 575416, 4204759; 575468, 4204711; 575555, 4204713; 575553, 4204762; 575663, 4204768; 575768, 4204779; 575854, 4204792; 575859, 4204779; 576227, 4204939; 576222, 4204952; 576383, 4205009; 576392, 4205002; 576402, 4204994; 576413, 4204977; 576471, 4204831; 576517, 4204744; 576518, 4204744; 576520, 4204737; 576537, 4204692; 576563, 4204635; 576588, 4204586; 576613, 4204538; 576635, 4204495; 576656, 4204446; 576675, 4204407; 576700, 4204359; 576724, 4204321; 576743, 4204271; 576754, 4204241; 576770, 4204197; 576783, 4204152; 576795, 4204097; 576800, 4204053; 576795, 4204005; 576791, 4203960; 576765, 4203912; 576750, 4203894; 576765, 4203871; 576573, 4203766; 576477, 4203728; 576427, 4203685; 576426, 4203684; 576431, 4203680; 576441, 4203672; 576448, 4203667; 576465, 4203672; 576511, 4203685; 576513, 4203685; 576546, 4203664; 576700, 4203708; 576700, 4203694; 576699, 4203675; 576712, 4203673; 576729, 4203671; 576712, 4203531; 576654, 4203432; 576645, 4203426; 576637, 4203399; 576627, 4203344; 576616, 4203317; 576612, 4203308; 576609, 4203299; 576608, 4203299; 576585, 4203295; 576559, 4203305; 576542, 4203296; 576528, 4203277; 576518, 4203265; 576494, 4203262; 576457, 4203257; 576412, 4203264; 576358, 4203250; 576332, 4203263; 576215, 4203352; 576217, 4203332; 576218, 4203332; 576218, 4203330; 576219, 4203319; 576156, 4203317; 576140, 4203316; 576129, 4203292; 576136, 4203265; 575971, 4203325; 575985, 4203337; 575981, 4203430; 575812, 4203328; 575812, 4203328; 575813, 4203332; 575793, 4203351; 575733, 4203379; 575600, 4203414; 575550, 4203365; 575550, 4203365; 575544, 4203371; 575528, 4203379; 575484, 4203433; 575442, 4203433; 575406, 4203351; 575400, 4203338; 575394, 4203338; 574863, 4203334; 574863, 4203334; 574816, 4203333; 574814, 4203317; 574805, 4203293; 574789, 4203257; 574773, 4203228; 574746, 4203193; 574722, 4203163; 574695, 4203133; 574665, 4203106; 574677, 4203080; 574665, 4203035; 574719, 4202955; 574744, 4202888; 574773, 4202784; 574779, 4202765; 574777, 4202755; 574769, 4202706; 574785, 4202699; 574788, 4202678; 574793, 4202627; 574798, 4202578; 574803, 4202544; 574446, 4202541; 574352, 4202580; 574354, 4202445; 574446, 4202434; 574534, 4202424; 574559, 4202422; 574596, 4202398; 574639, 4202361; 574686, 4202347; 574749, 4202325; 574734, 4202316; 574700, 4202310; 574679, 4202319; 574650, 4202325; 574622, 4202340; 574597, 4202348; 574566, 4202347; 574557, 4202331; 574564, 4202309; 574574, 4202293; 574593, 4202276; 574623, 4202258; 574654, 4202248; 574684, 4202238; 574706, 4202226; 574737, 4202205; 574758, 4202188; 574781, 4202170; 574781, 4202172; 574783, 4202184; 574846, 4202186; 574855, 4202199; 574862, 4202235; 574877, 4202256; 574927, 4202280; 574933, 4202300; 574974, 4202269; 574973, 4202239; 574964, 4201505; 575052, 4201535; 575241, 4201597; 575195, 4201668; 575198, 4201759; 575232, 4201791; 575271, 4201928; 575242, 4201927; 575276, 4202021; 575534, 4202030; 575603, 4201994; 575630, 4201998; 575934, 4202051; 576037, 4201903; 575925, 4201664; 575940, 4201645; 575959, 4201630; 575979, 4201619; 576000, 4201612; 576024, 4201610; 576038, 4201606; 576045, 4201614; 576066, 4201544; 576150, 4201518; 576170, 4201561; 576165, 4201595; 576222, 4201746; 576282, 4201829; 576248, 4201881; 576272, 4201920; 576235, 4201988; 576323, 4202106; 576390, 4202154; 576421, 4202154; 576452, 4202128; 576506, 4202156; 576554, 4202156; 576553, 4202325; 576572, 4202357; 576752, 4202358; 576822, 4202289; 576913, 4202375; 576922, 4202382; 576934, 4202365; 576961, 4202338; 576988, 4202306; 577016, 4202282; 577035, 4202279; 577057, 4202280; 577079, 4202300; 577096, 4202321; 577104, 4202338; 577110, 4202362; 577127, 4202369; 577142, 4202361; 577143, 4202360; 577165, 4202394; 577276, 4202319; 577286, 4202312; 577299, 4202332; 577351, 4202409; 577375, 4202446; 577370, 4202469; 577358, 4202508; 577328, 4202547; 577295, 4202574; 577291, 4202575; 577261, 4202610; 577272, 4202622; 577191, 4202613; 577186, 4202604; 577102, 4202647; 577004, 4202699; 576997, 4202698; 576967, 4202695; 576954, 4202695; 576903, 4202757; 576898, 4202764; 576879, 4202771; 576865, 4202787; 576861, 4202806; 576863, 4202821; 576864, 4202822; 576857, 4202826; 576834, 4202850; 576825, 4202860; 576810, 4202852; 576807, 4202859; 576803, 4202885; 576806, 4202886; 576806, 4202886; 576795, 4202904; 576806, 4202918; 576804, 4202960; 576824, 4202960; 576829, 4203023; 576828, 4203083; 576809, 4203080; 576809, 4203083; 576811, 4203113; 576822, 4203124; 576826, 4203141; 576871, 4203175; 576875, 4203164; 576875, 4203164; 576876, 4203165; 576897, 4203150; 576931, 4203258; 576973, 4203390; 576955, 4203427; 576963, 4203455; 576949, 4203459; 576995, 4203594; 577025, 4203581; 577050, 4203637; 577032, 4203654; 577085, 4203711; 577062, 4203730; 577063, 4203731; 577045, 4203748; 577064, 4203768; 577070, 4203780; 577090, 4203780; 577122, 4203780; 577152, 4203809; 577123, 4203838; 577122, 4203839; 577126, 4203855; 577126, 4203856; 577128, 4203858; 577130, 4203871; 577129, 4203872; 577128, 4203872; 577123, 4203886; 577128, 4203890; 577248, 4203967; 577503, 4204117; 577524, 4204130; 577581, 4204065; 577547, 4204027; 577516, 4203997; 577478, 4203946; 577496, 4203906; 577427, 4203867; 577404, 4203859; 577381, 4203855; 577356, 4203855; 577348, 4203849; 577347, 4203843; 577350, 4203832; 577354, 4203829; 577370, 4203789; 577398, 4203786; 577468, 4203821; 577544, 4203867; 577613, 4203946; 577628, 4203963; 577637, 4203955; 577728, 4203834; 577827, 4203697; 577839, 4203724; 577842, 4203721; 577878, 4203682; 577922, 4203646; 577968, 4203601; 578004, 4203568; 578032, 4203538; 578036, 4203533; 577989, 4203469; 578035, 4203421; 578041, 4203420; 578026, 4203410; 577997, 4203384; 577972, 4203354; 577964, 4203342; 577926, 4203313; 577834, 4203315; 577836, 4203269; 577888, 4203272; 577940, 4203186; 577956, 4203244; 577966, 4203246; 578004, 4203264; 578032, 4203296; 578067, 4203326; 578090, 4203349; 578146, 4203330; 578173, 4203288; 578187, 4203263; 578199, 4203229; 578202, 4203204; 578222, 4203168; 578242, 4203139; 578238, 4203134; 578287, 4203060; 578331, 4202980; 578377, 4203024; 578400, 4203000; 578413, 4203008; 578439, 4202982; 578457, 4202958; 578472, 4202938; 578479, 4202910; 578463, 4202880; 578446, 4202864; 578404, 4202846; 578354, 4202821; 578317, 4202804; 578296, 4202788; 578283, 4202763; 578294, 4202728; 578311, 4202694; 578326, 4202674; 578342, 4202655; 578380, 4202644; 578420, 4202642; 578455, 4202648; 578497, 4202651; 578536, 4202658; 578585, 4202686; 578609, 4202712; 578640, 4202741; 578659, 4202763; 578673, 4202772; 578690, 4202774; 578708, 4202769; 578735, 4202752; 578755, 4202730; 578782, 4202696; 578808, 4202675; 578840, 4202679; 578866, 4202692; 578904, 4202707; 578945, 4202699; 578955, 4202695; 578979, 4202684; 579013, 4202665; 579036, 4202647; 579053, 4202628; 579077, 4202605; 579074, 4202582; 579068, 4202577; 579053, 4202561; 579022, 4202548; 578985, 4202534; 578959, 4202523; 578952, 4202505; 578944, 4202480; 578933, 4202447; 578907, 4202425; 578880, 4202417; 578843, 4202414; 578797, 4202416; 578774, 4202415; 578748, 4202413; 578745, 4202394; 578760, 4202376; 578802, 4202363; 578839, 4202358; 578866, 4202350; 578689, 4202259; 578647, 4202240; 578514, 4202180; 578556, 4202165; 578418, 4202044; 578395, 4202016; 578347, 4201956; 578167, 4202075; 578180, 4202322; 578129, 4202378; 578067, 4202323; 578065, 4202314; 578053, 4202305; 578040, 4202279; 578030, 4202240; 578016, 4202196; 578006, 4202168; 577990, 4202146; 577967, 4202130; 577933, 4202116; 577896, 4202112; 577877, 4202109; 577851, 4202131; 577816, 4202100; 577782, 4202069; 577749, 4202101; 577564, 4202280; 577529, 4202245; 577485, 4202199; 577485, 4202199; 577485, 4202198; 577460, 4202173; 577370, 4202080; 577376, 4202072; 577433, 4202019; 577363, 4201778; 577331, 4201778; 577332, 4201711; 577396, 4201713; 577394, 4201779; 577428, 4201779; 577430, 4201779; 577512, 4201779; 577530, 4201779; 577537, 4201779; 577537, 4201770; 577538, 4201706; 577545, 4201705; 577544, 4201700; 577540, 4201671; 577542, 4201638; 577541, 4201632; 577538, 4201611; 577536, 4201564; 577534, 4201530; 577538, 4201529; 577538, 4201402; 577538, 4201293; 577537, 4201253; 577536, 4201192; 577535, 4201120; 577534, 4201081; 577536, 4201079; 577534, 4201077; 577533, 4201030; 577538, 4200585; 577552, 4200594; 577608, 4200632; 577613, 4200617; 577621, 4200607; 577640, 4200605; 577659, 4200614; 577681, 4200630; 577705, 4200650; 577728, 4200669; 577767, 4200692; 577786, 4200702; 577810, 4200710; 577827, 4200701; 577834, 4200697; 577849, 4200689; 578289, 4200465; 578511, 4200312; 578408, 4200202; 578408, 4200201; 578384, 4200180; 578284, 4200090; 578248, 4200058; 578332, 4199980; 578336, 4199979; 578335, 4199978; 578400, 4199934; 578410, 4199922; 578467, 4199857; 578476, 4199822; 578457, 4199735; 578361, 4199646; 578289, 4199669; 578237, 4199677; 578204, 4199683; 578151, 4199678; 578145, 4199661; 578199, 4199638; 578317, 4199588; 578296, 4199524; 578257, 4199464; 578209, 4199408; 578213, 4199362; 578134, 4199277; 578107, 4199251; 578080, 4199250; 578043, 4199213; 577984, 4199186; 578027, 4199158; 578065, 4199194; 578090, 4199182; 578063, 4199113; 578034, 4199097; 577976, 4199082; 577965, 4199072; 577947, 4199026; 577934, 4198990; 577989, 4199022; 578085, 4199082; 578120, 4199131; 578127, 4199141; 578202, 4199253; 578307, 4199384; 578293, 4199408; 578332, 4199460; 578353, 4199450; 578376, 4199468; 578490, 4199606; 578558, 4199671; 578548, 4199703; 578627, 4199727; 578664, 4199697; 578679, 4199663; 578696, 4199653; 578746, 4199655; 578798, 4199609; 578909, 4199444; 578515, 4199325; 578494, 4199343; 578464, 4199342; 578443, 4199319; 578444, 4199289; 578465, 4199270; 578318, 4199132; 578347, 4199129; 578393, 4199102; 578412, 4199086; 578431, 4199059; 578437, 4199032; 578442, 4199010; 578428, 4198978; 578417, 4198958; 578414, 4198942; 578402, 4198941; 578203, 4199021; 578194, 4199011; 578213, 4198971; 578220, 4198933; 578265, 4198888; 578279, 4198865; 578289, 4198800; 578291, 4198793; 578298, 4198747; 578130, 4198670; 578107, 4198717; 578107, 4198717; 578063, 4198646; 577915, 4198592; 577914, 4198585; 577904, 4198580; 577903, 4198581; 577892, 4198559; 577878, 4198531; 577861, 4198504; 577848, 4198471; 577827, 4198453; 577815, 4198437; 577799, 4198413; 577796, 4198408; 577864, 4198261; 577830, 4198271; 577780, 4198264; 577731, 4198288; 577714, 4198260; 577674, 4198299; 577671, 4198289; 577672, 4198262; 577673, 4198232; 577679, 4198218; 577680, 4198196; 577686, 4198176; 577686, 4198160; 577688, 4198146; 577688, 4198118; 577689, 4198097; 577690, 4198088; 577690, 4198078; 577682, 4198058; 577672, 4198043; 577649, 4198017; 577622, 4197994; 577589, 4197982; 577556, 4197977; 577556, 4197951; 577562, 4197928; 577572, 4197905; 577584, 4197874; 577593, 4197853; 577591, 4197828; 577567, 4197811; 577536, 4197821; 577516, 4197831; 577515, 4197831; 577516, 4197830; 577508, 4197762; 577429, 4197762; 577430, 4197756; 577441, 4197730; 577451, 4197711; 577474, 4197673; 577482, 4197666; 577488, 4197672; 577535, 4197621; 577555, 4197599; 577613, 4197520; 577653, 4197458; 577684, 4197403; 577722, 4197348; 577734, 4197239; 577737, 4197211; 577741, 4197160; 577742, 4197127; 577730, 4197021; 577724, 4196998; 577737, 4196969; 577766, 4196954; 577768, 4196921; 577735, 4196882; 577708, 4196898; 577708, 4196898; 577688, 4196910; 577627, 4196905; 577596, 4196918; 577546, 4196938; 577521, 4196951; 577509, 4196935; 577483, 4196947; 577435, 4196939; 577460, 4196893; 577412, 4196906; 577402, 4196908; 577399, 4196911; 577333, 4196950; 577294, 4196957; 577242, 4196987; 577243, 4196904; 577245, 4196840; 577377, 4196780; 577413, 4196717; 577438, 4196720; 577539, 4196735; 577571, 4196739; 577621, 4196706; 577720, 4196591; 577741, 4196567; 577710, 4196462; 577815, 4196397; 577817, 4196396; 577881, 4196284; 577926, 4196101; 577928, 4196094; 577946, 4196033; 577878, 4195883; 577945, 4195861; 578135, 4195648; 578135, 4195648; 578137, 4195644; 578141, 4195630; 578143, 4195624; 578143, 4195624; 578090, 4195543; 578080, 4195527; 578055, 4195549; 577980, 4195616; 577981, 4195723; 577981, 4195727; 577961, 4195734; 577958, 4195735; 577905, 4195718; 577877, 4195669; 577822, 4195567; 577760, 4195614; 577761, 4195616; 577772, 4195630; 577777, 4195636; 577691, 4195699; 577663, 4195678; 577612, 4195640; 577578, 4195615; 577329, 4195684; 577312, 4195688; 577246, 4195707; 577160, 4195731; 577157, 4195732; 577125, 4195731; 577072, 4195730; 577077, 4195742; 577099, 4195794; 577015, 4195791; 577022, 4195747; 577019, 4195743; 577017, 4195742; 577026, 4195729; 577008, 4195728; 576942, 4195727; 576926, 4195727; 576931, 4195700; 576950, 4195592; 576895, 4195531; 576936, 4195472; 576945, 4195478; 576952, 4195482; 576961, 4195457; 576950, 4195432; 576946, 4195423; 576949, 4195401; 576946, 4195383; 576932, 4195362; 576929, 4195344; 576935, 4195311; 576935, 4195310; 576940, 4195281; 576920, 4195284; 576914, 4195285; 576861, 4195294; 576813, 4195302; 576803, 4195304; 576757, 4195323; 576670, 4195356; 576668, 4195357; 576669, 4195358; 576705, 4195420; 576704, 4195475; 576626, 4195509; 576615, 4195496; 576613, 4195494; 576580, 4195522; 576594, 4195548; 576538, 4195578; 576499, 4195511; 576477, 4195438; 576469, 4195413; 576454, 4195412; 576389, 4195415; 576358, 4195435; 576296, 4195474; 576238, 4195511; 576169, 4195539; 576170, 4195542; 576170, 4195542; 576090, 4195574; 576020, 4195551; 575992, 4195558; 575787, 4195668; 575829, 4195785; 575829, 4195785; 575837, 4195804; 575844, 4195867; 575776, 4195887; 575766, 4195866; 575745, 4195856; 575707, 4195858; 575653, 4195884; 575639, 4195878; 575622, 4195870; 575591, 4195870; 575590, 4196115; 575260, 4196113; 575179, 4196112; 575019, 4196111; 574968, 4196111; 574917, 4196111; 574872, 4196072; 574860, 4196005; 574704, 4196004; 574702, 4196110; 574633, 4196109; 574290, 4196108; 574366, 4196205; 574365, 4196436; 574365, 4196444; 574326, 4196475; 574294, 4196481; 574227, 4196520; 574173, 4196532; 574112, 4196537; 574000, 4196554; 573946, 4196599; 573918, 4196596; 573891, 4196576; 573830, 4196635; 573840, 4196652; 573757, 4196656; 573758, 4196566; 573750, 4196552; 573588, 4196643; 573365, 4196769; 573237, 4196937; 572967, 4196827; 572909, 4196822; 572715, 4196763; 572675, 4196764; 572599, 4196749; 572520, 4196762; 572458, 4196795; 572422, 4196970; 572342, 4197052; 572025, 4197097; 571893, 4197104; 571721, 4197127; 571489, 4197179; 571327, 4197231; 571031, 4197288; 571036, 4197334; 570991, 4197340; 570955, 4197362; 570939, 4197372; 570919, 4197410; 570873, 4197450; 570800, 4197494; 570797, 4197491; 570794, 4197497; 570737, 4197520; 570687, 4197495; 570620, 4197478; 570582, 4197421; 570564, 4197372; 570546, 4197296; 570513, 4197291; 570439, 4197280; 570481, 4197264; 570505, 4197245; 570540, 4197220; 570529, 4197198; 570492, 4197209; 570433, 4197226; 570473, 4197138; 570360, 4197057; 570301, 4197053; 570303, 4197014; 570266, 4196934; 570274, 4196922; 570249, 4196902; 570265, 4196829; 570235, 4196805; 570245, 4196764; 570265, 4196669; 570265, 4196627; 570265, 4196568; 570293, 4196500; 570298, 4196498; 570294, 4196490; 570343, 4196413; 570371, 4196368; 570323, 4196259; 570185, 4196258; 570186, 4196221; 570182, 4196076; 570191, 4196075; 570447, 4196078; 570428, 4195831; 570413, 4195618; 570626, 4195533; 570848, 4195445; 570778, 4195390; 570184, 4194917; 570160, 4194904; 570115, 4194878; 570071, 4194857; 570058, 4194848; 570056, 4194834; 569756, 4194603; 569733, 4194586; 569640, 4194514; 569633, 4194514; 569631, 4194510; 569554, 4194466; 569507, 4194430; 569495, 4194402; 569413, 4194308; 569257, 4194294; 569224, 4194317; 568839, 4194095; 568798, 4193986; 568832, 4193941; 568867, 4193955; 568902, 4193912; 568958, 4193839; 568372, 4193367; 568401, 4193278; 568467, 4193201; 568479, 4193179; 568497, 4193087; 568500, 4193074; 568535, 4192993; 568652, 4192885; 568829, 4192725; 568816, 4192719; 568794, 4192710; 568668, 4192690; 568516, 4192684; 568350, 4192684; 568198, 4192684; 568154, 4192688; 568059, 4192697; 567874, 4192737; 567735, 4192796; 567596, 4192862; 567470, 4192915; 567365, 4192955; 567193, 4193015; 567014, 4193041; 566895, 4193034; 566776, 4192988; 566650, 4192915; 566650, 4192915; 566627, 4192907; 566624, 4192906; 566624, 4192905; 566624, 4192905; 566597, 4192895; 566552, 4192888; 566521, 4192917; 566488, 4192936; 566462, 4192947; 566440, 4192960; 566427, 4192961; 566400, 4192966; 566374, 4192986; 566356, 4193003; 566343, 4193028; 566329, 4193054; 566313, 4193082; 566303, 4193114; 566300, 4193137; 566308, 4193173; 566304, 4193194; 566299, 4193206; 566295, 4193224; 566289, 4193242; 566272, 4193263; 566264, 4193283; 566257, 4193304; 566244, 4193328; 566218, 4193353; 566191, 4193372; 566172, 4193392; 566153, 4193417; 566142, 4193427; 566130, 4193452; 566116, 4193473; 566110, 4193492; 566107, 4193514; 566107, 4193528; 566135, 4193541; 566161, 4193552; 566206, 4193554; 566224, 4193561; 566242, 4193562; 566256, 4193561; 566279, 4193564; 566318, 4193554; 566350, 4193555; 566369, 4193539; 566383, 4193537; 566412, 4193510; 566443, 4193494; 566492, 4193479; 566516, 4193476; 566576, 4193472; 566614, 4193469; 566635, 4193452; 566659, 4193446; 566685, 4193446; 566726, 4193452; 566775, 4193453; 566815, 4193462; 566865, 4193470; 566882, 4193472; 566928, 4193481; 566957, 4193473; 566973, 4193477; 566999, 4193498; 567067, 4193498; 567140, 4193530; 567231, 4193610; 567262, 4193679; 567196, 4193738; 567112, 4193745; 567064, 4193797; 566998, 4193888; 566914, 4193947; 566907, 4193947; 566744, 4194028; 566704, 4194054; 566645, 4194123; 566629, 4194171; 566590, 4194250; 566542, 4194313; 566475, 4194340; 566430, 4194341; 566357, 4194341; 566306, 4194332; 566236, 4194326; 566187, 4194311; 566166, 4194288; 566181, 4194263; 566226, 4194236; 566297, 4194219; 566346, 4194200; 566359, 4194141; 566321, 4194109; 566219, 4194071; 566123, 4194045; 566121, 4194043; 566085, 4194028; 566045, 4194009; 566000, 4193982; 565973, 4193974; 565949, 4193974; 565929, 4193985; 565924, 4194001; 565935, 4194013; 565972, 4194030; 565986, 4194039; 565987, 4194043; 565994, 4194065; 565999, 4194093; 565974, 4194197; 565965, 4194189; 565956, 4194186; 565953, 4194186; 565949, 4194187; 565945, 4194192; 565943, 4194195; 565945, 4194202; 565948, 4194209; 565948, 4194210; 565950, 4194215; 565949, 4194231; 565939, 4194249; 565923, 4194263; 565904, 4194273; 565885, 4194283; 565866, 4194296; 565852, 4194308; 565845, 4194312; 565841, 4194314; 565831, 4194315; 565821, 4194311; 565811, 4194302; 565798, 4194289; 565779, 4194291; 565761, 4194300; 565755, 4194322; 565755, 4194340; 565752, 4194362; 565770, 4194383; 565785, 4194398; 565819, 4194420; 565866, 4194442; 565891, 4194460; 565919, 4194465; 565958, 4194462; 565969, 4194455; 565986, 4194446; 566001, 4194440; 566020, 4194434; 566040, 4194431; 566058, 4194437; 566074, 4194447; 566088, 4194458; 566099, 4194472; 566109, 4194480; 566121, 4194495; 566126, 4194508; 566112, 4194521; 566103, 4194532; 566069, 4194560; 566057, 4194586; 566045, 4194618; 566026, 4194655; 566019, 4194681; 566006, 4194705; 565985, 4194738; 565976, 4194749; 565920, 4194749; 565872, 4194728; 565854, 4194719; 565832, 4194719; 565820, 4194726; 565795, 4194734; 565773, 4194719; 565761, 4194712; 565747, 4194694; 565734, 4194685; 565721, 4194674; 565702, 4194663; 565686, 4194654; 565668, 4194651; 565650, 4194655; 565637, 4194648; 565622, 4194645; 565601, 4194642; 565588, 4194640; 565575, 4194637; 565559, 4194637; 565538, 4194643; 565522, 4194648; 565509, 4194650; 565472, 4194660; 565458, 4194661; 565442, 4194671; 565435, 4194687; 565439, 4194719; 565454, 4194754; 565456, 4194779; 565460, 4194815; 565455, 4194847; 565447, 4194877; 565445, 4194905; 565447, 4194921; 565447, 4194956; 565448, 4194986; 565456, 4195011; 565466, 4195024; 565463, 4195042; 565454, 4195052; 565441, 4195063; 565419, 4195084; 565408, 4195090; 565396, 4195102; 565382, 4195127; 565370, 4195137; 565359, 4195146; 565343, 4195143; 565325, 4195121; 565306, 4195101; 565295, 4195090; 565281, 4195074; 565258, 4195057; 565219, 4195034; 565190, 4195018; 565160, 4195014; 565127, 4195009; 565113, 4195012; 565081, 4195008; 565051, 4194998; 565029, 4194989; 565013, 4194970; 564996, 4194953; 564979, 4194948; 564964, 4194951; 564949, 4194967; 564948, 4194986; 564949, 4195005; 564953, 4195018; 564955, 4195044; 564957, 4195058; 564951, 4195077; 564942, 4195097; 564931, 4195114; 564920, 4195131; 564911, 4195141; 564876, 4195174; 564861, 4195179; 564840, 4195187; 564817, 4195200; 564795, 4195226; 564762, 4195259; 564738, 4195281; 564712, 4195315; 564683, 4195340; 564665, 4195356; 564642, 4195375; 564626, 4195391; 564612, 4195406; 564592, 4195421; 564575, 4195441; 564565, 4195453; 564553, 4195473; 564540, 4195468; 564532, 4195474; 564512, 4195476; 564481, 4195468; 564449, 4195463; 564420, 4195458; 564390, 4195452; 564373, 4195446; 564348, 4195701; 564487, 4195799; 564397, 4195881; 564368, 4195873; 564342, 4195867; 564314, 4195886; 564283, 4195904; 564263, 4195925; 564253, 4195948; 564232, 4195968; 564224, 4195980; 564213, 4196012; 564194, 4196038; 564172, 4196029; 564139, 4196011; 564101, 4195997; 564069, 4195996; 564028, 4196023; 564005, 4196063; 563978, 4196099; 563970, 4196131; 563963, 4196161; 563954, 4196194; 563912, 4196245; 563886, 4196211; 563874, 4196195; 563848, 4196223; 563837, 4196235; 563814, 4196215; 563672, 4196374; 563668, 4196379; 563374, 4196709; 563398, 4196736; 563390, 4196745; 563353, 4196786; 563361, 4196794; 563374, 4196806; 563372, 4196815; 563368, 4196838; 563324, 4196856; 563294, 4196891; 563274, 4196912; 563271, 4196960; 563277, 4196964; 563271, 4196972; 563265, 4196984; 563255, 4196996; 563235, 4197007; 563205, 4197055; 563186, 4197043; 563168, 4197079; 563163, 4197088; 563149, 4197105; 563120, 4197133; 563107, 4197145; 563084, 4197172; 563077, 4197184; 563070, 4197195; 563052, 4197180; 563045, 4197174; 563026, 4197197; 563000, 4197243; 562983, 4197271; 562945, 4197316; 562925, 4197338; 562792, 4197491; 562755, 4197535; 562721, 4197596; 562710, 4197616; 562691, 4197651; 562660, 4197663; 562660, 4197668; 562654, 4197671; 562641, 4197682; 562629, 4197697; 562622, 4197704; 562612, 4197722; 562597, 4197755; 562582, 4197785; 562563, 4197812; 562545, 4197821; 562522, 4197832; 562498, 4197840; 562481, 4197843; 562454, 4197845; 562433, 4197852; 562412, 4197866; 562392, 4197882; 562380, 4197892; 562385, 4197969; 562334, 4197999; 562316, 4198008; 562286, 4198022; 562253, 4198072; 562234, 4198106; 562323, 4198187; 562340, 4198202; 562293, 4198255; 562289, 4198258; 562274, 4198273; 562204, 4198341; 562172, 4198372; 562161, 4198373; 562136, 4198392; 562126, 4198391; 562028, 4198432; 561966, 4198470; 561938, 4198488; 561911, 4198517; 561858, 4198567; 561833, 4198643; 561789, 4198671; 561716, 4198706; 561475, 4198986; 561222, 4199269; 561229, 4199290; 561241, 4199326; 561155, 4199391; 561058, 4199464; 561057, 4199464; 561046, 4199476; 560935, 4199588; 560845, 4199680; 560590, 4199939; 560545, 4199874; 560535, 4199859; 560524, 4199843; 560513, 4199853; 560435, 4199926; 560447, 4199939; 560454, 4199946; 560510, 4200002; 560509, 4200103; 560508, 4200141; 560507, 4200172; 560445, 4200222; 560418, 4200390; 560502, 4200435; 560502, 4200435; 560499, 4200577; 560482, 4200603; 560460, 4200629; 560443, 4200647; 560423, 4200667; 560410, 4200681; 560384, 4200707; 560347, 4200709; 560305, 4200700; 560224, 4200695; 560218, 4200724; 560170, 4200698; 560075, 4200679; 560070, 4200609; 560069, 4200592; 560069, 4200590; 560066, 4200591; 560040, 4200605; 559975, 4200626; 559910, 4200633; 559865, 4200650; 559821, 4200653; 559787, 4200684; 559678, 4200689; 559675, 4200682; 559668, 4200687; 559655, 4200696; 559633, 4200718; 559617, 4200742; 559611, 4200753; 559601, 4200788; 559591, 4200818; returning to 559589, 4200848; excluding 565010, 4199872; 564877, 4199656; 564878, 4199620; 564977, 4199555; 565008, 4199524; 565015, 4199497; 565039, 4199385; 565060, 4199332; 565083, 4199317; 565156, 4199348; 565189, 4199315; 565220, 4199264; 565216, 4199173; 565239, 4199148; 565346, 4199105; 565346, 4199075; 565313, 4199018; 565314, 4198968; 565334, 4198947; 565433, 4198908; 565464, 4198882; 565468, 4198722; 565491, 4198715; 565518, 4198776; 565553, 4198817; 565586, 4198822; 565617, 4198789; 565617, 4198751; 565600, 4198698; 565595, 4198644; 565618, 4198609; 565621, 4198543; 565650, 4198470; 565653, 4198406; 565638, 4198355; 565646, 4198330; 565644, 4198198; 565657, 4198193; 565710, 4198201; 565733, 4198142; 565756, 4198137; 565818, 4198182; 565856, 4198167; 565913, 4198111; 565931, 4198068; 565969, 4198018; 566006, 4197947; 566008, 4197922; 566026, 4197914; 566089, 4197714; 566165, 4197710; 566209, 4197682; 566232, 4197619; 566286, 4197594; 566314, 4197574; 566353, 4197480; 566381, 4197450; 566534, 4197360; 566570, 4197355; 566628, 4197381; 566712, 4197390; 566959, 4197351; 566959, 4197318; 566806, 4197119; 566799, 4197083; 566809, 4197063; 566829, 4197071; 566905, 4197150; 566968, 4197186; 567067, 4197208; 567087, 4197198; 567115, 4197155; 567178, 4197018; 567188, 4196978; 567222, 4196940; 567240, 4196889; 567378, 4196786; 567403, 4196784; 567434, 4196820; 567456, 4196830; 567487, 4196831; 567494, 4196818; 567495, 4196780; 567462, 4196731; 567463, 4196698; 567550, 4196610; 567547, 4196600; 567555, 4196595; 567558, 4196572; 567546, 4196524; 567587, 4196481; 567606, 4196354; 567621, 4196344; 567669, 4196355; 567697, 4196330; 567718, 4196276; 567711, 4196256; 567645, 4196238; 567612, 4196214; 567607, 4196194; 567617, 4196187; 567711, 4196195; 567782, 4196181; 567806, 4196150; 567827, 4196079; 567809, 4196046; 567809, 4196026; 567891, 4195978; 567907, 4195940; 567968, 4195918; 568064, 4195911; 568092, 4195901; 568116, 4195871; 568134, 4195821; 568149, 4195805; 568228, 4195829; 568253, 4195806; 568289, 4195797; 568333, 4195754; 568376, 4195739; 568444, 4195740; 568480, 4195722; 568546, 4195746; 568584, 4195716; 568645, 4195731; 568722, 4195691; 568762, 4195692; 568815, 4195733; 568815, 4195743; 568830, 4195756; 568914, 4195744; 568968, 4195668; 569004, 4195628; 569028, 4195567; 569034, 4195453; 569062, 4195441; 569084, 4195481; 569081, 4195573; 569034, 4195664; 568937, 4195798; 568847, 4195830; 568749, 4195819; 568713, 4195803; 568677, 4195808; 568639, 4195841; 568570, 4195855; 568532, 4195880; 568504, 4195885; 568438, 4195877; 568415, 4195884; 568369, 4195942; 568308, 4195962; 568267, 4196007; 568241, 4196050; 568185, 4196078; 568164, 4196105; 568163, 4196194; 568143, 4196225; 568147, 4196311; 568139, 4196326; 568116, 4196331; 568098, 4196351; 568070, 4196442; 568006, 4196475; 567946, 4196576; 567895, 4196591; 567877, 4196608; 567877, 4196672; 567904, 4196718; 567903, 4196845; 567841, 4196981; 567843, 4197027; 567863, 4197091; 567878, 4197111; 567931, 4197134; 568010, 4197128; 568025, 4197135; 568026, 4197148; 568027, 4197161; 567994, 4197181; 567862, 4197169; 567735, 4197153; 567705, 4197163; 567671, 4197196; 567560, 4197151; 567534, 4197164; 567501, 4197202; 567505, 4197334; 567492, 4197351; 567418, 4197399; 567400, 4197427; 567405, 4197450; 567468, 4197473; 567468, 4197516; 567371, 4197520; 567351, 4197533; 567340, 4197576; 567365, 4197642; 567412, 4197711; 567415, 4197734; 567361, 4197736; 567241, 4197606; 567205, 4197600; 567182, 4197608; 567182, 4197638; 567197, 4197676; 567176, 4197765; 567153, 4197788; 567117, 4197805; 567056, 4197817; 567030, 4197845; 567030, 4197893; 567012, 4197906; 566989, 4197905; 566951, 4197880; 566936, 4197826; 566909, 4197790; 566883, 4197790; 566826, 4197907; 566857, 4197950; 566884, 4198016; 566950, 4198052; 566949, 4198088; 566926, 4198154; 566905, 4198171; 566860, 4198174; 566811, 4198148; 566749, 4198084; 566642, 4198088; 566616, 4198115; 566616, 4198146; 566646, 4198179; 566646, 4198192; 566628, 4198220; 566609, 4198301; 566530, 4198391; 566524, 4198432; 566562, 4198488; 566578, 4198659; 566555, 4198658; 566505, 4198635; 566434, 4198556; 566406, 4198560; 566383, 4198581; 566350, 4198631; 566323, 4198776; 566254, 4198846; 566233, 4198894; 566174, 4198957; 566168, 4199021; 566137, 4199058; 566109, 4199147; 566110, 4199254; 566127, 4199312; 566215, 4199501; 566275, 4199593; 566287, 4199601; 566341, 4199604; 566396, 4199653; 566565, 4199746; 566737, 4199831; 566760, 4199874; 566841, 4199875; 566828, 4199913; 566833, 4199961; 566930, 4200163; 566919, 4200201; 566897, 4200196; 566869, 4200137; 566776, 4200022; 566736, 4200001; 566657, 4200001; 566637, 4199990; 566592, 4199916; 566562, 4199885; 566519, 4199862; 566372, 4199812; 566296, 4199802; 566248, 4199753; 566078, 4199749; 565996, 4199796; 565960, 4199796; 565958, 4199748; 565997, 4199636; 566001, 4199570; 565971, 4199478; 565891, 4199325; 565871, 4199325; 565807, 4199370; 565686, 4199435; 565566, 4199576; 565444, 4199631; 565418, 4199725; 565367, 4199771; 565361, 4199832; 565343, 4199842; 565242, 4199861; 565165, 4199912; 565125, 4199878; 565094, 4199868; returning to 565010, 4199872; and excluding 569193, 4197159; 569166, 4197029; 569175, 4196978; 569248, 4196700; 569266, 4196677; 569414, 4196617; 569568, 4196517; 569801, 4196306; 569869, 4196304; 569892, 4196317; 569924, 4196373; 569928, 4196541; 569950, 4196597; 569983, 4196618; 570110, 4196619; 570145, 4196647; 570153, 4196683; 570142, 4196705; 570096, 4196756; 570053, 4196771; 569989, 4196765; 569890, 4196784; 569852, 4196799; 569808, 4196875; 569810, 4196906; 569825, 4196929; 569984, 4197027; 570007, 4197067; 570026, 4197162; 570054, 4197167; 570092, 4197152; 570156, 4197145; 570166, 4197155; 570186, 4197222; 570289, 4197296; 570297, 4197314; 570296, 4197370; 570253, 4197372; 570185, 4197349; 570106, 4197338; 570086, 4197348; 570060, 4197378; 570060, 4197406; 570095, 4197459; 570109, 4197515; 570162, 4197574; 570166, 4197717; 570203, 4197783; 570291, 4197903; 570291, 4197964; 570305, 4198020; 570341, 4198061; 570399, 4198090; 570467, 4198101; 570533, 4198101; 570683, 4198069; 570714, 4198039; 570730, 4197999; 570778, 4197951; 570802, 4197893; 570858, 4197850; 570915, 4197741; 570979, 4197686; 571068, 4197649; 571112, 4197621; 571143, 4197571; 571296, 4197514; 571360, 4197476; 571446, 4197447; 571479, 4197444; 571530, 4197458; 571626, 4197456; 571824, 4197514; 571910, 4197512; 572007, 4197475; 572137, 4197446; 572188, 4197446; 572370, 4197486; 572418, 4197512; 572555, 4197536; 572601, 4197508; 572690, 4197542; 572736, 4197550; 572794, 4197523; 572845, 4197485; 572899, 4197460; 572950, 4197455; 573062, 4197444; 573115, 4197462; 573125, 4197475; 573112, 4197493; 573056, 4197494; 572937, 4197496; 572873, 4197518; 572796, 4197594; 572788, 4197617; 572803, 4197696; 572777, 4197700; 572765, 4197690; 572730, 4197616; 572661, 4197603; 572626, 4197585; 572593, 4197579; 572552, 4197599; 572494, 4197599; 572478, 4197609; 572476, 4197634; 572486, 4197662; 572526, 4197721; 572525, 4197784; 572505, 4197792; 572492, 4197782; 572427, 4197641; 572418, 4197603; 572397, 4197580; 572276, 4197574; 572174, 4197532; 572139, 4197550; 572078, 4197552; 572067, 4197572; 572003, 4197642; 571914, 4197657; 571850, 4197682; 571810, 4197684; 571777, 4197673; 571675, 4197672; 571660, 4197690; 571583, 4197702; 571583, 4197776; 571557, 4197775; 571517, 4197752; 571431, 4197744; 571428, 4197794; 571372, 4197804; 571313, 4197837; 571186, 4197835; 571130, 4197870; 571084, 4197916; 571076, 4197933; 571090, 4198033; 571072, 4198050; 570963, 4198098; 570957, 4198123; 570970, 4198166; 571000, 4198194; 571071, 4198218; 571098, 4198246; 571121, 4198284; 571120, 4198330; 571108, 4198348; 571041, 4198380; 571036, 4198398; 571043, 4198444; 571068, 4198513; 571103, 4198551; 571159, 4198582; 571179, 4198605; 571211, 4198720; 571208, 4198773; 571187, 4198796; 571154, 4198795; 570986, 4198618; 570917, 4198620; 570902, 4198595; 570885, 4198534; 570867, 4198513; 570816, 4198518; 570788, 4198540; 570742, 4198619; 570706, 4198656; 570675, 4198656; 570676, 4198626; 570702, 4198575; 570702, 4198537; 570692, 4198527; 570651, 4198516; 570628, 4198526; 570580, 4198574; 570534, 4198581; 570513, 4198606; 570457, 4198601; 570447, 4198629; 570454, 4198705; 570430, 4198865; 570340, 4198940; 570315, 4198940; 570307, 4198894; 570321, 4198808; 570303, 4198589; 570275, 4198541; 570235, 4198533; 570165, 4198588; 570167, 4198669; 570177, 4198705; 570176, 4198763; 570158, 4198809; 570138, 4198806; 570118, 4198783; 570071, 4198658; 570040, 4198648; 569994, 4198688; 569948, 4198705; 569908, 4198710; 569908, 4198687; 569916, 4198674; 569936, 4198632; 569939, 4198591; 569932, 4198563; 569872, 4198471; 569872, 4198451; 569943, 4198431; 569967, 4198396; 569969, 4198357; 569912, 4198301; 569858, 4198278; 569851, 4198257; 569821, 4198227; 569819, 4198173; 569829, 4198120; 569718, 4198099; 569692, 4198109; 569597, 4198209; 569398, 4198385; 569349, 4198461; 569313, 4198461; 569319, 4198412; 569458, 4198188; 569553, 4198084; 569630, 4197978; 569651, 4197935; 569667, 4197847; 569713, 4197799; 569698, 4197745; 569676, 4197732; 569622, 4197727; 569553, 4197759; 569528, 4197759; 569528, 4197731; 569569, 4197665; 569567, 4197615; 569540, 4197579; 569535, 4197551; 569589, 4197508; 569600, 4197432; 569607, 4197427; 569600, 4197396; 569516, 4197385; 569437, 4197395; 569343, 4197447; 569323, 4197450; 569267, 4197416; 569209, 4197418; 569181, 4197393; 569171, 4197372; 569169, 4197319; 569182, 4197258; returning to 569193, 4197159.
                (ii) Note: Map of Unit 1 is provided in paragraph (c)(7)(ii) of this section.
                (7) Unit 2: Oakland-Las Trampas, Alameda and Contra Costa Counties, California.

                (i) From USGS 1:24,000 scale quadrangles Oakland East, Las Trampas Ridge, Diablo, and Hayward. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 571706, 4187420; 571707, 4187421; 571716, 4187451; 571727, 4187468; 571744, 4187490; 571756, 4187508; 571757, 4187509; 571759, 4187532; 571763, 4187571; 571791, 4187646; 571825, 4187732; 571832, 4187744; 571768, 4187924; 571751, 4187967; 571760, 4187990; 571768, 4188011; 571781, 4188026; 571784, 4188027; 571801, 4188031; 571833, 4188037; 571847, 4188046; 571858, 4188064; 571875, 4188082; 571889, 4188088; 571893, 4188091; 571896, 4188095; 571896, 4188099; 571894, 4188105; 571889, 4188115; 571883, 4188127; 571882, 4188131; 571881, 4188133; 571874, 4188139; 571867, 4188142; 571869, 4188144; 571870, 4188147; 571873, 4188153; 571877, 4188157; 571881, 4188161; 571886, 4188165; 571886, 4188165; 571887, 4188165; 571887, 4188166; 571888, 4188166; 571970, 4188166; 572045, 4188160; 572146, 4188147; 572259, 4188110; 572340, 4188072; 572447, 4188022; 572560, 4187984; 572686, 4187965; 572824, 4187978; 572943, 4188003; 573050, 4188034; 573163, 4188053; 573251, 4188072; 573371, 4188084; 573484, 4188097; 573597, 4188103; 573710, 4188122; 573804, 4188122; 573898, 4188116; 573986, 4188110; 574055, 4188110; 574149, 4188116; 574237, 4188122; 574257, 4188128; 574325, 4188147; 574377, 4188181; 574417, 4188200; 574462, 4188219; 574506, 4188251; 574532, 4188257; 574559, 4188255; 574595, 4188243; 574671, 4188202; 574720, 4188178; 574784, 4188151; 574851, 4188129; 574880, 4188128; 574915, 4188133; 574952, 4188142; 574985, 4188145; 575011, 4188148; 575032, 4188129; 575085, 4188086; 575123, 4188062; 575145, 4188029; 575188, 4187979; 575247, 4187914; 575286, 4187884; 575323, 4187866; 575346, 4187881; 575374, 4187887; 575422, 4187858; 575450, 4187851; 575471, 4187835; 575514, 4187792; 575542, 4187762; 575570, 4187738; 575637, 4187712; 575669, 4187690; 575696, 4187677; 575706, 4187662; 575710, 4187644; 575705, 4187631; 575693, 4187617; 575685, 4187605; 575714, 4187557; 575731, 4187532; 575756, 4187493; 575778, 4187453; 575796, 4187419; 575810, 4187401; 575830, 4187378; 575844, 4187365; 575883, 4187331; 575900, 4187309; 575938, 4187268; 575975, 4187234; 575999, 4187206; 576010, 4187191; 576021, 4187178; 576025, 4187160; 576017, 4187139; 576025, 4187109; 576034, 4187085; 576054, 4187060; 576071, 4187037; 576103, 4186998; 576130, 4186976; 576151, 4186962; 576165, 4186950; 576214, 4186909; 576246, 4186887; 576271, 4186860; 576285, 4186851; 576285, 4186887; 576280, 4186901; 576305, 4186895; 576323, 4186892; 576351, 4186868; 576365, 4186840; 576382, 4186826; 576403, 4186793; 576410, 4186758; 576418, 4186721; 576422, 4186672; 576431, 4186640; 576455, 4186595; 576483, 4186563; 576522, 4186540; 576540, 4186531; 576573, 4186516; 576617, 4186500; 576647, 4186471; 576698, 4186434; 576741, 4186412; 576784, 4186389; 576828, 4186362; 576865, 4186341; 576890, 4186319; 576908, 4186301; 576918, 4186292; 576919, 4186268; 576939, 4186211; 576961, 4186191; 576989, 4186123; 577003, 4186087; 577018, 4186047; 577028, 4186006; 577037, 4185975; 577048, 4185937; 577052, 4185907; 577044, 4185888; 577014, 4185884; 576994, 4185863; 576992, 4185806; 577000, 4185748; 577000, 4185691; 576995, 4185650; 576987, 4185615; 576986, 4185589; 576973, 4185569; 576956, 4185538; 576951, 4185517; 576955, 4185497; 576969, 4185458; 576987, 4185413; 577009, 4185384; 577020, 4185357; 577034, 4185341; 577052, 4185346; 577078, 4185351; 577086, 4185361; 577101, 4185376; 577129, 4185377; 577159, 4185364; 577219, 4185358; 577250, 4185388; 577260, 4185400; 577301, 4185373; 577309, 4185354; 577320, 4185332; 577333, 4185301; 577351, 4185280; 577383, 4185260; 577414, 4185254; 577441, 4185255; 577491, 4185234; 577514, 4185223; 577544, 4185233; 577561, 4185255; 577570, 4185278; 577567, 4185291; 577558, 4185302; 577542, 4185311; 577529, 4185314; 577510, 4185312; 577520, 4185336; 577542, 4185344; 577559, 4185346; 577583, 4185348; 577601, 4185349; 577630, 4185345; 577650, 4185329; 577665, 4185322; 577679, 4185316; 577693, 4185306; 577707, 4185296; 577729, 4185273; 577737, 4185264; 577734, 4185255; 577742, 4185226; 577748, 4185173; 577764, 4185130; 577775, 4185083; 577782, 4185053; 577802, 4185000; 577810, 4184990; 577859, 4184961; 577874, 4184960; 577871, 4184928; 577885, 4184903; 577920, 4184864; 577939, 4184840; 577985, 4184805; 578040, 4184768; 578085, 4184750; 578135, 4184742; 578163, 4184741; 578187, 4184743; 578212, 4184749; 578243, 4184761; 578249, 4184800; 578243, 4184825; 578238, 4184875; 578240, 4184897; 578235, 4184935; 578230, 4184956; 578226, 4184993; 578220, 4185031; 578216, 4185050; 578213, 4185073; 578227, 4185072; 578262, 4185046; 578275, 4185042; 578287, 4185051; 578298, 4185075; 578294, 4185105; 578281, 4185129; 578292, 4185145; 578303, 4185170; 578320, 4185191; 578333, 4185222; 578332, 4185287; 578326, 4185329; 578311, 4185376; 578300, 4185413; 578294, 4185471; 578284, 4185489; 578266, 4185508; 578241, 4185518; 578222, 4185513; 578211, 4185495; 578209, 4185446; 578215, 4185404; 578216, 4185342; 578209, 4185297; 578202, 4185265; 578145, 4185242; 578137, 4185239; 578084, 4185239; 578033, 4185229; 577980, 4185239; 577945, 4185275; 577934, 4185307; 577920, 4185350; 577911, 4185403; 577904, 4185467; 577904, 4185506; 577904, 4185540; 577907, 4185634; 577926, 4185691; 577956, 4185791; 577977, 4185843; 577980, 4185850; 578013, 4185903; 578038, 4185917; 578073, 4185943; 578101, 4185961; 578150, 4185972; 578206, 4185967; 578217, 4185958; 578239, 4185947; 578287, 4185938; 578330, 4185930; 578387, 4185914; 578427, 4185911; 578457, 4185918; 578486, 4185957; 578504, 4185965; 578525, 4185975; 578554, 4185980; 578587, 4185973; 578628, 4185976; 578678, 4185983; 578731, 4185995; 578768, 4186014; 578803, 4186041; 578804, 4186044; 578881, 4186031; 579094, 4186094; 579221, 4186099; 579275, 4186121; 579352, 4186171; 579424, 4186243; 579528, 4186334; 579610, 4186361; 579700, 4186375; 579777, 4186343; 579800, 4186343; 579913, 4186384; 580017, 4186438; 580053, 4186470; 580107, 4186587; 580148, 4186623; 580148, 4186625; 580116, 4186705; 580107, 4186773; 580053, 4186881; 579854, 4187288; 579795, 4187311; 579736, 4187393; 579573, 4187424; 579456, 4187411; 579420, 4187442; 579415, 4187469; 579397, 4187533; 579388, 4187573; 579352, 4187646; 579298, 4187791; 579212, 4187953; 579144, 4188026; 579130, 4188071; 579003, 4188302; 578832, 4188302; 578773, 4188324; 578732, 4188347; 578672, 4188405; 578748, 4188508; 578783, 4188556; 578895, 4188582; 578900, 4188576; 578900, 4188576; 578917, 4188593; 578922, 4188626; 578914, 4188660; 578936, 4188693; 578958, 4188703; 578984, 4188719; 579018, 4188732; 579048, 4188745; 579062, 4188775; 579063, 4188778; 579180, 4188868; 579109, 4188917; 579116, 4188925; 579117, 4188956; 579104, 4188979; 579084, 4189001; 579054, 4189040; 579046, 4189051; 579228, 4189052; 579246, 4189157; 579199, 4189178; 579168, 4189192; 579243, 4189244; 579295, 4189281; 579295, 4189354; 579217, 4189314; 579201, 4189306; 579150, 4189399; 579150, 4189419; 579149, 4189477; 578994, 4189492; 578994, 4189414; 578649, 4189419; 578612, 4189480; 578435, 4189486; 578438, 4189519; 578456, 4189605; 578474, 4189645; 578501, 4189704; 578519, 4189713; 578551, 4189736; 578619, 4189790; 578696, 4189835; 578723, 4189903; 578755, 4189939; 578777, 4189976; 578786, 4190071; 578804, 4190138; 578845, 4190206; 578881, 4190270; 578913, 4190272; 578896, 4190263; 578938, 4190252; 578973, 4190242; 578980, 4190229; 579006, 4190209; 579036, 4190186; 579037, 4190186; 579067, 4190163; 579085, 4190150; 579100, 4190140; 579138, 4190138; 579147, 4190171; 579159, 4190185; 579175, 4190206; 579190, 4190256; 579201, 4190290; 579241, 4190339; 579249, 4190414; 579301, 4190411; 579350, 4190408; 579374, 4190373; 579419, 4190349; 579483, 4190345; 579606, 4190266; 579629, 4190235; 579657, 4190210; 579702, 4190197; 579793, 4190185; 579793, 4190185; 579906, 4190178; 579954, 4190194; 580009, 4190148; 580042, 4190149; 580041, 4190145; 580046, 4190149; 580041, 4190115; 580035, 4190084; 580020, 4190025; 580019, 4190018; 580003, 4190002; 579976, 4189965; 579969, 4189926; 579965, 4189870; 580170, 4189874; 580164, 4189928; 580241, 4190157; 580242, 4190158; 580246, 4190154; 580346, 4190092; 580385, 4190071; 580436, 4190051; 580513, 4190034; 580514, 4190033; 580610, 4190033; 580609, 4190164; 580605, 4190346; 580606, 4190349; 580611, 4190348; 580612, 4190348; 580654, 4190253; 580684, 4190258; 580696, 4190261; 580714, 4190266; 580734, 4190284; 580653, 4190471; 580655, 4190477; 580675, 4190477; 580712, 4190469; 580744, 4190468; 580766, 4190473; 580737, 4190564; 580735, 4190566; 580742, 4190598; 580743, 4190630; 580710, 4190650; 580654, 4190809; 580735, 4190839; 580737, 4190842; 580737, 4190842; 580695, 4190930; 580686, 4190949; 580687, 4190949; 580724, 4190994; 580781, 4191063; 580791, 4191055; 580848, 4191065; 580843, 4191050; 580851, 4191011; 580866, 4190962; 580879, 4190918; 580896, 4190914; 580914, 4190924; 580941, 4190951; 580964, 4190983; 580965, 4190973; 580958, 4190948; 580962, 4190927; 580979, 4190903; 580991, 4190885; 581002, 4190855; 581003, 4190844; 581003, 4190819; 581010, 4190791; 581024, 4190776; 581032, 4190772; 581057, 4190768; 581095, 4190770; 581125, 4190756; 581145, 4190739; 581166, 4190732; 581172, 4190738; 581231, 4190723; 581287, 4190700; 581309, 4190678; 581307, 4190657; 581304, 4190630; 581305, 4190612; 581316, 4190579; 581314, 4190549; 581312, 4190549; 581193, 4190527; 581154, 4190396; 581235, 4190263; 581268, 4190283; 581308, 4190236; 581390, 4190258; 581420, 4190260; 581423, 4190218; 581421, 4190198; 581424, 4190175; 581433, 4190158; 581444, 4190149; 581475, 4190122; 581508, 4190096; 581533, 4190079; 581564, 4190066; 581594, 4190057; 581623, 4190058; 581648, 4190061; 581697, 4190063; 581733, 4190071; 581789, 4190070; 581825, 4190066; 581848, 4190054; 581868, 4190025; 581881, 4190004; 581906, 4189988; 581942, 4189970; 581956, 4189958; 581977, 4189921; 581997, 4189898; 582044, 4189871; 582080, 4189861; 582130, 4189842; 582155, 4189819; 582170, 4189806; 582194, 4189778; 582219, 4189760; 582245, 4189744; 582271, 4189729; 582295, 4189723; 582337, 4189715; 582382, 4189698; 582415, 4189680; 582442, 4189639; 582450, 4189615; 582462, 4189575; 582470, 4189554; 582476, 4189536; 582500, 4189503; 582525, 4189470; 582542, 4189447; 582575, 4189400; 582602, 4189346; 582625, 4189298; 582636, 4189283; 582645, 4189280; 582790, 4189203; 582960, 4189113; 582985, 4189099; 583060, 4189078; 583061, 4189078; 583273, 4189019; 583334, 4189094; 583230, 4189179; 583294, 4189284; 583253, 4189439; 583286, 4189458; 583324, 4189584; 583108, 4189725; 583075, 4189801; 583072, 4189804; 583072, 4189817; 583067, 4189850; 583065, 4189867; 583083, 4189901; 583113, 4189936; 583126, 4189941; 583165, 4189958; 583209, 4189971; 583220, 4189975; 583335, 4189977; 583317, 4190355; 583314, 4190356; 583317, 4190357; 583312, 4190446; 583307, 4190539; 583306, 4190565; 583336, 4190623; 583337, 4190625; 583375, 4190663; 583397, 4190663; 583427, 4190663; 583499, 4190656; 583573, 4190755; 583607, 4190801; 583610, 4190801; 583609, 4190804; 583903, 4190822; 583907, 4190813; 583907, 4190812; 583907, 4190812; 583968, 4190690; 583984, 4190656; 583994, 4190636; 584086, 4190447; 584114, 4190392; 584026, 4190377; 583964, 4190357; 583968, 4190277; 583887, 4190259; 583867, 4190323; 583808, 4190242; 583754, 4190267; 583694, 4190209; 583774, 4190138; 583724, 4190064; 583745, 4190051; 583765, 4190030; 583809, 4189998; 583874, 4189971; 583935, 4189920; 583964, 4189871; 584061, 4189766; 584100, 4189670; 584145, 4189630; 584135, 4189626; 584151, 4189608; 584174, 4189579; 584200, 4189531; 584200, 4189531; 584140, 4189507; 584223, 4189404; 584197, 4189361; 584148, 4189280; 584247, 4189222; 584458, 4189260; 584458, 4189260; 584481, 4189245; 584499, 4189212; 584434, 4189155; 584443, 4189073; 584546, 4189138; 584548, 4189129; 584535, 4189100; 584526, 4189072; 584502, 4189015; 584497, 4189002; 584439, 4188974; 584349, 4188983; 584349, 4188984; 584316, 4189004; 584279, 4189027; 584246, 4189036; 584226, 4189016; 584283, 4188956; 584336, 4188914; 584451, 4188841; 584511, 4188795; 584512, 4188795; 584450, 4188719; 584436, 4188718; 584277, 4188712; 584279, 4188665; 584356, 4188523; 584380, 4188523; 584376, 4188447; 584566, 4188447; 584581, 4188448; 584619, 4188391; 584619, 4188391; 584619, 4188391; 584628, 4188377; 584646, 4188316; 584649, 4188306; 584723, 4188326; 584741, 4188330; 584749, 4188338; 584784, 4188367; 584780, 4188373; 584780, 4188373; 584805, 4188338; 584972, 4188451; 584973, 4188448; 584975, 4188456; 584996, 4188470; 585065, 4188374; 585116, 4188289; 585131, 4188251; 585134, 4188226; 585137, 4188204; 585123, 4188175; 585157, 4188144; 585118, 4188116; 585122, 4188112; 585224, 4187998; 585290, 4188057; 585291, 4188058; 585293, 4188060; 585322, 4188086; 585387, 4188013; 585336, 4187981; 585336, 4187981; 585365, 4187930; 585370, 4187915; 585386, 4187889; 585406, 4187867; 585428, 4187842; 585456, 4187817; 585485, 4187791; 585513, 4187772; 585531, 4187752; 585551, 4187731; 585570, 4187704; 585585, 4187673; 585609, 4187636; 585628, 4187606; 585641, 4187618; 585647, 4187621; 585695, 4187639; 585709, 4187663; 585711, 4187637; 585724, 4187602; 585751, 4187575; 585772, 4187535; 585780, 4187519; 585714, 4187446; 585718, 4187289; 585719, 4187221; 585720, 4187185; 585720, 4187184; 585721, 4187158; 585722, 4187101; 585729, 4187080; 585729, 4187079; 585753, 4186996; 585808, 4186921; 585802, 4186926; 585805, 4186922; 585819, 4186897; 585490, 4187081; 585466, 4187094; 585461, 4186866; 585494, 4186824; 585533, 4186846; 585528, 4186859; 585832, 4186868; 585831, 4186866; 585836, 4186869; 585891, 4186735; 585890, 4186735; 585902, 4186689; 585720, 4186691; 585722, 4186639; 585750, 4186637; 585748, 4186628; 585741, 4186562; 585765, 4186486; 585761, 4186475; 585750, 4186437; 585719, 4186437; 585745, 4186365; 585812, 4186380; 585837, 4186402; 585900, 4186394; 585934, 4186390; 585988, 4186401; 585995, 4186425; 586025, 4186439; 586052, 4186421; 586070, 4186435; 586124, 4186384; 586022, 4186289; 585996, 4186269; 585948, 4186246; 585936, 4186157; 585782, 4186212; 585739, 4186228; 585739, 4186098; 585739, 4185967; 585739, 4185809; 585955, 4185947; 585968, 4185930; 585971, 4185926; 586013, 4185871; 585997, 4185833; 585968, 4185760; 585991, 4185775; 586033, 4185726; 586039, 4185719; 586083, 4185668; 586146, 4185594; 586168, 4185571; 586190, 4185558; 586248, 4185471; 586238, 4185448; 586342, 4185521; 586356, 4185501; 586400, 4185531; 586416, 4185526; 586433, 4185512; 586447, 4185514; 586465, 4185507; 586474, 4185506; 586480, 4185503; 586484, 4185499; 586500, 4185475; 586511, 4185461; 586533, 4185440; 586556, 4185418; 586571, 4185396; 586577, 4185379; 586582, 4185359; 586591, 4185354; 586610, 4185345; 586621, 4185333; 586631, 4185307; 586630, 4185282; 586632, 4185254; 586645, 4185199; 586739, 4185019; 587160, 4185020; 587162, 4185018; 587372, 4185015; 587384, 4185092; 587392, 4185136; 587415, 4185157; 587435, 4185174; 587435, 4185174; 587435, 4185174; 587485, 4185199; 587522, 4185217; 587567, 4185221; 587605, 4185238; 587608, 4185239; 587627, 4185246; 587652, 4185256; 587659, 4185258; 587690, 4185270; 587705, 4185252; 587705, 4185252; 587705, 4185252; 587694, 4185239; 587695, 4185200; 587704, 4185161; 587721, 4185124; 587743, 4185101; 587778, 4185076; 587811, 4185066; 587815, 4185065; 587817, 4185064; 587833, 4185059; 587902, 4185111; 587946, 4185154; 587948, 4185159; 587949, 4185158; 587966, 4185147; 587940, 4185119; 587932, 4185097; 587882, 4185037; 587882, 4185037; 587773, 4184945; 587740, 4184748; 587965, 4184460; 588249, 4184573; 588254, 4184566; 588267, 4184561; 588288, 4184557; 588307, 4184559; 588337, 4184571; 588367, 4184588; 588382, 4184598; 588415, 4184590; 588445, 4184575; 588479, 4184530; 588503, 4184503; 588518, 4184470; 588536, 4184433; 588551, 4184408; 588562, 4184384; 588573, 4184358; 588586, 4184338; 588605, 4184310; 588617, 4184282; 588625, 4184258; 588629, 4184245; 588642, 4184217; 588645, 4184210; 588655, 4184192; 588932, 4184209; 588954, 4184164; 588958, 4184164; 588971, 4184151; 588990, 4184113; 588997, 4184090; 589011, 4184066; 589027, 4184031; 589058, 4183979; 589062, 4183958; 589063, 4183953; 589068, 4183934; 589058, 4183925; 589050, 4183923; 589009, 4183924; 588941, 4183911; 588933, 4183889; 588977, 4183792; 589121, 4183474; 589036, 4183450; 588877, 4183409; 588629, 4183397; 588617, 4183343; 588585, 4183204; 588591, 4183060; 588624, 4182930; 588678, 4182812; 588706, 4182764; 588643, 4182720; 588685, 4182661; 588748, 4182704; 588822, 4182599; 589256, 4182617; 589529, 4182206; 589528, 4182109; 589513, 4182107; 589491, 4182097; 589486, 4182077; 589492, 4182044; 589492, 4182044; 589158, 4182039; 589160, 4181853; 589160, 4181853; 589161, 4181806; 589162, 4181692; 589042, 4181714; 588881, 4181517; 588560, 4181409; 588361, 4181441; 588361, 4181490; 588355, 4181901; 588056, 4181855; 587726, 4181803; 587756, 4181737; 587802, 4181752; 587849, 4181748; 587888, 4181742; 587932, 4181736; 587948, 4181734; 587990, 4181758; 588068, 4181705; 588152, 4181587; 588181, 4181541; 588177, 4181515; 588198, 4181453; 588212, 4181343; 588241, 4181315; 588185, 4181121; 588188, 4181098; 588168, 4181097; 588061, 4181063; 588040, 4181050; 588041, 4181049; 588012, 4181034; 587891, 4180950; 587787, 4180869; 587690, 4180958; 587565, 4180998; 587502, 4180998; 587384, 4180990; 587298, 4181021; 587274, 4181092; 587274, 4181225; 587235, 4181398; 587188, 4181515; 587055, 4181672; 586874, 4181861; 586670, 4181994; 586592, 4181994; 586521, 4182017; 586474, 4182064; 586419, 4182096; 586372, 4182112; 586333, 4182166; 586074, 4182355; 585792, 4182527; 585556, 4182637; 585446, 4182692; 585266, 4182810; 585264, 4182807; 585015, 4182457; 585015, 4182425; 585038, 4182355; 585046, 4182300; 585015, 4182276; 584968, 4182198; 584944, 4182127; 584936, 4182049; 584968, 4181915; 584999, 4181766; 584973, 4181615; 584952, 4181477; 584910, 4181233; 584814, 4181063; 584825, 4180978; 584782, 4180936; 584750, 4180819; 584251, 4180861; 583806, 4181031; 583392, 4181382; 582606, 4182199; 581871, 4182797; 581863, 4182804; 581831, 4182687; 581842, 4182581; 581820, 4182443; 581672, 4182273; 581672, 4182264; 581682, 4182125; 581704, 4181997; 581672, 4181796; 581566, 4181605; 581544, 4181477; 581619, 4181201; 581651, 4181010; 581629, 4180777; 581629, 4180681; 581714, 4180639; 581873, 4180575; 581980, 4180479; 582001, 4180278; 582033, 4180140; 582043, 4179917; 582107, 4179768; 582118, 4179566; 582118, 4179120; 582224, 4179046; 582394, 4178961; 582457, 4178823; 582574, 4178600; 582606, 4178399; 582691, 4178303; 582691, 4178176; 582744, 4178059; 582680, 4177857; 582691, 4177730; 582797, 4177443; 582882, 4177284; 582893, 4177231; 582935, 4177125; 583031, 4177040; 583041, 4176944; 583036, 4176877; 582970, 4176854; 582939, 4176805; 582913, 4176773; 582882, 4176745; 582837, 4176717; 582798, 4176689; 582776, 4176658; 582779, 4176647; 582808, 4176613; 582856, 4176588; 582882, 4176570; 582903, 4176548; 582904, 4176536; 582880, 4176494; 582848, 4176440; 582838, 4176423; 582847, 4176412; 582869, 4176398; 582894, 4176384; 582926, 4176371; 582955, 4176337; 582948, 4176317; 582925, 4176285; 582894, 4176252; 582866, 4176226; 582862, 4176182; 582866, 4176144; 582852, 4176123; 582826, 4176101; 582809, 4176099; 582796, 4176101; 582771, 4176098; 582734, 4176089; 582719, 4176075; 582669, 4176052; 582649, 4176039; 582635, 4176024; 582637, 4175999; 582636, 4175967; 582649, 4175926; 582665, 4175887; 582686, 4175855; 582712, 4175810; 582711, 4175783; 582708, 4175736; 582703, 4175699; 582708, 4175669; 582720, 4175638; 582737, 4175608; 582724, 4175597; 582712, 4175574; 582697, 4175554; 582699, 4175539; 582708, 4175508; 582709, 4175506; 582687, 4175494; 582639, 4175468; 582618, 4175434; 582641, 4175408; 582628, 4175357; 582630, 4175355; 582630, 4175355; 582637, 4175343; 582647, 4175322; 582654, 4175300; 582653, 4175291; 582607, 4175288; 582530, 4175262; 582496, 4175180; 582492, 4175178; 582446, 4175182; 582316, 4175238; 582237, 4175262; 582171, 4175315; 582104, 4175328; 582038, 4175304; 581925, 4175267; 581821, 4175262; 581715, 4175278; 581663, 4175293; 581607, 4175291; 581569, 4175253; 581567, 4175251; 581567, 4175251; 581540, 4175233; 581440, 4175350; 581239, 4175537; 581168, 4175640; 581136, 4175763; 581117, 4176047; 581084, 4176190; 581052, 4176357; 581013, 4176538; 581026, 4176687; 581175, 4176848; 581317, 4176900; 581427, 4176978; 581478, 4177120; 581478, 4177236; 581311, 4177204; 581110, 4177062; 580942, 4176919; 580833, 4176616; 580787, 4176396; 580820, 4176261; 580871, 4176144; 580942, 4175989; 580858, 4175938; 580816, 4175992; 580805, 4176080; 580690, 4176299; 580633, 4176448; 580621, 4176690; 580667, 4176828; 579816, 4177334; 579793, 4177426; 579781, 4177564; 579793, 4177737; 579793, 4177818; 579666, 4177956; 579597, 4178082; 579597, 4178151; 579816, 4178174; 580000, 4178232; 580149, 4178335; 580264, 4178485; 580172, 4178565; 580057, 4178807; 580011, 4178957; 579908, 4179198; 579827, 4179463; 579770, 4179647; 579747, 4179808; 579741, 4179808; 579597, 4179808; 579597, 4179818; 579589, 4179826; 579578, 4179955; 579475, 4180043; 579404, 4180073; 579381, 4180108; 579322, 4180131; 579301, 4180184; 579243, 4180206; 579225, 4180234; 579222, 4180264; 579168, 4180310; 579168, 4180365; 579122, 4180398; 579124, 4180423; 579184, 4180480; 579184, 4180531; 579103, 4180540; 579092, 4180558; 579097, 4180586; 579117, 4180637; 579106, 4180677; 579119, 4180718; 579134, 4180736; 579133, 4180772; 579092, 4180804; 579085, 4180824; 579102, 4180853; 579120, 4180863; 579124, 4180921; 579155, 4180952; 579228, 4181001; 579288, 4181123; 579287, 4181169; 579246, 4181217; 579217, 4181298; 579220, 4181321; 579252, 4181357; 579326, 4181398; 579440, 4181425; 579516, 4181458; 579558, 4181502; 579558, 4181520; 579551, 4181527; 579482, 4181516; 579426, 4181488; 579343, 4181482; 579282, 4181461; 579249, 4181464; 579208, 4181483; 579188, 4181481; 579130, 4181437; 579089, 4181444; 579016, 4181426; 578993, 4181433; 578980, 4181453; 578964, 4181519; 578933, 4181511; 578886, 4181468; 578871, 4181419; 578846, 4181389; 578810, 4181383; 578767, 4181426; 578756, 4181454; 578753, 4181492; 578727, 4181545; 578700, 4181535; 578685, 4181440; 578696, 4181387; 578691, 4181347; 578663, 4181351; 578653, 4181361; 578616, 4181458; 578593, 4181468; 578583, 4181462; 578579, 4181384; 578567, 4181348; 578554, 4181340; 578498, 4181342; 578473, 4181317; 578435, 4181334; 578379, 4181300; 578278, 4181282; 578234, 4181297; 578216, 4181319; 578216, 4181360; 578258, 4181462; 578203, 4181614; 578195, 4181665; 578172, 4181690; 578162, 4181743; 578133, 4181778; 578120, 4181816; 578110, 4181824; 578102, 4181877; 578028, 4181884; 578018, 4181894; 578007, 4181942; 578060, 4182047; 578087, 4182080; 578105, 4182134; 578186, 4182134; 578183, 4182165; 578173, 4182177; 578178, 4182208; 578195, 4182223; 578205, 4182287; 578184, 4182315; 578189, 4182335; 578259, 4182442; 578355, 4182504; 578413, 4182515; 578451, 4182561; 578517, 4182590; 578588, 4182595; 578634, 4182575; 578700, 4182573; 578741, 4182554; 578777, 4182508; 578810, 4182450; 578834, 4182374; 578868, 4182313; 578924, 4182281; 578978, 4182228; 579031, 4182198; 579123, 4182199; 579201, 4182182; 579322, 4182112; 579375, 4182123; 579473, 4182169; 579575, 4182173; 579583, 4182183; 579580, 4182203; 579539, 4182238; 579539, 4182264; 579627, 4182308; 579635, 4182321; 579644, 4182422; 579725, 4182456; 579724, 4182487; 579714, 4182499; 579713, 4182593; 579713, 4182613; 579680, 4182606; 579660, 4182580; 579650, 4182519; 579585, 4182460; 579583, 4182366; 579561, 4182350; 579515, 4182350; 579444, 4182293; 579399, 4182273; 579335, 4182270; 579302, 4182279; 579246, 4182320; 579165, 4182329; 579109, 4182318; 579086, 4182331; 578999, 4182426; 578962, 4182523; 578954, 4182571; 578928, 4182586; 578855, 4182608; 578819, 4182648; 578778, 4182676; 578726, 4182734; 578693, 4182723; 578648, 4182695; 578597, 4182700; 578567, 4182720; 578503, 4182691; 578447, 4182696; 578414, 4182708; 578381, 4182741; 578361, 4182728; 578349, 4182659; 578280, 4182623; 578227, 4182625; 578217, 4182587; 578161, 4182571; 578149, 4182530; 578134, 4182505; 578058, 4182461; 578062, 4182331; 578034, 4182301; 578030, 4182275; 577999, 4182242; 577997, 4182221; 577987, 4182196; 577944, 4182157; 577907, 4182114; 577886, 4182116; 577866, 4182136; 577840, 4182197; 577799, 4182242; 577786, 4182275; 577775, 4182349; 577757, 4182377; 577759, 4182433; 577728, 4182458; 577727, 4182539; 577702, 4182592; 577701, 4182645; 577668, 4182681; 577664, 4182772; 577626, 4182802; 577661, 4182902; 577628, 4182901; 577579, 4182886; 577531, 4182895; 577480, 4182948; 577456, 4183001; 577408, 4183047; 577392, 4183074; 577401, 4183204; 577421, 4183235; 577500, 4183258; 577535, 4183320; 577567, 4183348; 577576, 4183472; 577644, 4183615; 577691, 4183682; 577711, 4183750; 577734, 4183789; 577746, 4183842; 577766, 4183881; 577902, 4184014; 577961, 4184136; 577989, 4184167; 578021, 4184251; 578021, 4184274; 578021, 4184284; 578001, 4184282; 577971, 4184230; 577885, 4184138; 577815, 4184011; 577770, 4183964; 577677, 4183905; 577667, 4183872; 577538, 4183744; 577516, 4183655; 577436, 4183522; 577391, 4183483; 577361, 4183475; 577305, 4183477; 577236, 4183535; 577167, 4183550; 577090, 4183595; 577082, 4183613; 577084, 4183661; 577069, 4183714; 577041, 4183721; 577008, 4183668; 576973, 4183660; 576939, 4183680; 576891, 4183720; 576895, 4183796; 576869, 4183834; 576862, 4183862; 576844, 4183862; 576834, 4183846; 576824, 4183790; 576773, 4183790; 576694, 4183840; 576561, 4183973; 576550, 4183996; 576553, 4184027; 576583, 4184085; 576572, 4184093; 576501, 4184100; 576455, 4184145; 576403, 4184236; 576374, 4184358; 576351, 4184398; 576338, 4184441; 576315, 4184479; 576289, 4184560; 576255, 4184603; 576224, 4184671; 576139, 4184770; 576113, 4184876; 576092, 4184914; 576081, 4185051; 576150, 4185217; 576233, 4185383; 576273, 4185436; 576371, 4185526; 576381, 4185557; 576378, 4185590; 576360, 4185625; 576354, 4185673; 576305, 4185813; 576266, 4185868; 576225, 4185906; 576194, 4185966; 576192, 4185972; 576202, 4185995; 576204, 4186045; 576191, 4186053; 576168, 4186032; 576151, 4186002; 576132, 4185831; 576150, 4185786; 576205, 4185677; 576205, 4185662; 576215, 4185652; 576233, 4185599; 576236, 4185517; 576227, 4185479; 576179, 4185428; 576064, 4185201; 576034, 4185180; 575948, 4185090; 575908, 4185077; 575882, 4185100; 575806, 4185145; 575772, 4185239; 575741, 4185271; 575667, 4185294; 575657, 4185291; 575657, 4185258; 575696, 4185218; 575701, 4185177; 575719, 4185154; 575722, 4185099; 575835, 4184985; 575864, 4184912; 575897, 4184889; 575938, 4184841; 575990, 4184710; 576108, 4184574; 576119, 4184551; 576121, 4184508; 576135, 4184470; 576258, 4184319; 576266, 4184273; 576299, 4184215; 576308, 4184167; 576349, 4184088; 576365, 4184017; 576399, 4183921; 576502, 4183787; 576600, 4183618; 576689, 4183599; 576745, 4183551; 576865, 4183506; 576942, 4183449; 576985, 4183441; 577125, 4183372; 577179, 4183324; 577177, 4183286; 577164, 4183260; 577160, 4183232; 577183, 4183197; 577186, 4183154; 577178, 4183131; 577179, 4183072; 577187, 4183060; 577187, 4182999; 577197, 4182986; 577213, 4182908; 577262, 4182875; 577280, 4182850; 577298, 4182779; 577431, 4182704; 577465, 4182661; 577475, 4182626; 577496, 4182588; 577540, 4182451; 577563, 4182416; 577569, 4182317; 577611, 4182218; 577645, 4182162; 577691, 4182125; 577704, 4182061; 577807, 4181869; 577869, 4181814; 577892, 4181746; 577962, 4181675; 577969, 4181657; 577967, 4181612; 577920, 4181550; 577927, 4181522; 577945, 4181500; 577984, 4181419; 577977, 4181388; 577959, 4181378; 577868, 4181377; 577781, 4181419; 577727, 4181485; 577681, 4181490; 577668, 4181530; 577617, 4181601; 577556, 4181628; 577507, 4181610; 577482, 4181627; 577454, 4181670; 577422, 4181749; 577389, 4181759; 577371, 4181774; 577358, 4181814; 577333, 4181847; 577309, 4181920; 577253, 4181930; 577225, 4181955; 577222, 4181993; 577183, 4182049; 577178, 4182079; 577155, 4182107; 577144, 4182150; 577134, 4182163; 577083, 4182162; 577058, 4182172; 577047, 4182190; 576994, 4182220; 576991, 4182271; 576952, 4182308; 576917, 4182333; 576883, 4182376; 576847, 4182470; 576818, 4182498; 576800, 4182543; 576794, 4182660; 576766, 4182710; 576679, 4182776; 576640, 4182816; 576568, 4182930; 576545, 4182983; 576522, 4183010; 576506, 4183015; 576506, 4183014; 576307, 4183277; 576275, 4183301; 576236, 4183342; 576193, 4183382; 576165, 4183423; 576148, 4183458; 576107, 4183496; 576077, 4183541; 576049, 4183586; 576019, 4183601; 575968, 4183612; 575931, 4183608; 575914, 4183606; 575878, 4183623; 575850, 4183633; 575828, 4183633; 575809, 4183636; 575785, 4183655; 575777, 4183670; 575766, 4183706; 575743, 4183739; 575687, 4183747; 575670, 4183756; 575659, 4183771; 575650, 4183794; 575610, 4183811; 575509, 4183871; 575486, 4183893; 575476, 4183970; 575413, 4184009; 575325, 4184048; 575286, 4184092; 575257, 4184150; 575208, 4184267; 575173, 4184358; 574651, 4184981; 574584, 4185041; 574438, 4185139; 574346, 4185217; 574229, 4185324; 574151, 4185382; 574063, 4185460; 573966, 4185529; 573834, 4185650; 573795, 4185709; 573727, 4185821; 573639, 4185933; 573532, 4186016; 573420, 4186079; 573298, 4186201; 573255, 4186220; 573201, 4186245; 573147, 4186293; 573079, 4186381; 573031, 4186444; 572875, 4186517; 572753, 4186581; 572690, 4186586; 572646, 4186595; 572568, 4186644; 572529, 4186737; 572485, 4186771; 572280, 4186912; 572134, 4187019; 572003, 4187141; 571939, 4187185; 571900, 4187234; returning to 571706, 4187420.
                (ii) Note: Map of Unit 2 (Unit 1, Unit 2, and Unit 6 (Map 2) follows:
                
                  
                  ER02OC06.001
                
                (8) Unit 3: Hayward-Pleasanton Ridge, Alameda County, California.

                (i) From USGS 1:24,000 scale quadrangles Hayward, Newark, Dublin, and Niles. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 585269, 4165999; 585371, 4166270; 585519, 4166567; 585450, 4166770; 585431, 4166955; 585623, 4167122; 585713, 4167237; 585733, 4167344; 585763, 4167406; 585800, 4167440; 585819, 4167443; 585875, 4167470; 585920, 4167470; 585930, 4167470; 585952, 4167464; 585987, 4167462; 586262, 4167359; 586524, 4167014; 586710, 4167050; 586725, 4167112; 586738, 4167184; 586741, 4167200; 586738, 4167237; 586744, 4167250; 586759, 4167275; 586746, 4167307; 586733, 4167314; 586730, 4167349; 586719, 4167443; 586755, 4167465; 586782, 4167533; 586796, 4167652; 586895, 4167475; 586894, 4167475; 586924, 4167422; 586941, 4167422; 586973, 4167053; 587028, 4167054; 587029, 4167040; 587030, 4167024; 587030, 4167024; 587030, 4167024; 587032, 4166970; 587059, 4166943; 587086, 4166942; 587106, 4166933; 587159, 4166923; 587177, 4166933; 587191, 4166944; 587201, 4166952; 587214, 4166964; 587245, 4166945; 587312, 4166906; 587326, 4166909; 587355, 4166915; 587370, 4166898; 587378, 4166889; 587442, 4166875; 587453, 4166885; 587525, 4166937; 587579, 4166871; 587655, 4166806; 587755, 4166771; 587765, 4166767; 587766, 4166404; 587767, 4166201; 587891, 4166132; 588035, 4166079; 588064, 4166075; 588160, 4165989; 588151, 4165958; 588199, 4165920; 588288, 4165905; 588435, 4165906; 588444, 4165874; 588460, 4165492; 588106, 4165477; 588124, 4165066; 587770, 4165051; 587771, 4164884; 588557, 4164310; 589385, 4164346; 589368, 4165876; 589365, 4166259; 589175, 4166273; 589139, 4166304; 589139, 4166304; 589140, 4166304; 589141, 4166304; 589143, 4166304; 589144, 4166304; 589145, 4166304; 589146, 4166304; 589147, 4166304; 589148, 4166304; 589149, 4166304; 589151, 4166304; 589152, 4166304; 589153, 4166304; 589154, 4166304; 589155, 4166304; 589156, 4166304; 589157, 4166304; 589159, 4166304; 589160, 4166304; 589161, 4166304; 589162, 4166304; 589163, 4166305; 589164, 4166305; 589192, 4166310; 589200, 4166317; 589200, 4166318; 589201, 4166318; 589201, 4166319; 589202, 4166319; 589202, 4166320; 589202, 4166320; 589203, 4166321; 589203, 4166321; 589203, 4166322; 589204, 4166322; 589204, 4166323; 589204, 4166323; 589204, 4166324; 589205, 4166324; 589205, 4166325; 589205, 4166325; 589205, 4166326; 589206, 4166327; 589206, 4166327; 589206, 4166328; 589206, 4166328; 589206, 4166329; 589206, 4166329; 589206, 4166330; 589207, 4166331; 589207, 4166331; 589207, 4166332; 589207, 4166332; 589207, 4166333; 589207, 4166334; 589207, 4166334; 589207, 4166335; 589207, 4166335; 589207, 4166336; 589207, 4166337; 589206, 4166337; 589206, 4166338; 589206, 4166338; 589206, 4166339; 589206, 4166339; 589206, 4166340; 589206, 4166341; 589205, 4166341; 589205, 4166342; 589205, 4166342; 589205, 4166343; 589205, 4166343; 589204, 4166344; 589204, 4166344; 589199, 4166354; 589198, 4166355; 589198, 4166355; 589198, 4166356; 589198, 4166356; 589197, 4166356; 589197, 4166357; 589197, 4166357; 589196, 4166358; 589196, 4166358; 589196, 4166358; 589195, 4166359; 589195, 4166359; 589195, 4166359; 589194, 4166360; 589194, 4166360; 589193, 4166360; 589193, 4166360; 589193, 4166361; 589192, 4166361; 589192, 4166361; 589191, 4166361; 589191, 4166362; 589190, 4166362; 589190, 4166362; 589189, 4166362; 589189, 4166362; 589188, 4166363; 589188, 4166363; 589187, 4166363; 589187, 4166363; 589174, 4166365; 589173, 4166366; 589172, 4166366; 589172, 4166366; 589171, 4166366; 589171, 4166366; 589170, 4166366; 589169, 4166367; 589169, 4166367; 589168, 4166367; 589167, 4166367; 589167, 4166368; 589166, 4166368; 589166, 4166368; 589165, 4166369; 589164, 4166369; 589164, 4166369; 589163, 4166370; 589145, 4166381; 589145, 4166381; 589144, 4166382; 589144, 4166382; 589143, 4166382; 589143, 4166382; 589142, 4166383; 589142, 4166383; 589141, 4166383; 589141, 4166383; 589140, 4166383; 589140, 4166383; 589139, 4166384; 589139, 4166384; 589138, 4166384; 589138, 4166384; 589137, 4166384; 589137, 4166384; 589136, 4166384; 589136, 4166384; 589135, 4166384; 589134, 4166384; 589134, 4166384; 589133, 4166384; 589133, 4166384; 589132, 4166384; 589132, 4166384; 589131, 4166384; 589131, 4166384; 589130, 4166384; 589130, 4166384; 589129, 4166383; 589129, 4166383; 589128, 4166383; 589128, 4166383; 589122, 4166381; 589121, 4166380; 589121, 4166380; 589120, 4166380; 589120, 4166380; 589119, 4166379; 589119, 4166379; 589118, 4166379; 589118, 4166379; 589117, 4166378; 589117, 4166378; 589116, 4166378; 589116, 4166377; 589100, 4166365; 589063, 4166369; 589063, 4166369; 589003, 4166420; 588991, 4166418; 588913, 4166496; 589008, 4166621; 588926, 4166711; 588883, 4166692; 588780, 4166774; 588757, 4166753; 588501, 4166908; 588193, 4167217; 588192, 4167218; 588491, 4167267; 588860, 4167493; 588871, 4167510; 588871, 4167510; 588551, 4167496; 588495, 4168400; 588136, 4168395; 588130, 4168799; 587859, 4168799; 587859, 4168847; 587327, 4169253; 586635, 4168711; 586635, 4168711; 586635, 4168701; 586626, 4168705; 586571, 4168705; 586534, 4168742; 586351, 4168898; 586259, 4168990; 586241, 4169091; 586186, 4169137; 586149, 4169182; 586121, 4169237; 586094, 4169348; 586075, 4169458; 586048, 4169614; 586048, 4169733; 586057, 4169870; 586167, 4169971; 586314, 4170035; 586397, 4170091; 586470, 4170155; 586690, 4170173; 586881, 4170173; 587061, 4170205; 587082, 4170332; 587050, 4170596; 586818, 4170882; 586606, 4171263; 586468, 4171475; 586469, 4171668; 586479, 4171682; 586502, 4171722; 586523, 4171744; 586553, 4171782; 586571, 4171809; 586592, 4171842; 586603, 4171866; 586618, 4171899; 586631, 4171917; 586643, 4171939; 586650, 4171954; 586655, 4171964; 586665, 4171988; 586671, 4172002; 586680, 4172037; 586681, 4172048; 586673, 4172077; 586667, 4172100; 586661, 4172111; 586651, 4172125; 586637, 4172137; 586628, 4172145; 586597, 4172164; 586587, 4172169; 586571, 4172174; 586528, 4172189; 586511, 4172196; 586487, 4172206; 586437, 4172227; 586416, 4172240; 586374, 4172262; 586353, 4172281; 586332, 4172299; 586318, 4172319; 586308, 4172335; 586299, 4172351; 586291, 4172364; 586279, 4172382; 586273, 4172393; 586265, 4172416; 586253, 4172437; 586248, 4172453; 586244, 4172468; 586244, 4172482; 586244, 4172493; 586246, 4172512; 586250, 4172531; 586259, 4172550; 586270, 4172585; 586282, 4172626; 586298, 4172653; 586313, 4172673; 586325, 4172693; 586338, 4172714; 586349, 4172731; 586362, 4172752; 586373, 4172770; 586384, 4172789; 586390, 4172810; 586393, 4172819; 586399, 4172845; 586403, 4172869; 586404, 4172883; 586406, 4172912; 586408, 4172921; 586412, 4172933; 586417, 4172946; 586436, 4172958; 586460, 4172965; 586482, 4172977; 586497, 4172989; 586509, 4173001; 586519, 4173012; 586535, 4173024; 586551, 4173037; 586562, 4173049; 586582, 4173069; 586592, 4173077; 586608, 4173092; 586625, 4173107; 586645, 4173124; 586664, 4173140; 586676, 4173149; 586689, 4173161; 586706, 4173175; 586715, 4173184; 586724, 4173195; 586753, 4173212; 586764, 4173214; 586788, 4173216; 586805, 4173223; 586825, 4173227; 586856, 4173232; 586887, 4173239; 586908, 4173243; 586932, 4173245; 586958, 4173245; 586982, 4173250; 587010, 4173255; 587033, 4173258; 587055, 4173264; 587084, 4173269; 587108, 4173270; 587132, 4173273; 587171, 4173274; 587188, 4173277; 587242, 4173279; 587272, 4173281; 587285, 4173281; 587309, 4173280; 587326, 4173280; 587357, 4173279; 587389, 4173275; 587406, 4173275; 587429, 4173275; 587463, 4173275; 587475, 4173276; 587493, 4173279; 587508, 4173280; 587535, 4173281; 587544, 4173282; 587559, 4173282; 587583, 4173283; 587609, 4173283; 587628, 4173284; 587653, 4173284; 587673, 4173285; 587696, 4173286; 587708, 4173286; 587735, 4173286; 587751, 4173285; 587762, 4173286; 587781, 4173286; 587811, 4173283; 587821, 4173283; 587842, 4173286; 587872, 4173287; 587888, 4173291; 587901, 4173293; 587915, 4173296; 587934, 4173298; 587955, 4173301; 587974, 4173305; 588016, 4173304; 588037, 4173304; 588050, 4173302; 588092, 4173292; 588108, 4173288; 588135, 4173280; 588151, 4173269; 588170, 4173262; 588185, 4173256; 588193, 4173250; 588220, 4173238; 588252, 4173225; 588272, 4173218; 588275, 4173213; 588529, 4173138; 588702, 4173099; 588854, 4173025; 588988, 4172966; 589160, 4172888; 589260, 4172878; 589278, 4172870; 589288, 4172866; 589303, 4172859; 589320, 4172852; 589334, 4172847; 589349, 4172841; 589372, 4172834; 589405, 4172822; 589419, 4172820; 589429, 4172817; 589450, 4172811; 589470, 4172806; 589483, 4172803; 589516, 4172796; 589557, 4172780; 589566, 4172777; 589578, 4172773; 589617, 4172759; 589631, 4172757; 589647, 4172753; 589657, 4172751; 589675, 4172749; 589701, 4172744; 589711, 4172741; 589726, 4172737; 589746, 4172728; 589756, 4172718; 589769, 4172707; 589780, 4172691; 589785, 4172669; 589794, 4172663; 589804, 4172654; 589820, 4172647; 589834, 4172643; 589850, 4172644; 589858, 4172649; 589859, 4172653; 589866, 4172649; 590046, 4172523; 590097, 4172410; 590195, 4172296; 590238, 4172275; 590281, 4172276; 590362, 4172317; 590344, 4172351; 590351, 4172402; 590391, 4172433; 590434, 4172457; 590508, 4172445; 590579, 4172428; 590606, 4172421; 590681, 4172527; 590734, 4172567; 590740, 4172568; 590754, 4172571; 590773, 4172574; 590779, 4172574; 590806, 4172547; 590818, 4172492; 590830, 4172479; 591370, 4172472; 592495, 4172468; 592495, 4172469; 592548, 4172468; 592577, 4172462; 592597, 4172459; 592634, 4172451; 592649, 4172452; 592664, 4172451; 592673, 4172450; 592640, 4172397; 592706, 4172349; 592766, 4172440; 592771, 4172439; 592861, 4172439; 592862, 4172439; 592864, 4172331; 592864, 4172326; 592865, 4172264; 592830, 4172268; 592821, 4172262; 592821, 4172246; 592824, 4172235; 592833, 4172217; 592837, 4172207; 592848, 4172192; 592856, 4172180; 592737, 4172211; 592697, 4172225; 592685, 4172236; 592665, 4172235; 592663, 4172209; 592685, 4172164; 592723, 4172119; 592772, 4172075; 592810, 4172048; 592804, 4172039; 592794, 4172026; 592792, 4172006; 592802, 4171984; 592833, 4171939; 592851, 4171927; 592785, 4171852; 592786, 4171803; 592891, 4171806; 592891, 4171773; 592888, 4171769; 592891, 4171690; 592895, 4171678; 592891, 4171647; 592893, 4171628; 592898, 4171586; 592901, 4171567; 592915, 4171539; 592936, 4171510; 592951, 4171498; 592960, 4171492; 592977, 4171490; 592996, 4171486; 593012, 4171482; 593024, 4171479; 593034, 4171475; 593054, 4171474; 593080, 4171484; 593120, 4171492; 593139, 4171493; 593173, 4171488; 593197, 4171482; 593206, 4171484; 593206, 4171506; 593200, 4171531; 593191, 4171562; 593174, 4171601; 593174, 4171602; 593177, 4171602; 593208, 4171640; 593231, 4171711; 593231, 4171748; 593214, 4171764; 593199, 4171788; 593197, 4171793; 593225, 4171790; 593275, 4171783; 593317, 4171778; 593352, 4171771; 593391, 4171762; 593406, 4171759; 593443, 4171753; 593473, 4171758; 593530, 4171760; 593571, 4171766; 593604, 4171765; 593640, 4171766; 593695, 4171758; 593753, 4171746; 593797, 4171730; 593834, 4171710; 593880, 4171688; 593919, 4171664; 593943, 4171648; 593976, 4171622; 594006, 4171600; 594023, 4171581; 594026, 4171548; 593988, 4171476; 593945, 4171435; 593856, 4171366; 593770, 4171299; 593712, 4171213; 593704, 4171136; 593710, 4171038; 593747, 4170958; 593796, 4170879; 593869, 4170821; 593951, 4170779; 594017, 4170765; 594079, 4170782; 594081, 4170783; 594082, 4170783; 594083, 4170786; 594115, 4170830; 594117, 4170833; 594140, 4170830; 594148, 4170813; 594157, 4170768; 594181, 4170752; 594213, 4170763; 594231, 4170797; 594239, 4170832; 594253, 4170843; 594280, 4170811; 594301, 4170784; 594315, 4170747; 594336, 4170717; 594355, 4170714; 594390, 4170713; 594412, 4170728; 594542, 4170730; 594644, 4170753; 594708, 4170777; 594756, 4170803; 594769, 4170807; 594790, 4170820; 594807, 4170831; 594833, 4170845; 594836, 4170848; 594870, 4170864; 594881, 4170870; 594969, 4170703; 595378, 4169293; 595550, 4169164; 595777, 4168678; 596053, 4168453; 595932, 4168389; 595956, 4168312; 595958, 4168285; 595947, 4168270; 595940, 4168263; 595917, 4168244; 595908, 4168229; 595906, 4168217; 595903, 4168183; 595908, 4168151; 595926, 4168100; 595939, 4168079; 595949, 4168069; 595964, 4168048; 595992, 4168019; 596003, 4168015; 596031, 4168000; 596051, 4167990; 596073, 4167977; 596091, 4167970; 596115, 4167950; 596133, 4167933; 596097, 4167900; 596072, 4167808; 596097, 4167764; 596081, 4167684; 596062, 4167618; 596084, 4167557; 596123, 4167529; 596159, 4167521; 596172, 4167485; 596189, 4167440; 596206, 4167390; 596222, 4167369; 596230, 4167341; 596233, 4167299; 596236, 4167275; 596241, 4167240; 596250, 4167212; 596265, 4167160; 596273, 4167144; 596279, 4167135; 596288, 4167130; 596303, 4167130; 596315, 4167130; 596344, 4167131; 596379, 4167138; 596402, 4167142; 596430, 4167152; 596449, 4167157; 596471, 4167164; 596487, 4167169; 596497, 4167171; 596508, 4167174; 596529, 4167177; 596547, 4167178; 596572, 4167177; 596586, 4167166; 596602, 4167148; 596616, 4167120; 596612, 4167094; 596595, 4167085; 596585, 4167071; 596552, 4167061; 596542, 4167058; 596511, 4167052; 596482, 4167047; 596472, 4167045; 596426, 4167035; 596393, 4167024; 596379, 4167007; 596367, 4166977; 596361, 4166963; 596354, 4166945; 596359, 4166928; 596363, 4166907; 596371, 4166892; 596385, 4166869; 596393, 4166857; 596403, 4166835; 596404, 4166820; 596410, 4166793; 596421, 4166782; 596433, 4166755; 596446, 4166722; 596455, 4166700; 596470, 4166674; 596482, 4166654; 596488, 4166641; 596496, 4166622; 596510, 4166602; 596522, 4166582; 596529, 4166569; 596543, 4166546; 596549, 4166527; 596552, 4166516; 596561, 4166488; 596571, 4166455; 596582, 4166427; 596594, 4166395; 596611, 4166366; 596618, 4166354; 596627, 4166340; 596649, 4166312; 596672, 4166279; 596683, 4166265; 596692, 4166256; 596721, 4166237; 596740, 4166223; 596748, 4166215; 596760, 4166201; 596779, 4166183; 596786, 4166172; 596791, 4166159; 596788, 4166127; 596779, 4166095; 596764, 4166067; 596750, 4166044; 596743, 4166014; 596741, 4166001; 596737, 4165952; 596743, 4165927; 596754, 4165905; 596767, 4165888; 596785, 4165869; 596800, 4165854; 596816, 4165839; 596845, 4165815; 596862, 4165797; 596880, 4165769; 596888, 4165756; 596895, 4165731; 596904, 4165706; 596911, 4165691; 596930, 4165657; 596942, 4165643; 596955, 4165629; 596978, 4165597; 597001, 4165568; 597026, 4165541; 597037, 4165534; 597050, 4165529; 597093, 4165508; 597105, 4165502; 597138, 4165479; 597160, 4165463; 597178, 4165446; 597209, 4165422; 597220, 4165409; 597243, 4165385; 597263, 4165362; 597275, 4165348; 597289, 4165326; 597307, 4165295; 597322, 4165272; 597337, 4165251; 597353, 4165235; 597377, 4165210; 597423, 4165180; 597442, 4165170; 597466, 4165157; 597503, 4165136; 597541, 4165121; 597557, 4165115; 597593, 4165106; 597612, 4165120; 597621, 4165126; 597632, 4165141; 597653, 4165161; 597682, 4165182; 597698, 4165198; 597710, 4165209; 597728, 4165225; 597753, 4165242; 597777, 4165254; 597797, 4165263; 597832, 4165279; 597860, 4165292; 597886, 4165300; 597907, 4165281; 597928, 4165249; 597939, 4165230; 597948, 4165208; 597957, 4165184; 597965, 4165174; 597972, 4165166; 597994, 4165152; 598026, 4165151; 598052, 4165157; 598104, 4165164; 598149, 4165154; 598170, 4165146; 598188, 4165136; 598205, 4165121; 598226, 4165079; 598241, 4165068; 598255, 4165059; 598275, 4165038; 598299, 4165013; 598316, 4164986; 598329, 4164959; 598344, 4164932; 598357, 4164898; 598364, 4164869; 598369, 4164856; 598377, 4164835; 598389, 4164808; 598401, 4164777; 598429, 4164725; 598438, 4164716; 598448, 4164710; 598468, 4164691; 598478, 4164685; 598497, 4164678; 598519, 4164672; 598546, 4164664; 598565, 4164657; 598588, 4164644; 598637, 4164618; 598649, 4164613; 598665, 4164601; 598698, 4164578; 598718, 4164562; 598727, 4164538; 598744, 4164497; 598751, 4164455; 598758, 4164425; 598772, 4164378; 598780, 4164350; 598790, 4164316; 598804, 4164272; 598820, 4164215; 598832, 4164180; 598846, 4164141; 598858, 4164110; 598865, 4164093; 598873, 4164072; 598882, 4164049; 598896, 4164020; 598912, 4163980; 598928, 4163941; 598944, 4163907; 598964, 4163866; 598980, 4163838; 598999, 4163798; 599030, 4163743; 599049, 4163697; 599076, 4163650; 599093, 4163620; 598650, 4163199; 598162, 4163032; 597935, 4162556; 597447, 4162401; 596649, 4162377; 596727, 4161559; 596679, 4161553; 596493, 4161501; 596337, 4161460; 596182, 4161377; 595985, 4161325; 595978, 4161334; 595835, 4161377; 595690, 4161418; 595607, 4161480; 595524, 4161563; 595452, 4161646; 595369, 4161750; 595234, 4161812; 595130, 4161853; 595006, 4161884; 594871, 4161874; 594799, 4161853; 594685, 4161791; 594623, 4161729; 594550, 4161667; 594426, 4161553; 594374, 4161480; 594312, 4161377; 594271, 4161253; 594229, 4161128; 594146, 4161066; 594053, 4161035; 593991, 4161045; 593939, 4161087; 593898, 4161128; 593836, 4161190; 593815, 4161253; 593815, 4161335; 593804, 4161418; 593794, 4161543; 593784, 4161667; 593753, 4161781; 593670, 4161843; 593597, 4161864; 593483, 4161833; 593359, 4161781; 593235, 4161729; 593110, 4161698; 593028, 4161719; 592945, 4161750; 592841, 4161760; 592655, 4161791; 592530, 4161750; 592489, 4161688; 592406, 4161605; 592334, 4161501; 592261, 4161429; 592199, 4161335; 592095, 4161149; 592033, 4161025; 591992, 4160880; 591950, 4160755; 591909, 4160704; 591795, 4160610; 591775, 4160603; 591660, 4160559; 591567, 4160486; 591464, 4160424; 591407, 4160360; 590912, 4160704; 589936, 4161024; 589484, 4161385; 588893, 4161607; 588409, 4162058; 588155, 4162354; 587761, 4162321; 587490, 4162378; 587244, 4162641; 586956, 4162846; 586784, 4162879; 586784, 4162887; 586790, 4163066; 586792, 4163117; 586769, 4163141; 586644, 4163273; 586431, 4163527; 586291, 4163766; 586168, 4163954; 586029, 4164176; 585897, 4164233; 585807, 4164324; 585717, 4164644; 585716, 4164653; 585712, 4164739; 585701, 4164972; 585701, 4164986; 585712, 4165171; 585832, 4165497; 585658, 4165554; 585646, 4165742; 585381, 4165840; returning to 585269, 4165999.
                (ii) Note: Map of Unit 3 (Map 3) follows:
                
                  
                  ER02OC06.002
                
                (9) Unit 4: Mount Diablo-Black Hills, Contra Costa County, California.

                (i) From USGS 1:24,000 scale quadrangles Diablo, Tassajara, Walnut Creek, Clayton. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 587469, 4194136; 587939, 4194568; 588429, 4194484; 588517, 4194568; 588718, 4194677; 588869, 4194828; 588894, 4194853; 588913, 4194953; 588927, 4195024; 588899, 4195658; 588832, 4195885; 588601, 4196521; 588591, 4196523; 588592, 4196524; 588541, 4196661; 588513, 4196736; 588530, 4196754; 588603, 4196809; 588653, 4196812; 588711, 4196735; 588752, 4196709; 588774, 4196773; 588822, 4196829; 588817, 4196858; 588874, 4196856; 588923, 4196851; 588978, 4196874; 589014, 4196931; 589062, 4196960; 589090, 4196976; 589125, 4197042; 589163, 4197117; 589092, 4197248; 589049, 4197337; 588951, 4197415; 588878, 4197515; 588807, 4197513; 588719, 4197544; 588683, 4197488; 588634, 4197493; 588606, 4197473; 588481, 4197436; 588514, 4197345; 588387, 4197362; 588264, 4197341; 588239, 4197371; 588153, 4197461; 588048, 4197462; 587967, 4197688; 587998, 4197701; 588197, 4197775; 588208, 4197815; 588219, 4197874; 588215, 4197923; 588179, 4197993; 588116, 4198041; 588057, 4198145; 588027, 4198240; 588069, 4198275; 588049, 4198330; 587987, 4198461; 587703, 4198447; 587617, 4198658; 587635, 4198690; 587734, 4198896; 587828, 4199024; 587977, 4199159; 588113, 4199284; 588173, 4199495; 588149, 4199683; 588155, 4199884; 588155, 4199906; 588211, 4200053; 588236, 4200118; 588304, 4200203; 588318, 4200196; 588335, 4200186; 588440, 4200119; 588492, 4199940; 588634, 4199995; 588719, 4199995; 588818, 4199983; 588976, 4199963; 589017, 4199991; 589071, 4200049; 589154, 4200075; 589213, 4200087; 589189, 4200499; 589188, 4200511; 589337, 4200529; 589399, 4200536; 589557, 4200549; 589631, 4200554; 589707, 4200525; 589737, 4200514; 589698, 4200337; 589687, 4199962; 589926, 4199910; 590103, 4199986; 590148, 4200033; 590148, 4200067; 590152, 4200123; 590162, 4200201; 590195, 4200260; 590211, 4200273; 590238, 4200140; 590238, 4199868; 590238, 4199631; 590146, 4199425; 590144, 4199402; 590129, 4199228; 590122, 4199141; 589488, 4199124; 589423, 4199065; 589384, 4199049; 589399, 4198938; 589438, 4198871; 589480, 4198804; 589452, 4198667; 589395, 4198502; 589397, 4198419; 589504, 4198350; 589776, 4198339; 589897, 4198345; 589993, 4198339; 590092, 4198309; 590129, 4198284; 590129, 4198131; 590238, 4197805; 590509, 4197805; 590528, 4197805; 590889, 4197805; 591201, 4197805; 591211, 4197738; 591216, 4197601; 591211, 4197496; 591268, 4197411; 591415, 4197312; 591576, 4197402; 591596, 4197423; 591704, 4197099; 591866, 4196983; 592467, 4197245; 593008, 4197752; 593012, 4198200; 593037, 4198195; 593799, 4198194; 593804, 4198194; 593802, 4197973; 593800, 4197665; 594249, 4197677; 594262, 4197408; 594618, 4197387; 594647, 4196609; 595450, 4196605; 595458, 4195926; 595671, 4195936; 595674, 4196109; 596111, 4196119; 596027, 4195950; 596184, 4195952; 596281, 4196126; 597137, 4196128; 597151, 4194892; 598757, 4194910; 598752, 4195293; 598936, 4195287; 598872, 4195917; 598742, 4196057; 597972, 4196028; 597966, 4196498; 598436, 4196509; 598524, 4196362; 598740, 4196238; 598741, 4196154; 598976, 4195997; 598984, 4195971; 599024, 4195342; 599136, 4194911; 599038, 4194400; 599071, 4194357; 599349, 4194091; 597975, 4194029; 597956, 4193671; 597159, 4193680; 597159, 4193266; 596748, 4193261; 596778, 4192517; 597149, 4192513; 597156, 4189977; 597242, 4189986; 597514, 4189551; 597894, 4189334; 598165, 4189117; 598491, 4188791; 598709, 4188511; 598753, 4188511; 598753, 4188455; 598871, 4188302; 599577, 4188411; 600012, 4188411; 600446, 4187977; 600880, 4187651; 601695, 4186728; 602129, 4186456; 602944, 4185370; 603324, 4185153; 603650, 4184936; 603779, 4184807; 603542, 4184796; 601470, 4184564; 600272, 4184571; 600238, 4184570; 600195, 4184570; 600147, 4184570; 599989, 4184567; 599977, 4184239; 599550, 4184239; 599550, 4183913; 599340, 4184011; 598785, 4184138; 598786, 4184147; 598772, 4184597; 598771, 4184647; 598763, 4185302; 598761, 4185412; 598758, 4185541; 598755, 4185742; 598755, 4185749; 598754, 4185765; 598750, 4186082; 598639, 4186080; 598470, 4186163; 598367, 4186076; 598252, 4186058; 598249, 4186065; 598207, 4186074; 598159, 4186018; 598117, 4186002; 598011, 4185918; 597984, 4185821; 597924, 4185799; 597753, 4185622; 597719, 4185636; 597626, 4185685; 597525, 4185702; 597426, 4185779; 597369, 4185868; 597416, 4185961; 597493, 4186033; 597548, 4185942; 597641, 4185957; 597599, 4186043; 597618, 4186093; 597687, 4186112; 597752, 4186146; 597745, 4186227; 597804, 4186333; 597826, 4186358; 597805, 4186397; 597766, 4186378; 597734, 4186380; 597646, 4186425; 597605, 4186411; 597553, 4186316; 597463, 4186346; 597449, 4186405; 597478, 4186430; 597464, 4186469; 597413, 4186463; 597382, 4186509; 597327, 4186508; 597309, 4186656; 597316, 4186737; 597342, 4186783; 597337, 4186788; 597354, 4186834; 597403, 4186877; 597481, 4186910; 597469, 4186984; 597351, 4186920; 597272, 4186833; 597170, 4186823; 597163, 4186771; 597203, 4186697; 597206, 4186686; 597204, 4186675; 597127, 4186611; 597023, 4186628; 596933, 4186658; 596921, 4186625; 596959, 4186587; 596961, 4186540; 597091, 4186479; 597095, 4186403; 597103, 4186386; 597151, 4186191; 597107, 4186163; 596981, 4186073; 596847, 4186065; 596749, 4186139; 596747, 4186198; 596669, 4186270; 596665, 4186338; 596691, 4186540; 596643, 4186586; 596616, 4186654; 596575, 4186713; 596484, 4186784; 596407, 4186701; 596360, 4186729; 596334, 4186756; 596317, 4186745; 596281, 4186732; 596201, 4186675; 596157, 4186654; 596097, 4186656; 596025, 4186654; 595957, 4186653; 595747, 4186647; 595746, 4186683; 596008, 4186985; 596001, 4187244; 595730, 4187237; 595719, 4187540; 595808, 4187704; 595759, 4187758; 595729, 4187774; 595703, 4187743; 595667, 4187710; 595585, 4187614; 595558, 4187648; 595528, 4187667; 595499, 4187679; 595487, 4187698; 595468, 4187800; 595447, 4187855; 595413, 4187888; 595429, 4187967; 595434, 4188064; 595407, 4188098; 595386, 4188085; 595340, 4188061; 595350, 4188041; 595347, 4187986; 595324, 4187940; 595291, 4187920; 595266, 4187812; 595294, 4187742; 595299, 4187714; 595293, 4187693; 595257, 4187654; 595225, 4187582; 595197, 4187526; 595193, 4187381; 595173, 4187306; 595140, 4187260; 595071, 4187230; 595069, 4187225; 595055, 4187217; 595022, 4187220; 594918, 4187213; 594836, 4187242; 594742, 4187278; 594650, 4187314; 594641, 4187318; 594544, 4187327; 594544, 4187327; 594443, 4187362; 594349, 4187395; 594305, 4187448; 594282, 4187528; 594262, 4187601; 594259, 4187610; 594243, 4187669; 594230, 4187682; 594226, 4187687; 594226, 4187719; 594228, 4187774; 594222, 4187774; 593800, 4187766; 593776, 4187904; 593715, 4187966; 593667, 4187969; 593636, 4187970; 593366, 4187931; 593343, 4187957; 593320, 4187982; 593151, 4187981; 593144, 4187981; 593142, 4187978; 593010, 4188098; 592921, 4188293; 592931, 4188292; 592842, 4188494; 592804, 4188582; 592739, 4188729; 592734, 4188740; 592670, 4188720; 592613, 4188713; 592610, 4188712; 592607, 4188712; 592607, 4188718; 592608, 4188849; 592585, 4188842; 592585, 4188842; 592563, 4188852; 592554, 4188879; 592548, 4188897; 592581, 4188931; 592583, 4188954; 592400, 4189066; 592401, 4189071; 592408, 4189112; 592415, 4189115; 592460, 4189134; 592442, 4189198; 592436, 4189221; 592206, 4189212; 592206, 4189328; 592216, 4189495; 592268, 4189579; 592267, 4189601; 592258, 4189791; 592258, 4189799; 592373, 4189936; 592436, 4190030; 592541, 4190082; 592625, 4190103; 592625, 4190449; 592531, 4190449; 592436, 4190460; 592363, 4190481; 592300, 4190460; 592216, 4190491; 592101, 4190533; 591996, 4190596; 591881, 4190690; 591839, 4190764; 591797, 4190837; 591775, 4190852; 591734, 4190879; 591639, 4190932; 591493, 4191047; 591445, 4191063; 591429, 4191068; 591304, 4191110; 591241, 4191162; 591105, 4191267; 591010, 4191267; 590916, 4191298; 590843, 4191246; 590843, 4191120; 590798, 4191044; 590769, 4190994; 590692, 4191040; 590643, 4191068; 590570, 4191120; 590507, 4191141; 590423, 4191246; 590339, 4191372; 590266, 4191382; 590245, 4191414; 590235, 4191634; 590140, 4191917; 589899, 4191739; 589857, 4191686; 589763, 4191487; 589648, 4191519; 589480, 4191529; 589333, 4191508; 589092, 4191676; 589040, 4191644; 588977, 4191644; 588851, 4191686; 588851, 4191704; 588851, 4191728; 588966, 4191969; 588977, 4192085; 588966, 4192116; 588872, 4192158; 588809, 4192252; 588809, 4192305; 588725, 4192483; 588788, 4192619; 588746, 4192630; 588694, 4192630; 588536, 4192777; 588410, 4192861; 588295, 4192944; 588295, 4193007; 588264, 4193154; 588159, 4193238; 588096, 4193353; 587700, 4193738; returning to 587469, 4194136.
                (ii) Note: Map of Unit 4 (Map 4) follows:
                
                  
                  ER02OC06.003
                
                (10) Unit 5A: Cedar Mountain, Alameda and San Joaquin Counties, California.

                (i) From USGS 1:24,000 scale quadrangles Altamont, Midway, Mendenhall Springs, and Cedar Mtn. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 624962, 4170579; 625090, 4170515; 625154, 4170515; 625282, 4170515; 625474, 4170515; 625645, 4170558; 625731, 4170366; 625837, 4170216; 626179, 4170216; 626478, 4170066; 626585, 4170066; 626607, 4170195; 626586, 4170399; 626612, 4170390; 626615, 4170402; 626626, 4170412; 626629, 4170422; 626647, 4170434; 626684, 4170436; 626707, 4170437; 626747, 4170425; 626770, 4170407; 626790, 4170391; 626813, 4170378; 626916, 4170347; 626952, 4170323; 626958, 4170301; 626972, 4170253; 626979, 4170229; 626989, 4170208; 627014, 4170156; 627029, 4170132; 627056, 4170089; 627067, 4170049; 627082, 4170002; 627104, 4169947; 627139, 4169865; 627167, 4169809; 627195, 4169785; 627228, 4169767; 627251, 4169785; 627304, 4169793; 627382, 4169802; 627397, 4169763; 627414, 4169719; 627433, 4169669; 627458, 4169619; 627478, 4169587; 627515, 4169552; 627558, 4169537; 627589, 4169507; 627605, 4169498; 627635, 4169480; 627660, 4169479; 627680, 4169489; 627710, 4169497; 627746, 4169507; 627774, 4169519; 627799, 4169530; 627821, 4169526; 627879, 4169517; 627925, 4169510; 627973, 4169509; 628048, 4169503; 628109, 4169500; 628174, 4169480; 628209, 4169464; 628262, 4169442; 628292, 4169436; 628335, 4169426; 628368, 4169417; 628404, 4169394; 628430, 4169357; 628450, 4169311; 628467, 4169264; 628487, 4169239; 628505, 4169216; 628508, 4169199; 628522, 4169179; 628555, 4169134; 628575, 4169119; 628598, 4169094; 628639, 4169047; 628666, 4169011; 628750, 4168928; 628805, 4168875; 628842, 4168896; 628863, 4168894; 628886, 4168893; 628938, 4168875; 628971, 4168851; 629006, 4168810; 629023, 4168784; 629021, 4168755; 629020, 4168729; 629029, 4168691; 629039, 4168653; 629035, 4168625; 629041, 4168604; 629049, 4168574; 629076, 4168531; 629098, 4168485; 629141, 4168434; 629182, 4168396; 629196, 4168394; 629218, 4168381; 629270, 4168352; 629286, 4168227; 629286, 4168009; 629326, 4167870; 629564, 4167612; 629544, 4167413; 629524, 4167116; 629504, 4166838; 629643, 4166600; 629683, 4166342; 629584, 4166104; 629385, 4165985; 629167, 4166005; 628671, 4165925; 628532, 4165786; 628314, 4165628; 628155, 4165370; 627897, 4165012; 627738, 4164655; 627599, 4164358; 627183, 4164020; 626925, 4163643; 626925, 4163246; 627024, 4162929; 627202, 4162770; 627163, 4162631; 626845, 4162393; 626627, 4162175; 626250, 4161996; 625774, 4161798; 625416, 4161758; 625297, 4161540; 625357, 4161341; 625615, 4161063; 625952, 4160647; 626270, 4160389; 626309, 4160091; 626250, 4159575; 626270, 4159377; 626409, 4159139; 626349, 4158781; 626369, 4158385; 626239, 4157942; 626171, 4157710; 625893, 4157511; 625674, 4157492; 625436, 4157630; 625278, 4157531; 624901, 4157571; 624762, 4157412; 624524, 4157313; 624206, 4157293; 623809, 4157293; 623373, 4157273; 623369, 4157265; 623273, 4157015; 622122, 4157293; 621011, 4157928; 620436, 4158722; 619801, 4159258; 619761, 4159774; 619543, 4159754; 619166, 4159694; 618888, 4159734; 618531, 4159774; 618293, 4159833; 617896, 4159774; 617538, 4159694; 617360, 4159436; 616983, 4159337; 616586, 4159218; 615732, 4159484; 615878, 4159699; 615819, 4160001; 615780, 4160265; 615771, 4160548; 615878, 4160899; 615917, 4161191; 615790, 4161328; 615771, 4161679; 615653, 4162020; 615897, 4162459; 616170, 4162645; 616375, 4163064; 616328, 4163465; 616368, 4163901; 616308, 4164397; 616658, 4164712; 616715, 4164704; 616865, 4164811; 617057, 4164918; 617164, 4165025; 617207, 4165153; 617249, 4165196; 617484, 4165260; 617698, 4165260; 617912, 4165260; 618061, 4165174; 618296, 4165025; 618339, 4164896; 618446, 4164896; 618531, 4164854; 618659, 4164768; 618745, 4164597; 618830, 4164533; 618873, 4164405; 618980, 4164362; 619108, 4164362; 619236, 4164234; 619514, 4163999; 619599, 4163978; 619792, 4163935; 619941, 4163871; 620048, 4163871; 620133, 4163743; 620411, 4163743; 620603, 4163572; 620689, 4163572; 620796, 4163529; 621137, 4163422; 621244, 4163444; 621437, 4163358; 621543, 4163316; 621672, 4163294; 621800, 4163187; 621821, 4162995; 621832, 4163004; 622206, 4163294; 622206, 4163465; 622206, 4163572; 622248, 4163679; 622013, 4163935; 621928, 4163956; 621800, 4163999; 621736, 4164085; 621714, 4164277; 621565, 4164341; 621415, 4164384; 621372, 4164576; 621330, 4164640; 621266, 4164726; 621266, 4164832; 621415, 4164961; 621522, 4165046; 621650, 4165131; 621714, 4165238; 621693, 4165345; 621672, 4165473; 621714, 4165580; 621693, 4165815; 621607, 4165965; 621586, 4166071; 621565, 4166232; 621565, 4166285; 621650, 4166520; 621821, 4166712; 622013, 4166926; 622099, 4166947; 622334, 4167140; 622547, 4167204; 622633, 4167289; 622590, 4167396; 622526, 4167588; 622526, 4167866; 622526, 4167994; 622483, 4168144; 622462, 4168315; 622676, 4168528; 622782, 4168742; 622782, 4168891; 622654, 4169020; 622505, 4169126; 622355, 4169126; 622377, 4169233; 622419, 4169426; 622419, 4169596; 622419, 4169767; 622312, 4169810; 624150, 4169789; 624342, 4169874; 624492, 4170024; 624492, 4170152; 624492, 4170323; 624534, 4170494; 624705, 4170601; 624833, 4170643; returning to 624962, 4170579.
                (ii) Note: Map of Unit 5A is provided in paragraph (11)(ii) of this section.
                (11) Unit 5B; Alameda County and Santa Clara County, California.

                (i) From USGS 1:24,000 scale quadrangles Niles, La Costa Valley, Mendenhall Springs, Calaveras Reservoir, Mt. Day. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 602197, 4155953; 602394, 4155892; 602698, 4155953; 602747, 4156027; 603122, 4156019; 603577, 4155710; 603854, 4155726; 603919, 4155564; 604114, 4155499; 604130, 4155353; 604634, 4155174; 604797, 4154979; 605138, 4155483; 605561, 4155580; 605805, 4155743; 606943, 4154914; 607089, 4154702; 607349, 4154670; 607658, 4154410; 607772, 4154166; 608146, 4153922; 608309, 4153499; 608585, 4153402; 608666, 4153255; 608926, 4153255; 609203, 4153125; 609284, 4152979; 609609, 4152995; 610195, 4152816; 610634, 4152394; 610699, 4152198; 611398, 4152198; 611983, 4152475; 612373, 4152475; 612650, 4152361; 613056, 4152540; 613446, 4152524; 613593, 4152361; 614487, 4151955; 614617, 4151961; 614780, 4151820; 614962, 4151397; 614905, 4151070; 615116, 4150964; 615241, 4150715; 615366, 4150801; 615750, 4150782; 616019, 4150206; 616192, 4150109; 616413, 4149812; 616499, 4149254; 616134, 4148909; 615641, 4148634; 615372, 4147941; 614624, 4147768; 614579, 4147670; 614189, 4147648; 613874, 4147530; 613683, 4147420; 613492, 4147170; 613184, 4147002; 613007, 4146920; 612824, 4147011; 612733, 4146904; 612627, 4146904; 612475, 4146920; 612323, 4147102; 611959, 4147102; 611701, 4147481; 611337, 4147588; 611185, 4147542; 610866, 4148043; 610638, 4148134; 610699, 4148241; 610623, 4148301; 610365, 4148286; 610365, 4148362; 610092, 4148575; 609849, 4148575; 609257, 4148800; 609257, 4149227; 609090, 4149379; 608771, 4149288; 608391, 4149531; 608057, 4149516; 607693, 4149789; 607161, 4149470; 606645, 4149546; 606478, 4149956; 606463, 4150457; 606387, 4150518; 605901, 4150472; 605795, 4150563; 605750, 4150913; 605628, 4151034; 605036, 4151186; 604763, 4151398; 604186, 4151429; 604292, 4151095; 604277, 4150821; 604034, 4150791; 603973, 4150472; 603867, 4150609; 603533, 4150746; 603396, 4151262; 603199, 4151565; 603108, 4151550; 603047, 4151656; 602759, 4151778; 602425, 4151793; 602377, 4151646; 602030, 4151353; 601817, 4151292; 601301, 4150943; 601438, 4150852; 601377, 4150670; 600982, 4150624; 600724, 4150320; 600239, 4150290; 600087, 4150487; 599829, 4150548; 599737, 4150700; 599707, 4151292; 599586, 4151626; 598902, 4152355; 599039, 4152385; 599191, 4152552; 599510, 4153372; 599540, 4153645; 599358, 4153827; 599555, 4153949; 599662, 4154161; 599677, 4154526; 599798, 4154541; 600056, 4154860; 600421, 4154936; 600922, 4154799; 601392, 4154966; 601514, 4155042; 601575, 4155179; 601544, 4155437; 601711, 4155558; 601833, 4155877; 602106, 4156074; returning to 602197, 4155953.
                (ii) Note: Map of Unit 5A and Unit 5B (Map 5) follows:
                
                  
                  ER02OC06.004
                
                (12) Unit 6: Caldecott Tunnel, Alameda and Contra Costa Counties, California.

                (i) From USGS 1:24,000 scale quadrangles Briones Valley, and Oakland East. Land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 566273, 4191731; 566273, 4191775; 566276, 4191777; 566275, 4191780; 566294, 4191824; 566332, 4191876; 566329, 4191875; 566330, 4191877; 566390, 4191931; 566415, 4191935; 566458, 4191942; 566525, 4191942; 566600, 4191940; 566669, 4191935; 566750, 4191950; 566752, 4191952; 566839, 4191957; 566944, 4191974; 567064, 4191950; 567124, 4191941; 567186, 4191988; 567240, 4192047; 567227, 4192102; 567203, 4192172; 567156, 4192217; 567079, 4192271; 567066, 4192295; 567040, 4192363; 567037, 4192422; 567001, 4192463; 566959, 4192511; 566950, 4192542; 566937, 4192585; 566909, 4192628; 566891, 4192658; 566845, 4192729; 566798, 4192772; 566741, 4192832; 566727, 4192843; 566723, 4192842; 566687, 4192855; 566647, 4192882; 566625, 4192904; 566624, 4192905; 566624, 4192906; 566627, 4192907; 566650, 4192915; 566650, 4192915; 566776, 4192988; 566895, 4193034; 567014, 4193041; 567193, 4193015; 567365, 4192955; 567470, 4192915; 567596, 4192862; 567735, 4192796; 567874, 4192737; 568059, 4192697; 568154, 4192688; 568198, 4192684; 568350, 4192684; 568516, 4192684; 568668, 4192690; 568794, 4192710; 568816, 4192719; 568885, 4192674; 569349, 4192659; 570105, 4192947; 570104, 4192949; 570201, 4192984; 570206, 4192985; 570967, 4193256; 571027, 4193166; 571060, 4193146; 571089, 4193100; 571085, 4193094; 571113, 4193087; 571153, 4193067; 571189, 4193034; 571239, 4192998; 571292, 4192955; 571345, 4192912; 571391, 4192879; 571440, 4192856; 571474, 4192826; 571493, 4192770; 571507, 4192720; 571507, 4192677; 571509, 4192637; 571500, 4192615; 571485, 4192563; 571471, 4192513; 571463, 4192468; 571449, 4192419; 571443, 4192379; 571428, 4192347; 571426, 4192341; 571396, 4192291; 571336, 4192158; 571335, 4192155; 571309, 4192084; 571230, 4191987; 571131, 4191901; 571110, 4191870; 571063, 4191824; 571036, 4191808; 571021, 4191784; 571000, 4191768; 570982, 4191756; 570968, 4191741; 570953, 4191723; 570942, 4191705; 570924, 4191679; 570902, 4191656; 570890, 4191641; 570876, 4191624; 570855, 4191599; 570818, 4191574; 570789, 4191551; 570766, 4191532; 570748, 4191520; 570730, 4191505; 570713, 4191489; 570696, 4191477; 570666, 4191470; 570652, 4191472; 570642, 4191487; 570624, 4191517; 570623, 4191557; 570610, 4191565; 570597, 4191564; 570569, 4191545; 570544, 4191533; 570522, 4191522; 570481, 4191513; 570431, 4191507; 570377, 4191500; 570335, 4191500; 570296, 4191493; 570271, 4191488; 570228, 4191474; 570182, 4191457; 570131, 4191433; 570106, 4191422; 570052, 4191402; 570011, 4191390; 569972, 4191372; 569929, 4191357; 569883, 4191341; 569840, 4191327; 569800, 4191313; 569709, 4191263; 569680, 4191243; 569662, 4191230; 569631, 4191209; 569607, 4191194; 569587, 4191178; 569562, 4191158; 569542, 4191128; 569529, 4191089; 569518, 4191057; 569512, 4191026; 569507, 4191000; 569503, 4190973; 569497, 4190945; 569491, 4190916; 569480, 4190893; 569464, 4190866; 569458, 4190850; 569450, 4190828; 569442, 4190801; 569422, 4190770; 569400, 4190748; 569378, 4190719; 569367, 4190704; 569361, 4190680; 569366, 4190659; 569394, 4190657; 569425, 4190659; 569453, 4190661; 569483, 4190662; 569506, 4190650; 569526, 4190643; 569539, 4190637; 569548, 4190661; 569558, 4190707; 569565, 4190747; 569575, 4190779; 569593, 4190830; 569602, 4190856; 569612, 4190892; 569622, 4190907; 569630, 4190935; 569639, 4190973; 569642, 4190993; 569647, 4191031; 569650, 4191055; 569660, 4191091; 569666, 4191105; 569679, 4191137; 569688, 4191146; 569718, 4191166; 569782, 4191200; 569814, 4191218; 569865, 4191241; 569965, 4191276; 570008, 4191299; 570032, 4191310; 570064, 4191321; 570101, 4191336; 570140, 4191343; 570186, 4191350; 570223, 4191351; 570235, 4191352; 570263, 4191311; 570652, 4191238; 570706, 4191244; 570724, 4191310; 570758, 4191385; 570802, 4191401; 570818, 4191407; 570862, 4191409; 570947, 4191357; 571019, 4191288; 571101, 4191224; 571197, 4191141; 571215, 4191127; 571062, 4190723; 571068, 4190712; 571078, 4190695; 571080, 4190684; 571082, 4190675; 571089, 4190659; 571103, 4190639; 571130, 4190610; 571154, 4190584; 571169, 4190573; 571187, 4190563; 571187, 4190553; 571189, 4190539; 571201, 4190525; 571209, 4190518; 571220, 4190521; 571233, 4190526; 571251, 4190537; 571261, 4190535; 571280, 4190532; 571307, 4190531; 571329, 4190534; 571338, 4190526; 571353, 4190516; 571363, 4190508; 571365, 4190503; 571375, 4190488; 571395, 4190466; 571413, 4190452; 571434, 4190442; 571446, 4190439; 571462, 4190438; 571501, 4190409; 571518, 4190382; 571532, 4190368; 571530, 4190356; 571530, 4190350; 571532, 4190326; 571543, 4190299; 571554, 4190284; 571569, 4190268; 571587, 4190253; 571621, 4190240; 571650, 4190240; 571676, 4190245; 571711, 4190256; 571727, 4190260; 571727, 4190257; 571728, 4190233; 571737, 4190205; 571757, 4190178; 571799, 4190134; 571837, 4190109; 571864, 4190088; 571906, 4190051; 571936, 4190024; 571957, 4190013; 572007, 4189996; 572029, 4189908; 572044, 4189882; 572057, 4189869; 572066, 4189862; 572094, 4189850; 572124, 4189847; 572160, 4189839; 572205, 4189832; 572226, 4189836; 572263, 4189846; 572304, 4189859; 572342, 4189843; 572359, 4189837; 572382, 4189835; 572400, 4189837; 572427, 4189846; 572448, 4189859; 572461, 4189872; 572473, 4189859; 572490, 4189852; 572538, 4189848; 572694, 4189850; 572729, 4189845; 572755, 4189840; 572861, 4189793; 572876, 4189783; 572913, 4189747; 572989, 4189665; 573044, 4189602; 573076, 4189564; 573078, 4189557; 573124, 4189412; 573209, 4189380; 573237, 4189455; 573402, 4189420; 573445, 4189336; 573625, 4188983; 573587, 4188867; 573568, 4188810; 573554, 4188767; 574038, 4188607; 574070, 4188596; 574233, 4188195; 574259, 4188130; 574257, 4188128; 574237, 4188122; 574149, 4188116; 574055, 4188110; 573986, 4188110; 573898, 4188116; 573804, 4188122; 573710, 4188122; 573597, 4188103; 573484, 4188097; 573371, 4188084; 573251, 4188072; 573163, 4188053; 573050, 4188034; 572943, 4188003; 572824, 4187978; 572686, 4187965; 572560, 4187984; 572447, 4188022; 572340, 4188072; 572259, 4188110; 572146, 4188147; 572045, 4188160; 571970, 4188166; 571888, 4188166; 571887, 4188166; 571887, 4188166; 571887, 4188165; 571886, 4188165; 571886, 4188165; 571881, 4188161; 571877, 4188157; 571873, 4188153; 571871, 4188149; 571870, 4188147; 571869, 4188144; 571867, 4188142; 571864, 4188142; 571861, 4188142; 571853, 4188140; 571840, 4188132; 571830, 4188124; 571820, 4188118; 571808, 4188115; 571795, 4188114; 571786, 4188115; 571778, 4188116; 571765, 4188119; 571749, 4188124; 571727, 4188134; 571718, 4188138; 571708, 4188144; 571698, 4188159; 571692, 4188165; 571679, 4188165; 571670, 4188161; 571655, 4188156; 571634, 4188158; 571592, 4188163; 571567, 4188176; 571565, 4188179; 571512, 4188141; 571496, 4188145; 571484, 4188148; 571473, 4188148; 571459, 4188148; 571450, 4188148; 571425, 4188145; 571395, 4188147; 571362, 4188155; 571338, 4188158; 571339, 4188199; 571336, 4188202; 571332, 4188206; 571316, 4188221; 571290, 4188247; 571267, 4188268; 571159, 4188361; 571159, 4188361; 571152, 4188367; 571152, 4188367; 571152, 4188369; 571147, 4188412; 571139, 4188431; 571124, 4188447; 571110, 4188455; 571092, 4188459; 571077, 4188458; 571059, 4188452; 571045, 4188442; 571037, 4188430; 571036, 4188431; 570979, 4188447; 570979, 4188503; 570910, 4188502; 570903, 4188514; 570896, 4188523; 570877, 4188533; 570872, 4188536; 570858, 4188540; 570843, 4188543; 570813, 4188552; 570797, 4188566; 570784, 4188581; 570763, 4188592; 570733, 4188594; 570735, 4188667; 570745, 4188667; 570754, 4188667; 570787, 4188661; 570788, 4188661; 570806, 4188660; 570819, 4188664; 570830, 4188660; 570833, 4188677; 570824, 4188685; 570803, 4188734; 570801, 4188738; 570730, 4188783; 570704, 4188807; 570690, 4188830; 570693, 4188851; 570693, 4188866; 570696, 4188864; 570697, 4188875; 570701, 4188926; 570692, 4188981; 570673, 4189023; 570620, 4189064; 570596, 4189097; 570554, 4189137; 570547, 4189144; 570529, 4189180; 570491, 4189204; 570482, 4189203; 570441, 4189197; 570400, 4189209; 570348, 4189212; 570323, 4189220; 570316, 4189215; 570313, 4189213; 570304, 4189214; 570277, 4189222; 570237, 4189275; 570227, 4189303; 570206, 4189322; 570160, 4189358; 570140, 4189388; 570127, 4189406; 570119, 4189422; 570108, 4189444; 570081, 4189442; 570074, 4189388; 570068, 4189365; 570062, 4189348; 570055, 4189335; 570039, 4189356; 570011, 4189362; 569994, 4189361; 569984, 4189360; 569972, 4189368; 569961, 4189370; 569955, 4189354; 569962, 4189345; 569981, 4189335; 569988, 4189319; 569980, 4189290; 569976, 4189256; 569979, 4189255; 569976, 4189241; 569962, 4189230; 569954, 4189216; 569954, 4189193; 569947, 4189169; 569934, 4189135; 569917, 4189099; 569908, 4189068; 569904, 4189038; 569901, 4189010; 569887, 4188982; 569881, 4188962; 569876, 4188940; 569869, 4188915; 569858, 4188902; 569837, 4188888; 569819, 4188877; 569814, 4188860; 569809, 4188835; 569817, 4188807; 569833, 4188798; 569830, 4188740; 569812, 4188737; 569797, 4188801; 569800, 4188803; 569795, 4188810; 569711, 4189182; 569653, 4189441; 569641, 4189496; 569636, 4189583; 569616, 4189631; 569598, 4189682; 569594, 4189688; 569411, 4189917; 569406, 4189923; 569374, 4189924; 569274, 4189980; 569225, 4190030; 569177, 4190078; 569155, 4190106; 569155, 4190106; 569136, 4190157; 569081, 4190173; 569032, 4190167; 569002, 4190189; 568998, 4190224; 568980, 4190269; 568946, 4190290; 568922, 4190323; 568917, 4190364; 568874, 4190407; 568830, 4190433; 568805, 4190445; 568769, 4190447; 568737, 4190460; 568752, 4190479; 568751, 4190531; 568734, 4190563; 568709, 4190593; 568678, 4190593; 568668, 4190561; 568653, 4190529; 568616, 4190528; 568591, 4190563; 568571, 4190602; 568571, 4190642; 568572, 4190676; 568572, 4190713; 568544, 4190750; 568497, 4190740; 568399, 4190730; 568348, 4190753; 568311, 4190797; 568321, 4190846; 568286, 4190879; 568234, 4190900; 568189, 4190901; 568159, 4190874; 568128, 4190840; 568090, 4190857; 568083, 4190876; 568077, 4190892; 568039, 4190907; 568033, 4190907; 567986, 4190905; 567958, 4190903; 567880, 4191055; 567753, 4191088; 567774, 4191141; 567786, 4191184; 567793, 4191211; 567628, 4191208; 567585, 4191141; 567544, 4191110; 567515, 4191105; 567484, 4191124; 567463, 4191153; 567439, 4191163; 567405, 4191148; 567395, 4191124; 567395, 4191098; 567398, 4191072; 567273, 4191000; 567225, 4190952; 567182, 4190935; 566962, 4190894; 566820, 4190877; 566797, 4190871; 566794, 4190872; 566746, 4190862; 566691, 4190848; 566634, 4190839; 566578, 4190827; 566565, 4190839; 566538, 4190851; 566505, 4190864; 566476, 4190886; 566455, 4190918; 566441, 4190942; 566440, 4190975; 566440, 4191017; 566445, 4191065; 566448, 4191102; 566445, 4191121; 566437, 4191147; 566426, 4191175; 566420, 4191219; 566417, 4191239; 566550, 4191256; 566714, 4191328; 566840, 4191413; 566850, 4191422; 566864, 4191428; 566894, 4191453; 566899, 4191506; 566850, 4191574; 566801, 4191623; 566722, 4191661; 566642, 4191669; 566549, 4191647; 566476, 4191647; 566431, 4191648; 566387, 4191648; 566317, 4191674; 566287, 4191694; returning to 566273, 4191731.
                (ii) Note: Map of Unit 6 provided in paragraph (7)(ii) of this section.
              
              
              (d) Amphibians.
              
              
                Golden Coqui (Eleutherodactylus jasperi)
                
                  Puerto Rico. Areas of land, water and airspace with the following components: (1) Cerro Avispa-elevation above 700 meters on the south and southeastern slope of the mountain: from the northern junction of Highway 715 and an unnumbered dirt road southeast and southwest along Highway 715 to the southern junction with the same unnumbered dirt road and Highway 715, north and northeast along the unnumbered dirt road just below the southeast facing crest of Cerro Avispa to its junction with Highway 715.
                (2) Monte el Gato-entire summit above 700 meters: from the junction of Highway 715 to the junction of Highway 715 and the 700 meter contour interval west along Highway 715 to the junction of Highway 715 and an unnumbered road, north and northeast along this road to where it crosses the 700 meter contour interval, and east along the 700 meter contour interval to where it crosses Highway 715.
                (3) Sierra de Cayey-elevations above 700 meters: southeast from the junction of Highways 738 and 15 along Highway 15 to point .5 kilometer south of Benchmark 684.5, northeast from this point in a line to a point on Highway 7741 two kilometers south of the junction of Highway 738 and 7741, north and northwest along Highway 7741 to its junction with Highway 738, and northwest from the junction of Highways 7741 and 738 along Highway 738 to its junction with Highway 15.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.080
                
                Refer to 7.5 minute U.S.G.S. Topographical Map, Cayey, Puerto Rico, 1972.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.081
                
                Coquí Llanero (Eleutherodactylus juanariveroi)
                (1) Critical habitat unit is depicted for Toa Baja, Puerto Rico, on the map below.
                (2) Within this area, the primary constituent elements of the physical or biological features essential to the conservation of coquí llanero consist of three components:
                (i) Palustrine herbaceous wetland. Palustrine emergent persistent wetlands that are seasonally to permanently flooded. Ocean-derived salts need to be less than 0.5 parts per thousand (ppt) salinity.
                (ii) Vegetation and vegetation composition of the palustrine herbaceous wetland. Emergent vegetation characterized by erect, rooted herbaceous hydrophytes usually dominated by perennial plants like ferns, Sagittaria lancifolia, flatsedges, spike rushes, vines, and grasses. In addition to the combination of vegetation, at least 25 percent of the vegetation should be ferns and S. lancifolia.
                
                (iii) Hydrology. A hydrologic flow regime (i.e., the pathways of precipitation, surface run-off, groundwater, tides, and flooding of rivers and canals [manmade ditches]) that maintains the palustrine herbaceous wetland.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on November 5, 2012.
                (4) Critical habitat map units. Data layers defining map units were created by delineating habitats that contain at least one or more of the primary constituent elements defined in paragraph (2) of this entry, over a base of USGS digital topographic map quadrangle (Bayamón) and a USDA 2007 digital ortho-photo mosaic, in addition to the National Wetland Inventory maps. The resulting critical habitat unit was then mapped using State Plane North American Datum (NAD) 83 coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site, (http://www.fws.gov/caribbean/es/Endangered-Main.html), (http://www.regulations.gov at Docket No. FWS-R4-ES-2009-0022 and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Sabana Seca Unit, Toa Baja, Puerto Rico.
                (i) General Description: The Sabana Seca Unit consists of approximately 615 ac (249 ha) located south of State Road PR-867, west-southwest of Ramón Ríos Román Avenue, east of José Julián Acosta Road, and north of the limestone hills located north of Highway PR-22 in the municipality of Toa Baja, Puerto Rico.
                (ii) Map of Sabana Seca Unit follows:
                
                  
                  ER04OC12.000
                
                California Red-legged Frog (Rana draytonii)

                (1) Critical habitat units are depicted for Alameda, Butte, Calaveras, Contra Costa, El Dorado, Kern, Kings, Los Angeles, Marin, Mendocino, Merced, Monterey, Napa, Nevada, Placer, Riverside, San Benito, San Joaquin, San Luis Obispo, San Mateo, Santa Barbara, Santa Clara, Santa Cruz, Solano, Sonoma, Stanislaus, Ventura, and Yuba Counties, California, on the maps below.
                
                (2) Within these areas, the primary constituent elements for the California red-legged frog consist of four components:
                (i) Aquatic Breeding Habitat. Standing bodies of fresh water (with salinities less than 4.5 ppt), including natural and manmade (e.g., stock) ponds, slow-moving streams or pools within streams, and other ephemeral or permanent water bodies that typically become inundated during winter rains and hold water for a minimum of 20 weeks in all but the driest of years.
                (ii) Aquatic Non-Breeding Habitat. Freshwater pond and stream habitats, as described in paragraph (2)(i) of this entry, that may not hold water long enough for the species to complete its aquatic life cycle but which provide for shelter, foraging, predator avoidance, and aquatic dispersal of juvenile and adult California red-legged frogs. Other wetland habitats considered to meet these criteria include, but are not limited to: plunge pools within intermittent creeks, seeps, quiet water refugia within streams during high water flows, and springs of sufficient flow to withstand short-term dry periods.
                (iii) Upland Habitat. Upland areas adjacent to or surrounding breeding and non-breeding aquatic and riparian habitat up to a distance of 1 mi (1.6 km) in most cases (i.e., depending on surrounding landscape and dispersal barriers) including various vegetational series such as grassland, woodland, forest, wetland, or riparian areas that provide shelter, forage, and predator avoidance for the California red-legged frog. Upland habitat should include structural features such as boulders, rocks and organic debris (e.g., downed trees, logs), small mammal burrows, or moist leaf litter. Upland features are also essential in that they are needed to maintain the hydrologic, geographic, topographic, ecological, and edaphic features that support and surround the aquatic, wetland, or riparian habitat. These upland features contribute to:
                (A) Filling of aquatic, wetland, or riparian habitats;
                (B) Maintaining suitable periods of pool inundation for larval frogs and their food sources; and
                (C) Providing non-breeding, feeding, and sheltering habitat for juvenile and adult frogs (e.g., shelter, shade, moisture, cooler temperatures, a prey base, foraging opportunities, and areas for predator avoidance).
                (iv) Dispersal Habitat. Accessible upland or riparian habitat within and between occupied locations within a minimum of 1 mi (1.6 km) of each other and that support movement between such sites. Dispersal habitat includes various natural habitats, and altered habitats such as agricultural fields, that do not contain barriers (e.g., heavily traveled roads without bridges or culverts) to dispersal. Dispersal habitat does not include moderate- to high-density urban or industrial developments with large expanses of asphalt or concrete, nor does it include large lakes or reservoirs over 50 ac (20 ha) in size, or other areas that do not contain those features identified in paragraphs (2)(i), (2)(ii), and (2)(iii) of this entry as essential to the conservation of the species.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 7.5′ quadrangles using USDA National Agricultural Imagery Program (NAIP) county-wide MrSID compressed mosaics of 1 meter resolution and natural color aerial photography from summer 2005. Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 10 and zone 11, North American Datum (NAD) 1983 coordinates.
                (5) Note: Index map for California red-legged frog critical habitat units in northern California follows:
                
                  
                  ER17MR10.000
                
                (6) Note: Index map for California red-legged frog critical habitat units in southern California follows:
                
                  
                  ER17MR10.001
                
                (7) Unit BUT-1: Butte County, California. From USGS 1:24,000 scale quadrangles Pulga, Berry Creek and Brush Creek.
                (i) [Reserved]
                (ii) Map of Unit BUT-1 for the California red-legged frog follows:
                
                  
                  ER17MR10.002
                
                (8) Unit YUB-1: Yuba County, California. From USGS 1:24,000 scale quadrangle Challenge.
                (i) [Reserved]
                (ii) Map of Unit YUB-1 and NEV-1 for the California red-legged frog follows:
                
                  
                  ER17MR10.003
                
                (9) Unit NEV-1: Nevada County, California. From USGS 1:24,000 scale quadrangle Nevada City and North Bloomfield.
                (i) [Reserved]

                (ii) Unit NEV-1 for California red-legged frog is depicted on the map in paragraph (8)(ii) of this entry.
                
                (10) Unit PLA-1: Placer County, California. From USGS 1:24,000 scale quadrangles Forest Hill and Michigan Bluff.
                (i) Unit PLA-1 excludes land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 695636, 4324153; 695563, 4324116; 695471, 4324147; 695380, 4324137; 695482, 4323950; 695575, 4323941; 695636, 4323824; 695782, 4323867; 695815, 4323840; 695885, 4323710; 695875, 4323548; 695757, 4323455; 695789, 4323364; 695821, 4323355; 695847, 4323389; 695974, 4323437; 695975, 4323571; 696121, 4323615; 696178, 4323884; 696037, 4323867; 695941, 4323923; 695775, 4324220; returning to 695636, 4324153.
                (ii) Map of Unit PLA-1 for the California red-legged frog follows:
                
                  
                  ER17MR10.004
                
                (11) Unit ELD-1: El Dorado County, California. From USGS 1:24,000 scale quadrangles Camino, Pollock Pines and Sly Park.

                (i) Unit ELD-1 excludes land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 708426, 4291544; 708412, 4291176; 709003, 4291194; 709025, 4291561; returning to 708426, 4291544.
                (ii) Map of Unit ELD-1 for the California red-legged frog follows:
                
                  ER17MR10.005
                
                
                (12) Unit CAL-1: Calaveras County, California. From USGS 1:24,000 scale quadrangles Jackson, Valley Springs and Mokelumne Hill.
                (i) [Reserved]
                (ii) Map of Unit CAL-1 for the California red-legged frog follows:
                
                  ER17MR10.006
                
                
                (13) Unit MEN-1: Mendocino County, California. From USGS 1:24,000 scale quadrangles Cold Spring, Eureka Hill, Mallo Pass Creek, and Point Arena.
                (i) [Reserved]
                (ii) Map of Unit MEN-1 for the California red-legged
                
                  ER17MR10.007
                
                
                (14) Unit SON-1: Sonoma County, California. From USGS 1:24,000 scale quadrangles Santa Rosa and Kenwood.
                (i) [Reserved]
                (ii) Map of Units SON-1, SON-2 and SON-3 for the California red-legged frog follows:
                
                  ER17MR10.008
                
                
                (15) Unit SON-2: Sonoma County, California. From USGS 1:24,000 scale quadrangles Cotati and Glen Ellen.
                (i) [Reserved]
                (ii) Unit SON-2 for California red-legged frog is depicted on the map in paragraph (14)(ii) of this entry.
                (16) Unit SON-3: Sonoma and Marin Counties, California. From USGS 1:24,000 scale quadrangle Petaluma.
                (i) Reserved]
                (ii) Unit SON-3 for California red-legged frog is depicted on the map in paragraph (14)(ii) of this entry.
                (17) Unit NAP-1: Napa County, California. From USGS 1:24,000 scale quadrangle Capell Valley.
                (i) [Reserved]
                (ii) Map of Unit NAP-1 for the California red-legged frog follows:
                
                  
                  ER17MR10.009
                
                (18) Unit MRN-1: Marin County, California. From USGS 1:24,000 scale quadrangles Valley Ford and Tomales.
                (i) [Reserved]
                (ii) Map of Units MRN-1, MRN-2 and MRN-3 for the California red-legged frog follows:
                
                  
                  ER17MR10.010
                
                (19) Unit MRN-2: Marin County, California. From USGS 1:24,000 scale quadrangles Point Reyes NE, Inverness, and Petaluma.
                (i) [Reserved]

                (ii) Unit MRN-2 for California red-legged frog is depicted on the map in paragraph (18)(ii) of this entry.
                
                (20) Unit MRN-3: Marin County, California. From USGS 1:24,000 scale quadrangles Drakes Bay and Inverness.
                (i) [Reserved]
                (ii) Unit MRN-3 for California red-legged frog is depicted on the map in paragraph (18)(ii) of this entry.
                (21) Unit SOL-1: Solano and Napa Counties, California. From USGS 1:24,000 scale quadrangles Cordelia, Benecia, Fairfield South and Vine Hill.
                (i) [Reserved]
                (ii) Map of Units SOL-1, SOL-2 and SOL-3 for the California red-legged frog follows:
                
                  
                  ER17MR10.011
                
                (22) Unit SOL-2: Solano and Napa Counties, California. From USGS 1:24,000 scale quadrangle Cordelia.
                (i) [Reserved]

                (ii) Unit SOL-2 for California red-legged frog is depicted on the map in paragraph (21)(ii) of this entry.
                
                (23) Unit SOL-3: Solano and Napa Counties, California. From USGS 1:24,000 scale quadrangle Cordelia.
                (i) [Reserved]
                (ii) Unit SOL-3 for California red-legged frog is depicted on the map in paragraph (21)(ii) of this entry.
                (24) Unit CCS-1: Contra Costa County, California. From USGS 1:24,000 scale quadrangles Richmond, Benecia, Briones Valley and Walnut Creek.
                (i) [Reserved]
                (ii) Map of Unit CCS-1 for the California red-legged frog follows:
                
                  
                  ER17MR10.012
                
                (25) Unit CCS-2: Contra Costa and Alameda Counties, California.

                (i) Subunit CCS-2B excludes land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 622742, 4184043; 622742, 4183973; 623170, 4183986; 623154, 4184309; 622828, 4184300; 622828, 4184064; returning to 622742, 4184043.
                
                (ii) Map of Unit CCS-2, subunits CCS-2A and CCS-2B, for the California red-legged frog follows:
                
                  ER17MR10.013
                
                
                (26) Unit ALA-1: Alameda and Contra Costa Counties, California.
                (i) [Reserved]
                (ii) Map of Unit ALA-1, subunits ALA-1A and ALA-1B, for the California red-legged frog follows:
                
                  ER17MR10.014
                
                
                (27) Unit ALA-2: Alameda, Santa Clara and San Joaquin Counties, California. From USGS 1:24,000 scale quadrangles Niles, La Costa Valley, Calaveras Reservoir, Altamont, Mendenhall Springs, Mt. Day, Midway, Cedar Mtn., Tracy, Lone Tree Creek and Eylar Mountain.
                (i) [Reserved]
                (ii) Map of Unit ALA-2 for the California red-legged frog follows:
                
                  ER17MR10.015
                
                
                (28) Unit SNM-1: San Mateo County, California. From USGS 1:24,000 scale quadrangles Montara Mountain, Half Moon Bay, San Mateo and Woodside.
                (i) Unit SNM-1 excludes land bounded by the following UTM Zone 10, NAD83 coordinates (E, N):
                (A) 549620, 4162507; 549728, 4162401; 549733, 4162310; 549683, 4162274; 549645, 4162279; 549425, 4162399; 549337, 4162318; 549333, 4162206; 549471, 4161976; 549525, 4161940; 549606, 4161951; 549662, 4161921; 549738, 4161921; 549790, 4161808; 549961, 4161760; 549981, 4161667; 549936, 4161577; 550072, 4161454; 550273, 4161361; 550401, 4161273; 550411, 4161245; 550383, 4161187; 550284, 4161178; 550229, 4161142; 550232, 4161107; 550278, 4161061; 550265, 4160978; 550296, 4160957; 550492, 4160966; 550678, 4160838; 550717, 4160754; 550720, 4160671; 550687, 4160604; 550718, 4160544; 550642, 4160424; 550503, 4160326; 550549, 4160316; 550788, 4160361; 550839, 4160318; 550799, 4160219; 550867, 4160247; 551032, 4160256; 551116, 4160229; 551150, 4160166; 551254, 4160120; 551344, 4159994; 551357, 4159933; 551294, 4159806; 551508, 4159782; 551595, 4159711; 551646, 4159623; 551441, 4159474; 551439, 4159451; 551668, 4159445; 551731, 4159463; 551897, 4159386; 552018, 4159435; 552054, 4159463; 552045, 4159580; 552096, 4159641; 552077, 4159681; 551989, 4159676; 551861, 4159820; 551881, 4159858; 551964, 4159881; 551967, 4159927; 551829, 4159929; 551816, 4160002; 551722, 4159971; 551646, 4160052; 551643, 4160146; 551561, 4160173; 551525, 4160211; 551412, 4160393; 551447, 4160589; 551385, 4160624; 551415, 4160711; 551397, 4160774; 551341, 4160817; 551329, 4160715; 551311, 4160685; 551266, 4160674; 551055, 4160965; 551009, 4161066; 551003, 4161183; 550912, 4161188; 550873, 4161215; 550765, 4161415; 550679, 4161473; 550553, 4161622; 550578, 4161686; 550432, 4161883; 550432, 4161911; 550307, 4162062; 550094, 4162246; 549866, 4162573; 549757, 4162635; 549715, 4162724; 549544, 4162890; 549421, 4163070; 549362, 4163128; 549301, 4163145; 549351, 4162963; 549402, 4162869; 549563, 4162687; returning to 549620, 4162507.
                (B) 549220, 4157011; 549541, 4156838; 549722, 4156775; 549735, 4156697; 549801, 4156710; 549883, 4156632; 549886, 4156573; 549977, 4156553; 550000, 4156528; 550158, 4156504; 550288, 4156436; 550357, 4156345; 550347, 4156266; 550457, 4156277; 550492, 4156234; 550495, 4156194; 550420, 4156053; 550582, 4156065; 550631, 4156017; 550684, 4156004; 550738, 4155941; 550809, 4155916; 550841, 4155787; 550925, 4155803; 551002, 4155930; 551019, 4156093; 551077, 4156152; 551073, 4156327; 551032, 4156400; 551040, 4156464; 550998, 4156603; 550857, 4156826; 550788, 4156876; 550768, 4156856; 550806, 4156762; 550914, 4156646; 550936, 4156369; 550988, 4156222; 550986, 4156177; 550940, 4156123; 550708, 4156302; 550626, 4156334; 550616, 4156367; 550384, 4156493; 550300, 4156553; 550297, 4156578; 550218, 4156578; 550172, 4156621; 550063, 4156618; 549941, 4156723; 549933, 4156777; 549876, 4156814; 549576, 4156911; 549550, 4156944; 549555, 4157013; 549474, 4156969; 549416, 4156974; 549204, 4157059; returning to 549220, 4157011.
                (C) 554142, 4155908; 554257, 4155782; 554311, 4155675; 554264, 4155586; 554381, 4155549; 554414, 4155493; 554518, 4155471; 554527, 4155397; 554641, 4155337; 554746, 4155191; 554701, 4155114; 554798, 4155071; 554842, 4154935; 554782, 4154761; 554914, 4154795; 554950, 4154775; 554920, 4154722; 555022, 4154651; 555084, 4154509; 555230, 4154328; 555279, 4154214; 555309, 4154193; 555413, 4154197; 555439, 4154108; 555369, 4154054; 555329, 4153947; 555293, 4153942; 555250, 4153982; 555184, 4153984; 555094, 4154029; 555056, 4154088; 554883, 4154165; 554832, 4154145; 554702, 4154172; 554646, 4154240; 554336, 4154291; 554257, 4154362; 554255, 4154245; 554318, 4154248; 554555, 4154173; 554586, 4154107; 554652, 4154090; 554841, 4153964; 555218, 4153835; 555223, 4153761; 555356, 4153696; 555397, 4153653; 555420, 4153577; 555501, 4153590; 555526, 4153695; 555693, 4153711; 555904, 4153415; 556072, 4153271; 556063, 4153182; 555943, 4153217; 556034, 4152959; 556026, 4152910; 555996, 4152895; 555856, 4152935; 555854, 4152909; 555992, 4152788; 556078, 4152756; 556331, 4152585; 556318, 4152547; 556184, 4152574; 556174, 4152538; 556235, 4152493; 556286, 4152488; 556279, 4152435; 556373, 4152428; 556444, 4152362; 556450, 4152283; 556488, 4152197; 556382, 4152194; 556425, 4152138; 556499, 4152098; 556517, 4152025; 556574, 4151989; 556576, 4151956; 556513, 4151890; 556555, 4151751; 556608, 4151715; 556681, 4151881; 556790, 4151955; 556861, 4151946; 557012, 4151776; 557051, 4151695; 557125, 4151632; 557070, 4151495; 557095, 4151457; 557133, 4151460; 557224, 4151552; 557295, 4151667; 557302, 4151720; 557154, 4151833; 557154, 4151861; 557253, 4151844; 557347, 4151878; 557346, 4151923; 557269, 4152007; 557112, 4152067; 557104, 4152095; 556976, 4152193; 556775, 4152285; 556790, 4152321; 556871, 4152332; 556871, 4152367; 556827, 4152405; 556850, 4152446; 556842, 4152489; 556777, 4152679; 556721, 4152755; 556657, 4152793; 556697, 4152889; 556634, 4152881; 556593, 4152919; 556600, 4152998; 556529, 4153023; 556475, 4153091; 556480, 4153132; 556543, 4153186; 556459, 4153213; 556382, 4153312; 556394, 4153456; 556363, 4153502; 556380, 4153596; 556313, 4153684; 556277, 4153796; 555971, 4153969; 555935, 4154093; 555871, 4154136; 555878, 4154256; 555852, 4154271; 555753, 4154255; 555674, 4154320; 555540, 4154299; 555476, 4154324; 555445, 4154453; 555381, 4154478; 555383, 4154504; 555457, 4154527; 555454, 4154563; 555322, 4154552; 555322, 4154582; 555393, 4154608; 555479, 4154713; 555435, 4154756; 555392, 4154715; 555273, 4154671; 555237, 4154721; 555260, 4154780; 555249, 4154889; 555195, 4154889; 555160, 4154924; 555144, 4154972; 555073, 4155038; 555031, 4155149; 554868, 4155306; 554798, 4155473; 554757, 4155485; 554678, 4155589; 554581, 4155647; 554540, 4155725; 554443, 4155780; 554312, 4156018; 554212, 4156101; 554216, 4156203; 554150, 4156246; 554073, 4156436; 553940, 4156567; 553911, 4156648; 553816, 4156762; 553750, 4156804; 553769, 4156678; 553739, 4156596; 553800, 4156508; 553829, 4156414; 553870, 4156363; 553957, 4156321; 553927, 4156252; 553988, 4156194; returning to 554142, 4155908.

                (D) 557286, 4151491; 557284, 4151443; 557322, 4151364; 557308, 4151220; 557354, 4151200; 557448, 4151241; 557468, 4151231; 557519, 4151124; 557482, 4151012; 557579, 4150995; 557549, 4150901; 557402, 4150804; 557674, 4150729; 557846, 4150565; 558016, 4150559; 558080, 4150479; 558080, 4150410; 558119, 4150362; 558354, 4150158; 558464, 4150021; 558452, 4150001; 558511, 4149920; 558501, 4149798; 558327, 4149700; 558320, 4149637; 558498, 4149539; 558528, 4149270; 558566, 4149227; 558752, 4149193; 558763, 4149353; 558908, 4149377; 559299, 4148970; 559307, 4148937; 559274, 4148929; 559116, 4148982; 559081, 4148918; 559133, 4148840; 559171, 4148845; 559170, 4148903; 559198, 4148914; 559270, 4148863; 559369, 4148854; 559494, 4148740; 559616, 4148761; 559674, 4148739; 559731, 4148633; 559955, 4148581; 559947, 4148665; 560032, 4148830; 560049, 4148917; 560013, 4148990; 560025, 4149077; 559906, 4149091; 559778, 4149222; 559737, 4149169; 559702, 4149166; 559664, 4149201; 559510, 4149358; 559532, 4149444; 559656, 4149488; 559592, 4149635; 559506, 4149650; 559480, 4149680; 559397, 4149898; 559341, 4149908; 559250, 4149879; 559191, 4149907; 559193, 4150034; 559128, 4150206; 559186, 4150267; 559296, 4150283; 559287, 4150377; 559074, 4150340; 558886, 4150433; 558753, 4150470; 558712, 4150521; 558673, 4150642; 558549, 4150664; 558505, 4150712; 558492, 4150857; 558580, 4150870; 558595, 4150946; 558493, 4150945; 558405, 4150912; 558170, 4151042; 558170, 4151088; 558119, 4151123; 557994, 4151156; 557767, 4151360; 557737, 4151586; 557620, 4151648; 557584, 4151709; 557594, 4151780; 557444, 4151759; 557409, 4151647; returning to 557286, 4151491.
                (E) 553227, 4150371; 553132, 4150480; 553085, 4150414; 553085, 4150180; 552935, 4150096; 553085, 4150049; 553319, 4149834; 553553, 4149834; 553646, 4150049; 553581, 4150264; returning to 553227, 4150371.
                (F) 552570, 4150315; 552477, 4150517; 552589, 4150966; 552563, 4151254; 552664, 4151452; 552664, 4151733; 552524, 4151686; 552222, 4151263; 551991, 4151097; 551766, 4150854; 551617, 4150480; 551617, 4150115; 551813, 4149956; 552165, 4149863; 552374, 4149890; returning to 552570, 4150315.
                (ii) Map of Units SNM-1 and SNM-2 for the California red-legged frog follows:
                
                  
                  ER17MR10.016
                

                (29) Unit SNM-2: San Mateo and Santa Cruz Counties, California. From USGS 1:24,000 scale quadrangles Half Moon Bay, San Gregorio, Pigeon Point, Woodside, La Honda, Franklin Point, Mindego Hill and Big Basin.
                
                (i) Unit SNM-2 excludes land bounded by the following UTM Zone 10, NAD83 coordinates (E, N):
                (A) 555483, 4121713; 555388, 4121749; 555388, 4121320; 555235, 4121428; 555083, 4121390; 554981, 4121263; 554873, 4121256; 554937, 4121205; 555387, 4121177; 556034, 4121027; 556340, 4120843; 556518, 4120862; 556658, 4120996; 556400, 4121122; 556169, 4121332; 556086, 4121497; 555687, 4121566; 555584, 4121675; returning to 555483, 4121713.
                (B) 556092, 4122063; 556218, 4122107; 556645, 4122069; 556727, 4122152; 556746, 4122317; 556816, 4122418; 557032, 4122456; 557089, 4122533; 556873, 4122695; 556861, 4122837; 556467, 4122821; 556281, 4123125; 556289, 4123256; 556226, 4123422; 555497, 4123687; 555358, 4123614; 555261, 4123663; 555032, 4123593; 554691, 4123369; 554690, 4123310; 554656, 4123262; 554596, 4123352; 554359, 4123364; 554270, 4123180; 553600, 4123504; 553555, 4123410; 553375, 4123390; 553635, 4122920; 553644, 4122708; 553715, 4122548; 553839, 4122460; 554062, 4122505; 554165, 4122407; 554289, 4122418; 554447, 4122645; 555312, 4122656; 555578, 4122761; 555705, 4122761; 555756, 4122507; 556003, 4122317; returning to 556092, 4122063.
                (ii) Unit SNM-2 for California red-legged frog is depicted on the map in paragraph (28)(ii) of this entry.
                (30) Unit STC-1: Santa Clara County, California. From USGS 1:24,000 scale quadrangles Calaveras Reservoir, San Jose East, Mt. Day, Lick Observatory, Morgan Hill, Isabel Valley and Mt. Sizer.
                (i) [Reserved]
                (ii) Map of Units STC-1 and STC-2 for the California red-legged frog follows:
                
                  
                  ER17MR10.017
                

                (31) Unit STC-2: Santa Clara, Merced, Stanislaus and San Benito Counties, California. From USGS 1:24,000 scale quadrangles Mt. Sizer, Gilroy, Mt. Stakes, Mississippi Creek, Gilroy Hot Springs, San Felipe, Mustang Peak, Pacheco Peak, Three Sisters, Crevision Peak, Pacheco Pass and Mariposa Peak.
                
                (i) [Reserved]
                (ii) Unit STC-2 for California red-legged frog is depicted on the map in paragraph (30)(ii) of this entry.
                (32) Unit SCZ-1: Santa Cruz and San Mateo Counties, California. From USGS 1:24,000 scale quadrangles Franklin Point, Ano Nuevo, Big Basin, Davenport, Felton and Santa Cruz.
                (i) Unit SCZ-1 excludes land bounded by the following UTM Zone 10, NAD83 coordinates (E, N):
                (A) 573194, 4098886; 573212, 4098861; 573233, 4098878; 573215, 4098903; returning to 573194, 4098886.
                (B) 573580, 4098341; 573624, 4098338; 573660, 4098454; 573623, 4098464; returning to 573580, 4098341.
                (C) 574941, 4098271; 574925, 4098209; 575067, 4098224; returning to 574941, 4098271.
                (D) 573381, 4098107; 573397, 4098073; 573480, 4098118; 573464, 4098150; returning to 573381, 4098107.
                (E) 575347, 4097747; 575349, 4097646; 575448, 4097670; 575379, 4097752; returning to 575347, 4097747.
                (F) 575388, 4097590; 575394, 4097549; 575456, 4097559; 575440, 4097610; returning to 575388, 4097590.
                (G) 574744, 4097505; 574777, 4097483; 574803, 4097522; 574771, 4097541; returning to 574744, 4097505.
                (ii) Map of Units SCZ-1 and SCZ-2 for the California red-legged frog follows:
                
                  
                  ER17MR10.018
                
                (33) Unit SCZ-2: Santa Cruz County, California. From USGS 1:24,000 scale quadrangle Watsonville West.
                (i) [Reserved]

                (ii) Unit SCZ-2 for California red-legged frog is depicted on the map in paragraph (32)(iii) of this entry.
                
                (34) Unit MNT-1: Monterey County, California. From USGS 1:24,000 scale quadrangle Prunedale.
                (i) [Reserved]
                (ii) Map of Units MNT-1, MNT-2, and MNT-3 for the California red-legged frog follows:
                
                  ER17MR10.019
                
                
                (35) Unit MNT-2: Monterey County, California. From USGS 1:24,000 scale quadrangles Monterey, Soberanes Point, Seaside, Mt. Carmel, Big Sur, Spreckles, Carmel Valley, Ventana Cones, Rana Creek, Chews Ridge, Palo Escrito Peak and Sycamore Flat.
                (i) [Reserved]
                (ii) Unit MNT-2 for California red-legged frog is depicted on the map in paragraph (34)(ii) of this entry.
                (36) Unit MNT-3: Monterey County, California. From USGS 1:24,000 scale quadrangles Point Sur, Big Sur, Pfeiffer Point, Ventana Cones and Partington Ridge.
                (i) [Reserved]
                (ii) Unit MNT-3 for California red-legged frog is depicted on the map in paragraph (34)(ii) of this entry.
                (37) Unit SNB-1: San Benito County, California. From USGS 1:24,000 scale quadrangles San Juan Bautista, Hollister, Mt. Harlan, Tres Pinos and Pacines.
                (i) [Reserved]
                (ii) Map of Units SNB-1, SNB-2, and SNB-3 for the California red-legged frog follows:
                
                  
                  ER17MR10.020
                
                (38) Unit SNB-2: San Benito County, California. From USGS 1:24,000 scale quadrangles Cherry Peak, Panoche Pass, San Benito and Cerro Colorado.
                (i) [Reserved]

                (ii) Unit SNB-2 for California red-legged frog is depicted on the map in paragraph (37)(ii) of this entry.
                
                (39) Unit SNB-3: San Benito and Monterey Counties, California. From USGS 1:24,000 scale quadrangles Mount Johnson, Bickmore Canyon, North Chalone Peak, San Benito and Topo Valley.
                (i) [Reserved]
                (ii) Unit SNB-3 for California red-legged frog is depicted on the map in paragraph (37)(ii) of this entry.
                (40) Unit SLO-1: San Luis Obispo, Kings and Kern Counties, California. From USGS 1:24,000 scale quadrangles Cholame Valley, Tent Hills, Cholame and Orchard Peak.
                (i) [Reserved]
                (ii) Map of Unit SLO-1 for the California red-legged frog follows:
                
                  
                  ER17MR10.021
                
                (41) Unit SLO-2: San Luis Obispo County, California. From USGS 1:24,000 scale quadrangles San Simeon, Pico Creek, Pebblestone Shut-In, Cambria, Cypress Mountain and Cayucos.
                (i) [Reserved]
                
                (ii) Map of Units SLO-2, SLO-3, and SLO-4 for the California red-legged frog follows:
                
                  ER17MR10.022
                
                
                (42) Unit SLO-3: San Luis Obispo County, California. From USGS 1:24,000 scale quadrangles Cayucos, York Mountain, Morro Bay North, Morro Bay South, Atascadero, San Luis Obispo, Santa Margarita, Lopez Mtn., Arroyo Grande NE, Santa Margarita Lake and Tar Spring Ridge.
                (i) [Reserved]
                (ii) Unit SLO-3 for California red-legged frog is depicted on the map in paragraph (41)(ii) of this entry.
                (43) Unit SLO-4: San Luis Obispo County, California. From USGS 1:24,000 scale quadrangles Santa Margarita Lake, Pozo Summit, Caldwell Mesa, La Panza and Los Machos Hills.
                (i) [Reserved]
                (ii) Unit SLO-4 for California red-legged frog is depicted on the map in paragraph (41)(ii) of this entry.
                (44) Unit STB-1: Santa Barbara County, California. From USGS 1:24,000 scale quadrangles Tepusquet Canyon, Foxen Canyon, Manzanita Mountain and Zaca Lake.
                (i) [Reserved]
                (ii) Map of Units STB-1, STB-3, STB-6, and STB-7 for the California red-legged frog follows:
                
                  
                  ER17MR10.023
                
                (45) Unit STB-2: Santa Barbara County, California. From USGS 1:24,000 scale quadrangles Guadalupe, Casmalia, Santa Maria and Orcutt.
                (i) [Reserved]
                (ii) Map of Units STB-2, STB-4, and STB-5 for the California red-legged frog follows:
                
                  
                  ER17MR10.024
                
                (46) Unit STB-3: Santa Barbara County, California. From USGS 1:24,000 scale quadrangle Zaca Lake.
                (i) [Reserved]

                (ii) Unit STB-3 for California red-legged frog is depicted on the map in paragraph (44)(ii) of this entry.
                
                (47) Unit STB-4: Santa Barbara County, California. From USGS 1:24,000 scale quadrangles Tranquillon Mountain. and Lompoc Hills.
                (i) [Reserved]
                (ii) Unit STB-4 for California red-legged frog is depicted on the map in paragraph (45)(ii) of this entry.
                (48) Unit STB-5: Santa Barbara County, California. From USGS 1:24,000 scale quadrangles Santa Rosa Hills, Solvang and Gaviota.
                (i) [Reserved]
                (ii) Unit STB-5 for California red-legged frog is depicted on the map in paragraph (45)(ii) of this entry.
                (49) Unit STB-6: Santa Barbara County, California. From USGS 1:24,000 scale quadrangles Solvang, Gaviota, Santa Ynez and Tajiguas.
                (i) [Reserved]
                (ii) Unit STB-6 for California red-legged frog is depicted on the map in paragraph (44)(ii) of this entry.
                (50) Unit STB-7: Santa Barbara and Ventura Counties, California. From USGS 1:24,000 scale quadrangles Lake Cachuma, San Marcos Pass, Big Pine Mtn., Little Pine Mtn., Santa Barbara, Madulce Peak, Hildreth Peak, Carpinteria, Old Man Mountain, White Ledge Peak, Wheeler Springs and Matilija.
                (i) [Reserved]
                (ii) Unit STB-7 for California red-legged frog is depicted on the map in paragraph (44)(ii) of this entry.
                (51) Unit VEN-1: Ventura County, California. From USGS 1:24,000 scale quadrangles Matilija, Ventura and Ojai.
                (i) [Reserved]
                (ii) Map of Unit VEN-1 for the California red-legged frog follows:
                
                  
                  ER17MR10.025
                
                (52) Unit VEN-2: Ventura and Los Angeles Counties, California. From USGS 1:24,000 scale quadrangles Cobblestone Mountain and Whitaker Peak.
                (i) [Reserved]
                (ii) Map of Units VEN-2 and VEN-3 for the California red-legged frog follows:
                
                  
                  ER17MR10.026
                
                (53) Unit VEN-3: Ventura County, California. From USGS 1:24,000 scale quadrangle Calabasas.
                (i) [Reserved]

                (ii) Unit VEN-3 for California red-legged frog is depicted on the map in paragraph (52)(ii) of this entry.
                
                (54) Unit LOS-1: Los Angeles County, California. From USGS 1:24,000 scale quadrangles Warm Springs Mountain and Green Valley.
                (i) [Reserved]
                (ii) Map of Unit LOS-1 for the California red-legged frog follows:
                
                  ER17MR10.027
                
                
                Chiricahua Leopard Frog (Lithobates chiricahuensis)
                (1) Critical habitat units are depicted for Apache, Cochise, Gila, Graham, Greenlee, Pima, Santa Cruz, and Yavapai Counties, Arizona; and Catron, Grant, Hidalgo, Sierra, and Socorro Counties, New Mexico, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Chiricahua leopard frog are:
                (i) Aquatic breeding habitat and immediately adjacent uplands exhibiting the following characteristics:
                (A) Standing bodies of fresh water (with salinities less than 5 parts per thousand, pH greater than or equal to 5.6, and pollutants absent or minimally present), including natural and manmade (e.g., stock) ponds, slow-moving streams or pools within streams, off-channel pools, and other ephemeral or permanent water bodies that typically hold water or rarely dry for more than a month. During periods of drought, or less than average rainfall, these breeding sites may not hold water long enough for individuals to complete metamorphosis, but they would still be considered essential breeding habitat in non-drought years.
                (B) Emergent and or submerged vegetation, root masses, undercut banks, fractured rock substrates, or some combination thereof, but emergent vegetation does not completely cover the surface of water bodies.
                (C) Nonnative predators (e.g., crayfish (Orconectes virilis), bullfrogs (Lithobates catesbeianus), nonnative predatory fish) absent or occurring at levels that do not preclude presence of the Chiricahua leopard frog.
                (D) Absence of chytridiomycosis, or if present, then environmental, physiological, and genetic conditions are such that allow persistence of Chiricahua leopard frogs.
                (E) Upland habitats that provide opportunities for foraging and basking that are immediately adjacent to or surrounding breeding aquatic and riparian habitat.
                (ii) Dispersal and nonbreeding habitat, consisting of areas with ephemeral (present for only a short time), intermittent, or perennial water that are generally not suitable for breeding, and associated upland or riparian habitat that provides corridors (overland movement or along wetted drainages) for frogs among breeding sites in a metapopulation with the following characteristics:
                (A) Are not more than 1.0 mile (1.6 kilometers) overland, 3.0 miles (4.8 kilometers) along ephemeral or intermittent drainages, 5.0 miles (8.0 kilometers) along perennial drainages, or some combination thereof not to exceed 5.0 miles (8.0 kilometers).
                (B) In overland and nonwetted corridors, provide some vegetation cover or structural features (e.g., boulders, rocks, organic debris such as downed trees or logs, small mammal burrows, or leaf litter) for shelter, forage, and protection from predators; in wetted corridors, provide some ephemeral, intermittent, or perennial aquatic habitat.
                (C) Are free of barriers that block movement by Chiricahua leopard frogs, including, but not limited to, urban, industrial, or agricultural development; reservoirs that are 50 acres (20 hectares) or more in size and contain predatory nonnative fish, bullfrogs, or crayfish; highways that do not include frog fencing and culverts; and walls, major dams, or other structures that physically block movement.
                (3) With the exception of impoundments, livestock tanks and other constructed waters, critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 7.5' quadrangles, the Service's online Lands Mapper, the U.S. Geological Survey National Hydrography Dataset, and imagery from Google Earth. Lentic water bodies were digitized from Google Earth imagery. Point locations for lentic water bodies (still or non-flowing water bodies) were calculated as the geographic centroids of the digitized polygons defining the critical habitat boundaries. Line locations for lotic streams (flowing water) and drainages are depicted as the “Flowline” feature class from the National Hydrography Dataset geodatabase. Overland connections were digitized from Google Earth imagery. Administrative boundaries for Arizona and New Mexico were obtained from the Arizona Land Resource Information Service and New Mexico Resource Geographic Information System, respectively. This includes the most current (as of the effective date of this rule) geospatial data available for land ownership, counties, States, and streets. Locations depicting critical habitat are expressed as decimal degree latitude and longitude in the World Geographic Coordinate System projection using the 1984 datum (WGS84). Information on Chiricahua leopard frog localities was derived from survey forms, reports, publications, field notes, and other sources, all of which reside in our files at the Arizona Ecological Services Field Office, 2321 West Royal Palm Road, Suite 103, Phoenix, AZ 85021. Coordinates given for tanks are the approximate center points of those tanks.
                (5) Note: Index map of critical habitat units for the Chiricahua leopard frog follows:
                
                  
                  ER20MR12.000
                
                (6) Twin Tanks and Ox Frame Tank Unit, Pima County, Arizona.
                (i) Twin Tanks, including the north tank (31.838230 N, 111.149875 W) and south tank (31.836031 N 111.149102 W), and the drainage running between them, a drainage distance of 979 feet (299 meters).
                (ii) Ox Frame Tank (31.881882 N, 111.200318 W).
                (iii) Map of Twin Tanks and Ox Frame Tank Unit follows:
                
                  
                  ER20MR12.001
                
                (7) Garcia Tank Unit, Pima County, Arizona.
                (i) Garcia Tank (31.477060 N, 111.454114 W).
                (ii) Map of Garcia Tank Unit follows:
                
                  
                  ER20MR12.002
                
                (8) Buenos Aires National Wildlife Refuge Central Tanks Unit, Pima County, Arizona.
                (i) Carpenter Tank (31.528748 N, 111.454642 W).
                (ii) Rock Tank (31.583905 N, 111.462366 W).
                (iii) State Tank (31.569254 N, 111.477114 W).
                (iv) Triangle Tank (31.576105 N, 111.510909 W).
                (v) New Round Hill Tank (31.613784 N, 111.489390 W).
                (vi) Banado Tank (31.532759 N, 111.474729 W).

                (vii) Choffo Tank (31.544627 N, 111.463126 W).
                
                (viii) Barrel Cactus Tank (31.545284 N, 111.490310 W).
                (ix) Sufrido Tank (31.566364 N, 111.445892 W).
                (x) Hito Tank (31.579462 N, 111.446984 W).
                (xi) Morley Tank (31.599057 N, 111.489088 W).
                (xii) McKay Tank (31.605788 N, 111.474188 W).
                (xiii) Chongo Tank (31.64002 N, 111.50435 W).
                (xiv) Arroyo del Compartidero from Triangle Tank (31.576105 N, 111.510909 W) downstream through and including Aguire Lake to an unnamed drainage (31.594035 N, 111.504265 W); then downstream in that unnamed drainage to its confluence with Bailey Wash (31.596674 N, 111.501912 W); then downstream in Bailey Wash to its confluence with Puertocito Wash (31.604618 N, 111.494127 W); then downstream in Puertocito Wash to its confluence with Las Moras Wash (31.636031 N, 111.471749 W), including New Round Hill Tank (31.613784 N, 111.489390 W); and upstream in Las Moras Wash to Chongo Tank (31.64002 N, 111.50435 W), a distance of approximately 8.52 drainage miles (13.70 kilometers).
                (xv) An unnamed drainage from its confluence with Puertocito Wash (31.619650 N, 111.483551 W) upstream to McKay Tank (31.605788 N, 111.474188 W, which is a cluster of three tanks), a distance of approximately 1.55 drainage miles (2.50 kilometers).
                (xvi) Puertocito Wash from its confluence with Bailey Wash (31.604618 N, 111.494127 W) upstream to Sufrido Tank (31.566364 N, 111.445892 W), including Morley Tank (31.599057 N, 111.489088 W), a distance of approximately 4.60 drainage miles (7.40 kilometers).
                (xvii) An innamed drainage from its confluence with Puertocito Wash upstream to Rock Tank (31.583905 N, 111.462366 W), then upstream in an unnamed drainage to the top of that drainage (31.582637 N, 111.456882 W) and directly overland to an unnamed drainage (31.583818 N, 111.455223 W), and then upstream to Hito Tank (31.579462 N, 111.446984 W) and downstream to McKay Tank (31.605788 N, 111.474188 W), a distance of approximately 3.80 drainage miles (6.11 kilometers) and 580 feet (177 meters) overland.
                (xviii) Lopez Wash from Carpenter Tank (31.528748 N, 111.454642 W) downstream to its confluence with Aguire Lake (31.590582 N, 111.499589 W), a distance of approximately 6.75 drainage miles (10.87 kilometers).
                (xix) An unnamed drainage from its confluence with Lopez Wash (31.542605 N, 111.466699 W) upstream to Choffo Tank (31.544627 N, 111.463126 W), a distance of approximately 1,549 drainage feet (472 meters).
                (xx) An unnamed drainage from its confluence with Lopez Wash (31.569735 N, 111.482058 W) upstream to State Tank (31.569254 N, 111.477114 W), a distance of approximately 1,613 drainage feet (492 meters).
                (xxi) An unnamed drainage from Banado Tank (31.532759 N, 111.474729 W) downstream to the confluence with an unnamed drainage (31.545399 N, 111.496152 W), and then upstream in that drainage to Barrel Cactus Tank (31.545284 N, 111.490310 W), a distance of approximately 2.21 drainage miles (3.56 kilometers).
                (xxii) An unnamed drainage from Banado Tank (31.532759 N, 111.474729 W) upstream to a saddle (31.530907 N, 111.463162 W), then directly downslope to Lopez Wash (31.532093 N, 111.462159 W), a distance of approximately 3,831 drainage feet (1,168 meters) and 808 feet (246 meters) overland.
                (xxiii) Map of Buenos Aires NWR Central Tanks Unit follows:
                
                  
                  ER20MR12.003
                
                (9) Bonita, Upper Turner, and Mojonera Tanks Unit, Santa Cruz County, Arizona.
                (i) Bonita Tank (31.43525 N, 111.305505 W).
                (ii) Upper Turner Tank (31.429690 N, 111.318332 W).
                (iii) Mojonera Tank (31.464250 N, 111.320203 W).

                (iv) From Upper Turner Tank (31.429690 N, 111.318332 W) upstream in an unnamed drainage to its confluence with a minor drainage coming in from the east (31.431029 N, 111.315846 W), then directly upslope in that drainage and east to a saddle (31.431015 N, 111.314770), and directly downslope through an unnamed drainage to Bonita Canyon (31.429806 N, 111.310325 W), and upstream in Bonita Canyon to Bonita Tank, a distance of approximately 1.29 drainage miles (2.08 kilometers) and 150 feet (46 meters) overland.
                (v) From Mojonera Tank (31.464250 N, 111.320203 W) downstream in Mojonera Canyon to a sharp bend where the drainage turns west-northwest (31.445989 N, 111.343181 W); then southeast and upstream in an unnamed drainage to a saddle (31.443358 N, 111.340675 W) and downslope through an unnamed drainage to its confluence with another unnamed drainage (31.438637 N, 111.341044 W); then upstream in that unnamed drainage to a saddle (31.438497 N, 111.337639 W); then downstream in an unnamed drainage to Sierra Well (31.433012 N, 111.334709 W), to include Sierra Tank East (31.435488 N, 111.334736 W) and Sierra Tank West (31.435361 N, 111.336103 W); then directly overland to Upper Turner Tank (31.429690 N, 111.318332 W), a distance of approximately 3.45 drainage miles (5.56 kilometers) and 5,270 feet (1,606 meters) overland.
                (vi) Map of Bonita, Upper Turner, and Mojonera Tanks Unit follows:
                
                  
                  ER20MR12.004
                
                (10) Sycamore Canyon Unit, Santa Cruz County, Arizona.
                (i) Sycamore Canyon from the Ruby Road bridge (31.434030 N, 111.186537 W) south to the International Boundary (31.379952 N, 111.222937 W), a distance of 6.35 stream miles (10.23 kilometers).
                (ii) Yank Tank (31.425426 N, 111.183289 W).

                (iii) North Mesa Tank (31.415697 N, 111.167584 W).
                
                (iv) Horse Pasture Spring (31.406812 N, 111.184717 W).
                (v) Bear Valley Ranch Tank (31.413617 N, 111.176818 W).
                (vi) South Mesa Tank (31.406832 N, 111.164505 W).
                (vii) Rattlesnake Tank (31.400654 N, 111.163470 W).
                (viii) Yanks Canyon from Yank Tank (31.425426N, 111.183289W) downstream to its confluence with Sycamore Canyon (31.428987 N, 111.190679 W), a distance of approximately 2,822 drainage feet (860 meters).
                (ix) From North Mesa Tank (31.415697 N, 111.167584 W) downstream in Atascosa Canyon to its confluence with Peñasco Canyon (31.402594 N, 111.186647 W), then from that confluence downstream in Peñasco Canyon to its confluence with Sycamore Canyon (31.407395 N, 111.195820 W), a distance of approximately 2.91 drainage miles (4.69 kilometers).
                (x) From Horse Pasture Spring (31.406812 N, 111.184717 W) downstream to Peñasco Canyon, a drainage distance of approximately 1,759 feet (536 meters).
                (xi) From Bear Valley Ranch Tank (31.413617 N, 111.176818 W) downstream in an unnamed drainage to its confluence with Atascosa Canyon (31.402583 N, 111.186593 W), a drainage distance of approximately 611 stream feet (186 meters).
                (xii) From South Mesa Tank (31.406832 N, 111.164505 W) downstream in unnamed drainage to its confluence with another unnamed drainage (31.403615 N, 111.169213 W), then downstream in that unnamed drainage to its confluence with Peñasco Canyon (31.399519 N, 111.177701 W), then downstream in Peñasco Canyon to its confluence with Atascosa Canyon (31.402594 N, 111.186647 W), a drainage distance of approximately 2.05 miles (3.30 kilometers).
                (xiii) From Rattlesnake Tank (31.400654 N, 111.163470 W) downstream in an unnamed drainage to its confluence with another unnamed drainage (31.403615 N, 111.169213 W), a drainage distance of approximately 2,274 feet (693 meters).
                (xiv) Map of Sycamore Canyon Unit follows:
                
                  
                  ER20MR12.005
                
                (11) Peña Blanca Lake and Spring and Associated Tanks Unit, Santa Cruz County, Arizona.
                (i) Peña Blanca Lake (31.409091 N, 111.084971 W at the dam).
                (ii) Peña Blanca Spring (31.388895 N, 111.092297 W).
                (iii) Summit Reservoir (31.396565 N, 111.141347 W).
                (iv) Tinker Tank (31.380107 N, 111.136359 W).
                (v) Coyote Tank (31.369894 N, 111.150751 W).
                
                (vi) Thumb Butte Tank (31.388426 N, 111.118105 W).
                (vii) From Summit Reservoir directly southeast to a saddle on Summit Motorway (31.395580 N, 111.140552 W), then directly downslope to an unnamed drainage at (31.394133 N, 111.139450 W) and downstream in that drainage to its confluence with Alamo Canyon (31.384521 N, 111.121496 W), then downstream in Alamo Canyon to its confluence with Peña Blanca Canyon (31.388301 N, 111.093728 W), then downstream in Peña Blanca Canyon to Peña Blanca Lake (31.409091 N, 111.084971 W at the dam) to include Peña Blanca Spring (31.388895 N, 111.092297 W), a distance of approximately 4.44 drainage miles (7.10 kilometers) and 1,040 feet (317 meters) overland.
                (viii) From Thumb Butte Tank (31.388426 N, 111.118105 W) downstream in an unnamed drainage to its confluence with Alamo Canyon (31.385228 N, 111.112132 W), a distance of approximately 2,494 drainage feet (760 meters).
                (ix) From Tinker Tank (31.380107 N, 111.136359 W) downstream in an unnamed drainage to its confluence with Alamo Canyon (31.379693 N, 111.126053 W), then downstream in Alamo Canyon to the confluence with the drainage from Summit Reservoir (31.384521 N, 111.121496 W), a distance of approximately 1.55 drainage miles (2.50 kilometers).
                (x) From Coyote Tank (31.369894 N, 111.150751 W) downstream in an unnamed drainage to its confluence with Alamo Canyon (31.365839 N, 111.138388 W); then downstream in Alamo Canyon to the confluence with the drainage from Tinker Tank (31.379693 N, 111.126053 W), to include Alamo Spring (31.365993 N, 111.137171 W), a distance of approximately 3.09 drainage miles (4.97 kilometers).
                (xi) Map of Peña Blanca Lake and Spring and Associated Tanks Unit follows:
                
                  
                  ER20MR12.006
                
                (12) Florida Canyon Unit, Pima County, Arizona.
                (i) Florida Canyon from a silted-in dam (31.759444 N, 110.844095 W) downstream to just east of the Florida Workstation entrance gate (31.763186 N, 110.845511 W), a distance of approximately 1,521 stream feet (463 meters).
                (ii) Map of Florida Canyon Unit follows:
                
                  
                  ER20MR12.007
                
                (13) Eastern Slope of the Santa Rita Mountains Unit, Pima County, Arizona.
                (i) Two galvanized metal tanks in Louisiana Gulch (31.74865 N, 110.72839 W).
                (ii) Greaterville Tank (31.767186 N, 110.759818 W).
                (iii) Los Posos Gulch Tank (31.768587 N, 110.731583 W).
                (iv) Upper Granite Mountain Tank (31.760914 N, 110.760186 W).

                (v) From Los Posos Gulch Tank (31.768587 N, 110.731583 W) upstream to a saddle (31.771463 N, 110.748676 W); then downslope in an unnamed drainage to the confluence with another unnamed drainage (31.772830 N, 110.752727 W); then upstream and south in that drainage to a saddle (31.768245 N, 110.752891 W); then downslope in an unnamed drainage to its confluence with Ophir Gulch (31.763978 N, 110.751312 W); then upstream in Ophir Gulch to Upper Granite Mountain Tank (31.760914 N, 110.760186 W), to include an ephemeral tank (31.761388 N, 110.759184 W) and a well (31.761584 N, 110.758169 W), a distance of approximately 2.59 drainage miles (4.17 kilometers) and 984 feet (300 meters) overland.
                (vi) From Greaterville Tank (31.767186 N, 110.759818 W) downstream in an unnamed drainage to its confluence with Ophir Gulch (31.763978 N, 110.751312 W), a distance of approximately 3,446 drainage feet (1,050 meters).
                (vii) Louisiana Gulch from the metal tanks (31.74865 N, 110.72839 W) upstream to the confluence with an unnamed drainage (31.756493 N, 110.744175 W), then upstream in that drainage to its headwaters and across a saddle (31.759879 N, 110.748733 W) and downslope through an unnamed drainage to its confluence with Ophir Gulch (31.762953 N, 110.749329 W), then upstream in Ophir Gulch to the confluence with an unnamed drainage (31.763978 N, 110.751312 W), a distance of approximately 1.98 drainage miles (3.19 kilometers) and 327 feet (100 meters) overland.
                (viii) Map of Eastern Slope of the Santa Rita Mountains Unit follows:
                
                  
                  ER20MR12.008
                
                (14) Las Cienegas National Conservation Area Unit, Pima County, Arizona.
                (i) Empire Gulch near Empire Ranch, beginning at a pipeline access road crossing (31.787054 N, 110.648665 W) and continuing downstream to its confluence with Cienega Creek (31.808988 N, 110.589795 W), a distance of approximately 5.08 stream miles (8.18 kilometers).

                (ii) Cienega Creek from the Empire Gulch confluence (31.808988 N, 110.589795 W) upstream to the approximate end of the wetted reach and where the creek bends hard to the east (31.776478 N, 110.590382 W), to include Cinco Ponds (31.793066 N, 110.584422 W upstream to 31.788559 N, 110.584114 W), a distance of approximately 1.91 stream miles (3.08 kilometers).
                (iii) Map of Las Cienegas National Conservation Area Unit follows:
                
                  ER20MR12.009
                
                
                (15) Scotia Canyon Unit, Cochise County, Arizona.
                (i) Peterson Ranch Pond (31.457016 N, 110.397724 W).
                (ii) Travertine Seep (31.453466 N, 110.399386 W).
                (iii) Creek in Scotia Canyon from just east of Peterson Ranch Pond (31.455723 N, 110.396124 W) downstream to the confluence of an unnamed drainage and a sharp bend in the canyon to the south (31.447598 N, 110.409884 W), a distance of approximately 1.36 stream miles (2.19 kilometers).
                (iv) Overland from Peterson Ranch Pond (31.457016 N, 110.397724 W) to the upper end of the Scotia Creek segment (31.455723 N, 110.396124 W), to include an ephemeral pond (31.456929 N, 110.397120 W), an overland distance of approximately 671 feet (205 meters).
                (v) Overland from the Travertine Seep (31.453466 N, 110.399386 W) directly southeast to Scotia Creek (31.452720 N, 110.398117 W), an overland distance of approximately 348 feet (106 meters).
                (vi) Map of Scotia Canyon Unit follows:
                
                  
                  ER20MR12.010
                
                (16) Carr Barn Pond Unit, Cochise County, Arizona.
                (i) Carr Barn Pond (31.452461 N, 110.250355 W).
                (ii) Map of Carr Barn Pond Unit follows:
                
                  
                  ER20MR12.011
                
                (17) Ramsey and Brown Canyons Unit, Cochise County, Arizona.

                (i) Ramsey Canyon from the eastern boundary of The Nature Conservancy's Bledsoe Parcel in the Ramsey Canyon Preserve (31.448160 N, 110.306993 W) downstream to a dirt road crossing at the mouth of Ramsey Canyon (31.462315 N, 110.291248 W), excluding The Nature Conservancy's University of Toronto Parcel in the Ramsey Canyon Preserve, an approximate stream distance of 1.29 miles (2.08 kilometers).
                
                (ii) Brown Canyon from The Box (31.456016 N, 110.323853 W) downstream to the Wild Duck Pond (31.475355 N, 110.297592 W) and House Pond (31.474068 N, 110.297565 W) on the former Barchas Ranch, an approximate drainage distance of 2.26 miles (3.64 kilometers).
                (iii) From the dirt road crossing at the mouth of Ramsey Canyon (31.462315 N, 110.291248 W) directly overland to House Pond (31.474068 N, 110.297565 W) on the former Barchas Ranch, a distance of approximately 4,594 feet (1,400 meters).
                (iv) Map of Ramsey and Brown Canyons Unit follows:
                
                  
                  ER20MR12.012
                
                (18) Peloncillo Mountains Tanks Unit, Hidalgo County, New Mexico.
                (i) Geronimo Tank (31.520685 N, 109.016775 W).
                (ii) State Line Tank (31.498451 N, 109.044940 W).
                (iii) Javelina Tank (31.484995 N, 109.024970 W).
                (iv) Canoncito Ranch Tank (31.449553 N, 109.986836 W).

                (v) Maverick Spring (31.469376 N, 109.011142 W).
                
                (vi) Cloverdale Creek from the Canoncito Ranch Tank (31.449553 N, 109.986836 W) downstream, including the cienega, to rock pools (31.432972 N, 108.966535 W) about 630 feet downstream of the Cloverdale road crossing of Cloverdale Creek, excluding portions of Cloverdale Creek and the cienega within private lands of Canoncito Ranch, an approximate stream distance of 3,711 feet (1,131 meters).
                (vii) From Geronimo Tank (31.520685 N, 109.016775 W) downstream in an unnamed drainage to its confluence with Clanton Draw (31.520590 N, 109.012263 W), then upstream to the confluence with an unnamed drainage (31.515818 N, 109.018117 W), and upstream in that drainage to its headwaters (31.501854 N, 109.031898 W), across a mesa to the headwaters of an unnamed drainage (31.502220 N, 109.033839 W), then downslope through that drainage to State Line Tank (31.498451 N, 109.044940 W), an approximate drainage distance of 3.07 miles (4.94 kilometers) and 775 feet (236 meters) overland.
                (viii) From State Line Tank upstream in an unnamed drainage to a mesa (31.488563 N, 109.036527 W), then directly overland to the headwaters of Cloverdale Creek (31.487477 N, 109.028002 W), and then downstream in Cloverdale Creek to Javelina Tank (31.484995 N, 109.024970 W), an approximate drainage distance of 1.40 miles (2.26 kilometers) and 2,245 feet (684 meters) overland.
                (ix) From Javelina Tank (31.484995 N, 109.024970 W) downstream in Cloverdale Creek to the Canoncito Ranch Tank (31.449553 N, 109.986836 W), to include Maverick Spring (31.469376 N, 109.011142 W), and excluding portions of Cloverdale Creek within private lands of Canoncito Ranch, an approximate stream distance of 3.12 miles (5.02 kilometers).
                (x) Map of Peloncillo Mountains Unit follows:
                
                  
                  ER20MR12.013
                
                (19) Cave Creek Unit, Cochise County, Arizona.
                (i) Herb Martyr Pond (31.87243 N, 109.23418 W).
                (ii) John Hands Pond below the dam (31.87868 N, 109.20470 W).

                (iii) Cave Creek from Herb Martyr Pond (31.87243 N, 109.23418 W) downstream to the U.S. Forest Service boundary (31.899659 N, 109.159987 W), to include John Hands Pond (31.87868 N, 109.20470 W), an approximate stream distance of 4.76 miles (7.67 kilometers).
                (iv) Map of Cave Creek Unit follows:
                
                  ER20MR12.014
                
                (20) Leslie Creek Unit, Cochise County, Arizona.

                (i) Leslie Creek from the upstream National Wildlife Refuge boundary (31.591072 N, 109.505311 W) downstream to the Leslie Canyon Road crossing (31.588510 N, 109.511598 W), an approximate stream distance of 4,094 feet (1,248 meters).
                (ii) Map of Leslie Creek Unit follows:
                
                  ER20MR12.015
                
                
                (21) Deer Creek Unit, Graham County, Arizona.
                (i) Home Ranch Tank (32.656879 N, 110.274556 W).
                (ii) Penney Mine Tanks, which includes a series of 10 small impoundments in a drainage from approximately 32.668795 N, 110.257763 W downstream to 32.670055 N, 110.257310 W.
                (iii) Clifford Tank (32.67130 N, 110.264877 W).
                (iv) Vermont Tank (32.676883 N, 110.262404 W).
                (v) Middle Tank (32.679691 N, 110.252180 W).
                (vi) Deer Creek from a point where it exits a canyon and turns abruptly to the east (32.683937 N, 110.255290 W) upstream to its confluence with an unnamed drainage (32.673318 N, 110.262748 W); then upstream in that drainage to a confluence with four other drainages (32.671318 N, 110.262600 W); then upstream from that confluence in the western drainage to Clifford Tank (32.67130 N, 110.264877 W); then upstream from that confluence in the west-central drainage to an unnamed tank (32.666108 N, 110.269204 W); then directly overland southeast to another unnamed tank (32.665124 N, 110.265580 W); then downstream from that tank in an unnamed drainage to the aforementioned confluence (32.671318 N, 110.262600 W), and upstream in that unnamed drainage to a saddle (32.662529 N, 110.265717 W); then downstream from that saddle in an unnamed drainage to its confluence with an unnamed tributary to Gardner Creek (32.660409 N, 110.265303 W); and upstream in that unnamed tributary to Home Ranch Tank (32.656879 N, 110.274556 W), a distance of approximately 3.28 drainage miles (5.27 kilometers) and 1,216 feet (371 meters) overland.
                (vii) From the largest of the Penney Mine Tanks (32.669696 N, 110.257652 W) directly overland to an unnamed tank (32.688150 N, 110.260309 W), and downstream in an unnamed drainage to the aforementioned confluence (32.671318 N, 110.262600 W), including another unnamed tank (32.669324 N, 110.261672 W) situated in that drainage, a distance of approximately 948 drainage feet (289 meters) and 1,051 feet (320 meters) overland.
                (viii) From Vermont Tank (32.676883 N, 110.262404 W) directly overland for approximately 468 feet (143 meters) to Deer Creek (32.677037 N, 110.260815 W).
                (ix) From Middle Tank (32.679691 N, 110.252180 W) upstream in an unnamed drainage to a saddle (32.677989 N, 110.256915 W), then directly downslope to Deer Creek (32.678307 N, 110.258257 W), an approximate drainage distance of 1,530 feet (466 meters) and 436 feet (133 meters) overland.
                (x) Map of Deer Creek Unit follows:
                
                  
                  ER20MR12.016
                
                (22) Oak Spring and Oak Creek Unit, Graham County, Arizona.
                (i) Oak Creek from Oak Spring (32.673538 N, 110.293214 W) downstream to where a hiking trail intersects the creek (32.682618 N, 110.283915 W), an approximate stream distance of 1.06 miles (1.71 kilometers).
                (ii) Map of Oak Spring and Oak Creek Unit follows:
                
                  
                  ER20MR12.017
                
                (23) Dragoon Mountains Unit, Cochise County, Arizona.
                (i) Shaw Tank (31.906230 N, 109.958350 W).
                (ii) Tunnel Spring (31.881018 N, 109.948182 W).
                (iii) Halfmoon Tank (31.912453 N, 109.977963 W).

                (iv) Stronghold Canyon from Halfmoon Tank (31.912453 N, 109.977963 W) downstream to Cochise Spring (31.912026 N, 109.963266 W), then upstream in an unnamed canyon to Shaw Tank (31.906230 N, 109.958350 W), and continuing upstream to the headwaters of that unnamed canyon (31.898491 N, 109.956589 W), then across a saddle and directly downslope to Middlemarch Canyon (31.894591 N, 109.956429 W), downstream in Middlemarch Canyon to its confluence with an unnamed drainage (31.883322 N, 109.949925 W), then upstream in that drainage to Tunnel Spring (31.881018 N, 109.948182 W), an approximate distance of 3.71 drainage miles (5.97 kilometers) and 1,300 feet (396 meters) overland.
                (v) Map of Dragoon Mountains Unit follows:
                
                  
                  ER20MR12.018
                
                (24) Buckskin Hills Unit, Yavapai County, Arizona.
                (i) Sycamore Basin Tank (34.481619 N, 111.641676 W).
                (ii) Middle Tank (34.473076 N, 111.624488 W).
                (iii) Walt's Tank (34.455959 N, 111.638497 W).
                (iv) Partnership Tank (34.452241 N, 111.646271 W).
                (v) Black Tank (34.462968 N, 111.623554 W).

                (vi) Buckskin Tank (34.472660 N, 111.652468 W).
                
                (vii) Doren's Defeat Tank (34.446271 N, 111.641269 W).
                (viii) Needed Tank (34.461023 N, 111.631271 W).
                (ix) From Middle Tank (34.473076 N, 111.624488 W) downstream in Boulder Canyon to its confluence with an unnamed drainage that comes in from the northwest (34.455688 N, 111.625895 W), to include Black Tank (34.462968 N, 111.623554 W); then upstream in that unnamed drainage to a saddle (34.464120 N, 111.633633 W), to include Needed Tank (34.461023 N, 111.631271 W); then downstream from the saddle in an unnamed drainage to its confluence with another unnamed drainage (34.466209 N, 111.636096); then downstream in that drainage to the confluence with an unnamed drainage (34.450688 N, 111.638111 W), to include Walt's Tank (34.455959 N, 111.638497 W), and upstream in that unnamed drainage to Partnership Tank (34.452241 N, 111.646271 W); then upstream from the aforementioned confluence (34.466209 N, 111.636096) in the unnamed drainage that includes Walt's Tank to a point where the drainage turns east towards Boulder Canyon (34.469911 N, 111.630080 W), an approximate distance of 3.65 drainage miles (5.87 kilometers) and 425 feet (130 meters) overland.
                (x) From Doren's Defeat Tank (34.446271 N, 111.641269 W) upstream in an unnamed drainage to Partnership Tank (34.452241 N, 111.646271 W), an approximate drainage distance of 3,310 feet (1,009 meters).
                (xi) From the confluence of an unnamed drainage with Boulder Canyon (34.469515 N, 111.624979 W) west to a point where the drainage turns southwest (34.469911 N, 111.630080 W), then directly overland to the top of Sycamore Basin (34.473970 N, 111.633584 W), and then downstream in Sycamore Basin to Sycamore Basin Tank (34.481619 N, 111.641676 W), an approximate distance of 4,658 drainage feet (1,420 meters) and 1,827 feet (557 meters) overland.
                (xii) From Buckskin Tank upstream in an unnamed drainage to the top of that drainage (34.465121 N, 111.641428 W), then directly overland to an unnamed drainage (34.462851 N, 111.637797 W) that contains Walt's Tank, an approximate distance of 1,109 drainage feet (338 meters) and 1,429 feet (435 meters) overland.
                (xiii) Map of Buckskin Hills Unit follows:
                
                  
                  ER20MR12.019
                
                (25) Crouch, Gentry, and Cherry Creeks, and Parallel Canyon Unit, Gila County, Arizona.
                (i) Trail Tank (34.176747 N, 110.812383 W).
                (ii) HY Tank (34.148580 N, 110.831331 W).
                (iii) Carroll Spring (34.133090 N, 110.838673 W).

                (iv) West Prong of Gentry Creek from the confluence with an unnamed drainage (34.133243 N, 110.827755 W) downstream to a point (34.123475 N, 110.827872 W) where the creek turns southwest and is directly east of a saddle, then west overland across that saddle to Cunningham Spring (34.121883 N, 110.841424 W), an approximate distance of 3,837 drainage feet (1,169 meters) and 1,883 feet (574 meters) overland.
                (v) Pine Spring (34.148580 N, 110.831331 W).
                (vi) Bottle Spring (34.145180 N, 110.837515 W).
                (vii) Cherry Creek from Rock Spring (34.155505 N, 110.852478 W) upstream to its confluence with an unnamed drainage (34.166956 N, 110.815587 W), then upstream in that drainage and across a saddle (34.176129 N, 110.808920 W), then downstream in an unnamed drainage to Trail Tank (34.176747 N, 110.812383 W), an approximate distance of 3.77 drainage miles (6.07 kilometers) and 975 feet (297 meters) overland.
                (viii) Crouch Creek from its headwaters just south of Highway 288 (34.143151 N, 110.836876 W) downstream to an unnamed drainage leading to Pine Spring (34.102235 N, 110.864341 W), to include Cunningham Spring and Carroll Spring; then upstream in that unnamed drainage from Crouch Creek to Pine Spring (34.148580 N, 110.831331 W), an approximate drainage distance of 5.48 miles (8.82 kilometers).
                (ix) From HY Tank (34.176747 N, 110.812383 W) downstream in an unnamed drainage to its confluence with Cherry Creek (34.154309 N, 110.85077 W), to include Bottle Spring (34.145180 N, 110.837515 W), an approximate stream distance of 1.66 miles (2.67 kilometers).
                (x) From Bottle Spring (34.145180 N, 110.837515 W) south over a low saddle to the headwaters of Crouch Creek (34.143151 N, 110.836876 W), an approximate distance of 762 feet (232 meters) overland.
                (xi) Map of Crouch, Gentry, and Cherry Creeks, and Parallel Canyon Unit follows:
                
                  
                  ER20MR12.020
                
                (26) Ellison and Lewis Creeks Unit, Gila County, Arizona.
                (i) Moore Saddle Tank #2 (34.374063 N, 111.205040 W).
                (ii) Low Tank (34.36768 N, 111.19347 W).

                (iii) Unnamed tributary to Ellison Creek from its confluence with an unnamed drainage (34.371458 N, 111.169111 W) downstream to Ellison Creek below Pyle Ranch (34.364667 N, 111.179966 W), then directly west across the Ellison Creek floodplain and over a low saddle to Lewis Creek below Pyle Ranch (34.364391 N, 111.186742 W), then downstream in Lewis Creek to its confluence with an unnamed drainage (34.354912 N, 111.192547 W), and then upstream in that unnamed drainage to Low Tank (34.36768 N, 111.19347 W), an approximate distance of 2.52 drainage miles (4.05 kilometers) and 1,070 feet (326 meters) overland.
                (iv) Map of Ellison and Lewis Creeks Unit follows:
                
                  ER20MR12.021
                
                
                (27) Concho Bill and Deer Creek Unit, Apache County, Arizona.
                (i) From Concho Bill Spring (33.830088 N, 109.366540 W) downstream in Deer Creek to its confluence with an unnamed drainage (33.827115 N, 109.359495 W), an approximate drainage distance of 2,667 feet (813 meters).
                (ii) Map of Concho Bill and Deer Creek Unit follows:
                
                  ER20MR12.022
                
                
                (28) Campbell Blue and Coleman Creeks Unit, Greenlee County, Arizona.
                (i) Campbell Blue Creek from the upstream boundary of Luce Ranch (33.735956 N, 109.127746 W) upstream to its confluence with Coalman Creek (33.738560 N, 109158679 W), an approximate stream distance of 2.04 miles (3.28 kilometers).
                (ii) Coleman Creek from its confluence with Campbell Blue Creek (33.738560 N, 109158679 W) upstream to its confluence with Canyon Creek (33.750139 N, 109.168850 W), an approximate stream distance of 1.04 miles (1.68 kilometers).
                (iii) Map of Campbell Blue and Coleman Creeks Unit follows:
                
                  
                  ER20MR12.023
                
                (29) Kerr Canyon Unit, Catron County, New Mexico.
                (i) From Kerr Spring (33.900561 N, 108.664732 W) downstream in unnamed drainage in Kerr Canyon to Kerr Canyon Pond (33.649088 N, 108.517011 W), a distance of approximately 0.98 drainage miles (1.58 km).
                (ii) Map of Kerr Canyon Unit follows:
                
                  
                  ER20MR12.024
                
                (30) Tularosa River Unit, Catron County, New Mexico.
                (i) Tularosa River from the upper end of Tularosa Spring (33.903798 N, 108.501926 W) downstream to the entrance to the canyon downstream of Hell Hole (33.762737 N, 108.681551 W), an approximate river distance of 19.31 miles (31.08 kilometers).
                (ii) Map of Tularosa River Unit follows:
                
                  
                  ER20MR12.025
                
                (31) Deep Creek Divide Area Unit, Catron County, New Mexico.
                (i) Long Mesa Tank (33.551664 N, 108.686841 W).
                (ii) Cullum Tank (33.554864 N, 108.676961 W).
                (iii) Burro Tank (33.571146 N, 108.638682 W).

                (iv) North Fork of Negrito Creek from its confluence with South Fork of Negrito Creek (33.607082 N, 108.631340 W) upstream to its confluence with an unnamed drainage (33.612529 N, 108.614731 W), an approximate stream distance of 1.37 miles (2.20 kilometers).
                (v) South Fork of Negrito Creek from its confluence with North Fork of Negrito Creek (33.607082 N, 108.631340 E) upstream to an impoundment (33.599047 N, 108.621300 W), including three other impoundments along the channel (33.601890 N, 108.622227 W; 33.602845 N, 108.622764 W; and 33.603810 N, 108.623971 W), an approximate stream distance of 4,821 feet (1,469 meters).
                (vi) From Burro Tank (33.571146 N, 108.638682 W) downstream in Burro Canyon to Negrito Creek (22.609589 N, 108.638448 W), then upstream in Negrito Creek to the confluence of North and South Forks of Negrito Creeks (33.607082 N, 108.631340 W), an approximate stream distance of 3.80 miles (6.12 kilometers).
                (vii) From Long Mesa Tank (33.551664 N, 108.686841 W) directly overland and east to Shotgun Canyon (33.550816 N, 108.681110 W), then downstream in that canyon to Cullum Tank (33.554864 N, 108.676961 W), an approximate distance of 2,003 drainage feet (610 meters) and 1,801 feet (549 meters) overland.
                (viii) From Cullum Tank (33.554864 N, 108.676961 W) downstream in Shotgun and Bull Basin Canyons to a confluence with an unnamed drainage (33.581626 N, 108.663624 W), then upstream in that drainage to the confluence with a minor drainage leading off Rainy Mesa from the east-northeast (33.567121 N, 108.646776 W), then upstream in that drainage and directly east-northeast across Rainy Mesa to Burro Tank (33.571146 N, 108.638682 W), an approximate distance of 3.88 drainage miles (6.24 kilometers) and 1,863 feet (568 meters) overland.
                (ix) Map of Deep Creek Divide Area Unit follows:
                
                  
                  ER20MR12.026
                
                (32) West Fork Gila River Unit, Catron County, New Mexico.
                (i) From Turkeyfeather Spring (33.337486 N, 108.528607 W) downstream in Turkeyfeather Creek to its confluence with West Fork Gila River (33.32593 N, 108.517011 W), then downstream and southeast in West Fork Gila River to its confluence with White Creek (33.3274675 N, 108.4925 W), a distance of approximately 6.97 drainage miles (11.22 km).
                (ii) Map of West Fork Gila River Unit follows:
                
                  
                  ER20MR12.027
                
                (33) Main Diamond Creek Unit, Catron County, New Mexico.
                (i) Main Diamond Creek, from the downstream boundary of Links Ranch (33.269512 N, 108.105542 W) downstream to the confluence with an unnamed drainage that comes in from the south, which is also where Main Diamond Creek enters a canyon (33.264514 N, 108.116019 W), an approximate stream distance of 3,980 feet (1,213 meters).
                (ii) Map of Main Diamond Creek Unit follows:
                
                  
                  ER20MR12.028
                
                (34) Beaver Creek Unit, Catron County, New Mexico.
                (i) Beaver Creek from an unnamed warm spring (33.380952 N, 108.111761 W) downstream to its confluence with Taylor Creek (33.334694 N, 108.101543 W), an approximate stream distance of 5.59 miles (8.89 kilometers).
                (ii) Map of Beaver Creek Unit follows:
                
                  
                  ER20MR12.029
                
                (35) Left Prong of Dix Creek Unit, Greenlee County, Arizona.
                (i) Left prong of Dix Creek from an unnamed warm spring (33.179413 N, 109.149176 W) above “The Hole” downstream to its confluence with the right prong of Dix Creek (33.186657 N, 109.157754 W), an approximate stream distance of 4,248 feet (1,295 meters).
                (ii) Map of Left Prong of Dix Creek Unit follows:
                
                  
                  ER20MR12.030
                
                (36) Rattlesnake Pasture Tank and Associated Tanks Unit, Greenlee County, Arizona.
                (i) Rattlesnake Pasture Tank (33.093987 N, 109.151714 W).
                (ii) Rattlesnake Gap Tank (33.098497 N, 109.162152 W).
                (iii) Buckhorn Tank (33.105613 N, 109.155506 W).

                (iv) From Rattlesnake Pasture Tank (33.093987 N, 109.151714 W) downstream in an unnamed drainage to its confluence with Red Tank Canyon (33.109603 N, 109.155549 W), to include Buckhorn Tank (33.105613 N, 109.155506 W); then upstream in Red Tank Canyon to Rattlesnake Gap Tank (33.098497 N, 109.162152 W), an approximate drainage distance of 2.27 miles (3.65 kilometers).
                (v) From Rattlesnake Gap Tank (33.098497 N, 109.162152 W) upstream in an unnamed drainage to its confluence with a minor drainage (33.090898 N, 109.155386 W), then directly upslope to a saddle (33.091771 N, 109.152380), and across that saddle and directly downslope to Rattlesnake Pasture Tank (33.093987 N, 109.151714 W), an approximate distance of 3,722 drainage feet (1,134 meters) and 1,645 feet (501 meters) overland.
                (vi) Map of Rattlesnake Pasture Tank and Associated Tanks Unit follows:
                
                  
                  ER20MR12.031
                
                (37) Coal Creek Unit, Greenlee County, Arizona.
                (i) Coal Creek from the Highway 78 crossing (33.103667 N, 109.062458 W) downstream to the confluence with an unnamed drainage (33.110025 N, 109.065847 W), an approximate stream distance of 3,447 feet (1,051 meters).
                (ii) Map of Coal Creek Unit follows:
                
                  
                  ER20MR12.032
                
                (38) Blue Creek Unit, Grant County, New Mexico.
                (i) Blue Creek from just east of a corral on private lands (32.848702 N, 108.835761 W) downstream to its confluence with an unnamed drainage that comes in from the east (32.825785 N, 108.824742 W), an approximate stream distance of 2.37 miles (3.81 kilometers).
                (ii) Map of Blue Creek Unit follows:
                
                  
                  ER20MR12.033
                
                (39) South Fork Palomas Creek Unit, Sierra County, New Mexico.

                (i) From the confluence of an unnamed tributary in Wagonbed Canyon and South Fork Palomas Creek (33.164592 N, 107.723155 W), downstream in South Fork Palomas Creek to its confluence with an unnamed tributary in Dark Canyon (33.167074 N, 107.68853 W), excluding the portions of South Fork Palomas Creek on privately owned lands of the Ladder Ranch, a distance of approximately 2.32 drainage miles (3.73 km).
                
                (ii) Map of South Fork Palomas Creek Unit follows:
                
                  ER20MR12.034
                
                (40) Seco Creek Unit, Sierra County, New Mexico.

                (i) North Seco Creek from Sawmill Well (33.112052 N, 107.760165 W) downstream to the private land boundary of the Ladder Ranch (33.112689 N, 107.709554 W), to include Sawmill Well (33.112052 N, 107.760165 W), Sucker Ledge (33.113545 N, 107.747370 W), and Davis Well (33.112421 N 107.728650 W), an approximate drainage distance of 3.32 miles (5.35 kilometers).
                (ii) Map of Seco Creek Unit follows:
                
                  ER20MR12.035
                
                
                (41) Alamosa Warm Springs Unit, Socorro County, New Mexico.
                (i) From the confluence of Wildhorse Canyon and Alamosa Creek (33.570315 N, 107.608474 W) downstream in Alamosa Creek to the confluence with an unnamed drainage that comes in from the north (33.569199 N, 107.577137 W), to include Alamosa Warm Springs (33.572365 N, 107.600153 W), an approximate stream distance of 4,974 feet (1,516 meters).
                (ii) Map of Alamosa Warm Springs Unit follows:
                
                  
                  ER20MR12.036
                
                (42) Cuchillo Negro Warm Springs and Creek Unit, Sierra County, New Mexico.

                (i) From the upper of the two Cuchillo Negro Warm Springs (33.268403 N, 107.563619 W) downstream in Cuchillo Negro Creek to its confluence with an unnamed drainage that comes in from the north (33.271386 N, 107.557843 W), excluding the portions of Cuchillo Negro Creek on privately owned lands, an approximate stream distance of 2,518 feet (768 meters).
                
                (ii) Map of Cuchillo Negro Warm Springs and Creek Unit follows:
                
                  ER20MR12.037
                
                (43) Ash and Bolton Springs Unit, Grant County, New Mexico.
                (i) Ash Spring (32.715625 N, 108.071980 W).
                
                (ii) Unnamed spring in Bolton Canyon locally known as Bolton Springs (32.713419 N, 108.099679 W).
                (iii) From the spring box at Ash Spring (32.715625 N, 108.071980 W) downstream to a dirt road crossing of the drainage (32.708769 N, 108.073579 W), an approximate stream distance of 2,830 feet (863 meters).
                (iv) From the ruins of a house in the Ash Spring drainage (32.714562 N, 108.072542 W) west to a low saddle (32.714373 N, 108.075263 W) and directly downslope into an unnamed drainage (32.713983 N, 108.076665 W), then downstream in that drainage to its confluence with another unnamed drainage (32.712829 N, 108.078131 W), then downstream in that unnamed drainage to its confluence with another unnamed drainage (32.708210 N, 108.086360 W), then upstream in that unnamed drainage to the top of that drainage (32.715476 N, 108.087719 W) and directly downslope and west to another unnamed drainage (32.715207 N, 108.092094 W), then downstream in that unnamed drainage to its confluence with Bolton Canyon (32.707844 N, 108.099267 W), and then upstream in Bolton Canyon to the locally known Bolton Springs (32.713419 N, 108.099679 W), an approximate distance of 2.41 drainage miles (3.87 kilometers) and 2,650 feet (808 meters) overland.
                (v) Map of Ash and Bolton Springs Unit follows:
                
                  
                  ER20MR12.038
                
                (44) Mimbres River Unit, Grant County, New Mexico.

                (i) The Mimbres River from the northern boundary of The Nature Conservancy's Mimbres River Preserve property (32.912474 N, 108.004529 W) downstream to its confluence with Bear Canyon (32.883926 N, 107.988252 W), to include Moreno Spring (32.887107 N, 107.989492 W) and ponds at Milagros Ranch, an approximate river distance of 2.42 miles (3.89 kilometers).
                
                (ii) The Mimbres River from the bridge just west of the town of San Lorenzo (32.808190 N, 107.924589 W) downstream to its intersection with the southern boundary of The Nature Conservancy's Disert property near Faywood (32.743884 N, 107.880297 W), an approximate river distance of 5.82 miles (9.36 kilometers).
                (iii) Map of Mimbres River Unit follows:
                
                  ER20MR12.039
                
                
                Dusky Gopher Frog (Rana sevosa)
                (1) Critical habitat units are depicted for St. Tammany Parish, Louisiana, and Forrest, Harrison, Jackson, and Perry Counties in Mississippi, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the dusky gopher frog are:
                (i) Ephemeral wetland habitat. Breeding ponds, geographically isolated from other waterbodies and embedded in forests historically dominated by longleaf pine communities, that are small (generally <0.4 to 4.0 hectares (<1 to 10 acres)), ephemeral, and acidic. Specific conditions necessary in breeding ponds to allow for successful reproduction of dusky gopher frogs are:
                (A) An open canopy with emergent herbaceous vegetation for egg attachment;
                (B) An absence of large, predatory fish that prey on frog larvae;
                (C) Water quality such that frogs, their eggs, or larvae are not exposed to pesticides or chemicals and sediment associated with road runoff; and
                (D) Surface water that lasts for a minimum of 195 days during the breeding season to allow a sufficient period for larvae to hatch, mature, and metamorphose.
                (ii) Upland forested nonbreeding habitat. Forests historically dominated by longleaf pine, adjacent to and accessible to and from breeding ponds, that are maintained by fires frequent enough to support an open canopy and abundant herbaceous ground cover and gopher tortoise burrows, small mammal burrows, stump holes, or other underground habitat that the dusky gopher frog depends upon for food, shelter, and protection from the elements and predation.
                (iii) Upland connectivity habitat. Accessible upland habitat between breeding and nonbreeding habitats to allow for dusky gopher frog movements between and among such sites. This habitat is characterized by an open canopy, abundant native herbaceous species, and a subsurface structure that provides shelter for dusky gopher frogs during seasonal movements, such as that created by deep litter cover, clumps of grass, or burrows.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat unit maps. Data layers defining map units were developed from USGS 7.5' quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map of the critical habitat units for the dusky gopher frog follows:
                
                  
                  ER12JN12.000
                
                (6) Unit 1: St. Tammany Parish, Louisiana.
                (i) [Reserved]
                (ii) Map of Unit 1 follows:
                
                  
                  ER12JN12.001
                
                (7) Unit 2: Harrison County, Mississippi.
                (i) [Reserved]
                (ii) Map of Units 2 and 3 follows:
                
                  
                  ER12JN12.002
                
                (8) Unit 3: Harrison County, Mississippi.
                (i) [Reserved]
                (ii) Map of Unit 3 is provided at paragraph (7)(iii) of this entry.
                (9) Unit 4: Jackson County, Mississippi.
                (i) [Reserved]
                (ii) Map of Units 4, 5, and 6 follows:
                
                  
                  ER12JN12.003
                
                (10) Unit 5: Jackson County, Mississippi.
                (i) [Reserved]
                (ii) Map of Unit 5 is provided at paragraph (9)(iii) of this entry.
                (11) Unit 6: Jackson County, Mississippi.
                (i) [Reserved]
                (ii) Map of Unit 6 is provided at paragraph (9)(iii) of this entry.
                (12) Unit 7: Jackson County, Mississippi.
                (i) [Reserved]
                (ii) Map of Unit 7 follows:
                
                  
                  ER12JN12.004
                
                (13) Unit 8: Forrest County, Mississippi.
                (i) [Reserved]
                (ii) Map of Units 8 and 9 follows:
                
                  
                  ER12JN12.005
                
                (14) Unit 9: Forrest County, Mississippi.
                (i) [Reserved]
                (ii) Map of Unit 9 is provided at paragraph (13)(ii) of this entry.
                (15) Unit 10: Perry County, Mississippi.
                (i) [Reserved]
                (ii) Map of Units 10, 11, and 12 follows:
                
                  
                  ER12JN12.006
                
                (16) Unit 11: Perry County, Mississippi.
                (i) [Reserved]
                (ii) Map of Unit 11 is provided at paragraph (15)(ii) of this entry.
                (17) Unit 12: Perry County, Mississippi.
                (i) [Reserved]

                (ii) Map of Unit 12 is provided at paragraph (15)(ii) of this entry.
                
                Mountain Yellow-Legged Frog (Rana muscosa), Northern California DPS
                (1) Critical habitat units are depicted for Fresno, Inyo and Tulare Counties, California, on the maps in this entry.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the northern DPS of the mountain yellow-legged frog consist of:
                (i) Aquatic habitat for breeding and rearing. Habitat that consists of permanent water bodies, or those that are either hydrologically connected with, or close to, permanent water bodies, including, but not limited to, lakes, streams, rivers, tarns, perennial creeks (or permanent plunge pools within intermittent creeks), pools (such as a body of impounded water contained above a natural dam), and other forms of aquatic habitat. This habitat must:
                (A) For lakes, be of sufficient depth not to freeze solid (to the bottom) during the winter (no less than 1.7 meters (m) (5.6 feet (ft)), but generally greater than 2.5 m (8.2 ft), and optimally 5 m (16.4 ft) or deeper (unless some other refuge from freezing is available)).
                (B) Maintain a natural flow pattern, including periodic flooding, and have functional community dynamics in order to provide sufficient productivity and a prey base to support the growth and development of rearing tadpoles and metamorphs.
                (C) Be free of introduced predators.
                (D) Maintain water during the entire tadpole growth phase (a minimum of 2 years). During periods of drought, these breeding sites may not hold water long enough for individuals to complete metamorphosis, but they may still be considered essential breeding habitat if they provide sufficient habitat in most years to foster recruitment within the reproductive lifespan of individual adult frogs.
                (E) Contain:
                (1) Bank and pool substrates consisting of varying percentages of soil or silt, sand, gravel, cobble, rock, and boulders (for basking and cover);
                (2) Shallower microhabitat with solar exposure to warm lake areas and to foster primary productivity of the food web;
                (3) Open gravel banks and rocks or other structures projecting above or just beneath the surface of the water for adult sunning posts;
                (4) Aquatic refugia, including pools with bank overhangs, downfall logs or branches, or rocks and vegetation to provide cover from predators; and
                (5) Sufficient food resources to provide for tadpole growth and development.
                (ii) Aquatic nonbreeding habitat (including overwintering habitat). This habitat may contain the same characteristics as aquatic breeding and rearing habitat (often at the same locale), and may include lakes, ponds, tarns, streams, rivers, creeks, plunge pools within intermittent creeks, seeps, and springs that may not hold water long enough for the species to complete its aquatic life cycle. This habitat provides for shelter, foraging, predator avoidance, and aquatic dispersal of juvenile and adult mountain yellow-legged frogs. Aquatic nonbreeding habitat contains:
                (A) Bank and pool substrates consisting of varying percentages of soil or silt, sand, gravel, cobble, rock, and boulders (for basking and cover);
                (B) Open gravel banks and rocks projecting above or just beneath the surface of the water for adult sunning posts;
                (C) Aquatic refugia, including pools with bank overhangs, downfall logs or branches, or rocks and vegetation to provide cover from predators;
                (D) Sufficient food resources to support juvenile and adult foraging;
                (E) Overwintering refugia, where thermal properties of the microhabitat protect hibernating life stages from winter freezing, such as crevices or holes within bedrock, in and near shore; and/or
                (F) Streams, stream reaches, or wet meadow habitats that can function as corridors for movement between aquatic habitats used as breeding or foraging sites.
                (iii) Upland areas.
                
                (A) Upland areas adjacent to or surrounding breeding and nonbreeding aquatic habitat that provide area for feeding and movement by mountain yellow-legged frogs.
                (1) For stream habitats, this area extends 25 m (82 ft) from the bank or shoreline.
                (2) In areas that contain riparian habitat and upland vegetation (for example, mixed conifer, ponderosa pine, montane conifer, and montane riparian woodlands), the canopy overstory should be sufficiently thin (generally not to exceed 85 percent) to allow sunlight to reach the aquatic habitat and thereby provide basking areas for the species.
                (3) For areas between proximate (within 300 m (984 ft)) water bodies (typical of some high mountain lake habitats), the upland area extends from the bank or shoreline between such water bodies.
                (4) Within mesic habitats such as lake and meadow systems, the entire area of physically contiguous or proximate habitat is suitable for dispersal and foraging.

                (B) Upland areas (catchments) adjacent to and surrounding both breeding and nonbreeding aquatic habitat that provide for the natural hydrologic regime (water quantity) of aquatic habitats. These upland areas should also allow for the maintenance of sufficient water quality to provide for the various life stages of the frog and its prey base.
                
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries of designated critical habitat on September 26, 2016.
                (4) Critical habitat map units. The critical habitat subunit maps were originally created using ESRI's ArcGIS Desktop 10.2.1 software and then exported as .emf files. All maps are in the North American Datum of 1983 (NAD83), Universal Transverse Mercator (UTM) Zone 10N. The California County Boundaries dataset (Teale Data Center), and the USA Minor Highways, USA Major Roads, and USA Rivers and Streams layers (ESRI's 2010 StreetMap Data) were incorporated as base layers to assist in the geographic location of the critical habitat subunits. The coordinates or plot points or both on which each map is based are available to the public on http://regulations.gov at Docket No. FWS-R8-ES-2012-0074, on our Internet site (http://www.fws.gov/sacramento), and at the Sacramento Fish and Wildlife Office, 2800 Cottage Way Room W-2605, Sacramento, CA 95825.
                (5) Index map for northern DPS of the mountain yellow-legged frog critical habitat follows:
                
                  
                  ER26AU16.002
                
                (6) Unit 4 (Subunits 4A, 4B, 4C, 4D), Fresno, Inyo, and Tulare Counties, California. Map follows:
                
                  
                  ER26AU16.003
                
                (7) Unit 5 (Subunits 5A, 5B, 5C), Tulare and Inyo Counties, California. Map follows:
                
                  
                  ER26AU16.004
                
                
                Mountain Yellow-legged Frog (Rana muscosa), Southern California DPS
                (1) Critical habitat units are depicted for Los Angeles, San Bernardino, and Riverside Counties, California, on the maps below.
                (2) The primary constituent elements of critical habitat for the mountain yellow-legged frog are:

                (i) Water source(s) found between 1,214 to 7,546 ft (370 to 2,300 m) in elevation that are permanent. Water sources include, but are not limited to, streams, rivers, perennial creeks (or permanent plunge pools within intermittent creeks), pools (i.e., a body of impounded water that is contained above a natural dam), and other forms of aquatic habitat. The water source should maintain a natural flow pattern including periodic natural flooding. Aquatic habitats that are used by mountain yellow-legged frog for breeding purposes must maintain water during the entire tadpole growth phase, which can be up to 2 years duration. During periods of drought, or less than average rainfall, these breeding sites may not hold water long enough for individuals to complete metamorphosis, but they would still be considered essential breeding habitat in wetter years. Further, the aquatic habitat includes:
                (A) Bank and pool substrates consisting of varying percentages of soil or silt, sand, gravel cobble, rock, and boulders;
                (B) Open gravel banks and rocks projecting above or just beneath the surface of the water for sunning posts;
                (C) Aquatic refugia, including pools with bank overhangs, downfall logs or branches, and/or rocks to provide cover from predators; and
                (D) Streams or stream reaches between known occupied sites that can function as corridors for adults and frogs for movement between aquatic habitats used as breeding and/or foraging sites.
                (ii) Riparian habitat and upland vegetation (e.g., ponderosa pine, montane hardwood-conifer, montane riparian woodlands, and chaparral) extending 262 feet (80 m) from each side of the centerline of each identified stream and its tributaries, that provides areas for feeding and movement of mountain yellow-legged frog, with a canopy overstory not exceeding 85 percent that allows sunlight to reach the stream and thereby provides basking areas for the species.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical Habitat Map Units. Data layers defining map units were created on a base of USGS 7.5' quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates. Note: Index map of critical habitat units for the southern California DPS of the mountain yellow-legged frog (Map 1) follows:
                
                  
                  ER14SE06.000
                
                (5) Unit 1: San Gabriel Mountains Unit, Los Angeles and San Bernardino Counties, California. From USGS 1:24,000 quadrangle maps Crystal Lake, Cucamonga Peak, Mount San Antonio Valyermo, and Waterman Mountain, California.
                (i) Subunit 1A: San Gabriel River, East Fork Angeles National Forest, Los Angeles County, California.
                (A) [Reserved]

                (B) Map depicting subunit 1A is located at paragraph (5)(vi)(B) of this section.
                
                (ii) Subunit 1B: Big Rock Creek, South Fork, Angeles National Forest, Los Angeles County, California.
                (A) [Reserved]
                (B) Map depicting subunit 1B is located at paragraph (5)(vi)(B) of this entry.
                (iii) Subunit 1C: Little Rock Creek, Angeles National Forest, Los Angeles County, California.
                (A) [Reserved]
                (B) Map depicting subunit 1C is located at paragraph (5)(vi)(B) of this entry.
                (iv) Subunit 1D: Devil's Canyon, Angeles National Forest, Los Angeles County, California.
                (A) [Reserved]
                (B) Map depicting subunit 1D is located at paragraph (5)(vi)(B) of this entry.
                (v) Subunit 1F: San Gabriel River, East Fork, Iron Fork, Los Angeles County, California.
                (A) [Reserved]
                (B) Map depicting subunit 1F is located at paragraph (5)(vi)(B) of this entry.
                (vi) Subunit 1G: Bear Creek, Angeles National Forest, Los Angeles County, California.
                (A) [Reserved]
                (B) Map of Unit 1, with subunits 1A, 1B, 1C, 1D, 1F, and 1G (Map 2), follows:
                
                  
                  ER14SE06.001
                
                (vii) Subunit 1E: Day Canyon, San Bernardino National Forest, San Bernardino County, California.
                (A) [Reserved]
                (B) Map of subunit 1E (Map 3) follows:
                
                  
                  ER14SE06.002
                
                (6) Unit 2: San Bernardino Mountains, San Bernardino National Forest, San Bernardino County, California. From USGS 1:24,000 quadrangle maps Big Bear Lake, Catclaw Flat and Harrison Mountain, California.
                (i) Subunit 2A: City Creek, East and West Forks, San Bernardino National Forest, San Bernardino County, California.
                (A) Subunit 2A excludes land bounded by the following UTM NAD27 coordinates (E, N):
                (1) 483700, 3785100; 483800, 3785100; 483800, 3785000; 483700, 3785000; 483700, 3785100.
                
                (2) 483100, 3782700; 483600, 3782700; 483600, 3782600; 483500, 3782600; 483500, 3782500; 483400, 3782500; 483400, 3782400; 483300, 3782400; 483300, 3782300; 483200, 3782300; 483200, 3782100; 483100, 3782100; 483100, 3782700.
                (3) 483000, 3781800; 483100, 3781800; 483100, 3781500; 483000, 3781500; 483000, 3781800.
                (B) Map of subunit 2A (Map 4) follows:
                
                
                  ER14SE06.003
                
                
                (ii) Subunit 2B: Barton Creek, East Fork, San Bernardino National Forest, San Bernardino County, California.
                (A) [Reserved]
                (B) Map depicting subunit 2B is located at paragraph (6)(iii)(B) of this entry.
                (iii) Subunit 2C: Whitewater River, North Fork, San Bernardino National Forest, San Bernardino County, California.
                (A) [Reserved]
                (B) Map of subunits 2B and 2C (Map 5) follows:
                
                  ER14SE06.004
                
                
                (7) Unit 3: San Jacinto Mountains, San Bernardino National Forest, Riverside County, California. From USGS 1:24,000 quadrangle maps Lake Fulmor, Palm Springs and San Jacinto Peak, California
                (i) Subunit 3A: San Jacinto River, North Fork, San Bernardino National Forest, Riverside County, California.
                (A) [Reserved]
                (B) Map depicting subunit 3A is located at paragraph (7)(iv)(B) of this entry.
                (ii) Subunit 3B: Indian Creek at Hall Canyon, San Bernardino National Forest, Riverside County, California.
                (A) [Reserved]
                (B) Map depicting subunit 3B is located at paragraph (7)(iv)(B) of this entry.
                (iii) Subunit 3C: Tahquitz Creek, San Bernardino National Forest, Riverside County, California.
                (A) [Reserved]
                (B) Map depicting subunit 3C is located at paragraph (7)(iv)(B) of this entry.
                (iv) Subunit 3D: Andreas Creek, San Bernardino National Forest, Riverside County, California.
                (A) [Reserved]
                (B) Map of Unit 3, with Subunits 3A, 3B, 3C, and 3D (Map 6), follows:
                
                  
                  ER14SE06.005
                
                Oregon Spotted Frog (Rana pretiosa)
                (1) Critical habitat units are depicted for Klickitat, Skagit, Skamania, Thurston, and Whatcom Counties in Washington and Deschutes, Jackson, Klamath, Lane, and Wasco Counties in Oregon, on the maps below.
                (2) Within these areas, the PCEs of the physical or biological features essential to the conservation of the Oregon spotted frog consist of three components:
                (i) Primary constituent element 1.—Nonbreeding (N), Breeding (B), Rearing (R), and Overwintering (O) Habitat. Ephemeral or permanent bodies of fresh water, including, but not limited to, natural or manmade ponds, springs, lakes, slow-moving streams, or pools within or oxbows adjacent to streams, canals, and ditches, that have one or more of the following characteristics:
                (A) Inundated for a minimum of 4 months per year (B, R) (timing varies by elevation but may begin as early as February and last as long as September);
                (B) Inundated from October through March (O);
                (C) If ephemeral, areas are hydrologically connected by surface water flow to a permanent water body (e.g., pools, springs, ponds, lakes, streams, canals, or ditches) (B, R);
                (D) Shallow-water areas (less than or equal to 12 inches (30 centimeters), or water of this depth over vegetation in deeper water (B, R);
                (E) Total surface area with less than 50 percent vegetative cover (N);
                (F) Gradual topographic gradient (less than 3 percent slope) from shallow water toward deeper, permanent water (B, R);
                (G) Herbaceous wetland vegetation (i.e., emergent, submergent, and floating-leaved aquatic plants), or vegetation that can structurally mimic emergent wetland vegetation through manipulation (B, R);
                (H) Shallow-water areas with high solar exposure or low (short) canopy cover (B, R); and
                (I) An absence or low density of nonnative predators (B, R, N).
                (ii) Primary constituent element 2.—Aquatic movement corridors. Ephemeral or permanent bodies of fresh water that have one or more of the following characteristics:
                (A) Less than or equal to 3.1 miles (5 kilometers) linear distance from breeding areas; and
                (B) Impediment free (including, but not limited to, hard barriers such as dams, impassable culverts, lack of water, or biological barriers such as abundant predators, or lack of refugia from predators).
                (iii) Primary constituent element 3.—Refugia habitat. Nonbreeding, breeding, rearing, or overwintering habitat or aquatic movement corridors with habitat characteristics (e.g., dense vegetation and/or an abundance of woody debris) that provide refugia from predators (e.g., nonnative fish or bullfrogs).

                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on June 10, 2016.
                (4) Critical habitat map units. Data layers defining map units were created from 2010-2013 aerial photography from USDA National Agriculture Imagery Program base maps using ArcMap (Environmental Systems Research Institute, Inc.), a computer geographic information system program. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site, (http://www.fws.gov/wafwo), http://www.regulations.gov at Docket No. FWS-R1-ES-2013-0088, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  
                  ER11MY16.000
                
                (6) Unit 1: Lower Chilliwack River, Whatcom County, Washington. Map of Unit 1 follows:
                
                  
                  ER11MY16.001
                
                (7) Unit 2: South Fork Nooksack River, Whatcom County, Washington. Map of Unit 2 follows:
                
                  
                  ER11MY16.002
                
                (8) Unit 3: Samish River, Whatcom and Skagit Counties, Washington. Map of Unit 3 follows:
                
                  
                  ER11MY16.003
                
                (9) Unit 4: Black River, Thurston County, Washington. Map of Unit 4 follows:
                
                  
                  ER11MY16.004
                
                (10) Unit 5: White Salmon River, Skamania and Klickitat Counties, Washington. Map of Unit 5 follows:
                
                  
                  ER11MY16.005
                
                (11) Unit 6: Middle Klickitat River, Klickitat County, Washington. Map of Unit 6 follows:
                
                  
                  ER11MY16.006
                
                (12) Unit 7: Lower Deschutes River, Wasco County, Oregon. Map of Unit 7 follows:
                
                  
                  ER11MY16.007
                
                (13) Unit 8A: Upper Deschutes River, Subunit: Below Wickiup Dam, Oregon.
                (i) Map 1 of 2, Upper Deschutes River, Below Wickiup Dam, Deschutes County, Oregon. Map 1 of 2 of Unit 8A follows:
                
                  
                  ER11MY16.008
                
                (ii) Map 2 of 2, Upper Deschutes River, Below Wickiup Dam, Deschutes County, Oregon. Map 2 of 2 of Unit 8A follows:
                
                  
                  ER11MY16.009
                
                (14) Unit 8B: Upper Deschutes River, Subunit: Above Wickiup Dam, Oregon.
                (i) Map 1 of 2, Upper Deschutes River, Above Wickiup Dam, Deschutes and Klamath Counties, Oregon. Map 1 of 2 of Unit 8B follows:
                
                  
                  ER11MY16.010
                
                (ii) Map 2 of 2, Upper Deschutes River, Above Wickiup Dam, Deschutes and Klamath Counties, Oregon. Map 2 of 2 of Unit 8B follows:
                
                  
                  ER11MY16.011
                
                (15) Unit 9: Little Deschutes River, Deschutes and Klamath Counties, Oregon.
                (i) Map 1 of 3, Little Deschutes River, Deschutes and Klamath Counties, Oregon. Map 1 of 3 of Unit 9 follows:
                
                  
                  ER11MY16.012
                
                (ii) Map 2 of 3, Little Deschutes River, Deschutes and Klamath Counties, Oregon. Map 2 of 3 of Unit 9 follows:
                
                  
                  ER11MY16.013
                
                (iii) Map 3 of 3, Little Deschutes River, Deschutes and Klamath Counties, Oregon. Map 3 of 3 of Unit 9 follows:
                
                  
                  ER11MY16.014
                
                (16) Unit 10: McKenzie River, Lane County, Oregon. Map of Unit 10 follows:
                
                  
                  ER11MY16.015
                
                (17) Unit 11: Middle Fork Willamette River, Lane County, Oregon. Map of Unit 11 follows:
                
                  
                  ER11MY16.016
                
                (18) Unit 12: Williamson River, Klamath County, Oregon. Map of Unit 12 follows:
                
                  
                  ER11MY16.017
                
                (19) Unit 13: Upper Klamath Lake, Klamath County, Oregon. Map of Unit 13 follows:
                
                  
                  ER11MY16.018
                
                (20) Unit 14: Upper Klamath, Jackson and Klamath Counties, Oregon. Map of Unit 14 follows:
                
                  
                  ER11MY16.019
                
                Sierra Nevada Yellow-Legged Frog (Rana sierrae)
                (1) Critical habitat units are depicted for Lassen, Plumas, Sierra, Nevada, Placer, El Dorado, Amador, Alpine, Calaveras, Tuolumne, Mono, Mariposa, Madera, Fresno, and Inyo Counties, California, on the maps in this entry.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Sierra Nevada yellow-legged frog consist of:
                
                (i) Aquatic habitat for breeding and rearing. Habitat that consists of permanent water bodies, or those that are either hydrologically connected with, or close to, permanent water bodies, including, but not limited to, lakes, streams, rivers, tarns, perennial creeks (or permanent plunge pools within intermittent creeks), pools (such as a body of impounded water contained above a natural dam), and other forms of aquatic habitat. This habitat must:
                (A) For lakes, be of sufficient depth not to freeze solid (to the bottom) during the winter (no less than 1.7 meters (m) (5.6 feet (ft)), but generally greater than 2.5 m (8.2 ft), and optimally 5 m (16.4 ft) or deeper (unless some other refuge from freezing is available)).
                (B) Maintain a natural flow pattern, including periodic flooding, and have functional community dynamics in order to provide sufficient productivity and a prey base to support the growth and development of rearing tadpoles and metamorphs.
                (C) Be free of introduced predators.
                (D) Maintain water during the entire tadpole growth phase (a minimum of 2 years). During periods of drought, these breeding sites may not hold water long enough for individuals to complete metamorphosis, but they may still be considered essential breeding habitat if they provide sufficient habitat in most years to foster recruitment within the reproductive lifespan of individual adult frogs.
                (E) Contain:
                (1) Bank and pool substrates consisting of varying percentages of soil or silt, sand, gravel, cobble, rock, and boulders (for basking and cover);
                (2) Shallower microhabitat with solar exposure to warm lake areas and to foster primary productivity of the food web;
                (3) Open gravel banks and rocks or other structures projecting above or just beneath the surface of the water for adult sunning posts;
                (4) Aquatic refugia, including pools with bank overhangs, downfall logs or branches, or rocks and vegetation to provide cover from predators; and
                (5) Sufficient food resources to provide for tadpole growth and development.
                (ii) Aquatic nonbreeding habitat (including overwintering habitat). This habitat may contain the same characteristics as aquatic breeding and rearing habitat (often at the same locale), and may include lakes, ponds, tarns, streams, rivers, creeks, plunge pools within intermittent creeks, seeps, and springs that may not hold water long enough for the species to complete its aquatic life cycle. This habitat provides for shelter, foraging, predator avoidance, and aquatic dispersal of juvenile and adult mountain yellow-legged frogs. Aquatic nonbreeding habitat contains:
                (A) Bank and pool substrates consisting of varying percentages of soil or silt, sand, gravel, cobble, rock, and boulders (for basking and cover);
                (B) Open gravel banks and rocks projecting above or just beneath the surface of the water for adult sunning posts;
                (C) Aquatic refugia, including pools with bank overhangs, downfall logs or branches, or rocks and vegetation to provide cover from predators;
                (D) Sufficient food resources to support juvenile and adult foraging;
                (E) Overwintering refugia, where thermal properties of the microhabitat protect hibernating life stages from winter freezing, such as crevices or holes within bedrock, in and near shore; and/or
                (F) Streams, stream reaches, or wet meadow habitats that can function as corridors for movement between aquatic habitats used as breeding or foraging sites.
                (iii) Upland areas.
                
                (A) Upland areas adjacent to or surrounding breeding and nonbreeding aquatic habitat that provide area for feeding and movement by mountain yellow-legged frogs.
                (1) For stream habitats, this area extends 25 m (82 ft) from the bank or shoreline.
                (2) In areas that contain riparian habitat and upland vegetation (for example, mixed conifer, ponderosa pine, montane conifer, and montane riparian woodlands), the canopy overstory should be sufficiently thin (generally not to exceed 85 percent) to allow sunlight to reach the aquatic habitat and thereby provide basking areas for the species.
                (3) For areas between proximate (within 300 m (984 ft)) water bodies (typical of some high mountain lake habitats), the upland area extends from the bank or shoreline between such water bodies.
                (4) Within mesic habitats such as lake and meadow systems, the entire area of physically contiguous or proximate habitat is suitable for dispersal and foraging.
                (B) Upland areas (catchments) adjacent to and surrounding both breeding and nonbreeding aquatic habitat that provide for the natural hydrologic regime (water quantity) of aquatic habitats. These upland areas should also allow for the maintenance of sufficient water quality to provide for the various life stages of the frog and its prey base.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries of designated critical habitat on September 26, 2016.
                (4) Critical habitat map units. The critical habitat subunit maps were originally created using ESRI's ArcGIS Desktop 10.2.1 software and then exported as .emf files. All maps are in the North American Datum of 1983 (NAD83), Universal Transverse Mercator (UTM) Zone 10N. The California County Boundaries dataset (Teale Data Center), and the USA Minor Highways, USA Major Roads, and USA Rivers and Streams layers (ESRI's 2010 StreetMap Data) were incorporated as base layers to assist in the geographic location of the critical habitat subunits. The coordinates or plot points or both on which each map is based are available to the public on http://regulations.gov at Docket No. FWS-R8-ES-2012-0074, on our Internet site (http://www.fws.gov/sacramento), and at the Sacramento Fish and Wildlife Office, 2800 Cottage Way Room W-2605, Sacramento, CA 95825.
                (5) Index map for Sierra Nevada yellow-legged frog critical habitat follows:
                
                  
                  ER26AU16.005
                
                (6) Unit 1 (Subunits 1A, 1B, 1C, 1D), Plumas, and Sierra Counties, California. Map follows:
                
                  
                  ER26AU16.006
                
                (7) Unit 2 (Subunits 2A, 2B, 2C, 2D), Lassen, Plumas, Sierra, Nevada, and Placer Counties, California. Map follows:
                
                  
                  ER26AU16.007
                
                (8) Unit 2 (Subunits 2E, 2F, 2G, 2H), Placer, El Dorado, Amador, Alpine, Calaveras, Tuolumne, and Mono Counties, California. Map follows:
                
                  
                  ER26AU16.008
                
                (9) Unit 2 (Subunits 2I, 2J, 2K, 2L, 2M, 2N), Tuolumne and Mono Counties, California. Map follows:
                
                  
                  ER26AU16.009
                
                (10) Unit 3 (Subunits 3A, 3B, 3C), Tuolumne, Mariposa, Mono, and Madera Counties, California. Map follows:
                
                  
                  ER26AU16.010
                
                (11) Unit 3 (Subunits 3D, 3E, 3F), Mono, Fresno, and Inyo Counties, California. Map follows:
                
                  
                  ER26AU16.011
                
                Guajón (Eleutherodactylus cooki)

                (1) Critical habitat units are depicted for Humacao, Las Piedras, Maunabo, Patillas, and Yabucoa, Puerto Rico, on the maps below.
                
                (2) The primary constituent elements of critical habitat for the guajón are the habitat components that provide:

                (i) Subtropical forest (which may include trees such as Cecropia schreberiana, Dendropanax arboreus, Guarea guidonia, Piper aduncum, Spathodea campanulata, Syzygium jambos, and Thespesia populnea) at elevations from 118 to 1,183 ft (36 to 361 m) above sea level;
                (ii) Plutonic, granitic, or sedimentary rocks/boulders that form caves, crevices, and grottoes (interstitial spaces) in a streambed, and that are in proximity, or connected, to a permanent, ephemeral, or subterranean clear-water stream or water source. The interstitial spaces between or underneath rocks provide microenvironments characterized by generally higher humidity and cooler temperatures than outside the rock formations; and

                (iii) Vegetation-covered rocks (the vegetation typically includes moss, ferns, and hepatics such as Thuidium urceolatum, Taxilejeunea sulphurea, and Huokeria acutifolia) extending laterally to a maximum of 99 feet (30 meters) on each bank of the stream. These rocks provide cover and foraging sites and help conserve humidity.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, driveways, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical habitat maps. Data layers defining map units were created by delineating habitats that contain at least one or more of the PCEs defined in paragraph (2) of this entry, over United States Geological Survey topographic maps (UTM 19, NAD 83). USGS 1:20,000 quadrangles used in the base map were: Humacao, Punta Guayanés, Juncos, Yabucoa, Punta Tuna, and Patillas.
                (5) Note: Index map (Map 1) follows:
                
                  
                  ER23OC07.000
                
                (6) Unit 1: Mariana, Humacao, Puerto Rico.
                (i) General Description: Unit 1 consists of approximately 23.6 acres (ac) (9.6 hectares (ha)) located south of Road PR-909, west of Road PR-3, and north of Quebrada Cataño within Mariana Ward, Humacao.
                (ii) Map of Unit 1 (Map 2) follows:
                
                  
                  ER23OC07.001
                
                (7) Unit 2: Montones, Las Piedras, Puerto Rico.
                (i) General Description: Unit 2 consists of approximately 31.1 ac (12.6 ha) along the headwaters of the Valenciano River at PR 917 Km 9.7, Montones Ward, Las Piedras.
                (ii) Map of Unit 2 (Map 3) follows:
                
                  
                  ER23OC07.002
                
                (8) Unit 3: Tejas, Las Piedras, Puerto Rico.
                (i) General Description: Unit 3 consists of approximately 5.2 ac (2.1 ha) between Road PR-905 to the east, Road PR-908 to the west, Road PR-9921 to the north, and Road PR-9904 to the south within Tejas Ward, Las Piedras.
                (ii) Map of Unit 3 (Map 4) follows:
                
                  
                  ER23OC07.003
                
                (9) Unit 4: Emajagua, Maunabo, Puerto Rico.
                (i) General Description: Unit 4 consists of approximately 33.0 ac (13.4 ha) between Quebrada Arenas and Quebrada Emajagua, north of Road PR-901 within Emajagua Ward, Maunabo.
                (ii) Map of Unit 4 (Map 5) follows:
                
                  
                  ER23OC07.004
                
                (10) Unit 5: Jacaboa, Patillas, Puerto Rico.
                (i) General Description: Unit 5 consists of approximately 10.3 ac (4.2 ha) northwest of road PR-758 within Ríos Ward, Patillas.
                (ii) Map of Unit 5 (Map 6) follows:
                
                  
                  ER23OC07.005
                
                (11) Unit 6: Calabazas, Yabucoa, Puerto Rico.
                (i) General Description: Unit 6 consists of approximately 13.8 ac (5.6 ha), including lands northeast of road PR-900, between Quebrada Guayabo to the south and Río Guayanés to the north, and south of Guayanés Unit, within Calabazas Ward, Yabucoa.

                (ii) The map depicting Unit 6 is provided at paragraph (12)(ii) of this entry.
                
                (12) Unit 7: Guayanés, Yabucoa, Puerto Rico.
                (i) General Description: Unit 7 consists of approximately 7.9 ac (3.2 ha) northeast of Road PR-900 between Quebrada Guayabo to the south and Río Guayanés to the north, and north of Unit 6, within Calabazas Ward, Yabucoa.
                (ii) Map of Units 6 and 7 (Map 7) follows:
                
                  ER23OC07.006
                
                
                (13) Unit 8: Panduras, Yabucoa, Puerto Rico.
                (i) General Description: Unit 8 consists of approximately 28.6 ac (11.6 ha) to the northwest and southeast of Road PR-3 within Calabazas Ward, Yabucoa, and 18.2 ac (7.4 ha) of lands owned by the Puerto Rico Conservation Trust near the top of Cerro La Pandura.
                (ii) The map depicting Unit 8 is provided at paragraph (14)(ii) of this entry.
                (14) Unit 9: Talante, Yabucoa-Maunabo, Puerto Rico.
                (i) General Description: Unit 9 consists of approximately 23.5 ac (9.5 ha) east of Road PR-3, including the headwaters of the Talante Creek and five unnamed drainages. About 2.8 ac (1.1 ha) of Unit 9 are located within Calabazas Ward, Yabucoa, and the remaining 21.6 ac (8.7 ha) are located within Talante Ward, Maunabo.
                (ii) Map of Units 8 and 9 (Map 8) follows:
                
                  
                  ER23OC07.007
                
                (15) Unit 10: Guayabota, Yabucoa, Puerto Rico.
                (i) General Description: Unit 10 consists of approximately 13.1 ac (5.3 ha) to the northeast of intersection of roads PR-181 to the east, and PR-182 and Rio Guayanés to the south, and south of the municipal boundary with San Lorenzo, within Guayabota Ward, Yabucoa.
                (ii) Map of Unit 10 (Map 9) follows:
                
                  
                  ER23OC07.008
                
                (16) Unit 11: Guayabito, Yabucoa, Puerto Rico.
                (i) General Description: Unit 11 consists of approximately 17.3 ac (7.0 ha) south of Road PR-900 and north of the Maunabo boundary, within Guayabota Ward, Yabucoa.
                (ii) The map depicting Unit 11 is provided at paragraph (17)(ii) of this entry.
                (17) Unit 12: Guayabo, Yabucoa, Puerto Rico.
                (i) General Description: Unit 12 consists of approximately 9.8 ac (3.9 ha) within Guayabota Ward, Yabucoa, crossing Road PR-900, north of the Maunabo boundary, and about 3,025 ft (922 m) west of Unit 11.
                (ii) Map of Units 11 and 12 (Map 10) follows:
                
                  ER23OC07.009
                
                
                (18) Unit 13: El Cielito, Maunabo, Puerto Rico.
                (i) General Description: Unit 13 consists of approximately 7.84 ac (3.17 ha), between the municipal boundary of Yabucoa to the north, PR-759 to the south and west, and PR-3 to the east, within Talante Ward, Maunabo.
                (ii) Map of Unit 13 (Map 11) follows:
                
                  ER23OC07.010
                
                
                (19) Unit 14: Verraco, San Lorenzo, Puerto Rico.
                (i) General Description: Unit 14 consists of approximately 8.9 ac (3.6 ha), between PR-181 to the north and west, Río Grande de Loíza to the east and south, and the municipal boundary of Yabucoa to the south, within Espino Ward, San Lorenzo.
                (ii) The map depicting Unit 14 is provided at paragraph (20)(ii) of this entry.
                (20) Unit 15: Cueva Marcela Unit, San Lorenzo, Puerto Rico.
                (i) General Description: Unit 15 consists of approximately 7.47 ac (3.02 ha), between PR-181 and Quebrada Verraco to the north, PR-181 to the west, and Río Grande de Loíza and the municipal boundary of Yabucoa to the south, within Espino Ward, San Lorenzo.
                (ii) Map of Units 14 and 15 (Map 12) follows:
                
                  
                  ER23OC07.011
                
                (21) Unit 16: Ceiba Sur Unit, Juncos, Puerto Rico.
                (i) General Description: Unit 16 consists of approximately 13.92 ac (5.63 ha) between Road PR-9934 to the east, and Road PR-919 to the west within Ceiba Sur Ward, Juncos.
                (ii) Map of Unit 16 (Map 13) follows:
                
                  
                  ER23OC07.012
                
                (22) Unit 17: Playita Unit, Yabucoa, Puerto Rico.
                (i) General Description: Unit 17 consists of approximately 5.27 ac (2.13 ha), between PR-900 to the north and east and the municipal boundary of Maunabo to the south, within Calabazas Ward, Yabucoa.
                (ii) Map of Unit 17 (Map 14) follows:
                
                  
                  ER23OC07.013
                
                Austin Blind Salamander (Eurycea waterlooensis)
                (1) The critical habitat unit is depicted for Travis County, Texas, on the map below.
                (2) Within this area, the primary constituent elements (PCEs) of the physical or biological features essential to the conservation of Austin blind salamander consist of six components:
                (i) Surface habitat PCEs.
                (A) Water from the Barton Springs Segment of the Edwards Aquifer. The groundwater is similar to natural aquifer conditions as it discharges from natural spring outlets. Concentrations of water quality constituents and contaminants are below levels that could exert direct lethal or sublethal effects (such as effects to reproduction, growth, development, or metabolic processes), or indirect effects (such as effects to the Austin blind salamander's prey base). Hydrologic regimes similar to the historical pattern of the specific sites are present, with constant surface flow. The water chemistry is similar to natural aquifer conditions, with temperatures from 67.8 to 72.3  °F (19.9 and 22.4 °C), dissolved oxygen concentrations from 5 to 7 mg L−1, and specific water conductance from 605 to 740 µS cm−1.
                (B) Rocky substrate with interstitial spaces. Rocks in the substrate of the salamander's surface aquatic habitat are large enough to provide salamanders with cover, shelter, and foraging habitat (larger than 2.5 in (64 mm)). The substrate and interstitial spaces have minimal sedimentation.
                (C) Aquatic invertebrates for food. The spring environment supports a diverse aquatic invertebrate community that includes crustaceans, insects, and flatworms.
                (D) Subterranean aquifer. Access to the subsurface water table exists to provide shelter, protection, and space for reproduction. This access can occur in the form of large conduits that carry water to the spring outlet or fissures in the bedrock.
                (ii) Subsurface habitat PCEs.
                (A) Water from the Barton Springs Segment of the Edwards Aquifer. The groundwater is similar to natural aquifer conditions. Concentrations of water quality constituents and contaminants are below levels that could exert direct lethal or sublethal effects (such as effects to reproduction, growth, development, or metabolic processes), or indirect effects (such as effects to the Austin blind salamander's prey base). Hydrologic regimes similar to the historical pattern of the specific sites are present, with continuous flow in the subterranean habitat. The water chemistry is similar to natural aquifer conditions, including temperature, dissolved oxygen, and specific water conductance.
                (B) Subsurface spaces. Conduits underground are large enough to provide salamanders with cover, shelter, and foraging habitat.
                (C) Aquatic invertebrates for food. The habitat supports an aquatic invertebrate community that includes crustaceans, insects, or flatworms.
                (3) Surface critical habitat includes the spring outlets and outflow up to the high water line and 262 ft (80 m) of upstream and downstream habitat, including the dry stream channel during periods of no surface flow. The surface critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) existing within the legal boundaries on the effective date of this rule; however, the subsurface critical habitat may extend below such structures. The subsurface critical habitat includes underground features in a circle with a radius of 984 ft (300 m) around the springs.
                (4) Critical habitat map units. Data layers defining map units were created using a geographic information system (GIS), which included species locations, roads, property boundaries, 2011 aerial photography, and USGS 7.5′ quadrangles. Points were placed on the GIS. We delineated critical habitat unit boundaries by starting with the cave or spring point locations that are occupied by the salamanders. From these cave or springs points, we delineated a circle with a 984-ft (300-m) radius to create the polygons that capture the extent to which we believe the salamander populations exist through underground conduits. The polygons were then simplified to reduce the number of vertices, but still retain the overall shape and extent. Subsequently, polygons that were within 98 ft (30 m) of each other were merged together. Each new merged polygon was then revised to remove extraneous divots or protrusions that resulted from the merge process. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office Internet site (http://www.fws.gov/southwest/es/AustinTexas/), www.regulations.gov at Docket No. FWS-R2-ES-2013-0001 and at the Service's Austin Ecological Services Field Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Unit 1: Barton Springs Unit, Travis County, Texas. Map of Unit 1 follows:
                
                  
                  ER20AU13.000
                
                
                California Tiger Salamander (Ambystoma californiense)
                California Tiger Salamander (Ambystoma californiense) in Santa Barbara County
                (1) Critical habitat units are depicted for Santa Barbara County, California, on the maps below.
                (2) The primary constituent elements (PCEs) of critical habitat for the California tiger salamander in Santa Barbara County are the habitat components that provide:

                (i) Standing bodies of fresh water, including natural and man-made (e.g., stock) ponds, vernal pools, and dune ponds, and other ephemeral or permanent water bodies that typically become inundated during winter rains and hold water for a sufficient length of time (i.e., 12 weeks) necessary for the species to complete the aquatic portion of its life cycle (PCE 1).

                (ii) Barrier-free uplands adjacent to breeding ponds that contain small mammal burrows, including but not limited to burrows created by the California ground squirrel (Spermophilus beecheyi) and Botta's pocket gopher (Thommomys bottae). Small mammals are essential in creating the underground habitat that adult California tiger salamanders depend upon for food, shelter, and protection from the elements and predation (PCE 2).
                (iii) Upland areas between breeding locations (PCE 1) and areas with small mammal burrows (PCE 2) that allow for dispersal among such sites (PCE 3).
                (3) Critical habitat does not include existing features and structures, such as buildings, aqueducts, airports, roads and their rights of way, and other developed areas not containing one or more of the primary constituent elements.
                (4) Final critical habitat units are described below. Coordinate in UTM Zone 10 with units in meters using North American Datum of 1927 (NAD27).
                (5) Note: Map 1 (Index map) follows:
                
                  
                  ER24NO04.001
                
                (6) Unit 1: Western Santa Maria/Orcutt Unit, Santa Barbara County, California.
                (i) [Reserved]
                (ii) Unit 1 (Map 2) follows:
                
                  
                  ER24NO04.002
                
                (7) Unit 2: Eastern Santa Maria Unit, Santa Barbara County, California.
                (i) [Reserved]
                (ii) Unit 2 (Map 3) follows:
                
                  
                  ER24NO04.003
                
                (8) Unit 3: Western Los Alamos/Careaga Unit, Santa Barbara County, California.
                (i) [Reserved]
                (ii) Unit 3 (Map 4) follows:
                
                  
                  ER24NO04.004
                
                (9) Unit 4: Eastern Los Alamos Unit, Santa Barbara County, California.
                (i) [Reserved]
                (ii) Unit 4 (Map 5) follows:
                
                  
                  ER24NO04.005
                
                (10) Unit 5 (Purisima Hills) and Unit 6 (Santa Rita Valley), Santa Barbara County, California.
                (i) [Reserved]
                (ii) Units 5 and 6 (Map 6) follow:
                
                  
                  ER24NO04.006
                
                

                Central Population of the California Tiger Salamander (Ambystoma californiense)
                
                (11) Critical habitat units are depicted for the Central population of the California tiger salamander in California on the maps below.

                (12) The PCEs of critical habitat for the Central population of the California tiger salamander (Ambystoma californiense) are the habitat components that provide:
                (i) Standing bodies of fresh water (including natural and manmade (e.g., stock)) ponds, vernal pools, and other ephemeral or permanent water bodies which typically support inundation during winter rains and hold water for a minimum of 12 weeks in a year of average rainfall;
                (ii) Upland habitats adjacent and accessible to and from breeding ponds that contain small mammal burrows or other underground habitat that CTS depend upon for food, shelter, and protection from the elements and predation; and
                (iii) Accessible upland dispersal habitat between occupied locations that allow for movement between such sites.
                (13) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the PCEs, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (14) Critical habitat units are described below. Data layers defining map units were created by screen digitizing habitat boundaries using ArcMap GIS.
                (15) Note: Map 7 (Index map) follows:
                
                  
                  ER23AU05.001
                
                (16) Central Valley Region: Unit 1, Yolo County, California.
                (i) [Reserved]
                (ii) Map 8 (Central Valley Region, Unit 1) follows:
                
                  
                  ER23AU05.002
                
                (17) Central Valley Region: Unit 2, Solano County, California.

                (i) Central Valley Region: Unit 2 excludes land bounded by the following UTM Zone 10, NAD83 coordinates (E, N): 603666, 4238548; 604112, 4238500; 604463, 4238516; 604510, 4237050; 604494, 4233370; 601674, 4233354; 600161, 4233354; 599699, 4233386; 599667, 4238197; 602105, 4238197; 602375, 4238548; 602822, 4238548; 603666, 4238548.
                (ii) Map 9 (Central Valley Region, Unit 2) follows:
                
                  ER23AU05.003
                
                
                (18) Central Valley Region: Unit 3, Sacramento County, California.
                (i) Central Valley Region: Unit 3 excludes land bounded by the following UTM Zone 10, NAD83 coordinates (E, N):
                (A) 663699, 4245563; 663773, 4245470; 663872, 4245529; 663908, 4245484; 664132, 4245487; 664193, 4245525; 664343, 4245508; 664446, 4245534; 664455, 4245223; 664686, 4245225; 664681, 4245603; 664669, 4245660; 664669, 4245731; 664793, 4245767; 664776, 4245798; 664712, 4245836; 664686, 4245962; 664629, 4246000; 664643, 4246107; 664517, 4246081; 664512, 4246171; 664315, 4246178; 664236, 4246190; 663987, 4246188; 663813, 4245903; 663732, 4245860; returning to 663699, 4245563.
                (B) 663893, 4245225; 663790, 4245261; 663740, 4245213; 663759, 4244776; 663937, 4244476; 664146, 4244482; 664133, 4245143; returning to 663893, 4245225.
                (ii) Central Valley Region, Unit 3 is depicted on Map 10—Units 3 and 4—see paragraph (19)(ii).
                (19) Central Valley Region: Unit 4, Amador County, California, and San Joaquin County, California.
                (i) [Reserved]
                (ii) Unit 4 is depicted on Map 10—Units 3 and 4—which follows:
                
                  
                  ER23AU05.004
                
                (20) Central Valley Region: Unit 5, Calaveras County, California.
                (i) [Reserved]

                (ii) Central Valley Region, Unit 5 is depicted on Map 11—Units 5, 6, and 7—see paragraph (22)(ii).
                
                (21) Central Valley Region: Unit 6, Calaveras County, California, Stanislaus County, California, and San Joaquin County, California.
                (i) [Reserved]
                (ii) Central Valley Region, Unit 6 is depicted on Map 11—Units 5, 6, and 7—see paragraph (22)(ii).
                (22) Central Valley Region: Unit 7, Stanislaus County, California.
                (i) [Reserved]
                (ii) Central Valley Region, Unit 7 is depicted on Map 11—Units 5, 6, and 7—which follows:
                
                  
                  ER23AU05.005
                
                (23) Central Valley Region: Unit 8, Stanislaus County, California, and Merced County, California.
                (i) [Reserved]

                (ii) Central Valley Region, Unit 8 is depicted on Map 12—Units 8, 9, and 10—see paragraph (25)(ii).
                
                (24) Central Valley Region: Unit 9, Merced County, California.
                (i) [Reserved]
                (ii) Central Valley Region, Unit 9 is depicted on Map 12—Units 8, 9, and 10—see paragraph (25)(ii):
                (25) Central Valley Region: Unit 10, Merced County, California, and Mariposa County, California.
                (i) [Reserved]
                (ii) Central Valley Region, Unit 10 is depicted on Map 12—Units 8, 9, and 10—which follows:
                
                  
                  ER23AU05.006
                
                (26) Central Valley Region: Unit 11, Madera County, California.
                (i) [Reserved]
                (ii) Map 13 (Central Valley Region, Unit 11) follows:
                
                  
                  ER23AU05.007
                
                (27) Central Valley Region: Unit 18, Alameda County, California.
                (i) [Reserved]
                (ii) Map 14 (Central Valley Region, Unit 18) follows:
                
                  
                  ER23AU05.008
                
                (28) Southern San Joaquin Region: Unit 1a, Madera County, California.
                (i) [Reserved]

                (ii) Southern San Joaquin Region, Unit 1a is depicted on—Units 1a, 1b, and 2—see paragraph (30)(ii).
                
                (29) Southern San Joaquin Region: Unit 1b, Madera County, California.
                (i) [Reserved]
                (ii) Southern San Joaquin Region, Unit 1b is depicted on Map 15—Units 1A, 1B, and 2—see paragraph (30)(ii).
                (30) Southern San Joaquin Region: Unit 2, Fresno County, California.
                (i) [Reserved]
                (ii) Southern San Joaquin Valley Region, Unit 2 is depicted on Map 15—Units 1a, 1b, and 2—which follows:
                
                  
                  ER23AU05.009
                
                (31) Southern San Joaquin Region: Unit 3a, Fresno County, California.
                (i) [Reserved]

                (ii) Southern San Joaquin Region, Unit 3a is depicted on Map 16—Units 3A and 3B—see paragraph (32)(ii).
                
                (32) Southern San Joaquin Region: Unit 3b, Fresno County, California, and Tulare County, California.
                (i) [Reserved]
                (ii) Southern San Joaquin Valley Region, Unit 3b is depicted on Map 16—Units 3a and 3b—which follows:
                
                  ER23AU05.010
                
                
                (33) Southern San Joaquin Region: Unit 5, Kings County, California, and Tulare County, California.
                (i) [Reserved]
                (ii) Map 17 (Southern San Joaquin Valley Region, Unit 5) follows:
                
                  ER23AU05.011
                
                
                (34) East Bay Region: Unit 3, Santa Clara County, California.
                (i) [Reserved]
                (ii) Map 18 (East Bay Region, Unit 3) follows:
                
                  ER23AU05.012
                
                
                (35) East Bay Region: Unit 5, Santa Clara County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 5 is depicted on Map 19—Units 5, 6, 7, and 8—see paragraph (38)(ii).
                (36) East Bay Region: Unit 6, Santa Clara County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 6 is depicted on Map 19—Units 5, 6, 7, and 8—see paragraph (38)(ii).
                (37) East Bay Region: Unit 7, Santa Clara County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 7 is depicted on Map 19—Units 5, 6, 7, and 8—see paragraph (38)(ii).
                (38) East Bay Region: Unit 8, Santa Clara County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 6 is depicted on Map 19—Units 5, 6, 7, and 8—which follows:
                
                  
                  Er23AU05.013
                
                (39) East Bay Region: Unit 9, Santa Clara County, California.
                (i) [Reserved]

                (ii) East Bay Region, Unit 9 is depicted on Map 20—Units 9, 10a, 10b, 11, and 12—see paragraph (43)(ii).
                
                (40) East Bay Region: Unit 10a, Santa Clara County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 10a is depicted on Map 20—Units 9, 10a, 10b, 11, and 12—see paragraph (43)(ii).
                (41) East Bay Region: Unit 10b, Santa Clara County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 10b is depicted on Map 20—Units 9, 10a, 10b, 11, and 12—see paragraph (43)(ii).
                (42) East Bay Region: Unit 11, Santa Clara County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 11 is depicted on Map 20—Units 9, 10a, 10b, 11, and 12—see paragraph (43)(ii).
                (43) East Bay Region: Unit 12, Santa Clara County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 12 is depicted on Map 20—Units 9, 10a, 10b, 11, and 12—which follows:
                
                  
                  ER23AU05.014
                
                (44) East Bay Region: Unit 13, Merced County, California.
                (i) [Reserved]
                (ii) Map 21 (East Bay Region, Unit 13) follows:
                
                  
                  ER23AU05.015
                
                (45) East Bay Region: Unit 14, Merced County, California.
                (i) [Reserved]
                (ii) Map 22 (East Bay Region, Unit 14) follows:
                
                  
                  ER23AU05.016
                
                (46) East Bay Region: Unit 15a, San Benito County, California.
                (i) [Reserved]

                (ii) East Bay Region, Unit 15a is depicted on Map 23—Units 15a and 15b—see paragraph (47)(ii).
                
                (47) East Bay Region: Unit 15b, San Benito County, California.
                (i) [Reserved]
                (ii) East Bay Region, Unit 15b is depicted on Map 23—Units 15a and 15b—which follows:
                
                  ER23Au05.017
                
                
                (48) East Bay Region: Unit 16, San Benito County, California.
                (i) [Reserved]
                (ii) Map 24 (East Bay Region, Unit 16) follows:
                
                  ER23AU05.018
                
                
                (49) East Bay Region: Unit 17, San Benito County, California, and Monterey County, California.
                (i) [Reserved]
                (ii) Map 25 (East Bay Region, Unit 17) follows:
                
                  ER23AU05.019
                
                
                (50) Central Coast Region: Unit 3, Monterey County, California.
                (i) [Reserved]
                (ii) Map 26 (Central Coast Region, Unit 3) follows:
                
                  ER23AU05.020
                
                
                (51) Central Coast Region: Unit 6, Kern County, California, and San Luis Obispo County, California.
                (i) [Reserved]
                (ii) Map 27 (Central Coast Region, Unit 6) follows:
                
                  ER23AU05.021
                
                
                California Tiger Salamander (Ambystoma californiense) in Sonoma County
                (52) The critical habitat unit for Sonoma County, CA, is depicted on the map at paragraph (56)(ii) of this entry.
                (53) Within these areas, the primary constituent elements of the physical and biological features essential to the conservation of the California tiger salamander in Sonoma County consist of three components:
                (i) Standing bodies of fresh water (including natural and manmade (e.g., stock)) ponds, vernal pools, and other ephemeral or permanent water bodies) that typically support inundation during winter and early spring, and hold water for a minimum of 12 consecutive weeks in a year of average rainfall.
                (ii) Upland habitats adjacent to and accessible from breeding ponds that contain small mammal burrows or other underground refugia that the species depends upon for food, shelter, and protection from the elements and predation.
                (iii) Accessible upland dispersal habitat between locations occupied by the species that allow for movement between such sites.
                (54) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (55) Critical habitat map unit. Data layers defining the map unit were created on a base of USGS 7.5′ quadrangles, and the critical habitat unit was then mapped using Universal Transverse Mercator (UTM) Zone 10N coordinates.
                (56) Santa Rosa Plain Unit, Sonoma County, California.
                (i) [Reserved]
                (ii) Note: Map of Santa Rosa Plain Unit, follows:
                
                  
                  ER31AU11.000
                
                Frosted Flatwoods Salamander (Ambystoma cingulatum)

                (1) Critical habitat units are depicted for Baker, Franklin, Jefferson, Liberty, and Wakulla Counties in Florida; and Berkeley, Charleston, and Jasper Counties in South Carolina on the maps below.
                
                (2) The primary constituent elements of critical habitat for the frosted flatwoods salamander are:
                (i) Breeding habitat. Small (generally less than 1 to 10 ac (less than 0.4 to 4.0 ha)), acidic, depressional standing bodies of freshwater (wetlands) that:
                (A) Are seasonally flooded by rainfall in late fall or early winter and dry in late spring or early summer;
                (B) Are geographically isolated from other water bodies;
                (C) Occur within pine flatwoods-savanna communities;
                (D) Are dominated by grasses and grass-like species in the ground layer and overstories of pond-cypress, blackgum, and slash pine;
                (E) Have a relatively open canopy, necessary to maintain the herbaceous component that serves as cover for flatwoods salamander larvae and their aquatic invertebrate prey; and

                (F) Typically have a burrowing crayfish fauna, but, due to periodic drying, the breeding ponds typically lack large, predatory fish (for example, Lepomis (sunfish), Micropterus (bass), Amia calva (bowfin)).
                (ii) Non-breeding habitat. Upland pine flatwoods-savanna habitat that is open, mesic woodland maintained by frequent fires and that:
                (A) Is within 1,500 ft (457 m) of adjacent and accessible breeding ponds;
                (B) Contains crayfish burrows or other underground habitat that the flatwoods salamander depends upon for food, shelter, and protection from the elements and predation;
                (C) Has an organic hardpan in the soil profile, which inhibits subsurface water penetration and typically results in moist soils with water often at or near the surface under normal conditions; and
                (D) Often has wiregrasses as the dominant grasses in the abundant herbaceous ground cover, which supports the rich herbivorous invertebrates that serve as a food source for the frosted flatwoods salamander.
                (iii) Dispersal habitat. Upland habitat areas between nonbreeding and breeding habitat that allows for salamander movement between such sites and that is characterized by:
                (A) A mix of vegetation types representing a transition between wetland and upland vegetation (ecotone);
                (B) An open canopy and abundant native herbaceous species;
                (C) Moist soils as described in paragraph (2)(ii); and
                (D) Subsurface structure, such as that provided by deep litter cover or burrows, that provides shelter for salamanders during seasonal movements.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 7.5′ quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map of critical habitat for the frosted flatwoods salamander follows:
                
                  
                  ER10FE09.000
                
                (6) Frosted flatwood salamander—Baker, Franklin, Jefferson, Liberty, and Wakulla Counties, Florida.
                (i) Unit FFS-1, Subunit A—Liberty County, Florida. From USGS 1:24,000 scale quadrangle maps Estiffanulga and Woods, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit A is provided at paragraph (6)(x)(B) of this entry.

                (ii) Unit FFS-1, Subunit B—Liberty County, Florida. From USGS 1:24,000 scale quadrangle map Orange, Florida.
                
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit B is provided at paragraph (6)(x)(B) of this entry.
                (iii) Unit FFS-1, Subunit C—Liberty County, Florida. From USGS 1:24,000 scale quadrangle map Wilma, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit C is provided at paragraph (6)(x)(B) of this entry.
                (iv) Unit FFS-1, Subunit D—Liberty County, Florida. From USGS 1:24,000 scale quadrangle map Wilma, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit D is provided at paragraph (6)(x)(B) of this entry.
                (v) Unit FFS-1, Subunit E—Liberty County, Florida. From USGS 1:24,000 scale quadrangle maps Orange and Kennedy Creek, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit E is provided at paragraph (6)(x)(B) of this entry.
                (vi) Unit FFS-1, Subunit F—Liberty County, Florida. From USGS 1:24,000 scale quadrangle map Kennedy Creek, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit F is provided at paragraph (6)(x)(B) of this entry.
                (vii) Unit FFS-1, Subunit G—Liberty County, Florida. From USGS 1:24,000 scale quadrangle maps Kennedy Creek and Sumatra, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit G is provided at paragraph (6)(x)(B) of this entry.
                (viii) Unit FFS-1, Subunit H—Liberty County, Florida. From USGS 1:24,000 scale quadrangle maps Sumatra and Owens Bridge, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit H is provided at paragraph (6)(x)(B) of this entry.
                (ix) Unit FFS-1, Subunit I—Liberty County, Florida. From USGS 1:24,000 scale quadrangle map Owens Bridge, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-1, Subunit I is provided at paragraph (6)(x)(B) of this entry.
                (x) Unit FFS-1, Subunit J—Franklin County, Florida. From USGS 1:24,000 scale quadrangle map Fort Gadsen, Florida.
                (A) [Reserved]
                (B) Map of Unit FFS-1 follows:
                
                  
                  ER10FE09.001
                
                (xi) Unit FFS-3, Subunit A—Wakulla County, Florida. From USGS 1:24,000 scale quadrangle maps St. Marks and St. Marks NE, Florida.
                (A) [Reserved]

                (B) Map depicting Unit FFS-3, Subunit A is provided at paragraph (6)(xiii)(B) of this entry.
                
                (xii) Unit FFS-3, Subunit B—Wakulla and Jefferson Counties, Florida. From USGS 1:24,000 scale quadrangle map St. Marks NE, Florida.
                (A) [Reserved]
                (B) Map depicting Unit FFS-3, Subunit B is located at paragraph (6)(xiii)(B) of this entry.
                (xiii) Unit FFS-3, Subunit C—Jefferson County, Florida. From USGS 1:24,000 scale quadrangle map Cody, Florida.
                (A) [Reserved]
                (B) Map of Unit FFS-3 follows:
                
                  
                  ER10FE09.002
                
                (xiv) Unit FFS-4, Subunit A—Baker County, Florida. From USGS 1:24,000 scale quadrangle maps Big Gum Swamp and Sanderson North, Florida.
                (A) [Reserved]

                (B) Map depicting Unit FFS-3, Subunit A is provided at paragraph (6)(xv)(B) of this entry.
                
                (xv) Unit FFS-4, Subunit B: Baker County, Florida. From USGS 1:24,000 scale quadrangle map Sanderson North, Florida.
                (A) [Reserved]
                (B) Map of Unit FFS-4 follows:
                
                  er10fe09.003
                
                
                (7) Frosted flatwood salamander—Berkeley, Charleston, and Jasper Counties, South Carolina.
                (i) Unit FFS-5, Subunit A—Jasper County, South Carolina. From USGS 1:24,000 scale quadrangle map Limehouse, South Carolina.
                (A) [Reserved]
                (B) Map depicting Unit FFS-5, Subunit A is provided at paragraph (7)(ii)(B) of this entry.
                (ii) Unit FFS-5, Subunit B—Jasper County, South Carolina. From USGS 1:24,000 scale quadrangle map Hardeeville, South Carolina.
                (A) [Reserved]
                (B) Map of Unit FFS-5 follows:
                
                  
                  er10fe09.004
                
                (iii) Unit FFS-6—Berkeley County, South Carolina. From USGS 1:24,000 scale quadrangle map Cainhoy, South Carolina.
                (A) [Reserved]

                (B) Map depicting Unit FFS-6 is provided at paragraph (7)(iv)(B) of this entry.
                
                (iv) Unit FFS-7—Charleston County, South Carolina. From USGS 1:24,000 scale quadrangle map, Santee, South Carolina.
                (A) [Reserved]
                (B) Map of Units FFS-6 and FFS-7 follows:
                
                  ER10FE09.005
                
                
                Jemez Mountains Salamander (Plethodon neomexicanus)
                (1) Critical habitat units are depicted for Los Alamos, Rio Arriba, and Sandoval Counties, New Mexico, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Jemez Mountains salamander consist of four components:
                (i) Moderate to high tree canopy cover, typically 50 to 100 percent canopy closure, that provides shade and maintains moisture and high relative humidity at the ground surface, and:

                (A) Consists of the following tree species alone or in any combination: Douglas fir (Pseudotsuga menziesii); blue spruce (Picea pungens); Engelman spruce (Picea engelmannii); white fir (Abies concolor); limber pine (Pinus flexilis); Ponderosa pine (Pinus ponderosa); and aspen (Populus tremuloides); and

                (B) Has an understory that predominantly comprises: Rocky Mountain maple (Acer glabrum); New Mexico locust (Robinia neomexicana); oceanspray (Holodiscus spp.); or shrubby oaks (Quercus spp.).
                (ii) Elevations from 6,988 to 11,254 feet (2,130 to 3,430 meters).
                (iii) Ground surface in forest areas with:
                (A) Moderate to high volumes of large fallen trees and other woody debris, especially coniferous logs at least 10 inches (25 centimeters) in diameter, particularly Douglas fir, which are in contact with the soil in varying stages of decay from freshly fallen to nearly fully decomposed; or
                (B) Structural features, such as rocks, bark, and moss mats, that provide the species with food and cover.
                (iv) Underground habitat in forest or meadow areas containing interstitial spaces provided by:
                (A) Igneous rock with fractures or loose rocky soils;
                (B) Rotted tree root channels; or
                (C) Burrows of rodents or large invertebrates.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on December 20, 2013.
                (4) Critical habitat map units. Data layers defining map units were created using digital elevation models, GAP landcover data, salamander observation data, salamander habitat suitability models, and were then mapped using the USA Contiguous Albers Equal Area Conic USGS version projection. The map in this entry, as modified by any accompanying regulatory text, establishes the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at the Service's internet site at http://www.fws.gov/southwest/es/NewMexico/, at http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0005, and at the New Mexico Ecological Services Field Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Unit 1: Western Jemez Mountains, Rio Arriba and Sandoval Counties, New Mexico. Map of Units 1 and 2 follows:
                
                  
                  ER20NO13.000
                
                
                (6) Unit 2: Southeastern Jemez Mountains, Los Alamos and Sandoval Counties, New Mexico. Map of Unit 2 is provided at paragraph (5) of this entry.
                Jollyville Plateau Salamander (Eurycea tonkawae)
                (1) Critical habitat units are depicted for Travis and Williamson Counties, Texas, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Jollyville Plateau salamander consist of six components:
                (i) Surface habitat PCEs.
                (A) Water from the Trinity Aquifer, Northern Segment of the Edwards Aquifer, and local alluvial aquifers. The groundwater is similar to natural aquifer conditions as it discharges from natural spring outlets. Concentrations of water quality constituents and contaminants should be below levels that could exert direct lethal or sublethal effects (such as effects to reproduction, growth, development, or metabolic processes), or indirect effects (such as effects to the Jollyville Plateau salamander's prey base). Hydrologic regimes similar to the historical pattern of the specific sites are present, with at least some surface flow during the year. The water chemistry is similar to natural aquifer conditions, with temperatures from 64.1 to 73.4  °F (17.9 to 23 °C), dissolved oxygen concentrations from 5.6 to 8 mg L−1, and specific water conductance from 550 to 721 µS cm−1.
                (B) Rocky substrate with interstitial spaces. Rocks in the substrate of the salamander's surface aquatic habitat are large enough to provide salamanders with cover, shelter, and foraging habitat (larger than 2.5 in (64 mm)). The substrate and interstitial spaces have minimal sedimentation.
                (C) Aquatic invertebrates for food. The spring environment supports a diverse aquatic invertebrate community that includes crustaceans, insects, and flatworms.
                (D) Subterranean aquifer. Access to the subsurface water table should exist to provide shelter, protection, and space for reproduction. This access can occur in the form of large conduits that carry water to the spring outlet or porous voids between rocks in the streambed that extend down into the water table.
                (ii) Subsurface habitat PCEs.
                (A) Water from the Trinity Aquifer, Northern Segment of the Edwards Aquifer, and local alluvial aquifers. The groundwater is similar to natural aquifer conditions. Concentrations of water quality constituents and contaminants are below levels that could exert direct lethal or sublethal effects (such as effects to reproduction, growth, development, or metabolic processes), or indirect effects (such as effects to the Jollyville Plateau salamander's prey base). Hydrologic regimes similar to the historical pattern of the specific sites are present, with continuous flow. The water chemistry is similar to natural aquifer conditions, including temperature, dissolved oxygen, and specific water conductance.
                (B) Subsurface spaces. Voids between rocks underground are large enough to provide salamanders with cover, shelter, and foraging habitat. These spaces have minimal sedimentation.
                (C) Aquatic invertebrates for food. The habitat supports an aquatic invertebrate community that includes crustaceans, insects, or flatworms.
                (3) Surface critical habitat includes the spring outlets and outflow up to the high water line and 262 ft (80 m) of upstream and downstream habitat, including the dry stream channel during periods of no surface flow. The surface critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) existing within the legal boundaries on the effective date of this rule; however, the subsurface critical habitat may extend below such structures. The subsurface critical habitat includes underground features in a circle with a radius of 984 ft (300 m) around the springs.
                (4) Critical habitat map units. Data layers defining map units were created using a geographic information system (GIS), which included species locations, roads, property boundaries, 2011 aerial photography, and USGS 7.5′ quadrangles. Points were placed on the GIS. We delineated critical habitat unit boundaries by starting with the cave or spring point locations that are occupied by the salamanders. From these cave or springs points, we delineated a 984-ft (300-m) buffer to create the polygons that capture the extent to which we believe the salamander populations exist through underground conduits. The polygons were then simplified to reduce the number of vertices, but still retain the overall shape and extent. Subsequently, polygons that were within 98 ft (30 m) of each other were merged together. Each new merged polygon was then revised to remove extraneous divots or protrusions that resulted from the merge process. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office Internet site (http://www.fws.gov/southwest/es/AustinTexas/), http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0001 and at the Service's Austin Ecological Services Field Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER20AU13.001
                
                (6) Unit 1: Krienke Spring Unit, Williamson County, Texas. Map of Unit 1 follows:
                
                  
                  ER20AU13.002
                
                (7) Unit 2: Brushy Creek Spring Unit, Williamson County, Texas. Map of Unit 2 follows:
                
                  
                  ER20AU13.003
                
                (8) Units 3A, 3B, 3C, 3D, and 3E: Buttercup Creek Units, Williamson and Travis Counties, Texas. Map of Units 3A, 3B, 3C, 3D, and 3E follows:
                
                  
                  ER20AU13.004
                
                (9) Unit 6: Avery Springs Unit, Williamson County, Texas. Map of Unit 6 follows:
                
                  
                  ER20AU13.005
                
                (10) Unit 7: PC Spring Unit, Williamson County, Texas. Map of Unit 7 follows:
                
                  
                  ER20AU13.006
                
                (11) Unit 8: Baker and Audubon Spring Unit, Travis County, Texas, Map of Unit 8 follows:
                
                  
                  ER20AU13.007
                
                (12) Unit 9: Wheless Spring Unit, Travis County, Texas. Map of Units 9 and 10 follows:
                
                  
                  ER20AU13.008
                
                (13) Unit 10: Blizzard R-Bar-B Spring Unit, Travis County, Texas. Map of Units 9 and 10 is provided at paragraph (12) of this entry.
                (14) Unit 11: House Spring Unit, Travis County, Texas. Map of Units 11, 12,and 13 follows:
                
                  
                  ER20AU13.009
                
                (15) Unit 12: Kelly Hollow Spring Unit, Travis County, Texas. Map of Units 11, 12, and 13 is provided at paragraph (14) of this entry.
                (16) Unit 13: MacDonald Well Unit, Travis County, Texas. Map of Units 11, 12, and 13 is provided at paragraph (14) of this entry.
                (17) Unit 14: Kretschmarr Unit, Travis County, Texas. Map of Units 14, 15, 16, 17, 18, 19, 20, and 21 follows:
                
                  
                  ER20AU13.010
                
                (18) Unit 15: Pope and Hiers Spring Unit, Travis County, Texas. Map of Units 14, 15, 16, 17, 18, 19, 20, and 21 is provided at paragraph (17) of this entry.
                (19) Unit 16: Fern Gully Spring Unit, Travis County, Texas. Map of Units 14, 15, 16, 17, 18, 19, 20, and 21 is provided at paragraph (17) of this entry.

                (20) Unit 17: Bull Creek 1 Unit, Travis County, Texas. Map of Units 14, 15, 16, 17, 18, 19, 20, and 21 is provided at paragraph (17) of this entry.
                
                (21) Unit 18: Bull Creek 2 Unit, Travis County, Texas. Map of Units 14, 15, 16, 17, 18, 19, 20, and 21 is provided at paragraph (17) of this entry.
                (22) Unit 19: Bull Creek 3 Unit, Travis County, Texas. Map of Units 14, 15, 16, 17, 18, 19, 20, and 21 is provided at paragraph (17) of this entry.
                (23) Unit 20: Moss Gully Spring Unit, Travis County, Texas. Map of Units 14, 15, 16, 17, 18, 19, 20, and 21 is provided at paragraph (17) of this entry.
                (24) Unit 21: Ivanhoe Spring Unit, Travis County, Texas. Map of Units 14, 15, 16, 17, 18, 19, 20, and 21 is provided at paragraph (17) of this entry.
                (25) Unit 22: Sylvia Spring Area Unit, Williamson and Travis Counties, Texas. Map of Unit 22 follows:
                
                  
                  ER20AU13.011
                
                (26) Unit 24: Long Hog Hollow Unit, Travis County, Texas. Map of Units 24, 25, 26, and 27 follows:
                
                  
                  ER20AU13.012
                
                (27) Unit 25: Tributary 3 Unit, Travis County, Texas. Map of Units 24, 25, 26, and 27 is provided at paragraph (26) of this entry.
                (28) Unit 26: Sierra Spring Unit, Travis County, Texas. Map of Units 24, 25, 26, and 27 is provided at paragraph (26) of this entry.
                (29) Unit 27: Troll Spring Unit, Travis County, Texas. Map of Units 24, 25, 26, and 27 is provided at paragraph (26) of this entry.
                (30) Unit 28: Stillhouse Unit, Travis County, Texas. Map of Units 28, 30, and 31 follows:
                
                  
                  ER20AU13.013
                
                (31) Unit 30: Indian Spring Unit, Travis County, Texas. Map of Units 28, 30, and 31 is provided at paragraph (30) of this entry.
                (32) Unit 31: Spicewood Spring Unit, Travis County, Texas. Map of Units 28, 30, and 31 is provided at paragraph (30) of this entry.
                (33) Unit 32: Balcones District Park Spring Unit, Travis County, Texas. Map of Unit 32 follows:
                
                  
                  ER20AU13.014
                
                Reticulated Flatwoods Salamander (Ambystoma bishopi)
                (1) Critical habitat units are depicted for Calhoun, Holmes, Jackson, Santa Rosa, Walton, and Washington Counties in Florida; and Baker and Miller Counties in Georgia on the maps below. The maps provided are for informational purposes only.

                (2) The primary constituent elements of critical habitat for the reticulated flatwoods salamander are the habitat components that provide:
                
                (i) Breeding habitat. Small (generally less than 1 to 10 ac (less than 0.4 to 4.0 ha)), acidic, depressional standing bodies of freshwater (wetlands) that:
                (A) Are seasonally flooded by rainfall in late fall or early winter and dry in late spring or early summer;
                (B) Are geographically isolated from other water bodies;
                (C) Occur within pine flatwoods-savanna communities;
                (D) Are dominated by grasses and grass-like species in the ground layer and overstories of pond-cypress, blackgum, and slash pine;
                (E) Have a relatively open canopy, necessary to maintain the herbaceous component that serves as cover for flatwoods salamander larvae and their aquatic invertebrate prey; and

                (F) Typically have a burrowing crayfish fauna, but, due to periodic drying, the breeding ponds typically lack large, predatory fish (for example, Lepomis (sunfish), Micropterus (bass), Amia calva (bowfin)).
                (ii) Non-breeding habitat. Upland pine flatwoods-savanna habitat that is open, mesic woodland maintained by frequent fires and that:
                (A) Is within 1,500 ft (457 m) of adjacent and accessible breeding ponds;
                (B) Contains crayfish burrows or other underground habitat that the flatwoods salamander depends upon for food, shelter, and protection from the elements and predation;
                (C) Has an organic hardpan in the soil profile, which inhibits subsurface water penetration and typically results in moist soils with water often at or near the surface under normal conditions; and
                (D) Often has wiregrasses as the dominant grasses in the abundant herbaceous ground cover, which supports the rich herbivorous invertebrates that serve as a food source for the reticulated flatwoods salamander.
                (iii) Dispersal habitat. Upland habitat areas between nonbreeding and breeding habitat that allows for salamander movement between such sites and that is characterized by:
                (A) A mix of vegetation types representing a transition between wetland and upland vegetation (ecotone);
                (B) An open canopy and abundant native herbaceous species;
                (C) Moist soils as described in paragraph (2)(ii); and
                (D) Subsurface structure, such as deep litter cover or burrows that provide shelter for salamanders during seasonal movements.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 7.5′ quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map of critical habitat for the reticulated flatwoods salamander follows:
                
                  
                  ER10FE09.006
                
                (6) Reticulated flatwood salamander—Calhoun, Holmes, Jackson, Santa Rosa, Walton and Washington Counties, Florida.
                (i) Unit RFS-1—Santa Rosa County, Florida. From USGS 1:24,000 scale quadrangle map Garcon Point, Florida.

                (A) Land bounded by the following UTM Zone 16N, North American Datum of 1983 (NAD83) coordinates, (E, N): 492983.94, 3372029.94; 493099.21, 3373387.45; 493154.87, 3373453.03; 493198.40, 3373490.44; 493271.61, 3373535.60; 493351.98, 3373566.25; 493436.67, 3373581.30; 493522.69, 3373580.20; 493551.12, 3373576.25; 493606.97, 3373563.02; 493686.54, 3373530.34; 493735.56, 3373500.50; 493801.14, 3373444.83; 493838.55, 3373401.30; 493870.20, 3373353.43; 493905.84, 3373275.14; 493921.15, 3373219.82; 493930.85, 3373134.35; 493928.32, 3373077.01; 493918.62, 3373020.45; 493901.91, 3372965.54; 492974.90, 3370886.40; 492965.68, 3370859.21; 492954.77, 3370832.65; 492942.22, 3370806.83; 492928.07, 3370781.84; 492912.38, 3370757.80; 492895.22, 3370734.79; 492876.64, 3370712.90; 492856.72, 3370692.22; 492835.54, 3370672.83; 492813.19, 3370654.81; 492789.75, 3370638.23; 492765.32, 3370623.16; 492739.98, 3370609.64; 492713.85, 3370597.75; 492687.03, 3370587.52; 492659.61, 3370578.99; 492631.71, 3370572.21; 492603.45, 3370567.18; 492574.92, 3370563.95; 492546.24, 3370562.51; 492517.54, 3370562.87; 492488.91, 3370565.04; 492460.47, 3370568.99; 492432.34, 3370574.73; 492404.62, 3370582.22; 492377.43, 3370591.44; 492350.87, 3370602.35; 492320.06, 3370618.11; 492291.54, 3370614.88; 492262.86, 3370613.44; 492234.15, 3370613.80; 492205.52, 3370615.97; 492177.09, 3370619.93; 492148.96, 3370625.66; 492121.24, 3370633.16; 492094.05, 3370642.37; 492067.49, 3370653.28; 492041.67, 3370665.83; 492016.69, 3370679.98; 491992.64, 3370695.67; 491969.63, 3370712.84; 491947.74, 3370731.42; 491927.07, 3370751.34; 491907.68, 3370772.52; 491889.66, 3370794.87; 491873.08, 3370818.31; 491858.01, 3370842.75; 491850.37, 3370857.07; 491865.61, 3370901.72; 491918.43, 3370965.16; 491965.55, 3371021.75; 492011.53, 3371083.74; 492053.38, 3371140.16; 492103.93, 3371212.08; 492141.72, 3371264.53; 492176.37, 3371309.64; 492207.14, 3371351.35; 492243.74, 3371397.83; 492283.27, 3371453.23; 492331.51, 3371520.83; 493069.37, 3373338.43; 493099.21, 3373387.45.
                (B) Note: Map depicting Unit RFS-1 is provided at paragraph (6)(v)(B) of this entry.
                (ii) Unit RFS-2, Subunit A—Santa Rosa County, Florida. From USGS 1:24,000 scale quadrangle map Harold, Florida.
                (A) Land bounded by the following UTM Zone 16N, North American Datum of 1983 (NAD83) coordinates, (E, N): 501542.20, 3392876.13; 501578.50, 3392420.55; 501549.82, 3392419.17; 501521.11, 3392419.59; 501492.49, 3392421.82; 501464.06, 3392425.84; 501435.94, 392431.63; 501408.24, 3392439.18; 501381.07, 3392448.45; 501354.53, 3392459.42; 501328.74, 3392472.02; 501303.78, 3392486.22; 501279.77, 3392501.96; 501256.80, 392519.18; 501234.95, 3392537.80; 501214.31, 3392557.76; 501194.97, 3392578.98; 501176.99, 3392601.37; 501160.46, 3392624.84; 501145.44, 3392649.31; 501131.98, 392674.67; 501120.14, 3392700.83; 501109.96, 3392727.67; 501101.49, 3392755.11; 501094.76, 3392783.02; 501089.80, 3392811.30; 501086.62, 3392839.83; 501085.24, 392868.51; 501085.25, 3392868.93; 501085.66, 3392897.21; 501086.27, 3392904.98; 501087.89, 3392925.84; 501091.91, 3392954.27; 501097.70, 3392982.39; 501105.25, 393010.09; 501114.52, 3393037.26; 501125.49, 3393063.80; 501138.09, 3393089.59; 501152.29, 3393114.54; 501168.03, 3393138.56; 501185.25, 3393161.53; 501203.87, 393183.38; 501223.83, 3393204.02; 501245.05, 3393223.36; 501267.44, 3393241.33; 501290.91, 3393257.87; 501315.38, 3393272.89; 501340.74, 3393286.35; 501366.90, 393298.19; 501393.74, 3393308.36; 501421.18, 3393316.83; 501449.09, 3393323.56; 501477.37, 3393328.53; 501505.90, 3393331.70; 501534.58, 3393333.08; 501563.29, 393332.66; 501584.95, 3393330.98; 501591.91, 3393330.44; 501613.98, 3393327.32; 501620.34, 3393326.42; 501648.46, 3393320.62; 501676.16, 3393313.07; 501703.33, 393303.80; 501729.87, 3393292.84; 501755.66, 3393280.23; 501780.61, 3393266.03; 501804.63, 3393250.29; 501827.60, 3393233.08; 501849.45, 3393214.45; 501870.09, 393194.49; 501889.43, 3393173.27; 501907.41, 3393150.89; 501923.94, 3393127.41; 501938.96, 3393102.95; 501952.42, 3393077.59; 501964.26, 3393051.43; 501974.44, 393024.58; 501982.91, 3392997.15; 501989.64, 3392969.24; 501994.60, 3392940.96; 501997.78, 3392912.43; 501999.16, 3392883.75; 501998.73, 3392855.04; 501996.51, 392826.42; 501992.49, 3392797.99; 501986.70, 3392769.87; 501979.15, 3392742.17; 501969.87, 3392715.00; 501958.91, 3392688.46; 501946.31, 3392662.66; 501932.11, 392637.71; 501916.37, 3392613.70; 501899.15, 3392590.72; 501880.52, 3392568.87; 501860.56, 3392548.24; 501839.35, 3392528.89; 501816.96, 3392510.92; 501793.48, 392494.39; 501769.02, 3392479.36; 501743.66, 3392465.90; 501717.50, 3392454.06; 501690.66, 3392443.89; 501663.22, 3392435.42; 501635.31, 3392428.69; 501607.03, 3392423.73; 501578.50, 3392420.55.
                (B) Note: Map depicting Unit RFS-2, Subunit A is provided at paragraph (6)(v)(B) of this entry.
                (iii) Unit RFS-2, Subunit B—Santa Rosa County, Florida. From USGS 1:24,000 scale quadrangle map Floridale, Florida.

                (A) Land bounded by the following UTM Zone 16N NAD83 coordinates, (E, N): 518978.93, 3390847.46; 519015.23, 3390391.88; 518986.55, 3390390.50; 518957.84, 3390390.92; 518929.22, 3390393.14; 518900.79, 3390397.16; 518872.67, 390402.96; 518844.97, 3390410.51; 518817.80, 3390419.78; 518791.26, 3390430.74; 518765.46, 3390443.35; 518740.51, 3390457.55; 518716.50, 3390473.29; 518693.52, 3390490.50; 518671.67, 3390509.13; 518651.04, 3390529.09; 518631.69, 3390550.31; 518613.72, 3390572.70; 518597.19, 3390596.17; 518582.16, 3390620.64; 518568.70, 3390646.00; 518556.86, 3390672.15; 518546.69, 3390699.00; 518538.22, 3390726.43; 518531.49, 3390754.34; 518526.53, 3390782.62; 518523.35, 3390811.16; 518521.97, 3390839.83; 518522.39, 3390868.54; 518524.62, 3390897.17; 518528.63, 3390925.59; 518534.43, 3390953.71; 518541.98, 3390981.41; 518551.25, 3391008.59; 518562.21, 3391035.12; 518574.82, 3391060.92; 518589.02, 3391085.87; 518604.76, 3391109.88; 518621.98, 3391132.86; 518640.60, 3391154.71; 518660.56, 3391175.35; 518681.78, 3391194.69; 518704.17, 3391212.66; 518727.64, 3391229.19; 518752.11, 3391244.22; 518777.47, 3391257.68; 518803.62, 3391269.52; 518830.47, 3391279.69; 518857.91, 3391288.16; 518885.82, 3391294.89; 518914.10, 3391299.86; 518942.63, 3391303.03; 518971.31, 3391304.41; 519000.02, 3391303.99; 519028.64, 3391301.77; 519057.07, 3391297.75; 519085.19, 3391291.95; 519112.89, 3391284.40; 519140.06, 3391275.13; 519166.60, 3391264.17; 519192.39, 3391251.56; 519217.35, 3391237.36; 519241.36, 3391221.62; 519264.33, 3391204.41; 519286.18, 3391185.78; 519306.82, 3391165.82; 519326.16, 3391144.60; 519344.14, 3391122.21; 519360.67, 3391098.74; 519375.69, 3391074.28; 519389.16, 3391048.92; 519401.00, 3391022.77; 519410.33, 3390998.13; 519411.17, 3390995.92; 519419.64, 3390968.48; 519426.37, 3390940.57; 519431.34, 3390912.29; 519434.51, 3390883.76; 519435.89, 3390855.08; 519435.47, 3390826.37; 519433.25, 3390797.7493; 519429.2274, 3390769.3210; 519423.4325, 3390741.2012; 519415.8831, 3390713.50; 519406.61, 3390686.33; 519395.65, 3390659.79; 519383.04, 3390634.00; 519368.84, 3390609.04; 519353.10, 3390585.03; 519335.89, 3390562.06; 519317.26, 3390540.21; 519297.30, 3390519.57; 519276.08, 3390500.23; 519253.69, 3390482.25; 519230.22, 3390465.72; 519205.75, 3390450.70; 519180.39, 3390437.24; 519154.24, 3390425.40; 519127.39, 3390415.22; 519099.96, 3390406.75; 519072.05, 3390400.02; 519043.77, 3390395.06; 519025.17, 3390392.99; 519015.23, 3390391.88.
                (B) Note: Map depicting Unit RFS-2, Subunit B is provided at paragraph (6)(v)(B) of this entry.
                (iv) Unit RFS-3, Subunit A—Santa Rosa County, Florida. From USGS 1:24,000 scale quadrangle map Holley, Florida.
                (A) Land bounded by the following UTM Zone 16N NAD83 coordinates, (E, N): 503177.78, 3363967.21; 503665.03, 3364056.93; 503673.05, 3364029.36; 503679.32, 3364001.35; 503683.82, 3363972.99; 503686.53, 3363944.41; 503687.44, 3363915.71; 503694.98, 3363896.36; 503703.23, 3363884.01; 503713.36, 3363875.67; 503720.87, 3363866.60; 503726.39, 3363857.48; 503733.34, 3363843.78; 503741.25, 3363818.20; 503752.72, 3363782.15; 503757.95, 3363757.83; 503766.30, 3363741.51; 503653.07, 3363742.06; 503644.01, 3363721.11; 503630.98, 3363695.52; 503615.44, 3363669.75; 503614.55, 3363724.18; 503603.43, 3363777.35; 503601.27, 3363799.83; 503594.64, 3363834.69; 503563.00, 3363831.09; 503563.97, 3363824.67; 503558.81, 3363820.93; 503559.46, 3363811.37; 503555.68, 3363800.73; 503543.49, 3363787.96; 503527.75, 3363771.89; 503514.02, 3363772.76; 503464.40, 3363773.57; 503448.85, 3363749.85; 503448.44, 3363558.27; 503320.62, 3363559.79; 503273.43, 3363560.71; 503273.49, 3363572.75; 503279.14, 3363573.95; 503279.03, 3363592.72; 503284.42, 3363598.55; 503277.70, 3363622.86; 503272.12, 3363658.96; 503257.00, 3363659.53; 503220.26, 3363657.70; 503211.46, 3363656.94; 503211.34, 3363632.86; 503198.99, 3363600.69; 503189.65, 3363605.42; 503175.37, 3363661.31; 503174.55, 3363690.00; 503175.30, 3363735.30; 503170.12, 3363757.64; 503161.91, 3363768.67; 503127.37, 3363773.12; 503100.70, 3363791.93; 503033.44, 3363790.29; 502978.97, 3363827.84; 502954.55, 3363827.72; 502938.01, 3363827.31; 502928.95, 3363818.51; 502929.56, 3363685.06; 502929.74, 3363569.45; 502821.80, 3363570.13; 502821.27, 3363591.92; 502814.36, 3363603.64; 502789.75, 3363608.33; 502751.22, 3363613.34; 502704.61, 3363624.01; 502670.48, 3363639.13; 502640.35, 3363788.37; 502630.38, 3363844.28; 502624.76, 3363884.45; 502620.15, 3363937.85; 502612.79, 3363995.15; 502605.87, 3364010.90; 502632.10, 3364030.43; 502667.63, 3364049.11; 502682.24, 3364047.48; 502713.23, 3364052.86; 502771.52, 3364051.63; 502794.68, 3364052.20; 502805.45, 3364083.69; 502816.85, 3364110.04; 502829.87, 3364135.63; 502844.48, 3364160.34; 502860.61, 3364184.09; 502878.20, 3364206.79; 502897.18, 3364228.33; 502917.48, 3364248.63; 502939.01, 3364267.63; 502961.69, 3364285.23; 502985.43, 3364301.38; 503010.14, 3364316.00; 503035.71, 3364329.04; 503062.06, 3364340.45; 503089.07, 3364350.18; 503116.64, 3364358.20; 503144.65, 3364364.47; 503173.01, 3364368.97; 503201.59, 3364371.69; 503230.29, 3364372.60; 503258.99, 3364371.70; 503287.57, 3364369.01; 503315.93, 3364364.53; 503343.95, 3364358.27; 503371.52, 3364350.27; 503398.54, 3364340.55; 503424.89, 3364329.16; 503450.47, 3364316.13; 503475.19, 3364301.52; 503498.94, 3364285.39; 503521.63, 3364267.80; 503543.18, 3364248.82; 503563.48, 3364228.53; 503582.48, 3364207.00; 503600.08, 3364184.32; 503616.23, 3364160.57; 503630.85, 3364135.87; 503643.89, 3364110.29; 503655.30, 3364083.94; 503665.03, 3364056.93.
                (B) Note: Map depicting Unit RFS-3, Subunit A is provided at paragraph (6)(v)(B) of this entry.
                (v) Unit RFS-3, Subunit B—Santa Rosa County, Florida. From USGS 1:24,000 scale quadrangle map Holley, Florida.
                (A) Land bounded by the following UTM Zone 16N NAD83 coordinates, (E, N): 507814.78, 3364090.74; 508038.93, 3364260.63; 508159.63, 3364258.28; 508158.08, 3364132.67; 508156.37, 3364018.27; 508155.42, 3363957.25; 508106.06, 3363958.06; 508068.35, 3363958.68; 508035.07, 3363959.24; 507887.21, 3363961.45; 507885.38, 3363855.42; 507685.15, 3363855.35; 507684.90, 3363837.37; 507612.21, 3363836.12; 507612.77, 3363907.73; 507612.90, 3363927.61; 507638.84, 3363928.05; 507638.99, 3363940.21; 507583.59, 3364018.73; 507491.86, 3364016.60; 507493.27, 3364096.55; 507471.91, 3364096.05; 507455.12, 3364095.65; 507457.47, 3364243.92; 507529.64, 3364243.19; 507566.34, 3364270.07; 507830.20, 3364271.25; 507890.35, 3364271.37; 507890.09, 3364262.80; 507967.94, 3364261.67; 508038.93, 3364260.63.
                (B) Note: Map of Units RFS-1, RFS-2, and RFS-3 follows:
                
                  
                  ER10FE09.007
                
                (vi) Unit RFS-6, Subunit A—Walton County, Florida. From USGS 1:24,000 scale quadrangle map Bruce, Florida.

                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 601647.75, 3373576.77; 601493.33, 3374109.03; 601522.04, 3374108.60; 601550.67, 3374106.38; 601579.10, 3374102.36; 601607.23, 3374096.56; 601634.93, 3374089.01; 601662.11, 3374079.74; 601688.65, 3374068.77; 601714.44, 3374056.17; 601739.40, 3374041.96; 601763.41, 3374026.22; 601786.39, 3374009.00; 601808.25, 3373990.37; 601828.89, 3373970.41; 601848.23, 3373949.19; 601866.21, 3373926.80; 601882.74, 3373903.32; 601897.76, 3373878.85; 601911.23, 3373853.49; 601923.07, 3373827.33; 601933.24, 3373800.48; 601941.71, 3373773.04; 601948.44, 3373745.13; 601953.40, 3373716.84; 601956.58, 3373688.31; 601957.96, 3373659.62; 601957.54, 3373630.91; 601955.31, 3373602.29; 601951.29, 3373573.85; 601945.50, 3373545.73; 601937.95, 3373518.03; 601932.81, 3373498.30; 602077.97, 3373412.75; 602148.71, 3373370.38; 602189.04, 3373346.29; 602226.02, 3373324.08; 602242.81, 3373314.59; 602251.57, 3373308.87; 602249.73, 3373302.87; 602248.52, 3373298.22; 602244.07, 3373290.84; 602232.30, 3373285.25; 602226.49, 3373279.16; 602219.36, 3373273.03; 602212.40, 3373260.30; 602203.50, 3373245.54; 602189.89, 3373207.54; 602185.07, 3373188.25; 602182.00, 3373178.92; 602174.92, 3373170.82; 602167.16, 3373163.35; 602161.52, 3373150.66; 602159.44, 3373128.14; 602152.20, 3373073.77; 602147.72, 3373041.28; 602068.26, 3373014.83; 602046.87, 3372996.45; 602018.93, 3372975.27; 601977.95, 3372972.42; 601920.70, 3372984.20; 601893.12, 3373001.35; 601867.36, 3373025.15; 601844.26, 3373048.36; 601816.50, 3373072.78; 601799.99, 3373071.04; 601789.68, 3373059.55; 601764.95, 3373042.41; 601751.13, 3373012.99; 601725.10, 3372994.49; 601700.34, 3373005.10; 601680.55, 3373028.40; 601659.92, 3373058.94; 601630.17, 3373083.30; 601595.72, 3373083.76; 601568.63, 3373081.76; 601562.85, 3373153.48; 601546.32, 3373152.40; 601512.87, 3373139.67; 601482.57, 3373133.62; 601457.54, 3373128.37; 601443.06, 3373124.70; 601441.20, 3373198.67; 601422.79, 3373201.67; 601394.66, 3373207.46; 601366.96, 3373215.01; 601339.78, 3373224.29; 601313.25, 3373235.25; 601287.45, 3373247.86; 601262.49, 3373262.06; 601238.48, 3373277.81; 601215.50, 3373295.02; 601193.65, 3373313.65; 601173.01, 3373333.62; 601153.66, 3373354.84; 601135.69, 3373377.23; 601119.15, 3373400.70; 601104.13, 3373425.17; 601090.67, 3373450.54; 601078.83, 3373476.70; 601068.65, 3373503.55; 601060.18, 3373530.98; 601053.45, 3373558.90; 601048.49, 3373587.18; 601045.31, 3373615.72; 601043.93, 3373644.40; 601044.35, 3373673.11; 601046.58, 3373701.74; 601050.60, 3373730.17; 601056.39, 3373758.30; 601063.95, 3373786.00; 601073.22, 3373813.17; 601084.18, 3373839.71; 601096.79, 3373865.51; 601111.00, 3373890.47; 601126.74, 3373914.48; 601143.96, 3373937.46; 601162.58, 3373959.31; 601182.55, 3373979.95; 601203.77, 3373999.30; 601226.16, 3374017.27; 601249.64, 3374033.81; 601274.11, 3374048.83; 601299.47, 3374062.29; 601325.63, 3374074.13; 601352.48, 3374084.31; 601379.92, 3374092.78; 601407.83, 3374099.51; 601436.11, 3374104.47; 601464.65, 3374107.65; 601493.33, 3374109.03.
                (B) Note: Map depicting Unit RFS-6, Subunit A is provided at paragraph (6)(ix)(B) of this entry.
                (vii) Unit RFS-6, Subunit B—Washington County, Florida. From USGS 1:24,000 scale quadrangle map Bruce, Florida.
                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 607444.16, 3365585.74; 607435.59, 3366042.75; 607464.30, 3366042.38; 607492.93, 3366040.22; 607521.37, 3366036.26; 607549.51, 3366030.52; 607577.23, 3366023.03; 607604.42, 3366013.81; 607630.98, 3366002.90; 607656.81, 3365990.35; 607681.79, 3365976.20; 607705.84, 3365960.50; 607728.86, 3365943.33; 607750.75, 3365924.75; 607771.43, 3365904.83; 607790.82, 3365883.65; 607808.84, 3365861.30; 607825.42, 3365837.85; 607840.50, 3365813.42; 607854.02, 3365788.08; 607865.91, 3365761.94; 607876.14, 3365735.11; 607884.67, 3365707.70; 607891.46, 3365679.79; 607896.48, 3365651.52; 607899.72, 3365622.99; 607901.16, 3365594.31; 607900.79, 3365565.60; 607898.63, 3365536.97; 607894.67, 3365508.53; 607888.93, 3365480.39; 607881.44, 3365452.67; 607872.22, 3365425.48; 607861.31, 3365398.91; 607848.76, 3365373.09; 607834.61, 3365348.10; 607818.91, 3365324.06; 607801.74, 3365301.04; 607783.16, 3365279.15; 607763.24, 3365258.47; 607742.06, 3365239.08; 607719.71, 3365221.06; 607696.26, 3365204.48; 607671.83, 3365189.40; 607646.49, 3365175.88; 607620.36, 3365163.99; 607593.53, 3365153.76; 607566.11, 3365145.23; 607538.21, 3365138.44; 607509.93, 3365133.42; 607481.40, 3365130.18; 607452.72, 3365128.74; 607424.01, 3365129.11; 607395.38, 3365131.27; 607366.94, 3365135.23; 607338.80, 3365140.97; 607311.08, 3365148.46; 607283.89, 3365157.68; 607257.33, 3365168.59; 607231.50, 3365181.14; 607206.52, 3365195.29; 607182.47, 3365210.99; 607159.45, 3365228.16; 607137.56, 3365246.74; 607116.88, 3365266.66; 607097.49, 3365287.84; 607079.47, 3365310.19; 607062.89, 3365333.64; 607047.81, 3365358.07; 607034.30, 3365383.41; 607022.40, 3365409.54; 607012.17, 3365436.37; 607003.64, 3365463.79; 606996.85, 3365491.69; 606991.83, 3365519.97; 606988.59, 3365548.50; 606987.15, 3365577.18; 606987.52, 3365605.89; 606989.68, 3365634.52; 606993.64, 3365662.96; 606999.38, 3365691.10; 607006.87, 3365718.82; 607016.09, 3365746.01; 607027.00, 3365772.57; 607039.55, 3365798.40; 607053.70, 3365823.38; 607069.40, 3365847.43; 607086.57, 3365870.45; 607105.15, 3365892.34; 607125.07, 3365913.02; 607146.25, 3365932.41; 607168.60, 3365950.43; 607192.05, 3365967.01; 607216.48, 3365982.09; 607241.82, 3365995.60; 607267.95, 3366007.50; 607294.78, 3366017.73; 607322.20, 3366026.26; 607350.10, 3366033.05; 607378.38, 3366038.07; 607406.91, 3366041.31; 607435.59, 3366042.75.
                (B) Note: Map depicting Unit RFS-6, Subunit B is provided at paragraph (6)(ix)(B) of this entry.
                (viii) Unit RFS-7, Subunit A—Holmes County, Florida. From USGS 1:24,000 scale quadrangle map Bonifay, Florida.

                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 630429.91, 3415116.39; 630422.24, 3415573.43; 630450.95, 3415573.01; 630479.58, 3415570.79; 630508.01, 3415566.77; 630536.14, 3415560.98; 630563.84, 3415553.43; 630591.02, 3415544.16; 630617.56, 3415533.20; 630643.36, 3415520.59; 630668.32, 3415506.39; 630692.34, 3415490.65; 630715.32, 3415473.44; 630737.18, 3415454.81; 630757.82, 3415434.85; 630777.17, 3415413.63; 630795.15, 3415391.24; 630811.68, 3415367.76; 630826.71, 3415343.29; 630840.18, 3415317.93; 630852.02, 3415291.77; 630862.20, 3415264.92; 630870.67, 3415237.48; 630877.41, 3415209.57; 630882.38, 3415181.28; 630885.56, 3415152.74; 630886.94, 3415124.06; 630886.52, 3415095.35; 630884.30, 3415066.72; 630880.28, 3415038.28; 630874.49, 3415010.16; 630866.94, 3414982.45; 630857.67, 3414955.27; 630846.71, 3414928.73; 630834.11, 3414902.93; 630819.91, 3414877.97; 630804.17, 3414853.95; 630786.95, 3414830.97; 630768.32, 3414809.11; 630748.36, 3414788.47; 630727.15, 3414769.12; 630704.75, 3414751.14; 630681.28, 3414734.60; 630656.81, 3414719.57; 630631.45, 3414706.11; 630605.29, 3414694.26; 630578.44, 3414684.08; 630551.00, 3414675.61; 630523.09, 3414668.88; 630494.81, 3414663.91; 630466.27, 3414660.73; 630437.59, 3414659.34; 630408.87, 3414659.76; 630380.24, 3414661.99; 630351.81, 3414666.00; 630323.69, 3414671.79; 630295.98, 3414679.34; 630268.80, 3414688.61; 630242.26, 3414699.58; 630216.46, 3414712.18; 630191.50, 3414726.38; 630167.49, 3414742.12; 630144.51, 3414759.34; 630122.65, 3414777.97; 630102.01, 3414797.93; 630082.66, 3414819.15; 630064.68, 3414841.54; 630048.14, 3414865.01; 630033.11, 3414889.48; 630019.65, 3414914.85; 630007.80, 3414941.01; 629997.63, 3414967.86; 629989.15, 3414995.29; 629982.42, 3415023.21; 629977.45, 3415051.49; 629974.27, 3415080.03; 629972.89, 3415108.72; 629973.31, 3415137.43; 629975.53, 3415166.06; 629979.54, 3415194.49; 629985.34, 3415222.62; 629992.88, 3415250.32; 630002.16, 3415277.50; 630013.12, 3415304.04; 630025.72, 3415329.85; 630039.92, 3415354.81; 630055.66, 3415378.82; 630072.88, 3415401.81; 630091.50, 3415423.66; 630111.46, 3415444.31; 630132.68, 3415463.65; 630155.07, 3415481.63; 630178.55, 3415498.17; 630203.02, 3415513.20; 630228.38, 3415526.67; 630254.54, 3415538.51; 630281.39, 3415548.69; 630308.82, 3415557.16; 630336.74, 3415563.90; 630365.02, 3415568.87; 630393.56, 3415572.05; 630422.24, 3415573.43.
                (B) Note: Map depicting Unit RFS-7, Subunit A is provided at paragraph (6)(ix)(B) of this entry.
                (ix) Unit RFS-7, Subunit B—Washington County, Florida. From USGS 1:24,000 quadrangle map Millers Ferry, Florida.
                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 618603.41, 3387429.45; 618699.68, 3387966.18; 618708.26, 3387969.49; 618723.71, 3387970.50; 618726.33, 3387965.00; 618725.78, 3387937.80; 618728.76, 3387918.09; 618732.40, 3387896.55; 618738.22, 3387886.81; 618755.97, 3387870.57; 618776.73, 3387857.50; 618803.06, 3387844.57; 618839.32, 3387830.66; 618872.53, 3387815.43; 618904.43, 3387802.63; 618918.85, 3387795.58; 618926.43, 3387789.59; 618930.96, 3387781.67; 618931.79, 3387748.94; 618930.13, 3387716.76; 618932.43, 3387674.79; 618932.53, 3387646.37; 618934.03, 3387611.79; 618948.87, 3387588.07; 618962.97, 3387569.26; 618980.28, 3387545.60; 618995.92, 3387515.09; 619007.01, 3387492.50; 619018.24, 3387464.98; 619025.65, 3387441.06; 619035.64, 3387413.50; 619042.95, 3387393.91; 619052.14, 3387373.13; 619059.11, 3387348.17; 619055.09, 3387319.74; 619049.30, 3387291.61; 619041.75, 3387263.91; 619032.48, 3387236.73; 619021.51, 3387210.19; 619008.91, 3387184.39; 618994.70, 3387159.43; 618978.96, 3387135.42; 618961.74, 3387112.44; 618943.12, 3387090.58; 618923.15, 3387069.94; 618901.93, 3387050.59; 618879.54, 3387032.62; 618856.06, 3387016.08; 618831.60, 3387001.05; 618806.23, 3386987.59; 618780.07, 3386975.75; 618753.22, 3386965.57; 618725.78, 3386957.10; 618697.87, 3386950.37; 618669.59, 3386945.41; 618641.05, 3386942.23; 618612.37, 3386940.85; 618583.65, 3386941.27; 618555.02, 3386943.49; 618526.59, 3386947.51; 618498.47, 3386953.31; 618470.76, 3386960.86; 618443.59, 3386970.13; 618417.05, 3386981.10; 618391.25, 3386993.70; 618366.29, 3387007.91; 618342.28, 3387023.65; 618319.30, 3387040.87; 618297.44, 3387059.49; 618276.80, 3387079.46; 618257.46, 3387100.68; 618239.48, 3387123.07; 618222.95, 3387146.55; 618207.92, 3387171.02; 618194.46, 3387196.38; 618182.61, 3387222.54; 618172.44, 3387249.39; 618163.97, 3387276.83; 618157.24, 3387304.75; 618152.27, 3387333.03; 618149.09, 3387361.57; 618147.71, 3387390.25; 618148.13, 3387418.97; 618150.36, 3387447.59; 618154.38, 3387476.03; 618160.17, 3387504.15; 618167.72, 3387531.86; 618177.00, 3387559.03; 618187.96, 3387585.58; 618200.57, 3387611.37; 618214.77, 3387636.33; 618230.51, 3387660.35; 618247.73, 3387683.33; 618266.36, 3387705.18; 618286.32, 3387725.82; 618307.54, 3387745.17; 618329.93, 3387763.15; 618353.41, 3387779.68; 618377.88, 3387794.71; 618403.24, 3387808.17; 618429.40, 3387820.02; 618456.25, 3387830.19; 618483.69, 3387838.66; 618511.60, 3387845.39; 618552.33, 3387867.90; 618598.24, 3387912.94; 618635.11, 3387948.48; 618647.90, 3387956.84; 618666.90, 3387964.74; 618689.14, 3387966.53; 618699.68, 3387966.18.
                (B) Note: Map of Units RFS-6 and RFS-7 follows:
                
                  
                  ER10FE09.008
                
                (x) Unit RFS-8, Subunit A—Jackson County, Florida. From USGS 1:24,000 quadrangle map Cottondale West, Florida.

                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 652825.49, 3407068.83; 652825.48, 3407068.83; 653303.68, 3406605.29; 653038.02, 3406583.61; 653039.18, 3406691.92; 653028.57, 3406721.18; 653006.55, 3406734.40; 652986.39, 3406751.60; 652981.54, 3406786.91; 652980.43, 3406830.19; 652979.67, 3406859.70; 652965.63, 3406869.19; 652941.78, 3406876.45; 652916.11, 3406877.76; 652884.59, 3406876.95; 652859.18, 3406868.42; 652831.89, 3406855.91; 652800.52, 3406849.20; 652767.02, 3406848.34; 652747.17, 3406853.74; 652732.87, 3406873.06; 652724.33, 3406898.44; 652743.83, 3406906.81; 652763.39, 3406913.22; 652758.74, 3406940.66; 652753.99, 3406972.04; 652760.86, 3407011.59; 652764.09, 3407039.23; 652761.57, 3407060.82; 652749.49, 3407070.36; 652725.65, 3407077.62; 652709.68, 3407085.09; 652701.20, 3407108.49; 652698.57, 3407134.02; 652696.09, 3407153.64; 652674.12, 3407164.89; 652656.23, 3407170.34; 652642.04, 3407185.72; 652620.14, 3407175.05; 652594.55, 3407165.80; 652583.46, 3407159.57; 652578.33, 3407152.82; 652573.28, 3407143.44; 652569.58, 3407132.77; 652565.24, 3407121.42; 652555.67, 3407107.29; 652545.45, 3407092.48; 652535.85, 3407079.68; 652526.16, 3407070.17; 652517.58, 3407069.29; 652507.43, 3407077.62; 652495.88, 3407089.23; 652486.90, 3407103.54; 652483.22, 3407117.99; 652480.80, 3407135.12; 652478.24, 3407157.53; 652480.37, 3407177.42; 652480.51, 3407197.92; 652475.78, 3407201.76; 652465.72, 3407206.79; 652458.25, 3407213.87; 652449.33, 3407226.21; 652438.05, 3407227.24; 652428.85, 3407224.36; 652417.75, 3407218.12; 652411.37, 3407208.70; 652407.64, 3407199.35; 652404.20, 3407178.77; 652402.01, 3407160.86; 652397.94, 3407138.94; 652395.00, 3407124.32; 652386.76, 3407110.23; 652373.71, 3407102.62; 652360.44, 3407103.60; 652343.53, 3407117.72; 652333.43, 3407124.07; 652322.15, 3407125.10; 652314.14, 3407127.54; 652305.95, 3407137.25; 652296.58, 3407140.97; 652287.20, 3407145.36; 652274.56, 3407147.68; 652268.06, 3407142.89; 652261.53, 3407139.41; 652255.03, 3407134.62; 652248.60, 3407127.18; 652243.50, 3407119.78; 652238.44, 3407110.39; 652237.44, 3407097.81; 652241.12, 3407083.36; 652242.82, 3407068.86; 652245.24, 3407051.73; 652244.24, 3407039.14; 652236.01, 3407024.39; 652221.05, 3407014.09; 652203.25, 3407010.99; 652190.56, 3407015.29; 652182.47, 3407021.03; 652175.50, 3407034.74; 652172.53, 3407047.22; 652173.53, 3407059.81; 652170.75, 3407065.03; 652164.64, 3407070.82; 652155.26, 3407075.21; 652145.32, 3407075.61; 652133.44, 3407073.99; 652119.02, 3407068.33; 652106.60, 3407062.06; 652100.97, 3407049.36; 652097.32, 3407036.70; 652077.38, 3407039.50; 652052.56, 3407052.08; 652042.52, 3407056.45; 652034.12, 3407074.09; 652048.98, 3407088.35; 652061.11, 3407105.85; 652085.32, 3407117.05; 652106.16, 3407130.80; 652105.19, 3407142.68; 652106.02, 3407161.87; 652112.91, 3407177.25; 652135.31, 3407181.79; 652182.83, 3407187.64; 652215.86, 3407190.47; 652257.41, 3407196.82; 652295.04, 3407201.09; 652314.35, 3407205.65; 652308.49, 3407218.63; 652292.89, 3407233.43; 652266.52, 3407254.57; 652238.70, 3407280.96; 652220.19, 3407305.61; 652212.44, 3407323.92; 652210.01, 3407341.05; 652209.77, 3407350.30; 652210.11, 3407362.87; 652213.26, 3407375.54; 652299.80, 3407383.66; 652374.80, 3407395.52; 652472.45, 3407408.60; 652594.12, 3407426.43; 652663.66, 3407439.95; 652719.80, 3407445.35; 652756.73, 3407450.93; 652822.76, 3407457.91; 652861.06, 3407462.20; 652917.52, 3407467.64; 652905.20, 3407362.30; 652901.54, 3407298.74; 652968.31, 3407276.65; 653003.40, 3407251.11; 653001.57, 3407219.33; 652994.98, 3407166.27; 653006.18, 3407142.76; 653022.74, 3407116.74; 653023.96, 3407069.17; 653009.23, 3407023.84; 653002.04, 3406994.56; 653028.78, 3406984.67; 653046.56, 3407014.22; 653069.77, 3407038.61; 653101.19, 3407052.64; 653145.98, 3407061.72; 653188.39, 3407060.16; 653209.09, 3407079.20; 653227.21, 3407095.54; 653233.05, 3407074.53; 653231.22, 3407042.75; 653237.12, 3407019.10; 653258.77, 3407001.15; 653290.87, 3406988.75; 653294.33, 3406957.10; 653292.43, 3406927.97; 653290.39, 3406904.11; 653290.87, 3406885.61; 653306.88, 3406880.74; 653330.43, 3406891.92; 653353.91, 3406905.74; 653377.80, 3406903.71; 653389.13, 3406874.91; 653395.38, 3406838.05; 653396.39, 3406798.41; 653397.07, 3406771.98; 653400.40, 3406745.62; 653413.97, 3406732.75; 653440.50, 3406730.79; 653454.01, 3406720.56; 653454.42, 3406704.70; 653438.67, 3406699.01; 653411.87, 3406711.54; 653393.20, 3406716.35; 653374.68, 3406715.88; 653358.93, 3406710.18; 653341.08, 3406683.28; 653331.11, 3406659.23; 653321.06, 3406637.81; 653308.37, 3406616.33; 653303.68, 3406605.29.
                (B) Note: Map depicting Unit RFS-8, Subunit A is provided at paragraph (6)(xiv)(B) of this entry.
                (xi) Unit RFS-8, Subunit B—Jackson County, Florida. From USGS 1:24,000 scale quadrangle map Oakdale, Florida.
                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 674995.60, 3401690.28; 673875.85, 3402158.93; 674341.17, 3402164.28; 674675.84, 3402154.41; 674910.48, 3402162.13; 675034.90, 3402087.99; 675083.93, 3402061.49; 675233.86, 3401974.12; 675401.89, 3401877.97; 675485.18, 3401832.51; 675531.62, 3401803.30; 675583.62, 3401764.31; 675781.28, 3401546.61; 675851.43, 3401471.73; 675878.14, 3401437.38; 675932.68, 3401376.64; 675959.66, 3401349.36; 675970.87, 3401333.99; 675981.97, 3401314.44; 676115.36, 3401200.87; 676086.59, 3401161.12; 676052.69, 3401114.62; 676041.90, 3401096.49; 676016.12, 3401069.38; 675998.03, 3401051.73; 675964.86, 3401028.39; 675934.93, 3401007.79; 675918.10, 3400992.81; 675908.38, 3400984.62; 675897.49, 3400970.46; 675889.97, 3400953.73; 675879.31, 3400879.41; 675844.53, 3400893.06; 675327.40, 3401121.69; 674861.39, 3401328.81; 674684.03, 3401401.59; 674391.31, 3401530.89; 673876.29, 3401753.54; 673877.85, 3402081.41; 673875.85, 3402158.93.
                (B) Note: Map depicting Unit RFS-8, Subunit B is provided at paragraph (6)(xiv)(B) of this entry.
                (xii) Unit RFS-8, Subunit C—Jackson County, Florida. From USGS 1:24,000 scale quadrangle map Cypress, Florida.

                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 683829.73, 3393074.70; 684023.32, 3393574.80; 684052.04, 3393574.38; 684080.68, 3393572.16; 684109.12, 3393568.14; 684137.25, 3393562.34; 684164.96, 3393554.79; 684192.15, 3393545.52; 684218.69, 3393534.55; 684244.50, 3393521.94; 684269.46, 3393507.74; 684293.49, 3393491.99; 684316.47, 3393474.77; 684338.33, 3393456.14; 684358.98, 3393436.17; 684378.33, 3393414.95; 684396.32, 3393392.55; 684412.86, 3393369.07; 684427.89, 3393344.60; 684441.36, 3393319.23; 684453.20, 3393293.06; 684463.38, 3393266.20; 684471.86, 3393238.76; 684478.59, 3393210.84; 684483.56, 3393182.55; 684486.74, 3393154.00; 684488.12, 3393125.31; 684487.70, 3393096.59; 684485.48, 3393067.96; 684481.46, 3393039.52; 684475.66, 3393011.38; 684468.11, 3392983.67; 684458.84, 3392956.49; 684447.87, 3392929.94; 684435.27, 3392904.13; 684421.06, 3392879.17; 684405.32, 3392855.15; 684388.09, 3392832.16; 684369.46, 3392810.30; 684349.50, 3392789.65; 684328.27, 3392770.30; 684305.87, 3392752.32; 684282.39, 3392735.78; 684257.92, 3392720.75; 684232.55, 3392707.28; 684206.38, 3392695.43; 684179.52, 3392685.25; 684152.08, 3392676.78; 684124.16, 3392670.04; 684095.87, 3392665.08; 684067.32, 3392661.89; 684038.63, 3392660.51; 684009.91, 3392660.93; 683981.28, 3392663.16; 683966.02, 3392656.75; 683947.05, 3392647.66; 683923.43, 3392639.12; 683903.85, 3392628.04; 683886.86, 3392619.00; 683867.12, 3392613.87; 683843.82, 3392618.55; 683819.20, 3392623.21; 683789.11, 3392634.33; 683770.46, 3392638.47; 683744.30, 3392651.02; 683720.12, 3392664.28; 683706.10, 3392668.55; 683685.47, 3392672.64; 683658.43, 3392667.97; 683632.03, 3392664.65; 683606.95, 3392661.36; 683585.89, 3392656.18; 683542.11, 3392633.24; 683512.11, 3392615.27; 683479.46, 3392597.24; 683450.00, 3392583.92; 683423.91, 3392568.70; 683385.42, 3392545.89; 683371.14, 3392534.94; 683348.35, 3392519.81; 683332.69, 3392510.81; 683315.62, 3392505.08; 683294.59, 3392498.59; 683272.28, 3392490.74; 683253.15, 3392487.60; 683203.24, 3392496.89; 683207.64, 3392582.95; 683209.99, 3392696.72; 683212.45, 3392729.84; 683218.34, 3392783.54; 683218.66, 3392796.77; 683214.15, 3392817.81; 683194.50, 3392886.06; 683182.83, 3392927.40; 683174.68, 3392960.91; 683171.34, 3392987.93; 683171.38, 3393011.73; 683174.93, 3393028.35; 683181.19, 3393042.39; 683179.64, 3393050.95; 683179.13, 3393070.77; 683177.70, 3393100.48; 683176.50, 3393146.73; 683179.16, 3393171.92; 683183.14, 3393197.15; 683188.54, 3393219.10; 683190.03, 3393238.31; 683189.67, 3393252.19; 683214.05, 3393256.78; 683227.92, 3393258.46; 683266.03, 3393270.03; 683309.50, 3393279.08; 683347.79, 3393284.04; 683367.66, 3393283.89; 683389.34, 3393286.52; 683469.22, 3393300.40; 683524.08, 3393304.46; 683580.93, 3393308.57; 683593.71, 3393300.97; 683608.59, 3393292.07; 683614.08, 3393305.37; 683626.69, 3393331.18; 683640.90, 3393356.14; 683656.64, 3393380.17; 683673.86, 3393403.15; 683692.49, 3393425.01; 683712.46, 3393445.66; 683733.68, 3393465.01; 683756.08, 3393482.99; 683779.56, 3393499.53; 683804.04, 3393514.57; 683829.41, 3393528.03; 683855.57, 3393539.88; 683882.43, 3393550.06; 683909.88, 3393558.54; 683937.80, 3393565.27; 683966.09, 3393570.24; 683994.63, 3393573.42; 684023.32, 3393574.80.
                (B) Note: Map depicting Unit RFS-8, Subunit C is provided at paragraph (6)(xiv)(B) of this entry.
                (xiii) Unit RFS-9, Subunit A—Calhoun County, Florida. From USGS 1:24,000 scale quadrangle map Broad Branch, Florida.
                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 664818.75, 3351879.40; 664810.75, 3352336.50; 664839.47, 3352336.10; 664868.11, 3352333.90; 664896.55, 3352329.90; 664924.68, 3352324.13; 664952.40, 3352316.60; 664979.59, 3352307.34; 665006.14, 3352296.40; 665031.95, 3352283.81; 665056.93, 3352269.63; 665080.96, 3352253.90; 665103.96, 3352236.70; 665125.83, 3352218.08; 665146.49, 3352198.13; 665165.86, 3352176.93; 665183.85, 3352154.54; 665200.41, 3352131.08; 665215.46, 3352106.61; 665228.94, 3352081.26; 665240.81, 3352055.10; 665251.01, 3352028.25; 665259.50, 3352000.82; 665266.26, 3351972.90; 665271.25, 3351944.62; 665274.45, 3351916.08; 665275.85, 3351887.39; 665275.45, 3351858.67; 665273.25, 3351830.04; 665269.26, 3351801.60; 665263.48, 3351773.46; 665255.95, 3351745.75; 665246.70, 3351718.56; 665235.75, 3351692.00; 665223.16, 3351666.19; 665208.98, 3351641.22; 665193.25, 3351617.18; 665176.05, 3351594.19; 665157.44, 3351572.31; 665137.49, 3351551.65; 665116.28, 3351532.29; 665093.90, 3351514.29; 665070.43, 3351497.73; 665045.97, 3351482.68; 665020.61, 3351469.20; 664994.45, 3351457.33; 664967.61, 3351447.13; 664940.17, 3351438.64; 664912.26, 3351431.89; 664883.97, 3351426.90; 664855.43, 3351423.70; 664826.74, 3351422.29; 664798.03, 3351422.69; 664769.39, 3351424.89; 664740.95, 3351428.89; 664712.82, 3351434.66; 664685.10, 3351442.19; 664657.91, 3351451.45; 664631.36, 3351462.39; 664605.54, 3351474.98; 664580.57, 3351489.17; 664556.54, 3351504.89; 664533.54, 3351522.09; 664511.67, 3351540.71; 664491.01, 3351560.66; 664471.64, 3351581.87; 664453.64, 3351604.25; 664437.09, 3351627.72; 664422.04, 3351652.18; 664408.55, 3351677.53; 664396.69, 3351703.69; 664386.49, 3351730.54; 664377.99, 3351757.97; 664371.24, 3351785.89; 664366.25, 3351814.17; 664363.05, 3351842.71; 664361.65, 3351871.40; 664362.05, 3351900.12; 664364.25, 3351928.75; 664368.24, 3351957.19; 664374.02, 3351985.33; 664381.55, 3352013.04; 664390.80, 3352040.23; 664401.74, 3352066.79; 664414.33, 3352092.60; 664428.52, 3352117.57; 664444.24, 3352141.60; 664461.45, 3352164.60; 664480.06, 3352186.47; 664500.01, 3352207.14; 664521.22, 3352226.50; 664543.60, 3352244.50; 664567.07, 3352261.06; 664591.53, 3352276.11; 664616.89, 3352289.59; 664643.04, 3352301.46; 664669.89, 3352311.66; 664697.33, 3352320.15; 664725.24, 3352326.90; 664753.53, 3352331.89; 664782.07, 3352335.09; 664810.75, 3352336.50.
                (B) Note: Map depicting Unit RFS-9, Subunit A is provided at paragraph (6)(xiv)(B) of this entry.

                (xiv) Unit RFS-9, Subunit B—Calhoun County, Florida. From USGS 1:24,000 scale quadrangle map Dead Lake, Florida.
                
                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 677786.48, 3346665.69; 676322.21, 3345710.86; 676293.52, 3345709.49; 676264.80, 3345709.91; 676236.17, 3345712.14; 676207.73, 3345716.17; 676179.60, 3345721.97; 676151.89, 3345729.52; 676124.71, 3345738.80; 676098.16, 3345749.77; 676072.36, 3345762.39; 676047.40, 3345776.60; 676023.38, 3345792.34; 676000.40, 3345809.57; 675978.54, 3345828.20; 675957.90, 3345848.17; 675938.55, 3345869.40; 675920.57, 3345891.80; 675904.04, 3345915.28; 675889.01, 3345939.76; 675875.55, 3345965.13; 675863.71, 3345991.30; 675853.53, 3346018.16; 675845.07, 3346045.60; 675838.34, 3346073.52; 675833.38, 3346101.81; 675830.20, 3346130.36; 675828.82, 3346159.05; 675829.25, 3346187.76; 675831.48, 3346216.40; 675835.50, 3346244.84; 675841.31, 3346272.97; 675848.86, 3346300.67; 675858.14, 3346327.85; 675869.11, 3346354.40; 675881.73, 3346380.20; 675895.94, 3346405.16; 675911.69, 3346429.18; 675928.91, 3346452.16; 675947.55, 3346474.02; 675967.52, 3346494.66; 675988.75, 3346514.01; 676011.15, 3346531.98; 676034.63, 3346548.52; 676059.11, 3346563.55; 676084.48, 3346577.01; 676110.65, 3346588.85; 676137.51, 3346599.02; 679138.53, 3347597.18; 679165.98, 3347605.65; 679193.90, 3347612.37; 679222.19, 3347617.34; 679250.74, 3347620.51; 679279.43, 3347621.89; 679308.15, 3347621.46; 679336.78, 3347619.23; 679365.22, 3347615.21; 679393.35, 3347609.41; 679421.06, 3347601.85; 679448.25, 3347592.57; 679474.79, 3347581.60; 679500.60, 3347568.99; 679525.56, 3347554.78; 679549.58, 3347539.03; 679572.56, 3347521.81; 679594.42, 3347503.17; 679615.06, 3347483.20; 679634.41, 3347461.97; 679652.39, 3347439.57; 679668.92, 3347416.09; 679683.95, 3347391.61; 679697.41, 3347366.24; 679709.25, 3347340.07; 679719.43, 3347313.22; 679727.89, 3347285.77; 679734.62, 3347257.85; 679739.58, 3347229.56; 679742.76, 3347201.01; 679744.14, 3347172.32; 679743.71, 3347143.61; 679741.48, 3347114.97; 679737.46, 3347086.53; 679731.66, 3347058.40; 679724.10, 3347030.69; 679714.82, 3347003.51; 679703.85, 3346976.97; 679691.23, 3346951.16; 679677.02, 3346926.20; 679661.27, 3346902.19; 679644.05, 3346879.20; 679625.41, 3346857.35; 679605.44, 3346836.70; 679584.21, 3346817.36; 679561.81, 3346799.38; 679538.33, 3346782.84; 679513.85, 3346767.82; 679488.47, 3346754.36; 679462.31, 3346742.52; 679435.45, 3346732.34; 676434.42, 3345734.20; 676406.97, 3345725.73; 676379.05, 3345719.00; 676350.76, 3345714.04; 676322.21, 3345710.86.
                (B) Note: Map of Units RFS-8 and RFS-9 follows:
                
                  
                  ER10FE09.009
                
                (7) Reticulated flatwood salamander—Baker and Miller Counties, Georgia.

                (i) Unit RFS-10, Subunit A—Miller County, Georgia. From USGS 1:24,000 scale quadrangle map Donalsonville NE, Georgia.
                
                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 709773.06, 3456290.97; 709801.78, 3456290.64; 709830.43, 3456288.51; 709858.89, 3456284.58; 709887.04, 3456278.87; 709914.78, 3456271.41; 709942.00, 3456262.22; 709968.58, 3456251.34; 709994.43, 3456238.81; 710019.45, 3456224.68; 710043.52, 3456209.01; 710066.57, 3456191.86; 710088.49, 3456173.30; 710109.20, 3456153.39; 710128.62, 3456132.23; 710146.68, 3456109.89; 710163.30, 3456086.45; 710178.41, 3456062.02; 710191.96, 3456036.69; 710203.89, 3456010.56; 710214.16, 3455983.73; 710222.72, 3455956.31; 710229.54, 3455928.41; 710234.60, 3455900.13; 710237.88, 3455871.59; 710239.35, 3455842.91; 710239.02, 3455814.18; 710236.89, 3455785.53; 710232.96, 3455757.08; 710227.25, 3455728.92; 710219.79, 3455701.18; 710210.60, 3455673.97; 710199.72, 3455647.38; 710187.19, 3455621.53; 710173.06, 3455596.52; 710157.39, 3455572.44; 710140.24, 3455549.40; 710121.68, 3455527.48; 710101.77, 3455506.76; 710080.61, 3455487.34; 710058.27, 3455469.29; 710034.83, 3455452.67; 710010.40, 3455437.56; 709985.07, 3455424.01; 709958.94, 3455412.08; 709932.11, 3455401.81; 709904.69, 3455393.25; 709876.79, 3455386.42; 709848.51, 3455381.36; 709819.97, 3455378.09; 709791.29, 3455376.62; 709762.56, 3455376.95; 709733.91, 3455379.08; 709705.46, 3455383.01; 709677.30, 3455388.71; 709649.56, 3455396.18; 709622.35, 3455405.37; 709595.76, 3455416.25; 709569.91, 3455428.78; 709544.90, 3455442.90; 709520.82, 3455458.57; 709497.78, 3455475.73; 709475.86, 3455494.29; 709455.15, 3455514.19; 709435.72, 3455535.36; 709417.67, 3455557.70; 709401.05, 3455581.13; 709385.94, 3455605.56; 709372.39, 3455630.89; 709360.46, 3455657.02; 709350.19, 3455683.85; 709341.63, 3455711.27; 709334.80, 3455739.18; 709329.75, 3455767.45; 709326.47, 3455795.99; 709325.00, 3455824.68; 709325.33, 3455853.40; 709327.46, 3455882.05; 709331.39, 3455910.51; 709337.10, 3455938.66; 709344.56, 3455966.40; 709353.75, 3455993.62; 709364.63, 3456020.20; 709377.16, 3456046.05; 709391.29, 3456071.07; 709406.96, 3456095.14; 709424.11, 3456118.19; 709442.67, 3456140.11; 709462.57, 3456160.82; 709483.74, 3456180.24; 709506.08, 3456198.30; 709529.51, 3456214.92; 709553.94, 3456230.03; 709579.27, 3456243.58; 709605.40, 3456255.51; 709632.23, 3456265.78; 709659.65, 3456274.34; 709687.56, 3456281.16; 709715.83, 3456286.22; 709744.37, 3456289.49; 709773.06, 3456290.97.
                (B) Note: Map depicting Unit RFS-10, Subunit A is provided at paragraph (7)(ii)(B) of this entry.
                (ii) Unit RFS-10, Subunit B—Baker County, Georgia. From USGS 1:24,000 scale quadrangle map Bethany, Georgia.
                (A) Land bounded by the following UTM Zone 16N, NAD83 coordinates (E, N): 734799.11, 3462120.86; 735025.60, 3462958.51; 735075.16, 3462764.67; 735444.38, 3461469.20; 735412.19, 3461400.33; 735420.28, 3461310.28; 735420.28, 3461223.05; 735430.58, 3461136.30; 735479.60, 3461141.39; 735578.13, 3461132.68; 735613.43, 3461091.58; 735650.82, 3461010.58; 735669.51, 3460923.35; 735703.92, 3460811.06; 735756.74, 3460736.42; 735800.35, 3460649.19; 735744.28, 3460624.27; 735432.74, 3460624.27; 735021.51, 3460618.04; 735040.20, 3460767.58; 734952.97, 3460823.66; 734840.82, 3460861.04; 734812.02, 3460938.41; 734541.74, 3461658.58; 734504.36, 3461783.19; 734301.81, 3462565.34; 734165.92, 3462612.37; 734048.55, 3462652.99; 733925.73, 3462646.35; 733818.44, 3462640.54; 733818.98, 3462680.42; 733831.44, 3462724.03; 733831.91, 3462789.15; 733887.18, 3462970.92; 733929.82, 3463111.13; 733981.10, 3463244.98; 734029.39, 3463371.05; 734111.12, 3463466.09; 734161.67, 3463534.03; 734214.05, 3463602.19; 734302.98, 3463595.69; 734405.69, 3463535.78; 734460.75, 3463434.34; 734585.36, 3463428.11; 734697.51, 3463384.49; 734766.02, 3463372.96; 734844.43, 3463268.82; 734936.26, 3463146.86; 735025.60, 3462958.51.
                (B) Note: Map of Unit RFS-10 follows:
                
                  
                  ER10FE09.010
                
                San Marcos Salamander (Eurycea nana)
                
                  Texas. Hays County—Spring Lake and its outflow, the San Marcos River, downstream approximately 50 meters from the Spring Lake Dam.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.082
                
                Arroyo Toad (Anaxyrus californicus).
                (1) Critical habitat units are depicted for Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara, and Ventura Counties, California, on the maps below. The maps provided are for informational purposes only.
                (2) Within these areas, the primary constituent elements for the arroyo toad consist of four components:
                (i) Rivers or streams with hydrologic regimes that supply water to provide space, food, and cover needed to sustain eggs, tadpoles, metamorphosing juveniles, and adult breeding toads. Breeding pools must persist a minimum of 2 months for the completion of larval development. However, due to the dynamic nature of southern California riparian systems and flood regimes, the location of suitable breeding pools may vary from year to year. Specifically, the conditions necessary to allow for successful reproduction of arroyo toads are:
                (A) Breeding pools that are less than 6 inches (15 centimeters) deep;
                (B) Areas of flowing water with current velocities less than 1.3 feet per second (40 centimeters per second); and
                (C) Surface water that lasts for a minimum of 2 months during the breeding season (a sufficient wet period in the spring months to allow arroyo toad larvae to hatch, mature, and metamorphose).
                (ii) Riparian and adjacent upland habitats, particularly low-gradient (typically less than 6 percent) stream segments and alluvial streamside terraces with sandy or fine gravel substrates that support the formation of shallow pools and sparsely vegetated sand and gravel bars for breeding and rearing of tadpoles and juveniles; and adjacent valley bottomlands that include areas of loose soil where toads can burrow underground, to provide foraging and living areas for juvenile and adult arroyo toads.
                (iii) A natural flooding regime, or one sufficiently corresponding to natural, that:
                (A) Is characterized by intermittent or near-perennial flow that contributes to the persistence of shallow pools into at least mid-summer;
                (B) Maintains areas of open, sparsely vegetated, sandy stream channels and terraces by periodically scouring riparian vegetation; and
                (C) Also modifies stream channels and terraces and redistributes sand and sediment, such that breeding pools and terrace habitats with scattered vegetation are maintained.
                (iv) Stream channels and adjacent upland habitats that allow for movement to breeding pools, foraging areas, overwintering sites, upstream and downstream dispersal, and connectivity to areas that contain suitable habitat.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 7.5' quadrangles using USDA National Agricultural Imagery Program (NAIP) county-wide MrSID compressed mosaics of 1 meter resolution and natural color aerial photography from summer 2009. Except where otherwise noted, critical habitat units were mapped using Universal Transverse Mercator (UTM) zone 11, North American Datum of 1983 (NAD83) coordinates.
                (5) Note: Index map 1 of Units of Critical Habitat for Arroyo Toad (Anaxyrus californicus) follows:
                
                  
                  ER09FE11.000
                
                (6) Note: Index map 2 of Units of Critical Habitat for Arroyo Toad (Anaxyrus californicus) follows:
                
                  
                  ER09FE11.001
                
                (7) Unit 2: Sisquoc River, Santa Barbara County, California.

                (i) From USGS 1:24,000 quadrangle maps Foxen Canyon, Zaca Lake, Bald Mtn., and Hurricane Deck. Beginning at 120 degrees West Longitude at UTM zone 10, NAD83 y coordinate 3858106, land bounded by the following UTM zone 10, NAD83 coordinates (E, N): 774369, 3858136; 774379, 3857806; 774379, 3857806; 774151, 3857792; 774149, 3857822; 773999, 3857813; 773997, 3857843; 773937, 3857839; 773936, 3857869; 773876, 3857866; 773874, 3857896; 773844, 3857894; 773842, 3857924; 773812, 3857922; 773810, 3857952; 773780, 3857950; 773779, 3857980; 773749, 3857978; 773740, 3858128; 773710, 3858126; 773708, 3858156; 773678, 3858154; 773676, 3858184; 773646, 3858183; 773644, 3858213; 773615, 3858211; 773613, 3858241; 773583, 3858239; 773581, 3858269; 773521, 3858265; 773519, 3858295; 773459, 3858292; 773458, 3858322; 773248, 3858309; 773246, 3858339; 773156, 3858334; 773155, 3858364; 773095, 3858360; 773093, 3858390; 773033, 3858386; 773031, 3858416; 772941, 3858411; 772940, 3858441; 772850, 3858435; 772852, 3858405; 772792, 3858402; 772784, 3858522; 772755, 3858520; 772753, 3858550; 772723, 3858548; 772719, 3858608; 772659, 3858604; 772658, 3858634; 772628, 3858632; 772626, 3858662; 772566, 3858659; 772564, 3858689; 772444, 3858682; 772443, 3858712; 772263, 3858701; 772261, 3858731; 772111, 3858722; 772110, 3858752; 772050, 3858748; 772048, 3858778; 772018, 3858776; 772016, 3858806; 771926, 3858801; 771923, 3858861; 771893, 3858859; 771880, 3859069; 771850, 3859067; 771848, 3859097; 771818, 3859095; 771817, 3859125; 771787, 3859123; 771783, 3859183; 771753, 3859181; 771750, 3859241; 771720, 3859239; 771718, 3859269; 771688, 3859267; 771686, 3859297; 771656, 3859296; 771654, 3859325; 771624, 3859324; 771623, 3859354; 771563, 3859350; 771561, 3859380; 771531, 3859378; 771529, 3859408; 771499, 3859406; 771497, 3859436; 771438, 3859433; 771436, 3859463; 771406, 3859461; 771404, 3859491; 771374, 3859489; 771372, 3859519; 771312, 3859515; 771311, 3859545; 771221, 3859540; 771224, 3859480; 771194, 3859478; 771196, 3859448; 771136, 3859445; 771135, 3859475; 771045, 3859469; 771043, 3859499; 770923, 3859492; 770921, 3859522; 770832, 3859517; 770830, 3859547; 770650, 3859536; 770648, 3859566; 770618, 3859564; 770617, 3859594; 770557, 3859590; 770555, 3859620; 770495, 3859617; 770493, 3859647; 770463, 3859645; 770461, 3859675; 770431, 3859673; 770430, 3859703; 770370, 3859699; 770368, 3859729; 770338, 3859727; 770336, 3859757; 770007, 3859738; 770005, 3859768; 769945, 3859764; 769943, 3859794; 769913, 3859792; 769912, 3859822; 769882, 3859820; 769880, 3859850; 769820, 3859847; 769818, 3859877; 769788, 3859875; 769786, 3859905; 769757, 3859903; 769755, 3859933; 769665, 3859928; 769667, 3859898; 769637, 3859896; 769635, 3859926; 769455, 3859915; 769457, 3859885; 769427, 3859883; 769429, 3859853; 769399, 3859851; 769401, 3859822; 769371, 3859820; 769373, 3859790; 769343, 3859788; 769344, 3859758; 769315, 3859756; 769316, 3859726; 769256, 3859723; 769258, 3859693; 769168, 3859687; 769167, 3859717; 769137, 3859716; 769135, 3859745; 769105, 3859744; 769103, 3859774; 769073, 3859772; 769071, 3859802; 769041, 3859800; 769040, 3859830; 769010, 3859828; 769004, 3859918; 769034, 3859920; 769031, 3859980; 769001, 3859978; 768999, 3860008; 768969, 3860006; 768967, 3860036; 768877, 3860031; 768876, 3860061; 768846, 3860059; 768844, 3860089; 768754, 3860083; 768745, 3860233; 768715, 3860231; 768712, 3860291; 768682, 3860289; 768678, 3860349; 768588, 3860344; 768590, 3860314; 768560, 3860312; 768562, 3860282; 768412, 3860273; 768410, 3860303; 768201, 3860291; 768202, 3860261; 768173, 3860259; 768174, 3860229; 768144, 3860227; 768150, 3860137; 768180, 3860139; 768196, 3859869; 768166, 3859868; 768168, 3859838; 768138, 3859836; 768140, 3859806; 768080, 3859802; 768081, 3859772; 768022, 3859769; 768023, 3859739; 767963, 3859735; 767962, 3859765; 767722, 3859751; 767720, 3859781; 767451, 3859765; 767453, 3859735; 767423, 3859733; 767424, 3859703; 767215, 3859690; 767213, 3859720; 767093, 3859713; 767095, 3859683; 767005, 3859678; 767007, 3859648; 766887, 3859641; 766889, 3859611; 766829, 3859607; 766831, 3859577; 766771, 3859574; 766773, 3859544; 766713, 3859540; 766715, 3859510; 766655, 3859507; 766657, 3859477; 766627, 3859475; 766629, 3859445; 766359, 3859429; 766363, 3859369; 766333, 3859367; 766335, 3859337; 766305, 3859335; 766306, 3859305; 766247, 3859302; 766248, 3859272; 766188, 3859268; 766190, 3859238; 765951, 3859224; 765952, 3859194; 765893, 3859191; 765894, 3859161; 765864, 3859159; 765866, 3859129; 765836, 3859127; 765838, 3859097; 765808, 3859095; 765810, 3859065; 765780, 3859064; 765782, 3859034; 765752, 3859032; 765754, 3859002; 765724, 3859000; 765727, 3858940; 765697, 3858938; 765699, 3858908; 765669, 3858907; 765673, 3858847; 765703, 3858849; 765706, 3858789; 765676, 3858787; 765678, 3858757; 765648, 3858755; 765650, 3858725; 765620, 3858723; 765622, 3858693; 765592, 3858692; 765599, 3858572; 765629, 3858574; 765631, 3858544; 765661, 3858546; 765664, 3858486; 765575, 3858480; 765576, 3858450; 765546, 3858449; 765550, 3858389; 765490, 3858385; 765492, 3858355; 765432, 3858352; 765434, 3858322; 765344, 3858316; 765342, 3858346; 765282, 3858343; 765222, 3858339; 765224, 3858309; 765045, 3858298; 765043, 3858328; 764983, 3858325; 764981, 3858355; 764921, 3858351; 764919, 3858381; 764830, 3858376; 764831, 3858346; 764771, 3858342; 764773, 3858312; 764683, 3858307; 764685, 3858277; 763967, 3858234; 763965, 3858264; 763935, 3858262; 763937, 3858232; 763847, 3858227; 763849, 3858197; 763729, 3858189; 763731, 3858159; 763671, 3858156; 763669, 3858186; 763549, 3858179; 763547, 3858209; 763517, 3858207; 763514, 3858267; 763544, 3858268; 763542, 3858298; 763537, 3858388; 763507, 3858386; 763503, 3858446; 763473, 3858445; 763471, 3858474; 763441, 3858473; 763440, 3858503; 763380, 3858499; 763378, 3858529; 763348, 3858527; 763346, 3858557; 763316, 3858555; 763315, 3858585; 763285, 3858583; 763283, 3858613; 763253, 3858612; 763251, 3858642; 763131, 3858634; 763129, 3858664; 762980, 3858655; 762982, 3858625; 762892, 3858620; 762802, 3858615; 762800, 3858645; 762680, 3858637; 762682, 3858607; 762652, 3858606; 762654, 3858576; 762624, 3858574; 762631, 3858454; 762601, 3858452; 762603, 3858422; 762573, 3858421; 762575, 3858391; 762545, 3858389; 762547, 3858359; 762517, 3858357; 762519, 3858327; 762189, 3858307; 762187, 3858337; 762008, 3858327; 762013, 3858237; 761983, 3858235; 761987, 3858175; 761957, 3858173; 761959, 3858143; 761899, 3858140; 761901, 3858110; 761871, 3858108; 761872, 3858078; 761813, 3858075; 761811, 3858105; 761751, 3858101; 761749, 3858131; 761659, 3858125; 761661, 3858096; 761631, 3858094; 761635, 3858034; 761605, 3858032; 761608, 3857972; 761519, 3857967; 761520, 3857937; 761490, 3857935; 761492, 3857905; 761462, 3857903; 761464, 3857873; 761434, 3857872; 761432, 3857902; 761193, 3857887; 761195, 3857857; 761075, 3857850; 761077, 3857820; 760747, 3857800; 760746, 3857830; 760716, 3857829; 760714, 3857858; 760654, 3857855; 760652, 3857885; 760622, 3857883; 760620, 3857913; 760650, 3857915; 760640, 3858094; 760610, 3858093; 760608, 3858123; 760578, 3858121; 760576, 3858151; 760606, 3858153; 760602, 3858212; 760572, 3858211; 760574, 3858181; 760514, 3858177; 760516, 3858147; 760456, 3858144; 760455, 3858173; 760305, 3858165; 760303, 3858194; 760243, 3858191; 760241, 3858221; 760181, 3858217; 760180, 3858247; 760150, 3858245; 760148, 3858275; 760058, 3858270; 760056, 3858300; 760026, 3858298; 760025, 3858328; 759995, 3858326; 759993, 3858356; 759933, 3858353; 759931, 3858383; 759871, 3858379; 759869, 3858409; 759840, 3858407; 759838, 3858437; 759778, 3858433; 759776, 3858463; 759746, 3858462; 759744, 3858492; 759714, 3858490; 759713, 3858520; 759683, 3858518; 759681, 3858548; 759651, 3858546; 759649, 3858576; 759619, 3858574; 759612, 3858694; 759582, 3858692; 759578, 3858752; 759549, 3858750; 759547, 3858780; 759487, 3858777; 759485, 3858807; 759425, 3858803; 759423, 3858833; 759393, 3858831; 759392, 3858861; 759362, 3858859; 759360, 3858889; 759300, 3858886; 759298, 3858915; 759059, 3858901; 759061, 3858871; 759031, 3858869; 759032, 3858839; 758973, 3858836; 758974, 3858806; 758944, 3858804; 758946, 3858774; 758916, 3858772; 758918, 3858742; 758888, 3858741; 758890, 3858711; 758860, 3858709; 758862, 3858679; 758832, 3858677; 758835, 3858617; 758865, 3858619; 758872, 3858499; 758843, 3858498; 758844, 3858468; 758814, 3858466; 758818, 3858406; 758788, 3858404; 758792, 3858344; 758762, 3858342; 758763, 3858313; 758734, 3858311; 758737, 3858251; 758647, 3858245; 758649, 3858216; 758529, 3858208; 758531, 3858178; 758441, 3858173; 758440, 3858203; 758110, 3858183; 758108, 3858213; 758049, 3858210; 758047, 3858240; 757987, 3858236; 757985, 3858266; 757925, 3858262; 757923, 3858292; 757834, 3858287; 757832, 3858317; 757772, 3858313; 757770, 3858343; 757740, 3858341; 757737, 3858401; 757707, 3858399; 757705, 3858429; 757675, 3858428; 757673, 3858458; 757643, 3858456; 757641, 3858486; 757611, 3858484; 757610, 3858514; 757580, 3858512; 757578, 3858542; 757458, 3858535; 757456, 3858565; 757426, 3858563; 757423, 3858623; 757393, 3858621; 757391, 3858651; 757361, 3858649; 757359, 3858679; 757329, 3858677; 757328, 3858707; 757298, 3858705; 757296, 3858735; 757266, 3858734; 757262, 3858793; 757232, 3858792; 757231, 3858822; 757171, 3858818; 757165, 3858908; 757135, 3858906; 757132, 3858966; 757102, 3858964; 757100, 3858994; 757010, 3858989; 757012, 3858959; 756952, 3858955; 756954, 3858925; 756864, 3858920; 756866, 3858890; 756776, 3858885; 756778, 3858855; 756688, 3858849; 756686, 3858879; 756507, 3858868; 756505, 3858898; 756385, 3858891; 756383, 3858921; 756294, 3858916; 756292, 3858946; 756262, 3858944; 756260, 3858974; 756200, 3858970; 756198, 3859000; 756185, 3859042; 756163, 3859153; 756137, 3859208; 756100, 3859252; 756031, 3859305; 755958, 3859355; 755884, 3859380; 755832, 3859387; 755789, 3859366; 755738, 3859312; 755688, 3859269; 755668, 3859225; 755676, 3859155; 755652, 3859088; 755656, 3859028; 755626, 3859026; 755597, 3859047; 755592, 3859084; 755591, 3859114; 755600, 3859174; 755580, 3859248; 755631, 3859307; 755637, 3859355; 755625, 3859379; 755576, 3859399; 755502, 3859438; 755446, 3859448; 755302, 3859453; 755236, 3859475; 755121, 3859518; 754957, 3859487; 754745, 3859445; 754665, 3859413; 754520, 3859352; 754518, 3859645; 754595, 3859689; 754685, 3859785; 754743, 3859833; 754874, 3859896; 755036, 3859965; 755130, 3860004; 755197, 3860023; 755244, 3860037; 755280, 3860045; 755310, 3860056; 755346, 3860062; 755378, 3860072; 755417, 3860083; 755451, 3860087; 755503, 3860083; 755527, 3860084; 755542, 3860083; 755555, 3860076; 755569, 3860059; 755591, 3860047; 755630, 3860040; 755726, 3860058; 755839, 3860103; 755911, 3860141; 755958, 3860208; 756003, 3860252; 756083, 3860313; 756146, 3860379; 756144, 3860409; 756234, 3860414; 756232, 3860444; 756262, 3860446; 756260, 3860476; 756293, 3860511; 756328, 3860531; 756376, 3860553; 756431, 3860562; 756489, 3860553; 756556, 3860554; 756586, 3860556; 756584, 3860586; 756614, 3860587; 756612, 3860617; 756642, 3860619; 756651, 3860470; 756621, 3860468; 756627, 3860378; 756543, 3860373; 756527, 3860382; 756494, 3860393; 756447, 3860388; 756403, 3860370; 756372, 3860335; 756339, 3860257; 756325, 3860147; 756318, 3860037; 756301, 3859954; 756294, 3859907; 756236, 3859874; 756238, 3859844; 756278, 3859794; 756310, 3859765; 756367, 3859701; 756398, 3859673; 756432, 3859615; 756468, 3859589; 756494, 3859600; 756555, 3859649; 756633, 3859716; 756884, 3859777; 756962, 3859797; 757141, 3859808; 757140, 3859838; 757200, 3859841; 757198, 3859871; 757347, 3859880; 757349, 3859850; 757379, 3859852; 757381, 3859822; 757441, 3859826; 757443, 3859796; 757473, 3859798; 757474, 3859768; 757534, 3859771; 757536, 3859741; 757566, 3859743; 757571, 3859653; 757601, 3859655; 757603, 3859625; 757633, 3859627; 757635, 3859597; 757665, 3859599; 757668, 3859539; 757698, 3859541; 757700, 3859511; 757730, 3859513; 757732, 3859483; 757762, 3859484; 757764, 3859455; 757526, 3859156; 757976, 3858832; 758041, 3858795; 758125, 3858750; 758198, 3858670; 758305, 3858638; 758476, 3858662; 758509, 3858721; 758556, 3858740; 758637, 3858750; 758672, 3858797; 758700, 3858830; 758708, 3858864; 758716, 3858879; 758744, 3858900; 758784, 3858921; 758823, 3858952; 758825, 3858982; 758796, 3859059; 758794, 3859124; 758844, 3859135; 758900, 3859091; 758934, 3859097; 759054, 3859172; 759050, 3859201; 759039, 3859230; 759037, 3859260; 759067, 3859262; 759064, 3859322; 759094, 3859324; 759092, 3859354; 759122, 3859356; 759120, 3859386; 759240, 3859393; 759241, 3859363; 759391, 3859372; 759393, 3859342; 759423, 3859344; 759425, 3859314; 759485, 3859317; 759486, 3859287; 759516, 3859289; 759520, 3859229; 759550, 3859231; 759552, 3859201; 759582, 3859203; 759585, 3859143; 759705, 3859150; 759707, 3859120; 759677, 3859118; 759682, 3859029; 759772, 3859034; 759774, 3859004; 759804, 3859006; 759805, 3858976; 759835, 3858978; 759837, 3858948; 759807, 3858946; 759809, 3858916; 759749, 3858912; 759751, 3858883; 759781, 3858884; 759788, 3858765; 759818, 3858766; 759823, 3858677; 759913, 3858682; 759915, 3858652; 760035, 3858659; 760037, 3858629; 760067, 3858631; 760070, 3858571; 760100, 3858573; 760102, 3858543; 760132, 3858545; 760134, 3858515; 760164, 3858517; 760167, 3858457; 760197, 3858459; 760199, 3858429; 760229, 3858430; 760231, 3858400; 760290, 3858404; 760292, 3858374; 760352, 3858378; 760350, 3858408; 760380, 3858409; 760378, 3858439; 760498, 3858447; 760496, 3858476; 760526, 3858478; 760525, 3858508; 760555, 3858510; 760553, 3858540; 760643, 3858545; 760644, 3858515; 760704, 3858519; 760711, 3858399; 760741, 3858401; 760743, 3858371; 760773, 3858373; 760775, 3858343; 760805, 3858345; 760812, 3858225; 760842, 3858227; 760844, 3858197; 760874, 3858199; 760875, 3858169; 760905, 3858170; 760907, 3858141; 760937, 3858142; 760939, 3858112; 761029, 3858118; 761031, 3858088; 761240, 3858100; 761238, 3858130; 761358, 3858137; 761356, 3858167; 761386, 3858169; 761384, 3858199; 761414, 3858201; 761413, 3858231; 761443, 3858233; 761441, 3858263; 761531, 3858268; 761529, 3858298; 761589, 3858302; 761587, 3858331; 761647, 3858335; 761643, 3858395; 761673, 3858397; 761670, 3858457; 761699, 3858458; 761698, 3858488; 761728, 3858490; 761722, 3858580; 761752, 3858582; 761747, 3858672; 761777, 3858673; 761775, 3858703; 761835, 3858707; 761833, 3858737; 761893, 3858740; 761891, 3858770; 761921, 3858772; 761919, 3858802; 761949, 3858804; 761947, 3858834; 762217, 3858850; 762215, 3858880; 762245, 3858882; 762243, 3858912; 762273, 3858914; 762275, 3858884; 762754, 3858912; 762756, 3858882; 762786, 3858884; 762788, 3858854; 762967, 3858865; 762969, 3858835; 763029, 3858839; 763027, 3858869; 763147, 3858876; 763149, 3858846; 763179, 3858848; 763209, 3858849; 763207, 3858879; 763297, 3858885; 763327, 3858886; 763328, 3858857; 763448, 3858864; 763450, 3858834; 763480, 3858836; 763483, 3858776; 763573, 3858781; 763575, 3858751; 763605, 3858753; 763607, 3858723; 763637, 3858725; 763640, 3858665; 763610, 3858663; 763614, 3858603; 763644, 3858605; 763646, 3858575; 763706, 3858579; 763704, 3858609; 763764, 3858612; 763767, 3858552; 763737, 3858551; 763739, 3858521; 763709, 3858519; 763711, 3858489; 763681, 3858487; 763683, 3858457; 763713, 3858459; 763715, 3858429; 763744, 3858431; 763743, 3858461; 763803, 3858464; 763806, 3858404; 763776, 3858403; 763778, 3858373; 763868, 3858378; 763866, 3858408; 763896, 3858410; 763894, 3858440; 764014, 3858447; 764016, 3858417; 764195, 3858428; 764194, 3858458; 764463, 3858474; 764465, 3858444; 764615, 3858453; 764613, 3858483; 764643, 3858485; 764641, 3858515; 764731, 3858520; 764729, 3858550; 764909, 3858561; 764907, 3858591; 764937, 3858592; 764939, 3858562; 765028, 3858568; 765027, 3858598; 765057, 3858600; 765053, 3858659; 765083, 3858661; 765081, 3858691; 765111, 3858693; 765109, 3858723; 765139, 3858725; 765137, 3858755; 765167, 3858756; 765166, 3858786; 765255, 3858792; 765254, 3858822; 765343, 3858827; 765342, 3858857; 765372, 3858859; 765370, 3858889; 765400, 3858891; 765398, 3858920; 765458, 3858924; 765456, 3858954; 765486, 3858956; 765484, 3858986; 765514, 3858988; 765512, 3859017; 765572, 3859021; 765570, 3859051; 765600, 3859053; 765597, 3859113; 765627, 3859114; 765625, 3859144; 765655, 3859146; 765653, 3859176; 765683, 3859178; 765681, 3859208; 765711, 3859210; 765709, 3859240; 765769, 3859243; 765764, 3859333; 765854, 3859338; 765852, 3859368; 765972, 3859376; 765970, 3859406; 766060, 3859411; 766056, 3859471; 766086, 3859473; 766082, 3859532; 766142, 3859536; 766141, 3859566; 766170, 3859568; 766167, 3859628; 766347, 3859638; 766345, 3859668; 766554, 3859681; 766553, 3859711; 766612, 3859714; 766611, 3859744; 766641, 3859746; 766639, 3859776; 766669, 3859778; 766667, 3859808; 766757, 3859813; 766755, 3859843; 766815, 3859847; 766813, 3859877; 766963, 3859886; 766961, 3859916; 767230, 3859932; 767229, 3859962; 767289, 3859965; 767287, 3859995; 767347, 3859999; 767348, 3859969; 767408, 3859973; 767407, 3860002; 767496, 3860008; 767495, 3860038; 767525, 3860040; 767523, 3860070; 767613, 3860075; 767611, 3860105; 767760, 3860114; 767762, 3860084; 767822, 3860088; 767815, 3860207; 767845, 3860209; 767841, 3860269; 767840, 3860299; 767810, 3860297; 767801, 3860447; 767861, 3860450; 767859, 3860480; 767889, 3860482; 767887, 3860512; 767917, 3860514; 767910, 3860634; 767940, 3860635; 767947, 3860516; 767977, 3860517; 767978, 3860488; 768188, 3860500; 768186, 3860530; 768246, 3860534; 768244, 3860564; 768274, 3860565; 768273, 3860595; 768302, 3860597; 768301, 3860627; 768331, 3860629; 768327, 3860689; 768357, 3860691; 768355, 3860720; 768625, 3860737; 768626, 3860707; 768656, 3860708; 768658, 3860679; 768688, 3860680; 768690, 3860650; 768720, 3860652; 768722, 3860622; 768752, 3860624; 768755, 3860564; 768785, 3860566; 768789, 3860506; 768819, 3860508; 768822, 3860448; 768852, 3860450; 768856, 3860390; 768886, 3860392; 768888, 3860362; 768918, 3860364; 768919, 3860334; 768949, 3860335; 768951, 3860305; 769071, 3860313; 769069, 3860343; 769099, 3860344; 769097, 3860374; 769127, 3860376; 769125, 3860406; 769155, 3860408; 769153, 3860438; 769183, 3860440; 769187, 3860380; 769217, 3860381; 769226, 3860232; 769256, 3860234; 769259, 3860174; 769289, 3860175; 769297, 3860056; 769327, 3860057; 769325, 3860087; 769385, 3860091; 769381, 3860151; 769441, 3860154; 769439, 3860184; 769469, 3860186; 769467, 3860216; 769497, 3860218; 769495, 3860248; 769705, 3860260; 769703, 3860290; 769853, 3860299; 769855, 3860269; 769915, 3860273; 769916, 3860243; 769976, 3860247; 769978, 3860217; 770008, 3860219; 770010, 3860189; 770040, 3860190; 770042, 3860160; 770221, 3860171; 770219, 3860201; 770249, 3860203; 770309, 3860207; 770311, 3860177; 770461, 3860186; 770463, 3860156; 770493, 3860157; 770496, 3860098; 770526, 3860099; 770528, 3860069; 770558, 3860071; 770560, 3860041; 770620, 3860045; 770621, 3860015; 770711, 3860020; 770713, 3859990; 770773, 3859994; 770775, 3859964; 770805, 3859966; 770806, 3859936; 770896, 3859941; 770898, 3859911; 770958, 3859915; 770960, 3859885; 771289, 3859905; 771291, 3859875; 771351, 3859878; 771353, 3859848; 771412, 3859852; 771414, 3859822; 771444, 3859824; 771446, 3859794; 771506, 3859797; 771508, 3859767; 771538, 3859769; 771539, 3859739; 771599, 3859743; 771601, 3859713; 771691, 3859718; 771695, 3859658; 771724, 3859660; 771726, 3859630; 771756, 3859632; 771758, 3859602; 771788, 3859604; 771790, 3859574; 771850, 3859578; 771851, 3859548; 771911, 3859551; 771913, 3859521; 771943, 3859523; 771945, 3859493; 771975, 3859495; 771977, 3859465; 772007, 3859467; 772014, 3859347; 772044, 3859349; 772049, 3859259; 772079, 3859261; 772083, 3859201; 772053, 3859199; 772054, 3859169; 772084, 3859171; 772093, 3859021; 772123, 3859023; 772125, 3858993; 772155, 3858995; 772157, 3858965; 772217, 3858969; 772213, 3859028; 772243, 3859030; 772241, 3859060; 772331, 3859066; 772329, 3859095; 772359, 3859097; 772361, 3859067; 772421, 3859071; 772423, 3859041; 772483, 3859045; 772484, 3859015; 772514, 3859016; 772513, 3859046; 772662, 3859055; 772661, 3859085; 772720, 3859089; 772719, 3859119; 772749, 3859121; 772747, 3859151; 772777, 3859152; 772782, 3859062; 772752, 3859061; 772756, 3859001; 772759, 3858941; 772789, 3858943; 772793, 3858883; 772853, 3858886; 772855, 3858856; 772944, 3858862; 772946, 3858832; 773006, 3858835; 773008, 3858806; 773068, 3858809; 773070, 3858779; 773129, 3858783; 773131, 3858753; 773191, 3858756; 773193, 3858726; 773253, 3858730; 773255, 3858700; 773315, 3858704; 773316, 3858674; 773436, 3858681; 773438, 3858651; 773618, 3858662; 773619, 3858632; 773649, 3858634; 773651, 3858604; 773741, 3858609; 773743, 3858579; 773773, 3858581; 773774, 3858551; 773834, 3858555; 773836, 3858525; 773896, 3858528; 773898, 3858498; 773928, 3858500; 773935, 3858380; 773965, 3858382; 773970, 3858292; 774000, 3858294; 774007, 3858174; 774037, 3858176; 774039, 3858146; 774099, 3858150; 774097, 3858180; 774187, 3858185; 774189, 3858155; 774249, 3858159; 774251, 3858129; 774368, 3858136; 774368, 3858136; returning to 774369, 3858136; thence from 120 degrees West Longitude at UTM zone 11, NAD83 y coordinate 3857806; land bounded by the following UTM coordinates (E, N): 225627, 3857806; 225636, 3858106; 225693, 3858106; 225693, 3858136; 225723, 3858136; 225723, 3858166; 225873, 3858166; 225873, 3858136; 225993, 3858136; 225993, 3858106; 226053, 3858106; 226053, 3858076; 226413, 3858076; 226413, 3858106; 226473, 3858106; 226473, 3858076; 226533, 3858076; 226533, 3858046; 226593, 3858046; 226593, 3858016; 226833, 3858016; 226833, 3858046; 226893, 3858046; 226893, 3858016; 226953, 3858016; 226953, 3857986; 226983, 3857986; 226983, 3857956; 227013, 3857956; 227013, 3857926; 227343, 3857926; 227343, 3857956; 227433, 3857956; 227433, 3857986; 227703, 3857986; 227703, 3858016; 227733, 3858016; 227733, 3857986; 227763, 3857986; 227763, 3858016; 227823, 3858016; 227823, 3858046; 227913, 3858046; 227913, 3858076; 227973, 3858076; 227973, 3858106; 228033, 3858106; 228033, 3858136; 228093, 3858136; 228093, 3858166; 228183, 3858166; 228183, 3858196; 228213, 3858196; 228213, 3858226; 228303, 3858226; 228303, 3858256; 228363, 3858256; 228363, 3858226; 228393, 3858226; 228393, 3858196; 228453, 3858196; 228453, 3858166; 228603, 3858166; 228603, 3858106; 228573, 3858106; 228573, 3858016; 228603, 3858016; 228603, 3857986; 228753, 3857986; 228753, 3858016; 228813, 3858016; 228813, 3857986; 228843, 3857986; 228843, 3858016; 229023, 3858016; 229023, 3858046; 229053, 3858046; 229053, 3858076; 229083, 3858076; 229083, 3858046; 229173, 3858046; 229173, 3858076; 229203, 3858076; 229203, 3858106; 229323, 3858106; 229323, 3858136; 229353, 3858136; 229353, 3858196; 229473, 3858196; 229473, 3858226; 229563, 3858226; 229563, 3858256; 229623, 3858256; 229623, 3858286; 229713, 3858286; 229713, 3858256; 229743, 3858256; 229743, 3858226; 229773, 3858226; 229773, 3858196; 229803, 3858196; 229803, 3858166; 229893, 3858166; 229893, 3858226; 229923, 3858226; 229923, 3858256; 229953, 3858256; 229953, 3858286; 229983, 3858286; 229983, 3858316; 230013, 3858316; 230013, 3858346; 230043, 3858346; 230043, 3858376; 230103, 3858376; 230103, 3858406; 230163, 3858406; 230163, 3858436; 230223, 3858436; 230223, 3858466; 230253, 3858466; 230253, 3858436; 230283, 3858436; 230283, 3858406; 230373, 3858406; 230373, 3858526; 230343, 3858526; 230343, 3858556; 230313, 3858556; 230313, 3858706; 230343, 3858706; 230343, 3858766; 230373, 3858766; 230373, 3858796; 230403, 3858796; 230403, 3858856; 230433, 3858856; 230433, 3858886; 230493, 3858886; 230493, 3858916; 230523, 3858916; 230523, 3858946; 230553, 3858946; 230553, 3858976; 230583, 3858976; 230583, 3859006; 230613, 3859006; 230613, 3859036; 230583, 3859036; 230583, 3859126; 230613, 3859126; 230613, 3859216; 230643, 3859216; 230643, 3859276; 230613, 3859276; 230613, 3859366; 230583, 3859366; 230583, 3859546; 230613, 3859546; 230613, 3859516; 230643, 3859516; 230643, 3859486; 230733, 3859486; 230733, 3859516; 230763, 3859516; 230763, 3859546; 230793, 3859546; 230793, 3859606; 230823, 3859606; 230823, 3859696; 230793, 3859696; 230793, 3859756; 230763, 3859756; 230763, 3859816; 230793, 3859816; 230793, 3859876; 230823, 3859876; 230823, 3859906; 230913, 3859906; 230913, 3859936; 230973, 3859936; 230973, 3859906; 231033, 3859906; 231033, 3859876; 231063, 3859876; 231063, 3859846; 231213, 3859846; 231213, 3859876; 231273, 3859876; 231273, 3859906; 231303, 3859906; 231303, 3859936; 231393, 3859936; 231393, 3859906; 231423, 3859906; 231423, 3859876; 231453, 3859876; 231453, 3859906; 231483, 3859906; 231483, 3859966; 231513, 3859966; 231513, 3859996; 231543, 3859996; 231543, 3860026; 231573, 3860026; 231573, 3860056; 231633, 3860056; 231633, 3860086; 231663, 3860086; 231663, 3860116; 231693, 3860116; 231693, 3860146; 231783, 3860146; 231783, 3860176; 231813, 3860176; 231813, 3860206; 231903, 3860206; 231903, 3860236; 231933, 3860236; 231933, 3860206; 231963, 3860206; 231963, 3860176; 231993, 3860176; 231993, 3860146; 232023, 3860146; 232023, 3860056; 232053, 3860056; 232053, 3860026; 232083, 3860026; 232083, 3859906; 232173, 3859906; 232173, 3859876; 232263, 3859876; 232263, 3859816; 232293, 3859816; 232293, 3859786; 232323, 3859786; 232323, 3859756; 232353, 3859756; 232353, 3859726; 232383, 3859726; 232383, 3859666; 232413, 3859666; 232413, 3859576; 232443, 3859576; 232443, 3859516; 232473, 3859516; 232473, 3859396; 232503, 3859396; 232503, 3859366; 232533, 3859366; 232533, 3859336; 232563, 3859336; 232563, 3859186; 232533, 3859186; 232533, 3859096; 232713, 3859096; 232713, 3859066; 232743, 3859066; 232743, 3859036; 232773, 3859036; 232773, 3858856; 232893, 3858856; 232893, 3858886; 232923, 3858886; 232923, 3858916; 232953, 3858916; 232953, 3858856; 232983, 3858856; 232983, 3858886; 233013, 3858886; 233013, 3858856; 233193, 3858856; 233193, 3858826; 233223, 3858826; 233223, 3858766; 233253, 3858766; 233253, 3858736; 233343, 3858736; 233343, 3858766; 233373, 3858766; 233373, 3858796; 233403, 3858796; 233403, 3858826; 233433, 3858826; 233433, 3858856; 233463, 3858856; 233463, 3858886; 233553, 3858886; 233553, 3858916; 233643, 3858916; 233643, 3858946; 233673, 3858946; 233673, 3858916; 233733, 3858916; 233733, 3858946; 233853, 3858946; 233853, 3858916; 233883, 3858916; 233883, 3858886; 233853, 3858886; 233853, 3858826; 233913, 3858826; 233913, 3858796; 233943, 3858796; 233943, 3858676; 234003, 3858676; 234003, 3858706; 234033, 3858706; 234033, 3858736; 234063, 3858736; 234063, 3858706; 234093, 3858706; 234093, 3858676; 234123, 3858676; 234123, 3858616; 234153, 3858616; 234153, 3858556; 234093, 3858556; 234093, 3858496; 234123, 3858496; 234123, 3858466; 234153, 3858466; 234153, 3858376; 234183, 3858376; 234183, 3858346; 234213, 3858346; 234213, 3858316; 234273, 3858316; 234273, 3858346; 234333, 3858346; 234333, 3858376; 234363, 3858376; 234363, 3858406; 234393, 3858406; 234393, 3858466; 234423, 3858466; 234423, 3858496; 234573, 3858496; 234573, 3858526; 234603, 3858526; 234603, 3858556; 234633, 3858556; 234633, 3858586; 234693, 3858586; 234693, 3858556; 234813, 3858556; 234813, 3858526; 234903, 3858526; 234903, 3858496; 234963, 3858496; 234963, 3858376; 234993, 3858376; 234993, 3858346; 235023, 3858346; 235023, 3858316; 235083, 3858316; 235083, 3858286; 235113, 3858286; 235113, 3858256; 235143, 3858256; 235143, 3858226; 235173, 3858226; 235173, 3858196; 235263, 3858196; 235263, 3858166; 235293, 3858166; 235293, 3858136; 235323, 3858136; 235323, 3858166; 235443, 3858166; 235443, 3858046; 235533, 3858046; 235533, 3858016; 235593, 3858016; 235593, 3857986; 235653, 3857986; 235653, 3858016; 235743, 3858016; 235743, 3858046; 235773, 3858046; 235773, 3858076; 235803, 3858076; 235803, 3858106; 235893, 3858106; 235893, 3858136; 235953, 3858136; 235953, 3858166; 235983, 3858166; 235983, 3858136; 236193, 3858136; 236193, 3858106; 236253, 3858106; 236253, 3858016; 236283, 3858016; 236283, 3857926; 236253, 3857926; 236253, 3857836; 236283, 3857836; 236283, 3857806; 236313, 3857806; 236313, 3857716; 236343, 3857716; 236343, 3857746; 236403, 3857746; 236403, 3857776; 236493, 3857776; 236493, 3857746; 236553, 3857746; 236553, 3857776; 236643, 3857776; 236643, 3857746; 236703, 3857746; 236703, 3857716; 236793, 3857716; 236793, 3857686; 236823, 3857686; 236823, 3857656; 236853, 3857656; 236853, 3857626; 236973, 3857626; 236973, 3857596; 237033, 3857596; 237033, 3857626; 237063, 3857626; 237063, 3857656; 237093, 3857656; 237093, 3857746; 237123, 3857746; 237123, 3857776; 237153, 3857776; 237153, 3857806; 237183, 3857806; 237183, 3857836; 237213, 3857836; 237213, 3857896; 237243, 3857896; 237243, 3857866; 237273, 3857866; 237273, 3857806; 237303, 3857806; 237303, 3857776; 237333, 3857776; 237333, 3857716; 237423, 3857716; 237423, 3857686; 237453, 3857686; 237453, 3857656; 237543, 3857656; 237543, 3857596; 237513, 3857596; 237513, 3857566; 237543, 3857566; 237543, 3857536; 237573, 3857536; 237573, 3857506; 237603, 3857506; 237603, 3857416; 237633, 3857416; 237633, 3857356; 237663, 3857356; 237663, 3857326; 237843, 3857326; 237843, 3857296; 237903, 3857296; 237903, 3857266; 237933, 3857266; 237933, 3857296; 237993, 3857296; 237993, 3857326; 238053, 3857326; 238053, 3857296; 238083, 3857296; 238083, 3857236; 238143, 3857236; 238143, 3857206; 238203, 3857206; 238203, 3857176; 238383, 3857176; 238383, 3857206; 238413, 3857206; 238413, 3857176; 238803, 3857176; 238803, 3857206; 238863, 3857206; 238863, 3857146; 238893, 3857146; 238893, 3857116; 239013, 3857116; 239013, 3857086; 239073, 3857086; 239073, 3857056; 239133, 3857056; 239133, 3857026; 239163, 3857026; 239163, 3856996; 239193, 3856996; 239193, 3856906; 239223, 3856906; 239223, 3856876; 239283, 3856876; 239283, 3856846; 239313, 3856846; 239313, 3856816; 239373, 3856816; 239373, 3856846; 239433, 3856846; 239433, 3856876; 239493, 3856876; 239493, 3856906; 239523, 3856906; 239523, 3856816; 239553, 3856816; 239553, 3856786; 239583, 3856786; 239583, 3856726; 239613, 3856726; 239613, 3856666; 239643, 3856666; 239643, 3856636; 239673, 3856636; 239673, 3856606; 239703, 3856606; 239703, 3856576; 239733, 3856576; 239733, 3856546; 239763, 3856546; 239763, 3856456; 239793, 3856456; 239793, 3856426; 239823, 3856426; 239823, 3856396; 239883, 3856396; 239883, 3856336; 239913, 3856336; 239913, 3856306; 239973, 3856306; 239973, 3856276; 240063, 3856276; 240063, 3856306; 240093, 3856306; 240093, 3856336; 240123, 3856336; 240123, 3856396; 240153, 3856396; 240153, 3856426; 240273, 3856426; 240273, 3856396; 240243, 3856396; 240243, 3856366; 240213, 3856366; 240213, 3856336; 240243, 3856336; 240243, 3856306; 240273, 3856306; 240273, 3856276; 240333, 3856276; 240333, 3856246; 240393, 3856246; 240393, 3856216; 240453, 3856216; 240453, 3856186; 240483, 3856186; 240483, 3856156; 240513, 3856156; 240513, 3856096; 240543, 3856096; 240543, 3856066; 240513, 3856066; 240513, 3856006; 240543, 3856006; 240543, 3855976; 240573, 3855976; 240573, 3856006; 240603, 3856006; 240603, 3856096; 240633, 3856096; 240633, 3856186; 240663, 3856186; 240663, 3856246; 240693, 3856246; 240693, 3856276; 240753, 3856276; 240753, 3856306; 240783, 3856306; 240783, 3856336; 240843, 3856336; 240843, 3856366; 240903, 3856366; 240903, 3856336; 240963, 3856336; 240963, 3856306; 241023, 3856306; 241023, 3856276; 241053, 3856276; 241053, 3856156; 241023, 3856156; 241023, 3856006; 241083, 3856006; 241083, 3855976; 241293, 3855976; 241293, 3855946; 241353, 3855946; 241353, 3855916; 241383, 3855916; 241383, 3855946; 241443, 3855946; 241443, 3855976; 241563, 3855976; 241563, 3855946; 241623, 3855946; 241623, 3855916; 241653, 3855916; 241653, 3855886; 241683, 3855886; 241683, 3855856; 241713, 3855856; 241713, 3855826; 241743, 3855826; 241743, 3855796; 241773, 3855796; 241773, 3855826; 241803, 3855826; 241803, 3855856; 241833, 3855856; 241833, 3855886; 241863, 3855886; 241863, 3855916; 241923, 3855916; 241923, 3855946; 242043, 3855946; 242043, 3855916; 242133, 3855916; 242133, 3855886; 242253, 3855886; 242253, 3855856; 242283, 3855856; 242283, 3855826; 242343, 3855826; 242343, 3855796; 242373, 3855796; 242373, 3855766; 242403, 3855766; 242403, 3855736; 242433, 3855736; 242433, 3855706; 242463, 3855706; 242463, 3855676; 242493, 3855676; 242493, 3855646; 242643, 3855646; 242643, 3855556; 242703, 3855556; 242703, 3855526; 242733, 3855526; 242733, 3855496; 242763, 3855496; 242763, 3855466; 242883, 3855466; 242883, 3855436; 242973, 3855436; 242973, 3855466; 243003, 3855466; 243003, 3855436; 243063, 3855436; 243063, 3855406; 243243, 3855406; 243243, 3855436; 243303, 3855436; 243303, 3855406; 243393, 3855406; 243393, 3855436; 243423, 3855436; 243423, 3855466; 243453, 3855466; 243453, 3855256; 243423, 3855256; 243423, 3855166; 243393, 3855166; 243393, 3855136; 243363, 3855136; 243363, 3855106; 243393, 3855106; 243393, 3855016; 243483, 3855016; 243483, 3854986; 243573, 3854986; 243573, 3854956; 243603, 3854956; 243603, 3854926; 243633, 3854926; 243633, 3854776; 243603, 3854776; 243603, 3854836; 243543, 3854836; 243543, 3854866; 243483, 3854866; 243483, 3854836; 243393, 3854836; 243393, 3854806; 243303, 3854806; 243303, 3854836; 243243, 3854836; 243243, 3854866; 243183, 3854866; 243183, 3854896; 243123, 3854896; 243123, 3855076; 243153, 3855076; 243153, 3855196; 243123, 3855196; 243123, 3855226; 242853, 3855226; 242853, 3855256; 242793, 3855256; 242793, 3855286; 242733, 3855286; 242733, 3855316; 242643, 3855316; 242643, 3855346; 242613, 3855346; 242613, 3855376; 242583, 3855376; 242583, 3855406; 242523, 3855406; 242523, 3855436; 242463, 3855436; 242463, 3855466; 242403, 3855466; 242403, 3855496; 242343, 3855496; 242343, 3855526; 242283, 3855526; 242283, 3855556; 242253, 3855556; 242253, 3855586; 242223, 3855586; 242223, 3855616; 242163, 3855616; 242163, 3855646; 242103, 3855646; 242103, 3855676; 241983, 3855676; 241983, 3855646; 241953, 3855646; 241953, 3855616; 241923, 3855616; 241923, 3855556; 241863, 3855556; 241863, 3855526; 241833, 3855526; 241833, 3855496; 241713, 3855496; 241713, 3855526; 241653, 3855526; 241653, 3855586; 241623, 3855586; 241623, 3855616; 241593, 3855616; 241593, 3855646; 241563, 3855646; 241563, 3855676; 241533, 3855676; 241533, 3855706; 241173, 3855706; 241173, 3855796; 241083, 3855796; 241083, 3855826; 240993, 3855826; 240993, 3855856; 240963, 3855856; 240963, 3855886; 240903, 3855886; 240903, 3855946; 240873, 3855946; 240873, 3856066; 240753, 3856066; 240753, 3856006; 240723, 3856006; 240723, 3855976; 240693, 3855976; 240693, 3855886; 240663, 3855886; 240663, 3855796; 240633, 3855796; 240633, 3855736; 240663, 3855736; 240663, 3855706; 240693, 3855706; 240693, 3855616; 240663, 3855616; 240663, 3855586; 240633, 3855586; 240633, 3855556; 240603, 3855556; 240603, 3855646; 240573, 3855646; 240573, 3855676; 240543, 3855676; 240543, 3855706; 240453, 3855706; 240453, 3855736; 240423, 3855736; 240423, 3855796; 240393, 3855796; 240393, 3855856; 240363, 3855856; 240363, 3855886; 240303, 3855886; 240303, 3856006; 240273, 3856006; 240273, 3856036; 240243, 3856036; 240243, 3856066; 240183, 3856066; 240183, 3856096; 239943, 3856096; 239943, 3856156; 239883, 3856156; 239883, 3856186; 239853, 3856186; 239853, 3856216; 239823, 3856216; 239823, 3856246; 239793, 3856246; 239793, 3856276; 239763, 3856276; 239763, 3856306; 239733, 3856306; 239733, 3856336; 239673, 3856336; 239673, 3856366; 239643, 3856366; 239643, 3856396; 239613, 3856396; 239613, 3856426; 239583, 3856426; 239583, 3856396; 239553, 3856396; 239553, 3856426; 239493, 3856426; 239493, 3856456; 239433, 3856456; 239433, 3856636; 239313, 3856636; 239313, 3856666; 239223, 3856666; 239223, 3856696; 239163, 3856696; 239163, 3856726; 239133, 3856726; 239133, 3856756; 239103, 3856756; 239103, 3856786; 239073, 3856786; 239073, 3856816; 239043, 3856816; 239043, 3856846; 239013, 3856846; 239013, 3856876; 238863, 3856876; 238863, 3856906; 238803, 3856906; 238803, 3856936; 238743, 3856936; 238743, 3856966; 238683, 3856966; 238683, 3856996; 238623, 3856996; 238623, 3857026; 238593, 3857026; 238593, 3856996; 238533, 3856996; 238533, 3856966; 238473, 3856966; 238473, 3856936; 238263, 3856936; 238263, 3856966; 238173, 3856966; 238173, 3856996; 238113, 3856996; 238113, 3857026; 238083, 3857026; 238083, 3857056; 238053, 3857056; 238053, 3857086; 237843, 3857086; 237843, 3857116; 237543, 3857116; 237543, 3857146; 237483, 3857146; 237483, 3857176; 237453, 3857176; 237453, 3857206; 237423, 3857206; 237423, 3857296; 237393, 3857296; 237393, 3857416; 237423, 3857416; 237423, 3857476; 237393, 3857476; 237393, 3857536; 237363, 3857536; 237363, 3857566; 237333, 3857566; 237333, 3857596; 237243, 3857596; 237243, 3857506; 237213, 3857506; 237213, 3857476; 237183, 3857476; 237183, 3857446; 237153, 3857446; 237153, 3857416; 237123, 3857416; 237123, 3857386; 236883, 3857386; 236883, 3857416; 236823, 3857416; 236823, 3857446; 236763, 3857446; 236763, 3857476; 236643, 3857476; 236643, 3857506; 236133, 3857506; 236133, 3857536; 236043, 3857536; 236043, 3857566; 235983, 3857566; 235983, 3857596; 235953, 3857596; 235953, 3857686; 235983, 3857686; 235983, 3857746; 236013, 3857746; 236013, 3857776; 235983, 3857776; 235983, 3857836; 235893, 3857836; 235893, 3857806; 235863, 3857806; 235863, 3857776; 235833, 3857776; 235833, 3857716; 235803, 3857716; 235803, 3857656; 235773, 3857656; 235773, 3857746; 235743, 3857746; 235743, 3857776; 235713, 3857776; 235713, 3857806; 235443, 3857806; 235443, 3857836; 235383, 3857836; 235383, 3857866; 235293, 3857866; 235293, 3857896; 235263, 3857896; 235263, 3857926; 235203, 3857926; 235203, 3857956; 235113, 3857956; 235113, 3857986; 235083, 3857986; 235083, 3858016; 235023, 3858016; 235023, 3858046; 234963, 3858046; 234963, 3858076; 234933, 3858076; 234933, 3858106; 234903, 3858106; 234903, 3858136; 234873, 3858136; 234873, 3858166; 234813, 3858166; 234813, 3858196; 234783, 3858196; 234783, 3858226; 234663, 3858226; 234663, 3858196; 234573, 3858196; 234573, 3858226; 234543, 3858226; 234543, 3858196; 234513, 3858196; 234513, 3858166; 234483, 3858166; 234483, 3858106; 234453, 3858106; 234453, 3858016; 234423, 3858016; 234423, 3857986; 234393, 3857986; 234393, 3857956; 234273, 3857956; 234273, 3857926; 234183, 3857926; 234183, 3857986; 234153, 3857986; 234153, 3858046; 234123, 3858046; 234123, 3858106; 234093, 3858106; 234093, 3858196; 234063, 3858196; 234063, 3858226; 234033, 3858226; 234033, 3858256; 234003, 3858256; 234003, 3858286; 233973, 3858286; 233973, 3858316; 233943, 3858316; 233943, 3858346; 233883, 3858346; 233883, 3858376; 233853, 3858376; 233853, 3858436; 233823, 3858436; 233823, 3858526; 233793, 3858526; 233793, 3858556; 233733, 3858556; 233733, 3858586; 233523, 3858586; 233523, 3858556; 233463, 3858556; 233463, 3858526; 233433, 3858526; 233433, 3858496; 233403, 3858496; 233403, 3858466; 233373, 3858466; 233373, 3858436; 233343, 3858436; 233343, 3858376; 233283, 3858376; 233283, 3858346; 233253, 3858346; 233253, 3858376; 233163, 3858376; 233163, 3858406; 233103, 3858406; 233103, 3858436; 233073, 3858436; 233073, 3858466; 233043, 3858466; 233043, 3858496; 233013, 3858496; 233013, 3858526; 232863, 3858526; 232863, 3858496; 232713, 3858496; 232713, 3858526; 232623, 3858526; 232623, 3858556; 232593, 3858556; 232593, 3858586; 232533, 3858586; 232533, 3858616; 232503, 3858616; 232503, 3858736; 232473, 3858736; 232473, 3858766; 232443, 3858766; 232443, 3858826; 232473, 3858826; 232473, 3858886; 232443, 3858886; 232443, 3858916; 232413, 3858916; 232413, 3858976; 232383, 3858976; 232383, 3859126; 232353, 3859126; 232353, 3859366; 232323, 3859366; 232323, 3859456; 232293, 3859456; 232293, 3859546; 232233, 3859546; 232233, 3859576; 232203, 3859576; 232203, 3859606; 232113, 3859606; 232113, 3859636; 232053, 3859636; 232053, 3859666; 231993, 3859666; 231993, 3859696; 231963, 3859696; 231963, 3859756; 231933, 3859756; 231933, 3859816; 231903, 3859816; 231903, 3859846; 231873, 3859846; 231873, 3859906; 231843, 3859906; 231843, 3859936; 231813, 3859936; 231813, 3859906; 231723, 3859906; 231723, 3859876; 231693, 3859876; 231693, 3859846; 231663, 3859846; 231663, 3859816; 231603, 3859816; 231603, 3859786; 231573, 3859786; 231573, 3859756; 231543, 3859756; 231543, 3859726; 231453, 3859726; 231453, 3859696; 231123, 3859696; 231123, 3859666; 231033, 3859666; 231033, 3859636; 231003, 3859636; 231003, 3859546; 230973, 3859546; 230973, 3859486; 230943, 3859486; 230943, 3859456; 230913, 3859456; 230913, 3859426; 230883, 3859426; 230883, 3859366; 230853, 3859366; 230853, 3859276; 230883, 3859276; 230883, 3859246; 230943, 3859246; 230943, 3859066; 230883, 3859066; 230883, 3859006; 230853, 3859006; 230853, 3858976; 230823, 3858976; 230823, 3858916; 230793, 3858916; 230793, 3858856; 230763, 3858856; 230763, 3858826; 230733, 3858826; 230733, 3858796; 230703, 3858796; 230703, 3858736; 230643, 3858736; 230643, 3858706; 230613, 3858706; 230613, 3858676; 230583, 3858676; 230583, 3858646; 230613, 3858646; 230613, 3858616; 230643, 3858616; 230643, 3858586; 230703, 3858586; 230703, 3858556; 230733, 3858556; 230733, 3858526; 230763, 3858526; 230763, 3858496; 230793, 3858496; 230793, 3858376; 230763, 3858376; 230763, 3858346; 230703, 3858346; 230703, 3858316; 230673, 3858316; 230673, 3858256; 230613, 3858256; 230613, 3858226; 230553, 3858226; 230553, 3858196; 230523, 3858196; 230523, 3858166; 230463, 3858166; 230463, 3858136; 230223, 3858136; 230223, 3858106; 230163, 3858106; 230163, 3858016; 230133, 3858016; 230133, 3857986; 230013, 3857986; 230013, 3857956; 229983, 3857956; 229983, 3857926; 229893, 3857926; 229893, 3857956; 229833, 3857956; 229833, 3857986; 229743, 3857986; 229743, 3858016; 229683, 3858016; 229683, 3858046; 229593, 3858046; 229593, 3858016; 229563, 3858016; 229563, 3857986; 229533, 3857986; 229533, 3857956; 229443, 3857956; 229443, 3857926; 229383, 3857926; 229383, 3857896; 229353, 3857896; 229353, 3857866; 229323, 3857866; 229323, 3857836; 229293, 3857836; 229293, 3857806; 229233, 3857806; 229233, 3857776; 229083, 3857776; 229083, 3857746; 228993, 3857746; 228993, 3857776; 228513, 3857776; 228513, 3857806; 228483, 3857806; 228483, 3857836; 228423, 3857836; 228423, 3857866; 228393, 3857866; 228393, 3857896; 228303, 3857896; 228303, 3857866; 228273, 3857866; 228273, 3857836; 228243, 3857836; 228243, 3857866; 228063, 3857866; 228063, 3857836; 228033, 3857836; 228033, 3857776; 228003, 3857776; 228003, 3857746; 227973, 3857746; 227973, 3857716; 227943, 3857716; 227943, 3857686; 227913, 3857686; 227913, 3857656; 227883, 3857656; 227883, 3857596; 227853, 3857596; 227853, 3857566; 227823, 3857566; 227823, 3857536; 227643, 3857536; 227643, 3857566; 227523, 3857566; 227523, 3857596; 227223, 3857596; 227223, 3857626; 226863, 3857626; 226863, 3857656; 226683, 3857656; 226683, 3857626; 226653, 3857626; 226653, 3857656; 226623, 3857656; 226623, 3857686; 226593, 3857686; 226593, 3857716; 226623, 3857716; 226623, 3857746; 226593, 3857746; 226593, 3857776; 226563, 3857776; 226563, 3857806; 226533, 3857806; 226533, 3857776; 226413, 3857776; 226413, 3857746; 226263, 3857746; 226263, 3857716; 226233, 3857716; 226233, 3857686; 226203, 3857686; 226203, 3857656; 226173, 3857656; 226173, 3857596; 226113, 3857596; 226113, 3857566; 226083, 3857566; 226083, 3857506; 226053, 3857506; 226053, 3857446; 225963, 3857446; 225963, 3857476; 225903, 3857476; 225903, 3857506; 225843, 3857506; 225843, 3857566; 225873, 3857566; 225873, 3857596; 225903, 3857596; 225903, 3857746; 225873, 3857746; 225873, 3857776; 225843, 3857776; 225843, 3857806; returning to 225627, 3857806.
                (ii) Note: Map of Unit 2 is provided at paragraph (8)(ii) of this entry.
                (8) Unit 3: Upper Santa Ynez River Basin, Santa Barbara County, California.

                (i) From USGS 1:24,000 quadrangle maps Little Pine Mtn., Hildreth Peak, and Carpinteria, land bounded by the following UTM coordinates (E, N): 262233, 3833176; 262233, 3833146; 262263, 3833146; 262263, 3833116; 262293, 3833116; 262293, 3833086; 262323, 3833086; 262323, 3833026; 262203, 3833026; 262203, 3832996; 262113, 3832996; 262113, 3832966; 262083, 3832966; 262083, 3832936; 261963, 3832936; 261963, 3832876; 261993, 3832876; 261993, 3832846; 261963, 3832846; 261963, 3832786; 261993, 3832786; 261993, 3832666; 261933, 3832666; 261933, 3832636; 261843, 3832636; 261843, 3832666; 261753, 3832666; 261753, 3832636; 261723, 3832636; 261723, 3832576; 261753, 3832576; 261753, 3832486; 261723, 3832486; 261723, 3832456; 261693, 3832456; 261693, 3832426; 261663, 3832426; 261663, 3832396; 261693, 3832396; 261693, 3832336; 261753, 3832336; 261753, 3832306; 261723, 3832306; 261723, 3832276; 261663, 3832276; 261663, 3832246; 261633, 3832246; 261633, 3832216; 261663, 3832216; 261663, 3832186; 261693, 3832186; 261693, 3832066; 261663, 3832066; 261663, 3832006; 261633, 3832006; 261633, 3831976; 261603, 3831976; 261603, 3831916; 261543, 3831916; 261543, 3831886; 261513, 3831886; 261513, 3831916; 261393, 3831916; 261393, 3831946; 261363, 3831946; 261363, 3831976; 261333, 3831976; 261333, 3831856; 261363, 3831856; 261363, 3831706; 261333, 3831706; 261333, 3831676; 261303, 3831676; 261303, 3831616; 261333, 3831616; 261333, 3831556; 261213, 3831556; 261213, 3831496; 261183, 3831496; 261183, 3831466; 261153, 3831466; 261153, 3831436; 261123, 3831436; 261123, 3831376; 261063, 3831376; 261063, 3831346; 260973, 3831346; 260973, 3831316; 260823, 3831316; 260823, 3831256; 260793, 3831256; 260793, 3831226; 260823, 3831226; 260823, 3831196; 260853, 3831196; 260853, 3831166; 260733, 3831166; 260733, 3831106; 260703, 3831106; 260703, 3831046; 260583, 3831046; 260583, 3831016; 260523, 3831016; 260523, 3830926; 260553, 3830926; 260553, 3830896; 260613, 3830896; 260613, 3830866; 260643, 3830866; 260643, 3830806; 260673, 3830806; 260673, 3830746; 260703, 3830746; 260703, 3830656; 260673, 3830656; 260673, 3830596; 260643, 3830596; 260643, 3830536; 260613, 3830536; 260613, 3830506; 260583, 3830506; 260583, 3830476; 260523, 3830476; 260523, 3830416; 260493, 3830416; 260493, 3830356; 260523, 3830356; 260523, 3830296; 260553, 3830296; 260553, 3830236; 260583, 3830236; 260583, 3830206; 260553, 3830206; 260553, 3830176; 260583, 3830176; 260583, 3830146; 260613, 3830146; 260613, 3830116; 260643, 3830116; 260643, 3830086; 260673, 3830086; 260673, 3829996; 260553, 3829996; 260553, 3829966; 260523, 3829966; 260523, 3829936; 260493, 3829936; 260493, 3829876; 260523, 3829876; 260523, 3829786; 260493, 3829786; 260493, 3829606; 260463, 3829606; 260463, 3829546; 260433, 3829546; 260433, 3829516; 260403, 3829516; 260403, 3829486; 260373, 3829486; 260373, 3829456; 260343, 3829456; 260343, 3829426; 260313, 3829426; 260313, 3829246; 260343, 3829246; 260343, 3829216; 260373, 3829216; 260373, 3829186; 260343, 3829186; 260343, 3829096; 260313, 3829096; 260313, 3829066; 260283, 3829066; 260283, 3829036; 260253, 3829036; 260253, 3829006; 260223, 3829006; 260223, 3828976; 260193, 3828976; 260193, 3828946; 260163, 3828946; 260163, 3828796; 260193, 3828796; 260193, 3828766; 260223, 3828766; 260223, 3828736; 260313, 3828736; 260313, 3828676; 260343, 3828676; 260343, 3828616; 260373, 3828616; 260373, 3828556; 260403, 3828556; 260403, 3828526; 260433, 3828526; 260433, 3828496; 260523, 3828496; 260523, 3828466; 260643, 3828466; 260643, 3828436; 260613, 3828436; 260613, 3828406; 260583, 3828406; 260583, 3828376; 260403, 3828376; 260403, 3828346; 260253, 3828346; 260253, 3828316; 260223, 3828316; 260223, 3828286; 260193, 3828286; 260193, 3828256; 260163, 3828256; 260163, 3828196; 260193, 3828196; 260193, 3828166; 260223, 3828166; 260223, 3828136; 260253, 3828136; 260253, 3828046; 260283, 3828046; 260283, 3827986; 260253, 3827986; 260253, 3827926; 260223, 3827926; 260223, 3827866; 260193, 3827866; 260193, 3827806; 260253, 3827806; 260253, 3827776; 260343, 3827776; 260343, 3827746; 260403, 3827746; 260403, 3827716; 260373, 3827716; 260373, 3827686; 260343, 3827686; 260343, 3827566; 260313, 3827566; 260313, 3827536; 260223, 3827536; 260223, 3827506; 260193, 3827506; 260193, 3827476; 260163, 3827476; 260163, 3827356; 260133, 3827356; 260133, 3827326; 260163, 3827326; 260163, 3827236; 260283, 3827236; 260283, 3827206; 260253, 3827206; 260253, 3827176; 260223, 3827176; 260223, 3827116; 260133, 3827116; 260133, 3827086; 260103, 3827086; 260103, 3827056; 260073, 3827056; 260073, 3826936; 259983, 3826936; 259983, 3826906; 259953, 3826906; 259953, 3826846; 259833, 3826846; 259833, 3826816; 259803, 3826816; 259803, 3826786; 259773, 3826786; 259773, 3826756; 259563, 3826756; 259563, 3826576; 259593, 3826576; 259593, 3826546; 259623, 3826546; 259623, 3826516; 259653, 3826516; 259653, 3826426; 259683, 3826426; 259683, 3826306; 259623, 3826306; 259623, 3826276; 259563, 3826276; 259563, 3826246; 259473, 3826246; 259473, 3826216; 259413, 3826216; 259413, 3825826; 259443, 3825826; 259443, 3825796; 259413, 3825796; 259413, 3825766; 259383, 3825766; 259383, 3825736; 259113, 3825736; 259113, 3825766; 259053, 3825766; 259053, 3825796; 259023, 3825796; 259023, 3825826; 258963, 3825826; 258963, 3825856; 258843, 3825856; 258843, 3825736; 258873, 3825736; 258873, 3825706; 258903, 3825706; 258903, 3825676; 259023, 3825676; 259023, 3825646; 259113, 3825646; 259113, 3825616; 259143, 3825616; 259143, 3825586; 259173, 3825586; 259173, 3825526; 259203, 3825526; 259203, 3825466; 259233, 3825466; 259233, 3825436; 259293, 3825436; 259293, 3825376; 259323, 3825376; 259323, 3825346; 259353, 3825346; 259353, 3825286; 259383, 3825286; 259383, 3825166; 259353, 3825166; 259353, 3825106; 259323, 3825106; 259323, 3825076; 259293, 3825076; 259293, 3825046; 259053, 3825046; 259053, 3825076; 259023, 3825076; 259023, 3825046; 258783, 3825046; 258783, 3825076; 258633, 3825076; 258633, 3825016; 258603, 3825016; 258603, 3824956; 258633, 3824956; 258633, 3824896; 258663, 3824896; 258663, 3824866; 258693, 3824866; 258693, 3824836; 258723, 3824836; 258723, 3824806; 258753, 3824806; 258753, 3824776; 258813, 3824776; 258813, 3824746; 258843, 3824746; 258843, 3824716; 258903, 3824716; 258903, 3824686; 258933, 3824686; 258933, 3824656; 258963, 3824656; 258963, 3824626; 258993, 3824626; 258993, 3824596; 258963, 3824596; 258963, 3824536; 258933, 3824536; 258933, 3824416; 258903, 3824416; 258903, 3824266; 258873, 3824266; 258873, 3824236; 258843, 3824236; 258843, 3824206; 258813, 3824206; 258813, 3824296; 258753, 3824296; 258753, 3824326; 258663, 3824326; 258663, 3824296; 258633, 3824296; 258633, 3824206; 258603, 3824206; 258603, 3824176; 258633, 3824176; 258633, 3824086; 258663, 3824086; 258663, 3824056; 258753, 3824056; 258753, 3823996; 258783, 3823996; 258783, 3823876; 258843, 3823876; 258843, 3823846; 258903, 3823846; 258903, 3823816; 258873, 3823816; 258873, 3823786; 258903, 3823786; 258903, 3823756; 258933, 3823756; 258933, 3823726; 258963, 3823726; 258963, 3823666; 258993, 3823666; 258993, 3823636; 258963, 3823636; 258963, 3823546; 258993, 3823546; 258993, 3823366; 259023, 3823366; 259023, 3823246; 258993, 3823246; 258993, 3823186; 258963, 3823186; 258963, 3823156; 258903, 3823156; 258903, 3823126; 258723, 3823126; 258723, 3823096; 258633, 3823096; 258633, 3823066; 258513, 3823066; 258513, 3823036; 258483, 3823036; 258483, 3822886; 258513, 3822886; 258513, 3822826; 258543, 3822826; 258543, 3822736; 258423, 3822736; 258423, 3822706; 258393, 3822706; 258393, 3822646; 258303, 3822646; 258303, 3822616; 258333, 3822616; 258333, 3822586; 258303, 3822586; 258303, 3822526; 258333, 3822526; 258333, 3822466; 258363, 3822466; 258363, 3822436; 258393, 3822436; 258393, 3822376; 258453, 3822376; 258453, 3822346; 258483, 3822346; 258483, 3822316; 258513, 3822316; 258513, 3822286; 258573, 3822286; 258573, 3822256; 258603, 3822256; 258603, 3822226; 258633, 3822226; 258633, 3822196; 258693, 3822196; 258693, 3822166; 258843, 3822166; 258843, 3822136; 258963, 3822136; 258963, 3822166; 258993, 3822166; 258993, 3822136; 259023, 3822136; 259023, 3822106; 259083, 3822106; 259083, 3822076; 259113, 3822076; 259113, 3822016; 259173, 3822016; 259173, 3821986; 259383, 3821986; 259383, 3821956; 259413, 3821956; 259413, 3821896; 259443, 3821896; 259443, 3821926; 259503, 3821926; 259503, 3821956; 259563, 3821956; 259563, 3821986; 259623, 3821986; 259623, 3822016; 259653, 3822016; 259653, 3822046; 259683, 3822046; 259683, 3822076; 259743, 3822076; 259743, 3822106; 259893, 3822106; 259893, 3822076; 259923, 3822076; 259923, 3822016; 259953, 3822016; 259953, 3821986; 259983, 3821986; 259983, 3821956; 260013, 3821956; 260013, 3821926; 260043, 3821926; 260043, 3821866; 260073, 3821866; 260073, 3821836; 260103, 3821836; 260103, 3821806; 260133, 3821806; 260133, 3821776; 260223, 3821776; 260223, 3821806; 260253, 3821806; 260253, 3821836; 260313, 3821836; 260313, 3821746; 260343, 3821746; 260343, 3821686; 260493, 3821686; 260493, 3821716; 260643, 3821716; 260643, 3821746; 260673, 3821746; 260673, 3821806; 260733, 3821806; 260733, 3821836; 260793, 3821836; 260793, 3821866; 260823, 3821866; 260823, 3821896; 260973, 3821896; 260973, 3821926; 261033, 3821926; 261033, 3821956; 261063, 3821956; 261063, 3821986; 261093, 3821986; 261093, 3822016; 261123, 3822016; 261123, 3822076; 261093, 3822076; 261093, 3822136; 261153, 3822136; 261153, 3822166; 261273, 3822166; 261273, 3822196; 261333, 3822196; 261333, 3822226; 261363, 3822226; 261363, 3822346; 261393, 3822346; 261393, 3822316; 261453, 3822316; 261453, 3822286; 261483, 3822286; 261483, 3822256; 261603, 3822256; 261603, 3822226; 261813, 3822226; 261813, 3822196; 261873, 3822196; 261873, 3822226; 261903, 3822226; 261903, 3822256; 261933, 3822256; 261933, 3822316; 261963, 3822316; 261963, 3822376; 261993, 3822376; 261993, 3822406; 262023, 3822406; 262023, 3822466; 262083, 3822466; 262083, 3822436; 262113, 3822436; 262113, 3822376; 262143, 3822376; 262143, 3822346; 262203, 3822346; 262203, 3822316; 262263, 3822316; 262263, 3822286; 262293, 3822286; 262293, 3822256; 262323, 3822256; 262323, 3822226; 262353, 3822226; 262353, 3822196; 262383, 3822196; 262383, 3822166; 262413, 3822166; 262413, 3822136; 262533, 3822136; 262533, 3822196; 262563, 3822196; 262563, 3822226; 262623, 3822226; 262623, 3822136; 262653, 3822136; 262653, 3822046; 262683, 3822046; 262683, 3822016; 262713, 3822016; 262713, 3822046; 262773, 3822046; 262773, 3822076; 262803, 3822076; 262803, 3822106; 262863, 3822106; 262863, 3822076; 263073, 3822076; 263073, 3822046; 263103, 3822046; 263103, 3822016; 263133, 3822016; 263133, 3821956; 263163, 3821956; 263163, 3821926; 263193, 3821926; 263193, 3821896; 263223, 3821896; 263223, 3821866; 263253, 3821866; 263253, 3821896; 263283, 3821896; 263283, 3821986; 263313, 3821986; 263313, 3822016; 263373, 3822016; 263373, 3822046; 263433, 3822046; 263433, 3822076; 263463, 3822076; 263463, 3822106; 263493, 3822106; 263493, 3822136; 263553, 3822136; 263553, 3822106; 263523, 3822106; 263523, 3822046; 263493, 3822046; 263493, 3821896; 263523, 3821896; 263523, 3821776; 263493, 3821776; 263493, 3821656; 263523, 3821656; 263523, 3821596; 263553, 3821596; 263553, 3821506; 263583, 3821506; 263583, 3821446; 263613, 3821446; 263613, 3821416; 263643, 3821416; 263643, 3821356; 263673, 3821356; 263673, 3821326; 263703, 3821326; 263703, 3821296; 263793, 3821296; 263793, 3821266; 263823, 3821266; 263823, 3821206; 263853, 3821206; 263853, 3821176; 263883, 3821176; 263883, 3821146; 263943, 3821146; 263943, 3821116; 263973, 3821116; 263973, 3821086; 264033, 3821086; 264033, 3821116; 264063, 3821116; 264063, 3821146; 264093, 3821146; 264093, 3821116; 264123, 3821116; 264123, 3821086; 264153, 3821086; 264153, 3821026; 264213, 3821026; 264213, 3820996; 264273, 3820996; 264273, 3821026; 264363, 3821026; 264363, 3820996; 264393, 3820996; 264393, 3820966; 264423, 3820966; 264423, 3820936; 264513, 3820936; 264513, 3820906; 264573, 3820906; 264573, 3820876; 264633, 3820876; 264633, 3820846; 264753, 3820846; 264753, 3820816; 264783, 3820816; 264783, 3820756; 264813, 3820756; 264813, 3820666; 264843, 3820666; 264843, 3820606; 264873, 3820606; 264873, 3820576; 264933, 3820576; 264933, 3820546; 264963, 3820546; 264963, 3820486; 264933, 3820486; 264933, 3820456; 264963, 3820456; 264963, 3820396; 264993, 3820396; 264993, 3820366; 264963, 3820366; 264963, 3820336; 264933, 3820336; 264933, 3820156; 264903, 3820156; 264903, 3820096; 264933, 3820096; 264933, 3820126; 264963, 3820126; 264963, 3820096; 265233, 3820096; 265233, 3820066; 265263, 3820066; 265263, 3820036; 265203, 3820036; 265203, 3819946; 265233, 3819946; 265233, 3819916; 265293, 3819916; 265293, 3819976; 265323, 3819976; 265323, 3820036; 265353, 3820036; 265353, 3820066; 265383, 3820066; 265383, 3820096; 265443, 3820096; 265443, 3820126; 265473, 3820126; 265473, 3820156; 265503, 3820156; 265503, 3820186; 265533, 3820186; 265533, 3820216; 265563, 3820216; 265563, 3820186; 265593, 3820186; 265593, 3820156; 265563, 3820156; 265563, 3820006; 265593, 3820006; 265593, 3819976; 265623, 3819976; 265623, 3819946; 265653, 3819946; 265653, 3819916; 265683, 3819916; 265683, 3819826; 265653, 3819826; 265653, 3819796; 265623, 3819796; 265623, 3819766; 265563, 3819766; 265563, 3819736; 265533, 3819736; 265533, 3819706; 265503, 3819706; 265503, 3819676; 265473, 3819676; 265473, 3819646; 265533, 3819646; 265533, 3819616; 265563, 3819616; 265563, 3819586; 265623, 3819586; 265623, 3819616; 265683, 3819616; 265683, 3819646; 265713, 3819646; 265713, 3819676; 265773, 3819676; 265773, 3819706; 265833, 3819706; 265833, 3819676; 265863, 3819676; 265863, 3819646; 266043, 3819646; 266043, 3819616; 266103, 3819616; 266103, 3819646; 266163, 3819646; 266163, 3819676; 266373, 3819676; 266373, 3819646; 266403, 3819646; 266403, 3819586; 266433, 3819586; 266433, 3819466; 266463, 3819466; 266463, 3819376; 266493, 3819376; 266493, 3819346; 266523, 3819346; 266523, 3819316; 266553, 3819316; 266553, 3819286; 266613, 3819286; 266613, 3819256; 266643, 3819256; 266643, 3819226; 266703, 3819226; 266703, 3819196; 266733, 3819196; 266733, 3819256; 266763, 3819256; 266763, 3819286; 266823, 3819286; 266823, 3819316; 266853, 3819316; 266853, 3819346; 266883, 3819346; 266883, 3819376; 266913, 3819376; 266913, 3819346; 266943, 3819346; 266943, 3819256; 267003, 3819256; 267003, 3819226; 267063, 3819226; 267063, 3819196; 267183, 3819196; 267183, 3819226; 267483, 3819226; 267483, 3819196; 267663, 3819196; 267663, 3819166; 267723, 3819166; 267723, 3819136; 267843, 3819136; 267843, 3819106; 267933, 3819106; 267933, 3819076; 268023, 3819076; 268023, 3819106; 268143, 3819106; 268143, 3819136; 268353, 3819136; 268353, 3819166; 268533, 3819166; 268533, 3819196; 268563, 3819196; 268563, 3819226; 268593, 3819226; 268593, 3819256; 268623, 3819256; 268623, 3819286; 268653, 3819286; 268653, 3819316; 268713, 3819316; 268713, 3819346; 268773, 3819346; 268773, 3819376; 268803, 3819376; 268803, 3819406; 268833, 3819406; 268833, 3819496; 268803, 3819496; 268803, 3819556; 268773, 3819556; 268773, 3819586; 268743, 3819586; 268743, 3819616; 268713, 3819616; 268713, 3819706; 268683, 3819706; 268683, 3819826; 268773, 3819826; 268773, 3819856; 268893, 3819856; 268893, 3819826; 268953, 3819826; 268953, 3819796; 268983, 3819796; 268983, 3819826; 269043, 3819826; 269043, 3819856; 269163, 3819856; 269163, 3819826; 269193, 3819826; 269193, 3819796; 269223, 3819796; 269223, 3819766; 269253, 3819766; 269253, 3819736; 269283, 3819736; 269283, 3819706; 269313, 3819706; 269313, 3819676; 269343, 3819676; 269343, 3819556; 269283, 3819556; 269283, 3819586; 269253, 3819586; 269253, 3819616; 269223, 3819616; 269223, 3819646; 269193, 3819646; 269193, 3819676; 269163, 3819676; 269163, 3819736; 269073, 3819736; 269073, 3819706; 269013, 3819706; 269013, 3819676; 268953, 3819676; 268953, 3819586; 268983, 3819586; 268983, 3819466; 268953, 3819466; 268953, 3819406; 268983, 3819406; 268983, 3819346; 269013, 3819346; 269013, 3819286; 269043, 3819286; 269043, 3819166; 269013, 3819166; 269013, 3819136; 268983, 3819136; 268983, 3819106; 268923, 3819106; 268923, 3819076; 268893, 3819076; 268893, 3819046; 268743, 3819046; 268743, 3819016; 268683, 3819016; 268683, 3818986; 268653, 3818986; 268653, 3818866; 268563, 3818866; 268563, 3818896; 268323, 3818896; 268323, 3818866; 268293, 3818866; 268293, 3818836; 268173, 3818836; 268173, 3818806; 268053, 3818806; 268053, 3818776; 267963, 3818776; 267963, 3818746; 267933, 3818746; 267933, 3818776; 267873, 3818776; 267873, 3818806; 267783, 3818806; 267783, 3818746; 267723, 3818746; 267723, 3818806; 267693, 3818806; 267693, 3818836; 267663, 3818836; 267663, 3818866; 267423, 3818866; 267423, 3818896; 267393, 3818896; 267393, 3818926; 267243, 3818926; 267243, 3818896; 267093, 3818896; 267093, 3818926; 267003, 3818926; 267003, 3818896; 266943, 3818896; 266943, 3818866; 266913, 3818866; 266913, 3818896; 266853, 3818896; 266853, 3818866; 266733, 3818866; 266733, 3818896; 266613, 3818896; 266613, 3818926; 266553, 3818926; 266553, 3818956; 266463, 3818956; 266463, 3818986; 266433, 3818986; 266433, 3819016; 266373, 3819016; 266373, 3819046; 266343, 3819046; 266343, 3819106; 266313, 3819106; 266313, 3819166; 266253, 3819166; 266253, 3819196; 266223, 3819196; 266223, 3819256; 266193, 3819256; 266193, 3819286; 266133, 3819286; 266133, 3819346; 266103, 3819346; 266103, 3819376; 266073, 3819376; 266073, 3819346; 265863, 3819346; 265863, 3819376; 265803, 3819376; 265803, 3819406; 265773, 3819406; 265773, 3819436; 265653, 3819436; 265653, 3819406; 265623, 3819406; 265623, 3819376; 265593, 3819376; 265593, 3819346; 265563, 3819346; 265563, 3819286; 265503, 3819286; 265503, 3819256; 265443, 3819256; 265443, 3819226; 265383, 3819226; 265383, 3819256; 265323, 3819256; 265323, 3819316; 265293, 3819316; 265293, 3819406; 265263, 3819406; 265263, 3819556; 265233, 3819556; 265233, 3819586; 265263, 3819586; 265263, 3819616; 265293, 3819616; 265293, 3819646; 265323, 3819646; 265323, 3819736; 265143, 3819736; 265143, 3819766; 265113, 3819766; 265113, 3819796; 265083, 3819796; 265083, 3819826; 265053, 3819826; 265053, 3819856; 265023, 3819856; 265023, 3819886; 264993, 3819886; 264993, 3819916; 264933, 3819916; 264933, 3819886; 264873, 3819886; 264873, 3819916; 264813, 3819916; 264813, 3819976; 264783, 3819976; 264783, 3820276; 264753, 3820276; 264753, 3820396; 264723, 3820396; 264723, 3820426; 264693, 3820426; 264693, 3820456; 264663, 3820456; 264663, 3820486; 264453, 3820486; 264453, 3820516; 264423, 3820516; 264423, 3820546; 264393, 3820546; 264393, 3820576; 264333, 3820576; 264333, 3820606; 264303, 3820606; 264303, 3820636; 264273, 3820636; 264273, 3820666; 264243, 3820666; 264243, 3820696; 264183, 3820696; 264183, 3820726; 264153, 3820726; 264153, 3820756; 264123, 3820756; 264123, 3820786; 264063, 3820786; 264063, 3820816; 264003, 3820816; 264003, 3820846; 263943, 3820846; 263943, 3820876; 263883, 3820876; 263883, 3820906; 263823, 3820906; 263823, 3820936; 263793, 3820936; 263793, 3820966; 263673, 3820966; 263673, 3820996; 263613, 3820996; 263613, 3821026; 263553, 3821026; 263553, 3821056; 263493, 3821056; 263493, 3821116; 263463, 3821116; 263463, 3821146; 263433, 3821146; 263433, 3821176; 263373, 3821176; 263373, 3821206; 263343, 3821206; 263343, 3821236; 263313, 3821236; 263313, 3821296; 263253, 3821296; 263253, 3821326; 263223, 3821326; 263223, 3821356; 263163, 3821356; 263163, 3821386; 263133, 3821386; 263133, 3821416; 263103, 3821416; 263103, 3821446; 263073, 3821446; 263073, 3821596; 263013, 3821596; 263013, 3821626; 262953, 3821626; 262953, 3821656; 262923, 3821656; 262923, 3821686; 262863, 3821686; 262863, 3821716; 262803, 3821716; 262803, 3821746; 262743, 3821746; 262743, 3821776; 262683, 3821776; 262683, 3821806; 262563, 3821806; 262563, 3821836; 262473, 3821836; 262473, 3821866; 262323, 3821866; 262323, 3821896; 262263, 3821896; 262263, 3821926; 262233, 3821926; 262233, 3821956; 262053, 3821956; 262053, 3821926; 261963, 3821926; 261963, 3821896; 261813, 3821896; 261813, 3821926; 261753, 3821926; 261753, 3821956; 261603, 3821956; 261603, 3821926; 261543, 3821926; 261543, 3821896; 261513, 3821896; 261513, 3821866; 261393, 3821866; 261393, 3821836; 261363, 3821836; 261363, 3821806; 261333, 3821806; 261333, 3821776; 261303, 3821776; 261303, 3821746; 261243, 3821746; 261243, 3821716; 261213, 3821716; 261213, 3821686; 261153, 3821686; 261153, 3821656; 261123, 3821656; 261123, 3821626; 261093, 3821626; 261093, 3821596; 261063, 3821596; 261063, 3821566; 261003, 3821566; 261003, 3821536; 260943, 3821536; 260943, 3821506; 260913, 3821506; 260913, 3821476; 260883, 3821476; 260883, 3821446; 260853, 3821446; 260853, 3821416; 260823, 3821416; 260823, 3821386; 260793, 3821386; 260793, 3821356; 260763, 3821356; 260763, 3821326; 260733, 3821326; 260733, 3821266; 260703, 3821266; 260703, 3821236; 260673, 3821236; 260673, 3821206; 260643, 3821206; 260643, 3821176; 260613, 3821176; 260613, 3821146; 260583, 3821146; 260583, 3821116; 260553, 3821116; 260553, 3821086; 260583, 3821086; 260583, 3821026; 260613, 3821026; 260613, 3820936; 260553, 3820936; 260553, 3820906; 260523, 3820906; 260523, 3820876; 260463, 3820876; 260463, 3820846; 260403, 3820846; 260403, 3820816; 260343, 3820816; 260343, 3820876; 260373, 3820876; 260373, 3820936; 260403, 3820936; 260403, 3821056; 260373, 3821056; 260373, 3821086; 260313, 3821086; 260313, 3821116; 260253, 3821116; 260253, 3821146; 260223, 3821146; 260223, 3821176; 260193, 3821176; 260193, 3821206; 260163, 3821206; 260163, 3821236; 260073, 3821236; 260073, 3821266; 259983, 3821266; 259983, 3821296; 259923, 3821296; 259923, 3821326; 259863, 3821326; 259863, 3821446; 259833, 3821446; 259833, 3821476; 259803, 3821476; 259803, 3821566; 259833, 3821566; 259833, 3821716; 259803, 3821716; 259803, 3821746; 259773, 3821746; 259773, 3821806; 259653, 3821806; 259653, 3821776; 259623, 3821776; 259623, 3821746; 259563, 3821746; 259563, 3821716; 259503, 3821716; 259503, 3821686; 259473, 3821686; 259473, 3821626; 259413, 3821626; 259413, 3821596; 259323, 3821596; 259323, 3821566; 259293, 3821566; 259293, 3821536; 259203, 3821536; 259203, 3821566; 259143, 3821566; 259143, 3821596; 259113, 3821596; 259113, 3821626; 259083, 3821626; 259083, 3821686; 259053, 3821686; 259053, 3821716; 258993, 3821716; 258993, 3821776; 258963, 3821776; 258963, 3821866; 258933, 3821866; 258933, 3821896; 258903, 3821896; 258903, 3821926; 258873, 3821926; 258873, 3821956; 258843, 3821956; 258843, 3821926; 258813, 3821926; 258813, 3821956; 258663, 3821956; 258663, 3821986; 258603, 3821986; 258603, 3821956; 258543, 3821956; 258543, 3821926; 258483, 3821926; 258483, 3821956; 258513, 3821956; 258513, 3822046; 258483, 3822046; 258483, 3822076; 258453, 3822076; 258453, 3822106; 258393, 3822106; 258393, 3822136; 258303, 3822136; 258303, 3822166; 258243, 3822166; 258243, 3822196; 258183, 3822196; 258183, 3822226; 258153, 3822226; 258153, 3822256; 258063, 3822256; 258063, 3822376; 258033, 3822376; 258033, 3822406; 257973, 3822406; 257973, 3822436; 257943, 3822436; 257943, 3822466; 257973, 3822466; 257973, 3822646; 257943, 3822646; 257943, 3822676; 257973, 3822676; 257973, 3822736; 258003, 3822736; 258003, 3822826; 257883, 3822826; 257883, 3822856; 257793, 3822856; 257793, 3822886; 257733, 3822886; 257733, 3822916; 257703, 3822916; 257703, 3822946; 257553, 3822946; 257553, 3822916; 257493, 3822916; 257493, 3823006; 257403, 3823006; 257403, 3822976; 257163, 3822976; 257163, 3823006; 257103, 3823006; 257103, 3823066; 257073, 3823066; 257073, 3823126; 257043, 3823126; 257043, 3823156; 257013, 3823156; 257013, 3823186; 256983, 3823186; 256983, 3823246; 256953, 3823246; 256953, 3823276; 256923, 3823276; 256923, 3823336; 256893, 3823336; 256893, 3823396; 256863, 3823396; 256863, 3823426; 256833, 3823426; 256833, 3823456; 256863, 3823456; 256863, 3823516; 256893, 3823516; 256893, 3823606; 256923, 3823606; 256923, 3823666; 256893, 3823666; 256893, 3823756; 256863, 3823756; 256863, 3823786; 256923, 3823786; 256923, 3823756; 256983, 3823756; 256983, 3823726; 257013, 3823726; 257013, 3823696; 257043, 3823696; 257043, 3823666; 257103, 3823666; 257103, 3823636; 257133, 3823636; 257133, 3823606; 257163, 3823606; 257163, 3823576; 257193, 3823576; 257193, 3823486; 257223, 3823486; 257223, 3823456; 257253, 3823456; 257253, 3823366; 257283, 3823366; 257283, 3823336; 257463, 3823336; 257463, 3823306; 257703, 3823306; 257703, 3823276; 257793, 3823276; 257793, 3823246; 257853, 3823246; 257853, 3823216; 257943, 3823216; 257943, 3823186; 257973, 3823186; 257973, 3823156; 258003, 3823156; 258003, 3823126; 258213, 3823126; 258213, 3823156; 258243, 3823156; 258243, 3823336; 258363, 3823336; 258363, 3823366; 258393, 3823366; 258393, 3823396; 258423, 3823396; 258423, 3823456; 258483, 3823456; 258483, 3823486; 258543, 3823486; 258543, 3823516; 258573, 3823516; 258573, 3823546; 258603, 3823546; 258603, 3823576; 258633, 3823576; 258633, 3823756; 258603, 3823756; 258603, 3823786; 258573, 3823786; 258573, 3823816; 258543, 3823816; 258543, 3823846; 258513, 3823846; 258513, 3823906; 258483, 3823906; 258483, 3823966; 258453, 3823966; 258453, 3824086; 258213, 3824086; 258213, 3824056; 258153, 3824056; 258153, 3824086; 258093, 3824086; 258093, 3824116; 258063, 3824116; 258063, 3824146; 258003, 3824146; 258003, 3824176; 257973, 3824176; 257973, 3824206; 257943, 3824206; 257943, 3824266; 257913, 3824266; 257913, 3824386; 257883, 3824386; 257883, 3824416; 257853, 3824416; 257853, 3824476; 257883, 3824476; 257883, 3824506; 257913, 3824506; 257913, 3824536; 257973, 3824536; 257973, 3824566; 258003, 3824566; 258003, 3824596; 258033, 3824596; 258033, 3824656; 257943, 3824656; 257943, 3824686; 257823, 3824686; 257823, 3824716; 257793, 3824716; 257793, 3824746; 257853, 3824746; 257853, 3824776; 257883, 3824776; 257883, 3824806; 257913, 3824806; 257913, 3824896; 257943, 3824896; 257943, 3824956; 257973, 3824956; 257973, 3824986; 258003, 3824986; 258003, 3825016; 258063, 3825016; 258063, 3825046; 258093, 3825046; 258093, 3825106; 258003, 3825106; 258003, 3825136; 257913, 3825136; 257913, 3825196; 257883, 3825196; 257883, 3825256; 257853, 3825256; 257853, 3825226; 257763, 3825226; 257763, 3825196; 257733, 3825196; 257733, 3825166; 257703, 3825166; 257703, 3825136; 257643, 3825136; 257643, 3825166; 257583, 3825166; 257583, 3825196; 257553, 3825196; 257553, 3825226; 257523, 3825226; 257523, 3825256; 257493, 3825256; 257493, 3825286; 257463, 3825286; 257463, 3825376; 257433, 3825376; 257433, 3825436; 257403, 3825436; 257403, 3825466; 257373, 3825466; 257373, 3825526; 257343, 3825526; 257343, 3825556; 257313, 3825556; 257313, 3825586; 257283, 3825586; 257283, 3825616; 257403, 3825616; 257403, 3825826; 257373, 3825826; 257373, 3825886; 257343, 3825886; 257343, 3825946; 257313, 3825946; 257313, 3826006; 257343, 3826006; 257343, 3826036; 257403, 3826036; 257403, 3826006; 257463, 3826006; 257463, 3826036; 257493, 3826036; 257493, 3826066; 257553, 3826066; 257553, 3826156; 257583, 3826156; 257583, 3826186; 257643, 3826186; 257643, 3826216; 257613, 3826216; 257613, 3826246; 257583, 3826246; 257583, 3826276; 257553, 3826276; 257553, 3826246; 257463, 3826246; 257463, 3826216; 257403, 3826216; 257403, 3826186; 257343, 3826186; 257343, 3826216; 257283, 3826216; 257283, 3826186; 257223, 3826186; 257223, 3826216; 257193, 3826216; 257193, 3826246; 257163, 3826246; 257163, 3826276; 257133, 3826276; 257133, 3826336; 257103, 3826336; 257103, 3826366; 257043, 3826366; 257043, 3826336; 256983, 3826336; 256983, 3826366; 256953, 3826366; 256953, 3826396; 256893, 3826396; 256893, 3826426; 256773, 3826426; 256773, 3826456; 256713, 3826456; 256713, 3826426; 256443, 3826426; 256443, 3826456; 256563, 3826456; 256563, 3826486; 256593, 3826486; 256593, 3826516; 256623, 3826516; 256623, 3826576; 256653, 3826576; 256653, 3826666; 256623, 3826666; 256623, 3826696; 256593, 3826696; 256593, 3826726; 256563, 3826726; 256563, 3826756; 256533, 3826756; 256533, 3826786; 256503, 3826786; 256503, 3826816; 256473, 3826816; 256473, 3826846; 256413, 3826846; 256413, 3826906; 256383, 3826906; 256383, 3826966; 256353, 3826966; 256353, 3827026; 256323, 3827026; 256323, 3827056; 256173, 3827056; 256173, 3827086; 256143, 3827086; 256143, 3827116; 256113, 3827116; 256113, 3827416; 256083, 3827416; 256083, 3827536; 256053, 3827536; 256053, 3827596; 256023, 3827596; 256023, 3827626; 255993, 3827626; 255993, 3827656; 255963, 3827656; 255963, 3827686; 255933, 3827686; 255933, 3827716; 255903, 3827716; 255903, 3827746; 255873, 3827746; 255873, 3827806; 255843, 3827806; 255843, 3827836; 255753, 3827836; 255753, 3827866; 255633, 3827866; 255633, 3827896; 255603, 3827896; 255603, 3827926; 255573, 3827926; 255573, 3827986; 255543, 3827986; 255543, 3828166; 255513, 3828166; 255513, 3828196; 255483, 3828196; 255483, 3828226; 255453, 3828226; 255453, 3828256; 255423, 3828256; 255423, 3828286; 255393, 3828286; 255393, 3828316; 255363, 3828316; 255363, 3828346; 255333, 3828346; 255333, 3828406; 255303, 3828406; 255303, 3828466; 255273, 3828466; 255273, 3828496; 255183, 3828496; 255183, 3828526; 254973, 3828526; 254973, 3828556; 254913, 3828556; 254913, 3828616; 254883, 3828616; 254883, 3828676; 254853, 3828676; 254853, 3828706; 254823, 3828706; 254823, 3828766; 254853, 3828766; 254853, 3828796; 254823, 3828796; 254823, 3828856; 254853, 3828856; 254853, 3828886; 255003, 3828886; 255003, 3828916; 255033, 3828916; 255033, 3829036; 255003, 3829036; 255003, 3829126; 254973, 3829126; 254973, 3829156; 254943, 3829156; 254943, 3829186; 254913, 3829186; 254913, 3829216; 254853, 3829216; 254853, 3829276; 254823, 3829276; 254823, 3829426; 254853, 3829426; 254853, 3829486; 254883, 3829486; 254883, 3829516; 254913, 3829516; 254913, 3829546; 254883, 3829546; 254883, 3829606; 254853, 3829606; 254853, 3829666; 254973, 3829666; 254973, 3829636; 255033, 3829636; 255033, 3829666; 255153, 3829666; 255153, 3829696; 255273, 3829696; 255273, 3829726; 255303, 3829726; 255303, 3829786; 255333, 3829786; 255333, 3829756; 255363, 3829756; 255363, 3829636; 255333, 3829636; 255333, 3829606; 255273, 3829606; 255273, 3829576; 255183, 3829576; 255183, 3829546; 255123, 3829546; 255123, 3829516; 255093, 3829516; 255093, 3829456; 255063, 3829456; 255063, 3829396; 255093, 3829396; 255093, 3829336; 255123, 3829336; 255123, 3829306; 255153, 3829306; 255153, 3829276; 255183, 3829276; 255183, 3829246; 255213, 3829246; 255213, 3829216; 255243, 3829216; 255243, 3829186; 255213, 3829186; 255213, 3829096; 255183, 3829096; 255183, 3829036; 255213, 3829036; 255213, 3828976; 255243, 3828976; 255243, 3828886; 255213, 3828886; 255213, 3828826; 255183, 3828826; 255183, 3828766; 255213, 3828766; 255213, 3828736; 255243, 3828736; 255243, 3828766; 255333, 3828766; 255333, 3828736; 255423, 3828736; 255423, 3828706; 255453, 3828706; 255453, 3828676; 255483, 3828676; 255483, 3828646; 255513, 3828646; 255513, 3828586; 255543, 3828586; 255543, 3828526; 255513, 3828526; 255513, 3828436; 255543, 3828436; 255543, 3828406; 255573, 3828406; 255573, 3828376; 255633, 3828376; 255633, 3828346; 255723, 3828346; 255723, 3828316; 255753, 3828316; 255753, 3828346; 255783, 3828346; 255783, 3828286; 255813, 3828286; 255813, 3828316; 255873, 3828316; 255873, 3828196; 255843, 3828196; 255843, 3828136; 255813, 3828136; 255813, 3828076; 255783, 3828076; 255783, 3828046; 255813, 3828046; 255813, 3828016; 255873, 3828016; 255873, 3827986; 255963, 3827986; 255963, 3827956; 256023, 3827956; 256023, 3827926; 256053, 3827926; 256053, 3827956; 256083, 3827956; 256083, 3827926; 256113, 3827926; 256113, 3827896; 256143, 3827896; 256143, 3827836; 256173, 3827836; 256173, 3827806; 256203, 3827806; 256203, 3827776; 256233, 3827776; 256233, 3827746; 256263, 3827746; 256263, 3827716; 256293, 3827716; 256293, 3827686; 256263, 3827686; 256263, 3827656; 256233, 3827656; 256233, 3827536; 256263, 3827536; 256263, 3827506; 256293, 3827506; 256293, 3827416; 256353, 3827416; 256353, 3827236; 256413, 3827236; 256413, 3827206; 256473, 3827206; 256473, 3827236; 256533, 3827236; 256533, 3827206; 256563, 3827206; 256563, 3827116; 256593, 3827116; 256593, 3827056; 256623, 3827056; 256623, 3827026; 256653, 3827026; 256653, 3826966; 256623, 3826966; 256623, 3826846; 256653, 3826846; 256653, 3826816; 256683, 3826816; 256683, 3826786; 256713, 3826786; 256713, 3826756; 256773, 3826756; 256773, 3826726; 256833, 3826726; 256833, 3826696; 256863, 3826696; 256863, 3826756; 256893, 3826756; 256893, 3826816; 256923, 3826816; 256923, 3826846; 256983, 3826846; 256983, 3826876; 257103, 3826876; 257103, 3826906; 257163, 3826906; 257163, 3826846; 257223, 3826846; 257223, 3826786; 257313, 3826786; 257313, 3826816; 257373, 3826816; 257373, 3826876; 257403, 3826876; 257403, 3826846; 257433, 3826846; 257433, 3826816; 257463, 3826816; 257463, 3826846; 257493, 3826846; 257493, 3826876; 257523, 3826876; 257523, 3826846; 257583, 3826846; 257583, 3826876; 257643, 3826876; 257643, 3826726; 257673, 3826726; 257673, 3826696; 257733, 3826696; 257733, 3826666; 257763, 3826666; 257763, 3826576; 257733, 3826576; 257733, 3826516; 257763, 3826516; 257763, 3826456; 257793, 3826456; 257793, 3826426; 257853, 3826426; 257853, 3826486; 257943, 3826486; 257943, 3826456; 257973, 3826456; 257973, 3826426; 258003, 3826426; 258003, 3826366; 257973, 3826366; 257973, 3826246; 258003, 3826246; 258003, 3826216; 257973, 3826216; 257973, 3826186; 257943, 3826186; 257943, 3826126; 257973, 3826126; 257973, 3826096; 258063, 3826096; 258063, 3826066; 258003, 3826066; 258003, 3826036; 257883, 3826036; 257883, 3825976; 257913, 3825976; 257913, 3825886; 257883, 3825886; 257883, 3825796; 257853, 3825796; 257853, 3825766; 257823, 3825766; 257823, 3825736; 257853, 3825736; 257853, 3825706; 257823, 3825706; 257823, 3825646; 257853, 3825646; 257853, 3825676; 257913, 3825676; 257913, 3825646; 257973, 3825646; 257973, 3825616; 258033, 3825616; 258033, 3825586; 258093, 3825586; 258093, 3825556; 258123, 3825556; 258123, 3825466; 258153, 3825466; 258153, 3825316; 258183, 3825316; 258183, 3825286; 258213, 3825286; 258213, 3825256; 258243, 3825256; 258243, 3825196; 258273, 3825196; 258273, 3825136; 258303, 3825136; 258303, 3825076; 258333, 3825076; 258333, 3825046; 258393, 3825046; 258393, 3825136; 258423, 3825136; 258423, 3825166; 258453, 3825166; 258453, 3825196; 258483, 3825196; 258483, 3825226; 258543, 3825226; 258543, 3825346; 258753, 3825346; 258753, 3825316; 258813, 3825316; 258813, 3825286; 258873, 3825286; 258873, 3825316; 258903, 3825316; 258903, 3825376; 258753, 3825376; 258753, 3825436; 258723, 3825436; 258723, 3825466; 258693, 3825466; 258693, 3825496; 258663, 3825496; 258663, 3825556; 258633, 3825556; 258633, 3825616; 258573, 3825616; 258573, 3825646; 258513, 3825646; 258513, 3825676; 258423, 3825676; 258423, 3825736; 258393, 3825736; 258393, 3825766; 258423, 3825766; 258423, 3825796; 258453, 3825796; 258453, 3825826; 258483, 3825826; 258483, 3825856; 258543, 3825856; 258543, 3825886; 258603, 3825886; 258603, 3825916; 258633, 3825916; 258633, 3825976; 258663, 3825976; 258663, 3826006; 258693, 3826006; 258693, 3826066; 258783, 3826066; 258783, 3826096; 258843, 3826096; 258843, 3826126; 258873, 3826126; 258873, 3826096; 258903, 3826096; 258903, 3826066; 258993, 3826066; 258993, 3826036; 259143, 3826036; 259143, 3826006; 259203, 3826006; 259203, 3826126; 259233, 3826126; 259233, 3826186; 259263, 3826186; 259263, 3826216; 259293, 3826216; 259293, 3826276; 259323, 3826276; 259323, 3826306; 259353, 3826306; 259353, 3826336; 259413, 3826336; 259413, 3826366; 259443, 3826366; 259443, 3826456; 259413, 3826456; 259413, 3826486; 259383, 3826486; 259383, 3826546; 259353, 3826546; 259353, 3826576; 259323, 3826576; 259323, 3826606; 259293, 3826606; 259293, 3826636; 259323, 3826636; 259323, 3826696; 259353, 3826696; 259353, 3826756; 259383, 3826756; 259383, 3826876; 259353, 3826876; 259353, 3827056; 259443, 3827056; 259443, 3827026; 259503, 3827026; 259503, 3827056; 259563, 3827056; 259563, 3827086; 259593, 3827086; 259593, 3827116; 259623, 3827116; 259623, 3827146; 259653, 3827146; 259653, 3827176; 259683, 3827176; 259683, 3827206; 259833, 3827206; 259833, 3827176; 259863, 3827176; 259863, 3827206; 259893, 3827206; 259893, 3827266; 259863, 3827266; 259863, 3827386; 259833, 3827386; 259833, 3827446; 259803, 3827446; 259803, 3827536; 259833, 3827536; 259833, 3827506; 259893, 3827506; 259893, 3827536; 259923, 3827536; 259923, 3827566; 259953, 3827566; 259953, 3827626; 259983, 3827626; 259983, 3827656; 259953, 3827656; 259953, 3827746; 259923, 3827746; 259923, 3827806; 259893, 3827806; 259893, 3828016; 259923, 3828016; 259923, 3828046; 259893, 3828046; 259893, 3828076; 259863, 3828076; 259863, 3828136; 259833, 3828136; 259833, 3828226; 259803, 3828226; 259803, 3828256; 259773, 3828256; 259773, 3828286; 259743, 3828286; 259743, 3828346; 259713, 3828346; 259713, 3828376; 259683, 3828376; 259683, 3828436; 259713, 3828436; 259713, 3828496; 259743, 3828496; 259743, 3828526; 259773, 3828526; 259773, 3828556; 259803, 3828556; 259803, 3828616; 259833, 3828616; 259833, 3828406; 259953, 3828406; 259953, 3828436; 259983, 3828436; 259983, 3828466; 260013, 3828466; 260013, 3828796; 259983, 3828796; 259983, 3828856; 259953, 3828856; 259953, 3828886; 259923, 3828886; 259923, 3829036; 259953, 3829036; 259953, 3829096; 259983, 3829096; 259983, 3829126; 260073, 3829126; 260073, 3829156; 260103, 3829156; 260103, 3829216; 260073, 3829216; 260073, 3829276; 260043, 3829276; 260043, 3829306; 259983, 3829306; 259983, 3829336; 259923, 3829336; 259923, 3829486; 259893, 3829486; 259893, 3829576; 259863, 3829576; 259863, 3829606; 259833, 3829606; 259833, 3829666; 259863, 3829666; 259863, 3829696; 259893, 3829696; 259893, 3829786; 259953, 3829786; 259953, 3829816; 260013, 3829816; 260013, 3829876; 260223, 3829876; 260223, 3829906; 260253, 3829906; 260253, 3829936; 260283, 3829936; 260283, 3830116; 260253, 3830116; 260253, 3830206; 260223, 3830206; 260223, 3830236; 260193, 3830236; 260193, 3830296; 260163, 3830296; 260163, 3830356; 260193, 3830356; 260193, 3830416; 260223, 3830416; 260223, 3830446; 260253, 3830446; 260253, 3830476; 260283, 3830476; 260283, 3830506; 260313, 3830506; 260313, 3830536; 260343, 3830536; 260343, 3830566; 260403, 3830566; 260403, 3830596; 260463, 3830596; 260463, 3830626; 260493, 3830626; 260493, 3830716; 260463, 3830716; 260463, 3830746; 260433, 3830746; 260433, 3830776; 260373, 3830776; 260373, 3830806; 260313, 3830806; 260313, 3830836; 260283, 3830836; 260283, 3830926; 260253, 3830926; 260253, 3831046; 260223, 3831046; 260223, 3831196; 260253, 3831196; 260253, 3831226; 260283, 3831226; 260283, 3831256; 260373, 3831256; 260373, 3831286; 260403, 3831286; 260403, 3831316; 260463, 3831316; 260463, 3831286; 260553, 3831286; 260553, 3831316; 260583, 3831316; 260583, 3831466; 260613, 3831466; 260613, 3831616; 260583, 3831616; 260583, 3831676; 260643, 3831676; 260643, 3831646; 260703, 3831646; 260703, 3831616; 260793, 3831616; 260793, 3831646; 260823, 3831646; 260823, 3831676; 260853, 3831676; 260853, 3831706; 260883, 3831706; 260883, 3831736; 260913, 3831736; 260913, 3831796; 260943, 3831796; 260943, 3831826; 260973, 3831826; 260973, 3831856; 261003, 3831856; 261003, 3831916; 260973, 3831916; 260973, 3832036; 261003, 3832036; 261003, 3832066; 261033, 3832066; 261033, 3832096; 261063, 3832096; 261063, 3832126; 261093, 3832126; 261093, 3832156; 261153, 3832156; 261153, 3832186; 261363, 3832186; 261363, 3832156; 261393, 3832156; 261393, 3832126; 261423, 3832126; 261423, 3832096; 261453, 3832096; 261453, 3832036; 261513, 3832036; 261513, 3832066; 261543, 3832066; 261543, 3832126; 261513, 3832126; 261513, 3832156; 261483, 3832156; 261483, 3832246; 261453, 3832246; 261453, 3832276; 261423, 3832276; 261423, 3832336; 261393, 3832336; 261393, 3832426; 261423, 3832426; 261423, 3832456; 261483, 3832456; 261483, 3832486; 261513, 3832486; 261513, 3832516; 261543, 3832516; 261543, 3832546; 261573, 3832546; 261573, 3832606; 261603, 3832606; 261603, 3832636; 261633, 3832636; 261633, 3832756; 261603, 3832756; 261603, 3832786; 261633, 3832786; 261633, 3832816; 261693, 3832816; 261693, 3832786; 261723, 3832786; 261723, 3832816; 261813, 3832816; 261813, 3832906; 261783, 3832906; 261783, 3832936; 261753, 3832936; 261753, 3832966; 261783, 3832966; 261783, 3832996; 261813, 3832996; 261813, 3833056; 261843, 3833056; 261843, 3833086; 261963, 3833086; 261963, 3833116; 261993, 3833116; 261993, 3833086; 262083, 3833086; 262083, 3833116; 262143, 3833116; 262143, 3833146; 262203, 3833146; 262203, 3833176; returning to 262233, 3833176.
                (ii) Note: Map of Units 2 and 3 follows:
                
                  
                  ER09FE11.002
                
                (9) Unit 4: Sespe Creek, Ventura County, California.

                (i) From USGS 1:24,000 quadrangle maps Wheeler Springs, Lion Canyon, Topatopa Mts., and Devil's Heart Peak, land bounded by the following UTM coordinates (E, N): 292923, 3828526; 292923, 3828496; 292953, 3828496; 292953, 3828376; 292923, 3828376; 292923, 3828316; 292893, 3828316; 292893, 3828256; 292863, 3828256; 292863, 3828226; 292833, 3828226; 292833, 3828166; 292803, 3828166; 292803, 3828046; 292923, 3828046; 292923, 3828016; 292953, 3828016; 292953, 3827986; 292923, 3827986; 292923, 3827956; 292893, 3827956; 292893, 3827926; 292863, 3827926; 292863, 3827836; 292833, 3827836; 292833, 3827776; 292803, 3827776; 292803, 3827716; 292773, 3827716; 292773, 3827686; 292743, 3827686; 292743, 3827626; 292713, 3827626; 292713, 3827416; 292683, 3827416; 292683, 3827386; 292653, 3827386; 292653, 3827356; 292623, 3827356; 292623, 3827326; 292593, 3827326; 292593, 3827236; 292563, 3827236; 292563, 3827176; 292533, 3827176; 292533, 3827116; 292503, 3827116; 292503, 3827056; 292473, 3827056; 292473, 3826996; 292443, 3826996; 292443, 3826936; 292473, 3826936; 292473, 3826876; 292533, 3826876; 292533, 3826816; 292503, 3826816; 292503, 3826756; 292473, 3826756; 292473, 3826726; 292443, 3826726; 292443, 3826606; 292413, 3826606; 292413, 3826576; 292383, 3826576; 292383, 3826546; 292353, 3826546; 292353, 3826516; 292263, 3826516; 292263, 3826486; 292143, 3826486; 292143, 3826456; 292053, 3826456; 292053, 3826366; 292233, 3826366; 292233, 3826396; 292443, 3826396; 292443, 3826366; 292533, 3826366; 292533, 3826396; 292623, 3826396; 292623, 3826426; 292713, 3826426; 292713, 3826456; 292743, 3826456; 292743, 3826486; 292833, 3826486; 292833, 3826516; 292863, 3826516; 292863, 3826546; 292893, 3826546; 292893, 3826576; 292923, 3826576; 292923, 3826606; 292983, 3826606; 292983, 3826636; 293073, 3826636; 293073, 3826666; 293133, 3826666; 293133, 3826696; 293253, 3826696; 293253, 3826576; 293223, 3826576; 293223, 3826516; 293193, 3826516; 293193, 3826426; 293283, 3826426; 293283, 3826396; 293553, 3826396; 293553, 3826426; 293583, 3826426; 293583, 3826456; 293643, 3826456; 293643, 3826486; 293613, 3826486; 293613, 3826546; 293583, 3826546; 293583, 3826576; 293373, 3826576; 293373, 3826606; 293343, 3826606; 293343, 3826636; 293313, 3826636; 293313, 3826666; 293343, 3826666; 293343, 3826756; 293373, 3826756; 293373, 3826786; 293433, 3826786; 293433, 3826816; 293553, 3826816; 293553, 3826846; 293583, 3826846; 293583, 3826876; 293733, 3826876; 293733, 3826696; 293763, 3826696; 293763, 3826666; 293793, 3826666; 293793, 3826636; 293913, 3826636; 293913, 3826606; 293973, 3826606; 293973, 3826576; 294003, 3826576; 294003, 3826516; 294093, 3826516; 294093, 3826486; 294123, 3826486; 294123, 3826516; 294153, 3826516; 294153, 3826546; 294213, 3826546; 294213, 3826576; 294243, 3826576; 294243, 3826606; 294333, 3826606; 294333, 3826636; 294513, 3826636; 294513, 3826666; 294633, 3826666; 294633, 3826606; 294603, 3826606; 294603, 3826576; 294543, 3826576; 294543, 3826546; 294513, 3826546; 294513, 3826516; 294453, 3826516; 294453, 3826486; 294423, 3826486; 294423, 3826426; 294393, 3826426; 294393, 3826366; 294363, 3826366; 294363, 3826306; 294393, 3826306; 294393, 3826246; 294423, 3826246; 294423, 3826216; 294453, 3826216; 294453, 3826186; 294483, 3826186; 294483, 3826156; 294543, 3826156; 294543, 3826126; 294573, 3826126; 294573, 3826096; 294603, 3826096; 294603, 3826066; 294633, 3826066; 294633, 3826036; 294663, 3826036; 294663, 3825976; 294693, 3825976; 294693, 3825946; 294753, 3825946; 294753, 3825916; 294873, 3825916; 294873, 3825946; 294903, 3825946; 294903, 3825976; 294933, 3825976; 294933, 3826006; 294963, 3826006; 294963, 3826036; 295143, 3826036; 295143, 3826066; 295203, 3826066; 295203, 3826096; 295233, 3826096; 295233, 3826126; 295263, 3826126; 295263, 3826156; 295323, 3826156; 295323, 3826186; 295353, 3826186; 295353, 3826246; 295293, 3826246; 295293, 3826276; 295233, 3826276; 295233, 3826306; 295173, 3826306; 295173, 3826336; 295143, 3826336; 295143, 3826516; 295173, 3826516; 295173, 3826606; 295203, 3826606; 295203, 3826636; 295233, 3826636; 295233, 3826576; 295263, 3826576; 295263, 3826516; 295293, 3826516; 295293, 3826456; 295323, 3826456; 295323, 3826426; 295413, 3826426; 295413, 3826456; 295473, 3826456; 295473, 3826426; 295563, 3826426; 295563, 3826456; 295623, 3826456; 295623, 3826486; 295683, 3826486; 295683, 3826516; 295743, 3826516; 295743, 3826486; 295773, 3826486; 295773, 3826516; 295833, 3826516; 295833, 3826456; 295863, 3826456; 295863, 3826426; 295893, 3826426; 295893, 3826396; 295953, 3826396; 295953, 3826366; 296013, 3826366; 296013, 3826336; 296073, 3826336; 296073, 3826306; 296163, 3826306; 296163, 3826276; 296193, 3826276; 296193, 3826246; 296283, 3826246; 296283, 3826216; 296313, 3826216; 296313, 3826186; 296343, 3826186; 296343, 3826156; 296373, 3826156; 296373, 3826126; 296403, 3826126; 296403, 3826066; 296433, 3826066; 296433, 3826006; 296463, 3826006; 296463, 3825976; 296493, 3825976; 296493, 3825946; 296523, 3825946; 296523, 3825886; 296553, 3825886; 296553, 3825856; 296583, 3825856; 296583, 3825826; 296613, 3825826; 296613, 3825796; 296643, 3825796; 296643, 3825766; 296703, 3825766; 296703, 3825736; 296733, 3825736; 296733, 3825766; 296763, 3825766; 296763, 3825946; 296793, 3825946; 296793, 3826036; 296823, 3826036; 296823, 3826096; 296853, 3826096; 296853, 3826156; 296883, 3826156; 296883, 3826186; 296943, 3826186; 296943, 3826216; 297153, 3826216; 297153, 3826186; 297183, 3826186; 297183, 3826156; 297273, 3826156; 297273, 3826126; 297363, 3826126; 297363, 3826096; 297393, 3826096; 297393, 3826126; 297453, 3826126; 297453, 3826156; 297513, 3826156; 297513, 3826126; 297543, 3826126; 297543, 3826156; 297573, 3826156; 297573, 3826186; 297603, 3826186; 297603, 3826216; 297633, 3826216; 297633, 3826276; 297663, 3826276; 297663, 3826216; 297693, 3826216; 297693, 3826126; 297723, 3826126; 297723, 3826096; 297783, 3826096; 297783, 3826006; 297873, 3826006; 297873, 3826036; 297903, 3826036; 297903, 3826066; 297933, 3826066; 297933, 3826126; 297963, 3826126; 297963, 3826186; 297993, 3826186; 297993, 3826216; 298023, 3826216; 298023, 3826246; 298053, 3826246; 298053, 3826276; 298113, 3826276; 298113, 3826306; 298173, 3826306; 298173, 3826336; 298203, 3826336; 298203, 3826366; 298233, 3826366; 298233, 3826396; 298323, 3826396; 298323, 3826366; 298383, 3826366; 298383, 3826456; 298413, 3826456; 298413, 3826486; 298443, 3826486; 298443, 3826516; 298503, 3826516; 298503, 3826546; 298563, 3826546; 298563, 3826576; 298653, 3826576; 298653, 3826606; 298743, 3826606; 298743, 3826576; 298773, 3826576; 298773, 3826546; 298863, 3826546; 298863, 3826516; 298893, 3826516; 298893, 3826486; 298923, 3826486; 298923, 3826456; 298983, 3826456; 298983, 3826426; 299013, 3826426; 299013, 3826396; 299103, 3826396; 299103, 3826426; 299163, 3826426; 299163, 3826456; 299223, 3826456; 299223, 3826486; 299253, 3826486; 299253, 3826456; 299403, 3826456; 299403, 3826426; 299433, 3826426; 299433, 3826396; 299463, 3826396; 299463, 3826366; 299493, 3826366; 299493, 3826306; 299523, 3826306; 299523, 3826246; 299553, 3826246; 299553, 3826186; 299583, 3826186; 299583, 3826156; 299673, 3826156; 299673, 3826186; 299703, 3826186; 299703, 3826156; 299733, 3826156; 299733, 3826216; 299763, 3826216; 299763, 3826246; 299793, 3826246; 299793, 3826276; 299853, 3826276; 299853, 3826306; 299883, 3826306; 299883, 3826396; 299853, 3826396; 299853, 3826426; 299973, 3826426; 299973, 3826486; 300003, 3826486; 300003, 3826576; 300033, 3826576; 300033, 3826666; 300063, 3826666; 300063, 3826696; 300123, 3826696; 300123, 3826726; 300243, 3826726; 300243, 3826756; 300333, 3826756; 300333, 3826726; 300393, 3826726; 300393, 3826666; 300453, 3826666; 300453, 3826696; 300603, 3826696; 300603, 3826666; 300663, 3826666; 300663, 3826606; 300693, 3826606; 300693, 3826546; 300783, 3826546; 300783, 3826576; 300813, 3826576; 300813, 3826606; 300843, 3826606; 300843, 3826756; 300903, 3826756; 300903, 3826726; 300933, 3826726; 300933, 3826756; 300993, 3826756; 300993, 3826786; 301053, 3826786; 301053, 3826756; 301083, 3826756; 301083, 3826726; 301143, 3826726; 301143, 3826756; 301203, 3826756; 301203, 3826786; 301263, 3826786; 301263, 3826756; 301293, 3826756; 301293, 3826726; 301383, 3826726; 301383, 3826756; 301443, 3826756; 301443, 3826786; 301533, 3826786; 301533, 3826756; 301563, 3826756; 301563, 3826726; 301593, 3826726; 301593, 3826696; 301623, 3826696; 301623, 3826636; 301683, 3826636; 301683, 3826606; 301743, 3826606; 301743, 3826576; 301863, 3826576; 301863, 3826516; 301893, 3826516; 301893, 3826396; 301923, 3826396; 301923, 3826366; 302073, 3826366; 302073, 3826396; 302313, 3826396; 302313, 3826366; 302403, 3826366; 302403, 3826396; 302433, 3826396; 302433, 3826426; 302403, 3826426; 302403, 3826546; 302493, 3826546; 302493, 3826516; 302583, 3826516; 302583, 3826396; 302553, 3826396; 302553, 3826276; 302583, 3826276; 302583, 3826246; 302613, 3826246; 302613, 3826216; 302733, 3826216; 302733, 3826186; 302823, 3826186; 302823, 3826216; 302883, 3826216; 302883, 3826246; 302913, 3826246; 302913, 3826276; 302943, 3826276; 302943, 3826306; 302973, 3826306; 302973, 3826336; 303003, 3826336; 303003, 3826366; 303033, 3826366; 303033, 3826396; 303093, 3826396; 303093, 3826426; 303123, 3826426; 303123, 3826456; 303363, 3826456; 303363, 3826486; 303423, 3826486; 303423, 3826426; 303453, 3826426; 303453, 3826306; 303483, 3826306; 303483, 3826276; 303513, 3826276; 303513, 3826246; 303573, 3826246; 303573, 3826216; 303693, 3826216; 303693, 3826186; 303753, 3826186; 303753, 3826156; 303813, 3826156; 303813, 3826126; 303903, 3826126; 303903, 3826096; 303933, 3826096; 303933, 3826156; 303993, 3826156; 303993, 3826216; 304053, 3826216; 304053, 3826246; 304083, 3826246; 304083, 3826306; 304113, 3826306; 304113, 3826396; 304143, 3826396; 304143, 3826426; 304173, 3826426; 304173, 3826486; 304203, 3826486; 304203, 3826546; 304173, 3826546; 304173, 3826636; 304203, 3826636; 304203, 3826666; 304233, 3826666; 304233, 3826696; 304263, 3826696; 304263, 3826726; 304323, 3826726; 304323, 3826756; 304353, 3826756; 304353, 3826786; 304383, 3826786; 304383, 3826756; 304533, 3826756; 304533, 3826786; 304563, 3826786; 304563, 3826756; 304653, 3826756; 304653, 3826696; 304713, 3826696; 304713, 3826666; 304743, 3826666; 304743, 3826636; 304773, 3826636; 304773, 3826576; 304923, 3826576; 304923, 3826546; 304953, 3826546; 304953, 3826516; 304983, 3826516; 304983, 3826486; 305073, 3826486; 305073, 3826456; 305103, 3826456; 305103, 3826426; 305133, 3826426; 305133, 3826396; 305163, 3826396; 305163, 3826336; 305283, 3826336; 305283, 3826306; 305313, 3826306; 305313, 3826366; 305343, 3826366; 305343, 3826396; 305493, 3826396; 305493, 3826426; 305523, 3826426; 305523, 3826396; 305643, 3826396; 305643, 3826366; 305793, 3826366; 305793, 3826396; 305823, 3826396; 305823, 3826366; 305853, 3826366; 305853, 3826276; 305913, 3826276; 305913, 3826246; 305943, 3826246; 305943, 3826216; 305973, 3826216; 305973, 3826276; 306123, 3826276; 306123, 3826306; 306153, 3826306; 306153, 3826336; 306243, 3826336; 306243, 3826366; 306453, 3826366; 306453, 3826396; 306513, 3826396; 306513, 3826456; 306543, 3826456; 306543, 3826396; 306603, 3826396; 306603, 3826426; 306723, 3826426; 306723, 3826396; 306783, 3826396; 306783, 3826366; 306903, 3826366; 306903, 3826336; 306993, 3826336; 306993, 3826306; 307023, 3826306; 307023, 3826336; 307083, 3826336; 307083, 3826366; 307113, 3826366; 307113, 3826426; 307173, 3826426; 307173, 3826486; 307203, 3826486; 307203, 3826576; 307263, 3826576; 307263, 3826546; 307293, 3826546; 307293, 3826516; 307353, 3826516; 307353, 3826546; 307383, 3826546; 307383, 3826576; 307503, 3826576; 307503, 3826606; 307653, 3826606; 307653, 3826576; 307713, 3826576; 307713, 3826546; 307743, 3826546; 307743, 3826516; 307773, 3826516; 307773, 3826486; 307803, 3826486; 307803, 3826456; 307863, 3826456; 307863, 3826396; 307953, 3826396; 307953, 3826366; 308073, 3826366; 308073, 3826396; 308133, 3826396; 308133, 3826426; 308163, 3826426; 308163, 3826456; 308193, 3826456; 308193, 3826486; 308223, 3826486; 308223, 3826516; 308253, 3826516; 308253, 3826546; 308283, 3826546; 308283, 3826576; 308313, 3826576; 308313, 3826606; 308373, 3826606; 308373, 3826636; 308403, 3826636; 308403, 3826606; 308493, 3826606; 308493, 3826576; 308583, 3826576; 308583, 3826546; 308673, 3826546; 308673, 3826516; 308823, 3826516; 308823, 3826486; 309033, 3826486; 309033, 3826456; 309093, 3826456; 309093, 3826426; 309123, 3826426; 309123, 3826396; 309183, 3826396; 309183, 3826366; 309213, 3826366; 309213, 3826336; 309243, 3826336; 309243, 3826246; 309273, 3826246; 309273, 3826066; 309243, 3826066; 309243, 3825886; 309303, 3825886; 309303, 3825916; 309333, 3825916; 309333, 3825946; 309363, 3825946; 309363, 3825976; 309393, 3825976; 309393, 3825946; 309423, 3825946; 309423, 3825976; 309513, 3825976; 309513, 3825946; 309663, 3825946; 309663, 3825976; 309753, 3825976; 309753, 3825946; 309843, 3825946; 309843, 3825976; 309873, 3825976; 309873, 3826096; 309843, 3826096; 309843, 3826126; 309813, 3826126; 309813, 3826156; 309963, 3826156; 309963, 3826126; 309993, 3826126; 309993, 3826066; 309963, 3826066; 309963, 3826006; 309993, 3826006; 309993, 3825976; 310023, 3825976; 310023, 3825946; 310053, 3825946; 310053, 3826036; 310083, 3826036; 310083, 3826066; 310143, 3826066; 310143, 3826036; 310173, 3826036; 310173, 3826156; 310203, 3826156; 310203, 3826246; 310233, 3826246; 310233, 3826306; 310263, 3826306; 310263, 3826336; 310293, 3826336; 310293, 3826366; 310353, 3826366; 310353, 3826396; 310533, 3826396; 310533, 3826366; 310563, 3826366; 310563, 3826456; 310593, 3826456; 310593, 3826516; 310623, 3826516; 310623, 3826546; 310653, 3826546; 310653, 3826636; 310683, 3826636; 310683, 3826696; 310713, 3826696; 310713, 3826726; 310743, 3826726; 310743, 3826756; 310773, 3826756; 310773, 3826816; 310833, 3826816; 310833, 3826936; 310803, 3826936; 310803, 3826966; 310923, 3826966; 310923, 3826996; 311043, 3826996; 311043, 3827026; 311373, 3827026; 311373, 3826966; 311403, 3826966; 311403, 3826846; 311433, 3826846; 311433, 3826786; 311463, 3826786; 311463, 3826816; 311493, 3826816; 311493, 3827056; 311523, 3827056; 311523, 3827116; 311553, 3827116; 311553, 3827146; 311613, 3827146; 311613, 3827176; 311733, 3827176; 311733, 3827146; 311763, 3827146; 311763, 3827116; 311793, 3827116; 311793, 3827086; 311853, 3827086; 311853, 3827026; 311883, 3827026; 311883, 3826966; 311913, 3826966; 311913, 3826936; 311943, 3826936; 311943, 3826906; 312033, 3826906; 312033, 3826876; 312063, 3826876; 312063, 3826846; 312093, 3826846; 312093, 3826816; 312123, 3826816; 312123, 3826786; 312153, 3826786; 312153, 3826816; 312213, 3826816; 312213, 3826786; 312243, 3826786; 312243, 3826816; 312273, 3826816; 312273, 3826966; 312243, 3826966; 312243, 3826996; 312213, 3826996; 312213, 3827026; 312183, 3827026; 312183, 3827056; 312153, 3827056; 312153, 3827086; 312123, 3827086; 312123, 3827146; 312093, 3827146; 312093, 3827176; 312063, 3827176; 312063, 3827206; 312033, 3827206; 312033, 3827326; 312003, 3827326; 312003, 3827476; 311973, 3827476; 311973, 3827566; 312003, 3827566; 312003, 3827656; 312033, 3827656; 312033, 3827686; 312093, 3827686; 312093, 3827716; 312213, 3827716; 312213, 3827746; 312363, 3827746; 312363, 3827776; 312423, 3827776; 312423, 3827806; 312513, 3827806; 312513, 3827776; 312693, 3827776; 312693, 3827746; 312783, 3827746; 312783, 3827716; 312873, 3827716; 312873, 3827686; 312903, 3827686; 312903, 3827656; 313023, 3827656; 313023, 3827626; 313083, 3827626; 313083, 3827596; 313143, 3827596; 313143, 3827566; 313173, 3827566; 313173, 3827536; 313203, 3827536; 313203, 3827476; 313233, 3827476; 313233, 3827416; 313263, 3827416; 313263, 3827386; 313323, 3827386; 313323, 3827326; 313353, 3827326; 313353, 3827356; 313383, 3827356; 313383, 3827386; 313413, 3827386; 313413, 3827416; 313443, 3827416; 313443, 3827446; 313563, 3827446; 313563, 3827416; 313743, 3827416; 313743, 3827446; 313893, 3827446; 313893, 3827416; 314043, 3827416; 314043, 3827476; 314073, 3827476; 314073, 3827446; 314133, 3827446; 314133, 3827416; 314193, 3827416; 314193, 3827386; 314253, 3827386; 314253, 3827416; 314643, 3827416; 314643, 3827386; 314763, 3827386; 314763, 3827416; 314793, 3827416; 314793, 3827386; 314913, 3827386; 314913, 3827416; 315003, 3827416; 315003, 3827476; 315033, 3827476; 315033, 3827596; 315123, 3827596; 315123, 3827656; 315153, 3827656; 315153, 3827716; 315183, 3827716; 315183, 3827806; 315213, 3827806; 315213, 3827836; 315243, 3827836; 315243, 3827866; 315273, 3827866; 315273, 3827896; 315363, 3827896; 315363, 3827926; 315393, 3827926; 315393, 3827896; 315543, 3827896; 315543, 3827866; 315693, 3827866; 315693, 3827836; 315753, 3827836; 315753, 3827806; 315843, 3827806; 315843, 3827776; 315873, 3827776; 315873, 3827746; 315903, 3827746; 315903, 3827716; 315933, 3827716; 315933, 3827566; 315963, 3827566; 315963, 3827536; 316053, 3827536; 316053, 3827506; 316143, 3827506; 316143, 3827476; 316203, 3827476; 316203, 3827416; 316233, 3827416; 316233, 3827356; 316263, 3827356; 316263, 3827326; 316293, 3827326; 316293, 3827296; 316383, 3827296; 316383, 3827266; 316413, 3827266; 316413, 3827236; 316563, 3827236; 316563, 3827206; 316623, 3827206; 316623, 3827236; 316683, 3827236; 316683, 3827266; 316713, 3827266; 316713, 3827416; 316683, 3827416; 316683, 3827626; 316713, 3827626; 316713, 3827716; 316743, 3827716; 316743, 3827776; 316803, 3827776; 316803, 3827896; 316833, 3827896; 316833, 3827956; 316863, 3827956; 316863, 3827986; 316893, 3827986; 316893, 3828046; 316923, 3828046; 316923, 3828106; 317193, 3828106; 317193, 3828136; 317283, 3828136; 317283, 3828106; 317373, 3828106; 317373, 3828076; 317403, 3828076; 317403, 3828046; 317433, 3828046; 317433, 3828016; 317463, 3828016; 317463, 3827956; 317493, 3827956; 317493, 3827926; 317523, 3827926; 317523, 3827896; 317553, 3827896; 317553, 3827866; 317643, 3827866; 317643, 3827806; 317673, 3827806; 317673, 3827776; 317763, 3827776; 317763, 3827806; 317793, 3827806; 317793, 3827866; 317673, 3827866; 317673, 3827896; 317643, 3827896; 317643, 3827986; 317793, 3827986; 317793, 3828016; 317853, 3828016; 317853, 3828046; 317883, 3828046; 317883, 3828076; 317913, 3828076; 317913, 3828106; 317943, 3828106; 317943, 3828136; 317973, 3828136; 317973, 3828166; 318273, 3828166; 318273, 3828136; 318363, 3828136; 318363, 3828106; 318423, 3828106; 318423, 3828076; 318483, 3828076; 318483, 3828016; 318513, 3828016; 318513, 3827986; 318543, 3827986; 318543, 3827956; 318603, 3827956; 318603, 3827926; 318663, 3827926; 318663, 3827896; 318693, 3827896; 318693, 3827866; 318723, 3827866; 318723, 3827836; 318753, 3827836; 318753, 3827776; 318783, 3827776; 318783, 3827716; 318813, 3827716; 318813, 3827536; 318843, 3827536; 318843, 3827506; 318873, 3827506; 318873, 3827476; 318993, 3827476; 318993, 3827506; 319023, 3827506; 319023, 3827536; 319053, 3827536; 319053, 3827686; 319083, 3827686; 319083, 3827776; 319113, 3827776; 319113, 3827836; 319143, 3827836; 319143, 3827866; 319173, 3827866; 319173, 3827896; 319203, 3827896; 319203, 3827926; 319383, 3827926; 319383, 3827896; 319413, 3827896; 319413, 3827866; 319443, 3827866; 319443, 3827806; 319473, 3827806; 319473, 3827746; 319503, 3827746; 319503, 3827656; 319533, 3827656; 319533, 3827446; 319653, 3827446; 319653, 3827476; 319743, 3827476; 319743, 3827506; 319773, 3827506; 319773, 3827476; 319863, 3827476; 319863, 3827416; 319893, 3827416; 319893, 3827296; 319863, 3827296; 319863, 3827116; 319893, 3827116; 319893, 3827056; 319923, 3827056; 319923, 3827026; 319983, 3827026; 319983, 3826996; 320103, 3826996; 320103, 3826966; 320163, 3826966; 320163, 3826936; 320223, 3826936; 320223, 3826906; 320283, 3826906; 320283, 3826876; 320313, 3826876; 320313, 3826846; 320343, 3826846; 320343, 3826816; 320373, 3826816; 320373, 3826756; 320403, 3826756; 320403, 3826696; 320433, 3826696; 320433, 3826666; 320493, 3826666; 320493, 3826636; 320523, 3826636; 320523, 3826606; 320703, 3826606; 320703, 3826636; 320733, 3826636; 320733, 3826606; 320763, 3826606; 320763, 3826546; 320793, 3826546; 320793, 3826486; 320823, 3826486; 320823, 3826366; 320793, 3826366; 320793, 3826336; 320763, 3826336; 320763, 3826306; 320733, 3826306; 320733, 3826276; 320703, 3826276; 320703, 3826426; 320673, 3826426; 320673, 3826456; 320613, 3826456; 320613, 3826486; 320553, 3826486; 320553, 3826516; 320463, 3826516; 320463, 3826546; 320433, 3826546; 320433, 3826576; 320403, 3826576; 320403, 3826606; 320373, 3826606; 320373, 3826636; 320343, 3826636; 320343, 3826696; 320313, 3826696; 320313, 3826726; 320283, 3826726; 320283, 3826756; 320223, 3826756; 320223, 3826786; 320163, 3826786; 320163, 3826816; 319923, 3826816; 319923, 3826846; 319863, 3826846; 319863, 3826876; 319833, 3826876; 319833, 3826906; 319773, 3826906; 319773, 3826936; 319743, 3826936; 319743, 3827116; 319713, 3827116; 319713, 3827266; 319653, 3827266; 319653, 3827296; 319623, 3827296; 319623, 3827266; 319503, 3827266; 319503, 3827236; 319473, 3827236; 319473, 3827266; 319413, 3827266; 319413, 3827326; 319383, 3827326; 319383, 3827386; 319353, 3827386; 319353, 3827536; 319323, 3827536; 319323, 3827596; 319293, 3827596; 319293, 3827626; 319263, 3827626; 319263, 3827656; 319203, 3827656; 319203, 3827446; 319173, 3827446; 319173, 3827356; 319143, 3827356; 319143, 3827326; 319113, 3827326; 319113, 3827296; 319083, 3827296; 319083, 3827266; 318933, 3827266; 318933, 3827296; 318813, 3827296; 318813, 3827326; 318783, 3827326; 318783, 3827386; 318753, 3827386; 318753, 3827416; 318723, 3827416; 318723, 3827446; 318693, 3827446; 318693, 3827506; 318663, 3827506; 318663, 3827596; 318633, 3827596; 318633, 3827626; 318573, 3827626; 318573, 3827656; 318543, 3827656; 318543, 3827686; 318513, 3827686; 318513, 3827716; 318483, 3827716; 318483, 3827746; 318453, 3827746; 318453, 3827776; 318423, 3827776; 318423, 3827806; 318393, 3827806; 318393, 3827836; 318303, 3827836; 318303, 3827866; 318273, 3827866; 318273, 3827896; 318243, 3827896; 318243, 3827926; 318213, 3827926; 318213, 3827956; 318183, 3827956; 318183, 3827986; 318123, 3827986; 318123, 3827956; 318063, 3827956; 318063, 3827926; 318033, 3827926; 318033, 3827896; 318003, 3827896; 318003, 3827866; 317973, 3827866; 317973, 3827746; 318003, 3827746; 318003, 3827656; 317913, 3827656; 317913, 3827626; 317853, 3827626; 317853, 3827596; 317793, 3827596; 317793, 3827566; 317523, 3827566; 317523, 3827596; 317463, 3827596; 317463, 3827626; 317403, 3827626; 317403, 3827656; 317373, 3827656; 317373, 3827686; 317343, 3827686; 317343, 3827716; 317313, 3827716; 317313, 3827746; 317163, 3827746; 317163, 3827776; 317043, 3827776; 317043, 3827746; 316983, 3827746; 316983, 3827716; 316923, 3827716; 316923, 3827686; 316893, 3827686; 316893, 3827656; 316863, 3827656; 316863, 3827506; 316833, 3827506; 316833, 3827326; 316863, 3827326; 316863, 3827266; 316833, 3827266; 316833, 3827176; 316803, 3827176; 316803, 3827146; 316773, 3827146; 316773, 3827116; 316713, 3827116; 316713, 3827086; 316593, 3827086; 316593, 3827056; 316563, 3827056; 316563, 3827086; 316383, 3827086; 316383, 3827116; 316263, 3827116; 316263, 3827176; 316203, 3827176; 316203, 3827206; 316173, 3827206; 316173, 3827236; 316143, 3827236; 316143, 3827266; 316083, 3827266; 316083, 3827296; 315993, 3827296; 315993, 3827326; 315903, 3827326; 315903, 3827356; 315783, 3827356; 315783, 3827416; 315753, 3827416; 315753, 3827446; 315723, 3827446; 315723, 3827476; 315693, 3827476; 315693, 3827506; 315663, 3827506; 315663, 3827536; 315633, 3827536; 315633, 3827566; 315603, 3827566; 315603, 3827596; 315543, 3827596; 315543, 3827626; 315453, 3827626; 315453, 3827596; 315423, 3827596; 315423, 3827566; 315393, 3827566; 315393, 3827506; 315363, 3827506; 315363, 3827446; 315333, 3827446; 315333, 3827416; 315303, 3827416; 315303, 3827386; 315243, 3827386; 315243, 3827356; 315213, 3827356; 315213, 3827326; 315153, 3827326; 315153, 3827296; 315123, 3827296; 315123, 3827266; 315033, 3827266; 315033, 3827236; 314973, 3827236; 314973, 3827206; 314403, 3827206; 314403, 3827176; 314343, 3827176; 314343, 3827146; 314253, 3827146; 314253, 3827116; 314223, 3827116; 314223, 3827086; 314193, 3827086; 314193, 3827056; 314163, 3827056; 314163, 3827086; 314133, 3827086; 314133, 3827116; 314103, 3827116; 314103, 3827146; 314073, 3827146; 314073, 3827116; 314013, 3827116; 314013, 3827086; 313983, 3827086; 313983, 3827026; 313953, 3827026; 313953, 3827056; 313923, 3827056; 313923, 3827086; 313893, 3827086; 313893, 3827146; 313803, 3827146; 313803, 3827116; 313773, 3827116; 313773, 3827146; 313743, 3827146; 313743, 3827176; 313713, 3827176; 313713, 3827206; 313653, 3827206; 313653, 3827176; 313593, 3827176; 313593, 3827146; 313563, 3827146; 313563, 3827116; 313503, 3827116; 313503, 3827086; 313413, 3827086; 313413, 3827056; 313323, 3827056; 313323, 3827026; 313263, 3827026; 313263, 3827056; 313173, 3827056; 313173, 3827086; 313113, 3827086; 313113, 3827116; 313083, 3827116; 313083, 3827146; 313053, 3827146; 313053, 3827176; 313023, 3827176; 313023, 3827236; 312993, 3827236; 312993, 3827356; 312963, 3827356; 312963, 3827386; 312933, 3827386; 312933, 3827416; 312903, 3827416; 312903, 3827446; 312843, 3827446; 312843, 3827476; 312723, 3827476; 312723, 3827506; 312483, 3827506; 312483, 3827536; 312333, 3827536; 312333, 3827506; 312243, 3827506; 312243, 3827476; 312213, 3827476; 312213, 3827446; 312273, 3827446; 312273, 3827416; 312303, 3827416; 312303, 3827356; 312333, 3827356; 312333, 3827266; 312303, 3827266; 312303, 3827176; 312333, 3827176; 312333, 3827116; 312363, 3827116; 312363, 3827086; 312393, 3827086; 312393, 3827056; 312423, 3827056; 312423, 3827026; 312453, 3827026; 312453, 3826966; 312483, 3826966; 312483, 3826816; 312453, 3826816; 312453, 3826696; 312423, 3826696; 312423, 3826666; 312273, 3826666; 312273, 3826636; 312033, 3826636; 312033, 3826666; 312003, 3826666; 312003, 3826696; 311973, 3826696; 311973, 3826726; 311913, 3826726; 311913, 3826756; 311883, 3826756; 311883, 3826786; 311853, 3826786; 311853, 3826816; 311793, 3826816; 311793, 3826846; 311733, 3826846; 311733, 3826666; 311703, 3826666; 311703, 3826606; 311673, 3826606; 311673, 3826486; 311613, 3826486; 311613, 3826516; 311343, 3826516; 311343, 3826546; 311313, 3826546; 311313, 3826606; 311283, 3826606; 311283, 3826636; 311253, 3826636; 311253, 3826696; 311223, 3826696; 311223, 3826816; 311073, 3826816; 311073, 3826786; 311013, 3826786; 311013, 3826756; 310983, 3826756; 310983, 3826696; 310953, 3826696; 310953, 3826666; 310923, 3826666; 310923, 3826606; 310893, 3826606; 310893, 3826576; 310863, 3826576; 310863, 3826546; 310833, 3826546; 310833, 3826486; 310803, 3826486; 310803, 3826426; 310773, 3826426; 310773, 3826366; 310743, 3826366; 310743, 3826336; 310713, 3826336; 310713, 3826186; 310683, 3826186; 310683, 3826156; 310623, 3826156; 310623, 3826126; 310593, 3826126; 310593, 3826096; 310563, 3826096; 310563, 3826066; 310473, 3826066; 310473, 3826036; 310413, 3826036; 310413, 3826006; 310353, 3826006; 310353, 3825946; 310383, 3825946; 310383, 3825886; 310413, 3825886; 310413, 3825856; 310383, 3825856; 310383, 3825826; 310353, 3825826; 310353, 3825796; 310323, 3825796; 310323, 3825766; 310263, 3825766; 310263, 3825736; 309993, 3825736; 309993, 3825676; 309963, 3825676; 309963, 3825736; 309933, 3825736; 309933, 3825766; 309903, 3825766; 309903, 3825796; 309753, 3825796; 309753, 3825766; 309573, 3825766; 309573, 3825736; 309453, 3825736; 309453, 3825706; 309333, 3825706; 309333, 3825676; 309243, 3825676; 309243, 3825706; 309093, 3825706; 309093, 3825736; 309063, 3825736; 309063, 3825826; 309033, 3825826; 309033, 3826006; 309063, 3826006; 309063, 3826126; 309033, 3826126; 309033, 3826156; 309003, 3826156; 309003, 3826216; 308973, 3826216; 308973, 3826246; 308943, 3826246; 308943, 3826276; 308883, 3826276; 308883, 3826306; 308763, 3826306; 308763, 3826276; 308523, 3826276; 308523, 3826246; 308193, 3826246; 308193, 3826216; 308103, 3826216; 308103, 3826186; 308043, 3826186; 308043, 3826156; 307923, 3826156; 307923, 3826186; 307833, 3826186; 307833, 3826216; 307773, 3826216; 307773, 3826246; 307713, 3826246; 307713, 3826276; 307563, 3826276; 307563, 3826306; 307353, 3826306; 307353, 3826276; 307323, 3826276; 307323, 3826246; 307293, 3826246; 307293, 3826216; 307263, 3826216; 307263, 3826186; 307233, 3826186; 307233, 3826156; 307143, 3826156; 307143, 3826126; 307113, 3826126; 307113, 3826096; 307083, 3826096; 307083, 3826066; 307053, 3826066; 307053, 3826036; 307023, 3826036; 307023, 3826006; 306933, 3826006; 306933, 3825976; 306903, 3825976; 306903, 3825946; 306873, 3825946; 306873, 3825916; 306783, 3825916; 306783, 3825976; 306723, 3825976; 306723, 3826006; 306543, 3826006; 306543, 3826036; 306423, 3826036; 306423, 3826066; 306303, 3826066; 306303, 3826096; 306243, 3826096; 306243, 3826066; 306213, 3826066; 306213, 3826006; 306123, 3826006; 306123, 3825976; 306003, 3825976; 306003, 3825946; 305853, 3825946; 305853, 3825916; 305673, 3825916; 305673, 3825946; 305583, 3825946; 305583, 3825976; 305493, 3825976; 305493, 3826006; 305343, 3826006; 305343, 3825976; 305313, 3825976; 305313, 3826006; 305283, 3826006; 305283, 3826036; 305193, 3826036; 305193, 3826066; 305013, 3826066; 305013, 3826096; 304983, 3826096; 304983, 3826126; 304833, 3826126; 304833, 3826156; 304803, 3826156; 304803, 3826186; 304773, 3826186; 304773, 3826246; 304713, 3826246; 304713, 3826276; 304683, 3826276; 304683, 3826366; 304653, 3826366; 304653, 3826396; 304593, 3826396; 304593, 3826456; 304563, 3826456; 304563, 3826486; 304533, 3826486; 304533, 3826516; 304503, 3826516; 304503, 3826456; 304413, 3826456; 304413, 3826396; 304383, 3826396; 304383, 3826216; 304353, 3826216; 304353, 3826066; 304323, 3826066; 304323, 3826036; 304293, 3826036; 304293, 3825976; 304263, 3825976; 304263, 3825916; 304173, 3825916; 304173, 3825886; 304083, 3825886; 304083, 3825856; 304053, 3825856; 304053, 3825826; 303993, 3825826; 303993, 3825796; 303963, 3825796; 303963, 3825826; 303753, 3825826; 303753, 3825856; 303663, 3825856; 303663, 3825886; 303573, 3825886; 303573, 3825916; 303543, 3825916; 303543, 3825946; 303453, 3825946; 303453, 3825976; 303423, 3825976; 303423, 3826006; 303363, 3826006; 303363, 3826036; 303333, 3826036; 303333, 3826066; 303243, 3826066; 303243, 3826096; 303183, 3826096; 303183, 3826066; 303093, 3826066; 303093, 3826036; 303063, 3826036; 303063, 3826006; 302943, 3826006; 302943, 3825976; 302763, 3825976; 302763, 3825946; 302703, 3825946; 302703, 3825916; 302523, 3825916; 302523, 3825946; 302493, 3825946; 302493, 3825976; 302463, 3825976; 302463, 3826006; 302433, 3826006; 302433, 3826036; 302373, 3826036; 302373, 3826066; 302343, 3826066; 302343, 3826096; 302283, 3826096; 302283, 3826126; 302223, 3826126; 302223, 3826156; 302043, 3826156; 302043, 3826186; 301803, 3826186; 301803, 3826216; 301593, 3826216; 301593, 3826186; 301503, 3826186; 301503, 3826246; 301533, 3826246; 301533, 3826276; 301503, 3826276; 301503, 3826306; 301473, 3826306; 301473, 3826336; 301413, 3826336; 301413, 3826366; 301383, 3826366; 301383, 3826426; 301233, 3826426; 301233, 3826396; 301143, 3826396; 301143, 3826426; 300993, 3826426; 300993, 3826396; 300903, 3826396; 300903, 3826366; 300843, 3826366; 300843, 3826336; 300663, 3826336; 300663, 3826306; 300573, 3826306; 300573, 3826276; 300483, 3826276; 300483, 3826306; 300393, 3826306; 300393, 3826276; 300363, 3826276; 300363, 3826246; 300303, 3826246; 300303, 3826216; 300243, 3826216; 300243, 3826186; 300183, 3826186; 300183, 3826156; 300093, 3826156; 300093, 3826126; 300003, 3826126; 300003, 3826096; 299973, 3826096; 299973, 3826066; 299913, 3826066; 299913, 3826036; 299883, 3826036; 299883, 3826006; 299853, 3826006; 299853, 3825976; 299823, 3825976; 299823, 3825946; 299763, 3825946; 299763, 3825916; 299703, 3825916; 299703, 3825886; 299553, 3825886; 299553, 3825916; 299493, 3825916; 299493, 3825946; 299463, 3825946; 299463, 3825976; 299433, 3825976; 299433, 3826006; 299373, 3826006; 299373, 3826096; 299343, 3826096; 299343, 3826066; 299223, 3826066; 299223, 3826036; 299103, 3826036; 299103, 3826006; 299043, 3826006; 299043, 3826036; 298923, 3826036; 298923, 3826066; 298863, 3826066; 298863, 3826096; 298803, 3826096; 298803, 3826126; 298713, 3826126; 298713, 3826096; 298623, 3826096; 298623, 3826066; 298503, 3826066; 298503, 3826036; 298383, 3826036; 298383, 3826006; 298353, 3826006; 298353, 3825976; 298293, 3825976; 298293, 3825946; 298233, 3825946; 298233, 3825916; 298173, 3825916; 298173, 3825886; 297993, 3825886; 297993, 3825856; 297903, 3825856; 297903, 3825826; 297483, 3825826; 297483, 3825796; 297453, 3825796; 297453, 3825766; 297423, 3825766; 297423, 3825736; 297393, 3825736; 297393, 3825676; 297363, 3825676; 297363, 3825616; 297333, 3825616; 297333, 3825556; 297273, 3825556; 297273, 3825676; 297243, 3825676; 297243, 3825736; 297273, 3825736; 297273, 3825796; 297243, 3825796; 297243, 3825826; 297213, 3825826; 297213, 3825856; 297183, 3825856; 297183, 3825886; 297153, 3825886; 297153, 3825916; 297123, 3825916; 297123, 3825946; 297093, 3825946; 297093, 3825976; 297063, 3825976; 297063, 3826006; 296973, 3826006; 296973, 3825946; 296943, 3825946; 296943, 3825706; 296913, 3825706; 296913, 3825676; 296883, 3825676; 296883, 3825646; 296853, 3825646; 296853, 3825616; 296763, 3825616; 296763, 3825586; 296673, 3825586; 296673, 3825616; 296613, 3825616; 296613, 3825646; 296553, 3825646; 296553, 3825676; 296523, 3825676; 296523, 3825706; 296463, 3825706; 296463, 3825736; 296433, 3825736; 296433, 3825766; 296403, 3825766; 296403, 3825826; 296373, 3825826; 296373, 3825856; 296343, 3825856; 296343, 3825886; 296313, 3825886; 296313, 3825916; 296283, 3825916; 296283, 3825946; 296253, 3825946; 296253, 3825976; 296193, 3825976; 296193, 3826006; 296163, 3826006; 296163, 3826036; 296043, 3826036; 296043, 3826006; 295983, 3826006; 295983, 3826036; 295803, 3826036; 295803, 3826006; 295743, 3826006; 295743, 3825976; 295653, 3825976; 295653, 3825946; 295623, 3825946; 295623, 3825886; 295593, 3825886; 295593, 3825856; 295563, 3825856; 295563, 3825886; 295473, 3825886; 295473, 3825856; 295413, 3825856; 295413, 3825886; 295353, 3825886; 295353, 3825856; 295323, 3825856; 295323, 3825826; 295263, 3825826; 295263, 3825796; 295173, 3825796; 295173, 3825766; 295143, 3825766; 295143, 3825736; 295113, 3825736; 295113, 3825706; 295083, 3825706; 295083, 3825676; 295053, 3825676; 295053, 3825646; 295023, 3825646; 295023, 3825616; 294993, 3825616; 294993, 3825586; 294963, 3825586; 294963, 3825466; 294903, 3825466; 294903, 3825496; 294873, 3825496; 294873, 3825526; 294783, 3825526; 294783, 3825556; 294723, 3825556; 294723, 3825586; 294633, 3825586; 294633, 3825616; 294603, 3825616; 294603, 3825646; 294573, 3825646; 294573, 3825676; 294543, 3825676; 294543, 3825706; 294483, 3825706; 294483, 3825766; 294453, 3825766; 294453, 3825796; 294393, 3825796; 294393, 3825856; 294363, 3825856; 294363, 3825886; 294303, 3825886; 294303, 3825916; 294243, 3825916; 294243, 3825886; 294093, 3825886; 294093, 3825946; 294063, 3825946; 294063, 3826006; 294033, 3826006; 294033, 3826066; 294003, 3826066; 294003, 3826096; 293973, 3826096; 293973, 3826126; 293943, 3826126; 293943, 3826156; 293913, 3826156; 293913, 3826186; 293883, 3826186; 293883, 3826246; 293703, 3826246; 293703, 3826216; 293643, 3826216; 293643, 3826186; 293523, 3826186; 293523, 3826156; 293403, 3826156; 293403, 3826186; 293253, 3826186; 293253, 3826156; 293223, 3826156; 293223, 3826186; 293073, 3826186; 293073, 3826216; 292983, 3826216; 292983, 3826186; 292893, 3826186; 292893, 3826156; 292863, 3826156; 292863, 3826126; 292833, 3826126; 292833, 3826096; 292683, 3826096; 292683, 3826066; 292353, 3826066; 292353, 3826096; 292203, 3826096; 292203, 3826066; 292083, 3826066; 292083, 3826096; 291993, 3826096; 291993, 3826126; 291963, 3826126; 291963, 3826156; 291933, 3826156; 291933, 3826216; 291903, 3826216; 291903, 3826246; 291873, 3826246; 291873, 3826276; 291813, 3826276; 291813, 3826336; 291843, 3826336; 291843, 3826396; 291813, 3826396; 291813, 3826426; 291663, 3826426; 291663, 3826456; 291573, 3826456; 291573, 3826486; 291543, 3826486; 291543, 3826516; 291513, 3826516; 291513, 3826576; 291483, 3826576; 291483, 3826606; 291423, 3826606; 291423, 3826636; 291483, 3826636; 291483, 3826666; 291543, 3826666; 291543, 3826636; 291573, 3826636; 291573, 3826606; 291633, 3826606; 291633, 3826576; 291843, 3826576; 291843, 3826606; 291933, 3826606; 291933, 3826636; 291993, 3826636; 291993, 3826666; 292053, 3826666; 292053, 3826696; 292143, 3826696; 292143, 3826726; 292173, 3826726; 292173, 3826816; 292143, 3826816; 292143, 3826846; 292083, 3826846; 292083, 3826876; 292053, 3826876; 292053, 3826906; 292023, 3826906; 292023, 3826966; 291993, 3826966; 291993, 3827026; 291963, 3827026; 291963, 3827086; 291993, 3827086; 291993, 3827146; 292023, 3827146; 292023, 3827206; 292053, 3827206; 292053, 3827236; 292083, 3827236; 292083, 3827266; 292143, 3827266; 292143, 3827296; 292203, 3827296; 292203, 3827326; 292293, 3827326; 292293, 3827356; 292353, 3827356; 292353, 3827386; 292383, 3827386; 292383, 3827416; 292413, 3827416; 292413, 3827446; 292443, 3827446; 292443, 3827476; 292473, 3827476; 292473, 3827506; 292503, 3827506; 292503, 3827596; 292533, 3827596; 292533, 3827746; 292503, 3827746; 292503, 3827776; 292473, 3827776; 292473, 3827806; 292413, 3827806; 292413, 3827866; 292533, 3827866; 292533, 3827896; 292593, 3827896; 292593, 3827926; 292623, 3827926; 292623, 3827956; 292653, 3827956; 292653, 3827986; 292683, 3827986; 292683, 3828106; 292653, 3828106; 292653, 3828136; 292623, 3828136; 292623, 3828196; 292593, 3828196; 292593, 3828226; 292563, 3828226; 292563, 3828286; 292593, 3828286; 292593, 3828316; 292653, 3828316; 292653, 3828346; 292683, 3828346; 292683, 3828376; 292713, 3828376; 292713, 3828406; 292773, 3828406; 292773, 3828436; 292863, 3828436; 292863, 3828466; 292893, 3828466; 292893, 3828526; returning to 292923, 3828526.
                (ii) Note: Map of Unit 4 is provided at paragraph (10)(iii) of this entry.
                (10) Unit 5: Piru Creek, Ventura and Los Angeles Counties, California.

                (i) Subunit 5a: From USGS 1:24,000 quadrangle maps Lockwood Valley, Alamo Mtn., and Black Mtn., land upstream from Pyramid Lake bounded by the following UTM coordinates (E, N): 319293, 3842776; 319293, 3842746; 319353, 3842746; 319353, 3842716; 319383, 3842716; 319383, 3842626; 319413, 3842626; 319413, 3842536; 319443, 3842536; 319443, 3842506; 319473, 3842506; 319473, 3842446; 319503, 3842446; 319503, 3842476; 319533, 3842476; 319533, 3842536; 319623, 3842536; 319623, 3842506; 319683, 3842506; 319683, 3842476; 319713, 3842476; 319713, 3842446; 319773, 3842446; 319773, 3842476; 319803, 3842476; 319803, 3842536; 319833, 3842536; 319833, 3842596; 319863, 3842596; 319863, 3842686; 319923, 3842686; 319923, 3842716; 319953, 3842716; 319953, 3842746; 320013, 3842746; 320013, 3842716; 320073, 3842716; 320073, 3842686; 320103, 3842686; 320103, 3842626; 320163, 3842626; 320163, 3842656; 320193, 3842656; 320193, 3842686; 320283, 3842686; 320283, 3842656; 320313, 3842656; 320313, 3842686; 320403, 3842686; 320403, 3842716; 320433, 3842716; 320433, 3842686; 320463, 3842686; 320463, 3842596; 320523, 3842596; 320523, 3842566; 320613, 3842566; 320613, 3842596; 320643, 3842596; 320643, 3842626; 320703, 3842626; 320703, 3842596; 320733, 3842596; 320733, 3842566; 320793, 3842566; 320793, 3842506; 320823, 3842506; 320823, 3842446; 320853, 3842446; 320853, 3842356; 320883, 3842356; 320883, 3842326; 320913, 3842326; 320913, 3842296; 320973, 3842296; 320973, 3842326; 321063, 3842326; 321063, 3842356; 321123, 3842356; 321123, 3842386; 321153, 3842386; 321153, 3842356; 321213, 3842356; 321213, 3842386; 321273, 3842386; 321273, 3842356; 321363, 3842356; 321363, 3842326; 321693, 3842326; 321693, 3842356; 321723, 3842356; 321723, 3842416; 321753, 3842416; 321753, 3842356; 321783, 3842356; 321783, 3842326; 321903, 3842326; 321903, 3842296; 321933, 3842296; 321933, 3842236; 321963, 3842236; 321963, 3842206; 321993, 3842206; 321993, 3842236; 322053, 3842236; 322053, 3842266; 322143, 3842266; 322143, 3842296; 322233, 3842296; 322233, 3842326; 322293, 3842326; 322293, 3842356; 322353, 3842356; 322353, 3842326; 322413, 3842326; 322413, 3842296; 322443, 3842296; 322443, 3842266; 322473, 3842266; 322473, 3842206; 322503, 3842206; 322503, 3842086; 322473, 3842086; 322473, 3842056; 322503, 3842056; 322503, 3841966; 322563, 3841966; 322563, 3841936; 322623, 3841936; 322623, 3841906; 322713, 3841906; 322713, 3841846; 322743, 3841846; 322743, 3841816; 322773, 3841816; 322773, 3841726; 322833, 3841726; 322833, 3841696; 322863, 3841696; 322863, 3841576; 322893, 3841576; 322893, 3841456; 322953, 3841456; 322953, 3841426; 322983, 3841426; 322983, 3841276; 323013, 3841276; 323013, 3841186; 323043, 3841186; 323043, 3841156; 323103, 3841156; 323103, 3841126; 323223, 3841126; 323223, 3841096; 323253, 3841096; 323253, 3841066; 323283, 3841066; 323283, 3841006; 323313, 3841006; 323313, 3840976; 323373, 3840976; 323373, 3840886; 323433, 3840886; 323433, 3840916; 323583, 3840916; 323583, 3840946; 323613, 3840946; 323613, 3840976; 323673, 3840976; 323673, 3841006; 323763, 3841006; 323763, 3841036; 323913, 3841036; 323913, 3841006; 323973, 3841006; 323973, 3840976; 324033, 3840976; 324033, 3840946; 324063, 3840946; 324063, 3840916; 324093, 3840916; 324093, 3840886; 324243, 3840886; 324243, 3840916; 324363, 3840916; 324363, 3840946; 324483, 3840946; 324483, 3840976; 324633, 3840976; 324633, 3840946; 324783, 3840946; 324783, 3840916; 324843, 3840916; 324843, 3840886; 324873, 3840886; 324873, 3840856; 324903, 3840856; 324903, 3840826; 324933, 3840826; 324933, 3840736; 324963, 3840736; 324963, 3840646; 324993, 3840646; 324993, 3840586; 325023, 3840586; 325023, 3840496; 324993, 3840496; 324993, 3840466; 324963, 3840466; 324963, 3840436; 324933, 3840436; 324933, 3840406; 324903, 3840406; 324903, 3840346; 324873, 3840346; 324873, 3840316; 324963, 3840316; 324963, 3840286; 324993, 3840286; 324993, 3840256; 325053, 3840256; 325053, 3840226; 325173, 3840226; 325173, 3840196; 325233, 3840196; 325233, 3840166; 325263, 3840166; 325263, 3840136; 325293, 3840136; 325293, 3840106; 325383, 3840106; 325383, 3840166; 325533, 3840166; 325533, 3840196; 325563, 3840196; 325563, 3840256; 325533, 3840256; 325533, 3840406; 325563, 3840406; 325563, 3840436; 325593, 3840436; 325593, 3840466; 325653, 3840466; 325653, 3840436; 325683, 3840436; 325683, 3840406; 325713, 3840406; 325713, 3840376; 325803, 3840376; 325803, 3840406; 325833, 3840406; 325833, 3840436; 325893, 3840436; 325893, 3840466; 326013, 3840466; 326013, 3840496; 326073, 3840496; 326073, 3840526; 326103, 3840526; 326103, 3840496; 326133, 3840496; 326133, 3840466; 326163, 3840466; 326163, 3840436; 326193, 3840436; 326193, 3840406; 326223, 3840406; 326223, 3840346; 326253, 3840346; 326253, 3840316; 326283, 3840316; 326283, 3840106; 326253, 3840106; 326253, 3840046; 326313, 3840046; 326313, 3840016; 326343, 3840016; 326343, 3840046; 326373, 3840046; 326373, 3840076; 326403, 3840076; 326403, 3840106; 326433, 3840106; 326433, 3840166; 326403, 3840166; 326403, 3840316; 326463, 3840316; 326463, 3840376; 326523, 3840376; 326523, 3840406; 326553, 3840406; 326553, 3840436; 326613, 3840436; 326613, 3840466; 326703, 3840466; 326703, 3840436; 326823, 3840436; 326823, 3840406; 326913, 3840406; 326913, 3840376; 326973, 3840376; 326973, 3840256; 327003, 3840256; 327003, 3840196; 327033, 3840196; 327033, 3840256; 327063, 3840256; 327063, 3840466; 327123, 3840466; 327123, 3840496; 327153, 3840496; 327153, 3840526; 327273, 3840526; 327273, 3840496; 327303, 3840496; 327303, 3840376; 327333, 3840376; 327333, 3840346; 327393, 3840346; 327393, 3840376; 327453, 3840376; 327453, 3840406; 327483, 3840406; 327483, 3840496; 327513, 3840496; 327513, 3840556; 327543, 3840556; 327543, 3840586; 327603, 3840586; 327603, 3840616; 327633, 3840616; 327633, 3840586; 327723, 3840586; 327723, 3840556; 327753, 3840556; 327753, 3840586; 327783, 3840586; 327783, 3840646; 327813, 3840646; 327813, 3840676; 327843, 3840676; 327843, 3840706; 327873, 3840706; 327873, 3840736; 327903, 3840736; 327903, 3840766; 327993, 3840766; 327993, 3840796; 328143, 3840796; 328143, 3840826; 328293, 3840826; 328293, 3840886; 328323, 3840886; 328323, 3840916; 328293, 3840916; 328293, 3840976; 328263, 3840976; 328263, 3841006; 328233, 3841006; 328233, 3841036; 328203, 3841036; 328203, 3841126; 328233, 3841126; 328233, 3841186; 328263, 3841186; 328263, 3841216; 328293, 3841216; 328293, 3841246; 328323, 3841246; 328323, 3841276; 328473, 3841276; 328473, 3841456; 328443, 3841456; 328443, 3841486; 328413, 3841486; 328413, 3841546; 328533, 3841546; 328533, 3841576; 328563, 3841576; 328563, 3841666; 328593, 3841666; 328593, 3841726; 328623, 3841726; 328623, 3841756; 328683, 3841756; 328683, 3841786; 328863, 3841786; 328863, 3841846; 328893, 3841846; 328893, 3841906; 328923, 3841906; 328923, 3841936; 328953, 3841936; 328953, 3841966; 328983, 3841966; 328983, 3841996; 329013, 3841996; 329013, 3841936; 329043, 3841936; 329043, 3841906; 329073, 3841906; 329073, 3841786; 329103, 3841786; 329103, 3841756; 329133, 3841756; 329133, 3841696; 329103, 3841696; 329103, 3841666; 329073, 3841666; 329073, 3841606; 329043, 3841606; 329043, 3841546; 329073, 3841546; 329073, 3841486; 329103, 3841486; 329103, 3841426; 329133, 3841426; 329133, 3841396; 329163, 3841396; 329163, 3841336; 329193, 3841336; 329193, 3841276; 329253, 3841276; 329253, 3841216; 329283, 3841216; 329283, 3841066; 329313, 3841066; 329313, 3841006; 329343, 3841006; 329343, 3840976; 329373, 3840976; 329373, 3840946; 329403, 3840946; 329403, 3840916; 329433, 3840916; 329433, 3840856; 329463, 3840856; 329463, 3840736; 329493, 3840736; 329493, 3840706; 329523, 3840706; 329523, 3840736; 329613, 3840736; 329613, 3840766; 329643, 3840766; 329643, 3840796; 329673, 3840796; 329673, 3840826; 329763, 3840826; 329763, 3840856; 329883, 3840856; 329883, 3840766; 329913, 3840766; 329913, 3840826; 329943, 3840826; 329943, 3840886; 329973, 3840886; 329973, 3840976; 330033, 3840976; 330033, 3841066; 330063, 3841066; 330063, 3841036; 330093, 3841036; 330093, 3841006; 330123, 3841006; 330123, 3840976; 330213, 3840976; 330213, 3840946; 330243, 3840946; 330243, 3840916; 330273, 3840916; 330273, 3840736; 330243, 3840736; 330243, 3840676; 330273, 3840676; 330273, 3840646; 330303, 3840646; 330303, 3840616; 330333, 3840616; 330333, 3840586; 330363, 3840586; 330363, 3840556; 330393, 3840556; 330393, 3840526; 330423, 3840526; 330423, 3840496; 330483, 3840496; 330483, 3840526; 330513, 3840526; 330513, 3840556; 330543, 3840556; 330543, 3840586; 330573, 3840586; 330573, 3840616; 330633, 3840616; 330633, 3840586; 330603, 3840586; 330603, 3840466; 330663, 3840466; 330663, 3840436; 330723, 3840436; 330723, 3840466; 330783, 3840466; 330783, 3840316; 330813, 3840316; 330813, 3840286; 330873, 3840286; 330873, 3840256; 330903, 3840256; 330903, 3840226; 330933, 3840226; 330933, 3840196; 330963, 3840196; 330963, 3840136; 330993, 3840136; 330993, 3840076; 330963, 3840076; 330963, 3840046; 330993, 3840046; 330993, 3839956; 331053, 3839956; 331053, 3839986; 331143, 3839986; 331143, 3839896; 331113, 3839896; 331113, 3839836; 331083, 3839836; 331083, 3839746; 331113, 3839746; 331113, 3839716; 331143, 3839716; 331143, 3839686; 331173, 3839686; 331173, 3839656; 331203, 3839656; 331203, 3839596; 331353, 3839596; 331353, 3839566; 331383, 3839566; 331383, 3839536; 331353, 3839536; 331353, 3839506; 331323, 3839506; 331323, 3839446; 331293, 3839446; 331293, 3839386; 331323, 3839386; 331323, 3839356; 331353, 3839356; 331353, 3839326; 331413, 3839326; 331413, 3839356; 331533, 3839356; 331533, 3839326; 331563, 3839326; 331563, 3839266; 331593, 3839266; 331593, 3839236; 331653, 3839236; 331653, 3839296; 331713, 3839296; 331713, 3839086; 331683, 3839086; 331683, 3838906; 331713, 3838906; 331713, 3838816; 331683, 3838816; 331683, 3838756; 331713, 3838756; 331713, 3838696; 331743, 3838696; 331743, 3838666; 331773, 3838666; 331773, 3838606; 331803, 3838606; 331803, 3838576; 331833, 3838576; 331833, 3838546; 331893, 3838546; 331893, 3838516; 331923, 3838516; 331923, 3838486; 331953, 3838486; 331953, 3838456; 331983, 3838456; 331983, 3838426; 332013, 3838426; 332013, 3838366; 332043, 3838366; 332043, 3838276; 332073, 3838276; 332073, 3838246; 332133, 3838246; 332133, 3838276; 332163, 3838276; 332163, 3838306; 332193, 3838306; 332193, 3838186; 332223, 3838186; 332223, 3838126; 332253, 3838126; 332253, 3838006; 332283, 3838006; 332283, 3837976; 332313, 3837976; 332313, 3837916; 332343, 3837916; 332343, 3837856; 332373, 3837856; 332373, 3837826; 332433, 3837826; 332433, 3837796; 332493, 3837796; 332493, 3837706; 332523, 3837706; 332523, 3837676; 332583, 3837676; 332583, 3837616; 332613, 3837616; 332613, 3837586; 332643, 3837586; 332643, 3837556; 332673, 3837556; 332673, 3837526; 332703, 3837526; 332703, 3837496; 332733, 3837496; 332733, 3837466; 332793, 3837466; 332793, 3837496; 332823, 3837496; 332823, 3837526; 332853, 3837526; 332853, 3837556; 332883, 3837556; 332883, 3837616; 332913, 3837616; 332913, 3837706; 332943, 3837706; 332943, 3837766; 332973, 3837766; 332973, 3837796; 333003, 3837796; 333003, 3837826; 333033, 3837826; 333033, 3837796; 333093, 3837796; 333093, 3837766; 333153, 3837766; 333153, 3837676; 333183, 3837676; 333183, 3837556; 333213, 3837556; 333213, 3837586; 333303, 3837586; 333303, 3837556; 333363, 3837556; 333363, 3837526; 333393, 3837526; 333393, 3837496; 333423, 3837496; 333423, 3837466; 333453, 3837466; 333453, 3837376; 333423, 3837376; 333423, 3837316; 333483, 3837316; 333483, 3837166; 333453, 3837166; 333453, 3837076; 333483, 3837076; 333483, 3837016; 333693, 3837016; 333693, 3836986; 333723, 3836986; 333723, 3836956; 333753, 3836956; 333753, 3836926; 333903, 3836926; 333903, 3836866; 333873, 3836866; 333873, 3836896; 333813, 3836896; 333813, 3836866; 333693, 3836866; 333693, 3836956; 333663, 3836956; 333663, 3836986; 333543, 3836986; 333543, 3836926; 333453, 3836926; 333453, 3836956; 333423, 3836956; 333423, 3836986; 333393, 3836986; 333393, 3837016; 333363, 3837016; 333363, 3837196; 333333, 3837196; 333333, 3837316; 333303, 3837316; 333303, 3837406; 333153, 3837406; 333153, 3837436; 333093, 3837436; 333093, 3837466; 333063, 3837466; 333063, 3837496; 333033, 3837496; 333033, 3837466; 332943, 3837466; 332943, 3837436; 332913, 3837436; 332913, 3837406; 332853, 3837406; 332853, 3837376; 332823, 3837376; 332823, 3837316; 332793, 3837316; 332793, 3837226; 332763, 3837226; 332763, 3837166; 332733, 3837166; 332733, 3837136; 332703, 3837136; 332703, 3837106; 332673, 3837106; 332673, 3837166; 332643, 3837166; 332643, 3837286; 332613, 3837286; 332613, 3837346; 332583, 3837346; 332583, 3837376; 332553, 3837376; 332553, 3837406; 332493, 3837406; 332493, 3837436; 332433, 3837436; 332433, 3837466; 332343, 3837466; 332343, 3837556; 332313, 3837556; 332313, 3837586; 332283, 3837586; 332283, 3837616; 332253, 3837616; 332253, 3837646; 332223, 3837646; 332223, 3837676; 332193, 3837676; 332193, 3837706; 332133, 3837706; 332133, 3837736; 332073, 3837736; 332073, 3837856; 332043, 3837856; 332043, 3837886; 332013, 3837886; 332013, 3837976; 331983, 3837976; 331983, 3838066; 331923, 3838066; 331923, 3838096; 331833, 3838096; 331833, 3838126; 331803, 3838126; 331803, 3838186; 331773, 3838186; 331773, 3838216; 331683, 3838216; 331683, 3838246; 331653, 3838246; 331653, 3838276; 331623, 3838276; 331623, 3838306; 331593, 3838306; 331593, 3838336; 331563, 3838336; 331563, 3838366; 331533, 3838366; 331533, 3838426; 331503, 3838426; 331503, 3838456; 331443, 3838456; 331443, 3838486; 331413, 3838486; 331413, 3838546; 331353, 3838546; 331353, 3838576; 331293, 3838576; 331293, 3838666; 331203, 3838666; 331203, 3838726; 331173, 3838726; 331173, 3838846; 331203, 3838846; 331203, 3838906; 331233, 3838906; 331233, 3838936; 331263, 3838936; 331263, 3838966; 331203, 3838966; 331203, 3838996; 331143, 3838996; 331143, 3839026; 331113, 3839026; 331113, 3839056; 331083, 3839056; 331083, 3839086; 331053, 3839086; 331053, 3839146; 331023, 3839146; 331023, 3839236; 330993, 3839236; 330993, 3839326; 330963, 3839326; 330963, 3839356; 330933, 3839356; 330933, 3839386; 330963, 3839386; 330963, 3839446; 330933, 3839446; 330933, 3839506; 330873, 3839506; 330873, 3839536; 330783, 3839536; 330783, 3839566; 330723, 3839566; 330723, 3839626; 330693, 3839626; 330693, 3839686; 330663, 3839686; 330663, 3839746; 330633, 3839746; 330633, 3839866; 330603, 3839866; 330603, 3839926; 330573, 3839926; 330573, 3839986; 330543, 3839986; 330543, 3840046; 330513, 3840046; 330513, 3840076; 330453, 3840076; 330453, 3840106; 330423, 3840106; 330423, 3840166; 330393, 3840166; 330393, 3840196; 330363, 3840196; 330363, 3840256; 330333, 3840256; 330333, 3840286; 330303, 3840286; 330303, 3840316; 330273, 3840316; 330273, 3840346; 330213, 3840346; 330213, 3840376; 330183, 3840376; 330183, 3840406; 330153, 3840406; 330153, 3840436; 330123, 3840436; 330123, 3840496; 330093, 3840496; 330093, 3840586; 330063, 3840586; 330063, 3840646; 329973, 3840646; 329973, 3840616; 329763, 3840616; 329763, 3840646; 329673, 3840646; 329673, 3840616; 329553, 3840616; 329553, 3840586; 329523, 3840586; 329523, 3840556; 329463, 3840556; 329463, 3840526; 329433, 3840526; 329433, 3840556; 329403, 3840556; 329403, 3840616; 329373, 3840616; 329373, 3840706; 329343, 3840706; 329343, 3840826; 329313, 3840826; 329313, 3840856; 329283, 3840856; 329283, 3840886; 329253, 3840886; 329253, 3840916; 329223, 3840916; 329223, 3840946; 329193, 3840946; 329193, 3841006; 329163, 3841006; 329163, 3841126; 329133, 3841126; 329133, 3841216; 329103, 3841216; 329103, 3841276; 329073, 3841276; 329073, 3841336; 329043, 3841336; 329043, 3841366; 329013, 3841366; 329013, 3841396; 328983, 3841396; 328983, 3841456; 328953, 3841456; 328953, 3841516; 328923, 3841516; 328923, 3841576; 328773, 3841576; 328773, 3841546; 328713, 3841546; 328713, 3841516; 328683, 3841516; 328683, 3841486; 328653, 3841486; 328653, 3841426; 328623, 3841426; 328623, 3841216; 328593, 3841216; 328593, 3841186; 328563, 3841186; 328563, 3841156; 328503, 3841156; 328503, 3841126; 328413, 3841126; 328413, 3841156; 328383, 3841156; 328383, 3841096; 328413, 3841096; 328413, 3840976; 328443, 3840976; 328443, 3840796; 328413, 3840796; 328413, 3840736; 328233, 3840736; 328233, 3840796; 328173, 3840796; 328173, 3840766; 328203, 3840766; 328203, 3840736; 328143, 3840736; 328143, 3840706; 328053, 3840706; 328053, 3840676; 327993, 3840676; 327993, 3840646; 327933, 3840646; 327933, 3840616; 327903, 3840616; 327903, 3840586; 327873, 3840586; 327873, 3840496; 327843, 3840496; 327843, 3840466; 327813, 3840466; 327813, 3840436; 327603, 3840436; 327603, 3840346; 327573, 3840346; 327573, 3840316; 327543, 3840316; 327543, 3840256; 327453, 3840256; 327453, 3840226; 327423, 3840226; 327423, 3840196; 327303, 3840196; 327303, 3840166; 327273, 3840166; 327273, 3840196; 327243, 3840196; 327243, 3840226; 327183, 3840226; 327183, 3840196; 327153, 3840196; 327153, 3840136; 327123, 3840136; 327123, 3840106; 327093, 3840106; 327093, 3840076; 327063, 3840076; 327063, 3840046; 327003, 3840046; 327003, 3840016; 326913, 3840016; 326913, 3840076; 326883, 3840076; 326883, 3840106; 326853, 3840106; 326853, 3840196; 326823, 3840196; 326823, 3840256; 326763, 3840256; 326763, 3840286; 326733, 3840286; 326733, 3840316; 326643, 3840316; 326643, 3840286; 326613, 3840286; 326613, 3840256; 326583, 3840256; 326583, 3840106; 326553, 3840106; 326553, 3840046; 326523, 3840046; 326523, 3839986; 326493, 3839986; 326493, 3839926; 326463, 3839926; 326463, 3839896; 326373, 3839896; 326373, 3839866; 326283, 3839866; 326283, 3839836; 326253, 3839836; 326253, 3839806; 326103, 3839806; 326103, 3839776; 325953, 3839776; 325953, 3839836; 325923, 3839836; 325923, 3839956; 325953, 3839956; 325953, 3840076; 325983, 3840076; 325983, 3840166; 326013, 3840166; 326013, 3840346; 325923, 3840346; 325923, 3840316; 325863, 3840316; 325863, 3840286; 325803, 3840286; 325803, 3840256; 325683, 3840256; 325683, 3840076; 325623, 3840076; 325623, 3840046; 325413, 3840046; 325413, 3840016; 325383, 3840016; 325383, 3840046; 325233, 3840046; 325233, 3840076; 325203, 3840076; 325203, 3840106; 325233, 3840106; 325233, 3840136; 325203, 3840136; 325203, 3840166; 325173, 3840166; 325173, 3840136; 325143, 3840136; 325143, 3840196; 325023, 3840196; 325023, 3840226; 324933, 3840226; 324933, 3840196; 324993, 3840196; 324993, 3840166; 324963, 3840166; 324963, 3840136; 324813, 3840136; 324813, 3840106; 324723, 3840106; 324723, 3840136; 324693, 3840136; 324693, 3840166; 324663, 3840166; 324663, 3840316; 324693, 3840316; 324693, 3840376; 324723, 3840376; 324723, 3840436; 324753, 3840436; 324753, 3840466; 324783, 3840466; 324783, 3840526; 324813, 3840526; 324813, 3840556; 324843, 3840556; 324843, 3840616; 324873, 3840616; 324873, 3840736; 324843, 3840736; 324843, 3840766; 324903, 3840766; 324903, 3840796; 324873, 3840796; 324873, 3840826; 324843, 3840826; 324843, 3840856; 324813, 3840856; 324813, 3840886; 324753, 3840886; 324753, 3840856; 324723, 3840856; 324723, 3840826; 324693, 3840826; 324693, 3840856; 324603, 3840856; 324603, 3840886; 324573, 3840886; 324573, 3840946; 324543, 3840946; 324543, 3840856; 324453, 3840856; 324453, 3840826; 324423, 3840826; 324423, 3840796; 324333, 3840796; 324333, 3840766; 324093, 3840766; 324093, 3840796; 324003, 3840796; 324003, 3840826; 323943, 3840826; 323943, 3840856; 323853, 3840856; 323853, 3840886; 323793, 3840886; 323793, 3840856; 323673, 3840856; 323673, 3840826; 323643, 3840826; 323643, 3840796; 323583, 3840796; 323583, 3840766; 323523, 3840766; 323523, 3840796; 323463, 3840796; 323463, 3840826; 323403, 3840826; 323403, 3840796; 323343, 3840796; 323343, 3840826; 323313, 3840826; 323313, 3840856; 323283, 3840856; 323283, 3840916; 323253, 3840916; 323253, 3840946; 323223, 3840946; 323223, 3840976; 323163, 3840976; 323163, 3841006; 323013, 3841006; 323013, 3841036; 322953, 3841036; 322953, 3841126; 322923, 3841126; 322923, 3841156; 322893, 3841156; 322893, 3841246; 322863, 3841246; 322863, 3841306; 322833, 3841306; 322833, 3841336; 322803, 3841336; 322803, 3841366; 322773, 3841366; 322773, 3841396; 322743, 3841396; 322743, 3841576; 322713, 3841576; 322713, 3841606; 322683, 3841606; 322683, 3841666; 322653, 3841666; 322653, 3841696; 322623, 3841696; 322623, 3841726; 322353, 3841726; 322353, 3841756; 322323, 3841756; 322323, 3841786; 322293, 3841786; 322293, 3841816; 322263, 3841816; 322263, 3841846; 322203, 3841846; 322203, 3841876; 322143, 3841876; 322143, 3841906; 322023, 3841906; 322023, 3841936; 321963, 3841936; 321963, 3841966; 321783, 3841966; 321783, 3841996; 321753, 3841996; 321753, 3842026; 321693, 3842026; 321693, 3842056; 321663, 3842056; 321663, 3842086; 321633, 3842086; 321633, 3842116; 321573, 3842116; 321573, 3842146; 321543, 3842146; 321543, 3842176; 321513, 3842176; 321513, 3842206; 321303, 3842206; 321303, 3842236; 321183, 3842236; 321183, 3842266; 321123, 3842266; 321123, 3842236; 321033, 3842236; 321033, 3842206; 320853, 3842206; 320853, 3842176; 320823, 3842176; 320823, 3842206; 320793, 3842206; 320793, 3842236; 320763, 3842236; 320763, 3842296; 320733, 3842296; 320733, 3842386; 320703, 3842386; 320703, 3842416; 320463, 3842416; 320463, 3842386; 320373, 3842386; 320373, 3842356; 320343, 3842356; 320343, 3842386; 320283, 3842386; 320283, 3842446; 320253, 3842446; 320253, 3842476; 320193, 3842476; 320193, 3842446; 319983, 3842446; 319983, 3842416; 319953, 3842416; 319953, 3842386; 319923, 3842386; 319923, 3842356; 319893, 3842356; 319893, 3842296; 319863, 3842296; 319863, 3842266; 319713, 3842266; 319713, 3842236; 319443, 3842236; 319443, 3842266; 319323, 3842266; 319323, 3842296; 319293, 3842296; 319293, 3842326; 319263, 3842326; 319263, 3842356; 319203, 3842356; 319203, 3842326; 319113, 3842326; 319113, 3842356; 318903, 3842356; 318903, 3842326; 318873, 3842326; 318873, 3842296; 318843, 3842296; 318843, 3842176; 318783, 3842176; 318783, 3842056; 318753, 3842056; 318753, 3841996; 318723, 3841996; 318723, 3841966; 318693, 3841966; 318693, 3841936; 318543, 3841936; 318543, 3841966; 318483, 3841966; 318483, 3841996; 318363, 3841996; 318363, 3841936; 318333, 3841936; 318333, 3841906; 318303, 3841906; 318303, 3841876; 318243, 3841876; 318243, 3841846; 318273, 3841846; 318273, 3841816; 318243, 3841816; 318243, 3841786; 318213, 3841786; 318213, 3841756; 318183, 3841756; 318183, 3841726; 318153, 3841726; 318153, 3841636; 318123, 3841636; 318123, 3841576; 318093, 3841576; 318093, 3841546; 318063, 3841546; 318063, 3841516; 318033, 3841516; 318033, 3841456; 317823, 3841456; 317823, 3841486; 317793, 3841486; 317793, 3841516; 317763, 3841516; 317763, 3841546; 317733, 3841546; 317733, 3841516; 317673, 3841516; 317673, 3841486; 317613, 3841486; 317613, 3841456; 317583, 3841456; 317583, 3841396; 317493, 3841396; 317493, 3841366; 317433, 3841366; 317433, 3841336; 317403, 3841336; 317403, 3841306; 317343, 3841306; 317343, 3841336; 317283, 3841336; 317283, 3841366; 317223, 3841366; 317223, 3841336; 317103, 3841336; 317103, 3841366; 316713, 3841366; 316713, 3841396; 316653, 3841396; 316653, 3841426; 316563, 3841426; 316563, 3841396; 316503, 3841396; 316503, 3841366; 316473, 3841366; 316473, 3841486; 316503, 3841486; 316503, 3841546; 316533, 3841546; 316533, 3841576; 316563, 3841576; 316563, 3841606; 316593, 3841606; 316593, 3841636; 316653, 3841636; 316653, 3841666; 316743, 3841666; 316743, 3841756; 316773, 3841756; 316773, 3841786; 316803, 3841786; 316803, 3841816; 316953, 3841816; 316953, 3841786; 317013, 3841786; 317013, 3841756; 317193, 3841756; 317193, 3841726; 317253, 3841726; 317253, 3841696; 317283, 3841696; 317283, 3841636; 317313, 3841636; 317313, 3841606; 317343, 3841606; 317343, 3841546; 317463, 3841546; 317463, 3841576; 317493, 3841576; 317493, 3841636; 317553, 3841636; 317553, 3841666; 317673, 3841666; 317673, 3841696; 317793, 3841696; 317793, 3841726; 317883, 3841726; 317883, 3841666; 317913, 3841666; 317913, 3841606; 317943, 3841606; 317943, 3841666; 317973, 3841666; 317973, 3841786; 317943, 3841786; 317943, 3841876; 317973, 3841876; 317973, 3841966; 318003, 3841966; 318003, 3841996; 318033, 3841996; 318033, 3842056; 318063, 3842056; 318063, 3842116; 318213, 3842116; 318213, 3842146; 318243, 3842146; 318243, 3842176; 318333, 3842176; 318333, 3842206; 318393, 3842206; 318393, 3842176; 318453, 3842176; 318453, 3842146; 318483, 3842146; 318483, 3842176; 318513, 3842176; 318513, 3842146; 318543, 3842146; 318543, 3842116; 318573, 3842116; 318573, 3842146; 318603, 3842146; 318603, 3842206; 318633, 3842206; 318633, 3842416; 318663, 3842416; 318663, 3842506; 318693, 3842506; 318693, 3842566; 318723, 3842566; 318723, 3842596; 318753, 3842596; 318753, 3842626; 318813, 3842626; 318813, 3842656; 318903, 3842656; 318903, 3842686; 319023, 3842686; 319023, 3842716; 319143, 3842716; 319143, 3842746; 319203, 3842746; 319203, 3842776; returning to 319293, 3842776.

                (ii) Subunit 5b: From USGS 1:24,000 quadrangle maps Black Mountain, Liebre Mountain, Whitaker Peak, and Cobblestone Mountain, land between Pyramid Lake and Lake Piru bounded by the following UTM coordinates (E, N): 337443, 3829276; 337383, 3829276; 337383, 3829246; 337293, 3829246; 337293, 3829216; 337263, 3829216; 337263, 3829246; 337203, 3829246; 337203, 3829336; 337173, 3829336; 337173, 3829366; 337203, 3829366; 337203, 3829426; 337173, 3829426; 337173, 3829456; 337143, 3829456; 337143, 3829486; 337053, 3829486; 337053, 3829456; 336873, 3829456; 336873, 3829486; 336843, 3829486; 336843, 3829516; 336813, 3829516; 336813, 3829546; 336783, 3829546; 336783, 3829606; 336693, 3829606; 336693, 3829726; 336723, 3829726; 336723, 3829786; 336693, 3829786; 336693, 3829816; 336663, 3829816; 336663, 3829846; 336633, 3829846; 336633, 3829876; 336573, 3829876; 336573, 3829936; 336513, 3829936; 336513, 3829876; 336483, 3829876; 336483, 3829846; 336453, 3829846; 336453, 3829816; 336303, 3829816; 336303, 3829876; 336273, 3829876; 336273, 3829936; 336243, 3829936; 336243, 3830146; 336273, 3830146; 336273, 3830206; 336243, 3830206; 336243, 3830176; 336123, 3830176; 336123, 3830146; 336033, 3830146; 336033, 3830116; 335973, 3830116; 335973, 3830086; 335943, 3830086; 335943, 3830026; 335913, 3830026; 335913, 3829966; 335883, 3829966; 335883, 3829936; 335823, 3829936; 335823, 3829906; 335733, 3829906; 335733, 3829936; 335703, 3829936; 335703, 3829906; 335613, 3829906; 335613, 3829966; 335583, 3829966; 335583, 3830116; 335553, 3830116; 335553, 3830176; 335583, 3830176; 335583, 3830326; 335553, 3830326; 335553, 3830356; 335523, 3830356; 335523, 3830386; 335463, 3830386; 335463, 3830416; 335433, 3830416; 335433, 3830566; 335223, 3830566; 335223, 3830626; 335193, 3830626; 335193, 3830656; 335163, 3830656; 335163, 3830686; 335133, 3830686; 335133, 3830776; 335163, 3830776; 335163, 3830806; 335193, 3830806; 335193, 3830836; 335223, 3830836; 335223, 3830866; 335283, 3830866; 335283, 3830956; 335223, 3830956; 335223, 3830986; 335193, 3830986; 335193, 3831046; 335163, 3831046; 335163, 3831076; 335103, 3831076; 335103, 3831166; 335073, 3831166; 335073, 3831196; 335283, 3831196; 335283, 3831106; 335313, 3831106; 335313, 3831046; 335343, 3831046; 335343, 3831016; 335373, 3831016; 335373, 3830986; 335403, 3830986; 335403, 3830926; 335433, 3830926; 335433, 3830896; 335463, 3830896; 335463, 3830836; 335433, 3830836; 335433, 3830806; 335403, 3830806; 335403, 3830776; 335343, 3830776; 335343, 3830806; 335313, 3830806; 335313, 3830776; 335283, 3830776; 335283, 3830746; 335313, 3830746; 335313, 3830686; 335553, 3830686; 335553, 3830656; 335583, 3830656; 335583, 3830476; 335643, 3830476; 335643, 3830446; 335673, 3830446; 335673, 3830386; 335703, 3830386; 335703, 3830086; 335763, 3830086; 335763, 3830116; 335793, 3830116; 335793, 3830086; 335823, 3830086; 335823, 3830146; 335883, 3830146; 335883, 3830176; 335913, 3830176; 335913, 3830206; 336003, 3830206; 336003, 3830236; 336063, 3830236; 336063, 3830266; 336123, 3830266; 336123, 3830296; 336183, 3830296; 336183, 3830326; 336243, 3830326; 336243, 3830356; 336393, 3830356; 336393, 3830266; 336423, 3830266; 336423, 3830236; 336393, 3830236; 336393, 3830146; 336363, 3830146; 336363, 3829996; 336393, 3829996; 336393, 3829966; 336423, 3829966; 336423, 3830026; 336453, 3830026; 336453, 3830056; 336483, 3830056; 336483, 3830086; 336543, 3830086; 336543, 3830056; 336603, 3830056; 336603, 3830026; 336633, 3830026; 336633, 3829996; 336693, 3829996; 336693, 3829936; 336723, 3829936; 336723, 3829876; 336753, 3829876; 336753, 3829846; 336783, 3829846; 336783, 3829786; 336813, 3829786; 336813, 3829756; 336843, 3829756; 336843, 3829726; 337053, 3829726; 337053, 3829636; 337083, 3829636; 337083, 3829606; 337053, 3829606; 337053, 3829576; 337113, 3829576; 337113, 3829546; 337203, 3829546; 337203, 3829516; 337233, 3829516; 337233, 3829486; 337263, 3829486; 337263, 3829396; 337293, 3829396; 337293, 3829366; 337353, 3829366; 337353, 3829396; 337473, 3829396; 337473, 3829366; 337503, 3829366; 337503, 3829216; 337533, 3829216; 337533, 3829186; 337563, 3829186; 337563, 3829126; 337593, 3829126; 337593, 3829036; 337623, 3829036; 337623, 3829006; 337653, 3829006; 337653, 3828976; 337623, 3828976; 337623, 3828916; 337653, 3828916; 337653, 3828826; 337683, 3828826; 337683, 3828796; 337653, 3828796; 337653, 3828766; 337683, 3828766; 337683, 3828736; 337653, 3828736; 337653, 3828706; 337623, 3828706; 337623, 3828646; 337593, 3828646; 337593, 3828616; 337473, 3828616; 337473, 3828586; 337413, 3828586; 337413, 3828616; 337353, 3828616; 337353, 3828646; 337323, 3828646; 337323, 3828676; 337173, 3828676; 337173, 3828706; 337113, 3828706; 337113, 3828616; 337083, 3828616; 337083, 3828586; 337053, 3828586; 337053, 3828526; 336993, 3828526; 336993, 3828496; 336963, 3828496; 336963, 3828286; 336993, 3828286; 336993, 3828136; 337053, 3828136; 337053, 3828106; 337113, 3828106; 337113, 3828046; 337143, 3828046; 337143, 3827926; 337113, 3827926; 337113, 3827716; 337143, 3827716; 337143, 3827626; 337173, 3827626; 337173, 3827596; 337233, 3827596; 337233, 3827566; 337203, 3827566; 337203, 3827536; 337173, 3827536; 337173, 3827326; 337143, 3827326; 337143, 3827296; 337173, 3827296; 337173, 3827266; 337143, 3827266; 337143, 3827236; 337113, 3827236; 337113, 3827206; 337143, 3827206; 337143, 3827176; 337263, 3827176; 337263, 3827146; 337293, 3827146; 337293, 3827086; 337323, 3827086; 337323, 3827026; 337353, 3827026; 337353, 3826996; 337383, 3826996; 337383, 3826936; 337353, 3826936; 337353, 3826846; 337323, 3826846; 337323, 3826786; 337293, 3826786; 337293, 3826726; 337263, 3826726; 337263, 3826696; 336993, 3826696; 336993, 3826726; 336903, 3826726; 336903, 3826756; 336843, 3826756; 336843, 3826726; 336813, 3826726; 336813, 3826636; 336843, 3826636; 336843, 3826516; 337053, 3826516; 337053, 3826456; 337083, 3826456; 337083, 3826426; 337143, 3826426; 337143, 3826396; 337173, 3826396; 337173, 3826366; 337203, 3826366; 337203, 3826336; 337233, 3826336; 337233, 3826306; 337263, 3826306; 337263, 3826096; 337233, 3826096; 337233, 3825946; 337353, 3825946; 337353, 3825976; 337383, 3825976; 337383, 3825916; 337353, 3825916; 337353, 3825766; 337323, 3825766; 337323, 3825706; 337293, 3825706; 337293, 3825676; 337263, 3825676; 337263, 3825646; 337233, 3825646; 337233, 3825616; 337203, 3825616; 337203, 3825586; 337173, 3825586; 337173, 3825526; 337143, 3825526; 337143, 3825106; 337173, 3825106; 337173, 3825016; 337203, 3825016; 337203, 3824956; 337233, 3824956; 337233, 3824896; 337263, 3824896; 337263, 3824806; 337233, 3824806; 337233, 3824746; 337203, 3824746; 337203, 3824686; 337173, 3824686; 337173, 3824536; 337143, 3824536; 337143, 3824446; 337173, 3824446; 337173, 3824356; 337203, 3824356; 337203, 3824326; 337233, 3824326; 337233, 3824296; 337263, 3824296; 337263, 3824266; 337293, 3824266; 337293, 3824236; 337413, 3824236; 337413, 3824296; 337443, 3824296; 337443, 3824356; 337503, 3824356; 337503, 3824326; 337533, 3824326; 337533, 3824356; 337563, 3824356; 337563, 3824326; 337653, 3824326; 337653, 3824296; 337713, 3824296; 337713, 3824266; 337863, 3824266; 337863, 3824236; 337983, 3824236; 337983, 3824206; 338043, 3824206; 338043, 3824176; 338073, 3824176; 338073, 3824146; 338103, 3824146; 338103, 3824116; 338133, 3824116; 338133, 3824086; 338163, 3824086; 338163, 3824056; 338193, 3824056; 338193, 3823996; 338223, 3823996; 338223, 3823966; 338253, 3823966; 338253, 3823936; 338283, 3823936; 338283, 3823906; 338313, 3823906; 338313, 3823876; 338343, 3823876; 338343, 3823846; 338373, 3823846; 338373, 3823816; 338493, 3823816; 338493, 3823756; 338463, 3823756; 338463, 3823726; 338493, 3823726; 338493, 3823666; 338523, 3823666; 338523, 3823636; 338553, 3823636; 338553, 3823576; 338583, 3823576; 338583, 3823546; 338643, 3823546; 338643, 3823516; 338673, 3823516; 338673, 3823486; 338733, 3823486; 338733, 3823456; 338793, 3823456; 338793, 3823366; 338823, 3823366; 338823, 3823276; 338883, 3823276; 338883, 3823246; 338913, 3823246; 338913, 3823186; 338853, 3823186; 338853, 3823006; 338883, 3823006; 338883, 3822976; 338913, 3822976; 338913, 3822946; 338883, 3822946; 338883, 3822916; 338853, 3822916; 338853, 3822886; 338823, 3822886; 338823, 3822826; 338793, 3822826; 338793, 3822766; 338763, 3822766; 338763, 3822736; 338733, 3822736; 338733, 3822646; 338703, 3822646; 338703, 3822616; 338733, 3822616; 338733, 3822556; 338763, 3822556; 338763, 3822526; 338883, 3822526; 338883, 3822496; 338943, 3822496; 338943, 3822466; 339003, 3822466; 339003, 3822436; 339033, 3822436; 339033, 3822346; 339063, 3822346; 339063, 3822316; 339093, 3822316; 339093, 3822286; 339063, 3822286; 339063, 3822256; 338943, 3822256; 338943, 3822226; 338883, 3822226; 338883, 3822196; 338853, 3822196; 338853, 3822046; 338823, 3822046; 338823, 3821956; 338853, 3821956; 338853, 3821896; 338823, 3821896; 338823, 3821626; 338853, 3821626; 338853, 3821566; 338883, 3821566; 338883, 3821536; 338913, 3821536; 338913, 3821446; 338943, 3821446; 338943, 3821326; 338973, 3821326; 338973, 3821116; 339003, 3821116; 339003, 3820966; 338973, 3820966; 338973, 3820816; 339003, 3820816; 339003, 3820786; 339123, 3820786; 339123, 3820726; 339153, 3820726; 339153, 3820666; 339183, 3820666; 339183, 3820606; 339213, 3820606; 339213, 3820576; 339303, 3820576; 339303, 3820546; 339333, 3820546; 339333, 3820516; 339363, 3820516; 339363, 3820456; 339303, 3820456; 339303, 3820426; 339243, 3820426; 339243, 3820396; 339093, 3820396; 339093, 3820336; 339063, 3820336; 339063, 3820306; 339033, 3820306; 339033, 3820276; 339003, 3820276; 339003, 3820216; 338973, 3820216; 338973, 3820186; 338913, 3820186; 338913, 3820156; 338853, 3820156; 338853, 3820126; 338823, 3820126; 338823, 3820096; 338793, 3820096; 338793, 3820066; 338763, 3820066; 338763, 3820006; 338793, 3820006; 338793, 3819886; 338823, 3819886; 338823, 3819826; 338853, 3819826; 338853, 3819796; 338883, 3819796; 338883, 3819736; 338913, 3819736; 338913, 3819676; 338943, 3819676; 338943, 3819586; 338973, 3819586; 338973, 3819526; 339003, 3819526; 339003, 3819496; 338973, 3819496; 338973, 3819436; 339003, 3819436; 339003, 3819316; 338973, 3819316; 338973, 3819196; 338943, 3819196; 338943, 3819166; 338913, 3819166; 338913, 3819136; 338793, 3819136; 338793, 3819166; 338733, 3819166; 338733, 3819196; 338703, 3819196; 338703, 3819226; 338673, 3819226; 338673, 3819286; 338643, 3819286; 338643, 3819436; 338493, 3819436; 338493, 3819406; 338403, 3819406; 338403, 3819436; 338433, 3819436; 338433, 3819466; 338463, 3819466; 338463, 3819496; 338493, 3819496; 338493, 3819646; 338463, 3819646; 338463, 3819676; 338433, 3819676; 338433, 3819706; 338403, 3819706; 338403, 3819766; 338373, 3819766; 338373, 3819796; 338343, 3819796; 338343, 3819856; 338313, 3819856; 338313, 3819886; 338283, 3819886; 338283, 3819916; 338223, 3819916; 338223, 3819976; 338253, 3819976; 338253, 3820036; 338283, 3820036; 338283, 3820096; 338313, 3820096; 338313, 3820156; 338343, 3820156; 338343, 3820186; 338373, 3820186; 338373, 3820276; 338313, 3820276; 338313, 3820306; 338223, 3820306; 338223, 3820276; 338193, 3820276; 338193, 3820306; 338133, 3820306; 338133, 3820336; 338103, 3820336; 338103, 3820366; 338133, 3820366; 338133, 3820426; 338163, 3820426; 338163, 3820486; 338193, 3820486; 338193, 3820456; 338313, 3820456; 338313, 3820486; 338373, 3820486; 338373, 3820456; 338433, 3820456; 338433, 3820426; 338643, 3820426; 338643, 3820516; 338613, 3820516; 338613, 3820576; 338583, 3820576; 338583, 3820696; 338553, 3820696; 338553, 3820966; 338583, 3820966; 338583, 3821056; 338553, 3821056; 338553, 3821446; 338523, 3821446; 338523, 3821476; 338493, 3821476; 338493, 3821506; 338433, 3821506; 338433, 3821536; 338493, 3821536; 338493, 3821566; 338553, 3821566; 338553, 3821536; 338583, 3821536; 338583, 3821566; 338613, 3821566; 338613, 3821656; 338583, 3821656; 338583, 3821686; 338613, 3821686; 338613, 3821746; 338643, 3821746; 338643, 3821896; 338673, 3821896; 338673, 3821956; 338703, 3821956; 338703, 3822196; 338673, 3822196; 338673, 3822376; 338643, 3822376; 338643, 3822406; 338613, 3822406; 338613, 3822436; 338583, 3822436; 338583, 3822496; 338553, 3822496; 338553, 3822616; 338523, 3822616; 338523, 3822676; 338553, 3822676; 338553, 3822706; 338523, 3822706; 338523, 3822736; 338493, 3822736; 338493, 3822766; 338463, 3822766; 338463, 3822826; 338433, 3822826; 338433, 3822976; 338493, 3822976; 338493, 3823066; 338463, 3823066; 338463, 3823126; 338343, 3823126; 338343, 3823156; 338283, 3823156; 338283, 3823186; 338253, 3823186; 338253, 3823216; 338223, 3823216; 338223, 3823276; 338193, 3823276; 338193, 3823336; 338163, 3823336; 338163, 3823456; 338193, 3823456; 338193, 3823516; 338253, 3823516; 338253, 3823606; 338223, 3823606; 338223, 3823636; 338133, 3823636; 338133, 3823576; 338103, 3823576; 338103, 3823516; 338073, 3823516; 338073, 3823486; 337893, 3823486; 337893, 3823426; 337863, 3823426; 337863, 3823396; 337803, 3823396; 337803, 3823366; 337743, 3823366; 337743, 3823396; 337593, 3823396; 337593, 3823486; 337563, 3823486; 337563, 3823576; 337383, 3823576; 337383, 3823546; 337293, 3823546; 337293, 3823516; 337263, 3823516; 337263, 3823486; 337233, 3823486; 337233, 3823456; 337203, 3823456; 337203, 3823426; 337173, 3823426; 337173, 3823366; 337113, 3823366; 337113, 3823336; 337053, 3823336; 337053, 3823366; 336873, 3823366; 336873, 3823396; 336843, 3823396; 336843, 3823426; 336813, 3823426; 336813, 3823456; 336783, 3823456; 336783, 3823486; 336693, 3823486; 336693, 3823456; 336633, 3823456; 336633, 3823426; 336603, 3823426; 336603, 3823456; 336543, 3823456; 336543, 3823486; 336513, 3823486; 336513, 3823516; 336483, 3823516; 336483, 3823576; 336363, 3823576; 336363, 3823636; 336333, 3823636; 336333, 3823666; 336273, 3823666; 336273, 3823696; 336243, 3823696; 336243, 3823726; 336213, 3823726; 336213, 3823786; 336183, 3823786; 336183, 3823816; 336063, 3823816; 336063, 3823846; 336003, 3823846; 336003, 3823876; 335973, 3823876; 335973, 3823906; 335913, 3823906; 335913, 3823936; 335883, 3823936; 335883, 3823966; 335823, 3823966; 335823, 3823996; 335763, 3823996; 335763, 3824026; 335733, 3824026; 335733, 3824056; 335703, 3824056; 335703, 3824206; 335673, 3824206; 335673, 3824386; 335643, 3824386; 335643, 3824416; 335583, 3824416; 335583, 3824446; 335553, 3824446; 335553, 3824506; 335523, 3824506; 335523, 3824536; 335373, 3824536; 335373, 3824566; 335313, 3824566; 335313, 3824596; 335223, 3824596; 335223, 3824626; 334953, 3824626; 334953, 3824656; 334923, 3824656; 334923, 3824626; 334743, 3824626; 334743, 3824656; 334653, 3824656; 334653, 3824626; 334623, 3824626; 334623, 3824596; 334563, 3824596; 334563, 3824656; 334593, 3824656; 334593, 3824716; 334623, 3824716; 334623, 3824836; 334653, 3824836; 334653, 3824866; 334683, 3824866; 334683, 3824806; 334803, 3824806; 334803, 3824776; 334863, 3824776; 334863, 3824746; 335103, 3824746; 335103, 3824776; 335163, 3824776; 335163, 3824746; 335343, 3824746; 335343, 3824716; 335373, 3824716; 335373, 3824686; 335403, 3824686; 335403, 3824656; 335613, 3824656; 335613, 3824626; 335643, 3824626; 335643, 3824536; 335673, 3824536; 335673, 3824506; 335703, 3824506; 335703, 3824536; 335733, 3824536; 335733, 3824506; 335763, 3824506; 335763, 3824476; 335793, 3824476; 335793, 3824176; 335823, 3824176; 335823, 3824116; 335853, 3824116; 335853, 3824086; 335943, 3824086; 335943, 3824056; 336003, 3824056; 336003, 3823996; 336033, 3823996; 336033, 3823966; 336093, 3823966; 336093, 3823936; 336183, 3823936; 336183, 3823966; 336213, 3823966; 336213, 3823936; 336243, 3823936; 336243, 3823966; 336273, 3823966; 336273, 3823936; 336303, 3823936; 336303, 3823906; 336273, 3823906; 336273, 3823876; 336303, 3823876; 336303, 3823786; 336333, 3823786; 336333, 3823756; 336393, 3823756; 336393, 3823726; 336453, 3823726; 336453, 3823696; 336513, 3823696; 336513, 3823666; 336543, 3823666; 336543, 3823636; 336603, 3823636; 336603, 3823576; 336633, 3823576; 336633, 3823606; 336693, 3823606; 336693, 3823636; 336813, 3823636; 336813, 3823606; 336843, 3823606; 336843, 3823576; 336873, 3823576; 336873, 3823516; 336933, 3823516; 336933, 3823486; 337113, 3823486; 337113, 3823516; 337143, 3823516; 337143, 3823546; 337113, 3823546; 337113, 3823696; 337203, 3823696; 337203, 3823726; 337323, 3823726; 337323, 3823696; 337413, 3823696; 337413, 3823726; 337533, 3823726; 337533, 3823756; 337563, 3823756; 337563, 3823726; 337623, 3823726; 337623, 3823696; 337713, 3823696; 337713, 3823636; 337743, 3823636; 337743, 3823606; 337833, 3823606; 337833, 3823636; 337863, 3823636; 337863, 3823666; 337893, 3823666; 337893, 3823696; 337923, 3823696; 337923, 3823786; 337953, 3823786; 337953, 3823966; 337803, 3823966; 337803, 3823996; 337743, 3823996; 337743, 3824026; 337683, 3824026; 337683, 3824086; 337653, 3824086; 337653, 3824146; 337623, 3824146; 337623, 3824176; 337443, 3824176; 337443, 3824146; 337323, 3824146; 337323, 3824116; 337203, 3824116; 337203, 3824146; 337143, 3824146; 337143, 3824176; 337113, 3824176; 337113, 3824206; 337083, 3824206; 337083, 3824236; 337053, 3824236; 337053, 3824326; 337023, 3824326; 337023, 3824476; 337053, 3824476; 337053, 3824596; 337083, 3824596; 337083, 3824716; 337113, 3824716; 337113, 3824776; 337143, 3824776; 337143, 3824866; 337173, 3824866; 337173, 3824896; 337143, 3824896; 337143, 3824956; 337113, 3824956; 337113, 3824986; 337083, 3824986; 337083, 3825046; 337053, 3825046; 337053, 3825376; 337023, 3825376; 337023, 3825436; 336993, 3825436; 336993, 3825466; 336963, 3825466; 336963, 3825526; 336933, 3825526; 336933, 3825616; 336963, 3825616; 336963, 3825676; 337023, 3825676; 337023, 3825706; 337053, 3825706; 337053, 3825736; 337083, 3825736; 337083, 3825766; 337113, 3825766; 337113, 3825856; 337083, 3825856; 337083, 3825976; 337053, 3825976; 337053, 3826036; 337023, 3826036; 337023, 3826066; 336993, 3826066; 336993, 3826096; 337023, 3826096; 337023, 3826126; 337053, 3826126; 337053, 3826186; 337023, 3826186; 337023, 3826246; 336993, 3826246; 336993, 3826276; 336933, 3826276; 336933, 3826306; 336723, 3826306; 336723, 3826336; 336693, 3826336; 336693, 3826366; 336663, 3826366; 336663, 3826396; 336603, 3826396; 336603, 3826456; 336573, 3826456; 336573, 3826516; 336543, 3826516; 336543, 3826576; 336513, 3826576; 336513, 3826636; 336633, 3826636; 336633, 3826846; 336663, 3826846; 336663, 3826906; 336693, 3826906; 336693, 3826936; 336723, 3826936; 336723, 3826966; 336753, 3826966; 336753, 3827026; 336783, 3827026; 336783, 3827056; 336843, 3827056; 336843, 3827086; 336873, 3827086; 336873, 3827206; 336903, 3827206; 336903, 3827296; 336933, 3827296; 336933, 3827326; 336963, 3827326; 336963, 3827416; 336993, 3827416; 336993, 3827476; 337023, 3827476; 337023, 3828016; 336993, 3828016; 336993, 3828046; 336963, 3828046; 336963, 3828076; 336933, 3828076; 336933, 3828106; 336903, 3828106; 336903, 3828256; 336873, 3828256; 336873, 3828286; 336903, 3828286; 336903, 3828556; 336963, 3828556; 336963, 3828586; 336993, 3828586; 336993, 3828646; 336963, 3828646; 336963, 3828706; 336933, 3828706; 336933, 3828736; 336903, 3828736; 336903, 3828766; 336933, 3828766; 336933, 3828826; 336963, 3828826; 336963, 3828856; 336993, 3828856; 336993, 3828886; 337083, 3828886; 337083, 3828856; 337173, 3828856; 337173, 3828826; 337263, 3828826; 337263, 3828796; 337353, 3828796; 337353, 3828766; 337533, 3828766; 337533, 3828916; 337503, 3828916; 337503, 3829006; 337473, 3829006; 337473, 3829126; 337443, 3829126; returning to 337443, 3829276. Excluding land bounded by 337443, 3829276; 337473, 3829276; 337473, 3829336; 337443, 3829336; returning to 337443, 3829276.
                (iii) Note: Map of Units 4 and 5 follows:
                
                  
                  ER09FE11.003
                
                (11) Unit 6: Upper Santa Clara River Basin, Los Angeles County, California.

                (i) Subunit 6a: From USGS 1:24,000 quadrangle maps Liebre Mtn. and Whitaker Peak, land upstream of Castaic Lake, bounded by the following UTM coordinates (E, N): 347013, 3835726; 347013, 3835696; 347043, 3835696; 347043, 3835576; 347073, 3835576; 347073, 3835546; 347103, 3835546; 347103, 3835516; 347073, 3835516; 347073, 3835426; 347103, 3835426; 347103, 3835306; 347133, 3835306; 347133, 3835276; 347163, 3835276; 347163, 3835216; 347133, 3835216; 347133, 3835186; 347163, 3835186; 347163, 3835126; 347133, 3835126; 347133, 3835036; 347163, 3835036; 347163, 3834976; 347193, 3834976; 347193, 3834946; 347223, 3834946; 347223, 3834916; 347193, 3834916; 347193, 3834886; 347163, 3834886; 347163, 3834856; 347133, 3834856; 347133, 3834766; 347163, 3834766; 347163, 3834676; 347133, 3834676; 347133, 3834646; 347103, 3834646; 347103, 3834436; 347073, 3834436; 347073, 3834406; 347043, 3834406; 347043, 3834346; 347073, 3834346; 347073, 3834226; 347043, 3834226; 347043, 3834166; 347073, 3834166; 347073, 3834136; 347103, 3834136; 347103, 3834106; 347073, 3834106; 347073, 3834046; 347043, 3834046; 347043, 3834016; 346983, 3834016; 346983, 3833986; 347013, 3833986; 347013, 3833956; 347043, 3833956; 347043, 3833926; 347163, 3833926; 347163, 3833956; 347223, 3833956; 347223, 3833986; 347313, 3833986; 347313, 3833956; 347373, 3833956; 347373, 3833926; 347433, 3833926; 347433, 3833836; 347463, 3833836; 347463, 3833776; 347493, 3833776; 347493, 3833806; 347523, 3833806; 347523, 3833776; 347553, 3833776; 347553, 3833746; 347583, 3833746; 347583, 3833716; 347613, 3833716; 347613, 3833596; 347643, 3833596; 347643, 3833566; 347613, 3833566; 347613, 3833536; 347523, 3833536; 347523, 3833506; 347553, 3833506; 347553, 3833476; 347583, 3833476; 347583, 3833446; 347613, 3833446; 347613, 3833326; 347583, 3833326; 347583, 3833296; 347553, 3833296; 347553, 3833236; 347523, 3833236; 347523, 3833206; 347493, 3833206; 347493, 3833116; 347523, 3833116; 347523, 3833086; 347553, 3833086; 347553, 3833056; 347523, 3833056; 347523, 3833026; 347583, 3833026; 347583, 3832966; 347613, 3832966; 347613, 3832936; 347673, 3832936; 347673, 3832876; 347733, 3832876; 347733, 3832846; 347763, 3832846; 347763, 3832816; 347883, 3832816; 347883, 3832756; 347913, 3832756; 347913, 3832516; 347883, 3832516; 347883, 3832456; 347853, 3832456; 347853, 3832396; 347823, 3832396; 347823, 3832336; 347793, 3832336; 347793, 3832276; 347763, 3832276; 347763, 3832186; 347733, 3832186; 347733, 3832126; 347763, 3832126; 347763, 3832096; 347793, 3832096; 347793, 3832006; 347823, 3832006; 347823, 3831916; 347853, 3831916; 347853, 3831886; 348003, 3831886; 348003, 3831616; 348033, 3831616; 348033, 3831496; 348003, 3831496; 348003, 3831436; 347943, 3831436; 347943, 3831406; 347913, 3831406; 347913, 3831376; 347883, 3831376; 347883, 3831346; 347853, 3831346; 347853, 3831316; 347793, 3831316; 347793, 3831286; 347763, 3831286; 347763, 3831316; 347733, 3831316; 347733, 3831286; 347703, 3831286; 347703, 3831256; 347643, 3831256; 347643, 3831196; 347613, 3831196; 347613, 3831106; 347583, 3831106; 347583, 3831046; 347553, 3831046; 347553, 3830956; 347463, 3830956; 347463, 3830926; 347403, 3830926; 347403, 3830776; 347373, 3830776; 347373, 3830686; 347343, 3830686; 347343, 3830626; 347373, 3830626; 347373, 3830596; 347403, 3830596; 347403, 3830566; 347433, 3830566; 347433, 3830536; 347463, 3830536; 347463, 3830506; 347493, 3830506; 347493, 3830416; 347583, 3830416; 347583, 3830446; 347613, 3830446; 347613, 3830506; 347673, 3830506; 347673, 3830536; 347733, 3830536; 347733, 3830566; 347883, 3830566; 347883, 3830596; 347943, 3830596; 347943, 3830566; 347973, 3830566; 347973, 3830596; 348003, 3830596; 348003, 3830656; 348033, 3830656; 348033, 3830686; 348063, 3830686; 348063, 3830746; 348093, 3830746; 348093, 3830776; 348153, 3830776; 348153, 3830836; 348183, 3830836; 348183, 3830806; 348213, 3830806; 348213, 3830656; 348243, 3830656; 348243, 3830626; 348213, 3830626; 348213, 3830596; 348153, 3830596; 348153, 3830536; 348123, 3830536; 348123, 3830476; 348093, 3830476; 348093, 3830446; 348063, 3830446; 348063, 3830416; 348033, 3830416; 348033, 3830386; 347763, 3830386; 347763, 3830326; 347733, 3830326; 347733, 3830236; 347703, 3830236; 347703, 3830206; 347643, 3830206; 347643, 3830176; 347583, 3830176; 347583, 3830146; 347553, 3830146; 347553, 3830116; 347523, 3830116; 347523, 3830056; 347493, 3830056; 347493, 3830026; 347463, 3830026; 347463, 3829936; 347493, 3829936; 347493, 3829906; 347463, 3829906; 347463, 3829876; 347493, 3829876; 347493, 3829786; 347523, 3829786; 347523, 3829726; 347553, 3829726; 347553, 3829666; 347583, 3829666; 347583, 3829636; 347613, 3829636; 347613, 3829606; 347643, 3829606; 347643, 3829516; 347673, 3829516; 347673, 3829486; 347703, 3829486; 347703, 3829456; 347733, 3829456; 347733, 3829396; 347763, 3829396; 347763, 3829246; 347793, 3829246; 347793, 3829186; 347823, 3829186; 347823, 3829156; 347793, 3829156; 347793, 3829126; 347823, 3829126; 347823, 3829096; 347853, 3829096; 347853, 3829066; 348003, 3829066; 348003, 3829036; 348033, 3829036; 348033, 3828976; 348063, 3828976; 348063, 3828946; 348093, 3828946; 348093, 3828916; 348123, 3828916; 348123, 3828886; 348153, 3828886; 348153, 3828856; 348243, 3828856; 348243, 3828826; 348333, 3828826; 348333, 3828796; 348423, 3828796; 348423, 3828706; 348453, 3828706; 348453, 3828646; 348483, 3828646; 348483, 3828616; 348513, 3828616; 348513, 3828586; 348543, 3828586; 348543, 3828556; 348573, 3828556; 348573, 3828526; 348603, 3828526; 348603, 3828496; 348663, 3828496; 348663, 3828436; 348693, 3828436; 348693, 3828376; 348723, 3828376; 348723, 3828286; 348753, 3828286; 348753, 3828226; 348589, 3828161; 348284, 3828591; 348178, 3828688; 348078, 3828752; 348062, 3828760; 347717, 3828918; 347472, 3829091; 347435, 3829183; 347360, 3829275; 347250, 3829419; 347225, 3829488; 347198, 3829606; 347157, 3829757; 347133, 3829992; 347133, 3830026; 347103, 3830026; 347103, 3830056; 347073, 3830056; 347073, 3830116; 347133, 3830116; 347133, 3830176; 347163, 3830176; 347163, 3830206; 347193, 3830206; 347193, 3830266; 347223, 3830266; 347223, 3830356; 347193, 3830356; 347193, 3830416; 347163, 3830416; 347163, 3830476; 347133, 3830476; 347133, 3830506; 347103, 3830506; 347103, 3830536; 347043, 3830536; 347043, 3830566; 346953, 3830566; 346953, 3830596; 347043, 3830596; 347043, 3830626; 347103, 3830626; 347103, 3830656; 347133, 3830656; 347133, 3830716; 347193, 3830716; 347193, 3830746; 347223, 3830746; 347223, 3830896; 347253, 3830896; 347253, 3830986; 347283, 3830986; 347283, 3831046; 347343, 3831046; 347343, 3831076; 347433, 3831076; 347433, 3831106; 347463, 3831106; 347463, 3831286; 347523, 3831286; 347523, 3831346; 347553, 3831346; 347553, 3831376; 347613, 3831376; 347613, 3831406; 347673, 3831406; 347673, 3831436; 347763, 3831436; 347763, 3831466; 347823, 3831466; 347823, 3831496; 347883, 3831496; 347883, 3831526; 347853, 3831526; 347853, 3831766; 347793, 3831766; 347793, 3831826; 347763, 3831826; 347763, 3831856; 347733, 3831856; 347733, 3831946; 347703, 3831946; 347703, 3832006; 347643, 3832006; 347643, 3832036; 347613, 3832036; 347613, 3832216; 347643, 3832216; 347643, 3832276; 347673, 3832276; 347673, 3832306; 347643, 3832306; 347643, 3832396; 347673, 3832396; 347673, 3832456; 347703, 3832456; 347703, 3832546; 347733, 3832546; 347733, 3832576; 347763, 3832576; 347763, 3832636; 347793, 3832636; 347793, 3832696; 347733, 3832696; 347733, 3832726; 347703, 3832726; 347703, 3832756; 347673, 3832756; 347673, 3832786; 347643, 3832786; 347643, 3832816; 347583, 3832816; 347583, 3832846; 347553, 3832846; 347553, 3832876; 347523, 3832876; 347523, 3832906; 347493, 3832906; 347493, 3832936; 347403, 3832936; 347403, 3832966; 347343, 3832966; 347343, 3832996; 347283, 3832996; 347283, 3833026; 347313, 3833026; 347313, 3833056; 347283, 3833056; 347283, 3833146; 347253, 3833146; 347253, 3833206; 347283, 3833206; 347283, 3833266; 347313, 3833266; 347313, 3833296; 347343, 3833296; 347343, 3833356; 347373, 3833356; 347373, 3833386; 347343, 3833386; 347343, 3833566; 347313, 3833566; 347313, 3833596; 347283, 3833596; 347283, 3833746; 347253, 3833746; 347253, 3833716; 347223, 3833716; 347223, 3833686; 347193, 3833686; 347193, 3833716; 347133, 3833716; 347133, 3833746; 347073, 3833746; 347073, 3833776; 346983, 3833776; 346983, 3833806; 346953, 3833806; 346953, 3833866; 346923, 3833866; 346923, 3833896; 346893, 3833896; 346893, 3833926; 346833, 3833926; 346833, 3834046; 346803, 3834046; 346803, 3834076; 346833, 3834076; 346833, 3834196; 346803, 3834196; 346803, 3834316; 346833, 3834316; 346833, 3834286; 346893, 3834286; 346893, 3834316; 346923, 3834316; 346923, 3834466; 346953, 3834466; 346953, 3834766; 346983, 3834766; 346983, 3834796; 346953, 3834796; 346953, 3834916; 346983, 3834916; 346983, 3835006; 346953, 3835006; 346953, 3835126; 346923, 3835126; 346923, 3835186; 346953, 3835186; 346953, 3835276; 346923, 3835276; 346923, 3835576; 346953, 3835576; 346953, 3835666; 346983, 3835666; 346983, 3835726; returning to 347013, 3835726.

                (ii) Subunit 6b: From USGS 1:24,000 quadrangle maps Val Verde and Newhall, land bounded by the following UTM coordinates (E, N): 351607, 3812015; 351519, 3811959; 351509, 3811885; 351441, 3811818; 351334, 3811775; 351265, 3811817; 351198, 3811784; 351050, 3811684; 350707, 3811270; 350549, 3811035; 350461, 3810962; 350392, 3810900; 350536, 3810555; 350611, 3810615; 350651, 3810701; 350911, 3810836; 350996, 3810902; 351071, 3811080; 351233, 3811324; 351219, 3811410; 351600, 3811716; 351723, 3811700; 351817, 3811720; 351869, 3811755; 351931, 3811780; 352028, 3811785; 352275, 3811789; 352444, 3811775; 352470, 3811769; 352572, 3811731; 352656, 3811722; 352693, 3811705; 352754, 3811671; 352780, 3811675; 352794, 3811672; 352866, 3811626; 352898, 3811602; 352914, 3811598; 352942, 3811612; 352987, 3811637; 353083, 3811663; 353147, 3811702; 353216, 3811740; 353234, 3811758; 353232, 3811809; 353269, 3811790; 353276, 3811785; 353335, 3811693; 353500, 3811489; 353620, 3811270; 353712, 3811027; 353790, 3810921; 353806, 3810879; 353836, 3810829; 353902, 3810814; 354034, 3810821; 354163, 3810711; 354188, 3810661; 354219, 3810611; 354385, 3810571; 354404, 3810585; 354407, 3810621; 354340, 3810791; 354401, 3810779; 354503, 3810743; 354626, 3810700; 354675, 3810672; 354728, 3810658; 354809, 3810606; 354872, 3810556; 354931, 3810602; 354944, 3810635; 354962, 3810664; 354999, 3810679; 355059, 3810710; 355104, 3810722; 355134, 3810752; 355211, 3810742; 355239, 3810746; 355261, 3810741; 355286, 3810734; 355312, 3810731; 355340, 3810738; 355367, 3810705; 355334, 3810669; 355308, 3810641; 355272, 3810602; 355329, 3810504; 355339, 3810502; 355434, 3810487; 355489, 3810439; 355510, 3810432; 355515, 3810392; 355464, 3810402; 355405, 3810353; 355244, 3810403; 355176, 3810435; 355113, 3810417; 355091, 3810325; 354761, 3810325; 354746, 3810358; 354539, 3810348; 354510, 3810406; 354477, 3810400; 354282, 3810496; 354213, 3810530; 354144, 3810533; 354039, 3810589; 353745, 3810703; 353618, 3810835; 353493, 3810884; 353457, 3810959; 353464, 3811077; 353461, 3811117; 353440, 3811155; 353401, 3811177; 353203, 3811177; 353129, 3811231; 353097, 3811234; 353059, 3811234; 353025, 3811241; 353000, 3811258; 352943, 3811285; 352799, 3811294; 352639, 3811323; 352632, 3811323; 352526, 3811295; 352391, 3811345; 352293, 3811456; 352263, 3811456; 352263, 3811486; 352203, 3811486; 352203, 3811516; 352143, 3811516; 352143, 3811486; 352083, 3811486; 352083, 3811516; 352053, 3811516; 352053, 3811546; 351933, 3811546; 351933, 3811516; 351903, 3811516; 351903, 3811486; 351873, 3811486; 351873, 3811456; 351843, 3811456; 351843, 3811396; 351813, 3811396; 351813, 3811366; 351783, 3811366; 351783, 3811306; 351753, 3811306; 351753, 3811246; 351723, 3811246; 351723, 3811216; 351693, 3811216; 351693, 3811126; 351723, 3811126; 351723, 3811096; 351753, 3811096; 351753, 3811036; 351783, 3811036; 351783, 3811006; 351843, 3811006; 351843, 3810946; 351873, 3810946; 351873, 3810916; 351903, 3810916; 351903, 3810886; 351873, 3810886; 351873, 3810856; 351783, 3810856; 351783, 3810886; 351693, 3810886; 351693, 3810916; 351633, 3810916; 351633, 3810886; 351573, 3810886; 351573, 3810856; 351543, 3810856; 351543, 3810826; 351513, 3810826; 351513, 3810796; 351483, 3810796; 351483, 3810766; 351453, 3810766; 351453, 3810736; 351423, 3810736; 351423, 3810706; 351393, 3810706; 351393, 3810586; 351423, 3810586; 351423, 3810556; 351483, 3810556; 351483, 3810526; 351573, 3810526; 351573, 3810496; 351513, 3810496; 351513, 3810406; 351423, 3810406; 351423, 3810436; 351333, 3810436; 351333, 3810406; 351273, 3810406; 351273, 3810376; 351213, 3810376; 351213, 3810346; 351123, 3810346; 351123, 3810316; 351063, 3810316; 351063, 3810286; 350973, 3810286; 350973, 3810256; 350913, 3810256; 350913, 3810196; 350853, 3810196; 350853, 3810166; 350823, 3810166; 350823, 3810106; 350793, 3810106; 350793, 3810016; 350763, 3810016; 350763, 3809986; 350733, 3809986; 350733, 3810016; 350703, 3810016; 350703, 3810046; 350673, 3810046; 350673, 3810016; 350613, 3810016; 350613, 3809986; 350583, 3809986; 350583, 3809956; 350553, 3809956; 350553, 3809926; 350523, 3809926; 350523, 3809896; 350463, 3809896; 350463, 3809866; 350433, 3809866; 350433, 3809806; 350463, 3809806; 350463, 3809776; 350493, 3809776; 350493, 3809716; 350523, 3809716; 350523, 3809686; 350493, 3809686; 350493, 3809656; 350403, 3809656; 350403, 3809686; 350343, 3809686; 350343, 3809716; 350283, 3809716; 350283, 3809746; 350163, 3809746; 350163, 3809716; 350073, 3809716; 350073, 3809746; 349803, 3809746; 349803, 3809716; 349773, 3809716; 349773, 3809656; 349743, 3809656; 349743, 3809626; 349713, 3809626; 349713, 3809656; 349683, 3809656; 349683, 3809716; 349653, 3809716; 349653, 3809746; 349593, 3809746; 349593, 3809776; 349443, 3809776; 349443, 3809746; 349413, 3809746; 349413, 3809716; 349383, 3809716; 349383, 3809686; 349353, 3809686; 349353, 3809716; 349293, 3809716; 349293, 3809746; 349203, 3809746; 349203, 3809716; 348963, 3809716; 348963, 3809686; 348843, 3809686; 348843, 3809656; 348783, 3809656; 348783, 3809626; 348723, 3809626; 348723, 3809716; 348693, 3809716; 348693, 3809956; 348723, 3809956; 348723, 3810010; 348814, 3810014; 348855, 3810063; 348912, 3810088; 348977, 3810098; 349069, 3810099; 349167, 3810089; 349274, 3810065; 349342, 3810026; 349783, 3810022; 349908, 3810053; 350020, 3810116; 350109, 3810204; 350111, 3810282; 350155, 3810412; 350231, 3810529; 350260, 3810644; 350290, 3810839; 350136, 3810837; 350133, 3810916; 350133, 3810946; 350163, 3810946; 350163, 3810976; 350193, 3810976; 350193, 3811006; 350223, 3811006; 350223, 3811036; 350253, 3811036; 350253, 3811066; 350284, 3811067; 350332, 3811179; 350353, 3811269; 350362, 3811367; 350497, 3811286; 350572, 3811314; 350783, 3811547; 350856, 3811582; 350916, 3811674; 350944, 3811744; 351015, 3811821; 351114, 3811958; 351013, 3811999; 350945, 3812079; 350793, 3812290; 350679, 3812483; 350662, 3812533; 350660, 3812557; 350664, 3812570; 350686, 3812591; 350711, 3812689; 350772, 3812746; 350853, 3812746; 350853, 3812716; 350883, 3812716; 350883, 3812656; 350943, 3812656; 350943, 3812506; 350973, 3812506; 350973, 3812446; 351003, 3812446; 351003, 3812416; 351033, 3812416; 351033, 3812356; 351123, 3812356; 351154, 3812153; 351230, 3811960; 351308, 3812011; 351365, 3812071; 351394, 3812134; 351402, 3812197; 351373, 3812260; 351429, 3812312; 351362, 3812433; 351344, 3812518; 351327, 3812670; 351317, 3812718; 351276, 3812777; 351276, 3812820; 351290, 3812866; 351284, 3812918; 351290, 3812961; 351301, 3813098; 351324, 3813156; 351391, 3813243; 351591, 3813448; 351660, 3813318; 351665, 3813305; 351582, 3813228; 351575, 3813219; 351541, 3813083; 351558, 3812923; 351732, 3812697; 351808, 3812549; 351808, 3812379; 351818, 3812330; 351792, 3812262; 351710, 3812130; returning to 351607, 3812015.

                (iii) Subunit 6c: From USGS 1:24,000 quadrangle maps Agua Dulce, and Acton, land bounded by the following UTM coordinates (E, N): 388803, 3811696; 388803, 3811636; 388833, 3811636; 388833, 3811606; 388863, 3811606; 388863, 3811576; 388833, 3811576; 388833, 3811486; 388773, 3811486; 388773, 3811426; 388683, 3811426; 388683, 3811306; 388653, 3811306; 388653, 3811276; 388623, 3811276; 388623, 3811246; 388593, 3811246; 388593, 3811216; 388353, 3811216; 388353, 3811186; 388293, 3811186; 388293, 3811126; 387965, 3811126; 387965, 3810996; 386223, 3810996; 386223, 3811006; 386163, 3811006; 386163, 3811036; 386013, 3811036; 386013, 3811066; 385953, 3811066; 385953, 3811096; 385893, 3811096; 385893, 3811186; 385773, 3811186; 385773, 3811156; 385743, 3811156; 385743, 3811036; 385773, 3811036; 385773, 3810706; 385803, 3810706; 385803, 3810646; 385833, 3810646; 385833, 3810586; 385863, 3810586; 385863, 3810526; 385773, 3810526; 385773, 3810556; 385713, 3810556; 385713, 3810586; 385623, 3810586; 385623, 3810646; 385563, 3810646; 385563, 3810706; 385533, 3810706; 385533, 3810766; 385503, 3810766; 385503, 3810796; 385443, 3810796; 385443, 3810766; 385383, 3810766; 385383, 3810736; 385353, 3810736; 385353, 3810826; 385383, 3810826; 385383, 3810886; 385413, 3810886; 385413, 3811006; 385383, 3811006; 385383, 3811066; 385353, 3811066; 385353, 3811216; 385323, 3811216; 385323, 3811276; 385293, 3811276; 385293, 3811246; 385263, 3811246; 385263, 3811276; 385233, 3811276; 385233, 3811396; 385203, 3811396; 385203, 3811426; 385173, 3811426; 385173, 3811456; 385113, 3811456; 385113, 3811486; 385083, 3811486; 385083, 3811516; 385023, 3811516; 385023, 3811546; 384963, 3811546; 384963, 3811576; 384783, 3811576; 384783, 3811546; 384753, 3811546; 384753, 3811516; 384783, 3811516; 384783, 3811426; 384723, 3811426; 384723, 3811456; 384693, 3811456; 384693, 3811426; 384633, 3811426; 384633, 3811306; 384573, 3811306; 384573, 3811336; 384543, 3811336; 384543, 3811366; 384453, 3811366; 384453, 3811396; 384333, 3811396; 384333, 3811426; 384033, 3811426; 384033, 3811366; 383883, 3811366; 383883, 3811336; 383823, 3811336; 383823, 3811306; 383793, 3811306; 383793, 3811276; 383703, 3811276; 383703, 3811246; 383673, 3811246; 383673, 3811306; 383643, 3811306; 383643, 3811276; 383553, 3811276; 383553, 3811306; 383433, 3811306; 383433, 3811246; 383343, 3811246; 383343, 3811276; 383253, 3811276; 383253, 3811306; 383193, 3811306; 383193, 3811276; 383163, 3811276; 383163, 3811306; 383103, 3811306; 383103, 3811336; 383073, 3811336; 383073, 3811306; 383043, 3811306; 383043, 3811336; 382893, 3811336; 382893, 3811366; 382623, 3811366; 382623, 3811396; 382503, 3811396; 382503, 3811366; 382443, 3811366; 382443, 3811336; 382383, 3811336; 382383, 3811306; 382353, 3811306; 382353, 3811246; 382323, 3811246; 382323, 3811336; 382293, 3811336; 382293, 3811366; 382263, 3811366; 382263, 3811426; 382233, 3811426; 382233, 3811456; 382203, 3811456; 382203, 3811516; 382173, 3811516; 382173, 3811546; 382143, 3811546; 382143, 3811576; 382083, 3811576; 382083, 3811546; 382023, 3811546; 382023, 3811516; 381903, 3811516; 381903, 3811546; 381813, 3811546; 381813, 3811456; 381783, 3811456; 381783, 3811396; 381723, 3811396; 381723, 3811336; 381693, 3811336; 381693, 3811366; 381663, 3811366; 381663, 3811486; 381543, 3811486; 381543, 3811456; 381453, 3811456; 381453, 3811486; 381423, 3811486; 381423, 3811516; 381333, 3811516; 381333, 3811486; 381303, 3811486; 381303, 3811426; 381273, 3811426; 381273, 3811486; 381213, 3811486; 381213, 3811456; 381183, 3811456; 381183, 3811426; 381153, 3811426; 381153, 3811396; 381123, 3811396; 381123, 3811366; 381063, 3811366; 381063, 3811396; 380973, 3811396; 380973, 3811426; 380883, 3811426; 380883, 3811456; 380853, 3811456; 380853, 3811606; 380823, 3811606; 380823, 3811636; 380793, 3811636; 380793, 3811576; 380763, 3811576; 380763, 3811546; 380733, 3811546; 380733, 3811516; 380703, 3811516; 380703, 3811486; 380673, 3811486; 380673, 3811456; 380643, 3811456; 380643, 3811426; 380583, 3811426; 380583, 3811396; 380553, 3811396; 380553, 3811426; 380403, 3811426; 380403, 3811396; 380313, 3811396; 380313, 3811366; 380253, 3811366; 380253, 3811456; 380223, 3811456; 380223, 3811486; 380193, 3811486; 380193, 3811516; 380133, 3811516; 380133, 3811576; 380103, 3811576; 380103, 3811606; 380043, 3811606; 380043, 3811576; 380013, 3811576; 380013, 3811606; 379983, 3811606; 379983, 3811666; 379953, 3811666; 379953, 3811696; 379923, 3811696; 379923, 3811726; 379893, 3811726; 379893, 3811756; 379803, 3811756; 379803, 3811726; 379773, 3811726; 379773, 3811696; 379803, 3811696; 379803, 3811636; 379743, 3811636; 379743, 3811666; 379713, 3811666; 379713, 3811696; 379653, 3811696; 379653, 3811726; 379623, 3811726; 379623, 3811696; 379563, 3811696; 379563, 3811666; 379503, 3811666; 379503, 3811636; 379443, 3811636; 379443, 3811606; 379413, 3811606; 379413, 3811576; 379353, 3811576; 379353, 3811546; 379263, 3811546; 379263, 3811516; 379173, 3811516; 379173, 3811486; 379053, 3811486; 379053, 3811456; 378963, 3811456; 378963, 3811426; 378903, 3811426; 378903, 3811396; 378873, 3811396; 378873, 3811366; 378843, 3811366; 378843, 3811336; 378753, 3811336; 378753, 3811306; 378603, 3811306; 378603, 3811336; 378513, 3811336; 378513, 3811306; 378453, 3811306; 378453, 3811456; 378423, 3811456; 378423, 3811516; 378393, 3811516; 378393, 3811576; 378273, 3811576; 378273, 3811546; 378243, 3811546; 378243, 3811516; 378153, 3811516; 378153, 3811486; 378093, 3811486; 378093, 3811456; 377973, 3811456; 377973, 3811426; 377883, 3811426; 377883, 3811396; 377823, 3811396; 377823, 3811366; 377793, 3811366; 377793, 3811396; 377763, 3811396; 377763, 3811426; 377643, 3811426; 377643, 3811396; 377583, 3811396; 377583, 3811366; 377553, 3811366; 377553, 3811336; 377463, 3811336; 377463, 3811306; 377403, 3811306; 377403, 3811276; 377343, 3811276; 377343, 3811246; 377283, 3811246; 377283, 3811216; 377193, 3811216; 377193, 3811186; 377133, 3811186; 377133, 3811216; 377103, 3811216; 377103, 3811276; 377043, 3811276; 377043, 3811216; 377013, 3811216; 377013, 3811186; 376983, 3811186; 376983, 3811126; 376953, 3811126; 376953, 3811036; 376803, 3811036; 376803, 3811006; 376773, 3811006; 376773, 3811036; 376743, 3811036; 376743, 3811006; 376623, 3811006; 376623, 3811039; 376545, 3811045; 376512, 3811023; 376510, 3810982; 376495, 3810969; 376469, 3810978; 376452, 3810976; 376291, 3810900; 376219, 3810812; 376203, 3810708; 376203, 3810526; 376173, 3810526; 376173, 3810466; 376143, 3810466; 376143, 3810406; 376173, 3810406; 376173, 3810376; 376203, 3810376; 376203, 3810346; 376233, 3810346; 376233, 3810256; 376173, 3810256; 376173, 3810286; 376143, 3810286; 376143, 3810256; 376083, 3810256; 376083, 3810226; 375933, 3810226; 375933, 3810256; 375903, 3810256; 375903, 3810286; 375873, 3810286; 375873, 3810316; 375843, 3810316; 375843, 3810346; 375813, 3810346; 375813, 3810376; 375783, 3810376; 375783, 3810406; 375753, 3810406; 375753, 3810466; 375723, 3810466; 375723, 3810496; 375693, 3810496; 375693, 3810526; 375663, 3810526; 375663, 3810556; 375513, 3810556; 375513, 3810526; 375483, 3810526; 375483, 3810466; 375453, 3810466; 375453, 3810436; 375423, 3810436; 375423, 3810406; 375363, 3810406; 375363, 3810436; 375273, 3810436; 375273, 3810466; 375213, 3810466; 375213, 3810496; 375183, 3810496; 375183, 3810526; 375153, 3810526; 375153, 3810586; 375183, 3810586; 375183, 3810796; 375123, 3810796; 375123, 3810826; 375063, 3810826; 375063, 3810856; 375003, 3810856; 375003, 3810886; 374853, 3810886; 374853, 3810856; 374733, 3810856; 374733, 3810886; 374673, 3810886; 374673, 3810916; 374643, 3810916; 374643, 3810946; 374619, 3810946; 374619, 3811009; 374606, 3811024; 374509, 3811098; 374493, 3811108; 374452, 3811126; 374405, 3811138; 374370, 3811142; 374330, 3811143; 374285, 3811149; 374167, 3811152; 374045, 3811143; 373991, 3811134; 373939, 3811129; 373833, 3811111; 373719, 3811097; 373719, 3811297; 373917, 3811395; 373954, 3811427; 374012, 3811466; 374043, 3811478; 374072, 3811494; 374151, 3811554; 374189, 3811575; 374233, 3811590; 374300, 3811595; 374307, 3811609; 374356, 3811624; 374413, 3811623; 374441, 3811626; 374477, 3811626; 374510, 3811616; 374526, 3811608; 374558, 3811585; 374590, 3811572; 374615, 3811550; 374646, 3811509; 374660, 3811484; 374667, 3811464; 374676, 3811448; 374684, 3811410; 374724, 3811105; 374737, 3811072; 374765, 3811041; 374796, 3811023; 374822, 3811017; 374844, 3811017; 374901, 3811027; 374967, 3811050; 374994, 3811054; 375014, 3811054; 375039, 3811050; 375053, 3811044; 375147, 3811016; 375153, 3811013; 375153, 3811006; 375173, 3811006; 375189, 3810997; 375206, 3810983; 375284, 3810900; 375320, 3810857; 375345, 3810834; 375363, 3810821; 375363, 3810676; 375393, 3810676; 375393, 3810706; 375423, 3810706; 375424, 3810710; 375432, 3810701; 375442, 3810695; 375486, 3810673; 375516, 3810668; 375557, 3810656; 375601, 3810648; 375641, 3810636; 375660, 3810626; 375699, 3810600; 375722, 3810581; 375798, 3810506; 375845, 3810475; 375886, 3810456; 375898, 3810454; 375961, 3810455; 375979, 3810466; 376023, 3810466; 376023, 3810490; 376046, 3810502; 376073, 3810523; 376106, 3810565; 376121, 3810597; 376126, 3810620; 376132, 3810672; 376141, 3810800; 376156, 3810864; 376176, 3810912; 376196, 3810945; 376215, 3810969; 376244, 3810998; 376265, 3811015; 376309, 3811045; 376340, 3811058; 376473, 3811108; 376547, 3811132; 376678, 3811179; 376735, 3811202; 376769, 3811219; 376800, 3811238; 376833, 3811262; 376919, 3811345; 376960, 3811381; 376985, 3811400; 377028, 3811423; 377083, 3811443; 377272, 3811484; 377232, 3811514; 377310, 3811526; 377398, 3811545; 377422, 3811559; 377455, 3811588; 377494, 3811630; 377507, 3811650; 377511, 3811662; 377512, 3811769; 377510, 3811785; 377501, 3811817; 377493, 3811835; 377493, 3811846; 377523, 3811846; 377523, 3811936; 377553, 3811936; 377553, 3811846; 377583, 3811846; 377583, 3811816; 377613, 3811816; 377613, 3811666; 377918, 3811666; 377918, 3811609; 377969, 3811624; 378003, 3811629; 378033, 3811642; 378048, 3811646; 378061, 3811653; 378073, 3811664; 378148, 3811708; 378195, 3811739; 378227, 3811754; 378287, 3811775; 378356, 3811793; 378386, 3811797; 378469, 3811797; 378486, 3811794; 378505, 3811787; 378542, 3811766; 378550, 3811758; 378631, 3811699; 378654, 3811688; 378687, 3811677; 378729, 3811671; 378779, 3811672; 378798, 3811675; 379128, 3811748; 379177, 3811756; 379231, 3811771; 379383, 3811834; 379533, 3811890; 379591, 3811916; 379684, 3811953; 379734, 3811970; 379788, 3811979; 379825, 3811977; 380026, 3811944; 380076, 3811933; 380107, 3811917; 380130, 3811899; 380217, 3811809; 380239, 3811793; 380319, 3811744; 380405, 3811710; 380453, 3811700; 380495, 3811696; 380524, 3811697; 380560, 3811706; 380583, 3811715; 380611, 3811732; 380629, 3811744; 380649, 3811764; 380688, 3811812; 380714, 3811850; 380757, 3811892; 380793, 3811916; 380833, 3811935; 380856, 3811942; 380888, 3811948; 380917, 3811948; 380941, 3811945; 380981, 3811931; 381014, 3811909; 381039, 3811886; 381059, 3811872; 381083, 3811859; 381110, 3811849; 381136, 3811845; 381165, 3811844; 381242, 3811857; 381272, 3811858; 381295, 3811855; 381331, 3811844; 381350, 3811832; 381401, 3811788; 381447, 3811741; 381493, 3811713; 381540, 3811699; 381589, 3811700; 381647, 3811714; 381697, 3811751; 381742, 3811797; 381774, 3811820; 381813, 3811836; 381875, 3811851; 381949, 3811861; 381964, 3811861; 382009, 3811854; 382024, 3811854; 382074, 3811861; 382165, 3811909; 382211, 3811924; 382268, 3811917; 382320, 3811895; 382361, 3811860; 382391, 3811806; 382417, 3811744; 382438, 3811720; 382471, 3811698; 382774, 3811598; 382839, 3811580; 382890, 3811582; 382931, 3811591; 382978, 3811615; 383030, 3811647; 383073, 3811667; 383137, 3811678; 383281, 3811676; 383335, 3811680; 383381, 3811679; 383442, 3811670; 383563, 3811642; 383618, 3811638; 383678, 3811653; 383810, 3811692; 383902, 3811715; 383975, 3811726; 384092, 3811729; 384401, 3811731; 384445, 3811735; 384502, 3811747; 384571, 3811775; 384652, 3811815; 384705, 3811837; 384755, 3811848; 384809, 3811851; 384858, 3811846; 384919, 3811829; 384987, 3811796; 385059, 3811745; 385212, 3811628; 385258, 3811586; 385318, 3811521; 385360, 3811483; 385393, 3811458; 385455, 3811429; 385503, 3811416; 385551, 3811409; 385604, 3811411; 385663, 3811424; 385741, 3811449; 385803, 3811460; 385914, 3811454; 385966, 3811458; 386054, 3811474; 386119, 3811474; 386163, 3811456; 386279, 3811357; 386367, 3811327; 386444, 3811315; 386679, 3811313; 386980, 3811335; 387030, 3811349; 387161, 3811396; 387311, 3811454; 387379, 3811466; 387432, 3811467; 387477, 3811462; 387554, 3811437; 387673, 3811385; 387800, 3811344; 387846, 3811336; 387864, 3811336; 387910, 3811338; 387952, 3811350; 388023, 3811383; 388126, 3811463; 388185, 3811505; 388246, 3811554; 388293, 3811597; 388382, 3811653; 388449, 3811688; 388507, 3811713; 388551, 3811776; 388599, 3811829; 388647, 3811900; 388675, 3811946; 388795, 3812106; 388839, 3812194; 388882, 3812243; 388918, 3812296; 389119, 3812296; 389120, 3812290; 389121, 3812252; 389019, 3812197; 389019, 3811816; 388953, 3811816; 388953, 3811786; 388893, 3811786; 388893, 3811756; 388863, 3811756; 388863, 3811726; 388833, 3811726; 388833, 3811696; returning to 388803, 3811696.
                (iv) Note: Map of Unit 6 follows.
                
                  
                  ER09FE11.004
                
                (12) Unit 7: Upper Los Angeles River Basin, Los Angeles County, California.

                (i) From USGS 1:24,000 quadrangle maps Condor Peak and Chilao Flat, land in the Big Tujunga Creek basin bounded by the following UTM zone 11, NAD83 coordinates (E, N): 398433, 3797296; 398403, 3797296; 398403, 3797326; 398433, 3797326; returning to 398433, 3797296.

                (ii) Land bounded by the following UTM coordinates (E, N): 398433, 3797296; 398463, 3797296; 398463, 3797326; 398523, 3797326; 398523, 3797446; 398553, 3797446; 398553, 3797416; 398583, 3797416; 398583, 3797386; 398613, 3797386; 398613, 3797326; 398643, 3797326; 398643, 3797296; 398703, 3797296; 398703, 3797326; 398733, 3797326; 398733, 3797356; 398763, 3797356; 398763, 3797386; 398823, 3797386; 398823, 3797326; 398793, 3797326; 398793, 3797266; 398823, 3797266; 398823, 3797236; 398943, 3797236; 398943, 3797266; 399003, 3797266; 399003, 3797236; 399033, 3797236; 399033, 3797206; 399003, 3797206; 399003, 3797146; 399093, 3797146; 399093, 3797176; 399123, 3797176; 399123, 3797206; 399153, 3797206; 399153, 3797296; 399183, 3797296; 399183, 3797326; 399213, 3797326; 399213, 3797296; 399243, 3797296; 399243, 3797266; 399273, 3797266; 399273, 3797296; 399303, 3797296; 399303, 3797326; 399363, 3797326; 399363, 3797356; 399393, 3797356; 399393, 3797236; 399633, 3797236; 399633, 3797206; 399693, 3797206; 399693, 3797176; 399723, 3797176; 399723, 3797116; 399783, 3797116; 399783, 3797146; 399843, 3797146; 399843, 3797176; 399903, 3797176; 399903, 3797206; 399933, 3797206; 399933, 3797236; 399963, 3797236; 399963, 3797356; 399993, 3797356; 399993, 3797416; 400203, 3797416; 400203, 3797446; 400263, 3797446; 400263, 3797356; 400293, 3797356; 400293, 3797326; 400323, 3797326; 400323, 3797236; 400443, 3797236; 400443, 3797206; 400473, 3797206; 400473, 3797176; 400503, 3797176; 400503, 3797146; 400563, 3797146; 400563, 3797116; 400593, 3797116; 400593, 3797086; 400623, 3797086; 400623, 3797056; 400653, 3797056; 400653, 3797026; 400713, 3797026; 400713, 3796996; 400743, 3796996; 400743, 3796966; 400773, 3796966; 400773, 3796936; 400803, 3796936; 400803, 3796906; 400983, 3796906; 400983, 3796876; 401103, 3796876; 401103, 3796906; 401133, 3796906; 401133, 3796996; 401163, 3796996; 401163, 3797026; 401193, 3797026; 401193, 3797056; 401223, 3797056; 401223, 3797086; 401253, 3797086; 401253, 3797116; 401283, 3797116; 401283, 3797176; 401313, 3797176; 401313, 3797206; 401343, 3797206; 401343, 3797236; 401373, 3797236; 401373, 3797296; 401433, 3797296; 401433, 3797326; 401493, 3797326; 401493, 3797386; 401523, 3797386; 401523, 3797536; 401493, 3797536; 401493, 3797626; 401463, 3797626; 401463, 3797716; 401493, 3797716; 401493, 3797686; 401553, 3797686; 401553, 3797656; 401583, 3797656; 401583, 3797716; 401613, 3797716; 401613, 3797746; 401643, 3797746; 401643, 3797806; 401673, 3797806; 401673, 3797836; 401733, 3797836; 401733, 3797866; 401883, 3797866; 401883, 3797926; 401913, 3797926; 401913, 3797956; 401943, 3797956; 401943, 3797926; 401973, 3797926; 401973, 3797866; 402033, 3797866; 402033, 3797896; 402063, 3797896; 402063, 3797926; 402093, 3797926; 402093, 3797956; 402123, 3797956; 402123, 3797986; 402273, 3797986; 402273, 3797956; 402303, 3797956; 402303, 3797986; 402363, 3797986; 402363, 3797956; 402393, 3797956; 402393, 3797986; 402483, 3797986; 402483, 3798106; 402513, 3798106; 402513, 3798226; 402723, 3798226; 402723, 3798256; 402753, 3798256; 402753, 3798226; 403113, 3798226; 403113, 3798256; 403263, 3798256; 403263, 3798286; 403293, 3798286; 403293, 3798316; 403323, 3798316; 403323, 3798106; 403353, 3798106; 403353, 3798076; 403383, 3798076; 403383, 3798046; 403413, 3798046; 403413, 3798016; 403443, 3798016; 403443, 3797986; 403383, 3797986; 403383, 3797926; 403353, 3797926; 403353, 3797806; 403293, 3797806; 403293, 3797836; 403263, 3797836; 403263, 3797866; 403233, 3797866; 403233, 3797896; 403203, 3797896; 403203, 3797926; 403143, 3797926; 403143, 3797956; 402933, 3797956; 402933, 3797986; 402873, 3797986; 402873, 3798016; 402843, 3798016; 402843, 3798046; 402783, 3798046; 402783, 3798076; 402723, 3798076; 402723, 3798046; 402693, 3798046; 402693, 3798016; 402663, 3798016; 402663, 3797926; 402603, 3797926; 402603, 3797896; 402543, 3797896; 402543, 3797866; 402513, 3797866; 402513, 3797836; 402453, 3797836; 402453, 3797806; 402363, 3797806; 402363, 3797776; 402303, 3797776; 402303, 3797746; 402213, 3797746; 402213, 3797716; 402183, 3797716; 402183, 3797686; 402153, 3797686; 402153, 3797656; 402123, 3797656; 402123, 3797626; 402063, 3797626; 402063, 3797596; 401883, 3797596; 401883, 3797566; 401823, 3797566; 401823, 3797326; 401793, 3797326; 401793, 3797266; 401763, 3797266; 401763, 3797236; 401733, 3797236; 401733, 3797206; 401673, 3797206; 401673, 3797176; 401643, 3797176; 401643, 3797146; 401613, 3797146; 401613, 3797116; 401583, 3797116; 401583, 3797026; 401553, 3797026; 401553, 3796996; 401433, 3796996; 401433, 3796966; 401373, 3796966; 401373, 3796936; 401313, 3796936; 401313, 3796876; 401283, 3796876; 401283, 3796816; 401373, 3796816; 401373, 3796786; 401403, 3796786; 401403, 3796816; 401433, 3796816; 401433, 3796786; 401523, 3796786; 401523, 3796756; 401583, 3796756; 401583, 3796786; 401613, 3796786; 401643, 3796786; 401643, 3796756; 401673, 3796756; 401673, 3796786; 401703, 3796786; 401703, 3796756; 401733, 3796756; 401733, 3796726; 401763, 3796726; 401763, 3796666; 401823, 3796666; 401823, 3796636; 401853, 3796636; 401853, 3796546; 401913, 3796546; 401913, 3796516; 402033, 3796516; 402033, 3796456; 402183, 3796456; 402183, 3796426; 402213, 3796426; 402213, 3796366; 402243, 3796366; 402243, 3796336; 402273, 3796336; 402273, 3796276; 402303, 3796276; 402303, 3796216; 402363, 3796216; 402363, 3796186; 402393, 3796186; 402393, 3796096; 402423, 3796096; 402423, 3796066; 402483, 3796066; 402483, 3795976; 402513, 3795976; 402513, 3795946; 402573, 3795946; 402573, 3795916; 402633, 3795916; 402633, 3795886; 402663, 3795886; 402663, 3795856; 402633, 3795856; 402633, 3795796; 402663, 3795796; 402663, 3795676; 402693, 3795676; 402693, 3795586; 402663, 3795586; 402663, 3795466; 402693, 3795466; 402693, 3795406; 402723, 3795406; 402723, 3795376; 402783, 3795376; 402783, 3795346; 402813, 3795346; 402813, 3795316; 402843, 3795316; 402843, 3795286; 402693, 3795286; 402693, 3795256; 402603, 3795256; 402603, 3795286; 402573, 3795286; 402573, 3795316; 402543, 3795316; 402543, 3795346; 402483, 3795346; 402483, 3795406; 402453, 3795406; 402453, 3795496; 402483, 3795496; 402483, 3795586; 402453, 3795586; 402453, 3795646; 402423, 3795646; 402423, 3795706; 402393, 3795706; 402393, 3795736; 402303, 3795736; 402303, 3795766; 402273, 3795766; 402273, 3795856; 402243, 3795856; 402243, 3795886; 402213, 3795886; 402213, 3795946; 402153, 3795946; 402153, 3795976; 402123, 3795976; 402123, 3796066; 402153, 3796066; 402153, 3796186; 402123, 3796186; 402123, 3796216; 402033, 3796216; 402033, 3796186; 402003, 3796186; 402003, 3796156; 401973, 3796156; 401973, 3796126; 401943, 3796126; 401943, 3796156; 401913, 3796156; 401913, 3796186; 401853, 3796186; 401853, 3796216; 401823, 3796216; 401823, 3796186; 401733, 3796186; 401733, 3796306; 401703, 3796306; 401703, 3796336; 401673, 3796336; 401673, 3796396; 401643, 3796396; 401643, 3796486; 401613, 3796486; 401613, 3796516; 401463, 3796516; 401463, 3796546; 401403, 3796546; 401403, 3796576; 401373, 3796576; 401373, 3796606; 401343, 3796606; 401343, 3796636; 401283, 3796636; 401283, 3796666; 401193, 3796666; 401193, 3796696; 400893, 3796696; 400893, 3796666; 400863, 3796666; 400863, 3796636; 400803, 3796636; 400803, 3796606; 400683, 3796606; 400683, 3796576; 400593, 3796576; 400593, 3796546; 400563, 3796546; 400563, 3796486; 400533, 3796486; 400533, 3796546; 400503, 3796546; 400503, 3796606; 400443, 3796606; 400443, 3796636; 400413, 3796636; 400413, 3796666; 400383, 3796666; 400383, 3796726; 400353, 3796726; 400353, 3796756; 400323, 3796756; 400323, 3796786; 400293, 3796786; 400293, 3796816; 400233, 3796816; 400233, 3796846; 400173, 3796846; 400173, 3796876; 399873, 3796876; 399873, 3796846; 399813, 3796846; 399813, 3796816; 399753, 3796816; 399753, 3796846; 399723, 3796846; 399723, 3796876; 399573, 3796876; 399573, 3796906; 399513, 3796906; 399513, 3796876; 399453, 3796876; 399453, 3796906; 399423, 3796906; 399423, 3796936; 399363, 3796936; 399363, 3796906; 399333, 3796906; 399333, 3796876; 399303, 3796876; 399303, 3796846; 399243, 3796846; 399243, 3796816; 399213, 3796816; 399213, 3796846; 399153, 3796846; 399153, 3796816; 398973, 3796816; 398973, 3796846; 398943, 3796846; 398943, 3796876; 398913, 3796876; 398913, 3796906; 398853, 3796906; 398853, 3796936; 398823, 3796936; 398823, 3796966; 398793, 3796966; 398793, 3796996; 398733, 3796996; 398733, 3797026; 398673, 3797026; 398673, 3797056; 398493, 3797056; 398493, 3796996; 398523, 3796996; 398523, 3796966; 398553, 3796966; 398553, 3796936; 398583, 3796936; 398583, 3796906; 398463, 3796906; 398463, 3796936; 398313, 3796936; 398313, 3796906; 398283, 3796906; 398283, 3796876; 398253, 3796876; 398253, 3796846; 398073, 3796846; 398073, 3796816; 398043, 3796816; 398043, 3796756; 398073, 3796756; 398073, 3796606; 398043, 3796606; 398043, 3796576; 398013, 3796576; 398013, 3796546; 397953, 3796546; 397953, 3796516; 397863, 3796516; 397863, 3796546; 397803, 3796546; 397803, 3796576; 397743, 3796576; 397743, 3796636; 397683, 3796636; 397683, 3796666; 397653, 3796666; 397653, 3796756; 397623, 3796756; 397623, 3796786; 397593, 3796786; 397593, 3796816; 397503, 3796816; 397503, 3796936; 397473, 3796936; 397473, 3796996; 397443, 3796996; 397443, 3797026; 397383, 3797026; 397383, 3796996; 397353, 3796996; 397353, 3796936; 397293, 3796936; 397293, 3796906; 397263, 3796906; 397263, 3796936; 397203, 3796936; 397203, 3796966; 397173, 3796966; 397173, 3796996; 397053, 3796996; 397053, 3796966; 397023, 3796966; 397023, 3796996; 396993, 3796996; 396993, 3797026; 396933, 3797026; 396933, 3797176; 396783, 3797176; 396783, 3797206; 396663, 3797206; 396663, 3797146; 396633, 3797146; 396633, 3797086; 396603, 3797086; 396603, 3797026; 396543, 3797026; 396543, 3796996; 396423, 3796996; 396423, 3797026; 396393, 3797026; 396393, 3797056; 396333, 3797056; 396333, 3797116; 396303, 3797116; 396303, 3797086; 396273, 3797086; 396273, 3797116; 396243, 3797116; 396243, 3797086; 396183, 3797086; 396183, 3797056; 396003, 3797056; 396003, 3797026; 395943, 3797026; 395943, 3796996; 395883, 3796996; 395883, 3796966; 395733, 3796966; 395733, 3796936; 395703, 3796936; 395613, 3796936; 395613, 3796966; 395583, 3796966; 395583, 3796996; 395553, 3796996; 395553, 3797026; 395523, 3797026; 395523, 3797056; 395493, 3797056; 395493, 3797086; 395523, 3797086; 395523, 3797116; 395553, 3797116; 395553, 3797176; 395493, 3797176; 395493, 3797206; 395403, 3797206; 395403, 3797176; 395373, 3797176; 395373, 3797146; 395343, 3797146; 395343, 3797116; 395313, 3797116; 395313, 3797086; 395253, 3797086; 395253, 3797056; 395193, 3797056; 395193, 3797026; 395133, 3797026; 395133, 3797056; 395073, 3797056; 395073, 3797086; 394923, 3797086; 394923, 3797056; 394893, 3797056; 394893, 3797026; 394863, 3797026; 394863, 3796996; 394833, 3796996; 394833, 3796966; 394743, 3796966; 394743, 3796936; 394653, 3796936; 394653, 3796966; 394593, 3796966; 394593, 3796936; 394563, 3796936; 394563, 3796906; 394413, 3796906; 394413, 3796996; 394383, 3796996; 394383, 3797026; 394323, 3797026; 394323, 3797056; 394233, 3797056; 394233, 3797026; 394083, 3797026; 394083, 3797056; 394023, 3797056; 394023, 3797086; 393963, 3797086; 393963, 3797116; 393903, 3797116; 393903, 3797146; 393753, 3797146; 393753, 3797116; 393723, 3797116; 393723, 3797056; 393693, 3797056; 393693, 3797026; 393663, 3797026; 393663, 3796936; 393633, 3796936; 393633, 3796876; 393603, 3796876; 393603, 3796756; 393573, 3796756; 393573, 3796606; 393513, 3796606; 393513, 3796576; 393453, 3796576; 393453, 3796546; 393423, 3796546; 393423, 3796516; 393393, 3796516; 393393, 3796486; 393213, 3796486; 393213, 3796516; 393183, 3796516; 393183, 3796546; 393153, 3796546; 393153, 3796666; 393093, 3796666; 393093, 3796696; 393033, 3796696; 393033, 3796666; 393003, 3796666; 393003, 3796636; 392973, 3796636; 392973, 3796606; 392943, 3796606; 392943, 3796576; 392703, 3796576; 392703, 3796546; 392673, 3796546; 392673, 3796516; 392613, 3796516; 392613, 3796486; 392583, 3796486; 392583, 3796426; 392553, 3796426; 392553, 3796366; 392523, 3796366; 392523, 3796336; 392493, 3796336; 392493, 3796306; 392463, 3796306; 392463, 3796276; 392433, 3796276; 392433, 3796246; 392403, 3796246; 392403, 3796156; 392343, 3796156; 392343, 3796126; 392253, 3796126; 392253, 3796096; 392163, 3796096; 392163, 3796066; 392073, 3796066; 392073, 3796036; 392043, 3796036; 392043, 3796006; 392013, 3796006; 392013, 3796036; 391983, 3796036; 391983, 3796186; 392013, 3796186; 392013, 3796216; 391983, 3796216; 391983, 3796246; 391953, 3796246; 391953, 3796276; 391983, 3796276; 391983, 3796306; 392073, 3796306; 392073, 3796276; 392103, 3796276; 392103, 3796216; 392133, 3796216; 392133, 3796186; 392163, 3796186; 392163, 3796216; 392283, 3796216; 392283, 3796246; 392313, 3796246; 392313, 3796306; 392343, 3796306; 392343, 3796336; 392373, 3796336; 392373, 3796366; 392403, 3796366; 392403, 3796396; 392433, 3796396; 392433, 3796456; 392463, 3796456; 392463, 3796486; 392493, 3796486; 392493, 3796516; 392523, 3796516; 392523, 3796606; 392553, 3796606; 392553, 3796636; 392613, 3796636; 392613, 3796666; 392883, 3796666; 392883, 3796696; 392913, 3796696; 392913, 3796756; 392943, 3796756; 392943, 3796786; 393003, 3796786; 393003, 3796816; 393063, 3796816; 393063, 3796846; 393093, 3796846; 393093, 3796816; 393183, 3796816; 393183, 3796786; 393213, 3796786; 393213, 3796756; 393273, 3796756; 393273, 3796726; 393303, 3796726; 393303, 3796636; 393333, 3796636; 393333, 3796666; 393393, 3796666; 393393, 3796696; 393423, 3796696; 393423, 3796726; 393453, 3796726; 393453, 3796756; 393483, 3796756; 393483, 3796816; 393513, 3796816; 393513, 3796906; 393543, 3796906; 393543, 3796936; 393573, 3796936; 393573, 3796996; 393603, 3796996; 393603, 3797056; 393633, 3797056; 393633, 3797146; 393663, 3797146; 393663, 3797206; 393693, 3797206; 393693, 3797236; 393903, 3797236; 393903, 3797206; 393963, 3797206; 393963, 3797176; 394023, 3797176; 394023, 3797146; 394083, 3797146; 394083, 3797176; 394113, 3797176; 394113, 3797146; 394143, 3797146; 394143, 3797116; 394173, 3797116; 394173, 3797146; 394353, 3797146; 394353, 3797116; 394413, 3797116; 394413, 3797086; 394443, 3797086; 394443, 3797056; 394473, 3797056; 394473, 3797026; 394593, 3797026; 394593, 3797056; 394743, 3797056; 394743, 3797116; 394773, 3797116; 394773, 3797176; 394803, 3797176; 394803, 3797206; 394773, 3797206; 394773, 3797266; 394743, 3797266; 394743, 3797296; 394713, 3797296; 394713, 3797326; 394683, 3797326; 394683, 3797416; 394713, 3797416; 394713, 3797476; 394743, 3797476; 394743, 3797536; 394773, 3797536; 394773, 3797566; 394803, 3797566; 394803, 3797596; 394833, 3797596; 394833, 3797626; 394863, 3797626; 394863, 3797656; 394893, 3797656; 394893, 3797686; 394923, 3797686; 394923, 3797746; 394953, 3797746; 394953, 3797776; 395103, 3797776; 395103, 3797746; 395163, 3797746; 395163, 3797716; 395193, 3797716; 395193, 3797686; 395283, 3797686; 395283, 3797746; 395313, 3797746; 395313, 3797806; 395403, 3797806; 395403, 3797926; 395493, 3797926; 395493, 3797986; 395553, 3797986; 395553, 3798016; 395583, 3798016; 395583, 3798076; 395613, 3798076; 395613, 3798166; 395673, 3798166; 395673, 3798136; 395703, 3798136; 395703, 3797956; 395763, 3797956; 395763, 3797986; 395823, 3797986; 395823, 3798016; 395853, 3798016; 395853, 3798046; 395883, 3798046; 395883, 3798076; 395913, 3798076; 395913, 3798196; 395943, 3798196; 395943, 3798226; 395973, 3798226; 395973, 3798256; 396033, 3798256; 396033, 3798286; 396093, 3798286; 396093, 3798346; 396123, 3798346; 396123, 3798406; 396153, 3798406; 396153, 3798466; 396213, 3798466; 396213, 3798526; 396243, 3798526; 396243, 3798646; 396273, 3798646; 396273, 3798676; 396333, 3798676; 396333, 3798706; 396363, 3798706; 396363, 3798886; 396393, 3798886; 396393, 3798916; 396423, 3798916; 396423, 3798946; 396513, 3798946; 396513, 3798916; 396543, 3798916; 396543, 3798886; 396573, 3798886; 396573, 3798856; 396603, 3798856; 396603, 3799006; 396573, 3799006; 396573, 3799126; 396693, 3799126; 396693, 3799156; 396723, 3799156; 396723, 3799216; 396753, 3799216; 396753, 3799246; 396813, 3799246; 396813, 3799366; 396843, 3799366; 396843, 3799396; 396873, 3799396; 396873, 3799516; 396903, 3799516; 396903, 3799486; 396963, 3799486; 396963, 3799396; 396993, 3799396; 396993, 3799366; 396963, 3799366; 396963, 3799276; 397053, 3799276; 397053, 3799306; 397113, 3799306; 397113, 3799336; 397173, 3799336; 397173, 3799366; 397233, 3799366; 397233, 3799426; 397263, 3799426; 397263, 3799546; 397323, 3799546; 397323, 3799576; 397353, 3799576; 397353, 3799636; 397383, 3799636; 397383, 3799666; 397413, 3799666; 397413, 3799696; 397473, 3799696; 397473, 3799726; 397503, 3799726; 397503, 3799756; 397533, 3799756; 397533, 3799786; 397563, 3799786; 397563, 3799846; 397593, 3799846; 397593, 3799876; 397623, 3799876; 397623, 3799996; 397713, 3799996; 397713, 3799936; 397833, 3799936; 397833, 3799966; 397923, 3799966; 397923, 3799996; 397953, 3799996; 397953, 3800116; 397923, 3800116; 397923, 3800206; 397893, 3800206; 397893, 3800386; 397863, 3800386; 397863, 3800476; 397833, 3800476; 397833, 3800596; 397803, 3800596; 397803, 3800686; 397773, 3800686; 397773, 3800746; 397803, 3800746; 397803, 3800836; 397833, 3800836; 397833, 3800926; 397863, 3800926; 397863, 3800986; 397893, 3800986; 397893, 3801016; 397923, 3801016; 397923, 3801166; 397983, 3801166; 397983, 3801106; 398013, 3801106; 398013, 3801016; 398193, 3801016; 398193, 3800986; 398163, 3800986; 398163, 3800956; 398133, 3800956; 398133, 3800926; 398103, 3800926; 398103, 3800896; 398073, 3800896; 398073, 3800866; 398043, 3800866; 398043, 3800836; 398013, 3800836; 398013, 3800716; 398043, 3800716; 398043, 3800686; 398073, 3800686; 398073, 3800566; 398103, 3800566; 398103, 3800476; 398073, 3800476; 398073, 3800446; 398043, 3800446; 398043, 3800416; 398073, 3800416; 398073, 3800356; 398133, 3800356; 398133, 3800326; 398103, 3800326; 398103, 3800296; 398073, 3800296; 398073, 3800176; 398103, 3800176; 398103, 3800146; 398163, 3800146; 398163, 3800056; 398133, 3800056; 398133, 3799876; 398103, 3799876; 398103, 3799786; 398013, 3799786; 398013, 3799756; 397983, 3799756; 397983, 3799726; 397923, 3799726; 397923, 3799756; 397803, 3799756; 397803, 3799726; 397743, 3799726; 397743, 3799696; 397683, 3799696; 397683, 3799576; 397713, 3799576; 397713, 3799546; 397623, 3799546; 397623, 3799516; 397533, 3799516; 397533, 3799486; 397473, 3799486; 397473, 3799456; 397443, 3799456; 397443, 3799306; 397503, 3799306; 397503, 3799276; 397473, 3799276; 397473, 3799246; 397413, 3799246; 397413, 3799216; 397353, 3799216; 397353, 3799186; 397323, 3799186; 397323, 3799156; 397113, 3799156; 397113, 3799126; 397023, 3799126; 397023, 3799096; 396963, 3799096; 396963, 3799066; 396933, 3799066; 396933, 3799006; 396903, 3799006; 396903, 3798976; 396933, 3798976; 396933, 3798916; 396873, 3798916; 396873, 3798886; 396843, 3798886; 396843, 3798826; 396813, 3798826; 396813, 3798796; 396783, 3798796; 396783, 3798766; 396753, 3798766; 396753, 3798736; 396723, 3798736; 396723, 3798706; 396693, 3798706; 396693, 3798676; 396663, 3798676; 396663, 3798646; 396633, 3798646; 396633, 3798676; 396543, 3798676; 396543, 3798616; 396513, 3798616; 396513, 3798586; 396423, 3798586; 396423, 3798556; 396393, 3798556; 396393, 3798526; 396423, 3798526; 396423, 3798496; 396453, 3798496; 396453, 3798376; 396423, 3798376; 396423, 3798346; 396393, 3798346; 396393, 3798286; 396333, 3798286; 396333, 3798256; 396273, 3798256; 396273, 3798226; 396303, 3798226; 396303, 3798136; 396273, 3798136; 396273, 3798106; 396213, 3798106; 396213, 3798136; 396093, 3798136; 396093, 3798046; 396063, 3798046; 396063, 3798016; 396033, 3798016; 396033, 3797926; 396003, 3797926; 396003, 3797896; 395943, 3797896; 395943, 3797866; 395913, 3797866; 395913, 3797836; 395853, 3797836; 395853, 3797806; 395823, 3797806; 395823, 3797776; 395763, 3797776; 395763, 3797746; 395733, 3797746; 395733, 3797716; 395583, 3797716; 395583, 3797746; 395553, 3797746; 395553, 3797806; 395523, 3797806; 395523, 3797746; 395493, 3797746; 395493, 3797686; 395433, 3797686; 395433, 3797656; 395403, 3797656; 395403, 3797626; 395373, 3797626; 395373, 3797596; 395313, 3797596; 395313, 3797566; 395163, 3797566; 395163, 3797596; 395103, 3797596; 395103, 3797626; 395073, 3797626; 395073, 3797656; 395013, 3797656; 395013, 3797626; 394983, 3797626; 394983, 3797596; 394953, 3797596; 394953, 3797566; 394923, 3797566; 394923, 3797536; 394893, 3797536; 394893, 3797506; 394863, 3797506; 394863, 3797476; 394833, 3797476; 394833, 3797446; 394803, 3797446; 394803, 3797356; 394833, 3797356; 394833, 3797326; 394863, 3797326; 394863, 3797266; 394893, 3797266; 394893, 3797206; 394923, 3797206; 394923, 3797176; 395013, 3797176; 395013, 3797206; 395103, 3797206; 395103, 3797176; 395133, 3797176; 395133, 3797146; 395253, 3797146; 395253, 3797176; 395283, 3797176; 395283, 3797206; 395313, 3797206; 395313, 3797266; 395343, 3797266; 395343, 3797296; 395553, 3797296; 395553, 3797266; 395613, 3797266; 395613, 3797236; 395643, 3797236; 395643, 3797086; 395673, 3797086; 395673, 3797056; 395763, 3797056; 395763, 3797086; 395823, 3797086; 395823, 3797116; 395943, 3797116; 395943, 3797146; 396093, 3797146; 396093, 3797176; 396153, 3797176; 396153, 3797206; 396213, 3797206; 396213, 3797236; 396243, 3797236; 396243, 3797266; 396303, 3797266; 396303, 3797296; 396393, 3797296; 396393, 3797266; 396423, 3797266; 396423, 3797236; 396453, 3797236; 396453, 3797176; 396483, 3797176; 396483, 3797146; 396513, 3797146; 396513, 3797176; 396543, 3797176; 396543, 3797236; 396573, 3797236; 396573, 3797296; 396603, 3797296; 396603, 3797326; 396663, 3797326; 396663, 3797356; 396723, 3797356; 396723, 3797326; 396783, 3797326; 396783, 3797296; 397053, 3797296; 397053, 3797236; 397083, 3797236; 397083, 3797206; 397053, 3797206; 397053, 3797146; 397113, 3797146; 397113, 3797116; 397203, 3797116; 397203, 3797086; 397263, 3797086; 397263, 3797116; 397293, 3797116; 397293, 3797146; 397323, 3797146; 397323, 3797236; 397353, 3797236; 397353, 3797266; 397383, 3797266; 397383, 3797236; 397413, 3797236; 397413, 3797266; 397473, 3797266; 397473, 3797296; 397503, 3797296; 397503, 3797266; 397533, 3797266; 397533, 3797236; 397563, 3797236; 397563, 3797176; 397593, 3797176; 397593, 3797116; 397623, 3797116; 397623, 3797086; 397653, 3797086; 397653, 3797056; 397683, 3797056; 397683, 3797026; 397713, 3797026; 397713, 3796996; 397743, 3796996; 397743, 3796876; 397773, 3796876; 397773, 3796846; 397803, 3796846; 397803, 3796816; 397833, 3796816; 397833, 3796786; 397863, 3796786; 397863, 3796756; 397893, 3796756; 397893, 3796966; 397923, 3796966; 397923, 3797026; 397953, 3797026; 397953, 3797086; 397983, 3797086; 397983, 3797056; 398013, 3797056; 398013, 3797026; 398103, 3797026; 398103, 3796996; 398133, 3796996; 398133, 3797026; 398163, 3797026; 398163, 3797086; 398193, 3797086; 398193, 3797146; 398313, 3797146; 398313, 3797176; 398343, 3797176; 398343, 3797206; 398373, 3797206; 398373, 3797236; 398403, 3797236; 398403, 3797266; 398433, 3797266; returning to 398433, 3797296.
                (iii) Note: Map of Units 7 and 21 follows.
                
                  
                  ER09FE11.005
                
                (13) Unit 8: Lower Santa Ana River Basin, Orange County, California.

                (i) From USGS 1:24,000 quadrangle maps Black Star Canyon, Corona South, El Toro, and Santiago Peak, land bounded by the following UTM coordinates (E, N): 439642, 3732778; 439642, 3732749; 439671, 3732749; 439671, 3732721; 439699, 3732721; 439699, 3732692; 439727, 3732692; 439727, 3732636; 439756, 3732636; 439756, 3732607; 439841, 3732607; 439841, 3732522; 439897, 3732522; 439897, 3732466; 439926, 3732466; 439926, 3732409; 439983, 3732409; 439983, 3732380; 440153, 3732380; 440153, 3732409; 440181, 3732409; 440181, 3732380; 440210, 3732380; 440210, 3732324; 440153, 3732324; 440153, 3732295; 440124, 3732295; 440124, 3732267; 440068, 3732267; 440068, 3732239; 440011, 3732239; 440011, 3732210; 439983, 3732210; 439983, 3732097; 440011, 3732097; 440011, 3732040; 440039, 3732040; 440039, 3731813; 440068, 3731813; 440068, 3731785; 440011, 3731785; 440011, 3731756; 439983, 3731756; 439983, 3731671; 440011, 3731671; 440011, 3731586; 439983, 3731586; 439983, 3731501; 440068, 3731501; 440068, 3731302; 440096, 3731302; 440096, 3731274; 440124, 3731274; 440124, 3731217; 440096, 3731217; 440096, 3731161; 440124, 3731161; 440124, 3731132; 440153, 3731132; 440153, 3731075; 440181, 3731075; 440181, 3731047; 440210, 3731047; 440210, 3730962; 440238, 3730962; 440238, 3730934; 440295, 3730934; 440295, 3730905; 440323, 3730905; 440323, 3730877; 440351, 3730877; 440351, 3730820; 440380, 3730820; 440380, 3730707; 440408, 3730707; 440408, 3730678; 440465, 3730678; 440465, 3730650; 440493, 3730650; 440493, 3730622; 440522, 3730622; 440522, 3730593; 440550, 3730593; 440550, 3730565; 440578, 3730565; 440578, 3730508; 440607, 3730508; 440607, 3730451; 440692, 3730451; 440692, 3730395; 440663, 3730395; 440663, 3730366; 440692, 3730366; 440692, 3730309; 440720, 3730309; 440720, 3730253; 440749, 3730253; 440749, 3730224; 440777, 3730224; 440777, 3730196; 440805, 3730196; 440805, 3730168; 440862, 3730168; 440862, 3730139; 440919, 3730139; 440919, 3730111; 440947, 3730111; 440947, 3730083; 440976, 3730083; 440976, 3730054; 441032, 3730054; 441032, 3730026; 441089, 3730026; 441089, 3729997; 441061, 3729997; 441061, 3729969; 441004, 3729969; 441004, 3729941; 440976, 3729941; 440976, 3729912; 440890, 3729912; 440890, 3729941; 440834, 3729941; 440834, 3729969; 440805, 3729969; 440805, 3729997; 440777, 3729997; 440777, 3730026; 440749, 3730026; 440749, 3730054; 440607, 3730054; 440607, 3730083; 440578, 3730083; 440578, 3730111; 440550, 3730111; 440550, 3730139; 440522, 3730139; 440522, 3730196; 440493, 3730196; 440493, 3730224; 440465, 3730224; 440465, 3730253; 440436, 3730253; 440436, 3730281; 440408, 3730281; 440408, 3730338; 440380, 3730338; 440380, 3730366; 440323, 3730366; 440323, 3730395; 440266, 3730395; 440266, 3730366; 440238, 3730366; 440238, 3730338; 440238, 3730281; 440266, 3730281; 440266, 3730168; 440295, 3730168; 440295, 3730083; 440323, 3730083; 440323, 3730054; 440295, 3730054; 440295, 3730026; 440266, 3730026; 440266, 3730054; 440238, 3730054; 440238, 3730083; 440181, 3730083; 440181, 3730111; 440096, 3730111; 440096, 3730083; 440068, 3730083; 440068, 3730168; 440096, 3730168; 440096, 3730224; 440068, 3730224; 440068, 3730253; 440039, 3730253; 440039, 3730281; 440068, 3730281; 440068, 3730395; 440039, 3730395; 440039, 3730423; 440011, 3730423; 440011, 3730439; 440013, 3730446; 440018, 3730467; 440024, 3730487; 440031, 3730507; 440037, 3730527; 440044, 3730546; 440051, 3730566; 440059, 3730585; 440067, 3730605; 440075, 3730624; 440084, 3730643; 440093, 3730662; 440102, 3730681; 440108, 3730691; 440108, 3730692; 440128, 3730713; 440130, 3730716; 440130, 3730717; 440129, 3730719; 440128, 3730723; 440116, 3730760; 440108, 3730799; 440104, 3730838; 440104, 3730875; 440104, 3730878; 440104, 3730881; 440106, 3730918; 440111, 3730918; 440112, 3730939; 440107, 3730939; 440109, 3730968; 440109, 3730994; 440107, 3731031; 440100, 3731067; 440090, 3731103; 440076, 3731137; 439958, 3731389; 439957, 3731392; 439956, 3731395; 439949, 3731411; 439936, 3731449; 439927, 3731487; 439922, 3731526; 439911, 3731686; 439911, 3731689; 439911, 3731692; 439910, 3731703; 439904, 3731739; 439894, 3731775; 439753, 3732205; 439751, 3732211; 439742, 3732247; 439740, 3732253; 439720, 3732354; 439719, 3732360; 439710, 3732393; 439709, 3732396; 439708, 3732399; 439643, 3732597; 439641, 3732603; 439630, 3732631; 439613, 3732664; 439594, 3732695; 439581, 3732711; 439581, 3732712; 439603, 3732730; 439642, 3732784; returning to 439642, 3732778.

                (ii) Land bounded by the following UTM coordinates (E, N): 446706, 3734905; 446706, 3734877; 446734, 3734877; 446734, 3734849; 446763, 3734849; 446763, 3734820; 446791, 3734820; 446791, 3734792; 446820, 3734792; 446820, 3734735; 446791, 3734735; 446791, 3734763; 446734, 3734763; 446734, 3734735; 446678, 3734735; 446678, 3734707; 446593, 3734707; 446593, 3734678; 446536, 3734678; 446536, 3734650; 446366, 3734650; 446366, 3734622; 446337, 3734622; 446337, 3734565; 446309, 3734565; 446309, 3734536; 446281, 3734536; 446281, 3734508; 446252, 3734508; 446252, 3734480; 446224, 3734480; 446224, 3734451; 446195, 3734451; 446195, 3734423; 446167, 3734423; 446167, 3734366; 446054, 3734366; 446054, 3734338; 446025, 3734338; 446025, 3734309; 445997, 3734309; 445997, 3734253; 445968, 3734253; 445968, 3734196; 445940, 3734196; 445940, 3734083; 445968, 3734083; 445968, 3734054; 445855, 3734054; 445855, 3733997; 445770, 3733997; 445770, 3734026; 445685, 3734026; 445685, 3734054; 445600, 3734054; 445600, 3734083; 445344, 3734083; 445344, 3734111; 445259, 3734111; 445259, 3734139; 444919, 3734139; 444919, 3734111; 444749, 3734111; 444749, 3734139; 444635, 3734139; 444635, 3734111; 444578, 3734111; 444578, 3734083; 444408, 3734083; 444408, 3734111; 444380, 3734111; 444380, 3734083; 444153, 3734083; 444153, 3734054; 444068, 3734054; 444068, 3734083; 443869, 3734083; 443869, 3734111; 443841, 3734111; 443841, 3734139; 443699, 3734139; 443699, 3734111; 443585, 3734111; 443585, 3734139; 443529, 3734139; 443529, 3734168; 443472, 3734168; 443472, 3734139; 443358, 3734139; 443358, 3734168; 443302, 3734168; 443302, 3734196; 443273, 3734196; 443273, 3734224; 443217, 3734224; 443217, 3734253; 443188, 3734253; 443188, 3734281; 443018, 3734281; 443018, 3734253; 442933, 3734253; 442933, 3734224; 442905, 3734224; 442905, 3734196; 442819, 3734196; 442819, 3734168; 442706, 3734168; 442706, 3734139; 442649, 3734139; 442649, 3734054; 442564, 3734054; 442564, 3734083; 442536, 3734083; 442536, 3734139; 442507, 3734139; 442507, 3734168; 442451, 3734168; 442451, 3734139; 442394, 3734139; 442394, 3734083; 442366, 3734083; 442366, 3734054; 442337, 3734054; 442337, 3734083; 442309, 3734083; 442309, 3734168; 442280, 3734168; 442280, 3734224; 442195, 3734224; 442195, 3734196; 442054, 3734196; 442054, 3734168; 441968, 3734168; 441968, 3734139; 441912, 3734139; 441912, 3734111; 441855, 3734111; 441855, 3734139; 441827, 3734139; 441827, 3734111; 441798, 3734111; 441798, 3734139; 441741, 3734139; 441741, 3734168; 441628, 3734168; 441628, 3734196; 441543, 3734196; 441543, 3734224; 441401, 3734224; 441401, 3734196; 441344, 3734196; 441344, 3734168; 441288, 3734168; 441288, 3734139; 441174, 3734139; 441174, 3734111; 441146, 3734111; 441146, 3733969; 441089, 3733969; 441089, 3733997; 441061, 3733997; 441061, 3734026; 441032, 3734026; 441032, 3734054; 440976, 3734054; 440976, 3734026; 440947, 3734026; 440947, 3734054; 440919, 3734054; 440919, 3734083; 440862, 3734083; 440862, 3734111; 440834, 3734111; 440834, 3734139; 440805, 3734139; 440805, 3734168; 440777, 3734168; 440777, 3734196; 440749, 3734196; 440749, 3734253; 440720, 3734253; 440720, 3734281; 440663, 3734281; 440663, 3734309; 440578, 3734309; 440578, 3734281; 440550, 3734281; 440550, 3734253; 440522, 3734253; 440522, 3734054; 440465, 3734054; 440465, 3734083; 440408, 3734083; 440408, 3734054; 440068, 3734054; 440068, 3734026; 439983, 3734026; 439983, 3734054; 439926, 3734054; 439926, 3734083; 439869, 3734083; 439869, 3734054; 439812, 3734054; 439812, 3734083; 439784, 3734083; 439784, 3734054; 439756, 3734054; 439756, 3733997; 439727, 3733997; 439727, 3733941; 439671, 3733941; 439671, 3733969; 439529, 3733969; 439529, 3733941; 439387, 3733941; 439387, 3733912; 439339, 3733912; 439324, 3733961; 439289, 3734068; 439239, 3734221; 439238, 3734226; 439146, 3734508; 439160, 3734508; 439160, 3734480; 439188, 3734480; 439188, 3734395; 439217, 3734395; 439217, 3734366; 439444, 3734366; 439444, 3734338; 439529, 3734338; 439529, 3734281; 439557, 3734281; 439557, 3734309; 439642, 3734309; 439642, 3734338; 439671, 3734338; 439671, 3734309; 439756, 3734309; 439756, 3734338; 439784, 3734338; 439784, 3734423; 439812, 3734423; 439812, 3734451; 439841, 3734451; 439841, 3734508; 439897, 3734508; 439897, 3734536; 439926, 3734536; 439926, 3734565; 439983, 3734565; 439983, 3734593; 440124, 3734593; 440124, 3734622; 440266, 3734622; 440266, 3734650; 440323, 3734650; 440323, 3734536; 440380, 3734536; 440380, 3734480; 440550, 3734480; 440550, 3734451; 440635, 3734451; 440635, 3734480; 440663, 3734480; 440663, 3734508; 440692, 3734508; 440692, 3734536; 440720, 3734536; 440720, 3734593; 440749, 3734593; 440749, 3734650; 440777, 3734650; 440777, 3734707; 440805, 3734707; 440805, 3734763; 440834, 3734763; 440834, 3734820; 440862, 3734820; 440862, 3734792; 440890, 3734792; 440890, 3734650; 440919, 3734650; 440919, 3734622; 440890, 3734622; 440890, 3734508; 440862, 3734508; 440862, 3734451; 440890, 3734451; 440890, 3734423; 440947, 3734423; 440947, 3734395; 441004, 3734395; 441004, 3734338; 441032, 3734338; 441032, 3734281; 441174, 3734281; 441174, 3734253; 441259, 3734253; 441259, 3734281; 441316, 3734281; 441316, 3734309; 441344, 3734309; 441344, 3734338; 441401, 3734338; 441401, 3734366; 441458, 3734366; 441458, 3734338; 441628, 3734338; 441628, 3734309; 441741, 3734309; 441741, 3734281; 441798, 3734281; 441798, 3734309; 441997, 3734309; 441997, 3734338; 442280, 3734338; 442280, 3734366; 442366, 3734366; 442366, 3734395; 442394, 3734395; 442394, 3734423; 442451, 3734423; 442451, 3734395; 442479, 3734395; 442479, 3734366; 442507, 3734366; 442507, 3734338; 442593, 3734338; 442593, 3734309; 442848, 3734309; 442848, 3734338; 442905, 3734338; 442905, 3734366; 442961, 3734366; 442961, 3734423; 443160, 3734423; 443160, 3734395; 443217, 3734395; 443217, 3734366; 443273, 3734366; 443273, 3734338; 443330, 3734338; 443330, 3734309; 443387, 3734309; 443387, 3734281; 443529, 3734281; 443529, 3734309; 443585, 3734309; 443585, 3734253; 443614, 3734253; 443614, 3734224; 443699, 3734224; 443699, 3734253; 443784, 3734253; 443784, 3734281; 443812, 3734281; 443812, 3734253; 444068, 3734253; 444068, 3734224; 444153, 3734224; 444153, 3734196; 444295, 3734196; 444295, 3734224; 444323, 3734224; 444323, 3734253; 444351, 3734253; 444351, 3734281; 444408, 3734281; 444408, 3734253; 444493, 3734253; 444493, 3734224; 444607, 3734224; 444607, 3734253; 444976, 3734253; 444976, 3734281; 445032, 3734281; 445032, 3734253; 445344, 3734253; 445344, 3734224; 445401, 3734224; 445401, 3734196; 445429, 3734196; 445429, 3734224; 445543, 3734224; 445543, 3734196; 445685, 3734196; 445685, 3734168; 445798, 3734168; 445798, 3734196; 445827, 3734196; 445827, 3734338; 445883, 3734338; 445883, 3734395; 445940, 3734395; 445940, 3734423; 445968, 3734423; 445968, 3734451; 445997, 3734451; 445997, 3734508; 446025, 3734508; 446025, 3734536; 446082, 3734536; 446082, 3734565; 446110, 3734565; 446110, 3734593; 446139, 3734593; 446139, 3734622; 446195, 3734622; 446195, 3734650; 446224, 3734650; 446224, 3734707; 446252, 3734707; 446252, 3734763; 446479, 3734763; 446479, 3734792; 446593, 3734792; 446593, 3734820; 446621, 3734820; 446621, 3734849; 446649, 3734849; 446649, 3734877; 446678, 3734877; 446678, 3734905; returning to 446706, 3734905.
                (iii) Land bounded by the following UTM coordinates (E, N): 439075, 3737033; 439075, 3737005; 439132, 3737005; 439132, 3736976; 439188, 3736976; 439188, 3736948; 439217, 3736948; 439217, 3736919; 439188, 3736919; 439188, 3736692; 439160, 3736692; 439160, 3736664; 439188, 3736664; 439188, 3736607; 439160, 3736607; 439160, 3736522; 439132, 3736522; 439132, 3736437; 439103, 3736437; 439103, 3736409; 439046, 3736409; 439046, 3736352; 439018, 3736352; 439018, 3736324; 438990, 3736324; 438990, 3736295; 438961, 3736295; 438961, 3736267; 438933, 3736267; 438933, 3736239; 438848, 3736239; 438848, 3736182; 438819, 3736182; 438819, 3736125; 438791, 3736125; 438791, 3736040; 438819, 3736040; 438819, 3735955; 438791, 3735955; 438791, 3735927; 438819, 3735927; 438819, 3735841; 438848, 3735841; 438848, 3735756; 438905, 3735756; 438905, 3735728; 438848, 3735728; 438848, 3735700; 438819, 3735700; 438819, 3735643; 438791, 3735643; 438791, 3735614; 438770, 3735614; 438763, 3735636; 438678, 3735898; 438678, 3736125; 438706, 3736125; 438706, 3736182; 438734, 3736182; 438734, 3736267; 438763, 3736267; 438763, 3736295; 438791, 3736295; 438791, 3736352; 438848, 3736352; 438848, 3736380; 438876, 3736380; 438876, 3736466; 438905, 3736466; 438905, 3736494; 438933, 3736494; 438933, 3736522; 438961, 3736522; 438961, 3736551; 438990, 3736551; 438990, 3736721; 439018, 3736721; 439018, 3736749; 439046, 3736749; 439046, 3736834; 439018, 3736834; 439018, 3736863; 439046, 3736863; 439046, 3736891; 439018, 3736891; 439018, 3737061; 439018, 3737090; 439046, 3737090; 439046, 3737118; 439075, 3737118; returning to 439075, 3737033.

                (iv) Land bounded by the following UTM coordinates (E, N): 438819, 3738707; 438819, 3738650; 438791, 3738650; 438791, 3738622; 438763, 3738622; 438763, 3738593; 438678, 3738593; 438678, 3738565; 438593, 3738565; 438593, 3738593; 438536, 3738593; 438536, 3738622; 438394, 3738622; 438394, 3738593; 438337, 3738593; 438337, 3738565; 438309, 3738565; 438309, 3738423; 438337, 3738423; 438337, 3738338; 438309, 3738338; 438309, 3738224; 438280, 3738224; 438280, 3738054; 438224, 3738054; 438224, 3737997; 438216, 3737997; 438212, 3738060; 438195, 3738336; 438198, 3738398; 438195, 3738441; 438195, 3738735; 438252, 3738735; 438252, 3738763; 438309, 3738763; 438309, 3738820; 438337, 3738820; 438337, 3738849; 438366, 3738849; 438366, 3738820; 438394, 3738820; 438394, 3738792; 438422, 3738792; 438422, 3738763; 438536, 3738763; 438536, 3738735; 438621, 3738735; 438621, 3738707; 438678, 3738707; 438678, 3738763; 438734, 3738763; 438734, 3738792; 438763, 3738792; 438763, 3738849; 438791, 3738849; 438791, 3738877; 438819, 3738877; 438819, 3738905; 438848, 3738905; 438848, 3738934; 438905, 3738934; 438905, 3738905; 438876, 3738905; 438876, 3738820; 438848, 3738820; 438848, 3738707; returning to 438819, 3738707.
                (v) Note: Map of Units 8, 10, and 11 follows.
                
                  
                  ER09FE11.006
                
                (14) Unit 9: San Jacinto River Basin, Riverside County, California.

                (i) Subunit 9a: From USGS 1:24,000 quadrangle maps San Jacinto, Lake Fulmor, Hemet and Blackburn Canyon, land bounded by the following UTM coordinates (E, N): 511446, 3735434; 511416, 3735434; 511416, 3735453; 511469, 3735455; 511469, 3735434; returning to 511446, 3735434.

                (ii) Land bounded by the following UTM coordinates (E, N): 510915, 3735426; 510915, 3735426; 511236, 3735443; 511236, 3735434; 511266, 3735434; 511266, 3735374; 511296, 3735374; 511296, 3735344; 511326, 3735344; 511326, 3735314; 511386, 3735314; 511386, 3735284; 511446, 3735284; 511446, 3735254; 511471, 3735254; 511473, 3734974; 511953, 3734586; 512009, 3734541; 512526, 3734545; 512526, 3734534; 512676, 3734534; 512676, 3734546; 512704, 3734546; 512796, 3734547; 512796, 3734474; 512826, 3734474; 512826, 3734444; 512886, 3734444; 512886, 3734414; 512916, 3734414; 512916, 3734384; 512946, 3734384; 512946, 3734354; 513156, 3734354; 513156, 3734324; 513216, 3734324; 513216, 3734294; 513246, 3734294; 513246, 3734264; 513276, 3734264; 513276, 3734234; 513306, 3734234; 513306, 3734204; 513336, 3734204; 513336, 3734174; 513606, 3734174; 513606, 3734144; 513636, 3734144; 513636, 3734114; 513696, 3734114; 513696, 3734084; 513726, 3734084; 513726, 3734054; 513756, 3734054; 513756, 3734024; 513966, 3734024; 513966, 3733994; 514056, 3733994; 514056, 3733964; 514116, 3733964; 514116, 3733934; 514176, 3733934; 514176, 3733904; 514206, 3733904; 514206, 3733874; 514296, 3733874; 514296, 3733724; 514326, 3733724; 514326, 3733694; 514356, 3733694; 514356, 3733664; 514446, 3733664; 514446, 3733634; 514476, 3733634; 514476, 3733604; 514506, 3733604; 514506, 3733574; 514566, 3733574; 514566, 3733604; 514596, 3733604; 514596, 3733634; 514626, 3733634; 514626, 3733664; 514656, 3733664; 514656, 3733724; 514686, 3733724; 514686, 3733694; 514776, 3733694; 514776, 3733604; 514836, 3733604; 514836, 3733574; 514896, 3733574; 514896, 3733544; 514956, 3733544; 514956, 3733574; 515016, 3733574; 515016, 3733544; 515046, 3733544; 515046, 3733484; 515076, 3733484; 515076, 3733454; 515196, 3733454; 515196, 3733424; 515256, 3733424; 515256, 3733394; 515346, 3733394; 515346, 3733364; 515436, 3733364; 515436, 3733394; 515556, 3733394; 515556, 3733424; 515586, 3733424; 515586, 3733394; 515706, 3733394; 515706, 3733364; 515766, 3733364; 515766, 3733334; 515856, 3733334; 515856, 3733304; 515976, 3733304; 515976, 3733274; 516006, 3733274; 516006, 3733244; 516036, 3733244; 516036, 3733214; 516066, 3733214; 516066, 3733184; 516126, 3733184; 516126, 3733154; 516186, 3733154; 516186, 3733124; 516246, 3733124; 516246, 3733154; 516306, 3733154; 516306, 3733094; 516426, 3733094; 516426, 3733064; 516456, 3733064; 516456, 3733034; 516636, 3733034; 516636, 3733064; 516666, 3733064; 516666, 3733034; 516696, 3733034; 516696, 3733004; 516726, 3733004; 516726, 3732974; 516846, 3732974; 516846, 3733004; 516906, 3733004; 516906, 3732914; 517086, 3732914; 517086, 3732884; 517206, 3732884; 517206, 3732764; 517236, 3732764; 517236, 3732704; 517266, 3732704; 517266, 3732674; 517326, 3732674; 517326, 3732614; 517356, 3732614; 517356, 3732554; 517386, 3732554; 517386, 3732524; 517416, 3732524; 517416, 3732494; 517476, 3732494; 517476, 3732464; 517536, 3732464; 517536, 3732434; 517566, 3732434; 517566, 3732404; 517596, 3732404; 517596, 3732374; 517626, 3732374; 517626, 3732344; 517716, 3732344; 517716, 3732314; 517746, 3732314; 517746, 3732284; 517836, 3732284; 517836, 3732314; 517926, 3732314; 517926, 3732284; 517956, 3732284; 517956, 3732254; 517926, 3732254; 517926, 3732224; 517866, 3732224; 517866, 3732194; 517836, 3732194; 517836, 3732164; 517806, 3732164; 517806, 3732134; 517776, 3732134; 517776, 3731984; 517806, 3731984; 517806, 3731924; 517836, 3731924; 517836, 3731894; 517896, 3731894; 517896, 3731834; 517926, 3731834; 517926, 3731804; 517956, 3731804; 517956, 3731744; 517986, 3731744; 517986, 3731714; 518016, 3731714; 518016, 3731684; 518046, 3731684; 518046, 3731654; 518076, 3731654; 518076, 3731624; 518106, 3731624; 518106, 3731594; 518136, 3731594; 518136, 3731564; 518196, 3731564; 518196, 3731534; 518256, 3731534; 518256, 3731474; 518286, 3731474; 518286, 3731444; 518316, 3731444; 518316, 3731414; 518346, 3731414; 518346, 3731354; 518406, 3731354; 518406, 3731324; 518436, 3731324; 518436, 3731294; 518466, 3731294; 518466, 3731234; 518496, 3731234; 518496, 3731204; 518526, 3731204; 518526, 3731174; 518646, 3731174; 518646, 3731144; 518766, 3731144; 518766, 3731114; 518796, 3731114; 518796, 3731084; 518826, 3731084; 518826, 3731054; 518856, 3731054; 518856, 3730964; 518886, 3730964; 518886, 3730934; 518916, 3730934; 518916, 3730874; 518946, 3730874; 518946, 3730814; 518976, 3730814; 518976, 3730724; 518916, 3730724; 518916, 3730754; 518886, 3730754; 518886, 3730784; 518856, 3730784; 518856, 3730814; 518826, 3730814; 518826, 3730844; 518796, 3730844; 518796, 3730874; 518736, 3730874; 518736, 3730904; 518706, 3730904; 518706, 3730934; 518646, 3730934; 518646, 3730964; 518496, 3730964; 518496, 3730994; 518406, 3730994; 518406, 3731024; 518316, 3731024; 518316, 3731054; 518256, 3731054; 518256, 3730994; 518226, 3730994; 518226, 3731024; 518196, 3731024; 518196, 3731054; 518166, 3731054; 518166, 3731114; 518136, 3731114; 518136, 3731144; 518106, 3731144; 518106, 3731204; 518076, 3731204; 518076, 3731234; 518046, 3731234; 518046, 3731264; 518016, 3731264; 518016, 3731294; 517986, 3731294; 517986, 3731324; 517956, 3731324; 517956, 3731354; 517926, 3731354; 517926, 3731384; 517896, 3731384; 517896, 3731474; 517866, 3731474; 517866, 3731534; 517806, 3731534; 517806, 3731564; 517776, 3731564; 517776, 3731624; 517746, 3731624; 517746, 3731654; 517686, 3731654; 517686, 3731684; 517656, 3731684; 517656, 3731744; 517626, 3731744; 517626, 3731804; 517596, 3731804; 517596, 3731864; 517536, 3731864; 517536, 3732044; 517506, 3732044; 517506, 3732074; 517476, 3732074; 517476, 3732104; 517446, 3732104; 517446, 3732134; 517416, 3732134; 517416, 3732164; 517386, 3732164; 517386, 3732224; 517326, 3732224; 517326, 3732254; 517266, 3732254; 517266, 3732284; 517236, 3732284; 517236, 3732314; 517206, 3732314; 517206, 3732344; 517176, 3732344; 517176, 3732404; 517116, 3732404; 517116, 3732434; 517086, 3732434; 517086, 3732464; 517056, 3732464; 517056, 3732524; 516996, 3732524; 516996, 3732554; 516906, 3732554; 516906, 3732524; 516786, 3732524; 516786, 3732554; 516696, 3732554; 516696, 3732584; 516666, 3732584; 516666, 3732614; 516636, 3732614; 516636, 3732644; 516576, 3732644; 516576, 3732674; 516486, 3732674; 516486, 3732644; 516456, 3732644; 516456, 3732674; 516336, 3732674; 516336, 3732704; 516246, 3732704; 516246, 3732734; 516186, 3732734; 516186, 3732764; 516156, 3732764; 516156, 3732794; 516126, 3732794; 516126, 3732824; 516066, 3732824; 516066, 3732854; 516006, 3732854; 516006, 3732884; 515886, 3732884; 515886, 3732914; 515796, 3732914; 515796, 3732944; 515736, 3732944; 515736, 3732914; 515676, 3732914; 515676, 3732884; 515436, 3732884; 515436, 3732914; 515316, 3732914; 515316, 3732944; 515256, 3732944; 515256, 3732974; 514986, 3732974; 514986, 3732944; 514896, 3732944; 514896, 3732974; 514656, 3732974; 514656, 3733004; 514596, 3733004; 514596, 3733034; 514566, 3733034; 514566, 3733064; 514476, 3733064; 514476, 3733094; 514236, 3733094; 514236, 3733064; 514206, 3733064; 514206, 3733034; 514176, 3733034; 514176, 3733004; 514146, 3733004; 514146, 3732974; 513696, 3732974; 513696, 3732944; 513606, 3732944; 513606, 3732914; 513396, 3732914; 513396, 3732944; 513336, 3732944; 513336, 3732974; 513246, 3732974; 513246, 3733004; 513186, 3733004; 513186, 3733034; 513156, 3733034; 513156, 3733094; 513126, 3733094; 513126, 3733154; 513096, 3733154; 513096, 3733184; 513126, 3733184; 513126, 3733214; 513122, 3733214; 513126, 3733216; 513123, 3733965; 512879, 3733975; 512777, 3733959; 512768, 3733972; 512574, 3733978; 512520, 3733934; 512234, 3734086; 512218, 3734105; 512098, 3734213; 511933, 3734330; 511809, 3734369; 511809, 3734327; 511612, 3734327; 511609, 3734464; 511507, 3734492; 511336, 3734603; 511240, 3734683; 511098, 3734746; 510993, 3734816; 510894, 3734962; 510767, 3735181; 510663, 3735432; 510628, 3735654; 510623, 3735662; returning to 510915, 3735426.
                (iii) Land bounded by the following UTM coordinates (E, N): 510080, 3736102; 510444, 3735807; 510183, 3735807; 509230, 3735809; 509158, 3735887; 509092, 3735942; 509032, 3735968; 508988, 3736003; 508969, 3736079; 508994, 3736113; 509122, 3736113; 509266, 3736094; 509314, 3736096; 509464, 3736079; 509601, 3736077; 509649, 3736100; 509650, 3736103; 509652, 3736114; 509871, 3736115; 510063, 3736116; returning to 510080, 3736102.

                (iv) Subunit 9b: From USGS 1:24,000 quadrangle map Blackburn Canyon, land bounded by the following UTM coordinates (E, N): 512766, 3730034; 512766, 3730004; 512796, 3730004; 512796, 3729974; 512826, 3729974; 512826, 3729944; 512886, 3729944; 512886, 3729914; 512916, 3729914; 512916, 3729884; 512946, 3729884; 512946, 3729854; 512976, 3729854; 512976, 3729824; 513006, 3729824; 513006, 3729794; 513066, 3729794; 513066, 3729764; 513096, 3729764; 513096, 3729704; 513186, 3729704; 513186, 3729734; 513216, 3729734; 513216, 3729794; 513246, 3729794; 513246, 3729824; 513426, 3729824; 513426, 3729794; 513456, 3729794; 513456, 3729764; 513486, 3729764; 513486, 3729734; 513546, 3729734; 513546, 3729704; 513516, 3729704; 513516, 3729674; 513486, 3729674; 513486, 3729644; 513456, 3729644; 513456, 3729614; 513426, 3729614; 513426, 3729554; 513396, 3729554; 513396, 3729524; 513456, 3729524; 513456, 3729494; 513486, 3729494; 513486, 3729374; 513576, 3729374; 513576, 3729344; 513606, 3729344; 513606, 3729254; 513696, 3729254; 513696, 3729284; 513726, 3729284; 513726, 3729254; 513756, 3729254; 513756, 3729194; 513876, 3729194; 513876, 3729164; 513906, 3729164; 513906, 3729134; 513936, 3729134; 513936, 3728984; 513966, 3728984; 513966, 3728954; 513996, 3728954; 513996, 3728924; 514026, 3728924; 514026, 3728894; 513996, 3728894; 513996, 3728834; 514026, 3728834; 514026, 3728804; 514056, 3728804; 514056, 3728774; 514086, 3728774; 514086, 3728744; 514116, 3728744; 514116, 3728714; 514206, 3728714; 514206, 3728654; 514236, 3728654; 514236, 3728504; 514326, 3728504; 514326, 3728444; 514356, 3728444; 514356, 3728384; 514386, 3728384; 514386, 3728324; 514416, 3728324; 514416, 3728264; 514446, 3728264; 514446, 3728234; 514476, 3728234; 514476, 3728084; 514446, 3728084; 514446, 3728114; 514386, 3728114; 514386, 3728144; 514266, 3728144; 514266, 3728114; 514206, 3728114; 514206, 3728054; 514176, 3728054; 514176, 3727904; 514206, 3727904; 514206, 3727844; 514236, 3727844; 514236, 3727784; 514266, 3727784; 514266, 3727694; 514386, 3727694; 514386, 3727664; 514536, 3727664; 514536, 3727634; 514566, 3727634; 514566, 3727454; 514596, 3727454; 514596, 3727394; 514626, 3727394; 514626, 3727214; 514656, 3727214; 514656, 3727184; 514686, 3727184; 514686, 3727154; 514716, 3727154; 514716, 3727124; 514746, 3727124; 514746, 3727094; 514776, 3727094; 514776, 3727064; 514806, 3727064; 514806, 3727034; 514836, 3727034; 514836, 3726944; 514866, 3726944; 514866, 3726884; 514836, 3726884; 514836, 3726854; 514866, 3726854; 514866, 3726764; 514896, 3726764; 514896, 3726734; 514926, 3726734; 514926, 3726644; 514956, 3726644; 514956, 3726584; 515016, 3726584; 515016, 3726554; 515106, 3726554; 515106, 3726524; 515136, 3726524; 515136, 3726494; 515166, 3726494; 515166, 3726464; 515226, 3726464; 515226, 3726434; 515256, 3726434; 515256, 3726344; 515286, 3726344; 515286, 3726314; 515256, 3726314; 515256, 3726284; 515286, 3726284; 515286, 3726194; 515316, 3726194; 515316, 3726134; 515346, 3726134; 515346, 3725984; 515376, 3725984; 515376, 3725954; 515406, 3725954; 515406, 3725924; 515436, 3725924; 515436, 3725894; 515466, 3725894; 515466, 3725864; 515496, 3725864; 515496, 3725834; 515526, 3725834; 515526, 3725804; 515556, 3725804; 515556, 3725774; 515526, 3725774; 515526, 3725684; 515556, 3725684; 515556, 3725654; 515616, 3725654; 515616, 3725624; 515646, 3725624; 515646, 3725384; 515676, 3725384; 515676, 3725354; 515706, 3725354; 515706, 3725324; 515676, 3725324; 515676, 3725264; 515646, 3725264; 515646, 3725234; 515676, 3725234; 515676, 3725204; 515706, 3725204; 515706, 3725174; 515736, 3725174; 515736, 3725144; 515766, 3725144; 515766, 3725114; 515796, 3725114; 515796, 3725084; 515826, 3725084; 515826, 3725054; 515856, 3725054; 515856, 3725024; 515946, 3725024; 515946, 3725054; 515976, 3725054; 515976, 3725084; 516036, 3725084; 516036, 3724934; 516066, 3724934; 516066, 3724844; 516096, 3724844; 516096, 3724814; 516126, 3724814; 516126, 3724784; 516156, 3724784; 516156, 3724694; 516216, 3724694; 516216, 3724664; 516336, 3724664; 516336, 3724634; 516366, 3724634; 516366, 3724604; 516306, 3724604; 516306, 3724574; 516336, 3724574; 516336, 3724544; 516396, 3724544; 516396, 3724604; 516486, 3724604; 516486, 3724574; 516546, 3724574; 516546, 3724544; 516606, 3724544; 516606, 3724514; 516636, 3724514; 516636, 3724364; 516666, 3724364; 516666, 3724334; 516726, 3724334; 516726, 3724304; 516786, 3724304; 516786, 3724274; 516816, 3724274; 516816, 3724214; 516846, 3724214; 516846, 3724184; 516876, 3724184; 516876, 3724034; 516846, 3724034; 516846, 3723944; 516906, 3723944; 516906, 3723914; 517086, 3723914; 517086, 3723854; 517056, 3723854; 517056, 3723824; 517026, 3723824; 517026, 3723764; 516996, 3723764; 516996, 3723734; 517026, 3723734; 517026, 3723674; 517056, 3723674; 517056, 3723614; 517086, 3723614; 517086, 3723554; 517146, 3723554; 517146, 3723524; 517206, 3723524; 517206, 3723434; 517176, 3723434; 517176, 3723344; 517206, 3723344; 517206, 3723254; 517146, 3723254; 517146, 3723224; 517176, 3723224; 517176, 3723164; 517206, 3723164; 517206, 3723134; 517236, 3723134; 517236, 3723104; 517266, 3723104; 517266, 3723074; 517296, 3723074; 517296, 3723044; 517326, 3723044; 517326, 3723074; 517386, 3723074; 517386, 3723224; 517416, 3723224; 517416, 3723374; 517446, 3723374; 517446, 3723404; 517566, 3723404; 517566, 3723374; 517596, 3723374; 517596, 3723344; 517626, 3723344; 517626, 3723314; 517686, 3723314; 517686, 3723254; 517716, 3723254; 517716, 3723224; 517866, 3723224; 517866, 3723194; 517896, 3723194; 517896, 3723164; 517926, 3723164; 517926, 3723134; 517956, 3723134; 517956, 3723074; 517986, 3723074; 517986, 3723044; 518046, 3723044; 518046, 3723014; 518136, 3723014; 518136, 3722954; 518106, 3722954; 518106, 3722924; 518046, 3722924; 518046, 3722834; 518076, 3722834; 518076, 3722774; 518106, 3722774; 518106, 3722744; 518196, 3722744; 518196, 3722654; 518226, 3722654; 518226, 3722624; 518256, 3722624; 518256, 3722594; 518316, 3722594; 518316, 3722534; 518346, 3722534; 518346, 3722504; 518376, 3722504; 518376, 3722474; 518406, 3722474; 518406, 3722444; 518436, 3722444; 518436, 3722414; 518466, 3722414; 518466, 3722354; 518436, 3722354; 518436, 3722324; 518376, 3722324; 518376, 3722294; 518346, 3722294; 518346, 3722264; 518376, 3722264; 518376, 3722234; 518406, 3722234; 518406, 3722264; 518466, 3722264; 518526, 3722264; 518526, 3722234; 518586, 3722234; 518586, 3722174; 518616, 3722174; 518616, 3721994; 518676, 3721994; 518676, 3722024; 518706, 3722024; 518706, 3722054; 518736, 3722054; 518736, 3722084; 518766, 3722084; 518766, 3722114; 518796, 3722114; 518796, 3722144; 518826, 3722144; 518826, 3722204; 518856, 3722204; 518856, 3722114; 518886, 3722114; 518886, 3722084; 518916, 3722084; 518916, 3722054; 519006, 3722054; 519006, 3722114; 519066, 3722114; 519066, 3722024; 519036, 3722024; 519036, 3721964; 519066, 3721964; 519066, 3721934; 519126, 3721934; 519126, 3721844; 519186, 3721844; 519186, 3721874; 519216, 3721874; 519216, 3721904; 519276, 3721904; 519276, 3721874; 519336, 3721874; 519336, 3721754; 519306, 3721754; 519306, 3721694; 519276, 3721694; 519276, 3721634; 519306, 3721634; 519306, 3721544; 519336, 3721544; 519336, 3721484; 519306, 3721484; 519306, 3721514; 519246, 3721514; 519246, 3721544; 519156, 3721544; 519156, 3721574; 519006, 3721574; 519006, 3721544; 518826, 3721544; 518826, 3721574; 518796, 3721574; 518796, 3721604; 518706, 3721604; 518706, 3721634; 518616, 3721634; 518616, 3721664; 518556, 3721664; 518556, 3721694; 518436, 3721694; 518436, 3721664; 518376, 3721664; 518376, 3721694; 518226, 3721694; 518226, 3721724; 518196, 3721724; 518196, 3721754; 518166, 3721754; 518166, 3721814; 518136, 3721814; 518136, 3721874; 518076, 3721874; 518076, 3721904; 518016, 3721904; 518016, 3721934; 517956, 3721934; 517956, 3721994; 517896, 3721994; 517896, 3722054; 517866, 3722054; 517866, 3722084; 517836, 3722084; 517836, 3722114; 517656, 3722114; 517656, 3722144; 517626, 3722144; 517626, 3722204; 517596, 3722204; 517596, 3722264; 517566, 3722264; 517566, 3722354; 517536, 3722354; 517536, 3722384; 517506, 3722384; 517506, 3722534; 517476, 3722534; 517476, 3722594; 517386, 3722594; 517386, 3722624; 517326, 3722624; 517326, 3722594; 517296, 3722594; 517296, 3722564; 517266, 3722564; 517266, 3722504; 517236, 3722504; 517236, 3722564; 517206, 3722564; 517206, 3722624; 517176, 3722624; 517176, 3722654; 517146, 3722654; 517146, 3722684; 517086, 3722684; 517086, 3722714; 517056, 3722714; 517056, 3722834; 517026, 3722834; 517026, 3722864; 517056, 3722864; 517056, 3722984; 517026, 3722984; 517026, 3723014; 516996, 3723014; 516996, 3723134; 516966, 3723134; 516966, 3723164; 516936, 3723164; 516936, 3723194; 516906, 3723194; 516906, 3723224; 516876, 3723224; 516876, 3723254; 516846, 3723254; 516846, 3723284; 516816, 3723284; 516816, 3723314; 516846, 3723314; 516846, 3723494; 516816, 3723494; 516816, 3723524; 516786, 3723524; 516786, 3723554; 516756, 3723554; 516756, 3723614; 516726, 3723614; 516726, 3723704; 516756, 3723704; 516756, 3723734; 516666, 3723734; 516666, 3723764; 516546, 3723764; 516546, 3723794; 516516, 3723794; 516516, 3723824; 516546, 3723824; 516546, 3723854; 516576, 3723854; 516576, 3723974; 516606, 3723974; 516606, 3724004; 516636, 3724004; 516636, 3724034; 516666, 3724034; 516666, 3724094; 516696, 3724094; 516696, 3724124; 516666, 3724124; 516666, 3724154; 516546, 3724154; 516546, 3724184; 516456, 3724184; 516456, 3724214; 516426, 3724214; 516426, 3724244; 516456, 3724244; 516456, 3724334; 516426, 3724334; 516426, 3724364; 516276, 3724364; 516276, 3724394; 516246, 3724394; 516246, 3724424; 516186, 3724424; 516186, 3724454; 516126, 3724454; 516126, 3724484; 515946, 3724484; 515946, 3724454; 515886, 3724454; 515886, 3724574; 515856, 3724574; 515856, 3724754; 515796, 3724754; 515796, 3724784; 515736, 3724784; 515736, 3724814; 515706, 3724814; 515706, 3724844; 515646, 3724844; 515646, 3724874; 515616, 3724874; 515616, 3724904; 515586, 3724904; 515586, 3724934; 515556, 3724934; 515556, 3724964; 515526, 3724964; 515526, 3724994; 515496, 3724994; 515496, 3725024; 515466, 3725024; 515466, 3725084; 515436, 3725084; 515436, 3725114; 515466, 3725114; 515466, 3725414; 515496, 3725414; 515496, 3725504; 515466, 3725504; 515466, 3725564; 515436, 3725564; 515436, 3725624; 515406, 3725624; 515406, 3725684; 515376, 3725684; 515376, 3725714; 515316, 3725714; 515316, 3725744; 515286, 3725744; 515286, 3725834; 515256, 3725834; 515256, 3725864; 515226, 3725864; 515226, 3725954; 515196, 3725954; 515196, 3726044; 515166, 3726044; 515166, 3726074; 515136, 3726074; 515136, 3726134; 515106, 3726134; 515106, 3726284; 515076, 3726284; 515076, 3726344; 515016, 3726344; 515016, 3726374; 514986, 3726374; 514986, 3726404; 514956, 3726404; 514956, 3726434; 514896, 3726434; 514896, 3726464; 514866, 3726464; 514866, 3726494; 514836, 3726494; 514836, 3726554; 514806, 3726554; 514806, 3726584; 514776, 3726584; 514776, 3726614; 514746, 3726614; 514746, 3726674; 514716, 3726674; 514716, 3726884; 514686, 3726884; 514686, 3726914; 514626, 3726914; 514626, 3726944; 514596, 3726944; 514596, 3726914; 514536, 3726914; 514536, 3727094; 514506, 3727094; 514506, 3727154; 514476, 3727154; 514476, 3727304; 514446, 3727304; 514446, 3727394; 514416, 3727394; 514416, 3727454; 514386, 3727454; 514386, 3727484; 514176, 3727484; 514176, 3727514; 514146, 3727514; 514146, 3727544; 514116, 3727544; 514116, 3727604; 514086, 3727604; 514086, 3727664; 514056, 3727664; 514056, 3727694; 514026, 3727694; 514026, 3727664; 513996, 3727664; 513996, 3727634; 513966, 3727634; 513966, 3727604; 513936, 3727604; 513936, 3727664; 513913, 3727664; 513914, 3728200; 513756, 3728198; 513756, 3728234; 513726, 3728234; 513726, 3728294; 513696, 3728294; 513696, 3728384; 513666, 3728384; 513666, 3728414; 513636, 3728414; 513636, 3728444; 513606, 3728444; 513606, 3728414; 513516, 3728414; 513516, 3728534; 513486, 3728534; 513486, 3728594; 513456, 3728594; 513456, 3728654; 513426, 3728654; 513426, 3728744; 513396, 3728744; 513396, 3728774; 513366, 3728774; 513366, 3728804; 513336, 3728804; 513336, 3728834; 513306, 3728834; 513306, 3728864; 513246, 3728864; 513246, 3728894; 513156, 3728894; 513156, 3728924; 513126, 3728924; 513126, 3728954; 513096, 3728954; 513096, 3728984; 513036, 3728984; 513036, 3729014; 512886, 3729014; 512886, 3728984; 512856, 3728984; 512856, 3728924; 512736, 3728924; 512736, 3728894; 512646, 3728894; 512646, 3728954; 512706, 3728954; 512706, 3728984; 512736, 3728984; 512736, 3729044; 512766, 3729044; 512766, 3729224; 512736, 3729224; 512736, 3729254; 512676, 3729254; 512676, 3729284; 512616, 3729284; 512616, 3729314; 512556, 3729314; 512556, 3729344; 512526, 3729344; 512526, 3729374; 512496, 3729374; 512496, 3729404; 512406, 3729404; 512406, 3729374; 512376, 3729374; 512376, 3729404; 512346, 3729404; 512346, 3729494; 512316, 3729494; 512316, 3729554; 512286, 3729554; 512286, 3729584; 512276, 3729584; 512290, 3729613; 512330, 3729661; 512366, 3729715; 512447, 3729823; 512540, 3729942; 512602, 3730014; 512646, 3730069; 512675, 3730084; 512725, 3730071; 512766, 3730045; returning to 512766, 3730034. Excluding land bounded by 514086, 3728504; 514086, 3728474; 514176, 3728474; 514176, 3728504; returning to 514086, 3728504. Excluding land bounded by 518226, 3722324; 518226, 3722294; 518316, 3722294; 518316, 3722324; returning to 518226, 3722324. Excluding land bounded by 518166, 3722264; 518166, 3722234; 518196, 3722234; 518196, 3722264; returning to 518166, 3722264.
                (v) Note: Map of Units 9 follows.
                
                  
                  ER09FE11.007
                
                (15) Unit 10: San Juan Creek Basin, Orange and Riverside Counties, California.
                (i) Subunit 10a: From USGS 1:24,000 quadrangle maps Dana Point, San Juan

                Capistrano, Canada Gobernadora, Sitton Peak and Santiago Peak, land bounded by the following UTM coordinates (E, N): 447472, 3708409; 447500, 3708409; 447500, 3708380; 447472, 3708380; returning to 447472, 3708409.
                (ii) Land bounded by the following UTM coordinates (E, N): 441070, 3707874; 440879, 3707726; 440814, 3707675; 440754, 3707729; 440678, 3707697; 440528, 3707653; 440465, 3707615; 440377, 3707567; 440272, 3707509; 440174, 3707454; 440104, 3707399; 440020, 3707298; 439965, 3707219; 440000, 3707162; 439676, 3706892; 439661, 3706908; 438873, 3706187; 438824, 3706258; 438695, 3706127; 438635, 3706121; 438686, 3706234; 438758, 3706415; 438804, 3706545; 438837, 3706647; 438873, 3706816; 439038, 3706816; 439203, 3706857; 439263, 3706896; 439336, 3706864; 439776, 3707199; 439744, 3707291; 439846, 3707335; 439862, 3707411; 439881, 3707446; 440036, 3707561; 440055, 3707608; 440093, 3707650; 440122, 3707669; 440440, 3707748; 440530, 3707810; 440697, 3707840; 440905, 3707927; 441006, 3707988; 441112, 3708087; 441606, 3708588; 441697, 3708520; 441649, 3708481; 441617, 3708427; 441513, 3708319; 441579, 3708243; 441373, 3708129; 441210, 3707990; returning to 441070, 3707874.

                (iii) Land bounded by the following UTM coordinates (E, N): 447500, 3708409; 447500, 3708437; 447472, 3708437; 447472, 3708409; 447330, 3708409; 447330, 3708380; 447075, 3708380; 447075, 3708409; 446905, 3708409; 446905, 3708380; 446876, 3708380; 446876, 3708409; 446820, 3708409; 446820, 3708437; 446678, 3708437; 446678, 3708409; 446621, 3708409; 446621, 3708380; 446593, 3708380; 446593, 3708352; 446564, 3708352; 446564, 3708295; 446593, 3708295; 446593, 3708267; 446536, 3708267; 446536, 3708295; 446479, 3708295; 446479, 3708324; 446394, 3708324; 446394, 3708352; 446366, 3708352; 446366, 3708267; 446394, 3708267; 446394, 3708238; 446422, 3708238; 446422, 3708182; 446366, 3708182; 446366, 3708210; 446252, 3708210; 446252, 3708238; 446167, 3708238; 446167, 3708153; 446139, 3708153; 446139, 3708068; 446110, 3708068; 446110, 3707983; 446082, 3707983; 446082, 3707926; 446054, 3707926; 446054, 3708011; 446025, 3708011; 446025, 3708097; 446018, 3708097; 446002, 3708150; 445977, 3708203; 445942, 3708250; 445901, 3708290; 445888, 3708299; 445855, 3708318; 445855, 3708324; 445841, 3708324; 445827, 3708328; 445827, 3708352; 445770, 3708352; 445770, 3708380; 445741, 3708380; 445741, 3708437; 445713, 3708437; 445713, 3708465; 445600, 3708465; 445600, 3708494; 445543, 3708494; 445543, 3708465; 445515, 3708465; 445515, 3708437; 445486, 3708437; 445486, 3708409; 445429, 3708409; 445429, 3708437; 445401, 3708437; 445401, 3708465; 445316, 3708465; 445316, 3708494; 445288, 3708494; 445288, 3708465; 445231, 3708465; 445231, 3708437; 445202, 3708437; 445202, 3708409; 445174, 3708409; 445174, 3708352; 445146, 3708352; 445146, 3708324; 445117, 3708324; 445117, 3708352; 445089, 3708352; 445089, 3708380; 445004, 3708380; 445004, 3708465; 445032, 3708465; 445032, 3708550; 444976, 3708550; 444976, 3708579; 444919, 3708579; 444919, 3708636; 444947, 3708636; 444947, 3708692; 444890, 3708692; 444890, 3708721; 444805, 3708721; 444805, 3708749; 444749, 3708749; 444749, 3708721; 444692, 3708721; 444692, 3708777; 444663, 3708777; 444663, 3708806; 444607, 3708806; 444607, 3708834; 444493, 3708834; 444493, 3708863; 444437, 3708863; 444437, 3708891; 444351, 3708891; 444351, 3708919; 444238, 3708919; 444238, 3708976; 444181, 3708976; 444181, 3709004; 444068, 3709004; 444068, 3709061; 444039, 3709061; 444039, 3709118; 444011, 3709118; 444011, 3709146; 443983, 3709146; 443983, 3709175; 443954, 3709175; 443954, 3709345; 443898, 3709345; 443898, 3709373; 443869, 3709373; 443869, 3709402; 443841, 3709402; 443841, 3709458; 443812, 3709458; 443812, 3709487; 443784, 3709487; 443784, 3709515; 443699, 3709515; 443699, 3709543; 443671, 3709543; 443671, 3709572; 443614, 3709572; 443614, 3709600; 443500, 3709600; 443500, 3709572; 443444, 3709572; 443444, 3709543; 443415, 3709543; 443415, 3709402; 443330, 3709402; 443330, 3709373; 443302, 3709373; 443302, 3709345; 443273, 3709345; 443273, 3709373; 443132, 3709373; 443132, 3709345; 442990, 3709345; 442990, 3709316; 442961, 3709316; 442961, 3709288; 442950, 3709288; 442920, 3709331; 442686, 3709397; 442563, 3709375; 442415, 3709399; 442367, 3709382; 442333, 3709353; 442323, 3709323; 442200, 3709228; 442120, 3709187; 442072, 3709143; 442076, 3709109; 442083, 3709055; 442083, 3709049; 442084, 3709043; 442081, 3709040; 442070, 3709038; 442005, 3709034; 441981, 3708979; 441974, 3708978; 441973, 3708978; 441954, 3708976; 441928, 3708972; 441928, 3708972; 441915, 3709069; 441957, 3709281; 441925, 3709345; 441928, 3709345; 441931, 3709346; 441932, 3709346; 441937, 3709347; 441938, 3709347; 441941, 3709348; 441943, 3709348; 441944, 3709349; 441946, 3709349; 441947, 3709349; 441952, 3709350; 441953, 3709351; 441955, 3709351; 441956, 3709352; 441958, 3709352; 441959, 3709352; 441962, 3709353; 441964, 3709354; 441967, 3709355; 441968, 3709355; 441969, 3709356; 441971, 3709356; 441972, 3709357; 441974, 3709357; 441975, 3709358; 441977, 3709358; 441978, 3709359; 441980, 3709359; 441981, 3709360; 441982, 3709360; 441984, 3709361; 441985, 3709361; 441987, 3709362; 441988, 3709363; 441990, 3709363; 441991, 3709364; 441992, 3709364; 441994, 3709365; 441995, 3709366; 442001, 3709368; 442002, 3709369; 442004, 3709369; 442005, 3709370; 442006, 3709371; 442009, 3709372; 442011, 3709373; 442013, 3709374; 442015, 3709375; 442017, 3709376; 442019, 3709377; 442020, 3709378; 442021, 3709378; 442023, 3709379; 442024, 3709380; 442028, 3709382; 442029, 3709383; 442031, 3709384; 442032, 3709385; 442033, 3709385; 442035, 3709386; 442036, 3709387; 442037, 3709388; 442039, 3709389; 442040, 3709389; 442041, 3709390; 442044, 3709392; 442045, 3709393; 442046, 3709394; 442048, 3709395; 442049, 3709395; 442050, 3709396; 442051, 3709397; 442053, 3709398; 442054, 3709399; 442055, 3709400; 442060, 3709404; 442061, 3709405; 442063, 3709406; 442065, 3709407; 442066, 3709408; 442068, 3709410; 442069, 3709411; 442073, 3709414; 442074, 3709415; 442075, 3709416; 442076, 3709417; 442078, 3709418; 442079, 3709419; 442080, 3709420; 442081, 3709422; 442082, 3709423; 442083, 3709424; 442084, 3709425; 442085, 3709426; 442086, 3709427; 442088, 3709428; 442089, 3709429; 442090, 3709430; 442093, 3709433; 442094, 3709434; 442095, 3709436; 442097, 3709438; 442098, 3709439; 442100, 3709441; 442101, 3709442; 442104, 3709446; 442105, 3709447; 442106, 3709448; 442107, 3709449; 442108, 3709450; 442109, 3709452; 442110, 3709453; 442111, 3709454; 442112, 3709455; 442113, 3709456; 442114, 3709458; 442115, 3709459; 442116, 3709460; 442117, 3709461; 442119, 3709464; 442120, 3709465; 442122, 3709469; 442123, 3709470; 442124, 3709471; 442125, 3709473; 442126, 3709474; 442127, 3709475; 442128, 3709476; 442128, 3709478; 442129, 3709479; 442130, 3709480; 442131, 3709481; 442132, 3709483; 442133, 3709484; 442133, 3709485; 442136, 3709489; 442137, 3709491; 442137, 3709492; 442138, 3709493; 442139, 3709495; 442140, 3709496; 442140, 3709498; 442141, 3709498; 442142, 3709500; 442143, 3709501; 442143, 3709502; 442144, 3709503; 442144, 3709503; 442145, 3709504; 442145, 3709505; 442146, 3709506; 442146, 3709507; 442147, 3709507; 442147, 3709508; 442152, 3709514; 442153, 3709515; 442154, 3709516; 442154, 3709517; 442155, 3709517; 442155, 3709518; 442156, 3709519; 442157, 3709519; 442157, 3709520; 442158, 3709521; 442159, 3709522; 442160, 3709522; 442160, 3709523; 442162, 3709524; 442162, 3709525; 442164, 3709526; 442164, 3709527; 442165, 3709528; 442167, 3709529; 442168, 3709530; 442169, 3709531; 442170, 3709531; 442170, 3709532; 442173, 3709534; 442173, 3709534; 442174, 3709535; 442176, 3709536; 442177, 3709537; 442178, 3709537; 442179, 3709538; 442180, 3709539; 442181, 3709539; 442182, 3709540; 442182, 3709540; 442183, 3709541; 442184, 3709541; 442185, 3709542; 442186, 3709542; 442187, 3709543; 442187, 3709543; 442189, 3709544; 442190, 3709545; 442191, 3709545; 442192, 3709546; 442193, 3709546; 442193, 3709546; 442194, 3709547; 442195, 3709547; 442199, 3709549; 442200, 3709549; 442202, 3709550; 442202, 3709550; 442203, 3709551; 442206, 3709551; 442207, 3709552; 442211, 3709553; 442212, 3709553; 442213, 3709554; 442214, 3709554; 442215, 3709554; 442217, 3709555; 442218, 3709555; 442220, 3709555; 442221, 3709556; 442222, 3709556; 442223, 3709556; 442225, 3709556; 442226, 3709556; 442228, 3709557; 442229, 3709557; 442230, 3709557; 442231, 3709557; 442232, 3709557; 442233, 3709557; 442234, 3709558; 442236, 3709558; 442237, 3709558; 442238, 3709558; 442240, 3709558; 442242, 3709558; 442242, 3709558; 442246, 3709558; 442247, 3709558; 442251, 3709558; 442254, 3709558; 442255, 3709558; 442257, 3709559; 442258, 3709559; 442261, 3709559; 442263, 3709559; 442264, 3709559; 442266, 3709559; 442267, 3709559; 442270, 3709560; 442272, 3709560; 442274, 3709560; 442275, 3709560; 442280, 3709561; 442281, 3709561; 442283, 3709561; 442293, 3709563; 442295, 3709563; 442296, 3709563; 442299, 3709564; 442301, 3709564; 442302, 3709564; 442304, 3709565; 442305, 3709565; 442307, 3709565; 442310, 3709566; 442311, 3709566; 442313, 3709567; 442314, 3709567; 442320, 3709569; 442322, 3709569; 442323, 3709570; 442325, 3709570; 442326, 3709570; 442328, 3709571; 442329, 3709571; 442331, 3709572; 442334, 3709573; 442335, 3709573; 442338, 3709574; 442339, 3709575; 442341, 3709575; 442342, 3709576; 442344, 3709576; 442345, 3709577; 442347, 3709577; 442348, 3709578; 442350, 3709578; 442351, 3709579; 442352, 3709579; 442354, 3709580; 442355, 3709581; 442357, 3709581; 442358, 3709582; 442359, 3709582; 442361, 3709583; 442362, 3709584; 442364, 3709584; 442365, 3709585; 442369, 3709587; 442371, 3709587; 442372, 3709588; 442374, 3709589; 442375, 3709589; 442376, 3709590; 442380, 3709592; 442382, 3709593; 442384, 3709594; 442386, 3709595; 442387, 3709596; 442388, 3709596; 442390, 3709597; 442394, 3709599; 442395, 3709600; 442396, 3709601; 442398, 3709602; 442399, 3709603; 442400, 3709603; 442402, 3709604; 442403, 3709605; 442404, 3709606; 442406, 3709607; 442407, 3709608; 442408, 3709608; 442410, 3709609; 442411, 3709610; 442412, 3709611; 442413, 3709612; 442415, 3709613; 442416, 3709614; 442417, 3709614; 442418, 3709615; 442420, 3709616; 442421, 3709617; 442422, 3709618; 442425, 3709620; 442426, 3709621; 442429, 3709624; 442431, 3709625; 442432, 3709626; 442433, 3709627; 442434, 3709627; 442435, 3709628; 442436, 3709629; 442440, 3709632; 442441, 3709633; 442442, 3709634; 442443, 3709636; 442445, 3709637; 442446, 3709638; 442447, 3709639; 442448, 3709640; 442449, 3709641; 442450, 3709642; 442451, 3709643; 442455, 3709646; 442456, 3709647; 442458, 3709649; 442459, 3709650; 442461, 3709653; 442463, 3709655; 442464, 3709656; 442467, 3709659; 442468, 3709661; 442471, 3709663; 442471, 3709664; 442474, 3709666; 442474, 3709668; 442476, 3709669; 442476, 3709670; 442508, 3709708; 442508, 3709711; 442509, 3709713; 442510, 3709715; 442510, 3709717; 442511, 3709720; 442511, 3709722; 442512, 3709724; 442512, 3709726; 442513, 3709729; 442513, 3709731; 442514, 3709733; 442514, 3709735; 442515, 3709738; 442517, 3709747; 442517, 3709749; 442518, 3709754; 442518, 3709756; 442520, 3709765; 442521, 3709767; 442521, 3709772; 442522, 3709774; 442522, 3709776; 442522, 3709779; 442523, 3709781; 442523, 3709783; 442524, 3709788; 442524, 3709790; 442524, 3709793; 442525, 3709795; 442526, 3709802; 442526, 3709804; 442526, 3709806; 442526, 3709809; 442527, 3709811; 442527, 3709813; 442527, 3709816; 442527, 3709818; 442527, 3709820; 442528, 3709823; 442528, 3709825; 442528, 3709827; 442528, 3709830; 442528, 3709832; 442529, 3709834; 442529, 3709837; 442529, 3709841; 442529, 3709843; 442529, 3709846; 442530, 3709848; 442530, 3709850; 442530, 3709853; 442530, 3709855; 442530, 3709855; 442536, 3709855; 442536, 3709827; 442566, 3709827; 442566, 3709823; 442564, 3709810; 442563, 3709798; 442561, 3709785; 442560, 3709772; 442558, 3709760; 442555, 3709747; 442553, 3709734; 442550, 3709722; 442547, 3709709; 442544, 3709697; 442541, 3709685; 442537, 3709672; 442533, 3709660; 442529, 3709648; 442509, 3709588; 442523, 3709589; 442534, 3709590; 442549, 3709597; 442563, 3709612; 442616, 3709673; 442624, 3709678; 442631, 3709681; 442639, 3709683; 442676, 3709686; 442686, 3709687; 442698, 3709687; 442715, 3709690; 442740, 3709698; 442813, 3709733; 442830, 3709740; 442855, 3709747; 442885, 3709750; 442941, 3709754; 442987, 3709764; 443017, 3709779; 443028, 3709786; 443029, 3709799; 443046, 3709799; 443046, 3709827; 443075, 3709827; 443075, 3709884; 443103, 3709884; 443103, 3709912; 443132, 3709912; 443132, 3709997; 443160, 3709997; 443160, 3710111; 443188, 3710111; 443188, 3710281; 443160, 3710281; 443160, 3710366; 443188, 3710366; 443188, 3710394; 443217, 3710394; 443217, 3710423; 443245, 3710423; 443245, 3710593; 443273, 3710593; 443273, 3710678; 443302, 3710678; 443302, 3710735; 443358, 3710735; 443358, 3710706; 443387, 3710706; 443387, 3710593; 443415, 3710593; 443415, 3710565; 443444, 3710565; 443444, 3710536; 443469, 3710536; 443497, 3710181; 443497, 3710179; 443497, 3710177; 443497, 3710175; 443498, 3710170; 443498, 3710168; 443498, 3710166; 443498, 3710165; 443499, 3710161; 443499, 3710159; 443500, 3710158; 443500, 3710156; 443501, 3710154; 443501, 3710153; 443502, 3710151; 443502, 3710149; 443503, 3710147; 443505, 3710142; 443505, 3710141; 443506, 3710139; 443507, 3710138; 443508, 3710136; 443508, 3710134; 443509, 3710133; 443510, 3710131; 443511, 3710130; 443513, 3710127; 443514, 3710125; 443515, 3710124; 443516, 3710122; 443517, 3710121; 443518, 3710119; 443519, 3710118; 443520, 3710117; 443521, 3710115; 443523, 3710114; 443524, 3710113; 443526, 3710110; 443527, 3710109; 443530, 3710106; 443531, 3710105; 443535, 3710102; 443540, 3710099; 443541, 3710098; 443542, 3710097; 443545, 3710095; 443547, 3710094; 443549, 3710093; 443550, 3710092; 443552, 3710091; 443553, 3710091; 443555, 3710090; 443557, 3710089; 443558, 3710088; 443561, 3710087; 443566, 3710085; 443571, 3710084; 443573, 3710083; 443575, 3710083; 443577, 3710082; 443578, 3710082; 443580, 3710082; 443581, 3710082; 443582, 3710081; 443584, 3710081; 443615, 3710074; 443619, 3710073; 443623, 3710072; 443635, 3710069; 443639, 3710068; 443642, 3710068; 443642, 3710054; 443699, 3710054; 443699, 3710026; 443812, 3710026; 443812, 3709997; 443841, 3709997; 443841, 3709969; 443898, 3709969; 443898, 3709997; 443921, 3709997; 443926, 3709995; 443926, 3709969; 443954, 3709969; 443954, 3709941; 443983, 3709941; 443983, 3709912; 444039, 3709912; 444039, 3709884; 444107, 3709884; 444124, 3709871; 444124, 3709827; 444181, 3709827; 444268, 3709756; 444272, 3709753; 444276, 3709750; 444280, 3709747; 444288, 3709741; 444292, 3709738; 444296, 3709735; 444300, 3709732; 444303, 3709729; 444308, 3709726; 444312, 3709723; 444316, 3709721; 444320, 3709718; 444324, 3709715; 444328, 3709712; 444341, 3709704; 444345, 3709701; 444349, 3709699; 444353, 3709696; 444357, 3709694; 444366, 3709689; 444375, 3709684; 444379, 3709681; 444380, 3709681; 444381, 3709680; 444383, 3709679; 444384, 3709679; 444385, 3709678; 444388, 3709677; 444390, 3709676; 444392, 3709676; 444394, 3709675; 444398, 3709674; 444401, 3709674; 444405, 3709673; 444409, 3709673; 444412, 3709673; 444414, 3709673; 444415, 3709673; 444421, 3709674; 444422, 3709674; 444423, 3709674; 444426, 3709675; 444427, 3709675; 444429, 3709676; 444430, 3709676; 444431, 3709677; 444433, 3709677; 444434, 3709678; 444435, 3709678; 444437, 3709679; 444438, 3709679; 444439, 3709680; 444440, 3709681; 444441, 3709681; 444443, 3709682; 444445, 3709684; 444446, 3709684; 444447, 3709685; 444448, 3709686; 444450, 3709687; 444451, 3709688; 444453, 3709689; 444467, 3709706; 444477, 3709717; 444482, 3709723; 444486, 3709728; 444501, 3709745; 444505, 3709751; 444510, 3709757; 444514, 3709763; 444519, 3709768; 444524, 3709774; 444528, 3709780; 444533, 3709786; 444537, 3709792; 444542, 3709798; 444546, 3709803; 444550, 3709809; 444555, 3709815; 444559, 3709821; 444563, 3709827; 444568, 3709833; 444572, 3709839; 444576, 3709845; 444578, 3709848; 444578, 3709827; 444607, 3709827; 444607, 3709799; 444663, 3709799; 444663, 3709770; 444692, 3709770; 444692, 3709799; 444720, 3709799; 444720, 3709827; 444976, 3709827; 444976, 3709855; 445004, 3709855; 445004, 3709884; 445032, 3709884; 445032, 3709912; 445061, 3709912; 445061, 3709969; 445089, 3709969; 445089, 3710026; 445117, 3710026; 445117, 3710082; 445174, 3710082; 445174, 3709861; 445158, 3709844; 445123, 3709780; 445062, 3709716; 444929, 3709558; 444893, 3709515; 444862, 3709515; 444862, 3709430; 444890, 3709430; 444890, 3709402; 444958, 3709402; 444937, 3709371; 444923, 3709322; 444931, 3709266; 444956, 3709215; 444963, 3709208; 444974, 3709204; 445003, 3709188; 445042, 3709164; 445071, 3709147; 445089, 3709138; 445111, 3709124; 445123, 3709111; 445124, 3709111; 445148, 3709086; 445156, 3709072; 445157, 3709071; 445172, 3709046; 445198, 3709001; 445244, 3708962; 445246, 3708960; 445262, 3708945; 445403, 3708883; 445462, 3708843; 445503, 3708810; 445527, 3708751; 445576, 3708709; 445615, 3708706; 445663, 3708675; 445751, 3708651; 445803, 3708641; 445820, 3708637; 445858, 3708626; 445889, 3708629; 445929, 3708665; 445948, 3708694; 445970, 3708712; 445995, 3708732; 446016, 3708745; 446043, 3708751; 446080, 3708760; 446114, 3708762; 446169, 3708758; 446453, 3708744; 446656, 3708739; 446746, 3708737; 446748, 3708737; 446788, 3708736; 446869, 3708735; 446955, 3708712; 447011, 3708709; 447059, 3708739; 447106, 3708754; 447236, 3708802; 447294, 3708829; 447345, 3708949; 447350, 3708960; 447427, 3709026; 447475, 3709056; 447538, 3709095; 447739, 3709197; 447810, 3709250; 447962, 3709453; 448000, 3709491; 448031, 3709544; 448032, 3709619; 448035, 3709768; 448149, 3710304; 448170, 3710404; 448162, 3710451; 448181, 3710451; 448181, 3710480; 448210, 3710480; 448210, 3710565; 448295, 3710565; 448295, 3710680; 448923, 3710518; 448929, 3710533; 448935, 3710548; 448940, 3710563; 448945, 3710578; 448950, 3710593; 448955, 3710609; 448959, 3710624; 448963, 3710639; 448966, 3710654; 448976, 3710654; 448979, 3710670; 448983, 3710685; 448986, 3710701; 448988, 3710715; 448988, 3710715; 448988, 3710715; 449110, 3710714; 449159, 3710763; 449174, 3710763; 449174, 3710735; 449515, 3710735; 449515, 3710706; 449628, 3710706; 449628, 3710678; 449656, 3710678; 449656, 3710650; 449600, 3710650; 449600, 3710621; 449543, 3710621; 449543, 3710593; 449486, 3710593; 449486, 3710565; 449429, 3710565; 449429, 3710536; 449344, 3710536; 449344, 3710508; 449288, 3710508; 449288, 3710480; 449259, 3710480; 449259, 3710423; 449264, 3710423; 449262, 3710422; 449258, 3710419; 449254, 3710416; 449251, 3710415; 449249, 3710413; 449247, 3710412; 449242, 3710409; 449240, 3710408; 449238, 3710407; 449235, 3710406; 449233, 3710404; 449231, 3710403; 449228, 3710402; 449221, 3710399; 449218, 3710398; 449216, 3710397; 449213, 3710396; 449211, 3710395; 449209, 3710394; 449206, 3710393; 449203, 3710392; 449201, 3710391; 449198, 3710391; 449196, 3710390; 449193, 3710389; 449191, 3710389; 449183, 3710387; 449175, 3710385; 449173, 3710384; 449170, 3710384; 449167, 3710384; 449165, 3710383; 449162, 3710383; 449157, 3710382; 449154, 3710382; 449152, 3710382; 449149, 3710382; 449146, 3710381; 449144, 3710381; 449141, 3710381; 449138, 3710381; 449130, 3710381; 449125, 3710381; 449123, 3710381; 449120, 3710381; 449117, 3710381; 449109, 3710382; 449107, 3710382; 449104, 3710383; 449101, 3710383; 449099, 3710383; 449096, 3710384; 449091, 3710385; 449089, 3710385; 449089, 3710394; 449057, 3710394; 449055, 3710395; 449051, 3710397; 449049, 3710398; 449047, 3710399; 449043, 3710400; 449039, 3710403; 449037, 3710404; 449035, 3710405; 449034, 3710406; 449032, 3710407; 449028, 3710409; 449026, 3710411; 449024, 3710412; 449023, 3710413; 449022, 3710413; 449021, 3710414; 449020, 3710414; 449016, 3710416; 449015, 3710416; 449014, 3710416; 449012, 3710417; 449011, 3710417; 449010, 3710417; 449008, 3710417; 449008, 3710417; 449004, 3710417; 449004, 3710417; 449003, 3710417; 449001, 3710417; 449000, 3710417; 448998, 3710416; 448991, 3710421; 448983, 3710424; 448972, 3710428; 448960, 3710444; 448960, 3710445; 448959, 3710445; 448959, 3710445; 448959, 3710446; 448958, 3710446; 448958, 3710446; 448957, 3710446; 448956, 3710447; 448955, 3710447; 448954, 3710447; 448954, 3710447; 448953, 3710447; 448953, 3710447; 448952, 3710446; 448952, 3710446; 448951, 3710446; 448951, 3710446; 448951, 3710446; 448950, 3710445; 448950, 3710445; 448949, 3710445; 448949, 3710444; 448949, 3710444; 448948, 3710443; 448948, 3710443; 448948, 3710442; 448948, 3710442; 448947, 3710441; 448946, 3710440; 448946, 3710440; 448945, 3710439; 448944, 3710438; 448943, 3710438; 448942, 3710437; 448941, 3710437; 448940, 3710436; 448937, 3710434; 448936, 3710434; 448935, 3710433; 448934, 3710433; 448933, 3710433; 448932, 3710433; 448931, 3710432; 448930, 3710432; 448929, 3710432; 448928, 3710432; 448927, 3710431; 448926, 3710431; 448924, 3710431; 448920, 3710431; 448918, 3710431; 448917, 3710431; 448915, 3710432; 448913, 3710432; 448913, 3710432; 448911, 3710432; 448911, 3710433; 448909, 3710433; 448908, 3710434; 448907, 3710434; 448905, 3710435; 448904, 3710436; 448903, 3710436; 448902, 3710437; 448871, 3710452; 448847, 3710468; 448836, 3710466; 448824, 3710464; 448808, 3710460; 448799, 3710460; 448763, 3710454; 448734, 3710449; 448721, 3710449; 448706, 3710446; 448685, 3710439; 448676, 3710437; 448651, 3710424; 448632, 3710411; 448621, 3710397; 448615, 3710387; 448609, 3710373; 448603, 3710362; 448597, 3710347; 448589, 3710333; 448584, 3710322; 448565, 3710291; 448561, 3710289; 448556, 3710283; 448540, 3710265; 448528, 3710249; 448521, 3710237; 448513, 3710227; 448497, 3710202; 448486, 3710187; 448474, 3710172; 448465, 3710157; 448458, 3710145; 448452, 3710134; 448433, 3710106; 448425, 3710097; 448418, 3710086; 448413, 3710082; 448396, 3710061; 448376, 3710040; 448362, 3710028; 448347, 3710011; 448340, 3710003; 448333, 3709991; 448323, 3709978; 448315, 3709961; 448304, 3709944; 448297, 3709932; 448293, 3709921; 448285, 3709908; 448280, 3709898; 448272, 3709879; 448270, 3709878; 448269, 3709878; 448269, 3709878; 448269, 3709878; 448268, 3709878; 448268, 3709878; 448268, 3709878; 448267, 3709877; 448267, 3709877; 448267, 3709877; 448266, 3709877; 448266, 3709877; 448266, 3709876; 448266, 3709876; 448265, 3709876; 448265, 3709875; 448265, 3709875; 448264, 3709872; 448263, 3709869; 448262, 3709866; 448261, 3709864; 448260, 3709861; 448256, 3709849; 448255, 3709846; 448255, 3709843; 448254, 3709840; 448253, 3709837; 448252, 3709834; 448251, 3709828; 448250, 3709825; 448250, 3709822; 448247, 3709805; 448243, 3709787; 448240, 3709769; 448237, 3709751; 448233, 3709734; 448233, 3709732; 448233, 3709731; 448232, 3709729; 448232, 3709728; 448231, 3709725; 448231, 3709724; 448230, 3709721; 448229, 3709720; 448229, 3709719; 448227, 3709716; 448227, 3709715; 448226, 3709714; 448225, 3709712; 448225, 3709711; 448224, 3709710; 448223, 3709709; 448222, 3709707; 448222, 3709706; 448220, 3709704; 448219, 3709703; 448218, 3709702; 448217, 3709701; 448216, 3709700; 448215, 3709699; 448214, 3709698; 448212, 3709696; 448209, 3709693; 448208, 3709692; 448207, 3709691; 448204, 3709690; 448202, 3709688; 448198, 3709686; 448198, 3709686; 448197, 3709685; 448197, 3709685; 448196, 3709684; 448195, 3709684; 448195, 3709683; 448195, 3709683; 448194, 3709683; 448194, 3709682; 448194, 3709682; 448193, 3709680; 448193, 3709679; 448192, 3709679; 448192, 3709678; 448192, 3709678; 448192, 3709677; 448192, 3709674; 448191, 3709670; 448190, 3709665; 448189, 3709660; 448188, 3709656; 448187, 3709651; 448186, 3709647; 448185, 3709642; 448181, 3709628; 448180, 3709624; 448177, 3709614; 448176, 3709611; 448174, 3709605; 448173, 3709602; 448171, 3709596; 448170, 3709593; 448167, 3709587; 448165, 3709581; 448162, 3709575; 448161, 3709572; 448160, 3709569; 448158, 3709566; 448157, 3709563; 448154, 3709557; 448152, 3709554; 448152, 3709554; 448152, 3709553; 448151, 3709553; 448151, 3709552; 448151, 3709552; 448150, 3709551; 448150, 3709551; 448149, 3709550; 448149, 3709550; 448148, 3709549; 448148, 3709549; 448145, 3709548; 448144, 3709547; 448143, 3709547; 448142, 3709547; 448141, 3709547; 448140, 3709547; 448140, 3709546; 448139, 3709546; 448139, 3709546; 448139, 3709546; 448138, 3709546; 448138, 3709545; 448137, 3709545; 448137, 3709545; 448137, 3709544; 448135, 3709543; 448135, 3709542; 448134, 3709540; 448134, 3709540; 448134, 3709537; 448134, 3709537; 448135, 3709507; 448134, 3709505; 448134, 3709503; 448134, 3709499; 448134, 3709497; 448134, 3709493; 448133, 3709489; 448133, 3709487; 448132, 3709483; 448132, 3709481; 448131, 3709479; 448131, 3709477; 448130, 3709475; 448130, 3709473; 448130, 3709471; 448129, 3709470; 448127, 3709464; 448124, 3709453; 448123, 3709448; 448121, 3709442; 448120, 3709437; 448118, 3709431; 448118, 3709429; 448117, 3709428; 448117, 3709427; 448117, 3709426; 448116, 3709423; 448115, 3709422; 448115, 3709421; 448114, 3709420; 448112, 3709417; 448112, 3709416; 448111, 3709415; 448110, 3709415; 448109, 3709413; 448108, 3709412; 448107, 3709411; 448106, 3709410; 448099, 3709400; 448095, 3709395; 448092, 3709390; 448080, 3709375; 448077, 3709370; 448073, 3709365; 448069, 3709360; 448065, 3709355; 448061, 3709350; 448053, 3709340; 448049, 3709335; 448045, 3709330; 448041, 3709325; 448037, 3709319; 448032, 3709314; 448028, 3709309; 448023, 3709304; 448019, 3709298; 448017, 3709297; 448016, 3709295; 448015, 3709294; 448014, 3709292; 448013, 3709291; 448011, 3709289; 448010, 3709287; 448009, 3709286; 448006, 3709281; 448005, 3709279; 448004, 3709277; 448003, 3709276; 448000, 3709270; 447999, 3709268; 447998, 3709267; 447997, 3709265; 447997, 3709263; 447996, 3709261; 447995, 3709259; 447994, 3709257; 447994, 3709256; 447993, 3709253; 447991, 3709250; 447985, 3709235; 447984, 3709232; 447983, 3709229; 447982, 3709227; 447980, 3709224; 447979, 3709221; 447977, 3709218; 447976, 3709215; 447974, 3709213; 447974, 3709211; 447973, 3709210; 447972, 3709209; 447971, 3709205; 447970, 3709202; 447969, 3709200; 447969, 3709199; 447968, 3709197; 447968, 3709196; 447968, 3709195; 447967, 3709193; 447967, 3709190; 447966, 3709189; 447966, 3709187; 447966, 3709184; 447966, 3709183; 447965, 3709175; 447964, 3709171; 447964, 3709168; 447963, 3709164; 447962, 3709160; 447961, 3709152; 447960, 3709149; 447959, 3709141; 447958, 3709137; 447957, 3709133; 447956, 3709130; 447955, 3709126; 447955, 3709124; 447954, 3709123; 447954, 3709121; 447953, 3709119; 447951, 3709114; 447950, 3709113; 447950, 3709111; 447949, 3709109; 447948, 3709108; 447947, 3709104; 447946, 3709103; 447945, 3709101; 447942, 3709097; 447939, 3709091; 447935, 3709086; 447932, 3709081; 447922, 3709065; 447918, 3709060; 447911, 3709049; 447907, 3709044; 447904, 3709039; 447903, 3709037; 447898, 3709032; 447897, 3709030; 447894, 3709026; 447893, 3709025; 447891, 3709023; 447890, 3709021; 447888, 3709019; 447886, 3709018; 447885, 3709016; 447883, 3709015; 447882, 3709013; 447880, 3709011; 447878, 3709010; 447877, 3709008; 447876, 3709007; 447875, 3709006; 447873, 3709004; 447872, 3709003; 447871, 3709002; 447870, 3709001; 447870, 3709000; 447868, 3708996; 447868, 3708995; 447867, 3708994; 447867, 3708993; 447866, 3708992; 447866, 3708991; 447865, 3708990; 447865, 3708989; 447865, 3708987; 447864, 3708986; 447864, 3708985; 447864, 3708984; 447864, 3708983; 447863, 3708981; 447863, 3708980; 447863, 3708979; 447863, 3708978; 447863, 3708976; 447863, 3708975; 447863, 3708974; 447864, 3708972; 447864, 3708972; 447864, 3708971; 447864, 3708970; 447866, 3708967; 447866, 3708966; 447866, 3708966; 447867, 3708965; 447867, 3708964; 447868, 3708964; 447868, 3708963; 447869, 3708962; 447869, 3708961; 447870, 3708961; 447870, 3708960; 447870, 3708959; 447870, 3708959; 447870, 3708958; 447871, 3708957; 447871, 3708956; 447871, 3708952; 447871, 3708952; 447871, 3708951; 447871, 3708950; 447870, 3708949; 447870, 3708948; 447869, 3708947; 447869, 3708945; 447868, 3708944; 447868, 3708942; 447866, 3708939; 447865, 3708938; 447865, 3708936; 447864, 3708935; 447863, 3708933; 447861, 3708930; 447860, 3708929; 447859, 3708927; 447858, 3708926; 447857, 3708925; 447856, 3708923; 447853, 3708919; 447852, 3708918; 447851, 3708917; 447850, 3708916; 447848, 3708914; 447847, 3708913; 447845, 3708911; 447844, 3708910; 447842, 3708909; 447841, 3708908; 447840, 3708907; 447838, 3708906; 447837, 3708905; 447836, 3708904; 447834, 3708903; 447833, 3708902; 447831, 3708901; 447830, 3708900; 447829, 3708900; 447895, 3708806; 447812, 3708806; 447812, 3708777; 447784, 3708777; 447784, 3708749; 447756, 3708749; 447756, 3708721; 447727, 3708721; 447727, 3708692; 447699, 3708692; 447699, 3708579; 447727, 3708579; 447727, 3708550; 447756, 3708550; 447756, 3708522; 447784, 3708522; 447784, 3708465; 447756, 3708465; 447756, 3708324; 447727, 3708324; 447727, 3708380; 447699, 3708380; 447699, 3708409; 447671, 3708409; 447671, 3708437; 447642, 3708437; 447642, 3708465; 447557, 3708465; 447557, 3708437; 447529, 3708437; 447529, 3708409; returning to 447500, 3708409.
                (iv) Land bounded by the following UTM coordinates (E, N): 449399, 3714186; 449414, 3714181; 449414, 3714181; 449414, 3714181; 449415, 3714181; 449543, 3714135; 449543, 3714111; 449515, 3714111; 449515, 3714054; 449486, 3714054; 449486, 3713997; 449515, 3713997; 449515, 3713969; 449486, 3713969; 449486, 3713912; 449458, 3713912; 449458, 3713799; 449401, 3713799; 449401, 3713742; 449373, 3713742; 449373, 3713714; 449344, 3713714; 449344, 3713657; 449316, 3713657; 449316, 3713515; 449288, 3713515; 449288, 3713316; 449259, 3713316; 449259, 3713288; 449203, 3713288; 449203, 3713264; 449189, 3713262; 449095, 3713281; 449077, 3713285; 449383, 3714147; returning to 449399, 3714186.

                (v) Land bounded by the following UTM coordinates (E, N): 460039, 3719671; 460039, 3719643; 460011, 3719643; 460011, 3719558; 459983, 3719558; 459983, 3719529; 459954, 3719529; 459954, 3719501; 459926, 3719501; 459926, 3719473; 459869, 3719473; 459869, 3719387; 459841, 3719387; 459841, 3719302; 459813, 3719302; 459813, 3719189; 459784, 3719189; 459784, 3719132; 459727, 3719132; 459727, 3719160; 459699, 3719160; 459699, 3719217; 459671, 3719217; 459671, 3719274; 459586, 3719274; 459586, 3719246; 459557, 3719246; 459557, 3719132; 459529, 3719132; 459529, 3719104; 459500, 3719104; 459500, 3719047; 459472, 3719047; 459472, 3719019; 459444, 3719019; 459444, 3718962; 459415, 3718962; 459415, 3718934; 459387, 3718934; 459387, 3718905; 459359, 3718905; 459359, 3718877; 459330, 3718877; 459330, 3718848; 459302, 3718848; 459302, 3718820; 459274, 3718820; 459274, 3718763; 459103, 3718763; 459103, 3718735; 459075, 3718735; 459075, 3718707; 459047, 3718707; 459047, 3718678; 459018, 3718678; 459018, 3718650; 458990, 3718650; 458990, 3718593; 458933, 3718593; 458933, 3718565; 458905, 3718565; 458905, 3718593; 458848, 3718593; 458848, 3718621; 458820, 3718621; 458820, 3718593; 458734, 3718593; 458734, 3718565; 458678, 3718565; 458678, 3718536; 458649, 3718536; 458649, 3718508; 458593, 3718508; 458593, 3718480; 458564, 3718480; 458564, 3718451; 458536, 3718451; 458536, 3718423; 458508, 3718423; 458508, 3718451; 458479, 3718451; 458479, 3718366; 458451, 3718366; 458451, 3718281; 458422, 3718281; 458422, 3718253; 458366, 3718253; 458366, 3718224; 458337, 3718224; 458337, 3718196; 458309, 3718196; 458309, 3718168; 458195, 3718168; 458195, 3718196; 458139, 3718196; 458139, 3718224; 458054, 3718224; 458054, 3718196; 458025, 3718196; 458025, 3718168; 457883, 3718168; 457883, 3718196; 457855, 3718196; 457855, 3718224; 457713, 3718224; 457713, 3718196; 457656, 3718196; 457656, 3718168; 457628, 3718168; 457628, 3718139; 457515, 3718139; 457515, 3718111; 457486, 3718111; 457486, 3718082; 457430, 3718082; 457430, 3718054; 457373, 3718054; 457373, 3718026; 457344, 3718026; 457344, 3717855; 457316, 3717855; 457316, 3717770; 457288, 3717770; 457288, 3717714; 457259, 3717714; 457259, 3717685; 457231, 3717685; 457231, 3717629; 457203, 3717629; 457203, 3717572; 457174, 3717572; 457174, 3717487; 457146, 3717487; 457146, 3717458; 457117, 3717458; 457117, 3717487; 457089, 3717487; 457089, 3717515; 457061, 3717515; 457061, 3717543; 457032, 3717543; 456976, 3717543; 456976, 3717515; 456947, 3717515; 456947, 3717487; 456919, 3717487; 456919, 3717260; 456947, 3717260; 456947, 3717203; 456862, 3717203; 456862, 3717175; 456834, 3717175; 456834, 3717146; 456692, 3717146; 456692, 3717175; 456664, 3717175; 456664, 3717146; 456635, 3717146; 456635, 3717175; 456550, 3717175; 456550, 3717146; 456493, 3717146; 456493, 3717118; 456465, 3717118; 456465, 3716976; 456380, 3716976; 456380, 3716948; 456323, 3716948; 456323, 3716976; 456238, 3716976; 456238, 3717004; 456210, 3717004; 456210, 3717033; 456181, 3717033; 456181, 3717061; 456153, 3717061; 456153, 3717033; 456096, 3717033; 456096, 3717004; 455926, 3717004; 455926, 3717033; 455812, 3717033; 455812, 3716948; 455756, 3716948; 455756, 3716976; 455727, 3716976; 455727, 3717004; 455699, 3717004; 455699, 3717061; 455642, 3717061; 455642, 3717118; 455614, 3717118; 455614, 3717146; 455586, 3717146; 455586, 3717175; 455557, 3717175; 455557, 3717316; 455472, 3717316; 455472, 3717288; 455415, 3717288; 455415, 3717316; 455359, 3717316; 455359, 3717345; 455273, 3717345; 455273, 3717373; 455188, 3717373; 455188, 3717402; 455075, 3717402; 455075, 3717373; 455047, 3717373; 455047, 3717288; 454990, 3717288; 454990, 3717260; 454706, 3717260; 454706, 3717231; 454649, 3717231; 454649, 3717203; 454621, 3717203; 454621, 3717175; 454564, 3717175; 454564, 3717146; 454536, 3717146; 454536, 3717175; 454394, 3717175; 454394, 3717118; 454366, 3717118; 454366, 3717090; 454309, 3717090; 454309, 3717061; 454252, 3717061; 454252, 3717090; 454139, 3717090; 454139, 3717118; 454054, 3717118; 454054, 3717090; 454025, 3717090; 454025, 3717033; 453883, 3717033; 453883, 3716948; 453855, 3716948; 453855, 3716919; 453827, 3716919; 453827, 3716891; 453798, 3716891; 453798, 3716863; 453770, 3716863; 453770, 3716834; 453713, 3716834; 453713, 3716806; 453656, 3716806; 453656, 3716834; 453571, 3716834; 453571, 3716863; 453515, 3716863; 453515, 3716834; 453486, 3716834; 453486, 3716806; 453458, 3716806; 453458, 3716749; 453344, 3716749; 453344, 3716721; 453316, 3716721; 453316, 3716692; 453231, 3716692; 453231, 3716721; 453146, 3716721; 453146, 3716749; 453061, 3716749; 453061, 3716777; 453032, 3716777; 453032, 3716806; 453004, 3716806; 453004, 3716834; 452890, 3716834; 452890, 3716806; 452834, 3716806; 452834, 3716777; 452805, 3716777; 452805, 3716749; 452777, 3716749; 452777, 3716777; 452749, 3716777; 452749, 3716806; 452692, 3716806; 452692, 3716834; 452635, 3716834; 452635, 3716863; 452594, 3716863; 452592, 3717090; 452607, 3717090; 452607, 3717061; 452692, 3717061; 452692, 3717033; 452720, 3717033; 452720, 3717004; 452890, 3717004; 452890, 3716976; 453032, 3716976; 453032, 3716948; 453089, 3716948; 453089, 3716919; 453146, 3716919; 453146, 3716891; 453174, 3716891; 453174, 3716863; 453231, 3716863; 453231, 3716834; 453259, 3716834; 453259, 3716863; 453288, 3716863; 453288, 3716834; 453373, 3716834; 453373, 3716891; 453401, 3716891; 453401, 3716919; 453429, 3716919; 453429, 3716948; 453486, 3716948; 453486, 3716976; 453543, 3716976; 453543, 3716948; 453685, 3716948; 453685, 3716976; 453713, 3716976; 453713, 3717004; 453742, 3717004; 453742, 3717061; 453770, 3717061; 453770, 3717175; 453827, 3717175; 453827, 3717203; 453912, 3717203; 453912, 3717260; 453940, 3717260; 453940, 3717288; 454054, 3717288; 454054, 3717316; 454082, 3717316; 454082, 3717288; 454139, 3717288; 454139, 3717231; 454167, 3717231; 454167, 3717203; 454224, 3717203; 454224, 3717175; 454281, 3717175; 454281, 3717231; 454309, 3717231; 454309, 3717316; 454337, 3717316; 454337, 3717373; 454394, 3717373; 454394, 3717402; 454422, 3717402; 454422, 3717430; 454479, 3717430; 454479, 3717402; 454508, 3717402; 454508, 3717373; 454536, 3717373; 454536, 3717316; 454593, 3717316; 454593, 3717345; 454649, 3717345; 454649, 3717373; 454678, 3717373; 454678, 3717430; 454649, 3717430; 454649, 3717515; 454706, 3717515; 454706, 3717487; 454734, 3717487; 454734, 3717458; 454763, 3717458; 454763, 3717430; 454791, 3717430; 454791, 3717402; 454876, 3717402; 454876, 3717430; 454905, 3717430; 454905, 3717458; 454961, 3717458; 454961, 3717487; 454990, 3717487; 454990, 3717515; 455047, 3717515; 455047, 3717543; 455075, 3717543; 455075, 3717572; 455217, 3717572; 455217, 3717543; 455245, 3717543; 455245, 3717515; 455387, 3717515; 455387, 3717487; 455415, 3717487; 455415, 3717458; 455472, 3717458; 455472, 3717487; 455529, 3717487; 455529, 3717515; 455557, 3717515; 455557, 3717487; 455642, 3717487; 455642, 3717458; 455671, 3717458; 455671, 3717430; 455699, 3717430; 455699, 3717260; 455756, 3717260; 455756, 3717231; 455784, 3717231; 455784, 3717203; 455841, 3717203; 455841, 3717175; 455926, 3717175; 455926, 3717146; 456011, 3717146; 456011, 3717118; 456039, 3717118; 456039, 3717146; 456096, 3717146; 456096, 3717175; 456125, 3717175; 456125, 3717203; 456181, 3717203; 456181, 3717175; 456238, 3717175; 456238, 3717146; 456266, 3717146; 456266, 3717118; 456295, 3717118; 456295, 3717090; 456351, 3717090; 456351, 3717231; 456380, 3717231; 456380, 3717260; 456408, 3717260; 456408, 3717288; 456465, 3717288; 456465, 3717316; 456522, 3717316; 456578, 3717316; 456578, 3717288; 456749, 3717288; 456749, 3717316; 456777, 3717316; 456777, 3717345; 456805, 3717345; 456805, 3717458; 456777, 3717458; 456777, 3717572; 456805, 3717572; 456805, 3717629; 456834, 3717629; 456834, 3717657; 456891, 3717657; 456891, 3717685; 457089, 3717685; 457089, 3717855; 457117, 3717855; 457117, 3717884; 457146, 3717884; 457146, 3718026; 457174, 3718026; 457174, 3718082; 457203, 3718082; 457203, 3718168; 457231, 3718168; 457231, 3718196; 457259, 3718196; 457259, 3718281; 457316, 3718281; 457316, 3718309; 457373, 3718309; 457373, 3718253; 457344, 3718253; 457344, 3718224; 457486, 3718224; 457486, 3718253; 457543, 3718253; 457543, 3718281; 457571, 3718281; 457571, 3718309; 457656, 3718309; 457656, 3718338; 457713, 3718338; 457713, 3718366; 457997, 3718366; 457997, 3718394; 458082, 3718394; 458082, 3718423; 458167, 3718423; 458167, 3718394; 458195, 3718394; 458195, 3718366; 458224, 3718366; 458224, 3718338; 458252, 3718338; 458252, 3718394; 458309, 3718394; 458309, 3718423; 458337, 3718423; 458337, 3718565; 458366, 3718565; 458366, 3718593; 458394, 3718593; 458394, 3718621; 458479, 3718621; 458479, 3718650; 458508, 3718650; 458508, 3718678; 458536, 3718678; 458536, 3718735; 458649, 3718735; 458649, 3718763; 458706, 3718763; 458706, 3718792; 458734, 3718792; 458734, 3718820; 458763, 3718820; 458763, 3718848; 458791, 3718848; 458791, 3718877; 458848, 3718877; 458848, 3718905; 458933, 3718905; 458933, 3718934; 459018, 3718934; 459018, 3718905; 459047, 3718905; 459047, 3718934; 459103, 3718934; 459103, 3718962; 459188, 3718962; 459188, 3718990; 459245, 3718990; 459245, 3719047; 459274, 3719047; 459274, 3719104; 459302, 3719104; 459302, 3719132; 459330, 3719132; 459330, 3719160; 459359, 3719160; 459359, 3719274; 459387, 3719274; 459387, 3719331; 459415, 3719331; 459415, 3719359; 459444, 3719359; 459444, 3719416; 459472, 3719416; 459472, 3719444; 459500, 3719444; 459500, 3719473; 459529, 3719473; 459529, 3719501; 459557, 3719501; 459557, 3719529; 459586, 3719529; 459586, 3719671; 459614, 3719671; 459614, 3719785; 459671, 3719785; 459671, 3719756; 459699, 3719756; 459699, 3719728; 459727, 3719728; 459727, 3719699; 459756, 3719699; 459756, 3719671; 459784, 3719671; 459784, 3719699; 459813, 3719699; 459813, 3719728; 459869, 3719728; 459869, 3719756; 459926, 3719756; 459926, 3719785; 459954, 3719785; 459954, 3719813; 459983, 3719813; 459983, 3719841; 460011, 3719841; 460011, 3719898; 460039, 3719898; 460039, 3719926; 460068, 3719926; 460068, 3719955; 460096, 3719955; 460096, 3719983; 460125, 3719983; 460125, 3720012; 460153, 3720012; 460153, 3720040; 460210, 3720040; 460210, 3719898; 460181, 3719898; 460181, 3719841; 460153, 3719841; 460153, 3719756; 460125, 3719756; 460125, 3719728; 460096, 3719728; 460096, 3719671; returning to 460039, 3719671.
                (vi) Land bounded by the following UTM coordinates (E, N): 447671, 3720125; 447642, 3720125; 447642, 3720153; 447671, 3720153; returning to 447671, 3720125;

                (vii) Land bounded by the following UTM coordinates (E, N): 447671, 3720125; 447727, 3720125; 447727, 3720182; 447756, 3720182; 447756, 3720238; 447727, 3720238; 447727, 3720375; 447784, 3720486; 447784, 3720465; 447812, 3720465; 447812, 3720437; 447841, 3720437; 447841, 3720409; 447926, 3720409; 447926, 3720437; 447954, 3720437; 447954, 3720465; 447983, 3720465; 447983, 3720494; 448011, 3720494; 448011, 3720522; 448039, 3720522; 448039, 3720579; 448068, 3720579; 448068, 3720607; 448096, 3720607; 448096, 3720664; 448124, 3720664; 448124, 3720692; 448153, 3720692; 448153, 3720721; 448181, 3720721; 448181, 3720749; 448210, 3720749; 448210, 3720777; 448238, 3720777; 448238, 3720806; 448266, 3720806; 448266, 3720834; 448295, 3720834; 448295, 3720891; 448323, 3720891; 448323, 3720948; 448351, 3720948; 448351, 3721118; 448380, 3721118; 448380, 3721203; 448408, 3721203; 448408, 3721231; 448465, 3721231; 448465, 3721402; 448437, 3721402; 448437, 3721458; 448408, 3721458; 448408, 3721543; 448380, 3721543; 448380, 3721685; 448408, 3721685; 448408, 3721742; 448437, 3721742; 448437, 3721770; 448380, 3721770; 448380, 3721884; 448351, 3721884; 448351, 3721912; 448380, 3721912; 448380, 3721969; 448408, 3721969; 448408, 3722196; 448437, 3722196; 448437, 3722281; 448465, 3722281; 448465, 3722338; 448437, 3722338; 448437, 3722366; 448408, 3722366; 448408, 3722383; 448437, 3722453; 448437, 3722451; 448550, 3722451; 448550, 3722480; 448607, 3722480; 448607, 3722508; 448635, 3722508; 448635, 3722565; 448664, 3722565; 448664, 3722621; 448607, 3722621; 448607, 3722848; 448635, 3722848; 448635, 3722990; 448607, 3722990; 448607, 3723047; 448635, 3723047; 448635, 3723189; 448692, 3723189; 448692, 3723246; 448720, 3723246; 448720, 3723302; 448749, 3723302; 448749, 3723359; 448777, 3723359; 448777, 3723416; 448805, 3723416; 448805, 3723444; 448777, 3723444; 448777, 3723529; 448805, 3723529; 448805, 3723636; 448808, 3723636; 448814, 3724012; 448890, 3724012; 448890, 3724040; 448919, 3724040; 448919, 3724068; 448947, 3724068; 448947, 3724097; 448976, 3724097; 448976, 3724125; 449061, 3724125; 449061, 3724153; 449117, 3724153; 449117, 3724182; 449146, 3724182; 449146, 3724210; 449231, 3724210; 449231, 3724182; 449259, 3724182; 449288, 3724182; 449288, 3724210; 449373, 3724210; 449373, 3724182; 449401, 3724182; 449401, 3724068; 449373, 3724068; 449373, 3724040; 449344, 3724040; 449344, 3724068; 449316, 3724068; 449316, 3724097; 449203, 3724097; 449203, 3724068; 449174, 3724068; 449174, 3724040; 449117, 3724040; 449117, 3724012; 449004, 3724012; 449004, 3723955; 448976, 3723955; 448976, 3723898; 448919, 3723898; 448919, 3723813; 448890, 3723813; 448890, 3723756; 448919, 3723756; 448919, 3723728; 448947, 3723728; 448947, 3723699; 448919, 3723699; 448919, 3723416; 448890, 3723416; 448890, 3723274; 448862, 3723274; 448862, 3723217; 448834, 3723217; 448834, 3723189; 448805, 3723189; 448805, 3723160; 448834, 3723160; 448834, 3723132; 448805, 3723132; 448805, 3723075; 448777, 3723075; 448777, 3723047; 448749, 3723047; 448749, 3722792; 448777, 3722792; 448777, 3722735; 448805, 3722735; 448805, 3722707; 448834, 3722707; 448834, 3722735; 448919, 3722735; 448919, 3722763; 448947, 3722763; 448947, 3722792; 448976, 3722792; 448976, 3722820; 449032, 3722820; 449032, 3722848; 449089, 3722848; 449089, 3722905; 449117, 3722905; 449117, 3722962; 449146, 3722962; 449146, 3722990; 449174, 3722990; 449174, 3723019; 449231, 3723019; 449231, 3723104; 449259, 3723104; 449259, 3723132; 449288, 3723132; 449288, 3723160; 449316, 3723160; 449316, 3723189; 449344, 3723189; 449344, 3723217; 449373, 3723217; 449373, 3723274; 449401, 3723274; 449401, 3723302; 449486, 3723302; 449486, 3723444; 449515, 3723444; 449515, 3723529; 449656, 3723529; 449656, 3723586; 449685, 3723586; 449685, 3723614; 449713, 3723614; 449713, 3723643; 449742, 3723643; 449742, 3723671; 449770, 3723671; 449770, 3723728; 449798, 3723728; 449798, 3723785; 449827, 3723785; 449827, 3723813; 449855, 3723813; 449855, 3723898; 449883, 3723898; 449883, 3724012; 449912, 3724012; 449912, 3724125; 449883, 3724125; 449883, 3724182; 449997, 3724182; 449997, 3724153; 450082, 3724153; 450082, 3724125; 450167, 3724125; 450167, 3724097; 450110, 3724097; 450110, 3724068; 450082, 3724068; 450082, 3724040; 450054, 3724040; 450054, 3724012; 450025, 3724012; 450025, 3723955; 449997, 3723955; 449997, 3723898; 449968, 3723898; 449968, 3723785; 449940, 3723785; 449940, 3723699; 449912, 3723699; 449912, 3723671; 449883, 3723671; 449883, 3723614; 449855, 3723614; 449855, 3723586; 449827, 3723586; 449827, 3723558; 449798, 3723558; 449798, 3723529; 449770, 3723529; 449770, 3723501; 449742, 3723501; 449742, 3723444; 449713, 3723444; 449713, 3723416; 449656, 3723416; 449656, 3723387; 449628, 3723387; 449628, 3723274; 449600, 3723274; 449600, 3723246; 449628, 3723246; 449628, 3723217; 449571, 3723217; 449571, 3723189; 449515, 3723189; 449515, 3723160; 449486, 3723160; 449486, 3723132; 449458, 3723132; 449458, 3723104; 449429, 3723104; 449429, 3723075; 449373, 3723075; 449373, 3722990; 449344, 3722990; 449344, 3722934; 449288, 3722934; 449288, 3722905; 449259, 3722905; 449259, 3722820; 449231, 3722820; 449231, 3722792; 449203, 3722792; 449203, 3722763; 449117, 3722763; 449117, 3722735; 449061, 3722735; 449061, 3722707; 449004, 3722707; 449004, 3722678; 448976, 3722678; 448976, 3722650; 448919, 3722650; 448919, 3722621; 448890, 3722621; 448890, 3722593; 448834, 3722593; 448834, 3722508; 448862, 3722508; 448862, 3722395; 448834, 3722395; 448834, 3722366; 448805, 3722366; 448805, 3722338; 448777, 3722338; 448777, 3722281; 448749, 3722281; 448749, 3722253; 448720, 3722253; 448720, 3722168; 448692, 3722168; 448692, 3722139; 448635, 3722139; 448635, 3722111; 448607, 3722111; 448607, 3722054; 448578, 3722054; 448578, 3722026; 448607, 3722026; 448607, 3721997; 448607, 3721884; 448578, 3721884; 448578, 3721487; 448635, 3721487; 448635, 3721402; 448664, 3721402; 448664, 3721231; 448692, 3721231; 448692, 3721175; 448720, 3721175; 448720, 3721146; 448692, 3721146; 448692, 3721090; 448664, 3721090; 448664, 3720976; 448635, 3720976; 448635, 3720948; 448607, 3720948; 448607, 3720863; 448578, 3720863; 448578, 3720777; 448522, 3720777; 448522, 3720749; 448465, 3720749; 448465, 3720721; 448437, 3720721; 448437, 3720664; 448408, 3720664; 448408, 3720636; 448437, 3720636; 448437, 3720607; 448493, 3720607; 448493, 3720579; 448465, 3720579; 448465, 3720551; 448437, 3720551; 448437, 3720522; 448323, 3720522; 448323, 3720551; 448295, 3720551; 448295, 3720522; 448266, 3720522; 448266, 3720465; 448238, 3720465; 448238, 3720437; 448210, 3720437; 448210, 3720409; 448181, 3720409; 448181, 3720324; 448153, 3720324; 448153, 3720295; 448124, 3720295; 448124, 3720238; 448096, 3720238; 448096, 3720210; 448011, 3720210; 448011, 3720182; 447983, 3720182; 447983, 3720068; 447954, 3720068; 447954, 3719983; 447983, 3719983; 447983, 3719870; 447954, 3719870; 447954, 3719813; 447926, 3719813; 447926, 3719728; 447898, 3719728; 447898, 3719643; 447869, 3719643; 447869, 3719473; 447898, 3719473; 447898, 3719416; 447869, 3719416; 447869, 3719331; 447841, 3719331; 447841, 3719132; 447812, 3719132; 447812, 3718905; 447784, 3718905; 447784, 3718678; 447841, 3718678; 447841, 3718621; 447812, 3718621; 447812, 3718593; 447784, 3718593; 447784, 3718508; 447756, 3718508; 447756, 3718480; 447727, 3718480; 447727, 3718253; 447699, 3718253; 447699, 3717855; 447756, 3717855; 447756, 3717799; 447727, 3717799; 447727, 3717770; 447671, 3717770; 447671, 3717600; 447642, 3717600; 447642, 3717316; 447614, 3717316; 447614, 3717288; 447585, 3717288; 447585, 3717260; 447614, 3717260; 447614, 3717203; 447585, 3717203; 447585, 3717146; 447557, 3717146; 447557, 3717061; 447529, 3717061; 447529, 3716834; 447500, 3716834; 447500, 3716551; 447472, 3716551; 447472, 3716352; 447444, 3716352; 447444, 3716267; 447500, 3716267; 447500, 3716295; 447529, 3716295; 447529, 3716324; 447557, 3716324; 447557, 3716352; 447614, 3716352; 447614, 3716380; 447671, 3716380; 447671, 3716409; 447756, 3716409; 447756, 3716380; 447727, 3716380; 447727, 3716324; 447699, 3716324; 447699, 3716267; 447671, 3716267; 447671, 3716238; 447642, 3716238; 447642, 3716210; 447614, 3716210; 447614, 3716153; 447585, 3716153; 447585, 3716125; 447557, 3716125; 447557, 3716097; 447529, 3716097; 447529, 3716068; 447500, 3716068; 447500, 3715983; 447472, 3715983; 447472, 3715926; 447444, 3715926; 447444, 3715898; 447472, 3715898; 447472, 3715813; 447500, 3715813; 447500, 3715785; 447529, 3715785; 447529, 3715728; 447557, 3715728; 447557, 3715710; 447160, 3715710; 447160, 3715728; 447132, 3715728; 447132, 3715756; 447103, 3715756; 447103, 3715785; 447075, 3715785; 447075, 3715813; 447103, 3715813; 447103, 3715898; 447046, 3715898; 447046, 3716012; 447075, 3716012; 447075, 3716068; 447046, 3716068; 447046, 3716097; 447075, 3716097; 447075, 3716182; 447103, 3716182; 447103, 3716267; 447075, 3716267; 447075, 3716295; 447046, 3716295; 447046, 3716324; 447103, 3716324; 447103, 3716352; 447132, 3716352; 447132, 3716437; 447160, 3716437; 447160, 3716664; 447188, 3716664; 447188, 3717061; 447217, 3717061; 447217, 3717146; 447188, 3717146; 447188, 3717175; 447160, 3717175; 447160, 3717203; 447132, 3717203; 447132, 3717260; 447160, 3717260; 447160, 3717288; 447132, 3717288; 447132, 3717430; 447103, 3717430; 447103, 3717487; 447132, 3717487; 447132, 3717515; 447160, 3717515; 447160, 3717487; 447188, 3717487; 447188, 3717458; 447273, 3717458; 447273, 3717487; 447302, 3717487; 447302, 3717629; 447273, 3717629; 447273, 3717714; 447302, 3717714; 447302, 3717799; 447273, 3717799; 447273, 3717884; 447302, 3717884; 447302, 3718168; 447273, 3718168; 447273, 3718196; 447245, 3718196; 447245, 3718224; 447217, 3718224; 447217, 3718281; 447302, 3718281; 447302, 3718253; 447359, 3718253; 447359, 3718281; 447415, 3718281; 447415, 3718338; 447444, 3718338; 447444, 3718366; 447472, 3718366; 447472, 3718394; 447500, 3718394; 447500, 3718480; 447529, 3718480; 447529, 3718650; 447557, 3718650; 447557, 3718877; 447585, 3718877; 447585, 3718934; 447557, 3718934; 447557, 3718962; 447529, 3718962; 447529, 3718990; 447585, 3718990; 447585, 3719047; 447614, 3719047; 447614, 3719104; 447585, 3719104; 447585, 3719132; 447614, 3719132; 447614, 3719302; 447642, 3719302; 447642, 3719416; 447671, 3719416; 447671, 3719643; 447699, 3719643; 447699, 3719728; 447727, 3719728; 447727, 3720012; 447699, 3720012; 447699, 3720068; 447671, 3720068; returning to 447671, 3720125.
                (viii) Subunit 10b: From USGS 1:24,000 quadrangle map Santiago Peak, land bounded by the following UTM coordinates (E, N): 443236, 3722799; 443231, 3722788; 443185, 3722746; 443127, 3722747; 443085, 3722768; 443067, 3722796; 443053, 3722858; 443052, 3722896; 443090, 3722896; 443099, 3722835; 443114, 3722806; 443117, 3722806; 443117, 3722805; 443120, 3722805; 443120, 3722806; 443131, 3722805; 443128, 3722802; 443128, 3722799; 443143, 3722793; 443173, 3722792; 443198, 3722813; 443198, 3722825; 443218, 3722844; 443223, 3722867; 443232, 3722876; 443233, 3722907; 443223, 3722918; 443223, 3722926; 443253, 3722926; 443253, 3722946; 443262, 3722956; 443283, 3722956; 443283, 3722986; 443313, 3722986; 443313, 3723036; 443322, 3723044; 443322, 3723046; 443343, 3723046; 443343, 3723076; 443368, 3723076; 443371, 3723067; 443339, 3723002; 443314, 3722980; 443311, 3722950; 443308, 3722945; 443274, 3722909; 443272, 3722871; 443258, 3722842; 443240, 3722823; returning to 443236, 3722799.

                (ix) Land bounded by the following UTM coordinates (E, N): 449163, 3726106; 449163, 3726076; 449193, 3726076; 449193, 3725986; 449163, 3725986; 449163, 3725956; 449133, 3725956; 449133, 3725896; 449013, 3725896; 449013, 3725866; 448953, 3725866; 448953, 3725836; 448623, 3725836; 448623, 3725806; 448563, 3725806; 448563, 3725776; 448473, 3725776; 448473, 3725746; 448413, 3725746; 448413, 3725776; 448293, 3725776; 448293, 3725686; 448263, 3725686; 448263, 3725656; 448233, 3725656; 448233, 3725626; 448203, 3725626; 448203, 3725566; 448173, 3725566; 448173, 3725536; 448143, 3725536; 448143, 3725506; 448113, 3725506; 448113, 3725476; 448083, 3725476; 448083, 3725446; 448053, 3725446; 448053, 3725416; 447933, 3725416; 447933, 3725386; 447873, 3725386; 447873, 3725356; 447723, 3725356; 447723, 3725266; 447693, 3725266; 447693, 3725236; 447663, 3725236; 447663, 3725206; 447633, 3725206; 447633, 3725146; 447393, 3725146; 447393, 3725116; 447363, 3725116; 447363, 3725086; 447303, 3725086; 447303, 3725056; 447243, 3725056; 447243, 3725026; 447183, 3725026; 447183, 3724996; 447153, 3724996; 447153, 3724966; 447123, 3724966; 447123, 3724936; 447093, 3724936; 447093, 3724906; 447063, 3724906; 447063, 3724876; 447033, 3724876; 447033, 3724846; 446973, 3724846; 446973, 3724816; 446913, 3724816; 446913, 3724786; 446823, 3724786; 446823, 3724756; 446733, 3724756; 446733, 3724726; 446703, 3724726; 446703, 3724696; 446691, 3724696; 446673, 3724696; 446673, 3724666; 446613, 3724666; 446613, 3724636; 446553, 3724636; 446553, 3724606; 446493, 3724606; 446493, 3724576; 446433, 3724576; 446433, 3724546; 446343, 3724546; 446343, 3724516; 446283, 3724516; 446283, 3724486; 445953, 3724486; 445953, 3724456; 445900, 3724456; 445545, 3724573; 445541, 3724565; 445540, 3724565; 445539, 3724566; 445538, 3724566; 445537, 3724566; 445536, 3724567; 445535, 3724567; 445534, 3724567; 445533, 3724568; 445532, 3724568; 445531, 3724568; 445530, 3724568; 445529, 3724569; 445528, 3724569; 445526, 3724569; 445525, 3724569; 445524, 3724569; 445523, 3724569; 445522, 3724569; 445521, 3724570; 445520, 3724570; 445519, 3724570; 445518, 3724570; 445517, 3724570; 445516, 3724570; 445515, 3724570; 445513, 3724570; 445512, 3724569; 445511, 3724569; 445510, 3724569; 445509, 3724569; 445508, 3724569; 445507, 3724569; 445506, 3724569; 445505, 3724568; 445504, 3724568; 445503, 3724568; 445502, 3724568; 445501, 3724567; 445500, 3724567; 445499, 3724567; 445498, 3724566; 445496, 3724566; 445495, 3724566; 445494, 3724565; 445489, 3724563; 445487, 3724562; 445485, 3724562; 445483, 3724561; 445481, 3724560; 445479, 3724560; 445477, 3724559; 445474, 3724558; 445472, 3724558; 445470, 3724557; 445468, 3724557; 445466, 3724556; 445464, 3724556; 445461, 3724556; 445459, 3724555; 445457, 3724555; 445455, 3724555; 445452, 3724555; 445450, 3724555; 445448, 3724554; 445446, 3724554; 445443, 3724554; 445441, 3724554; 445439, 3724554; 445437, 3724554; 445435, 3724555; 445432, 3724555; 445430, 3724555; 445317, 3724437; 445268, 3724447; 445205, 3724469; 445288, 3724575; 445280, 3724575; 445272, 3724575; 445259, 3724573; 445243, 3724568; 445235, 3724565; 445226, 3724560; 445213, 3724551; 445133, 3724480; 445174, 3724434; 445157, 3724384; 445145, 3724398; 445137, 3724426; 445108, 3724458; 445027, 3724385; 445007, 3724367; 444983, 3724345; 444903, 3724267; 444895, 3724260; 444888, 3724252; 444881, 3724245; 444873, 3724237; 444866, 3724229; 444854, 3724214; 444830, 3724185; 444827, 3724180; 444823, 3724176; 444820, 3724172; 444817, 3724168; 444814, 3724163; 444811, 3724159; 444808, 3724154; 444805, 3724150; 444801, 3724142; 444789, 3724121; 444772, 3724095; 444770, 3724092; 444769, 3724091; 444768, 3724089; 444766, 3724087; 444765, 3724086; 444764, 3724084; 444762, 3724082; 444761, 3724081; 444759, 3724079; 444758, 3724078; 444757, 3724076; 444755, 3724074; 444754, 3724073; 444752, 3724072; 444750, 3724070; 444749, 3724069; 444728, 3724051; 444698, 3724028; 444689, 3724021; 444685, 3724017; 444681, 3724014; 444677, 3724010; 444673, 3724007; 444669, 3724003; 444664, 3723999; 444658, 3723992; 444651, 3723986; 444647, 3723982; 444643, 3723979; 444639, 3723975; 444635, 3723972; 444597, 3723940; 444593, 3723938; 444590, 3723935; 444587, 3723932; 444584, 3723929; 444581, 3723926; 444578, 3723923; 444575, 3723920; 444572, 3723917; 444570, 3723914; 444567, 3723911; 444562, 3723905; 444548, 3723887; 444542, 3723882; 444539, 3723879; 444538, 3723878; 444536, 3723876; 444534, 3723875; 444533, 3723874; 444531, 3723872; 444529, 3723871; 444528, 3723870; 444526, 3723868; 444524, 3723867; 444522, 3723866; 444520, 3723865; 444519, 3723864; 444517, 3723862; 444515, 3723861; 444513, 3723860; 444511, 3723859; 444508, 3723858; 444505, 3723856; 444502, 3723855; 444499, 3723853; 444496, 3723852; 444493, 3723851; 444490, 3723850; 444487, 3723849; 444484, 3723848; 444481, 3723847; 444478, 3723846; 444475, 3723845; 444434, 3723833; 444432, 3723832; 444431, 3723832; 444430, 3723832; 444429, 3723832; 444427, 3723832; 444426, 3723831; 444425, 3723831; 444424, 3723831; 444423, 3723831; 444422, 3723831; 444421, 3723831; 444420, 3723831; 444419, 3723831; 444418, 3723831; 444417, 3723831; 444416, 3723831; 444415, 3723831; 444414, 3723831; 444413, 3723831; 444412, 3723831; 444411, 3723831; 444409, 3723831; 444408, 3723831; 444407, 3723831; 444406, 3723832; 444405, 3723832; 444404, 3723832; 444403, 3723832; 444402, 3723832; 444401, 3723833; 444400, 3723833; 444399, 3723833; 444398, 3723834; 444397, 3723834; 444396, 3723834; 444395, 3723835; 444394, 3723835; 444393, 3723835; 444392, 3723836; 444391, 3723836; 444390, 3723837; 444389, 3723837; 444388, 3723838; 444387, 3723838; 444386, 3723839; 444386, 3723839; 444385, 3723840; 444384, 3723840; 444383, 3723841; 444382, 3723842; 444381, 3723842; 444380, 3723843; 444379, 3723843; 444379, 3723844; 444378, 3723845; 444377, 3723846; 444376, 3723846; 444375, 3723847; 444375, 3723848; 444374, 3723848; 444373, 3723849; 444372, 3723850; 444372, 3723851; 444371, 3723852; 444333, 3723895; 444332, 3723897; 444331, 3723898; 444330, 3723899; 444329, 3723900; 444328, 3723902; 444327, 3723903; 444326, 3723904; 444325, 3723906; 444324, 3723907; 444324, 3723908; 444323, 3723910; 444322, 3723911; 444321, 3723913; 444321, 3723914; 444320, 3723915; 444319, 3723917; 444318, 3723918; 444318, 3723920; 444317, 3723921; 444317, 3723923; 444316, 3723924; 444316, 3723926; 444315, 3723927; 444315, 3723929; 444314, 3723930; 444314, 3723932; 444313, 3723933; 444313, 3723935; 444313, 3723937; 444313, 3723938; 444312, 3723940; 444312, 3723941; 444312, 3723943; 444312, 3723944; 444311, 3723946; 444311, 3723948; 444311, 3723949; 444311, 3723951; 444311, 3723952; 444311, 3723954; 444311, 3723956; 444311, 3723957; 444311, 3723959; 444311, 3723960; 444311, 3723962; 444311, 3723964; 444312, 3723965; 444312, 3723967; 444312, 3723968; 444312, 3723970; 444313, 3723971; 444313, 3723973; 444324, 3724025; 444324, 3724027; 444325, 3724030; 444325, 3724032; 444325, 3724035; 444326, 3724038; 444326, 3724040; 444326, 3724043; 444326, 3724046; 444327, 3724048; 444327, 3724051; 444327, 3724054; 444327, 3724056; 444327, 3724059; 444327, 3724062; 444326, 3724064; 444326, 3724066; 444333, 3724066; 444333, 3724096; 444363, 3724096; 444363, 3724126; 444393, 3724126; 444393, 3724066; 444423, 3724066; 444423, 3723946; 444483, 3723946; 444483, 3724006; 444543, 3724006; 444543, 3724036; 444573, 3724036; 444573, 3724096; 444633, 3724096; 444633, 3724066; 444663, 3724066; 444663, 3724096; 444723, 3724096; 444723, 3724156; 444753, 3724156; 444753, 3724246; 444783, 3724246; 444783, 3724276; 444843, 3724276; 444843, 3724336; 444873, 3724336; 444873, 3724366; 444903, 3724366; 444903, 3724456; 444963, 3724456; 444963, 3724426; 444993, 3724426; 444993, 3724456; 445023, 3724456; 445023, 3724516; 445083, 3724516; 445083, 3724546; 445113, 3724546; 445113, 3724576; 445143, 3724576; 445143, 3724606; 445203, 3724606; 445203, 3724636; 445233, 3724636; 445233, 3724666; 445263, 3724666; 445263, 3724876; 445293, 3724876; 445293, 3724936; 445323, 3724936; 445323, 3724966; 445353, 3724966; 445353, 3724996; 445383, 3724996; 445383, 3725026; 445413, 3725026; 445413, 3724786; 445383, 3724786; 445383, 3724726; 445413, 3724726; 445413, 3724696; 445473, 3724696; 445473, 3724726; 445533, 3724726; 445533, 3724756; 445563, 3724756; 445563, 3724786; 445623, 3724786; 445623, 3724846; 445683, 3724846; 445683, 3724876; 445713, 3724876; 445713, 3724936; 445743, 3724936; 445743, 3724966; 445803, 3724966; 445803, 3724996; 445833, 3724996; 445833, 3725026; 445863, 3725026; 445863, 3724816; 445953, 3724816; 445953, 3724846; 445983, 3724846; 445983, 3724876; 446043, 3724876; 446043, 3724906; 446103, 3724906; 446103, 3724936; 446133, 3724936; 446133, 3724966; 446163, 3724966; 446163, 3725056; 446193, 3725056; 446193, 3725146; 446223, 3725146; 446223, 3725176; 446253, 3725176; 446253, 3725146; 446283, 3725146; 446283, 3725176; 446343, 3725176; 446343, 3725206; 446403, 3725206; 446403, 3725146; 446373, 3725146; 446373, 3725086; 446343, 3725086; 446343, 3724966; 446493, 3724966; 446493, 3724996; 446553, 3724996; 446553, 3725026; 446583, 3725026; 446583, 3725056; 446613, 3725056; 446613, 3725086; 446643, 3725086; 446643, 3725146; 446673, 3725146; 446673, 3725176; 446733, 3725176; 446733, 3725206; 446763, 3725206; 446763, 3725236; 446823, 3725236; 446823, 3725266; 446883, 3725266; 446883, 3725326; 446973, 3725326; 446973, 3725356; 447003, 3725356; 447003, 3725386; 447063, 3725386; 447063, 3725416; 447123, 3725416; 447123, 3725446; 447153, 3725446; 447153, 3725476; 447213, 3725476; 447213, 3725506; 447303, 3725506; 447303, 3725536; 447333, 3725536; 447333, 3725596; 447483, 3725596; 447483, 3725626; 447543, 3725626; 447543, 3725656; 447603, 3725656; 447603, 3725686; 447633, 3725686; 447633, 3725716; 447693, 3725716; 447693, 3725746; 447783, 3725746; 447783, 3725776; 447933, 3725776; 447933, 3725806; 447963, 3725806; 447963, 3725836; 447993, 3725836; 447993, 3725866; 448023, 3725866; 448023, 3725896; 448053, 3725896; 448053, 3725926; 448113, 3725926; 448113, 3725956; 448143, 3725956; 448143, 3725986; 448203, 3725986; 448203, 3726016; 448233, 3726016; 448233, 3725986; 448263, 3725986; 448263, 3725956; 448413, 3725956; 448413, 3725926; 448503, 3725926; 448503, 3725956; 448563, 3725956; 448563, 3725986; 448653, 3725986; 448653, 3725956; 448893, 3725956; 448893, 3725986; 448953, 3725986; 448953, 3726016; 449013, 3726016; 449013, 3726046; 449073, 3726046; 449073, 3726076; 449103, 3726076; 449103, 3726106; 449133, 3726106; 449133, 3726196; 449163, 3726196; returning to 449163, 3726106.
                (x) Note: Map of Unit 10 is provided at paragraph (13)(v) of this entry.
                (16) Unit 11: San Mateo Basin, Orange, Riverside, and San Diego Counties, California.
                (i) Subunit 11a: From USGS 1:24,000 quadrangle map San Clemente, land bounded by the following UTM coordinates (E, N): 449613, 3702046; 449583, 3702046; 449583, 3702076; 449613, 3702076; returning to 449613, 3702046.
                (ii) Land bounded by the following UTM coordinates (E, N): 449613, 3702046; 449703, 3702046; 449703, 3702016; 449733, 3702016; 449733, 3702046; 449823, 3702046; 449823, 3702076; 449853, 3702076; 449853, 3702196; 449913, 3702196; 449913, 3702166; 450033, 3702166; 450033, 3702196; 450093, 3702196; 450093, 3702256; 450153, 3702256; 450153, 3702286; 450213, 3702286; 450213, 3702316; 450243, 3702316; 450243, 3702346; 450273, 3702346; 450273, 3702436; 450243, 3702436; 450243, 3702466; 450303, 3702466; 450303, 3702496; 450393, 3702496; 450393, 3702466; 450423, 3702466; 450423, 3702496; 450483, 3702496; 450483, 3702526; 450513, 3702526; 450513, 3702556; 450603, 3702556; 450603, 3702586; 450633, 3702586; 450633, 3702646; 450663, 3702646; 450663, 3702616; 450753, 3702616; 450753, 3702646; 450813, 3702646; 450813, 3702676; 450933, 3702676; 450933, 3702706; 450963, 3702706; 450963, 3702736; 451083, 3702736; 451083, 3702766; 451203, 3702766; 451203, 3702796; 451263, 3702796; 451263, 3702826; 451293, 3702826; 451293, 3702796; 451323, 3702796; 451323, 3702826; 451383, 3702826; 451383, 3702856; 451413, 3702856; 451413, 3702886; 451473, 3702886; 451473, 3702916; 451533, 3702916; 451533, 3702976; 451563, 3702976; 451563, 3703006; 451743, 3703006; 451743, 3703036; 451818, 3703036; 450584, 3702286; 450513, 3702286; 450513, 3702256; 450453, 3702256; 450453, 3702226; 450423, 3702226; 450423, 3702188; 449917, 3701885; 449865, 3701873; 448313, 3701517; 448318, 3701806; 448320, 3701805; 448504, 3701735; 448596, 3701741; 448628, 3701756; 448657, 3701771; 448701, 3701806; 448773, 3701806; 448773, 3701776; 448803, 3701776; 448803, 3701806; 448953, 3701806; 448953, 3701836; 448983, 3701836; 448983, 3701806; 449163, 3701806; 449163, 3701836; 449223, 3701836; 449223, 3701806; 449313, 3701806; 449313, 3701836; 449343, 3701836; 449343, 3701866; 449433, 3701866; 449433, 3701896; 449463, 3701896; 449463, 3701926; 449523, 3701926; 449523, 3701956; 449613, 3701956; returning to 449613, 3702046.
                (iii) Land bounded by the following UTM coordinates (E, N): 452685, 3703768; 452686, 3703564; 451833, 3703045; 451833, 3703096; 451863, 3703096; 451863, 3703126; 451893, 3703126; 451893, 3703156; 451923, 3703156; 451923, 3703216; 451953, 3703216; 451953, 3703246; 451983, 3703246; 451983, 3703306; 452013, 3703306; 452013, 3703276; 452073, 3703276; 452073, 3703306; 452103, 3703306; 452103, 3703426; 452223, 3703426; 452223, 3703456; 452253, 3703456; 452253, 3703486; 452283, 3703486; 452283, 3703636; 452313, 3703636; 452313, 3703696; 452343, 3703696; 452343, 3703636; 452433, 3703636; 452433, 3703666; 452463, 3703666; 452463, 3703696; 452493, 3703696; 452493, 3703816; 452553, 3703816; 452553, 3703786; 452583, 3703786; 452583, 3703756; 452613, 3703756; 452613, 3703786; 452643, 3703786; 452643, 3703816; 452673, 3703816; 452673, 3703876; 452684, 3703876; returning to 452685, 3703768.
                (iv) Land bounded by the following UTM coordinates (E, N): 451503, 3705316; 451503, 3705346; 451533, 3705346; 451533, 3705316; returning to 451503, 3705316.

                (v) Land bounded by the following UTM coordinates (E, N): 451503, 3705316; 451503, 3705166; 451473, 3705166; 451473, 3705136; 451443, 3705136; 451443, 3705046; 451413, 3705046; 451413, 3705016; 451383, 3705016; 451383, 3704926; 451413, 3704926; 451413, 3704896; 451443, 3704896; 451443, 3704836; 451383, 3704836; 451383, 3704866; 451323, 3704866; 451323, 3704776; 451263, 3704776; 451263, 3704746; 451233, 3704746; 451233, 3704686; 451203, 3704686; 451203, 3704656; 451053, 3704656; 451053, 3704626; 450993, 3704626; 450993, 3704566; 450813, 3704566; 450813, 3704536; 450753, 3704536; 450753, 3704506; 450723, 3704506; 450723, 3704536; 450483, 3704536; 450483, 3704506; 450423, 3704506; 450423, 3704476; 450393, 3704476; 450393, 3704536; 450333, 3704536; 450333, 3704566; 450273, 3704566; 450273, 3704596; 450153, 3704596; 450153, 3704626; 450033, 3704626; 450033, 3704596; 450003, 3704596; 450003, 3704566; 449973, 3704566; 449973, 3704536; 449943, 3704536; 449943, 3704476; 449913, 3704476; 449913, 3704446; 449883, 3704446; 449883, 3704416; 449763, 3704416; 449763, 3704386; 449703, 3704386; 449703, 3704356; 449673, 3704356; 449673, 3704326; 449613, 3704326; 449613, 3704296; 449583, 3704296; 449583, 3704266; 449553, 3704266; 449553, 3704236; 449523, 3704236; 449523, 3704206; 449493, 3704206; 449493, 3704176; 449433, 3704176; 449433, 3704146; 449403, 3704146; 449403, 3704116; 449343, 3704116; 449343, 3704086; 449283, 3704086; 449283, 3704056; 449253, 3704056; 449253, 3704026; 449223, 3704026; 449223, 3703906; 449163, 3703906; 449163, 3703876; 449073, 3703876; 449073, 3703846; 449043, 3703846; 449043, 3703742; 449037, 3703740; 449021, 3703726; 448893, 3703726; 448893, 3703696; 448863, 3703696; 448863, 3703666; 448833, 3703666; 448833, 3703646; 448818, 3703644; 448808, 3703636; 448803, 3703636; 448803, 3703631; 448776, 3703606; 448743, 3703606; 448743, 3703580; 448738, 3703576; 448683, 3703576; 448683, 3703546; 448653, 3703546; 448653, 3703516; 448593, 3703516; 448593, 3703486; 448503, 3703486; 448503, 3703456; 448473, 3703456; 448473, 3703426; 448443, 3703426; 448443, 3703396; 448353, 3703396; 448353, 3703366; 448203, 3703366; 448203, 3703336; 448143, 3703336; 448143, 3703281; 448143, 3703281; 448025, 3703185; 448021, 3703182; 448017, 3703179; 448014, 3703176; 448006, 3703169; 447991, 3703157; 447987, 3703154; 447983, 3703152; 447979, 3703149; 447968, 3703140; 447956, 3703132; 447948, 3703126; 447944, 3703124; 447940, 3703121; 447935, 3703119; 447931, 3703116; 447927, 3703113; 447923, 3703111; 447919, 3703108; 447915, 3703106; 447911, 3703103; 447906, 3703101; 447902, 3703099; 447898, 3703096; 447885, 3703089; 447881, 3703087; 447876, 3703084; 447873, 3703083; 447873, 3703096; 447843, 3703096; 447843, 3703126; 447603, 3703126; 447603, 3703096; 447573, 3703096; 447573, 3703066; 447543, 3703066; 447543, 3703036; 447483, 3703036; 447483, 3703006; 447453, 3703006; 447453, 3702976; 447423, 3702976; 447423, 3702796; 447393, 3702796; 447393, 3702766; 447363, 3702766; 447363, 3702706; 447333, 3702706; 447333, 3702646; 447363, 3702646; 447363, 3702586; 447333, 3702586; 447333, 3702526; 447303, 3702526; 447303, 3702316; 447309, 3702316; 447309, 3702315; 447310, 3702312; 447310, 3702309; 447310, 3702307; 447311, 3702304; 447311, 3702302; 447311, 3702299; 447312, 3702297; 447312, 3702294; 447313, 3702292; 447313, 3702289; 447314, 3702287; 447314, 3702284; 447315, 3702282; 447316, 3702279; 447316, 3702277; 447321, 3702238; 447322, 3702179; 447310, 3702120; 447280, 3702060; 447269, 3702013; 447264, 3701961; 447266, 3701919; 447273, 3701877; 447273, 3701866; 447275, 3701866; 447283, 3701816; 446936, 3701818; 446935, 3701833; 446809, 3701877; 446763, 3701876; 446763, 3701896; 446733, 3701896; 446733, 3701956; 446673, 3701956; 446673, 3701986; 446763, 3701986; 446763, 3702016; 446793, 3702016; 446793, 3702046; 446823, 3702046; 446823, 3702136; 446853, 3702136; 446853, 3702196; 446883, 3702196; 446883, 3702286; 446853, 3702286; 446853, 3702316; 446823, 3702316; 446823, 3702331; 446825, 3702332; 446912, 3702538; 446823, 3702586; 446823, 3702593; 446919, 3702557; 446919, 3702610; 446919, 3702610; 446919, 3702610; 446920, 3702704; 447013, 3702695; 447015, 3702705; 447016, 3702705; 447018, 3702716; 447020, 3702726; 447023, 3702736; 447026, 3702747; 447029, 3702757; 447032, 3702767; 447036, 3702778; 447038, 3702785; 447058, 3702839; 446943, 3702850; 446943, 3702886; 446973, 3702886; 446973, 3702916; 447003, 3702916; 447003, 3702946; 447033, 3702946; 447033, 3702975; 447043, 3702975; 447083, 3703066; 447093, 3703066; 447093, 3703089; 447123, 3703156; 447123, 3703156; 447123, 3703157; 447129, 3703170; 447173, 3703176; 447181, 3703178; 447195, 3703180; 447207, 3703198; 447219, 3703216; 447230, 3703232; 447231, 3703233; 447231, 3703234; 447231, 3703234; 447244, 3703252; 447257, 3703268; 447258, 3703270; 447271, 3703287; 447284, 3703303; 447511, 3703579; 447709, 3704204; 447666, 3704343; 447663, 3704356; 447663, 3704446; 447693, 3704446; 447693, 3704416; 447723, 3704416; 447723, 3704386; 447753, 3704386; 447753, 3704356; 447783, 3704356; 447783, 3704236; 447813, 3704236; 447813, 3704206; 447843, 3704206; 447843, 3704176; 447933, 3704176; 447933, 3704116; 447903, 3704116; 447903, 3704086; 447873, 3704086; 447873, 3704026; 447843, 3704026; 447843, 3703996; 447873, 3703996; 447873, 3703786; 447993, 3703786; 447993, 3703756; 448053, 3703756; 448053, 3703786; 448143, 3703786; 448143, 3703816; 448263, 3703816; 448263, 3703846; 448323, 3703846; 448323, 3703876; 448383, 3703876; 448383, 3703906; 448413, 3703906; 448413, 3703936; 448443, 3703936; 448443, 3703966; 448473, 3703966; 448473, 3704056; 448623, 3704056; 448623, 3704086; 448653, 3704086; 448653, 3704056; 448683, 3704056; 448683, 3704116; 448713, 3704116; 448713, 3704146; 448743, 3704146; 448743, 3704206; 448773, 3704206; 448773, 3704266; 448803, 3704266; 448803, 3704326; 448773, 3704326; 448773, 3704390; 448780, 3704380; 448783, 3704372; 448793, 3704377; 448831, 3704407; 448818, 3704425; 448818, 3704425; 448818, 3704425; 448818, 3704426; 448818, 3704426; 448818, 3704427; 448813, 3704446; 448815, 3704446; 448820, 3704427; 448820, 3704427; 448820, 3704427; 448820, 3704427; 448820, 3704427; 448820, 3704427; 448820, 3704427; 448820, 3704427; 448834, 3704409; 448858, 3704427; 448863, 3704433; 448863, 3704416; 448893, 3704416; 448893, 3704356; 448923, 3704356; 448923, 3704326; 448953, 3704326; 448953, 3704296; 449133, 3704296; 449133, 3704326; 449163, 3704326; 449163, 3704356; 449193, 3704356; 449193, 3704386; 449223, 3704386; 449223, 3704446; 449283, 3704446; 449283, 3704476; 449313, 3704476; 449313, 3704506; 449343, 3704506; 449343, 3704536; 449373, 3704536; 449373, 3704566; 449403, 3704566; 449403, 3704596; 449433, 3704596; 449433, 3704626; 449463, 3704626; 449463, 3704596; 449553, 3704596; 449553, 3704626; 449583, 3704626; 449583, 3704656; 449613, 3704656; 449613, 3704686; 449703, 3704686; 449703, 3704716; 449733, 3704716; 449733, 3704746; 449763, 3704746; 449763, 3704866; 449823, 3704866; 449823, 3704896; 449883, 3704896; 449883, 3704986; 449913, 3704986; 449913, 3705046; 449973, 3705046; 449973, 3705016; 450003, 3705016; 450003, 3704986; 450093, 3704986; 450093, 3705016; 450213, 3705016; 450213, 3705046; 450243, 3705046; 450243, 3705136; 450273, 3705136; 450273, 3705346; 450303, 3705346; 450303, 3705496; 450273, 3705496; 450273, 3705556; 450243, 3705556; 450243, 3705856; 450273, 3705856; 450273, 3705916; 450303, 3705916; 450303, 3706006; 450363, 3706006; 450363, 3706066; 450393, 3706066; 450393, 3706096; 450423, 3706096; 450423, 3706156; 450453, 3706156; 450453, 3706216; 450483, 3706216; 450483, 3706246; 450513, 3706246; 450513, 3706366; 450543, 3706366; 450543, 3706396; 450573, 3706396; 450573, 3706366; 450603, 3706366; 450603, 3706126; 450573, 3706126; 450573, 3705976; 450543, 3705976; 450543, 3705946; 450753, 3705946; 450753, 3705916; 450723, 3705916; 450723, 3705886; 450693, 3705886; 450693, 3705856; 450663, 3705856; 450663, 3705826; 450633, 3705826; 450633, 3705706; 450603, 3705706; 450603, 3705646; 450573, 3705646; 450573, 3705616; 450603, 3705616; 450603, 3705586; 450633, 3705586; 450633, 3705526; 450603, 3705526; 450603, 3705496; 450573, 3705496; 450573, 3705436; 450603, 3705436; 450603, 3705406; 450573, 3705406; 450573, 3705346; 450543, 3705346; 450543, 3705226; 450573, 3705226; 450573, 3705166; 450543, 3705166; 450543, 3705106; 450573, 3705106; 450573, 3705046; 450543, 3705046; 450543, 3704986; 450513, 3704986; 450513, 3704956; 450483, 3704956; 450483, 3704926; 450453, 3704926; 450453, 3704896; 450423, 3704896; 450423, 3704866; 450393, 3704866; 450393, 3704806; 450423, 3704806; 450423, 3704776; 450453, 3704776; 450453, 3704806; 450513, 3704806; 450513, 3704836; 450603, 3704836; 450603, 3704866; 450633, 3704866; 450633, 3704836; 450693, 3704836; 450693, 3704866; 450723, 3704866; 450723, 3704896; 450843, 3704896; 450843, 3704926; 450933, 3704926; 450933, 3704956; 450963, 3704956; 450963, 3704986; 451023, 3704986; 451023, 3705016; 451053, 3705016; 451053, 3705046; 451083, 3705046; 451083, 3705016; 451113, 3705016; 451113, 3705046; 451143, 3705046; 451143, 3705016; 451173, 3705016; 451173, 3705046; 451203, 3705046; 451203, 3705076; 451233, 3705076; 451233, 3705136; 451263, 3705136; 451263, 3705166; 451323, 3705166; 451323, 3705196; 451353, 3705196; 451353, 3705226; 451383, 3705226; 451383, 3705256; 451443, 3705256; 451443, 3705286; 451473, 3705286; 451473, 3705316; returning to 451503, 3705316.
                (vi) Subunit 11b: From USGS 1:24,000 quadrangle map Margarita Peak, land bounded by the following UTM coordinates (E, N): 455883, 3703636; 455883, 3703606; 455943, 3703606; 455943, 3703592; 455790, 3703594; 455792, 3703606; 455853, 3703606; 455853, 3703636; returning to 455883, 3703636.
                (vii) Land bounded by the following UTM coordinates (E, N): 467274, 3712323; 467274, 3712352; 467302, 3712352; 467302, 3712323; returning to 467274, 3712323;

                (viii) Land bounded by the following UTM coordinates (E, N): 467274, 3712323; 467274, 3712267; 467245, 3712267; 467245, 3712238; 467217, 3712238; 467217, 3712210; 467188, 3712210; 467188, 3712182; 467160, 3712182; 467160, 3712153; 467132, 3712153; 467132, 3712096; 467160, 3712096; 467160, 3712068; 467188, 3712068; 467188, 3712040; 467217, 3712040; 467217, 3711983; 467245, 3711983; 467245, 3711926; 467274, 3711926; 467274, 3711898; 467188, 3711898; 467188, 3711926; 467160, 3711926; 467160, 3711955; 467047, 3711955; 467047, 3711926; 467018, 3711926; 467018, 3711898; 466990, 3711898; 466990, 3711870; 466961, 3711870; 466961, 3711841; 466848, 3711841; 466848, 3711870; 466706, 3711870; 466706, 3711813; 466678, 3711813; 466678, 3711756; 466564, 3711756; 466564, 3711784; 466536, 3711784; 466536, 3711813; 466508, 3711813; 466508, 3711841; 466479, 3711841; 466479, 3711870; 466196, 3711870; 466196, 3711898; 466082, 3711898; 466082, 3711870; 466025, 3711870; 466025, 3711841; 465969, 3711841; 465969, 3711870; 465770, 3711870; 465770, 3711841; 465742, 3711841; 465742, 3711784; 465713, 3711784; 465713, 3711841; 465628, 3711841; 465628, 3711870; 465600, 3711870; 465600, 3711955; 465571, 3711955; 465571, 3711983; 465373, 3711983; 465373, 3711955; 465344, 3711955; 465344, 3711926; 465288, 3711926; 465288, 3711955; 465259, 3711955; 465259, 3711983; 465231, 3711983; 465231, 3711955; 465203, 3711955; 465203, 3711983; 465174, 3711983; 465174, 3712011; 465117, 3712011; 465117, 3712096; 465089, 3712096; 465089, 3712068; 465061, 3712068; 465061, 3712040; 465004, 3712040; 465004, 3712011; 464919, 3712011; 464919, 3712040; 464834, 3712040; 464834, 3712068; 464777, 3712068; 464777, 3712096; 464607, 3712096; 464607, 3712068; 464578, 3712068; 464578, 3712096; 464522, 3712096; 464522, 3712125; 464465, 3712125; 464465, 3712153; 464437, 3712153; 464437, 3712210; 464408, 3712210; 464408, 3712238; 464380, 3712238; 464380, 3712267; 464352, 3712267; 464352, 3712323; 464323, 3712323; 464323, 3712352; 464295, 3712352; 464295, 3712380; 464181, 3712380; 464181, 3712409; 464125, 3712409; 464125, 3712380; 464039, 3712380; 464039, 3712409; 464011, 3712409; 464011, 3712437; 463954, 3712437; 463954, 3712465; 463898, 3712465; 463898, 3712437; 463756, 3712437; 463756, 3712409; 463671, 3712409; 463671, 3712380; 463586, 3712380; 463586, 3712352; 463557, 3712352; 463557, 3712323; 463529, 3712323; 463529, 3712267; 463500, 3712267; 463500, 3712210; 463472, 3712210; 463472, 3712182; 463387, 3712182; 463387, 3712153; 463330, 3712153; 463330, 3712125; 463302, 3712125; 463302, 3712068; 463274, 3712068; 463274, 3712011; 463245, 3712011; 463245, 3711955; 463274, 3711955; 463274, 3711756; 463245, 3711756; 463245, 3711699; 463217, 3711699; 463217, 3711529; 463188, 3711529; 463188, 3711444; 463160, 3711444; 463160, 3711330; 463132, 3711330; 463132, 3711302; 463103, 3711302; 463103, 3711189; 463075, 3711189; 463075, 3711104; 463047, 3711104; 463047, 3711047; 463018, 3711047; 463018, 3710990; 462990, 3710990; 462990, 3710962; 462848, 3710962; 462848, 3710933; 462820, 3710933; 462820, 3710791; 462791, 3710791; 462791, 3710706; 462763, 3710706; 462763, 3710791; 462678, 3710791; 462678, 3710763; 462564, 3710763; 462564, 3710706; 462536, 3710706; 462536, 3710593; 462564, 3710593; 462564, 3710565; 462564, 3710536; 462536, 3710536; 462536, 3710451; 462508, 3710451; 462508, 3710423; 462394, 3710423; 462394, 3710366; 462337, 3710366; 462337, 3710309; 462309, 3710309; 462309, 3710281; 462337, 3710281; 462337, 3710252; 462252, 3710252; 462252, 3710196; 462224, 3710196; 462224, 3710167; 462195, 3710167; 462195, 3710139; 462167, 3710139; 462167, 3710111; 462139, 3710111; 462139, 3710082; 462110, 3710082; 462110, 3710054; 462082, 3710054; 462082, 3709997; 462110, 3709997; 462110, 3709940; 462139, 3709940; 462139, 3709884; 462167, 3709884; 462167, 3709855; 462195, 3709855; 462195, 3709827; 462224, 3709827; 462224, 3709770; 462195, 3709770; 462195, 3709799; 462110, 3709799; 462110, 3709827; 462082, 3709827; 462082, 3709855; 462054, 3709855; 462054, 3709884; 462025, 3709884; 462025, 3709912; 461997, 3709912; 461997, 3709940; 461969, 3709940; 461969, 3709997; 461940, 3709997; 461940, 3710026; 461883, 3710026; 461883, 3710054; 461798, 3710054; 461798, 3710082; 461770, 3710082; 461770, 3710111; 461742, 3710111; 461742, 3710139; 461713, 3710139; 461713, 3710167; 461685, 3710167; 461685, 3710196; 461628, 3710196; 461628, 3710224; 461486, 3710224; 461486, 3710196; 461458, 3710196; 461458, 3710167; 461401, 3710167; 461401, 3710111; 461373, 3710111; 461373, 3710026; 461344, 3710026; 461344, 3709997; 461259, 3709997; 461259, 3709969; 461203, 3709969; 461203, 3709940; 461174, 3709940; 461174, 3709912; 461146, 3709912; 461146, 3709884; 461117, 3709884; 461117, 3709912; 461089, 3709912; 461089, 3709940; 461004, 3709940; 461004, 3709969; 460976, 3709969; 460976, 3709997; 460947, 3709997; 460947, 3710026; 460862, 3710026; 460862, 3709997; 460834, 3709997; 460834, 3709969; 460834, 3709940; 460862, 3709940; 460862, 3709855; 460834, 3709855; 460834, 3709827; 460805, 3709827; 460805, 3709799; 460777, 3709799; 460777, 3709742; 460749, 3709742; 460749, 3709713; 460720, 3709713; 460720, 3709685; 460635, 3709685; 460635, 3709657; 460607, 3709657; 460607, 3709628; 460578, 3709628; 460578, 3709572; 460550, 3709572; 460550, 3709515; 460493, 3709515; 460493, 3709430; 460522, 3709430; 460522, 3709345; 460550, 3709345; 460550, 3709316; 460578, 3709316; 460578, 3709260; 460720, 3709260; 460720, 3709231; 460692, 3709231; 460692, 3709203; 460664, 3709203; 460664, 3709174; 460635, 3709174; 460635, 3709146; 460578, 3709146; 460578, 3709118; 460522, 3709118; 460522, 3709089; 460465, 3709089; 460465, 3709061; 460408, 3709061; 460408, 3709033; 460380, 3709033; 460380, 3709004; 460352, 3709004; 460352, 3708976; 460323, 3708976; 460323, 3708947; 460266, 3708947; 460266, 3708919; 460238, 3708919; 460238, 3708891; 460210, 3708891; 460210, 3708862; 460181, 3708862; 460181, 3708834; 460125, 3708834; 460125, 3708806; 460011, 3708806; 460011, 3708777; 459841, 3708777; 459841, 3708806; 459756, 3708806; 459756, 3708834; 459699, 3708834; 459699, 3708806; 459671, 3708806; 459671, 3708777; 459642, 3708777; 459642, 3708635; 459614, 3708635; 459614, 3708607; 459586, 3708607; 459586, 3708408; 459472, 3708408; 459472, 3708380; 459302, 3708380; 459302, 3708408; 459273, 3708408; 459273, 3708437; 459245, 3708437; 459245, 3708465; 459217, 3708465; 459217, 3708522; 459188, 3708522; 459188, 3708607; 459160, 3708607; 459160, 3708579; 459132, 3708579; 459132, 3708494; 459103, 3708494; 459103, 3708323; 459075, 3708323; 459075, 3708238; 459047, 3708238; 459047, 3708182; 458990, 3708182; 458990, 3708153; 458961, 3708153; 458961, 3708125; 458933, 3708125; 458933, 3708096; 458876, 3708096; 458876, 3708068; 458848, 3708068; 458848, 3708040; 458734, 3708040; 458734, 3707983; 458706, 3707983; 458706, 3707926; 458678, 3707926; 458678, 3707869; 458649, 3707869; 458649, 3707813; 458621, 3707813; 458621, 3707756; 458593, 3707756; 458593, 3707728; 458564, 3707728; 458564, 3707699; 458536, 3707699; 458536, 3707671; 458508, 3707671; 458508, 3707643; 458451, 3707643; 458451, 3707614; 458422, 3707614; 458422, 3707472; 458451, 3707472; 458451, 3707302; 458479, 3707302; 458479, 3707245; 458422, 3707245; 458422, 3707217; 458394, 3707217; 458394, 3707189; 458366, 3707189; 458366, 3707160; 458337, 3707160; 458337, 3707104; 458309, 3707104; 458309, 3706990; 458281, 3706990; 458281, 3706962; 458252, 3706962; 458252, 3706820; 458281, 3706820; 458281, 3706763; 458252, 3706763; 458252, 3706706; 458224, 3706706; 458224, 3706678; 458195, 3706678; 458195, 3706650; 458167, 3706650; 458167, 3706593; 458139, 3706593; 458139, 3706565; 458110, 3706565; 458110, 3706536; 458082, 3706536; 458082, 3706338; 458110, 3706338; 458110, 3706281; 458139, 3706281; 458139, 3706139; 458167, 3706139; 458167, 3706082; 458110, 3706082; 458110, 3706054; 458082, 3706054; 458082, 3706025; 458054, 3706025; 458054, 3705997; 457997, 3705997; 457997, 3705969; 457969, 3705969; 457969, 3705940; 457883, 3705940; 457883, 3705912; 457827, 3705912; 457827, 3705855; 457798, 3705855; 457798, 3705827; 457770, 3705827; 457770, 3705799; 457742, 3705799; 457742, 3705770; 457656, 3705770; 457656, 3705742; 457628, 3705742; 457628, 3705685; 457600, 3705685; 457600, 3705486; 457571, 3705486; 457571, 3705430; 457543, 3705430; 457543, 3705373; 457515, 3705373; 457515, 3705345; 457486, 3705345; 457486, 3705316; 457401, 3705316; 457401, 3705288; 457373, 3705288; 457373, 3705033; 457430, 3705033; 457430, 3705004; 457486, 3705004; 457486, 3704976; 457515, 3704976; 457515, 3704834; 457543, 3704834; 457543, 3704607; 457486, 3704607; 457486, 3704465; 457458, 3704465; 457458, 3704437; 457430, 3704437; 457430, 3704408; 457401, 3704408; 457401, 3704380; 457344, 3704380; 457344, 3704352; 457288, 3704352; 457288, 3704380; 457231, 3704380; 457231, 3704408; 457117, 3704408; 457117, 3704386; 457143, 3704386; 457143, 3704236; 457173, 3704236; 457173, 3704206; 457143, 3704206; 457143, 3704176; 457115, 3704176; 456735, 3704311; 456699, 3704161; 456732, 3703919; 456561, 3703832; 456349, 3703587; 456003, 3703591; 456003, 3703606; 456243, 3703606; 456243, 3703636; 456303, 3703636; 456303, 3703666; 456333, 3703666; 456333, 3703696; 456363, 3703696; 456363, 3703726; 456393, 3703726; 456393, 3703756; 456423, 3703756; 456423, 3703816; 456453, 3703816; 456453, 3703846; 456483, 3703846; 456483, 3703876; 456513, 3703876; 456513, 3703906; 456543, 3703906; 456543, 3703936; 456633, 3703936; 456633, 3703996; 456603, 3703996; 456603, 3704056; 456633, 3704056; 456633, 3704266; 456663, 3704266; 456663, 3704296; 456723, 3704296; 456723, 3704326; 456813, 3704326; 456813, 3704296; 456873, 3704296; 456873, 3704266; 457023, 3704266; 457023, 3704296; 456993, 3704296; 456993, 3704326; 456963, 3704326; 456963, 3704446; 456993, 3704446; 456993, 3704506; 457004, 3704506; 457004, 3704522; 457231, 3704522; 457231, 3704494; 457316, 3704494; 457316, 3704465; 457344, 3704465; 457344, 3704494; 457373, 3704494; 457373, 3704664; 457401, 3704664; 457401, 3704721; 457344, 3704721; 457344, 3704834; 457373, 3704834; 457373, 3704891; 457344, 3704891; 457344, 3704919; 457316, 3704919; 457316, 3704947; 457259, 3704947; 457259, 3705004; 457231, 3705004; 457231, 3705146; 457259, 3705146; 457259, 3705174; 457231, 3705174; 457231, 3705288; 457259, 3705288; 457259, 3705373; 457316, 3705373; 457316, 3705401; 457344, 3705401; 457344, 3705430; 457430, 3705430; 457430, 3705458; 457458, 3705458; 457458, 3705543; 457486, 3705543; 457486, 3705572; 457458, 3705572; 457458, 3705628; 457458, 3705657; 457486, 3705657; 457486, 3705770; 457515, 3705770; 457515, 3705827; 457543, 3705827; 457543, 3705884; 457571, 3705884; 457571, 3705940; 457600, 3705940; 457600, 3705969; 457628, 3705969; 457628, 3705997; 457656, 3705997; 457656, 3706054; 457742, 3706054; 457742, 3706082; 457827, 3706082; 457827, 3706111; 457855, 3706111; 457855, 3706139; 457883, 3706139; 457883, 3706196; 457969, 3706196; 457969, 3706224; 457940, 3706224; 457940, 3706281; 457912, 3706281; 457912, 3706536; 457940, 3706536; 457940, 3706565; 457969, 3706565; 457969, 3706621; 457997, 3706621; 457997, 3706706; 458082, 3706706; 458082, 3706848; 458054, 3706848; 458054, 3706905; 458025, 3706905; 458025, 3706933; 458082, 3706933; 458082, 3707047; 458054, 3707047; 458054, 3707075; 458082, 3707075; 458082, 3707104; 458110, 3707104; 458110, 3707132; 458139, 3707132; 458139, 3707160; 458167, 3707160; 458167, 3707189; 458195, 3707189; 458195, 3707217; 458224, 3707217; 458224, 3707245; 458252, 3707245; 458252, 3707274; 458281, 3707274; 458281, 3707302; 458309, 3707302; 458309, 3707330; 458337, 3707330; 458337, 3707444; 458309, 3707444; 458309, 3707614; 458337, 3707614; 458337, 3707671; 458309, 3707671; 458309, 3707728; 458281, 3707728; 458281, 3707784; 458309, 3707784; 458309, 3707756; 458394, 3707756; 458422, 3707756; 458422, 3707784; 458479, 3707784; 458479, 3707813; 458508, 3707813; 458508, 3707841; 458536, 3707841; 458536, 3707869; 458564, 3707869; 458564, 3707955; 458593, 3707955; 458593, 3708011; 458621, 3708011; 458621, 3708068; 458649, 3708068; 458649, 3708096; 458678, 3708096; 458678, 3708125; 458706, 3708125; 458706, 3708153; 458734, 3708153; 458734, 3708182; 458848, 3708182; 458848, 3708210; 458876, 3708210; 458876, 3708238; 458905, 3708238; 458905, 3708267; 458933, 3708267; 458933, 3708352; 458961, 3708352; 458961, 3708465; 458933, 3708465; 458933, 3708494; 458961, 3708494; 458961, 3708550; 458990, 3708550; 458990, 3708664; 459018, 3708664; 459018, 3708692; 459047, 3708692; 459047, 3708721; 459075, 3708721; 459075, 3708749; 459103, 3708749; 459103, 3708777; 459245, 3708777; 459245, 3708749; 459302, 3708749; 459302, 3708692; 459330, 3708692; 459330, 3708635; 459359, 3708635; 459359, 3708522; 459387, 3708522; 459387, 3708494; 459415, 3708494; 459415, 3708522; 459472, 3708522; 459472, 3708579; 459444, 3708579; 459444, 3708635; 459472, 3708635; 459472, 3708749; 459500, 3708749; 459500, 3708834; 459529, 3708834; 459529, 3708862; 459500, 3708862; 459500, 3708919; 459557, 3708919; 459557, 3708947; 459614, 3708947; 459614, 3709004; 459642, 3709004; 459642, 3709033; 459699, 3709033; 459699, 3709004; 459727, 3709004; 459727, 3708976; 459784, 3708976; 459784, 3708947; 459869, 3708947; 459869, 3708919; 459926, 3708919; 459926, 3708891; 460011, 3708891; 460011, 3708919; 460068, 3708919; 460068, 3708947; 460096, 3708947; 460096, 3708976; 460125, 3708976; 460125, 3709004; 460153, 3709004; 460153, 3709089; 460181, 3709089; 460181, 3709487; 460210, 3709487; 460210, 3709543; 460238, 3709543; 460238, 3709770; 460266, 3709770; 460266, 3709884; 460295, 3709884; 460295, 3709997; 460352, 3709997; 460352, 3709969; 460380, 3709969; 460380, 3709940; 460465, 3709940; 460465, 3709969; 460493, 3709969; 460493, 3709997; 460550, 3709997; 460550, 3710026; 460607, 3710026; 460607, 3710054; 460635, 3710054; 460635, 3710082; 460664, 3710082; 460664, 3710111; 460692, 3710111; 460692, 3710139; 460720, 3710139; 460720, 3710167; 460749, 3710167; 460749, 3710196; 460777, 3710196; 460777, 3710224; 460834, 3710224; 460834, 3710252; 460862, 3710252; 460862, 3710281; 460891, 3710281; 460891, 3710252; 460976, 3710252; 460976, 3710167; 461032, 3710167; 461032, 3710139; 461061, 3710139; 461061, 3710111; 461203, 3710111; 461203, 3710139; 461231, 3710139; 461231, 3710167; 461259, 3710167; 461259, 3710196; 461288, 3710196; 461288, 3710224; 461316, 3710224; 461316, 3710252; 461344, 3710252; 461344, 3710281; 461373, 3710281; 461373, 3710309; 461401, 3710309; 461401, 3710338; 461486, 3710338; 461486, 3710366; 461515, 3710366; 461515, 3710394; 461571, 3710394; 461571, 3710366; 461628, 3710366; 461628, 3710338; 461713, 3710338; 461713, 3710309; 461798, 3710309; 461798, 3710281; 461855, 3710281; 461855, 3710252; 461912, 3710252; 461912, 3710224; 462054, 3710224; 462054, 3710252; 462082, 3710252; 462082, 3710281; 462110, 3710281; 462110, 3710309; 462082, 3710309; 462082, 3710423; 462054, 3710423; 462054, 3710451; 462110, 3710451; 462110, 3710423; 462224, 3710423; 462224, 3710479; 462281, 3710479; 462281, 3710508; 462337, 3710508; 462337, 3710536; 462366, 3710536; 462366, 3710593; 462394, 3710593; 462394, 3710650; 462422, 3710650; 462422, 3710763; 462451, 3710763; 462451, 3710820; 462479, 3710820; 462479, 3710848; 462536, 3710848; 462536, 3710962; 462564, 3710962; 462564, 3710933; 462621, 3710933; 462621, 3710962; 462649, 3710962; 462649, 3710990; 462678, 3710990; 462678, 3711018; 462706, 3711018; 462706, 3711075; 462735, 3711075; 462735, 3711132; 462763, 3711132; 462763, 3711189; 462791, 3711189; 462791, 3711217; 462820, 3711217; 462820, 3711330; 462848, 3711330; 462848, 3711359; 462876, 3711359; 462876, 3711416; 462905, 3711416; 462905, 3711444; 462933, 3711444; 462933, 3711472; 462990, 3711472; 462990, 3711557; 463018, 3711557; 463018, 3711614; 463047, 3711614; 463047, 3711756; 463075, 3711756; 463075, 3711926; 463047, 3711926; 463047, 3712040; 463075, 3712040; 463075, 3712125; 463103, 3712125; 463103, 3712153; 463132, 3712153; 463132, 3712182; 463160, 3712182; 463160, 3712380; 463188, 3712380; 463188, 3712437; 463217, 3712437; 463217, 3712579; 463245, 3712579; 463245, 3712692; 463274, 3712692; 463274, 3712721; 463302, 3712721; 463302, 3712664; 463330, 3712664; 463330, 3712522; 463415, 3712522; 463415, 3712550; 463444, 3712550; 463444, 3712579; 463472, 3712579; 463472, 3712607; 463529, 3712607; 463529, 3712635; 463557, 3712635; 463557, 3712664; 463756, 3712664; 463756, 3712635; 463841, 3712635; 463841, 3712607; 464068, 3712607; 464068, 3712579; 464125, 3712579; 464125, 3712607; 464323, 3712607; 464323, 3712635; 464380, 3712635; 464380, 3712607; 464408, 3712607; 464408, 3712550; 464437, 3712550; 464437, 3712522; 464465, 3712522; 464465, 3712437; 464493, 3712437; 464493, 3712380; 464522, 3712380; 464522, 3712352; 464578, 3712352; 464578, 3712323; 464635, 3712323; 464635, 3712295; 464720, 3712295; 464720, 3712267; 464749, 3712267; 464749, 3712238; 464834, 3712238; 464834, 3712267; 464976, 3712267; 464976, 3712238; 465004, 3712238; 465004, 3712267; 465089, 3712267; 465089, 3712238; 465174, 3712238; 465174, 3712267; 465203, 3712267; 465203, 3712238; 465288, 3712238; 465288, 3712210; 465316, 3712210; 465316, 3712182; 465344, 3712182; 465373, 3712182; 465373, 3712210; 465430, 3712210; 465430, 3712238; 465486, 3712238; 465486, 3712210; 465515, 3712210; 465600, 3712210; 465600, 3712238; 465713, 3712238; 465713, 3712210; 465742, 3712210; 465742, 3712182; 465770, 3712182; 465770, 3712153; 465827, 3712153; 465827, 3712125; 465855, 3712125; 465855, 3712096; 465827, 3712096; 465827, 3712068; 465855, 3712068; 465855, 3712040; 465940, 3712040; 465940, 3712011; 465997, 3712011; 465997, 3711983; 466139, 3711983; 466139, 3712011; 466196, 3712011; 466196, 3712040; 466224, 3712040; 466224, 3712011; 466422, 3712011; 466422, 3712040; 466451, 3712040; 466451, 3712068; 466536, 3712068; 466536, 3712040; 466649, 3712040; 466649, 3712011; 466735, 3712011; 466735, 3712040; 466791, 3712040; 466791, 3712068; 466820, 3712068; 466820, 3712040; 466876, 3712040; 466876, 3712096; 466905, 3712096; 466905, 3712153; 466933, 3712153; 466933, 3712238; 467018, 3712238; 467018, 3712267; 467047, 3712267; 467047, 3712295; 467188, 3712295; 467188, 3712323; returning to 467274, 3712323.
                (ix) Note: Map of Unit 11 is provided at paragraph (13)(v) of this entry.
                (17) Unit 12: Lower Santa Margarita Basin, San Diego County, California.
                (i) Subunit 12a: From USGS 1:24,000 quadrangle maps Fallbrook and Temecula, land bounded by the following UTM coordinates (E, N): 470019, 3696496; 470013, 3696496; 470013, 3696526; 470019, 3696526; returning to 470019, 3696496.

                (ii) Land bounded by the following UTM coordinates (E, N): 470024, 3696976; 470020, 3696616; 470013, 3696616; 470013, 3696646; 469983, 3696646; 469983, 3696856; 470013, 3696856; 470013, 3696976; returning to 470024, 3696976.
                
                (iii) Land bounded by the following UTM coordinates (E, N): 470553, 3700756; 470553, 3700726; 470583, 3700726; 470583, 3700606; 470553, 3700606; 470553, 3700576; 470523, 3700576; 470523, 3700546; 470463, 3700546; 470463, 3700456; 470493, 3700456; 470493, 3700426; 470553, 3700426; 470553, 3700396; 470583, 3700396; 470583, 3700336; 470523, 3700336; 470523, 3700306; 470313, 3700306; 470313, 3700276; 470223, 3700276; 470223, 3700246; 470163, 3700246; 470163, 3700096; 470043, 3700096; 470043, 3700126; 469923, 3700126; 469923, 3699976; 469893, 3699976; 469893, 3699886; 469923, 3699886; 469923, 3699766; 469953, 3699766; 469953, 3699706; 469983, 3699706; 469983, 3699676; 470013, 3699676; 470013, 3699646; 470043, 3699646; 470043, 3699616; 470103, 3699616; 470103, 3699586; 470073, 3699586; 470073, 3699436; 470043, 3699436; 470043, 3699406; 470013, 3699406; 470013, 3699376; 469983, 3699376; 469983, 3699286; 470073, 3699286; 470073, 3699256; 470043, 3699256; 470043, 3699196; 470013, 3699196; 470013, 3699136; 469983, 3699136; 469983, 3699076; 470013, 3699076; 470013, 3698896; 470043, 3698896; 470043, 3698866; 470073, 3698866; 470073, 3698836; 470133, 3698836; 470133, 3698806; 470223, 3698806; 470223, 3698836; 470253, 3698836; 470253, 3698866; 470313, 3698866; 470313, 3698806; 470343, 3698806; 470343, 3698746; 470313, 3698746; 470313, 3698686; 470343, 3698686; 470343, 3698596; 470313, 3698596; 470313, 3698566; 470253, 3698566; 470253, 3698446; 470223, 3698446; 470223, 3698416; 470193, 3698416; 470193, 3698446; 470163, 3698446; 470163, 3698416; 470133, 3698416; 470133, 3698356; 470103, 3698356; 470103, 3698326; 470133, 3698326; 470133, 3698266; 470163, 3698266; 470163, 3698206; 470193, 3698206; 470193, 3698176; 470283, 3698176; 470283, 3698146; 470313, 3698146; 470313, 3698116; 470283, 3698116; 470283, 3698086; 470253, 3698086; 470253, 3697936; 470283, 3697936; 470283, 3697906; 470373, 3697906; 470373, 3697876; 470433, 3697876; 470433, 3697816; 470403, 3697816; 470403, 3697786; 470313, 3697786; 470313, 3697756; 470283, 3697756; 470283, 3697696; 470253, 3697696; 470253, 3697576; 470283, 3697576; 470283, 3697546; 470343, 3697546; 470343, 3697516; 470373, 3697516; 470373, 3697511; 470031, 3697512; 470029, 3697396; 470013, 3697396; 470013, 3697486; 469983, 3697486; 469983, 3697666; 470013, 3697666; 470013, 3697786; 469953, 3697786; 469953, 3697846; 469923, 3697846; 469923, 3697876; 469893, 3697876; 469893, 3697936; 469923, 3697936; 469923, 3698116; 469893, 3698116; 469893, 3698176; 469863, 3698176; 469863, 3698236; 469833, 3698236; 469833, 3698296; 469803, 3698296; 469803, 3698356; 469773, 3698356; 469773, 3698416; 469743, 3698416; 469743, 3698476; 469713, 3698476; 469713, 3698506; 469683, 3698506; 469683, 3698536; 469653, 3698536; 469653, 3698596; 469623, 3698596; 469623, 3698716; 469563, 3698716; 469563, 3698806; 469533, 3698806; 469533, 3698866; 469503, 3698866; 469503, 3698986; 469593, 3698986; 469593, 3699046; 469623, 3699046; 469623, 3699106; 469593, 3699106; 469593, 3699136; 469563, 3699136; 469563, 3699196; 469533, 3699196; 469533, 3699226; 469469, 3699226; 469466, 3699436; 469503, 3699436; 469503, 3699616; 469473, 3699616; 469473, 3699646; 469413, 3699646; 469413, 3699676; 469383, 3699676; 469383, 3699736; 469413, 3699736; 469413, 3699766; 469383, 3699766; 469383, 3699886; 469473, 3699886; 469473, 3699856; 469503, 3699856; 469503, 3699946; 469533, 3699946; 469533, 3699976; 469563, 3699976; 469563, 3700006; 469593, 3700006; 469593, 3700036; 469623, 3700036; 469623, 3700306; 469653, 3700306; 469653, 3700336; 469683, 3700336; 469683, 3700396; 469713, 3700396; 469713, 3700486; 469743, 3700486; 469743, 3700516; 469773, 3700516; 469773, 3700456; 469803, 3700456; 469803, 3700426; 469893, 3700426; 469893, 3700456; 469953, 3700456; 469953, 3700486; 470013, 3700486; 470013, 3700696; 469983, 3700696; 469983, 3700726; 470013, 3700726; 470013, 3700756; 470043, 3700756; 470043, 3700786; 470073, 3700786; 470073, 3700756; 470103, 3700756; 470103, 3700666; 470163, 3700666; 470163, 3700636; 470223, 3700636; 470223, 3700606; 470313, 3700606; 470313, 3700636; 470343, 3700636; 470343, 3700666; 470403, 3700666; 470403, 3700726; 470433, 3700726; 470433, 3700756; 470493, 3700756; 470493, 3700816; 470523, 3700816; 470523, 3700846; 470553, 3700846; returning to 470553, 3700756. Excluding land bounded by 469743, 3699526; 469743, 3699496; 469773, 3699496; 469773, 3699466; 469803, 3699466; 469803, 3699526; returning to 469743, 3699526.

                (iv) Subunit 12b: From USGS 1:24,000 quadrangle maps Fallbrook and Temecula, land bounded by the following UTM coordinates (E, N): 481713, 3699166; 481713, 3699136; 481743, 3699136; 481743, 3699106; 481773, 3699106; 481773, 3699046; 481803, 3699046; 481803, 3698986; 481833, 3698986; 481833, 3698956; 481983, 3698956; 481983, 3698926; 482043, 3698926; 482043, 3698896; 481983, 3698896; 481983, 3698866; 481953, 3698866; 481953, 3698836; 481923, 3698836; 481923, 3698806; 481893, 3698806; 481893, 3698716; 481863, 3698716; 481863, 3698686; 481833, 3698686; 481833, 3698656; 481803, 3698656; 481803, 3698626; 481773, 3698626; 481773, 3698596; 481743, 3698596; 481743, 3698566; 481683, 3698566; 481683, 3698536; 481653, 3698536; 481653, 3698506; 481518, 3698506; 481519, 3698558; 481476, 3698579; 481418, 3698570; 481299, 3698509; 481259, 3698468; 481232, 3698394; 481172, 3698298; 481108, 3698204; 481085, 3698135; 481233, 3698076; 481233, 3698056; 481173, 3698056; 481173, 3698026; 481083, 3698026; 481083, 3697996; 481053, 3697996; 481053, 3697936; 480993, 3697936; 480993, 3697876; 480963, 3697876; 480963, 3697816; 480933, 3697816; 480933, 3697786; 480903, 3697786; 480903, 3697756; 480873, 3697756; 480873, 3697726; 480843, 3697726; 480843, 3697666; 480783, 3697666; 480783, 3697636; 480753, 3697636; 480753, 3697606; 480693, 3697606; 480693, 3697576; 480663, 3697576; 480663, 3697546; 480633, 3697546; 480633, 3697456; 480543, 3697456; 480543, 3697486; 480483, 3697486; 480483, 3697456; 480453, 3697456; 480453, 3697336; 480483, 3697336; 480483, 3697306; 480453, 3697306; 480453, 3697276; 480393, 3697276; 480393, 3697246; 480363, 3697246; 480363, 3697276; 480303, 3697276; 480303, 3697246; 480273, 3697246; 480273, 3697186; 480243, 3697186; 480243, 3697156; 480273, 3697156; 480273, 3697066; 480213, 3697066; 480213, 3697036; 480183, 3697036; 480183, 3697006; 480153, 3697006; 480153, 3696976; 480123, 3696976; 480123, 3696946; 480093, 3696946; 480093, 3696916; 480063, 3696916; 480063, 3696886; 480093, 3696886; 480093, 3696856; 480123, 3696856; 480123, 3696796; 480153, 3696796; 480153, 3696766; 480213, 3696766; 480213, 3696736; 480183, 3696736; 480183, 3696706; 480153, 3696706; 480153, 3696676; 480093, 3696676; 480093, 3696706; 480063, 3696706; 480063, 3696736; 479883, 3696736; 479883, 3696676; 479733, 3696676; 479733, 3696646; 479673, 3696646; 479673, 3696616; 479643, 3696616; 479643, 3696586; 479613, 3696586; 479613, 3696556; 479583, 3696556; 479583, 3696496; 479553, 3696496; 479553, 3696466; 479493, 3696466; 479493, 3696436; 479463, 3696436; 479463, 3696406; 479373, 3696406; 479373, 3696376; 479343, 3696376; 479343, 3696346; 479283, 3696346; 479283, 3696316; 479253, 3696316; 479253, 3696286; 479223, 3696286; 479223, 3696226; 479193, 3696226; 479193, 3696196; 479163, 3696196; 479163, 3696226; 479043, 3696226; 479043, 3696196; 479013, 3696196; 479013, 3696166; 478953, 3696166; 478953, 3696196; 478923, 3696196; 478923, 3696226; 478953, 3696226; 478953, 3696316; 478923, 3696316; 478923, 3696376; 478863, 3696376; 478863, 3696346; 478833, 3696346; 478833, 3696286; 478563, 3696286; 478563, 3696316; 478473, 3696316; 478473, 3696346; 478443, 3696346; 478443, 3696376; 478473, 3696376; 478473, 3696436; 478443, 3696436; 478443, 3696496; 478413, 3696496; 478413, 3696556; 478383, 3696556; 478383, 3696586; 478293, 3696586; 478293, 3696556; 478173, 3696556; 478173, 3696526; 478143, 3696526; 478143, 3696496; 478083, 3696496; 478083, 3696436; 478053, 3696436; 478053, 3696406; 478023, 3696406; 478023, 3696376; 477993, 3696376; 477993, 3696406; 477963, 3696406; 477963, 3696466; 477903, 3696466; 477903, 3696496; 477813, 3696496; 477813, 3696466; 477753, 3696466; 477753, 3696526; 477723, 3696526; 477723, 3696556; 477693, 3696556; 477693, 3696586; 477663, 3696586; 477663, 3696796; 477633, 3696796; 477633, 3696856; 477663, 3696856; 477663, 3696976; 477633, 3696976; 477633, 3697006; 477573, 3697006; 477573, 3697036; 477333, 3697036; 477333, 3697006; 477273, 3697006; 477273, 3696976; 477243, 3696976; 477243, 3696946; 477213, 3696946; 477213, 3696916; 477183, 3696916; 477183, 3696886; 477153, 3696886; 477153, 3696856; 477123, 3696856; 477123, 3696826; 477093, 3696826; 477093, 3696796; 477063, 3696796; 477063, 3696766; 477033, 3696766; 477033, 3696706; 476973, 3696706; 476973, 3696616; 477003, 3696616; 477003, 3696586; 476943, 3696586; 476943, 3696556; 476913, 3696556; 476913, 3696526; 476883, 3696526; 476883, 3696346; 476913, 3696346; 476913, 3696316; 476883, 3696316; 476883, 3696196; 476853, 3696196; 476853, 3695926; 476823, 3695926; 476823, 3695836; 476793, 3695836; 476793, 3695776; 476763, 3695776; 476763, 3695746; 476733, 3695746; 476733, 3695686; 476673, 3695686; 476673, 3695716; 476643, 3695716; 476643, 3695776; 476613, 3695776; 476613, 3695806; 476553, 3695806; 476553, 3695836; 476493, 3695836; 476493, 3695866; 476196, 3695866; 476213, 3696016; 476253, 3696016; 476253, 3696046; 476463, 3696046; 476463, 3696076; 476553, 3696076; 476553, 3696136; 476583, 3696136; 476583, 3696196; 476613, 3696196; 476613, 3696226; 476643, 3696226; 476643, 3696376; 476673, 3696376; 476673, 3696496; 476643, 3696496; 476643, 3696526; 476613, 3696526; 476613, 3696586; 476643, 3696586; 476643, 3696616; 476673, 3696616; 476673, 3696736; 476703, 3696736; 476703, 3696796; 476733, 3696796; 476733, 3696826; 476763, 3696826; 476763, 3696856; 476793, 3696856; 476793, 3696946; 476883, 3696946; 476883, 3696976; 477003, 3696976; 477003, 3697006; 477033, 3697006; 477033, 3697036; 477093, 3697036; 477093, 3697066; 477153, 3697066; 477153, 3697156; 477123, 3697156; 477123, 3697216; 477093, 3697216; 477093, 3697246; 477063, 3697246; 477063, 3697306; 477003, 3697306; 477003, 3697336; 476973, 3697336; 476973, 3697396; 476943, 3697396; 476943, 3697486; 476973, 3697486; 476973, 3697546; 476943, 3697546; 476943, 3697576; 476973, 3697576; 476973, 3697666; 477003, 3697666; 477003, 3697636; 477033, 3697636; 477033, 3697576; 477063, 3697576; 477063, 3697456; 477093, 3697456; 477093, 3697426; 477123, 3697426; 477123, 3697396; 477183, 3697396; 477183, 3697426; 477273, 3697426; 477273, 3697456; 477363, 3697456; 477363, 3697486; 477483, 3697486; 477483, 3697546; 477573, 3697546; 477573, 3697516; 477603, 3697516; 477603, 3697486; 477633, 3697486; 477633, 3697456; 477663, 3697456; 477663, 3697426; 477693, 3697426; 477693, 3697366; 477663, 3697366; 477663, 3697306; 477693, 3697306; 477693, 3697246; 477723, 3697246; 477723, 3697216; 477753, 3697216; 477753, 3697186; 477783, 3697186; 477783, 3697156; 477813, 3697156; 477813, 3697126; 477843, 3697126; 477843, 3697156; 477873, 3697156; 477873, 3697216; 477903, 3697216; 477903, 3697276; 477963, 3697276; 477963, 3697246; 477933, 3697246; 477933, 3697156; 477963, 3697156; 477963, 3697066; 478053, 3697066; 478053, 3697006; 477993, 3697006; 477993, 3696976; 477963, 3696976; 477963, 3696916; 477993, 3696916; 477993, 3696826; 478023, 3696826; 478023, 3696796; 477993, 3696796; 477993, 3696676; 478053, 3696676; 478053, 3696706; 478143, 3696706; 478143, 3696736; 478173, 3696736; 478173, 3696796; 478203, 3696796; 478203, 3696826; 478233, 3696826; 478233, 3696856; 478263, 3696856; 478263, 3696886; 478323, 3696886; 478323, 3696916; 478443, 3696916; 478443, 3696826; 478473, 3696826; 478473, 3696796; 478623, 3696796; 478623, 3696826; 478653, 3696826; 478653, 3696856; 478683, 3696856; 478683, 3696826; 478713, 3696826; 478713, 3696736; 478683, 3696736; 478683, 3696676; 478653, 3696676; 478653, 3696646; 478623, 3696646; 478623, 3696466; 478743, 3696466; 478743, 3696526; 478863, 3696526; 478863, 3696556; 478923, 3696556; 478923, 3696586; 478953, 3696586; 478953, 3696616; 479013, 3696616; 479013, 3696586; 479043, 3696586; 479043, 3696556; 479163, 3696556; 479163, 3696586; 479223, 3696586; 479223, 3696616; 479283, 3696616; 479283, 3696646; 479313, 3696646; 479313, 3696616; 479343, 3696616; 479343, 3696646; 479373, 3696646; 479373, 3696706; 479403, 3696706; 479403, 3696736; 479523, 3696736; 479523, 3696796; 479553, 3696796; 479553, 3696856; 479613, 3696856; 479613, 3696886; 479733, 3696886; 479733, 3696916; 479763, 3696916; 479763, 3696946; 479793, 3696946; 479793, 3697006; 479823, 3697006; 479823, 3697126; 479853, 3697126; 479853, 3697156; 479883, 3697156; 479883, 3697186; 479913, 3697186; 479913, 3697216; 479943, 3697216; 479943, 3697306; 479973, 3697306; 479973, 3697366; 479943, 3697366; 479943, 3697486; 479973, 3697486; 479973, 3697516; 480003, 3697516; 480003, 3697546; 480093, 3697546; 480093, 3697516; 480183, 3697516; 480183, 3697546; 480213, 3697546; 480213, 3697666; 480303, 3697666; 480303, 3697636; 480363, 3697636; 480363, 3697666; 480423, 3697666; 480423, 3697696; 480453, 3697696; 480453, 3697756; 480483, 3697756; 480483, 3697786; 480513, 3697786; 480513, 3697906; 480603, 3697906; 480603, 3697936; 480663, 3697936; 480663, 3697966; 480723, 3697966; 480723, 3697996; 480753, 3697996; 480753, 3698026; 480783, 3698026; 480783, 3698056; 480813, 3698056; 480813, 3698086; 480783, 3698086; 480783, 3698146; 480843, 3698146; 480843, 3698296; 480873, 3698296; 480873, 3698326; 480903, 3698326; 480903, 3698386; 480933, 3698386; 480933, 3698416; 480963, 3698416; 480963, 3698476; 480993, 3698476; 480993, 3698506; 481023, 3698506; 481023, 3698566; 481053, 3698566; 481053, 3698596; 481083, 3698596; 481083, 3698626; 481113, 3698626; 481113, 3698656; 481143, 3698656; 481143, 3698686; 481203, 3698686; 481203, 3698716; 481233, 3698716; 481233, 3698746; 481323, 3698746; 481323, 3698776; 481353, 3698776; 481353, 3698806; 481623, 3698806; 481623, 3698836; 481653, 3698836; 481653, 3698956; 481683, 3698956; 481683, 3699106; 481653, 3699106; 481653, 3699166; returning to 481713, 3699166.
                (v) Note: Map of Units 12, 13, 14, 15, 16, and 17 follows.
                
                  
                  ER09FE11.008
                
                (18) Unit 13: Upper Santa Margarita Basin, Riverside and San Diego Counties, California.

                (i) Subunit 13a: from USGS 1:24,000 quadrangle map Vail Lake, land bounded by the following UTM coordinates (E, N): 505506, 3698564; 505506, 3698534; 505536, 3698534; 505536, 3698564; 505506, 3698564; 505506, 3698599; 505506, 3698624; 505536, 3698624; 505536, 3698654; 505566, 3698654; 505566, 3698624; 505626, 3698624; 505626, 3698594; 505656, 3698594; 505656, 3698624; 505686, 3698624; 505686, 3698654; 505716, 3698654; 505716, 3698684; 505686, 3698684; 505686, 3698714; 505656, 3698714; 505656, 3698744; 505626, 3698744; 505626, 3698774; 505596, 3698774; 505596, 3698804; 505446, 3698804; 505446, 3698834; 505386, 3698834; 505386, 3698924; 505446, 3698924; 505446, 3698954; 505476, 3698954; 505476, 3698984; 505506, 3698984; 505506, 3699044; 505536, 3699044; 505536, 3699134; 505566, 3699134; 505566, 3699194; 505656, 3699194; 505656, 3699224; 505746, 3699224; 505746, 3699254; 505776, 3699254; 505776, 3699314; 505806, 3699314; 505806, 3699494; 505836, 3699494; 505836, 3699554; 505866, 3699554; 505866, 3699584; 505896, 3699584; 505896, 3699614; 505926, 3699614; 505926, 3699734; 505896, 3699734; 505896, 3699824; 505866, 3699824; 505866, 3699854; 505806, 3699854; 505806, 3699884; 505656, 3699884; 505656, 3699944; 505626, 3699944; 505626, 3699974; 505596, 3699974; 505596, 3700034; 505626, 3700034; 505626, 3700064; 505626, 3700154; 505596, 3700154; 505596, 3700274; 505566, 3700274; 505566, 3700304; 505476, 3700304; 505476, 3700274; 505446, 3700274; 505446, 3700214; 505416, 3700214; 505416, 3700184; 505386, 3700184; 505386, 3700214; 505326, 3700214; 505326, 3700244; 505296, 3700244; 505296, 3700274; 505266, 3700274; 505266, 3700364; 505236, 3700364; 505236, 3700634; 505206, 3700634; 505206, 3700694; 505176, 3700694; 505176, 3700724; 505146, 3700724; 505146, 3700754; 505116, 3700754; 505116, 3700784; 505086, 3700784; 505086, 3700814; 505026, 3700814; 505026, 3700844; 504876, 3700844; 504876, 3700874; 504816, 3700874; 504816, 3700904; 504516, 3700904; 504516, 3700934; 504456, 3700934; 504456, 3700964; 504426, 3700964; 504426, 3700994; 504366, 3700994; 504366, 3701084; 504336, 3701084; 504336, 3701144; 504306, 3701144; 504306, 3701174; 504276, 3701174; 504276, 3701204; 504246, 3701204; 504246, 3701234; 504216, 3701234; 504216, 3701294; 504186, 3701294; 504186, 3701384; 504156, 3701384; 504156, 3701474; 504126, 3701474; 504126, 3701504; 504066, 3701504; 504066, 3701534; 503886, 3701534; 503886, 3701504; 503856, 3701504; 503856, 3701474; 503826, 3701474; 503826, 3701444; 503796, 3701444; 503796, 3701384; 503646, 3701384; 503646, 3701354; 503526, 3701354; 503526, 3701384; 503466, 3701384; 503466, 3701414; 503406, 3701414; 503406, 3701384; 503346, 3701384; 503346, 3701354; 503316, 3701354; 503316, 3701324; 503256, 3701324; 503256, 3701294; 503226, 3701294; 503226, 3701234; 503166, 3701234; 503166, 3701264; 503046, 3701264; 503046, 3701204; 503016, 3701204; 503016, 3701174; 502956, 3701174; 502956, 3701204; 502836, 3701204; 502836, 3701234; 502806, 3701234; 502806, 3701264; 502776, 3701264; 502776, 3701294; 502746, 3701294; 502746, 3701414; 502716, 3701414; 502716, 3701474; 502686, 3701474; 502686, 3701504; 502656, 3701504; 502656, 3701594; 502686, 3701594; 502686, 3701654; 502716, 3701654; 502716, 3701684; 502686, 3701684; 502686, 3701714; 502656, 3701714; 502656, 3701774; 502626, 3701774; 502626, 3701804; 502536, 3701804; 502536, 3701954; 502506, 3701954; 502506, 3701984; 502386, 3701984; 502386, 3702104; 502416, 3702104; 502416, 3702194; 502386, 3702194; 502386, 3702344; 502416, 3702344; 502416, 3702524; 502386, 3702524; 502386, 3702584; 502356, 3702584; 502356, 3702554; 502296, 3702554; 502296, 3702524; 502266, 3702524; 502266, 3702494; 502206, 3702494; 502206, 3702584; 502236, 3702584; 502236, 3702644; 502266, 3702644; 502266, 3702764; 502296, 3702764; 502296, 3702794; 502206, 3702794; 502206, 3702824; 502176, 3702824; 502176, 3702854; 502116, 3702854; 502116, 3702884; 502086, 3702884; 502086, 3702914; 502056, 3702914; 502056, 3702974; 502026, 3702974; 502026, 3703004; 501996, 3703004; 501996, 3703034; 501966, 3703034; 501966, 3703124; 501936, 3703124; 501936, 3703154; 501876, 3703154; 501876, 3703184; 501846, 3703184; 501846, 3703334; 501816, 3703334; 501816, 3703364; 501726, 3703364; 501726, 3703394; 501666, 3703394; 501666, 3703424; 501636, 3703424; 501636, 3703454; 501606, 3703454; 501606, 3703484; 501576, 3703484; 501576, 3703514; 501546, 3703514; 501546, 3703544; 501516, 3703544; 501516, 3703574; 501456, 3703574; 501456, 3703544; 501426, 3703544; 501426, 3703514; 501396, 3703514; 501396, 3703484; 501366, 3703484; 501366, 3703454; 501336, 3703454; 501336, 3703484; 501306, 3703484; 501306, 3703544; 501336, 3703544; 501336, 3703634; 501306, 3703634; 501306, 3703664; 501276, 3703664; 501276, 3703754; 501216, 3703754; 501216, 3703724; 501186, 3703724; 501186, 3703694; 501126, 3703694; 501126, 3703664; 501036, 3703664; 501036, 3703634; 501006, 3703634; 501006, 3703604; 500976, 3703604; 500976, 3703574; 500916, 3703574; 500916, 3703544; 500886, 3703544; 500886, 3703574; 500856, 3703574; 500856, 3703634; 500886, 3703634; 500886, 3703664; 500916, 3703664; 500916, 3703694; 500946, 3703694; 500946, 3703754; 500976, 3703754; 500976, 3703874; 500916, 3703874; 500916, 3703994; 500946, 3703994; 500946, 3704054; 501006, 3704054; 501006, 3704084; 501036, 3704084; 501036, 3704114; 501066, 3704114; 501066, 3704144; 501126, 3704144; 501126, 3704174; 501156, 3704174; 501156, 3704234; 501186, 3704234; 501186, 3704324; 501156, 3704324; 501156, 3704354; 501126, 3704354; 501126, 3704414; 501246, 3704414; 501246, 3704444; 501336, 3704444; 501336, 3704594; 501486, 3704594; 501486, 3704624; 501516, 3704624; 501516, 3704654; 501546, 3704654; 501546, 3704684; 501576, 3704684; 501576, 3704744; 501606, 3704744; 501606, 3704804; 501636, 3704804; 501636, 3704834; 501666, 3704834; 501666, 3704894; 501696, 3704894; 501696, 3704924; 501726, 3704924; 501726, 3704954; 501696, 3704954; 501696, 3705044; 501666, 3705044; 501666, 3705074; 501606, 3705074; 501606, 3705164; 501666, 3705164; 501713, 3705144; 501832, 3704997; 501956, 3704780; 502043, 3704659; 502101, 3704534; 501996, 3704534; 501996, 3704564; 501966, 3704564; 501966, 3704594; 501906, 3704594; 501906, 3704624; 501816, 3704624; 501816, 3704504; 501846, 3704504; 501846, 3704444; 501876, 3704444; 501876, 3704384; 501846, 3704384; 501846, 3704354; 501756, 3704354; 501756, 3704384; 501696, 3704384; 501696, 3704414; 501636, 3704414; 501636, 3704384; 501606, 3704384; 501606, 3704264; 501576, 3704264; 501576, 3704234; 501606, 3704234; 501606, 3704174; 501636, 3704174; 501636, 3704144; 501666, 3704144; 501666, 3704084; 501606, 3704084; 501606, 3704054; 501636, 3704054; 501636, 3704024; 501666, 3704024; 501666, 3703994; 501786, 3703994; 501786, 3703964; 501846, 3703964; 501846, 3703934; 501906, 3703934; 501906, 3703904; 501936, 3703904; 501936, 3703814; 502026, 3703814; 502026, 3703784; 502086, 3703784; 502086, 3703754; 502146, 3703754; 502146, 3703784; 502236, 3703784; 502236, 3703754; 502266, 3703754; 502266, 3703694; 502296, 3703694; 502296, 3703664; 502326, 3703664; 502326, 3703634; 502356, 3703634; 502356, 3703604; 502296, 3703604; 502296, 3703574; 502236, 3703574; 502236, 3703394; 502266, 3703394; 502266, 3703424; 502296, 3703424; 502296, 3703454; 502356, 3703454; 502356, 3703424; 502386, 3703424; 502386, 3703394; 502416, 3703394; 502416, 3703364; 502446, 3703364; 502446, 3703274; 502416, 3703274; 502416, 3703244; 502386, 3703244; 502386, 3703184; 502416, 3703184; 502416, 3703154; 502446, 3703154; 502446, 3703124; 502476, 3703124; 502476, 3703094; 502506, 3703094; 502506, 3703064; 502566, 3703064; 502566, 3703034; 502626, 3703034; 502626, 3703094; 502656, 3703094; 502656, 3703124; 502626, 3703124; 502626, 3703184; 502656, 3703184; 502656, 3703214; 502686, 3703214; 502686, 3703184; 502746, 3703184; 502746, 3703214; 502776, 3703214; 502776, 3703244; 502806, 3703244; 502806, 3703214; 502836, 3703214; 502836, 3703184; 502896, 3703184; 502896, 3703154; 502926, 3703154; 502926, 3703094; 502896, 3703094; 502896, 3702974; 502926, 3702974; 502926, 3702824; 502896, 3702824; 502896, 3702764; 502926, 3702764; 502926, 3702734; 502986, 3702734; 502986, 3702644; 502806, 3702644; 502806, 3702614; 502746, 3702614; 502746, 3702584; 502716, 3702584; 502716, 3702464; 502746, 3702464; 502746, 3702434; 502776, 3702434; 502776, 3702404; 502806, 3702404; 502806, 3702344; 502776, 3702344; 502776, 3702314; 502746, 3702314; 502746, 3702254; 502776, 3702254; 502776, 3702104; 502806, 3702104; 502806, 3702074; 502956, 3702074; 502956, 3701894; 502986, 3701894; 502986, 3701864; 502956, 3701864; 502956, 3701774; 502926, 3701774; 502926, 3701594; 502896, 3701594; 502896, 3701534; 502866, 3701534; 502866, 3701444; 502896, 3701444; 502896, 3701354; 502986, 3701354; 502986, 3701384; 503106, 3701384; 503106, 3701414; 503166, 3701414; 503166, 3701474; 503226, 3701474; 503226, 3701504; 503256, 3701504; 503256, 3701534; 503316, 3701534; 503316, 3701564; 503346, 3701564; 503346, 3701594; 503526, 3701594; 503526, 3701534; 503556, 3701534; 503556, 3701474; 503646, 3701474; 503646, 3701504; 503706, 3701504; 503706, 3701564; 503736, 3701564; 503736, 3701594; 503766, 3701594; 503766, 3701624; 503826, 3701624; 503826, 3701654; 503946, 3701654; 503946, 3701684; 503976, 3701684; 503976, 3701714; 504036, 3701714; 504036, 3701744; 504066, 3701744; 504066, 3701714; 504096, 3701714; 504096, 3701684; 504126, 3701684; 504126, 3701654; 504186, 3701654; 504186, 3701624; 504276, 3701624; 504276, 3701594; 504306, 3701594; 504306, 3701564; 504336, 3701564; 504336, 3701534; 504366, 3701534; 504366, 3701474; 504336, 3701474; 504336, 3701414; 504306, 3701414; 504306, 3701384; 504336, 3701384; 504336, 3701324; 504366, 3701324; 504366, 3701294; 504396, 3701294; 504396, 3701234; 504426, 3701234; 504426, 3701204; 504486, 3701204; 504486, 3701174; 504516, 3701174; 504516, 3701144; 504546, 3701144; 504546, 3701114; 504576, 3701114; 504576, 3701084; 504606, 3701084; 504606, 3701114; 504636, 3701114; 504636, 3701084; 504666, 3701084; 504666, 3701114; 504696, 3701114; 504696, 3701084; 504756, 3701084; 504756, 3701054; 504846, 3701054; 504846, 3701024; 505026, 3701024; 505026, 3700994; 505086, 3700994; 505086, 3700964; 505116, 3700964; 505116, 3700934; 505176, 3700934; 505176, 3700904; 505206, 3700904; 505206, 3700874; 505236, 3700874; 505236, 3700844; 505296, 3700844; 505296, 3700814; 505356, 3700814; 505356, 3700784; 505386, 3700784; 505386, 3700754; 505416, 3700754; 505416, 3700814; 505476, 3700814; 505476, 3700784; 505506, 3700784; 505506, 3700724; 505656, 3700724; 505656, 3700754; 505686, 3700754; 505686, 3700784; 505716, 3700784; 505716, 3700814; 505746, 3700814; 505746, 3700844; 505776, 3700844; 505776, 3700874; 505836, 3700874; 505836, 3700904; 505866, 3700904; 505866, 3700934; 505986, 3700934; 505986, 3700904; 506046, 3700904; 506046, 3700844; 506106, 3700844; 506106, 3700814; 506136, 3700814; 506136, 3700844; 506166, 3700844; 506166, 3700874; 506196, 3700874; 506196, 3700904; 506226, 3700904; 506226, 3700934; 506406, 3700934; 506406, 3700964; 506466, 3700964; 506466, 3700904; 506436, 3700904; 506436, 3700874; 506406, 3700874; 506406, 3700814; 506376, 3700814; 506376, 3700784; 506346, 3700784; 506346, 3700634; 506316, 3700634; 506316, 3700574; 506286, 3700574; 506286, 3700514; 506316, 3700514; 506316, 3700454; 506346, 3700454; 506346, 3700394; 506376, 3700394; 506376, 3700034; 506406, 3700034; 506406, 3700004; 506466, 3700004; 506466, 3699914; 506436, 3699914; 506436, 3699704; 506466, 3699704; 506466, 3699674; 506496, 3699674; 506496, 3699644; 506526, 3699644; 506526, 3699554; 506496, 3699554; 506496, 3699524; 506466, 3699524; 506466, 3699434; 506436, 3699434; 506436, 3699404; 506136, 3699404; 506136, 3699344; 506106, 3699344; 506106, 3699284; 506046, 3699284; 506046, 3699224; 506016, 3699224; 506016, 3699194; 506046, 3699194; 506046, 3699164; 506016, 3699164; 506016, 3699134; 505956, 3699134; 505956, 3699104; 505926, 3699104; 505926, 3699074; 505896, 3699074; 505896, 3699044; 505866, 3699044; 505866, 3699014; 505836, 3699014; 505836, 3698924; 505806, 3698924; 505806, 3698894; 505836, 3698894; 505836, 3698864; 505866, 3698864; 505866, 3698834; 505896, 3698834; 505896, 3698774; 505866, 3698774; 505866, 3698714; 505836, 3698714; 505836, 3698534; 505866, 3698534; 505866, 3698564; 505956, 3698564; 505956, 3698534; 505986, 3698534; 505986, 3698414; 505956, 3698414; 505956, 3698324; 505926, 3698324; 505926, 3698264; 505896, 3698264; 505896, 3698204; 505866, 3698204; 505866, 3698174; 505776, 3698174; 505776, 3698144; 505596, 3698144; 505596, 3698024; 505566, 3698024; 505566, 3697964; 505536, 3697964; 505536, 3697934; 505506, 3697934; 505506, 3697904; 505476, 3697904; 505476, 3697874; 505296, 3697874; 505296, 3697844; 505266, 3697844; 505266, 3697814; 505236, 3697814; 505236, 3697784; 505206, 3697784; 505206, 3697724; 505176, 3697724; 505176, 3697694; 505116, 3697694; 505116, 3697724; 505026, 3697724; 505026, 3697694; 504996, 3697694; 504996, 3697664; 504966, 3697664; 504966, 3697634; 504846, 3697634; 504846, 3697664; 504816, 3697664; 504816, 3697694; 504846, 3697694; 504846, 3697754; 504876, 3697754; 504876, 3697844; 504846, 3697844; 504846, 3697934; 504816, 3697934; 504816, 3697964; 504846, 3697964; 504846, 3698114; 504876, 3698114; 504876, 3698174; 504906, 3698174; 504906, 3698204; 504966, 3698204; 504966, 3698234; 504996, 3698234; 504996, 3698264; 505086, 3698264; 505086, 3698324; 505116, 3698324; 505116, 3698354; 505146, 3698354; 505146, 3698414; 505206, 3698414; 505206, 3698444; 505236, 3698444; 505236, 3698414; 505266, 3698414; 505266, 3698444; 505296, 3698444; 505296, 3698474; 505326, 3698474; 505326, 3698504; 505356, 3698504; 505356, 3698534; 505386, 3698534; 505386, 3698564; returning to 505506, 3698564.
                

                (ii) Subunit 13b: From USGS 1:24,000 quadrangle maps Vail Lake, Aguanga, and Palomar Observatory, land bounded by the following UTM coordinates (E, N): 520626, 3692624; 520656, 3692624; 520656, 3692654; 520626, 3692654; 520626, 3692624; 520596, 3692624; 520596, 3692594; 520476, 3692594; 520476, 3692624; 520356, 3692624; 520356, 3692594; 520326, 3692594; 520326, 3692564; 520266, 3692564; 520266, 3692594; 520206, 3692594; 520206, 3692654; 520176, 3692654; 520176, 3692684; 520146, 3692684; 520146, 3692744; 520116, 3692744; 520116, 3692864; 519936, 3692864; 519936, 3692894; 519906, 3692894; 519906, 3692924; 519876, 3692924; 519876, 3692984; 519846, 3692984; 519846, 3693014; 519816, 3693014; 519816, 3693044; 519786, 3693044; 519786, 3693074; 519756, 3693074; 519756, 3693104; 519726, 3693104; 519726, 3693134; 519606, 3693134; 519606, 3693164; 519576, 3693164; 519576, 3693224; 519546, 3693224; 519546, 3693284; 519456, 3693284; 519456, 3693314; 519336, 3693314; 519336, 3693344; 519306, 3693344; 519306, 3693374; 519276, 3693374; 519276, 3693434; 519246, 3693434; 519246, 3693524; 519216, 3693524; 519216, 3693554; 519156, 3693554; 519156, 3693584; 519126, 3693584; 519126, 3693614; 519036, 3693614; 519036, 3693644; 518976, 3693644; 518976, 3693704; 518946, 3693704; 518946, 3693764; 518916, 3693764; 518916, 3693794; 518886, 3693794; 518886, 3693824; 518826, 3693824; 518826, 3693854; 518796, 3693854; 518796, 3693884; 518766, 3693884; 518766, 3693914; 518736, 3693914; 518736, 3693944; 518706, 3693944; 518706, 3694064; 518676, 3694064; 518676, 3694094; 518646, 3694094; 518646, 3694124; 518616, 3694124; 518616, 3694154; 518586, 3694154; 518586, 3694184; 518556, 3694184; 518556, 3694214; 518526, 3694214; 518526, 3694364; 518496, 3694364; 518496, 3694394; 518466, 3694394; 518466, 3694424; 518346, 3694424; 518346, 3694484; 518316, 3694484; 518316, 3694514; 518286, 3694514; 518286, 3694544; 518196, 3694544; 518196, 3694574; 518166, 3694574; 518166, 3694604; 518136, 3694604; 518136, 3694634; 518106, 3694634; 518106, 3694664; 518076, 3694664; 518076, 3694754; 518046, 3694754; 518046, 3694784; 517986, 3694784; 517986, 3694814; 517956, 3694814; 517956, 3694844; 517896, 3694844; 517896, 3694874; 517866, 3694874; 517866, 3694934; 517836, 3694934; 517836, 3695024; 517806, 3695024; 517806, 3695084; 517776, 3695084; 517776, 3695114; 517746, 3695114; 517746, 3695144; 517716, 3695144; 517716, 3695114; 517656, 3695114; 517656, 3695084; 517626, 3695084; 517626, 3695114; 517596, 3695114; 517596, 3695174; 517536, 3695174; 517536, 3695234; 517506, 3695234; 517506, 3695324; 517476, 3695324; 517476, 3695354; 517446, 3695354; 517446, 3695384; 517386, 3695384; 517386, 3695414; 517356, 3695414; 517356, 3695444; 517146, 3695444; 517146, 3695474; 517176, 3695474; 517176, 3695564; 517146, 3695564; 517146, 3695654; 517116, 3695654; 517116, 3695684; 517086, 3695684; 517086, 3695774; 517056, 3695774; 517056, 3695864; 517026, 3695864; 517026, 3695924; 516996, 3695924; 516996, 3695954; 516966, 3695954; 516966, 3696014; 516936, 3696014; 516936, 3696044; 516876, 3696044; 516876, 3696074; 516846, 3696074; 516846, 3696104; 516816, 3696104; 516816, 3696164; 516756, 3696164; 516756, 3696194; 516696, 3696194; 516696, 3696224; 516666, 3696224; 516666, 3696254; 516576, 3696254; 516576, 3696284; 516516, 3696284; 516516, 3696314; 516396, 3696314; 516396, 3696374; 516366, 3696374; 516366, 3696404; 516276, 3696404; 516276, 3696314; 516246, 3696314; 516246, 3696284; 516216, 3696284; 516216, 3696254; 516186, 3696254; 516186, 3696224; 516096, 3696224; 516096, 3696254; 516066, 3696254; 516066, 3696284; 516036, 3696284; 516036, 3696314; 516006, 3696314; 516006, 3696344; 515976, 3696344; 515976, 3696404; 515946, 3696404; 515946, 3696434; 515916, 3696434; 515916, 3696494; 515886, 3696494; 515886, 3696524; 515856, 3696524; 515856, 3696584; 515826, 3696584; 515826, 3696644; 515796, 3696644; 515796, 3696734; 515766, 3696734; 515766, 3696764; 515796, 3696764; 515796, 3696794; 515766, 3696794; 515766, 3696824; 515646, 3696824; 515646, 3696854; 515586, 3696854; 515586, 3696884; 515436, 3696884; 515436, 3697004; 515406, 3697004; 515406, 3697064; 515436, 3697064; 515436, 3697094; 515376, 3697094; 515376, 3697124; 515316, 3697124; 515316, 3697154; 515286, 3697154; 515286, 3697184; 515256, 3697184; 515256, 3697214; 515226, 3697214; 515226, 3697244; 515076, 3697244; 515076, 3697364; 515046, 3697364; 515046, 3697424; 515016, 3697424; 515016, 3697484; 514986, 3697484; 514986, 3697514; 514926, 3697514; 514926, 3697544; 514896, 3697544; 514896, 3697574; 514866, 3697574; 514866, 3697604; 514836, 3697604; 514836, 3697694; 514806, 3697694; 514806, 3697724; 514746, 3697724; 514746, 3697754; 514716, 3697754; 514716, 3697784; 514686, 3697784; 514686, 3697814; 514626, 3697814; 514626, 3697844; 514566, 3697844; 514566, 3697874; 514476, 3697874; 514476, 3697904; 514446, 3697904; 514446, 3697964; 514416, 3697964; 514416, 3698084; 514386, 3698084; 514386, 3698114; 514326, 3698114; 514326, 3698144; 514266, 3698144; 514266, 3698204; 514236, 3698204; 514236, 3698384; 514206, 3698384; 514206, 3698444; 514176, 3698444; 514176, 3698474; 514146, 3698474; 514146, 3698504; 514086, 3698504; 514086, 3698564; 514056, 3698564; 514056, 3698594; 514026, 3698594; 514026, 3698624; 513996, 3698624; 513996, 3698654; 513966, 3698654; 513966, 3698684; 513876, 3698684; 513876, 3698714; 513846, 3698714; 513846, 3698744; 513816, 3698744; 513816, 3698774; 513786, 3698774; 513786, 3698834; 513816, 3698834; 513816, 3698924; 513846, 3698924; 513846, 3698954; 513816, 3698954; 513816, 3698984; 513756, 3698984; 513756, 3698954; 513606, 3698954; 513606, 3698984; 513576, 3698984; 513576, 3698954; 513396, 3698954; 513396, 3698984; 513336, 3698984; 513336, 3699014; 513306, 3699014; 513306, 3699044; 513276, 3699044; 513276, 3699074; 513246, 3699074; 513246, 3699104; 513156, 3699104; 513156, 3699074; 513006, 3699074; 513006, 3699104; 512976, 3699104; 512976, 3699134; 512946, 3699134; 512946, 3699104; 512904, 3699104; 512911, 3699417; 512914, 3699474; 512962, 3699538; 513016, 3699538; 512962, 3699681; 512898, 3699769; 512660, 3699925; 512460, 3700001; 512238, 3700055; 512190, 3700049; 512092, 3700001; 512101, 3699433; 512155, 3699433; 512171, 3699395; 512232, 3699347; 512436, 3699302; 512436, 3699284; 512406, 3699284; 512406, 3699254; 512376, 3699254; 512376, 3699164; 512346, 3699164; 512346, 3699134; 512316, 3699134; 512316, 3699104; 512286, 3699104; 512286, 3699044; 512256, 3699044; 512256, 3699014; 512226, 3699014; 512226, 3698864; 512196, 3698864; 512196, 3698834; 512136, 3698834; 512136, 3698804; 512016, 3698804; 512016, 3698834; 511986, 3698834; 511986, 3698864; 511956, 3698864; 511956, 3698894; 511926, 3698894; 511926, 3698954; 511896, 3698954; 511896, 3698984; 511866, 3698984; 511866, 3699014; 511806, 3699014; 511806, 3699044; 511776, 3699044; 511776, 3699074; 511716, 3699074; 511716, 3699044; 511656, 3699044; 511656, 3699014; 511596, 3699014; 511596, 3699044; 511506, 3699044; 511506, 3699074; 511446, 3699074; 511446, 3699104; 511356, 3699104; 511356, 3699134; 511326, 3699134; 511326, 3699164; 511236, 3699164; 511236, 3699194; 511206, 3699194; 511206, 3699254; 511176, 3699254; 511176, 3699284; 511146, 3699284; 511146, 3699314; 511176, 3699314; 511176, 3699344; 511146, 3699344; 511146, 3699374; 511026, 3699374; 511026, 3699344; 510936, 3699344; 510936, 3699374; 510906, 3699374; 510906, 3699404; 510816, 3699404; 510816, 3699434; 510786, 3699434; 510786, 3699494; 510666, 3699494; 510666, 3699524; 510606, 3699524; 510606, 3699644; 510546, 3699644; 510546, 3699674; 510516, 3699674; 510516, 3699704; 510486, 3699704; 510486, 3699734; 510366, 3699734; 510366, 3699794; 510336, 3699794; 510336, 3699854; 510306, 3699854; 510306, 3699884; 510276, 3699884; 510276, 3699914; 510246, 3699914; 510246, 3699944; 510216, 3699944; 510216, 3699974; 510186, 3699974; 510186, 3699944; 510156, 3699944; 510156, 3699974; 510126, 3699974; 510126, 3700064; 510096, 3700064; 510096, 3700124; 510066, 3700124; 510066, 3700154; 510036, 3700154; 510036, 3700184; 509976, 3700184; 509976, 3700214; 509916, 3700214; 509916, 3700304; 509886, 3700304; 509886, 3700364; 509856, 3700364; 509856, 3700424; 509826, 3700424; 509826, 3700454; 509796, 3700454; 509796, 3700484; 509676, 3700484; 509676, 3700424; 509646, 3700424; 509646, 3700394; 509616, 3700394; 509616, 3700364; 509586, 3700364; 509586, 3700394; 509406, 3700394; 509406, 3700454; 509376, 3700454; 509376, 3700544; 509346, 3700544; 509346, 3700604; 509226, 3700604; 509226, 3700634; 509166, 3700634; 509166, 3700664; 509106, 3700664; 509106, 3700694; 508986, 3700694; 508986, 3700664; 508926, 3700664; 508926, 3700544; 508866, 3700544; 508866, 3700574; 508776, 3700574; 508746, 3700574; 508746, 3700544; 508596, 3700544; 508596, 3700574; 508566, 3700574; 508566, 3700604; 508536, 3700604; 508536, 3700664; 508476, 3700664; 508476, 3700634; 508446, 3700634; 508446, 3700544; 508416, 3700544; 508416, 3700634; 508386, 3700634; 508386, 3700664; 508416, 3700664; 508416, 3700724; 508446, 3700724; 508446, 3700844; 508416, 3700844; 508416, 3700874; 508386, 3700874; 508386, 3700904; 508356, 3700904; 508356, 3700934; 508326, 3700934; 508326, 3701024; 508296, 3701024; 508296, 3701054; 508266, 3701054; 508266, 3701084; 508206, 3701084; 508206, 3701114; 508146, 3701114; 508146, 3701144; 508176, 3701144; 508176, 3701234; 508146, 3701234; 508146, 3701294; 508116, 3701294; 508116, 3701384; 508056, 3701384; 508056, 3701414; 507996, 3701414; 507996, 3701444; 507906, 3701444; 507906, 3701474; 507876, 3701474; 507876, 3701534; 507846, 3701534; 507846, 3701684; 507816, 3701684; 507816, 3701714; 507786, 3701714; 507786, 3701744; 507696, 3701744; 507696, 3701834; 507666, 3701834; 507666, 3702014; 507636, 3702014; 507636, 3702134; 507606, 3702134; 507606, 3702194; 507576, 3702194; 507576, 3702224; 507516, 3702224; 507516, 3702194; 507486, 3702194; 507486, 3702164; 507456, 3702164; 507456, 3702104; 507426, 3702104; 507426, 3702044; 507396, 3702044; 507396, 3701954; 507306, 3701954; 507306, 3701924; 507216, 3701924; 507216, 3701954; 507186, 3701954; 507186, 3701984; 507156, 3701984; 507156, 3702014; 507126, 3702014; 507126, 3702044; 507096, 3702044; 507096, 3702074; 507066, 3702074; 507066, 3702104; 507036, 3702104; 507036, 3702134; 506976, 3702134; 506976, 3702164; 506946, 3702164; 506946, 3702194; 506916, 3702194; 506916, 3702224; 506886, 3702224; 506886, 3702254; 506856, 3702254; 506856, 3702284; 506826, 3702284; 506826, 3702344; 506796, 3702344; 506796, 3702374; 506766, 3702374; 506766, 3702404; 506736, 3702404; 506736, 3702434; 506706, 3702434; 506706, 3702464; 506676, 3702464; 506676, 3702494; 506646, 3702494; 506646, 3702524; 506616, 3702524; 506616, 3702554; 506586, 3702554; 506586, 3702584; 506556, 3702584; 506556, 3702614; 506496, 3702614; 506496, 3702644; 506466, 3702644; 506466, 3702674; 506376, 3702674; 506376, 3702704; 506346, 3702704; 506346, 3702734; 506286, 3702734; 506286, 3702764; 506256, 3702764; 506256, 3702734; 506076, 3702734; 506076, 3702704; 506016, 3702704; 506016, 3702674; 505986, 3702674; 505986, 3702644; 505956, 3702644; 505956, 3702614; 505866, 3702614; 505866, 3702644; 505836, 3702644; 505836, 3702704; 505806, 3702704; 505806, 3702764; 505896, 3702764; 505896, 3702794; 505926, 3702794; 505926, 3702824; 505956, 3702824; 505956, 3702854; 505986, 3702854; 505986, 3702974; 505956, 3702974; 505956, 3703034; 505776, 3703034; 505776, 3703124; 505746, 3703124; 505746, 3703154; 505686, 3703154; 505686, 3703184; 505596, 3703184; 505596, 3703154; 505476, 3703154; 505476, 3703094; 505446, 3703094; 505446, 3703064; 505416, 3703064; 505416, 3703034; 505326, 3703034; 505326, 3703064; 505236, 3703064; 505236, 3703094; 505176, 3703094; 505176, 3703064; 505146, 3703064; 505146, 3703094; 505086, 3703094; 505086, 3703124; 504996, 3703124; 504996, 3703154; 504906, 3703154; 504906, 3703184; 504846, 3703184; 504846, 3703154; 504816, 3703154; 504816, 3703184; 504696, 3703184; 504696, 3703214; 504576, 3703214; 504576, 3703244; 504516, 3703244; 504516, 3703274; 504306, 3703274; 504306, 3703304; 504276, 3703304; 504276, 3703274; 504186, 3703274; 504186, 3703334; 504096, 3703334; 504096, 3703424; 504126, 3703424; 504126, 3703454; 504096, 3703454; 504096, 3703484; 503796, 3703484; 503796, 3703514; 503736, 3703514; 503736, 3703604; 503706, 3703604; 503706, 3703724; 503556, 3703724; 503556, 3703844; 503526, 3703844; 503526, 3703904; 503556, 3703904; 503556, 3703934; 503586, 3703934; 503586, 3704192; 503591, 3704196; 503652, 3704385; 503788, 3704551; 503959, 3704548; 504076, 3704590; 504156, 3704662; 504165, 3704684; 504216, 3704684; 504216, 3704654; 504276, 3704654; 504276, 3704624; 504246, 3704624; 504246, 3704564; 504216, 3704564; 504216, 3704534; 504246, 3704534; 504246, 3704504; 504276, 3704504; 504276, 3704474; 504306, 3704474; 504306, 3704414; 504336, 3704414; 504336, 3704384; 504366, 3704384; 504366, 3704294; 504336, 3704294; 504336, 3704264; 504306, 3704264; 504306, 3704084; 504456, 3704084; 504456, 3704024; 504546, 3704024; 504546, 3704054; 504576, 3704054; 504576, 3704084; 504606, 3704084; 504606, 3704114; 504636, 3704114; 504636, 3704144; 504666, 3704144; 504666, 3704174; 504756, 3704174; 504756, 3704114; 504726, 3704114; 504726, 3703994; 504786, 3703994; 504786, 3704024; 504816, 3704024; 504816, 3704054; 504876, 3704054; 504876, 3704084; 504996, 3704084; 504996, 3704114; 505086, 3704114; 505086, 3704054; 505056, 3704054; 505056, 3703994; 505026, 3703994; 505026, 3703964; 504996, 3703964; 504996, 3703904; 504966, 3703904; 504966, 3703874; 505056, 3703874; 505056, 3703904; 505206, 3703904; 505206, 3703934; 505356, 3703934; 505356, 3703994; 505386, 3703994; 505386, 3704024; 505536, 3704024; 505536, 3703994; 505626, 3703994; 505626, 3704024; 505656, 3704024; 505656, 3703994; 505746, 3703994; 505746, 3704024; 505806, 3704024; 505806, 3703994; 505836, 3703994; 505836, 3703934; 505896, 3703934; 505896, 3703904; 505926, 3703904; 505926, 3703874; 506076, 3703874; 506076, 3703934; 506166, 3703934; 506166, 3703904; 506196, 3703904; 506196, 3703844; 506286, 3703844; 506286, 3703874; 506346, 3703874; 506346, 3703904; 506376, 3703904; 506376, 3703874; 506436, 3703874; 506436, 3703844; 506406, 3703844; 506406, 3703784; 506376, 3703784; 506376, 3703694; 506406, 3703694; 506406, 3703664; 506436, 3703664; 506436, 3703574; 506406, 3703574; 506406, 3703544; 506346, 3703544; 506346, 3703514; 506256, 3703514; 506256, 3703454; 506286, 3703454; 506286, 3703424; 506316, 3703424; 506346, 3703424; 506346, 3703454; 506406, 3703454; 506406, 3703484; 506526, 3703484; 506526, 3703454; 506556, 3703454; 506556, 3703424; 506526, 3703424; 506526, 3703364; 506496, 3703364; 506496, 3703274; 506526, 3703274; 506526, 3703244; 506586, 3703244; 506586, 3703214; 506616, 3703214; 506616, 3703184; 506586, 3703184; 506586, 3703124; 506616, 3703124; 506616, 3703094; 506646, 3703094; 506646, 3703064; 506676, 3703064; 506676, 3703034; 506706, 3703034; 506706, 3703004; 506586, 3703004; 506586, 3702974; 506616, 3702974; 506616, 3702914; 506646, 3702914; 506646, 3702734; 506676, 3702734; 506676, 3702704; 506706, 3702704; 506706, 3702644; 506736, 3702644; 506736, 3702614; 506766, 3702614; 506766, 3702584; 506796, 3702584; 506796, 3702554; 506856, 3702554; 506856, 3702524; 506916, 3702524; 506916, 3702494; 506946, 3702494; 506946, 3702524; 506976, 3702524; 506976, 3702554; 507006, 3702554; 507006, 3702584; 507126, 3702584; 507126, 3702614; 507156, 3702614; 507156, 3702764; 507246, 3702764; 507246, 3702734; 507276, 3702734; 507276, 3702704; 507336, 3702704; 507336, 3702734; 507366, 3702734; 507366, 3702764; 507396, 3702764; 507396, 3702794; 507426, 3702794; 507426, 3702764; 507546, 3702764; 507546, 3702794; 507576, 3702794; 507576, 3702824; 507696, 3702824; 507696, 3702794; 507966, 3702794; 507966, 3702704; 507996, 3702704; 507996, 3702614; 508026, 3702614; 508026, 3702554; 508056, 3702554; 508056, 3702464; 508086, 3702464; 508086, 3702344; 508116, 3702344; 508116, 3702194; 508146, 3702194; 508146, 3702104; 508176, 3702104; 508176, 3701984; 508146, 3701984; 508146, 3701954; 508086, 3701954; 508086, 3701924; 508206, 3701924; 508206, 3701894; 508236, 3701894; 508236, 3701864; 508266, 3701864; 508266, 3701834; 508296, 3701834; 508296, 3701804; 508446, 3701804; 508446, 3701774; 508476, 3701774; 508476, 3701804; 508506, 3701804; 508506, 3701774; 508536, 3701774; 508536, 3701714; 508506, 3701714; 508506, 3701624; 508416, 3701624; 508416, 3701594; 508296, 3701594; 508296, 3701564; 508266, 3701564; 508266, 3701534; 508296, 3701534; 508296, 3701504; 508326, 3701504; 508326, 3701474; 508386, 3701474; 508386, 3701414; 508356, 3701414; 508356, 3701384; 508326, 3701384; 508326, 3701324; 508296, 3701324; 508296, 3701234; 508326, 3701234; 508326, 3701174; 508356, 3701174; 508356, 3701144; 508386, 3701144; 508386, 3701114; 508416, 3701114; 508416, 3701084; 508446, 3701084; 508446, 3701024; 508476, 3701024; 508476, 3700964; 508506, 3700964; 508506, 3700934; 508536, 3700934; 508536, 3700874; 508566, 3700874; 508566, 3700844; 508596, 3700844; 508596, 3700784; 508626, 3700784; 508626, 3700724; 508656, 3700724; 508656, 3700694; 508746, 3700694; 508746, 3700724; 508776, 3700724; 508776, 3700754; 508836, 3700754; 508836, 3700784; 508866, 3700784; 508866, 3700814; 508896, 3700814; 508896, 3700874; 508986, 3700874; 508986, 3700934; 509136, 3700934; 509136, 3700904; 509166, 3700904; 509166, 3700874; 509196, 3700874; 509196, 3700754; 509316, 3700754; 509316, 3700814; 509286, 3700814; 509286, 3700904; 509316, 3700904; 509316, 3700874; 509346, 3700874; 509346, 3700844; 509466, 3700844; 509466, 3700934; 509496, 3700934; 509496, 3700964; 509586, 3700964; 509586, 3700934; 509646, 3700934; 509646, 3700964; 509706, 3700964; 509706, 3701024; 509736, 3701024; 509736, 3701084; 509766, 3701084; 509766, 3701144; 509796, 3701144; 509796, 3701174; 509856, 3701174; 509856, 3701204; 509916, 3701204; 509916, 3701234; 509976, 3701234; 509976, 3701264; 510186, 3701264; 510186, 3701234; 510246, 3701234; 510246, 3701174; 510306, 3701174; 510306, 3701144; 510366, 3701144; 510366, 3701114; 510396, 3701114; 510396, 3700934; 510426, 3700934; 510426, 3700904; 510456, 3700904; 510456, 3700994; 510486, 3700994; 510486, 3700964; 510516, 3700964; 510516, 3700934; 510576, 3700934; 510576, 3700904; 510606, 3700904; 510606, 3700874; 510666, 3700874; 510666, 3700844; 510696, 3700844; 510696, 3700784; 510666, 3700784; 510666, 3700754; 510636, 3700754; 510636, 3700694; 510666, 3700694; 510666, 3700664; 510696, 3700664; 510696, 3700634; 510816, 3700634; 510816, 3700604; 510876, 3700604; 510876, 3700574; 510906, 3700574; 510906, 3700634; 510966, 3700634; 510966, 3700724; 510996, 3700724; 510996, 3700754; 511056, 3700754; 511056, 3700784; 511086, 3700784; 511086, 3700814; 511116, 3700814; 511116, 3700874; 511206, 3700874; 511206, 3700844; 511236, 3700844; 511236, 3700814; 511326, 3700814; 511326, 3700754; 511356, 3700754; 511356, 3700724; 511386, 3700724; 511386, 3700694; 511536, 3700694; 511536, 3700664; 511596, 3700664; 511596, 3700694; 511716, 3700694; 511716, 3700664; 511746, 3700664; 511746, 3700634; 511776, 3700634; 511776, 3700604; 511806, 3700604; 511806, 3700634; 511836, 3700634; 511836, 3700724; 511866, 3700724; 511866, 3700754; 511896, 3700754; 511896, 3700724; 512046, 3700724; 512046, 3700754; 512136, 3700754; 512136, 3700724; 512166, 3700724; 512166, 3700754; 512316, 3700754; 512316, 3700724; 512346, 3700724; 512346, 3700694; 512466, 3700694; 512466, 3700664; 512556, 3700664; 512556, 3700634; 512676, 3700634; 512676, 3700604; 512736, 3700604; 512736, 3700574; 512796, 3700574; 512796, 3700544; 512856, 3700544; 512856, 3700514; 512946, 3700514; 512946, 3700484; 513156, 3700484; 513156, 3700454; 513306, 3700454; 513306, 3700484; 513486, 3700484; 513486, 3700454; 513516, 3700454; 513516, 3700424; 513546, 3700424; 513546, 3700334; 513576, 3700334; 513576, 3700124; 513546, 3700124; 513546, 3700094; 513516, 3700094; 513516, 3700034; 513456, 3700034; 513456, 3700064; 513396, 3700064; 513396, 3700034; 513336, 3700034; 513336, 3699914; 513366, 3699914; 513366, 3699884; 513456, 3699884; 513456, 3699824; 513486, 3699824; 513486, 3699794; 513456, 3699794; 513456, 3699764; 513486, 3699764; 513486, 3699734; 513516, 3699734; 513516, 3699704; 513546, 3699704; 513546, 3699584; 513576, 3699584; 513576, 3699464; 513486, 3699464; 513486, 3699494; 513396, 3699494; 513396, 3699524; 513336, 3699524; 513336, 3699404; 513426, 3699404; 513426, 3699284; 513396, 3699284; 513396, 3699134; 513426, 3699134; 513426, 3699104; 513486, 3699104; 513486, 3699074; 513696, 3699074; 513696, 3699104; 513906, 3699104; 513906, 3699044; 513936, 3699044; 513936, 3699014; 513966, 3699014; 513966, 3698804; 514056, 3698804; 514056, 3698774; 514086, 3698774; 514086, 3698744; 514116, 3698744; 514116, 3698714; 514146, 3698714; 514146, 3698684; 514176, 3698684; 514176, 3698654; 514236, 3698654; 514236, 3698624; 514266, 3698624; 514266, 3698594; 514296, 3698594; 514296, 3698534; 514326, 3698534; 514326, 3698504; 514356, 3698504; 514356, 3698294; 514386, 3698294; 514386, 3698264; 514476, 3698264; 514476, 3698234; 514506, 3698234; 514506, 3698204; 514536, 3698204; 514536, 3698054; 514566, 3698054; 514566, 3698024; 514626, 3698024; 514626, 3697994; 514716, 3697994; 514716, 3697964; 514746, 3697964; 514746, 3697934; 514776, 3697934; 514776, 3697904; 514836, 3697904; 514836, 3697874; 514986, 3697874; 514986, 3697814; 515016, 3697814; 515016, 3697754; 515046, 3697754; 515046, 3697724; 515076, 3697724; 515076, 3697694; 515136, 3697694; 515136, 3697664; 515166, 3697664; 515166, 3697634; 515256, 3697634; 515256, 3697664; 515346, 3697664; 515346, 3697574; 515436, 3697574; 515436, 3697514; 515496, 3697514; 515496, 3697484; 515646, 3697484; 515646, 3697424; 515736, 3697424; 515736, 3697394; 515766, 3697394; 515766, 3697364; 515856, 3697364; 515856, 3697394; 515886, 3697394; 515886, 3697514; 515856, 3697514; 515856, 3697544; 515826, 3697544; 515826, 3697574; 515796, 3697574; 515796, 3697694; 515976, 3697694; 515976, 3697664; 516006, 3697664; 516006, 3697604; 516096, 3697604; 516096, 3697634; 516126, 3697634; 516126, 3697664; 516156, 3697664; 516156, 3697694; 516186, 3697694; 516186, 3697724; 516216, 3697724; 516216, 3697754; 516276, 3697754; 516276, 3697784; 516366, 3697784; 516366, 3697754; 516546, 3697754; 516546, 3697724; 516576, 3697724; 516576, 3697664; 516606, 3697664; 516606, 3697634; 516666, 3697634; 516666, 3697604; 516696, 3697604; 516696, 3697574; 516726, 3697574; 516726, 3697544; 516816, 3697544; 516816, 3697514; 516846, 3697514; 516846, 3697484; 516876, 3697484; 516876, 3697454; 516906, 3697454; 516906, 3697394; 516936, 3697394; 516936, 3697214; 516906, 3697214; 516906, 3697034; 516876, 3697034; 516876, 3697004; 516906, 3697004; 516906, 3696884; 516936, 3696884; 516936, 3696794; 516906, 3696794; 516906, 3696734; 516876, 3696734; 516876, 3696704; 516816, 3696704; 516816, 3696674; 516786, 3696674; 516786, 3696644; 516846, 3696644; 516846, 3696554; 516786, 3696554; 516786, 3696524; 516756, 3696524; 516756, 3696494; 516696, 3696494; 516696, 3696464; 516756, 3696464; 516756, 3696434; 516846, 3696434; 516846, 3696404; 516876, 3696404; 516876, 3696374; 516846, 3696374; 516846, 3696344; 516876, 3696344; 516876, 3696314; 516906, 3696314; 516906, 3696284; 516936, 3696284; 516936, 3696254; 516966, 3696254; 516966, 3696224; 517026, 3696224; 517026, 3696194; 517056, 3696194; 517056, 3696134; 517086, 3696134; 517086, 3696104; 517116, 3696104; 517116, 3696074; 517206, 3696074; 517206, 3696104; 517236, 3696104; 517236, 3696074; 517266, 3696074; 517266, 3696044; 517326, 3696044; 517326, 3696074; 517386, 3696074; 517386, 3696014; 517416, 3696014; 517416, 3695924; 517386, 3695924; 517386, 3695864; 517476, 3695864; 517476, 3695834; 517506, 3695834; 517506, 3695774; 517536, 3695774; 517536, 3695714; 517566, 3695714; 517566, 3695744; 517626, 3695744; 517626, 3695684; 517686, 3695684; 517686, 3695624; 517716, 3695624; 517716, 3695564; 517746, 3695564; 517746, 3695504; 517776, 3695504; 517776, 3695474; 517806, 3695474; 517806, 3695414; 517836, 3695414; 517836, 3695354; 517896, 3695354; 517896, 3695324; 518166, 3695324; 518166, 3695354; 518196, 3695354; 518196, 3695414; 518226, 3695414; 518226, 3695444; 518256, 3695444; 518256, 3695474; 518256, 3695504; 518226, 3695504; 518226, 3695534; 518196, 3695534; 518196, 3695594; 518166, 3695594; 518166, 3695714; 518196, 3695714; 518196, 3695744; 518256, 3695744; 518256, 3695714; 518316, 3695714; 518316, 3695684; 518346, 3695684; 518346, 3695654; 518376, 3695654; 518376, 3695624; 518436, 3695624; 518436, 3695594; 518466, 3695594; 518466, 3695564; 518496, 3695564; 518496, 3695534; 518526, 3695534; 518526, 3695474; 518556, 3695474; 518556, 3695444; 518586, 3695444; 518586, 3695474; 518646, 3695474; 518646, 3695444; 518766, 3695444; 518766, 3695474; 518796, 3695474; 518796, 3695504; 518826, 3695504; 518826, 3695534; 518856, 3695534; 518856, 3695624; 518886, 3695624; 518886, 3695654; 518976, 3695654; 518976, 3695624; 519156, 3695624; 519156, 3695654; 519246, 3695654; 519246, 3695684; 519276, 3695684; 519276, 3695714; 519306, 3695714; 519306, 3695744; 519336, 3695744; 519336, 3695774; 519366, 3695774; 519366, 3695804; 519426, 3695804; 519426, 3695834; 519486, 3695834; 519486, 3695804; 519546, 3695804; 519546, 3695774; 519576, 3695774; 519576, 3695744; 519636, 3695744; 519636, 3695684; 519666, 3695684; 519666, 3695594; 519696, 3695594; 519696, 3695564; 519726, 3695564; 519726, 3695534; 519756, 3695534; 519756, 3695504; 519846, 3695504; 519846, 3695474; 519876, 3695474; 519876, 3695444; 519906, 3695444; 519906, 3695414; 519936, 3695414; 519936, 3695384; 519996, 3695384; 519996, 3695354; 520026, 3695354; 520026, 3695294; 520056, 3695294; 520056, 3695234; 520116, 3695234; 520116, 3695204; 520146, 3695204; 520146, 3695174; 520176, 3695174; 520176, 3695144; 520206, 3695144; 520206, 3695084; 520236, 3695084; 520236, 3694964; 520266, 3694964; 520266, 3694724; 520296, 3694724; 520296, 3694694; 520356, 3694694; 520356, 3694634; 520386, 3694634; 520386, 3694424; 520356, 3694424; 520356, 3694304; 520386, 3694304; 520386, 3694274; 520416, 3694274; 520416, 3694214; 520446, 3694214; 520446, 3694184; 520476, 3694184; 520476, 3694094; 520536, 3694094; 520536, 3694064; 520566, 3694064; 520566, 3694034; 520776, 3694034; 520776, 3694004; 520836, 3694004; 520836, 3693974; 520866, 3693974; 520866, 3693704; 520836, 3693704; 520836, 3693644; 520746, 3693644; 520746, 3693614; 520656, 3693614; 520656, 3693644; 520536, 3693644; 520536, 3693674; 520296, 3693674; 520296, 3693644; 520206, 3693644; 520206, 3693614; 520116, 3693614; 520116, 3693644; 520086, 3693644; 520086, 3693614; 520056, 3693614; 520056, 3693524; 519996, 3693524; 519996, 3693464; 519966, 3693464; 519966, 3693404; 519996, 3693404; 519996, 3693374; 520026, 3693374; 520026, 3693344; 520056, 3693344; 520056, 3693314; 520086, 3693314; 520086, 3693344; 520116, 3693344; 520116, 3693374; 520146, 3693374; 520146, 3693344; 520206, 3693344; 520206, 3693314; 520236, 3693314; 520236, 3693254; 520266, 3693254; 520266, 3693224; 520296, 3693224; 520296, 3693164; 520326, 3693164; 520326, 3693104; 520386, 3693104; 520386, 3693074; 520416, 3693074; 520416, 3693044; 520506, 3693044; 520506, 3693014; 520626, 3693014; 520626, 3692984; 520746, 3692984; 520746, 3692954; 520806, 3692954; 520806, 3692924; 520866, 3692924; 520866, 3692954; 520986, 3692954; 520986, 3692924; 521016, 3692924; 521016, 3692954; 521046, 3692954; 521046, 3692924; 521166, 3692924; 521166, 3692894; 521226, 3692894; 521226, 3692864; 521346, 3692864; 521346, 3692834; 521376, 3692834; 521376, 3692864; 521406, 3692864; 521406, 3692834; 521496, 3692834; 521496, 3692864; 521556, 3692864; 521556, 3692834; 521586, 3692834; 521586, 3692774; 521616, 3692774; 521616, 3692744; 521676, 3692744; 521676, 3692774; 521826, 3692774; 521826, 3692744; 521856, 3692744; 521856, 3692714; 521886, 3692714; 521886, 3692684; 521916, 3692684; 521916, 3692714; 521976, 3692714; 521976, 3692744; 522006, 3692744; 522006, 3692774; 522036, 3692774; 522036, 3692834; 522066, 3692834; 522066, 3692774; 522096, 3692774; 522096, 3692714; 522126, 3692714; 522126, 3692744; 522186, 3692744; 522186, 3692774; 522246, 3692774; 522246, 3692744; 522276, 3692744; 522276, 3692654; 522306, 3692654; 522306, 3692624; 522456, 3692624; 522456, 3692534; 522576, 3692534; 522576, 3692504; 522606, 3692504; 522606, 3692414; 522576, 3692414; 522576, 3692324; 522516, 3692324; 522516, 3692264; 522576, 3692264; 522576, 3692204; 522606, 3692204; 522606, 3692114; 522636, 3692114; 522636, 3692054; 522666, 3692054; 522666, 3692024; 522726, 3692024; 522726, 3691994; 522846, 3691994; 522846, 3691964; 522936, 3691964; 522936, 3691934; 523056, 3691934; 523056, 3691904; 523146, 3691904; 523146, 3691874; 523176, 3691874; 523176, 3691814; 523206, 3691814; 523206, 3691754; 523176, 3691754; 523176, 3691694; 523146, 3691694; 523146, 3691664; 523116, 3691664; 523116, 3691634; 523056, 3691634; 523056, 3691544; 523026, 3691544; 523026, 3691514; 522996, 3691514; 522996, 3691454; 522966, 3691454; 522966, 3691424; 522936, 3691424; 522936, 3691394; 522906, 3691394; 522906, 3691364; 522816, 3691364; 522816, 3691334; 522756, 3691334; 522756, 3691244; 522696, 3691244; 522696, 3691214; 522486, 3691214; 522486, 3691244; 522306, 3691244; 522306, 3691274; 522246, 3691274; 522246, 3691304; 522216, 3691304; 522216, 3691334; 522006, 3691334; 522006, 3691304; 521916, 3691304; 521916, 3691334; 521796, 3691334; 521796, 3691304; 521766, 3691304; 521766, 3691274; 521646, 3691274; 521646, 3691304; 521586, 3691304; 521586, 3691334; 521556, 3691334; 521556, 3691394; 521526, 3691394; 521526, 3691484; 521496, 3691484; 521496, 3691724; 521526, 3691724; 521526, 3691934; 521496, 3691934; 521496, 3691964; 521466, 3691964; 521466, 3691994; 521436, 3691994; 521436, 3692024; 521406, 3692024; 521406, 3692054; 521316, 3692054; 521316, 3692084; 521286, 3692084; 521286, 3692114; 521256, 3692114; 521256, 3692144; 521166, 3692144; 521166, 3692174; 521136, 3692174; 521136, 3692264; 521106, 3692264; 521106, 3692234; 521046, 3692234; 521046, 3692264; 521016, 3692264; 521016, 3692294; 520896, 3692294; 520896, 3692324; 520806, 3692324; 520806, 3692354; 520776, 3692354; 520776, 3692384; 520746, 3692384; 520746, 3692414; 520716, 3692414; 520716, 3692444; 520656, 3692444; 520656, 3692504; 520626, 3692504; returning to 520626, 3692624. Excluding land bounded by 518706, 3695084; 518706, 3695144; 518646, 3695144; 518646, 3695174; 518616, 3695174; 518616, 3695204; 518586, 3695204; 518586, 3695264; 518526, 3695264; 518526, 3695234; 518556, 3695234; 518556, 3695174; 518526, 3695174; 518526, 3695144; 518496, 3695144; 518496, 3695084; 518466, 3695084; 518466, 3695024; 518496, 3695024; 518496, 3694994; 518616, 3694994; 518616, 3695024; 518676, 3695024; 518676, 3695054; 518706, 3695054; returning to 518706, 3695084. Excluding land bounded by 511632, 3699846; 511649, 3700252; 511658, 3700476; 511603, 3700464; 511599, 3700463; 511595, 3700462; 511591, 3700461; 511587, 3700460; 511583, 3700459; 511579, 3700458; 511575, 3700456; 511572, 3700455; 511568, 3700454; 511564, 3700452; 511560, 3700451; 511557, 3700449; 511553, 3700447; 511549, 3700446; 511546, 3700444; 511542, 3700442; 511539, 3700440; 511535, 3700438; 511532, 3700436; 511528, 3700434; 511525, 3700432; 511521, 3700429; 511518, 3700427; 511515, 3700425; 511512, 3700422; 511508, 3700420; 511505, 3700417; 511502, 3700415; 511497, 3700410; 511476, 3700391; 511464, 3700454; 511444, 3700451; 511413, 3700446; 511371, 3700441; 511325, 3700438; 511318, 3700256; 511545, 3700253; 511537, 3699847; returning to 511632, 3699846. Excluding land bounded by 509586, 3700604; 509586, 3700634; 509616, 3700634; 509616, 3700664; 509646, 3700664; 509646, 3700694; 509616, 3700694; 509616, 3700724; 509586, 3700724; 509586, 3700754; 509526, 3700754; 509526, 3700724; 509496, 3700724; 509496, 3700604; returning to 509586, 3700604. Excluding land bounded by 506076, 3703064; 506076, 3703094; 506046, 3703094; 506046, 3703064; returning to 506076, 3703064.
                (iii) Subunit 13c: From USGS 1:24,000 quadrangle maps Vail Lake, Sage, Cahuilla Mtn., and Aguanga, land bounded by the following UTM coordinates (E, N): 508295, 3705827; 508285, 3705827; 508285, 3705874; 508289, 3705912; 508352, 3705912; 508352, 3705827; returning to 508295, 3705827.
                (iv) Land bounded by the following UTM coordinates (E, N): 506990, 3704380; 506962, 3704380; 506962, 3704408; 506990, 3704408; returning to 506990, 3704380.

                (v) Land bounded by the following UTM coordinates (E, N): 505004, 3706809; 505004, 3706791; 505033, 3706791; 505033, 3706735; 505203, 3706735; 505203, 3706763; 505260, 3706763; 505260, 3706678; 505231, 3706678; 505231, 3706649; 505260, 3706649; 505260, 3706621; 505373, 3706621; 505373, 3706649; 505401, 3706649; 505401, 3706621; 505628, 3706621; 505628, 3706649; 505714, 3706649; 505714, 3706678; 505770, 3706678; 505770, 3706593; 505742, 3706593; 505742, 3706564; 505770, 3706564; 505770, 3706451; 505799, 3706451; 505799, 3706423; 505855, 3706423; 505855, 3706394; 505997, 3706394; 505997, 3706423; 506026, 3706423; 506026, 3706252; 506054, 3706252; 506054, 3706224; 506082, 3706224; 506082, 3706139; 506224, 3706139; 506224, 3706110; 506253, 3706110; 506253, 3706082; 506281, 3706082; 506281, 3705940; 506309, 3705940; 506309, 3706025; 506338, 3706025; 506338, 3706054; 506394, 3706054; 506394, 3706082; 506451, 3706082; 506451, 3706054; 506479, 3706054; 506479, 3705997; 506536, 3705997; 506536, 3705969; 506678, 3705969; 506678, 3705940; 506877, 3705940; 506877, 3705855; 506905, 3705855; 506905, 3705827; 506933, 3705827; 506933, 3705855; 506990, 3705855; 506990, 3705827; 506962, 3705827; 506962, 3705742; 506990, 3705742; 506990, 3705657; 507018, 3705657; 507018, 3705600; 507047, 3705600; 507047, 3705571; 507081, 3705571; 507080, 3705462; 507387, 3705460; 507387, 3705458; 507416, 3705458; 507416, 3705430; 507557, 3705430; 507557, 3705458; 507586, 3705458; 507586, 3705459; 508287, 3705456; 508286, 3705713; 508295, 3705713; 508295, 3705628; 508409, 3705628; 508409, 3705657; 508465, 3705657; 508465, 3705458; 508494, 3705458; 508494, 3705486; 508607, 3705486; 508607, 3705373; 508636, 3705373; 508636, 3705458; 508664, 3705458; 508664, 3705486; 508749, 3705486; 508749, 3705515; 509118, 3705515; 509118, 3705486; 509260, 3705486; 509260, 3705515; 509316, 3705515; 509316, 3705543; 509345, 3705543; 509345, 3705628; 509487, 3705628; 509487, 3705600; 509572, 3705600; 509572, 3705571; 509600, 3705571; 509600, 3705401; 509628, 3705401; 509628, 3705373; 509685, 3705373; 509685, 3705401; 509799, 3705401; 509799, 3705373; 509855, 3705373; 509855, 3705345; 509884, 3705345; 509884, 3705316; 509912, 3705316; 509912, 3705288; 509920, 3705288; 509899, 3705048; 510763, 3705036; 510763, 3705032; 510735, 3705032; 510735, 3705004; 510678, 3705004; 510678, 3704976; 510621, 3704976; 510621, 3704947; 510593, 3704947; 510593, 3704919; 510565, 3704919; 510565, 3704891; 510536, 3704891; 510536, 3704720; 510593, 3704720; 510593, 3704607; 510536, 3704607; 510536, 3704579; 510508, 3704579; 510508, 3704465; 510394, 3704465; 510394, 3704493; 510366, 3704493; 510366, 3704522; 510281, 3704522; 510281, 3704493; 510224, 3704493; 510224, 3704465; 510196, 3704465; 510196, 3704380; 510224, 3704380; 510224, 3704352; 510281, 3704352; 510281, 3704323; 510366, 3704323; 510366, 3704295; 510394, 3704295; 510394, 3704238; 510423, 3704238; 510423, 3704153; 510394, 3704153; 510394, 3704068; 510366, 3704068; 510366, 3704040; 510281, 3704040; 510281, 3704125; 510224, 3704125; 510224, 3704153; 510196, 3704153; 510196, 3704125; 510139, 3704125; 510139, 3704068; 510111, 3704068; 510111, 3704040; 510082, 3704040; 510082, 3703926; 509969, 3703926; 509969, 3703954; 509940, 3703954; 509940, 3703983; 509884, 3703983; 509884, 3704011; 509827, 3704011; 509827, 3704040; 509799, 3704040; 509799, 3704068; 509742, 3704068; 509742, 3704096; 509714, 3704096; 509714, 3704153; 509685, 3704153; 509685, 3704210; 509628, 3704210; 509628, 3704181; 509600, 3704181; 509600, 3704153; 509572, 3704153; 509572, 3704096; 509543, 3704096; 509543, 3704068; 509487, 3704068; 509487, 3704096; 509401, 3704096; 509401, 3704153; 509373, 3704153; 509373, 3704181; 509345, 3704181; 509345, 3704238; 509316, 3704238; 509316, 3704096; 509345, 3704096; 509345, 3704011; 509175, 3704011; 509175, 3703983; 509089, 3703983; 509089, 3704096; 509061, 3704096; 509061, 3704266; 509004, 3704266; 509004, 3704323; 508976, 3704323; 508976, 3704493; 508948, 3704493; 508948, 3704522; 508919, 3704522; 508919, 3704550; 508891, 3704550; 508891, 3704579; 508862, 3704579; 508862, 3704522; 508834, 3704522; 508834, 3704493; 508777, 3704493; 508777, 3704408; 508749, 3704408; 508749, 3704380; 508721, 3704380; 508721, 3704323; 508692, 3704323; 508692, 3704295; 508664, 3704295; 508664, 3704323; 508636, 3704323; 508636, 3704352; 508607, 3704352; 508607, 3704380; 508579, 3704380; 508579, 3704408; 508503, 3704408; 508503, 3704670; 508299, 3704685; 508284, 3704713; 508213, 3704720; 508180, 3704674; 508188, 3704581; 508188, 3704466; 508180, 3704409; 508125, 3704284; 508125, 3704437; 508097, 3704437; 508097, 3704465; 508068, 3704465; 508068, 3704579; 508040, 3704579; 508040, 3704720; 508011, 3704720; 508011, 3704777; 507983, 3704777; 507983, 3704947; 508011, 3704947; 508011, 3704976; 507983, 3704976; 507983, 3705061; 508040, 3705061; 508040, 3705089; 508068, 3705089; 508068, 3705118; 508097, 3705118; 508097, 3705174; 508068, 3705174; 508068, 3705203; 508011, 3705203; 508011, 3705231; 507955, 3705231; 507955, 3705259; 507926, 3705259; 507926, 3705231; 507699, 3705231; 507699, 3705174; 507728, 3705174; 507728, 3705146; 507756, 3705146; 507756, 3705118; 507784, 3705118; 507784, 3705089; 507841, 3705089; 507841, 3705061; 507870, 3705061; 507870, 3705004; 507841, 3705004; 507841, 3704692; 507784, 3704692; 507784, 3704720; 507728, 3704720; 507728, 3704692; 507699, 3704692; 507699, 3704635; 507671, 3704635; 507671, 3704579; 507614, 3704579; 507614, 3704607; 507586, 3704607; 507586, 3704749; 507557, 3704749; 507557, 3704777; 507529, 3704777; 507529, 3704834; 507501, 3704834; 507501, 3704862; 507472, 3704862; 507472, 3704891; 507444, 3704891; 507444, 3704862; 507416, 3704862; 507416, 3704720; 507444, 3704720; 507444, 3704692; 507416, 3704692; 507416, 3704635; 507359, 3704635; 507359, 3704664; 507302, 3704664; 507302, 3704692; 507274, 3704692; 507274, 3704720; 507245, 3704720; 507245, 3704550; 507217, 3704550; 507217, 3704607; 507104, 3704607; 507104, 3704579; 507075, 3704579; 507075, 3704408; 506990, 3704408; 506990, 3704493; 506962, 3704493; 506962, 3704664; 506990, 3704664; 506990, 3704692; 506962, 3704692; 506962, 3704720; 506990, 3704720; 506990, 3704749; 506933, 3704749; 506933, 3704777; 506905, 3704777; 506905, 3704805; 506820, 3704805; 506820, 3704777; 506792, 3704777; 506792, 3704720; 506763, 3704720; 506763, 3704777; 506735, 3704777; 506735, 3704834; 506706, 3704834; 506706, 3704919; 506678, 3704919; 506678, 3704947; 506565, 3704947; 506565, 3705004; 506593, 3705004; 506593, 3705118; 506565, 3705118; 506565, 3705146; 506536, 3705146; 506536, 3705174; 506508, 3705174; 506508, 3705203; 506479, 3705203; 506479, 3705231; 506451, 3705231; 506451, 3705345; 506479, 3705345; 506479, 3705430; 506451, 3705430; 506451, 3705458; 506423, 3705458; 506423, 3705430; 506394, 3705430; 506394, 3705259; 506281, 3705259; 506281, 3705231; 506253, 3705231; 506253, 3705203; 506281, 3705203; 506281, 3705118; 506253, 3705118; 506253, 3705061; 506224, 3705061; 506224, 3705089; 506167, 3705089; 506167, 3705174; 506139, 3705174; 506139, 3705203; 506082, 3705203; 506082, 3705231; 506026, 3705231; 506026, 3705203; 505969, 3705203; 505969, 3705174; 505940, 3705174; 505940, 3705203; 505827, 3705203; 505827, 3705231; 505799, 3705231; 505799, 3705259; 505770, 3705259; 505770, 3705316; 505742, 3705316; 505742, 3705345; 505714, 3705345; 505714, 3705373; 505685, 3705373; 505685, 3705543; 505657, 3705543; 505657, 3705600; 505628, 3705600; 505628, 3705628; 505600, 3705628; 505600, 3705685; 505628, 3705685; 505628, 3705713; 505657, 3705713; 505657, 3705798; 505543, 3705798; 505543, 3705940; 505487, 3705940; 505487, 3705912; 505316, 3705912; 505316, 3705884; 505288, 3705884; 505288, 3705855; 505260, 3705855; 505260, 3705827; 505231, 3705827; 505231, 3705798; 505174, 3705798; 505174, 3705770; 505146, 3705770; 505146, 3705742; 505118, 3705742; 505118, 3705713; 505089, 3705713; 505089, 3705628; 505118, 3705628; 505118, 3705600; 505203, 3705600; 505203, 3705486; 505174, 3705486; 505174, 3705458; 505146, 3705458; 505146, 3705401; 505061, 3705401; 505061, 3705373; 505033, 3705373; 505033, 3705430; 505004, 3705430; 505004, 3705458; 504976, 3705458; 504976, 3705515; 504948, 3705515; 504948, 3705543; 504891, 3705543; 504891, 3705515; 504862, 3705515; 504862, 3705486; 504834, 3705486; 504834, 3705430; 504806, 3705430; 504806, 3705458; 504749, 3705458; 504749, 3705486; 504721, 3705486; 504721, 3705515; 504692, 3705515; 504692, 3705543; 504550, 3705543; 504550, 3705373; 504522, 3705373; 504522, 3705345; 504465, 3705345; 504465, 3705288; 504437, 3705288; 504437, 3705284; 504424, 3705291; 504400, 3705371; 504335, 3705756; 504255, 3706069; 504123, 3706197; 504096, 3706220; 504096, 3706224; 504125, 3706224; 504125, 3706252; 504153, 3706252; 504153, 3706281; 504182, 3706281; 504182, 3706337; 504153, 3706337; 504153, 3706366; 504182, 3706366; 504182, 3706564; 504210, 3706564; 504210, 3706593; 504238, 3706593; 504238, 3706564; 504267, 3706564; 504267, 3706536; 504295, 3706536; 504295, 3706564; 504352, 3706564; 504352, 3706536; 504380, 3706536; 504380, 3706508; 504409, 3706508; 504409, 3706479; 504465, 3706479; 504465, 3706508; 504494, 3706508; 504494, 3706536; 504550, 3706536; 504550, 3706564; 504692, 3706564; 504692, 3706536; 504721, 3706536; 504721, 3706706; 504777, 3706706; 504777, 3706763; 504834, 3706763; 504834, 3706791; 504891, 3706791; 504891, 3706820; 504919, 3706820; 504919, 3706848; 505004, 3706848; returning to 505004, 3706809. Excluding land bounded by 505004, 3706621; 505004, 3706593; 505033, 3706593; 505033, 3706536; 505089, 3706536; 505089, 3706593; 505061, 3706593; 505061, 3706649; 505033, 3706649; 505033, 3706621; returning to 505004, 3706621.
                (vi) Land bounded by the following UTM coordinates (E, N): 512834, 3706987; 512834, 3706962; 512891, 3706962; 512891, 3706980; 513089, 3706957; 513089, 3706933; 513061, 3706933; 513061, 3706820; 513089, 3706820; 513089, 3706848; 513146, 3706848; 513146, 3706791; 513203, 3706791; 513203, 3706763; 513288, 3706763; 513288, 3706791; 513345, 3706791; 513345, 3706763; 513373, 3706763; 513373, 3706706; 513345, 3706706; 513345, 3706678; 513146, 3706678; 513146, 3706649; 513089, 3706649; 513089, 3706621; 513061, 3706621; 513061, 3706479; 513089, 3706479; 513089, 3706423; 513146, 3706423; 513146, 3706394; 513175, 3706394; 513175, 3706337; 513203, 3706337; 513203, 3706281; 513231, 3706281; 513231, 3706252; 513260, 3706252; 513260, 3706224; 513288, 3706224; 513288, 3706196; 513316, 3706196; 513316, 3706054; 513288, 3706054; 513288, 3705912; 513260, 3705912; 513260, 3705827; 513231, 3705827; 513231, 3705770; 513203, 3705770; 513203, 3705657; 513175, 3705657; 513175, 3705628; 513146, 3705628; 513146, 3705600; 513118, 3705600; 513118, 3705543; 513089, 3705543; 513089, 3705515; 512862, 3705515; 512862, 3705486; 512636, 3705486; 512636, 3705458; 512579, 3705458; 512579, 3705430; 512323, 3705430; 512323, 3705401; 512295, 3705401; 512295, 3705373; 512238, 3705373; 512238, 3705316; 512210, 3705316; 512210, 3705288; 511955, 3705288; 511955, 3705259; 511813, 3705259; 511813, 3705231; 511671, 3705231; 511671, 3705203; 511586, 3705203; 511586, 3705174; 511535, 3705174; 511525, 3706082; 511699, 3706082; 511699, 3706110; 511728, 3706110; 511728, 3706139; 511756, 3706139; 511756, 3706167; 511784, 3706167; 511784, 3706196; 511813, 3706196; 511813, 3706224; 511898, 3706224; 511898, 3706196; 511911, 3706196; 511916, 3705800; 512341, 3705773; 512337, 3706082; 512522, 3706082; 512522, 3706110; 512579, 3706110; 512579, 3706139; 512550, 3706139; 512550, 3706196; 512437, 3706196; 512437, 3706309; 512409, 3706309; 512409, 3706366; 512437, 3706366; 512437, 3706564; 512465, 3706564; 512465, 3706630; 512761, 3706595; 512751, 3706990; 512808, 3706990; returning to 512834, 3706987.
                (vii) Note: Map of Unit 13 is provided at paragraph (17)(v) of this entry.
                (19) Unit 14: Lower and Middle San Luis Rey Basin, San Diego County, California.
                (i) From USGS 1:24,000 quadrangle maps Pechanga, San Luis Rey, Morro Hill, Bonsall, Pala, and Boucher Hill, land bounded by the following UTM coordinates (E, N): 505206, 3681404; 505206, 3681374; 505266, 3681374; 505266, 3681344; 505326, 3681344; 505326, 3681224; 505356, 3681224; 505356, 3681164; 505386, 3681164; 505386, 3681014; 505356, 3681014; 505356, 3680984; 505326, 3680984; 505326, 3680864; 505356, 3680864; 505356, 3680744; 505326, 3680744; 505326, 3680654; 505356, 3680654; 505356, 3680624; 505326, 3680624; 505326, 3680594; 505296, 3680594; 505296, 3680564; 505266, 3680564; 505266, 3680474; 505236, 3680474; 505236, 3680429; 505066, 3680430; 505061, 3680430; 505061, 3680553; 505061, 3680603; 505061, 3680603; 505061, 3680604; 505061, 3680604; 505061, 3680604; 505061, 3680605; 505061, 3680605; 505061, 3680605; 505061, 3680606; 505061, 3680606; 505061, 3680606; 505061, 3680606; 505062, 3680607; 505062, 3680607; 505062, 3680607; 505062, 3680607; 505062, 3680607; 505062, 3680608; 505062, 3680608; 505062, 3680608; 505062, 3680608; 505062, 3680609; 505062, 3680609; 505062, 3680609; 505062, 3680609; 505062, 3680610; 505062, 3680610; 505062, 3680610; 505062, 3680610; 505062, 3680610; 505062, 3680611; 505062, 3680611; 505062, 3680611; 505062, 3680612; 505062, 3680612; 505062, 3680612; 505062, 3680612; 505062, 3680612; 505062, 3680612; 505062, 3680613; 505062, 3680613; 505062, 3680613; 505062, 3680614; 505062, 3680614; 505062, 3680614; 505062, 3680614; 505062, 3680615; 505062, 3680615; 505062, 3680616; 505062, 3680616; 505062, 3680617; 505062, 3680617; 505062, 3680617; 505062, 3680617; 505062, 3680617; 505062, 3680617; 505062, 3680618; 505062, 3680618; 505062, 3680619; 505062, 3680620; 505062, 3680620; 505062, 3680621; 505062, 3680621; 505062, 3680622; 505062, 3680622; 505062, 3680623; 505062, 3680623; 505062, 3680623; 505061, 3680624; 505061, 3680624; 505061, 3680625; 505061, 3680625; 505061, 3680625; 505061, 3680625; 505061, 3680625; 505065, 3680625; 505065, 3680726; 505066, 3680827; 505066, 3680927; 505066, 3681113; 505066, 3681123; 505066, 3681123; 505066, 3681232; 505066, 3681273; 505066, 3681344; 505146, 3681344; 505146, 3681374; 505176, 3681374; 505176, 3681404; returning to 505206, 3681404.

                (ii) Land bounded by the following UTM coordinates (E, N): 496083, 3690984; 496081, 3690778; 496186, 3690777; 496188, 3690982; 496083, 3690984; 496085, 3691184; 496086, 3691184; 496086, 3691124; 496116, 3691124; 496116, 3691094; 496146, 3691094; 496146, 3691034; 496176, 3691034; 496176, 3691004; 496236, 3691004; 496236, 3690944; 496266, 3690944; 496266, 3690884; 496296, 3690884; 496296, 3690854; 496326, 3690854; 496326, 3690824; 496356, 3690824; 496356, 3690794; 496386, 3690794; 496386, 3690764; 496416, 3690764; 496416, 3690734; 496446, 3690734; 496446, 3690704; 496476, 3690704; 496476, 3690674; 496506, 3690674; 496506, 3690644; 496536, 3690644; 496536, 3690614; 496596, 3690614; 496596, 3690584; 496656, 3690584; 496656, 3690554; 496716, 3690554; 496716, 3690524; 496806, 3690524; 496806, 3690494; 497106, 3690494; 497106, 3690464; 497166, 3690464; 497166, 3690434; 497256, 3690434; 497256, 3690404; 497298, 3690404; 497300, 3690146; 497496, 3690141; 497496, 3690134; 497526, 3690134; 497526, 3689984; 497556, 3689984; 497556, 3689924; 497526, 3689924; 497526, 3689804; 497556, 3689804; 497556, 3689744; 497586, 3689744; 497586, 3689684; 497616, 3689684; 497616, 3689654; 497676, 3689654; 497676, 3689624; 497747, 3689624; 497758, 3689276; 497954, 3689277; 497951, 3689383; 498148, 3689383; 498145, 3689534; 498186, 3689534; 498186, 3689504; 498216, 3689504; 498216, 3689444; 498246, 3689444; 498246, 3689414; 498216, 3689414; 498216, 3689264; 498246, 3689264; 498246, 3689234; 498216, 3689234; 498216, 3689204; 498366, 3689204; 498366, 3689174; 498546, 3689174; 498546, 3689144; 498576, 3689144; 498576, 3689054; 498546, 3689054; 498546, 3689024; 498636, 3689024; 498636, 3688994; 498756, 3688994; 498756, 3688964; 498786, 3688964; 498786, 3688934; 498876, 3688934; 498876, 3688904; 498936, 3688904; 498936, 3688874; 499056, 3688874; 499056, 3688844; 499266, 3688844; 499266, 3688814; 499326, 3688814; 499326, 3688544; 499356, 3688544; 499356, 3688514; 499386, 3688514; 499386, 3688454; 499416, 3688454; 499416, 3688364; 499446, 3688364; 499446, 3688274; 499476, 3688274; 499476, 3688214; 499506, 3688214; 499506, 3688124; 499536, 3688124; 499536, 3687884; 499566, 3687884; 499566, 3687674; 499596, 3687674; 499596, 3687644; 499656, 3687644; 499656, 3687614; 499686, 3687614; 499686, 3687584; 499746, 3687584; 499746, 3687554; 499776, 3687554; 499776, 3687494; 499746, 3687494; 499746, 3687464; 499716, 3687464; 499716, 3687374; 499746, 3687374; 499746, 3687314; 499836, 3687314; 499836, 3687284; 499986, 3687284; 499986, 3687314; 500046, 3687314; 500046, 3687284; 500076, 3687284; 500076, 3687194; 500106, 3687194; 500106, 3687104; 500136, 3687104; 500136, 3687074; 500166, 3687074; 500166, 3687014; 500196, 3687014; 500196, 3686984; 500226, 3686984; 500226, 3686714; 500256, 3686714; 500256, 3686684; 500256, 3686534; 500226, 3686534; 500226, 3686444; 500286, 3686444; 500286, 3686384; 500316, 3686384; 500316, 3686324; 500346, 3686324; 500346, 3686234; 500376, 3686234; 500376, 3686174; 500406, 3686174; 500406, 3686084; 500436, 3686084; 500436, 3685994; 500466, 3685994; 500466, 3685934; 500496, 3685934; 500496, 3685904; 500556, 3685904; 500556, 3685874; 500586, 3685874; 500586, 3685844; 500616, 3685844; 500616, 3685814; 500736, 3685814; 500736, 3685844; 500796, 3685844; 500796, 3685814; 500826, 3685814; 500826, 3685844; 500886, 3685844; 500886, 3685814; 500946, 3685814; 500946, 3685784; 501006, 3685784; 501006, 3685754; 501066, 3685754; 501066, 3685724; 501126, 3685724; 501126, 3685694; 501186, 3685694; 501186, 3685664; 501216, 3685664; 501216, 3685574; 501246, 3685574; 501246, 3685544; 501276, 3685544; 501276, 3685514; 501306, 3685514; 501306, 3685484; 501366, 3685484; 501366, 3685424; 501396, 3685424; 501396, 3685394; 501426, 3685394; 501426, 3685334; 501456, 3685334; 501456, 3685304; 501486, 3685304; 501486, 3685274; 501546, 3685274; 501546, 3685244; 501576, 3685244; 501576, 3685214; 501606, 3685214; 501606, 3685184; 501666, 3685184; 501666, 3685154; 501756, 3685154; 501756, 3685124; 501816, 3685124; 501816, 3685094; 501876, 3685094; 501876, 3685064; 501996, 3685064; 501996, 3685034; 502116, 3685034; 502116, 3685004; 502176, 3685004; 502176, 3684974; 502236, 3684974; 502236, 3684944; 502266, 3684944; 502266, 3684974; 502326, 3684974; 502326, 3685004; 502446, 3685004; 502446, 3684974; 502536, 3684974; 502536, 3685004; 502566, 3685004; 502566, 3684974; 502626, 3684974; 502626, 3684944; 502656, 3684944; 502656, 3684914; 502686, 3684914; 502686, 3684854; 502716, 3684854; 502716, 3684764; 502746, 3684764; 502746, 3684734; 502776, 3684734; 502776, 3684704; 502746, 3684704; 502746, 3684644; 502716, 3684644; 502716, 3684554; 502746, 3684554; 502746, 3684374; 502776, 3684374; 502776, 3684344; 502806, 3684344; 502806, 3684314; 502836, 3684314; 502836, 3684284; 502866, 3684284; 502866, 3684254; 502896, 3684254; 502896, 3684224; 502956, 3684224; 502956, 3684014; 502986, 3684014; 502986, 3683834; 503016, 3683834; 503016, 3683804; 502986, 3683804; 502986, 3683744; 502956, 3683744; 502956, 3683594; 502986, 3683594; 502986, 3683474; 503016, 3683474; 503016, 3683324; 503046, 3683324; 503046, 3683234; 503076, 3683234; 503076, 3683174; 503106, 3683174; 503106, 3683084; 503166, 3683084; 503166, 3683024; 503196, 3683024; 503196, 3682964; 503226, 3682964; 503226, 3682934; 503256, 3682934; 503256, 3682844; 503286, 3682844; 503286, 3682814; 503316, 3682814; 503316, 3682784; 503346, 3682784; 503346, 3682754; 503406, 3682754; 503406, 3682724; 503436, 3682724; 503436, 3682694; 503454, 3682694; 503452, 3682414; 503449, 3681953; 503449, 3681950; 503446, 3681434; 503436, 3681434; 503436, 3681464; 503406, 3681464; 503406, 3681494; 503286, 3681494; 503286, 3681524; 503226, 3681524; 503226, 3681554; 503196, 3681554; 503196, 3681584; 503136, 3681584; 503136, 3681614; 503106, 3681614; 503106, 3681644; 503076, 3681644; 503076, 3681674; 503046, 3681674; 503046, 3681704; 502986, 3681704; 502986, 3681734; 502866, 3681734; 502866, 3681764; 502746, 3681764; 502686, 3681764; 502686, 3681734; 502626, 3681734; 502626, 3681824; 502656, 3681824; 502656, 3681884; 502686, 3681884; 502686, 3681914; 502716, 3681914; 502716, 3681944; 502746, 3681944; 502746, 3681974; 502776, 3681974; 502776, 3682094; 502746, 3682094; 502746, 3682214; 502716, 3682214; 502716, 3682244; 502536, 3682244; 502536, 3682274; 502476, 3682274; 502476, 3682304; 502416, 3682304; 502416, 3682334; 502356, 3682334; 502356, 3682364; 502326, 3682364; 502326, 3682394; 502296, 3682394; 502296, 3682424; 502236, 3682424; 502236, 3682394; 502176, 3682394; 502176, 3682424; 502116, 3682424; 502116, 3682454; 502026, 3682454; 502026, 3682514; 502056, 3682514; 502056, 3682544; 502086, 3682544; 502086, 3682574; 502116, 3682574; 502116, 3682604; 502146, 3682604; 502146, 3682634; 502176, 3682634; 502176, 3682694; 502206, 3682694; 502206, 3682754; 502236, 3682754; 502236, 3682844; 502266, 3682844; 502266, 3682934; 502236, 3682934; 502236, 3683084; 502206, 3683084; 502206, 3683114; 502176, 3683114; 502176, 3683144; 502146, 3683144; 502146, 3683174; 502116, 3683174; 502116, 3683234; 502086, 3683234; 502086, 3683264; 502056, 3683264; 502056, 3683354; 502086, 3683354; 502086, 3683414; 502116, 3683414; 502116, 3683504; 502086, 3683504; 502086, 3683624; 502056, 3683624; 502056, 3683684; 502026, 3683684; 502026, 3683714; 501966, 3683714; 501966, 3683744; 501936, 3683744; 501936, 3683804; 501906, 3683804; 501906, 3683834; 501876, 3683834; 501876, 3683894; 501846, 3683894; 501846, 3683984; 501816, 3683984; 501816, 3684044; 501786, 3684044; 501786, 3684074; 501756, 3684074; 501756, 3684104; 501696, 3684104; 501696, 3684074; 501666, 3684074; 501666, 3684044; 501606, 3684044; 501606, 3684074; 501576, 3684074; 501576, 3684104; 501546, 3684104; 501546, 3684134; 501456, 3684134; 501456, 3684164; 501336, 3684164; 501336, 3684524; 501096, 3684524; 501096, 3684494; 501066, 3684494; 501066, 3684464; 501036, 3684464; 501036, 3684434; 501006, 3684434; 501006, 3684404; 500946, 3684404; 500946, 3684374; 500916, 3684374; 500916, 3684404; 500886, 3684404; 500886, 3684464; 500856, 3684464; 500856, 3684554; 500826, 3684554; 500826, 3684614; 500766, 3684614; 500766, 3684674; 500736, 3684674; 500736, 3684704; 500766, 3684704; 500766, 3684884; 500736, 3684884; 500736, 3684914; 500706, 3684914; 500706, 3684974; 500676, 3684974; 500676, 3685004; 500646, 3685004; 500646, 3684974; 500496, 3684974; 500496, 3684944; 500406, 3684944; 500406, 3684914; 500376, 3684914; 500376, 3684944; 500316, 3684944; 500316, 3684914; 500286, 3684914; 500286, 3684854; 500316, 3684854; 500316, 3684704; 500286, 3684704; 500286, 3684674; 500256, 3684674; 500256, 3684644; 500226, 3684644; 500226, 3684614; 500166, 3684614; 500166, 3684584; 500136, 3684584; 500136, 3684554; 500046, 3684554; 500046, 3684524; 499986, 3684524; 499986, 3684554; 499926, 3684554; 499926, 3684584; 499896, 3684584; 499896, 3684614; 499866, 3684614; 499866, 3685184; 499836, 3685184; 499836, 3685214; 499806, 3685214; 499806, 3685244; 499566, 3685244; 499566, 3685274; 499536, 3685274; 499536, 3685304; 499506, 3685304; 499506, 3685364; 499476, 3685364; 499476, 3685394; 499416, 3685394; 499416, 3685424; 499356, 3685424; 499356, 3685394; 499296, 3685394; 499296, 3685364; 499236, 3685364; 499236, 3685334; 499176, 3685334; 499176, 3685364; 499146, 3685364; 499146, 3685394; 499056, 3685394; 499056, 3685424; 499026, 3685424; 499026, 3685454; 498966, 3685454; 498966, 3685484; 498756, 3685484; 498756, 3685514; 498726, 3685514; 498726, 3685484; 498606, 3685484; 498606, 3685514; 498396, 3685514; 498396, 3685544; 498366, 3685544; 498366, 3685604; 498336, 3685604; 498336, 3685634; 498306, 3685634; 498306, 3685694; 498336, 3685694; 498336, 3685724; 498366, 3685724; 498366, 3685754; 498396, 3685754; 498396, 3685874; 498366, 3685874; 498366, 3685964; 498396, 3685964; 498396, 3686114; 498426, 3686114; 498426, 3686174; 498456, 3686174; 498456, 3686234; 498486, 3686234; 498486, 3686264; 498576, 3686264; 498576, 3686234; 498696, 3686234; 498696, 3686204; 498726, 3686204; 498726, 3686234; 498846, 3686234; 498846, 3686264; 498906, 3686264; 498906, 3686294; 498936, 3686294; 498936, 3686324; 498966, 3686324; 498966, 3686444; 498936, 3686444; 498936, 3686474; 498876, 3686474; 498876, 3686504; 498786, 3686504; 498786, 3686534; 498756, 3686534; 498756, 3686564; 498636, 3686564; 498636, 3686594; 498576, 3686594; 498426, 3686594; 498426, 3686564; 498276, 3686564; 498276, 3686654; 498306, 3686654; 498306, 3686774; 498276, 3686774; 498276, 3686804; 498246, 3686804; 498246, 3686834; 498216, 3686834; 498216, 3686864; 498186, 3686864; 498186, 3686894; 498156, 3686894; 498156, 3686924; 498096, 3686924; 498096, 3686954; 498066, 3686954; 498066, 3686984; 498036, 3686984; 498036, 3687014; 497976, 3687014; 497976, 3687044; 497946, 3687044; 497946, 3687104; 497916, 3687104; 497916, 3687164; 497946, 3687164; 497946, 3687224; 498186, 3687224; 498186, 3687254; 498216, 3687254; 498216, 3687284; 498246, 3687284; 498246, 3687314; 498276, 3687314; 498276, 3687344; 498306, 3687344; 498306, 3687374; 498336, 3687374; 498336, 3687404; 498366, 3687404; 498366, 3687434; 498396, 3687434; 498396, 3687464; 498426, 3687464; 498426, 3687494; 498396, 3687494; 498396, 3687554; 498366, 3687554; 498366, 3687584; 498336, 3687584; 498336, 3687614; 498276, 3687614; 498276, 3687644; 498216, 3687644; 498216, 3687704; 498246, 3687704; 498246, 3687734; 498276, 3687734; 498276, 3687794; 498306, 3687794; 498306, 3687824; 498336, 3687824; 498336, 3687914; 498366, 3687914; 498366, 3687944; 498396, 3687944; 498396, 3688004; 498426, 3688004; 498426, 3688034; 498456, 3688034; 498456, 3688064; 498486, 3688064; 498486, 3688094; 498516, 3688094; 498516, 3688154; 498546, 3688154; 498546, 3688274; 498576, 3688274; 498576, 3688304; 498546, 3688304; 498546, 3688484; 498516, 3688484; 498516, 3688544; 498486, 3688544; 498486, 3688574; 498456, 3688574; 498456, 3688604; 498426, 3688604; 498426, 3688694; 498396, 3688694; 498396, 3688724; 498366, 3688724; 498366, 3688754; 498336, 3688754; 498336, 3688784; 498306, 3688784; 498306, 3688814; 498216, 3688814; 498216, 3688874; 498186, 3688874; 498186, 3688904; 498156, 3688904; 498156, 3688934; 498066, 3688934; 498066, 3688964; 498006, 3688964; 498006, 3688994; 497976, 3688994; 497976, 3689024; 497946, 3689024; 497946, 3689144; 497916, 3689144; 497916, 3689174; 497886, 3689174; 497886, 3689204; 497556, 3689204; 497556, 3689234; 497526, 3689234; 497526, 3689264; 497466, 3689264; 497466, 3689294; 497436, 3689294; 497436, 3689324; 497406, 3689324; 497406, 3689354; 497376, 3689354; 497376, 3689384; 497357, 3689384; 497333, 3689706; 497256, 3689706; 497256, 3689804; 497226, 3689804; 497226, 3689864; 497196, 3689864; 497196, 3689894; 497166, 3689894; 497166, 3689954; 497136, 3689954; 497136, 3689984; 497106, 3689984; 497106, 3690014; 497076, 3690014; 497076, 3690044; 497046, 3690044; 497046, 3690074; 497016, 3690074; 497016, 3690104; 496986, 3690104; 496986, 3690134; 496836, 3690134; 496836, 3690104; 496686, 3690104; 496686, 3690074; 496596, 3690074; 496596, 3690104; 496506, 3690104; 496506, 3690164; 496446, 3690164; 496446, 3690194; 496386, 3690194; 496386, 3690224; 496326, 3690224; 496326, 3690254; 496266, 3690254; 496266, 3690284; 496206, 3690284; 496206, 3690314; 496176, 3690314; 496176, 3690374; 496146, 3690374; 496146, 3690404; 496116, 3690404; 496116, 3690434; 496086, 3690434; 496086, 3690464; 496056, 3690464; 496056, 3690524; 496026, 3690524; 496026, 3690554; 495996, 3690554; 495996, 3690584; 495966, 3690584; 495966, 3690644; 495936, 3690644; 495936, 3690674; 495906, 3690674; 495906, 3690734; 495876, 3690734; 495876, 3690794; 495846, 3690794; 495846, 3690824; 495816, 3690824; 495816, 3690854; 495666, 3690854; 495666, 3690884; 495636, 3690884; 495636, 3690914; 495606, 3690914; 495606, 3690944; 495456, 3690944; 495456, 3690974; 495366, 3690974; 495366, 3691004; 495276, 3691004; 495276, 3691010; returning to 496083, 3690984.
                (iii) Land bounded by the following UTM coordinates (E, N): 496086, 3691274; 496085, 3691274; 496085, 3691304; 496086, 3691304; returning to 496086, 3691274.

                (iv) Land bounded by the following UTM coordinates (E, N): 494886, 3691724; 494886, 3691694; 494946, 3691694; 494946, 3691664; 494916, 3691664; 494916, 3691574; 494976, 3691574; 494976, 3691604; 495006, 3691604; 495006, 3691634; 495036, 3691634; 495036, 3691664; 495126, 3691664; 495126, 3691574; 495096, 3691574; 495096, 3691544; 495126, 3691544; 495126, 3691514; 495186, 3691514; 495186, 3691484; 495265, 3691484; 495265, 3691426; 495265, 3691426; 495266, 3691034; 495216, 3691034; 495216, 3691064; 495186, 3691064; 495186, 3691094; 494946, 3691094; 494946, 3691064; 494847, 3691064; 494847, 3691104; 494848, 3691249; 494850, 3691724; returning to 494886, 3691724.

                (v) Land bounded by the following UTM coordinates (E, N): 490926, 3692474; 490926, 3692444; 490956, 3692444; 490956, 3692414; 490986, 3692414; 490986, 3692384; 491016, 3692384; 491016, 3692324; 491076, 3692324; 491076, 3692174; 491106, 3692174; 491106, 3692144; 491136, 3692144; 491136, 3692114; 491196, 3692114; 491196, 3692144; 491256, 3692144; 491256, 3692174; 491346, 3692174; 491346, 3692204; 491406, 3692204; 491406, 3692234; 491436, 3692234; 491436, 3692264; 491466, 3692264; 491466, 3692267; 491596, 3692267; 491595, 3692414; 491646, 3692414; 491646, 3692324; 491676, 3692324; 491676, 3692144; 491646, 3692144; 491646, 3692114; 491616, 3692114; 491616, 3691964; 491646, 3691964; 491646, 3691858; 491596, 3691858; 491596, 3691849; 491596, 3691822; 491596, 3691803; 491596, 3691803; 491596, 3691584; 491596, 3691442; 491998, 3691441; 492404, 3691435; 492405, 3691020; 492304, 3691021; 492101, 3691024; 491999, 3691026; 491996, 3690621; 491797, 3690620; 491736, 3690620; 491736, 3690644; 491706, 3690644; 491706, 3690674; 491676, 3690674; 491676, 3690704; 491646, 3690704; 491646, 3690734; 491526, 3690734; 491526, 3690794; 491406, 3690794; 491406, 3690824; 491286, 3690824; 491286, 3690854; 491196, 3690854; 491196, 3690884; 491166, 3690884; 491166, 3690914; 491076, 3690914; 491076, 3690884; 490986, 3690884; 490986, 3690854; 490806, 3690854; 490806, 3690824; 490776, 3690824; 490776, 3690794; 490746, 3690794; 490746, 3690764; 490716, 3690764; 490716, 3690704; 490686, 3690704; 490686, 3690644; 490656, 3690644; 490656, 3690614; 490626, 3690614; 490626, 3690584; 490536, 3690584; 490536, 3690554; 490506, 3690554; 490506, 3690524; 490476, 3690524; 490476, 3690494; 490446, 3690494; 490446, 3690464; 490416, 3690464; 490416, 3690434; 490386, 3690434; 490386, 3690374; 490356, 3690374; 490356, 3690344; 490326, 3690344; 490326, 3690284; 490266, 3690284; 490266, 3690254; 490206, 3690254; 490206, 3690224; 490176, 3690224; 490176, 3690194; 490146, 3690194; 490146, 3690134; 490116, 3690134; 490116, 3690014; 490086, 3690014; 490086, 3689924; 490056, 3689924; 490056, 3689894; 490026, 3689894; 490026, 3689834; 489996, 3689834; 489996, 3689804; 489966, 3689804; 489966, 3689774; 489936, 3689774; 489936, 3689624; 489906, 3689624; 489906, 3689564; 489876, 3689564; 489876, 3689534; 489846, 3689534; 489846, 3689444; 489816, 3689444; 489816, 3689414; 489756, 3689414; 489756, 3689444; 489696, 3689444; 489696, 3689474; 489636, 3689474; 489636, 3689624; 489606, 3689624; 489606, 3689654; 489576, 3689654; 489576, 3689624; 489546, 3689624; 489546, 3689564; 489576, 3689564; 489576, 3689534; 489606, 3689534; 489606, 3689474; 489576, 3689474; 489576, 3689414; 489546, 3689414; 489546, 3689354; 489516, 3689354; 489516, 3689324; 489486, 3689324; 489486, 3689234; 489456, 3689234; 489456, 3689114; 489426, 3689114; 489426, 3689024; 489396, 3689024; 489396, 3688994; 489366, 3688994; 489366, 3688964; 489306, 3688964; 489306, 3688934; 489276, 3688934; 489276, 3688904; 489246, 3688904; 489246, 3688874; 489216, 3688874; 489216, 3688844; 489156, 3688844; 489156, 3688814; 489066, 3688814; 489066, 3688784; 489036, 3688784; 489036, 3688814; 488946, 3688814; 488946, 3688844; 488916, 3688844; 488916, 3688874; 488856, 3688874; 488856, 3688904; 488826, 3688904; 488826, 3688934; 488736, 3688934; 488736, 3688964; 488676, 3688964; 488676, 3688874; 488706, 3688874; 488706, 3688784; 488676, 3688784; 488676, 3688754; 488616, 3688754; 488616, 3688724; 488556, 3688724; 488556, 3688634; 488526, 3688634; 488526, 3688604; 488496, 3688604; 488496, 3688574; 488406, 3688574; 488406, 3688544; 488376, 3688544; 488376, 3688454; 488466, 3688454; 488466, 3688274; 488496, 3688274; 488496, 3688244; 488526, 3688244; 488526, 3688154; 488586, 3688154; 488586, 3688124; 488676, 3688124; 488676, 3688034; 488706, 3688034; 488706, 3688004; 488736, 3688004; 488736, 3687974; 488856, 3687974; 488856, 3687884; 488886, 3687884; 488886, 3687794; 488856, 3687794; 488856, 3687824; 488796, 3687824; 488796, 3687854; 488676, 3687854; 488676, 3687884; 488556, 3687884; 488556, 3687824; 488526, 3687824; 488526, 3687794; 488496, 3687794; 488496, 3687764; 488466, 3687764; 488466, 3687794; 488436, 3687794; 488436, 3687764; 488346, 3687764; 488346, 3687854; 488316, 3687854; 488316, 3687914; 488286, 3687914; 488286, 3687974; 488136, 3687974; 488136, 3687944; 488106, 3687944; 488106, 3687974; 488076, 3687974; 488076, 3688004; 488016, 3688004; 488016, 3688064; 487986, 3688064; 487986, 3688094; 487956, 3688094; 487956, 3688124; 487926, 3688124; 487926, 3688184; 487896, 3688184; 487896, 3688214; 487836, 3688214; 487836, 3688244; 487806, 3688244; 487806, 3688274; 487776, 3688274; 487776, 3688304; 487746, 3688304; 487746, 3688334; 487656, 3688334; 487656, 3688364; 487566, 3688364; 487566, 3688394; 487536, 3688394; 487536, 3688424; 487506, 3688424; 487506, 3688454; 487536, 3688454; 487536, 3688484; 487536, 3688514; 487506, 3688514; 487506, 3688544; 487326, 3688544; 487326, 3688574; 487266, 3688574; 487266, 3688604; 487236, 3688604; 487236, 3688634; 487206, 3688634; 487206, 3688664; 487026, 3688664; 487026, 3688634; 486966, 3688634; 486966, 3688604; 486936, 3688604; 486936, 3688574; 486906, 3688574; 486906, 3688454; 486876, 3688454; 486876, 3688334; 486846, 3688334; 486846, 3688244; 486816, 3688244; 486816, 3688154; 486786, 3688154; 486786, 3688124; 486756, 3688124; 486756, 3688094; 486726, 3688094; 486726, 3688064; 486696, 3688064; 486696, 3688034; 486666, 3688034; 486666, 3687944; 486636, 3687944; 486636, 3687914; 486486, 3687914; 486486, 3687884; 486366, 3687884; 486366, 3687914; 486306, 3687914; 486306, 3687944; 486276, 3687944; 486276, 3687974; 486246, 3687974; 486246, 3688004; 486216, 3688004; 486216, 3688034; 486156, 3688034; 486156, 3688004; 486130, 3688004; 486107, 3688037; 485992, 3687967; 485960, 3687920; 485802, 3687621; 485377, 3687264; 485730, 3686693; 485950, 3686677; 486081, 3686729; 486189, 3686891; 486203, 3686645; 486287, 3686645; 486246, 3686864; 486276, 3686864; 486276, 3686804; 486306, 3686804; 486306, 3686774; 486366, 3686774; 486366, 3686714; 486396, 3686714; 486396, 3686624; 486426, 3686624; 486426, 3686564; 486456, 3686564; 486456, 3686504; 486486, 3686504; 486486, 3686444; 486636, 3686444; 486636, 3686414; 486666, 3686414; 486666, 3686384; 486696, 3686384; 486696, 3686354; 486726, 3686354; 486726, 3686324; 486756, 3686324; 486756, 3686294; 486786, 3686294; 486786, 3686234; 486816, 3686234; 486816, 3686204; 486846, 3686204; 486846, 3686144; 486876, 3686144; 486876, 3686114; 486906, 3686114; 486906, 3686054; 486966, 3686054; 486966, 3686024; 486996, 3686024; 486996, 3685994; 487056, 3685994; 487056, 3685964; 487086, 3685964; 487086, 3685934; 487146, 3685934; 487146, 3685904; 487176, 3685904; 487176, 3685874; 487206, 3685874; 487206, 3685844; 487236, 3685844; 487236, 3685814; 487266, 3685814; 487266, 3685754; 487296, 3685754; 487296, 3685544; 487326, 3685544; 487326, 3685484; 487176, 3685484; 487176, 3685514; 487086, 3685514; 487086, 3685544; 487056, 3685544; 487056, 3685574; 486996, 3685574; 486996, 3685604; 486966, 3685604; 486966, 3685634; 486936, 3685634; 486936, 3685664; 486906, 3685664; 486906, 3685694; 486876, 3685694; 486876, 3685724; 486846, 3685724; 486846, 3685754; 486816, 3685754; 486816, 3685784; 486786, 3685784; 486786, 3685814; 486696, 3685814; 486696, 3685844; 486666, 3685844; 486666, 3685874; 486636, 3685874; 486636, 3685904; 486576, 3685904; 486576, 3685934; 486546, 3685934; 486546, 3686024; 486516, 3686024; 486516, 3686054; 486486, 3686054; 486486, 3686084; 486396, 3686084; 486396, 3686054; 486366, 3686054; 486366, 3686024; 486336, 3686024; 486336, 3685934; 486306, 3685934; 486306, 3685904; 486216, 3685904; 486216, 3685874; 486156, 3685874; 486156, 3685844; 486126, 3685844; 486126, 3685814; 486096, 3685814; 486096, 3685784; 486066, 3685784; 486066, 3685754; 486036, 3685754; 486036, 3685784; 486006, 3685784; 486006, 3685904; 485976, 3685904; 485976, 3685934; 485946, 3685934; 485946, 3685994; 485916, 3685994; 485916, 3686054; 485856, 3686054; 485856, 3686084; 485796, 3686084; 485796, 3686114; 485706, 3686114; 485706, 3686144; 485676, 3686144; 485676, 3686174; 485616, 3686174; 485616, 3686204; 485586, 3686204; 485586, 3686234; 485526, 3686234; 485526, 3686264; 485466, 3686264; 485466, 3686294; 485436, 3686294; 485436, 3686324; 485406, 3686324; 485406, 3686384; 485283, 3686384; 485159, 3686533; 485070, 3686702; 484924, 3686747; 484800, 3686772; 484575, 3686540; 484587, 3686207; 484596, 3686198; 484596, 3686174; 484566, 3686174; 484566, 3686114; 484536, 3686114; 484536, 3686084; 484506, 3686084; 484506, 3686054; 484476, 3686054; 484476, 3686024; 484446, 3686024; 484446, 3685994; 484326, 3685994; 484326, 3685964; 484296, 3685964; 484296, 3685934; 484266, 3685934; 484266, 3685904; 484236, 3685904; 484236, 3685874; 484176, 3685874; 484176, 3685844; 484116, 3685844; 484116, 3685814; 484026, 3685814; 484026, 3685844; 483876, 3685844; 483876, 3685814; 483816, 3685814; 483816, 3685784; 483786, 3685784; 483786, 3685754; 483756, 3685754; 483756, 3685574; 483726, 3685574; 483726, 3685544; 483696, 3685544; 483696, 3685514; 483726, 3685514; 483726, 3685484; 483876, 3685484; 483876, 3685274; 483906, 3685274; 483906, 3685214; 483936, 3685214; 483936, 3685064; 483786, 3685064; 483786, 3685124; 483756, 3685124; 483756, 3685154; 483636, 3685154; 483636, 3685124; 483606, 3685124; 483606, 3685094; 483576, 3685094; 483576, 3685124; 483456, 3685124; 483456, 3685094; 483426, 3685094; 483426, 3685064; 483396, 3685064; 483396, 3685004; 483366, 3685004; 483366, 3684914; 483336, 3684914; 483336, 3684884; 483156, 3684884; 483156, 3684854; 483096, 3684854; 483096, 3684824; 482946, 3684824; 482946, 3684794; 482886, 3684794; 482886, 3684764; 482856, 3684764; 482856, 3684734; 482526, 3684734; 482526, 3684704; 482436, 3684704; 482436, 3684734; 482316, 3684734; 482316, 3684764; 482256, 3684764; 482256, 3684794; 482196, 3684794; 482196, 3684824; 482166, 3684824; 482166, 3684854; 482106, 3684854; 482106, 3684884; 482046, 3684884; 482046, 3684914; 481986, 3684914; 481986, 3684944; 481896, 3684944; 481896, 3684914; 481866, 3684914; 481866, 3684884; 481836, 3684884; 481836, 3684854; 481746, 3684854; 481746, 3684824; 481716, 3684824; 481716, 3684764; 481776, 3684764; 481776, 3684734; 481806, 3684734; 481806, 3684704; 481866, 3684704; 481866, 3684674; 481926, 3684674; 481926, 3684584; 481896, 3684584; 481896, 3684554; 481866, 3684554; 481866, 3684464; 481656, 3684464; 481656, 3684434; 481596, 3684434; 481596, 3684374; 481536, 3684374; 481536, 3684404; 481566, 3684404; 481566, 3684434; 481536, 3684434; 481536, 3684524; 481506, 3684524; 481506, 3684554; 481476, 3684554; 481476, 3684584; 481416, 3684584; 481416, 3684614; 481236, 3684614; 481236, 3684584; 481146, 3684584; 481146, 3684554; 481056, 3684554; 481056, 3684524; 480966, 3684524; 480966, 3684494; 480936, 3684494; 480936, 3684464; 480876, 3684464; 480876, 3684434; 480816, 3684434; 480816, 3684494; 480666, 3684494; 480666, 3684434; 480636, 3684434; 480636, 3684404; 480606, 3684404; 480606, 3684314; 480636, 3684314; 480636, 3684254; 480666, 3684254; 480666, 3684194; 480606, 3684194; 480606, 3684224; 480546, 3684224; 480546, 3684254; 480516, 3684254; 480516, 3684224; 480456, 3684224; 480456, 3684254; 480396, 3684254; 480396, 3684284; 480306, 3684284; 480306, 3684254; 480276, 3684254; 480276, 3684224; 480246, 3684224; 480246, 3684194; 480186, 3684194; 480186, 3684164; 480156, 3684164; 480156, 3684104; 480126, 3684104; 480126, 3684074; 480066, 3684074; 480066, 3684044; 480036, 3684044; 480036, 3683984; 480006, 3683984; 480006, 3683954; 480036, 3683954; 480036, 3683894; 480126, 3683894; 480126, 3683864; 480142, 3683864; 480138, 3683713; 479842, 3683713; 479821, 3683751; 479803, 3683778; 479425, 3683781; 479392, 3683647; 479349, 3683471; 479330, 3683394; 479244, 3683232; 479207, 3683050; 479187, 3682919; 479174, 3682724; 479172, 3682420; 479155, 3682295; 479337, 3682250; 479436, 3682094; 479406, 3682094; 479406, 3682064; 479346, 3682064; 479346, 3682034; 479316, 3682034; 479316, 3682004; 479286, 3682004; 479286, 3681974; 479316, 3681974; 479316, 3681914; 479346, 3681914; 479346, 3681884; 479376, 3681884; 479376, 3681854; 479346, 3681854; 479346, 3681824; 479196, 3681824; 479196, 3681854; 479106, 3681854; 479106, 3681884; 478986, 3681884; 478986, 3681854; 478926, 3681854; 478926, 3681704; 478956, 3681704; 478956, 3681614; 478596, 3681614; 478596, 3681584; 478536, 3681584; 478536, 3681554; 478476, 3681554; 478476, 3681524; 478446, 3681524; 478446, 3681494; 478416, 3681494; 478416, 3681404; 478446, 3681404; 478446, 3681374; 478506, 3681374; 478506, 3681314; 478476, 3681314; 478476, 3681254; 478446, 3681254; 478446, 3681224; 478416, 3681224; 478416, 3681194; 478386, 3681194; 478386, 3681164; 478416, 3681164; 478416, 3681074; 478446, 3681074; 478446, 3681044; 478476, 3681044; 478476, 3681014; 478536, 3681014; 478536, 3681044; 478596, 3681044; 478596, 3681074; 478626, 3681074; 478626, 3681104; 478656, 3681104; 478656, 3681134; 478746, 3681134; 478746, 3681074; 478716, 3681074; 478716, 3680984; 478686, 3680984; 478686, 3680954; 478716, 3680954; 478716, 3680864; 478746, 3680864; 478746, 3680834; 478776, 3680834; 478776, 3680804; 478806, 3680804; 478806, 3680744; 478866, 3680744; 478866, 3680714; 478926, 3680714; 478926, 3680684; 478956, 3680684; 478956, 3680624; 478986, 3680624; 478986, 3680594; 479046, 3680594; 479046, 3680564; 479076, 3680564; 479076, 3680534; 479106, 3680534; 479106, 3680474; 479136, 3680474; 479136, 3680444; 479196, 3680444; 479196, 3680414; 479046, 3680414; 479046, 3680444; 478956, 3680444; 478956, 3680474; 478926, 3680474; 478926, 3680504; 478896, 3680504; 478896, 3680534; 478866, 3680534; 478866, 3680564; 478746, 3680564; 478746, 3680534; 478656, 3680534; 478656, 3680564; 478626, 3680564; 478626, 3680594; 478566, 3680594; 478566, 3680684; 478536, 3680684; 478536, 3680714; 478476, 3680714; 478476, 3680744; 478386, 3680744; 478386, 3680714; 478326, 3680714; 478326, 3680474; 478296, 3680474; 478296, 3680444; 478266, 3680444; 478266, 3680414; 478206, 3680414; 478206, 3680384; 478176, 3680384; 478176, 3680324; 478146, 3680324; 478146, 3680294; 478116, 3680294; 478116, 3680204; 478146, 3680204; 478146, 3680144; 478176, 3680144; 478176, 3680084; 478146, 3680084; 478146, 3680054; 478086, 3680054; 478086, 3680024; 478056, 3680024; 478056, 3679994; 477996, 3679994; 477996, 3680024; 477906, 3680024; 477906, 3679994; 477876, 3679994; 477876, 3679964; 477846, 3679964; 477846, 3679814; 477786, 3679814; 477786, 3679784; 477756, 3679784; 477756, 3679664; 477666, 3679664; 477666, 3679634; 477636, 3679634; 477636, 3679604; 477606, 3679604; 477606, 3679574; 477576, 3679574; 477576, 3679544; 477546, 3679544; 477546, 3679514; 477486, 3679514; 477486, 3679484; 477456, 3679484; 477456, 3679454; 477426, 3679454; 477426, 3679424; 477396, 3679424; 477396, 3679394; 477366, 3679394; 477366, 3679364; 477336, 3679364; 477336, 3679274; 477366, 3679274; 477366, 3679214; 477306, 3679214; 477306, 3679244; 477246, 3679244; 477246, 3679274; 477216, 3679274; 477216, 3679304; 477156, 3679304; 477156, 3679274; 477126, 3679274; 477126, 3679214; 477066, 3679214; 477066, 3679244; 477036, 3679244; 477036, 3679274; 476856, 3679274; 476856, 3679304; 476826, 3679304; 476826, 3679274; 476796, 3679274; 476796, 3679214; 476768, 3679214; 476783, 3679429; 476396, 3679439; 476196, 3679437; 476083, 3679419; 475983, 3679409; 475896, 3679375; 475866, 3679361; 475866, 3679364; 475806, 3679364; 475806, 3679394; 475731, 3679394; 475796, 3679447; 476014, 3679526; 475973, 3679644; 475870, 3679624; 475771, 3679611; 475738, 3679706; 475602, 3679726; 475582, 3679860; 475466, 3679871; 475390, 3679907; 475222, 3679909; 475171, 3679892; 474883, 3679930; 474740, 3679934; 474719, 3679609; 474718, 3679610; 474661, 3679517; 474476, 3679411; 474344, 3679284; 474164, 3679173; 474053, 3679041; 474053, 3678908; 474107, 3678799; 474011, 3678761; 473771, 3678623; 473746, 3678654; 473529, 3678575; 473386, 3678623; 473249, 3678559; 473074, 3678802; 473053, 3678964; 472964, 3679205; 473085, 3679419; 472967, 3679535; 472894, 3679564; 472672, 3679522; 472540, 3679437; 472386, 3679226; 472280, 3679041; 472291, 3678903; 472291, 3678792; 472259, 3678691; 472148, 3678527; 472127, 3678416; 472079, 3678173; 472037, 3678167; 472035, 3678164; 472026, 3678164; 472026, 3678194; 471996, 3678194; 471996, 3678224; 471966, 3678224; 471966, 3678254; 471936, 3678254; 471936, 3678284; 471906, 3678284; 471906, 3678314; 471876, 3678314; 471876, 3678374; 471846, 3678374; 471846, 3678404; 471816, 3678404; 471816, 3678464; 471786, 3678464; 471786, 3678474; 471841, 3678570; 471968, 3678855; 472074, 3679104; 472047, 3679152; 472069, 3679300; 472127, 3679570; 472370, 3679559; 472487, 3679570; 472651, 3679670; 472815, 3679697; 472961, 3679693; 473026, 3679685; 473042, 3680104; 473196, 3680104; 473196, 3680168; 473199, 3680174; 473286, 3680174; 473286, 3680144; 473406, 3680144; 473406, 3680174; 473436, 3680174; 473436, 3680234; 473466, 3680234; 473466, 3680264; 473436, 3680264; 473436, 3680324; 473466, 3680324; 473466, 3680444; 473526, 3680444; 473526, 3680474; 473556, 3680474; 473556, 3680444; 473586, 3680444; 473586, 3680414; 473616, 3680414; 473616, 3680354; 473646, 3680354; 473646, 3680264; 473676, 3680264; 473676, 3680204; 473706, 3680204; 473706, 3680234; 473736, 3680234; 473736, 3680264; 473976, 3680264; 473976, 3680294; 474006, 3680294; 474006, 3680354; 474036, 3680354; 474036, 3680384; 474066, 3680384; 474066, 3680444; 474126, 3680444; 474126, 3680474; 474186, 3680474; 474186, 3680534; 474156, 3680534; 474156, 3680624; 474276, 3680624; 474276, 3680654; 474306, 3680654; 474306, 3680624; 474366, 3680624; 474366, 3680654; 474486, 3680654; 474486, 3680684; 474546, 3680684; 474546, 3680864; 474576, 3680864; 474576, 3680894; 474636, 3680894; 474636, 3680834; 474666, 3680834; 474666, 3680804; 474756, 3680804; 474756, 3680834; 474786, 3680834; 474786, 3680774; 474816, 3680774; 474816, 3680624; 474846, 3680624; 474846, 3680564; 474906, 3680564; 474906, 3680534; 474996, 3680534; 474996, 3680504; 475026, 3680504; 475026, 3680474; 474996, 3680474; 474996, 3680414; 474966, 3680414; 474966, 3680354; 474966, 3680294; 475026, 3680294; 475026, 3680264; 475086, 3680264; 475086, 3680294; 475116, 3680294; 475116, 3680264; 475146, 3680264; 475146, 3680324; 475176, 3680324; 475176, 3680384; 475206, 3680384; 475206, 3680444; 475386, 3680444; 475386, 3680474; 475416, 3680474; 475416, 3680444; 475446, 3680444; 475446, 3680354; 475476, 3680354; 475476, 3680234; 475596, 3680234; 475596, 3680264; 475626, 3680264; 475626, 3680324; 475656, 3680324; 475656, 3680354; 475686, 3680354; 475686, 3680324; 475746, 3680324; 475746, 3680294; 475866, 3680294; 475866, 3680324; 476076, 3680324; 476076, 3680354; 476136, 3680354; 476136, 3680384; 476226, 3680384; 476226, 3680444; 476256, 3680444; 476256, 3680504; 476346, 3680504; 476346, 3680474; 476376, 3680474; 476376, 3680504; 476436, 3680504; 476436, 3680534; 476586, 3680534; 476586, 3680504; 476646, 3680504; 476646, 3680474; 476616, 3680474; 476616, 3680444; 476586, 3680444; 476586, 3680414; 476646, 3680414; 476646, 3680384; 476676, 3680384; 476676, 3680444; 476706, 3680444; 476706, 3680474; 476736, 3680474; 476736, 3680504; 476766, 3680504; 476766, 3680534; 476856, 3680534; 476856, 3680564; 476886, 3680564; 476886, 3680474; 476856, 3680474; 476856, 3680444; 476886, 3680444; 476886, 3680384; 476856, 3680384; 476856, 3680324; 476886, 3680324; 476886, 3680294; 476916, 3680294; 476916, 3680264; 476856, 3680264; 476856, 3680234; 476796, 3680234; 476796, 3680144; 476766, 3680144; 476766, 3680114; 476796, 3680114; 476796, 3680084; 476826, 3680084; 476826, 3680054; 476856, 3680054; 476856, 3679934; 476916, 3679934; 476916, 3679904; 476946, 3679904; 476946, 3679934; 476976, 3679934; 476976, 3679904; 477066, 3679904; 477066, 3679874; 477126, 3679874; 477126, 3679844; 477156, 3679844; 477156, 3679814; 477186, 3679814; 477186, 3679784; 477216, 3679784; 477216, 3679814; 477276, 3679814; 477276, 3679844; 477336, 3679844; 477336, 3679904; 477366, 3679904; 477366, 3679934; 477516, 3679934; 477516, 3679964; 477546, 3679964; 477546, 3679994; 477576, 3679994; 477576, 3680024; 477606, 3680024; 477606, 3680054; 477636, 3680054; 477636, 3680174; 477606, 3680174; 477606, 3680204; 477636, 3680204; 477636, 3680234; 477696, 3680234; 477696, 3680264; 477726, 3680264; 477726, 3680324; 477756, 3680324; 477756, 3680354; 477786, 3680354; 477786, 3680384; 477816, 3680384; 477816, 3680444; 477786, 3680444; 477786, 3680474; 477756, 3680474; 477756, 3680504; 477756, 3680534; 477786, 3680534; 477786, 3680564; 477816, 3680564; 477816, 3680684; 477786, 3680684; 477786, 3680714; 477756, 3680714; 477756, 3680744; 477666, 3680744; 477666, 3680774; 477636, 3680774; 477636, 3680954; 477606, 3680954; 477606, 3681014; 477636, 3681014; 477636, 3681044; 477696, 3681044; 477696, 3681014; 477726, 3681014; 477726, 3680984; 477756, 3680984; 477756, 3680954; 477786, 3680954; 477786, 3680984; 477876, 3680984; 477876, 3681014; 477906, 3681014; 477906, 3681134; 477936, 3681134; 477936, 3681374; 477966, 3681374; 477966, 3681584; 477936, 3681584; 477936, 3681794; 477906, 3681794; 477906, 3682004; 477876, 3682004; 477876, 3682034; 478056, 3682034; 478056, 3682064; 478086, 3682064; 478086, 3682094; 478116, 3682094; 478116, 3682124; 478206, 3682124; 478206, 3682094; 478266, 3682094; 478266, 3682124; 478326, 3682124; 478326, 3682154; 478356, 3682154; 478356, 3682184; 478386, 3682184; 478386, 3682214; 478416, 3682214; 478416, 3682244; 478446, 3682244; 478446, 3682304; 478476, 3682304; 478476, 3682334; 478506, 3682334; 478506, 3682364; 478656, 3682364; 478656, 3682394; 478686, 3682394; 478686, 3682424; 478716, 3682424; 478716, 3682454; 478746, 3682454; 478746, 3682634; 478776, 3682634; 478776, 3682664; 478806, 3682664; 478806, 3682694; 478836, 3682694; 478836, 3682634; 478866, 3682634; 478866, 3682604; 478896, 3682604; 478896, 3682634; 478926, 3682634; 478926, 3682754; 478956, 3682754; 478956, 3683114; 478986, 3683114; 478986, 3683174; 478956, 3683174; 478956, 3683204; 478896, 3683204; 478896, 3683174; 478866, 3683174; 478866, 3683144; 478836, 3683144; 478836, 3683174; 478806, 3683174; 478806, 3683204; 478776, 3683204; 478776, 3683234; 478746, 3683234; 478746, 3683264; 478716, 3683264; 478716, 3683294; 478686, 3683294; 478686, 3683324; 478656, 3683324; 478656, 3683354; 478566, 3683354; 478566, 3683384; 478506, 3683384; 478506, 3683414; 478476, 3683414; 478476, 3683444; 478296, 3683444; 478296, 3683504; 478326, 3683504; 478326, 3683534; 478356, 3683534; 478356, 3683564; 478416, 3683564; 478416, 3683594; 478476, 3683594; 478476, 3683624; 478506, 3683624; 478506, 3683654; 478536, 3683654; 478536, 3683684; 478566, 3683684; 478566, 3683774; 478626, 3683774; 478626, 3683804; 478686, 3683804; 478686, 3684104; 478656, 3684104; 478656, 3684164; 478626, 3684164; 478626, 3684254; 478746, 3684254; 478746, 3684404; 478656, 3684404; 478656, 3684434; 478626, 3684434; 478626, 3684404; 478596, 3684404; 478596, 3684434; 478536, 3684434; 478536, 3684464; 478596, 3684464; 478596, 3684494; 478656, 3684494; 478656, 3684524; 478626, 3684524; 478626, 3684674; 478596, 3684674; 478596, 3684764; 478566, 3684764; 478566, 3684854; 478566, 3684884; 478596, 3684884; 478596, 3684974; 478626, 3684974; 478626, 3685034; 478596, 3685034; 478596, 3685094; 478626, 3685094; 478626, 3685124; 478656, 3685124; 478656, 3685274; 478626, 3685274; 478626, 3685364; 478596, 3685364; 478596, 3685394; 478596, 3685544; 478626, 3685544; 478626, 3685574; 478656, 3685574; 478656, 3685604; 478716, 3685604; 478716, 3685574; 478746, 3685574; 478746, 3685544; 478776, 3685544; 478776, 3685514; 478806, 3685514; 478806, 3685424; 478836, 3685424; 478836, 3685364; 478866, 3685364; 478866, 3685274; 478896, 3685274; 478896, 3685244; 478866, 3685244; 478866, 3685124; 478896, 3685124; 478896, 3685094; 478956, 3685094; 478956, 3685034; 478926, 3685034; 478926, 3684944; 478896, 3684944; 478896, 3684884; 478926, 3684884; 478926, 3684824; 479046, 3684824; 479046, 3684734; 479016, 3684734; 479016, 3684704; 479016, 3684584; 479046, 3684584; 479046, 3684434; 479106, 3684434; 479106, 3684404; 479136, 3684404; 479136, 3684314; 479166, 3684314; 479166, 3684254; 479196, 3684254; 479196, 3684224; 479226, 3684224; 479226, 3684194; 479196, 3684194; 479196, 3684134; 479256, 3684134; 479256, 3684194; 479316, 3684194; 479316, 3684224; 479346, 3684224; 479346, 3684254; 479406, 3684254; 479406, 3684284; 479436, 3684284; 479436, 3684374; 479406, 3684374; 479406, 3684404; 479376, 3684404; 479376, 3684464; 479346, 3684464; 479346, 3684644; 479316, 3684644; 479316, 3684674; 479346, 3684674; 479346, 3684854; 479316, 3684854; 479316, 3684944; 479286, 3684944; 479286, 3685154; 479316, 3685154; 479316, 3685214; 479346, 3685214; 479346, 3685244; 479376, 3685244; 479376, 3685304; 479406, 3685304; 479406, 3685364; 479436, 3685364; 479436, 3685334; 479466, 3685334; 479466, 3685304; 479496, 3685304; 479496, 3685274; 479526, 3685274; 479526, 3685214; 479556, 3685214; 479556, 3685184; 479586, 3685184; 479586, 3685154; 479616, 3685154; 479616, 3685124; 479646, 3685124; 479646, 3685034; 479676, 3685034; 479676, 3684914; 479736, 3684914; 479736, 3684944; 479766, 3684944; 479766, 3685034; 479796, 3685034; 479796, 3685154; 479826, 3685154; 479826, 3685214; 479856, 3685214; 479856, 3685184; 479886, 3685184; 479886, 3685124; 479916, 3685124; 479916, 3685064; 479946, 3685064; 479946, 3685034; 480006, 3685034; 480006, 3685064; 480036, 3685064; 480036, 3685094; 480066, 3685094; 480066, 3685124; 480126, 3685124; 480126, 3685154; 480156, 3685154; 480156, 3685424; 480276, 3685424; 480276, 3685574; 480306, 3685574; 480306, 3685604; 480396, 3685604; 480396, 3685634; 480426, 3685634; 480426, 3685724; 480486, 3685724; 480486, 3685694; 480516, 3685694; 480516, 3685634; 480546, 3685634; 480546, 3685574; 480576, 3685574; 480576, 3685544; 480666, 3685544; 480666, 3685574; 480696, 3685574; 480696, 3685604; 480726, 3685604; 480726, 3685694; 480696, 3685694; 480696, 3685874; 480666, 3685874; 480666, 3685904; 480606, 3685904; 480606, 3686024; 480666, 3686024; 480666, 3686054; 480696, 3686054; 480696, 3686084; 480726, 3686084; 480726, 3686144; 480756, 3686144; 480756, 3686174; 480786, 3686174; 480786, 3686144; 480816, 3686144; 480816, 3686114; 480936, 3686114; 480936, 3686024; 481056, 3686024; 481056, 3685994; 481116, 3685994; 481116, 3685964; 481176, 3685964; 481176, 3685994; 481206, 3685994; 481206, 3686054; 481236, 3686054; 481236, 3686174; 481266, 3686174; 481266, 3686234; 481296, 3686234; 481296, 3686264; 481326, 3686264; 481326, 3686414; 481296, 3686414; 481296, 3686444; 481266, 3686444; 481266, 3686474; 481236, 3686474; 481236, 3686504; 481206, 3686504; 481206, 3686714; 481176, 3686714; 481176, 3686774; 481206, 3686774; 481206, 3686804; 481266, 3686804; 481266, 3686774; 481296, 3686774; 481326, 3686774; 481326, 3686804; 481386, 3686804; 481386, 3686774; 481416, 3686774; 481416, 3686894; 481446, 3686894; 481446, 3686924; 481506, 3686924; 481506, 3686864; 481536, 3686864; 481536, 3686714; 481566, 3686714; 481566, 3686624; 481596, 3686624; 481596, 3686684; 481626, 3686684; 481626, 3686744; 481656, 3686744; 481656, 3686774; 481686, 3686774; 481686, 3686804; 481746, 3686804; 481746, 3686834; 481866, 3686834; 481866, 3686924; 481836, 3686924; 481836, 3686984; 481806, 3686984; 481806, 3687044; 481926, 3687044; 481926, 3687134; 481896, 3687134; 481896, 3687164; 481866, 3687164; 481866, 3687194; 481896, 3687194; 481896, 3687224; 481986, 3687224; 481986, 3687254; 482106, 3687254; 482106, 3687284; 482196, 3687284; 482196, 3687254; 482166, 3687254; 482166, 3687224; 482166, 3687014; 482196, 3687014; 482196, 3686984; 482166, 3686984; 482166, 3686894; 482196, 3686894; 482196, 3686864; 482166, 3686864; 482166, 3686834; 482136, 3686834; 482136, 3686804; 482106, 3686804; 482106, 3686714; 482076, 3686714; 482076, 3686684; 482106, 3686684; 482106, 3686624; 482076, 3686624; 482076, 3686564; 482106, 3686564; 482106, 3686474; 482076, 3686474; 482076, 3686444; 482106, 3686444; 482106, 3686354; 482166, 3686354; 482166, 3686324; 482226, 3686324; 482226, 3686294; 482256, 3686294; 482256, 3686264; 482466, 3686264; 482466, 3686234; 482496, 3686234; 482496, 3686264; 482556, 3686264; 482556, 3686294; 482796, 3686294; 482796, 3686264; 482886, 3686264; 482886, 3686294; 482976, 3686294; 482976, 3686324; 483006, 3686324; 483006, 3686354; 483036, 3686354; 483036, 3686384; 483066, 3686384; 483066, 3686414; 483096, 3686414; 483096, 3686474; 483156, 3686474; 483156, 3686504; 483186, 3686504; 483186, 3686294; 483306, 3686294; 483306, 3686324; 483396, 3686324; 483396, 3686354; 483486, 3686354; 483486, 3686474; 483456, 3686474; 483456, 3686534; 483486, 3686534; 483486, 3686594; 483546, 3686594; 483546, 3686624; 483576, 3686624; 483576, 3686654; 483606, 3686654; 483606, 3686684; 483636, 3686684; 483636, 3686744; 483696, 3686744; 483696, 3686864; 483726, 3686864; 483726, 3686894; 483846, 3686894; 483846, 3686924; 483876, 3686924; 483876, 3687044; 483846, 3687044; 483846, 3687074; 483876, 3687074; 483876, 3687104; 483906, 3687104; 483906, 3687074; 484026, 3687074; 484026, 3687104; 484146, 3687104; 484146, 3687134; 484236, 3687134; 484236, 3687104; 484296, 3687104; 484296, 3687074; 484326, 3687074; 484326, 3687104; 484356, 3687104; 484356, 3687134; 484416, 3687134; 484416, 3687164; 484446, 3687164; 484446, 3687224; 484476, 3687224; 484476, 3687254; 484506, 3687254; 484506, 3687344; 484536, 3687344; 484536, 3687494; 484506, 3687494; 484506, 3687584; 484626, 3687584; 484626, 3687614; 484806, 3687614; 484806, 3687584; 484836, 3687584; 484836, 3687554; 484866, 3687554; 484866, 3687494; 484896, 3687494; 484896, 3687464; 484986, 3687464; 484986, 3687494; 485016, 3687494; 485016, 3687564; 485087, 3687596; 485061, 3687747; 484954, 3687867; 484866, 3687915; 484866, 3687974; 484896, 3687974; 484896, 3688094; 484926, 3688094; 484926, 3688214; 484956, 3688214; 484956, 3688304; 484986, 3688304; 484986, 3688334; 485016, 3688334; 485016, 3688364; 485046, 3688364; 485046, 3688394; 485106, 3688394; 485106, 3688514; 485136, 3688514; 485136, 3688544; 485106, 3688544; 485106, 3688574; 485136, 3688574; 485136, 3688604; 485166, 3688604; 485166, 3688634; 485196, 3688634; 485196, 3688664; 485226, 3688664; 485226, 3688724; 485196, 3688724; 485196, 3688784; 485166, 3688784; 485166, 3688814; 485136, 3688814; 485136, 3688844; 485106, 3688844; 485106, 3688934; 485166, 3688934; 485166, 3689054; 485256, 3689054; 485256, 3689084; 485196, 3689084; 485196, 3689114; 485166, 3689114; 485166, 3689144; 485106, 3689144; 485106, 3689234; 485286, 3689234; 485286, 3689264; 485256, 3689264; 485256, 3689384; 485226, 3689384; 485226, 3689354; 485166, 3689354; 485166, 3689384; 485196, 3689384; 485196, 3689414; 485226, 3689414; 485226, 3689444; 485256, 3689444; 485256, 3689474; 485286, 3689474; 485286, 3689534; 485316, 3689534; 485316, 3689564; 485346, 3689564; 485346, 3689594; 485376, 3689594; 485376, 3689624; 485406, 3689624; 485406, 3689684; 485436, 3689684; 485436, 3689714; 485466, 3689714; 485466, 3689744; 485496, 3689744; 485496, 3689774; 485526, 3689774; 485526, 3689804; 485556, 3689804; 485556, 3689834; 485586, 3689834; 485586, 3689864; 485616, 3689864; 485616, 3689894; 485646, 3689894; 485646, 3689924; 485676, 3689924; 485676, 3689954; 485706, 3689954; 485706, 3689984; 485736, 3689984; 485736, 3689894; 485793, 3689894; 485794, 3689807; 485850, 3689697; 485856, 3689686; 485856, 3689624; 485886, 3689624; 485886, 3689564; 485916, 3689564; 485916, 3689504; 485946, 3689504; 485946, 3689474; 485964, 3689474; 486004, 3689396; 486011, 3689301; 486011, 3689301; 486011, 3689301; 486013, 3689279; 486013, 3689279; 486061, 3688610; 486062, 3688604; 486069, 3688607; 486100, 3688622; 486230, 3688694; 486276, 3688714; 486313, 3688725; 486366, 3688736; 486395, 3688740; 486432, 3688738; 486459, 3688733; 486490, 3688731; 486500, 3688732; 486511, 3688735; 486519, 3688738; 486526, 3688742; 486545, 3688758; 486586, 3688800; 486610, 3688832; 486653, 3688901; 486661, 3688912; 486670, 3688923; 486681, 3688937; 486845, 3689124; 486866, 3689139; 486884, 3689143; 486902, 3689139; 486906, 3689137; 486906, 3689114; 486942, 3689114; 486947, 3689109; 486966, 3689095; 486966, 3689084; 487116, 3689084; 487116, 3689114; 487266, 3689114; 487266, 3689084; 487296, 3689084; 487296, 3689054; 487356, 3689054; 487356, 3689024; 487386, 3689024; 487386, 3688994; 487416, 3688994; 487416, 3688964; 487446, 3688964; 487446, 3688934; 487506, 3688934; 487506, 3689024; 487536, 3689024; 487536, 3689084; 487566, 3689084; 487566, 3689234; 487536, 3689234; 487536, 3689264; 487506, 3689264; 487506, 3689294; 487476, 3689294; 487476, 3689354; 487446, 3689354; 487446, 3689384; 487416, 3689384; 487416, 3689414; 487386, 3689414; 487386, 3689474; 487356, 3689474; 487356, 3689564; 487326, 3689564; 487326, 3689624; 487266, 3689624; 487266, 3689654; 487236, 3689654; 487236, 3689714; 487266, 3689714; 487266, 3689804; 487236, 3689804; 487236, 3689834; 487266, 3689834; 487266, 3689894; 487326, 3689894; 487326, 3689924; 487356, 3689924; 487356, 3690074; 487326, 3690074; 487326, 3690254; 487356, 3690254; 487356, 3690374; 487446, 3690374; 487446, 3690344; 487476, 3690344; 487476, 3690314; 487566, 3690314; 487566, 3690344; 487596, 3690344; 487596, 3690404; 487626, 3690404; 487626, 3690374; 487656, 3690374; 487656, 3690344; 487686, 3690344; 487686, 3690284; 487716, 3690284; 487716, 3690194; 487746, 3690194; 487746, 3690134; 487776, 3690134; 487776, 3690044; 487806, 3690044; 487806, 3689984; 487896, 3689984; 487896, 3689804; 487926, 3689804; 487926, 3689684; 487986, 3689684; 487986, 3689654; 488016, 3689654; 488016, 3689594; 488046, 3689594; 488046, 3689564; 488106, 3689564; 488106, 3689534; 488136, 3689534; 488136, 3689504; 488166, 3689504; 488166, 3689474; 488286, 3689474; 488286, 3689444; 488346, 3689444; 488436, 3689444; 488436, 3689474; 488736, 3689474; 488736, 3689444; 488826, 3689444; 488826, 3689564; 488856, 3689564; 488856, 3689594; 488886, 3689594; 488886, 3689624; 488916, 3689624; 488916, 3689684; 488886, 3689684; 488886, 3689774; 488916, 3689774; 488916, 3689924; 488946, 3689924; 488946, 3690074; 488976, 3690074; 488976, 3690104; 489186, 3690104; 489186, 3690134; 489216, 3690134; 489216, 3690164; 489456, 3690164; 489456, 3690194; 489486, 3690194; 489486, 3690284; 489456, 3690284; 489456, 3690314; 489426, 3690314; 489426, 3690374; 489396, 3690374; 489396, 3690464; 489426, 3690464; 489426, 3690524; 489456, 3690524; 489456, 3690554; 489486, 3690554; 489486, 3690614; 489456, 3690614; 489456, 3690644; 489426, 3690644; 489426, 3690674; 489456, 3690674; 489456, 3690824; 489486, 3690824; 489486, 3690914; 489456, 3690914; 489456, 3691004; 489576, 3691004; 489576, 3691034; 489636, 3691034; 489636, 3691064; 489666, 3691064; 489666, 3691094; 489726, 3691094; 489726, 3691124; 489756, 3691124; 489756, 3691154; 489786, 3691154; 489786, 3691184; 489906, 3691184; 489906, 3691214; 489936, 3691214; 489936, 3691244; 489966, 3691244; 489966, 3691184; 489996, 3691184; 489996, 3691154; 490086, 3691154; 490086, 3691184; 490116, 3691184; 490116, 3691214; 490146, 3691214; 490146, 3691244; 490176, 3691244; 490176, 3691304; 490206, 3691304; 490206, 3691424; 490266, 3691424; 490266, 3691454; 490356, 3691454; 490356, 3691484; 490476, 3691484; 490476, 3691514; 490506, 3691514; 490506, 3691544; 490536, 3691544; 490536, 3691574; 490566, 3691574; 490566, 3691664; 490536, 3691664; 490536, 3691694; 490566, 3691694; 490566, 3691754; 490596, 3691754; 490596, 3691784; 490626, 3691784; 490626, 3691904; 490656, 3691904; 490656, 3691964; 490686, 3691964; 490686, 3692024; 490716, 3692024; 490716, 3692144; 490746, 3692144; 490746, 3692234; 490776, 3692234; 490776, 3692294; 490746, 3692294; 490746, 3692354; 490776, 3692354; 490776, 3692444; 490806, 3692444; 490806, 3692474; 490866, 3692474; 490866, 3692504; 490896, 3692504; 490896, 3692594; 490926, 3692594; returning to 490926, 3692474. Excluding land bounded by 491046, 3691844; 491046, 3691814; 491136, 3691814; 491136, 3691874; 491076, 3691874; 491076, 3691844; returning to 491046, 3691844. Excluding land bounded by 487380, 3688941; 487317, 3688978; 487260, 3688914; 487274, 3688884; 487264, 3688870; 487293, 3688841; 487294, 3688813; 487286, 3688797; 487295, 3688785; 487355, 3688728; 487434, 3688667; 487470, 3688716; 487409, 3688798; 487418, 3688806; 487447, 3688814; 487485, 3688852; returning to 487380, 3688941. Excluding land bounded by 487275, 3688977; 487311, 3689038; 487290, 3689056; 487153, 3689064; 487024, 3689055; 487023, 3689052; 487028, 3689051; 487034, 3689049; 487040, 3689047; 487046, 3689045; 487052, 3689042; 487057, 3689039; 487063, 3689037; 487068, 3689033; 487074, 3689030; 487079, 3689027; 487084, 3689023; 487089, 3689019; 487093, 3689015; 487097, 3689011; 487133, 3688976; 487223, 3688904; 487236, 3688934; returning to 487275, 3688977. Excluding land bounded by 485376, 3688154; 485376, 3688124; 485406, 3688124; 485406, 3688094; 485436, 3688094; 485436, 3688034; 485466, 3688034; 485466, 3687974; 485496, 3687974; 485496, 3687914; 485526, 3687914; 485526, 3687884; 485556, 3687884; 485556, 3687854; 485646, 3687854; 485646, 3687884; 485676, 3687884; 485676, 3687914; 485706, 3687914; 485706, 3688034; 485736, 3688034; 485736, 3688124; 485706, 3688124; 485706, 3688154; 485646, 3688154; 485646, 3688184; 485586, 3688184; 485586, 3688214; 485556, 3688214; 485376, 3688214; returning to 485376, 3688154. Excluding land bounded by 477756, 3680924; 477756, 3680894; 477786, 3680894; 477786, 3680924; returning to 477756, 3680924. Excluding land bounded by 475573, 3679947; 475582, 3680096; 475504, 3680120; 475495, 3680123; 475485, 3680125; 475474, 3680128; 475464, 3680130; 475454, 3680132; 475452, 3680132; 475452, 3680131; 475452, 3680131; 475441, 3680133; 475431, 3680134; 475421, 3680136; 475410, 3680137; 475400, 3680137; 475389, 3680138; 475379, 3680138; 475369, 3680138; 475358, 3680138; 475348, 3680137; 475337, 3680136; 475327, 3680135; 475317, 3680134; 475306, 3680133; 475296, 3680131; 475286, 3680129; 475276, 3680127; 475265, 3680124; 475255, 3680122; 475245, 3680119; 475235, 3680116; 475226, 3680112; 475218, 3680109; 475218, 3680111; 475209, 3680107; 475200, 3680104; 475197, 3680102; 475198, 3679944; returning to 475573, 3679947. Excluding land bounded by 476556, 3680384; 476556, 3680414; 476526, 3680414; 476526, 3680384; returning to 476556, 3680384.
                (vi) Land bounded by the following UTM coordinates (E, N): 492402, 3693080; 492402, 3693012; 492400, 3692673; 492366, 3692673; 492366, 3692714; 492336, 3692714; 492336, 3692744; 492276, 3692744; 492276, 3692774; 492246, 3692774; 492246, 3692924; 492216, 3692924; 492216, 3692984; 492186, 3692984; 492186, 3693074; 492156, 3693074; 492156, 3693085; 492366, 3693082; 492402, 3693082; returning to 492402, 3693080.

                (vii) Land bounded by the following UTM coordinates (E, N): 492606, 3696884; 492606, 3696854; 492636, 3696854; 492636, 3696794; 492666, 3696794; 492666, 3696584; 492696, 3696584; 492696, 3696404; 492726, 3696404; 492726, 3696314; 492756, 3696314; 492756, 3696284; 492786, 3696284; 492786, 3696194; 492726, 3696194; 492726, 3696164; 492696, 3696164; 492696, 3696134; 492666, 3696134; 492666, 3696104; 492636, 3696104; 492636, 3696074; 492606, 3696074; 492606, 3696014; 492636, 3696014; 492636, 3695984; 492606, 3695984; 492606, 3695954; 492576, 3695954; 492576, 3695924; 492546, 3695924; 492546, 3695864; 492516, 3695864; 492516, 3695804; 492486, 3695804; 492486, 3695564; 492456, 3695564; 492456, 3695504; 492426, 3695504; 492426, 3695444; 492396, 3695444; 492396, 3695384; 492426, 3695384; 492426, 3695354; 492396, 3695354; 492396, 3695264; 492366, 3695264; 492366, 3695144; 492336, 3695144; 492336, 3695114; 492306, 3695114; 492306, 3695054; 492276, 3695054; 492276, 3694994; 492246, 3694994; 492246, 3694664; 492216, 3694664; 492216, 3694574; 492186, 3694574; 492186, 3694514; 492156, 3694514; 492156, 3694334; 492126, 3694334; 492126, 3694317; 492019, 3694320; 491976, 3694320; 491976, 3694514; 492006, 3694514; 492006, 3694574; 492036, 3694574; 492036, 3694604; 492066, 3694604; 492066, 3694664; 492096, 3694664; 492096, 3694694; 492126, 3694694; 492126, 3694994; 492096, 3694994; 492096, 3695114; 492126, 3695114; 492126, 3695294; 492156, 3695294; 492156, 3695414; 492186, 3695414; 492186, 3695594; 492216, 3695594; 492216, 3695654; 492246, 3695654; 492246, 3695804; 492216, 3695804; 492216, 3695864; 492246, 3695864; 492246, 3695954; 492306, 3695954; 492306, 3695984; 492336, 3695984; 492336, 3696014; 492396, 3696014; 492396, 3696044; 492426, 3696044; 492426, 3696104; 492456, 3696104; 492456, 3696164; 492486, 3696164; 492486, 3696194; 492516, 3696194; 492516, 3696254; 492546, 3696254; 492546, 3696344; 492516, 3696344; 492516, 3696374; 492546, 3696374; 492546, 3696434; 492516, 3696434; 492516, 3696734; 492546, 3696734; 492546, 3696824; 492576, 3696824; 492576, 3696884; returning to 492606, 3696884.
                (viii) Note: Map of Unit 14 is provided at paragraph (17)(iii) of this entry.
                (20) Unit 15: Upper San Luis Rey Basin, San Diego County, California.
                (i) From USGS 1:24,000 quadrangle maps Palomar Observatory, and Warner Springs, land bounded by the following UTM coordinates (E, N): 529742, 3680834; 529742, 3680862; 529770, 3680862; 529770, 3680834; returning to 529742, 3680834.

                (ii) Land bounded by the following UTM coordinates (E, N): 533799, 3683983;533827, 3683983; 533827, 3683954; 533799, 3683954; 533799, 3683983; thence from land bounded by the following UTM coordinates (E, N): 521912, 3684068; 522111, 3683784; 522082, 3683784; 522082, 3683813; 522054, 3683813; 522054, 3683841; 522026, 3683841; 522026, 3683898; 521997, 3683898; 521997, 3683926; 521969, 3683926; 521969, 3683983; 521941, 3683983; 521941, 3684011; 521912, 3684011; returning to 521912, 3684068; thence from land bounded by the following UTM coordinates (E, N): 521912, 3684068; 521884, 3684068; 521884, 3684096; 521855, 3684096; 521855, 3684149; returning to 521912, 3684068; thence from land bounded by the following UTM coordinates (E, N): 528806, 3684664; 528806, 3684644; 528796, 3684664; returning to 528806, 3684664; thence from land bounded by the following UTM coordinates (E, N): 533799, 3683983; 533685, 3683983; 533685, 3683954; 533657, 3683954; 533657, 3683926; 533600, 3683926; 533600, 3683869; 533629, 3683869; 533629, 3683813; 533487, 3683813; 533487, 3683784; 533458, 3683784; 533458, 3683756; 533203, 3683756; 533203, 3683727; 533175, 3683727; 533175, 3683699; 533118, 3683699; 533118, 3683671; 533090, 3683671; 533090, 3683614; 533061, 3683614; 533061, 3683586; 533033, 3683586; 533033, 3683529; 533004, 3683529; 533004, 3683501; 533033, 3683501; 533033, 3683472; 533061, 3683472; 533061, 3683444; 533004, 3683444; 533004, 3683387; 532976, 3683387; 532976, 3683330; 532948, 3683330; 532948, 3683302; 532976, 3683302; 532976, 3683245; 533004, 3683245; 533004, 3683217; 533033, 3683217; 533033, 3683188; 533090, 3683188; 533090, 3683160; 533118, 3683160; 533118, 3683132; 533146, 3683132; 533146, 3683047; 533175, 3683047; 533175, 3682962; 533203, 3682962; 533203, 3682820; 533175, 3682820; 533175, 3682763; 533146, 3682763; 533146, 3682735; 533118, 3682735; 533118, 3682706; 533090, 3682706; 533090, 3682649; 533061, 3682649; 533061, 3682621; 532891, 3682621; 532891, 3682649; 532834, 3682649; 532834, 3682791; 532806, 3682791; 532806, 3682848; 532778, 3682848; 532778, 3682876; 532721, 3682876; 532721, 3682933; 532692, 3682933; 532692, 3682962; 532664, 3682962; 532664, 3682990; 532636, 3682990; 532636, 3683018; 532607, 3683018; 532607, 3683047; 532579, 3683047; 532579, 3683075; 532551, 3683075; 532551, 3683103; 532522, 3683103; 532522, 3683132; 532494, 3683132; 532494, 3683160; 532437, 3683160; 532437, 3683103; 532409, 3683103; 532409, 3683075; 532380, 3683075; 532380, 3683047; 532352, 3683047; 532352, 3683018; 532324, 3683018; 532324, 3682990; 532295, 3682990; 532295, 3682933; 532324, 3682933; 532324, 3682876; 532352, 3682876; 532352, 3682848; 532380, 3682848; 532380, 3682791; 532352, 3682791; 532352, 3682820; 532295, 3682820; 532295, 3682848; 532239, 3682848; 532239, 3682876; 532153, 3682876; 532153, 3682848; 532125, 3682848; 532125, 3682791; 532153, 3682791; 532153, 3682735; 532182, 3682735; 532182, 3682678; 532210, 3682678; 532210, 3682649; 532182, 3682649; 532182, 3682593; 532210, 3682593; 532210, 3682536; 532239, 3682536; 532239, 3682508; 532267, 3682508; 532267, 3682451; 532465, 3682451; 532465, 3682422; 532494, 3682422; 532494, 3682451; 532551, 3682451; 532551, 3682337; 532522, 3682337; 532522, 3682252; 532551, 3682252; 532551, 3682224; 532579, 3682224; 532579, 3682167; 532465, 3682167; 532465, 3682196; 532380, 3682196; 532380, 3682139; 532352, 3682139; 532352, 3682110; 532295, 3682110; 532295, 3682082; 532267, 3682082; 532267, 3682025; 532239, 3682025; 532239, 3681997; 532210, 3681997; 532210, 3681969; 532182, 3681969; 532182, 3681940; 532153, 3681940; 532153, 3681855; 532182, 3681855; 532182, 3681827; 532210, 3681827; 532210, 3681798; 532239, 3681798; 532239, 3681770; 532210, 3681770; 532210, 3681742; 532182, 3681742; 532182, 3681713; 532153, 3681713; 532153, 3681657; 532125, 3681657; 532125, 3681628; 532097, 3681628; 532097, 3681600; 532068, 3681600; 532068, 3681628; 532012, 3681628; 532012, 3681657; 531955, 3681657; 531955, 3681600; 531926, 3681600; 531926, 3681571; 531898, 3681571; 531898, 3681543; 531813, 3681543; 531813, 3681515; 531700, 3681515; 531700, 3681486; 531529, 3681486; 531529, 3681458; 531473, 3681458; 531473, 3681515; 531444, 3681515; 531444, 3681571; 531416, 3681571; 531416, 3681628; 531387, 3681628; 531387, 3681685; 531359, 3681685; 531359, 3681657; 531217, 3681657; 531217, 3681628; 531189, 3681628; 531189, 3681657; 531104, 3681657; 531104, 3681685; 531047, 3681685; 531047, 3681742; 531019, 3681742; 531019, 3681770; 530990, 3681770; 530990, 3681798; 530934, 3681798; 530934, 3681827; 530848, 3681827; 530848, 3681685; 530820, 3681685; 530820, 3681657; 530735, 3681657; 530735, 3681685; 530707, 3681685; 530707, 3681713; 530678, 3681713; 530678, 3681742; 530593, 3681742; 530593, 3681685; 530536, 3681685; 530536, 3681571; 530508, 3681571; 530508, 3681543; 530480, 3681543; 530480, 3681515; 530451, 3681515; 530451, 3681458; 530423, 3681458; 530423, 3681401; 530366, 3681401; 530366, 3681344; 530423, 3681344; 530423, 3681316; 530565, 3681316; 530565, 3681259; 530423, 3681259; 530423, 3681288; 530338, 3681288; 530338, 3681316; 530309, 3681316; 530309, 3681373; 530281, 3681373; 530281, 3681401; 530253, 3681401; 530253, 3681430; 530224, 3681430; 530224, 3681486; 530196, 3681486; 530196, 3681543; 530168, 3681543; 530168, 3681571; 530139, 3681571; 530139, 3681628; 530111, 3681628; 530111, 3681770; 530082, 3681770; 530082, 3681798; 530054, 3681798; 530054, 3681827; 530026, 3681827; 530026, 3681798; 530054, 3681798; 530054, 3681742; 530082, 3681742; 530082, 3681571; 530054, 3681571; 530054, 3681515; 530026, 3681515; 530026, 3681373; 529969, 3681373; 529969, 3681344; 529941, 3681344; 529941, 3681288; 529884, 3681288; 529884, 3681259; 529827, 3681259; 529827, 3681288; 529770, 3681288; 529770, 3681316; 529742, 3681316; 529742, 3681344; 529770, 3681344; 529770, 3681373; 529799, 3681373; 529799, 3681401; 529770, 3681401; 529770, 3681373; 529657, 3681373; 529657, 3681288; 529600, 3681288; 529600, 3681259; 529572, 3681259; 529572, 3681288; 529430, 3681288; 529430, 3681231; 529458, 3681231; 529458, 3681203; 529600, 3681203; 529600, 3681231; 529657, 3681231; 529657, 3681259; 529685, 3681259; 529685, 3681231; 529770, 3681231; 529770, 3681118; 529799, 3681118; 529799, 3681061; 529827, 3681061; 529827, 3681032; 529799, 3681032; 529799, 3680976; 529714, 3680976; 529714, 3680947; 529657, 3680947; 529657, 3680891; 529685, 3680891; 529685, 3680834; 529742, 3680834; 529742, 3680805; 529685, 3680805; 529685, 3680777; 529600, 3680777; 529600, 3680749; 529515, 3680749; 529515, 3680720; 529430, 3680720; 529430, 3680692; 529288, 3680692; 529288, 3680664; 529118, 3680664; 529118, 3680635; 528721, 3680635; 528721, 3680664; 528579, 3680664; 528579, 3680692; 528437, 3680692; 528437, 3680720; 528352, 3680720; 528352, 3680749; 528295, 3680749; 528295, 3680777; 528097, 3680777; 528097, 3680749; 528012, 3680749; 527416, 3680749; 527416, 3680777; 527132, 3680777; 527132, 3680749; 526990, 3680749; 526990, 3680720; 526962, 3680720; 526962, 3680692; 526934, 3680692; 526934, 3680664; 526905, 3680664; 526905, 3680635; 526877, 3680635; 526877, 3680607; 526848, 3680607; 526848, 3680579; 526820, 3680579; 526820, 3680550; 526792, 3680550; 526792, 3680522; 526735, 3680522; 526735, 3680493; 526707, 3680493; 526707, 3680465; 526678, 3680465; 526678, 3680437; 526650, 3680437; 526650, 3680408; 526621, 3680408; 526621, 3680380; 526565, 3680380; 526565, 3680352; 526536, 3680352; 526536, 3680323; 526480, 3680323; 526480, 3680295; 526395, 3680295; 526395, 3680266; 526366, 3680266; 526366, 3680238; 526338, 3680238; 526338, 3680210; 526281, 3680210; 526281, 3680181; 526224, 3680181; 526224, 3680153; 526196, 3680153; 526196, 3680125; 526168, 3680125; 526168, 3680096; 526139, 3680096; 526139, 3680068; 526082, 3680068; 526082, 3680039; 526026, 3680039; 526026, 3680011; 525969, 3680011; 525969, 3679983; 525912, 3679983; 525912, 3679954; 525856, 3679954; 525856, 3679926; 525799, 3679926; 525799, 3679898; 525742, 3679898; 525742, 3679869; 525685, 3679869; 525685, 3679841; 525629, 3679841; 525629, 3679813; 525572, 3679813; 525572, 3679784; 525515, 3679784; 525515, 3679756; 525458, 3679756; 525458, 3679727; 525402, 3679727; 525402, 3679699; 525316, 3679699; 525316, 3679671; 525260, 3679671; 525260, 3679642; 525175, 3679642; 525175, 3679614; 525118, 3679614; 525118, 3679586; 525061, 3679586; 525061, 3679557; 524976, 3679557; 524976, 3679529; 524891, 3679529; 524891, 3679500; 524834, 3679500; 524834, 3679472; 524749, 3679472; 524749, 3679444; 524636, 3679444; 524636, 3679415; 524607, 3679415; 524607, 3679387; 524579, 3679387; 524579, 3679359; 524522, 3679359; 524522, 3679330; 524494, 3679330; 524494, 3679302; 524465, 3679302; 524465, 3679274; 524437, 3679274; 524437, 3679245; 524380, 3679245; 524380, 3679217; 524352, 3679217; 524352, 3679188; 524324, 3679188; 524324, 3679160; 524267, 3679160; 524267, 3679132; 524210, 3679132; 524210, 3679103; 524153, 3679103; 524153, 3679075; 524068, 3679075; 524068, 3679047; 524012, 3679047; 524012, 3679018; 523926, 3679018; 523926, 3678990; 523785, 3678990; 523785, 3678961; 523274, 3678961; 523274, 3678990; 523160, 3678990; 523160, 3679018; 523047, 3679018; 523047, 3679047; 522990, 3679047; 522990, 3679075; 522905, 3679075; 522905, 3679103; 522848, 3679103; 522848, 3679132; 522792, 3679132; 522792, 3679188; 522877, 3679188; 522877, 3679217; 522905, 3679217; 522905, 3679330; 522934, 3679330; 522934, 3679415; 522962, 3679415; 522962, 3679500; 522934, 3679500; 522934, 3679557; 522905, 3679557; 522905, 3679586; 522877, 3679586; 522877, 3679699; 522848, 3679699; 522848, 3679926; 522877, 3679926; 522877, 3680011; 522848, 3680011; 522848, 3680068; 522820, 3680068; 522820, 3680096; 522792, 3680096; 522792, 3680181; 522763, 3680181; 522763, 3680266; 522820, 3680266; 522820, 3680238; 522848, 3680238; 522848, 3680210; 522905, 3680210; 522905, 3680238; 522877, 3680238; 522877, 3680295; 522934, 3680295; 522934, 3680323; 522962, 3680323; 522962, 3680352; 523019, 3680352; 523019, 3680380; 523104, 3680380; 523104, 3680437; 523075, 3680437; 523075, 3680493; 523104, 3680493; 523104, 3680522; 523160, 3680522; 523160, 3680692; 523189, 3680692; 523189, 3680749; 523217, 3680749; 523217, 3681032; 523246, 3681032; 523246, 3681089; 523302, 3681089; 523302, 3681118; 523274, 3681118; 523274, 3681174; 523302, 3681174; 523302, 3681259; 523274, 3681259; 523274, 3681288; 523274, 3681316; 523302, 3681316; 523302, 3681458; 523331, 3681458; 523331, 3681486; 523359, 3681486; 523359, 3681515; 523387, 3681515; 523387, 3681543; 523416, 3681543; 523416, 3681628; 523387, 3681628; 523387, 3681685; 523416, 3681685; 523416, 3681827; 523444, 3681827; 523444, 3681855; 523416, 3681855; 523416, 3681969; 523387, 3681969; 523387, 3682025; 523359, 3682025; 523359, 3682082; 523331, 3682082; 523331, 3682196; 523302, 3682196; 523302, 3682224; 523274, 3682224; 523274, 3682252; 523246, 3682252; 523246, 3682309; 523217, 3682309; 523217, 3682337; 523189, 3682337; 523189, 3682366; 523160, 3682366; 523160, 3682394; 523132, 3682394; 523132, 3682422; 523104, 3682422; 523104, 3682451; 523047, 3682451; 523047, 3682479; 522990, 3682479; 522990, 3682508; 522962, 3682508; 522962, 3682536; 522934, 3682536; 522934, 3682593; 522905, 3682593; 522905, 3682678; 522877, 3682678; 522877, 3682735; 522848, 3682735; 522848, 3682791; 522820, 3682791; 522820, 3682820; 522792, 3682820; 522792, 3682848; 522763, 3682848; 522763, 3682876; 522735, 3682876; 522735, 3682905; 522678, 3682905; 522678, 3682933; 522650, 3682933; 522650, 3682962; 522593, 3682962; 522593, 3682990; 522565, 3682990; 522565, 3683018; 522536, 3683018; 522536, 3683075; 522508, 3683075; 522508, 3683103; 522480, 3683103; 522480, 3683132; 522423, 3683132; 522423, 3683160; 522394, 3683160; 522394, 3683188; 522338, 3683188; 522338, 3683217; 522309, 3683217; 522309, 3683274; 522338, 3683274; 522338, 3683302; 522394, 3683302; 522394, 3683359; 522423, 3683359; 522423, 3683388; 525125, 3682875; 527107, 3683110; 528942, 3684375; 528915, 3684427; 528810, 3684635; 528863, 3684635; 528863, 3684579; 528891, 3684579; 528891, 3684550; 528919, 3684550; 528919, 3684522; 528948, 3684522; 528948, 3684493; 528976, 3684493; 528976, 3684408; 528948, 3684408; 528948, 3684295; 528919, 3684295; 528919, 3684210; 528948, 3684210; 528948, 3684068; 528976, 3684068; 528976, 3684011; 529004, 3684011; 529004, 3683983; 529061, 3683983; 529061, 3683954; 529090, 3683954; 529090, 3683983; 529175, 3683983; 529175, 3683954; 529203, 3683954; 529203, 3683926; 529260, 3683926; 529260, 3683898; 529317, 3683898; 529317, 3683869; 529345, 3683869; 529345, 3683813; 529430, 3683813; 529430, 3683784; 529487, 3683784; 529487, 3683756; 529515, 3683756; 529515, 3683727; 529543, 3683727; 529543, 3683671; 529600, 3683671; 529600, 3683642; 529685, 3683642; 529685, 3683699; 529714, 3683699; 529714, 3683727; 529742, 3683727; 529742, 3683756; 529799, 3683756; 529799, 3683727; 529827, 3683727; 529827, 3683756; 529884, 3683756; 529884, 3683784; 529969, 3683784; 529969, 3683813; 529997, 3683813; 529997, 3683841; 530026, 3683841; 530026, 3683869; 530054, 3683869; 530054, 3683898; 530082, 3683898; 530082, 3683954; 530139, 3683954; 530139, 3683926; 530253, 3683926; 530395, 3683926; 530395, 3683954; 530621, 3683954; 530621, 3683926; 530593, 3683926; 530593, 3683898; 530565, 3683898; 530565, 3683841; 530536, 3683841; 530536, 3683756; 530508, 3683756; 530508, 3683699; 530480, 3683699; 530480, 3683671; 530451, 3683671; 530451, 3683529; 530480, 3683529; 530480, 3683586; 530565, 3683586; 530565, 3683557; 530593, 3683557; 530593, 3683529; 530650, 3683529; 530650, 3683501; 530678, 3683501; 530678, 3683444; 530707, 3683444; 530707, 3683415; 530735, 3683415; 530735, 3683387; 530820, 3683387; 530820, 3683415; 530848, 3683415; 530848, 3683444; 530934, 3683444; 530934, 3683302; 530962, 3683302; 530962, 3683274; 530990, 3683274; 530990, 3683217; 531132, 3683217; 531132, 3683245; 531161, 3683245; 531161, 3683274; 531217, 3683274; 531217, 3683302; 531246, 3683302; 531246, 3683359; 531274, 3683359; 531274, 3683330; 531302, 3683330; 531302, 3683245; 531331, 3683245; 531331, 3683188; 531473, 3683188; 531473, 3683103; 531529, 3683103; 531529, 3683132; 531558, 3683132; 531558, 3683217; 531586, 3683217; 531586, 3683274; 531614, 3683274; 531614, 3683302; 531643, 3683302; 531643, 3683330; 531700, 3683330; 531700, 3683359; 531728, 3683359; 531728, 3683415; 531813, 3683415; 531813, 3683387; 531870, 3683387; 531870, 3683359; 531841, 3683359; 531841, 3683330; 531870, 3683330; 531870, 3683359; 531898, 3683359; 531898, 3683444; 531926, 3683444; 531926, 3683472; 531955, 3683472; 531955, 3683501; 532068, 3683501; 532068, 3683557; 532125, 3683557; 532125, 3683586; 532153, 3683586; 532153, 3683557; 532239, 3683557; 532239, 3683586; 532267, 3683586; 532267, 3683642; 532295, 3683642; 532295, 3683699; 532324, 3683699; 532324, 3683671; 532380, 3683671; 532380, 3683642; 532409, 3683642; 532409, 3683671; 532437, 3683671; 532437, 3683699; 532465, 3683699; 532465, 3683727; 532494, 3683727; 532494, 3683784; 532551, 3683784; 532551, 3683813; 532579, 3683813; 532579, 3683841; 532607, 3683841; 532607, 3683869; 532636, 3683869; 532636, 3684068; 532664, 3684068; 532664, 3684096; 532692, 3684096; 532692, 3684153; 532721, 3684153; 532721, 3684181; 532749, 3684181; 532749, 3684210; 532778, 3684210; 532778, 3683983; 532891, 3683983; 532891, 3684011; 533033, 3684011; 533033, 3684040; 533061, 3684040; 533061, 3684068; 533090, 3684068; 533090, 3684181; 533061, 3684181; 533061, 3684210; 533033, 3684210; 533033, 3684295; 533175, 3684295; 533175, 3684266; 533203, 3684266; 533203, 3684238; 533231, 3684238; 533231, 3684295; 533430, 3684295; 533430, 3684266; 533458, 3684266; 533458, 3684238; 533487, 3684238; 533487, 3684210; 533515, 3684210; 533515, 3684181; 533544, 3684181; 533544, 3684210; 533515, 3684210; 533515, 3684238; 533544, 3684238; 533544, 3684266; 533572, 3684266; 533572, 3684295; 533600, 3684295; 533600, 3684323; 533629, 3684323; 533629, 3684352; 533657, 3684352; 533657, 3684380; 533685, 3684380; 533685, 3684522; 533714, 3684522; 533714, 3684607; 533685, 3684607; 533685, 3684777; 533714, 3684777; 533714, 3684805; 533742, 3684805; 533742, 3684834; 533799, 3684834; 533799, 3685004; 533827, 3685004; 533827, 3685089; 533856, 3685089; 533856, 3685146; 533884, 3685146; 533884, 3685203; 533912, 3685203; 533912, 3685231; 533941, 3685231; 533941, 3685259; 534054, 3685259; 534054, 3685430; 534083, 3685430; 534083, 3685458; 534139, 3685458; 534139, 3685486; 534196, 3685486; 534196, 3685515; 534224, 3685515; 534224, 3685571; 534253, 3685571; 534253, 3685600; 534281, 3685600; 534281, 3685571; 534309, 3685571; 534309, 3685600; 534338, 3685600; 534338, 3685628; 534366, 3685628; 534366, 3685657; 534395, 3685657; 534395, 3685685; 534423, 3685685; 534423, 3685571; 534395, 3685571; 534395, 3685486; 534423, 3685486; 534423, 3685430; 534451, 3685430; 534451, 3685401; 534423, 3685401; 534423, 3685344; 534253, 3685344; 534253, 3685373; 534196, 3685373; 534196, 3685344; 534168, 3685344; 534168, 3685174; 534139, 3685174; 534139, 3685146; 534111, 3685146; 534111, 3685118; 534083, 3685118; 534083, 3685032; 534054, 3685032; 534054, 3685004; 533997, 3685004; 533997, 3684976; 533969, 3684976; 533969, 3684947; 533941, 3684947; 533941, 3684891; 533912, 3684891; 533912, 3684777; 533884, 3684777; 533884, 3684749; 533856, 3684749; 533856, 3684720; 533827, 3684720; 533827, 3684692; 533799, 3684692; 533799, 3684635; 533827, 3684635; 533827, 3684408; 533856, 3684408; 533856, 3684380; 533827, 3684380; 533827, 3684352; 533799, 3684352; 533799, 3684266; 533770, 3684266; 533770, 3684210; 533742, 3684210; 533742, 3684125; 533770, 3684125; 533770, 3684040; 533799, 3684040; returning to 533799, 3683983. Excluding land bounded by 532125, 3682422; 532125, 3682394; 532097, 3682394; 532097, 3682309; 532182, 3682309; 532182, 3682337; 532210, 3682337; 532210, 3682422; returning to 532125, 3682422. Excluding land bounded by 531841, 3682082; 531841, 3682025; 531898, 3682025; 531898, 3681997; 531983, 3681997; 531983, 3682025; 532012, 3682025; 532012, 3682054; 532040, 3682054; 532040, 3682110; 532012, 3682110; 532012, 3682139; 531983, 3682139; 531983, 3682167; 531870, 3682167; 531870, 3682139; 531841, 3682139; returning to 531841, 3682082. Excluding land bounded by 527728, 3680947; 527728, 3680919; 527785, 3680919; 527785, 3680947; returning to 527728, 3680947.

                (iii) Land bounded by the following UTM coordinates (E, N): 529657, 3687727; 529657, 3687699; 529685, 3687699; 529685, 3687501; 529714, 3687501; 529714, 3687472; 529742, 3687472; 529742, 3687415; 529770, 3687415; 529770, 3687387; 529827, 3687387; 529827, 3687330; 529856, 3687330; 529856, 3687274; 529884, 3687274; 529884, 3687245; 529856, 3687245; 529856, 3687188; 529827, 3687188; 529827, 3687160; 529856, 3687160; 529856, 3687103; 529884, 3687103; 529884, 3687018; 529912, 3687018; 529912, 3686990; 529969, 3686990; 529969, 3686962; 529997, 3686962; 529997, 3686933; 530026, 3686933; 530026, 3686735; 530054, 3686735; 530054, 3686678; 530111, 3686678; 530111, 3686649; 530139, 3686649; 530139, 3686621; 530168, 3686621; 530168, 3686593; 530196, 3686593; 530196, 3686564; 530224, 3686564; 530224, 3686536; 530253, 3686536; 530253, 3686479; 530281, 3686479; 530281, 3686423; 530338, 3686423; 530338, 3686394; 530366, 3686394; 530366, 3686337; 530395, 3686337; 530395, 3686309; 530366, 3686309; 530366, 3686167; 530338, 3686167; 530338, 3686139; 530253, 3686139; 530253, 3686167; 530224, 3686167; 530224, 3686139; 530139, 3686139; 530139, 3686167; 530082, 3686167; 530082, 3686139; 530054, 3686139; 530054, 3686082; 530026, 3686082; 530026, 3686054; 529997, 3686054; 529997, 3686025; 529969, 3686025; 529969, 3685997; 529997, 3685997; 529997, 3685940; 529969, 3685940; 529969, 3685912; 529912, 3685912; 529912, 3685884; 529856, 3685884; 529856, 3685855; 529827, 3685855; 529827, 3685827; 529799, 3685827; 529799, 3685770; 529827, 3685770; 529827, 3685742; 529856, 3685742; 529856, 3685713; 529941, 3685713; 529941, 3685685; 530026, 3685685; 530026, 3685713; 530111, 3685713; 530111, 3685685; 530139, 3685685; 530139, 3685657; 530082, 3685657; 530082, 3685628; 530054, 3685628; 530054, 3685600; 529997, 3685600; 529997, 3685571; 529884, 3685571; 529884, 3685543; 529742, 3685543; 529742, 3685486; 529714, 3685486; 529714, 3685430; 529515, 3685430; 529515, 3685401; 529487, 3685401; 529487, 3685373; 529458, 3685373; 529458, 3685259; 529487, 3685259; 529487, 3685231; 529515, 3685231; 529515, 3685174; 529543, 3685174; 529543, 3685146; 529430, 3685146; 529430, 3685174; 529402, 3685174; 529402, 3685203; 529345, 3685203; 529345, 3685231; 529317, 3685231; 529317, 3685259; 529260, 3685259; 529260, 3685288; 529231, 3685288; 529231, 3685316; 529118, 3685316; 529118, 3685259; 529090, 3685259; 529090, 3685231; 529061, 3685231; 529061, 3685203; 528976, 3685203; 528976, 3685118; 528919, 3685118; 528919, 3685032; 528948, 3685032; 528948, 3685004; 528806, 3685004; 528806, 3684947; 528778, 3684947; 528778, 3684919; 528741, 3684919; 528743, 3684972; 528746, 3685031; 528745, 3685079; 528736, 3685131; 528719, 3685194; 528693, 3685250; 528678, 3685279; 528704, 3685288; 528753, 3685300; 528784, 3685315; 528802, 3685332; 528886, 3685441; 528991, 3685577; 529304, 3685967; 529323, 3686005; 529338, 3686042; 529348, 3686088; 529373, 3686234; 529437, 3686647; 529485, 3686938; 529491, 3686988; 529486, 3687025; 529464, 3687132; 529289, 3687131; 529274, 3687345; 529457, 3687589; 529620, 3687563; 529544, 3687770; 529657, 3687771; returning to 529657, 3687727, Excluding land bounded by 529856, 3686167; 529827, 3686167; 529827, 3686139; 529856, 3686139; 529856, 3686167; 529884, 3686167; 529884, 3686196; 529856, 3686196; returning to 529856, 3686167. Excluding land bounded by 529770, 3686054; 529742, 3686054; 529742, 3686025; 529770, 3686025; 529770, 3686054; 529799, 3686054; 529799, 3686082; 529770, 3686082; returning to 529770, 3686054. Excluding land bounded by 529317, 3685713; 529260, 3685713; 529260, 3685685; 529317, 3685685; 529317, 3685713; 529458, 3685713; 529458, 3685742; 529515, 3685742; 529515, 3685770; 529572, 3685770; 529572, 3685798; 529600, 3685798; 529600, 3685827; 529629, 3685827; 529629, 3685855; 529657, 3685855; 529657, 3685912; 529685, 3685912; 529685, 3685940; 529629, 3685940; 529629, 3685912; 529600, 3685912; 529600, 3685884; 529572, 3685884; 529572, 3685855; 529487, 3685855; 529487, 3685827; 529458, 3685827; 529458, 3685798; 529373, 3685798; 529373, 3685770; 529317, 3685770; returning to 529317, 3685713.
                (iv) Land bounded by the following UTM coordinates (E, N): 527100, 3688218; 527189, 3688133; 527274, 3688045; 527260, 3687961; 527240, 3687969; 527188, 3687979; 527132, 3687990; 527094, 3688001; 527049, 3688024; 526996, 3688057; 526979, 3688074; 526981, 3688142; 527035, 3688139; returning to 527100, 3688218.
                (v) Land bounded by the following UTM coordinates (E, N): 527302, 3688720; 527302, 3688715; 527295, 3688720; returning to 527302, 3688720.
                (vi) Land bounded by the following UTM coordinates (E, N): 527274, 3688749; 527274, 3688735; 527254, 3688749; returning to 527274, 3688749.
                (vii) Land bounded by the following UTM coordinates (E, N): 527217, 3688806; 527217, 3688777; 527246, 3688777; 527246, 3688754; 527171, 3688806; returning to 527217, 3688806.

                (viii) Land bounded by the following UTM coordinates (E, N): 516777, 3689146; 516777, 3689118; 516806, 3689118; 516806, 3689032; 516834, 3689032; 516834, 3689061; 516891, 3689061; 516891, 3689032; 516919, 3689032; 516919, 3688976; 516948, 3688976; 516948, 3688919; 516976, 3688919; 516976, 3688891; 516948, 3688891; 516948, 3688834; 516976, 3688834; 516976, 3688806; 517004, 3688806; 517004, 3688777; 517033, 3688777; 517033, 3688749; 517061, 3688749; 517061, 3688579; 517033, 3688579; 517033, 3688550; 516948, 3688550; 516948, 3688522; 516976, 3688522; 516976, 3688493; 517004, 3688493; 517004, 3688465; 517033, 3688465; 517033, 3688408; 517004, 3688408; 517004, 3688380; 517033, 3688380; 517033, 3688238; 517004, 3688238; 517004, 3688210; 517089, 3688210; 517089, 3688096; 517118, 3688096; 517118, 3688040; 517175, 3688040; 517175, 3688011; 517288, 3688011; 517288, 3687954; 517345, 3687954; 517345, 3687926; 517373, 3687926; 517373, 3687898; 517402, 3687898; 517402, 3687869; 517430, 3687869; 517430, 3687841; 517600, 3687841; 517600, 3687869; 517685, 3687869; 517685, 3687841; 517714, 3687841; 517714, 3687784; 517742, 3687784; 517742, 3687727; 517770, 3687727; 517770, 3687699; 517827, 3687699; 517827, 3687671; 517884, 3687671; 517884, 3687699; 517912, 3687699; 517912, 3687727; 517969, 3687727; 517969, 3687699; 517997, 3687699; 517997, 3687614; 517969, 3687614; 517969, 3687557; 517941, 3687557; 517941, 3687501; 517969, 3687501; 517969, 3687529; 517997, 3687529; 517997, 3687557; 518026, 3687557; 518026, 3687529; 518054, 3687529; 518054, 3687557; 518082, 3687557; 518082, 3687586; 518111, 3687586; 518111, 3687642; 518139, 3687642; 518139, 3687699; 518168, 3687699; 518168, 3687727; 518338, 3687727; 518338, 3687756; 518366, 3687756; 518366, 3687784; 518451, 3687784; 518451, 3687813; 518650, 3687813; 518650, 3687784; 518707, 3687784; 518707, 3687614; 518735, 3687614; 518735, 3687642; 518763, 3687642; 518763, 3687671; 518792, 3687671; 518792, 3687614; 518820, 3687614; 518820, 3687557; 518848, 3687557; 518848, 3687529; 518877, 3687529; 518877, 3687501; 518933, 3687501; 518933, 3687472; 518962, 3687472; 518962, 3687188; 518990, 3687188; 518990, 3687132; 519019, 3687132; 519019, 3687047; 519047, 3687047; 519047, 3686990; 519075, 3686990; 519075, 3686933; 519104, 3686933; 519104, 3686905; 519160, 3686905; 519160, 3686876; 519331, 3686876; 519331, 3686933; 519359, 3686933; 519359, 3686848; 519387, 3686848; 519387, 3686791; 519444, 3686791; 519444, 3686763; 519614, 3686763; 519614, 3686735; 519671, 3686735; 519671, 3686706; 519699, 3686706; 519699, 3686678; 519728, 3686678; 519728, 3686649; 519756, 3686649; 519756, 3686621; 519728, 3686621; 519728, 3686593; 519785, 3686593; 519785, 3686536; 519813, 3686536; 519813, 3686451; 519841, 3686451; 519841, 3686423; 519898, 3686423; 519898, 3686394; 519955, 3686394; 519955, 3686366; 519983, 3686366; 519983, 3686337; 520011, 3686337; 520011, 3686309; 520068, 3686309; 520068, 3686281; 520097, 3686281; 520097, 3686252; 520153, 3686252; 520153, 3686224; 520182, 3686224; 520182, 3686196; 520210, 3686196; 520210, 3686167; 520238, 3686167; 520238, 3686139; 520267, 3686139; 520267, 3686110; 520295, 3686110; 520295, 3686082; 520324, 3686082; 520324, 3686054; 520352, 3686054; 520352, 3686025; 520380, 3686025; 520380, 3685997; 520437, 3685997; 520437, 3685969; 520465, 3685969; 520465, 3685940; 520494, 3685940; 520494, 3685912; 520522, 3685912; 520522, 3685884; 520551, 3685884; 520551, 3685855; 520607, 3685855; 520607, 3685827; 520636, 3685827; 520636, 3685798; 520664, 3685798; 520664, 3685770; 520692, 3685770; 520692, 3685742; 520749, 3685742; 520749, 3685713; 520806, 3685713; 520806, 3685742; 520881, 3685742; 520882, 3685736; 520890, 3685720; 520891, 3685718; 520891, 3685685; 520863, 3685685; 520863, 3685657; 520834, 3685657; 520834, 3685628; 520891, 3685628; 520891, 3685600; 520919, 3685600; 520919, 3685486; 521004, 3685486; 521004, 3685458; 521118, 3685458; 521118, 3685430; 521175, 3685430; 521175, 3685401; 521231, 3685401; 521231, 3685430; 521260, 3685430; 521260, 3685458; 521314, 3685458; 521318, 3685322; 521072, 3685269; 521833, 3684181; 521770, 3684181; 521770, 3684210; 521714, 3684210; 521714, 3684238; 521515, 3684238; 521515, 3684266; 521373, 3684266; 521373, 3684295; 521288, 3684295; 521288, 3684323; 521260, 3684323; 521260, 3684352; 521231, 3684352; 521231, 3684380; 521146, 3684380; 521146, 3684408; 521090, 3684408; 521090, 3684493; 521033, 3684493; 521033, 3684380; 520948, 3684380; 520948, 3684408; 520919, 3684408; 520919, 3684437; 520891, 3684437; 520891, 3684522; 520919, 3684522; 520919, 3684635; 520863, 3684635; 520863, 3684692; 520806, 3684692; 520806, 3684749; 520777, 3684749; 520777, 3684834; 520749, 3684834; 520749, 3684891; 520721, 3684891; 520721, 3684947; 520692, 3684947; 520692, 3685032; 520664, 3685032; 520664, 3685089; 520692, 3685089; 520692, 3685373; 520664, 3685373; 520664, 3685401; 520636, 3685401; 520636, 3685458; 520607, 3685458; 520607, 3685571; 520579, 3685571; 520579, 3685628; 520551, 3685628; 520551, 3685657; 520494, 3685657; 520494, 3685685; 520465, 3685685; 520465, 3685713; 520437, 3685713; 520437, 3685742; 520409, 3685742; 520409, 3685770; 520352, 3685770; 520352, 3685798; 520324, 3685798; 520324, 3685827; 520295, 3685827; 520295, 3685855; 520267, 3685855; 520267, 3685884; 520238, 3685884; 520238, 3685912; 520210, 3685912; 520210, 3685940; 520182, 3685940; 520182, 3685997; 520153, 3685997; 520153, 3686054; 520125, 3686054; 520125, 3686110; 520097, 3686110; 520097, 3686139; 520040, 3686139; 520040, 3686167; 519983, 3686167; 519983, 3686196; 519955, 3686196; 519955, 3686224; 519926, 3686224; 519926, 3686252; 519841, 3686252; 519841, 3686281; 519813, 3686281; 519813, 3686309; 519756, 3686309; 519756, 3686337; 519728, 3686337; 519728, 3686366; 519699, 3686366; 519699, 3686423; 519671, 3686423; 519671, 3686508; 519643, 3686508; 519643, 3686593; 519586, 3686593; 519586, 3686621; 519472, 3686621; 519472, 3686649; 519359, 3686649; 519359, 3686678; 519302, 3686678; 519302, 3686706; 519274, 3686706; 519274, 3686735; 519246, 3686735; 519246, 3686763; 519104, 3686763; 519104, 3686791; 519019, 3686791; 519019, 3686848; 518990, 3686848; 518990, 3686933; 518962, 3686933; 518962, 3687018; 518933, 3687018; 518933, 3687075; 518877, 3687075; 518877, 3687132; 518848, 3687132; 518848, 3687387; 518820, 3687387; 518820, 3687444; 518735, 3687444; 518735, 3687472; 518678, 3687472; 518678, 3687444; 518593, 3687444; 518593, 3687472; 518565, 3687472; 518565, 3687557; 518593, 3687557; 518593, 3687614; 518565, 3687614; 518565, 3687699; 518508, 3687699; 518508, 3687671; 518394, 3687671; 518394, 3687642; 518338, 3687642; 518338, 3687614; 518224, 3687614; 518224, 3687557; 518196, 3687557; 518196, 3687501; 518168, 3687501; 518168, 3687444; 518139, 3687444; 518139, 3687415; 518026, 3687415; 518026, 3687359; 517969, 3687359; 517969, 3687330; 517941, 3687330; 517941, 3687359; 517884, 3687359; 517884, 3687387; 517827, 3687387; 517827, 3687415; 517799, 3687415; 517799, 3687387; 517770, 3687387; 517770, 3687330; 517742, 3687330; 517742, 3687274; 517629, 3687274; 517629, 3687302; 517543, 3687302; 517543, 3687330; 517515, 3687330; 517515, 3687359; 517487, 3687359; 517487, 3687387; 517458, 3687387; 517458, 3687444; 517430, 3687444; 517430, 3687472; 517402, 3687472; 517402, 3687501; 517316, 3687501; 517316, 3687529; 517288, 3687529; 517288, 3687557; 517231, 3687557; 517231, 3687586; 517203, 3687586; 517203, 3687614; 517175, 3687614; 517175, 3687642; 517146, 3687642; 517146, 3687671; 517118, 3687671; 517118, 3687699; 517061, 3687699; 517061, 3687727; 517033, 3687727; 517033, 3687756; 517004, 3687756; 517004, 3687784; 516976, 3687784; 516976, 3687841; 516948, 3687841; 516948, 3687869; 516919, 3687869; 516919, 3687898; 516891, 3687898; 516891, 3687926; 516834, 3687926; 516834, 3687954; 516806, 3687954; 516806, 3687983; 516749, 3687983; 516749, 3688011; 516664, 3688011; 516664, 3688040; 516636, 3688040; 516636, 3688068; 516607, 3688068; 516607, 3688096; 516579, 3688096; 516579, 3688125; 516522, 3688125; 516522, 3688153; 516465, 3688153; 516465, 3688181; 516380, 3688181; 516380, 3688210; 516352, 3688210; 516352, 3688238; 516324, 3688238; 516324, 3688267; 516238, 3688267; 516238, 3688295; 516182, 3688295; 516182, 3688323; 516125, 3688323; 516125, 3688352; 516068, 3688352; 516068, 3688323; 515983, 3688323; 515983, 3688352; 515955, 3688352; 515955, 3688408; 515898, 3688408; 515898, 3688437; 515870, 3688437; 515870, 3688465; 515841, 3688465; 515841, 3688493; 515785, 3688493; 515785, 3688522; 515728, 3688522; 515728, 3688550; 515671, 3688550; 515671, 3688607; 515728, 3688607; 515728, 3688635; 515785, 3688635; 515785, 3688720; 515813, 3688720; 515813, 3688834; 515841, 3688834; 515841, 3688862; 515870, 3688862; 515870, 3688834; 515955, 3688834; 515955, 3688862; 515983, 3688862; 515983, 3688834; 516068, 3688834; 516068, 3688862; 516097, 3688862; 516097, 3688891; 516125, 3688891; 516125, 3688862; 516295, 3688862; 516295, 3688834; 516352, 3688834; 516352, 3688806; 516409, 3688806; 516409, 3688749; 516437, 3688749; 516437, 3688579; 516465, 3688579; 516465, 3688664; 516494, 3688664; 516494, 3688919; 516522, 3688919; 516522, 3689032; 516550, 3689032; 516550, 3689089; 516721, 3689089; 516721, 3689118; 516749, 3689118; 516749, 3689146; returning to 516777, 3689146.
                (ix) Land bounded by the following UTM coordinates (E, N): 530905, 3689118; 530905, 3689089; 530763, 3689089; 530763, 3689118; 530735, 3689118; 530735, 3689089; 530707, 3689089; 530707, 3688891; 530735, 3688891; 530735, 3688834; 530763, 3688834; 530763, 3688806; 530792, 3688806; 530792, 3688749; 530820, 3688749; 530820, 3688720; 530848, 3688720; 530848, 3688692; 530877, 3688692; 530877, 3688635; 530820, 3688635; 530820, 3688664; 530792, 3688664; 530792, 3688692; 530763, 3688692; 530763, 3688720; 530707, 3688720; 530707, 3688749; 530678, 3688749; 530678, 3688777; 530593, 3688777; 530593, 3688806; 530508, 3688806; 530508, 3688862; 530480, 3688862; 530480, 3688891; 530451, 3688891; 530451, 3688947; 530423, 3688947; 530423, 3688976; 530366, 3688976; 530366, 3689004; 530312, 3689004; 530717, 3689283; 530990, 3689238; 530990, 3689231; 530962, 3689231; 530962, 3689203; 530934, 3689203; 530934, 3689118; returning to 530905, 3689118.
                (x) Land bounded by the following UTM coordinates (E, N): 533203, 3689884; 533203, 3689855; 533288, 3689855; 533288, 3689827; 533317, 3689827; 533317, 3689798; 533288, 3689798; 533288, 3689770; 533231, 3689770; 533231, 3689713; 533203, 3689713; 533203, 3689515; 533231, 3689515; 533231, 3689430; 533203, 3689430; 533203, 3689231; 533231, 3689231; 533231, 3689032; 533203, 3689032; 533203, 3688982; 533200, 3688985; 533115, 3689037; 533039, 3689061; 532931, 3689099; 532888, 3689136; 532855, 3689184; 532827, 3689250; 532827, 3689325; 532808, 3689382; 532789, 3689448; 532742, 3689486; 532624, 3689542; 532553, 3689566; 532506, 3689575; 532440, 3689613; 532416, 3689628; 532465, 3689628; 532465, 3689657; 532636, 3689657; 532636, 3689685; 532749, 3689685; 532749, 3689657; 532834, 3689657; 532834, 3689685; 532806, 3689685; 532806, 3689742; 532834, 3689742; 532834, 3689770; 532863, 3689770; 532863, 3689798; 533033, 3689798; 533033, 3689827; 533118, 3689827; 533118, 3689855; 533175, 3689855; 533175, 3689884; returning to 533203, 3689884.
                (xi) Land bounded by the following UTM coordinates (E, N): 525004, 3689940; 525004, 3689912; 525061, 3689912; 525061, 3689884; 525175, 3689884; 525175, 3689912; 525231, 3689912; 525231, 3689855; 525288, 3689855; 525288, 3689827; 525430, 3689827; 525430, 3689657; 525458, 3689657; 525458, 3689628; 525487, 3689628; 525487, 3689600; 525770, 3689600; 525770, 3689628; 525790, 3689628; 525775, 3689579; 525757, 3689503; 525768, 3689445; 525945, 3689372; 525854, 3689406; 525765, 3689436; 525641, 3689482; 525630, 3689473; 525526, 3689521; 525524, 3689317; 525483, 3689320; 525478, 3688981; 525862, 3688727; 526129, 3688570; 526141, 3688573; 526141, 3688571; 526139, 3688295; 526139, 3688295; 526139, 3688352; 526111, 3688352; 526111, 3688408; 526082, 3688408; 526082, 3688465; 525997, 3688465; 525997, 3688493; 525912, 3688493; 525912, 3688465; 525884, 3688465; 525884, 3688493; 525856, 3688493; 525856, 3688522; 525827, 3688522; 525827, 3688550; 525799, 3688550; 525799, 3688579; 525770, 3688579; 525770, 3688607; 525714, 3688607; 525714, 3688635; 525657, 3688635; 525657, 3688664; 525629, 3688664; 525629, 3688692; 525515, 3688692; 525515, 3688720; 525487, 3688720; 525487, 3688749; 525458, 3688749; 525458, 3688777; 525430, 3688777; 525430, 3688749; 525345, 3688749; 525345, 3688777; 525316, 3688777; 525316, 3688806; 525146, 3688806; 525146, 3688834; 525118, 3688834; 525118, 3688862; 525061, 3688862; 525061, 3688919; 525033, 3688919; 525033, 3689004; 525061, 3689004; 525061, 3689061; 525090, 3689061; 525090, 3689118; 525061, 3689118; 525061, 3689174; 525033, 3689174; 525033, 3689203; 525118, 3689203; 525118, 3689231; 525175, 3689231; 525175, 3689259; 525146, 3689259; 525146, 3689288; 525118, 3689288; 525118, 3689345; 525090, 3689345; 525090, 3689401; 525061, 3689401; 525061, 3689458; 525033, 3689458; 525033, 3689486; 524976, 3689486; 524976, 3689515; 524948, 3689515; 524948, 3689543; 524976, 3689543; 524976, 3689571; 525004, 3689571; 525004, 3689628; 524834, 3689628; 524834, 3689685; 524863, 3689685; 524863, 3689713; 524834, 3689713; 524834, 3689742; 524863, 3689742; 524863, 3689827; 524891, 3689827; 524891, 3689912; 524976, 3689912; 524976, 3689940; returning to 525004, 3689940.
                (xii) Land bounded by the following UTM coordinates (E, N): 530792, 3691018; 530792, 3691011; 530791, 3691012; 530786, 3691018; returning to 530792, 3691018.
                (xiii) Land bounded by the following UTM coordinates (E, N): 531331, 3691160; 531331, 3691132; 531359, 3691132; 531359, 3691075; 531387, 3691075; 531387, 3690990; 531359, 3690990; 531359, 3690961; 531317, 3690970; 531271, 3690976; 531225, 3690973; 531199, 3690980; 531176, 3691003; 531130, 3691019; 531110, 3691026; 531080, 3691022; 531064, 3691016; 531047, 3691013; 531039, 3691012; 531039, 3691013; 531029, 3691029; 531007, 3691022; 530983, 3691008; 530962, 3690999; 530941, 3690991; 530908, 3690976; 530874, 3690968; 530847, 3690968; 530818, 3690981; 530810, 3690990; 530934, 3690990; 530934, 3691018; 530962, 3691018; 530962, 3691047; 531019, 3691047; 531019, 3691075; 531047, 3691075; 531047, 3691132; 531075, 3691132; 531075, 3691160; 531132, 3691160; 531132, 3691189; 531189, 3691189; 531189, 3691217; 531331, 3691217; returning to 531331, 3691160.
                (xiv) Note: Map of Unit 15 is provided at paragraph (17)(v) of this entry.
                (21) Unit 16: Santa Ysabel Creek, San Diego County, California.

                (i) Subunit 16a: From USGS 1:24,000 quadrangle maps Rodriquez Mtn., Mesa Grande, Ramona, San Pasqual, and Escondido. Land bounded by the following UTM coordinates (E, N): 508579, 3674706; 508579, 3674678; 508607, 3674678; 508607, 3674649; 508692, 3674649; 508692, 3674621; 508721, 3674621; 508721, 3674649; 508806, 3674649; 508806, 3674621; 508834, 3674621; 508834, 3674593; 508862, 3674593; 508862, 3674536; 508891, 3674536; 508891, 3674451; 508919, 3674451; 508919, 3674366; 508976, 3674366; 508976, 3674337; 509004, 3674337; 509004, 3674394; 509033, 3674394; 509033, 3674422; 509061, 3674422; 509061, 3674479; 509033, 3674479; 509033, 3674508; 509004, 3674508; 509004, 3674536; 509033, 3674536; 509033, 3674593; 509089, 3674593; 509089, 3674621; 509146, 3674621; 509146, 3674649; 509175, 3674649; 509203, 3674649; 509203, 3674621; 509231, 3674621; 509231, 3674649; 509316, 3674649; 509316, 3674593; 509345, 3674593; 509345, 3674564; 509316, 3674564; 509316, 3674508; 509288, 3674508; 509288, 3674479; 509260, 3674479; 509260, 3674422; 509231, 3674422; 509231, 3674337; 509203, 3674337; 509203, 3674281; 509175, 3674281; 509175, 3674224; 509146, 3674224; 509146, 3674195; 509118, 3674195; 509118, 3674139; 509089, 3674139; 509089, 3673912; 509118, 3673912; 509118, 3673770; 509089, 3673770; 509089, 3673685; 509061, 3673685; 509061, 3673486; 509089, 3673486; 509089, 3673401; 509118, 3673401; 509118, 3673373; 509146, 3673373; 509146, 3673344; 509175, 3673344; 509175, 3673316; 509203, 3673316; 509203, 3673288; 509260, 3673288; 509260, 3673316; 509288, 3673316; 509288, 3673344; 509316, 3673344; 509316, 3673373; 509430, 3673373; 509430, 3673401; 509515, 3673401; 509515, 3673146;
                509487, 3673146; 509487, 3673089; 509458, 3673089; 509458, 3672891; 509401, 3672891; 509401, 3672862; 509373, 3672862; 509373, 3672834; 509345, 3672834; 509345, 3672749; 509373, 3672749; 509373, 3672692; 509345, 3672692; 509345, 3672664; 509260, 3672664; 509260, 3672720; 509175, 3672720; 509175, 3672692; 509118, 3672692; 509118, 3672607; 509146, 3672607; 509146, 3672578; 509203, 3672578; 509203, 3672522; 509175, 3672522; 509175, 3672493; 509146, 3672493; 509146, 3672408; 509089, 3672408; 509089, 3672437; 508692, 3672437; 508692, 3672408; 508522, 3672408; 508522, 3672380; 508267, 3672380; 508267, 3672408; 508182, 3672408; 508182, 3672437; 508097, 3672437; 508097, 3672408; 508040, 3672408; 508040, 3672380; 508011, 3672380; 508011, 3672351; 507983, 3672351; 507983, 3672266; 507955, 3672266; 507955, 3672238; 507870, 3672238; 507870, 3672210; 507841, 3672210; 507841, 3672153; 507813, 3672153; 507813, 3672125; 507841, 3672125; 507841, 3672068; 507756, 3672068; 507756, 3672039; 507671, 3672039; 507671, 3672011; 507643, 3672011; 507643, 3672039; 507558, 3672039; 507558, 3672068; 507416, 3672068; 507416, 3672039; 507387, 3672039; 507387, 3672011; 507359, 3672011; 507359, 3671926; 507387, 3671926; 507387, 3671898; 507416, 3671898; 507416, 3671869; 507472, 3671869; 507472, 3671841; 507529, 3671841; 507529, 3671812; 507699, 3671812; 507699, 3671841; 507756, 3671841; 507756, 3671812; 507841, 3671812; 507841, 3671784; 507870, 3671784; 507870, 3671756; 507926, 3671756; 507926, 3671727; 508153, 3671727; 508153, 3671699; 508295, 3671699; 508295, 3671671; 508380, 3671671; 508380, 3671642; 508437, 3671642; 508437, 3671614; 508352, 3671614; 508352, 3671586; 508323, 3671586; 508323, 3671557; 508295, 3671557; 508295, 3671529; 508267, 3671529; 508267, 3671500; 508210, 3671500; 508210, 3671472; 508153, 3671472; 508153, 3671444; 507983, 3671444; 507983, 3671472; 507926, 3671472; 507926, 3671415; 507955, 3671415; 507955, 3671387; 507983, 3671387; 507983, 3671330; 508011, 3671330; 508011, 3671302; 508040, 3671302; 508040, 3671273; 508097, 3671273; 508097, 3671245; 508153, 3671245; 508153, 3671217; 508210, 3671217; 508210, 3671188; 508267, 3671188; 508267, 3671132; 508238, 3671132; 508238, 3671103; 508182, 3671103; 508182, 3671075; 508097, 3671075; 508097, 3671047; 507955, 3671047; 507955, 3671075; 507841, 3671075; 507841, 3671047; 507784, 3671047; 507784, 3671018; 507728, 3671018; 507728, 3670990; 507614, 3670990; 507614, 3670961; 507558, 3670961; 507558, 3670876; 507529, 3670876; 507529, 3670820; 507558, 3670820; 507558, 3670678; 507586, 3670678; 507586, 3670649; 507558, 3670649; 507558, 3670621; 507444, 3670621; 507444, 3670508; 507331, 3670508; 507331, 3670536; 507302, 3670536; 507302, 3670593; 507274, 3670593; 507274, 3670621; 507245, 3670621; 507245, 3670649; 507189, 3670649; 507189, 3670621; 507160, 3670621; 507160, 3670536; 507189, 3670536; 507189, 3670451; 507075, 3670451; 507075, 3670422; 507047, 3670422; 507047, 3670394; 506990, 3670394; 506990, 3670366; 506962, 3670366; 506962, 3670337; 506848, 3670337; 506848, 3670309; 506820, 3670309; 506820, 3670167; 506792, 3670167; 506792, 3670054; 506763, 3670054; 506763, 3669997; 506735, 3669997; 506735, 3669855; 506706, 3669855; 506706, 3669798; 506678, 3669798; 506678, 3669742; 506650, 3669742; 506650, 3669656; 506678, 3669656; 506678, 3669628; 506650, 3669628; 506650, 3669600; 506621, 3669600; 506621, 3669571; 506593, 3669571; 506593, 3669543; 506565, 3669543; 506565, 3669486; 506536, 3669486; 506536, 3669373; 506508, 3669373; 506508, 3669288; 506479, 3669288; 506479, 3669259; 506508, 3669259; 506508, 3669174; 506479, 3669174; 506479, 3669146; 506451, 3669146; 506451, 3669174; 506338, 3669174; 506338, 3669146; 506309, 3669146; 506309, 3669117; 506281, 3669117; 506281, 3669032; 506224, 3669032; 506224, 3669004; 506196, 3669004; 506196, 3668976; 506167, 3668976; 506167, 3668919; 506139, 3668919; 506139, 3668890;

                505997, 3668890; 505997, 3668919; 505912, 3668919; 505912, 3668890; 505855, 3668890; 505855, 3668805; 505884, 3668805; 505884, 3668749; 505912, 3668749; 505912, 3668692; 505827, 3668692; 505827, 3668664; 505742, 3668664; 505742, 3668692; 505714, 3668692; 505714, 3668720; 505600, 3668720; 505600, 3668692; 505572, 3668692; 505572, 3668550; 505487, 3668550; 505487, 3668522; 505458, 3668522; 505458, 3668493; 505430, 3668493; 505430, 3668465; 505316, 3668465; 505316, 3668437; 505288, 3668437; 505288, 3668295; 505316, 3668295; 505316, 3668266; 505373, 3668266; 505373, 3668181; 505401, 3668181; 505401, 3668125; 505373, 3668125; 505373, 3668068; 505345, 3668068; 505345, 3668011; 505373, 3668011; 505373, 3667983; 505401, 3667983; 505401, 3667869; 505430, 3667869; 505430, 3667784; 505401, 3667784; 505401, 3667671; 505430, 3667671; 505430, 3667642; 505458, 3667642; 505458, 3667614; 505487, 3667614; 505487, 3667586; 505515, 3667586; 505515, 3667557; 505543, 3667557; 505543, 3667500; 505628, 3667500; 505628, 3667415; 505657, 3667415; 505657, 3667188; 505628, 3667188; 505628, 3667160; 505657, 3667160; 505657, 3667132; 505600, 3667132; 505600, 3667103; 505628, 3667103; 505628, 3667075; 505657, 3667075; 505657, 3667046; 505685, 3667046; 505685, 3666961; 505714, 3666961; 505714, 3666791; 505884, 3666791; 505884, 3666621; 505912, 3666621; 505912, 3666479; 505940, 3666479; 505940, 3666451; 505997, 3666451; 505997, 3666479; 506082, 3666479; 506082, 3666422; 506054, 3666422; 506054, 3666337; 506026, 3666337; 506026, 3666309; 505997, 3666309; 505997, 3666252; 505969, 3666252; 505969, 3666139; 506167, 3666139; 506167, 3666110; 506224, 3666110; 506224, 3666025; 506196, 3666025; 506196, 3665997; 506167, 3665997; 506167, 3665968; 506139, 3665968; 506139, 3665940; 506082, 3665940; 506082, 3665912; 506054, 3665912; 506054, 3665883; 505912, 3665883; 505912, 3665855; 505884, 3665855; 505884, 3665827; 505855, 3665827; 505855, 3665770; 505827, 3665770; 505827, 3665685; 505799, 3665685; 505799, 3665628; 505770, 3665628; 505770, 3665543; 505742, 3665543; 505742, 3665486; 505714, 3665486; 505714, 3665458; 505742, 3665458; 505742, 3665429; 505770, 3665429; 505770, 3665373; 505799, 3665373; 505799, 3665288; 505770, 3665288; 505770, 3665174; 505714, 3665174; 505714, 3665203; 505657, 3665203; 505657, 3665231; 505628, 3665231; 505628, 3665203; 505572, 3665203; 505572, 3665061; 505543, 3665061; 505543, 3665032; 505515, 3665032; 505515, 3664976; 505487, 3664976; 505487, 3664947; 505458, 3664947; 505458, 3664919; 505373, 3664919; 505373, 3664862; 505345, 3664862; 505345, 3664692; 505260, 3664692; 505260, 3664720; 505231, 3664720; 505203, 3664720; 505203, 3664692; 505146, 3664692; 505146, 3664607; 505118, 3664607; 505118, 3664522; 505061, 3664522; 505061, 3664550; 504891, 3664550; 504891, 3664493; 504862, 3664493; 504862, 3664465; 504834, 3664465; 504834, 3664437; 504806, 3664437; 504806, 3664408; 504777, 3664408; 504777, 3664351; 504749, 3664351; 504749, 3664323; 504692, 3664323; 504692, 3664238; 504664, 3664238; 504664, 3664210; 504636, 3664210; 504636, 3664096; 504579, 3664096; 504579, 3664068; 504409, 3664068; 504409, 3664039; 504323, 3664039; 504323, 3664011; 504267, 3664011; 504267, 3663954; 504238, 3663954; 504238, 3663869; 504267, 3663869; 504267, 3663841; 504295, 3663841; 504295, 3663784; 504267, 3663784; 504267, 3663756; 504238, 3663756; 504238, 3663727; 504210, 3663727; 504210, 3663642; 504238, 3663642; 504238, 3663500; 504210, 3663500; 504210, 3663387; 504182, 3663387; 504182, 3663359; 504210, 3663359; 504210, 3663302; 504267, 3663302; 504267, 3663330; 504352, 3663330; 504352, 3663273; 504323, 3663273; 504323, 3663217; 504295, 3663217; 504295, 3663188; 504267, 3663188; 504267, 3663160; 504238, 3663160; 504238, 3663075; 504210, 3663075; 504210, 3662990; 504238, 3662990; 504238, 3662933; 504267, 3662933; 504267, 3662820; 504238, 3662820; 504238, 3662763; 504210, 3662763; 504210, 3662734;
                504182, 3662734; 504182, 3662621; 504153, 3662621; 504153, 3662507; 504125, 3662507; 504125, 3662422; 504096, 3662422; 504096, 3662366; 504068, 3662366; 504068, 3662337; 504040, 3662337; 504040, 3662167; 504068, 3662167; 504068, 3662139; 504096, 3662139; 504096, 3662082; 504125, 3662082; 504125, 3661940; 504153, 3661940; 504153, 3661883; 504210, 3661883; 504210, 3661855; 504295, 3661855; 504295, 3661883; 504352, 3661883; 504352, 3661912; 504380, 3661912; 504380, 3661940; 504522, 3661940; 504522, 3661968; 504579, 3661968; 504579, 3661940; 504607, 3661940; 504607, 3661883; 504692, 3661883; 504692, 3661912; 504721, 3661912; 504721, 3661940; 504834, 3661940; 504834, 3661912; 504919, 3661912; 504976, 3661912; 504976, 3661940; 505260, 3661940; 505260, 3661912; 505316, 3661912; 505316, 3661883; 505345, 3661883; 505345, 3661827; 505401, 3661827; 505401, 3661798; 505458, 3661798; 505458, 3661770; 505543, 3661770; 505543, 3661798; 505572, 3661798; 505572, 3661770; 505628, 3661770; 505628, 3661741; 505685, 3661741; 505685, 3661713; 505714, 3661713; 505714, 3661685; 505770, 3661685; 505770, 3661656; 505855, 3661656; 505855, 3661628; 505912, 3661628; 505912, 3661571; 505940, 3661571; 505940, 3661543; 505969, 3661543; 505969, 3661458; 505997, 3661458; 505997, 3661429; 506054, 3661429; 506054, 3661401; 506111, 3661401; 506111, 3661316; 506139, 3661316; 506139, 3661259; 506167, 3661259; 506167, 3661231; 506196, 3661231; 506196, 3661202; 506253, 3661202; 506253, 3661174; 506479, 3661174; 506479, 3661202; 506565, 3661202; 506565, 3661231; 506621, 3661231; 506621, 3661259; 506706, 3661259; 506706, 3661288; 506763, 3661288; 506763, 3661259; 506792, 3661259; 506792, 3661231; 506820, 3661231; 506820, 3661259; 506877, 3661259; 506877, 3661288; 506962, 3661288; 506962, 3661259; 507018, 3661259; 507018, 3661202; 507047, 3661202; 507047, 3661174; 507075, 3661174; 507075, 3661146; 507132, 3661146; 507132, 3661174; 507160, 3661174; 507359, 3661174; 507359, 3661146; 507416, 3661146; 507416, 3661117; 507444, 3661117; 507444, 3661089; 507472, 3661089; 507472, 3661061; 507501, 3661061; 507501, 3661004; 507529, 3661004; 507529, 3660947; 507558, 3660947; 507558, 3660834; 507529, 3660834; 507529, 3660805; 507558, 3660805; 507558, 3660777; 507643, 3660777; 507643, 3660805; 507699, 3660805; 507699, 3660862; 507728, 3660862; 507728, 3660919; 507756, 3660919; 507756, 3660976; 507813, 3660976; 507813, 3661004; 507870, 3661004; 507870, 3661032; 507898, 3661032; 507898, 3661061; 507926, 3661061; 507926, 3661032; 507955, 3661032; 507955, 3661004; 508040, 3661004; 508040, 3660976; 508097, 3660976; 508097, 3660947; 508125, 3660947; 508125, 3660919; 508238, 3660919; 508238, 3661089; 508267, 3661089; 508267, 3661146; 508295, 3661146; 508295, 3661174; 508323, 3661174; 508323, 3661202; 508380, 3661202; 508380, 3661231; 508437, 3661231; 508437, 3661202; 508465, 3661202; 508465, 3661174; 508494, 3661174; 508494, 3661202; 508522, 3661202; 508522, 3661231; 508579, 3661231; 508579, 3661259; 508636, 3661259; 508636, 3661288; 508692, 3661288; 508692, 3661316; 508806, 3661316; 508806, 3661288; 508891, 3661288; 508891, 3661259; 508919, 3661259; 508919, 3661231; 508976, 3661231; 508976, 3661259; 509004, 3661259; 509004, 3661288; 509061, 3661288; 509061, 3661316; 509203, 3661316; 509203, 3661288; 509231, 3661288; 509231, 3661231; 509260, 3661231; 509260, 3661202; 509288, 3661202; 509288, 3661174; 509316, 3661174; 509316, 3661146; 509345, 3661146; 509345, 3661117; 509458, 3661117; 509458, 3661089; 509487, 3661089; 509487, 3661458; 509515, 3661458; 509515, 3661628; 509487, 3661628; 509487, 3661656; 509458, 3661656; 509458, 3661713; 509430, 3661713; 509430, 3661770; 509458, 3661770; 509458, 3661883; 509600, 3661883; 509600, 3661912; 509628, 3661912; 509628, 3661968; 509600, 3661968; 509600, 3662025; 509572, 3662025; 509572, 3662082; 509543, 3662082; 509543, 3662110; 509600, 3662110; 509600, 3662139;

                509628, 3662139; 509628, 3662281; 509657, 3662281; 509657, 3662394; 509685, 3662394; 509685, 3662451; 509714, 3662451; 509714, 3662507; 509742, 3662507; 509742, 3662621; 509770, 3662621; 509770, 3662678; 509799, 3662678; 509799, 3662734; 509855, 3662734; 509855, 3662763; 509884, 3662763; 509884, 3662848; 509855, 3662848; 509855, 3662876; 509827, 3662876; 509827, 3662905; 509799, 3662905; 509799, 3662933; 509770, 3662933; 509770, 3662990; 509742, 3662990; 509742, 3663132; 509770, 3663132; 509770, 3663188; 509799, 3663188; 509799, 3663359; 509770, 3663359; 509770, 3663415; 509742, 3663415; 509742, 3663444; 509770, 3663444; 509770, 3663500; 509742, 3663500; 509742, 3663529; 509714, 3663529; 509714, 3663557; 509742, 3663557; 509742, 3663614; 509714, 3663614; 509714, 3663642; 509657, 3663642; 509657, 3663727; 509628, 3663727; 509628, 3663756; 509657, 3663756; 509657, 3663784; 509742, 3663784; 509742, 3663841; 509714, 3663841; 509714, 3663898; 509742, 3663898; 509742, 3663954; 509685, 3663954; 509685, 3663983; 509657, 3663983; 509657, 3664011; 509685, 3664011; 509685, 3664039; 509657, 3664039; 509657, 3664096; 509628, 3664096; 509628, 3664153; 509600, 3664153; 509600, 3664181; 509628, 3664181; 509628, 3664323; 509600, 3664323; 509600, 3664408; 509628, 3664408; 509628, 3664465; 509657, 3664465; 509657, 3664493; 509628, 3664493; 509628, 3664607; 509600, 3664607; 509600, 3664749; 509572, 3664749; 509572, 3664862; 509543, 3664862; 509543, 3664919; 509572, 3664919; 509572, 3664976; 509600, 3664976; 509600, 3665032; 509628, 3665032; 509628, 3665089; 509657, 3665089; 509657, 3665146; 509685, 3665146; 509685, 3665174; 509742, 3665174; 509742, 3665146; 509770, 3665146; 509770, 3665061; 509799, 3665061; 509799, 3665004; 509827, 3665004; 509827, 3664976; 509855, 3664976; 509855, 3664919; 509912, 3664919; 509912, 3664834; 509941, 3664834; 509941, 3664749; 509969, 3664749; 509969, 3664664; 509997, 3664664; 509997, 3664635; 510026, 3664635; 510026, 3664607; 510054, 3664607; 510054, 3664550; 510082, 3664550; 510082, 3664522; 510111, 3664522; 510111, 3664493; 510139, 3664493; 510139, 3664351; 510111, 3664351; 510111, 3664295; 510082, 3664295; 510082, 3664266; 510054, 3664266; 510054, 3664210; 510026, 3664210; 510026, 3664096; 510054, 3664096; 510054, 3663869; 510082, 3663869; 510082, 3663756; 510111, 3663756; 510111, 3663727; 510139, 3663727; 510139, 3663756; 510196, 3663756; 510196, 3663585; 510224, 3663585; 510224, 3663557; 510111, 3663557; 510111, 3663585; 510054, 3663585; 510054, 3663529; 510026, 3663529; 510026, 3663500; 510054, 3663500; 510054, 3663415; 510026, 3663415; 510026, 3663387; 509997, 3663387; 509997, 3663330; 509969, 3663330; 509969, 3663302; 509941, 3663302; 509941, 3663188; 509912, 3663188; 509912, 3663075; 509941, 3663075; 509941, 3663018; 509969, 3663018; 509969, 3663046; 510054, 3663046; 510054, 3663075; 510082, 3663075; 510082, 3663103; 510111, 3663103; 510111, 3663132; 510196, 3663132; 510196, 3662990; 510167, 3662990; 510167, 3662876; 510139, 3662876; 510139, 3662820; 510111, 3662820; 510111, 3662734; 510082, 3662734; 510082, 3662621; 510054, 3662621; 510054, 3662507; 510026, 3662507; 510026, 3662479; 509997, 3662479; 509997, 3662451; 509969, 3662451; 509969, 3662422; 509941, 3662422; 509941, 3662394; 509855, 3662394; 509855, 3662337; 509827, 3662337; 509827, 3662309; 509799, 3662309; 509799, 3662281; 509827, 3662281; 509827, 3662252; 509855, 3662252; 509855, 3662224; 509884, 3662224; 509884, 3662167; 509912, 3662167; 509912, 3662110; 509884, 3662110; 509884, 3661940; 509855, 3661940; 509855, 3661912; 509827, 3661912; 509827, 3661855; 509799, 3661855; 509799, 3661770; 509770, 3661770; 509770, 3661685; 509742, 3661685; 509742, 3661628; 509714, 3661628; 509714, 3661600; 509742, 3661600; 509742, 3661515; 509799, 3661515; 509799, 3661486; 509827, 3661486; 509827, 3661429; 509855, 3661429; 509855, 3661373; 509912, 3661373; 509912, 3661344;
                509941, 3661344; 509941, 3661515; 509969, 3661515; 509969, 3661600; 509997, 3661600; 509997, 3661656; 510026, 3661656; 510026, 3661685; 510054, 3661685; 510054, 3661713; 510082, 3661713; 510082, 3661685; 510167, 3661685; 510167, 3661713; 510394, 3661713; 510394, 3661741; 510423, 3661741; 510423, 3661798; 510451, 3661798; 510451, 3661827; 510480, 3661827; 510480, 3661855; 510508, 3661855; 510508, 3661827; 510565, 3661827; 510565, 3661855; 510621, 3661855; 510621, 3661883; 510650, 3661883; 510650, 3661912; 510706, 3661912; 510706, 3661855; 510763, 3661855; 510763, 3661827; 510848, 3661827; 510848, 3661855; 510877, 3661855; 510877, 3661912; 510905, 3661912; 510905, 3661940; 510962, 3661940; 510962, 3661968; 510990, 3661968; 510990, 3662110; 511019, 3662110; 511019, 3662139; 511047, 3662139; 511047, 3662167; 511104, 3662167; 511104, 3662195; 511132, 3662195; 511132, 3662224; 511160, 3662224; 511160, 3662281; 511189, 3662281; 511189, 3662366; 511217, 3662366; 511217, 3662422; 511245, 3662422; 511245, 3662451; 511274, 3662451; 511274, 3662507; 511302, 3662507; 511302, 3662536; 511359, 3662536; 511359, 3662621; 511331, 3662621; 511331, 3662649; 511387, 3662649; 511387, 3662678; 511501, 3662678; 511501, 3662593; 511558, 3662593; 511558, 3662621; 511643, 3662621; 511643, 3662649; 511699, 3662649; 511699, 3662678; 511728, 3662678; 511728, 3662734; 511898, 3662734; 511898, 3662763; 511955, 3662763; 511955, 3662791; 511983, 3662791; 511983, 3662820; 512011, 3662820; 512011, 3662848; 512040, 3662848; 512040, 3662933; 512068, 3662933; 512068, 3662961; 512125, 3662961; 512125, 3663018; 512153, 3663018; 512153, 3663132; 512182, 3663132; 512182, 3663188; 512210, 3663188; 512210, 3663217; 512238, 3663217; 512238, 3663273; 512352, 3663273; 512352, 3663245; 512465, 3663245; 512465, 3663273; 512550, 3663273; 512550, 3663302; 512607, 3663302; 512607, 3663330; 512806, 3663330; 512806, 3663359; 512891, 3663359; 512891, 3663330; 512948, 3663330; 512948, 3663302; 512976, 3663302; 512976, 3663273; 513033, 3663273; 513033, 3663217; 513061, 3663217; 513061, 3663188; 513089, 3663188; 513089, 3663160; 513203, 3663160; 513203, 3663245; 513231, 3663245; 513231, 3663273; 513203, 3663273; 513203, 3663614; 513288, 3663614; 513288, 3663841; 513345, 3663841; 513345, 3663898; 513373, 3663898; 513373, 3663954; 513345, 3663954; 513345, 3664011; 513288, 3664011; 513288, 3664124; 513316, 3664124; 513316, 3664210; 513345, 3664210; 513345, 3664238; 513316, 3664238; 513316, 3664351; 513288, 3664351; 513288, 3664380; 513316, 3664380; 513316, 3664408; 513345, 3664408; 513345, 3664493; 513316, 3664493; 513316, 3664522; 513373, 3664522; 513373, 3664550; 513402, 3664550; 513402, 3664635; 513430, 3664635; 513430, 3664805; 513402, 3664805; 513402, 3664834; 513430, 3664834; 513430, 3664862; 513487, 3664862; 513487, 3664834; 513515, 3664834; 513515, 3664862; 513543, 3664862; 513543, 3664947; 513515, 3664947; 513515, 3665004; 513543, 3665004; 513543, 3665032; 513572, 3665032; 513572, 3665117; 513543, 3665117; 513543, 3665146; 513487, 3665146; 513487, 3665174; 513430, 3665174; 513430, 3665231; 513373, 3665231; 513373, 3665259; 513345, 3665259; 513345, 3665316; 513316, 3665316; 513316, 3665344; 513288, 3665344; 513288, 3665401; 513345, 3665401; 513345, 3665458; 513373, 3665458; 513373, 3665486; 513345, 3665486; 513345, 3665515; 513316, 3665515; 513316, 3665543; 513260, 3665543; 513260, 3665600; 513288, 3665600; 513288, 3665628; 513316, 3665628; 513316, 3665656; 513345, 3665656; 513345, 3665742; 513316, 3665742; 513316, 3665883; 513288, 3665883; 513288, 3665912; 513260, 3665912; 513260, 3665968; 513231, 3665968; 513231, 3665997; 513260, 3665997; 513260, 3666110; 513288, 3666110; 513288, 3666167; 513316, 3666167; 513316, 3666224; 513316, 3666309; 513288, 3666309; 513288, 3666366; 513260, 3666366; 513260, 3666422; 513231, 3666422; 513231, 3666507; 513345, 3666507; 513345, 3666536;

                513373, 3666536; 513373, 3666564; 513402, 3666564; 513402, 3666621; 513430, 3666621; 513430, 3666706; 513458, 3666706; 513458, 3666848; 513430, 3666848; 513430, 3666905; 513458, 3666905; 513458, 3666961; 513487, 3666961; 513487, 3666990; 513458, 3666990; 513458, 3667018; 513430, 3667018; 513430, 3667103; 513402, 3667103; 513402, 3667132; 513373, 3667132; 513373, 3667160; 513402, 3667160; 513402, 3667188; 513430, 3667188; 513430, 3667217; 513458, 3667217; 513458, 3667359; 513430, 3667359; 513430, 3667387; 513402, 3667387; 513402, 3667415; 513345, 3667415; 513345, 3667444; 513316, 3667444; 513316, 3667472; 513288, 3667472; 513288, 3667500; 513316, 3667500; 513316, 3667529; 513345, 3667529; 513345, 3667557; 513430, 3667557; 513430, 3667586; 513487, 3667586; 513487, 3667614; 513515, 3667614; 513515, 3667699; 513628, 3667699; 513628, 3667784; 513657, 3667784; 513657, 3667812; 513742, 3667812; 513742, 3667841; 513714, 3667841; 513714, 3667869; 513742, 3667869; 513742, 3667898; 513714, 3667898; 513714, 3667926; 513657, 3667926; 513657, 3667983; 513628, 3667983; 513628, 3668011; 513600, 3668011; 513600, 3668039; 513600, 3668096; 513714, 3668096; 513714, 3668125; 513742, 3668125; 513742, 3668210; 513714, 3668210; 513714, 3668295; 513685, 3668295; 513685, 3668323; 513628, 3668323; 513628, 3668380; 513600, 3668380; 513600, 3668408; 513572, 3668408; 513572, 3668437; 513543, 3668437; 513543, 3668465; 513458, 3668465; 513458, 3668493; 513430, 3668493; 513430, 3668522; 513402, 3668522; 513402, 3668550; 513373, 3668550; 513373, 3668578; 513345, 3668578; 513345, 3668607; 513316, 3668607; 513316, 3668635; 513345, 3668635; 513345, 3668692; 513316, 3668692; 513316, 3668720; 513231, 3668720; 513231, 3668749; 513203, 3668749; 513203, 3668777; 513033, 3668777; 513033, 3668890; 513004, 3668890; 513004, 3668919; 512976, 3668919; 512976, 3668947; 512948, 3668947; 512948, 3669146; 512976, 3669146; 512976, 3669203; 512948, 3669203; 512948, 3669373; 512976, 3669373; 512976, 3669429; 513004, 3669429; 513004, 3669543; 512976, 3669543; 512976, 3669571; 512919, 3669571; 512919, 3669543; 512891, 3669543; 512891, 3669600; 512863, 3669600; 512863, 3669628; 512834, 3669628; 512834, 3669656; 512749, 3669656; 512749, 3669685; 512664, 3669685; 512664, 3669713; 512692, 3669713; 512692, 3669742; 512721, 3669742; 512721, 3669770; 512777, 3669770; 512777, 3669798; 512834, 3669798; 512834, 3669883; 512863, 3669883; 512863, 3669912; 512891, 3669912; 512891, 3669940; 512948, 3669940; 512948, 3669997; 513033, 3669997; 513033, 3670110; 513061, 3670110; 513061, 3670139; 513118, 3670139; 513118, 3670167; 513146, 3670167; 513146, 3670252; 513175, 3670252; 513175, 3670309; 513146, 3670309; 513146, 3670394; 513231, 3670394; 513231, 3670422; 513260, 3670422; 513260, 3670479; 513316, 3670479; 513316, 3670508; 513345, 3670508; 513345, 3670536; 513373, 3670536; 513373, 3670564; 513402, 3670564; 513402, 3670593; 513430, 3670593; 513430, 3670621; 513458, 3670621; 513458, 3670649; 513487, 3670649; 513487, 3670678; 513515, 3670678; 513515, 3670706; 513572, 3670706; 513572, 3670734; 513600, 3670734; 513600, 3670763; 513628, 3670763; 513628, 3670820; 513714, 3670820; 513714, 3670848; 513742, 3670848; 513742, 3670876; 513799, 3670876; 513799, 3670905; 513855, 3670905; 513855, 3670933; 513884, 3670933; 513884, 3670961; 513941, 3670961; 513941, 3670990; 514026, 3670990; 514026, 3671018; 514111, 3671018; 514111, 3670990; 514139, 3670990; 514139, 3670876; 514167, 3670876; 514167, 3670763; 514139, 3670763; 514139, 3670706; 514111, 3670706; 514111, 3670649; 514082, 3670649; 514082, 3670593; 514054, 3670593; 514054, 3670479; 514026, 3670479; 514026, 3670394; 513997, 3670394; 513997, 3670224; 513969, 3670224; 513969, 3670110; 513997, 3670110; 513997, 3669969; 513969, 3669969; 513969, 3669770; 513941, 3669770; 513941, 3669713; 513912, 3669713; 513912, 3669685; 513941, 3669685; 513941, 3669628; 513941, 3669600;

                513912, 3669600; 513912, 3669486; 513941, 3669486; 513941, 3669401; 513969, 3669401; 513969, 3669231; 513941, 3669231; 513941, 3669203; 513969, 3669203; 513969, 3669061; 513997, 3669061; 513997, 3669032; 513969, 3669032; 513969, 3668947; 513941, 3668947; 513941, 3668919; 513969, 3668919; 513969, 3668890; 513997, 3668890; 513997, 3668862; 514026, 3668862; 514026, 3668720; 514054, 3668720; 514054, 3668692; 514111, 3668692; 514111, 3668664; 514139, 3668664; 514139, 3668635; 514167, 3668635; 514167, 3668607; 514196, 3668607; 514196, 3668550; 514224, 3668550; 514224, 3668522; 514253, 3668522; 514253, 3668493; 514281, 3668493; 514281, 3668465; 514338, 3668465; 514338, 3668493; 514508, 3668493; 514508, 3668522; 514678, 3668522; 514678, 3668437; 514650, 3668437; 514650, 3668380; 514621, 3668380; 514621, 3668125; 514593, 3668125; 514593, 3667983; 514394, 3667983; 514394, 3667954; 514366, 3667954; 514366, 3667926; 514338, 3667926; 514338, 3667699; 514366, 3667699; 514366, 3667671; 514394, 3667671; 514394, 3667642; 514423, 3667642; 514423, 3667614; 514451, 3667614; 514451, 3667557; 514480, 3667557; 514480, 3667387; 514451, 3667387; 514451, 3667302; 514423, 3667302; 514423, 3667273; 514366, 3667273; 514366, 3667217; 514338, 3667217; 514338, 3667188; 514281, 3667188; 514281, 3667160; 514167, 3667160; 514167, 3667132; 514139, 3667132; 514139, 3667075; 514167, 3667075; 514167, 3666905; 514196, 3666905; 514196, 3666791; 514167, 3666791; 514167, 3666734; 514196, 3666734; 514196, 3666678; 514111, 3666678; 514111, 3666649; 514082, 3666649; 514082, 3666621; 514054, 3666621; 514054, 3666536; 513884, 3666536; 513884, 3666507; 513855, 3666507; 513855, 3666451; 513827, 3666451; 513827, 3666337; 513855, 3666337; 513855, 3666309; 513912, 3666309; 513912, 3666337; 513969, 3666337; 513969, 3666366; 514054, 3666366; 514054, 3666252; 514026, 3666252; 514026, 3666195; 514054, 3666195; 514054, 3666167; 514082, 3666167; 514082, 3666110; 514054, 3666110; 514054, 3666082; 514026, 3666082; 514026, 3666054; 513969, 3666054; 513969, 3666025; 513912, 3666025; 513912, 3665997; 513884, 3665997; 513884, 3665940; 513912, 3665940; 513912, 3665855; 513855, 3665855; 513855, 3665827; 513827, 3665827; 513827, 3665742; 513855, 3665742; 513855, 3665713; 513884, 3665713; 513884, 3665685; 513912, 3665685; 513912, 3665656; 513941, 3665656; 513941, 3665515; 513997, 3665515; 513997, 3665486; 514111, 3665486; 514111, 3665458; 514139, 3665458; 514139, 3665373; 514111, 3665373; 514111, 3665316; 514082, 3665316; 514082, 3665089; 514054, 3665089; 514054, 3664976; 514082, 3664976; 514082, 3664947; 514054, 3664947; 514054, 3664862; 514082, 3664862; 514082, 3664805; 514111, 3664805; 514111, 3664749; 514139, 3664749; 514139, 3664720; 514167, 3664720; 514167, 3664692; 514196, 3664692; 514196, 3664607; 514253, 3664607; 514253, 3664578; 514309, 3664578; 514309, 3664607; 514423, 3664607; 514423, 3664578; 514480, 3664578; 514480, 3664522; 514536, 3664522; 514536, 3664493; 514593, 3664493; 514593, 3664522; 514650, 3664522; 514650, 3664550; 514678, 3664550; 514678, 3664607; 514706, 3664607; 514706, 3664635; 514735, 3664635; 514735, 3664664; 514792, 3664664; 514792, 3664692; 514820, 3664692; 514820, 3664749; 514848, 3664749; 514848, 3664777; 514877, 3664777; 514877, 3664805; 514905, 3664805; 514905, 3664834; 514933, 3664834; 514933, 3664862; 514990, 3664862; 514990, 3664890; 515019, 3664890; 515019, 3664919; 515047, 3664919; 515047, 3664947; 515075, 3664947; 515075, 3665004; 515104, 3665004; 515104, 3665117; 515189, 3665117; 515189, 3665146; 515217, 3665146; 515217, 3665174; 515274, 3665174; 515274, 3665203; 515302, 3665203; 515302, 3665231; 515387, 3665231; 515387, 3665203; 515444, 3665203; 515444, 3665174; 515501, 3665174; 515501, 3665146; 515558, 3665146; 515558, 3665117; 515586, 3665117; 515586, 3665089; 515643, 3665089; 515643, 3665061; 515699, 3665061; 515699, 3665032; 515671, 3665032; 515671, 3665004; 515529, 3665004;

                515529, 3664976; 515416, 3664976; 515416, 3664947; 515359, 3664947; 515359, 3664919; 515302, 3664919; 515302, 3664890; 515246, 3664890; 515246, 3664862; 515189, 3664862; 515189, 3664834; 515132, 3664834; 515132, 3664805; 515104, 3664805; 515104, 3664777; 515075, 3664777; 515075, 3664749; 515047, 3664749; 515047, 3664720; 515019, 3664720; 515019, 3664692; 514962, 3664692; 514962, 3664664; 514933, 3664664; 514933, 3664578; 514877, 3664578; 514877, 3664550; 514848, 3664550; 514848, 3664522; 514820, 3664522; 514820, 3664493; 514792, 3664493; 514792, 3664437; 514763, 3664437; 514763, 3664408; 514706, 3664408; 514706, 3664380; 514678, 3664380; 514678, 3664351; 514650, 3664351; 514650, 3664323; 514621, 3664323; 514621, 3664295; 514593, 3664295; 514593, 3664266; 514536, 3664266; 514536, 3664238; 514423, 3664238; 514423, 3664266; 514366, 3664266; 514366, 3664295; 514224, 3664295; 514224, 3664323; 514054, 3664323; 514054, 3664266; 514026, 3664266; 514026, 3664238; 513997, 3664238; 513997, 3664210; 513941, 3664210; 513941, 3664238; 513912, 3664238; 513912, 3664210; 513799, 3664210; 513799, 3664181; 513770, 3664181; 513770, 3664039; 513742, 3664039; 513742, 3663869; 513714, 3663869; 513714, 3663699; 513685, 3663699; 513685, 3663614; 513714, 3663614; 513714, 3663529; 513742, 3663529; 513742, 3663472; 513714, 3663472; 513714, 3663415; 513685, 3663415; 513685, 3663359; 513657, 3663359; 513657, 3663330; 513685, 3663330; 513685, 3663273; 513657, 3663273; 513657, 3663245; 513714, 3663245; 513714, 3663217; 513742, 3663217; 513855, 3663217; 513855, 3663245; 513884, 3663245; 513884, 3663217; 513912, 3663217; 513912, 3663188; 513969, 3663188; 513969, 3663132; 513941, 3663132; 513941, 3663103; 513912, 3663103; 513912, 3663075; 513855, 3663075; 513855, 3663046; 513827, 3663046; 513827, 3663018; 513770, 3663018; 513770, 3662990; 513714, 3662990; 513714, 3662961; 513685, 3662961; 513685, 3662933; 513657, 3662933; 513657, 3662905; 513600, 3662905; 513600, 3662876; 513572, 3662876; 513572, 3662848; 513543, 3662848; 513543, 3662820; 513515, 3662820; 513515, 3662791; 513458, 3662791; 513458, 3662706; 513316, 3662706; 513316, 3662649; 513288, 3662649; 513288, 3662621; 513260, 3662621; 513260, 3662593; 513231, 3662593; 513231, 3662649; 513203, 3662649; 513203, 3662734; 513175, 3662734; 513175, 3662791; 513146, 3662791; 513146, 3662848; 513118, 3662848; 513118, 3662876; 513089, 3662876; 513089, 3662905; 513033, 3662905; 513033, 3662933; 513004, 3662933; 513004, 3662961; 512976, 3662961; 512976, 3662990; 512919, 3662990; 512919, 3663018; 512863, 3663018; 512863, 3663046; 512806, 3663046; 512806, 3663075; 512721, 3663075; 512721, 3663018; 512579, 3663018; 512579, 3663046; 512409, 3663046; 512409, 3663018; 512323, 3663018; 512323, 3662933; 512295, 3662933; 512295, 3662820; 512267, 3662820; 512267, 3662791; 512238, 3662791; 512238, 3662763; 512182, 3662763; 512182, 3662649; 512097, 3662649; 512097, 3662621; 512068, 3662621; 512068, 3662593; 512040, 3662593; 512040, 3662564; 511983, 3662564; 511983, 3662536; 511926, 3662536; 511926, 3662564; 511813, 3662564; 511813, 3662536; 511756, 3662536; 511756, 3662507; 511699, 3662507; 511699, 3662479; 511671, 3662479; 511671, 3662451; 511643, 3662451; 511643, 3662422; 511614, 3662422; 511614, 3662394; 511586, 3662394; 511586, 3662366; 511501, 3662366; 511501, 3662337; 511444, 3662337; 511444, 3662281; 511416, 3662281; 511416, 3662224; 511387, 3662224; 511387, 3662195; 511359, 3662195; 511359, 3662139; 511331, 3662139; 511331, 3662110; 511302, 3662110; 511302, 3662082; 511245, 3662082; 511245, 3662054; 511217, 3662054; 511217, 3662025; 511189, 3662025; 511189, 3661997; 511160, 3661997; 511160, 3661968; 511132, 3661968; 511132, 3661912; 511104, 3661912; 511104, 3661855; 511075, 3661855; 511075, 3661827; 511047, 3661827; 511047, 3661770; 510990, 3661770; 510990, 3661741; 510962, 3661741; 510962, 3661713; 510848, 3661713; 510848, 3661685; 510792, 3661685; 510792, 3661656; 510735, 3661656; 510735, 3661628; 510706, 3661628; 510706, 3661656; 510536, 3661656; 510536, 3661628; 510480, 3661628; 510480, 3661600; 510451, 3661600; 510451, 3661571; 510394, 3661571; 510394, 3661543; 510253, 3661543; 510253, 3661515; 510111, 3661515; 510111, 3661486; 510082, 3661486; 510082, 3661429; 510111, 3661429; 510111, 3661373; 510139, 3661373; 510139, 3661316; 510111, 3661316; 510111, 3661259; 510082, 3661259; 510082, 3661231; 510054, 3661231; 510054, 3661202; 509969, 3661202; 509969, 3661174; 509855, 3661174; 509855, 3661202; 509799, 3661202; 509799, 3661231; 509770, 3661231; 509770, 3661259; 509742, 3661259; 509742, 3661288; 509657, 3661288; 509657, 3661282; 509657, 3661259; 509657, 3661202; 509685, 3661202; 509685, 3661117; 509657, 3661117; 509657, 3661032; 509628, 3661032; 509628, 3660947; 509401, 3660947; 509401, 3660976; 509260, 3660976; 509260, 3661004; 509175, 3661004; 509175, 3661032; 509118, 3661032; 509118, 3661004; 509089, 3661004; 509089, 3661032; 509061, 3661032; 509061, 3661089; 509033, 3661089; 509033, 3661117; 509004, 3661117; 509004, 3661089; 508919, 3661089; 508919, 3661117; 508834, 3661117; 508834, 3661146; 508806, 3661146; 508806, 3661174; 508749, 3661174; 508749, 3661146; 508692, 3661146; 508692, 3661117; 508636, 3661117; 508636, 3661061; 508607, 3661061; 508607, 3661032; 508550, 3661032; 508550, 3661004; 508437, 3661004; 508437, 3660976; 508409, 3660976; 508409, 3660947; 508380, 3660947; 508380, 3660890; 508352, 3660890; 508352, 3660862; 508323, 3660862; 508323, 3660805; 508295, 3660805; 508295, 3660777; 508097, 3660777; 508097, 3660805; 508011, 3660805; 508011, 3660834; 507926, 3660834; 507926, 3660805; 507841, 3660805; 507841, 3660777; 507813, 3660777; 507813, 3660749; 507784, 3660749; 507784, 3660720; 507756, 3660720; 507756, 3660692; 507728, 3660692; 507728, 3660663; 507699, 3660663; 507699, 3660635; 507671, 3660635; 507671, 3660607; 507643, 3660607; 507643, 3660578; 507586, 3660578; 507586, 3660550; 507472, 3660550; 507472, 3660578; 507444, 3660578; 507444, 3660607; 507416, 3660607; 507416, 3660635; 507387, 3660635; 507387, 3660692; 507359, 3660692; 507359, 3660749; 507331, 3660749; 507331, 3660777; 507359, 3660777; 507359, 3660834; 507387, 3660834; 507387, 3660919; 507359, 3660919; 507359, 3660947; 507331, 3660947; 507331, 3660976; 507302, 3660976; 507302, 3660947; 507274, 3660947; 507274, 3660919; 507245, 3660919; 507245, 3660890; 507132, 3660890; 507132, 3660862; 507104, 3660862; 507104, 3660834; 507075, 3660834; 507075, 3660805; 506905, 3660805; 506905, 3660834; 506848, 3660834; 506848, 3660862; 506763, 3660862; 506763, 3660890; 506678, 3660890; 506678, 3660919; 506508, 3660919; 506508, 3660805; 506536, 3660805; 506536, 3660720; 506479, 3660720; 506479, 3660749; 506394, 3660749; 506394, 3660720; 506281, 3660720; 506281, 3660692; 506139, 3660692; 506139, 3660720; 506082, 3660720; 506082, 3660749; 506026, 3660749; 506026, 3660777; 505969, 3660777; 505969, 3660805; 505940, 3660805; 505940, 3660834; 505884, 3660834; 505884, 3660862; 505855, 3660862; 505855, 3660919; 505827, 3660919; 505827, 3660947; 505799, 3660947; 505799, 3661117; 505770, 3661117; 505770, 3661231; 505742, 3661231; 505742, 3661259; 505685, 3661259; 505685, 3661288; 505628, 3661288; 505628, 3661316; 505543, 3661316; 505543, 3661344; 505373, 3661344; 505373, 3661316; 505316, 3661316; 505316, 3661288; 505260, 3661288; 505260, 3661259; 505203, 3661259; 505203, 3661231; 505175, 3661231; 505175, 3661202; 505146, 3661202; 505146, 3661174; 505118, 3661174; 505118, 3661032; 505102, 3661032; 505102, 3661034; 505068, 3661131; 505029, 3661130; 505012, 3661089; 504999, 3661028; 504518, 3661017; 504518, 3660959; 504528, 3660857; 504597, 3660855; 504605, 3660720; 504579, 3660720; 504579, 3660692; 504494, 3660692; 504494, 3660663; 504465, 3660663; 504465, 3660635; 504437, 3660635; 504437, 3660607; 504409, 3660607;
                504409, 3660550; 504380, 3660550; 504380, 3660522; 504352, 3660522; 504352, 3660493; 504323, 3660493; 504323, 3660465; 504238, 3660465; 504238, 3660493; 504210, 3660493; 504210, 3660522; 504125, 3660522; 504125, 3660493; 504096, 3660493; 504096, 3660465; 504011, 3660465; 504011, 3660493; 503898, 3660493; 503898, 3660522; 503756, 3660522; 503756, 3660493; 503699, 3660493; 503699, 3660465; 503586, 3660465; 503586, 3660437; 503529, 3660437; 503529, 3660408; 503416, 3660408; 503416, 3660380; 503387, 3660380; 503387, 3660351; 503331, 3660351; 503331, 3660323; 503274, 3660323; 503274, 3660295; 503189, 3660295; 503189, 3660266; 503160, 3660266; 503160, 3660295; 503132, 3660295; 503132, 3660266; 503075, 3660266; 503075, 3660295; 503018, 3660295; 503018, 3660323; 502962, 3660323; 502962, 3660351; 502933, 3660351; 502933, 3660380; 502848, 3660380; 502848, 3660351; 502820, 3660351; 502820, 3660210; 502848, 3660210; 502848, 3660124; 502763, 3660124; 502763, 3660096; 502735, 3660096; 502735, 3660068; 502706, 3660068; 502706, 3660039; 502678, 3660039; 502678, 3660011; 502565, 3660011; 502565, 3659983; 502508, 3659983; 502508, 3659926; 502479, 3659926; 502479, 3659784; 502451, 3659784; 502451, 3659727; 502479, 3659727; 502479, 3659642; 502508, 3659642; 502508, 3659585; 502536, 3659585; 502536, 3659444; 502565, 3659444; 502565, 3659415; 502593, 3659415; 502593, 3659359; 502621, 3659359; 502621, 3659217; 502565, 3659217; 502565, 3659132; 502536, 3659132; 502536, 3659075; 502565, 3659075; 502565, 3658933; 502593, 3658933; 502593, 3658791; 502650, 3658791; 502650, 3658763; 502706, 3658763; 502706, 3658791; 502877, 3658791; 502877, 3658763; 502905, 3658763; 502905, 3658734; 502933, 3658734; 502933, 3658706; 502990, 3658706; 502990, 3658678; 503018, 3658678; 503018, 3658706; 503160, 3658706; 503160, 3658678; 503245, 3658678; 503245, 3658593; 503274, 3658593; 503274, 3658564; 503331, 3658564; 503331, 3658536; 503359, 3658536; 503359, 3658507; 503387, 3658507; 503387, 3658479; 503416, 3658479; 503416, 3658451; 503444, 3658451; 503444, 3658422; 503472, 3658422; 503472, 3658394; 503501, 3658394; 503501, 3658337; 503529, 3658337; 503529, 3658280; 503557, 3658280; 503557, 3658309; 503586, 3658309; 503586, 3658337; 503614, 3658337; 503614, 3658366; 503671, 3658366; 503671, 3658394; 503756, 3658394; 503756, 3658422; 503784, 3658422; 503784, 3658394; 503898, 3658394; 503898, 3658422; 503926, 3658422; 503926, 3658451; 504068, 3658451; 504068, 3658479; 504125, 3658479; 504125, 3658507; 504210, 3658507; 504210, 3658479; 504380, 3658479; 504380, 3658451; 504437, 3658451; 504437, 3658422; 504494, 3658422; 504494, 3658366; 504522, 3658366; 504522, 3658337; 504579, 3658337; 504579, 3658366; 504636, 3658366; 504636, 3658337; 504664, 3658337; 504664, 3658309; 504692, 3658309; 504692, 3658195; 504664, 3658195; 504664, 3658167; 504692, 3658167; 504692, 3658139; 504749, 3658139; 504749, 3658110; 504834, 3658110; 504834, 3658082; 504891, 3658082; 504891, 3658025; 504919, 3658025; 504919, 3657912; 504976, 3657912; 504976, 3657713; 505004, 3657713; 505004, 3657656; 505033, 3657656; 505033, 3657628; 505061, 3657628; 505061, 3657600; 505146, 3657600; 505146, 3657628; 505175, 3657628; 505175, 3657656; 505203, 3657656; 505203, 3657685; 505231, 3657685; 505231, 3657827; 505260, 3657827; 505260, 3657912; 505316, 3657912; 505316, 3657940; 505373, 3657940; 505373, 3657798; 505401, 3657798; 505401, 3657770; 505430, 3657770; 505430, 3657713; 505458, 3657713; 505458, 3657600; 505487, 3657600; 505487, 3657515; 505458, 3657515; 505458, 3657401; 505487, 3657401; 505487, 3657373; 505515, 3657373; 505515, 3657344; 505657, 3657344; 505657, 3657373; 505742, 3657373; 505742, 3657316; 505827, 3657316; 505827, 3657288; 505884, 3657288; 505884, 3657316; 505969, 3657316; 505969, 3657288; 506026, 3657288; 506026, 3657231; 506054, 3657231; 506054, 3657202; 506082, 3657202; 506082, 3657174; 506111, 3657174;

                506111, 3657146; 506139, 3657146; 506139, 3657117; 506167, 3657117; 506167, 3657089; 506451, 3657089; 506451, 3657061; 506479, 3657061; 506479, 3657032; 506508, 3657032; 506508, 3657004; 506536, 3657004; 506536, 3656947; 506593, 3656947; 506593, 3656862; 506565, 3656862; 506565, 3656607; 506536, 3656607; 506536, 3656465; 506565, 3656465; 506565, 3656436; 506621, 3656436; 506621, 3656408; 506650, 3656408; 506650, 3656380; 506706, 3656380; 506706, 3656351; 506735, 3656351; 506735, 3656323; 506763, 3656323; 506763, 3656295; 506792, 3656295; 506792, 3656266; 506820, 3656266; 506820, 3656238; 506877, 3656238; 506877, 3656210; 506905, 3656210; 506905, 3656181; 506933, 3656181; 506933, 3656153; 506990, 3656153; 506990, 3656124; 507018, 3656124; 507018, 3656096; 507047, 3656096; 507047, 3656068; 507075, 3656068; 507075, 3656039; 507104, 3656039; 507104, 3656011; 507132, 3656011; 507132, 3655983; 507189, 3655983; 507189, 3656011; 507699, 3656011; 507699, 3656039; 507784, 3656039; 507784, 3656068; 507841, 3656068; 507841, 3656096; 507898, 3656096; 507898, 3656124; 508011, 3656124; 508011, 3656153; 508153, 3656153; 508153, 3656181; 508380, 3656181; 508380, 3656210; 508494, 3656210; 508494, 3656238; 508579, 3656238; 508579, 3656266; 508749, 3656266; 508749, 3656295; 509458, 3656295; 509458, 3656266; 509572, 3656266; 509572, 3656238; 509589, 3656238; 509589, 3656234; 509593, 3655775; 510336, 3655774; 510338, 3655774; 510338, 3655756; 510366, 3655756; 510366, 3655727; 510394, 3655727; 510394, 3655671; 510423, 3655671; 510423, 3655642; 510451, 3655642; 510451, 3655614; 510480, 3655614; 510480, 3655557; 510508, 3655557; 510508, 3655500; 510536, 3655500; 510536, 3655452; 510494, 3655449; 510368, 3655428; 510281, 3655417; 510208, 3655382; 510156, 3655340; 510121, 3655299; 510086, 3655243; 510013, 3655177; 509901, 3655103; 509786, 3655068; 509716, 3655030; 509632, 3654974; 509549, 3654939; 509483, 3654887; 509210, 3654688; 509235, 3653886; 509305, 3653813; 509367, 3653778; 509448, 3653785; 509514, 3653813; 509580, 3653806; 509657, 3653781; 509776, 3653767; 509929, 3653774; 510041, 3653760; 510048, 3653571; 510026, 3653571; 510026, 3653543; 509969, 3653543; 509969, 3653514; 509941, 3653514; 509941, 3653486; 509884, 3653486; 509884, 3653458; 509799, 3653458; 509799, 3653429; 509742, 3653429; 509742, 3653401; 509685, 3653401; 509685, 3653373; 509572, 3653373; 509572, 3653344; 509458, 3653344; 509458, 3653316; 509288, 3653316; 509288, 3653288; 509203, 3653288; 509203, 3653259; 509146, 3653259; 509146, 3653231; 509061, 3653231; 509061, 3653202; 509033, 3653202; 509033, 3653174; 509004, 3653174; 509004, 3653146; 508976, 3653146; 508976, 3653117; 508919, 3653117; 508919, 3653174; 508948, 3653174; 508948, 3653231; 508976, 3653231; 508976, 3653259; 509004, 3653259; 509004, 3653401; 508976, 3653401; 508976, 3653429; 508891, 3653429; 508891, 3653401; 508834, 3653401; 508834, 3653373; 508607, 3653373; 508607, 3653316; 508579, 3653316; 508579, 3653288; 508465, 3653288; 508465, 3653259; 508437, 3653259; 508437, 3653146; 508465, 3653146; 508465, 3653117; 508494, 3653117; 508494, 3653089; 508550, 3653089; 508550, 3653061; 508607, 3653061; 508607, 3653032; 508636, 3653032; 508636, 3653004; 508664, 3653004; 508664, 3652975; 508636, 3652975; 508636, 3652947; 508579, 3652947; 508579, 3652919; 508494, 3652919; 508494, 3652890; 508409, 3652890; 508409, 3652862; 508323, 3652862; 508323, 3652834; 508210, 3652834; 508210, 3652947; 508182, 3652947; 508182, 3652975; 508153, 3652975; 508153, 3653004; 508125, 3653004; 508125, 3653032; 508068, 3653032; 508068, 3653061; 507983, 3653061; 507983, 3653089; 507756, 3653089; 507756, 3653061; 507699, 3653061; 507699, 3653032; 507614, 3653032; 507614, 3653004; 507558, 3653004; 507558, 3653061; 507586, 3653061; 507586, 3653089; 507529, 3653089; 507529, 3653061; 507501, 3653061; 507501, 3653032; 507444, 3653032; 507444, 3653089; 507416, 3653089;

                507416, 3653117; 507387, 3653117; 507387, 3653174; 507331, 3653174; 507331, 3653202; 507274, 3653202; 507274, 3653231; 507189, 3653231; 507189, 3653259; 507160, 3653259; 507160, 3653288; 507104, 3653288; 507104, 3653344; 507075, 3653344; 507075, 3653373; 506933, 3653373; 506933, 3653344; 506848, 3653344; 506848, 3653316; 506792, 3653316; 506792, 3653486; 506763, 3653486; 506763, 3653514; 506593, 3653514; 506593, 3653458; 506565, 3653458; 506565, 3653316; 506536, 3653316; 506536, 3653288; 506451, 3653288; 506451, 3653344; 506423, 3653344; 506423, 3653373; 506366, 3653373; 506366, 3653429; 506338, 3653429; 506338, 3653486; 506309, 3653486; 506309, 3653514; 506253, 3653514; 506253, 3653543; 506196, 3653543; 506196, 3653628; 506139, 3653628; 506139, 3653656; 506111, 3653656; 506111, 3653628; 506082, 3653628; 506082, 3653600; 506054, 3653600; 506054, 3653514; 506026, 3653514; 506026, 3653543; 505969, 3653543; 505969, 3653571; 505940, 3653571; 505940, 3653600; 505912, 3653600; 505912, 3653628; 505884, 3653628; 505884, 3653656; 505855, 3653656; 505855, 3653685; 505770, 3653685; 505770, 3653770; 505742, 3653770; 505742, 3653827; 505714, 3653827; 505714, 3653855; 505600, 3653855; 505600, 3653883; 505458, 3653883; 505458, 3654054; 505401, 3654054; 505401, 3654082; 505146, 3654082; 505146, 3654054; 505118, 3654054; 505118, 3654082; 505061, 3654082; 505061, 3654054; 505033, 3654054; 505033, 3654082; 504919, 3654082; 504919, 3654110; 504891, 3654110; 504891, 3654139; 504862, 3654139; 504862, 3654195; 504834, 3654195; 504834, 3654224; 504806, 3654224; 504806, 3654309; 504862, 3654309; 504862, 3654366; 504891, 3654366; 504891, 3654479; 504862, 3654479; 504862, 3654507; 504834, 3654507; 504834, 3654536; 504806, 3654536; 504806, 3654564; 504777, 3654564; 504777, 3654593; 504749, 3654593; 504749, 3654564; 504664, 3654564; 504664, 3654593; 504607, 3654593; 504607, 3654621; 504579, 3654621; 504579, 3654593; 504494, 3654593; 504494, 3654564; 504465, 3654564; 504465, 3654507; 504352, 3654507; 504352, 3654479; 504295, 3654479; 504295, 3654451; 504267, 3654451; 504267, 3654422; 504238, 3654422; 504238, 3654564; 504267, 3654564; 504267, 3654678; 504210, 3654678; 504210, 3654706; 504125, 3654706; 504125, 3654734; 504068, 3654734; 504068, 3654791; 504096, 3654791; 504096, 3654819; 504125, 3654819; 504125, 3654848; 504153, 3654848; 504153, 3654876; 504125, 3654876; 504125, 3654933; 504096, 3654933; 504096, 3655018; 504210, 3655018; 504210, 3655075; 504238, 3655075; 504238, 3655132; 504295, 3655132; 504295, 3655160; 504323, 3655160; 504323, 3655188; 504437, 3655188; 504437, 3655217; 504465, 3655217; 504465, 3655273; 504494, 3655273; 504494, 3655302; 504409, 3655302; 504409, 3655330; 504380, 3655330; 504380, 3655387; 504295, 3655387; 504295, 3655358; 504267, 3655358; 504267, 3655330; 504210, 3655330; 504210, 3655302; 504096, 3655302; 504096, 3655330; 503955, 3655330; 503955, 3655358; 503926, 3655358; 503926, 3655387; 503898, 3655387; 503898, 3655415; 503955, 3655415; 503955, 3655444; 504011, 3655444; 504011, 3655472; 504040, 3655472; 504040, 3655529; 504068, 3655529; 504068, 3655585; 504125, 3655585; 504125, 3655557; 504153, 3655557; 504153, 3655585; 504238, 3655585; 504238, 3655614; 504295, 3655614; 504295, 3655642; 504323, 3655642; 504323, 3655671; 504352, 3655671; 504352, 3655784; 504494, 3655784; 504494, 3655812; 504380, 3655812; 504380, 3655841; 504352, 3655841; 504352, 3655897; 504380, 3655897; 504380, 3655954; 504409, 3655954; 504409, 3655983; 504437, 3655983; 504437, 3656068; 504409, 3656068; 504409, 3656096; 504352, 3656096; 504352, 3656124; 504323, 3656124; 504323, 3656266; 504295, 3656266; 504295, 3656295; 504267, 3656295; 504267, 3656323; 504238, 3656323; 504238, 3656380; 504210, 3656380; 504210, 3656436; 504182, 3656436; 504182, 3656493; 504437, 3656493; 504437, 3656578; 504465, 3656578; 504465, 3656692; 504409, 3656692; 504409, 3656720; 504352, 3656720; 504352, 3656749; 504295, 3656749; 504295, 3656777; 504267, 3656777; 504267, 3656805; 504238, 3656805; 504238, 3656834; 504210, 3656834; 504210, 3656862; 504182, 3656862; 504182, 3656890; 504153, 3656890; 504153, 3656919; 504182, 3656919; 504182, 3657004; 504210, 3657004; 504210, 3657202; 504267, 3657202; 504267, 3657231; 504295, 3657231; 504295, 3657202; 504323, 3657202; 504323, 3657117; 504352, 3657117; 504352, 3657061; 504380, 3657061; 504380, 3657032; 504494, 3657032; 504494, 3657061; 504522, 3657061; 504522, 3657089; 504579, 3657089; 504579, 3657117; 504607, 3657117; 504607, 3657146; 504664, 3657146; 504664, 3657117; 504721, 3657117; 504721, 3657146; 504749, 3657146; 504749, 3657174; 504806, 3657174; 504806, 3657231; 504777, 3657231; 504777, 3657288; 504749, 3657288; 504749, 3657316; 504777, 3657316; 504777, 3657401; 504749, 3657401; 504749, 3657429; 504721, 3657429; 504721, 3657486; 504692, 3657486; 504692, 3657515; 504636, 3657515; 504636, 3657543; 504494, 3657543; 504494, 3657515; 504437, 3657515; 504437, 3657543; 504409, 3657543; 504409, 3657571; 504380, 3657571; 504380, 3657600; 504352, 3657600; 504352, 3657656; 504295, 3657656; 504295, 3657685; 504267, 3657685; 504267, 3657741; 504295, 3657741; 504295, 3657798; 504323, 3657798; 504323, 3657855; 504352, 3657855; 504352, 3657968; 504380, 3657968; 504380, 3658054; 504409, 3658054; 504409, 3658195; 504380, 3658195; 504380, 3658309; 504352, 3658309; 504352, 3658337; 504011, 3658337; 504011, 3658309; 503983, 3658309; 503983, 3658280; 503955, 3658280; 503955, 3658252; 503926, 3658252; 503926, 3658224; 503728, 3658224; 503728, 3658195; 503472, 3658195; 503472, 3658224; 503444, 3658224; 503444, 3658252; 503416, 3658252; 503416, 3658309; 503387, 3658309; 503387, 3658337; 503359, 3658337; 503359, 3658366; 503331, 3658366; 503331, 3658394; 503302, 3658394; 503302, 3658422; 503274, 3658422; 503274, 3658451; 503217, 3658451; 503217, 3658479; 503189, 3658479; 503189, 3658507; 503160, 3658507; 503160, 3658536; 503075, 3658536; 503075, 3658564; 502933, 3658564; 502933, 3658593; 502848, 3658593; 502848, 3658621; 502820, 3658621; 502820, 3658649; 502792, 3658649; 502792, 3658678; 502735, 3658678; 502735, 3658649; 502565, 3658649; 502565, 3658621; 502536, 3658621; 502536, 3658649; 502508, 3658649; 502508, 3658678; 502479, 3658678; 502479, 3658706; 502451, 3658706; 502451, 3658734; 502423, 3658734; 502423, 3658791; 502394, 3658791; 502394, 3658819; 502338, 3658819; 502338, 3658791; 502167, 3658791; 502167, 3658933; 502196, 3658933; 502196, 3659075; 502139, 3659075; 502139, 3659132; 502111, 3659132; 502111, 3659217; 502082, 3659217; 502082, 3659245; 502054, 3659245; 502054, 3659273; 501940, 3659273; 501940, 3659330; 501912, 3659330; 501912, 3659359; 501884, 3659359; 501884, 3659387; 501855, 3659387; 501855, 3659388; 501855, 3659415; 501827, 3659415; 501827, 3659444; 501799, 3659444; 501799, 3659472; 501770, 3659472; 501770, 3659500; 501742, 3659500; 501742, 3659529; 501685, 3659529; 501685, 3659557; 501657, 3659557; 501657, 3659585; 501572, 3659585; 501572, 3659614; 501515, 3659614; 501515, 3659642; 501458, 3659642; 501458, 3659671; 501401, 3659671; 501401, 3659699; 501345, 3659699; 501345, 3659727; 501316, 3659727; 501316, 3659756; 501260, 3659756; 501260, 3659784; 501089, 3659784; 501089, 3659756; 500749, 3659756; 500749, 3659727; 500635, 3659727; 500635, 3659699; 500522, 3659699; 500522, 3659671; 500437, 3659671; 500437, 3659642; 500238, 3659642; 500238, 3659614; 500040, 3659614; 500040, 3659642; 499983, 3659642; 499983, 3659614; 499870, 3659614; 499870, 3659585; 499841, 3659585; 499841, 3659614; 499813, 3659614; 499813, 3659585; 499529, 3659585; 499529, 3659557; 499472, 3659557; 499472, 3659585; 499444, 3659585; 499444, 3659614; 499387, 3659614; 499387, 3659642; 499359, 3659642; 499359, 3659671; 499274, 3659671; 499274, 3659699; 499217, 3659699; 499217, 3659727; 499132, 3659727; 499132, 3659756;

                499104, 3659756; 499104, 3659784; 499047, 3659784; 499047, 3659812; 499018, 3659812; 499018, 3659841; 498962, 3659841; 498962, 3659869; 498877, 3659869; 498877, 3659898; 498848, 3659898; 498848, 3659926; 498820, 3659926; 498820, 3659954; 498791, 3659954; 498791, 3660011; 498763, 3660011; 498763, 3660068; 498735, 3660068; 498735, 3660124; 498706, 3660124; 498706, 3660153; 498678, 3660153; 498678, 3660210; 498650, 3660210; 498650, 3660238; 498621, 3660238; 498621, 3660266; 498565, 3660266; 498565, 3660323; 498536, 3660323; 498536, 3660380; 498508, 3660380; 498508, 3660408; 498451, 3660408; 498451, 3660437; 498423, 3660437; 498423, 3660465; 498366, 3660465; 498366, 3660493; 498338, 3660493; 498338, 3660522; 498224, 3660522; 498224, 3660493; 498196, 3660493; 498196, 3660380; 498167, 3660380; 498167, 3660351; 498111, 3660351; 498111, 3660323; 498054, 3660323; 498054, 3660295; 498026, 3660295; 498026, 3660210; 497997, 3660210; 497997, 3660153; 497940, 3660153; 497940, 3660124; 497884, 3660124; 497884, 3660096; 497827, 3660096; 497827, 3660068; 497770, 3660068; 497770, 3660039; 497685, 3660039; 497685, 3660011; 497572, 3660011; 497572, 3659983; 497515, 3659983; 497515, 3659954; 497487, 3659954; 497487, 3659898; 497458, 3659898; 497458, 3659841; 497430, 3659841; 497430, 3659784; 497401, 3659784; 497401, 3659557; 497430, 3659557; 497430, 3659529; 497458, 3659529; 497458, 3659472; 497430, 3659472; 497430, 3659330; 497458, 3659330; 497458, 3659245; 497430, 3659245; 497430, 3659217; 497373, 3659217; 497373, 3659188; 497288, 3659188; 497288, 3659160; 497231, 3659160; 497231, 3659132; 497203, 3659132; 497203, 3659075; 497174, 3659075; 497174, 3659018; 497146, 3659018; 497146, 3658933; 497174, 3658933; 497174, 3658678; 497203, 3658678; 497203, 3658593; 497231, 3658593; 497231, 3658479; 497203, 3658479; 497203, 3658422; 497231, 3658422; 497231, 3658366; 497288, 3658366; 497288, 3658309; 497316, 3658309; 497316, 3658252; 497430, 3658252; 497430, 3658280; 497515, 3658280; 497515, 3658252; 497600, 3658252; 497600, 3658224; 497657, 3658224; 497657, 3658195; 497685, 3658195; 497685, 3658167; 497713, 3658167; 497713, 3658139; 497742, 3658139; 497742, 3658110; 497747, 3658110; 497770, 3658110; 497827, 3658110; 497827, 3658139; 497940, 3658139; 497940, 3658110; 497969, 3658110; 497969, 3658025; 497997, 3658025; 497997, 3657997; 497969, 3657997; 497969, 3657968; 497912, 3657968; 497912, 3657912; 497855, 3657912; 497855, 3657883; 497838, 3657883; 497838, 3657921; 497822, 3657905; 497790, 3657927; 497719, 3657924; 497707, 3657911; 497713, 3657882; 497722, 3657829; 497739, 3657803; 497742, 3657799; 497714, 3657779; 497696, 3657777; 497650, 3657771; 497602, 3657734; 497573, 3657685; 497572, 3657685; 497572, 3657683; 497569, 3657678; 497571, 3657661; 497554, 3657666; 497538, 3657656; 497525, 3657649; 497540, 3657637; 497541, 3657637; 497516, 3657626; 497493, 3657652; 497440, 3657615; 497421, 3657592; 497414, 3657583; 497381, 3657575; 497371, 3657575; 497342, 3657575; 497235, 3657445; 497235, 3657429; 497231, 3657429; 497231, 3657411; 497209, 3657388; 497191, 3657370; 497192, 3657335; 497203, 3657323; 497203, 3657316; 497174, 3657316; 497174, 3657274; 497174, 3657273; 497174, 3657273; 497174, 3657242; 497174, 3657242; 497174, 3657242; 497174, 3657089; 497146, 3657089; 497146, 3657068; 497128, 3657061; 497089, 3657061; 497089, 3657089; 497062, 3657089; 497061, 3657090; 497061, 3657117; 497049, 3657117; 497046, 3657125; 497037, 3657129; 497038, 3657150; 497033, 3657162; 497033, 3657174; 497028, 3657174; 497017, 3657199; 496997, 3657229; 496964, 3657236; 496958, 3657235; 496924, 3657231; 496897, 3657231; 496895, 3657235; 496874, 3657266; 496855, 3657278; 496824, 3657273; 496810, 3657266; 496796, 3657259; 496777, 3657259; 496777, 3657247; 496771, 3657243; 496756, 3657231; 496749, 3657231; 496721, 3657231; 496721, 3657214; 496711, 3657212; 496695, 3657202; 496692, 3657202;
                496692, 3657201; 496690, 3657199; 496680, 3657174; 496664, 3657174; 496664, 3657061; 496692, 3657061; 496692, 3657032; 496664, 3657032; 496664, 3657004; 496635, 3657004; 496635, 3656976; 496607, 3656976; 496607, 3656933; 496597, 3656922; 496596, 3656919; 496579, 3656919; 496579, 3656890; 496550, 3656890; 496550, 3656840; 496537, 3656840; 496476, 3656837; 496470, 3656834; 496437, 3656834; 496437, 3656806; 496436, 3656805; 496408, 3656805; 496408, 3656465; 496380, 3656465; 496380, 3656351; 496352, 3656351; 496352, 3656266; 496323, 3656266; 496323, 3656238; 496295, 3656238; 496295, 3656181; 496267, 3656181; 496267, 3656167; 496168, 3656167; 496167, 3656167; 496163, 3656158; 496146, 3656123; 496139, 3656126; 496092, 3656081; 496080, 3656067; 496072, 3656021; 496067, 3656011; 495898, 3656011; 495898, 3656068; 495869, 3656068; 495869, 3656124; 495841, 3656124; 495841, 3656181; 495813, 3656181; 495813, 3656295; 495841, 3656295; 495841, 3656323; 495869, 3656323; 495869, 3656295; 495926, 3656295; 495926, 3656323; 495955, 3656323; 495955, 3656351; 495983, 3656351; 495983, 3656436; 495955, 3656436; 495955, 3656465; 495955, 3656550; 495983, 3656550; 495983, 3656607; 495926, 3656607; 495926, 3656663; 495898, 3656663; 495898, 3656692; 495869, 3656692; 495869, 3656777; 495841, 3656777; 495841, 3656805; 495813, 3656805; 495813, 3656834; 495756, 3656834; 495756, 3656862; 495728, 3656862; 495728, 3656890; 495671, 3656890; 495671, 3656919; 495586, 3656919; 495586, 3656947; 495472, 3656947; 495472, 3656919; 495274, 3656919; 495274, 3656890; 495189, 3656890; 495189, 3656919; 495104, 3656919; 495104, 3656947; 495075, 3656947; 495075, 3656976; 494990, 3656976; 494990, 3657004; 494933, 3657004; 494933, 3657032; 494848, 3657032; 494848, 3657061; 494706, 3657061; 494706, 3657089; 494678, 3657089; 494678, 3657117; 494650, 3657117; 494650, 3657146; 494536, 3657146; 494536, 3657061; 494508, 3657061; 494508, 3657032; 494479, 3657032; 494479, 3657004; 494451, 3657004; 494451, 3656947; 494394, 3656947; 494394, 3657202; 494366, 3657202; 494366, 3657288; 494394, 3657288; 494394, 3657543; 494423, 3657543; 494423, 3657656; 494451, 3657656; 494451, 3657741; 494479, 3657741; 494479, 3657827; 494508, 3657827; 494508, 3657883; 494536, 3657883; 494536, 3657940; 494565, 3657940; 494565, 3657997; 494593, 3657997; 494593, 3658054; 494621, 3658054; 494621, 3658082; 494650, 3658082; 494650, 3658110; 494678, 3658110; 494678, 3658139; 494706, 3658139; 494706, 3658082; 494877, 3658082; 494877, 3658054; 494905, 3658054; 494905, 3658025; 494877, 3658025; 494877, 3657912; 494848, 3657912; 494848, 3657883; 494877, 3657883; 494877, 3657827; 494905, 3657827; 494905, 3657798; 494962, 3657798; 494962, 3657770; 495104, 3657770; 495104, 3657798; 495132, 3657798; 495132, 3657827; 495160, 3657827; 495160, 3657883; 495217, 3657883; 495217, 3657855; 495245, 3657855; 495245, 3657827; 495444, 3657827; 495444, 3657855; 495643, 3657855; 495643, 3657883; 495699, 3657883; 495699, 3657855; 495841, 3657855; 495841, 3657883; 495869, 3657883; 495869, 3657912; 495926, 3657912; 495926, 3657940; 495983, 3657940; 495983, 3657997; 496011, 3657997; 496011, 3658082; 496210, 3658082; 496210, 3658110; 496238, 3658110; 496238, 3658167; 496267, 3658167; 496267, 3658195; 496295, 3658195; 496295, 3658224; 496323, 3658224; 496323, 3658252; 496352, 3658252; 496352, 3658280; 496380, 3658280; 496380, 3658337; 496408, 3658337; 496408, 3658422; 496437, 3658422; 496437, 3658507; 496408, 3658507; 496408, 3658536; 496323, 3658536; 496323, 3658564; 496295, 3658564; 496295, 3658593; 496323, 3658593; 496323, 3658678; 496267, 3658678; 496267, 3658706; 496238, 3658706; 496238, 3658734; 496210, 3658734; 496210, 3658819; 496295, 3658819; 496295, 3658791; 496437, 3658791; 496437, 3658819; 496465, 3658819; 496465, 3658848; 496550, 3658848; 496550, 3658876; 496635, 3658876; 496635, 3658905; 496721, 3658905; 496721, 3658933; 496749, 3658933;

                496749, 3659075; 496721, 3659075; 496721, 3659103; 496635, 3659103; 496635, 3659132; 496522, 3659132; 496522, 3659103; 496437, 3659103; 496437, 3659075; 496380, 3659075; 496380, 3659188; 496352, 3659188; 496352, 3659217; 496295, 3659217; 496295, 3659245; 496210, 3659245; 496210, 3659273; 496153, 3659273; 496153, 3659302; 496182, 3659302; 496182, 3659330; 496210, 3659330; 496210, 3659359; 496267, 3659359; 496267, 3659387; 496295, 3659387; 496295, 3659415; 496323, 3659415; 496323, 3659444; 496380, 3659444; 496380, 3659472; 496408, 3659472; 496408, 3659529; 496437, 3659529; 496437, 3659585; 496465, 3659585; 496465, 3659614; 496494, 3659614; 496494, 3659671; 496522, 3659671; 496522, 3659727; 496607, 3659727; 496607, 3659756; 496635, 3659756; 496635, 3659841; 496664, 3659841; 496664, 3659898; 496692, 3659898; 496692, 3660068; 496635, 3660068; 496635, 3660096; 496579, 3660096; 496579, 3660153; 496607, 3660153; 496607, 3660238; 496635, 3660238; 496635, 3660295; 496607, 3660295; 496607, 3660380; 496635, 3660380; 496635, 3660408; 496664, 3660408; 496664, 3660522; 496692, 3660522; 496692, 3660550; 496749, 3660550; 496749, 3660522; 496806, 3660522; 496806, 3660493; 496834, 3660493; 496891, 3660493; 496891, 3660522; 496948, 3660522; 496948, 3660550; 496976, 3660550; 496976, 3660607; 497004, 3660607; 497004, 3660663; 497033, 3660663; 497033, 3660777; 497061, 3660777; 497061, 3660919; 497089, 3660919; 497089, 3660976; 497118, 3660976; 497118, 3661032; 497146, 3661032; 497146, 3661061; 497174, 3661061; 497174, 3661089; 497260, 3661089; 497260, 3660976; 497288, 3660976; 497288, 3660919; 497316, 3660919; 497316, 3660890; 497345, 3660890; 497345, 3660862; 497572, 3660862; 497572, 3660890; 497600, 3660890; 497600, 3660919; 497713, 3660919; 497713, 3660947; 497770, 3660947; 497770, 3660976; 497799, 3660976; 497799, 3661004; 497827, 3661004; 497827, 3661032; 497855, 3661032; 497855, 3661061; 497884, 3661061; 497884, 3661117; 497912, 3661117; 497912, 3661202; 497940, 3661202; 497940, 3661231; 497969, 3661231; 497969, 3661259; 497997, 3661259; 497997, 3661316; 497969, 3661316; 497969, 3661344; 497940, 3661344; 497940, 3661373; 497912, 3661373; 497912, 3661429; 497884, 3661429; 497884, 3661458; 497855, 3661458; 497855, 3661600; 497827, 3661600; 497827, 3661628; 497799, 3661628; 497799, 3661656; 497827, 3661656; 497827, 3661741; 497770, 3661741; 497770, 3661770; 497713, 3661770; 497713, 3661883; 497685, 3661883; 497685, 3661912; 497713, 3661912; 497713, 3661940; 497770, 3661940; 497770, 3662025; 497799, 3662025; 497799, 3662054; 497855, 3662054; 497855, 3662082; 497884, 3662082; 497884, 3662139; 497912, 3662139; 497912, 3662167; 498167, 3662167; 498167, 3662082; 498196, 3662082; 498196, 3661968; 498224, 3661968; 498224, 3661940; 498252, 3661940; 498252, 3661968; 498281, 3661968; 498281, 3661997; 498281, 3662082; 498252, 3662082; 498252, 3662139; 498224, 3662139; 498224, 3662167; 498423, 3662167; 498423, 3662139; 498536, 3662139; 498536, 3662110; 498650, 3662110; 498650, 3662082; 498735, 3662082; 498735, 3662054; 498820, 3662054; 498820, 3662025; 498848, 3662025; 498848, 3661968; 498905, 3661968; 498905, 3661940; 498962, 3661940; 498962, 3661912; 499018, 3661912; 499018, 3661940; 499047, 3661940; 499047, 3661912; 499104, 3661912; 499104, 3661935; 499220, 3661914; 499321, 3661904; 499359, 3661898; 499359, 3661855; 499331, 3661855; 499331, 3661827; 499302, 3661827; 499302, 3661685; 499387, 3661685; 499387, 3661713; 499416, 3661713; 499416, 3661770; 499444, 3661770; 499444, 3661827; 499472, 3661827; 499472, 3661855; 499501, 3661855; 499501, 3661861; 499571, 3661831; 499806, 3661742; 500019, 3661645; 500300, 3661526; 500441, 3661465; 500572, 3661393; 500673, 3661308; 500722, 3661264; 500761, 3661264; 500789, 3661288; 500834, 3661288; 500834, 3661146; 500862, 3661146; 500862, 3661032; 500834, 3661032; 500834, 3660947; 500862, 3660947; 500862, 3660919; 500891, 3660919;

                500891, 3660907; 500878, 3660902; 500861, 3660865; 500864, 3660860; 500883, 3660843; 500884, 3660843; 500885, 3660842; 500887, 3660841; 500888, 3660840; 500889, 3660839; 500890, 3660839; 500892, 3660838; 500893, 3660837; 500894, 3660836; 500896, 3660835; 500897, 3660835; 500898, 3660834; 500900, 3660833; 500901, 3660832; 500902, 3660832; 500904, 3660831; 500905, 3660830; 500906, 3660830; 500908, 3660829; 500909, 3660828; 500910, 3660828; 500912, 3660827; 500912, 3660827; 500914, 3660826; 500915, 3660826; 500917, 3660825; 500918, 3660825; 500919, 3660824; 500921, 3660824; 500922, 3660824; 500924, 3660823; 500925, 3660823; 500927, 3660822; 500928, 3660822; 500930, 3660821; 500931, 3660821; 500933, 3660821; 500934, 3660820; 500936, 3660820; 500937, 3660820; 500939, 3660819; 500940, 3660819; 500941, 3660819; 500943, 3660818; 500944, 3660818; 500946, 3660818; 500947, 3660817; 500949, 3660817; 500950, 3660817; 500952, 3660817; 500953, 3660816; 500955, 3660816; 500956, 3660816; 500958, 3660816; 500959, 3660815; 500960, 3660815; 500960, 3660862; 501004, 3660862; 501004, 3660834; 501061, 3660834; 501061, 3660862; 501089, 3660862; 501089, 3660890; 501146, 3660890; 501146, 3660919; 501203, 3660919; 501203, 3660947; 501260, 3660947; 501260, 3660976; 501288, 3660976; 501288, 3661004; 501316, 3661004; 501316, 3661032; 501345, 3661032; 501345, 3661061; 501373, 3661061; 501373, 3661089; 501458, 3661089; 501458, 3661117; 501515, 3661117; 501515, 3661174; 501543, 3661174; 501543, 3661231; 501657, 3661231; 501657, 3661259; 501685, 3661259; 501685, 3661288; 501713, 3661288; 501713, 3661316; 501742, 3661316; 501742, 3661344; 501912, 3661344; 501912, 3661373; 501997, 3661373; 501997, 3661401; 502196, 3661401; 502196, 3661429; 502253, 3661429; 502253, 3661458; 502423, 3661458; 502423, 3661486; 502621, 3661486; 502621, 3661458; 502706, 3661458; 502706, 3661486; 502820, 3661486; 502820, 3661458; 502905, 3661458; 502905, 3661486; 502933, 3661486; 502933, 3661515; 502962, 3661515; 502962, 3661571; 502990, 3661571; 502990, 3661600; 503018, 3661600; 503018, 3661628; 503160, 3661628; 503160, 3661600; 503245, 3661600; 503245, 3661628; 503302, 3661628; 503302, 3661656; 503331, 3661656; 503331, 3661685; 503359, 3661685; 503359, 3661713; 503387, 3661713; 503387, 3661741; 503416, 3661741; 503416, 3661770; 503444, 3661770; 503444, 3661798; 503472, 3661798; 503472, 3661855; 503501, 3661855; 503501, 3661940; 503529, 3661940; 503529, 3662082; 503501, 3662082; 503501, 3662167; 503529, 3662167; 503529, 3662224; 503557, 3662224; 503557, 3662337; 503529, 3662337; 503529, 3662366; 503501, 3662366; 503501, 3662394; 503529, 3662394; 503529, 3662451; 503557, 3662451; 503557, 3662536; 503586, 3662536; 503586, 3662678; 503614, 3662678; 503614, 3662706; 503643, 3662706; 503643, 3662763; 503671, 3662763; 503671, 3662820; 503699, 3662820; 503699, 3663103; 503728, 3663103; 503728, 3663160; 503756, 3663160; 503756, 3663217; 503784, 3663217; 503784, 3663273; 503813, 3663273; 503813, 3663330; 503841, 3663330; 503841, 3663415; 503870, 3663415; 503870, 3663444; 503926, 3663444; 503926, 3663500; 503955, 3663500; 503955, 3663585; 503983, 3663585; 503983, 3663671; 504011, 3663671; 504011, 3663869; 504040, 3663869; 504040, 3664096; 504068, 3664096; 504068, 3664181; 504096, 3664181; 504096, 3664266; 504125, 3664266; 504125, 3664323; 504153, 3664323; 504153, 3664266; 504182, 3664266; 504182, 3664210; 504210, 3664210; 504210, 3664153; 504267, 3664153; 504267, 3664181; 504409, 3664181; 504409, 3664153; 504437, 3664153; 504465, 3664153; 504465, 3664181; 504522, 3664181; 504522, 3664238; 504550, 3664238; 504550, 3664295; 504579, 3664295; 504579, 3664380; 504607, 3664380; 504607, 3664408; 504692, 3664408; 504692, 3664437; 504721, 3664437; 504721, 3664493; 504749, 3664493; 504749, 3664522; 504777, 3664522; 504777, 3664578; 504806, 3664578; 504806, 3664607; 504834, 3664607; 504834, 3664635; 504862, 3664635; 504862, 3664664; 504919, 3664664; 504919, 3664692; 504948, 3664692; 504948, 3664720; 505004, 3664720; 505004, 3664777; 505033, 3664777; 505033, 3664805; 505061, 3664805; 505061, 3664834; 505118, 3664834; 505118, 3664862; 505203, 3664862; 505203, 3664890; 505231, 3664890; 505231, 3664947; 505260, 3664947; 505260, 3665032; 505288, 3665032; 505288, 3665117; 505316, 3665117; 505316, 3665146; 505345, 3665146; 505345, 3665231; 505316, 3665231; 505316, 3665344; 505345, 3665344; 505345, 3665429; 505373, 3665429; 505373, 3665486; 505401, 3665486; 505401, 3665628; 505430, 3665628; 505430, 3665827; 505458, 3665827; 505458, 3665855; 505430, 3665855; 505430, 3665912; 505458, 3665912; 505458, 3666167; 505487, 3666167; 505487, 3666281; 505515, 3666281; 505515, 3666366; 505543, 3666366; 505543, 3666394; 505572, 3666394; 505572, 3666422; 505600, 3666422; 505600, 3666451; 505628, 3666451; 505628, 3666479; 505657, 3666479; 505657, 3666536; 505685, 3666536; 505685, 3666649; 505600, 3666649; 505600, 3666678; 505543, 3666678; 505543, 3666706; 505515, 3666706; 505515, 3666734; 505487, 3666734; 505487, 3666763; 505458, 3666763; 505458, 3666791; 505487, 3666791; 505487, 3666820; 505458, 3666820; 505458, 3666848; 505430, 3666848; 505430, 3666876; 505345, 3666876; 505345, 3667018; 505316, 3667018; 505316, 3667046; 505288, 3667046; 505288, 3667132; 505316, 3667132; 505316, 3667160; 505345, 3667160; 505345, 3667302; 505316, 3667302; 505316, 3667387; 505288, 3667387; 505288, 3667444; 505146, 3667444; 505146, 3667472; 505118, 3667472; 505118, 3667557; 505146, 3667557; 505146, 3667699; 505118, 3667699; 505118, 3667784; 505089, 3667784; 505089, 3667954; 505033, 3667954; 505033, 3667983; 505004, 3667983; 505004, 3668125; 504919, 3668125; 504919, 3668323; 504891, 3668323; 504891, 3668380; 504948, 3668380; 504948, 3668408; 504976, 3668408; 504976, 3668437; 505004, 3668437; 505004, 3668550; 505033, 3668550; 505033, 3668664; 505004, 3668664; 505004, 3668720; 505033, 3668720; 505033, 3668862; 505061, 3668862; 505061, 3668947; 505089, 3668947; 505089, 3668976; 505146, 3668976; 505146, 3669032; 505175, 3669032; 505175, 3669117; 505203, 3669117; 505203, 3669174; 505231, 3669174; 505231, 3669117; 505288, 3669117; 505288, 3669089; 505316, 3669089; 505316, 3669061; 505401, 3669061; 505401, 3669089; 505487, 3669089; 505487, 3669117; 505515, 3669117; 505515, 3669203; 505543, 3669203; 505543, 3669259; 505572, 3669259; 505572, 3669401; 505600, 3669401; 505600, 3669429; 505628, 3669429; 505628, 3669401; 505742, 3669401; 505742, 3669429; 505770, 3669429; 505770, 3669486; 505799, 3669486; 505799, 3669515; 505827, 3669515; 505827, 3669486; 505912, 3669486; 505912, 3669515; 505969, 3669515; 505969, 3669543; 505997, 3669543; 505997, 3669571; 506026, 3669571; 506026, 3669742; 505997, 3669742; 505997, 3669770; 506026, 3669770; 506026, 3669912; 506054, 3669912; 506054, 3670082; 506082, 3670082; 506082, 3670110; 506111, 3670110; 506111, 3670139; 506082, 3670139; 506082, 3670167; 506054, 3670167; 506054, 3670224; 506026, 3670224; 506026, 3670281; 505997, 3670281; 505997, 3670309; 505969, 3670309; 505969, 3670337; 505912, 3670337; 505912, 3670366; 505884, 3670366; 505884, 3670451; 505855, 3670451; 505855, 3670508; 505799, 3670508; 505799, 3670536; 505770, 3670536; 505770, 3670564; 505799, 3670564; 505799, 3670593; 505827, 3670593; 505827, 3670791; 505912, 3670791; 505912, 3670763; 505940, 3670763; 505940, 3670734; 505969, 3670734; 505969, 3670706; 506139, 3670706; 506139, 3670734; 506196, 3670734; 506196, 3670763; 506253, 3670763; 506253, 3670791; 506309, 3670791; 506309, 3670876; 506281, 3670876; 506281, 3670905; 506253, 3670905; 506253, 3670933; 506281, 3670933; 506281, 3670990; 506309, 3670990; 506309, 3671047; 506338, 3671047; 506338, 3671075; 506366, 3671075; 506366, 3671132; 506394, 3671132; 506394, 3671302; 506451, 3671302; 506451, 3671330; 506508, 3671330; 506508, 3671387; 506536, 3671387;

                506536, 3671415; 506593, 3671415; 506593, 3671444; 506621, 3671444; 506621, 3671472; 506678, 3671472; 506678, 3671500; 506735, 3671500; 506735, 3671557; 506763, 3671557; 506763, 3671586; 506820, 3671586; 506820, 3671614; 506848, 3671614; 506848, 3671642; 506877, 3671642; 506877, 3671699; 506905, 3671699; 506905, 3671812; 506877, 3671812; 506877, 3671841; 506848, 3671841; 506848, 3671869; 506877, 3671869; 506877, 3671898; 506905, 3671898; 506905, 3671954; 506933, 3671954; 506933, 3671983; 507018, 3671983; 507018, 3671954; 507047, 3671954; 507047, 3671926; 507132, 3671926; 507132, 3672125; 507104, 3672125; 507104, 3672181; 507075, 3672181; 507075, 3672210; 507047, 3672210; 507047, 3672238; 507018, 3672238; 507018, 3672266; 506990, 3672266; 506990, 3672408; 506933, 3672408; 506933, 3672437; 506905, 3672437; 506905, 3672522; 506933, 3672522; 506933, 3672550; 506905, 3672550; 506905, 3672578; 506933, 3672578; 506933, 3672607; 507104, 3672607; 507104, 3672692; 507132, 3672692; 507132, 3672720; 507160, 3672720; 507160, 3672862; 507302, 3672862; 507302, 3672834; 507331, 3672834; 507331, 3672805; 507387, 3672805; 507387, 3672777; 507472, 3672777; 507472, 3672805; 507558, 3672805; 507558, 3672834; 507586, 3672834; 507586, 3672891; 507643, 3672891; 507643, 3672919; 507671, 3672919; 507671, 3672947; 507728, 3672947; 507728, 3673004; 507699, 3673004; 507699, 3673089; 507671, 3673089; 507671, 3673146; 507643, 3673146; 507643, 3673203; 507614, 3673203; 507614, 3673231; 507643, 3673231; 507643, 3673316; 507614, 3673316; 507614, 3673401; 507643, 3673401; 507643, 3673628; 507614, 3673628; 507614, 3673685; 507643, 3673685; 507643, 3673713; 507671, 3673713; 507671, 3673742; 507756, 3673742; 507756, 3673770; 507784, 3673770; 507784, 3673798; 507813, 3673798; 507813, 3673827; 507784, 3673827; 507784, 3673883; 507756, 3673883; 507756, 3673997; 507728, 3673997; 507728, 3674110; 507756, 3674110; 507756, 3674224; 507841, 3674224; 507841, 3674252; 507870, 3674252; 507870, 3674281; 507926, 3674281; 507926, 3674309; 507955, 3674309; 507955, 3674394; 507983, 3674394; 507983, 3674422; 508097, 3674422; 508097, 3674451; 508153, 3674451; 508153, 3674479; 508182, 3674479; 508182, 3674564; 508238, 3674564; 508238, 3674593; 508323, 3674593; 508323, 3674621; 508409, 3674621; 508409, 3674649; 508465, 3674649; 508465, 3674706; returning to 508579, 3674706. Excluding land bounded by 496806, 3657458; 496806, 3657429; 496862, 3657429; 496862, 3657458; 496834, 3657458; 496834, 3657486; 496806, 3657486; returning to 496806, 3657458. Excluding land bounded by 505770, 3654110; 505770, 3654082; 505827, 3654082; 505827, 3654110; returning to 505770, 3654110. Excluding land bounded by 507756, 3653912; 507756, 3653883; 507728, 3653883; 507671, 3653883; 507671, 3653912; 507586, 3653912; 507586, 3653883; 507558, 3653883; 507558, 3653855; 507586, 3653855; 507586, 3653827; 507614, 3653827; 507614, 3653798; 507643, 3653798; 507643, 3653770; 507614, 3653770; 507614, 3653741; 507586, 3653741; 507586, 3653713; 507558, 3653713; 507558, 3653685; 507472, 3653685; 507472, 3653656; 507444, 3653656; 507444, 3653628; 507359, 3653628; 507359, 3653600; 507331, 3653600; 507331, 3653373; 507359, 3653373; 507359, 3653344; 507444, 3653344; 507444, 3653316; 507643, 3653316; 507643, 3653344; 507671, 3653344; 507671, 3653429; 507699, 3653429; 507699, 3653486; 507756, 3653486; 507756, 3653514; 507870, 3653514; 507870, 3653543; 507898, 3653543; 507898, 3653600; 508153, 3653600; 508153, 3653571; 508267, 3653571; 508267, 3653543; 508323, 3653543; 508323, 3653628; 508295, 3653628; 508295, 3653685; 508267, 3653685; 508267, 3653713; 508238, 3653713; 508238, 3653741; 508210, 3653741; 508210, 3653770; 508153, 3653770; 508153, 3653798; 508125, 3653798; 508125, 3653827; 508097, 3653827; 508097, 3653883; 508040, 3653883; 508040, 3653912; 507955, 3653912; 507955, 3653940; 507784, 3653940; 507784, 3653912; returning to 507756, 3653912.
                (ii) Subunit 16d: From USGS 1:24,000 quadrangle maps Warners Ranch, Santa Ysabel, and Ramona. Land bounded by the following UTM coordinates (E, N): 522905, 3664181; 522905, 3664153; 522962, 3664153; 522962, 3664124; 522990, 3664124; 522990, 3664096; 523217, 3664096; 523217, 3664068; 523274, 3664068; 523274, 3664039; 523302, 3664039; 523302, 3664011; 523359, 3664011; 523359, 3663954; 523387, 3663954; 523387, 3663926; 523416, 3663926; 523416, 3663898; 523444, 3663898; 523444, 3663869; 523614, 3663869; 523614, 3663841; 523671, 3663841; 523671, 3663812; 523699, 3663812; 523699, 3663784; 523756, 3663784; 523756, 3663756; 523841, 3663756; 523841, 3663727; 524012, 3663727; 524012, 3663699; 524068, 3663699; 524068, 3663671; 524153, 3663671; 524153, 3663642; 524238, 3663642; 524238, 3663614; 524256, 3663614; 524256, 3663584; 524286, 3663584; 524286, 3663494; 524316, 3663494; 524316, 3663464; 524346, 3663464; 524346, 3663434; 524376, 3663434; 524376, 3663374; 524406, 3663374; 524406, 3663344; 524436, 3663344; 524436, 3663314; 524526, 3663314; 524526, 3663284; 524556, 3663284; 524556, 3663314; 524706, 3663314; 524706, 3663344; 524796, 3663344; 524796, 3663374; 524826, 3663374; 524826, 3663404; 524856, 3663404; 524856, 3663421; 524948, 3663421; 524950, 3663314; 524946, 3663314; 524946, 3663284; 524916, 3663284; 524916, 3663254; 524886, 3663254; 524886, 3663194; 524826, 3663194; 524826, 3663164; 524676, 3663164; 524676, 3663194; 524616, 3663194; 524616, 3663164; 524586, 3663164; 524586, 3663074; 524526, 3663074; 524526, 3663044; 524466, 3663044; 524466, 3663014; 524496, 3663014; 524496, 3662984; 524526, 3662984; 524526, 3662954; 524586, 3662954; 524586, 3662924; 524616, 3662924; 524616, 3662834; 524646, 3662834; 524646, 3662804; 524676, 3662804; 524676, 3662774; 524706, 3662774; 524706, 3662744; 524736, 3662744; 524736, 3662714; 524796, 3662714; 524796, 3662684; 524856, 3662684; 524856, 3662624; 524916, 3662624; 524916, 3662594; 524946, 3662594; 524946, 3662564; 524976, 3662564; 524976, 3662534; 524946, 3662534; 524946, 3662504; 524976, 3662504; 524976, 3662384; 524946, 3662384; 524946, 3662294; 524916, 3662294; 524916, 3662324; 524886, 3662324; 524886, 3662354; 524826, 3662354; 524826, 3662384; 524766, 3662384; 524766, 3662354; 524736, 3662354; 524736, 3662294; 524676, 3662294; 524676, 3662354; 524646, 3662354; 524646, 3662384; 524616, 3662384; 524616, 3662414; 524586, 3662414; 524586, 3662444; 524496, 3662444; 524496, 3662474; 524466, 3662474; 524466, 3662564; 524436, 3662564; 524436, 3662594; 524376, 3662594; 524376, 3662624; 524316, 3662624; 524316, 3662654; 524286, 3662654; 524286, 3662684; 524256, 3662684; 524256, 3662714; 524196, 3662714; 524196, 3662744; 524166, 3662744; 524166, 3662804; 524136, 3662804; 524136, 3662834; 524106, 3662834; 524106, 3662894; 524136, 3662894; 524136, 3662924; 524166, 3662924; 524166, 3662984; 524196, 3662984; 524196, 3663014; 524166, 3663014; 524166, 3663104; 524136, 3663104; 524136, 3663314; 524106, 3663314; 524106, 3663374; 524076, 3663374; 524076, 3663404; 524046, 3663404; 524046, 3663464; 524016, 3663464; 524016, 3663494; 523986, 3663494; 523986, 3663500; 523898, 3663500; 523898, 3663529; 523841, 3663529; 523841, 3663557; 523785, 3663557; 523785, 3663585; 523699, 3663585; 523699, 3663614; 523643, 3663614; 523643, 3663642; 523586, 3663642; 523586, 3663671; 523529, 3663671; 523529, 3663699; 523444, 3663699; 523444, 3663727; 523359, 3663727; 523359, 3663756; 523302, 3663756; 523302, 3663784; 523217, 3663784; 523217, 3663812; 523019, 3663812; 523019, 3663756; 522990, 3663756; 522990, 3663699; 522962, 3663699; 522962, 3663671; 522934, 3663671; 522934, 3663642; 522877, 3663642; 522877, 3663614; 522820, 3663614; 522820, 3663585; 522792, 3663585; 522792, 3663557; 522735, 3663557; 522735, 3663529; 522621, 3663529; 522621, 3663500; 522537, 3663500; 522525, 3663557; 522536, 3663557; 522536, 3663585; 522593, 3663585; 522593, 3663614; 522621, 3663614; 522621, 3663699; 522650, 3663699; 522650, 3663727; 522678, 3663727; 522678, 3663784; 522707, 3663784; 522707, 3663812; 522735, 3663812; 522735, 3663926; 522763, 3663926; 522763, 3663954; 522792, 3663954; 522792, 3663983; 522820, 3663983; 522820, 3664011; 522848, 3664011; 522848, 3664039; 522877, 3664039; 522877, 3664124; 522848, 3664124; 522848, 3664153; 522877, 3664153; 522877, 3664181; returning to 522905, 3664181.

                (iii) Land bounded by the following UTM coordinates (E, N): 530226, 3665264; 530226, 3665294; 530196, 3665294; 530196, 3665264; 530226, 3665264; 530226, 3665234; 530256, 3665234; 530256, 3665054; 530286, 3665054; 530286, 3665024; 530316, 3665024; 530316, 3664994; 530346, 3664994; 530346, 3664784; 530376, 3664784; 530376, 3664724; 530406, 3664724; 530406, 3664634; 530316, 3664634; 530316, 3664604; 530286, 3664604; 530286, 3664574; 530256, 3664574; 530256, 3664544; 530226, 3664544; 530226, 3664514; 530196, 3664514; 530196, 3664454; 530226, 3664454; 530226, 3664394; 530196, 3664394; 530196, 3664274; 530166, 3664274; 530166, 3664214; 530136, 3664214; 530136, 3664184; 530106, 3664184; 530106, 3664154; 530046, 3664154; 530046, 3664124; 530016, 3664124; 530016, 3664094; 529986, 3664094; 529986, 3664064; 529956, 3664064; 529956, 3664004; 529926, 3664004; 529926, 3663914; 529896, 3663914; 529896, 3663884; 529866, 3663884; 529866, 3663854; 529836, 3663854; 529836, 3663884; 529806, 3663884; 529806, 3663914; 529746, 3663914; 529746, 3663974; 529716, 3663974; 529716, 3664124; 529686, 3664124; 529686, 3664154; 529656, 3664154; 529656, 3664184; 529596, 3664184; 529596, 3663944; 529566, 3663944; 529566, 3663884; 529506, 3663884; 529506, 3663854; 529476, 3663854; 529476, 3663824; 529326, 3663824; 529326, 3663794; 529296, 3663794; 529296, 3663734; 529266, 3663734; 529266, 3663704; 529206, 3663704; 529206, 3663644; 529176, 3663644; 529176, 3663584; 529146, 3663584; 529146, 3663494; 529116, 3663494; 529116, 3663434; 529086, 3663434; 529086, 3663494; 529056, 3663494; 529056, 3663614; 529026, 3663614; 529026, 3663704; 528996, 3663704; 528996, 3663884; 528966, 3663884; 528966, 3663914; 528906, 3663914; 528906, 3663884; 528696, 3663884; 528696, 3663914; 528666, 3663914; 528666, 3663944; 528636, 3663944; 528636, 3663974; 528606, 3663974; 528606, 3664004; 528576, 3664004; 528576, 3664034; 528516, 3664034; 528516, 3664064; 528276, 3664064; 528276, 3664094; 528216, 3664094; 528216, 3664124; 528156, 3664124; 528156, 3664154; 528126, 3664154; 528126, 3664184; 528066, 3664184; 528066, 3664154; 527976, 3664154; 527976, 3664124; 527916, 3664124; 527916, 3664094; 527796, 3664094; 527796, 3664124; 527766, 3664124; 527766, 3664154; 527676, 3664154; 527676, 3664034; 527646, 3664034; 527646, 3664004; 527616, 3664004; 527616, 3663944; 527556, 3663944; 527556, 3663914; 527526, 3663914; 527526, 3663854; 527436, 3663854; 527436, 3663884; 527376, 3663884; 527376, 3663854; 527316, 3663854; 527316, 3663824; 527286, 3663824; 527286, 3663794; 527226, 3663794; 527226, 3663764; 527136, 3663764; 527136, 3663734; 527016, 3663734; 527016, 3663704; 526806, 3663704; 526806, 3663734; 526746, 3663734; 526746, 3663764; 526656, 3663764; 526656, 3663734; 526596, 3663734; 526596, 3663674; 526566, 3663674; 526566, 3663524; 526536, 3663524; 526536, 3663434; 526476, 3663434; 526476, 3663404; 526446, 3663404; 526446, 3663434; 526416, 3663434; 526416, 3663464; 526266, 3663464; 526266, 3663494; 526206, 3663494; 526206, 3663524; 526086, 3663524; 526086, 3663554; 526026, 3663554; 526026, 3663524; 525996, 3663524; 525996, 3663494; 525876, 3663494; 525876, 3663524; 525636, 3663524; 525636, 3663554; 525426, 3663554; 525426, 3663524; 525340, 3663524; 525338, 3663734; 525366, 3663734; 525366, 3663704; 525426, 3663704; 525426, 3663674; 525456, 3663674; 525456, 3663704; 525696, 3663704; 525696, 3663734; 525726, 3663734; 525726, 3663764; 525756, 3663764; 525756, 3663824; 525786, 3663824; 525786, 3663884; 525816, 3663884; 525816, 3663824; 525846, 3663824; 525846, 3663734; 525876, 3663734; 525876, 3663704; 525906, 3663704; 525906, 3663674; 525996, 3663674; 525996, 3663644; 526116, 3663644; 526116, 3663674; 526206, 3663674; 526206, 3663734; 526236, 3663734; 526236, 3663764; 526356, 3663764; 526356, 3663854; 526386, 3663854; 526386, 3663944; 526416, 3663944; 526416, 3664034; 526476, 3664034; 526476, 3664064; 526506, 3664064; 526506, 3664094; 526536, 3664094; 526536, 3664154; 526566, 3664154; 526566, 3664124; 526596, 3664124; 526596, 3664034; 526626, 3664034; 526626, 3664004; 526686, 3664004; 526686, 3663974; 526836, 3663974; 526836, 3664034; 526896, 3664034; 526896, 3664004; 526926, 3664004; 526926, 3663974; 527106, 3663974; 527106, 3664004; 527166, 3664004; 527166, 3664034; 527196, 3664034; 527196, 3664064; 527226, 3664064; 527226, 3664094; 527286, 3664094; 527286, 3664124; 527316, 3664124; 527316, 3664424; 527346, 3664424; 527346, 3664484; 527376, 3664484; 527376, 3664514; 527466, 3664514; 527466, 3664544; 527526, 3664544; 527526, 3664604; 527556, 3664604; 527556, 3664754; 527646, 3664754; 527646, 3664724; 527736, 3664724; 527736, 3664754; 527766, 3664754; 527766, 3664784; 527796, 3664784; 527796, 3664814; 527826, 3664814; 527826, 3664844; 527856, 3664844; 527856, 3664814; 527886, 3664814; 527886, 3664694; 527856, 3664694; 527856, 3664634; 527826, 3664634; 527826, 3664604; 527856, 3664604; 527856, 3664634; 527886, 3664634; 527886, 3664604; 527916, 3664604; 527916, 3664634; 527976, 3664634; 527976, 3664694; 528066, 3664694; 528066, 3664724; 528126, 3664724; 528126, 3664694; 528156, 3664694; 528156, 3664664; 528216, 3664664; 528216, 3664634; 528246, 3664634; 528246, 3664574; 528306, 3664574; 528306, 3664544; 528336, 3664544; 528336, 3664514; 528366, 3664514; 528366, 3664484; 528396, 3664484; 528396, 3664454; 528456, 3664454; 528456, 3664424; 528546, 3664424; 528546, 3664394; 528576, 3664394; 528576, 3664424; 528606, 3664424; 528606, 3664484; 528636, 3664484; 528636, 3664514; 528636, 3664544; 528606, 3664544; 528606, 3664574; 528576, 3664574; 528576, 3664634; 528546, 3664634; 528546, 3664694; 528576, 3664694; 528576, 3664784; 528606, 3664784; 528606, 3664874; 528576, 3664874; 528576, 3664904; 528606, 3664904; 528606, 3664994; 528636, 3664994; 528636, 3665054; 528696, 3665054; 528696, 3665084; 528726, 3665084; 528726, 3665114; 528756, 3665114; 528756, 3665144; 528816, 3665144; 528816, 3665174; 528876, 3665174; 528876, 3665204; 528906, 3665204; 528906, 3665264; 528936, 3665264; 528936, 3665294; 528966, 3665294; 528966, 3665384; 528996, 3665384; 528996, 3665534; 528966, 3665534; 528966, 3665564; 528936, 3665564; 528936, 3665654; 528966, 3665654; 528966, 3665744; 528996, 3665744; 528996, 3665834; 529026, 3665834; 529026, 3666044; 529056, 3666044; 529056, 3666134; 529086, 3666134; 529086, 3666224; 529056, 3666224; 529056, 3666284; 529026, 3666284; 529026, 3666314; 528996, 3666314; 528996, 3666344; 528966, 3666344; 528966, 3666434; 528996, 3666434; 528996, 3666494; 529026, 3666494; 529026, 3666554; 529056, 3666554; 529056, 3666584; 529026, 3666584; 529026, 3666644; 528996, 3666644; 528996, 3666674; 529026, 3666674; 529026, 3666704; 529116, 3666704; 529116, 3666674; 529176, 3666674; 529176, 3666644; 529266, 3666644; 529266, 3666674; 529356, 3666674; 529356, 3666704; 529416, 3666704; 529416, 3666674; 529446, 3666674; 529446, 3666644; 529506, 3666644; 529506, 3666614; 529536, 3666614; 529536, 3666584; 529566, 3666584; 529566, 3666554; 529626, 3666554; 529626, 3666524; 529656, 3666524; 529656, 3666494; 529716, 3666494; 529716, 3666464; 529806, 3666464; 529806, 3666434; 529836, 3666434; 529836, 3666344; 529716, 3666344; 529716, 3666314; 529686, 3666314; 529686, 3666194; 529716, 3666194; 529716, 3666164; 529806, 3666164; 529806, 3666134; 529836, 3666134; 529836, 3666074; 529956, 3666074; 529956, 3666044; 530016, 3666044; 530016, 3666014; 530076, 3666014; 530076, 3665954; 530106, 3665954; 530106, 3665894; 530136, 3665894; 530136, 3665834; 530166, 3665834; 530166, 3665744; 530376, 3665744; 530376, 3665774; 530496, 3665774; 530496, 3665744; 530526, 3665744; 530526, 3665714; 530676, 3665714; 530676, 3665744; 530796, 3665744; 530796, 3665774; 530916, 3665774; 530916, 3665804; 531036, 3665804; 531036, 3665834; 531066, 3665834; 531066, 3665804; 531096, 3665804; 531096, 3665774; 531126, 3665774; 531126, 3665744; 531186, 3665744; 531186, 3665774; 531246, 3665774; 531246, 3665804; 531276, 3665804; 531276, 3665714; 531246, 3665714; 531246, 3665684; 531216, 3665684; 531216, 3665654; 531186, 3665654; 531186, 3665624; 531006, 3665624; 531006, 3665594; 530916, 3665594; 530916, 3665564; 530886, 3665564; 530886, 3665504; 530856, 3665504; 530856, 3665324; 530826, 3665324; 530826, 3665294; 530706, 3665294; 530706, 3665324; 530556, 3665324; 530556, 3665354; 530526, 3665354; 530526, 3665384; 530466, 3665384; 530466, 3665414; 530436, 3665414; 530436, 3665444; 530346, 3665444; 530346, 3665414; 530316, 3665414; 530316, 3665264; returning to 530226, 3665264. Excluding land bounded by 530100, 3665675; 530099, 3665819; 530072, 3665782; 530036, 3665732; 530017, 3665705; 530016, 3665770; 530016, 3665851; 530003, 3665874; 529983, 3665911; 529945, 3665994; 529926, 3665986; 529910, 3665980; 529888, 3665980; 529888, 3665980; 529898, 3665876; 529907, 3665824; 529911, 3665795; 529932, 3665662; 529949, 3665551; 529954, 3665554; 529958, 3665557; 530003, 3665558; 530102, 3665559; returning to 530100, 3665675. Excluding land bounded by 529176, 3664124; 529176, 3664004; 529236, 3664004; 529236, 3663974; 529266, 3663974; 529266, 3664004; 529296, 3664004; 529296, 3664034; 529206, 3664034; 529206, 3664124; returning to 529176, 3664124.
                (iv) Note: Map of Unit 16 is provided at paragraph (17)(v) of this entry.
                (22) Unit 17: San Diego River Basin, San Diego County, California.
                (i) Subunit 17a: From USGS 1:24,000 quadrangle maps El Cajon Mtn., Tule Springs and Santa Ysabel, land bounded by the following UTM coordinates (E, N): 524451, 3648049; 524450, 3647699; 524437, 3647699; 524437, 3647670; 524409, 3647670; 524409, 3647653; 524248, 3647653; 524104, 3647654; 524040, 3647654; 524040, 3647670; 523926, 3647670; 523926, 3647654; 523844, 3647655; 523846, 3647557; 523841, 3647557; 523841, 3647500; 523813, 3647500; 523813, 3647415; 523785, 3647415; 523785, 3647358; 523756, 3647358; 523756, 3647302; 523728, 3647302; 523728, 3647273; 523699, 3647273; 523699, 3647245; 523671, 3647245; 523671, 3647188; 523643, 3647188; 523643, 3647103; 523614, 3647103; 523614, 3647075; 523586, 3647075; 523586, 3647046; 523558, 3647046; 523558, 3647018; 523501, 3647018; 523501, 3646990; 523473, 3646990; 523473, 3646961; 523444, 3646961; 523444, 3646876; 523387, 3646876; 523387, 3646875; 523367, 3646875; 523362, 3646848; 523359, 3646848; 523359, 3646831; 523352, 3646791; 523274, 3646791; 523274, 3646763; 523217, 3646763; 523217, 3646734; 523189, 3646734; 523189, 3646678; 523047, 3646678; 523047, 3646649; 522990, 3646649; 522990, 3646621; 522962, 3646621; 522962, 3646564; 522990, 3646564; 522990, 3646536; 523019, 3646536; 523019, 3646507; 522962, 3646507; 522962, 3646500; 522934, 3646500; 522934, 3646507; 522848, 3646507; 522848, 3646479; 522820, 3646479; 522820, 3646451; 522848, 3646451; 522848, 3646286; 522837, 3646224; 522820, 3646224; 522820, 3646195; 522763, 3646195; 522763, 3646139; 522735, 3646139; 522735, 3646110; 522763, 3646110; 522763, 3646082; 522735, 3646082; 522735, 3646025; 522650, 3646025; 522650, 3645997; 522621, 3645997; 522621, 3645968; 522593, 3645968; 522593, 3645912; 522565, 3645912; 522565, 3645883; 522480, 3645883; 522480, 3645770; 522508, 3645770; 522508, 3645741; 522536, 3645741; 522536, 3645656; 522557, 3645656; 522555, 3645458; 522451, 3645458; 522451, 3645486; 522366, 3645486; 522366, 3645514; 522309, 3645514; 522309, 3645543; 522253, 3645543; 522253, 3645571; 522196, 3645571; 522196, 3645600; 522139, 3645600; 522139, 3645628; 522082, 3645628; 522082, 3645656; 522054, 3645656; 522054, 3645685; 522026, 3645685; 522026, 3645713; 521969, 3645713; 521969, 3645741; 521941, 3645741; 521941, 3645770; 521912, 3645770; 521912, 3645798; 521884, 3645798; 521884, 3645826; 521855, 3645826; 521855, 3645855; 521827, 3645855; 521827, 3645883; 521799, 3645883; 521799, 3645912; 521770, 3645912; 521770, 3645940; 521742, 3645940; 521742, 3645968; 521714, 3645968; 521714, 3646025; 521685, 3646025; 521685, 3646053; 521657, 3646053; 521657, 3646110; 521629, 3646110; 521629, 3646125; 521641, 3646125; 521652, 3646195; 521657, 3646195; 521657, 3646226; 521666, 3646280; 521685, 3646280; 521685, 3646337; 521742, 3646337; 521742, 3646309; 521799, 3646309; 521799, 3646280; 521855, 3646280; 521855, 3646309; 521884, 3646309; 521884, 3646422; 521912, 3646422; 521912, 3646451; 521941, 3646451; 521941, 3646536; 521912, 3646536; 521912, 3646564; 521905, 3646564; 521932, 3646734; 521941, 3646734; 521941, 3646788; 521950, 3646848; 521969, 3646848; 521969, 3646876; 521997, 3646876; 521997, 3646848; 522026, 3646848; 522026, 3647018; 522139, 3647018; 522139, 3647046; 522196, 3647046; 522196, 3647075; 522253, 3647075; 522253, 3647046; 522281, 3647046; 522281, 3647103; 522338, 3647103; 522338, 3647131; 522366, 3647131; 522366, 3647217; 522394, 3647217; 522394, 3647245; 522451, 3647245; 522451, 3647249; 522613, 3647249; 522954, 3647249; 523019, 3647250; 523019, 3647245; 523217, 3647245; 523217, 3647273; 523246, 3647273; 523246, 3647302; 523302, 3647302; 523302, 3647330; 523331, 3647330; 523331, 3647358; 523359, 3647358; 523359, 3647387; 523387, 3647387; 523387, 3647415; 523416, 3647415; 523416, 3647529; 523444, 3647529; 523444, 3647557; 523473, 3647557; 523473, 3647585; 523501, 3647585; 523501, 3647614; 523529, 3647614; 523529, 3647670; 523558, 3647670; 523558, 3647699; 523586, 3647699; 523586, 3647756; 523614, 3647756; 523614, 3647812; 523643, 3647812; 523643, 3647841; 523671, 3647841; 523671, 3647869; 523699, 3647869; 523699, 3647897; 523728, 3647897; 523728, 3647926; 523785, 3647926; 523785, 3647954; 523955, 3647954; 523955, 3647926; 524012, 3647926; 524012, 3647897; 524097, 3647897; 524097, 3647869; 524153, 3647869; 524153, 3647897; 524182, 3647897; 524182, 3647983; 524153, 3647983; 524153, 3648053; 524246, 3648052; returning to 524451, 3648049.
                (ii) Land bounded by the following UTM coordinates (E, N): 524664, 3648748; 524664, 3648720; 524721, 3648720; 524721, 3648692; 524749, 3648692; 524749, 3648663; 524806, 3648663; 524806, 3648635; 524863, 3648635; 524863, 3648607; 524834, 3648607; 524834, 3648578; 524777, 3648578; 524777, 3648550; 524721, 3648550; 524721, 3648522; 524692, 3648522; 524692, 3648493; 524664, 3648493; 524664, 3648465; 524646, 3648465; 524641, 3648748; returning to 524664, 3648748.

                (iii) Land bounded by the following UTM coordinates (E, N): 528778, 3657741; 528778, 3657713; 528863, 3657713; 528863, 3657685; 528891, 3657685; 528891, 3657628; 528919, 3657628; 528919, 3657543; 528948, 3657543; 528948, 3657515; 528976, 3657515; 528976, 3657486; 528948, 3657486; 528948, 3657458; 528863, 3657458; 528863, 3657429; 528778, 3657429; 528778, 3657373; 528749, 3657373; 528749, 3657316; 528721, 3657316; 528721, 3657231; 528692, 3657231; 528692, 3657174; 528664, 3657174; 528664, 3657146; 528636, 3657146; 528636, 3657117; 528607, 3657117; 528607, 3657089; 528579, 3657089; 528579, 3657061; 528522, 3657061; 528522, 3657004; 528494, 3657004; 528494, 3656976; 528465, 3656976; 528465, 3656947; 528437, 3656947; 528437, 3656862; 528324, 3656862; 528324, 3656834; 528295, 3656834; 528295, 3656805; 528239, 3656805; 528239, 3656777; 528210, 3656777; 528210, 3656749; 528182, 3656749; 528182, 3656720; 528153, 3656720; 528153, 3656663; 528125, 3656663; 528125, 3656635; 528097, 3656635; 528097, 3656578; 528068, 3656578; 528068, 3656408; 528040, 3656408; 528040, 3656380; 527983, 3656380; 527983, 3656351; 527955, 3656351; 527955, 3656323; 527926, 3656323; 527926, 3656295; 527898, 3656295; 527898, 3656266; 527870, 3656266; 527870, 3656210; 527841, 3656210; 527841, 3656153; 527813, 3656153; 527813, 3656124; 527785, 3656124; 527785, 3656096; 527756, 3656096; 527756, 3656068; 527728, 3656068; 527728, 3656011; 527699, 3656011; 527699, 3655983; 527671, 3655983; 527671, 3655954; 527643, 3655954; 527643, 3655926; 527614, 3655926; 527614, 3655897; 527586, 3655897; 527586, 3655841; 527558, 3655841; 527558, 3655784; 527529, 3655784; 527529, 3655727; 527501, 3655727; 527501, 3655699; 527473, 3655699; 527473, 3655642; 527444, 3655642; 527444, 3655614; 527416, 3655614; 527416, 3655585; 527387, 3655585; 527387, 3655557; 527359, 3655557; 527359, 3655500; 527302, 3655500; 527302, 3655444; 527274, 3655444; 527274, 3655387; 527246, 3655387; 527246, 3655330; 527217, 3655330; 527217, 3655302; 527189, 3655302; 527189, 3655273; 527160, 3655273; 527160, 3655245; 527132, 3655245; 527132, 3655217; 527104, 3655217; 527104, 3655160; 527075, 3655160; 527075, 3655103; 527047, 3655103; 527047, 3655075; 527019, 3655075; 527019, 3655018; 526990, 3655018; 526990, 3654961; 526962, 3654961; 526962, 3654933; 526934, 3654933; 526934, 3654876; 526905, 3654876; 526905, 3654791; 526877, 3654791; 526877, 3654678; 526848, 3654678; 526848, 3654649; 526792, 3654649; 526792, 3654621; 526763, 3654621; 526763, 3654593; 526735, 3654593; 526735, 3654564; 526707, 3654564; 526707, 3654536; 526678, 3654536; 526678, 3654479; 526650, 3654479; 526650, 3654280; 526621, 3654280; 526621, 3654224; 526593, 3654224; 526593, 3654167; 526536, 3654167; 526536, 3654139; 526480, 3654139; 526480, 3654110; 526451, 3654110; 526451, 3654082; 526423, 3654082; 526423, 3654025; 526395, 3654025; 526395, 3653968; 526366, 3653968; 526366, 3653883; 526338, 3653883; 526338, 3653798; 526281, 3653798; 526281, 3653770; 526253, 3653770; 526253, 3653741; 526224, 3653741; 526224, 3653713; 526196, 3653713; 526196, 3653486; 526168, 3653486; 526168, 3653458; 525912, 3653458; 525912, 3653429; 525884, 3653429; 525884, 3653288; 525856, 3653288; 525856, 3653231; 525827, 3653231; 525827, 3653202; 525799, 3653202; 525799, 3653174; 525770, 3653174; 525770, 3653146; 525742, 3653146; 525742, 3653117; 525714, 3653117; 525714, 3653061; 525685, 3653061; 525685, 3653032; 525657, 3653032; 525657, 3652919; 525629, 3652919; 525629, 3652862; 525600, 3652862; 525600, 3652805; 525657, 3652805; 525657, 3652777; 525714, 3652777; 525714, 3652720; 525742, 3652720; 525742, 3652578; 525714, 3652578; 525714, 3652522; 525685, 3652522; 525685, 3652465; 525657, 3652465; 525657, 3652323; 525685, 3652323; 525685, 3652238; 525657, 3652238; 525657, 3652181; 525629, 3652181; 525629, 3652153; 525600, 3652153; 525600, 3652124; 525572, 3652124; 525572, 3652096; 525543, 3652096; 525543, 3652068; 525515, 3652068; 525515, 3651954; 525572, 3651954; 525572, 3651897; 525543, 3651897; 525543, 3651869; 525515, 3651869; 525515, 3651812; 525487, 3651812; 525487, 3651699; 525458, 3651699; 525458, 3651671; 525430, 3651671; 525430, 3651642; 525402, 3651642; 525402, 3651614; 525373, 3651614; 525373, 3651585; 525345, 3651585; 525345, 3651529; 525316, 3651529; 525316, 3651500; 525288, 3651500; 525288, 3651415; 525260, 3651415; 525260, 3651358; 525231, 3651358; 525231, 3651302; 525203, 3651302; 525203, 3651188; 525175, 3651188; 525175, 3651131; 525146, 3651131; 525146, 3651046; 525118, 3651046; 525118, 3650961; 525090, 3650961; 525090, 3650706; 525061, 3650706; 525061, 3650678; 525033, 3650678; 525033, 3650649; 525004, 3650649; 525004, 3650621; 524976, 3650621; 524976, 3650592; 524948, 3650592; 524948, 3650564; 524919, 3650564; 524919, 3650536; 524863, 3650536; 524863, 3650479; 524834, 3650479; 524834, 3650451; 524806, 3650451; 524806, 3650422; 524777, 3650422; 524777, 3650394; 524749, 3650394; 524749, 3650337; 524721, 3650337; 524721, 3650252; 524777, 3650252; 524777, 3650224; 524806, 3650224; 524806, 3650252; 524891, 3650252; 524891, 3650224; 524976, 3650224; 524976, 3650195; 525033, 3650195; 525033, 3650167; 525090, 3650167; 525090, 3650195; 525118, 3650195; 525118, 3650224; 525203, 3650224; 525203, 3650252; 525260, 3650252; 525260, 3650280; 525288, 3650280; 525288, 3650309; 525316, 3650309; 525316, 3650366; 525345, 3650366; 525345, 3650394; 525402, 3650394; 525402, 3650422; 525458, 3650422; 525458, 3650451; 525572, 3650451; 525572, 3650422; 525685, 3650422; 525685, 3650394; 525742, 3650394; 525742, 3650422; 525799, 3650422; 525799, 3650451; 525912, 3650451; 525912, 3650422; 525884, 3650422; 525884, 3650337; 525856, 3650337; 525856, 3650309; 525799, 3650309; 525799, 3650280; 525742, 3650280; 525742, 3650252; 525685, 3650252; 525685, 3650224; 525487, 3650224; 525487, 3650195; 525402, 3650195; 525402, 3650167; 525288, 3650167; 525288, 3650139; 525260, 3650139; 525260, 3650167; 525231, 3650167; 525231, 3650139; 525203, 3650139; 525203, 3650053; 525175, 3650053; 525175, 3650025; 525118, 3650025; 525118, 3649997; 525033, 3649997; 525033, 3650025; 524976, 3650025; 524976, 3650053; 524834, 3650053; 524834, 3650025; 524806, 3650025; 524806, 3650053; 524777, 3650053; 524777, 3650025; 524721, 3650025; 524721, 3649997; 524692, 3649997; 524692, 3650025; 524664, 3650025; 524664, 3650053; 524607, 3650053; 524607, 3650082; 524465, 3650082; 524465, 3649940; 524494, 3649940; 524494, 3649912; 524465, 3649912; 524465, 3649883; 524409, 3649883; 524409, 3649855; 524380, 3649855; 524380, 3649827; 524352, 3649827; 524352, 3649798; 524324, 3649798; 524324, 3649741; 524295, 3649741; 524295, 3649713; 524267, 3649713; 524267, 3649656; 524238, 3649656; 524238, 3649600; 524210, 3649600; 524210, 3649543; 524182, 3649543; 524182, 3649514; 524153, 3649514; 524153, 3649458; 524125, 3649458; 524125, 3649429; 524097, 3649429; 524097, 3649401; 524068, 3649401; 524068, 3649344; 524040, 3649344; 524040, 3649231; 524068, 3649231; 524068, 3649202; 524097, 3649202; 524097, 3649174; 524125, 3649174; 524125, 3649146; 524182, 3649146; 524182, 3649061; 524210, 3649061; 524210, 3649032; 524238, 3649032; 524238, 3649004; 524352, 3649004; 524352, 3648975; 524409, 3648975; 524409, 3648947; 524437, 3648947; 524437, 3648919; 524465, 3648919; 524465, 3648862; 524494, 3648862; 524494, 3648855; 524231, 3648849; 524040, 3648846; 524040, 3648862; 524012, 3648862; 524012, 3648890; 523983, 3648890; 523983, 3648919; 523926, 3648919; 523926, 3648947; 523898, 3648947; 523898, 3648975; 523841, 3648975; 523841, 3649004; 523785, 3649004; 523785, 3649032; 523699, 3649032; 523699, 3649089; 523728, 3649089; 523728, 3649146; 523756, 3649146; 523756, 3649288; 523785, 3649288; 523785, 3649429; 523841, 3649429; 523841, 3649486; 523870, 3649486; 523870, 3649543; 523841, 3649543; 523841, 3649571; 523813, 3649571; 523813, 3649600; 523841, 3649600; 523841, 3649628; 523870, 3649628; 523870, 3649656; 523898, 3649656; 523898, 3649685; 523926, 3649685; 523926, 3649770; 523955, 3649770; 523955, 3649798; 523983, 3649798; 523983, 3649827; 524012, 3649827; 524012, 3649883; 524040, 3649883; 524040, 3650025; 524012, 3650025; 524012, 3650082; 523983, 3650082; 523983, 3650167; 524040, 3650167; 524040, 3650224; 524068, 3650224; 524068, 3650280; 524125, 3650280; 524125, 3650337; 524153, 3650337; 524153, 3650366; 524210, 3650366; 524210, 3650394; 524238, 3650394; 524238, 3650422; 524267, 3650422; 524267, 3650479; 524295, 3650479; 524295, 3650592; 524465, 3650592; 524465, 3650621; 524551, 3650621; 524551, 3650649; 524579, 3650649; 524579, 3650678; 524607, 3650678; 524607, 3650706; 524636, 3650706; 524636, 3650734; 524749, 3650734; 524749, 3650763; 524806, 3650763; 524806, 3650791; 524834, 3650791; 524834, 3650819; 524863, 3650819; 524863, 3650961; 524891, 3650961; 524891, 3650990; 524919, 3650990; 524919, 3651018; 524948, 3651018; 524948, 3651103; 524976, 3651103; 524976, 3651188; 525004, 3651188; 525004, 3651245; 525033, 3651245; 525033, 3651330; 525061, 3651330; 525061, 3651358; 525090, 3651358; 525090, 3651444; 525118, 3651444; 525118, 3651500; 525146, 3651500; 525146, 3651557; 525175, 3651557; 525175, 3651614; 525203, 3651614; 525203, 3651642; 525231, 3651642; 525231, 3651699; 525260, 3651699; 525260, 3651727; 525316, 3651727; 525316, 3651756; 525345, 3651756; 525345, 3651812; 525373, 3651812; 525373, 3651983; 525402, 3651983; 525402, 3652096; 525430, 3652096; 525430, 3652181; 525458, 3652181; 525458, 3652210; 525487, 3652210; 525487, 3652266; 525515, 3652266; 525515, 3652323; 525487, 3652323; 525487, 3652408; 525515, 3652408; 525515, 3652493; 525543, 3652493; 525543, 3652550; 525572, 3652550; 525572, 3652635; 525543, 3652635; 525543, 3652663; 525515, 3652663; 525515, 3652692; 525487, 3652692; 525487, 3652749; 525458, 3652749; 525458, 3652777; 525487, 3652777; 525487, 3653061; 525458, 3653061; 525458, 3653117; 525430, 3653117; 525430, 3653174; 525543, 3653174; 525543, 3653146; 525600, 3653146; 525600, 3653174; 525657, 3653174; 525657, 3653231; 525685, 3653231; 525685, 3653259; 525742, 3653259; 525742, 3653288; 525770, 3653288; 525770, 3653401; 525799, 3653401; 525799, 3653429; 525770, 3653429; 525770, 3653486; 525799, 3653486; 525799, 3653543; 525827, 3653543; 525827, 3653571; 526082, 3653571; 526082, 3653600; 526111, 3653600; 526111, 3653798; 526139, 3653798; 526139, 3653827; 526168, 3653827; 526168, 3653855; 526196, 3653855; 526196, 3653883; 526224, 3653883; 526224, 3653912; 526253, 3653912; 526253, 3653968; 526281, 3653968; 526281, 3654054; 526309, 3654054; 526309, 3654139; 526338, 3654139; 526338, 3654195; 526366, 3654195; 526366, 3654280; 526395, 3654280; 526395, 3654337; 526423, 3654337; 526423, 3654366; 526451, 3654366; 526451, 3654394; 526480, 3654394; 526480, 3654479; 526508, 3654479; 526508, 3654536; 526536, 3654536; 526536, 3654593; 526565, 3654593; 526565, 3654621; 526593, 3654621; 526593, 3654649; 526621, 3654649; 526621, 3654678; 526650, 3654678; 526650, 3654734; 526678, 3654734; 526678, 3654791; 526707, 3654791; 526707, 3654905; 526735, 3654905; 526735, 3654990; 526763, 3654990; 526763, 3655018; 526792, 3655018; 526792, 3655046; 526820, 3655046; 526820, 3655075; 526848, 3655075; 526848, 3655103; 526877, 3655103; 526877, 3655160; 526905, 3655160; 526905, 3655217; 526934, 3655217; 526934, 3655273; 526962, 3655273; 526962, 3655302; 526990, 3655302; 526990, 3655358; 527047, 3655358; 527047, 3655387; 527075, 3655387; 527075, 3655415; 527132, 3655415; 527132, 3655444; 527160, 3655444; 527160, 3655500; 527189, 3655500; 527189, 3655585; 527217, 3655585; 527217, 3655671; 527274, 3655671; 527274, 3655699; 527302, 3655699; 527302, 3655727; 527331, 3655727; 527331, 3655756; 527359, 3655756; 527359, 3655784; 527387, 3655784; 527387, 3655841; 527416, 3655841; 527416, 3655869; 527444, 3655869; 527444, 3655954; 527473, 3655954; 527473, 3656011; 527501, 3656011; 527501, 3656039; 527558, 3656039; 527558, 3656068; 527586, 3656068; 527586, 3656096; 527614, 3656096; 527614, 3656153; 527671, 3656153; 527671, 3656210; 527699, 3656210; 527699, 3656238; 527728, 3656238; 527728, 3656266; 527756, 3656266; 527756, 3656323; 527785, 3656323; 527785, 3656380; 527813, 3656380; 527813, 3656408; 527841, 3656408; 527841, 3656436; 527870, 3656436; 527870, 3656465; 527898, 3656465; 527898, 3656493; 527926, 3656493; 527926, 3656550; 527955, 3656550; 527955, 3656663; 527983, 3656663; 527983, 3656720; 528040, 3656720; 528040, 3656749; 528068, 3656749; 528068, 3656777; 528097, 3656777; 528097, 3656890; 528125, 3656890; 528125, 3656919; 528182, 3656919; 528182, 3656947; 528239, 3656947; 528239, 3656976; 528267, 3656976; 528267, 3657032; 528295, 3657032; 528295, 3657089; 528352, 3657089; 528352, 3657146; 528380, 3657146; 528380, 3657174; 528437, 3657174; 528437, 3657202; 528465, 3657202; 528465, 3657231; 528494, 3657231; 528494, 3657259; 528522, 3657259; 528522, 3657316; 528551, 3657316; 528551, 3657458; 528579, 3657458; 528579, 3657515; 528607, 3657515; 528607, 3657571; 528636, 3657571; 528636, 3657600; 528721, 3657600; 528721, 3657628; 528749, 3657628; 528749, 3657656; 528778, 3657656; 528778, 3657685; 528749, 3657685; 528749, 3657741; returning to 528778, 3657741.

                (iv) Subunit 17b: From USGS 1:24,000 quadrangle map El Cajon Mtn. San Vicente Reservoir, and El Cajon, land bounded by the following UTM coordinates (E, N): 514386, 3639704; 514386, 3639674; 514446, 3639674; 514446, 3639644; 514536, 3639644; 514536, 3639614; 514566, 3639614; 514566, 3639584; 514596, 3639584; 514596, 3639614; 514866, 3639614; 514866, 3639584; 514926, 3639584; 514926, 3639554; 514956, 3639554; 514956, 3639524; 514986, 3639524; 514986, 3639494; 515016, 3639494; 515016, 3639404; 515046, 3639404; 515046, 3639374; 515076, 3639374; 515076, 3639344; 515226, 3639344; 515226, 3639314; 515235, 3639314; 515286, 3639314; 515286, 3639344; 515376, 3639344; 515376, 3639314; 515406, 3639314; 515406, 3639254; 515436, 3639254; 515436, 3639224; 515496, 3639224; 515496, 3639164; 515526, 3639164; 515526, 3639134; 515586, 3639134; 515586, 3639104; 515646, 3639104; 515646, 3639134; 515796, 3639134; 515796, 3639104; 515856, 3639104; 515856, 3639074; 515916, 3639074; 515916, 3639044; 516006, 3639044; 516006, 3639014; 516066, 3639014; 516066, 3638984; 516126, 3638984; 516126, 3638924; 516156, 3638924; 516156, 3638894; 516186, 3638894; 516186, 3638834; 516216, 3638834; 516216, 3638804; 516336, 3638804; 516336, 3638774; 516426, 3638774; 516426, 3638744; 516516, 3638744; 516516, 3638714; 516606, 3638714; 516606, 3638684; 516726, 3638684; 516726, 3638654; 517176, 3638654; 517176, 3638684; 517206, 3638684; 517206, 3638714; 517266, 3638714; 517266, 3638744; 517296, 3638744; 517296, 3638774; 517326, 3638774; 517326, 3638834; 517386, 3638834; 517386, 3638864; 517446, 3638864; 517446, 3638834; 517506, 3638834; 517506, 3638804; 517536, 3638804; 517536, 3638744; 517566, 3638744; 517566, 3638714; 517626, 3638714; 517626, 3638684; 517926, 3638684; 517926, 3638666; 517746, 3638558; 517746, 3638564; 517716, 3638564; 517716, 3638354; 517686, 3638354; 517686, 3638324; 517446, 3638324; 517446, 3638294; 517176, 3638294; 517176, 3638264; 517116, 3638264; 517116, 3638294; 517026, 3638294; 517026, 3638324; 516906, 3638324; 516906, 3638294; 516756, 3638294; 516756, 3638324; 516726, 3638324; 516726, 3638354; 516606, 3638354; 516606, 3638384; 516546, 3638384; 516546, 3638414; 516486, 3638414; 516486, 3638444; 516426, 3638444; 516426, 3638474; 516276, 3638474; 516276, 3638504; 516126, 3638504; 516126, 3638534; 516096, 3638534; 516096, 3638564; 516036, 3638564; 516036, 3638594; 516006, 3638594; 516006, 3638624; 515976, 3638624; 515976, 3638654; 515946, 3638654; 515946, 3638684; 515766, 3638684; 515766, 3638714; 515646, 3638714; 515646, 3638744; 515436, 3638744; 515436, 3638774; 515406, 3638774; 515406, 3638804; 515376, 3638804; 515376, 3638834; 515316, 3638834; 515316, 3638864; 515256, 3638864; 515256, 3638894; 515226, 3638894; 515226, 3638924; 515166, 3638924; 515166, 3638954; 515106, 3638954; 515106, 3638984; 515046, 3638984; 515046, 3639014; 514926, 3639014; 514926, 3638984; 514866, 3638984; 514866, 3639014; 514836, 3639014; 514836, 3639044; 514806, 3639044; 514806, 3639074; 514746, 3639074; 514746, 3639104; 514686, 3639104; 514686, 3639134; 514626, 3639134; 514626, 3639194; 514596, 3639194; 514596, 3639224; 514566, 3639224; 514566, 3639194; 514536, 3639194; 514536, 3639164; 514446, 3639164; 514446, 3639134; 514356, 3639134; 514356, 3639104; 514296, 3639104; 514296, 3639074; 514236, 3639074; 514236, 3639044; 514176, 3639044; 514176, 3639014; 514146, 3639014; 514146, 3638984; 514116, 3638984; 514116, 3638954; 514086, 3638954; 514086, 3638894; 514116, 3638894; 514116, 3638864; 514146, 3638864; 514146, 3638834; 514176, 3638834; 514176, 3638804; 514206, 3638804; 514206, 3638714; 514176, 3638714; 514176, 3638684; 514146, 3638684; 514146, 3638654; 514086, 3638654; 514086, 3638624; 514026, 3638624; 514026, 3638594; 513966, 3638594; 513966, 3638564; 513876, 3638564; 513876, 3638534; 513846, 3638534; 513846, 3638504; 513786, 3638504; 513786, 3638474; 513756, 3638474; 513756, 3638444; 513726, 3638444; 513726, 3638414; 513696, 3638414; 513696, 3638384; 513666, 3638384; 513666, 3638234; 513576, 3638234; 513576, 3638204; 513516, 3638204; 513516, 3638174; 513486, 3638174; 513486, 3638204; 513456, 3638204; 513456, 3638234; 513366, 3638234; 513366, 3638204; 513336, 3638204; 513336, 3638144; 513306, 3638144; 513306, 3637964; 513276, 3637964; 513276, 3637934; 513216, 3637934; 513216, 3637904; 513186, 3637904; 513186, 3637874; 513156, 3637874; 513156, 3637844; 513126, 3637844; 513126, 3637814; 513096, 3637814; 513096, 3637784; 513066, 3637784; 513066, 3637754; 513036, 3637754; 513036, 3637544; 512766, 3637544; 512766, 3637514; 512646, 3637514; 512646, 3637484; 512556, 3637484; 512556, 3637454; 512466, 3637454; 512466, 3637484; 512376, 3637484; 512376, 3637514; 512346, 3637514; 512346, 3637544; 512226, 3637544; 512226, 3637514; 512196, 3637514; 512196, 3637544; 512136, 3637544; 512136, 3637574; 512046, 3637574; 512046, 3637544; 512016, 3637544; 512016, 3637484; 511986, 3637484; 511986, 3637394; 511956, 3637394; 511956, 3637334; 511926, 3637334; 511926, 3637274; 511896, 3637274; 511896, 3637244; 511836, 3637244; 511836, 3637214; 511476, 3637214; 511476, 3637184; 511386, 3637184; 511386, 3637214; 511356, 3637214; 511356, 3637244; 511296, 3637244; 511296, 3637214; 511236, 3637214; 511236, 3637184; 511146, 3637184; 511146, 3637154; 511086, 3637154; 511086, 3637124; 511056, 3637124; 511056, 3637034; 511026, 3637034; 511026, 3637004; 510876, 3637004; 510876, 3636974; 510846, 3636974; 510846, 3636884; 510816, 3636884; 510816, 3636854; 510756, 3636854; 510756, 3636824; 510726, 3636824; 510726, 3636794; 510696, 3636794; 510696, 3636764; 510666, 3636764; 510666, 3636734; 510636, 3636734; 510636, 3636704; 510606, 3636704; 510606, 3636674; 510576, 3636674; 510576, 3636644; 510486, 3636644; 510486, 3636614; 510186, 3636614; 510186, 3636584; 510036, 3636584; 510036, 3636554; 510006, 3636554; 510006, 3636494; 510036, 3636494; 510036, 3636434; 510066, 3636434; 510066, 3636374; 509886, 3636374; 509886, 3636344; 509856, 3636344; 509856, 3636314; 509826, 3636314; 509826, 3636284; 509796, 3636284; 509796, 3636254; 509736, 3636254; 509736, 3636224; 509706, 3636224; 509706, 3636194; 509676, 3636194; 509676, 3636164; 509586, 3636164; 509586, 3636134; 509556, 3636134; 509556, 3636104; 509526, 3636104; 509526, 3636074; 509496, 3636074; 509496, 3636044; 509466, 3636044; 509466, 3636014; 509406, 3636014; 509406, 3636134; 509256, 3636134; 509256, 3636164; 509226, 3636164; 509226, 3636194; 509166, 3636194; 509166, 3636224; 509106, 3636224; 509106, 3636254; 509076, 3636254; 509076, 3636284; 509046, 3636284; 509046, 3636314; 509016, 3636314; 509016, 3636344; 508986, 3636344; 508986, 3636404; 508956, 3636404; 508956, 3636464; 508986, 3636464; 508986, 3636494; 509046, 3636494; 509046, 3636614; 509016, 3636614; 509016, 3636644; 508986, 3636644; 508986, 3636764; 508896, 3636764; 508896, 3636734; 508836, 3636734; 508836, 3636764; 508806, 3636764; 508806, 3636794; 508566, 3636794; 508566, 3636824; 508506, 3636824; 508506, 3636794; 508446, 3636794; 508446, 3636764; 508326, 3636764; 508326, 3636734; 508176, 3636734; 508176, 3636764; 508116, 3636764; 508116, 3636824; 508086, 3636824; 508086, 3636854; 508026, 3636854; 508026, 3636824; 507996, 3636824; 507996, 3636764; 507966, 3636764; 507965, 3636955; 508024, 3637077; 507850, 3637102; 508032, 3637367; 508070, 3637532; 508385, 3637457; 508865, 3637342; 508896, 3637424; 508896, 3637454; 508926, 3637454; 508926, 3637424; 508986, 3637424; 508986, 3637394; 509106, 3637394; 509106, 3637424; 509166, 3637424; 509166, 3637454; 509196, 3637454; 509196, 3637484; 509256, 3637484; 509256, 3637514; 509316, 3637514; 509316, 3637484; 509346, 3637484; 509346, 3637454; 509406, 3637454; 509406, 3637424; 509466, 3637424; 509466, 3637394; 509496, 3637394; 509496, 3637364; 509526, 3637364; 509526, 3637334; 509586, 3637334; 509586, 3637244; 509616, 3637244; 509616, 3637214; 509706, 3637214; 509706, 3637244; 509736, 3637244; 509736, 3637274; 509766, 3637274; 509766, 3637304; 509796, 3637304; 509796, 3637334; 509826, 3637334; 509826, 3637304; 509856, 3637304; 509856, 3637274; 509886, 3637274; 509886, 3637214; 509916, 3637214; 509916, 3637184; 509946, 3637184; 509946, 3637154; 509976, 3637154; 509976, 3637124; 510186, 3637124; 510186, 3637094; 510306, 3637094; 510306, 3637124; 510336, 3637124; 510336, 3637214; 510366, 3637214; 510366, 3637244; 510396, 3637244; 510396, 3637304; 510426, 3637304; 510426, 3637334; 510456, 3637334; 510456, 3637364; 510486, 3637364; 510486, 3637424; 510516, 3637424; 510516, 3637454; 510546, 3637454; 510546, 3637484; 510576, 3637484; 510576, 3637514; 510606, 3637514; 510606, 3637544; 510636, 3637544; 510636, 3637604; 510657, 3637604; 510666, 3637604; 510666, 3637634; 510696, 3637634; 510696, 3637664; 510726, 3637664; 510726, 3637694; 510756, 3637694; 510756, 3637754; 510786, 3637754; 510786, 3637784; 510846, 3637784; 510846, 3637814; 510876, 3637814; 510876, 3637874; 510906, 3637874; 510906, 3637904; 510966, 3637904; 510966, 3637874; 510996, 3637874; 510996, 3637844; 511176, 3637844; 511176, 3637874; 511206, 3637874; 511206, 3637904; 511266, 3637904; 511266, 3637934; 511296, 3637934; 511296, 3638114; 511476, 3638114; 511476, 3638174; 511506, 3638174; 511506, 3638324; 511566, 3638324; 511566, 3638354; 511716, 3638354; 511716, 3638384; 511746, 3638384; 511746, 3638414; 511776, 3638414; 511776, 3638444; 511836, 3638444; 511836, 3638474; 511926, 3638474; 511926, 3638504; 511956, 3638504; 511956, 3638534; 511986, 3638534; 511986, 3638564; 512016, 3638564; 512016, 3638594; 512076, 3638594; 512076, 3638654; 512106, 3638654; 512106, 3638684; 512136, 3638684; 512136, 3638714; 512166, 3638714; 512166, 3638684; 512196, 3638684; 512196, 3638654; 512226, 3638654; 512226, 3638594; 512286, 3638594; 512286, 3638564; 512316, 3638564; 512316, 3638534; 512436, 3638534; 512436, 3638564; 512496, 3638564; 512496, 3638534; 512736, 3638534; 512736, 3638504; 512856, 3638504; 512856, 3638534; 512886, 3638534; 512886, 3638654; 512856, 3638654; 512856, 3638684; 512886, 3638684; 512886, 3638774; 512916, 3638774; 512916, 3638804; 512946, 3638804; 512946, 3638834; 513036, 3638834; 513036, 3638864; 513096, 3638864; 513096, 3638894; 513156, 3638894; 513156, 3638954; 513186, 3638954; 513186, 3639044; 513216, 3639044; 513216, 3639134; 513246, 3639134; 513246, 3639194; 513276, 3639194; 513276, 3639254; 513306, 3639254; 513306, 3639344; 513276, 3639344; 513276, 3639374; 513246, 3639374; 513246, 3639404; 513276, 3639404; 513276, 3639494; 513306, 3639494; 513306, 3639554; 513336, 3639554; 513336, 3639614; 513366, 3639614; 513366, 3639644; 513516, 3639644; 513516, 3639674; 513666, 3639674; 513666, 3639644; 513756, 3639644; 513756, 3639584; 513816, 3639584; 513816, 3639554; 513876, 3639554; 513876, 3639524; 513906, 3639524; 513906, 3639554; 513936, 3639554; 513936, 3639584; 513966, 3639584; 513966, 3639614; 513996, 3639614; 513996, 3639644; 514026, 3639644; 514026, 3639674; 514266, 3639674; 514266, 3639704; returning to 514386, 3639704.

                (v) Subunit 17d: From USGS 1:24,000 quadrangle maps El Cajon Mtn., Ramona, and San Vicente Reservoir. Land bounded by the following UTM coordinates (E, N): 516538, 3651895; 516538, 3651738; 516595, 3651747; 516826, 3651690; 516843, 3651620; 516850, 3651614; 516846, 3651614; 516846, 3651524; 516876, 3651524; 516876, 3651434; 516726, 3651434; 516726, 3651404; 516666, 3651404; 516666, 3651374; 516606, 3651374; 516606, 3651344; 516456, 3651344; 516456, 3651314; 516396, 3651314; 516396, 3651284; 516216, 3651284; 516216, 3651254; 516186, 3651254; 516186, 3651224; 516156, 3651224; 516156, 3651194; 516126, 3651194; 516126, 3651164; 516036, 3651164; 516036, 3651104; 515976, 3651104; 515976, 3651074; 515905, 3651074; 515905, 3651177; 515844, 3651227; 515651, 3651214; 515498, 3651180; 515417, 3651156; 515395, 3651211; 515168, 3651025; 514977, 3650964; 514856, 3650913; 514642, 3650849; 514659, 3650833; 514685, 3650804; 514698, 3650791; 514722, 3650758; 514801, 3650601; 514823, 3650568; 514605, 3650564; 514608, 3650502; 514656, 3650454; 514722, 3650376; 514781, 3650355; 514826, 3650360; 514826, 3650264; 514707, 3650264; 514698, 3650285; 514615, 3650380; 514557, 3650470; 514524, 3650489; 514410, 3650476; 514339, 3650501; 514204, 3650496; 514149, 3650502; 514098, 3650460; 514061, 3650426; 514092, 3650289; 514108, 3650234; 514086, 3650234; 514086, 3650204; 514056, 3650204; 514056, 3650144; 513996, 3650144; 513996, 3650114; 513906, 3650114; 513906, 3650144; 513786, 3650144; 513786, 3650114; 513696, 3650114; 513696, 3650144; 513636, 3650144; 513636, 3650174; 513546, 3650174; 513546, 3650114; 513516, 3650114; 513516, 3650084; 513306, 3650084; 513306, 3650054; 513186, 3650054; 513186, 3650084; 513156, 3650084; 513156, 3650054; 513096, 3650054; 513096, 3650024; 513066, 3650024; 513066, 3649994; 513036, 3649994; 513036, 3649964; 513006, 3649964; 513006, 3649724; 512976, 3649724; 512976, 3649664; 512946, 3649664; 512946, 3649604; 512976, 3649604; 512976, 3649484; 512946, 3649484; 512946, 3649454; 512916, 3649454; 512916, 3649424; 512886, 3649424; 512886, 3649394; 512766, 3649394; 512766, 3649364; 512706, 3649364; 512706, 3649334; 512526, 3649334; 512526, 3649304; 512496, 3649304; 512496, 3649244; 512436, 3649244; 512436, 3649214; 512376, 3649214; 512376, 3649184; 512346, 3649184; 512346, 3649154; 512316, 3649154; 512316, 3649064; 512226, 3649064; 512226, 3649034; 512196, 3649034; 512196, 3649004; 512166, 3649004; 512166, 3648944; 512136, 3648944; 512136, 3648914; 512076, 3648914; 512076, 3648884; 512046, 3648884; 512046, 3648854; 512016, 3648854; 512016, 3648794; 511986, 3648794; 511986, 3648764; 511956, 3648764; 511956, 3648734; 511896, 3648734; 511896, 3648704; 511866, 3648704; 511866, 3648644; 511836, 3648644; 511836, 3648614; 511866, 3648614; 511866, 3648524; 511896, 3648524; 511896, 3648494; 511926, 3648494; 511926, 3648464; 511956, 3648464; 511956, 3648434; 511986, 3648434; 511986, 3648374; 511926, 3648374; 511926, 3648404; 511836, 3648404; 511836, 3648434; 511776, 3648434; 511776, 3648464; 511746, 3648464; 511746, 3648494; 511686, 3648494; 511686, 3648524; 511296, 3648524; 511296, 3648494; 511236, 3648494; 511236, 3648464; 511206, 3648464; 511206, 3648434; 511176, 3648434; 511176, 3648404; 511146, 3648404; 511146, 3648374; 511116, 3648374; 511116, 3648344; 511086, 3648344; 511086, 3648314; 510996, 3648314; 510996, 3648284; 510786, 3648284; 510786, 3648254; 510756, 3648254; 510756, 3648224; 510726, 3648224; 510726, 3648194; 510696, 3648194; 510696, 3648164; 510426, 3648164; 510426, 3648194; 510336, 3648194; 510336, 3648164; 510306, 3648164; 510306, 3648134; 510246, 3648134; 510246, 3648104; 510216, 3648104; 510216, 3648074; 510186, 3648074; 510186, 3647864; 510216, 3647864; 510216, 3647624; 510426, 3647624; 510426, 3647564; 510456, 3647564; 510456, 3647504; 510486, 3647504; 510486, 3647474; 510546, 3647474; 510546, 3647384; 510516, 3647384; 510516, 3647354; 510396, 3647354; 510396, 3647384; 510336, 3647384; 510336, 3647414; 510036, 3647414; 510036, 3647354; 510006, 3647354; 510006, 3647324; 509976, 3647324; 509976, 3647294; 509946, 3647294; 509946, 3647264; 509916, 3647264; 509916, 3647204; 509886, 3647204; 509886, 3647174; 509916, 3647174; 509916, 3647144; 509946, 3647144; 509946, 3647114; 509976, 3647114; 509976, 3647084; 510006, 3647084; 510006, 3647054; 509886, 3647054; 509886, 3647024; 509796, 3647024; 509796, 3646994; 509766, 3646994; 509766, 3646964; 509706, 3646964; 509706, 3646934; 509556, 3646934; 509556, 3646904; 509586, 3646904; 509586, 3646874; 509676, 3646874; 509676, 3646814; 509646, 3646814; 509646, 3646754; 509616, 3646754; 509616, 3646724; 509586, 3646724; 509586, 3646634; 509556, 3646634; 509556, 3646604; 509436, 3646604; 509436, 3646574; 509346, 3646574; 509346, 3646544; 509286, 3646544; 509286, 3646514; 509256, 3646514; 509256, 3646484; 509196, 3646484; 509196, 3646424; 509166, 3646424; 509166, 3646394; 509136, 3646394; 509136, 3646364; 509106, 3646364; 509106, 3646334; 509076, 3646334; 509076, 3646304; 509046, 3646304; 509046, 3646274; 508986, 3646274; 508986, 3646244; 508956, 3646244; 508956, 3646214; 508926, 3646214; 508926, 3646154; 508896, 3646154; 508896, 3645884; 508866, 3645884; 508866, 3645824; 508836, 3645824; 508836, 3645764; 508866, 3645764; 508866, 3645674; 508896, 3645674; 508896, 3645614; 508926, 3645614; 508926, 3645554; 508956, 3645554; 508956, 3645494; 508986, 3645494; 508986, 3645264; 508806, 3645259; 508806, 3645404; 508776, 3645404; 508776, 3645494; 508746, 3645494; 508746, 3645614; 508716, 3645614; 508716, 3645734; 508686, 3645734; 508686, 3645884; 508656, 3645884; 508656, 3645914; 508626, 3645914; 508626, 3645944; 508596, 3645944; 508596, 3645974; 508566, 3645974; 508566, 3646184; 508596, 3646184; 508596, 3646214; 508686, 3646214; 508686, 3646244; 508746, 3646244; 508746, 3646274; 508776, 3646274; 508776, 3646304; 508806, 3646304; 508806, 3646364; 508866, 3646364; 508866, 3646454; 508896, 3646454; 508896, 3646514; 508926, 3646514; 508926, 3646574; 508956, 3646574; 508956, 3646724; 508986, 3646724; 508986, 3646754; 509016, 3646754; 509016, 3646784; 509046, 3646784; 509046, 3646904; 509016, 3646904; 509016, 3646964; 508986, 3646964; 508986, 3647024; 509136, 3647024; 509136, 3646994; 509286, 3646994; 509286, 3647024; 509316, 3647024; 509316, 3647084; 509346, 3647084; 509346, 3647144; 509316, 3647144; 509316, 3647204; 509286, 3647204; 509286, 3647234; 509316, 3647234; 509316, 3647264; 509346, 3647264; 509346, 3647294; 509406, 3647294; 509406, 3647324; 509436, 3647324; 509436, 3647474; 509496, 3647474; 509496, 3647504; 509526, 3647504; 509526, 3647534; 509556, 3647534; 509556, 3647594; 509586, 3647594; 509586, 3647624; 509616, 3647624; 509616, 3647654; 509646, 3647654; 509646, 3647684; 509676, 3647684; 509676, 3647714; 509706, 3647714; 509706, 3647744; 509736, 3647744; 509736, 3647774; 509766, 3647774; 509766, 3647894; 509796, 3647894; 509796, 3647954; 509826, 3647954; 509826, 3648014; 509856, 3648014; 509856, 3648044; 509886, 3648044; 509886, 3648074; 509916, 3648074; 509916, 3648134; 509946, 3648134; 509946, 3648164; 510006, 3648164; 510006, 3648194; 510096, 3648194; 510096, 3648224; 510156, 3648224; 510156, 3648254; 510216, 3648254; 510216, 3648284; 510276, 3648284; 510276, 3648314; 510336, 3648314; 510336, 3648344; 510456, 3648344; 510456, 3648374; 510486, 3648374; 510486, 3648404; 510546, 3648404; 510546, 3648434; 510576, 3648434; 510576, 3648464; 510606, 3648464; 510606, 3648884; 510576, 3648884; 510576, 3648944; 510546, 3648944; 510546, 3649034; 510546, 3649061; 510546, 3649064; 510546, 3649124; 510606, 3649124; 510606, 3649064; 510636, 3649064; 510636, 3649004; 510666, 3649004; 510666, 3648974; 510696, 3648974; 510696, 3648944; 510726, 3648944; 510726, 3648914; 510786, 3648914; 510786, 3648854; 510816, 3648854; 510816, 3648794; 510876, 3648794; 510876, 3648824; 511026, 3648824; 511026, 3648854; 511146, 3648854; 511146, 3648884; 511176, 3648884; 511176, 3648914; 511236, 3648914; 511236, 3648944; 511386, 3648944; 511386, 3648974; 511416, 3648974; 511416, 3649094; 511446, 3649094; 511446, 3649124; 511416, 3649124; 511416, 3649154; 511446, 3649154; 511446, 3649214; 511476, 3649214; 511476, 3649274; 511536, 3649274; 511536, 3649304; 511566, 3649304; 511566, 3649334; 511626, 3649334; 511626, 3649304; 511686, 3649304; 511686, 3649274; 511716, 3649274; 511716, 3649244; 511746, 3649244; 511746, 3649214; 511776, 3649214; 511776, 3649154; 511836, 3649154; 511836, 3649184; 511866, 3649184; 511866, 3649214; 511836, 3649214; 511836, 3649304; 511896, 3649304; 511896, 3649334; 511926, 3649334; 511926, 3649304; 512016, 3649304; 512016, 3649334; 512076, 3649334; 512076, 3649364; 512106, 3649364; 512106, 3649454; 512136, 3649454; 512136, 3649544; 512166, 3649544; 512166, 3649574; 512196, 3649574; 512196, 3649634; 512226, 3649634; 512226, 3649664; 512256, 3649664; 512256, 3649724; 512286, 3649724; 512286, 3649754; 512346, 3649754; 512346, 3649784; 512496, 3649784; 512496, 3649814; 512526, 3649814; 512526, 3649844; 512556, 3649844; 512556, 3649904; 512586, 3649904; 512586, 3649934; 512676, 3649934; 512676, 3649964; 512736, 3649964; 512736, 3649994; 512766, 3649994; 512766, 3650024; 512796, 3650024; 512796, 3650084; 512826, 3650084; 512826, 3650294; 512856, 3650294; 512856, 3650384; 513036, 3650384; 513036, 3650414; 513246, 3650414; 513246, 3650444; 513306, 3650444; 513306, 3650474; 513366, 3650474; 513366, 3650504; 513456, 3650504; 513456, 3650474; 513516, 3650474; 513516, 3650444; 513576, 3650444; 513576, 3650414; 513696, 3650414; 513696, 3650564; 513726, 3650564; 513726, 3650594; 513846, 3650594; 513846, 3650624; 513876, 3650624; 513876, 3650744; 513906, 3650744; 513906, 3650864; 513936, 3650864; 513936, 3650924; 513906, 3650924; 513906, 3650954; 513846, 3650954; 513846, 3651014; 513816, 3651014; 513816, 3651104; 513906, 3651104; 513906, 3651134; 513936, 3651134; 513936, 3651164; 513966, 3651164; 513966, 3651224; 513996, 3651224; 513996, 3651194; 514026, 3651194; 514026, 3651164; 514116, 3651164; 514116, 3651194; 514146, 3651194; 514146, 3651224; 514296, 3651224; 514296, 3651254; 514356, 3651254; 514356, 3651284; 514416, 3651284; 514416, 3651314; 514446, 3651314; 514446, 3651344; 514476, 3651344; 514476, 3651374; 514506, 3651374; 514506, 3651426; 514609, 3651361; 514590, 3651257; 514673, 3651243; 514676, 3651076; 515008, 3651103; 515126, 3651146; 515201, 3651206; 515231, 3651282; 515232, 3651344; 515316, 3651344; 515316, 3651374; 515346, 3651374; 515346, 3651404; 515376, 3651404; 515376, 3651434; 515496, 3651434; 515496, 3651464; 515586, 3651464; 515586, 3651494; 515646, 3651494; 515646, 3651524; 515706, 3651524; 515706, 3651554; 515796, 3651554; 515796, 3651584; 515856, 3651584; 515856, 3651614; 515886, 3651614; 515886, 3651644; 515916, 3651644; 515916, 3651794; 515946, 3651794; 515946, 3651854; 515976, 3651854; 515976, 3651856; 515980, 3651851; 515988, 3651751; 516102, 3651808; 516151, 3651733; 516426, 3651859; returning to 516538, 3651895. Excluding land bounded by 514026, 3650954; 514026, 3650924; 513966, 3650924; 513966, 3650894; 513996, 3650894; 513996, 3650864; 514026, 3650864; 514026, 3650894; 514056, 3650894; 514056, 3650954; returning to 514026, 3650954. Excluding land bounded by 510816, 3648437; 510816, 3648434; 510906, 3648434; 510906, 3648524; 510876, 3648524; 510876, 3648554; 510846, 3648554; 510846, 3648464; 510816, 3648464; returning to 510816, 3648437.
                (vi) Note: Map of Unit 17 is provided at paragraph (17)(v) of this entry.
                (23) Unit 18: Sweetwater River Basin, San Diego County, California.

                (i) Subunit 18a: From USGS 1:24,000 quadrangle maps Alpine, Viejas Mountain, Descanso, and Cuyamaca Peak, land bounded by the following UTM coordinates (E, N): 523206, 3628484; 523206, 3628454; 523236, 3628454; 523236, 3628484; 523206, 3628484; 523206, 3628574; 523176, 3628574; 523176, 3628604; 523146, 3628604; 523146, 3628634; 523116, 3628634; 523116, 3628664; 523086, 3628664; 523086, 3628724; 523056, 3628724; 523056, 3628754; 523026, 3628754; 523026, 3628784; 522996, 3628784; 522996, 3628844; 522966, 3628844; 522966, 3628874; 522936, 3628874; 522936, 3628904; 522966, 3628904; 522966, 3628934; 523056, 3628934; 523056, 3628964; 523086, 3628964; 523086, 3629024; 523116, 3629024; 523116, 3629084; 523266, 3629084; 523266, 3629114; 523356, 3629114; 523356, 3629144; 523416, 3629144; 523416, 3629174; 523446, 3629174; 523446, 3629204; 523506, 3629204; 523506, 3629234; 523566, 3629234; 523566, 3629264; 523626, 3629264; 523626, 3629294; 523656, 3629294; 523656, 3629354; 523686, 3629354; 523686, 3629624; 523656, 3629624; 523656, 3629774; 523686, 3629774; 523686, 3629834; 523716, 3629834; 523716, 3629864; 523776, 3629864; 523776, 3629894; 523926, 3629894; 523926, 3629864; 523986, 3629864; 523986, 3629954; 523956, 3629954; 523956, 3630074; 523926, 3630074; 523926, 3630404; 523836, 3630404; 523836, 3630374; 523596, 3630374; 523596, 3630464; 523566, 3630464; 523566, 3630494; 523536, 3630494; 523536, 3630554; 523476, 3630554; 523476, 3630584; 523386, 3630584; 523386, 3630614; 523146, 3630614; 523146, 3630644; 523116, 3630644; 523116, 3630764; 523086, 3630764; 523086, 3630794; 523056, 3630794; 523056, 3630854; 522996, 3630854; 522996, 3630944; 522966, 3630944; 522966, 3631154; 522936, 3631154; 522936, 3631184; 522906, 3631184; 522906, 3631244; 522876, 3631244; 522876, 3631274; 522846, 3631274; 522846, 3631304; 522786, 3631304; 522786, 3631364; 522756, 3631364; 522756, 3631394; 522786, 3631394; 522786, 3631424; 522816, 3631424; 522816, 3631454; 522876, 3631454; 522876, 3631484; 522906, 3631484; 522906, 3631514; 522936, 3631514; 522936, 3631574; 522966, 3631574; 522966, 3631634; 522996, 3631634; 522996, 3631694; 523026, 3631694; 523026, 3631724; 523086, 3631724; 523086, 3631694; 523236, 3631694; 523236, 3631784; 523206, 3631784; 523206, 3631874; 523266, 3631874; 523266, 3631844; 523416, 3631844; 523416, 3631874; 523471, 3631874; 523482, 3631836; 523543, 3631812; 523666, 3631897; 523781, 3631955; 523778, 3632054; 523836, 3632054; 523836, 3632114; 523866, 3632114; 523866, 3632294; 523836, 3632294; 523836, 3632354; 523806, 3632354; 523806, 3632444; 523776, 3632444; 523776, 3632474; 523746, 3632474; 523746, 3632504; 523716, 3632504; 523716, 3632521; 523846, 3632524; 523844, 3632718; 523746, 3632717; 523746, 3632774; 523776, 3632774; 523776, 3632834; 523836, 3632834; 523836, 3632864; 523926, 3632864; 523926, 3632882; 524324, 3632835; 524324, 3632662; 524365, 3632665; 524470, 3632717; 524533, 3632707; 524570, 3632752; 524570, 3632806; 524672, 3632795; 524734, 3632795; 524790, 3632798; 524886, 3632823; 524886, 3632804; 524856, 3632804; 524856, 3632774; 524796, 3632774; 524796, 3632744; 524766, 3632744; 524766, 3632684; 524736, 3632684; 524736, 3632654; 524706, 3632654; 524706, 3632534; 524766, 3632534; 524766, 3632504; 524826, 3632504; 524826, 3632534; 524856, 3632534; 524856, 3632564; 524886, 3632564; 524886, 3632714; 524916, 3632714; 524916, 3632744; 524946, 3632744; 524946, 3632774; 524976, 3632774; 524976, 3632804; 525036, 3632804; 525036, 3632841; 525080, 3632802; 525120, 3632775; 525184, 3632775; 525229, 3632788; 525275, 3632806; 525339, 3632840; 525417, 3632859; 525557, 3632876; 525714, 3632864; 525829, 3632968; 526147, 3633170; 526126, 3633229; 526094, 3633314; 526236, 3633314; 526236, 3633344; 526266, 3633344; 526266, 3633404; 526296, 3633404; 526296, 3633434; 526326, 3633434; 526326, 3633464; 526356, 3633464; 526356, 3633494; 526386, 3633494; 526386, 3633554; 526416, 3633554; 526416, 3633584; 526446, 3633584; 526446, 3633614; 526596, 3633614; 526596, 3633644; 526656, 3633644; 526656, 3633674; 526806, 3633674; 526806, 3633704; 526866, 3633704; 526866, 3633734; 526896, 3633734; 526896, 3633764; 526926, 3633764; 526926, 3633794; 526956, 3633794; 526956, 3633914; 526986, 3633914; 526986, 3633944; 527030, 3633944; 527039, 3633791; 527039, 3633783; 527039, 3633675; 527041, 3633574; 527047, 3633401; 527049, 3633344; 526986, 3633344; 526986, 3633314; 526806, 3633314; 526806, 3633284; 526686, 3633284; 526686, 3633224; 526656, 3633224; 526656, 3633194; 526566, 3633194; 526566, 3633164; 526536, 3633164; 526536, 3633134; 526506, 3633134; 526506, 3633104; 526476, 3633104; 526476, 3633044; 526446, 3633044; 526446, 3633014; 526416, 3633014; 526416, 3632924; 526386, 3632924; 526386, 3632864; 526356, 3632864; 526356, 3632774; 526266, 3632774; 526266, 3632744; 526236, 3632744; 526236, 3632714; 526116, 3632714; 526116, 3632684; 526086, 3632684; 526086, 3632654; 526056, 3632654; 526056, 3632594; 525996, 3632594; 525996, 3632564; 526026, 3632564; 526026, 3632354; 526056, 3632354; 526056, 3632324; 526026, 3632324; 526026, 3632264; 525786, 3632264; 525786, 3632294; 525726, 3632294; 525726, 3632324; 525636, 3632324; 525636, 3632264; 525606, 3632264; 525606, 3632174; 525576, 3632174; 525576, 3632144; 525546, 3632144; 525546, 3632114; 525456, 3632114; 525456, 3632084; 525426, 3632084; 525426, 3632114; 525396, 3632114; 525396, 3632144; 525366, 3632144; 525366, 3632204; 525336, 3632204; 525336, 3632234; 525306, 3632234; 525306, 3632294; 525276, 3632294; 525276, 3632324; 525246, 3632324; 525246, 3632504; 525126, 3632504; 525126, 3632474; 525036, 3632474; 525036, 3632444; 524976, 3632444; 524976, 3632414; 524916, 3632414; 524916, 3632384; 524886, 3632384; 524886, 3632354; 524856, 3632354; 524856, 3632324; 524796, 3632324; 524796, 3632354; 524706, 3632354; 524706, 3632384; 524646, 3632384; 524646, 3632414; 524526, 3632414; 524526, 3632444; 524256, 3632444; 524256, 3632414; 524226, 3632414; 524226, 3632384; 524196, 3632384; 524196, 3632354; 524166, 3632354; 524166, 3632294; 524136, 3632294; 524136, 3632234; 524106, 3632234; 524106, 3632174; 524046, 3632174; 524046, 3632144; 523986, 3632144; 523986, 3631874; 523956, 3631874; 523956, 3631664; 523896, 3631664; 523896, 3631634; 523746, 3631634; 523746, 3631544; 523686, 3631544; 523686, 3631514; 523596, 3631514; 523596, 3631484; 523566, 3631484; 523566, 3631424; 523536, 3631424; 523536, 3631304; 523566, 3631304; 523566, 3631214; 523506, 3631214; 523506, 3631184; 523386, 3631184; 523386, 3631124; 523356, 3631124; 523356, 3631094; 523326, 3631094; 523326, 3631034; 523266, 3631034; 523266, 3631004; 523296, 3631004; 523296, 3630974; 523326, 3630974; 523326, 3630944; 523296, 3630944; 523296, 3630914; 523266, 3630914; 523266, 3630884; 523296, 3630884; 523296, 3630854; 523326, 3630854; 523326, 3630824; 523412, 3630824; 523432, 3630793; 523456, 3630765; 523539, 3630752; 523634, 3630720; 523692, 3630665; 523749, 3630655; 523796, 3630603; 523848, 3630572; 523942, 3630572; 523979, 3630605; 524000, 3630663; 524106, 3630748; 524301, 3630830; 524386, 3630821; 524468, 3630802; 524536, 3630778; 524557, 3630722; 524611, 3630681; 524715, 3630624; 524796, 3630603; 524796, 3630554; 524826, 3630554; 524826, 3630524; 524856, 3630524; 524856, 3630494; 524886, 3630494; 524886, 3630404; 524916, 3630404; 524916, 3630374; 524976, 3630374; 524976, 3630344; 525066, 3630344; 525066, 3630374; 525096, 3630374; 525096, 3630404; 525066, 3630404; 525066, 3630434; 525036, 3630434; 525036, 3630494; 525006, 3630494; 525006, 3630554; 524976, 3630554; 524976, 3630674; 525126, 3630674; 525126, 3630704; 525186, 3630704; 525186, 3630734; 525216, 3630734; 525216, 3630764; 525246, 3630764; 525246, 3630734; 525306, 3630734; 525306, 3630704; 525336, 3630704; 525336, 3630674; 525366, 3630674; 525366, 3630644; 525396, 3630644; 525396, 3630614; 525426, 3630614; 525426, 3630584; 525666, 3630584; 525666, 3630614; 525696, 3630614; 525696, 3630644; 525846, 3630644; 525846, 3630674; 525906, 3630674; 525906, 3630734; 526116, 3630734; 526116, 3630704; 526146, 3630704; 526146, 3630674; 526176, 3630674; 526176, 3630644; 526206, 3630644; 526206, 3630614; 526236, 3630614; 526236, 3630584; 526296, 3630584; 526296, 3630554; 526476, 3630554; 526476, 3630584; 526506, 3630584; 526506, 3630614; 526536, 3630614; 526536, 3630644; 526566, 3630644; 526566, 3630674; 526626, 3630674; 526626, 3630704; 526656, 3630704; 526656, 3630674; 526686, 3630674; 526686, 3630764; 526716, 3630764; 526716, 3630794; 526746, 3630794; 526746, 3630824; 526776, 3630824; 526776, 3630884; 526806, 3630884; 526806, 3630914; 526836, 3630914; 526836, 3630944; 526866, 3630944; 526866, 3631004; 526896, 3631004; 526896, 3631034; 526926, 3631034; 526926, 3631064; 526956, 3631064; 526956, 3631094; 526986, 3631094; 526986, 3631154; 527016, 3631154; 527016, 3631184; 527046, 3631184; 527046, 3631214; 527076, 3631214; 527076, 3631244; 527166, 3631244; 527166, 3631274; 527226, 3631274; 527226, 3631304; 527286, 3631304; 527286, 3631334; 527346, 3631334; 527346, 3631364; 527406, 3631364; 527406, 3631394; 527436, 3631394; 527436, 3631424; 527466, 3631424; 527466, 3631454; 527526, 3631454; 527526, 3631514; 527556, 3631514; 527556, 3631544; 527586, 3631544; 527586, 3631574; 527616, 3631574; 527616, 3631604; 527646, 3631604; 527646, 3631664; 527706, 3631664; 527706, 3631694; 527856, 3631694; 527856, 3631664; 527976, 3631664; 527976, 3631634; 528036, 3631634; 528036, 3631664; 528156, 3631664; 528156, 3631634; 528246, 3631634; 528246, 3631604; 528396, 3631604; 528396, 3631634; 528486, 3631634; 528486, 3631664; 528606, 3631664; 528606, 3631634; 528756, 3631634; 528756, 3631664; 528816, 3631664; 528816, 3631694; 528906, 3631694; 528906, 3631634; 528876, 3631634; 528876, 3631544; 528906, 3631544; 528906, 3631514; 528936, 3631514; 528936, 3631544; 529056, 3631544; 529056, 3631574; 529116, 3631574; 529116, 3631604; 529146, 3631604; 529146, 3631664; 529176, 3631664; 529176, 3631694; 529266, 3631694; 529266, 3631724; 529296, 3631724; 529296, 3631754; 529356, 3631754; 529356, 3631724; 529386, 3631724; 529386, 3631694; 529446, 3631694; 529446, 3631664; 529476, 3631664; 529476, 3631634; 529506, 3631634; 529506, 3631604; 529656, 3631604; 529656, 3631634; 529686, 3631634; 529686, 3631694; 529716, 3631694; 529716, 3631724; 529746, 3631724; 529746, 3631754; 529776, 3631754; 529776, 3631784; 529806, 3631784; 529806, 3631814; 529836, 3631814; 529836, 3631844; 529926, 3631844; 529926, 3631874; 529986, 3631874; 529986, 3631934; 530046, 3631934; 530046, 3631904; 530106, 3631904; 530106, 3631964; 530136, 3631964; 530136, 3632024; 530166, 3632024; 530166, 3632054; 530196, 3632054; 530196, 3632084; 530226, 3632084; 530226, 3632144; 530406, 3632144; 530406, 3632174; 530466, 3632174; 530466, 3632204; 530496, 3632204; 530496, 3632234; 530586, 3632234; 530586, 3632324; 530556, 3632324; 530556, 3632384; 530526, 3632384; 530526, 3632414; 530496, 3632414; 530496, 3632444; 530466, 3632444; 530466, 3632504; 530436, 3632504; 530436, 3632714; 530466, 3632714; 530466, 3632744; 530526, 3632744; 530526, 3632714; 530586, 3632714; 530586, 3632684; 530616, 3632684; 530616, 3632654; 530646, 3632654; 530646, 3632624; 530736, 3632624; 530736, 3632654; 530766, 3632654; 530766, 3632714; 530826, 3632714; 530826, 3632744; 530886, 3632744; 530886, 3632774; 530916, 3632774; 530916, 3632744; 530946, 3632744; 531066, 3632744; 531066, 3632774; 531156, 3632774; 531156, 3632744; 531186, 3632744; 531186, 3632714; 531336, 3632714; 531336, 3632774; 531366, 3632774; 531366, 3632834; 531396, 3632834; 531396, 3632864; 531426, 3632864; 531426, 3632834; 531516, 3632834; 531516, 3632864; 531576, 3632864; 531576, 3632894; 531606, 3632894; 531606, 3632924; 531636, 3632924; 531636, 3632954; 531666, 3632954; 531666, 3632984; 531726, 3632984; 531726, 3632954; 531816, 3632954; 531816, 3632984; 531906, 3632984; 531906, 3633014; 531936, 3633014; 531936, 3633044; 531996, 3633044; 531996, 3633074; 532056, 3633074; 532056, 3633104; 532086, 3633104; 532086, 3633134; 532176, 3633134; 532176, 3633164; 532236, 3633164; 532236, 3633194; 532296, 3633194; 532296, 3633224; 532326, 3633224; 532326, 3633194; 532416, 3633194; 532416, 3633134; 532446, 3633134; 532446, 3633074; 532476, 3633074; 532476, 3633044; 532446, 3633044; 532446, 3633014; 532476, 3633014; 532476, 3632924; 532506, 3632924; 532506, 3632894; 532536, 3632894; 532536, 3632864; 532566, 3632864; 532566, 3632804; 532596, 3632804; 532596, 3632774; 532626, 3632774; 532626, 3632714; 532686, 3632714; 532686, 3632744; 532746, 3632744; 532746, 3632774; 532776, 3632774; 532776, 3632744; 532806, 3632744; 532806, 3632714; 532836, 3632714; 532836, 3632684; 532956, 3632684; 532956, 3632654; 533016, 3632654; 533016, 3632624; 533046, 3632624; 533046, 3632594; 533136, 3632594; 533136, 3632624; 533196, 3632624; 533196, 3632654; 533226, 3632654; 533226, 3632684; 533256, 3632684; 533256, 3632774; 533286, 3632774; 533286, 3632984; 533256, 3632984; 533256, 3633014; 533226, 3633014; 533226, 3633074; 533196, 3633074; 533196, 3633194; 533256, 3633194; 533256, 3633224; 533286, 3633224; 533286, 3633254; 533316, 3633254; 533316, 3633314; 533346, 3633314; 533346, 3633374; 533376, 3633374; 533376, 3633404; 533466, 3633404; 533466, 3633434; 533496, 3633434; 533496, 3633404; 533586, 3633404; 533586, 3633494; 533556, 3633494; 533556, 3633524; 533586, 3633524; 533586, 3633554; 533946, 3633554; 533946, 3633524; 534246, 3633524; 534246, 3633494; 534306, 3633494; 534306, 3633404; 534336, 3633404; 534336, 3633224; 534366, 3633224; 534366, 3633194; 534396, 3633194; 534396, 3633164; 534456, 3633164; 534456, 3633194; 534486, 3633194; 534486, 3633344; 534516, 3633344; 534516, 3633374; 534546, 3633374; 534546, 3633404; 534606, 3633404; 534606, 3633434; 534636, 3633434; 534636, 3633464; 534666, 3633464; 534666, 3633494; 534696, 3633494; 534696, 3633554; 534726, 3633554; 534726, 3633584; 534696, 3633584; 534696, 3633614; 534666, 3633614; 534666, 3633644; 534636, 3633644; 534636, 3633674; 534666, 3633674; 534666, 3633704; 534876, 3633704; 534876, 3633674; 534936, 3633674; 534936, 3633614; 535026, 3633614; 535026, 3633554; 535056, 3633554; 535056, 3633434; 535086, 3633434; 535086, 3633404; 535116, 3633404; 535116, 3633374; 535176, 3633374; 535176, 3633344; 535236, 3633344; 535236, 3633314; 535446, 3633314; 535446, 3633344; 535476, 3633344; 535476, 3633374; 535506, 3633374; 535506, 3633404; 535536, 3633404; 535536, 3633434; 535566, 3633434; 535566, 3633494; 535596, 3633494; 535596, 3633524; 535656, 3633524; 535656, 3633494; 535806, 3633494; 535806, 3633524; 535836, 3633524; 535836, 3633554; 535866, 3633554; 535866, 3633584; 535896, 3633584; 535896, 3633614; 535926, 3633614; 535926, 3633644; 535956, 3633644; 535956, 3633734; 535986, 3633734; 535986, 3633824; 535956, 3633824; 535956, 3633944; 535926, 3633944; 535926, 3634094; 535956, 3634094; 535956, 3634184; 535986, 3634184; 535986, 3634244; 536016, 3634244; 536016, 3634274; 536046, 3634274; 536046, 3634364; 536016, 3634364; 536016, 3634394; 535986, 3634394; 535986, 3634424; 535956, 3634424; 535956, 3634454; 535926, 3634454; 535926, 3634484; 535896, 3634484; 535896, 3634514; 535866, 3634514; 535866, 3634574; 535776, 3634574; 535776, 3634544; 535626, 3634544; 535626, 3634604; 535596, 3634604; 535596, 3634664; 535566, 3634664; 535566, 3634784; 535536, 3634784; 535536, 3634814; 535506, 3634814; 535506, 3634844; 535446, 3634844; 535446, 3634874; 535416, 3634874; 535416, 3634904; 535386, 3634904; 535386, 3634934; 535356, 3634934; 535356, 3634964; 535326, 3634964; 535326, 3635024; 535296, 3635024; 535296, 3635114; 535326, 3635114; 535326, 3635144; 535356, 3635144; 535356, 3635114; 535446, 3635114; 535446, 3635084; 535506, 3635084; 535506, 3635054; 535596, 3635054; 535596, 3635024; 535712, 3635024; 535732, 3634993; 535817, 3634951; 535894, 3634948; 535944, 3634977; 535983, 3634993; 535986, 3635053; 535989, 3635126; 536056, 3635285; 536068, 3635402; 536014, 3635437; 535989, 3635529; 535986, 3635602; 535929, 3635643; 535906, 3635720; 535821, 3635720; 535719, 3635701; 535686, 3635705; 535686, 3635774; 535656, 3635774; 535656, 3635804; 535626, 3635804; 535626, 3635834; 535596, 3635834; 535596, 3635864; 535536, 3635864; 535536, 3635924; 535506, 3635924; 535506, 3635954; 535446, 3635954; 535446, 3635984; 535356, 3635984; 535356, 3636014; 535266, 3636014; 535266, 3635984; 535236, 3635984; 535236, 3636014; 535206, 3636014; 535206, 3636044; 535176, 3636044; 535176, 3636074; 535116, 3636074; 535116, 3636104; 535086, 3636104; 535086, 3636134; 535056, 3636134; 535056, 3636164; 535026, 3636164; 535026, 3636194; 534966, 3636194; 534966, 3636224; 534936, 3636224; 534936, 3636284; 534906, 3636284; 534906, 3636314; 534876, 3636314; 534876, 3636344; 534846, 3636344; 534846, 3636374; 534816, 3636374; 534816, 3636404; 534846, 3636404; 534846, 3636434; 534906, 3636434; 534906, 3636494; 534936, 3636494; 534936, 3636524; 534906, 3636524; 534906, 3636554; 534876, 3636554; 534876, 3636584; 534846, 3636584; 534846, 3636644; 534996, 3636644; 534996, 3636674; 535026, 3636674; 535026, 3636734; 535056, 3636734; 535056, 3636824; 535086, 3636824; 535086, 3636854; 535116, 3636854; 535116, 3636884; 535146, 3636884; 535146, 3636914; 535176, 3636914; 535176, 3637184; 535146, 3637184; 535146, 3637304; 535176, 3637304; 535176, 3637334; 535206, 3637334; 535206, 3637454; 535236, 3637454; 535236, 3637634; 535206, 3637634; 535206, 3637694; 535176, 3637694; 535176, 3637724; 535146, 3637724; 535146, 3637814; 535176, 3637814; 535176, 3637844; 535266, 3637844; 535266, 3637814; 535356, 3637814; 535356, 3637784; 535386, 3637784; 535386, 3637754; 535416, 3637754; 535416, 3637724; 535446, 3637724; 535446, 3637694; 535476, 3637694; 535476, 3637664; 535536, 3637664; 535536, 3637634; 535626, 3637634; 535626, 3637604; 535776, 3637604; 535776, 3637574; 535806, 3637574; 535806, 3637544; 535866, 3637544; 535866, 3637514; 535896, 3637514; 535896, 3637484; 535926, 3637484; 535926, 3637454; 535986, 3637454; 535986, 3637424; 536046, 3637424; 536046, 3637394; 536076, 3637394; 536076, 3637364; 536106, 3637364; 536106, 3637334; 536136, 3637334; 536136, 3637304; 536166, 3637304; 536166, 3637244; 536196, 3637244; 536196, 3637214; 536256, 3637214; 536256, 3637154; 536226, 3637154; 536226, 3637124; 536256, 3637124; 536256, 3637064; 536316, 3637064; 536316, 3637094; 536406, 3637094; 536406, 3637064; 536466, 3637064; 536466, 3637034; 536496, 3637034; 536496, 3637004; 536526, 3637004; 536526, 3637064; 536556, 3637064; 536556, 3637094; 536586, 3637094; 536586, 3637274; 536616, 3637274; 536616, 3637364; 536646, 3637364; 536646, 3637394; 536676, 3637394; 536676, 3637454; 536706, 3637454; 536706, 3637484; 536676, 3637484; 536676, 3637574; 536706, 3637574; 536706, 3637604; 536736, 3637604; 536736, 3637664; 536766, 3637664; 536766, 3637694; 536796, 3637694; 536796, 3637724; 536826, 3637724; 536826, 3637754; 536856, 3637754; 536856, 3637784; 536886, 3637784; 536886, 3637814; 536916, 3637814; 536916, 3637874; 536946, 3637874; 536946, 3637934; 536976, 3637934; 536976, 3637964; 537006, 3637964; 537006, 3638054; 537036, 3638054; 537036, 3638084; 537066, 3638084; 537066, 3638234; 537036, 3638234; 537036, 3638264; 537006, 3638264; 537006, 3638294; 536976, 3638294; 536976, 3638324; 537006, 3638324; 537006, 3638354; 537066, 3638354; 537066, 3638414; 537096, 3638414; 537096, 3638474; 537126, 3638474; 537126, 3638534; 537156, 3638534; 537156, 3638594; 537186, 3638594; 537186, 3638624; 537276, 3638624; 537276, 3638654; 537306, 3638654; 537306, 3638864; 537276, 3638864; 537276, 3638924; 537246, 3638924; 537246, 3638954; 537216, 3638954; 537216, 3639014; 537246, 3639014; 537246, 3639044; 537276, 3639044; 537276, 3639074; 537396, 3639074; 537396, 3639104; 537456, 3639104; 537456, 3639134; 537486, 3639134; 537486, 3639164; 537516, 3639164; 537516, 3639224; 537546, 3639224; 537546, 3639254; 537576, 3639254; 537576, 3639344; 537606, 3639344; 537606, 3639374; 537576, 3639374; 537576, 3639464; 537546, 3639464; 537546, 3639524; 537576, 3639524; 537576, 3639674; 537606, 3639674; 537606, 3639704; 537636, 3639704; 537636, 3639764; 537666, 3639764; 537666, 3639824; 537696, 3639824; 537696, 3639884; 537726, 3639884; 537726, 3639974; 537756, 3639974; 537756, 3640034; 537816, 3640034; 537816, 3640064; 537846, 3640064; 537846, 3640184; 537816, 3640184; 537816, 3640214; 537846, 3640214; 537846, 3640244; 537876, 3640244; 537876, 3640304; 537906, 3640304; 537906, 3640334; 537936, 3640334; 537936, 3640364; 538056, 3640364; 538056, 3640394; 538116, 3640394; 538116, 3640424; 538176, 3640424; 538176, 3640454; 538266, 3640454; 538266, 3640424; 538296, 3640424; 538296, 3640394; 538326, 3640394; 538326, 3640364; 538416, 3640364; 538416, 3640334; 538476, 3640334; 538476, 3640304; 538626, 3640304; 538626, 3640274; 538746, 3640274; 538746, 3640364; 538776, 3640364; 538776, 3640394; 538806, 3640394; 538806, 3640424; 538866, 3640424; 538866, 3640544; 538836, 3640544; 538836, 3640514; 538806, 3640514; 538806, 3640544; 538776, 3640544; 538776, 3640574; 538746, 3640574; 538746, 3640604; 538716, 3640604; 538716, 3640694; 538686, 3640694; 538686, 3640844; 538656, 3640844; 538656, 3640934; 538626, 3640934; 538626, 3640994; 538596, 3640994; 538596, 3641024; 538566, 3641024; 538566, 3641054; 538536, 3641054; 538536, 3641084; 538506, 3641084; 538506, 3641144; 538476, 3641144; 538476, 3641204; 538446, 3641204; 538446, 3641264; 538506, 3641264; 538506, 3641234; 538596, 3641234; 538596, 3641204; 538716, 3641204; 538716, 3641174; 538776, 3641174; 538776, 3641144; 538806, 3641144; 538806, 3641114; 538866, 3641114; 538866, 3641084; 538896, 3641084; 538896, 3641174; 538926, 3641174; 538926, 3641204; 539106, 3641204; 539106, 3641234; 539166, 3641234; 539166, 3641264; 539196, 3641264; 539196, 3641324; 539286, 3641324; 539286, 3641354; 539406, 3641354; 539406, 3641384; 539526, 3641384; 539526, 3641504; 539556, 3641504; 539556, 3641564; 539616, 3641564; 539616, 3641594; 539646, 3641594; 539646, 3641624; 539706, 3641624; 539706, 3641744; 539676, 3641744; 539676, 3641804; 539736, 3641804; 539736, 3641834; 539796, 3641834; 539796, 3641864; 539856, 3641864; 539856, 3641894; 539886, 3641894; 539886, 3641954; 539916, 3641954; 539916, 3642014; 539946, 3642014; 539946, 3642044; 539976, 3642044; 539976, 3642224; 539946, 3642224; 539946, 3642284; 539916, 3642284; 539916, 3642464; 539976, 3642464; 539976, 3642434; 540006, 3642434; 540006, 3642404; 540036, 3642404; 540036, 3642374; 540126, 3642374; 540126, 3642404; 540156, 3642404; 540156, 3642464; 540186, 3642464; 540186, 3642524; 540246, 3642524; 540246, 3642584; 540306, 3642584; 540306, 3642614; 540366, 3642614; 540366, 3642674; 540396, 3642674; 540396, 3642704; 540426, 3642704; 540426, 3642764; 540516, 3642764; 540516, 3642824; 540546, 3642824; 540546, 3642854; 540576, 3642854; 540576, 3642944; 540606, 3642944; 540606, 3642974; 540636, 3642974; 540636, 3643034; 540666, 3643034; 540666, 3643094; 540726, 3643094; 540726, 3643154; 540756, 3643154; 540756, 3643214; 540786, 3643214; 540786, 3643274; 540816, 3643274; 540816, 3643424; 540846, 3643424; 540846, 3643514; 540876, 3643514; 540876, 3643574; 540906, 3643574; 540906, 3643604; 540936, 3643604; 540936, 3643664; 540966, 3643664; 540966, 3643694; 540996, 3643694; 540996, 3643724; 541026, 3643724; 541026, 3643784; 541056, 3643784; 541056, 3643724; 541086, 3643724; 541086, 3643664; 541116, 3643664; 541116, 3643544; 541146, 3643544; 541146, 3643514; 541206, 3643514; 541206, 3643544; 541266, 3643544; 541266, 3643574; 541296, 3643574; 541296, 3643604; 541326, 3643604; 541326, 3643634; 541356, 3643634; 541356, 3643664; 541386, 3643664; 541386, 3643754; 541416, 3643754; 541416, 3643964; 541446, 3643964; 541446, 3643994; 541476, 3643994; 541476, 3644024; 541506, 3644024; 541506, 3644054; 541536, 3644054; 541536, 3644084; 541566, 3644084; 541566, 3644144; 541536, 3644144; 541536, 3644174; 541506, 3644174; 541506, 3644294; 541536, 3644294; 541536, 3644354; 541566, 3644354; 541566, 3644444; 541596, 3644444; 541596, 3644594; 541626, 3644594; 541626, 3644714; 541656, 3644714; 541656, 3644774; 541626, 3644774; 541626, 3644864; 541596, 3644864; 541596, 3645014; 541656, 3645014; 541656, 3644984; 541716, 3644984; 541716, 3644954; 541866, 3644954; 541866, 3644984; 541926, 3644984; 541926, 3645134; 541956, 3645134; 541956, 3645194; 541986, 3645194; 541986, 3645224; 542016, 3645224; 542016, 3645254; 542046, 3645254; 542046, 3645314; 542076, 3645314; 542076, 3645374; 542106, 3645374; 542106, 3645434; 542076, 3645434; 542076, 3645494; 542106, 3645494; 542106, 3645584; 542136, 3645584; 542136, 3645644; 542166, 3645644; 542166, 3645674; 542196, 3645674; 542196, 3645644; 542256, 3645644; 542256, 3645674; 542286, 3645674; 542286, 3645704; 542316, 3645704; 542316, 3645734; 542346, 3645734; 542346, 3645764; 542376, 3645764; 542376, 3645854; 542436, 3645854; 542436, 3645974; 542466, 3645974; 542466, 3646064; 542436, 3646064; 542436, 3646124; 542496, 3646124; 542496, 3646094; 542586, 3646094; 542586, 3646124; 542616, 3646124; 542616, 3646304; 542646, 3646304; 542646, 3646364; 542706, 3646364; 542706, 3646484; 542736, 3646484; 542736, 3646664; 542766, 3646664; 542766, 3646754; 542796, 3646754; 542796, 3646874; 542826, 3646874; 542826, 3646964; 542796, 3646964; 542796, 3647084; 542826, 3647084; 542826, 3647114; 542856, 3647114; 542856, 3647264; 542886, 3647264; 542886, 3647384; 542916, 3647384; 542916, 3647474; 542946, 3647474; 542946, 3647564; 542976, 3647564; 542976, 3647654; 543006, 3647654; 543006, 3647744; 543036, 3647744; 543036, 3648104; 543066, 3648104; 543066, 3648284; 543036, 3648284; 543036, 3648374; 543066, 3648374; 543066, 3648434; 543096, 3648434; 543096, 3648494; 543126, 3648494; 543126, 3648554; 543156, 3648554; 543156, 3648584; 543186, 3648584; 543186, 3648614; 543216, 3648614; 543216, 3648644; 543246, 3648644; 543246, 3648704; 543276, 3648704; 543276, 3648734; 543306, 3648734; 543306, 3648674; 543336, 3648674; 543336, 3648584; 543366, 3648584; 543366, 3648554; 543486, 3648554; 543486, 3648464; 543366, 3648464; 543366, 3648434; 543306, 3648434; 543306, 3648374; 543276, 3648374; 543276, 3648314; 543246, 3648314; 543246, 3648194; 543276, 3648194; 543276, 3647864; 543306, 3647864; 543306, 3647804; 543276, 3647804; 543276, 3647774; 543246, 3647774; 543246, 3647534; 543216, 3647534; 543216, 3647504; 543186, 3647504; 543186, 3647204; 543156, 3647204; 543156, 3647084; 543126, 3647084; 543126, 3646934; 543096, 3646934; 543096, 3646874; 543126, 3646874; 543126, 3646844; 543096, 3646844; 543096, 3646784; 543066, 3646784; 543066, 3646694; 543036, 3646694; 543036, 3646634; 543006, 3646634; 543006, 3646604; 542976, 3646604; 542976, 3646484; 543006, 3646484; 543006, 3646454; 543066, 3646454; 543066, 3646394; 543036, 3646394; 543036, 3646364; 543006, 3646364; 543006, 3646304; 542976, 3646304; 542976, 3646274; 542946, 3646274; 542946, 3646154; 542916, 3646154; 542916, 3646094; 542886, 3646094; 542886, 3646064; 542856, 3646064; 542856, 3646004; 542826, 3646004; 542826, 3645974; 542796, 3645974; 542796, 3645764; 542766, 3645764; 542766, 3645734; 542736, 3645734; 542736, 3645674; 542676, 3645674; 542676, 3645584; 542646, 3645584; 542646, 3645494; 542616, 3645494; 542616, 3645374; 542586, 3645374; 542586, 3645314; 542556, 3645314; 542556, 3645284; 542526, 3645284; 542526, 3645254; 542556, 3645254; 542556, 3645224; 542526, 3645224; 542526, 3645164; 542496, 3645164; 542496, 3645104; 542466, 3645104; 542466, 3645074; 542436, 3645074; 542436, 3645044; 542406, 3645044; 542406, 3644984; 542376, 3644984; 542376, 3644954; 542346, 3644954; 542346, 3644834; 542316, 3644834; 542316, 3644774; 542286, 3644774; 542286, 3644714; 542256, 3644714; 542256, 3644684; 542226, 3644684; 542226, 3644444; 542256, 3644444; 542256, 3644354; 542226, 3644354; 542226, 3644294; 542196, 3644294; 542196, 3644234; 542226, 3644234; 542226, 3644114; 542256, 3644114; 542256, 3644054; 542316, 3644054; 542316, 3644024; 542346, 3644024; 542346, 3643964; 542376, 3643964; 542376, 3643934; 542406, 3643934; 542406, 3643874; 542256, 3643874; 542256, 3643904; 542136, 3643904; 542136, 3643934; 542046, 3643934; 542046, 3643874; 542016, 3643874; 542016, 3643844; 541986, 3643844; 541986, 3643814; 541956, 3643814; 541956, 3643784; 541926, 3643784; 541926, 3643724; 541896, 3643724; 541896, 3643694; 541866, 3643694; 541866, 3643634; 541836, 3643634; 541836, 3643544; 541806, 3643544; 541806, 3643454; 541776, 3643454; 541776, 3643364; 541746, 3643364; 541746, 3643334; 541716, 3643334; 541716, 3643304; 541686, 3643304; 541686, 3643274; 541506, 3643274; 541506, 3643244; 541476, 3643244; 541476, 3643214; 541446, 3643214; 541446, 3643184; 541416, 3643184; 541416, 3643154; 541386, 3643154; 541386, 3643124; 541356, 3643124; 541356, 3643094; 541326, 3643094; 541326, 3643004; 541296, 3643004; 541296, 3642794; 541266, 3642794; 541266, 3642614; 541236, 3642614; 541236, 3642554; 541206, 3642554; 541206, 3642464; 541176, 3642464; 541176, 3642434; 541146, 3642434; 541146, 3642404; 541056, 3642404; 541056, 3642374; 540996, 3642374; 540996, 3642344; 540966, 3642344; 540966, 3642374; 540936, 3642374; 540936, 3642404; 540906, 3642404; 540906, 3642434; 540816, 3642434; 540816, 3642404; 540786, 3642404; 540786, 3642374; 540756, 3642374; 540756, 3642344; 540726, 3642344; 540726, 3642254; 540696, 3642254; 540696, 3642194; 540666, 3642194; 540666, 3642134; 540636, 3642134; 540636, 3642104; 540606, 3642104; 540606, 3642074; 540576, 3642074; 540576, 3642014; 540546, 3642014; 540546, 3641984; 540576, 3641984; 540576, 3641924; 540666, 3641924; 540666, 3641894; 540726, 3641894; 540726, 3641864; 540666, 3641864; 540666, 3641834; 540606, 3641834; 540606, 3641804; 540426, 3641804; 540426, 3641774; 540366, 3641774; 540366, 3641714; 540336, 3641714; 540336, 3641684; 540306, 3641684; 540306, 3641654; 540276, 3641654; 540276, 3641624; 540246, 3641624; 540246, 3641594; 540186, 3641594; 540186, 3641534; 540156, 3641534; 540156, 3641504; 540126, 3641504; 540126, 3641444; 540096, 3641444; 540096, 3641414; 540066, 3641414; 540066, 3641384; 539916, 3641384; 539916, 3641354; 539856, 3641354; 539856, 3641294; 539826, 3641294; 539826, 3641204; 539796, 3641204; 539796, 3641144; 539766, 3641144; 539766, 3641114; 539736, 3641114; 539736, 3641084; 539676, 3641084; 539676, 3641114; 539586, 3641114; 539586, 3641174; 539556, 3641174; 539556, 3641204; 539526, 3641204; 539526, 3641174; 539466, 3641174; 539466, 3641144; 539406, 3641144; 539406, 3641114; 539376, 3641114; 539376, 3641084; 539346, 3641084; 539346, 3641024; 539316, 3641024; 539316, 3640874; 539256, 3640874; 539256, 3640844; 539226, 3640844; 539226, 3640814; 539196, 3640814; 539196, 3640784; 539226, 3640784; 539226, 3640724; 539256, 3640724; 539256, 3640694; 539316, 3640694; 539316, 3640634; 539346, 3640634; 539346, 3640574; 539316, 3640574; 539316, 3640514; 539286, 3640514; 539286, 3640364; 539256, 3640364; 539256, 3640064; 539226, 3640064; 539226, 3640094; 539196, 3640094; 539196, 3640124; 539166, 3640124; 539166, 3640154; 539136, 3640154; 539136, 3640184; 539106, 3640184; 539106, 3640214; 539076, 3640214; 539076, 3640244; 538926, 3640244; 538926, 3640214; 538896, 3640214; 538896, 3640094; 538836, 3640094; 538836, 3640064; 538806, 3640064; 538806, 3640034; 538716, 3640034; 538716, 3640064; 538626, 3640064; 538626, 3640094; 538506, 3640094; 538506, 3640124; 538416, 3640124; 538416, 3640094; 538386, 3640094; 538386, 3640064; 538296, 3640064; 538296, 3640094; 538236, 3640094; 538236, 3640124; 538206, 3640124; 538206, 3640094; 538176, 3640094; 538176, 3640064; 538086, 3640064; 538086, 3640034; 538116, 3640034; 538116, 3639944; 538146, 3639944; 538146, 3639884; 538176, 3639884; 538176, 3639794; 538146, 3639794; 538146, 3639764; 538116, 3639764; 538116, 3639734; 538056, 3639734; 538056, 3639704; 537996, 3639704; 537996, 3639734; 537906, 3639734; 537906, 3639704; 537876, 3639704; 537876, 3639674; 537846, 3639674; 537846, 3639644; 537816, 3639644; 537816, 3639434; 537786, 3639434; 537786, 3639344; 537816, 3639344; 537816, 3639224; 537786, 3639224; 537786, 3639194; 537816, 3639194; 537816, 3639104; 537786, 3639104; 537786, 3639074; 537606, 3639074; 537606, 3639044; 537576, 3639044; 537576, 3639014; 537546, 3639014; 537546, 3638984; 537486, 3638984; 537486, 3638774; 537516, 3638774; 537516, 3638684; 537546, 3638684; 537546, 3638624; 537576, 3638624; 537576, 3638324; 537606, 3638324; 537606, 3638174; 537576, 3638174; 537576, 3638114; 537516, 3638114; 537516, 3638144; 537426, 3638144; 537426, 3638174; 537336, 3638174; 537336, 3638144; 537276, 3638144; 537276, 3638114; 537246, 3638114; 537246, 3638054; 537216, 3638054; 537216, 3637994; 537186, 3637994; 537186, 3637934; 537156, 3637934; 537156, 3637844; 537126, 3637844; 537126, 3637784; 537096, 3637784; 537096, 3637754; 537066, 3637754; 537066, 3637694; 537036, 3637694; 537036, 3637634; 537006, 3637634; 537006, 3637604; 536976, 3637604; 536976, 3637574; 536946, 3637574; 536946, 3637544; 536916, 3637544; 536916, 3637484; 536886, 3637484; 536886, 3637454; 536856, 3637454; 536856, 3637424; 536796, 3637424; 536796, 3637364; 536766, 3637364; 536766, 3637274; 536736, 3637274; 536736, 3637244; 536706, 3637244; 536706, 3637004; 536676, 3637004; 536676, 3636974; 536646, 3636974; 536646, 3636914; 536616, 3636914; 536616, 3636854; 536556, 3636854; 536556, 3636824; 536526, 3636824; 536526, 3636794; 536406, 3636794; 536406, 3636824; 536316, 3636824; 536316, 3636854; 536226, 3636854; 536226, 3636884; 536196, 3636884; 536196, 3636914; 536136, 3636914; 536136, 3636944; 536076, 3636944; 536076, 3637004; 536046, 3637004; 536046, 3637094; 536016, 3637094; 536016, 3637124; 535956, 3637124; 535956, 3637154; 535926, 3637154; 535926, 3637184; 535896, 3637184; 535896, 3637214; 535836, 3637214; 535836, 3637244; 535806, 3637244; 535806, 3637274; 535746, 3637274; 535746, 3637304; 535656, 3637304; 535656, 3637334; 535536, 3637334; 535536, 3636974; 535506, 3636974; 535506, 3636854; 535416, 3636854; 535416, 3636524; 535386, 3636524; 535386, 3636494; 535326, 3636494; 535326, 3636464; 535296, 3636464; 535296, 3636374; 535326, 3636374; 535326, 3636344; 535356, 3636344; 535356, 3636314; 535386, 3636314; 535386, 3636284; 535416, 3636284; 535416, 3636254; 535566, 3636254; 535566, 3636284; 535596, 3636284; 535596, 3636344; 535626, 3636344; 535626, 3636374; 535806, 3636374; 535806, 3636404; 535836, 3636404; 535836, 3636434; 535986, 3636434; 535986, 3636404; 536046, 3636404; 536046, 3636374; 536136, 3636374; 536136, 3636344; 536166, 3636344; 536166, 3636314; 536226, 3636314; 536226, 3636284; 536286, 3636284; 536286, 3636314; 536376, 3636314; 536376, 3636134; 536406, 3636134; 536406, 3636104; 536376, 3636104; 536376, 3635984; 536406, 3635984; 536406, 3635924; 536436, 3635924; 536436, 3635894; 536466, 3635894; 536466, 3635864; 536496, 3635864; 536496, 3635774; 536526, 3635774; 536526, 3635744; 536556, 3635744; 536556, 3635714; 536586, 3635714; 536586, 3635684; 536616, 3635684; 536616, 3635654; 536676, 3635654; 536676, 3635624; 536826, 3635624; 536826, 3635594; 536856, 3635594; 536856, 3635564; 536886, 3635564; 536886, 3635534; 536856, 3635534; 536856, 3635504; 536826, 3635504; 536826, 3635474; 536796, 3635474; 536796, 3635414; 536736, 3635414; 536736, 3635384; 536676, 3635384; 536676, 3635324; 536616, 3635324; 536616, 3635234; 536646, 3635234; 536646, 3635204; 536676, 3635204; 536676, 3635174; 536706, 3635174; 536706, 3635144; 536736, 3635144; 536736, 3635114; 536766, 3635114; 536766, 3634994; 536646, 3634994; 536646, 3635024; 536586, 3635024; 536586, 3635054; 536526, 3635054; 536526, 3635084; 536466, 3635084; 536466, 3635114; 536436, 3635114; 536436, 3635144; 536316, 3635144; 536316, 3635114; 536286, 3635114; 536286, 3635084; 536316, 3635084; 536316, 3635054; 536346, 3635054; 536346, 3634874; 536316, 3634874; 536316, 3634724; 536346, 3634724; 536346, 3634664; 536406, 3634664; 536406, 3634634; 536436, 3634634; 536436, 3634604; 536466, 3634604; 536466, 3634544; 536436, 3634544; 536436, 3634514; 536406, 3634514; 536406, 3634454; 536376, 3634454; 536376, 3634424; 536346, 3634424; 536346, 3634364; 536316, 3634364; 536316, 3634244; 536286, 3634244; 536286, 3634124; 536256, 3634124; 536256, 3634094; 536286, 3634094; 536286, 3634034; 536316, 3634034; 536316, 3634004; 536346, 3634004; 536346, 3633974; 536406, 3633974; 536406, 3633914; 536436, 3633914; 536436, 3633884; 536466, 3633884; 536466, 3633854; 536556, 3633854; 536556, 3633884; 536586, 3633884; 536586, 3633794; 536556, 3633794; 536556, 3633764; 536526, 3633764; 536526, 3633734; 536436, 3633734; 536436, 3633764; 536316, 3633764; 536316, 3633734; 536286, 3633734; 536286, 3633704; 536256, 3633704; 536256, 3633674; 536226, 3633674; 536226, 3633644; 536196, 3633644; 536196, 3633614; 536166, 3633614; 536166, 3633554; 536136, 3633554; 536136, 3633524; 536106, 3633524; 536106, 3633494; 536076, 3633494; 536076, 3633464; 536016, 3633464; 536016, 3633434; 535986, 3633434; 535986, 3633404; 535956, 3633404; 535956, 3633374; 535896, 3633374; 535896, 3633344; 535836, 3633344; 535836, 3633314; 535776, 3633314; 535776, 3633284; 535746, 3633284; 535746, 3633254; 535686, 3633254; 535686, 3633224; 535656, 3633224; 535656, 3633164; 535626, 3633164; 535626, 3633134; 535596, 3633134; 535596, 3633104; 535536, 3633104; 535536, 3632984; 535476, 3632984; 535476, 3632954; 535446, 3632954; 535446, 3632894; 535476, 3632894; 535476, 3632774; 535446, 3632774; 535446, 3632714; 535416, 3632714; 535416, 3632684; 535386, 3632684; 535386, 3632654; 535356, 3632654; 535356, 3632564; 535326, 3632564; 535326, 3632504; 535296, 3632504; 535296, 3632474; 535236, 3632474; 535236, 3632504; 535176, 3632504; 535176, 3632534; 535146, 3632534; 535146, 3632714; 535086, 3632714; 535086, 3632744; 535026, 3632744; 535026, 3632714; 534966, 3632714; 534966, 3632744; 534936, 3632744; 534936, 3632834; 534996, 3632834; 534996, 3632864; 534876, 3632864; 534876, 3633014; 534846, 3633014; 534846, 3633074; 534816, 3633074; 534816, 3633104; 534786, 3633104; 534786, 3633134; 534756, 3633134; 534756, 3633224; 534726, 3633224; 534726, 3633164; 534696, 3633164; 534696, 3633134; 534666, 3633134; 534666, 3633074; 534636, 3633074; 534636, 3633014; 534606, 3633014; 534606, 3632984; 534546, 3632984; 534546, 3632954; 534456, 3632954; 534456, 3632924; 534306, 3632924; 534306, 3632954; 534276, 3632954; 534276, 3632984; 534246, 3632984; 534246, 3633044; 534216, 3633044; 534216, 3633074; 534186, 3633074; 534186, 3633194; 534156, 3633194; 534156, 3633224; 534126, 3633224; 534126, 3633254; 534066, 3633254; 534066, 3633284; 534036, 3633284; 534036, 3633314; 533976, 3633314; 533976, 3633284; 533946, 3633284; 533946, 3633254; 533766, 3633254; 533766, 3633134; 533736, 3633134; 533736, 3633074; 533706, 3633074; 533706, 3633104; 533646, 3633104; 533646, 3633164; 533586, 3633164; 533586, 3633134; 533466, 3633134; 533466, 3633194; 533436, 3633194; 533436, 3633164; 533406, 3633164; 533406, 3633074; 533436, 3633074; 533436, 3633044; 533466, 3633044; 533466, 3632744; 533406, 3632744; 533406, 3632714; 533376, 3632714; 533376, 3632594; 533346, 3632594; 533346, 3632564; 533316, 3632564; 533316, 3632534; 533286, 3632534; 533286, 3632504; 533226, 3632504; 533226, 3632474; 533196, 3632474; 533196, 3632444; 533136, 3632444; 533136, 3632414; 532986, 3632414; 532986, 3632444; 532926, 3632444; 532926, 3632474; 532896, 3632474; 532896, 3632504; 532746, 3632504; 532746, 3632534; 532656, 3632534; 532656, 3632564; 532536, 3632564; 532536, 3632594; 532476, 3632594; 532476, 3632624; 532446, 3632624; 532446, 3632714; 532416, 3632714; 532416, 3632744; 532356, 3632744; 532356, 3632774; 532326, 3632774; 532326, 3632804; 532266, 3632804; 532266, 3632864; 532236, 3632864; 532236, 3632954; 532176, 3632954; 532176, 3632924; 532116, 3632924; 532116, 3632834; 532086, 3632834; 532086, 3632804; 531816, 3632804; 531816, 3632774; 531726, 3632774; 531726, 3632744; 531666, 3632744; 531666, 3632714; 531636, 3632714; 531636, 3632684; 531606, 3632684; 531606, 3632654; 531576, 3632654; 531576, 3632624; 531546, 3632624; 531546, 3632504; 531516, 3632504; 531516, 3632474; 531486, 3632474; 531486, 3632504; 531396, 3632504; 531396, 3632474; 531306, 3632474; 531306, 3632444; 531246, 3632444; 531246, 3632414; 531126, 3632414; 531126, 3632444; 531066, 3632444; 531066, 3632474; 531036, 3632474; 531036, 3632504; 530976, 3632504; 530976, 3632534; 530946, 3632534; 530946, 3632564; 530856, 3632564; 530856, 3632534; 530826, 3632534; 530826, 3632504; 530796, 3632504; 530796, 3632474; 530736, 3632474; 530736, 3632354; 530766, 3632354; 530766, 3632294; 530796, 3632294; 530796, 3632114; 530766, 3632114; 530766, 3632084; 530706, 3632084; 530706, 3632054; 530586, 3632054; 530586, 3632084; 530526, 3632084; 530526, 3632054; 530436, 3632054; 530436, 3632024; 530346, 3632024; 530346, 3631994; 530286, 3631994; 530286, 3631934; 530256, 3631934; 530256, 3631874; 530226, 3631874; 530226, 3631784; 530196, 3631784; 530196, 3631724; 530136, 3631724; 530136, 3631694; 529986, 3631694; 529986, 3631664; 529896, 3631664; 529896, 3631634; 529866, 3631634; 529866, 3631574; 529836, 3631574; 529836, 3631544; 529866, 3631544; 529866, 3631484; 529656, 3631484; 529656, 3631424; 529626, 3631424; 529626, 3631394; 529566, 3631394; 529566, 3631364; 529536, 3631364; 529536, 3631394; 529506, 3631394; 529506, 3631364; 529326, 3631364; 529326, 3631334; 529266, 3631334; 529266, 3631304; 529206, 3631304; 529206, 3631274; 529146, 3631274; 529146, 3631244; 529086, 3631244; 529086, 3631214; 529056, 3631214; 529056, 3631244; 528996, 3631244; 528996, 3631274; 528966, 3631274; 528966, 3631304; 528666, 3631304; 528666, 3631334; 528636, 3631334; 528636, 3631364; 528606, 3631364; 528606, 3631394; 528576, 3631394; 528576, 3631454; 528546, 3631454; 528546, 3631484; 528396, 3631484; 528396, 3631454; 527976, 3631454; 527976, 3631484; 527886, 3631484; 527886, 3631514; 527706, 3631514; 527706, 3631484; 527676, 3631484; 527676, 3631454; 527646, 3631454; 527646, 3631424; 527616, 3631424; 527616, 3631394; 527586, 3631394; 527586, 3631364; 527556, 3631364; 527556, 3631334; 527526, 3631334; 527526, 3631304; 527496, 3631304; 527496, 3631274; 527466, 3631274; 527466, 3631244; 527406, 3631244; 527406, 3631214; 527346, 3631214; 527346, 3631184; 527256, 3631184; 527256, 3631154; 527196, 3631154; 527196, 3631124; 527136, 3631124; 527136, 3631094; 527106, 3631094; 527106, 3631064; 527076, 3631064; 527076, 3631004; 527046, 3631004; 527046, 3630944; 527016, 3630944; 527016, 3630914; 526986, 3630914; 526986, 3630884; 526956, 3630884; 526956, 3630824; 526926, 3630824; 526926, 3630584; 526866, 3630584; 526866, 3630554; 526836, 3630554; 526836, 3630524; 526776, 3630524; 526776, 3630494; 526746, 3630494; 526746, 3630464; 526686, 3630464; 526686, 3630434; 526656, 3630434; 526656, 3630404; 526626, 3630404; 526626, 3630374; 526596, 3630374; 526596, 3630344; 526536, 3630344; 526536, 3630314; 526506, 3630314; 526506, 3630284; 526356, 3630284; 526356, 3630314; 526176, 3630314; 526176, 3630344; 525936, 3630344; 525936, 3630374; 525786, 3630374; 525786, 3630344; 525486, 3630344; 525486, 3630314; 525456, 3630314; 525456, 3630284; 525336, 3630284; 525336, 3630314; 525216, 3630314; 525216, 3630254; 525186, 3630254; 525186, 3630224; 525126, 3630224; 525126, 3630194; 525006, 3630194; 525006, 3630164; 524976, 3630164; 524976, 3630134; 524946, 3630134; 524946, 3630164; 524916, 3630164; 524916, 3630194; 524886, 3630194; 524886, 3630224; 524856, 3630224; 524856, 3630254; 524826, 3630254; 524826, 3630284; 524796, 3630284; 524796, 3630314; 524736, 3630314; 524736, 3630344; 524646, 3630344; 524646, 3630374; 524586, 3630374; 524586, 3630404; 524406, 3630404; 524406, 3630434; 524346, 3630434; 524346, 3630464; 524256, 3630464; 524256, 3630494; 524196, 3630494; 524196, 3630464; 524136, 3630464; 524136, 3630344; 524106, 3630344; 524106, 3630254; 524136, 3630254; 524136, 3630224; 524166, 3630224; 524166, 3630194; 524196, 3630194; 524196, 3630134; 524226, 3630134; 524226, 3630104; 524196, 3630104; 524196, 3630074; 524166, 3630074; 524166, 3630014; 524136, 3630014; 524136, 3629984; 524106, 3629984; 524106, 3629774; 524046, 3629774; 524046, 3629744; 523836, 3629744; 523836, 3629714; 523806, 3629714; 523806, 3629414; 523836, 3629414; 523836, 3629324; 523806, 3629324; 523806, 3629264; 523776, 3629264; 523776, 3629234; 523746, 3629234; 523746, 3629204; 523716, 3629204; 523716, 3629174; 523656, 3629174; 523656, 3629144; 523626, 3629144; 523626, 3629114; 523596, 3629114; 523596, 3628964; 523626, 3628964; 523626, 3628874; 523656, 3628874; 523656, 3628784; 523686, 3628784; 523686, 3628724; 523836, 3628724; 523836, 3628694; 523896, 3628694; 523896, 3628664; 524226, 3628664; 524226, 3628694; 524436, 3628694; 524436, 3628664; 524466, 3628664; 524466, 3628634; 524496, 3628634; 524496, 3628604; 524556, 3628604; 524556, 3628634; 524586, 3628634; 524586, 3628604; 524616, 3628604; 524616, 3628634; 524736, 3628634; 524736, 3628604; 524796, 3628604; 524796, 3628634; 524886, 3628634; 524886, 3628664; 524976, 3628664; 524976, 3628694; 525066, 3628694; 525066, 3628724; 525156, 3628724; 525156, 3628754; 525186, 3628754; 525186, 3628724; 525246, 3628724; 525246, 3628694; 525336, 3628694; 525336, 3628664; 525426, 3628664; 525426, 3628634; 525546, 3628634; 525546, 3628664; 525636, 3628664; 525636, 3628634; 525666, 3628634; 525666, 3628604; 525876, 3628604; 525876, 3628574; 526086, 3628574; 526086, 3628604; 526116, 3628604; 526116, 3628634; 526176, 3628634; 526176, 3628664; 526206, 3628664; 526206, 3628694; 526266, 3628694; 526266, 3628724; 526386, 3628724; 526386, 3628694; 526416, 3628694; 526416, 3628664; 526476, 3628664; 526476, 3628634; 526506, 3628634; 526506, 3628604; 526536, 3628604; 526536, 3628574; 526446, 3628574; 526446, 3628544; 526236, 3628544; 526236, 3628514; 526176, 3628514; 526176, 3628454; 526146, 3628454; 526146, 3628394; 526176, 3628394; 526176, 3628364; 526206, 3628364; 526206, 3628334; 526236, 3628334; 526236, 3628274; 526266, 3628274; 526266, 3628244; 526176, 3628244; 526176, 3628274; 526056, 3628274; 526056, 3628304; 525966, 3628304; 525966, 3628334; 525936, 3628334; 525936, 3628364; 525606, 3628364; 525606, 3628394; 525546, 3628394; 525546, 3628364; 525306, 3628364; 525306, 3628394; 525246, 3628394; 525246, 3628424; 525186, 3628424; 525186, 3628514; 525156, 3628514; 525156, 3628544; 525126, 3628544; 525126, 3628574; 525066, 3628574; 525066, 3628544; 524976, 3628544; 524976, 3628514; 524916, 3628514; 524916, 3628454; 524886, 3628454; 524886, 3628394; 524856, 3628394; 524856, 3628334; 524826, 3628334; 524826, 3628304; 524616, 3628304; 524616, 3628334; 524436, 3628334; 524436, 3628364; 524346, 3628364; 524346, 3628394; 524316, 3628394; 524316, 3628364; 524286, 3628364; 524286, 3628394; 524256, 3628394; 524256, 3628304; 524196, 3628304; 524196, 3628274; 524046, 3628274; 524046, 3628214; 524076, 3628214; 524076, 3628184; 524166, 3628184; 524166, 3628154; 524196, 3628154; 524196, 3628094; 524166, 3628094; 524166, 3628034; 524196, 3628034; 524196, 3628004; 524226, 3628004; 524226, 3627974; 524286, 3627974; 524286, 3627944; 524316, 3627944; 524316, 3627914; 524346, 3627914; 524346, 3627884; 524376, 3627884; 524376, 3627794; 524286, 3627794; 524286, 3627824; 524046, 3627824; 524046, 3627854; 524016, 3627854; 524016, 3627884; 523986, 3627884; 523986, 3627914; 523956, 3627914; 523956, 3627944; 523926, 3627944; 523926, 3627974; 523866, 3627974; 523866, 3628004; 523836, 3628004; 523836, 3628034; 523806, 3628034; 523806, 3628064; 523776, 3628064; 523776, 3628094; 523716, 3628094; 523716, 3628124; 523686, 3628124; 523686, 3628154; 523626, 3628154; 523626, 3628184; 523536, 3628184; 523536, 3628154; 523326, 3628154; 523326, 3628124; 523176, 3628124; 523176, 3628154; 523168, 3628154; 523171, 3628394; 523176, 3628394; 523176, 3628424; 523146, 3628424; 523146, 3628454; 523176, 3628454; 523176, 3628484; returning to 523206, 3628484.
                (ii) Subunit 18c: From USGS 1:24,000 quadrangle map Alpine, land bounded by the following UTM coordinates (E, N): 513673, 3626397; 513674, 3626074; 514075, 3626046; 514077, 3625994; 514026, 3625994; 514026, 3625964; 513966, 3625964; 513966, 3625934; 513816, 3625934; 513816, 3625964; 513696, 3625964; 513696, 3626054; 513666, 3626054; 513666, 3626354; 513636, 3626354; 513636, 3626450; 513673, 3626447; returning to 513673, 3626397.

                (iiii) Land bounded by the following UTM coordinates (E, N): 518196, 3626114; 518226, 3626114; 518226, 3626144; 518196, 3626144; 518196, 3626174; 518166, 3626174; 518166, 3626144; 518196, 3626144; 518196, 3626114; 518166, 3626114; 518166, 3626054; 518136, 3626054; 518136, 3625994; 518076, 3625994; 518076, 3625964; 517986, 3625964; 517986, 3625934; 517836, 3625934; 517836, 3625904; 517806, 3625904; 517806, 3625874; 517776, 3625874; 517776, 3625844; 517716, 3625844; 517716, 3625814; 517656, 3625814; 517656, 3625754; 517536, 3625754; 517536, 3625724; 517476, 3625724; 517476, 3625694; 517386, 3625694; 517386, 3625724; 517176, 3625724; 517176, 3625754; 517116, 3625754; 517116, 3625784; 517056, 3625784; 517056, 3625814; 517026, 3625814; 517026, 3625844; 516996, 3625844; 516996, 3625874; 516936, 3625874; 516936, 3625904; 516786, 3625904; 516786, 3625874; 516666, 3625874; 516666, 3625904; 516606, 3625904; 516606, 3625934; 516456, 3625934; 516456, 3625964; 516186, 3625964; 516186, 3625934; 516066, 3625934; 516066, 3625904; 516006, 3625904; 516006, 3625874; 515976, 3625874; 515976, 3625814; 515946, 3625814; 515946, 3625784; 515916, 3625784; 515916, 3625754; 515886, 3625754; 515886, 3625694; 515916, 3625694; 515916, 3625664; 515946, 3625664; 515946, 3625634; 515916, 3625634; 515916, 3625364; 515856, 3625364; 515856, 3625334; 515826, 3625334; 515826, 3625304; 515766, 3625304; 515766, 3625274; 515736, 3625274; 515736, 3625184; 515556, 3625184; 515556, 3625154; 515406, 3625154; 515406, 3625124; 515346, 3625124; 515346, 3625094; 515316, 3625094; 515316, 3625124; 515226, 3625124; 515226, 3625154; 515076, 3625154; 515076, 3625124; 514956, 3625124; 514956, 3625094; 514866, 3625094; 514866, 3625064; 514836, 3625064; 514836, 3625034; 514806, 3625034; 514806, 3625004; 514686, 3625004; 514686, 3624974; 514626, 3624974; 514626, 3624944; 514506, 3624944; 514506, 3624914; 514476, 3624914; 514476, 3624884; 514416, 3624884; 514416, 3624854; 514296, 3624854; 514296, 3624884; 514266, 3624884; 514266, 3624944; 514236, 3624944; 514236, 3624974; 514176, 3624974; 514176, 3625004; 514146, 3625004; 514146, 3625034; 514116, 3625034; 514116, 3625124; 514086, 3625124; 514086, 3625184; 514056, 3625184; 514056, 3625244; 513996, 3625244; 513996, 3625274; 513966, 3625274; 513966, 3625304; 513936, 3625304; 513936, 3625334; 513966, 3625334; 513966, 3625364; 514056, 3625364; 514056, 3625394; 514116, 3625394; 514116, 3625424; 514146, 3625424; 514146, 3625454; 514176, 3625454; 514176, 3625544; 514206, 3625544; 514206, 3625574; 514236, 3625574; 514236, 3625667; 514276, 3625667; 514296, 3625665; 514466, 3625663; 514459, 3626042; 514626, 3626041; 514626, 3626024; 514596, 3626024; 514596, 3625934; 514626, 3625934; 514626, 3625904; 514656, 3625904; 514656, 3625844; 514596, 3625844; 514596, 3625814; 514566, 3625814; 514566, 3625754; 514536, 3625754; 514536, 3625664; 514506, 3625664; 514506, 3625574; 514536, 3625574; 514536, 3625544; 514506, 3625544; 514506, 3625424; 514536, 3625424; 514536, 3625394; 514506, 3625394; 514506, 3625364; 514446, 3625364; 514446, 3625334; 514416, 3625334; 514416, 3625304; 514386, 3625304; 514386, 3625274; 514446, 3625274; 514446, 3625244; 514626, 3625244; 514626, 3625274; 514746, 3625274; 514746, 3625304; 514806, 3625304; 514806, 3625334; 514836, 3625334; 514836, 3625364; 514866, 3625364; 514866, 3625394; 514896, 3625394; 514896, 3625424; 514926, 3625424; 514926, 3625454; 515076, 3625454; 515076, 3625424; 515136, 3625424; 515136, 3625394; 515226, 3625394; 515226, 3625364; 515316, 3625364; 515316, 3625394; 515406, 3625394; 515406, 3625424; 515436, 3625424; 515436, 3625454; 515466, 3625454; 515466, 3625484; 515496, 3625484; 515496, 3625514; 515526, 3625514; 515526, 3625544; 515556, 3625544; 515556, 3625574; 515616, 3625574; 515616, 3625604; 515676, 3625604; 515676, 3625694; 515646, 3625694; 515646, 3625724; 515616, 3625724; 515616, 3625784; 515586, 3625784; 515586, 3625844; 515616, 3625844; 515616, 3625874; 515646, 3625874; 515646, 3625904; 515676, 3625904; 515676, 3625934; 515736, 3625934; 515736, 3625964; 515766, 3625964; 515766, 3625994; 515826, 3625994; 515826, 3626054; 515886, 3626054; 515886, 3626072; 516106, 3626077; 516507, 3626087; 516505, 3626144; 516516, 3626144; 516516, 3626114; 516576, 3626114; 516576, 3626084; 516696, 3626084; 516696, 3626114; 516876, 3626114; 516876, 3626084; 516966, 3626084; 516966, 3626054; 517026, 3626054; 517026, 3626024; 517056, 3626024; 517056, 3625994; 517086, 3625994; 517086, 3625964; 517116, 3625964; 517116, 3625934; 517206, 3625934; 517206, 3625904; 517326, 3625904; 517326, 3625934; 517506, 3625934; 517506, 3625964; 517566, 3625964; 517566, 3625994; 517626, 3625994; 517626, 3626024; 517656, 3626024; 517656, 3626084; 517716, 3626084; 517716, 3626114; 517746, 3626114; 517746, 3626174; 517776, 3626174; 517776, 3626204; 517806, 3626204; 517806, 3626234; 517836, 3626234; 517836, 3626294; 517896, 3626294; 517896, 3626324; 517926, 3626324; 517926, 3626354; 517956, 3626354; 517956, 3626384; 518226, 3626384; 518226, 3626414; 518286, 3626414; 518286, 3626384; 518346, 3626384; 518346, 3626414; 518376, 3626414; 518376, 3626444; 518466, 3626444; 518466, 3626384; 518496, 3626384; 518496, 3626324; 518526, 3626324; 518526, 3626294; 518556, 3626294; 518556, 3626234; 518586, 3626234; 518586, 3626204; 518616, 3626204; 518616, 3626174; 518676, 3626174; 518676, 3626144; 518736, 3626144; 518736, 3626114; 518796, 3626114; 518796, 3626144; 518856, 3626144; 518856, 3626174; 519006, 3626174; 519006, 3626204; 519096, 3626204; 519096, 3626234; 519156, 3626234; 519156, 3626264; 519186, 3626264; 519186, 3626294; 519246, 3626294; 519246, 3626384; 519276, 3626384; 519276, 3626474; 519246, 3626474; 519246, 3626504; 519276, 3626504; 519276, 3626594; 519306, 3626594; 519306, 3626624; 519336, 3626624; 519336, 3626654; 519366, 3626654; 519366, 3626684; 519396, 3626684; 519396, 3626714; 519426, 3626714; 519426, 3626774; 519456, 3626774; 519456, 3626894; 519516, 3626894; 519516, 3626864; 519546, 3626864; 519546, 3626834; 519576, 3626834; 519576, 3626684; 519546, 3626684; 519546, 3626654; 519516, 3626654; 519516, 3626624; 519486, 3626624; 519486, 3626534; 519456, 3626534; 519456, 3626324; 519426, 3626324; 519426, 3626204; 519396, 3626204; 519396, 3626144; 519306, 3626144; 519306, 3626114; 519276, 3626114; 519276, 3626084; 519246, 3626084; 519246, 3626054; 519186, 3626054; 519186, 3626024; 519126, 3626024; 519126, 3625994; 519096, 3625994; 519096, 3625964; 519006, 3625964; 519006, 3625934; 518976, 3625934; 518976, 3625844; 518946, 3625844; 518946, 3625754; 518916, 3625754; 518916, 3625784; 518856, 3625784; 518856, 3625814; 518826, 3625814; 518826, 3625844; 518796, 3625844; 518796, 3625874; 518736, 3625874; 518736, 3625904; 518586, 3625904; 518586, 3625934; 518556, 3625934; 518556, 3625964; 518496, 3625964; 518496, 3625994; 518316, 3625994; 518316, 3626024; 518286, 3626024; 518286, 3626054; 518226, 3626054; 518226, 3626084; 518196, 3626084; 518196, 3626114
                (iv) Note: Map of Units 18 and 19 follows.
                
                  
                  ER09FE11.009
                
                (24) Unit 19: Cottonwood Creek Basin, San Diego County, California.

                (i) Subunit 19a: From USGS 1:24,000 quadrangle maps Morena Reservoir, Cameron Corners and Mount Laguna, land bounded by the following UTM coordinates (E,N): 544887, 3619754; 544891, 3619395; 544918, 3619372; 544919, 3619283; 545309, 3618949; 545299, 3619235; 545332, 3619274; 545346, 3619274; 545346, 3619244; 545376, 3619244; 545376, 3619214; 545436, 3619214; 545436, 3619184; 545496, 3619184; 545496, 3619124; 545526, 3619124; 545526, 3619094; 545616, 3619094; 545616, 3619064; 545826, 3619064; 545826, 3619094; 545856, 3619094; 545856, 3619124; 545886, 3619124; 545886, 3619154; 546036, 3619154; 546036, 3619124; 546156, 3619124; 546156, 3619154; 546186, 3619154; 546186, 3619184; 546276, 3619184; 546276, 3619214; 546306, 3619214; 546306, 3619514; 546276, 3619514; 546276, 3619604; 546306, 3619604; 546306, 3619694; 546336, 3619694; 546336, 3619724; 546366, 3619724; 546366, 3619754; 546396, 3619754; 546396, 3619784; 546456, 3619784; 546456, 3619814; 546486, 3619814; 546486, 3619904; 546516, 3619904; 546516, 3619994; 546486, 3619994; 546486, 3620054; 546456, 3620054; 546456, 3620114; 546426, 3620114; 546426, 3620144; 546396, 3620144; 546396, 3620234; 546456, 3620234; 546456, 3620264; 546486, 3620264; 546486, 3620294; 546576, 3620294; 546576, 3620264; 546636, 3620264; 546636, 3620234; 546666, 3620234; 546666, 3620204; 546756, 3620204; 546756, 3620234; 546906, 3620234; 546906, 3620264; 546936, 3620264; 546936, 3620324; 546966, 3620324; 546966, 3620354; 546996, 3620354; 546996, 3620414; 546966, 3620414; 546966, 3620444; 546936, 3620444; 546936, 3620504; 546966, 3620504; 546966, 3620594; 547026, 3620594; 547026, 3620654; 547056, 3620654; 547056, 3620804; 547026, 3620804; 547026, 3620984; 547056, 3620984; 547056, 3621014; 547086, 3621014; 547086, 3621044; 547116, 3621044; 547116, 3621074; 547146, 3621074; 547146, 3621164; 547176, 3621164; 547176, 3621314; 547146, 3621314; 547146, 3621584; 547116, 3621584; 547116, 3621704; 547146, 3621704; 547146, 3621734; 547176, 3621734; 547176, 3621794; 547206, 3621794; 547206, 3621854; 547176, 3621854; 547176, 3621884; 547206, 3621884; 547206, 3621914; 547176, 3621914; 547176, 3621974; 547206, 3621974; 547206, 3622034; 547176, 3622034; 547176, 3622094; 547146, 3622094; 547146, 3622154; 547116, 3622154; 547116, 3622244; 547146, 3622244; 547146, 3622334; 547176, 3622334; 547176, 3622394; 547206, 3622394; 547206, 3622454; 547236, 3622454; 547236, 3622514; 547206, 3622514; 547206, 3622574; 547176, 3622574; 547176, 3622604; 547146, 3622604; 547146, 3622664; 547116, 3622664; 547116, 3622724; 547086, 3622724; 547086, 3622784; 547056, 3622784; 547056, 3622814; 547026, 3622814; 547026, 3622844; 546996, 3622844; 546996, 3622904; 546966, 3622904; 546966, 3622994; 546936, 3622994; 546936, 3623084; 546906, 3623084; 546906, 3623114; 546936, 3623114; 546936, 3623294; 546966, 3623294; 546966, 3623324; 546996, 3623324; 546996, 3623414; 547026, 3623414; 547026, 3623564; 547056, 3623564; 547056, 3623774; 547026, 3623774; 547026, 3623804; 547056, 3623804; 547056, 3623864; 547086, 3623864; 547086, 3623924; 547116, 3623924; 547116, 3624194; 547146, 3624194; 547146, 3624254; 547176, 3624254; 547176, 3624314; 547206, 3624314; 547206, 3624344; 547176, 3624344; 547176, 3624404; 547146, 3624404; 547146, 3624464; 547176, 3624464; 547176, 3624554; 547206, 3624554; 547206, 3624644; 547236, 3624644; 547236, 3624944; 547266, 3624944; 547266, 3625004; 547296, 3625004; 547296, 3625214; 547266, 3625214; 547266, 3625244; 547236, 3625244; 547236, 3625274; 547206, 3625274; 547206, 3625334; 547176, 3625334; 547176, 3625424; 547206, 3625424; 547206, 3625454; 547236, 3625454; 547236, 3625484; 547266, 3625484; 547266, 3626084; 547296, 3626084; 547296, 3626174; 547236, 3626174; 547236, 3626354; 547206, 3626354; 547206, 3626474; 547176, 3626474; 547176, 3626564; 547146, 3626564; 547146, 3626624; 547116, 3626624; 547116, 3626714; 547086, 3626714; 547086, 3626804; 547056, 3626804; 547056, 3626894; 547086, 3626894; 547086, 3626924; 547116, 3626924; 547116, 3626954; 547146, 3626954; 547146, 3626984; 547266, 3626984; 547266, 3627014; 547296, 3627014; 547296, 3627134; 547356, 3627134; 547356, 3627104; 547386, 3627104; 547386, 3627044; 547416, 3627044; 547416, 3627014; 547446, 3627014; 547446, 3626894; 547476, 3626894; 547476, 3626774; 547446, 3626774; 547446, 3626564; 547476, 3626564; 547476, 3626504; 547506, 3626504; 547506, 3626474; 547536, 3626474; 547536, 3626414; 547566, 3626414; 547566, 3626384; 547596, 3626384; 547596, 3626354; 547626, 3626354; 547626, 3626234; 547656, 3626234; 547656, 3626114; 547716, 3626114; 547716, 3626084; 547746, 3626084; 547746, 3625964; 547776, 3625964; 547776, 3625934; 547806, 3625934; 547806, 3625904; 547836, 3625904; 547836, 3625814; 547866, 3625814; 547866, 3625784; 547926, 3625784; 547926, 3625754; 547956, 3625754; 547956, 3625724; 547986, 3625724; 547986, 3625694; 548046, 3625694; 548046, 3625664; 548076, 3625664; 548076, 3625634; 548136, 3625634; 548136, 3625544; 548196, 3625544; 548196, 3625484; 548226, 3625484; 548226, 3625454; 548256, 3625454; 548256, 3625424; 548286, 3625424; 548286, 3625394; 548316, 3625394; 548316, 3625364; 548346, 3625364; 548346, 3625184; 548376, 3625184; 548376, 3625004; 548346, 3625004; 548346, 3624974; 548376, 3624974; 548376, 3624884; 548406, 3624884; 548406, 3624854; 548436, 3624854; 548436, 3624794; 548466, 3624794; 548466, 3624704; 548496, 3624704; 548496, 3624644; 548526, 3624644; 548526, 3624554; 548556, 3624554; 548556, 3624344; 548526, 3624344; 548526, 3624314; 548496, 3624314; 548496, 3624284; 548526, 3624284; 548526, 3624134; 548556, 3624134; 548556, 3624104; 548526, 3624104; 548526, 3624074; 548556, 3624074; 548556, 3623834; 548586, 3623834; 548586, 3623684; 548616, 3623684; 548616, 3623624; 548646, 3623624; 548646, 3623534; 548676, 3623534; 548676, 3623474; 548706, 3623474; 548706, 3623414; 548736, 3623414; 548736, 3623354; 548766, 3623354; 548766, 3623294; 548796, 3623294; 548796, 3623204; 548826, 3623204; 548826, 3622994; 548856, 3622994; 548856, 3622964; 548886, 3622964; 548886, 3622904; 548916, 3622904; 548916, 3622844; 548946, 3622844; 548946, 3622784; 548976, 3622784; 548976, 3622724; 549066, 3622724; 549066, 3622694; 549096, 3622694; 549096, 3622634; 549156, 3622634; 549156, 3622604; 549186, 3622604; 549186, 3622574; 549246, 3622574; 549246, 3622544; 549276, 3622544; 549276, 3622604; 549306, 3622604; 549306, 3622664; 549276, 3622664; 549276, 3622724; 549306, 3622724; 549306, 3622754; 549486, 3622754; 549486, 3622784; 549516, 3622784; 549516, 3622814; 549576, 3622814; 549576, 3622844; 549636, 3622844; 549636, 3622814; 549696, 3622814; 549696, 3622754; 549756, 3622754; 549756, 3622784; 549786, 3622784; 549786, 3622904; 549816, 3622904; 549816, 3622994; 549936, 3622994; 549936, 3623024; 549966, 3623024; 549966, 3623054; 549996, 3623054; 549996, 3623084; 550026, 3623084; 550026, 3623114; 550116, 3623114; 550116, 3623144; 550146, 3623144; 550146, 3623204; 550176, 3623204; 550176, 3623324; 550146, 3623324; 550146, 3623594; 550176, 3623594; 550176, 3623654; 550236, 3623654; 550236, 3623834; 550296, 3623834; 550296, 3623864; 550356, 3623864; 550356, 3623894; 550386, 3623894; 550386, 3623924; 550356, 3623924; 550356, 3623984; 550386, 3623984; 550386, 3624014; 550446, 3624014; 550446, 3624044; 550476, 3624044; 550476, 3623834; 550446, 3623834; 550446, 3623804; 550476, 3623804; 550476, 3623834; 550506, 3623834; 550506, 3623864; 550536, 3623864; 550536, 3623834; 550566, 3623834; 550566, 3623864; 550596, 3623864; 550596, 3623894; 550866, 3623894; 550866, 3623924; 550896, 3623924; 550896, 3623894; 550926, 3623894; 550926, 3623864; 551046, 3623864; 551046, 3623834; 551106, 3623834; 551106, 3623804; 551136, 3623804; 551136, 3623834; 551166, 3623834; 551166, 3623894; 551196, 3623894; 551196, 3624014; 551226, 3624014; 551226, 3624104; 551256, 3624104; 551256, 3624194; 551286, 3624194; 551286, 3624374; 551316, 3624374; 551316, 3624494; 551286, 3624494; 551286, 3624614; 551316, 3624614; 551316, 3624824; 551286, 3624824; 551286, 3625004; 551256, 3625004; 551256, 3625064; 551226, 3625064; 551226, 3625124; 551196, 3625124; 551196, 3625184; 551226, 3625184; 551226, 3625274; 551256, 3625274; 551256, 3625394; 551286, 3625394; 551286, 3625484; 551316, 3625484; 551316, 3625544; 551346, 3625544; 551346, 3625694; 551376, 3625694; 551376, 3625964; 551346, 3625964; 551346, 3626054; 551376, 3626054; 551376, 3626264; 551406, 3626264; 551406, 3626564; 551436, 3626564; 551436, 3626684; 551466, 3626684; 551466, 3626864; 551496, 3626864; 551496, 3626954; 551526, 3626954; 551526, 3627104; 551556, 3627104; 551556, 3627164; 551646, 3627164; 551646, 3627134; 551676, 3627134; 551676, 3627044; 551706, 3627044; 551706, 3626984; 551736, 3626984; 551736, 3626954; 551766, 3626954; 551766, 3626924; 551796, 3626924; 551796, 3626894; 551856, 3626894; 551856, 3626864; 551916, 3626864; 551916, 3626894; 551976, 3626894; 551976, 3626864; 552036, 3626864; 552036, 3626714; 552006, 3626714; 552006, 3626684; 551976, 3626684; 551976, 3626654; 551946, 3626654; 551946, 3626624; 551886, 3626624; 551886, 3626594; 551856, 3626594; 551856, 3626564; 551796, 3626564; 551796, 3626534; 551736, 3626534; 551736, 3626564; 551616, 3626564; 551616, 3626474; 551586, 3626474; 551586, 3626324; 551556, 3626324; 551556, 3625574; 551526, 3625574; 551526, 3625544; 551496, 3625544; 551496, 3625454; 551466, 3625454; 551466, 3625334; 551436, 3625334; 551436, 3625184; 551406, 3625184; 551406, 3625154; 551436, 3625154; 551436, 3625094; 551406, 3625094; 551406, 3625064; 551436, 3625064; 551436, 3625034; 551466, 3625034; 551466, 3624944; 551586, 3624944; 551586, 3624974; 551616, 3624974; 551616, 3624914; 551586, 3624914; 551586, 3624764; 551556, 3624764; 551556, 3624674; 551526, 3624674; 551526, 3624614; 551496, 3624614; 551496, 3624494; 551466, 3624494; 551466, 3624404; 551496, 3624404; 551496, 3624104; 551466, 3624104; 551466, 3623954; 551436, 3623954; 551436, 3623864; 551406, 3623864; 551406, 3623564; 551376, 3623564; 551376, 3623534; 551346, 3623534; 551346, 3623564; 551316, 3623564; 551316, 3623534; 551256, 3623534; 551256, 3623504; 551196, 3623504; 551196, 3623444; 551166, 3623444; 551166, 3623384; 551106, 3623384; 551106, 3623324; 551016, 3623324; 551016, 3623564; 550986, 3623564; 550986, 3623594; 550956, 3623594; 550956, 3623624; 550836, 3623624; 550836, 3623654; 550746, 3623654; 550746, 3623624; 550686, 3623624; 550686, 3623594; 550596, 3623594; 550596, 3623564; 550536, 3623564; 550536, 3623534; 550416, 3623534; 550416, 3623504; 550386, 3623504; 550386, 3623474; 550356, 3623474; 550356, 3623444; 550326, 3623444; 550326, 3623384; 550296, 3623384; 550296, 3623354; 550326, 3623354; 550326, 3623174; 550296, 3623174; 550296, 3623054; 550266, 3623054; 550266, 3622994; 550236, 3622994; 550236, 3622904; 550206, 3622904; 550206, 3622874; 550176, 3622874; 550176, 3622784; 550146, 3622784; 550146, 3622754; 550086, 3622754; 550086, 3622784; 550056, 3622784; 550056, 3622814; 549996, 3622814; 549996, 3622844; 549966, 3622844; 549966, 3622874; 549936, 3622874; 549936, 3622844; 549906, 3622844; 549906, 3622724; 549876, 3622724; 549876, 3622664; 549846, 3622664; 549846, 3622634; 549786, 3622634; 549786, 3622604; 549756, 3622604; 549756, 3622574; 549726, 3622574; 549726, 3622604; 549666, 3622604; 549666, 3622634; 549636, 3622634; 549636, 3622664; 549546, 3622664; 549546, 3622604; 549516, 3622604; 549516, 3622334; 549486, 3622334; 549486, 3622214; 549456, 3622214; 549456, 3622154; 549426, 3622154; 549426, 3622064; 549396, 3622064; 549396, 3621944; 549366, 3621944; 549366, 3621884; 549336, 3621884; 549336, 3621854; 549306, 3621854; 549306, 3621824; 549276, 3621824; 549276, 3621794; 549246, 3621794; 549246, 3621734; 549216, 3621734; 549216, 3621704; 549186, 3621704; 549186, 3621644; 549156, 3621644; 549156, 3621614; 549096, 3621614; 549096, 3621644; 549066, 3621644; 549066, 3621674; 549036, 3621674; 549036, 3621704; 548946, 3621704; 548946, 3621734; 548856, 3621734; 548856, 3621764; 548706, 3621764; 548706, 3621734; 548586, 3621734; 548586, 3621704; 548526, 3621704; 548526, 3621674; 548496, 3621674; 548496, 3621644; 548466, 3621644; 548466, 3621494; 548496, 3621494; 548496, 3621434; 548526, 3621434; 548526, 3621404; 548556, 3621404; 548556, 3621284; 548526, 3621284; 548526, 3621224; 548466, 3621224; 548466, 3621194; 548406, 3621194; 548406, 3621164; 548286, 3621164; 548286, 3621194; 548166, 3621194; 548166, 3621254; 548136, 3621254; 548136, 3621194; 548106, 3621194; 548106, 3621134; 548076, 3621134; 548076, 3621104; 548016, 3621104; 548016, 3621074; 547956, 3621074; 547956, 3621044; 547926, 3621044; 547926, 3621014; 547896, 3621014; 547896, 3620654; 547866, 3620654; 547866, 3620594; 547836, 3620594; 547836, 3620474; 547806, 3620474; 547806, 3620414; 547836, 3620414; 547836, 3620354; 547866, 3620354; 547866, 3620324; 547926, 3620324; 547926, 3620294; 547986, 3620294; 547986, 3620144; 547956, 3620144; 547956, 3619994; 547986, 3619994; 547986, 3619754; 547956, 3619754; 547956, 3619724; 547926, 3619724; 547926, 3619574; 547956, 3619574; 547956, 3619544; 547956, 3619304; 547926, 3619304; 547926, 3619154; 547956, 3619154; 547956, 3619004; 547986, 3619004; 547986, 3618944; 548016, 3618944; 548016, 3618914; 548106, 3618914; 548106, 3618854; 548076, 3618854; 548076, 3618764; 548046, 3618764; 548046, 3618674; 548076, 3618674; 548076, 3618644; 548106, 3618644; 548106, 3618524; 548136, 3618524; 548136, 3618494; 548166, 3618494; 548166, 3618464; 548196, 3618464; 548196, 3618554; 548286, 3618554; 548286, 3618524; 548376, 3618524; 548376, 3618494; 548436, 3618494; 548436, 3618434; 548496, 3618434; 548496, 3618404; 548526, 3618404; 548526, 3618374; 548556, 3618374; 548556, 3618344; 548586, 3618344; 548586, 3618314; 548616, 3618314; 548616, 3618224; 548796, 3618224; 548796, 3618254; 548826, 3618254; 548826, 3618284; 548856, 3618284; 548856, 3618344; 548886, 3618344; 548886, 3618404; 548916, 3618404; 548916, 3618494; 548946, 3618494; 548946, 3618674; 548976, 3618674; 548976, 3618854; 549006, 3618854; 549006, 3618944; 549036, 3618944; 549036, 3619064; 549066, 3619064; 549066, 3619544; 549096, 3619544; 549096, 3619694; 549126, 3619694; 549126, 3619874; 549186, 3619874; 549186, 3619904; 549156, 3619904; 549156, 3619994; 549126, 3619994; 549126, 3620024; 549156, 3620024; 549156, 3620084; 549186, 3620084; 549186, 3620264; 549230, 3620264; 549274, 3620200; 549475, 3620068; 549647, 3620014; 549946, 3620048; 550371, 3620106; 550743, 3620154; 550868, 3620166; 550902, 3620230; 551166, 3620375; 551166, 3620354; 551256, 3620354; 551256, 3620384; 551286, 3620384; 551286, 3620441; 551433, 3620565; 551596, 3620663; 551832, 3620775; 552006, 3620833; 552006, 3620744; 552036, 3620744; 552036, 3620714; 551976, 3620714; 551976, 3620684; 551916, 3620684; 551916, 3620654; 551886, 3620654; 551886, 3620624; 551856, 3620624; 551856, 3620594; 551826, 3620594; 551826, 3620564; 551796, 3620564; 551796, 3620504; 551766, 3620504; 551766, 3620234; 551796, 3620234; 551796, 3620084; 551766, 3620084; 551766, 3620024; 551736, 3620024; 551736, 3619934; 551706, 3619934; 551706, 3619874; 551676, 3619874; 551676, 3619814; 551646, 3619814; 551646, 3619754; 551586, 3619754; 551586, 3619724; 551556, 3619724; 551556, 3619694; 551496, 3619694; 551496, 3619664; 551346, 3619664; 551346, 3619694; 551316, 3619694; 551316, 3619724; 551256, 3619724; 551256, 3619754; 551136, 3619754; 551136, 3619724; 551016, 3619724; 551016, 3619754; 550746, 3619754; 550746, 3619724; 550656, 3619724; 550656, 3619754; 550536, 3619754; 550536, 3619784; 550476, 3619784; 550476, 3619814; 550416, 3619814; 550416, 3619844; 550356, 3619844; 550356, 3619814; 550266, 3619814; 550266, 3619784; 550236, 3619784; 550236, 3619724; 550206, 3619724; 550206, 3619634; 550176, 3619634; 550176, 3619604; 550146, 3619604; 550146, 3619544; 550116, 3619544; 550116, 3619484; 550086, 3619484; 550086, 3619394; 550056, 3619394; 550056, 3619304; 550026, 3619304; 550026, 3619244; 549996, 3619244; 549996, 3619154; 549966, 3619154; 549966, 3619094; 549936, 3619094; 549936, 3618944; 549906, 3618944; 549906, 3618794; 549936, 3618794; 549936, 3618734; 549906, 3618734; 549906, 3618614; 549876, 3618614; 549876, 3618554; 549846, 3618554; 549846, 3618524; 549816, 3618524; 549816, 3618494; 549696, 3618494; 549696, 3618464; 549636, 3618464; 549636, 3618224; 549606, 3618224; 549606, 3618104; 549576, 3618104; 549576, 3618014; 549546, 3618014; 549546, 3617924; 549516, 3617924; 549516, 3617894; 549486, 3617894; 549486, 3617864; 549456, 3617864; 549456, 3617804; 549426, 3617804; 549426, 3617744; 549456, 3617744; 549456, 3617714; 549426, 3617714; 549426, 3617654; 549366, 3617654; 549366, 3617624; 549336, 3617624; 549336, 3617594; 549306, 3617594; 549306, 3617564; 549276, 3617564; 549276, 3617534; 549246, 3617534; 549246, 3617504; 549216, 3617504; 549216, 3617444; 549186, 3617444; 549186, 3617414; 549156, 3617414; 549156, 3617384; 549126, 3617384; 549126, 3617354; 549096, 3617354; 549096, 3617384; 549066, 3617384; 549066, 3617444; 549036, 3617444; 549036, 3617534; 549006, 3617534; 549006, 3617594; 548976, 3617594; 548976, 3617654; 548946, 3617654; 548946, 3617684; 548916, 3617684; 548916, 3617714; 548886, 3617714; 548886, 3617774; 548856, 3617774; 548856, 3617894; 548796, 3617894; 548796, 3617924; 548736, 3617924; 548736, 3618044; 548706, 3618044; 548706, 3618074; 548646, 3618074; 548646, 3618044; 548556, 3618044; 548556, 3618074; 548496, 3618074; 548496, 3618104; 548436, 3618104; 548436, 3618134; 548406, 3618134; 548406, 3618164; 548376, 3618164; 548376, 3618194; 548286, 3618194; 548286, 3618164; 548256, 3618164; 548256, 3618074; 548226, 3618074; 548226, 3618014; 548136, 3618014; 548136, 3617984; 548076, 3617984; 548076, 3617954; 548046, 3617954; 548046, 3617894; 548016, 3617894; 548016, 3617804; 547986, 3617804; 547986, 3617774; 547956, 3617774; 547956, 3617744; 547926, 3617744; 547926, 3617774; 547896, 3617774; 547896, 3617804; 547806, 3617804; 547806, 3617834; 547776, 3617834; 547776, 3618074; 547746, 3618074; 547746, 3618104; 547716, 3618104; 547716, 3618134; 547686, 3618134; 547686, 3618194; 547656, 3618194; 547656, 3618254; 547686, 3618254; 547686, 3618284; 547716, 3618284; 547716, 3618554; 547686, 3618554; 547686, 3618584; 547656, 3618584; 547656, 3618614; 547626, 3618614; 547626, 3618674; 547596, 3618674; 547596, 3618704; 547566, 3618704; 547566, 3618734; 547536, 3618734; 547536, 3618824; 547566, 3618824; 547566, 3618974; 547536, 3618974; 547536, 3619034; 547506, 3619034; 547506, 3619064; 547476, 3619064; 547476, 3619094; 547446, 3619094; 547446, 3619124; 547416, 3619124; 547416, 3619154; 547386, 3619154; 547386, 3619304; 547356, 3619304; 547356, 3619364; 547326, 3619364; 547326, 3619394; 547296, 3619394; 547296, 3619424; 547266, 3619424; 547266, 3619454; 547236, 3619454; 547236, 3619484; 547146, 3619484; 547146, 3619514; 547086, 3619514; 547086, 3619544; 546996, 3619544; 546996, 3619514; 546966, 3619514; 546966, 3619484; 546936, 3619484; 546936, 3619454; 546906, 3619454; 546906, 3619424; 546876, 3619424; 546876, 3619394; 546846, 3619394; 546846, 3619334; 546816, 3619334; 546816, 3618974; 546786, 3618974; 546786, 3618944; 546726, 3618944; 546726, 3618854; 546696, 3618854; 546696, 3618614; 546726, 3618614; 546726, 3618464; 546756, 3618464; 546756, 3618404; 546726, 3618404; 546726, 3618164; 546756, 3618164; 546756, 3617954; 546726, 3617954; 546726, 3617924; 546696, 3617924; 546696, 3617894; 546576, 3617894; 546576, 3617954; 546546, 3617954; 546546, 3617984; 546486, 3617984; 546486, 3618014; 546396, 3618014; 546396, 3617984; 546366, 3617984; 546366, 3617954; 546336, 3617954; 546336, 3617924; 546306, 3617924; 546306, 3617894; 546276, 3617894; 546276, 3617864; 546246, 3617864; 546246, 3617834; 546216, 3617834; 546216, 3617864; 546186, 3617864; 546186, 3617834; 546156, 3617834; 546156, 3617774; 546126, 3617774; 546126, 3617744; 546096, 3617744; 546096, 3617714; 546066, 3617714; 546066, 3617654; 546036, 3617654; 546036, 3617564; 546006, 3617564; 546006, 3617534; 545976, 3617534; 545976, 3617444; 545946, 3617444; 545946, 3617384; 545916, 3617384; 545916, 3617324; 545886, 3617324; 545886, 3617264; 545856, 3617264; 545856, 3617234; 545796, 3617234; 545796, 3617204; 545736, 3617204; 545736, 3617174; 545676, 3617174; 545676, 3617114; 545616, 3617114; 545616, 3616994; 545586, 3616994; 545586, 3616934; 545556, 3616934; 545556, 3616874; 545526, 3616874; 545526, 3616844; 545496, 3616844; 545496, 3616784; 545466, 3616784; 545466, 3616724; 545436, 3616724; 545436, 3616574; 545286, 3616574; 545286, 3616604; 545166, 3616604; 545166, 3616634; 545076, 3616634; 545076, 3616694; 545046, 3616694; 545046, 3616784; 545076, 3616784; 545076, 3616814; 545106, 3616814; 545106, 3617024; 545076, 3617024; 545076, 3617054; 545046, 3617054; 545046, 3617114; 544986, 3617114; 544986, 3617144; 544956, 3617144; 544956, 3617264; 544986, 3617264; 544986, 3617354; 544956, 3617354; 544956, 3617384; 544926, 3617384; 544926, 3617474; 544896, 3617474; 544896, 3617594; 544819, 3617594; 544908, 3617848; 544866, 3617885; 544866, 3617894; 544896, 3617894; 544896, 3617924; 544926, 3617924; 544926, 3617954; 544956, 3617954; 544956, 3618134; 544926, 3618134; 544926, 3618164; 544896, 3618164; 544896, 3618194; 544836, 3618194; 544836, 3618224; 544776, 3618224; 544776, 3618254; 544746, 3618254; 544746, 3618284; 544716, 3618284; 544716, 3618374; 544746, 3618374; 544746, 3618404; 544836, 3618404; 544836, 3618434; 544866, 3618434; 544866, 3618464; 544776, 3618464; 544776, 3618494; 544716, 3618494; 544716, 3618524; 544566, 3618524; 544566, 3618494; 544536, 3618494; 544536, 3618404; 544506, 3618404; 544506, 3618284; 544505, 3618284; 544423, 3618642; 544308, 3618612; 544278, 3618673; 544199, 3618776; 544102, 3618879; 544023, 3618885; 544090, 3618806; 544084, 3618703; 543999, 3618642; 543859, 3618303; 543865, 3618085; 543822, 3617924; 543816, 3617924; 543816, 3617984; 543786, 3617984; 543786, 3618014; 543756, 3618014; 543756, 3618074; 543726, 3618074; 543726, 3618134; 543696, 3618134; 543696, 3618194; 543666, 3618194; 543666, 3618224; 543636, 3618224; 543636, 3618314; 543606, 3618314; 543606, 3618374; 543576, 3618374; 543576, 3618404; 543546, 3618404; 543546, 3618434; 543396, 3618434; 543396, 3618494; 543366, 3618494; 543366, 3618524; 543246, 3618524; 543246, 3618584; 543216, 3618584; 543216, 3618644; 543336, 3618644; 543336, 3618674; 543366, 3618674; 543366, 3618704; 543396, 3618704; 543396, 3618734; 543426, 3618734; 543426, 3618824; 543456, 3618824; 543456, 3618884; 543486, 3618884; 543486, 3618914; 543456, 3618914; 543456, 3619034; 543486, 3619034; 543486, 3619184; 543456, 3619184; 543456, 3619244; 543486, 3619244; 543486, 3619304; 543516, 3619304; 543516, 3619334; 543606, 3619334; 543606, 3619364; 543636, 3619364; 543636, 3619394; 543666, 3619394; 543666, 3619424; 543696, 3619424; 543696, 3619484; 543726, 3619484; 543726, 3619514; 543756, 3619514; 543756, 3619664; 543726, 3619664; 543726, 3619724; 543696, 3619724; 543696, 3619814; 543666, 3619814; 543666, 3619844; 543606, 3619844; 543606, 3619904; 543576, 3619904; 543576, 3619934; 543546, 3619934; 543546, 3619964; 543516, 3619964; 543516, 3619994; 543486, 3619994; 543486, 3620174; 543456, 3620174; 543456, 3620294; 543516, 3620294; 543516, 3620324; 543546, 3620324; 543546, 3620354; 543516, 3620354; 543516, 3620384; 543486, 3620384; 543486, 3620414; 543456, 3620414; 543456, 3620564; 543426, 3620564; 543426, 3620594; 543246, 3620594; 543246, 3620534; 543186, 3620534; 543186, 3620504; 543126, 3620504; 543126, 3620474; 543036, 3620474; 543036, 3620594; 543066, 3620594; 543066, 3620684; 543036, 3620684; 543036, 3620714; 542976, 3620714; 542976, 3620804; 542946, 3620804; 542946, 3620864; 542916, 3620864; 542916, 3620894; 542886, 3620894; 542886, 3620954; 542826, 3620954; 542826, 3620984; 542796, 3620984; 542796, 3621014; 542766, 3621014; 542766, 3621044; 542736, 3621044; 542736, 3621074; 542646, 3621074; 542646, 3621044; 542586, 3621044; 542586, 3621014; 542466, 3621014; 542466, 3621074; 542436, 3621074; 542436, 3621104; 542406, 3621104; 542406, 3621194; 542436, 3621194; 542436, 3621254; 542466, 3621254; 542466, 3621284; 542496, 3621284; 542496, 3621314; 542436, 3621314; 542436, 3621344; 542406, 3621344; 542406, 3621374; 542376, 3621374; 542376, 3621404; 542346, 3621404; 542346, 3621434; 542316, 3621434; 542316, 3621464; 542256, 3621464; 542256, 3621494; 542196, 3621494; 542196, 3621524; 542016, 3621524; 542016, 3621554; 541896, 3621554; 541896, 3621584; 541866, 3621584; 541866, 3621614; 541806, 3621614; 541806, 3621644; 541716, 3621644; 541716, 3621674; 541656, 3621674; 541656, 3621704; 541596, 3621704; 541596, 3621764; 541566, 3621764; 541566, 3621824; 541536, 3621824; 541536, 3621884; 541506, 3621884; 541506, 3621944; 541476, 3621944; 541476, 3622064; 541506, 3622064; 541506, 3622094; 541536, 3622094; 541536, 3622124; 541626, 3622124; 541626, 3622094; 541746, 3622094; 541746, 3622124; 541776, 3622124; 541776, 3622154; 541806, 3622154; 541806, 3622184; 541926, 3622184; 541926, 3622154; 541956, 3622154; 541956, 3622124; 542016, 3622124; 542016, 3622094; 542076, 3622094; 542076, 3622064; 542106, 3622064; 542106, 3622034; 542136, 3622034; 542136, 3621974; 542166, 3621974; 542166, 3621914; 542226, 3621914; 542226, 3621884; 542256, 3621884; 542256, 3621854; 542316, 3621854; 542316, 3621824; 542676, 3621824; 542676, 3621854; 542766, 3621854; 542766, 3621884; 542796, 3621884; 542796, 3621914; 542826, 3621914; 542826, 3621944; 542856, 3621944; 542856, 3621974; 542826, 3621974; 542826, 3622124; 542796, 3622124; 542796, 3622094; 542766, 3622094; 542766, 3622064; 542736, 3622064; 542736, 3622094; 542706, 3622094; 542706, 3622124; 542676, 3622124; 542676, 3622394; 542706, 3622394; 542706, 3622484; 542766, 3622484; 542766, 3622424; 542796, 3622424; 542796, 3622394; 542826, 3622394; 542826, 3622334; 542856, 3622334; 542856, 3622364; 543006, 3622364; 543006, 3622244; 542946, 3622244; 542946, 3622214; 542976, 3622214; 542976, 3622184; 543006, 3622184; 543006, 3622094; 543036, 3622094; 543036, 3622064; 543066, 3622064; 543066, 3622034; 543096, 3622034; 543096, 3622004; 543186, 3622004; 543186, 3621974; 543216, 3621974; 543216, 3621944; 543246, 3621944; 543246, 3621914; 543216, 3621914; 543216, 3621884; 543186, 3621884; 543186, 3621854; 543126, 3621854; 543126, 3621824; 543096, 3621824; 543096, 3621584; 543126, 3621584; 543126, 3621524; 543216, 3621524; 543216, 3621494; 543426, 3621494; 543426, 3621464; 543486, 3621464; 543486, 3621434; 543546, 3621434; 543546, 3621404; 543636, 3621404; 543636, 3621374; 543666, 3621374; 543666, 3621314; 543726, 3621314; 543726, 3621284; 543756, 3621284; 543756, 3621254; 543816, 3621254; 543816, 3621224; 543906, 3621224; 543906, 3621194; 543966, 3621194; 543966, 3621164; 543996, 3621164; 543996, 3621104; 544026, 3621104; 544026, 3621044; 544056, 3621044; 544056, 3620924; 544086, 3620924; 544086, 3620894; 544116, 3620894; 544116, 3620864; 544146, 3620864; 544146, 3620834; 544176, 3620834; 544176, 3620804; 544206, 3620804; 544206, 3620774; 544236, 3620774; 544236, 3620744; 544266, 3620744; 544266, 3620684; 544326, 3620684; 544326, 3620654; 544356, 3620654; 544356, 3620624; 544386, 3620624; 544386, 3620474; 544416, 3620474; 544416, 3620414; 544446, 3620414; 544446, 3620384; 544476, 3620384; 544476, 3620354; 544506, 3620354; 544506, 3620294; 544536, 3620294; 544536, 3620264; 544506, 3620264; 544506, 3620204; 544416, 3620204; 544416, 3620144; 544386, 3620144; 544386, 3620084; 544416, 3620084; 544416, 3620024; 544476, 3620024; 544476, 3619994; 544536, 3619994; 544536, 3619964; 544566, 3619964; 544566, 3619904; 544686, 3619904; 544686, 3619874; 544716, 3619874; 544716, 3619844; 544776, 3619844; 544776, 3619814; 544836, 3619814; 544836, 3619784; 544866, 3619784; 544866, 3619754; returning to 544887, 3619754. Excluding land bounded by 543246, 3620804; 543246, 3620834; 543186, 3620834; 543186, 3620804; returning to 543246, 3620804. Excluding land bounded by 544266, 3618914; 544266, 3618884; 544296, 3618884; 544296, 3618914; returning to 544266, 3618914.

                (ii) Subunit 19b: From USGS 1:24,000 quadrangle maps Barrett Lake, Tecate, Potrero and Morena Reservoir, land bounded by the following UTM coordinates (E, N): 529986, 3613334; 529986, 3613304; 530016, 3613304; 530016, 3613274; 530046, 3613274; 530046, 3613244; 530076, 3613244; 530076, 3613184; 530106, 3613184; 530106, 3613154; 530136, 3613154; 530136, 3613124; 530166, 3613124; 530166, 3613034; 530196, 3613034; 530196, 3612794; 530166, 3612794; 530166, 3612644; 530196, 3612644; 530196, 3612584; 530406, 3612584; 530406, 3612554; 530466, 3612554; 530466, 3612524; 530406, 3612524; 530406, 3612494; 530376, 3612494; 530376, 3612434; 530346, 3612434; 530346, 3612404; 530316, 3612404; 530316, 3612374; 530286, 3612374; 530286, 3612344; 530256, 3612344; 530256, 3612314; 530226, 3612314; 530226, 3612284; 530136, 3612284; 530136, 3612224; 530106, 3612224; 530106, 3612164; 530136, 3612164; 530136, 3612104; 530106, 3612104; 530106, 3611864; 530136, 3611864; 530136, 3611834; 530106, 3611834; 530106, 3611774; 530076, 3611774; 530076, 3611744; 530046, 3611744; 530046, 3611714; 530016, 3611714; 530016, 3611594; 530046, 3611594; 530046, 3611564; 530016, 3611564; 530016, 3611534; 529956, 3611534; 529956, 3611504; 529926, 3611504; 529926, 3611474; 529836, 3611474; 529836, 3611444; 529656, 3611444; 529656, 3611414; 529476, 3611414; 529476, 3611384; 529446, 3611384; 529446, 3611264; 529476, 3611264; 529476, 3611234; 529506, 3611234; 529506, 3611204; 529596, 3611204; 529596, 3611174; 529686, 3611174; 529686, 3611144; 529716, 3611144; 529716, 3611114; 529746, 3611114; 529746, 3611084; 529776, 3611084; 529776, 3611024; 529806, 3611024; 529806, 3610904; 529836, 3610904; 529836, 3610604; 529866, 3610604; 529866, 3610574; 529896, 3610574; 529896, 3610544; 529866, 3610544; 529866, 3610484; 529806, 3610484; 529806, 3610454; 529776, 3610454; 529776, 3610484; 529746, 3610484; 529746, 3610424; 529926, 3610424; 529926, 3610394; 529956, 3610394; 529956, 3610364; 529986, 3610364; 529986, 3610334; 530016, 3610334; 530016, 3610304; 530046, 3610304; 530046, 3610274; 530016, 3610274; 530016, 3610244; 529986, 3610244; 529986, 3610184; 529956, 3610184; 529956, 3610154; 529926, 3610154; 529926, 3610094; 529896, 3610094; 529896, 3610064; 529866, 3610064; 529866, 3610034; 529836, 3610034; 529836, 3609944; 529746, 3609944; 529746, 3609914; 529686, 3609914; 529686, 3609884; 529656, 3609884; 529656, 3609824; 529626, 3609824; 529626, 3609794; 529596, 3609794; 529596, 3609734; 529536, 3609734; 529536, 3609704; 529476, 3609704; 529476, 3609674; 529446, 3609674; 529446, 3609644; 529416, 3609644; 529416, 3609614; 529386, 3609614; 529386, 3609584; 529326, 3609584; 529326, 3609554; 529266, 3609554; 529266, 3609524; 529236, 3609524; 529236, 3609494; 529206, 3609494; 529206, 3609464; 529176, 3609464; 529176, 3609434; 529146, 3609434; 529146, 3609404; 529116, 3609404; 529116, 3609374; 529086, 3609374; 529086, 3609344; 529056, 3609344; 529056, 3609314; 529026, 3609314; 529026, 3609254; 528996, 3609254; 528996, 3609194; 528966, 3609194; 528966, 3609134; 528936, 3609134; 528936, 3609104; 528906, 3609104; 528906, 3609044; 528876, 3609044; 528876, 3608984; 528846, 3608984; 528846, 3608746; 528679, 3608752; 528618, 3608690; 528561, 3608612; 528500, 3608530; 528467, 3608433; 528425, 3608358; 528816, 3608383; 528816, 3608354; 528846, 3608354; 528846, 3608324; 528816, 3608324; 528816, 3608294; 528786, 3608294; 528786, 3608264; 528816, 3608264; 528816, 3608234; 528816, 3608174; 528786, 3608174; 528786, 3608084; 528816, 3608084; 528816, 3608024; 528846, 3608024; 528846, 3607994; 528876, 3607994; 528876, 3607964; 528906, 3607964; 528906, 3607874; 528936, 3607874; 528936, 3607814; 528996, 3607814; 528996, 3607784; 529026, 3607784; 529026, 3607754; 529056, 3607754; 529056, 3607724; 529116, 3607724; 529116, 3607694; 529146, 3607694; 529146, 3607664; 529176, 3607664; 529176, 3607694; 529266, 3607694; 529266, 3607724; 529296, 3607724; 529296, 3607694; 529356, 3607694; 529356, 3607664; 529536, 3607664; 529536, 3607694; 529596, 3607694; 529596, 3607664; 529626, 3607664; 529626, 3607634; 529806, 3607634; 529806, 3607664; 529836, 3607664; 529836, 3607634; 529956, 3607634; 529956, 3607574; 529986, 3607574; 529986, 3607484; 530016, 3607484; 530016, 3607454; 530046, 3607454; 530046, 3607424; 530076, 3607424; 530076, 3607394; 530196, 3607394; 530196, 3607364; 530226, 3607364; 530226, 3607304; 530196, 3607304; 530196, 3607274; 530166, 3607274; 530166, 3607184; 530136, 3607184; 530136, 3607154; 530166, 3607154; 530166, 3607124; 530136, 3607124; 530136, 3606974; 530106, 3606974; 530106, 3606914; 530076, 3606914; 530076, 3606884; 530106, 3606884; 530106, 3606854; 530166, 3606854; 530166, 3606824; 530196, 3606824; 530196, 3606794; 530256, 3606794; 530256, 3606764; 530316, 3606764; 530316, 3606734; 530466, 3606734; 530466, 3606704; 530526, 3606704; 530526, 3606674; 530616, 3606674; 530616, 3606644; 530706, 3606644; 530706, 3606614; 530946, 3606614; 530946, 3606584; 530976, 3606584; 530976, 3606554; 531006, 3606554; 531006, 3606584; 531066, 3606584; 531066, 3606554; 531126, 3606554; 531126, 3606584; 531246, 3606584; 531246, 3606554; 531336, 3606554; 531336, 3606524; 531366, 3606524; 531366, 3606464; 531456, 3606464; 531456, 3606494; 531486, 3606494; 531486, 3606524; 531516, 3606524; 531516, 3606554; 531576, 3606554; 531576, 3606584; 531606, 3606584; 531606, 3606614; 531636, 3606614; 531636, 3606644; 531666, 3606644; 531666, 3606674; 531696, 3606674; 531696, 3606704; 531726, 3606704; 531726, 3606734; 531756, 3606734; 531756, 3606764; 531816, 3606764; 531816, 3606794; 532086, 3606794; 532086, 3606824; 532206, 3606824; 532206, 3606854; 532236, 3606854; 532236, 3606944; 532296, 3606944; 532296, 3606914; 532416, 3606914; 532416, 3606884; 532566, 3606884; 532566, 3606914; 532626, 3606914; 532626, 3606944; 532656, 3606944; 532656, 3607004; 532686, 3607004; 532686, 3607034; 532926, 3607034; 532926, 3606974; 532956, 3606974; 532956, 3606944; 532986, 3606944; 532986, 3606914; 533136, 3606914; 533136, 3606944; 533166, 3606944; 533166, 3606974; 533226, 3606974; 533226, 3607034; 533256, 3607034; 533256, 3607064; 533286, 3607064; 533286, 3607124; 533256, 3607124; 533256, 3607154; 533286, 3607154; 533286, 3607184; 533316, 3607184; 533316, 3607244; 533346, 3607244; 533346, 3607334; 533376, 3607334; 533376, 3607394; 533406, 3607394; 533406, 3607484; 533496, 3607484; 533496, 3607424; 533586, 3607424; 533586, 3607394; 533766, 3607394; 533766, 3607424; 534066, 3607424; 534066, 3607454; 534126, 3607454; 534126, 3607574; 534186, 3607574; 534186, 3607604; 534216, 3607604; 534216, 3607634; 534186, 3607634; 534186, 3607754; 534156, 3607754; 534156, 3607784; 534156, 3607844; 534186, 3607844; 534186, 3607934; 534156, 3607934; 534156, 3607994; 534186, 3607994; 534186, 3608084; 534216, 3608084; 534216, 3608114; 534276, 3608114; 534276, 3608144; 534336, 3608144; 534336, 3608174; 534456, 3608174; 534456, 3608204; 534516, 3608204; 534516, 3608234; 534606, 3608234; 534606, 3608264; 534636, 3608264; 534636, 3608294; 534756, 3608294; 534756, 3608324; 534846, 3608324; 534846, 3608354; 534876, 3608354; 534876, 3608384; 534906, 3608384; 534906, 3608414; 534936, 3608414; 534936, 3608594; 534966, 3608594; 534966, 3608624; 534996, 3608624; 534996, 3608654; 535056, 3608654; 535056, 3608684; 535086, 3608684; 535086, 3608714; 535146, 3608714; 535146, 3608744; 535236, 3608744; 535236, 3608774; 535266, 3608774; 535266, 3608804; 535296, 3608804; 535296, 3608834; 535356, 3608834; 535356, 3608864; 535446, 3608864; 535446, 3608894; 535506, 3608894; 535506, 3608924; 535566, 3608924; 535566, 3608954; 535596, 3608954; 535596, 3608984; 535626, 3608984; 535626, 3609014; 535686, 3609014; 535686, 3609044; 535716, 3609044; 535716, 3609344; 535686, 3609344; 535686, 3609374; 535656, 3609374; 535656, 3609404; 535626, 3609404; 535626, 3609434; 535596, 3609434; 535596, 3609464; 535566, 3609464; 535566, 3609524; 535536, 3609524; 535536, 3609584; 535506, 3609584; 535506, 3609644; 535476, 3609644; 535476, 3609734; 535446, 3609734; 535446, 3609764; 535476, 3609764; 535476, 3609884; 535806, 3609884; 535806, 3609914; 535836, 3609914; 535836, 3609884; 535896, 3609884; 535896, 3609914; 535956, 3609914; 535956, 3609944; 536016, 3609944; 536016, 3609974; 536076, 3609974; 536076, 3610004; 536166, 3610004; 536166, 3610034; 536226, 3610034; 536226, 3610064; 536256, 3610064; 536256, 3610094; 536286, 3610094; 536286, 3610124; 536316, 3610124; 536316, 3610154; 536346, 3610154; 536346, 3610244; 536466, 3610244; 536466, 3610214; 536586, 3610214; 536586, 3610244; 536616, 3610244; 536616, 3610304; 536646, 3610304; 536646, 3610334; 536676, 3610334; 536676, 3610424; 536706, 3610424; 536706, 3610514; 536736, 3610514; 536736, 3610544; 536856, 3610544; 536856, 3610574; 536886, 3610574; 536886, 3610544; 536916, 3610544; 536916, 3610574; 536946, 3610574; 536946, 3610604; 537006, 3610604; 537006, 3610634; 537066, 3610634; 537066, 3610604; 537276, 3610604; 537276, 3610634; 537336, 3610634; 537336, 3610664; 537366, 3610664; 537366, 3610694; 537426, 3610694; 537426, 3610724; 537546, 3610724; 537546, 3610694; 537576, 3610694; 537576, 3610784; 537636, 3610784; 537636, 3610844; 537606, 3610844; 537606, 3610904; 537576, 3610904; 537576, 3610964; 537516, 3610964; 537516, 3610994; 537306, 3610994; 537306, 3611054; 537336, 3611054; 537336, 3611084; 537366, 3611084; 537366, 3611114; 537456, 3611114; 537456, 3611144; 537516, 3611144; 537516, 3611174; 537546, 3611174; 537546, 3611204; 537576, 3611204; 537576, 3611234; 537696, 3611234; 537696, 3611204; 537726, 3611204; 537726, 3611174; 537786, 3611174; 537786, 3611264; 537816, 3611264; 537816, 3611294; 537876, 3611294; 537876, 3611324; 537906, 3611324; 537906, 3611354; 537936, 3611354; 537936, 3611384; 537906, 3611384; 537906, 3611504; 537936, 3611504; 537936, 3611564; 537996, 3611564; 537996, 3611594; 538206, 3611594; 538206, 3611624; 538296, 3611624; 538296, 3611654; 538326, 3611654; 538326, 3611774; 538356, 3611774; 538356, 3611804; 538416, 3611804; 538416, 3611834; 538446, 3611834; 538446, 3611864; 538476, 3611864; 538476, 3612074; 538506, 3612074; 538506, 3612314; 538476, 3612314; 538476, 3612434; 538446, 3612434; 538446, 3612494; 538416, 3612494; 538416, 3612584; 538476, 3612584; 538476, 3612614; 538836, 3612614; 538836, 3612644; 538896, 3612644; 538896, 3612674; 538926, 3612674; 538926, 3612794; 539106, 3612794; 539106, 3612824; 539136, 3612824; 539136, 3612914; 539166, 3612914; 539166, 3612974; 539196, 3612974; 539196, 3613004; 539226, 3613004; 539226, 3613064; 539256, 3613064; 539256, 3613094; 539226, 3613094; 539226, 3613184; 539196, 3613184; 539196, 3613304; 539226, 3613304; 539226, 3613334; 539256, 3613334; 539256, 3613364; 539286, 3613364; 539286, 3613394; 539316, 3613394; 539316, 3613424; 539346, 3613424; 539346, 3613484; 539376, 3613484; 539376, 3613514; 539466, 3613514; 539466, 3613544; 539526, 3613544; 539526, 3613574; 539556, 3613574; 539556, 3613844; 539646, 3613844; 539646, 3613814; 539706, 3613814; 539706, 3613784; 539766, 3613784; 539766, 3613754; 539856, 3613754; 539856, 3613724; 539976, 3613724; 539976, 3613604; 539946, 3613604; 539946, 3613544; 539916, 3613544; 539916, 3613454; 539946, 3613454; 539946, 3613394; 540006, 3613394; 540006, 3613424; 540246, 3613424; 540246, 3613334; 540276, 3613334; 540276, 3613304; 540246, 3613304; 540246, 3613244; 540216, 3613244; 540216, 3613154; 540186, 3613154; 540186, 3613124; 540156, 3613124; 540156, 3613004; 540186, 3613004; 540186, 3612974; 540246, 3612974; 540246, 3612944; 540306, 3612944; 540306, 3612914; 540336, 3612914; 540336, 3612884; 540366, 3612884; 540366, 3612854; 540396, 3612854; 540396, 3612824; 540426, 3612824; 540426, 3612764; 540456, 3612764; 540456, 3612734; 540486, 3612734; 540486, 3612704; 540516, 3612704; 540516, 3612674; 540546, 3612674; 540546, 3612644; 540516, 3612644; 540516, 3612614; 540456, 3612614; 540456, 3612584; 540426, 3612584; 540426, 3612524; 540366, 3612524; 540366, 3612494; 540276, 3612494; 540276, 3612464; 540126, 3612464; 540126, 3612224; 540096, 3612224; 540096, 3612194; 540066, 3612194; 540066, 3612164; 540036, 3612164; 540036, 3612104; 540006, 3612104; 540006, 3611954; 540036, 3611954; 540036, 3611894; 540066, 3611894; 540066, 3611864; 540096, 3611864; 540096, 3611744; 540276, 3611744; 540276, 3611654; 540246, 3611654; 540246, 3611624; 540216, 3611624; 540216, 3611594; 540186, 3611594; 540186, 3611564; 540126, 3611564; 540126, 3611534; 540096, 3611534; 540096, 3611504; 540066, 3611504; 540066, 3611474; 540036, 3611474; 540036, 3611414; 540066, 3611414; 540066, 3611354; 540036, 3611354; 540036, 3611324; 539976, 3611324; 539976, 3611294; 539946, 3611294; 539946, 3611264; 539916, 3611264; 539916, 3611234; 539886, 3611234; 539886, 3611204; 539856, 3611204; 539856, 3611144; 539796, 3611144; 539796, 3611114; 539766, 3611114; 539766, 3611144; 539496, 3611144; 539496, 3611024; 539466, 3611024; 539466, 3610904; 539496, 3610904; 539496, 3610814; 539526, 3610814; 539526, 3610724; 539556, 3610724; 539556, 3610664; 539616, 3610664; 539616, 3610574; 539226, 3610574; 539226, 3610604; 539166, 3610604; 539166, 3610634; 538986, 3610634; 538986, 3610604; 538926, 3610604; 538926, 3610634; 538806, 3610634; 538806, 3610604; 538656, 3610604; 538656, 3610574; 538566, 3610574; 538566, 3610544; 538536, 3610544; 538536, 3610514; 538506, 3610514; 538506, 3610454; 538476, 3610454; 538476, 3610424; 538416, 3610424; 538416, 3610394; 538356, 3610394; 538356, 3610364; 538296, 3610364; 538296, 3610334; 538236, 3610334; 538236, 3610304; 538206, 3610304; 538206, 3610274; 538176, 3610274; 538176, 3610244; 538146, 3610244; 538146, 3610184; 538116, 3610184; 538116, 3610124; 538146, 3610124; 538146, 3610004; 538176, 3610004; 538176, 3609914; 538056, 3609914; 538056, 3609884; 538086, 3609884; 538086, 3609824; 538146, 3609824; 538146, 3609764; 538116, 3609764; 538116, 3609704; 538086, 3609704; 538086, 3609614; 537906, 3609614; 537906, 3609584; 537846, 3609584; 537846, 3609524; 537786, 3609524; 537786, 3609494; 537756, 3609494; 537756, 3609374; 537726, 3609374; 537726, 3609344; 537606, 3609344; 537606, 3609374; 537576, 3609374; 537576, 3609434; 537546, 3609434; 537546, 3609494; 537576, 3609494; 537576, 3609524; 537516, 3609524; 537516, 3609494; 537486, 3609494; 537426, 3609494; 537426, 3609524; 537396, 3609524; 537396, 3609554; 537306, 3609554; 537306, 3609524; 537246, 3609524; 537246, 3609554; 537216, 3609554; 537216, 3609584; 537186, 3609584; 537186, 3609644; 537096, 3609644; 537096, 3609614; 537066, 3609614; 537066, 3609644; 537036, 3609644; 537036, 3609734; 537006, 3609734; 537006, 3609764; 536976, 3609764; 536976, 3609734; 536946, 3609734; 536946, 3609674; 536886, 3609674; 536886, 3609644; 536946, 3609644; 536946, 3609614; 536976, 3609614; 536976, 3609584; 537036, 3609584; 537036, 3609524; 537126, 3609524; 537126, 3609494; 537156, 3609494; 537156, 3609464; 537186, 3609464; 537186, 3609434; 537306, 3609434; 537306, 3609404; 537366, 3609404; 537366, 3609374; 537396, 3609374; 537396, 3609344; 537516, 3609344; 537516, 3609374; 537546, 3609374; 537546, 3609344; 537576, 3609344; 537576, 3609284; 537606, 3609284; 537606, 3609194; 537636, 3609194; 537636, 3609104; 537666, 3609104; 537666, 3608894; 537636, 3608894; 537636, 3608834; 537606, 3608834; 537606, 3608774; 537576, 3608774; 537576, 3608744; 537516, 3608744; 537516, 3608714; 537456, 3608714; 537456, 3608684; 537396, 3608684; 537396, 3608654; 537246, 3608654; 537246, 3608684; 537126, 3608684; 537126, 3608714; 536826, 3608714; 536826, 3608684; 536736, 3608684; 536736, 3608654; 536706, 3608654; 536706, 3608624; 536676, 3608624; 536676, 3608594; 536616, 3608594; 536616, 3608534; 536586, 3608534; 536586, 3608474; 536556, 3608474; 536556, 3608324; 536526, 3608324; 536526, 3608204; 536496, 3608204; 536496, 3607964; 536466, 3607964; 536466, 3607904; 536496, 3607904; 536496, 3607814; 536526, 3607814; 536526, 3607604; 536496, 3607604; 536496, 3607574; 536466, 3607574; 536466, 3607544; 536406, 3607544; 536406, 3607514; 536076, 3607514; 536076, 3607544; 535926, 3607544; 535896, 3607544; 535896, 3607514; 535716, 3607514; 535716, 3607544; 535686, 3607544; 535686, 3607574; 535656, 3607574; 535656, 3607604; 535566, 3607604; 535566, 3607634; 535476, 3607634; 535476, 3607664; 535416, 3607664; 535416, 3607694; 535206, 3607694; 535206, 3607664; 535146, 3607664; 535146, 3607634; 535086, 3607634; 535086, 3607604; 534996, 3607604; 534996, 3607574; 534966, 3607574; 534966, 3607604; 534936, 3607604; 534936, 3607634; 534966, 3607634; 534966, 3607664; 534996, 3607664; 534996, 3607694; 535026, 3607694; 535026, 3607814; 534936, 3607814; 534936, 3607844; 534906, 3607844; 534906, 3607874; 534666, 3607874; 534666, 3607844; 534636, 3607844; 534636, 3607814; 534606, 3607814; 534606, 3607754; 534576, 3607754; 534576, 3607664; 534546, 3607664; 534546, 3607634; 534516, 3607634; 534516, 3607604; 534456, 3607604; 534456, 3607574; 534426, 3607574; 534426, 3607544; 534396, 3607544; 534396, 3607514; 534366, 3607514; 534366, 3607484; 534336, 3607484; 534336, 3607454; 534306, 3607454; 534306, 3607424; 534276, 3607424; 534276, 3607394; 534246, 3607394; 534246, 3607364; 534216, 3607364; 534216, 3607274; 534246, 3607274; 534246, 3607184; 534186, 3607184; 534186, 3607154; 534066, 3607154; 534066, 3607184; 533946, 3607184; 533886, 3607184; 533886, 3607154; 533856, 3607154; 533856, 3607184; 533796, 3607184; 533796, 3607124; 533766, 3607124; 533766, 3607064; 533736, 3607064; 533736, 3607034; 533676, 3607034; 533676, 3607064; 533616, 3607064; 533616, 3607094; 533526, 3607094; 533526, 3607064; 533496, 3607064; 533496, 3607034; 533466, 3607034; 533466, 3607004; 533406, 3607004; 533406, 3606974; 533376, 3606974; 533376, 3606914; 533346, 3606914; 533346, 3606854; 533316, 3606854; 533316, 3606824; 533286, 3606824; 533286, 3606764; 533316, 3606764; 533316, 3606734; 533286, 3606734; 533286, 3606704; 533226, 3606704; 533226, 3606674; 533106, 3606674; 532986, 3606674; 532986, 3606704; 532746, 3606704; 532746, 3606824; 532686, 3606824; 532686, 3606674; 532626, 3606674; 532626, 3606644; 532506, 3606644; 532506, 3606674; 532416, 3606674; 532416, 3606704; 532356, 3606704; 532356, 3606674; 532266, 3606674; 532266, 3606644; 532206, 3606644; 532206, 3606614; 531966, 3606614; 531966, 3606584; 531936, 3606584; 531936, 3606554; 531876, 3606554; 531876, 3606524; 531846, 3606524; 531846, 3606494; 531816, 3606494; 531816, 3606464; 531786, 3606464; 531786, 3606434; 531756, 3606434; 531756, 3606404; 531726, 3606404; 531726, 3606374; 531696, 3606374; 531696, 3606284; 531726, 3606284; 531726, 3606254; 531756, 3606254; 531756, 3606194; 531666, 3606194; 531666, 3606224; 531576, 3606224; 531576, 3606254; 531486, 3606254; 531486, 3606224; 531366, 3606224; 531366, 3606194; 531306, 3606194; 531306, 3606224; 531246, 3606224; 531246, 3606254; 531216, 3606254; 531216, 3606314; 531186, 3606314; 531186, 3606344; 531156, 3606344; 531156, 3606374; 531066, 3606374; 531066, 3606344; 530916, 3606344; 530916, 3606374; 530886, 3606374; 530886, 3606404; 530856, 3606404; 530856, 3606434; 530766, 3606434; 530766, 3606464; 530676, 3606464; 530676, 3606494; 530616, 3606494; 530616, 3606524; 530556, 3606524; 530556, 3606554; 530466, 3606554; 530466, 3606584; 530406, 3606584; 530406, 3606614; 530226, 3606614; 530226, 3606644; 530136, 3606644; 530136, 3606674; 530076, 3606674; 530076, 3606704; 529986, 3606704; 529986, 3606764; 529956, 3606764; 529956, 3606794; 529926, 3606794; 529926, 3606854; 529896, 3606854; 529896, 3606884; 529926, 3606884; 529926, 3606944; 529956, 3606944; 529956, 3607004; 529986, 3607004; 529986, 3607094; 529956, 3607094; 529956, 3607124; 529926, 3607124; 529926, 3607184; 529896, 3607184; 529896, 3607214; 529866, 3607214; 529866, 3607244; 529716, 3607244; 529716, 3607214; 529686, 3607214; 529686, 3607184; 529656, 3607184; 529656, 3607244; 529626, 3607244; 529626, 3607274; 529596, 3607274; 529596, 3607304; 529536, 3607304; 529536, 3607334; 529476, 3607334; 529476, 3607364; 529416, 3607364; 529416, 3607424; 529386, 3607424; 529386, 3607454; 529326, 3607454; 529326, 3607424; 529236, 3607424; 529236, 3607394; 529176, 3607394; 529176, 3607364; 529146, 3607364; 529146, 3607334; 529056, 3607334; 529056, 3607364; 528996, 3607364; 528996, 3607394; 528936, 3607394; 528936, 3607424; 528906, 3607424; 528906, 3607454; 528606, 3607454; 528606, 3607484; 528546, 3607484; 528546, 3607514; 528336, 3607514; 528336, 3607574; 528306, 3607574; 528306, 3607604; 528246, 3607604; 528246, 3607634; 528216, 3607634; 528216, 3607664; 528186, 3607664; 528186, 3607694; 528036, 3607694; 528036, 3607664; 527886, 3607664; 527886, 3607694; 527826, 3607694; 527826, 3607724; 527796, 3607724; 527796, 3607754; 527766, 3607754; 527766, 3607784; 527346, 3607784; 527346, 3607754; 527256, 3607754; 527256, 3607724; 527136, 3607724; 527136, 3607694; 527106, 3607694; 527106, 3607664; 527076, 3607664; 527076, 3607634; 527016, 3607634; 527016, 3607604; 526956, 3607604; 526956, 3607574; 526926, 3607574; 526926, 3607544; 526896, 3607544; 526896, 3607484; 526866, 3607484; 526866, 3607454; 526716, 3607454; 526716, 3607424; 526686, 3607424; 526686, 3607364; 526656, 3607364; 526656, 3607304; 526626, 3607304; 526626, 3607244; 526596, 3607244; 526596, 3607214; 526536, 3607214; 526536, 3607184; 526506, 3607184; 526506, 3607094; 526476, 3607094; 526476, 3607034; 526416, 3607034; 526416, 3607004; 526386, 3607004; 526386, 3606974; 526356, 3606974; 526356, 3606944; 526326, 3606944; 526326, 3606914; 526356, 3606914; 526356, 3606854; 526326, 3606854; 526326, 3606794; 526266, 3606794; 526266, 3606764; 526236, 3606764; 526236, 3606734; 526206, 3606734; 526206, 3606644; 526176, 3606644; 526176, 3606554; 526146, 3606554; 526146, 3606434; 526116, 3606434; 526116, 3606374; 526086, 3606374; 526086, 3606344; 526056, 3606344; 526056, 3606314; 526026, 3606314; 526026, 3606284; 525996, 3606284; 525996, 3606254; 525936, 3606254; 525936, 3606224; 525906, 3606224; 525906, 3606194; 525876, 3606194; 525876, 3606134; 525846, 3606134; 525846, 3606074; 525786, 3606074; 525786, 3606044; 525726, 3606044; 525726, 3606014; 525696, 3606014; 525696, 3605984; 525606, 3605984; 525606, 3605954; 525576, 3605954; 525576, 3605924; 525516, 3605924; 525516, 3605894; 525456, 3605894; 525456, 3605864; 525336, 3605864; 525336, 3605834; 525186, 3605834; 525186, 3605804; 524946, 3605804; 524946, 3605774; 524886, 3605774; 524886, 3605744; 524826, 3605744; 524826, 3605714; 524796, 3605714; 524796, 3605684; 524736, 3605684; 524736, 3605654; 524676, 3605654; 524676, 3605624; 524616, 3605624; 524616, 3605594; 524466, 3605594; 524466, 3605564; 524076, 3605564; 524076, 3605504; 524046, 3605504; 524046, 3605294; 524076, 3605294; 524076, 3605054; 524106, 3605054; 524106, 3604904; 524136, 3604904; 524136, 3604844; 524106, 3604844; 524106, 3604694; 524076, 3604694; 524076, 3604574; 524046, 3604574; 524046, 3604364; 523836, 3604364; 523836, 3604334; 523806, 3604334; 523806, 3604304; 523746, 3604304; 523746, 3604274; 523716, 3604274; 523716, 3604244; 523686, 3604244; 523686, 3604124; 523626, 3604124; 523626, 3604094; 523566, 3604094; 523566, 3604034; 523536, 3604034; 523536, 3603854; 523506, 3603854; 523506, 3603824; 523416, 3603824; 523416, 3603794; 523326, 3603794; 523326, 3603824; 523176, 3603824; 523176, 3603854; 522966, 3603854; 522966, 3603884; 522846, 3603884; 522846, 3603854; 522816, 3603854; 522816, 3603794; 522786, 3603794; 522786, 3603494; 522756, 3603494; 522756, 3603374; 522726, 3603374; 522726, 3603284; 522696, 3603284; 522696, 3603224; 522846, 3603224; 522846, 3603254; 522876, 3603254; 522876, 3603284; 522996, 3603284; 522996, 3603254; 523116, 3603254; 523116, 3603224; 523146, 3603224; 523146, 3603202; 523089, 3603196; 523059, 3603192; 522777, 3603163; 522739, 3603156; 522535, 3603133; 522468, 3603126; 522199, 3603096; 521787, 3603049; 521526, 3603020; 521526, 3603044; 521466, 3603044; 521466, 3603074; 521406, 3603074; 521406, 3603104; 521376, 3603104; 521376, 3603134; 521316, 3603134; 521316, 3603164; 521196, 3603164; 521196, 3603194; 521166, 3603194; 521166, 3603134; 521076, 3603134; 521076, 3603104; 521016, 3603104; 521016, 3603074; 520956, 3603074; 520956, 3603044; 520836, 3603044; 520836, 3603014; 520806, 3603014; 520806, 3602984; 520746, 3602984; 520746, 3602954; 520686, 3602954; 520686, 3602936; 520570, 3602924; 520566, 3602924; 520566, 3602924; 520487, 3602916; 520291, 3602896; 520086, 3602876; 520086, 3602894; 520056, 3602894; 520056, 3602924; 520086, 3602924; 520086, 3602954; 520116, 3602954; 520116, 3602984; 520236, 3602984; 520236, 3603014; 520326, 3603014; 520326, 3603044; 520356, 3603044; 520356, 3603464; 520386, 3603464; 520386, 3603584; 520416, 3603584; 520416, 3603614; 520446, 3603614; 520446, 3603674; 520476, 3603674; 520476, 3603734; 520506, 3603734; 520506, 3603794; 520536, 3603794; 520536, 3603974; 520506, 3603974; 520506, 3604064; 520476, 3604064; 520476, 3604154; 520566, 3604154; 520566, 3604124; 520596, 3604124; 520596, 3604094; 520626, 3604094; 520626, 3604064; 520686, 3604064; 520686, 3604034; 520716, 3604034; 520716, 3604004; 520776, 3604004; 520776, 3603974; 520896, 3603974; 520896, 3603944; 521076, 3603944; 521076, 3603974; 521346, 3603974; 521346, 3604004; 521406, 3604004; 521406, 3603974; 521466, 3603974; 521466, 3603944; 521556, 3603944; 521556, 3603914; 521856, 3603914; 521856, 3603884; 521916, 3603884; 521916, 3603854; 521976, 3603854; 521976, 3603824; 522066, 3603824; 522066, 3603794; 522126, 3603794; 522126, 3603734; 522096, 3603734; 522096, 3603614; 522186, 3603614; 522186, 3603644; 522216, 3603644; 522216, 3603674; 522246, 3603674; 522246, 3603734; 522276, 3603734; 522276, 3603764; 522306, 3603764; 522306, 3603794; 522336, 3603794; 522336, 3603854; 522366, 3603854; 522366, 3603914; 522396, 3603914; 522396, 3603944; 522426, 3603944; 522426, 3604004; 522456, 3604004; 522456, 3604034; 522486, 3604034; 522486, 3604094; 522516, 3604094; 522516, 3604124; 522546, 3604124; 522546, 3604214; 522576, 3604214; 522576, 3604304; 522606, 3604304; 522606, 3604364; 522636, 3604364; 522636, 3604334; 522666, 3604334; 522666, 3604304; 522816, 3604304; 522816, 3604274; 523086, 3604274; 523086, 3604304; 523146, 3604304; 523146, 3604334; 523296, 3604334; 523296, 3604364; 523356, 3604364; 523356, 3604394; 523386, 3604394; 523386, 3604424; 523416, 3604424; 523416, 3604454; 523446, 3604454; 523446, 3604484; 523506, 3604484; 523506, 3604514; 523536, 3604514; 523536, 3604544; 523566, 3604544; 523566, 3604574; 523596, 3604574; 523596, 3604604; 523656, 3604604; 523656, 3604634; 523686, 3604634; 523686, 3604664; 523716, 3604664; 523716, 3604694; 523746, 3604694; 523746, 3604814; 523776, 3604814; 523776, 3604874; 523806, 3604874; 523806, 3604964; 523836, 3604964; 523836, 3605054; 523806, 3605054; 523806, 3605084; 523776, 3605084; 523776, 3605144; 523746, 3605144; 523746, 3605174; 523716, 3605174; 523716, 3605234; 523686, 3605234; 523686, 3605264; 523656, 3605264; 523656, 3605294; 523626, 3605294; 523626, 3605354; 523596, 3605354; 523596, 3605414; 523566, 3605414; 523566, 3605444; 523536, 3605444; 523536, 3605504; 523506, 3605504; 523506, 3605564; 523476, 3605564; 523476, 3605624; 523506, 3605624; 523506, 3605684; 523536, 3605684; 523536, 3605744; 523506, 3605744; 523506, 3605834; 523476, 3605834; 523476, 3605864; 523506, 3605864; 523506, 3605924; 523566, 3605924; 523566, 3605894; 523656, 3605894; 523656, 3605864; 523806, 3605864; 523806, 3605804; 523836, 3605804; 523836, 3605774; 523866, 3605774; 523866, 3605744; 523956, 3605744; 523956, 3605714; 524046, 3605714; 524046, 3605744; 524136, 3605744; 524136, 3605714; 524166, 3605714; 524166, 3605744; 524196, 3605744; 524196, 3605714; 524226, 3605714; 524226, 3605744; 524376, 3605744; 524376, 3605774; 524466, 3605774; 524466, 3605744; 524496, 3605744; 524496, 3605774; 524586, 3605774; 524586, 3605804; 524676, 3605804; 524676, 3605834; 524736, 3605834; 524736, 3605864; 524766, 3605864; 524766, 3605894; 524856, 3605894; 524856, 3605924; 524946, 3605924; 524946, 3605954; 525036, 3605954; 525036, 3605984; 525096, 3605984; 525096, 3606014; 525156, 3606014; 525156, 3606044; 525246, 3606044; 525246, 3606074; 525306, 3606074; 525306, 3606104; 525366, 3606104; 525366, 3606134; 525456, 3606134; 525456, 3606164; 525486, 3606164; 525486, 3606194; 525546, 3606194; 525546, 3606224; 525576, 3606224; 525576, 3606254; 525606, 3606254; 525606, 3606284; 525666, 3606284; 525666, 3606314; 525696, 3606314; 525696, 3606344; 525726, 3606344; 525726, 3606374; 525756, 3606374; 525756, 3606404; 525816, 3606404; 525816, 3606434; 525846, 3606434; 525846, 3606464; 525876, 3606464; 525876, 3606494; 525906, 3606494; 525906, 3606524; 525936, 3606524; 525936, 3606614; 525966, 3606614; 525966, 3606734; 525996, 3606734; 525996, 3606854; 526026, 3606854; 526026, 3606914; 526056, 3606914; 526056, 3606944; 526086, 3606944; 526086, 3607004; 526116, 3607004; 526116, 3607034; 526146, 3607034; 526146, 3607094; 526176, 3607094; 526176, 3607214; 526206, 3607214; 526206, 3607394; 526236, 3607394; 526236, 3607454; 526326, 3607454; 526326, 3607484; 526356, 3607484; 526356, 3607514; 526386, 3607514; 526386, 3607544; 526416, 3607544; 526416, 3607664; 526446, 3607664; 526446, 3607754; 526476, 3607754; 526476, 3608144; 526446, 3608144; 526446, 3608204; 526416, 3608204; 526416, 3608234; 526356, 3608234; 526356, 3608264; 526326, 3608264; 526326, 3608294; 526296, 3608294; 526296, 3608324; 526356, 3608324; 526356, 3608354; 526435, 3608354; 526481, 3608298; 526566, 3608209; 526627, 3608091; 526674, 3608060; 526805, 3608139; 526938, 3608199; 527049, 3608228; 527116, 3608253; 527205, 3608282; 527271, 3608247; 527357, 3608209; 527459, 3608180; 527541, 3608165; 527589, 3608187; 527589, 3608374; 527476, 3608414; 527556, 3608414; 527556, 3608444; 527766, 3608444; 527766, 3608414; 527796, 3608414; 527796, 3608324; 527826, 3608324; 527826, 3608294; 527856, 3608294; 527856, 3608264; 527886, 3608264; 527886, 3608234; 527916, 3608234; 527916, 3608204; 527976, 3608204; 527976, 3608174; 528036, 3608174; 528036, 3608354; 528006, 3608354; 528006, 3608474; 527976, 3608474; 527976, 3608504; 527916, 3608504; 527916, 3608534; 527886, 3608534; 527886, 3608594; 527916, 3608594; 527916, 3608624; 527976, 3608624; 527976, 3608654; 528036, 3608654; 528036, 3608684; 528096, 3608684; 528096, 3608714; 528156, 3608714; 528156, 3608744; 528216, 3608744; 528216, 3608774; 528246, 3608774; 528246, 3608804; 528276, 3608804; 528276, 3608864; 528306, 3608864; 528306, 3608894; 528336, 3608894; 528336, 3608924; 528396, 3608924; 528396, 3608954; 528456, 3608954; 528456, 3608984; 528486, 3608984; 528486, 3609014; 528516, 3609014; 528516, 3609134; 528546, 3609134; 528546, 3609194; 528606, 3609194; 528606, 3609224; 528636, 3609224; 528636, 3609254; 528666, 3609254; 528666, 3609284; 528696, 3609284; 528696, 3609374; 528726, 3609374; 528726, 3609404; 528748, 3609404; 528803, 3609328; 528921, 3609344; 528981, 3609497; 529030, 3609575; 529013, 3609644; 529026, 3609644; 529026, 3609674; 529056, 3609674; 529056, 3609704; 529086, 3609704; 529086, 3609734; 529116, 3609734; 529116, 3609764; 529146, 3609764; 529146, 3609794; 529176, 3609794; 529176, 3609824; 529206, 3609824; 529206, 3609854; 529236, 3609854; 529236, 3609884; 529266, 3609884; 529266, 3609914; 529296, 3609914; 529296, 3610034; 529326, 3610034; 529326, 3610064; 529266, 3610064; 529266, 3610094; 529236, 3610094; 529236, 3610124; 529206, 3610124; 529206, 3610154; 529176, 3610154; 529176, 3610184; 529206, 3610184; 529206, 3610214; 529266, 3610214; 529266, 3610244; 529296, 3610244; 529296, 3610334; 529266, 3610334; 529266, 3610364; 529236, 3610364; 529236, 3610394; 529206, 3610394; 529206, 3610454; 529176, 3610454; 529176, 3610634; 529206, 3610634; 529206, 3610724; 529236, 3610724; 529236, 3610754; 529296, 3610754; 529296, 3610784; 529536, 3610784; 529536, 3610814; 529566, 3610814; 529566, 3610964; 529536, 3610964; 529536, 3610994; 529476, 3610994; 529476, 3611024; 529386, 3611024; 529386, 3611054; 529326, 3611054; 529326, 3611084; 529266, 3611084; 529266, 3611114; 529236, 3611114; 529236, 3611144; 529206, 3611144; 529206, 3611174; 529176, 3611174; 529176, 3611294; 529206, 3611294; 529206, 3611414; 529236, 3611414; 529236, 3611474; 529266, 3611474; 529266, 3611534; 529296, 3611534; 529296, 3611564; 529326, 3611564; 529326, 3611624; 529356, 3611624; 529356, 3611654; 529386, 3611654; 529386, 3611684; 529446, 3611684; 529446, 3611714; 529506, 3611714; 529506, 3611744; 529566, 3611744; 529566, 3611774; 529626, 3611774; 529626, 3611804; 529656, 3611804; 529656, 3611834; 529686, 3611834; 529686, 3611864; 529746, 3611864; 529746, 3611924; 529776, 3611924; 529776, 3611984; 529746, 3611984; 529746, 3612044; 529716, 3612044; 529716, 3612104; 529746, 3612104; 529746, 3612134; 529806, 3612134; 529806, 3612164; 529836, 3612164; 529836, 3612254; 529866, 3612254; 529866, 3612464; 529896, 3612464; 529896, 3612584; 529926, 3612584; 529926, 3612674; 529956, 3612674; 529956, 3612764; 529986, 3612764; 529986, 3612854; 530016, 3612854; 530016, 3612974; 529986, 3612974; 529986, 3613004; 529956, 3613004; 529956, 3613064; 529926, 3613064; 529926, 3613094; 529896, 3613094; 529896, 3613124; 529866, 3613124; 529866, 3613184; 529836, 3613184; 529836, 3613394; 529866, 3613394; 529866, 3613544; 529896, 3613544; 529896, 3613604; 529926, 3613604; 529926, 3613724; 529956, 3613724; 529956, 3613844; 529986, 3613844; 529986, 3613904; 530046, 3613904; 530046, 3613934; 530076, 3613934; 530076, 3613964; 530106, 3613964; 530106, 3613994; 530136, 3613994; 530136, 3614024; 530166, 3614024; 530166, 3614054; 530196, 3614054; 530196, 3614114; 530226, 3614114; 530226, 3614144; 530256, 3614144; 530256, 3614204; 530286, 3614204; 530286, 3614294; 530316, 3614294; 530316, 3614384; 530346, 3614384; 530346, 3614504; 530376, 3614504; 530376, 3614624; 530406, 3614624; 530406, 3614684; 530436, 3614684; 530436, 3614744; 530466, 3614744; 530466, 3614774; 530496, 3614774; 530496, 3614804; 530526, 3614804; 530526, 3614864; 530556, 3614864; 530556, 3614984; 530586, 3614984; 530586, 3615074; 530616, 3615074; 530616, 3615224; 530646, 3615224; 530646, 3615374; 530676, 3615374; 530676, 3615584; 530706, 3615584; 530706, 3615674; 530736, 3615674; 530736, 3615734; 530766, 3615734; 530766, 3615764; 530796, 3615764; 530796, 3615780; 530848, 3615755; 530890, 3615719; 530909, 3615701; 530933, 3615674; 530916, 3615674; 530916, 3615644; 530856, 3615644; 530856, 3615524; 530826, 3615524; 530826, 3615434; 530796, 3615434; 530796, 3615284; 530766, 3615284; 530766, 3615194; 530736, 3615194; 530736, 3615044; 530706, 3615044; 530706, 3614894; 530676, 3614894; 530676, 3614834; 530646, 3614834; 530646, 3614774; 530616, 3614774; 530616, 3614714; 530586, 3614714; 530586, 3614684; 530556, 3614684; 530556, 3614624; 530526, 3614624; 530526, 3614594; 530496, 3614594; 530496, 3614474; 530466, 3614474; 530466, 3614354; 530436, 3614354; 530436, 3614234; 530406, 3614234; 530406, 3614174; 530376, 3614174; 530376, 3614084; 530346, 3614084; 530346, 3614054; 530316, 3614054; 530316, 3613994; 530286, 3613994; 530286, 3613934; 530256, 3613934; 530256, 3613904; 530226, 3613904; 530226, 3613874; 530196, 3613874; 530196, 3613844; 530166, 3613844; 530166, 3613784; 530136, 3613784; 530136, 3613694; 530106, 3613694; 530106, 3613664; 530076, 3613664; 530076, 3613574; 530046, 3613574; 530046, 3613514; 530016, 3613514; 530016, 3613424; 529986, 3613424; returning to 529986, 3613334.

                (iii) Subunit 19c: From USGS 1:24,000 quadrangle maps Descanso, and Cuyamaca Peak, land bounded by the following UTM coordinates (E, N): 544040, 3639046; 544040, 3639018; 544068, 3639018; 544068, 3638990; 544097, 3638990; 544097, 3638961; 544125, 3638961; 544125, 3638876; 544324, 3638876; 544324, 3638905; 544380, 3638905; 544380, 3638848; 544409, 3638848; 544409, 3638678; 544437, 3638678; 544437, 3638649; 544494, 3638649; 544494, 3638593; 544579, 3638593; 544579, 3638422; 544607, 3638422; 544607, 3638337; 544636, 3638337; 544636, 3638309; 544664, 3638309; 544664, 3638280; 544693, 3638280; 544693, 3638252; 544721, 3638252; 544721, 3638224; 544749, 3638224; 544749, 3638195; 544778, 3638195; 544778, 3638054; 544806, 3638054; 544806, 3637997; 544834, 3637997; 544834, 3637912; 544863, 3637912; 544863, 3637883; 544834, 3637883; 544834, 3637827; 544948, 3637827; 544948, 3637798; 544976, 3637798; 544976, 3637741; 545005, 3637741; 545005, 3637685; 545033, 3637685; 545033, 3637656; 545090, 3637656; 545090, 3637628; 545118, 3637628; 545118, 3637571; 545146, 3637571; 545146, 3637543; 545175, 3637543; 545175, 3637486; 545232, 3637486; 545232, 3637344; 545260, 3637344; 545260, 3637259; 545288, 3637259; 545288, 3637231; 545317, 3637231; 545317, 3637146; 545288, 3637146; 545288, 3637061; 545317, 3637061; 545317, 3636947; 545345, 3636947; 545345, 3636890; 545373, 3636890; 545373, 3636749; 545402, 3636749; 545402, 3636692; 545430, 3636692; 545430, 3636663; 545515, 3636663; 545515, 3636578; 545572, 3636578; 545572, 3636522; 545600, 3636522; 545600, 3636493; 545657, 3636493; 545657, 3636465; 545714, 3636465; 545714, 3636436; 545742, 3636436; 545742, 3636408; 545799, 3636408; 545799, 3636380; 545856, 3636380; 545856, 3636408; 545998, 3636408; 545998, 3636436; 546054, 3636436; 546054, 3636493; 546083, 3636493; 546083, 3636550; 546111, 3636550; 546111, 3636522; 546139, 3636522; 546139, 3636493; 546168, 3636493; 546168, 3636295; 546196, 3636295; 546196, 3636238; 546253, 3636238; 546253, 3636210; 546139, 3636210; 546111, 3636210; 546111, 3636238; 545998, 3636238; 545998, 3636210; 545969, 3636210; 545969, 3636181; 545941, 3636181; 545941, 3636153; 545912, 3636153; 545912, 3635983; 545884, 3635983; 545884, 3635897; 545856, 3635897; 545856, 3635841; 545827, 3635841; 545827, 3635869; 545799, 3635869; 545799, 3635897; 545771, 3635897; 545771, 3636039; 545742, 3636039; 545742, 3636096; 545714, 3636096; 545714, 3636124; 545629, 3636124; 545629, 3636238; 545600, 3636238; 545600, 3636295; 545572, 3636295; 545572, 3636323; 545515, 3636323; 545515, 3636351; 545487, 3636351; 545487, 3636380; 545459, 3636380; 545459, 3636351; 545430, 3636351; 545430, 3636323; 545402, 3636323; 545402, 3636295; 545373, 3636295; 545373, 3636266; 545345, 3636266; 545345, 3636210; 545317, 3636210; 545317, 3636181; 545288, 3636181; 545288, 3636096; 545260, 3636096; 545260, 3636068; 545232, 3636068; 545232, 3636011; 545203, 3636011; 545203, 3635983; 545175, 3635983; 545175, 3635954; 545146, 3635954; 545146, 3635926; 545118, 3635926; 545118, 3635869; 545090, 3635869; 545090, 3635841; 545061, 3635841; 545061, 3635699; 545033, 3635699; 545033, 3635671; 545005, 3635671; 545005, 3635642; 544976, 3635642; 544976, 3635614; 544948, 3635614; 544948, 3635585; 544920, 3635585; 544920, 3635529; 544891, 3635529; 544891, 3635472; 544863, 3635472; 544863, 3635415; 544834, 3635415; 544834, 3635245; 544806, 3635245; 544806, 3635188; 544778, 3635188; 544778, 3635103; 544806, 3635103; 544806, 3634990; 544778, 3634990; 544778, 3634905; 544749, 3634905; 544749, 3634876; 544721, 3634876; 544721, 3634848; 544749, 3634848; 544749, 3634706; 544721, 3634706; 544721, 3634621; 544693, 3634621; 544693, 3634592; 544664, 3634592; 544664, 3634564; 544636, 3634564; 544636, 3634536; 544579, 3634536; 544579, 3634507; 544522, 3634507; 544522, 3634479; 544494, 3634479; 544494, 3634422; 544466, 3634422; 544466, 3634224; 544437, 3634224; 544437, 3634167; 544466, 3634167; 544466, 3634110; 544437, 3634110; 544437, 3634056; 544428, 3634057; 544391, 3634054; 544388, 3634002; 544376, 3633884; 544381, 3633826; 544361, 3633716; 544363, 3633616; 544336, 3633484; 544296, 3633349; 544211, 3633208; 544146, 3633181; 544136, 3632811; 544081, 3632813; 544078, 3632716; 544043, 3632716; 544056, 3632643; 544088, 3632628; 544133, 3632566; 544193, 3632553; 544273, 3632558; 544321, 3632558; 544446, 3632523; 544524, 3632478; 544611, 3632463; 544613, 3632465; 544721, 3632465; 544721, 3632493; 544749, 3632493; 544749, 3632550; 544778, 3632550; 544778, 3632635; 544749, 3632635; 544749, 3632692; 544778, 3632692; 544778, 3632805; 544806, 3632805; 544806, 3632890; 544834, 3632890; 544834, 3633061; 544863, 3633061; 544863, 3633117; 544834, 3633117; 544834, 3633174; 544806, 3633174; 544806, 3633231; 544834, 3633231; 544834, 3633316; 544863, 3633316; 544863, 3633344; 544891, 3633344; 544891, 3633373; 544948, 3633373; 544948, 3633429; 544976, 3633429; 544976, 3633486; 545005, 3633486; 545005, 3633543; 545033, 3633543; 545033, 3633600; 545061, 3633600; 545061, 3633656; 545090, 3633656; 545090, 3633685; 545118, 3633685; 545118, 3633656; 545203, 3633656; 545203, 3633628; 545232, 3633628; 545232, 3633600; 545373, 3633600; 545373, 3633571; 545459, 3633571; 545459, 3633543; 545487, 3633543; 545487, 3633514; 545459, 3633514; 545459, 3633401; 545430, 3633401; 545430, 3633202; 545373, 3633202; 545373, 3633231; 545232, 3633231; 545232, 3633089; 545203, 3633089; 545203, 3632975; 545175, 3632975; 545175, 3632890; 545146, 3632890; 545146, 3632834; 545118, 3632834; 545118, 3632777; 545090, 3632777; 545090, 3632522; 545061, 3632522; 545061, 3632493; 545005, 3632493; 545005, 3632522; 544920, 3632522; 544920, 3632493; 544891, 3632493; 544891, 3632408; 544834, 3632408; 544834, 3632351; 544806, 3632351; 544806, 3632274; 544756, 3632255; 544681, 3632208; 544649, 3632155; 544661, 3632105; 544731, 3632085; 544814, 3632070; 544829, 3632030; 544836, 3632015; 545374, 3632033; 545372, 3632238; 545572, 3632238; 545572, 3632210; 545600, 3632210; 545600, 3632238; 545629, 3632238; 545629, 3632210; 545685, 3632210; 545685, 3632124; 545657, 3632124; 545657, 3632011; 545742, 3632011; 545742, 3632039; 545827, 3632039; 545827, 3632068; 545969, 3632068; 545969, 3632096; 545941, 3632096; 545941, 3632181; 545969, 3632181; 545969, 3632210; 546083, 3632210; 546083, 3632238; 546139, 3632238; 546139, 3632266; 546168, 3632266; 546168, 3632323; 546224, 3632323; 546224, 3632351; 546253, 3632351; 546253, 3632380; 546338, 3632380; 546338, 3632408; 546366, 3632408; 546366, 3632465; 546338, 3632465; 546338, 3632578; 546395, 3632578; 546395, 3632607; 546423, 3632607; 546423, 3632550; 546451, 3632550; 546451, 3632465; 546480, 3632465; 546480, 3632436; 546508, 3632436; 546508, 3632408; 546593, 3632408; 546593, 3632380; 546650, 3632380; 546650, 3632351; 546678, 3632351; 546678, 3632323; 546650, 3632323; 546650, 3632295; 546622, 3632295; 546622, 3632266; 546593, 3632266; 546593, 3632210; 546480, 3632210; 546480, 3632181; 546451, 3632181; 546451, 3632210; 546338, 3632210; 546338, 3632153; 546281, 3632153; 546281, 3632124; 546253, 3632124; 546253, 3632096; 546224, 3632096; 546224, 3632039; 546196, 3632039; 546196, 3632011; 546168, 3632011; 546168, 3631983; 546139, 3631983; 546139, 3631869; 546054, 3631869; 546054, 3631897; 545969, 3631897; 545969, 3631869; 545912, 3631869; 545912, 3631841; 545856, 3631841; 545856, 3631869; 545827, 3631869; 545827, 3631841; 545799, 3631841; 545799, 3631670; 545771, 3631670; 545771, 3631642; 545685, 3631642; 545685, 3631614; 545657, 3631614; 545657, 3631585; 545629, 3631585; 545629, 3631557; 545600, 3631557; 545600, 3631500; 545572, 3631500; 545572, 3631444; 545544, 3631444; 545544, 3631415; 545515, 3631415; 545515, 3631387; 545459, 3631387; 545459, 3631358; 545430, 3631358; 545430, 3631302; 545402, 3631302; 545402, 3631273; 545345, 3631273; 545345, 3631302; 545317, 3631302; 545317, 3631330; 545288, 3631330; 545288, 3631358; 545260, 3631358; 545260, 3631387; 545118, 3631387; 545118, 3631415; 545005, 3631415; 545005, 3631444; 544920, 3631444; 544920, 3631585; 544948, 3631585; 544948, 3631608; 544991, 3631632; 545091, 3631665; 545194, 3631627; 545216, 3631657; 545154, 3631727; 545081, 3631762; 544986, 3631800; 544924, 3631837; 544874, 3631780; 544856, 3631750; 544834, 3631740; 544654, 3631868; 544594, 3631963; 544566, 3632015; 544519, 3632078; 544463, 3632140; 544408, 3632178; 544358, 3632200; 544323, 3632208; 544278, 3632175; 544251, 3632130; 544291, 3631837; 544288, 3631752; 544316, 3631705; 544333, 3631637; 544361, 3631532; 544313, 3631535; 544231, 3631592; 544163, 3631640; 544091, 3631762; 543976, 3632063; 543978, 3632175; 543951, 3632238; 543720, 3632235; 543723, 3632315; 543738, 3632408; 543748, 3632488; 543748, 3632543; 543735, 3632608; 543728, 3632623; 543586, 3632566; 543586, 3632720; 543558, 3632720; 543558, 3632890; 543529, 3632890; 543529, 3632919; 543501, 3632919; 543501, 3632947; 543473, 3632947; 543473, 3632975; 543416, 3632975; 543416, 3633061; 543388, 3633061; 543388, 3633174; 543359, 3633174; 543359, 3633202; 543331, 3633202; 543331, 3633231; 543302, 3633231; 543302, 3633259; 543274, 3633259; 543274, 3633288; 543246, 3633288; 543246, 3633316; 543189, 3633316; 543189, 3633344; 543132, 3633344; 543132, 3633373; 543047, 3633373; 543047, 3633344; 543019, 3633344; 543019, 3633288; 542962, 3633288; 542962, 3633259; 542934, 3633259; 542934, 3633231; 542905, 3633231; 542905, 3633202; 542849, 3633202; 542849, 3633174; 542820, 3633174; 542820, 3633146; 542792, 3633146; 542792, 3633117; 542763, 3633117; 542763, 3633061; 542735, 3633061; 542735, 3633032; 542707, 3633032; 542707, 3633004; 542678, 3633004; 542678, 3632975; 542650, 3632975; 542650, 3632947; 542622, 3632947; 542622, 3632919; 542593, 3632919; 542593, 3632890; 542537, 3632890; 542537, 3632862; 542508, 3632862; 542508, 3632834; 542480, 3632834; 542480, 3632805; 542451, 3632805; 542451, 3632777; 542423, 3632777; 542423, 3632749; 542139, 3632749; 542139, 3632720; 542111, 3632720; 542111, 3632635; 542083, 3632635; 542083, 3632578; 542054, 3632578; 542054, 3632522; 542026, 3632522; 542026, 3632493; 541997, 3632493; 541997, 3632380; 541969, 3632380; 541969, 3632323; 541941, 3632323; 541941, 3632238; 541912, 3632238; 541912, 3632181; 541884, 3632181; 541884, 3632153; 541856, 3632153; 541856, 3632124; 541799, 3632124; 541799, 3632096; 541714, 3632096; 541714, 3632124; 541629, 3632124; 541629, 3632096; 541600, 3632096; 541600, 3632039; 541572, 3632039; 541572, 3632011; 541458, 3632011; 541458, 3631983; 541373, 3631983; 541373, 3631954; 541317, 3631954; 541317, 3631926; 541288, 3631926; 541288, 3631897; 541260, 3631897; 541260, 3631869; 541232, 3631869; 541232, 3631727; 541203, 3631727; 541203, 3631642; 541175, 3631642; 541175, 3631557; 541146, 3631557; 541146, 3631500; 541118, 3631500; 541118, 3631444; 541090, 3631444; 541090, 3631387; 541061, 3631387; 541061, 3631330; 541033, 3631330; 541033, 3631273; 541005, 3631273; 541005, 3631217; 540976, 3631217; 540976, 3631188; 540948, 3631188; 540948, 3631160; 540919, 3631160; 540919, 3631131; 540721, 3631131; 540721, 3631103; 540693, 3631103; 540693, 3630876; 540664, 3630876; 540664, 3630905; 540636, 3630905; 540636, 3630961; 540607, 3630961; 540607, 3631018; 540579, 3631018; 540579, 3631075; 540551, 3631075; 540551, 3631160; 540579, 3631160; 540579, 3631217; 540607, 3631217; 540607, 3631245; 540636, 3631245; 540636, 3631273; 540834, 3631273; 540834, 3631358; 540863, 3631358; 540863, 3631387; 540919, 3631387; 540919, 3631415; 540948, 3631415; 540948, 3631472; 540976, 3631472; 540976, 3631529; 541005, 3631529; 541005, 3631585; 541033, 3631585; 541033, 3631642; 541061, 3631642; 541061, 3631727; 541090, 3631727; 541090, 3631812; 541118, 3631812; 541118, 3631926; 541146, 3631926; 541146, 3631983; 541175, 3631983; 541175, 3632011; 541203, 3632011; 541203, 3632068; 541288, 3632068; 541288, 3632096; 541373, 3632096; 541373, 3632124; 541402, 3632124; 541402, 3632153; 541430, 3632153; 541430, 3632210; 541458, 3632210; 541458, 3632238; 541487, 3632238; 541487, 3632266; 541600, 3632266; 541600, 3632295; 541629, 3632295; 541629, 3632351; 541600, 3632351; 541600, 3632380; 541572, 3632380; 541572, 3632436; 541544, 3632436; 541544, 3632465; 541515, 3632465; 541515, 3632578; 541544, 3632578; 541544, 3632720; 541572, 3632720; 541572, 3632749; 541685, 3632749; 541685, 3632777; 541771, 3632777; 541771, 3632720; 541856, 3632720; 541856, 3632692; 541912, 3632692; 541912, 3632720; 541941, 3632720; 541941, 3632749; 541969, 3632749; 541969, 3632805; 541997, 3632805; 541997, 3632834; 542026, 3632834; 542026, 3632890; 542054, 3632890; 542054, 3632919; 542338, 3632919; 542338, 3632947; 542395, 3632947; 542395, 3632975; 542423, 3632975; 542423, 3633004; 542451, 3633004; 542451, 3633032; 542480, 3633032; 542480, 3633061; 542508, 3633061; 542508, 3633089; 542537, 3633089; 542537, 3633117; 542565, 3633117; 542565, 3633146; 542593, 3633146; 542593, 3633174; 542622, 3633174; 542622, 3633231; 542650, 3633231; 542650, 3633259; 542678, 3633259; 542678, 3633316; 542735, 3633316; 542735, 3633344; 542763, 3633344; 542763, 3633373; 542820, 3633373; 542820, 3633401; 542849, 3633401; 542849, 3633429; 542820, 3633429; 542820, 3633486; 542792, 3633486; 542792, 3633543; 542763, 3633543; 542763, 3633600; 542735, 3633600; 542735, 3633628; 542763, 3633628; 542763, 3633656; 542849, 3633656; 542849, 3633685; 542877, 3633685; 542877, 3633713; 542934, 3633713; 542934, 3633741; 542962, 3633741; 542962, 3633713; 542965, 3633713; 542977, 3633489; 543243, 3633486; 543246, 3633489; 543246, 3633486; 543331, 3633486; 543331, 3633458; 543473, 3633458; 543473, 3633486; 543501, 3633486; 543501, 3633628; 543529, 3633628; 543529, 3633685; 543615, 3633685; 543615, 3633713; 543643, 3633713; 543643, 3633770; 543671, 3633770; 543671, 3633855; 543643, 3633855; 543643, 3633912; 543615, 3633912; 543615, 3634053; 543586, 3634053; 543586, 3634224; 543615, 3634224; 543615, 3634252; 543643, 3634252; 543643, 3634280; 543671, 3634280; 543671, 3634592; 543728, 3634592; 543728, 3634536; 543756, 3634536; 543756, 3634451; 543785, 3634451; 543785, 3634394; 543813, 3634394; 543813, 3634366; 543870, 3634366; 543870, 3634394; 543898, 3634394; 543898, 3634422; 543927, 3634422; 543927, 3634451; 543983, 3634451; 543983, 3634479; 544125, 3634479; 544125, 3634451; 544154, 3634451; 544154, 3634507; 544210, 3634507; 544210, 3634564; 544125, 3634564; 544125, 3634649; 544154, 3634649; 544154, 3634706; 544210, 3634706; 544210, 3634734; 544239, 3634734; 544239, 3634763; 544267, 3634763; 544267, 3634791; 544324, 3634791; 544324, 3634819; 544352, 3634819; 544352, 3634990; 544380, 3634990; 544380, 3635075; 544409, 3635075; 544409, 3635188; 544380, 3635188; 544380, 3635245; 544409, 3635245; 544409, 3635472; 544437, 3635472; 544437, 3635500; 544466, 3635500; 544466, 3635529; 544494, 3635529; 544494, 3635557; 544522, 3635557; 544522, 3635585; 544551, 3635585; 544551, 3635614; 544579, 3635614; 544579, 3635727; 544607, 3635727; 544607, 3635812; 544636, 3635812; 544636, 3635869; 544664, 3635869; 544664, 3635983; 544693, 3635983; 544693, 3636068; 544664, 3636068; 544664, 3636096; 544693, 3636096; 544693, 3636153; 544721, 3636153; 544721, 3636210; 544749, 3636210; 544749, 3636238; 544778, 3636238; 544778, 3636351; 544806, 3636351; 544806, 3636380; 544834, 3636380; 544834, 3636408; 544863, 3636408; 544863, 3636436; 544891, 3636436; 544891, 3636465; 544920, 3636465; 544920, 3636522; 544948, 3636522; 544948, 3636550; 544976, 3636550; 544976, 3636635; 545005, 3636635; 545005, 3636663; 544976, 3636663; 544976, 3636692; 544948, 3636692; 544948, 3636777; 544976, 3636777; 544976, 3636862; 545005, 3636862; 545005, 3636975; 544976, 3636975; 544976, 3637117; 545005, 3637117; 545005, 3637202; 545033, 3637202; 545033, 3637316; 544948, 3637316; 544948, 3637344; 544920, 3637344; 544920, 3637373; 544891, 3637373; 544891, 3637401; 544863, 3637401; 544863, 3637429; 544834, 3637429; 544834, 3637486; 544806, 3637486; 544806, 3637515; 544749, 3637515; 544749, 3637543; 544721, 3637543; 544721, 3637600; 544693, 3637600; 544693, 3637628; 544664, 3637628; 544664, 3637685; 544636, 3637685; 544636, 3637827; 544607, 3637827; 544607, 3637855; 544579, 3637855; 544579, 3637997; 544551, 3637997; 544551, 3638110; 544494, 3638110; 544494, 3638139; 544466, 3638139; 544466, 3638167; 544437, 3638167; 544437, 3638224; 544409, 3638224; 544409, 3638422; 544380, 3638422; 544380, 3638507; 544324, 3638507; 544324, 3638536; 544295, 3638536; 544295, 3638593; 544267, 3638593; 544267, 3638649; 544239, 3638649; 544239, 3638706; 544210, 3638706; 544210, 3638734; 544097, 3638734; 544097, 3638763; 544068, 3638763; 544068, 3638791; 544012, 3638791; 544012, 3638819; 543983, 3638819; 543983, 3638848; 543955, 3638848; 543955, 3638876; 543927, 3638876; 543927, 3638905; 543955, 3638905; 543955, 3638961; 543983, 3638961; 543983, 3639132; 544012, 3639132; 544012, 3639160; 544040, 3639160; 544040, 3639188; 544068, 3639188; 544068, 3639132; 544040, 3639132; returning to 544040, 3639046.

                (iv) Subunit 19d: From USGS 1:24,000 quadrangle maps Barrett Lake, Viejas Mtn., and Descanso, land bounded by the following UTM coordinates (E, N): 536796, 3629174; 536796, 3629144; 536826, 3629144; 536826, 3629054; 536856, 3629054; 536856, 3629024; 536886, 3629024; 536886, 3628994; 536916, 3628994; 536916, 3628964; 536946, 3628964; 536946, 3628934; 536976, 3628934; 536976, 3628904; 537036, 3628904; 537036, 3628874; 537066, 3628874; 537066, 3628844; 537246, 3628844; 537246, 3628814; 537036, 3628814; 537036, 3628784; 537006, 3628784; 537006, 3628814; 536886, 3628814; 536886, 3628844; 536736, 3628844; 536736, 3628814; 536706, 3628814; 536706, 3628784; 536676, 3628784; 536676, 3628754; 536646, 3628754; 536646, 3628724; 536616, 3628724; 536616, 3628694; 536586, 3628694; 536586, 3628574; 536556, 3628574; 536556, 3628544; 536526, 3628544; 536526, 3628514; 536466, 3628514; 536466, 3628484; 536406, 3628484; 536406, 3628454; 536346, 3628454; 536346, 3628394; 536316, 3628394; 536316, 3628334; 536286, 3628334; 536286, 3628304; 536226, 3628304; 536226, 3628244; 536136, 3628244; 536136, 3628214; 536076, 3628214; 536076, 3628244; 535986, 3628244; 535986, 3628214; 535956, 3628214; 535956, 3628154; 535926, 3628154; 535926, 3628094; 535896, 3628094; 535896, 3628064; 535866, 3628064; 535866, 3627944; 535836, 3627944; 535836, 3627914; 535806, 3627914; 535806, 3627884; 535776, 3627884; 535776, 3627854; 535746, 3627854; 535746, 3627794; 535716, 3627794; 535716, 3627764; 535656, 3627764; 535656, 3627734; 535506, 3627734; 535506, 3627704; 535476, 3627704; 535476, 3627734; 535446, 3627734; 535446, 3627704; 535386, 3627704; 535386, 3627674; 535356, 3627674; 535356, 3627644; 535326, 3627644; 535326, 3627614; 535266, 3627614; 535266, 3627554; 535206, 3627554; 535206, 3627524; 535266, 3627524; 535266, 3627404; 535236, 3627404; 535236, 3627314; 535146, 3627314; 535146, 3627284; 535116, 3627284; 535116, 3627254; 535056, 3627254; 535056, 3627224; 534726, 3627224; 534726, 3627164; 534756, 3627164; 534756, 3627104; 534726, 3627104; 534726, 3627074; 534696, 3627074; 534696, 3627044; 534666, 3627044; 534666, 3627014; 534636, 3627014; 534636, 3626984; 534576, 3626984; 534576, 3626954; 534546, 3626954; 534546, 3626924; 534516, 3626924; 534516, 3626864; 534486, 3626864; 534486, 3626624; 534456, 3626624; 534456, 3626564; 534426, 3626564; 534426, 3626534; 534366, 3626534; 534366, 3626504; 534246, 3626504; 534246, 3626414; 534216, 3626414; 534216, 3626384; 534186, 3626384; 534186, 3626324; 534156, 3626324; 534156, 3626294; 534096, 3626294; 534096, 3626264; 534036, 3626264; 534036, 3626144; 534006, 3626144; 534006, 3626084; 533946, 3626084; 533946, 3626054; 533766, 3626054; 533766, 3626024; 533706, 3626024; 533706, 3625994; 533676, 3625994; 533676, 3625934; 533706, 3625934; 533706, 3625904; 533736, 3625904; 533736, 3625844; 533766, 3625844; 533766, 3625784; 533796, 3625784; 533796, 3625604; 533766, 3625604; 533766, 3625574; 533736, 3625574; 533736, 3625544; 533706, 3625544; 533706, 3625514; 533676, 3625514; 533676, 3625454; 533646, 3625454; 533646, 3625394; 533616, 3625394; 533616, 3625334; 533586, 3625334; 533586, 3625274; 533556, 3625274; 533556, 3625244; 533526, 3625244; 533526, 3625184; 533586, 3625184; 533586, 3625154; 533616, 3625154; 533616, 3625064; 533646, 3625064; 533646, 3625034; 533706, 3625034; 533706, 3625004; 533736, 3625004; 533736, 3624974; 533766, 3624974; 533766, 3624944; 533796, 3624944; 533796, 3624914; 533676, 3624914; 533676, 3624944; 533616, 3624944; 533616, 3624914; 533586, 3624914; 533586, 3624884; 533556, 3624884; 533556, 3624824; 533526, 3624824; 533526, 3624794; 533496, 3624794; 533496, 3624734; 533466, 3624734; 533466, 3624674; 533436, 3624674; 533436, 3624644; 533406, 3624644; 533406, 3624614; 533316, 3624614; 533316, 3624584; 533226, 3624584; 533226, 3624554; 533166, 3624554; 533166, 3624524; 533106, 3624524; 533106, 3624494; 533076, 3624494; 533076, 3624464; 533016, 3624464; 533016, 3624314; 533046, 3624314; 533046, 3624104; 533076, 3624104; 533076, 3624044; 533106, 3624044; 533106, 3624014; 533136, 3624014; 533136, 3623984; 533166, 3623984; 533166, 3623924; 533136, 3623924; 533136, 3623894; 533076, 3623894; 533076, 3623864; 533046, 3623864; 533046, 3623804; 533016, 3623804; 533016, 3623744; 532986, 3623744; 532986, 3623714; 532956, 3623714; 532956, 3623624; 532986, 3623624; 532986, 3623504; 532956, 3623504; 532956, 3623474; 532926, 3623474; 532926, 3623384; 532896, 3623384; 532896, 3623324; 532866, 3623324; 532866, 3623144; 532896, 3623144; 532896, 3623114; 532926, 3623114; 532926, 3623054; 532956, 3623054; 532956, 3622994; 532986, 3622994; 532986, 3622964; 533016, 3622964; 533016, 3622934; 532986, 3622934; 532986, 3622904; 532896, 3622904; 532896, 3622874; 532956, 3622874; 532956, 3622814; 532926, 3622814; 532926, 3622784; 532896, 3622784; 532896, 3622754; 532866, 3622754; 532866, 3622724; 532836, 3622724; 532836, 3622634; 532806, 3622634; 532806, 3622544; 532836, 3622544; 532836, 3622514; 532806, 3622514; 532806, 3622424; 532776, 3622424; 532776, 3622304; 532746, 3622304; 532746, 3622274; 532686, 3622274; 532686, 3622244; 532536, 3622244; 532536, 3622274; 532506, 3622274; 532506, 3622214; 532476, 3622214; 532476, 3622184; 532506, 3622184; 532506, 3622124; 532536, 3622124; 532536, 3622094; 532566, 3622094; 532566, 3622064; 532596, 3622064; 532596, 3622034; 532656, 3622034; 532656, 3622004; 532686, 3622004; 532686, 3621974; 532716, 3621974; 532716, 3621914; 532776, 3621914; 532776, 3621884; 532806, 3621884; 532806, 3621824; 532776, 3621824; 532776, 3621794; 532746, 3621794; 532746, 3621764; 532716, 3621764; 532716, 3621734; 532686, 3621734; 532686, 3621704; 532656, 3621704; 532656, 3621674; 532626, 3621674; 532626, 3621644; 532596, 3621644; 532596, 3621614; 532566, 3621614; 532566, 3621554; 532536, 3621554; 532536, 3621464; 532506, 3621464; 532506, 3621404; 532476, 3621404; 532476, 3621254; 532446, 3621254; 532446, 3621194; 532416, 3621194; 532416, 3621164; 532386, 3621164; 532386, 3621104; 532356, 3621104; 532356, 3621044; 532326, 3621044; 532326, 3620984; 532296, 3620984; 532296, 3620924; 532266, 3620924; 532266, 3620894; 532236, 3620894; 532236, 3620834; 532206, 3620834; 532206, 3620774; 532176, 3620774; 532176, 3620654; 532146, 3620654; 532146, 3620534; 532116, 3620534; 532116, 3620444; 532086, 3620444; 532086, 3620384; 532056, 3620384; 532056, 3620354; 532026, 3620354; 532026, 3620324; 531996, 3620324; 531996, 3620294; 531966, 3620294; 531966, 3620264; 531936, 3620264; 531936, 3620234; 531876, 3620234; 531876, 3620264; 531846, 3620264; 531846, 3620324; 531816, 3620324; 531816, 3620354; 531786, 3620354; 531786, 3620384; 531756, 3620384; 531756, 3620414; 531726, 3620414; 531726, 3620444; 531576, 3620444; 531576, 3620474; 531546, 3620474; 531546, 3620444; 531516, 3620444; 531516, 3620414; 531486, 3620414; 531486, 3620354; 531456, 3620354; 531456, 3620204; 531486, 3620204; 531486, 3620084; 531456, 3620084; 531456, 3619814; 531426, 3619814; 531426, 3619724; 531396, 3619724; 531396, 3619544; 531366, 3619544; 531366, 3619244; 531396, 3619244; 531396, 3619169; 531338, 3619145; 531252, 3619130; 531199, 3619135; 531152, 3619176; 531102, 3619261; 531090, 3619295; 531086, 3619304; 531126, 3619304; 531126, 3619364; 531156, 3619364; 531156, 3619484; 531186, 3619484; 531186, 3619634; 531216, 3619634; 531216, 3619724; 531246, 3619724; 531246, 3619784; 531276, 3619784; 531276, 3619874; 531306, 3619874; 531306, 3620024; 531336, 3620024; 531336, 3620324; 531366, 3620324; 531366, 3620414; 531396, 3620414; 531396, 3620504; 531426, 3620504; 531426, 3620534; 531396, 3620534; 531396, 3620594; 531426, 3620594; 531426, 3620654; 531456, 3620654; 531456, 3620684; 531576, 3620684; 531576, 3620654; 531636, 3620654; 531636, 3620594; 531846, 3620594; 531846, 3620564; 531906, 3620564; 531906, 3620534; 531966, 3620534; 531966, 3620774; 531996, 3620774; 531996, 3620864; 532026, 3620864; 532026, 3620924; 532056, 3620924; 532056, 3620954; 532086, 3620954; 532086, 3620984; 532116, 3620984; 532116, 3621044; 532146, 3621044; 532146, 3621134; 532236, 3621134; 532236, 3621164; 532266, 3621164; 532266, 3621194; 532296, 3621194; 532296, 3621254; 532326, 3621254; 532326, 3621284; 532356, 3621284; 532356, 3621434; 532386, 3621434; 532386, 3621524; 532416, 3621524; 532416, 3621614; 532446, 3621614; 532446, 3621674; 532476, 3621674; 532476, 3621734; 532506, 3621734; 532506, 3621794; 532536, 3621794; 532536, 3621884; 532506, 3621884; 532506, 3621914; 532476, 3621914; 532476, 3621944; 532446, 3621944; 532446, 3621974; 532356, 3621974; 532356, 3622244; 532326, 3622244; 532326, 3622304; 532296, 3622304; 532296, 3622394; 532326, 3622394; 532326, 3622454; 532386, 3622454; 532386, 3622484; 532416, 3622484; 532416, 3622514; 532446, 3622514; 532446, 3622544; 532416, 3622544; 532416, 3622664; 532446, 3622664; 532446, 3622724; 532506, 3622724; 532506, 3622754; 532536, 3622754; 532536, 3622784; 532566, 3622784; 532566, 3622814; 532596, 3622814; 532596, 3622844; 532626, 3622844; 532626, 3622874; 532566, 3622874; 532566, 3622904; 532536, 3622904; 532536, 3622934; 532506, 3622934; 532506, 3622964; 532476, 3622964; 532476, 3622994; 532506, 3622994; 532506, 3623024; 532536, 3623024; 532536, 3623084; 532566, 3623084; 532566, 3623114; 532596, 3623114; 532596, 3623144; 532626, 3623144; 532626, 3623204; 532656, 3623204; 532656, 3623294; 532686, 3623294; 532686, 3623414; 532716, 3623414; 532716, 3623474; 532686, 3623474; 532686, 3623564; 532656, 3623564; 532656, 3623804; 532626, 3623804; 532626, 3623834; 532596, 3623834; 532596, 3623864; 532566, 3623864; 532566, 3623894; 532536, 3623894; 532536, 3623924; 532326, 3623924; 532326, 3623954; 532266, 3623954; 532206, 3623954; 532206, 3623924; 531936, 3623924; 531936, 3623894; 531816, 3623894; 531816, 3623864; 531576, 3623864; 531576, 3623834; 531516, 3623834; 531516, 3623804; 531486, 3623804; 531486, 3623774; 531426, 3623774; 531426, 3623864; 531396, 3623864; 531396, 3623894; 531366, 3623894; 531366, 3623924; 531336, 3623924; 531336, 3623954; 531306, 3623954; 531306, 3623984; 531336, 3623984; 531336, 3624014; 531366, 3624014; 531366, 3624044; 531396, 3624044; 531396, 3624134; 531426, 3624134; 531426, 3624164; 531456, 3624164; 531456, 3624194; 531516, 3624194; 531516, 3624224; 531546, 3624224; 531546, 3624254; 531576, 3624254; 531576, 3624314; 531606, 3624314; 531606, 3624374; 531636, 3624374; 531636, 3624464; 531666, 3624464; 531666, 3624494; 531696, 3624494; 531696, 3624524; 531756, 3624524; 531756, 3624554; 531786, 3624554; 531786, 3624584; 531846, 3624584; 531846, 3624614; 531876, 3624614; 531876, 3624674; 531906, 3624674; 531906, 3624704; 531936, 3624704; 531936, 3624734; 531966, 3624734; 531966, 3624764; 531996, 3624764; 531996, 3624794; 532056, 3624794; 532056, 3624824; 532086, 3624824; 532086, 3624944; 532116, 3624944; 532116, 3625034; 532146, 3625034; 532146, 3625064; 532206, 3625064; 532206, 3625094; 532236, 3625094; 532236, 3625124; 532296, 3625124; 532296, 3625154; 532356, 3625154; 532356, 3625184; 532416, 3625184; 532416, 3625124; 532386, 3625124; 532386, 3625064; 532356, 3625064; 532356, 3625034; 532326, 3625034; 532326, 3625004; 532296, 3625004; 532296, 3624914; 532266, 3624914; 532266, 3624824; 532236, 3624824; 532236, 3624734; 532206, 3624734; 532206, 3624704; 532176, 3624704; 532176, 3624674; 532146, 3624674; 532146, 3624644; 532086, 3624644; 532086, 3624614; 532056, 3624614; 532056, 3624584; 532026, 3624584; 532026, 3624554; 531996, 3624554; 531996, 3624524; 531966, 3624524; 531966, 3624494; 531936, 3624494; 531936, 3624464; 531906, 3624464; 531906, 3624434; 531876, 3624434; 531876, 3624404; 531846, 3624404; 531846, 3624344; 531816, 3624344; 531816, 3624284; 531786, 3624284; 531786, 3624104; 531846, 3624104; 531846, 3624074; 532026, 3624074; 532026, 3624104; 532086, 3624104; 532086, 3624134; 532116, 3624134; 532116, 3624104; 532176, 3624104; 532176, 3624134; 532206, 3624134; 532206, 3624164; 532236, 3624164; 532236, 3624194; 532296, 3624194; 532296, 3624224; 532326, 3624224; 532326, 3624194; 532356, 3624194; 532356, 3624164; 532416, 3624164; 532416, 3624134; 532536, 3624134; 532536, 3624104; 532656, 3624104; 532656, 3624134; 532836, 3624134; 532836, 3624164; 532866, 3624164; 532866, 3624194; 532896, 3624194; 532896, 3624374; 532866, 3624374; 532866, 3624464; 532836, 3624464; 532836, 3624494; 532866, 3624494; 532866, 3624554; 532896, 3624554; 532896, 3624614; 532986, 3624614; 532986, 3624644; 533046, 3624644; 533046, 3624674; 533136, 3624674; 533136, 3624704; 533256, 3624704; 533256, 3624734; 533316, 3624734; 533316, 3624764; 533346, 3624764; 533346, 3624824; 533376, 3624824; 533376, 3624854; 533406, 3624854; 533406, 3624914; 533436, 3624914; 533436, 3624974; 533466, 3624974; 533466, 3625034; 533406, 3625034; 533406, 3625064; 533376, 3625064; 533376, 3625124; 533346, 3625124; 533346, 3625214; 533316, 3625214; 533316, 3625274; 533346, 3625274; 533346, 3625334; 533376, 3625334; 533376, 3625424; 533466, 3625424; 533466, 3625454; 533496, 3625454; 533496, 3625484; 533526, 3625484; 533526, 3625514; 533556, 3625514; 533556, 3625604; 533586, 3625604; 533586, 3625694; 533616, 3625694; 533616, 3625784; 533586, 3625784; 533586, 3625844; 533556, 3625844; 533556, 3625874; 533526, 3625874; 533526, 3625934; 533496, 3625934; 533496, 3626054; 533526, 3626054; 533526, 3626114; 533556, 3626114; 533556, 3626144; 533616, 3626144; 533616, 3626174; 533736, 3626174; 533736, 3626204; 533766, 3626204; 533766, 3626294; 533736, 3626294; 533736, 3626474; 533766, 3626474; 533766, 3626504; 533826, 3626504; 533826, 3626534; 533946, 3626534; 533946, 3626504; 533976, 3626504; 533976, 3626564; 534006, 3626564; 534006, 3626654; 534036, 3626654; 534036, 3626684; 534066, 3626684; 534066, 3626714; 534096, 3626714; 534096, 3626744; 534276, 3626744; 534276, 3626774; 534246, 3626774; 534246, 3626864; 534216, 3626864; 534216, 3626924; 534186, 3626924; 534186, 3626984; 534216, 3626984; 534216, 3627014; 534246, 3627014; 534246, 3627074; 534276, 3627074; 534276, 3627104; 534306, 3627104; 534306, 3627134; 534336, 3627134; 534336, 3627194; 534396, 3627194; 534396, 3627224; 534426, 3627224; 534426, 3627284; 534456, 3627284; 534456, 3627314; 534486, 3627314; 534486, 3627374; 534546, 3627374; 534546, 3627404; 534606, 3627404; 534606, 3627434; 534636, 3627434; 534636, 3627464; 534726, 3627464; 534726, 3627494; 534756, 3627494; 534756, 3627464; 534876, 3627464; 534876, 3627584; 534846, 3627584; 534846, 3627644; 534816, 3627644; 534816, 3627734; 534846, 3627734; 534846, 3627824; 534906, 3627824; 534906, 3627884; 534936, 3627884; 534936, 3627944; 534966, 3627944; 534966, 3627974; 535056, 3627974; 535056, 3627944; 535086, 3627944; 535086, 3627914; 535116, 3627914; 535116, 3627884; 535206, 3627884; 535206, 3627854; 535266, 3627854; 535266, 3627884; 535296, 3627884; 535296, 3627914; 535326, 3627914; 535326, 3627944; 535356, 3627944; 535356, 3628004; 535386, 3628004; 535386, 3628034; 535566, 3628034; 535566, 3628094; 535596, 3628094; 535596, 3628124; 535626, 3628124; 535626, 3628154; 535686, 3628154; 535686, 3628184; 535716, 3628184; 535716, 3628244; 535776, 3628244; 535776, 3628274; 535806, 3628274; 535806, 3628304; 535836, 3628304; 535836, 3628334; 535896, 3628334; 535896, 3628364; 535956, 3628364; 535956, 3628394; 536046, 3628394; 536046, 3628514; 536076, 3628514; 536076, 3628544; 536106, 3628544; 536106, 3628574; 536136, 3628574; 536136, 3628694; 536166, 3628694; 536166, 3628754; 536196, 3628754; 536196, 3628784; 536256, 3628784; 536256, 3628814; 536316, 3628814; 536316, 3628844; 536346, 3628844; 536346, 3628874; 536376, 3628874; 536376, 3628934; 536406, 3628934; 536406, 3628964; 536466, 3628964; 536466, 3628994; 536496, 3628994; 536496, 3629024; 536526, 3629024; 536526, 3629054; 536556, 3629054; 536556, 3629114; 536586, 3629114; 536586, 3629144; 536676, 3629144; 536676, 3629204; 536706, 3629204; 536706, 3629234; 536796, 3629234; returning to 536796, 3629174.

                (v) Subunit 19e: From USGS 1:24,000 quadrangle maps Potrero and Campo, land bounded by the following UTM coordinates (E, N): 544664, 3605968; 544693, 3605968; 544693, 3605997; 544664, 3605997; 544664, 3605968; 544551, 3605968; 544551, 3605940; 544494, 3605940; 544494, 3605968; 544466, 3605968; 544466, 3605940; 544380, 3605940; 544380, 3605911; 544352, 3605911; 544352, 3605883; 544295, 3605883; 544295, 3605911; 544267, 3605911; 544267, 3605940; 544239, 3605940; 544239, 3605968; 544012, 3605968; 544012, 3605997; 543785, 3605997; 543785, 3605940; 543756, 3605940; 543756, 3605826; 543785, 3605826; 543785, 3605770; 543813, 3605770; 543813, 3605684; 543785, 3605684; 543785, 3605628; 543756, 3605628; 543756, 3605599; 543728, 3605599; 543728, 3605571; 543700, 3605571; 543700, 3605514; 543643, 3605514; 543643, 3605486; 543615, 3605486; 543615, 3605458; 543586, 3605458; 543586, 3605429; 543558, 3605429; 543558, 3605401; 543501, 3605401; 543501, 3605372; 543473, 3605372; 543473, 3605344; 543444, 3605344; 543444, 3605316; 543274, 3605316; 543274, 3605287; 543302, 3605287; 543302, 3605261; 543273, 3605258; 543003, 3605233; 542990, 3605228; 542990, 3605287; 543019, 3605287; 543019, 3605316; 543047, 3605316; 543047, 3605344; 543076, 3605344; 543076, 3605372; 543104, 3605372; 543104, 3605401; 543161, 3605401; 543161, 3605429; 543189, 3605429; 543189, 3605458; 543246, 3605458; 543246, 3605486; 543388, 3605486; 543388, 3605514; 543416, 3605514; 543416, 3605543; 543444, 3605543; 543444, 3605571; 543473, 3605571; 543473, 3605599; 543501, 3605599; 543501, 3605628; 543529, 3605628; 543529, 3605741; 543558, 3605741; 543558, 3605855; 543529, 3605855; 543529, 3605883; 543558, 3605883; 543558, 3605911; 543586, 3605911; 543586, 3606082; 543558, 3606082; 543558, 3606138; 543529, 3606138; 543529, 3606224; 543558, 3606224; 543558, 3606252; 543586, 3606252; 543586, 3606280; 543615, 3606280; 543615, 3606309; 543671, 3606309; 543671, 3606337; 543728, 3606337; 543728, 3606365; 543785, 3606365; 543785, 3606252; 544012, 3606252; 544012, 3606280; 544097, 3606280; 544097, 3606337; 544125, 3606337; 544125, 3606365; 544182, 3606365; 544182, 3606337; 544210, 3606337; 544210, 3606280; 544267, 3606280; 544267, 3606365; 544239, 3606365; 544239, 3606422; 544210, 3606422; 544210, 3606536; 544267, 3606536; 544267, 3606564; 544352, 3606564; 544352, 3606536; 544409, 3606536; 544409, 3606507; 544466, 3606507; 544466, 3606592; 544749, 3606592; 544749, 3606536; 544721, 3606536; 544721, 3606507; 544778, 3606507; 544778, 3606536; 544863, 3606536; 544863, 3606564; 544891, 3606564; 544891, 3606536; 544976, 3606536; 544976, 3606507; 545005, 3606507; 545005, 3606337; 545033, 3606337; 545033, 3606224; 545090, 3606224; 545090, 3606167; 545118, 3606167; 545118, 3606138; 545146, 3606138; 545146, 3606053; 545175, 3606053; 545175, 3606025; 545288, 3606025; 545288, 3606053; 545317, 3606053; 545317, 3606082; 545373, 3606082; 545373, 3606110; 545402, 3606110; 545402, 3606138; 545430, 3606138; 545430, 3606167; 545459, 3606167; 545459, 3606195; 545487, 3606195; 545487, 3606280; 545515, 3606280; 545515, 3606309; 545544, 3606309; 545544, 3606337; 545572, 3606337; 545572, 3606479; 545600, 3606479; 545600, 3606536; 545657, 3606536; 545657, 3606564; 545685, 3606564; 545685, 3606592; 545714, 3606592; 545714, 3606621; 545742, 3606621; 545742, 3606677; 545771, 3606677; 545771, 3606763; 545742, 3606763; 545742, 3606819; 545685, 3606819; 545685, 3606848; 545572, 3606848; 545572, 3606933; 545544, 3606933; 545544, 3606989; 545685, 3606989; 545685, 3607018; 545742, 3607018; 545742, 3607046; 545799, 3607046; 545799, 3607075; 545827, 3607075; 545827, 3607103; 545856, 3607103; 545856, 3607160; 545884, 3607160; 545884, 3607216; 546026, 3607216; 546026, 3607245; 546083, 3607245; 546083, 3607302; 546111, 3607302; 546111, 3607358; 546253, 3607358; 546253, 3607387; 546281, 3607387; 546281, 3607415; 546310, 3607415; 546310, 3607443; 546338, 3607443; 546338, 3607472; 546366, 3607472; 546366, 3607500; 546451, 3607500; 546451, 3607528; 546480, 3607528; 546480, 3607557; 546516, 3607557; 546527, 3607516; 546570, 3607380; 546671, 3607416; 546680, 3607367; 546783, 3607397; 546756, 3607636; 546737, 3607699; 546763, 3607699; 546763, 3607755; 546792, 3607755; 546792, 3607784; 546849, 3607784; 546849, 3607812; 546905, 3607812; 546905, 3607784; 546877, 3607784; 546877, 3607670; 546905, 3607670; 546905, 3607642; 546962, 3607642; 546962, 3607614; 546990, 3607614; 546990, 3607557; 546962, 3607557; 546962, 3607472; 546990, 3607472; 546990, 3607387; 547019, 3607387; 547019, 3607302; 547076, 3607302; 547076, 3607273; 547104, 3607273; 547104, 3607245; 547132, 3607245; 547132, 3607216; 547161, 3607216; 547161, 3607188; 547189, 3607188; 547189, 3607160; 547217, 3607160; 547217, 3607188; 547246, 3607188; 547246, 3607160; 547302, 3607160; 547302, 3607131; 547331, 3607131; 547331, 3607160; 547444, 3607160; 547444, 3607188; 547501, 3607188; 547501, 3607216; 547558, 3607216; 547558, 3607273; 547529, 3607273; 547529, 3607358; 547558, 3607358; 547558, 3607387; 547586, 3607387; 547586, 3607443; 547615, 3607443; 547615, 3607557; 547643, 3607557; 547643, 3607585; 547728, 3607585; 547728, 3607614; 547756, 3607614; 547756, 3607699; 547785, 3607699; 547785, 3607727; 547813, 3607727; 547813, 3607755; 547842, 3607755; 547842, 3607869; 547955, 3607869; 547955, 3607926; 547927, 3607926; 547927, 3608181; 547955, 3608181; 547955, 3608209; 547983, 3608209; 547983, 3608323; 548012, 3608323; 548012, 3608351; 548040, 3608351; 548040, 3608550; 548097, 3608550; 548097, 3608578; 548125, 3608578; 548125, 3608550; 548154, 3608550; 548154, 3608521; 548210, 3608521; 548210, 3608465; 548239, 3608465; 548239, 3608408; 548267, 3608408; 548267, 3608351; 548295, 3608351; 548295, 3608323; 548324, 3608323; 548324, 3608294; 548352, 3608294; 548352, 3608266; 548381, 3608266; 548381, 3608238; 548437, 3608238; 548437, 3608209; 548466, 3608209; 548466, 3608181; 548494, 3608181; 548494, 3608153; 548551, 3608153; 548551, 3608124; 548579, 3608124; 548579, 3608096; 548607, 3608096; 548607, 3608039; 548636, 3608039; 548636, 3607982; 548721, 3607982; 548721, 3607954; 548749, 3607954; 548749, 3607869; 548721, 3607869; 548721, 3607841; 548693, 3607841; 548693, 3607812; 548664, 3607812; 548664, 3607784; 548636, 3607784; 548636, 3607755; 548607, 3607755; 548607, 3607727; 548579, 3607727; 548579, 3607670; 548551, 3607670; 548551, 3607642; 548522, 3607642; 548522, 3607614; 548494, 3607614; 548494, 3607557; 548466, 3607557; 548466, 3607500; 548437, 3607500; 548437, 3607472; 548210, 3607472; 548210, 3607443; 548182, 3607443; 548182, 3607415; 548154, 3607415; 548154, 3607387; 548125, 3607387; 548125, 3607358; 548097, 3607358; 548097, 3607330; 548068, 3607330; 548068, 3607302; 548040, 3607302; 548040, 3607273; 548012, 3607273; 548012, 3607245; 547983, 3607245; 547983, 3607216; 547955, 3607216; 547955, 3607188; 547898, 3607188; 547898, 3607160; 547870, 3607160; 547870, 3607103; 547842, 3607103; 547842, 3607075; 547813, 3607075; 547813, 3607046; 547785, 3607046; 547785, 3606989; 547756, 3606989; 547756, 3606961; 547728, 3606961; 547728, 3606933; 547700, 3606933; 547700, 3606904; 547643, 3606904; 547643, 3606876; 547558, 3606876; 547558, 3606819; 547529, 3606819; 547529, 3606734; 547558, 3606734; 547558, 3606677; 547501, 3606677; 547501, 3606649; 547444, 3606649; 547444, 3606592; 547416, 3606592; 547416, 3606564; 547331, 3606564; 547331, 3606592; 547274, 3606592; 547274, 3606621; 547189, 3606621; 547189, 3606649; 547132, 3606649; 547132, 3606706; 547047, 3606706; 547047, 3606677; 547019, 3606677; 547019, 3606649; 546962, 3606649; 546962, 3606621; 546934, 3606621; 546934, 3606564; 546877, 3606564; 546877, 3606536; 546707, 3606536; 546707, 3606564; 546678, 3606564; 546678, 3606592; 546650, 3606592; 546650, 3606621; 546622, 3606621; 546622, 3606706; 546565, 3606706; 546565, 3606677; 546508, 3606677; 546508, 3606621; 546480, 3606621; 546480, 3606536; 546451, 3606536; 546451, 3606507; 546423, 3606507; 546423, 3606536; 546338, 3606536; 546338, 3606479; 546366, 3606479; 546366, 3606394; 546338, 3606394; 546338, 3606365; 546281, 3606365; 546281, 3606337; 546168, 3606337; 546168, 3606309; 546139, 3606309; 546139, 3606252; 546111, 3606252; 546111, 3606224; 546083, 3606224; 546083, 3606195; 546054, 3606195; 546054, 3606167; 546026, 3606167; 546026, 3606138; 545998, 3606138; 545998, 3606110; 545969, 3606110; 545969, 3606082; 545941, 3606082; 545941, 3606025; 545912, 3606025; 545912, 3605997; 545884, 3605997; 545884, 3605940; 545856, 3605940; 545856, 3605883; 545799, 3605883; 545799, 3605826; 545714, 3605826; 545714, 3605798; 545657, 3605798; 545657, 3605826; 545629, 3605826; 545629, 3605883; 545600, 3605883; 545600, 3605911; 545544, 3605911; 545544, 3605883; 545515, 3605883; 545515, 3605855; 545459, 3605855; 545459, 3605826; 545430, 3605826; 545430, 3605656; 545402, 3605656; 545402, 3605628; 545345, 3605628; 545345, 3605656; 545288, 3605656; 545288, 3605684; 545203, 3605684; 545203, 3605713; 545118, 3605713; 545118, 3605684; 545090, 3605684; 545090, 3605656; 545033, 3605656; 545033, 3605628; 544948, 3605628; 544948, 3605599; 544920, 3605599; 544920, 3605628; 544891, 3605628; 544891, 3605713; 544863, 3605713; 544863, 3605741; 544806, 3605741; 544806, 3605770; 544721, 3605770; 544721, 3605798; 544664, 3605798; 544664, 3605826; 544636, 3605826; 544636, 3605855; 544607, 3605855; 544607, 3605911; 544636, 3605911; 544636, 3605940; 544664, 3605940; returning to 544664, 3605968. Excluding land bounded by 548466, 3607727; 548466, 3607755; 548409, 3607755; 548409, 3607784; 548381, 3607784; 548381, 3607727; 548409, 3607727; 548409, 3607699; 548437, 3607699; 548437, 3607670; 548466, 3607670; returning to 548466, 3607727.
                (vi) Note: Map of Unit 19 is provided at paragraph (24)(v) of this entry.
                (25) Unit 20: Upper Santa Ana River Basin, San Bernardino County, California.
                (i) From USGS 1:24,000 quadrangle maps Cajon and Devore, land bounded by the following UTM coordinates (E, N): 457095, 3792110; 457067, 3792110; 457067, 3792138; 457095, 3792138; returning to 457095, 3792110.

                (ii) Land bounded by the following UTM coordinates (E, N): 457208, 3796209; 457208, 3796237; 457236, 3796237; 457236, 3796209; returning to 457208, 3796209; thence from land bounded by the following UTM coordinates (E, N): 457208, 3796209; 457208, 3796153; 457180, 3796153; 457180, 3796069; 457208, 3796069; 457208, 3796040; 457236, 3796040; 457236, 3796012; 457264, 3796012; 457264, 3795984; 457320, 3795984; 457320, 3795956; 457404, 3795956; 457404, 3795928; 457517, 3795928; 457517, 3795872; 457545, 3795872; 457545, 3795816; 457573, 3795816; 457573, 3795760; 457601, 3795760; 457601, 3795704; 457629, 3795704; 457629, 3795676; 457657, 3795676; 457657, 3795647; 457685, 3795647; 457685, 3795619; 457713, 3795619; 457713, 3795591; 457741, 3795591; 457741, 3795563; 457769, 3795563; 457769, 3795535; 457797, 3795535; 457797, 3795507; 457825, 3795507; 457825, 3795451; 457853, 3795451; 457853, 3795395; 457910, 3795395; 457910, 3795339; 457994, 3795339; 457994, 3795254; 458022, 3795254; 458022, 3795086; 458050, 3795086; 458050, 3794974; 458078, 3794974; 458078, 3794946; 458106, 3794946; 458106, 3794889; 458134, 3794889; 458134, 3794777; 458162, 3794777; 458162, 3794749; 458190, 3794749; 458190, 3794693; 458218, 3794693; 458218, 3794637; 458246, 3794637; 458246, 3794553; 458275, 3794553; 458275, 3794244; 458303, 3794244; 458303, 3794131; 458331, 3794131; 458331, 3793823; 458359, 3793823; 458359, 3793738; 458387, 3793738; 458387, 3793710; 458359, 3793710; 458359, 3793654; 458331, 3793654; 458331, 3793486; 458303, 3793486; 458303, 3793402; 458275, 3793402; 458275, 3793205; 458303, 3793205; 458303, 3793149; 458331, 3793149; 458331, 3793121; 458415, 3793121; 458415, 3793037; 458387, 3793037; 458387, 3792980; 458359, 3792980; 458359, 3792868; 458387, 3792868; 458387, 3792812; 458415, 3792812; 458415, 3792784; 458471, 3792784; 458471, 3792756; 458527, 3792756; 458527, 3792700; 458499, 3792700; 458499, 3792616; 458527, 3792616; 458527, 3792503; 458555, 3792503; 458555, 3792447; 458527, 3792447; 458527, 3792363; 458499, 3792363; 458499, 3792335; 458471, 3792335; 458471, 3792138; 458443, 3792138; 458443, 3792054; 458415, 3792054; 458415, 3791998; 458387, 3791998; 458387, 3791970; 458359, 3791970; 458359, 3791914; 458331, 3791914; 458331, 3791858; 458359, 3791858; 458359, 3791801; 458331, 3791801; 458331, 3791829; 458275, 3791829; 458275, 3791858; 458190, 3791858; 458190, 3791829; 458078, 3791829; 458078, 3791858; 457966, 3791858; 457966, 3791829; 457910, 3791829; 457910, 3791801; 457881, 3791801; 457881, 3791773; 457853, 3791773; 457853, 3791745; 457825, 3791745; 457825, 3791717; 457769, 3791717; 457769, 3791689; 457601, 3791689; 457601, 3791661; 457404, 3791661; 457404, 3791689; 457320, 3791689; 457320, 3791661; 457264, 3791661; 457264, 3791633; 457236, 3791633; 457236, 3791577; 457208, 3791577; 457208, 3791549; 457152, 3791549; 457152, 3791521; 457095, 3791521; 457095, 3791493; 457067, 3791493; 457067, 3791465; 457039, 3791465; 457039, 3791408; 457011, 3791408; 457011, 3791212; 456983, 3791212; 456983, 3791100; 457011, 3791100; 457011, 3790959; 457039, 3790959; 457039, 3790903; 457067, 3790903; 457067, 3790875; 457095, 3790875; 457095, 3790819; 457124, 3790819; 457124, 3790678; 457152, 3790678; 457152, 3790650; 457180, 3790650; 457180, 3790622; 457264, 3790622; 457264, 3790594; 457320, 3790594; 457320, 3790566; 457348, 3790566; 457348, 3790510; 457376, 3790510; 457376, 3790482; 457404, 3790482; 457404, 3790454; 457573, 3790454; 457573, 3790426; 457601, 3790426; 457601, 3790454; 457629, 3790454; 457629, 3790482; 457657, 3790482; 457657, 3790454; 457685, 3790454; 457685, 3790426; 457713, 3790426; 457713, 3790398; 457769, 3790398; 457769, 3790426; 457797, 3790426; 457797, 3790482; 457825, 3790482; 457825, 3790454; 457853, 3790454; 457853, 3790426; 457881, 3790426; 457881, 3790370; 457910, 3790370; 457910, 3790342; 457938, 3790342; 457938, 3790314; 457966, 3790314; 457966, 3790342; 458106, 3790342; 458106, 3790314; 458162, 3790314; 458162, 3790285; 458190, 3790285; 458190, 3790257; 458246, 3790257; 458246, 3790229; 458275, 3790229; 458275, 3790257; 458387, 3790257; 458387, 3790229; 458443, 3790229; 458443, 3790201; 458527, 3790201; 458527, 3790173; 458555, 3790173; 458555, 3790117; 458583, 3790117; 458583, 3790061; 458611, 3790061; 458611, 3790033; 458668, 3790033; 458668, 3790005; 458696, 3790005; 458696, 3789977; 458724, 3789977; 458724, 3789949; 458780, 3789949; 458780, 3789892; 458808, 3789892; 458808, 3789864; 458836, 3789864; 458836, 3789808; 458864, 3789808; 458864, 3789752; 458892, 3789752; 458892, 3789724; 458948, 3789724; 458948, 3789668; 458976, 3789668; 458976, 3789640; 459004, 3789640; 459004, 3789584; 459032, 3789584; 459032, 3789527; 459117, 3789527; 459117, 3789584; 459229, 3789584; 459229, 3789556; 459257, 3789556; 459257, 3789527; 459285, 3789527; 459285, 3789499; 459313, 3789499; 459313, 3789443; 459341, 3789443; 459341, 3789387; 459397, 3789387; 459397, 3789303; 459426, 3789303; 459426, 3789275; 459482, 3789275; 459482, 3789219; 459510, 3789219; 459510, 3789134; 459538, 3789134; 459538, 3789106; 459566, 3789106; 459566, 3789078; 459594, 3789078; 459594, 3789022; 459622, 3789022; 459622, 3788994; 459678, 3788994; 459678, 3788966; 459706, 3788966; 459706, 3788938; 459762, 3788938; 459762, 3788910; 459790, 3788910; 459790, 3788882; 459819, 3788882; 459819, 3788854; 459847, 3788854; 459847, 3788826; 459875, 3788826; 459875, 3788798; 459903, 3788798; 459903, 3788770; 459931, 3788770; 459931, 3788713; 459987, 3788713; 459987, 3788685; 460015, 3788685; 460015, 3788657; 460127, 3788657; 460127, 3788629; 460212, 3788629; 460212, 3788601; 460268, 3788601; 460268, 3788573; 460324, 3788573; 460324, 3788545; 460408, 3788545; 460408, 3788517; 460464, 3788517; 460464, 3788489; 460520, 3788489; 460520, 3788433; 460548, 3788433; 460548, 3788405; 460577, 3788405; 460577, 3788376; 460605, 3788376; 460605, 3788320; 460661, 3788320; 460661, 3788292; 460689, 3788292; 460689, 3788264; 460745, 3788264; 460745, 3788236; 460801, 3788236; 460801, 3788208; 460829, 3788208; 460829, 3788180; 460885, 3788180; 460885, 3788152; 460913, 3788152; 460913, 3788124; 460941, 3788124; 460941, 3788096; 460998, 3788096; 460998, 3788068; 461026, 3788068; 461026, 3788040; 461054, 3788040; 461054, 3788012; 461082, 3788012; 461082, 3787983; 461110, 3787983; 461110, 3787927; 461138, 3787927; 461138, 3787899; 461166, 3787899; 461166, 3787871; 461222, 3787871; 461222, 3787843; 461250, 3787843; 461250, 3787759; 461278, 3787759; 461278, 3787703; 461306, 3787703; 461306, 3787619; 461334, 3787619; 461334, 3787562; 461363, 3787562; 461363, 3787534; 461391, 3787534; 461391, 3787506; 461419, 3787506; 461419, 3787478; 461447, 3787478; 461447, 3787450; 461503, 3787450; 461503, 3787422; 461615, 3787422; 461615, 3787394; 461671, 3787394; 461671, 3787310; 461699, 3787310; 461699, 3787282; 461728, 3787282; 461728, 3787197; 461699, 3787197; 461699, 3787169; 461728, 3787169; 461728, 3787029; 461699, 3787029; 461699, 3787001; 461559, 3787001; 461559, 3786973; 461475, 3786973; 461475, 3786945; 461447, 3786945; 461447, 3786917; 461419, 3786917; 461419, 3786861; 461391, 3786861; 461391, 3786832; 461363, 3786832; 461363, 3786804; 461306, 3786804; 461306, 3786776; 461278, 3786776; 461278, 3786804; 461222, 3786804; 461222, 3786832; 461194, 3786832; 461194, 3786861; 461166, 3786861; 461166, 3786889; 461138, 3786889; 461138, 3787029; 461110, 3787029; 461110, 3787057; 461082, 3787057; 461082, 3787085; 461054, 3787085; 461054, 3787141; 461026, 3787141; 461026, 3787169; 460998, 3787169; 460998, 3787141; 460913, 3787141; 460913, 3787169; 460773, 3787169; 460773, 3787197; 460745, 3787197; 460745, 3787225; 460689, 3787225; 460689, 3787282; 460661, 3787282; 460661, 3787310; 460633, 3787310; 460633, 3787338; 460605, 3787338; 460605, 3787422; 460577, 3787422; 460577, 3787450; 460520, 3787450; 460520, 3787478; 460492, 3787478; 460492, 3787506; 460436, 3787506; 460436, 3787562; 460408, 3787562; 460408, 3787590; 460380, 3787590; 460380, 3787619; 460324, 3787619; 460324, 3787647; 460296, 3787647; 460296, 3787675; 460268, 3787675; 460268, 3787731; 460240, 3787731; 460240, 3787759; 460212, 3787759; 460212, 3787815; 460155, 3787815; 460155, 3787843; 460127, 3787843; 460127, 3787871; 460099, 3787871; 460099, 3787899; 460071, 3787899; 460071, 3787927; 460015, 3787927; 460015, 3787955; 459987, 3787955; 459987, 3787983; 459959, 3787983; 459959, 3788012; 459903, 3788012; 459903, 3788040; 459847, 3788040; 459847, 3788068; 459819, 3788068; 459819, 3788096; 459790, 3788096; 459790, 3788124; 459734, 3788124; 459734, 3788152; 459706, 3788152; 459706, 3788180; 459650, 3788180; 459650, 3788208; 459622, 3788208; 459622, 3788236; 459594, 3788236; 459594, 3788264; 459538, 3788264; 459538, 3788292; 459510, 3788292; 459510, 3788320; 459482, 3788320; 459482, 3788348; 459454, 3788348; 459454, 3788376; 459426, 3788376; 459426, 3788405; 459369, 3788405; 459369, 3788433; 459341, 3788433; 459341, 3788461; 459313, 3788461; 459313, 3788489; 459285, 3788489; 459285, 3788517; 459257, 3788517; 459257, 3788545; 459229, 3788545; 459229, 3788573; 459201, 3788573; 459201, 3788629; 459173, 3788629; 459173, 3788657; 459145, 3788657; 459145, 3788713; 459117, 3788713; 459117, 3788798; 459089, 3788798; 459089, 3788854; 459061, 3788854; 459061, 3788882; 459004, 3788882; 459004, 3788910; 458976, 3788910; 458976, 3788938; 458920, 3788938; 458920, 3788966; 458948, 3788966; 458948, 3788994; 458976, 3788994; 458976, 3789022; 458948, 3789022; 458948, 3789078; 458892, 3789078; 458892, 3789106; 458864, 3789106; 458864, 3789134; 458808, 3789134; 458808, 3789163; 458752, 3789163; 458752, 3789191; 458639, 3789191; 458639, 3789219; 458583, 3789219; 458583, 3789247; 458527, 3789247; 458527, 3789275; 458471, 3789275; 458471, 3789303; 458415, 3789303; 458415, 3789331; 458359, 3789331; 458359, 3789359; 458303, 3789359; 458303, 3789387; 458275, 3789387; 458275, 3789415; 458246, 3789415; 458246, 3789471; 458218, 3789471; 458218, 3789499; 458162, 3789499; 458162, 3789527; 458134, 3789527; 458134, 3789556; 458106, 3789556; 458106, 3789584; 458078, 3789584; 458078, 3789612; 458050, 3789612; 458050, 3789640; 458022, 3789640; 458022, 3789668; 457966, 3789668; 457966, 3789696; 457938, 3789696; 457938, 3789724; 457910, 3789724; 457910, 3789752; 457881, 3789752; 457881, 3789780; 457853, 3789780; 457853, 3789808; 457797, 3789808; 457797, 3789836; 457769, 3789836; 457769, 3789892; 457741, 3789892; 457741, 3789921; 457713, 3789921; 457713, 3789949; 457685, 3789949; 457685, 3789977; 457629, 3789977; 457629, 3790005; 457488, 3790005; 457488, 3789977; 457460, 3789977; 457460, 3790005; 457404, 3790005; 457404, 3790033; 457348, 3790033; 457348, 3790061; 457292, 3790061; 457292, 3790089; 457180, 3790089; 457180, 3790117; 457124, 3790117; 457124, 3790145; 457067, 3790145; 457067, 3790173; 456955, 3790173; 456955, 3790314; 456927, 3790314; 456927, 3790370; 456899, 3790370; 456899, 3790398; 456871, 3790398; 456871, 3790454; 456843, 3790454; 456843, 3790482; 456815, 3790482; 456815, 3790510; 456787, 3790510; 456787, 3790566; 456759, 3790566; 456759, 3790650; 456730, 3790650; 456730, 3790735; 456702, 3790735; 456702, 3790819; 456674, 3790819; 456674, 3790987; 456646, 3790987; 456646, 3791072; 456618, 3791072; 456618, 3791268; 456590, 3791268; 456590, 3791296; 456618, 3791296; 456618, 3791380; 456646, 3791380; 456646, 3791436; 456674, 3791436; 456674, 3791465; 456702, 3791465; 456702, 3791493; 456759, 3791493; 456759, 3791521; 456843, 3791521; 456843, 3791549; 456871, 3791549; 456871, 3791577; 456899, 3791577; 456899, 3791661; 456983, 3791661; 456983, 3791689; 457039, 3791689; 457039, 3791717; 457095, 3791717; 457095, 3791801; 457124, 3791801; 457124, 3791829; 457152, 3791829; 457152, 3791914; 457152, 3791942; 457124, 3791942; 457124, 3791998; 457095, 3791998; 457095, 3792110; 457152, 3792110; 457152, 3792082; 457180, 3792082; 457180, 3792054; 457292, 3792054; 457292, 3792082; 457348, 3792082; 457348, 3792138; 457404, 3792138; 457404, 3792110; 457432, 3792110; 457432, 3792026; 457517, 3792026; 457517, 3792054; 457545, 3792054; 457545, 3792082; 457629, 3792082; 457629, 3792110; 457769, 3792110; 457769, 3792138; 457797, 3792138; 457797, 3792166; 457825, 3792166; 457825, 3792194; 457853, 3792194; 457853, 3792223; 457881, 3792223; 457881, 3792251; 457966, 3792251; 457966, 3792279; 457994, 3792279; 457994, 3792307; 458022, 3792307; 458022, 3792335; 458078, 3792335; 458078, 3792363; 458134, 3792363; 458134, 3792391; 458162, 3792391; 458162, 3792419; 458190, 3792419; 458190, 3792531; 458218, 3792531; 458218, 3792672; 458190, 3792672; 458190, 3792700; 458162, 3792700; 458162, 3792756; 458134, 3792756; 458134, 3792784; 458106, 3792784; 458106, 3792812; 458078, 3792812; 458078, 3792840; 458050, 3792840; 458050, 3792868; 458022, 3792868; 458022, 3793009; 457994, 3793009; 457994, 3793065; 457966, 3793065; 457966, 3793121; 457938, 3793121; 457938, 3793205; 457910, 3793205; 457910, 3793289; 457938, 3793289; 457938, 3793345; 457966, 3793345; 457966, 3793458; 457938, 3793458; 457938, 3793514; 457910, 3793514; 457910, 3793626; 457881, 3793626; 457881, 3793682; 457853, 3793682; 457853, 3793710; 457825, 3793710; 457825, 3793767; 457966, 3793767; 457966, 3793935; 457938, 3793935; 457938, 3794047; 457910, 3794047; 457910, 3794075; 457881, 3794075; 457881, 3794131; 457910, 3794131; 457910, 3794244; 457881, 3794244; 457881, 3794328; 457938, 3794328; 457938, 3794300; 457966, 3794300; 457966, 3794328; 457994, 3794328; 457994, 3794384; 457966, 3794384; 457966, 3794440; 457938, 3794440; 457938, 3794468; 457910, 3794468; 457910, 3794496; 457881, 3794496; 457881, 3794525; 457853, 3794525; 457853, 3794581; 457825, 3794581; 457825, 3794609; 457769, 3794609; 457769, 3794637; 457713, 3794637; 457713, 3794609; 457657, 3794609; 457657, 3794581; 457601, 3794581; 457601, 3794665; 457629, 3794665; 457629, 3794693; 457657, 3794693; 457657, 3794721; 457685, 3794721; 457685, 3794918; 457657, 3794918; 457657, 3794946; 457601, 3794946; 457601, 3794974; 457545, 3794974; 457545, 3795002; 457488, 3795002; 457488, 3795030; 457460, 3795030; 457460, 3795058; 457432, 3795058; 457432, 3795086; 457404, 3795086; 457404, 3795058; 457320, 3795058; 457320, 3795086; 457292, 3795086; 457292, 3795114; 457320, 3795114; 457320, 3795142; 457348, 3795142; 457348, 3795198; 457320, 3795198; 457320, 3795226; 457292, 3795226; 457292, 3795282; 457264, 3795282; 457264, 3795311; 457152, 3795311; 457152, 3795395; 457124, 3795395; 457124, 3795451; 457011, 3795451; 457011, 3795479; 456983, 3795479; 456983, 3795535; 457011, 3795535; 457011, 3795591; 457039, 3795591; 457039, 3795676; 457011, 3795676; 457011, 3795704; 456983, 3795704; 456983, 3795732; 456955, 3795732; 456955, 3795760; 456927, 3795760; 456927, 3795816; 456899, 3795816; 456899, 3795844; 456843, 3795844; 456843, 3795872; 456815, 3795872; 456815, 3795928; 456759, 3795928; 456759, 3795956; 456730, 3795956; 456730, 3795984; 456702, 3795984; 456702, 3796012; 456534, 3796012; 456534, 3796040; 456450, 3796040; 456450, 3796097; 456394, 3796097; 456394, 3796125; 456366, 3796125; 456366, 3796153; 456337, 3796153; 456337, 3796181; 456309, 3796181; 456309, 3796209; 456281, 3796209; 456281, 3796237; 456225, 3796237; 456225, 3796293; 456197, 3796293; 456197, 3796321; 456225, 3796321; 456225, 3796377; 456253, 3796377; 456253, 3796405; 456225, 3796405; 456225, 3796433; 456085, 3796433; 456085, 3796405; 456029, 3796405; 456029, 3796433; 456001, 3796433; 456001, 3796462; 455944, 3796462; 455944, 3796490; 455860, 3796490; 455860, 3796518; 455776, 3796518; 455776, 3796546; 455720, 3796546; 455720, 3796602; 455692, 3796602; 455692, 3796658; 455664, 3796658; 455664, 3796714; 455636, 3796714; 455636, 3796770; 455608, 3796770; 455608, 3796855; 455579, 3796855; 455579, 3796883; 455608, 3796883; 455608, 3796911; 455579, 3796911; 455579, 3796995; 455608, 3796995; 455608, 3797023; 455664, 3797023; 455664, 3797051; 455720, 3797051; 455720, 3797079; 455776, 3797079; 455776, 3797107; 455804, 3797107; 455804, 3797023; 455832, 3797023; 455832, 3796967; 455860, 3796967; 455860, 3796939; 455917, 3796939; 455919, 3796888; 455947, 3796829; 456030, 3796759; 456087, 3796733; 456061, 3797051; 456085, 3797051; 456085, 3797079; 456169, 3797079; 456169, 3797051; 456197, 3797051; 456197, 3796995; 456225, 3796995; 456225, 3796967; 456253, 3796967; 456253, 3796939; 456281, 3796939; 456281, 3796911; 456309, 3796911; 456309, 3796883; 456366, 3796883; 456366, 3796855; 456422, 3796855; 456422, 3796827; 456478, 3796827; 456478, 3796798; 456674, 3796798; 456674, 3796742; 456646, 3796742; 456646, 3796726; 456555, 3796722; 456581, 3796626; 456629, 3796561; 456738, 3796438; 456793, 3796546; 456815, 3796546; 456815, 3796574; 456871, 3796574; 456871, 3796602; 456899, 3796602; 456899, 3796574; 456927, 3796574; 456927, 3796433; 456955, 3796433; 456955, 3796377; 456983, 3796377; 456983, 3796321; 457011, 3796321; 457011, 3796293; 457039, 3796293; 457039, 3796237; 457067, 3796237; 457067, 3796209; returning to 457208, 3796209.
                (iii) Note: Map of Units 20 and 22 follows.
                
                  
                  ER09FE11.010
                
                (26) Unit 21: Little Rock Creek Basin, Los Angeles County, California.

                (i) From USGS 1:24,000 quadrangle maps Juniper Hills and Pacifico Mtn., land bounded by the following UTM coordinates (E, N): 406323, 3814876; 406323, 3814756; 406353, 3814756; 406353, 3814726; 406383, 3814726; 406383, 3814696; 406413, 3814696; 406413, 3814426; 406383, 3814426; 406383, 3814396; 406413, 3814396; 406413, 3814216; 406443, 3814216; 406443, 3814186; 406473, 3814186; 406473, 3814156; 406503, 3814156; 406503, 3813796; 406533, 3813796; 406533, 3813766; 406563, 3813766; 406563, 3813736; 406593, 3813736; 406593, 3813706; 406623, 3813706; 406623, 3813676; 406593, 3813676; 406593, 3813646; 406563, 3813646; 406563, 3813616; 406533, 3813616; 406533, 3813556; 406563, 3813556; 406563, 3813496; 406593, 3813496; 406593, 3813436; 406623, 3813436; 406623, 3813376; 406653, 3813376; 406653, 3813316; 406683, 3813316; 406683, 3813196; 406713, 3813196; 406713, 3813166; 406683, 3813166; 406683, 3813136; 406653, 3813136; 406653, 3813076; 406623, 3813076; 406623, 3813046; 406653, 3813046; 406653, 3812926; 406683, 3812926; 406683, 3812896; 406743, 3812896; 406743, 3812746; 406713, 3812746; 406713, 3812626; 406743, 3812626; 406743, 3812566; 406773, 3812566; 406773, 3812506; 406803, 3812506; 406803, 3812416; 406863, 3812416; 406863, 3812386; 407043, 3812386; 407043, 3812266; 407073, 3812266; 407073, 3812206; 407103, 3812206; 407103, 3812086; 407133, 3812086; 407133, 3812056; 407163, 3812056; 407163, 3812026; 407193, 3812026; 407193, 3811966; 407223, 3811966; 407223, 3811936; 407253, 3811936; 407253, 3811876; 407313, 3811876; 407313, 3811846; 407343, 3811846; 407343, 3811816; 407403, 3811816; 407403, 3811726; 407433, 3811726; 407433, 3811606; 407463, 3811606; 407463, 3811576; 407553, 3811576; 407553, 3811546; 407673, 3811546; 407673, 3811486; 407703, 3811486; 407703, 3811396; 407733, 3811396; 407733, 3811366; 407853, 3811366; 407853, 3811396; 408033, 3811396; 408033, 3811366; 408063, 3811366; 408063, 3811336; 408093, 3811336; 408093, 3811276; 408123, 3811276; 408123, 3811246; 408153, 3811246; 408153, 3811276; 408393, 3811276; 408393, 3811186; 408543, 3811186; 408543, 3811126; 408573, 3811126; 408573, 3811036; 408603, 3811036; 408603, 3811006; 408753, 3811006; 408753, 3811036; 408813, 3811036; 408813, 3811066; 408873, 3811066; 408873, 3810946; 408903, 3810946; 408903, 3810916; 408933, 3810916; 408933, 3810886; 408963, 3810886; 408963, 3810796; 408993, 3810796; 408993, 3810736; 409023, 3810736; 409023, 3810676; 409083, 3810676; 409083, 3810646; 409113, 3810646; 409113, 3810556; 409143, 3810556; 409143, 3810466; 409173, 3810466; 409173, 3810436; 409203, 3810436; 409203, 3810406; 409263, 3810406; 409263, 3810286; 409293, 3810286; 409293, 3810256; 409323, 3810256; 409323, 3810166; 409443, 3810166; 409443, 3810136; 409473, 3810136; 409473, 3810106; 409623, 3810106; 409623, 3810076; 409683, 3810076; 409683, 3810046; 409713, 3810046; 409713, 3810016; 409743, 3810016; 409743, 3809986; 409773, 3809986; 409773, 3809956; 409743, 3809956; 409743, 3809926; 409773, 3809926; 409773, 3809896; 409803, 3809896; 409803, 3809836; 409983, 3809836; 409983, 3809746; 410013, 3809746; 410013, 3809656; 410043, 3809656; 410043, 3809626; 410073, 3809626; 410073, 3809596; 410163, 3809596; 410163, 3809476; 410193, 3809476; 410193, 3809386; 410253, 3809386; 410253, 3809356; 410283, 3809356; 410283, 3809326; 410313, 3809326; 410313, 3809266; 410343, 3809266; 410343, 3809236; 410373, 3809236; 410373, 3809206; 410403, 3809206; 410403, 3809176; 410433, 3809176; 410433, 3809146; 410523, 3809146; 410523, 3809176; 410553, 3809176; 410553, 3809146; 410583, 3809146; 410583, 3809086; 410613, 3809086; 410613, 3809056; 410643, 3809056; 410643, 3809026; 410673, 3809026; 410673, 3808966; 410703, 3808966; 410703, 3808876; 410733, 3808876; 410733, 3808846; 410703, 3808846; 410703, 3808786; 410733, 3808786; 410733, 3808726; 410763, 3808726; 410763, 3808696; 410793, 3808696; 410793, 3808636; 410823, 3808636; 410823, 3808486; 410853, 3808486; 410853, 3808456; 410913, 3808456; 410913, 3808426; 410943, 3808426; 410943, 3808396; 410973, 3808396; 410973, 3808306; 411003, 3808306; 411003, 3808276; 411033, 3808276; 411033, 3808246; 411063, 3808246; 411063, 3808126; 411093, 3808126; 411093, 3808096; 411123, 3808096; 411123, 3808066; 411153, 3808066; 411153, 3808006; 411183, 3808006; 411183, 3807916; 411213, 3807916; 411213, 3807736; 411243, 3807736; 411243, 3807706; 411273, 3807706; 411273, 3807676; 411243, 3807676; 411243, 3807646; 411213, 3807646; 411213, 3807676; 411153, 3807676; 411153, 3807706; 411123, 3807706; 411123, 3807736; 411033, 3807736; 411033, 3807766; 411003, 3807766; 411003, 3807796; 410973, 3807796; 410973, 3807826; 410943, 3807826; 410943, 3807976; 410913, 3807976; 410913, 3808036; 410883, 3808036; 410883, 3808216; 410853, 3808216; 410853, 3808276; 410823, 3808276; 410823, 3808306; 410793, 3808306; 410793, 3808336; 410763, 3808336; 410763, 3808366; 410733, 3808366; 410733, 3808426; 410703, 3808426; 410703, 3808456; 410673, 3808456; 410673, 3808546; 410643, 3808546; 410643, 3808576; 410553, 3808576; 410553, 3808726; 410523, 3808726; 410523, 3808846; 410463, 3808846; 410463, 3808876; 410403, 3808876; 410403, 3808906; 410373, 3808906; 410373, 3808996; 410343, 3808996; 410343, 3809056; 410313, 3809056; 410313, 3809086; 410253, 3809086; 410253, 3809146; 410223, 3809146; 410223, 3809206; 410163, 3809206; 410163, 3809236; 410103, 3809236; 410103, 3809266; 410043, 3809266; 410043, 3809296; 410013, 3809296; 410013, 3809356; 409983, 3809356; 409983, 3809416; 409923, 3809416; 409923, 3809476; 409863, 3809476; 409863, 3809506; 409833, 3809506; 409833, 3809536; 409803, 3809536; 409803, 3809596; 409773, 3809596; 409773, 3809686; 409743, 3809686; 409743, 3809716; 409713, 3809716; 409713, 3809746; 409623, 3809746; 409623, 3809776; 409593, 3809776; 409593, 3809806; 409563, 3809806; 409563, 3809866; 409533, 3809866; 409533, 3809896; 409503, 3809896; 409503, 3809926; 409533, 3809926; 409533, 3809986; 409473, 3809986; 409473, 3809956; 409413, 3809956; 409413, 3809986; 409263, 3809986; 409263, 3810046; 409233, 3810046; 409233, 3810076; 409203, 3810076; 409203, 3810106; 409173, 3810106; 409173, 3810166; 409143, 3810166; 409143, 3810226; 409083, 3810226; 409083, 3810256; 409053, 3810256; 409053, 3810286; 409023, 3810286; 409023, 3810346; 408993, 3810346; 408993, 3810406; 408963, 3810406; 408963, 3810526; 408933, 3810526; 408933, 3810556; 408903, 3810556; 408903, 3810616; 408873, 3810616; 408873, 3810646; 408843, 3810646; 408843, 3810676; 408813, 3810676; 408813, 3810706; 408783, 3810706; 408783, 3810736; 408633, 3810736; 408633, 3810766; 408573, 3810766; 408573, 3810796; 408543, 3810796; 408543, 3810826; 408483, 3810826; 408483, 3810856; 408363, 3810856; 408363, 3810886; 408243, 3810886; 408243, 3810856; 408213, 3810856; 408213, 3810886; 408183, 3810886; 408183, 3810976; 408153, 3810976; 408153, 3811036; 407853, 3811036; 407853, 3811066; 407823, 3811066; 407823, 3811126; 407793, 3811126; 407793, 3811186; 407703, 3811186; 407703, 3811216; 407673, 3811216; 407673, 3811246; 407613, 3811246; 407613, 3811276; 407553, 3811276; 407553, 3811306; 407523, 3811306; 407523, 3811336; 407493, 3811336; 407493, 3811366; 407463, 3811366; 407463, 3811396; 407433, 3811396; 407433, 3811456; 407373, 3811456; 407373, 3811486; 407343, 3811486; 407343, 3811516; 407313, 3811516; 407313, 3811546; 407253, 3811546; 407253, 3811576; 407223, 3811576; 407223, 3811636; 407193, 3811636; 407193, 3811696; 407133, 3811696; 407133, 3811666; 407163, 3811666; 407163, 3811606; 407103, 3811606; 407103, 3811636; 407043, 3811636; 407043, 3811696; 407013, 3811696; 407013, 3811786; 406983, 3811786; 406983, 3811816; 406953, 3811816; 406953, 3811846; 406923, 3811846; 406923, 3811876; 406893, 3811876; 406893, 3811906; 406863, 3811906; 406863, 3811966; 406803, 3811966; 406803, 3812026; 406773, 3812026; 406773, 3812086; 406623, 3812086; 406623, 3812146; 406593, 3812146; 406593, 3812236; 406563, 3812236; 406563, 3812536; 406533, 3812536; 406533, 3812746; 406563, 3812746; 406563, 3812806; 406533, 3812806; 406533, 3812836; 406503, 3812836; 406503, 3812926; 406473, 3812926; 406473, 3813016; 406503, 3813016; 406503, 3813046; 406473, 3813046; 406473, 3813286; 406503, 3813286; 406503, 3813316; 406473, 3813316; 406473, 3813346; 406443, 3813346; 406443, 3813316; 406353, 3813316; 406353, 3813346; 406323, 3813346; 406323, 3813406; 406293, 3813406; 406293, 3813466; 406263, 3813466; 406263, 3813556; 406293, 3813556; 406293, 3813616; 406323, 3813616; 406323, 3813706; 406353, 3813706; 406353, 3813946; 406323, 3813946; 406323, 3814066; 406293, 3814066; 406293, 3814156; 406263, 3814156; 406263, 3814186; 406233, 3814186; 406233, 3814246; 406203, 3814246; 406203, 3814306; 406173, 3814306; 406173, 3814396; 406143, 3814396; 406143, 3814366; 406083, 3814366; 406083, 3814336; 406053, 3814336; 406053, 3814306; 406023, 3814306; 406023, 3814276; 405993, 3814276; 405993, 3814246; 405963, 3814246; 405963, 3814216; 405993, 3814216; 405993, 3814156; 406023, 3814156; 406023, 3814096; 405993, 3814096; 405993, 3814036; 405933, 3814036; 405933, 3814006; 405873, 3814006; 405873, 3813946; 405843, 3813946; 405843, 3813916; 405723, 3813916; 405723, 3813886; 405663, 3813886; 405663, 3813856; 405633, 3813856; 405633, 3813826; 405603, 3813826; 405603, 3813766; 405543, 3813766; 405543, 3813736; 405513, 3813736; 405513, 3813706; 405483, 3813706; 405483, 3813676; 405453, 3813676; 405453, 3813646; 405423, 3813646; 405423, 3813616; 405393, 3813616; 405393, 3813586; 405363, 3813586; 405363, 3813556; 405333, 3813556; 405333, 3813526; 405303, 3813526; 405303, 3813376; 405273, 3813376; 405273, 3813346; 405243, 3813346; 405243, 3813376; 405213, 3813376; 405213, 3813406; 405183, 3813406; 405183, 3813436; 405153, 3813436; 405153, 3813406; 405123, 3813406; 405123, 3813376; 405093, 3813376; 405093, 3813316; 405063, 3813316; 405063, 3813286; 405033, 3813286; 405033, 3813256; 404913, 3813256; 404913, 3813226; 404883, 3813226; 404883, 3813166; 404853, 3813166; 404853, 3813106; 404793, 3813106; 404793, 3813166; 404823, 3813166; 404823, 3813196; 404793, 3813196; 404793, 3813286; 404823, 3813286; 404823, 3813316; 404853, 3813316; 404853, 3813346; 404883, 3813346; 404883, 3813406; 404913, 3813406; 404913, 3813436; 404943, 3813436; 404943, 3813496; 404973, 3813496; 404973, 3813526; 405033, 3813526; 405033, 3813556; 405063, 3813556; 405063, 3813616; 405183, 3813616; 405183, 3813676; 405213, 3813676; 405213, 3813766; 405363, 3813766; 405363, 3813796; 405393, 3813796; 405393, 3813826; 405423, 3813826; 405423, 3813856; 405453, 3813856; 405453, 3813886; 405483, 3813886; 405483, 3813916; 405543, 3813916; 405543, 3813946; 405573, 3813946; 405573, 3813976; 405603, 3813976; 405603, 3814006; 405573, 3814006; 405573, 3814066; 405633, 3814066; 405633, 3814036; 405783, 3814036; 405783, 3814096; 405813, 3814096; 405813, 3814126; 405843, 3814126; 405843, 3814306; 405873, 3814306; 405873, 3814336; 405903, 3814336; 405903, 3814366; 405933, 3814366; 405933, 3814396; 405963, 3814396; 405963, 3814426; 406023, 3814426; 406023, 3814456; 406053, 3814456; 406053, 3814516; 406083, 3814516; 406083, 3814546; 406233, 3814546; 406233, 3814666; 406173, 3814666; 406173, 3814696; 406143, 3814696; 406143, 3814726; 406083, 3814726; 406083, 3814786; 406053, 3814786; 406053, 3814816; 406023, 3814816; 406023, 3814846; 405993, 3814846; 405993, 3814876; 405963, 3814876; 405963, 3814977; 406183, 3814937; 406323, 3814927; returning to 406323, 3814876.
                (ii) Note: Map of Unit 21 is provided at paragraph (12)(iii) of this entry
                (27) Unit 22: Upper Mojave River Basin, San Bernardino County, California.

                (i) Subunit 22a: From USGS 1:24,000 quadrangle maps Cajon, Silverwood Lake, Lake Arrowhead and Butler Peak, land bounded by the following UTM coordinates (E, N): 478323, 3800176; 478263, 3800176; 478263, 3800146; 478323, 3800146; 478323, 3800176; 478383, 3800176; 478383, 3800206; 478473, 3800206; 478473, 3800236; 478503, 3800236; 478503, 3800266; 478563, 3800266; 478563, 3800296; 478623, 3800296; 478623, 3800326; 478743, 3800326; 478743, 3800356; 478773, 3800356; 478773, 3800386; 478803, 3800386; 478803, 3800416; 478833, 3800416; 478833, 3800446; 478863, 3800446; 478863, 3800476; 478923, 3800476; 478923, 3800506; 479073, 3800506; 479073, 3800476; 479103, 3800476; 479103, 3800446; 479133, 3800446; 479133, 3800416; 479163, 3800416; 479163, 3800386; 479193, 3800386; 479193, 3800326; 479223, 3800326; 479223, 3800146; 479253, 3800146; 479253, 3800056; 479283, 3800056; 479283, 3800026; 479313, 3800026; 479313, 3799996; 479373, 3799996; 479373, 3800056; 479403, 3800056; 479403, 3800116; 479433, 3800116; 479433, 3800206; 479463, 3800206; 479463, 3800236; 479523, 3800236; 479523, 3800266; 479583, 3800266; 479583, 3800296; 479763, 3800296; 479763, 3800266; 479793, 3800266; 479793, 3800236; 479823, 3800236; 479823, 3800176; 479853, 3800176; 479853, 3800146; 479883, 3800146; 479883, 3800116; 479973, 3800116; 479973, 3800146; 480003, 3800146; 480003, 3800176; 480093, 3800176; 480093, 3800206; 480423, 3800206; 480423, 3800176; 480513, 3800176; 480513, 3800146; 480543, 3800146; 480543, 3800116; 480603, 3800116; 480603, 3800086; 480633, 3800086; 480633, 3800056; 480663, 3800056; 480663, 3800026; 480783, 3800026; 480783, 3800056; 480843, 3800056; 480843, 3800086; 480903, 3800086; 480903, 3800116; 480933, 3800116; 480933, 3800146; 480993, 3800146; 480993, 3800176; 481113, 3800176; 481113, 3800206; 481323, 3800206; 481323, 3800236; 481383, 3800236; 481383, 3800266; 481413, 3800266; 481413, 3800296; 481443, 3800296; 481443, 3800266; 481533, 3800266; 481533, 3800296; 481593, 3800296; 481593, 3800326; 481803, 3800326; 481803, 3800296; 481863, 3800296; 481863, 3800266; 481893, 3800266; 481893, 3800296; 481923, 3800296; 481923, 3800326; 481953, 3800326; 481953, 3800446; 481983, 3800446; 481983, 3800476; 482013, 3800476; 482013, 3800506; 482163, 3800506; 482163, 3800476; 482223, 3800476; 482223, 3800416; 482283, 3800416; 482283, 3800356; 482313, 3800356; 482313, 3800326; 482373, 3800326; 482373, 3800296; 482403, 3800296; 482403, 3800266; 482433, 3800266; 482433, 3800236; 482463, 3800236; 482463, 3800206; 482493, 3800206; 482493, 3800236; 482583, 3800236; 482583, 3800266; 482643, 3800266; 482643, 3800296; 482733, 3800296; 482733, 3800266; 482793, 3800266; 482793, 3800236; 482823, 3800236; 482823, 3800206; 482853, 3800206; 482853, 3800176; 482883, 3800176; 482883, 3800146; 482913, 3800146; 482913, 3800116; 483063, 3800116; 483063, 3800146; 483123, 3800146; 483123, 3800176; 483153, 3800176; 483153, 3800296; 483183, 3800296; 483183, 3800326; 483333, 3800326; 483333, 3800296; 483363, 3800296; 483363, 3800266; 483393, 3800266; 483393, 3800236; 483423, 3800236; 483423, 3800206; 483453, 3800206; 483453, 3800026; 483483, 3800026; 483483, 3799906; 483573, 3799906; 483573, 3799966; 483603, 3799966; 483603, 3800176; 483633, 3800176; 483633, 3800236; 483693, 3800236; 483693, 3800266; 483753, 3800266; 483753, 3800296; 483813, 3800296; 483813, 3800326; 483903, 3800326; 483903, 3800296; 483933, 3800296; 483933, 3800266; 483963, 3800266; 483963, 3800236; 483993, 3800236; 483993, 3800146; 484053, 3800146; 484053, 3800116; 484263, 3800116; 484263, 3800146; 484323, 3800146; 484323, 3800116; 484443, 3800116; 484443, 3800086; 484473, 3800086; 484473, 3800056; 484443, 3800056; 484443, 3800026; 484473, 3800026; 484473, 3799816; 484533, 3799816; 484533, 3799786; 484653, 3799786; 484653, 3799816; 484773, 3799816; 484773, 3799786; 484803, 3799786; 484803, 3799726; 484833, 3799726; 484833, 3799696; 484863, 3799696; 484863, 3799666; 484893, 3799666; 484893, 3799636; 484983, 3799636; 484983, 3799606; 485193, 3799606; 485193, 3799546; 485163, 3799546; 485163, 3799516; 485193, 3799516; 485193, 3799486; 485223, 3799486; 485223, 3799456; 485253, 3799456; 485253, 3799426; 485313, 3799426; 485313, 3799396; 485343, 3799396; 485343, 3799366; 485373, 3799366; 485373, 3799336; 485403, 3799336; 485403, 3799246; 485433, 3799246; 485433, 3799126; 485403, 3799126; 485403, 3799096; 485373, 3799096; 485373, 3799066; 485343, 3799066; 485343, 3799036; 485313, 3799036; 485313, 3799006; 485283, 3799006; 485283, 3798946; 485253, 3798946; 485253, 3798886; 485283, 3798886; 485283, 3798796; 485313, 3798796; 485313, 3798766; 485343, 3798766; 485343, 3798736; 485373, 3798736; 485373, 3798706; 485433, 3798706; 485433, 3798646; 485463, 3798646; 485463, 3798586; 485493, 3798586; 485493, 3798556; 485523, 3798556; 485523, 3798526; 485583, 3798526; 485583, 3798496; 485733, 3798496; 485733, 3798466; 485943, 3798466; 485943, 3798436; 486003, 3798436; 486003, 3798406; 486033, 3798406; 486033, 3798316; 486063, 3798316; 486063, 3798256; 486123, 3798256; 486123, 3798286; 486153, 3798286; 486153, 3798316; 486183, 3798316; 486183, 3798376; 486213, 3798376; 486213, 3798406; 486273, 3798406; 486273, 3798436; 486303, 3798436; 486303, 3798466; 486363, 3798466; 486363, 3798496; 486543, 3798496; 486543, 3798466; 486573, 3798466; 486573, 3798436; 486633, 3798436; 486633, 3798376; 486663, 3798376; 486663, 3798316; 486693, 3798316; 486693, 3798286; 486723, 3798286; 486723, 3798256; 486783, 3798256; 486783, 3798226; 486813, 3798226; 486813, 3798166; 486843, 3798166; 486843, 3798106; 486873, 3798106; 486873, 3797986; 486843, 3797986; 486843, 3797956; 486813, 3797956; 486813, 3797926; 486783, 3797926; 486783, 3797716; 486813, 3797716; 486813, 3797656; 486843, 3797656; 486843, 3797626; 486873, 3797626; 486873, 3797596; 486903, 3797596; 486903, 3797566; 486963, 3797566; 486963, 3797536; 487023, 3797536; 487023, 3797506; 487083, 3797506; 487083, 3797476; 487143, 3797476; 487143, 3797446; 487263, 3797446; 487263, 3797416; 487323, 3797416; 487323, 3797386; 487353, 3797386; 487353, 3797326; 487383, 3797326; 487383, 3797296; 487413, 3797296; 487413, 3797266; 487473, 3797266; 487473, 3797236; 487443, 3797236; 487443, 3797206; 487353, 3797206; 487353, 3797176; 487323, 3797176; 487323, 3797146; 487293, 3797146; 487293, 3797116; 487263, 3797116; 487263, 3797026; 487293, 3797026; 487293, 3796996; 487323, 3796996; 487323, 3796906; 487353, 3796906; 487353, 3796816; 487383, 3796816; 487383, 3796756; 487413, 3796756; 487413, 3796546; 487383, 3796546; 487383, 3796516; 487353, 3796516; 487353, 3796486; 487293, 3796486; 487293, 3796426; 487263, 3796426; 487263, 3796396; 487293, 3796396; 487293, 3796366; 487383, 3796366; 487383, 3796336; 487533, 3796336; 487533, 3796306; 487593, 3796306; 487593, 3796276; 487623, 3796276; 487623, 3796246; 487653, 3796246; 487653, 3796216; 487863, 3796216; 487863, 3796186; 487893, 3796186; 487893, 3796156; 487953, 3796156; 487953, 3796126; 487983, 3796126; 487983, 3796096; 488013, 3796096; 488013, 3796066; 488043, 3796066; 488043, 3795916; 488073, 3795916; 488073, 3795886; 488193, 3795886; 488193, 3795796; 488223, 3795796; 488223, 3795706; 488253, 3795706; 488253, 3795676; 488283, 3795676; 488283, 3795646; 488343, 3795646; 488343, 3795616; 488373, 3795616; 488373, 3795646; 488433, 3795646; 488433, 3795616; 488553, 3795616; 488553, 3795586; 488583, 3795586; 488583, 3795556; 488613, 3795556; 488613, 3795526; 488643, 3795526; 488643, 3795406; 488673, 3795406; 488673, 3795196; 488643, 3795196; 488643, 3795016; 488583, 3795016; 488583, 3794986; 488553, 3794986; 488553, 3794956; 488523, 3794956; 488523, 3794866; 488493, 3794866; 488493, 3794836; 488463, 3794836; 488463, 3794746; 488493, 3794746; 488493, 3794686; 488463, 3794686; 488463, 3794596; 488433, 3794596; 488433, 3794506; 488403, 3794506; 488403, 3794476; 488373, 3794476; 488373, 3794446; 488343, 3794446; 488343, 3794416; 488283, 3794416; 488283, 3794386; 488253, 3794386; 488253, 3794356; 488283, 3794356; 488283, 3794326; 488313, 3794326; 488313, 3794296; 488343, 3794296; 488343, 3794236; 488373, 3794236; 488373, 3794206; 488403, 3794206; 488403, 3794086; 488433, 3794086; 488433, 3794056; 488403, 3794056; 488403, 3794026; 488343, 3794026; 488343, 3793996; 488313, 3793996; 488313, 3794086; 488283, 3794086; 488283, 3794146; 488253, 3794146; 488253, 3794176; 488223, 3794176; 488223, 3794206; 488193, 3794206; 488193, 3794236; 488133, 3794236; 488133, 3794356; 488103, 3794356; 488103, 3794386; 488133, 3794386; 488133, 3794476; 488163, 3794476; 488163, 3794506; 488223, 3794506; 488223, 3794536; 488253, 3794536; 488253, 3794566; 488283, 3794566; 488283, 3794656; 488313, 3794656; 488313, 3794686; 488343, 3794686; 488343, 3794896; 488373, 3794896; 488373, 3794956; 488403, 3794956; 488403, 3794986; 488433, 3794986; 488433, 3795016; 488463, 3795016; 488463, 3795076; 488493, 3795076; 488493, 3795226; 488463, 3795226; 488463, 3795256; 488433, 3795256; 488433, 3795286; 488403, 3795286; 488403, 3795316; 488373, 3795316; 488373, 3795346; 488403, 3795346; 488403, 3795376; 488433, 3795376; 488433, 3795436; 488463, 3795436; 488463, 3795496; 488313, 3795496; 488313, 3795466; 488223, 3795466; 488223, 3795496; 488163, 3795496; 488163, 3795526; 488133, 3795526; 488133, 3795556; 488103, 3795556; 488103, 3795616; 488073, 3795616; 488073, 3795736; 488043, 3795736; 488043, 3795796; 487983, 3795796; 487983, 3795826; 487953, 3795826; 487953, 3795976; 487923, 3795976; 487923, 3796036; 487893, 3796036; 487893, 3796066; 487833, 3796066; 487833, 3796036; 487623, 3796036; 487623, 3796066; 487593, 3796066; 487593, 3796096; 487563, 3796096; 487563, 3796156; 487533, 3796156; 487533, 3796186; 487503, 3796186; 487503, 3796216; 487353, 3796216; 487353, 3796246; 487293, 3796246; 487293, 3796276; 487173, 3796276; 487173, 3796336; 487143, 3796336; 487143, 3796456; 487173, 3796456; 487173, 3796516; 487203, 3796516; 487203, 3796576; 487293, 3796576; 487293, 3796636; 487323, 3796636; 487323, 3796696; 487293, 3796696; 487293, 3796756; 487263, 3796756; 487263, 3796816; 487233, 3796816; 487233, 3796936; 487203, 3796936; 487203, 3796966; 487173, 3796966; 487173, 3796996; 487143, 3796996; 487143, 3797176; 487173, 3797176; 487173, 3797236; 487203, 3797236; 487203, 3797296; 487173, 3797296; 487173, 3797326; 487053, 3797326; 487053, 3797386; 486963, 3797386; 486963, 3797416; 486903, 3797416; 486903, 3797446; 486843, 3797446; 486843, 3797476; 486813, 3797476; 486813, 3797506; 486753, 3797506; 486753, 3797536; 486693, 3797536; 486693, 3797596; 486663, 3797596; 486663, 3797626; 486633, 3797626; 486633, 3797656; 486603, 3797656; 486603, 3797686; 486573, 3797686; 486573, 3797716; 486543, 3797716; 486543, 3797836; 486513, 3797836; 486513, 3797956; 486543, 3797956; 486543, 3798016; 486603, 3798016; 486603, 3798046; 486663, 3798046; 486663, 3798076; 486723, 3798076; 486723, 3798106; 486693, 3798106; 486693, 3798136; 486663, 3798136; 486663, 3798166; 486633, 3798166; 486633, 3798196; 486603, 3798196; 486603, 3798226; 486573, 3798226; 486573, 3798256; 486543, 3798256; 486543, 3798286; 486513, 3798286; 486513, 3798316; 486483, 3798316; 486483, 3798346; 486363, 3798346; 486363, 3798316; 486333, 3798316; 486333, 3798286; 486303, 3798286; 486303, 3798256; 486273, 3798256; 486273, 3798226; 486243, 3798226; 486243, 3798196; 486213, 3798196; 486213, 3798166; 486183, 3798166; 486183, 3798106; 486153, 3798106; 486153, 3798076; 486123, 3798076; 486123, 3798046; 486063, 3798046; 486063, 3798016; 486003, 3798016; 486003, 3798106; 485973, 3798106; 485973, 3798166; 485943, 3798166; 485943, 3798256; 485913, 3798256; 485913, 3798316; 485523, 3798316; 485523, 3798346; 485493, 3798346; 485493, 3798376; 485463, 3798376; 485463, 3798406; 485433, 3798406; 485433, 3798436; 485373, 3798436; 485373, 3798466; 485343, 3798466; 485343, 3798496; 485313, 3798496; 485313, 3798526; 485283, 3798526; 485283, 3798556; 485253, 3798556; 485253, 3798586; 485223, 3798586; 485223, 3798646; 485193, 3798646; 485193, 3798676; 485163, 3798676; 485163, 3798736; 485133, 3798736; 485133, 3798766; 485103, 3798766; 485103, 3798796; 485043, 3798796; 485043, 3798826; 484953, 3798826; 484953, 3798856; 484983, 3798856; 484983, 3798886; 485013, 3798886; 485013, 3798916; 485043, 3798916; 485043, 3798946; 485073, 3798946; 485073, 3799096; 485103, 3799096; 485103, 3799126; 485133, 3799126; 485133, 3799156; 485193, 3799156; 485193, 3799186; 485223, 3799186; 485223, 3799216; 485253, 3799216; 485253, 3799276; 485223, 3799276; 485223, 3799306; 485193, 3799306; 485193, 3799336; 485103, 3799336; 485103, 3799396; 485073, 3799396; 485073, 3799426; 485043, 3799426; 485043, 3799456; 485013, 3799456; 485013, 3799486; 484923, 3799486; 484923, 3799516; 484863, 3799516; 484863, 3799546; 484773, 3799546; 484773, 3799576; 484743, 3799576; 484743, 3799636; 484713, 3799636; 484713, 3799666; 484473, 3799666; 484473, 3799696; 484413, 3799696; 484413, 3799726; 484383, 3799726; 484383, 3799756; 484353, 3799756; 484353, 3799786; 484323, 3799786; 484323, 3799846; 484293, 3799846; 484293, 3799876; 484263, 3799876; 484263, 3799936; 484233, 3799936; 484233, 3799966; 484143, 3799966; 484143, 3799936; 484113, 3799936; 484113, 3799966; 484083, 3799966; 484083, 3799936; 484053, 3799936; 484053, 3799966; 483993, 3799966; 483993, 3799996; 483963, 3799996; 483963, 3800026; 483933, 3800026; 483933, 3800056; 483903, 3800056; 483903, 3800116; 483873, 3800116; 483873, 3800176; 483813, 3800176; 483813, 3800146; 483723, 3800146; 483723, 3800026; 483753, 3800026; 483753, 3799936; 483783, 3799936; 483783, 3799876; 483813, 3799876; 483813, 3799816; 483783, 3799816; 483783, 3799786; 483753, 3799786; 483753, 3799756; 483693, 3799756; 483693, 3799726; 483543, 3799726; 483543, 3799756; 483423, 3799756; 483423, 3799816; 483393, 3799816; 483393, 3799876; 483363, 3799876; 483363, 3800086; 483333, 3800086; 483333, 3800146; 483303, 3800146; 483303, 3800176; 483243, 3800176; 483243, 3800086; 483183, 3800086; 483183, 3800056; 483123, 3800056; 483123, 3800026; 483063, 3800026; 483063, 3799996; 482913, 3799996; 482913, 3799966; 482883, 3799966; 482883, 3799996; 482823, 3799996; 482823, 3800026; 482793, 3800026; 482793, 3800056; 482733, 3800056; 482733, 3800086; 482703, 3800086; 482703, 3800116; 482673, 3800116; 482673, 3800146; 482613, 3800146; 482613, 3800116; 482583, 3800116; 482583, 3800086; 482553, 3800086; 482553, 3799936; 482583, 3799936; 482583, 3799876; 482553, 3799876; 482553, 3799846; 482523, 3799846; 482523, 3799816; 482493, 3799816; 482493, 3799786; 482433, 3799786; 482433, 3799606; 482403, 3799606; 482403, 3799576; 482433, 3799576; 482433, 3799516; 482463, 3799516; 482463, 3799426; 482493, 3799426; 482493, 3799156; 482523, 3799156; 482523, 3799066; 482493, 3799066; 482493, 3799006; 482523, 3799006; 482523, 3798976; 482553, 3798976; 482553, 3798826; 482583, 3798826; 482583, 3798796; 482553, 3798796; 482553, 3798676; 482583, 3798676; 482583, 3798646; 482553, 3798646; 482553, 3798466; 482463, 3798466; 482463, 3798346; 482493, 3798346; 482493, 3798316; 482463, 3798316; 482463, 3798256; 482433, 3798256; 482433, 3798046; 482403, 3798046; 482403, 3797986; 482373, 3797986; 482373, 3797926; 482313, 3797926; 482313, 3797896; 482283, 3797896; 482283, 3797776; 482253, 3797776; 482253, 3797686; 482223, 3797686; 482223, 3797656; 482193, 3797656; 482193, 3797626; 482223, 3797626; 482223, 3797566; 482163, 3797566; 482163, 3797596; 482103, 3797596; 482103, 3797536; 482163, 3797536; 482163, 3797506; 482193, 3797506; 482193, 3797446; 482163, 3797446; 482163, 3797266; 482133, 3797266; 482133, 3797206; 481983, 3797206; 481983, 3797176; 481953, 3797176; 481953, 3797146; 481923, 3797146; 481923, 3797116; 481833, 3797116; 481833, 3797056; 481803, 3797056; 481803, 3797026; 481773, 3797026; 481773, 3796936; 481743, 3796936; 481743, 3796846; 481713, 3796846; 481713, 3796786; 481683, 3796786; 481683, 3796726; 481653, 3796726; 481653, 3796666; 481623, 3796666; 481623, 3796546; 481593, 3796546; 481593, 3796516; 481563, 3796516; 481563, 3796456; 481533, 3796456; 481533, 3796396; 481503, 3796396; 481503, 3796366; 481473, 3796366; 481473, 3796396; 481413, 3796396; 481413, 3796456; 481383, 3796456; 481383, 3796546; 481353, 3796546; 481353, 3796666; 481323, 3796666; 481323, 3796726; 481293, 3796726; 481293, 3796786; 481323, 3796786; 481323, 3796846; 481293, 3796846; 481293, 3796876; 481233, 3796876; 481233, 3796906; 481173, 3796906; 481173, 3796936; 481143, 3796936; 481143, 3796966; 481083, 3796966; 481083, 3796996; 480963, 3796996; 480963, 3797026; 480933, 3797026; 480933, 3797056; 480963, 3797056; 480963, 3797086; 481053, 3797086; 481053, 3797116; 481083, 3797116; 481083, 3797086; 481113, 3797086; 481113, 3797056; 481203, 3797056; 481203, 3797026; 481293, 3797026; 481293, 3797056; 481323, 3797056; 481323, 3797086; 481353, 3797086; 481353, 3797326; 481383, 3797326; 481383, 3797386; 481323, 3797386; 481323, 3797506; 481353, 3797506; 481353, 3797536; 481383, 3797536; 481383, 3797596; 481473, 3797596; 481473, 3797566; 481533, 3797566; 481533, 3797596; 481563, 3797596; 481563, 3797626; 481593, 3797626; 481593, 3797686; 481623, 3797686; 481623, 3797716; 481683, 3797716; 481683, 3797836; 481653, 3797836; 481653, 3797956; 481683, 3797956; 481683, 3797986; 481713, 3797986; 481713, 3797956; 481773, 3797956; 481773, 3797926; 481863, 3797926; 481863, 3797956; 481923, 3797956; 481923, 3798016; 481953, 3798016; 481953, 3797926; 482043, 3797926; 482043, 3797896; 482073, 3797896; 482073, 3797776; 482103, 3797776; 482103, 3797806; 482133, 3797806; 482133, 3797896; 482163, 3797896; 482163, 3797986; 482193, 3797986; 482193, 3798016; 482223, 3798016; 482223, 3798046; 482283, 3798046; 482283, 3798106; 482313, 3798106; 482313, 3798226; 482283, 3798226; 482283, 3798466; 482313, 3798466; 482313, 3798526; 482343, 3798526; 482343, 3798556; 482373, 3798556; 482373, 3798736; 482403, 3798736; 482403, 3798796; 482433, 3798796; 482433, 3798886; 482403, 3798886; 482403, 3798946; 482373, 3798946; 482373, 3799006; 482403, 3799006; 482403, 3799036; 482373, 3799036; 482373, 3799216; 482403, 3799216; 482403, 3799306; 482373, 3799306; 482373, 3799426; 482343, 3799426; 482343, 3799546; 482313, 3799546; 482313, 3799726; 482343, 3799726; 482343, 3799756; 482313, 3799756; 482313, 3799786; 482343, 3799786; 482343, 3799846; 482373, 3799846; 482373, 3799876; 482433, 3799876; 482433, 3799966; 482403, 3799966; 482403, 3800056; 482373, 3800056; 482373, 3800086; 482343, 3800086; 482343, 3800176; 482313, 3800176; 482313, 3800206; 482283, 3800206; 482283, 3800236; 482223, 3800236; 482223, 3800266; 482193, 3800266; 482193, 3800296; 482163, 3800296; 482163, 3800326; 482133, 3800326; 482133, 3800386; 482073, 3800386; 482073, 3800296; 482043, 3800296; 482043, 3800206; 482013, 3800206; 482013, 3800176; 481983, 3800176; 481983, 3800146; 481923, 3800146; 481923, 3800116; 481833, 3800116; 481833, 3800146; 481803, 3800146; 481803, 3800176; 481743, 3800176; 481743, 3800206; 481683, 3800206; 481683, 3800176; 481593, 3800176; 481593, 3800146; 481533, 3800146; 481533, 3800116; 481233, 3800116; 481233, 3800086; 481203, 3800086; 481203, 3800056; 481173, 3800056; 481173, 3800026; 481143, 3800026; 481143, 3799996; 481113, 3799996; 481113, 3800026; 481023, 3800026; 481023, 3799996; 480963, 3799996; 480963, 3799966; 480903, 3799966; 480903, 3799936; 480873, 3799936; 480873, 3799906; 480813, 3799906; 480813, 3799876; 480753, 3799876; 480753, 3799906; 480603, 3799906; 480603, 3799936; 480573, 3799936; 480573, 3799966; 480543, 3799966; 480543, 3799996; 480513, 3799996; 480513, 3800026; 480483, 3800026; 480483, 3800056; 480363, 3800056; 480363, 3800086; 480333, 3800086; 480333, 3800056; 480273, 3800056; 480273, 3800026; 480153, 3800026; 480153, 3799996; 480123, 3799996; 480123, 3799966; 480063, 3799966; 480063, 3799936; 479853, 3799936; 479853, 3799966; 479823, 3799966; 479823, 3799996; 479763, 3799996; 479763, 3800056; 479733, 3800056; 479733, 3800116; 479703, 3800116; 479703, 3800146; 479553, 3800146; 479553, 3800086; 479523, 3800086; 479523, 3799996; 479493, 3799996; 479493, 3799936; 479523, 3799936; 479523, 3799906; 479553, 3799906; 479553, 3799846; 479463, 3799846; 479463, 3799816; 479433, 3799816; 479433, 3799786; 479403, 3799786; 479403, 3799756; 479373, 3799756; 479373, 3799726; 479343, 3799726; 479343, 3799696; 479313, 3799696; 479313, 3799726; 479253, 3799726; 479253, 3799786; 479223, 3799786; 479223, 3799816; 479193, 3799816; 479193, 3799846; 479163, 3799846; 479163, 3799906; 479133, 3799906; 479133, 3800086; 479103, 3800086; 479103, 3800236; 479073, 3800236; 479073, 3800266; 479043, 3800266; 479043, 3800296; 478983, 3800296; 478983, 3800236; 478953, 3800236; 478953, 3800206; 478923, 3800206; 478923, 3800086; 478893, 3800086; 478893, 3800056; 478683, 3800056; 478683, 3800086; 478653, 3800086; 478653, 3800056; 478593, 3800056; 478593, 3800026; 478503, 3800026; 478503, 3799996; 478443, 3799996; 478443, 3799966; 478413, 3799966; 478413, 3799936; 478353, 3799936; 478353, 3799966; 478113, 3799966; 478113, 3799936; 477933, 3799936; 477933, 3799906; 477903, 3799906; 477903, 3799876; 477723, 3799876; 477723, 3799906; 477693, 3799906; 477693, 3799876; 477633, 3799876; 477633, 3799846; 477603, 3799846; 477603, 3799816; 477573, 3799816; 477573, 3799786; 477543, 3799786; 477543, 3799756; 477513, 3799756; 477513, 3799696; 477483, 3799696; 477483, 3799666; 477423, 3799666; 477423, 3799636; 477363, 3799636; 477363, 3799606; 477273, 3799606; 477273, 3799576; 477243, 3799576; 477243, 3799456; 477213, 3799456; 477213, 3799396; 477183, 3799396; 477183, 3799336; 477123, 3799336; 477123, 3799306; 477093, 3799306; 477093, 3799216; 477063, 3799216; 477063, 3799156; 477003, 3799156; 477003, 3799186; 476973, 3799186; 476973, 3799216; 476913, 3799216; 476913, 3799246; 476823, 3799246; 476823, 3799216; 476793, 3799216; 476793, 3799186; 476763, 3799186; 476763, 3799156; 476733, 3799156; 476733, 3799216; 476703, 3799216; 476703, 3799306; 476673, 3799306; 476673, 3799366; 476643, 3799366; 476643, 3799396; 476523, 3799396; 476523, 3799366; 476463, 3799366; 476463, 3799396; 476433, 3799396; 476433, 3799336; 476403, 3799336; 476403, 3799276; 476373, 3799276; 476373, 3799216; 476343, 3799216; 476343, 3799156; 476313, 3799156; 476313, 3799126; 476253, 3799126; 476253, 3799276; 476133, 3799276; 476133, 3799306; 476103, 3799306; 476103, 3799276; 476043, 3799276; 476043, 3799306; 476013, 3799306; 476013, 3799336; 475983, 3799336; 475983, 3799366; 475893, 3799366; 475893, 3799336; 475863, 3799336; 475863, 3799306; 475412, 3799303; 475384, 3799122; 475392, 3798424; 475393, 3798365; 475395, 3798344; 475565, 3797970; 475611, 3797843; 475886, 3797689; 475892, 3797686; 475923, 3797686; 475923, 3797656; 475953, 3797656; 475953, 3797626; 475983, 3797626; 475983, 3797506; 475953, 3797506; 475953, 3797476; 475923, 3797476; 475923, 3797446; 475803, 3797446; 475803, 3797401; 475803, 3797386; 475773, 3797386; 475773, 3797356; 475743, 3797356; 475743, 3797386; 475653, 3797386; 475653, 3797401; 475653, 3797446; 475623, 3797446; 475623, 3797476; 475593, 3797476; 475593, 3797506; 475443, 3797506; 475443, 3797476; 475413, 3797476; 475413, 3797416; 475383, 3797416; 475383, 3797236; 475413, 3797236; 475413, 3797206; 475443, 3797206; 475443, 3797116; 475473, 3797116; 475473, 3797086; 475443, 3797086; 475443, 3797056; 475353, 3797056; 475353, 3797086; 475323, 3797086; 475323, 3797146; 475233, 3797146; 475233, 3797176; 475203, 3797176; 475203, 3797206; 475173, 3797206; 475173, 3797296; 475143, 3797296; 475143, 3797326; 475113, 3797326; 475113, 3797236; 475143, 3797236; 475143, 3797206; 475113, 3797206; 475113, 3797176; 475053, 3797176; 475053, 3797146; 474993, 3797146; 474993, 3797086; 474963, 3797086; 474963, 3797056; 474933, 3797056; 474933, 3797026; 474843, 3797026; 474843, 3797086; 474873, 3797086; 474873, 3797146; 474903, 3797146; 474903, 3797236; 474723, 3797236; 474723, 3797266; 474717, 3797266; 474693, 3797266; 474693, 3797386; 474663, 3797386; 474663, 3797416; 474633, 3797416; 474633, 3797446; 474603, 3797446; 474603, 3797476; 474590, 3797476; 474573, 3797476; 474573, 3797506; 474543, 3797506; 474543, 3797596; 474573, 3797596; 474573, 3797626; 474590, 3797626; 474603, 3797626; 474603, 3797656; 474633, 3797656; 474633, 3797686; 474693, 3797686; 474693, 3797746; 474723, 3797746; 474723, 3797806; 474693, 3797806; 474693, 3797836; 474663, 3797836; 474663, 3797866; 474633, 3797866; 474633, 3797896; 474603, 3797896; 474603, 3797986; 474591, 3797986; 474573, 3797986; 474573, 3798016; 474543, 3798016; 474543, 3798046; 474513, 3798046; 474513, 3798076; 474483, 3798076; 474483, 3798106; 474393, 3798106; 474393, 3798136; 474333, 3798136; 474333, 3798166; 474183, 3798166; 474183, 3798196; 474153, 3798196; 474153, 3798226; 474123, 3798226; 474123, 3798256; 474093, 3798256; 474093, 3798226; 474063, 3798226; 474063, 3798046; 474093, 3798046; 474093, 3797986; 474123, 3797986; 474123, 3797896; 474153, 3797896; 474153, 3797836; 474213, 3797836; 474213, 3797746; 474243, 3797746; 474243, 3797686; 474273, 3797686; 474273, 3797656; 474303, 3797656; 474303, 3797596; 474333, 3797596; 474333, 3797536; 474363, 3797536; 474363, 3797476; 474333, 3797476; 474333, 3797416; 474213, 3797416; 474213, 3797446; 474033, 3797446; 474033, 3797416; 473913, 3797416; 473913, 3797476; 473823, 3797476; 473823, 3797386; 473793, 3797386; 473793, 3797356; 473733, 3797356; 473733, 3797326; 473703, 3797326; 473703, 3797356; 473673, 3797356; 473673, 3797446; 473673, 3797506; 473696, 3797506; 473703, 3797506; 473703, 3797570; 473703, 3797596; 473553, 3797596; 473553, 3797566; 473433, 3797566; 473433, 3797536; 473403, 3797536; 473403, 3797506; 473373, 3797506; 473373, 3797386; 473403, 3797386; 473403, 3797356; 473433, 3797356; 473433, 3797176; 473403, 3797176; 473403, 3797116; 473373, 3797116; 473373, 3797086; 473343, 3797086; 473343, 3797056; 473313, 3797056; 473313, 3797026; 473253, 3797026; 473253, 3796999; 473253, 3796996; 473245, 3796996; 473223, 3796996; 473223, 3796987; 473223, 3796966; 473193, 3796966; 473193, 3796936; 473163, 3796936; 473163, 3796906; 473103, 3796906; 473103, 3796876; 473073, 3796876; 473073, 3796846; 473043, 3796846; 473043, 3796816; 473019, 3796816; 472983, 3796816; 472983, 3796786; 472953, 3796786; 472953, 3796756; 472893, 3796756; 472893, 3796726; 472833, 3796726; 472833, 3796700; 472833, 3796696; 472773, 3796696; 472773, 3796666; 472683, 3796666; 472683, 3796636; 472623, 3796636; 472623, 3796606; 472533, 3796606; 472533, 3796576; 472443, 3796576; 472443, 3796546; 472293, 3796546; 472293, 3796516; 471753, 3796516; 471753, 3796486; 471723, 3796486; 471723, 3796456; 471693, 3796456; 471693, 3796426; 471662, 3796426; 471578, 3796412; 471549, 3796410; 471408, 3796402; 471265, 3796402; 471095, 3796423; 470867, 3796470; 470769, 3796494; 470768, 3796498; 470812, 3796631; 470759, 3796733; 470407, 3796733; 470399, 3796877; 470311, 3796874; 470135, 3796812; 470115, 3796781; 470021, 3796771; 469959, 3796694; 470059, 3796592; 470348, 3796592; 470251, 3796410; 470185, 3796374; 470059, 3796332; 469938, 3796317; 469814, 3796319; 469740, 3796312; 469474, 3796314; 469422, 3796251; 469145, 3796156; 468633, 3796156; 468633, 3796186; 468543, 3796186; 468543, 3796216; 468513, 3796216; 468513, 3796246; 468483, 3796246; 468483, 3796276; 468423, 3796276; 468423, 3796306; 468363, 3796306; 468363, 3796336; 468303, 3796336; 468303, 3796366; 468243, 3796366; 468243, 3796396; 468183, 3796396; 468183, 3796426; 468153, 3796426; 468153, 3796456; 468033, 3796456; 468033, 3796486; 467943, 3796486; 467943, 3796456; 467913, 3796456; 467913, 3796396; 467883, 3796396; 467883, 3796366; 467763, 3796366; 467763, 3796396; 467643, 3796396; 467643, 3796426; 467613, 3796426; 467613, 3796456; 467583, 3796456; 467583, 3796486; 467553, 3796486; 467553, 3796516; 467523, 3796516; 467523, 3796546; 467493, 3796546; 467493, 3796576; 467433, 3796576; 467433, 3796606; 467373, 3796606; 467373, 3796636; 467313, 3796636; 467313, 3796666; 467253, 3796666; 467253, 3796696; 467163, 3796696; 467163, 3796666; 467073, 3796666; 467073, 3796636; 466983, 3796636; 466983, 3796606; 466953, 3796606; 466953, 3796576; 466803, 3796576; 466803, 3796546; 466743, 3796546; 466743, 3796516; 466653, 3796516; 466653, 3796486; 466413, 3796486; 466413, 3796456; 466383, 3796456; 466383, 3796426; 466263, 3796426; 466263, 3796396; 466233, 3796396; 466233, 3796366; 466203, 3796366; 466203, 3796306; 466143, 3796306; 466143, 3796276; 465993, 3796276; 465993, 3796246; 465933, 3796246; 465933, 3796216; 465843, 3796216; 465843, 3796186; 465753, 3796186; 465753, 3796156; 465723, 3796156; 465723, 3796126; 465633, 3796126; 465633, 3796096; 465603, 3796096; 465603, 3796066; 465543, 3796066; 465543, 3796036; 465483, 3796036; 465483, 3795976; 465423, 3795976; 465423, 3795946; 465333, 3795946; 465333, 3796006; 465363, 3796006; 465363, 3796036; 465273, 3796036; 465273, 3796006; 465243, 3796006; 465243, 3795946; 465183, 3795946; 465183, 3795976; 465153, 3795976; 465153, 3796006; 465123, 3796006; 465123, 3795976; 465093, 3795976; 465093, 3796006; 465003, 3796006; 465003, 3796036; 464823, 3796036; 464823, 3796066; 464793, 3796066; 464793, 3796156; 464763, 3796156; 464763, 3796186; 464673, 3796186; 464673, 3796156; 464613, 3796156; 464613, 3796186; 464553, 3796186; 464553, 3796216; 464523, 3796216; 464523, 3796246; 464433, 3796246; 464433, 3796276; 464403, 3796276; 464403, 3796306; 464343, 3796306; 464343, 3796336; 464313, 3796336; 464313, 3796396; 464283, 3796396; 464283, 3796426; 464223, 3796426; 464223, 3796456; 464103, 3796456; 464103, 3796486; 464013, 3796486; 464013, 3796516; 463953, 3796516; 463953, 3796546; 463893, 3796546; 463893, 3796576; 463863, 3796576; 463863, 3796606; 463833, 3796606; 463833, 3796636; 463743, 3796636; 463743, 3796726; 463623, 3796726; 463623, 3796696; 463533, 3796696; 463533, 3796726; 463353, 3796726; 463353, 3796756; 463203, 3796756; 463203, 3796786; 463143, 3796786; 463143, 3796816; 463083, 3796816; 463083, 3796846; 462993, 3796846; 462993, 3796876; 462933, 3796876; 462933, 3796846; 462873, 3796846; 462873, 3796876; 462753, 3796876; 462753, 3796846; 462573, 3796846; 462573, 3796816; 462483, 3796816; 462483, 3796846; 462423, 3796846; 462423, 3796876; 462513, 3796876; 462513, 3796906; 462573, 3796906; 462573, 3796966; 462603, 3796966; 462603, 3796996; 462633, 3796996; 462633, 3797026; 462663, 3797026; 462663, 3797116; 462633, 3797116; 462633, 3797146; 462483, 3797146; 462483, 3797176; 462393, 3797176; 462393, 3797206; 462303, 3797206; 462303, 3797236; 462153, 3797236; 462153, 3797296; 462033, 3797296; 462033, 3797386; 462063, 3797386; 462063, 3797446; 462093, 3797446; 462093, 3797506; 462063, 3797506; 462063, 3797536; 461943, 3797536; 461943, 3797506; 461883, 3797506; 461883, 3797536; 461853, 3797536; 461853, 3797566; 461793, 3797566; 461793, 3797536; 461673, 3797536; 461673, 3797566; 461433, 3797566; 461433, 3797596; 461373, 3797596; 461373, 3797656; 461403, 3797656; 461403, 3797686; 461493, 3797686; 461493, 3797716; 461553, 3797716; 461553, 3797746; 461583, 3797746; 461583, 3797716; 461793, 3797716; 461793, 3797746; 461943, 3797746; 461943, 3797716; 462003, 3797716; 462003, 3797746; 462153, 3797746; 462153, 3797716; 462183, 3797716; 462183, 3797686; 462213, 3797686; 462213, 3797596; 462243, 3797596; 462243, 3797566; 462273, 3797566; 462273, 3797536; 462363, 3797536; 462363, 3797476; 462423, 3797476; 462423, 3797446; 462453, 3797446; 462453, 3797476; 462483, 3797476; 462483, 3797446; 462513, 3797446; 462513, 3797416; 462633, 3797416; 462633, 3797386; 462693, 3797386; 462693, 3797416; 462753, 3797416; 462753, 3797356; 462783, 3797356; 462783, 3797326; 462813, 3797326; 462813, 3797266; 462843, 3797266; 462843, 3797236; 462873, 3797236; 462873, 3797206; 462903, 3797206; 462903, 3797176; 462933, 3797176; 462933, 3797146; 462993, 3797146; 462993, 3797176; 463023, 3797176; 463023, 3797206; 463053, 3797206; 463053, 3797176; 463083, 3797176; 463083, 3797146; 463113, 3797146; 463113, 3797116; 463143, 3797116; 463143, 3797086; 463173, 3797086; 463173, 3797026; 463203, 3797026; 463203, 3796996; 463353, 3796996; 463353, 3796966; 463413, 3796966; 463413, 3796936; 463533, 3796936; 463533, 3796966; 463593, 3796966; 463593, 3796936; 463743, 3796936; 463743, 3796966; 463773, 3796966; 463773, 3796936; 463803, 3796936; 463803, 3796906; 463863, 3796906; 463863, 3796876; 463953, 3796876; 463953, 3796846; 464013, 3796846; 464013, 3796816; 464133, 3796816; 464133, 3796786; 464193, 3796786; 464193, 3796756; 464313, 3796756; 464313, 3796726; 464433, 3796726; 464433, 3796696; 464463, 3796696; 464463, 3796666; 464523, 3796666; 464523, 3796636; 464643, 3796636; 464643, 3796606; 464733, 3796606; 464733, 3796576; 464823, 3796576; 464823, 3796546; 464853, 3796546; 464853, 3796516; 464973, 3796516; 464973, 3796546; 465033, 3796546; 465033, 3796516; 465063, 3796516; 465063, 3796486; 465153, 3796486; 465153, 3796456; 465183, 3796456; 465183, 3796426; 465273, 3796426; 465273, 3796396; 465333, 3796396; 465333, 3796366; 465363, 3796366; 465363, 3796306; 465423, 3796306; 465423, 3796276; 465483, 3796276; 465483, 3796246; 465543, 3796246; 465543, 3796216; 465573, 3796216; 465573, 3796336; 465543, 3796336; 465543, 3796426; 465603, 3796426; 465603, 3796456; 465663, 3796456; 465663, 3796486; 465693, 3796486; 465693, 3796516; 465813, 3796516; 465813, 3796546; 465843, 3796546; 465843, 3796576; 465873, 3796576; 465873, 3796606; 465903, 3796606; 465903, 3796636; 465993, 3796636; 465993, 3796666; 465903, 3796666; 465903, 3796696; 465843, 3796696; 465843, 3796726; 465753, 3796726; 465753, 3796756; 465723, 3796756; 465723, 3796786; 465753, 3796786; 465753, 3796816; 465783, 3796816; 465783, 3796846; 465813, 3796846; 465813, 3796876; 465873, 3796876; 465873, 3796906; 465933, 3796906; 465933, 3796876; 466113, 3796876; 466113, 3796846; 466173, 3796846; 466173, 3796816; 466233, 3796816; 466233, 3796846; 466323, 3796846; 466323, 3796876; 466293, 3796876; 466293, 3796906; 466263, 3796906; 466263, 3796936; 466113, 3796936; 466113, 3796966; 465903, 3796966; 465903, 3796996; 465753, 3796996; 465753, 3797026; 465723, 3797026; 465723, 3797086; 465663, 3797086; 465663, 3797116; 465603, 3797116; 465603, 3797146; 465513, 3797146; 465513, 3797206; 465483, 3797206; 465483, 3797236; 465453, 3797236; 465453, 3797266; 465363, 3797266; 465363, 3797356; 465393, 3797356; 465393, 3797416; 465423, 3797416; 465423, 3797446; 465483, 3797446; 465483, 3797476; 465543, 3797476; 465543, 3797506; 465573, 3797506; 465573, 3797535; 465883, 3797470; 466092, 3797420; 466293, 3797383; 466569, 3797325; 466760, 3797279; 466967, 3797234; 467146, 3797193; 467227, 3797175; 467352, 3797146; 467350, 3796851; 467675, 3796756; 467662, 3797070; 467662, 3797078; 467773, 3797057; 467818, 3797048; 467966, 3797011; 468106, 3796899; 468130, 3796869; 468236, 3796862; 468310, 3796824; 468345, 3796798; 468454, 3796716; 468553, 3796713; 468553, 3796698; 468548, 3796431; 468665, 3796406; 468948, 3796562; 469047, 3796627; 469047, 3796696; 469047, 3796698; 469153, 3796760; 469155, 3796761; 469164, 3796766; 469342, 3796758; 469383, 3796846; 469623, 3796846; 469623, 3796876; 469683, 3796876; 469683, 3796906; 469743, 3796906; 469743, 3796966; 469776, 3796966; 469803, 3796966; 469803, 3796996; 469863, 3796996; 469863, 3797086; 469775, 3797086; 469773, 3797086; 469773, 3797116; 469743, 3797116; 469743, 3797146; 469653, 3797146; 469653, 3797176; 469713, 3797176; 469713, 3797206; 469653, 3797206; 469653, 3797236; 469623, 3797236; 469623, 3797296; 469563, 3797296; 469563, 3797326; 469533, 3797326; 469533, 3797356; 469473, 3797356; 469473, 3797386; 469443, 3797386; 469443, 3797416; 469383, 3797416; 469383, 3797446; 469323, 3797446; 469323, 3797476; 469383, 3797476; 469383, 3797506; 469413, 3797506; 469413, 3797536; 469443, 3797536; 469443, 3797566; 469503, 3797566; 469503, 3797626; 469533, 3797626; 469533, 3797716; 469593, 3797716; 469593, 3797686; 469623, 3797686; 469623, 3797656; 469713, 3797656; 469713, 3797686; 469770, 3797686; 469893, 3797686; 469893, 3797716; 469983, 3797716; 469983, 3797806; 469953, 3797806; 469953, 3797836; 469923, 3797836; 469923, 3797866; 469893, 3797866; 469893, 3797895; 469893, 3797896; 469923, 3797896; 469923, 3797926; 470013, 3797926; 470013, 3797956; 469953, 3797956; 469953, 3797986; 469893, 3797986; 469893, 3798016; 469803, 3798016; 469803, 3798046; 469773, 3798046; 469773, 3798076; 469767, 3798076; 469743, 3798076; 469743, 3798106; 469767, 3798106; 469893, 3798106; 469893, 3798136; 469923, 3798136; 469923, 3798226; 470043, 3798226; 470043, 3798196; 470163, 3798196; 470163, 3798226; 470223, 3798226; 470223, 3798297; 470223, 3798436; 470193, 3798436; 470193, 3798496; 470163, 3798496; 470163, 3798616; 470253, 3798616; 470253, 3798586; 470283, 3798586; 470283, 3798526; 470313, 3798526; 470313, 3798496; 470343, 3798496; 470343, 3798466; 470403, 3798466; 470403, 3798406; 470433, 3798406; 470433, 3798376; 470463, 3798376; 470463, 3798346; 470493, 3798346; 470493, 3798298; 470493, 3798286; 470523, 3798286; 470523, 3798226; 470553, 3798226; 470553, 3798196; 470583, 3798196; 470583, 3798226; 470613, 3798226; 470613, 3798196; 470645, 3798196; 470963, 3798300; 471034, 3798323; 471365, 3798318; 471468, 3798316; 471584, 3798495; 471873, 3799006; 472053, 3799006; 472053, 3799036; 472143, 3799036; 472143, 3799006; 472173, 3799006; 472173, 3798976; 472203, 3798976; 472203, 3798946; 472263, 3798946; 472263, 3798916; 472323, 3798916; 472323, 3798886; 472353, 3798886; 472353, 3798856; 472383, 3798856; 472383, 3798826; 472443, 3798826; 472443, 3798856; 472451, 3798856; 472473, 3798856; 472473, 3798886; 472503, 3798886; 472503, 3798916; 472743, 3798916; 472743, 3798946; 472893, 3798946; 472893, 3798976; 472923, 3798976; 472923, 3799006; 472953, 3799006; 472953, 3798976; 473073, 3798976; 473073, 3799006; 473193, 3799006; 473193, 3799036; 473264, 3799036; 473283, 3799036; 473283, 3799049; 473283, 3799066; 473308, 3799066; 473343, 3799066; 473343, 3799090; 473343, 3799096; 473352, 3799096; 473373, 3799096; 473373, 3799110; 473373, 3799126; 473403, 3799126; 473403, 3799156; 473433, 3799156; 473433, 3799186; 473493, 3799186; 473493, 3799216; 473553, 3799216; 473553, 3799246; 473613, 3799246; 473613, 3799276; 473643, 3799276; 473643, 3799306; 473703, 3799306; 473703, 3799336; 473733, 3799336; 473733, 3799366; 473793, 3799366; 473793, 3799396; 473823, 3799396; 473823, 3799426; 473883, 3799426; 473883, 3799456; 473943, 3799456; 473943, 3799486; 474003, 3799486; 474003, 3799516; 474033, 3799516; 474033, 3799546; 474063, 3799546; 474063, 3799576; 474093, 3799576; 474093, 3799606; 474123, 3799606; 474123, 3799636; 474153, 3799636; 474153, 3799666; 474213, 3799666; 474213, 3799696; 474243, 3799696; 474243, 3799726; 474303, 3799726; 474303, 3799756; 474363, 3799756; 474363, 3799786; 474423, 3799786; 474423, 3799816; 474483, 3799816; 474483, 3799846; 474573, 3799846; 474573, 3799876; 474753, 3799876; 474753, 3799846; 474783, 3799846; 474783, 3799876; 474963, 3799876; 474963, 3799906; 475023, 3799906; 475023, 3799936; 475143, 3799936; 475143, 3799966; 475203, 3799966; 475203, 3799996; 475353, 3799996; 475353, 3800026; 475413, 3800026; 475413, 3800056; 475473, 3800056; 475473, 3800086; 475563, 3800086; 475563, 3800116; 475593, 3800116; 475593, 3800146; 475683, 3800146; 475683, 3800176; 475803, 3800176; 475803, 3800206; 475953, 3800206; 475953, 3800176; 476013, 3800176; 476013, 3800146; 476073, 3800146; 476073, 3800116; 476103, 3800116; 476103, 3800086; 476313, 3800086; 476313, 3800116; 476403, 3800116; 476403, 3800146; 476493, 3800146; 476493, 3800176; 476553, 3800176; 476553, 3800206; 476613, 3800206; 476613, 3800236; 476763, 3800236; 476763, 3800266; 476853, 3800266; 476853, 3800236; 476973, 3800236; 476973, 3800266; 477123, 3800266; 477123, 3800296; 477453, 3800296; 477453, 3800266; 477543, 3800266; 477543, 3800236; 477603, 3800236; 477603, 3800206; 477633, 3800206; 477633, 3800176; 477663, 3800176; 477663, 3800116; 477693, 3800116; 477693, 3800026; 477873, 3800026; 477873, 3800056; 477993, 3800056; 477993, 3800086; 478083, 3800086; 478083, 3800116; 478053, 3800116; 478053, 3800146; 478023, 3800146; 478023, 3800236; 478053, 3800236; 478053, 3800296; 478023, 3800296; 478023, 3800326; 477993, 3800326; 477993, 3800386; 477963, 3800386; 477963, 3800416; 477956, 3800423; 477607, 3800735; 477395, 3801178; 477400, 3801749; 477789, 3801753; 477948, 3801309; 478062, 3800926; 478164, 3800353; 478203, 3800297; 478203, 3800266; 478383, 3800266; 478383, 3800236; 478353, 3800236; 478353, 3800206; 478323, 3800206; returning to 478323, 3800176.
                (ii) Note: Map of Unit 22 is provided at paragraph (25)(iii) of this entry.
                Houston Toad (Bufo houstonensis)
                Texas: Areas of land, water, and airspace as follows:
                (1) Bastrop County. From the junction of a line corresponding to 30°12′00″ N. and Texas State Highway 95 east along a line corresponding to 30°12′00″ N. to where it intersects a line corresponding to 97°7′30″ W. and south along a line corresponding to 97°7′30″ W. to where it intersects the Colorado River, west and northwest along the north bank of the Colorado River to the due southward extension of Texas State Highway 95, and north along that extension and Texas State Highway 95 to where it intersects a line corresponding to 30°12′00″ N.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.083
                
                (2) Burleson County. A circular area with a 1-mile radius, the center being the north entrance to Lake Woodrow from Texas FM 2000.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.084
                
                Yosemite Toad (Anaxyrus canorus)
                (1) Critical habitat units are depicted for Alpine, Tuolumne, Mono, Mariposa, Madera, Fresno, and Inyo Counties, California, on the maps in this entry.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Yosemite toad consist of two components:
                (i) Aquatic breeding habitat.
                
                (A) This habitat consists of bodies of fresh water, including wet meadows, slow-moving streams, shallow ponds, spring systems, and shallow areas of lakes, that:
                (1) Are typically (or become) inundated during snowmelt;
                (2) Hold water for a minimum of 5 weeks, but more typically 7 to 8 weeks; and
                (3) Contain sufficient food for tadpole development.
                (B) During periods of drought or less than average rainfall, these breeding sites may not hold surface water long enough for individual Yosemite toads to complete metamorphosis, but they are still considered essential breeding habitat because they provide habitat in most years.
                (ii) Upland areas.
                
                (A) This habitat consists of areas adjacent to or surrounding breeding habitat up to a distance of 1.25 kilometers (0.78 miles) in most cases (that is, depending on surrounding landscape and dispersal barriers), including seeps, springheads, talus and boulders, and areas that provide:
                (1) Sufficient cover (including rodent burrows, logs, rocks, and other surface objects) to provide summer refugia,
                (2) Foraging habitat,
                (3) Adequate prey resources,
                (4) Physical structure for predator avoidance,
                (5) Overwintering refugia for juvenile and adult Yosemite toads,
                (6) Dispersal corridors between aquatic breeding habitats,
                (7) Dispersal corridors between breeding habitats and areas of suitable summer and winter refugia and foraging habitat, and/or
                (8) The natural hydrologic regime of aquatic habitats (the catchment).
                (B) These upland areas should also maintain sufficient water quality to provide for the various life stages of the Yosemite toad and its prey base.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries of designated critical habitat on September 26, 2016.
                (4) Critical habitat map units. The critical habitat subunit maps were originally created using ESRI's ArcGIS Desktop 10 software and then exported as .emf files. All maps are in the North American Datum of 1983 (NAD83), Universal Transverse Mercator (UTM) Zone 10N. The California County Boundaries dataset (Teale Data Center), and the USA Minor Highways, USA Major Roads, and USA Rivers and Streams layers (ESRI's 2010 StreetMap Data) were incorporated as base layers to assist in the geographic location of the critical habitat subunits. The coordinates or plot points or both on which each map is based are available to the public on http://regulations.gov at Docket No. FWS-R8-ES-2012-0074, on our Internet site (http://www.fws.gov/sacramento), and at the Sacramento Fish and Wildlife Office, 2800 Cottage Way Room W-2605, Sacramento, CA 95825.
                (5) Index map for Yosemite toad critical habitat follows:
                
                  
                  ER26AU16.012
                
                (6) Unit 1: Blue Lakes/Mokelumne, Alpine County, California. Map follows:
                
                  
                  ER26AU16.013
                
                (7) Unit 2: Leavitt Lake/Emigrant, Alpine, Mono, and Tuolumne Counties, California. Map follows:
                
                  
                  ER26AU16.014
                
                (8) Unit 3: Rogers Meadow, Mono and Tuolumne Counties, California. Map follows:
                
                  
                  ER26AU16.015
                
                (9) Unit 4: Hoover Lakes, Mono and Tuolumne Counties, California. Map follows:
                
                  
                  ER26AU16.016
                
                (10) Unit 5: Tuolumne Meadows/Cathedral, Madera, Mariposa, Mono, and Tuolumne Counties, California. Map follows:
                
                  
                  ER26AU16.017
                
                (11) Unit 6: McSwain Meadows, Mariposa and Tuolumne Counties, California. Map follows:
                
                  
                  ER26AU16.018
                
                (12) Unit 7: Porcupine Flat, Mariposa County, California. Map follows:
                
                  
                  ER26AU16.019
                
                (13) Unit 8: Westfall Meadows, Mariposa County, California. Map follows:
                
                  
                  ER26AU16.020
                
                (14) Unit 9: Triple Peak, Madera County, California. Map follows:
                
                  
                  ER26AU16.021
                
                (15) Unit 10: Chilnualna, Madera and Mariposa Counties, California. Map follows:
                
                  
                  ER26AU16.022
                
                (16) Unit 11: Iron Mountain, Madera County, California. Map follows:
                
                  
                  ER26AU16.023
                
                (17) Unit 12: Silver Divide, Fresno, Inyo, Madera, and Mono Counties, California. Map follows:
                
                  
                  ER26AU16.024
                
                (18) Unit 13: Humphrys Basin/Seven Gables, Fresno and Inyo Counties, California. Map follows:
                
                  
                  ER26AU16.025
                
                (19) Unit 14: Kaiser/Dusy, Fresno County, California. Map follows:
                
                  
                  ER26AU16.026
                
                (20) Unit 15: Upper Goddard Canyon, Fresno and Inyo Counties, California. Map follows:
                
                  
                  ER26AU16.027
                
                (21) Unit 16: Round Corral Meadow, Fresno County, California. Map follows:
                
                  
                  ER26AU16.028
                
                Black Warrior Waterdog (Necturus alabamensis)

                (1) Critical habitat units are depicted for Blount, Etowah, Jefferson, Lawrence, Marshall, Tuscaloosa, Walker, and Winston Counties, Alabama, on the maps in this entry.
                
                (2) Within these areas, the physical or biological features essential to the conservation of the Black Warrior waterdog, which describe a riverine system with habitat to support all life-history stages of the Black Warrior waterdog, consists of the following components:
                (i) Geomorphically stable, medium to large streams (typically 4 meters (m) (13 feet (ft)) wide or greater) with:
                (A) Substrate consisting of clay or bedrock with little sand, and containing abundant rock crevices, rock slabs, and leaf packs;
                (B) Moderate water velocity; and
                (C) Prey base of aquatic macroinvertebrates.
                (ii) Water that lacks harmful levels of pollutants, including inorganic contaminants such as copper, arsenic, mercury, and cadmium; organic contaminants such as human and animal waste products; endocrine-disrupting chemicals; pesticides; nitrogen, potassium, and phosphorus fertilizers; and petroleum distillates.
                (iii) Appropriate water quality parameters to support Black Warrior waterdog and primary prey base, including:
                (A) Water temperature not exceeding 85° F;
                (B) Dissolved oxygen 5.5 milligrams per liter (mg/L) or greater;
                (C) Turbidity of an average monthly reading of 15 nephelometric turbidity units above background readings;
                (D) 115 mg/L of total suspended solids or less; and
                (E) A specific conductance of no greater than 225 microsiemens (µS) per centimeter at 80 °F.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on February 2, 2018.
                (4) Critical habitat map units. Data layers defining map units were created from the USGS National Hydrography Datasets High Resolution Flowline layer using Universal Transverse Mercator (UTM) Zone 16N coordinates. Segments were mapped using 1983 UTM Zone 16 projection. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site at http://www.fws.gov/daphne/, at http://www.regulations.gov under Docket No. FWS-R4-ES-2016-0031, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  
                  ER03JA18.010
                
                (6) Unit 1: Yellow Creek; Tuscaloosa County, Alabama.
                (i) General description: Unit 1 is approximately 30 rkm (19 rmi) of stream and river habitat from the headwaters of Yellow Creek to Holt Lake.
                (ii) Map of Unit 1 follows:
                
                  
                  ER03JA18.011
                
                (7) Unit 2: Locust Fork; Blount, Etowah, Jefferson, and Marshall Counties, Alabama.
                (i) General description: Unit 2 is approximately 391 rkm (243 rmi) of stream and river habitat from the headwaters of Locust Fork to Bankhead Lake, from the headwaters of Slab Creek to the confluence of Locust Fork, from the headwaters of Blackburn Fork to the confluence of Locust Fork, and from the headwaters of Gurley Creek to the confluence of Locust Fork.
                (ii) Map of Unit 2 follows:
                
                  ER03JA18.012
                
                
                (9) Unit 3: Blackwater Creek; Walker and Winston Counties, Alabama.
                (i) General description: Unit 3 consists of approximately 128 rkm (80 rmi) of stream and river habitat from the headwaters of Blackwater Creek to the confluence of Mulberry Fork, from the headwaters of Brown Creek to the confluence of Blackwater Creek.
                (ii) Map of Unit 3 follows:
                
                  ER03JA18.013
                
                
                (10) Unit 4: Sipsey Fork; Lawrence and Winston Counties, Alabama.
                (i) General description: Unit 4 consists of approximately 124 rkm (78 rmi) of stream and river habitat from the headwaters of Sipsey Fork to Lewis Smith Lake, from the headwaters of Brushy Creek to Lewis Smith Lake, from the headwaters of Rush Creek to the confluence of Brushy Creek, and from the headwaters of Capsey Creek to the confluence of Brushy Creek.
                (ii) Map of Unit 4 follows:
                
                  
                  ER03JA18.014
                
              
              (e) Fishes.
              
              
                Yaqui Catfish (Ictalurus pricei)

                Arizona, Cochise County. All aquatic habitats of San Bernardino NWR in S1/2 Sec. 11; Sec. 14; S1/2 and NE1/4 Sec. 15; T24S, R30E.
                
                Known constituent elements include clean unpolluted permanent water in streams with medium current with clear pools in the Rio Yaqui drainage. These waters should be without introduced exotic fishes.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.085
                
                Alabama Cavefish (Speoplatyrhinus poulsoni)

                Alabama. Lauderdale County. More Specific locality data for Federal agencies fulfilling their obligations under Section 7 of the Endangered Species Act of 1973 can be obtained from the Office of Endangered Species, U.S. Fish and Wildlife Service, Washington, DC 20240.
                
                
                  Note:
                  No map.
                
                Bonytail Chub (Gila elegans)
                Description of areas taken from the Bureau of Land Management (BLM) 1:100,000 scale maps (available from BLM State Offices): Rangely, CO 1989; Canyon of Lodore, CO 1990; Seep Ridge, UT/CO 1982; La Sal, UT/CO 1985; Hite Crossing, UT 1982; Parker, AZ/CA 1980; Davis Dam, AZ/NV/CA 1982; Boulder City, NV/AZ 1978; Needles, CA 1986.
                Colorado: Moffat County. The Yampa River from the boundary of Dinosaur National Monument in T.6N., R.99W., sec. 27 (6th Principal Meridian) to the confluence with the Green River in T.7N., R.103W., sec. 28 (6th Principal Meridian).
                Utah: Uintah County; and Colorado: Moffat County. The Green River from the confluence with the Yampa River in T.7N., R.103W., sec. 28 (6th Principal Meridian) to the boundary of Dinosaur National Monument in T.6N., R.24E., sec. 30 (Salt Lake Meridian).
                Utah: Uintah and Grand Counties. The Green River (Desolation and Gray Canyons) from Sumner's Amphitheater in T.12S., R.18E., sec. 5 (Salt Lake Meridian) to Swasey's Rapid in T.20S., R.16E., sec. 3 (Salt Lake Meridian).
                Utah: Grand County; and Colorado: Mesa County. The Colorado River from Black Rocks in T.10S., R.104W., sec. 25 (6th Principal Meridian) to Fish Ford in T.21S., R.24E., sec. 35 (Salt Lake Meridian).
                Utah: Garfield and San Juan Counties. The Colorado River from Brown Betty Rapid in T.30S., R.18E., sec. 34 (Salt Lake Meridian) to Imperial Canyon in T.31S., R.17E., sec. 28 (Salt Lake Meridian).
                Arizona: Mohave County; Nevada: Clark County; and California: San Bernardino County. The Colorado River from Hoover Dam in T.30N., R.23W., sec. 3 (Gila and Salt River Meridian) to Davis Dam in T.21N., R.21W., sec. 18 (Gila and Salt River Meridian) including Lake Mohave up to its full pool elevation.
                Arizona: Mohave County; and California: San Bernardino County. The Colorado River from the northern boundary of Havasu National Wildlife Refuge in R.22W., T.16N., sec. 1 (Gila and Salt River Meridian) to Parker Dam in T.11N., R.18W., sec. 16 (Gila and Salt River Meridian) including Lake Havasu up to its full pool elevation.
                Known constituent elements include water, physical habitat, and biological environment as required for each particular life stage for each species.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.086
                
                Gila Chub (Gila intermedia)
                (1) Critical habitat for the Gila chub in Grant County, New Mexico, and Yavapai, Gila, Greenlee, Graham, Cochise, Pima, Santa Cruz, and Pinal Counties in Arizona is described in detail and depicted on the following maps below.

                (2) Within these areas, the primary constituent elements are the following:
                
                (i) Perennial pools, areas of higher velocity between pool areas, and areas of shallow water among plants or eddies all found in small segments of headwaters, springs, or cienegas of smaller tributaries;
                (ii) Water temperatures for spawning ranging from 17 to 24 °C (62.6 to 75.2 °F), and seasonally appropriate temperatures for all life stages (e.g., varying from approximately 10 °C to 30 °C);
                (iii) Water quality with reduced levels of contaminants, including excessive levels of sediments adverse to Gila chub health, and adequate levels of pH (e.g., ranging from 6.5 to 9.5), dissolved oxygen (e.g., ranging from 3.0 to 10.0) and conductivity (e.g., 100 to 1000 mmhos);
                (iv) Food base consisting of invertebrates (e.g., aquatic and terrestrial insects) and aquatic plants (e.g., diatoms and filamentous green algae);
                (v) Sufficient cover consisting of downed logs in the water channel, submerged aquatic vegetation, submerged large tree root wads, undercut banks with sufficient overhanging vegetation, large rocks and boulders with overhangs, and a high degree of streambank stability and healthy, intact riparian vegetative community;
                (vi) Habitat devoid of nonnative aquatic species detrimental to Gila chub or habitat in which detrimental nonnatives are kept at a level that allows Gila chub to continue to survive and reproduce; and
                (vii) Streams that maintain a natural flow pattern including periodic flooding.
                (3) Each stream segment includes a lateral component that consists of 300 feet on either side of the stream channel measured from the stream edge at bank full discharge. This lateral component of critical habitat is intended as a surrogate for the 100-year floodplain.
                (4) Lands located within the boundaries of the critical habitat designation, but are excluded by definition include: Existing paved roads; bridges; parking lots; dikes; levees; diversion structures; railroad tracks; railroad trestles; water diversion canals outside of natural stream channels; active gravel pits; cultivated agricultural land; and residential, commercial, and industrial developments. These developed areas do not contain any of the primary constituent elements, do not provide habitat or biological features essential to the conservation of the Gila chub, and generally will not contribute to the species' recovery.
                (5) Critical Habitat Map Areas. Data layers defining map areas, and mapping of critical habitat areas, was done using Arc GIS and verifying with USGS 7.5′ quadrangles. Legal descriptions for New Mexico and Arizona are based on the Public Lands Survey System (PLSS). Within this system, all coordinates reported for New Mexico are in the New Mexico Principal Meridian (NMPM), while those in Arizona are in the Gila and Salt River Meridian (GSRM). Township has been abbreviated as “T”, Range as “R”, and section as “sec.” Where possible, the ending or starting points have been described to the nearest quarter-section, abbreviated as “1/4”. Cardinal directions are also abbreviated (N = North, S = South, W = West, and E = East). All mileage calculations were performed using GIS.
                (6) Note: Map 1 (index map) follows:
                
                  
                  ER02NO05.036
                
                (7) Area 1: Upper Gila River—Grant County, New Mexico, and Greenlee County, Arizona.
                (i) Turkey Creek: 22.3 km (13.8 mi) of creek extending from the edge of the Gila Wilderness boundary at T14S, R16W, sec. 15 NW1/4 and continuing upstream to T13S, R15W, sec. 30 NE1/4. Land ownership: Gila National Forest and private.

                (ii) Eagle Creek and East Eagle Creek: 39.2 km (24.4 mi) of creek extending from its confluence with an unnamed tributary at T1N, R28E, sec. 31 SW1/4 upstream to the headwaters of East Eagle Creek just south of Highway 191 in T3N, R29E, sec. 28 SE1/4. Land ownership: Apache-Sitgreaves National Forest and private.
                (iii) Harden Cienega Creek: 22.6 km (14.0 mi) of creek extending from its confluence with the San Francisco River in GSRM T3S, R31E, sec. 3 SE1/4 upstream to the headwaters in NMPM T14S, R21W, sec. 6 NE1/4. Land ownership: Apache-Sitgreaves National Forest, Gila National Forest, and private.
                (iv) Dix Creek: Portions of the Creek beginning 1.0 mile upstream from its confluence with the San Francisco River at a natural rock barrier in T3S, R31E, sec. 9 NE1/4 continuing upstream for 0.9 km (0.6 mi.) to the confluence of the right and left prongs of Dix Creek in T3S, R31E, sec. 9 center. Includes Left Prong of Dix Creek upstream of its confluence with Dix Creek 2.0 km (1.2 mi) to T3S, R31E, section 15 NW1/4. Land ownership: Apache-Sitgreaves National Forest. Includes the Right Prong of Dix Creek continuing upstream of its confluence with Dix Creek 4.8 km (3.0 mi) to T3S, R31E, section 20 SE1/4. Land ownership: Apache-Sitgreaves National Forest.
                (v) Map of Area 1, Gila River, (Map 2) follows:
                
                  
                  ER02NO05.037
                
                (8) Area 2: Middle Gila River—Gila and Pinal Counties, Arizona.
                (i) Mineral Creek: 14.4 km (9.0 mi) of creek extending from its confluence with Devil's Canyon in T2S, R13E, section 35 NW1/4 continuing upstream to its headwaters in T2S, R14E, sec. 15 center at the confluence of Mineral Creek and an unknown drainage. Land ownership: Tonto National Forest, State, and private.
                (ii) Map of Area Upper Gila River, (Map 3) follows:
                
                  
                  ER02NO05.038
                
                (9) Area 3: Babocomari River—Santa Cruz County, Arizona.
                (i) O'Donnell Canyon: 10.0 km (6.2 mi) of creek extending from its confluence with Turkey Creek at T21S, R18E, sec. 22 SE1/4 upstream to the confluences of Western, Middle, and Pauline Canyons in T22S, R18E, sec. 17 NE1/4. Land ownership: Bureau of Land Management, Coronado National Forest, and private.

                (ii) Turkey Creek: 6.3 km (3.9 mi) of creek extending from its confluence with O'Donnell Canyon in T21S, R18E, sec. 22 SE1/4 upstream to where Turkey Creek crosses AZ Highway 83 in T22S, R18E, sec. 9 NE1/4. Land ownership: Coronado National Forest, and private.
                (iii) Map of Area 3, Babocomari River, (Map 4) follows:
                
                  ER02NO05.039
                
                
                (10) Area 4: Lower San Pedro River—Cochise and Graham Counties, Arizona.
                (i) Bass Canyon: 5.5 km (3.4 mi) of creek extending from its confluence with Hot Springs Canyon in T12S, R20E, sec. 36 NE1/4 upstream to the confluence with Pine Canyon in T12S, R21E, sec. 20 SW1/4. Land ownership: Bureau of Land Management and private.
                (ii) Hot Springs Canyon: 10.5 km (6.5 mi) of creek extending from T13S R20E, sec. 5 NW1/4 continuing upstream to its confluence with Bass Canyon in T12S, R20E, sec. 36 NE1/4. Land ownership: Bureau of Land Management, State, and private (The Nature Conservancy).
                (iii) Redfield Canyon: 9.8 km (6.1 mi) of creek extending from the western boundary of T11S, R19E, section 35 upstream to its confluence with Sycamore Canyon in T11S, R20E, sec. 28 NE1/4. Land ownership: Bureau of Land Management, State, and private.
                (iv) Map of Area 4, Lower San Pedro River, (Map 5) follows:
                
                  
                  ER02NO05.040
                
                (11) Area 5: Lower Santa Cruz River—Pima County, Arizona.

                (i) Cienega Creek: (Two Segments). First segment includes 14.2 km (8.8 mi) of creek extending from where Cienega Creek becomes Pantano Wash T16S, R16E, at the boundary of sec. 14 and sec. 23 to where it crosses Interstate 10 at T17S, R17E, sec. 1 NW1/4. Land ownership: County and State Trust. Second segment includes 13.6 km (8.4 mi) of creek extending from T18S, R18E, sec. 6 S1/2 to its confluence with Empire Gulch at T19S, R17E, sec. 3 SE1/4. Land ownership: Bureau of Land Management and State.
                (ii) Mattie Canyon: 4.0 km (2.5 mi) of creek extending from its confluence with Cienega Creek in T18S, R17E, sec. 23 NE1/4 upstream to the Bureau of Land Management Boundary in T18S, R17E, sec. 25 SW1/4. Land Ownership: Bureau of Land Management.
                (iii) Empire Gulch: 5.2 km (3.2 mi) of creek extending from its confluence with Cienega Creek in T19S, R17E, sec. 3 SE1/4 continuing upstream to T19S, R17E, sec. 16 NW1/4 on the western boundary of section 16. Land Ownership: Bureau of Land Management and State.
                (iv) Sabino Canyon: 11.1 km (6.9 mi) of creek extending from the southern boundary of the Coronado National Forest in T13S, R15E, sec. 9 SE1/4 upstream to its confluence with the West Fork of Sabino Canyonin T12S, R15E, sec. 22 NE1/4. Land ownership: Coronado National Forest.
                (v) Map of Area 5, Lower Santa Cruz River, (Map 6) follows:
                
                  
                  ER02NO05.041
                
                (12) Area 6: Upper Verde River—Yavapai County, Arizona.
                (i) Walker Creek: 7.6 km (4.7 mi) of creek extending from Prescott National Forest Road 618 in T15N, R6E, sec. 33 SW1/4 upstream to its confluence with Spring Creek in T14N, R6E, sec. 1, SE1/4. Land ownership: Coconino National Forest and private.

                (ii) Red Tank Draw: 11.1 km (6.9 mi) of creek extending from the National Park Service boundary just upstream of its confluence with Wet Beaver Creek in T15N, R6E, sec. 31 NE1/4 upstream to the confluence of Mullican and Rarick canyons in T15N, R6E, sec. 2 NW1/4. Land ownership: Coconino National Forest and private.
                (iii) Spring Creek: 2.7 km (1.7 mi) of creek including all non-private land extending from T16N, R4E, sec. 27 SE1/4 at the boundary of Forest Service land and continuing upstream to the Arizona Highway 89A crossing in T16N, R4E, sec. 16 SE1/4. Land ownership: Coconino National Forest, and State.
                (iv) Williamson Valley Wash: 7.2 km (4.4 mi) of creek extending from the gauging station in T17N, R3W, sec. 7 SE1/4 upstream to the crossing of the Williamson Valley Road in T17N, R4W, sec. 36 NE1/4. Land ownership: private.
                (v) Map of Area 6, Upper Verde River, (Map 7) follows:
                
                  
                  ER02NO05.042
                
                (13) Area 7: Agua Fria River—Yavapai County, Arizona.
                (i) Little Sycamore Creek: 4.7 km (2.9 mi) of creek extending from its confluence with Sycamore Creek in T11N, R4E, sec. 6 SW1/4 upstream to T11N, R4E, sec. 4 NE1/4. Land ownership: Prescott National Forest and private.

                (ii) Sycamore Creek: 18.3 km (11.4 mi) of creek extending from its confluence with Little Sycamore Creek at T11N, R4E, sec. 6 SW1/4 upstream to Nelson Place Spring in T11N, R5E, sec. 21 NE1/4. Land ownership: Prescott National Forest and private.
                (iii) Indian Creek: 8.4 km (5.2 mi) of creek extending from T11N, R3E, sec. 35 NE1/4 to Upper Water Springs in T11N, R4E, sec. 16 SE1/4. Land ownership: Bureau of Land Management, Prescott National Forest, and private.
                (iv) Silver Creek: 8.5 km (5.3 mi) of creek extending from T10N, R3E, sec. 10 SE1/4 continuing upstream to the spring in T10N, R4E, Sec. 4 SW1/4. Land ownership: Tonto National Forest and Bureau of Land Management.
                (v) Lousy Canyon: Portions of the creek from the confluence of an unnamed tributary upstream to the fork with an unnamed tributary approximately 0.6 km (0.4 mi) upstream, all entirely T9N, R3E, sec. 5 NW1/4. Land ownership: Bureau of Land Management.
                (vi) Larry Creek: Portions of the creek from an unnamed tributary and continuing upstream 0.7 km (0.4 mi) to the confluence of two adjoining unnamed tributaries, entirely within T9N, R3E, sec. 9 NW1/4. Land ownership: Bureau of Land Management.
                (vii) Map of Area 7, Aqua Fria River, (Map 8) follows:
                
                  
                  ER02NO05.043
                
                Humpback Chub (Gila cypha)
                Description of areas taken from BLM 1:100,000 scale maps (available from BLM State Offices): Rangely, CO 1989; Canyon of Lodore, CO 1990; Seep Ridge, UT/CO 1982; Vernal, UT/CO 1982; Grand Junction, CO 1990; Moab, UT/CO 1985; La Sal, UT/CO 1985; Tuba City, AZ 1983; Peach Springs, AZ 1980; Grand Canyon, AZ 1980; Mt. Trumbull, AZ 1979.

                Colorado: Moffat County. The Yampa River from the boundary of Dinosaur National Monument in T.6N., R.99W., sec. 27 (6th Principal Meridian) to the confluence with the Green River in T.7N., R.103W., sec. 28 (6th Principal Meridian).
                Utah: Uintah County; and Colorado: Moffat County. The Green River from the confluence with the Yampa River in T.7N., R.103W., sec. 28 (6th Principal Meridian) to the southern boundary of Dinosaur National Monument in T.6N., R.24E., sec. 30 (Salt Lake Meridian).
                Utah: Uintah and Grand Counties. The Green River (Desolation and Gray Canyons) from Sumner's Amphitheater in T.12S., R.18E., sec. 5 (Salt Lake Meridian) to Swasey's Rapid in T.20S., R.16E., sec. 3 (Salt Lake Meridian).
                Utah: Grand County; and Colorado: Mesa County. The Colorado River from Black Rocks in T.10S., R.104W., sec. 25 (6th Principal Meridian) to Fish Ford River in T.21S., R.24E., sec. 35 (Salt Lake Meridian).
                Utah: Garfield and San Juan Counties. The Colorado River from Brown Betty Rapid River in T.30S., R.18E., sec. 34 (Salt Lake Meridian) to Imperial Canyon in T.31S., R.17E., sec. 28 (Salt Lake Meridian).
                Arizona: Coconino County. The Little Colorado River from river mile 8 in T.32N., R.6E., sec. 12 (Salt and Gila River Meridian) to the confluence with the Colorado River in T.32N., R.5E., sec. 1 (Salt and Gila River Meridian).
                Arizona: Coconino County. The Colorado River from Nautiloid Canyon in T.36N., R.5E., sec. 35 (Salt and Gila River Meridian) to Granite Park in T.30N., R.10W., sec. 25 (Salt and Gila River Meridian).
                Known constituent elements include water, physical habitat, and biological environment as required for each particular life stage for each species.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.088
                
                Owens Tui Chub (Gila bicolor snyderi)
                California, Mono County.
                1. Hot Creek, adjacent springs and their outflows in the vicinity of Hot Creek Hatchery, and 50 feet of riparian habitat on all sides of the creek and springs in T3S, R28E, SW1/4 Section 35.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.089
                
                2. Owens River, and 50 feet on both sides of the river, from Long Valley Dam downstream for 8 stream miles in T4S, R30E, Sections 19, 20, 21, 22, 23, 24, 25, and 36.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.090
                
                Known constituent elements include high quality, cool water with adequate cover in the form of rocks, undercut banks, or aquatic vegetation and a sufficient insect food base.
                Slender Chub (Erimystax=(Hybopsis) cahni)

                Tennessee. Claiborne and Hancock Counties. Powell River, main channel from backwaters of Norris Lake upstream to the Tennessee-Virginia State line. Clinch River, main channel from backwaters of Norris Lake upstream to the Tennessee-Virginia State line.
                Virginia. Lee and Scott Counties. Powell River, main channel from the Tennessee-Virginia State line upstream through Lee County, Va. Clinch River, main channel from the Tennessee-Virginia State line upstream through Scott County, Va.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.091
                
                Sonora Chub (Gila ditaenia)
                Arizona, Santa Cruz County. An area of land and water in the Coronado National Forest, consisting of the following:
                1. Sycamore Creek, and a riparian zone 25 feet wide along each side of the creek, from Yank's Spring downstream approximately 5 stream miles to the International Border with Mexico within sections 14, 22, 23, 27, 33, and 34, T. 23 S.; R. 11 E.
                2. Yank's Spring in the SE1/4 of the NW1/4 of sec. 14, T. 23 S.; R. 11 E.
                3. Penasco Creek, including a riparian zone 25 feet wide along each side of the creek, from its confluence with Sycamore Creek (SW1/4 of the SW1/4 of sec. 23, T. 23 S.; R. 11 E.) upstream approximately 11/4 miles to the east boundary of sec. 26, T. 23 S. R. 11 E.;
                4. An unnamed tributary to Sycamore Creek, from its confluence with Sycamore Creek (SW1/4 of the NW1/4 of sec. 23, T. 23 S.; R. 11 E.) upstream approximately 1/4 mile to the west boundary of the NE1/4 of the SE1/4 of the NE1/4 sec. 22, T. 23 S.; R. 11 E.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.092
                
                Known primary constituent elements include clean permanent water with pools and intermediate riffle areas and/or intermittent pools maintained by bedrock or by subsurface flow in areas shaded by canyon walls.
                Spotfin Chub (Erimonax monachus)

                North Carolina. Macon and Swain Counties. Little Tennessee River, main channel from the backwaters of Fontana Lake upstream to the North Carolina-Georgia State line.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.093
                
                Tennessee. Cumberland, Fentress, and Morgan Counties. Emory and Obed Rivers and Clear and Daddys Creek in Morgan County. Clear Creek in Fentress County. Obed River upstream to U.S. Interstate Highway 40, Clear Creek upstream to U.S. Interstate Highway 40 and Daddys Creek upstream to U.S. Highway 127 in Cumberland County.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.094
                
                Tennessee. Hawkins and Sullivan Counties. North Fork Holston, main channel upstream from junction with South Fork Holston River to the Tennessee-Virginia State line.
                Virginia. Scott and Washington Counties. North Fork Holston River, main channel from the Virginia-Tennessee State line upstream through Scott and Washington Counties.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.095
                
                Virgin River Chub (Gila seminuda)
                Legal descriptions for St. George (Utah-Arizona) and Littlefield (Arizona) were obtained from the 1987 Bureau of Land Management (BLM) maps (Surface Management Status 30 × 60 Minute Quadrangle). Legal descriptions for Overton (Nevada-Arizona) were obtained from the 1989 BLM maps (Surface Management Status 30 × 60 Minute Quadrangle). The 100-year floodplain for many areas is detailed in Flood Insurance Rate Maps (FIRM) published by and available through the Federal Emergency Management Agency (FEMA). In areas where a FIRM is not available, the presence of alluvium soils or known high water marks can be used to determine the extent of the floodplain. Only areas of floodplain containing at least one of the constituent elements are considered critical habitat. Critical habitat designated for the Virgin River chub is as follows:
                Utah, Washington County; Arizona, Mohave County; Nevada, Clark County. The Virgin River and its 100-year floodplain from its confluence with La Verkin Creek, Utah in T.41S., R.13W., sec.23 (Salt Lake Base and Meridian) to Halfway Wash, Nevada T.15S., R.69E., sec.6 (Salt Lake Base and Meridian).
                The primary constituent elements of critical habitat determined necessary for the survival and recovery of these Virgin River fishes are water, physical habitat, and biological environment. The desired conditions for each of these elements are further discussed below.
                Water—A sufficient quantity and quality of water (i.e., temperature, dissolved oxygen, contaminants, nutrients, turbidity, etc.) that is delivered to a specific location in accordance with a hydrologic regime that is identified for the particular life stage for each species. This includes the following:

                1. Water quality characterized by natural seasonally variable temperature, turbidity, and conductivity;
                
                2. hydrologic regime characterized by the duration, magnitude, and frequency of flow events capable of forming and maintaining channel and instream habitat necessary for particular life stages at certain times of the year; and
                3. flood events inundating the floodplain necessary to provide the organic matter that provides or supports the nutrient and food sources for the listed fishes.
                Physical Habitat—Areas of the Virgin River that are inhabited or potentially habitable by a particular life stage for each species, for use in spawning, nursing, feeding, and rearing, or corridors between such areas:
                1. River channels, side channels, secondary channels, backwaters, and springs, and other areas which provide access to these habitats; and
                2. areas with slow to moderate velocities, within deep runs or pools, with predominately sand substrates, particularly habitats which contain boulders or other instream cover.

                Biological Environment—Food supply, predation, and competition are important elements of the biological environment and are considered components of this constituent element. Food supply is a function of nutrient supply, productivity, and availability to each life stage of the species. Predation and competition, although considered normal components of this environment, are out of balance due to nonnative fish species in many areas. Fourteen introduced species, including red shiner (Cyprinella lutrensis), black bullhead (Ameiurus melas), channel catfish (Ictalurus punctatus), and largemouth bass (Micropterus salmoides), compete with or prey upon the listed fishes. Of these, the red shiner is the most numerous and has been the most problematic for the listed fishes. Red shiners compete for food and available habitats and are known to prey on the eggs and early life stages of the listed fishes. Components of this constituent element include the following:
                1. Seasonally flooded areas that contribute to the biological productivity of the river system by producing allochthonous (humus, silt, organic detritus, colloidal matter, and plants and animals produced outside the river and brought into the river) organic matter which provides and supports much of the food base of the listed fishes; and
                2. few or no predatory or competitive nonnative species in occupied Virgin River fishes' habitats or potential reestablishment sites.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  ER26JA00.000
                
                Yaqui Chub (Gila purpurea)
                Arizona, Cochise County. All aquatic habitats of San Bernardino NWR in S1/2 Sec. 11; Sec. 14; S1/2 and NE1/4 Sec. 15; T24S, R30E. Known constituent elements include clean permanent water with deep pools and intermediate areas with riffles, areas of detritus or heavily overgrown cut banks in the Rio Yaqui drainage, and the absence of introduced exotic fishes.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.096
                
                Ash Meadows Speckled Dace (Rhinichthys osculus nevadensis)
                Nevada, Nye County: Each of the following springs and outflows plus surrounding land areas for a distance of 50 meters (164 feet) from these springs and outflows:
                Bradford Springs in Section 11, T18S, R50E, and their outflows for a distance of 300 meters (984 feet) from the springs.
                Jack Rabbit Spring and its outflow flowing southwest to the boundary between Section 24 in T18S, R50E and Section 19, T18S, R51E.
                Big Spring and its outflow to the boundary between Section 19, T18S, R51E and Section 24, T18S, R50E.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.097
                
                Known constituent elements include warm-water springs and their outflows and surrounding land areas that provide vegetation for cover and habitat for insects and other invertebrates on which the species feeds.
                Desert Dace (Eremichthys acros)
                Nevada, Humboldt County. Thermal springs and their outflows plus surrounding riparian areas for a distance of 50 feet from these springs and outflows in T40N, R25E, SW1/4 Section 5, NW1/4NW1/4 Section 8, W1/2 Section 18, W1/2SW1/4 Section 19; T40N, R24E, Section 23, N1/2SE1/4 and S1/2NE1/4 Section 24, SE1/4 Section 25, N1/2 Section 25, and N1/2 Section 26.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.098
                
                Primary constituent elements of the habitat are considered to be quantity, and thermal and chemical quality of water in headpools and spring outflow streams; presence of a stable, natural substrate supporting food plants for the fish; and length of outflow streams; adequate for seasonal movements in response to changes of water temperature.
                Laurel Dace (Chrosomus saylori)
                (1) Critical habitat units are depicted for Bledsoe, Rhea, and Sequatchie Counties, Tennessee, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical and biological features essential to the conservation of the laurel dace consist of five components:
                (i) Pool and run habitats of geomorphically stable, first- to second-order streams with riparian vegetation; cool, clean, flowing water; shallow depths; and connectivity between spawning, foraging, and resting sites to promote gene flow throughout the species' range.

                (ii) Stable bottom substrates composed of relatively silt-free gravel, cobble, and slab-rock boulder substrates with undercut banks and canopy cover. Relatively silt-free is defined for the purpose of this rule as silt or fine sand within interstitial spaces of substrates in amounts low enough to have minimal impact to the species.
                (iii) An instream flow regime (magnitude, frequency, duration, and seasonality of discharge over time) sufficient to provide permanent surface flows, as measured during years with average rainfall, and to maintain benthic habitats utilized by the species.
                (iv) Adequate water quality characterized by moderate stream temperatures, acceptable dissolved oxygen concentrations, moderate pH, and low levels of pollutants. Adequate water quality is defined for the purpose of this rule as the quality necessary for normal behavior, growth, and viability of all life stages of the laurel dace.
                (v) Prey base of aquatic macroinvertebrates, including midge larvae, caddisfly larvae, and stonefly larvae.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on November 15, 2012.
                (4) Critical habitat unit maps. Data layers defining map units were created on a base of USGS digital ortho-photo quarter-quadrangles, and critical habitat units were then mapped using Tennessee State Plane, Lambert Conformal Conic Projection, units feet. Upstream and downstream limits were then identified by longitude and latitude using decimal degrees and projected in WGS 1984. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office Internet site (http://www.fws.gov/cookeville), http://www.regulations.gov at Docket No. FWS-R4-ES-2011-0074, and at the Service's Tennessee Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER16OC12.045
                
                (6) Units 1, 2, and 3: Bumbee Creek and Youngs Creek, Bledsoe and Rhea Counties, Tennessee; and Moccasin Creek, Bledsoe County, Tennessee.

                (i) Unit 1 includes 7.8 river kilometers (rkm) (4.8 river miles (rmi)) of Bumbee Creek from its headwaters in Bledsoe County, downstream to its confluence with Mapleslush Branch in Rhea County, Tennessee.
                (ii) Unit 2 includes 7.9 rkm (4.9 rmi) of Youngs Creek from its headwaters in Bledsoe County, downstream to its confluence with Moccasin Creek in Rhea County, Tennessee.
                (iii) Unit 3 includes 9.0 rkm (5.6 rmi) of Moccasin Creek from its headwaters downstream to 0.1 rkm (0.6 rmi) below its confluence with Lick Creek in Bledsoe County, Tennessee.
                (iv) Map of Units 1, 2, and 3 of critical habitat for the laurel dace follows:
                
                  
                  ER16OC12.046
                
                (7) Unit 4: Cupp Creek, Bledsoe County, Tennessee.
                (i) Unit 4 includes 5.0 rkm (3.1 rmi) of Cupp Creek from its headwaters downstream to its confluence with an unnamed tributary in Bledsoe County, Tennessee.
                (ii) Map of Unit 4 of critical habitat for the laurel dace follows:
                
                  
                  ER16OC12.047
                
                (8) Unit 5: Horn Branch, Bledsoe County, Tennessee.
                (i) Unit 5 includes 4.0 rkm (2.5 rmi) of Horn Branch from its headwaters downstream to its confluence with Rock Creek, Bledsoe County, Tennessee.
                (ii) Map of Unit 5 of critical habitat for the laurel dace follows:
                
                  
                  ER16OC12.048
                
                (9) Unit 6: Soddy Creek, Sequatchie and Bledsoe Counties, Tennessee.

                (i) Unit 6 includes 8.4 rkm (5.2 rmi) of Soddy Creek from its headwaters in Sequatchie County, downstream to its confluence with Harvey Creek in Sequatchie County, Tennessee.
                
                (ii) Map of Unit 6 of critical habitat for the laurel dace follows:
                
                  ER16OC12.049
                
                
                Amber Darter (Percina antesella)
                
                Tennessee and Georgia: Conasauga River from the U.S. Route 411 bridge in Polk County, Tennesee, downstream approximately 33.5 miles through Bradley County, Tennessee and Murray and Whitfield Counties, Georgia, to the Tibbs Bridge Road bridge (Murray County Road 109 and Whitfield County Road 100).

                Constituent elements include high quality water, riffle areas (free of silt) composed of sand, gravel, and cobble, which becomes vegetated primarily with Podostemum during the summer.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.099
                
                Cumberland Darter (Etheostoma susanae)
                
                (1) Critical habitat units are depicted for McCreary and Whitley Counties, Kentucky, and Campbell and Scott Counties, Tennessee, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical and biological features essential to the conservation of the Cumberland darter consist of five components:
                (i) Shallow pools and gently flowing runs of geomorphically stable, second- to fourth-order streams with connectivity between spawning, foraging, and resting sites to promote gene flow throughout the species' range.
                (ii) Stable bottom substrates composed of relatively silt-free sand and sand-covered bedrock, boulders, large cobble, woody debris, or other cover.
                (iii) An instream flow regime (magnitude, frequency, duration, and seasonality of discharge over time) sufficient to provide permanent surface flows, as measured during years with average rainfall, and to maintain benthic habitats utilized by the species.
                (iv) Adequate water quality characterized by moderate stream temperatures, acceptable dissolved oxygen concentrations, moderate pH, and low levels of pollutants. Adequate water quality is defined for the purpose of this rule as the quality necessary for normal behavior, growth, and viability of all life stages of the Cumberland darter.
                (v) Prey base of aquatic macroinvertebrates, including midge larvae, mayfly nymphs, caddisfly larvae, and microcrustaceans.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, bridges, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on November 15, 2012.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS digital ortho-photo quarter-quadrangles, and critical habitat units were then mapped using Tennessee State Plane, Lambert Conformal Conic Projection, units feet. Upstream and downstream limits were then identified by longitude and latitude using decimal degrees and projected in WGS 1984. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office Internet site (http://www.fws.gov/cookeville), http://www.regulations.gov at Docket No. FWS-R4-ES-2011-0074, and at the Service's Tennessee Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER16OC12.050
                
                (6) Units 1 and 2: Bunches Creek and Calf Pen Fork, Whitley County, Kentucky.

                (i) Unit 1 includes 5.8 river kilometers (rkm) (3.6 river miles (rmi)) of Bunches Creek from the Seminary Branch and Amos Falls Branch confluence downstream to its confluence with the Cumberland River.
                
                (ii) Unit 2 includes 2.9 rkm (1.8 rmi) of Calf Pen Fork from its confluence with Polly Branch downstream to its confluence with Bunches Creek.
                (iii) Map of Units 1 and 2 of critical habitat for the Cumberland darter follows:
                
                  ER16OC12.051
                
                (7) Unit 3: Youngs Creek, Whitley County, Kentucky.
                (i) Unit 3 includes 7.4 rkm (4.6 rmi) of Youngs Creek from Brays Chapel Road downstream to its confluence with the Cumberland River.
                (ii) Map of Unit 3 of critical habitat for the Cumberland darter follows:
                
                  
                  ER16OC12.052
                
                (8) Units 4, 5, 6, 7, and 8: Barren Fork, Indian Creek, Cogur Fork, Kilburn Fork, and Laurel Fork, McCreary County, Kentucky.
                (i) Unit 4 includes 6.3 rkm (3.9 rmi) of Barren Fork from its confluence with an unnamed tributary downstream to its confluence with Indian Creek.
                (ii) Unit 5 includes 4.0 rkm (2.5 rmi) of Indian Creek from its confluence with an unnamed tributary downstream to its confluence with Barren Fork.
                (iii) Unit 6 includes 8.6 rkm (5.4 rmi) of Cogur Fork from its confluence with Strunk Branch downstream to its confluence with Indian Creek.

                (iv) Unit 7 includes 4.6 rkm (2.9 rmi) of Kilburn Fork from its confluence with an unnamed tributary downstream to its confluence with Laurel Fork.
                (v) Unit 8 includes 3.5 rkm (2.2 rmi) of Laurel Fork from its confluence with Toms Fork downstream to its confluence with Indian Creek.
                (vi) Map of Units 4, 5, 6, 7, and 8 of critical habitat for the Cumberland darter follows:
                
                  ER16OC12.053
                
                
                (9) Units 9, 10, and 11: Laurel Creek, Elisha Branch, and Jenneys Branch, McCreary County, Kentucky.
                (i) Unit 9 includes 9.4 rkm (5.9 rmi) of Laurel Creek from Laurel Creek Reservoir downstream to its confluence with Jenneys Branch.
                (ii) Unit 10 includes 2.1 rkm (1.3 rmi) of Elisha Branch from its confluence with an unnamed tributary downstream to its confluence with Laurel Creek.
                (iii) Unit 11 includes 3.1 rkm (1.9 rmi) of Jenneys Branch from its confluence with an unnamed tributary downstream to its confluence with Laurel Creek.
                (iv) Map of Units 9, 10, and 11 of critical habitat for the Cumberland darter follows:
                
                  ER16OC12.054
                
                
                (10) Unit 12: Wolf Creek, Whitley County, Kentucky.
                (i) Unit 12 includes 6.3 rkm (3.9 rmi) of Wolf Creek from its confluence with Sheep Creek downstream to its intersection with Wolf Creek River Road.
                (ii) Map of Unit 12 of critical habitat for the Cumberland darter follows:
                
                  ER16OC12.055
                
                (11) Units 13, 14, and 15: Jellico Creek, Rock Creek, and Capuchin Creek, McCreary and Whitley Counties, Kentucky, and Campbell and Scott Counties, Tennessee.

                (i) Unit 13 includes 11.5 rkm (7.2 rmi) of Jellico Creek from its confluence with Scott Branch, Scott County, Tennessee, downstream to its confluence with Capuchin Creek, McCreary County, Kentucky.
                
                (ii) Unit 14 includes 6.1 rkm (3.8 rmi) of Rock Creek from its confluence with Sid Anderson Branch downstream to its confluence with Jellico Creek.
                (iii) Unit 15 includes 4.2 rkm (2.6 rmi) of Capuchin Creek from its confluence with Hatfield Creek downstream to its confluence with Jellico Creek.
                (iv) Map of Units 13, 14, and 15 of critical habitat for the Cumberland darter follows:
                
                  ER16OC12.056
                
                Diamond Darter (Crystallaria cincotta)
                

                (1) Critical habitat units are depicted for Kanawha and Clay Counties, West Virginia, and Edmonson, Hart, and Green Counties, Kentucky, on the maps below.
                
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of diamond darter consist of five components:
                (i) A series of connected riffle-pool complexes with moderate velocities in moderate- to large-sized (fourth- to eighth-order), geomorphically stable streams within the Ohio River watershed.
                (ii) Stable, undisturbed sand and gravel stream substrates that are relatively free of and not embedded with silts and clays.
                (iii) An instream flow regime (magnitude, frequency, duration, and seasonality of discharge over time) that is relatively unimpeded by impoundment or diversions such that there is minimal departure from a natural hydrograph.
                (iv) Adequate water quality characterized by seasonally moderated temperatures, high dissolved oxygen levels, and moderate pH, and low levels of pollutants and siltation. Adequate water quality is defined as the quality necessary for normal behavior, growth, and viability of all life stages of the diamond darter.
                (v) A prey base of other fish larvae and benthic invertebrates including midge, caddisfly, and mayfly larvae.
                (3) Critical habitat does not include manmade structures (such as bridges, docks, aqueducts and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created with U.S. Geological Survey National Hydrography Dataset Geographic Information System data. Esri's ArcGIS 10.1 software was used to determine longitude and latitude in decimal degrees for the river reaches. The projection used in mapping was Universal Transverse Mercator (UTM), NAD 83, Zone 16 North for the Green River, Kentucky, unit; and UTM, NAD 83, Zone 17 North for the Elk River, West Virginia, unit. The following data sources were referenced to identify features used to delineate the upstream and downstream reaches of critical habitat units: USGS 7.5′ quadrangles and topographic maps, NHD data, 2005 National Inventory of Dams, Kentucky Land Stewardship data, pool and shoal data on the Elk River, Esri's Bing Maps Road. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office Internet site (http://www.fws.gov/westvirginiafieldoffice/index.html), http://www.regulations.gov at Docket No. FWS-R5-ES-2013-0019, and at the Service's West Virginia Field Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map of critical habitat locations for the diamond darter in West Virginia and Kentucky follows:
                
                  
                  ER22AU13.004
                
                (6) Unit 1: Lower Elk River, Kanawha and Clay Counties, West Virginia.
                (i) Unit 1 includes 45.0 km (28.0 mi) of the Elk River from the confluence with King Shoals Run near Wallback Wildlife Management Area downstream to the confluence with an unnamed tributary entering the Elk River on the right descending bank adjacent to Knollwood Drive in Charleston, West Virginia.
                (ii) Map of Unit 1 (lower Elk River) follows:
                
                  
                  ER22AU13.005
                
                (7) Unit 2: Green River, Edmonson, Hart, and Green Counties, Kentucky.
                (i) Unit 2 includes 152.1 km (94.5 mi) of the Green River from Roachville Ford near Greensburg (River Mile 294.8) downstream to the downstream end of Cave Island in Mammoth Cave National Park (River Mile 200.3).
                (ii) Map of Unit 2 (Green River) follows:
                
                  
                  ER22AU13.006
                
                Fountain Darter (Etheostoma fonticola)
                
                Texas, Hays County; Spring Lake and its outflow, the San Marcos River, downstream approximately 0.5 miles below Interstate Highway 35 bridge.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  ER02JY13.010
                
                
                Kentucky Arrow Darter (Etheostoma Spilotum)
                (1) Critical habitat units are depicted on the maps below for Breathitt, Clay, Harlan, Jackson, Knott, Lee, Leslie, Owsley, Perry, and Wolfe Counties, Kentucky.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Kentucky arrow darter consist of five components:
                (i) Primary Constituent Element 1—Riffle-pool complexes and transitional areas (glides and runs) of geomorphically stable, first- to third-order streams of the upper Kentucky River drainage with connectivity between spawning, foraging, and resting sites to promote gene flow throughout the species' range.
                (ii) Primary Constituent Element 2—Stable bottom substrates composed of gravel, cobble, boulders, bedrock ledges, and woody debris piles with low levels of siltation.
                (iii) Primary Constituent Element 3—An instream flow regime (magnitude, frequency, duration, and seasonality of discharge over time) sufficient to provide permanent surface flows, as measured during years with average rainfall, and to maintain benthic habitats utilized by the species.
                (iv) Primary Constituent Element 4—Adequate water quality characterized by seasonally moderate stream temperatures (generally ≤ 24 °C or 75 °F), high dissolved oxygen concentrations (generally ≥ 6.0 mg/L), moderate pH (generally 6.0 to 8.5), low stream conductivity (species' abundance decreases sharply as conductivities exceed 261 µS/cm and species is typically absent above 350 µS)/cm, and low levels of pollutants. Adequate water quality is the quality necessary for normal behavior, growth, and viability of all life stages of the Kentucky arrow darter.
                (v) Primary Constituent Element 5—A prey base of aquatic macroinvertebrates, including mayfly nymphs, midge larvae, blackfly larvae, caddisfly larvae, stonefly nymphs, and small crayfishes.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on November 4, 2016.
                (4) Critical habitat map units. Data layers defining map units were created on a base of U.S. Geological Survey (USGS) National Hydrography Dataset (NHD+) GIS data. The 1:100,000 river reach (route) files were used to calculate river kilometers and miles. ESRIs ArcGIS 10.0 software was used to determine longitude and latitude coordinates using decimal degrees. The projection used in mapping all units was USA Contiguous Albers Equal Area Conic USGS version, NAD 83, meters. The following data sources were referenced to identify features (like roads and streams) used to delineate the upstream and downstream extents of critical habitat units: NHD+ flowline and waterbody data, 2011 Navteq roads data, USA Topo ESRI online basemap service, DeLorme Atlas and Gazetteers, and USGS 7.5 minute topographic maps. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates, plot points, or both on which each map is based are available to the public at the Service's Internet site, (http://fws.gov/frankfort/), at http://www.regulations.gov at Docket No. FWS-R4-ES-2015-0133, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  
                  ER05OC16.004
                
                (6) Unit 1: Buckhorn Creek and Prince Fork, and Unit 2: Eli Fork, Knott County, Kentucky.

                (i) Unit 1 includes 0.7 skm (0.4 smi) of Prince Fork from Mart Branch (37.41291, −83.07000) downstream to its confluence with Buckhorn Creek (37.41825, −83.07341), and 0.4 skm (0.3 smi) of Buckhorn Creek from its headwaters at (37.41825, −83.07341) downstream to its confluence with Emory Branch (37.42006, −83.07738) in Knott County, Kentucky.
                
                (ii) Unit 2 includes 1.0 skm (0.6 smi) of Eli Fork from its headwaters at (37.44078, −83.05884), downstream to its confluence with Boughcamp Branch (37.43259, −83.05591) in Knott County, Kentucky.
                (iii) Map of Units 1 and 2 follows:
                
                  ER05OC16.005
                
                
                (7) Unit 3: Coles Fork and Snag Ridge Fork, Breathitt and Knott Counties, Kentucky.
                (i) Unit 3 includes 2.1 skm (1.3 smi) of Snag Ridge Fork from its headwaters at (37.47746, −83.11139), downstream to its confluence with Coles Fork (37.46391, −83.13468) in Knott County; and 8.9 skm (5.5 smi) of Coles Fork from its headwaters at (37.45096, −83.07124), downstream to its confluence with Buckhorn Creek (37.45720, −83.13468) in Knott County, Kentucky.
                (ii) Map of Unit 3 follows:
                
                  
                  ER05OC16.006
                
                (8) Unit 4: Clemons Fork, Breathitt County, Kentucky.
                (i) Unit 4 includes 7.0 skm (4.4 smi) of Clemons Fork from its headwaters at (37.49772, −83.13390), downstream to its confluence with Buckhorn Creek (37.45511, −83.16582) in Breathitt County, Kentucky.
                (ii) Map of Unit 4 follows:
                
                  
                  ER05OC16.007
                
                (9) Unit 5: Laurel Fork Quicksand Creek and Tributaries, Knott County, Kentucky.

                (i) Unit 5 includes 1.2 skm (0.8 smi) of Fitch Branch from its headwaters at (37.46745, −82.95373), downstream to its confluence with Laurel Fork Quicksand Creek (37.45855, −82.96089); 2.7 skm (1.7 smi) of Newman Branch from its headwaters at (37.44120, −82.95810), downstream to its confluence with Laurel Fork Quicksand Creek (37.45893, −82.97417); 2.1 skm (1.3 smi) of Combs Branch from its headwaters at (37.43848, −82.97731), downstream to its confluence with Laurel Fork Quicksand Creek (37.44758, −82.99476); and 13.8 skm (8.6 smi) of Laurel Fork Quicksand Creek from its headwaters at (37.43001, −82.93016), downstream to its confluence with Quicksand Creek (37.45100, −83.02303) in Knott County, Kentucky.
                (ii) Map of Unit 5 follows:
                
                  
                  ER05OC16.008
                
                (10) Unit 6: Middle Fork Quicksand Creek and Tributaries, Knott County, and Unit 7: Spring Fork Quicksand Creek, Breathitt County, Kentucky.

                (i) Unit 6 includes 0.8 skm (0.5 smi) of Big Firecoal Branch from its headwaters at (37.49363, −82.96426), downstream to its confluence with Middle Fork Quicksand Creek (37.48990, −82.97148); 2.1 skm (1.3 smi) of Bradley Branch from its headwaters at (37.47180, −82.99819), downstream to its confluence with Middle Fork Quicksand Creek (37.47899, −83.01823); 2.0 skm (1.2 smi) of Lynn Log Branch from its headwaters at (37.50190, −83.01921), downstream to its confluence with Middle Fork Quicksand Creek (37.49286. −83.03524); and 20.3 skm (12.6 smi) of Middle Fork Quicksand Creek from its headwaters at (37.48562, −82.93667), downstream to its confluence with Quicksand Creek (37.498281, −83.092946) in Knott County, Kentucky.
                (ii) Unit 7 includes 2.2 skm (1.4 smi) of Spring Fork Quicksand Creek from its headwaters at (37.50746, −82.96647), downstream to its confluence with Laurel Fork (37.51597, −82.98436) in Breathitt County, Kentucky.
                (iii) Map of Units 6 and 7 follows:
                
                  
                  ER05OC16.009
                
                (11) Unit 8: Hunting Creek and Tributaries, Breathitt County, Kentucky.

                (i) Unit 8 includes 0.9 skm (0.5 smi) of Wolf Pen Branch from its headwaters at (37.64580, −83.23885), downstream to its confluence with Hunting Creek (37.64023, −83.24424); 1.6 skm (1.0 smi) of Negro Fork from its headwaters at (37.62992, −83.25760), downstream to its confluence with Hunting Creek (37.62121, −83.24433); 2.3 skm (1.4 smi) of Fletcher Fork from its headwaters at (37.61315, −83.26521), downstream to its confluence with Hunting Creek (37.61956, −83.24370); 3.1 skm (1.9 smi) of Licking Fork from its headwaters at (37.63553, −83.21754, −83.21754), downstream to its confluence with Hunting Creek (37.61794, −83.23938); and 7.7 skm (4.8 smi) of Hunting Creek from its confluence with Wells Fork (37.64629, −83.24708), downstream to its confluence with Quicksand Creek (37.59235, −83.22803) in Breathitt County, Kentucky.
                (ii) Map of Unit 8 follows:
                
                  
                  ER05OC16.010
                
                (12) Unit 9: Frozen Creek and Tributaries, Breathitt County, Kentucky.

                (i) Unit 9 includes 4.7 skm (2.9 smi) of Clear Fork from its headwaters at (37.63899, −83.27706), downstream to its confluence with Frozen Creek (37.64109, −83.31969); 3.6 skm (2.3 smi) of Negro Branch from its headwaters at (37.67146, −83.31971), downstream to its confluence with Frozen Creek (37.64319, −83.33068); 4.2 skm (2.6 smi) of Davis Creek from its headwaters at (37.66644, −83.34599), downstream to its confluence with Frozen Creek (37.63402, −83.34953); and 13.9 skm (8.6 smi) of Frozen Creek from its headwaters at (37.66115, −83.26945), downstream to its confluence with Morgue Fork (37.62761, −83.37622) in Breathitt County, Kentucky.
                (ii) Map of Unit 9 follows:
                
                  
                  ER05OC16.011
                
                (13) Unit 10: Holly Creek and Tributaries, Wolfe County, Kentucky.

                (i) Unit 10 includes 2.8 skm (1.8 smi) of Spring Branch from its headwaters at (37.67110, −83.44406), downstream to its confluence with Holly Creek (37.66384, −83.46780) in Wolfe County; 2.0 skm (1.3 smi) of Pence Branch from its headwaters at (37.64048, −83.45703), downstream to its confluence with Holly Creek (37.63413, −83.47608) in Wolfe County; 4.0 skm (2.5 mi) of Cave Branch from its headwaters at (37.66023, −83.49916), downstream to its confluence with Holly Creek (37.63149, −83.48725) in Wolfe County; 9.5 skm (5.9 smi) of Holly Creek from KY 1261 (37.67758, −83.46792) in Wolfe County, downstream to its confluence with the North Fork Kentucky River (37.62289, −83.49948) in Wolfe County, Kentucky.
                (ii) Map of Unit 10 follows:
                
                  
                  ER05OC16.012
                
                (14) Unit 11: Little Fork, Lee and Wolfe Counties; Unit 12: Walker Creek and Tributaries, Lee and Wolfe Counties; and Unit 13: Hell Creek and Tributaries, Lee County, Kentucky.

                (i) Unit 11 includes 3.8 skm (2.3 smi) of Little Fork from its headwaters at (37.68456, −83.62465) in Wolfe County, downstream to its confluence with Lower Devil Creek (37.66148, −83.59961) in Lee County, Kentucky.
                (ii) Unit 12 includes 3.9 skm (2.4 smi) of an unnamed tributary of Walker Creek from its headwaters at (37.71373, −83.64553) in Wolfe County, downstream to its confluence with Walker Creek (37.68567, −83.65045) in Lee County; 2.4 skm (1.5 smi) of Cowan Fork from its headwaters at (37.69624, −83.66366) in Wolfe County, downstream to its confluence with Hell for Certain Creek (37.67718, −83.65931) in Lee County; 2.0 skm (1.2 smi) of Hell for Certain Creek from an unnamed reservoir at (37.68377, −83.66804), downstream to its confluence with Walker Creek (37.67340, −83.65449) in Lee County; 0.8 skm (0.5 smi) of Boonesboro Fork from its headwaters at (37.66706, −83.66053), downstream to its confluence with Walker Creek (37.66377, −83.65408) in Lee County; 2.2 skm (1.4 smi) of Peddler Creek from its headwaters at (37.67054, −83.63456), downstream to its confluence with Walker Creek (37.65696, −83.64879) in Lee County; 1.1 skm (0.7 smi) of Huff Cave Branch from its headwaters at (37.65664, −83.66033), downstream to its confluence with Walker Creek (37.65138, −83.65034) in Lee County; and 12.6 skm (7.8 smi) of Walker Creek from an unnamed reservoir (37.70502, −83.65490) in Wolfe County, downstream to its confluence with North Fork Kentucky River (37.60678, −83.64652) in Lee County, Kentucky.
                (iii) Unit 13 includes 2.3 skm (1.4 smi) of Miller Fork from its headwaters at (37.66074, −83.68005), downstream to its confluence with Hell Creek (37.64261, −83.67912); 0.7 skm (0.4 smi) of Bowman Fork from its headwaters at (37.64142, −83.68594), downstream to its confluence with Hell Creek (37.64070, −83.67848); 1.9 skm (1.2 smi) of an unnamed tributary of Hell Creek from its headwaters at (37.63199, −83.83.68064), downstream to its confluence with Hell Creek (37.62516, −83.66246); and 7.1 skm (4.4 smi) of Hell Creek from an unnamed reservoir (37.64941, −83.68907), downstream to its confluence with North Fork Kentucky River (37.60480. −83.65440) in Lee County, Kentucky.
                (iv) Map of Units 11, 12, and 13 follows:
                
                  
                  ER05OC16.013
                
                (15) Unit 14: Big Laurel Creek, Harlan County, Kentucky.
                (i) Unit 14 includes 9.1 skm (5.7 smi) of Big Laurel Creek from its confluence with Combs Fork (36.99520, −83.14086), downstream to its confluence with Greasy Creek (36.97893, −83.21907) in Harlan County, Kentucky.
                (ii) Map of Unit 14 follows:
                
                  
                  ER05OC16.014
                
                (16) Unit 15: Laurel Creek, Leslie County, Kentucky.

                (i) Unit 15 includes 4.1 skm (2.6 smi) of Laurel Creek from its confluence with Sandlick Branch (37.10825, −83.45036), downstream to its confluence with Left Fork Rockhouse Creek (37.13085, −83.43699) in Leslie County, Kentucky.
                
                (ii) Map of Unit 15 follows:
                
                  ER05OC16.015
                
                
                (17) Unit 16: Hell For Certain Creek and Tributaries, Leslie County, Kentucky.
                (i) Unit 16 includes 1.3 skm (0.8 smi) of Cucumber Branch from its headwaters at (37.20839, −83.44644), downstream to its confluence with Hell For Certain Creek (37.21929, −83.44355); 3.1 skm (1.9 smi) of Big Fork from its headwaters at (37.20930, −83.42356), downstream to its confluence with Hell For Certain Creek (37.23082, −83.40720); and 11.4 skm (7.1 smi) of Hell For Certain Creek from its headwaters at (37.20904, −83.47489), downstream to its confluence with the Middle Fork Kentucky River (37.24611, −83.38192) in Leslie County, Kentucky.
                (ii) Map of Unit 16 follows:
                
                  
                  ER05OC16.016
                
                (18) Unit 17: Squabble Creek, Perry County, Kentucky.

                (i) Unit 17 includes 12.0 skm (7.5 smi) of Squabble Creek from its confluence with Long Fork (37.29162, −83.54202), downstream to its confluence with the Middle Fork Kentucky River (37.34597, −83.46883) in Perry County, Kentucky.
                
                (ii) Map of Unit 17 follows:
                
                  ER05OC16.017
                
                
                (19) Unit 18: Blue Hole Creek and Left Fork Blue Hole Creek, Unit 19: Upper Bear Creek and Tributaries, Unit 20: Katies Creek, and Unit 21: Spring Creek and Little Spring Creek, Clay County; and Unit 22: Bowen Creek and Tributaries, Leslie County, Kentucky.
                (i) Unit 18 includes 1.8 skm (1.1 smi) of Left Fork from its headwaters at (36.97278, −83.56898), downstream to its confluence with Blue Hole Creek (36.98297, −83.55687); and 3.9 skm (2.4 smi) of Blue Hole Creek from its headwaters at (36.98254, −83.57376), downstream to its confluence with the Red Bird River (36.99288, −83.53672) in Clay County, Kentucky.
                (ii) Unit 19 includes 1.5 skm (1.0 smi) of Left Fork Upper Bear Creek from its headwaters at (36.99519, −83.58446), downstream to its confluence with Upper Bear Creek (37.00448, −83.57354); 0.8 skm (0.5 smi) of Right Fork Upper Bear Creek from its headwaters at (37.00858, −83.58013), downstream to its confluence with Upper Bear Creek (37.00448, −83.57354); and 4.5 skm (2.8 smi) of Upper Bear Creek from its confluence with Left Fork and Right Fork Upper Bear Creek (37.02109, −83.53423), downstream to its confluence with the Red Bird River (37.00448, −83.57354) in Clay County, Kentucky.
                (iii) Unit 20 includes 5.7 skm (3.5 smi) of Katies Creek from its confluence with Cave Branch (37.01837, −83.58848), downstream to its confluence with the Red Bird River (37.03527, −83.53999) in Clay County, Kentucky.
                (iv) Unit 21 includes 1.0 skm (0.6 smi) of Little Spring Creek from its headwaters at (37.05452, −83.57483), downstream to its confluence with Spring Creek (37.05555, −83.56339); and 8.2 skm (5.1 smi) of Spring Creek from its headwaters at (37.02874, −83.59815), downstream to its confluence with the Red Bird River (37.06189, −83.54134) in Clay County, Kentucky.
                (v) Unit 22 includes 2.2 skm (1.4 smi) of Laurel Fork from its headwaters at (37.05536, −83.47452), downstream to its confluence with Bowen Creek (37.04702, −83.49641); 1.8 skm (1.1 smi) of Amy Branch from its headwaters at (37.05979, −83.50083), downstream to its confluence with Bowen Creek (37.05031, −83.51498); and 9.6 skm (6.0 smi) of Bowen Creek from its headwaters at (37.03183, −83.46124), downstream to its confluence with the Red Bird River (37.06777, −83.53840) in Leslie County, Kentucky.
                (vi) Map of Units 18, 19, 20, 21, and 22 follows:
                
                  
                  ER05OC16.018
                
                (20) Unit 23: Elisha Creek and Tributaries, Leslie County; and Unit 24: Gilberts Big Creek, and Unit 25: Sugar Creek, Clay and Leslie Counties, Kentucky.

                (i) Unit 23 includes 4.4 skm (2.7 smi) of Right Fork Elisha Creek from its headwaters at (37.07255, −83.47839), downstream to its confluence with Elisha Creek (37.08165, −83.51802); 2.3 skm (1.4 smi) of Left Fork Elisha Creek from its headwaters at (37.09632, −83.51108), downstream to its confluence with Elisha Creek (37.08528, −83.52645); and 2.9 skm (1.8 smi) of Elisha Creek from its confluence with Right Fork Elisha Creek (37.08165, −83.51802), downstream to its confluence with the Red Bird River (37.08794, −83.54676) in Leslie County, Kentucky.
                (ii) Unit 24 includes 7.2 skm (4.5 smi) of Gilberts Big Creek from its headwaters at (37.10825, −83.49164) in Leslie County, downstream to its confluence with the Red Bird River (37.10784, −83.55590) in Clay County, Kentucky.
                (iii) Unit 25 includes 7.2 skm (4.5 smi) of Sugar Creek from its headwaters at (37.12446, −83.49420) in Leslie County, downstream to its confluence with the Red Bird River (37.11804, −83.55952) in Clay County, Kentucky.
                (iv) Map of Units 23, 24, and 25 follows:
                
                  
                  ER05OC16.019
                
                (21) Unit 26: Big Double Creek and Tributaries, and Unit 27: Little Double Creek, Clay County, Kentucky.

                (i) Unit 26 includes 1.4 skm (0.9 smi) of Left Fork Big Double Creek from its headwaters at (37.07967, −83.60719), downstream to its confluence with Big Double Creek (37.09053, −83.60245); 1.8 skm (1.1 smi) of Right Fork Big Double Creek from its headwaters at (37.09021, −83.62010), downstream to its confluence with Big Double Creek (37.09053, −83.60245); and 7.1 skm (4.4 smi) of Big Double Creek from its confluence with the Left and Right Forks (37.09053, −83.60245), downstream to its confluence with the Red Bird River (37.14045, −83.58768) in Clay County, Kentucky.
                (ii) Unit 27 includes 3.4 skm (2.1 smi) of Little Double Creek from its headwaters at (37.11816, −83.61251), downstream to its confluence with the Red Bird River (37.14025, −83.59197) in Clay County, Kentucky.
                (iii) Map of Units 26 and 27 follows:
                
                  
                  ER05OC16.020
                
                (22) Unit 28: Jacks Creek, and Unit 29: Long Fork, Clay County, Kentucky.

                (i) Unit 28 includes 5.9 skm (3.7 smi) of Jacks Creek from its headwaters at (37.21472, −83.54108), downstream to its confluence with the Red Bird River (37.19113, −83.59185) in Clay County, Kentucky.
                
                (ii) Unit 29 includes 2.2 skm (1.4 smi) of Long Fork from its headwaters at (37.16889, −83.65490), downstream to its confluence with Hector Branch (37.17752, −83.63464) in Clay County, Kentucky.
                (iii) Map of Units 28 and 29 follows:
                
                  ER05OC16.021
                
                
                (23) Unit 30: Horse Creek, Clay County, Kentucky.
                (i) Unit 30 includes 5.0 skm (3.1 smi) of Horse Creek from its headwaters at (37.07370, −83.87756), downstream to its confluence with Pigeon Roost Branch (37.09926, −83.84582) in Clay County, Kentucky.
                (ii) Map of Unit 30 follows:
                
                  ER05OC16.022
                
                
                (24) Unit 31: Bullskin Creek, Clay and Leslie Counties, Kentucky.
                (i) Unit 31 includes 21.7 skm (13.5 smi) of Bullskin Creek from its confluence with Old House Branch (37.21218, −83.48798) in Leslie County, downstream to its confluence with the South Fork Kentucky River (37.27322, −83.64441) in Clay County, Kentucky.
                (ii) Map of Unit 31 follows:
                
                  
                  ER05OC16.023
                
                (25) Unit 32: Buffalo Creek and Tributaries, Owsley County, Kentucky.

                (i) Unit 32 includes 2.0 skm (1.2 smi) of Cortland Fork from its headwaters at (37.35052, −83.54570), downstream to its confluence with Laurel Fork (37.34758, −83.56466); 6.4 skm (4.0 smi) of Laurel Fork from its headwaters at (37.32708, −83.56450), downstream to its confluence with Left Fork Buffalo Creek (37.347758, −83.56466); 4.6 skm (2.9 smi) of Lucky Fork from its headwaters at (37.37682, −83.55711), downstream to its confluence with Left Fork Buffalo Creek (37.35713, −83.59367); 5.1 skm (3.2 smi) of Left Fork Buffalo Creek from its confluence with Lucky Fork and Left Fork (37.35713, −83.59367), downstream to its confluence with Buffalo Creek (37.35197, −83.63583); 17.3 skm (10.8 smi) of Right Fork Buffalo Creek from its headwaters at (37.26972, −83.53646), downstream to its confluence with Buffalo Creek (37.35197, −83.63583); and 2.7 skm (1.7 smi) of Buffalo Creek from its confluence with the Left and Right Forks (37.35197, −83.63583), downstream to its confluence with the South Fork Kentucky River (37.35051, −83.65233) in Owsley County, Kentucky.
                (ii) Map of Unit 32 follows:
                
                  
                  ER05OC16.024
                
                (26) Unit 33: Lower Buffalo Creek, Lee and Owsley Counties, Kentucky.

                (i) Unit 33 includes 2.2 skm (1.4 smi) of Straight Fork from its headwaters at (37.49993, −83.62996), downstream to its confluence with Lower Buffalo Creek (37.50980, −83.65015) in Owsley County; and 5.1 skm (3.2 smi) of Lower Buffalo Creek from its confluence with Straight Fork (37.50980, −83.65015) in Owsley County, downstream to its confluence with the South Fork Kentucky River (37.53164, −83.68732) in Lee County, Kentucky.
                (ii) Map of Unit 33 follows:
                
                  ER05OC16.025
                
                
                (27) Unit 34: Silver Creek, Lee County, Kentucky.
                (i) Unit 34 includes 6.2 skm (3.9 smi) of Silver Creek from its headwaters at (37.61857, −83.72442), downstream to its confluence with the Kentucky River (37.57251, −83.71264) in Lee County, Kentucky.
                (ii) Map of Unit 34 follows:
                
                  ER05OC16.026
                
                
                (28) Unit 35: Travis Creek, Jackson County; Unit 36: Wild Dog Creek, Jackson and Owsley Counties; and Unit 37: Granny Dismal Creek, Owsley and Lee Counties, Kentucky.
                (i) Unit 35 includes 4.1 skm (2.5 smi) of Travis Creek from its headwaters at (37.43039, −83.88516), downstream to its confluence with Sturgeon Creek (37.43600, −83.84609) in Jackson County, Kentucky.
                (ii) Unit 36 includes 8.1 skm (5.1 smi) of Wild Dog Creek from its headwaters at (37.47081, −83.89329) in Jackson County, downstream to its confluence with Sturgeon Creek (37.48730, −83.82319) in Owsley County, Kentucky.
                (iii) Unit 37 includes 6.9 skm (4.3 smi) of Granny Dismal Creek from its headwaters at (37.49862, −83.88435) in Owsley County, downstream to its confluence with Sturgeon Creek (37.49586, −83.81629) in Lee County, Kentucky.
                (iv) Map of Units 35, 36, and 37 follows:
                
                  
                  ER05OC16.027
                
                (29) Unit 38: Rockbridge Fork, Wolfe County, Kentucky.
                (i) Unit 38 includes 4.5 skm (2.8 smi) of Rockbridge Fork from its headwaters at (37.76228, −83.59553), downstream to its confluence with Swift Camp Creek (37.76941, −83.56134) in Wolfe County, Kentucky.
                (ii) Map of Unit 38 follows:
                
                  
                  ER05OC16.028
                
                Leopard Darter (Percina pantherina)
                

                Oklahoma. McCurtain and Pushmataha Counties. Little River, main channel in Pushmataha County from mouth of Cloudy Creek (T. 3 S.; R. 20 E.; Section 3) upstream to the Pushmataha-Le Flore County line. Black Fork Creek in McCurtain County from its junction with Little River (T. 1 S.; R. 20 E.; Section 22) upstream to Oklahoma Highway 144 crossing (T. 1 S.; R. 19 E.; Section 12). Glover Creek, main channel in McCurtain County from Oklahoma Highway 7 crossing (T. 5 S.; R. 23 E.; Section 28) upstream to the junction of the East Fork and West Fork of Glover Creek. East Fork and West Fork of Glover Creek. East Fork of Glover Creek, main channel in Pushmataha County from its junction with the West Fork Glover Creek (T. 3 S.; R. 23 E.; Section 7) upstream to 4 air miles north-northeast of the community of Bethel (T. 2 S.; R. 24 E.; Section 5). West Fork Glover Creek, main channel in McCurtain County from its junction with the East Fork Glover Creek upstream to the community of Battiest (T. 2 S.; R. 23 E.; Section 7). Mountain Fork Creek, main channel in McCurtain County, from mouth of Boktukola Creek (T. 2 S.; R. 25 E.; Section 9), 6 air miles south-southwest of Smithville, upstream to the Oklahoma-Arkansas State line.
                Arkansas. Polk County. Mountain Fork Creek, main channel from the Arkansas-Oklahoma State line upstream to the community of Mountain Fork (T. 1 S.; R. 32 W.; Section 29).
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.101
                
                Maryland Darter (Etheostoma sellare)
                
                Maryland (Harford County): (1) Deer Creek main channel from the junction with Elbow Branch thence downstream to the junction with the Susquehanna River. (2) Gasheys Run (also known as Gasheys Creek) main channels of east and west forks from their overcrossing by old Penn Central Railroad (presently titled to National Railroad Passenger Corporation, Amtrak) south to their confluence, thence south to the confluence with Swan Creek.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.102
                
                Constituent elements of this habitat are considered to be quality and permanence of streamflow in shallow areas of the streams (riffles), and presence of unsilted rocky crevices for shelter and production of aquatic insects and snails for food.
                Niangua Darter (Etheostoma nianguae)
                
                Missouri. Big Tavern Creek, Miller County. Big Tavern Creek and 50 feet along each side of the creek from Highway 52 upstream to Highway 17.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.103
                

                Missouri. Niangua River, Dallas County. Niangua River and 50 feet on each side of the river from county road K upstream to 1 mile beyond county road M to the Webster County line.
                
                Missouri. Pomme de Terre River, Greene County. Pomme de Terre River and 50 feet on each side of the river from Highway 65 upstream to the Webster County line.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.104
                
                Missouri. Brush Creek, Cedar, and St. Clair Counties. Brush Creek and 50 feet on each side of the creek from 1000 feet upstream of county road J to the boundary of Sections 34 and 35, Township 36 N, Range 25 W.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.105
                
                Missouri. Little Niangua River, Camden, Dallas, and Hickory Counties. Little Niangua River and 50 feet on each side of the river from 1 mile below (downstream of) Highway 54, Camden County, to county road E, Dallas County.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.106
                
                Constituent elements, for all areas designated as critical habitat, consist of medium-sized creeks with silt-free pools and riffles and moderately clear water draining hilly areas underlain by chert and dolomite. Water ranges from 8 to 46 inches in depth over gravel with scattered rubble.
                Rush Darter (Etheostoma phytophilum)
                
                (1) The critical habitat units are depicted for Jefferson, Winston, and Etowah Counties in Alabama, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical and biological features essential to the conservation of the rush darter consist of five components:
                (i) Springs and spring-fed reaches of geomorphically stable, relatively low-gradient, headwater streams with appropriate habitat (bottom substrates) to maintain essential riffles, runs, and pools; emergent vegetation in shallow water and on the margins of small streams and spring runs; cool, clean, flowing water; and connectivity between spawning, foraging, and resting sites to promote gene flow throughout the species' range.
                (ii) Stable bottom substrates consisting of a combination of sand with silt, muck, gravel, or bedrock and adequate emergent vegetation in shallow water on the margins of small permanent and ephemeral streams and spring runs.

                (iii) Instream flow with moderate velocity and a continuous daily discharge that allows for a longitudinal connectivity regime inclusive of both surface runoff and groundwater sources (springs and seepages) and exclusive of flushing flows caused by stormwater runoff.
                
                (iv) Water quality with temperature not exceeding 26.7 °C (80 °F), dissolved oxygen 6.0 milligrams or greater per liter (mg/L), turbidity of an average monthly reading of 10 Nephelometric Turbidity Units (NTU; units used to measure sediment discharge) and 15 mg/L total suspended solids (TSS; measured as mg/L of sediment in water) or less; and a specific conductance (ability of water to conduct an electric current, based on dissolved solids in the water) of no greater than 225 micro Siemens per centimeter at 26.7 °C (80 °F).
                (v) Prey base of aquatic macroinvertebrates, including midge larvae, mayfly nymphs, blackfly larvae, beetles, and microcrustaceans.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on November 15, 2012.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS digital ortho-photo quarter-quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) Zone 16N, NAD1983, coordinates. Upstream and downstream limits were then identified by longitude and latitude using decimal degrees and projected in WGS 1984. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office Internet site (http://www.fws.gov/cookeville), http://www.regulations.gov at Docket No. FWS-R4-ES-2011-0074, and at the Service's Tennessee Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER16OC12.057
                
                (6) Units 1, 2, and 3: Beaver Creek, Unnamed Tributary to Beaver Creek and Highway 79 Spring Site, and Tapawingo or Penny Spring and Spring Run, Jefferson County, Alabama.
                (i) Unit 1 includes 1.0 river kilometers (rkm) (0.6 river miles (rmi)) of Beaver Creek from the confluence with an unnamed tributary to Beaver Creek, downstream to the confluence with Turkey Creek.

                (ii) Unit 2 includes 4.4 rkm (2.7 rmi) of an unnamed tributary of Beaver Creek and two spring runs. The site begins at the section 1 and 2 (T16S, R2W) line, as taken from the U.S. Geological Survey 7.5 topographical map (Pinson quadrangle), downstream to its confluence with Dry Creek, and includes a spring run beginning at the springhead just northwest of Old Pinson Road and intersecting with an unnamed tributary to Beaver Creek on the west side of Highway 79, and a spring associated wetland (0.13 ha, 0.33 ac) within the headwaters, south of Pinson Heights Road, flowing 0.9 km (0.05 mi) from the northwest (33.668173, −86.708577) and adjoining to the Unnamed Tributary (33.667344, −86.707429).
                (iii) Unit 3 includes 0.6 rkm (0.4 rmi) of spring run, historically called Tapawingo Plunge, along with 6.7 ha (16.5 ac) of flooded spring basin making up Penny Springs, located south of Turkey Creek, north of Bud Holmes Road, east of Tapawingo Trail Road. The east boundary is at latitude 33° 41′ 56.50″ N and longitude 86° 39′ 55.01″ W: 1.0 km (0.6 mi) west of section line 28 and 29 (T15S, R1W) (U.S. Geological Survey 7.5 topographical map (Pinson quadrangle)).
                (iv) Map of Units 1, 2, and 3 of critical habitat for the rush darter follows:
                
                  
                  ER16OC12.058
                
                (7) Units 4, 5, and 6: Wildcat Branch, Mill Creek, and Doe Branch, Winston County, Alabama.
                (i) Unit 4 includes 6.6 rkm (4.1 rmi) of Wildcat Branch from the streams headwaters just east of Winston County Road 29 to the confluence with Clear Creek.
                (ii) Unit 5 includes 5.9 rkm (3.7 rmi) of Mill Creek from the streams headwaters just east of Winston County Road 195 to the confluence with Clear Creek.
                (iii) Unit 6 includes 4.3 rkm (2.7 rmi) of Doe Branch from the streams headwaters north and west of section line 23 and 14 (R9W, T11S; Popular Springs Quadrangle) to the confluence with Wildcat Branch.
                (iv) Map of Units 4, 5, and 6 of critical habitat for the rush darter follows:
                
                  
                  ER16OC12.059
                
                (8) Units 7 and 8: Little Cove Creek, Cove Spring and Spring Run; and Bristow Creek, Etowah County, Alabama.

                (i) Unit 7 includes 11.2 rkm (6.1 rmi) of Little Cove Creek and the Cove Spring run system along with 5.1 ha (12.7 ac) of the spring run floodplain. Specifically, the Little Cove Creek section (11.0 rkm (6.0 rmi)) is from the intersection of Etowah County Road 179 near the creek headwaters, downstream to its confluence with the Locust Fork River. The Cove Spring and spring run section includes 0.2 rkm (0.1 rmi) of the spring run from the springhead at the West Etowah Water and Fire Authority pumping station on Cove Spring Road to the confluence with Little Cove Creek and includes 5.1 ha (12.7 acres) of the spring run floodplain due south of the pumping facility.
                
                (ii) Unit 8 includes 10.2 rkm (6.3 rmi) of Bristow Creek beginning from the bridge at Fairview Cove Road, downstream to the confluence with the Locust Fork River.
                (iii) Map of Units 7 and 8 of critical habitat for the rush darter follows:
                
                  ER16OC12.060
                
                Slackwater Darter (Etheostoma boschungi)
                

                Alabama. Lauderdale County. All permanent and intermittent streams with flowing water from December to June tributary to Cypress Creek and its tributaries upstream from the junction of Burcham Creek, including Burcham Creek, excluding Threet Creek and its tributaries.
                Tennessee. Wayne County. All permanent and intermittent streams with flowing water from December to June tributary to Cypress and Middle Cypress Creek drainage.
                
                  Note:
                  The maps provided are for informational purposes only. Map follows:
                
                
                  EC01JN91.107
                
                Tennessee. Lawrence County, Buffalo River and its tributaries in Lawrence County, Tenn.
                
                  EC01JN91.108
                
                Vermilion Darter (Etheostoma chermocki)
                
                (1) Critical habitat units are depicted for Jefferson County, Alabama, on the map below.
                (2) Within these areas, the primary constituent elements of the physical and biological features essential to the conservation of the vermilion darter consist of four components:
                (i) Geomorphically stable stream bottoms and banks (stable horizontal dimension and vertical profile) in order to maintain bottom features (riffles, runs, and pools) and transition zones between bottom features, to promote connectivity between spawning, foraging, and resting sites, and to maintain gene flow throughout the species range.
                (ii) Instream flow regime with an average daily discharge over 50 cubic feet per second, inclusive of both surface runoff and groundwater sources (springs and seepages) and exclusive of flushing flows.
                (iii) Water quality with temperature not exceeding 26.7 °C (80 °F), dissolved oxygen 6.0 milligrams or greater per liter, turbidity of an average monthly reading of 10 NTU and 15mg/l TSS (Nephelometric Turbidity Units; units used to measure sediment discharge; Total Suspended Solids measured as mg/l of sediment in water) or less; and a specific conductance (ability of water to conduct an electric current, based on dissolved solids in the water) of no greater than 225 micro Siemens per centimeter at 26.7 °C (80 °F).
                (iv) Stable bottom substrates consisting of fine gravel with coarse gravel or cobble, or bedrock with sand and gravel, with low amounts of fine sand and sediments within the interstitial spaces of the substrates along with adequate aquatic vegetation.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, bridges, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical habitat unit map. The map was developed from USGS 7.5′ quadrangles. Critical habitat unit upstream and downstream limits were then identified by longitude and latitude using decimal degrees.
                (5) Note: Index map of critical habitat units for the vermilion darter follows:
                
                  
                  ER07DE10.005
                
                (6) Unit 1: Turkey Creek, Jefferson County, Alabama.

                (i) Unit 1 includes the channel in Turkey Creek from Shadow Lake Dam (086°38′22.50″ W long., 033°40′44.78″ N lat.) downstream to the Section 13/14 (T15S, R2W) line (086°42′31.81″ W long., 033°43′23.61″ N lat.).
                
                (ii) Map of Unit 1 is provided at paragraph (10)(ii) of this entry.
                (7) Unit 2: Dry Branch, Jefferson County, Alabama.
                (i) Unit 2 includes the channel in Dry Branch from the bridge at Glenbrook Road (086°41′6.05″ W long., 033°41′10.65″ N lat) downstream to the confluence with Beaver Creek (86°41′17.39″ W long., 033°41′26.94″ N lat.).
                (ii) Map of Unit 2 is provided at paragraph (10)(ii) of this entry.
                (8) Unit 3: Beaver Creek, Jefferson County, Alabama.
                (i) Unit 3 includes the channel of Beaver Creek from the confluence with the unnamed tributary to Beaver Creek and Dry Branch (086°41′17.54″ W long., 033°41′26.94″ N lat.) downstream to its confluence with Turkey Creek (086°41′9.16″ W long., 033°41′55.86 N lat.).
                (ii) Map of Unit 3 is provided at paragraph (10)(ii) of this entry.
                (9) Unit 4: Dry Creek, Jefferson County, Alabama.
                (i) Unit 4 includes the channel of Dry Creek, from Innsbrook Road (086°39′53.78″ W long., 033°42′19.11″ N lat) downstream to the confluence with Turkey Creek (086°40′3.72″ W long., 033°42′1.39″ N lat).
                (ii) Map of Unit 4 is provided at paragraph (10)(ii) of this entry.
                (10) Unit 5: Unnamed Tributary to Beaver Creek, Jefferson County, Alabama.
                (i) Unit 5 includes the channel of the Unnamed Tributary from its confluence with Beaver Creek (086°41′17.54″ W long., 033°41′26.94″ N lat.), upstream to the 1/2(T16S, R2W) section line (086°42′31.70″ W long., 033°39′54.15″ N lat.)
                (ii) Map of Units 1, 2, 3, 4, and 5 (Map 2) follows:
                
                  
                  ER07DE10.006
                
                Yellowcheek Darter (Etheostoma moorei)
                
                (1) Critical habitat units are depicted for Cleburne, Searcy, Stone, and Van Buren Counties, Arkansas, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical and biological features essential to the conservation of the yellowcheek darter consist of five components:

                (i) Geomorphically stable, second- to fifth-order streams with riffle habitats, and connectivity between spawning, foraging, and resting sites to promote gene flow within the species' range where possible.
                
                (ii) Stable bottom composed of relatively silt-free, moderate to strong velocity riffles with gravel, cobble, and boulder substrates.
                (iii) An instream flow regime (magnitude, frequency, duration, and seasonality of discharge over time) sufficient to provide permanent surface flows, as measured during years with average rainfall, and to maintain benthic habitats utilized by the species.
                (iv) Adequate water quality characterized by moderate stream temperatures, acceptable dissolved oxygen concentrations, moderate pH, and low levels of pollutants. Adequate water quality is defined for the purpose of this rule as the quality necessary for normal behavior, growth, and viability of all life stages of the yellowcheek darter.
                (v) Prey base of aquatic macroinvertebrates, including blackfly larvae, stonefly larvae, mayfly nymphs, and caddisfly larvae.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on November 15, 2012.
                (4) Critical habitat unit maps. Data layers defining map units were created on a base of USGS digital ortho-photo quarter-quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) Zone 15N, NAD1983, coordinates. Upstream and downstream limits were then identified by longitude and latitude using decimal degrees and projected in WGS 1984. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office Internet site (http://www.fws.gov/cookeville), http://www.regulations.gov at Docket No. FWS-R4-ES-2011-0074, and at the Service's Tennessee Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER16OC12.061
                
                (6) Unit 1: Middle Fork Little Red River; Searcy, Stone and Van Buren Counties, Arkansas.
                (i) Unit 1 includes 73.2 river kilometers (rkm) (45.5 river miles (rmi)) of the Middle Fork of the Little Red River from Searcy County Road 167 approximately 3.4 rkm (2.1 rmi) southwest of Leslie, Arkansas, to a point on the stream 7.7 rkm (4.8 rmi) downstream of the Arkansas Highway 9 crossing of the Middle Fork near Shirley, Arkansas.
                (ii) Map of Unit 1 of critical habitat for the yellowcheek darter follows:
                
                  
                  ER16OC12.062
                
                (7) Unit 2: South Fork Little Red River; Van Buren County, Arkansas.
                (i) Unit 2 includes 33.8 rkm (21.0 rmi) of the South Fork of the Little Red River from Van Buren County Road 9 three miles north of Scotland, Arkansas, to a point on the stream approximately 5.5 rkm (3.4 rmi) downstream of U.S. Highway 65 in Clinton, Arkansas, where it becomes inundated by Greers Ferry Lake.
                (ii) Map of Unit 2 of critical habitat for the yellowcheek darter follows:
                
                  
                  ER16OC12.063
                
                (8) Unit 3: Archey Fork Little Red River; Van Buren County, Arkansas.
                (i) Unit 3 includes 28.5 rkm (17.7 rmi) of the Archey Fork of the Little Red River from its confluence with South Castleberry Creek to its confluence with the South Fork of the Little Red River near Clinton, Arkansas.
                (ii) Map of Unit 3 of critical habitat for the yellowcheek darter follows:
                
                  
                  ER16OC12.064
                
                (9) Unit 4: Devil's Fork Little Red River (including Turkey Creek and Beech Fork); Cleburne and Stone Counties, Arkansas.
                (i) Unit 4 includes 28.0 rkm (17.4 rmi) of stream from Stone County Road 21 approximately 3 miles north of Prim, Arkansas, to a point on the Devil's Fork approximately 5.1 km (3.2 mi) southeast of Woodrow, Arkansas, at the point of inundation by Greers Ferry Lake.
                (ii) Map of Unit 4 of critical habitat for the yellowcheek darter follows:
                
                  
                  ER16OC12.065
                
                
                San Marcos Gambusia (Gambusia georgei)
                
                Texas, Hays County; San Marcos River from Highway 12 bridge downstream to approximately 0.5 miles below Interstate Highway 35 bridge.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.109
                
                Tidewater Goby (Eucyclogobius newberryi)
                
                (1) Critical habitat units are depicted for Del Norte, Humboldt, Mendocino, Sonoma, Marin, San Mateo, Santa Cruz, Monterey, San Luis Obispo, Santa Barbara, Ventura, Los Angeles, Orange, and San Diego Counties, California, on the maps below.
                (2) Within these areas, the primary constituent element of the physical or biological features essential to the conservation of tidewater goby consist of persistent, shallow (in the range of approximately 0.3 to 6.6 ft (0.1 to 2 m)), still-to-slow-moving lagoons, estuaries, and coastal streams with salinity up to 12 parts per thousand (ppt), which provides adequate space for normal behavior and individual and population growth that contain:
                (i) Substrates (e.g., sand, silt, mud) suitable for the construction of burrows for reproduction;

                (ii) Submerged and emergent aquatic vegetation, such as Potamogeton pectinatus, Ruppia maritima,
                  Typha latifolia, and Scirpus spp., that provides protection from predators and high flow events; or
                (iii) Presence of a sandbar(s) across the mouth of a lagoon or estuary during the late spring, summer, and fall that closes or partially closes the lagoon or estuary, thereby providing relatively stable water levels and salinity.
                (3) Critical habitat does not include manmade structures (such as bridges, docks, aqueducts, and other paved areas) and the land on which they are located existing within the legal boundaries on March 8, 2013.
                (4) Critical habitat map units. Data layers defining map units were created for most units using National Wetlands Inventory (NWI) data (both published data available over the Internet and in publication provisional data). Where NWI data was lacking, unit boundaries were digitized directly on imagery from the Department of Agriculture's National Aerial Imagery Program data (NAIP) acquired in 2005. Critical habitat units were mapped using Universal Transverse Mercator (UTM), zones 10 and 11. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site, http://www.fws.gov/ventura/, http://www.regulations.gov at Docket No. FWS-R8-ES-2011-0085, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.

                (5) Index map of critical habitat units for the tidewater goby (Eucyclogobius newberryi) in Northern California follows:
                
                  
                  ER06FE13.008
                
                (6) Unit DN 1: Tillas Slough, Del Norte County California. Map of Units DN 1 and DN 2 follows:
                
                  
                  ER06FE13.009
                
                (7) Unit DN 2: Lake Talawa/Lake Earl, Del Norte County, California. Map of Unit DN 1 and DN 2 is provided at paragraph (6) of this entry.
                (8) Unit HUM 1: Stone Lagoon, Humboldt County California. Map of Units HUM 1 and HUM 2 follows:
                
                  
                  ER06FE13.010
                
                (9) Unit HUM 2: Big Lagoon, Humboldt County, California. Map of Units HUM 1 and HUM 2 is provided at paragraph (8) of this entry.
                (10) Unit HUM 3: Humboldt Bay, Humboldt County, California. Map follows:
                
                  
                  ER06FE13.011
                
                (11) Subunit HUM 4a: Eel River North Area. Map of Subunits HUM 4a and HUM 4b follows:
                
                  
                  ER06FE13.012
                
                (12) Subunit HUM 4b: Eel River South Area. Map of Subunits HUM 4a and HUM 4b is provided at paragraph (11) of this entry.
                (13) Unit MEN 1: Tenmile River, Mendocino County, California. Map of Units MEN 1, MEN 2, and MEN 3 follows:
                
                  
                  ER06FE13.013
                
                (14) Unit MEN 2: Virgin Creek, Mendocino County, California. Map of Units MEN 1, MEN 2, and MEN 3 is provided at paragraph (13) of this entry.

                (15) Unit MEN 3: Pudding Creek, Mendocino County, California. Map of Units MEN 1, MEN 2, and MEN 3 is provided at paragraph (13) of this entry.
                
                (16) Unit MEN 4: Davis Lake and Manchester Sate Park Ponds, Mendocino
                County, California. Map follows:
                
                  ER06FE13.014
                
                
                (17) Unit SON 1: Salmon Creek, Sonoma County California. Map of Units SON 1, MAR 1, MAR 2, MAR 3, and MAR 4 follows:
                
                  ER06FE13.015
                
                
                (18) Unit MAR 1: Estero Anericano, Marin County, California. Map of Units SON 1, MAR 1, MAR 2,MAR 3 and MAR 4 is provided at paragraph (17) of this entry.
                (19) Unit MAR 2: Estero de San Antonio, Marin County, California. Map of Units SON 1, MAR 1, MAR 2, MAR 3, and MAR 4 is provided at paragraph (17) of this entry.
                (20) Unit MAR 3: Walker Creek, Marin County, California. Map of Units SON 1, MAR 1, MAR 2, MAR 3, and MAR 4 is provided at paragraph (17) of this entry.
                (21) Unit MAR 4: Lagunitas (Pepermill) Creek, Marin County, California. Map of Units SON 1, MAR 1, MAR 2, MAR 3, and MAR 4 is provided at paragraph (17) of this entry.
                (22) Unit MAR 5: Bolinas Lagoon, Marin County, California. Map of Units MAR 5 and MAR 6 follows:
                
                  
                  ER06FE13.016
                
                (23) Unit MAR 6: Rodeo Lagoon, Marin County, California. Map of Units MAR 5 and MAR 6 is provided at paragraph (21) of this entry.
                (24) Unit SM 1: San Gregorio Creek, San Mateo County, California. Map of Units SM 1, SM 2, SM 3, and SM 4 follows:
                
                  
                  ER06FE13.017
                
                (25) Unit SM 2: Pomponio Creek, San Mateo County, California. Map of Units SM 1, SM 2, SM 3, and SM 4 is provided at paragraph (24) of this entry.

                (26) Unit SM 3: Pescadero-Butano Creeks, San Mateo County, California. Map of Units SM 1, SM 2, SM 3, and SM 4 is provided at paragraph (24) of this entry.
                
                (27) Unit SM 4: Bean Hollow Creek, San Mateo County, California. Map of Units SM 1, SM 2, SM 3, and SM 4 is provided at paragraph (24) of this entry.

                (28) Index map of critical habitat units for the tidewater goby (Eucyclogobius newberryi) in Southern California follows:
                
                  ER06FE13.018
                
                
                (29) Unit SC 1: Waddell Creek, Santa Cruz County, California. Map of Unit SC 1, SC 2, SC 3, and SC 4 follows:
                
                  ER06FE13.019
                
                
                (30) Unit SC 2: Scott Creek, Santa Cruz County, California. Map of Units SC 1, SC 2, SC 3, and SC 4 is provided at paragraph (29) of this entry.
                (31) Unit SC 3: Laguna Creek, Santa Cruz County, California. Map of Units SC 1, SC 2, SC 3, and SC 4 is provided at paragraph (29) of this entry.
                (32) Unit SC 4: Baldwin Creek, Santa Cruz County, California. Map of Units SC 1, SC 2, SC 3, and SC 4 is provided at paragraph (29) of this entry.
                (33) Unit SC 5: Moore Creek, Santa Cruz County, California. Map of Units SC 5, SC 6, and SC 7 follows:
                
                  
                  ER06FE13.020
                
                (34) Unit SC 6: Corcoran Lagoon, Santa Cruz County, California. Map of Units SC 5, SC 6, and SC 7 is provided at paragraph (33) of this entry.

                (35) Unit SC 7: Aptos Creek, Santa Cruz County, California. Map of Units SC 5, SC 6, and SC 7 is provided at paragraph (33) of this entry.
                
                (36) Unit SC 8: Pajaro River, Santa Cruz County, California. Map of Units SC 8, MN 1, and MN 2 follows:
                
                  ER06FE13.021
                
                
                (37) Unit MN 1: Bennett Slough, Monterey County, California. Map of Units SC 8, MN 1, and MN 2 is provided at paragraph (36) of this entry.
                (38) Unit MN 2: Salinas River, Monterey County, California. Map of Units SC 8, MN 1, and MN 2 is provided at paragraph (36) of this entry.
                (39) Unit SLO 1: Arroyo de la Cruz, San Luis Obispo County, California. Map of Unit SLO 1, SLO 2, SLO 3, SLO 4, and SLO 5 follows:
                
                  
                  ER06FE13.022
                
                (40) Unit SLO 2: Arroyo del Corral, San Luis Obispo County, California. Map of Units SLO 1, SLO 2, SLO 3, SLO 4 and SLO 5 is provided at paragraph (39) of this entry.

                (41) Unit SLO 3: Oak Knoll Creek, San Luis Obispo County, California. Map of Units SLO 1, SLO 2, SLO 3, SLO 4 and SLO 5 is provided at paragraph (39) of this entry.
                
                (42) Unit SLO 4: Little Pico Creek, San Luis Obispo County, California. Map of Units SLO 1, SLO 2, SLO 3, SLO 4 and SLO 5 is provided at paragraph (39) of this entry.
                (43) Unit SLO 5: San Simeon Creek, San Luis Obispo County, California. Map of Units SLO 1, SLO 2, SLO 3, SLO 4 and SLO 5 is provided at paragraph (39) of this entry.
                (44) Unit SLO 6: Villa Creek, San Luis Obispo County, California. Map of Units SLO 6, SLO 7, SLO 8 and SLO 9 follows:
                
                  
                  ER06FE13.023
                
                (45) Unit SLO 7: San Geronimo Creek, San Luis Obispo County, California. Map of Units SLO 6, SLO 7, SLO 8, and SLO 9 is provided at paragraph (44) of this entry.

                (46) Unit SLO 8: Toro Creek, San Luis Obispo County, California. Map of Units SLO 6, SLO 7, SLO 8, and SLO 9 is provided at paragraph (44) of this entry.
                
                (47) Unit SLO 9: Los Osos Creek, San Luis Obispo County, California. Map of Units SLO 6, SLO 7, SLO 8, and SLO 9 is provided at paragraph (44) of this entry.
                (48) Unit SLO 10: San Luis Obispo Creek, San Luis Obispo County, California. Map of Units SLO 10, SLO 11, SLO 12, and SB 1 follows:
                
                  ER06FE13.024
                
                
                (49) Unit SLO 11: Pismo Creek, San Luis Obispo County, California. Map of Units SLO 10, SLO 11, SLO 12, and SB 1 is provided at paragraph (48) of this entry.
                (50) Unit SLO 12: Oso Flaco Lake, San Luis Obispo County, California. Map of Units SLO 10, SLO 11, SLO 12, and SB 1 is provided at paragraph (48) of this entry.
                (51) Unit SB 1: Santa Maria River, San Luis Obispo County, California. Map of Units SLO 10, SLO 11, SLO 12, and SB 1 is provided at paragraph (48) of this entry.
                (52) Unit SB 2: Cañada de las Agujas, Santa Barbara County, California. Map of Units SB 2, SB 3, SB 4, SB 5, SB 6, and SB 7 follows:
                
                  
                  ER06FE13.025
                
                (53) Unit SB 3: Cañada de Santa Anita, Santa Barbara County, California. Map of Units SB 2, SB 3, SB 4, SB 5, SB 6, and SB 7 is provided at paragraph (52) of this entry.

                (54) Unit SB 4: Cañada de Alegria, Santa Barbara County, California. Map of Units SB 2, SB 3, SB 4, SB 5, SB 6, and SB 7 is provided at paragraph (52) of this entry.
                
                (55) Unit SB 5: Cañada del Agua Caliente, Santa Barbara County, California. Map of Units SB 2, SB 3, SB 4, SB 5, SB 6, and SB 7 is provided at paragraph (52) of this entry.
                (56) Unit SB 6: Gaviota Creek, Santa Barbara County, California. Map of Units SB 2, SB 3, SB 4, SB 5, SB 6, and SB 7 is provided at paragraph (52) of this entry.
                (57) Unit SB 7: Arroyo Hondo, Santa Barbara County, California. Map of Units SB 2, SB 3, SB 4, SB 5, SB 6, and SB 7 is provided at paragraph (52) of this entry.
                (58) Unit SB 8: Winchester-Bell Canyon, Santa Barbara County, California. Map of SB 8, SB 9, and SB 10 follows:
                
                  
                  ER06FE13.026
                
                (59) Unit SB 9: Goleta Slough, Santa Barbara County, California. Map of Units SB 8, SB 9, and SB 10 is provided at paragraph (58) of this entry.

                (60) Unit SB 10: Arroyo Burro, Santa Barbara County, California. Map of Units SB 8, SB 9, and SB 10 is provided at paragraph (58) of this entry.
                
                (61) Unit SB 11: Mission Creek—Laguna Channel, Santa Barbara County, California. Map of Units SB 11 and SB 12 follows:
                
                  ER06FE13.027
                
                
                (62) Unit SB 12: Arroyo Paredon, Santa Barbara County, California. Map of Units SB 11 and SB 12 is provided at paragraph (61) of this entry.
                (63) Unit VEN 1: Ventura River, Ventura County, California. Map of VEN 1, VEN 2, and VEN 3 follows:
                
                  ER06FE13.028
                
                
                (64) Unit VEN 2: Santa Clara River, Ventura County, California. Map of Units VEN 1, VEN 2, and VEN 3 is provided at paragraph (63) of this entry.
                (65) Unit VEN 3: J Street Drain—Ormond Lagoon, Ventura County, California. Map of Units VEN 1, VEN 2, and VEN 3 is provided at paragraph (63) of this entry.
                (66) Unit VEN 4: Big Sycamore Canyon, Ventura County, California. Map of Units VEN 1, LA 1, and LA 2 follows:
                
                  
                  ER06FE13.029
                
                (67) Unit LA 1: Arroyo Sequit, Los Angeles County, California. Map of Units VEN 4, LA 1, and LA 2 is provided at paragraph (66) of this entry.

                (68) Unit LA 2: Zuma Canyon, Los Angeles County, California. Map of Units VEN 4, LA 1, and LA 2 is provided at paragraph (66) of this entry.
                
                (69) Unit LA 3: Malibu Creek, Los Angeles County, California. Map of Units LA 3, and LA 4 follows:
                
                  ER06FE13.030
                
                
                (70) Unit LA 4: Topanga Creek, Los Angeles County, California. Map of Units LA 3, and LA 4 is provided at paragraph (69) of this entry.
                (71) Unit OR 1: Aliso Creek, Orange County, California. Map of Unit OR 1 follows:
                
                  ER06FE13.031
                
                
                (72) Unit SAN 1: San Luis Rey River, San Diego County, California. Map of Unit SAN 1 follows:
                
                  ER06FE13.032
                
                
                Conasauga Logperch (Percina jenkinsi)
                
                Tennessee and Georgia: Conasauga River from the confluence of Halfway Branch with the Conasauga River in Polk County, Tennessee, downstream approximately 11 miles to the Georgia State Highway 2 Bridge, Murray County, Georgia.
                Constituent elements include high quality water, pool areas with flowing water and silt free riffles with gravel and rubble substrate, and fast riffle areas and deeper chutes with gravel and small rubble.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.110
                
                Chucky Madtom (Noturus crypticus)
                
                (1) The critical habitat unit is depicted for Greene County, Tennessee, on the maps below.
                (2) Within this area, the primary constituent elements of the physical and biological features essential to the conservation of the Chucky madtom consist of five components:
                (i) Gently flowing run and pool reaches of geomorphically stable streams with cool, clean, flowing water; shallow depths; and connectivity between spawning, foraging, and resting sites to promote gene flow throughout the species' range.
                (ii) Stable bottom substrates composed of relatively silt-free, flat gravel, cobble, and slab-rock boulders.
                (iii) An instream flow regime (magnitude, frequency, duration, and seasonality of discharge over time) sufficient to provide permanent surface flows, as measured during years with average rainfall, and to maintain benthic habitats utilized by the species.
                (iv) Adequate water quality characterized by moderate stream temperatures, acceptable dissolved oxygen concentrations, moderate pH, and low levels of pollutants. Adequate water quality is defined for the purpose of this rule as the quality necessary for normal behavior, growth, and viability of all life stages of the Chucky madtom.
                (v) Prey base of aquatic macroinvertebrates, including midge larvae, mayfly nymphs, caddisfly larvae, and stonefly larvae.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on November 15, 2012.
                (4) Critical habitat unit maps. Data layers defining map units were created on a base of USGS digital ortho-photo quarter-quadrangles, and critical habitat units were then mapped using Tennessee State Plane, Lambert Conformal Conic Projection, units feet. Upstream and downstream limits were then identified by longitude and latitude using decimal degrees and projected in WGS 1984. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the field office Internet site (http://www.fws.gov/cookeville), http://www.regulations.gov at Docket No. FWS-R4-ES-2011-0074, and at the Service's Tennessee Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map follows:
                
                  
                  ER16OC12.066
                
                (6) Little Chucky Creek Unit, Greene County, Tennessee.
                (i) Little Chucky Creek Unit includes 31.9 river kilometers (19.8 river miles) of Little Chucky Creek from its confluence with an unnamed tributary, downstream to its confluence with the Nolichucky River, at the Greene and Cocke County line, Tennessee.
                (ii) Map of Little Chucky Creek Unit of critical habitat for the Chucky madtom follows:
                
                  
                  ER16OC12.067
                
                Smoky Madtom (Noturus baileyi)
                

                Tennessee, Monroe County, Citico Creek, Cherokee National Forest. Citico Creek from the Cherokee National Forest boundary at upper Citico Bridge on Mountain Settlement Road (approximately creek mile 4.3) upstream to the confluence of Citico Creek with Barkcamp Branch (approximately creek mile 10.8).
                Constituent elements of the critical habitat include the present good water quality in Citico Creek and run/pool areas with relatively silt-free pea-size gravel substrate containing scattered large flat rocks for breeding habitat. The species utilizes palm-size slab rocks for cover and relatively silt-free riffle areas during other times of the year. The area designated as critical habitat provides the smoky madtom with all of the necessary constituent elements for completion of its life cycle.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.111
                
                
                Yellowfin Madtom (Noturus flavipinnis)
                
                
                  Tennessee. Claiborne and Hancock Counties. Powell River, main channel from backwaters of Norris Lake upstream to the Tennessee-Virginia State line.
                
                  Virginia. Lee, Scott, and Russell Counties. Powell River, main channel from the Virginia-Tennessee State line upstream through Lee County. Copper Creek, main channel from its junction with Clinch River upstream through Scott County and upstream in Russell County to Dickensonville.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  ER27AP18.000
                
                Devils River Minnow (Dionda diaboli)
                (1) Critical habitat units are depicted for Val Verde County and Kinney County, Texas, on the maps below.
                (2) The primary constituent elements of critical habitat for the Devils River minnow are the following habitat components:
                (i) Streams characterized by:
                (A) Areas with slow to moderate water velocities between 10 and 40 cm/second (4 and 16 in/second) in shallow to moderate water depths between approximately 10 cm (4 in) and 1.5 m (4.9 ft), near vegetative structure, such as emergent or submerged vegetation or stream bank riparian vegetation that overhangs into the water column;
                (B) Gravel and cobble substrates ranging in diameter between 2 and 10 cm (0.8 and 4 in) with low or moderate amounts of fine sediment (less than 65 percent stream bottom coverage) and low or moderate amounts of substrate embeddedness; and
                (C) Pool, riffle, run, and backwater components free of artificial instream structures that would prevent movement of fish upstream or downstream.
                (ii) High-quality water provided by permanent, natural flows from groundwater spring and seeps characterized by:
                (A) Temperature ranging between 17 °C and 29 °C (63 °F and 84 °F);
                (B) Dissolved oxygen levels greater than 5.0 mg/l;
                (C) Neutral pH ranging between 7.0 and 8.2;
                (D) Conductivity less than 0.7 mS/cm and salinity less than 1 ppt;
                (E) Ammonia levels less than 0.4 mg/l; and
                (F) No or minimal pollutant levels for copper, arsenic, mercury, and cadmium; human and animal waste products; pesticides; fertilizers; suspended sediments; and petroleum compounds and gasoline or diesel fuels.
                (iii) An abundant aquatic food base consisting of algae attached to stream substrates and other microorganisms associated with stream substrates.
                (iv) Aquatic stream habitat either devoid of nonnative aquatic species (including fish, plants, and invertebrates) or in which such nonnative aquatic species are at levels that allow for healthy populations of Devils River minnows.
                (v) Areas within stream courses that may be periodically dewatered for short time periods, during seasonal droughts, but otherwise serve as connective corridors between occupied or seasonally occupied areas through which the species moves when the area is wetted.

                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, and other paved areas) and the land on which they are located existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                
                (4) Critical habitat map units. Data layers defining map units were created in ArcGIS using the National Hydrography Dataset and 7.5' topographic quadrangle maps obtained from U.S. Geological Survey to approximate stream channels and calculate distances (stream km and stream mi). We made some minor adjustments to stream channels using the 2004 National Agriculture Imagery Program digital orthophotos obtained from the Texas Natural Resources Information System. For each critical habitat unit, the upstream and downstream boundaries are described as paired geographic coordinates X, Y (meters E, meters N, UTM Zone 14, referenced to North American Horizontal Datum 1983). Additionally, critical habitat areas include the stream channels within the identified stream reaches and areas within these reaches up to the bankfull width.
                (5) Note: Index map of critical habitat units for the Devils River minnow follows:
                
                  
                  ER12AU08.000
                
                (6) Unit 2: San Felipe Creek, Val Verde County, Texas.

                (i) Unit 2 consists of approximately 7.9 stream km (4.9 stream mi) on San Felipe Creek, 0.8 stream km (0.5 stream mi) of the outflow of San Felipe Springs West, and 0.3 stream km (0.2 stream mi) of the outflow of San Felipe Springs East. The upstream boundary on San Felipe Creek is the Head Springs (UTM 318813E, 3253702N) located about 1.1 stream km (0.7 stream mi) upstream of the Jap Lowe Bridge crossing. The downstream boundary on San Felipe Creek is in the City of Del Rio 0.8 stream km (0.5 stream mi) downstream of the Academy Street Bridge crossing (UTM 316317E, 3248147N). This unit includes the outflow channels from the origin of the two springs, San Felipe Springs West (UTM 317039E, 3250850N) and San Felipe Springs East (UTM 317212E, 250825N), downstream to the confluence with San Felipe Creek. Including all three streams, the total distance in Unit 2 is approximately 9.0 stream km (5.6 stream mi).
                (ii) Map of Unit 2, San Felipe Creek Unit, follows:
                
                  ER12AU08.001
                
                
                (7) Unit 3: Pinto Creek, Kinney County, Texas.
                (i) Unit 3 consists of approximately 17.5 stream km (10.9 stream mi) on Pinto Creek. The upstream boundary is Pinto Springs (UTM 359372E, 3254422N). The downstream boundary is 100 m (330 ft) upstream of the Highway 90 Bridge crossing of Pinto Creek (UTM 351163E, 3246179N).
                (ii) Map of Unit 3, Pinto Creek Unit, follows:
                
                  ER12AU08.002
                
                
                Loach Minnow (Tiaroga cobitis)
                (1) Critical habitat units are depicted for Apache, Cochise, Gila, Graham, Greenlee, Pinal, and Yavapai Counties, Arizona, and for Catron, Grant, and Hidalgo Counties, New Mexico, on the maps below.
                (2) Within these areas, the primary constituent elements (PCE) of the physical or biological features essential to the conservation of loach minnow consist of six components:
                (i) Habitat to support all egg, larval, juvenile, and adult loach minnow. This habitat includes perennial flows with a stream depth of generally less than 1 m (3.3 ft), and with slow to swift flow velocities between 0 and 80 cm per second (0.0 and 31.5 in. per second). Appropriate microhabitat types include pools, runs, riffles, and rapids over sand, gravel, cobble, and rubble substrates with low or moderate amounts of fine sediment and substrate embeddedness. Appropriate habitats have a low stream gradient of less than 2.5 percent and are at elevations below 2,500 m (8,202 ft). Water temperatures should be in the general range of 8.0 to 25.0 °C (46.4 to 77 °F).
                (ii) An abundant aquatic insect food base consisting of mayflies, true flies, black flies, caddis flies, stoneflies, and dragonflies.
                (iii) Streams with no or no more than low levels of pollutants.
                (iv) Perennial flows or interrupted stream courses that are periodically dewatered but that serve as connective corridors between occupied or seasonally occupied habitat and through which the species may move when the habitat is wetted.
                (v) No nonnative aquatic species, or levels of nonnative aquatic species that are sufficiently low to allow persistence of loach minnow.
                (vi) Streams with a natural, unregulated flow regime that allows for periodic flooding or, if flows are modified or regulated, a flow regime that allows for adequate river functions, such as flows capable of transporting sediments.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule. We have determined that all designated areas contain at least one PCE for loach minnow.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 7.5′ quadrangles along with shapefiles generated by the Arizona Land Resource Information Service for land ownership, streams, counties, and the Public Land Survey System. Information on species locations was derived from databases developed by the Arizona Game and Fish Department, the New Mexico Department of Game and Fish, and Arizona State University.
                (5) Note: Index map follows:
                
                  
                  ER23FE12.000
                
                (6) Unit 1: Verde River Subbasin, Yavapai County, Arizona.

                (i) Verde River for approximately 118.5 km (73.6 mi), extending from the confluence with Beaver and Wet Beaver Creek in Township 14 North, Range 5 East, southeast quarter of section 30 upstream to Sullivan Dam in Township 17 North, Range 2 West, northwest quarter of section 15. This mileage does not include the 1.2 km (0.8 mi) belonging to the Yavapai-Apache Nation, which is excluded from this designation.
                
                (ii) Granite Creek for approximately 3.2 km (2.0 mi), extending from the confluence with the Verde River in Township 17 North, Range 2 West, northeast quarter of section 14 upstream to a spring in Township 17 North, Range 2 West, southwest quarter of the southwest quarter of section 13.
                (iii) Oak Creek for approximately 54.3 km (33.7 mi), extending from the confluence with the Verde River in Township 15 North, Range 4 East, southeast quarter of section 20 upstream to the confluence with an unnamed tributary from the south in Township 17 North, Range 5 East, southeast quarter of the northeast quarter of section 24.
                (iv) Beaver Creek and Wet Beaver Creek for approximately 33.3 km (20.7 mi), extending from the confluence with the Verde River in Township 14 North, Range 5 East, southeast quarter of section 30 upstream to the confluence with Casner Canyon in Township 15 North, Range 6 East, northwest quarter of section 23. This mileage does not include the 0.2 km (0.1 mi) belonging to the Yavapai-Apache Nation, which is excluded from this designation.
                (v) Fossil Creek for approximately 22.2 km (13.8 mi) from its confluence with the Verde River at Township 11 North, Range 6 East, northeast quarter of section 25 upstream to the old Fossil Diversion Dam site at Township 12 North, Range 7 East, southeast quarter of section 14.
                (vi) Map of Unit 1, Verde River Subbasin follows.
                
                  
                  ER23FE12.001
                
                (7) Unit 2: Salt River Subbasin, Apache and Gila Counties, Arizona.
                (i) East Fork Black River for approximately 19.1 km (11.9 mi) from the confluence with the West Fork Black River at Township 4 North, Range 28 East, southeast quarter of section 11 upstream to the confluence with an unnamed tributary approximately 0.82 km (0.51 mi) downstream of the Boneyard Creek confluence at Township 5 North, Range 29 East, northwest quarter of Section 5.

                (ii) North Fork East Fork Black River for approximately 7.1 km (4.4 mi) of the North Fork East Fork Black River extending from the confluence with East Fork Black River at Township 5 North, Range 29 East, northwest quarter of section 5 upstream to the confluence with an unnamed tributary at Township 6 North, Range 29 East, center of Section 30.
                (iii) Boneyard Creek for approximately 2.3 km (1.4 mi) extending from the confluence with the East Fork Black River at Township 5 North, Range 29 East, SW quarter of section 5 upstream to the confluence with an unnamed tributary at Township 6 North, Range 29 East, southeast quarter of section 32.
                (iv) Coyote Creek for approximately 3.4 km (2.1 mi) from the confluence with East Fork Black River at Township 5 North, Range 29 East, northeast quarter of section 8 upstream to an unnamed confluence at Township 5 North, Range 29 East, northwest quarter of section 10.
                (v) Map of Unit 2, Salt River Subbasin follows.
                
                  
                  ER23FE12.002
                
                (8) Unit 3: San Pedro River Subbasin, Cochise, Pinal, and Graham Counties, Arizona.
                (i) Aravaipa Creek for approximately 44.9 km (27.9 mi) extending from the confluence with the San Pedro River in Township 7 South, Range 16 East, center of section 9 upstream to the confluence with Stowe Gulch in Township 6 South, Range 19 East, southeast quarter of the northeast quarter of section 35.

                (ii) Deer Creek—3.7 km (2.3 mi) of the creek extending from the confluence with Aravaipa Creek at Township 6 South, Range 18 East, section 14 upstream to the boundary of the Aravaipa Wilderness at Township 6 South, range 19 East, section 18.
                (iii) Turkey Creek—4.3 km (2.7 mi) of the creek extending from the confluence with Aravaipa Creek at Township 6 South, Range 19 East, section 19 upstream to the confluence with Oak Grove Canyon at Township 6 South, Range 19 east, section 32.
                (iv) Hot Springs Canyon for approximately 9.3 km (5.8 mi) extending from the confluence with Bass Canyon in Township 12 South, Range 20 East, northeast quarter of section 36 downstream to Township 12 South, Range 20 East, southeast quarter of section 32.
                (v) Redfield Canyon for approximately 6.5 km (4.0 mi) extending from Township 11 South, Range 19 East, northeast quarter of section 36 upstream to the confluence with Sycamore Canyon in Township 11 South, Range 20 East, northwest quarter of section 28.
                (vi) Bass Canyon for approximately 5.5 km (3.4 mi) from the confluence with Hot Springs Canyon in Township 12 South, Range 20 East, northeast quarter of section 36 upstream to the confluence with Pine Canyon in Township 12 South, Range 21 East, center of section 20.
                (vii) Map of Unit 3, San Pedro River Subbasin follows.
                
                  
                  ER23FE12.003
                
                (9) Unit 4: Bonita Creek Subbasin, Graham County, Arizona.
                (i) Bonita Creek for approximately 23.8 km (14.8 mi) from the confluence with the Gila River in Township 6 South, Range 28 East, southeast quarter of section 21 upstream to the confluence with Martinez Wash in Township 4 South, Range 27 East, southeast quarter of section 27.
                (ii) Map of Unit 4, Bonita Creek Subbasin follows.
                
                  
                  ER23FE12.004
                
                (10) Unit 5: Eagle Creek Subbasin, Graham and Greenlee Counties, Arizona.
                (i) Eagle Creek for approximately 26.5 km (16.5 mi) from the Freeport-McMoRan diversion dam at Township 4 South, Range 28 East, southwest quarter of the northwest quarter of section 23 upstream to the confluence of East Eagle Creek in Township 2 North, Range 28 East, southwest quarter of section 20.

                This mileage does not include approximately 21.4 km (13.3 mi) of Eagle Creek on lands belonging to Freeport-McMoRan, which is excluded from this designation.
                (ii) Map of Unit 5, Eagle Creek Subbasin follows.
                
                  ER23FE12.005
                
                
                (11) Unit 6: San Francisco River Subbasin, Greenlee County, Arizona and Catron County, New Mexico.
                (i) San Francisco River for approximately 189.5 km (117.7 mi) of the San Francisco River extending from the confluence with the Gila River in Township 5 South, Range 29 East, southeast quarter of section 21 upstream to the northern boundary of Township 6 South, Range 19 West, section 2. This mileage includes approximately 14.1 km (8.8 mi) of the San Francisco River on lands belonging to Freeport-McMoRan, which is excluded from this designation.
                (ii) Tularosa River for approximately 30.0 km (18.6 mi) from the confluence with the San Francisco River at Township 7 South, Range 19 West, southwest quarter of section 23 upstream to the town of Cruzville at Township 6 South, Range 18 West, southern boundary of section 1.
                (iii) Negrito Creek for approximately 6.8 km (4.2 mi) extending from the confluence with the Tularosa River at Township 7 South, Range 18 West, southwest quarter of the northwest quarter of section 19 upstream to the confluence with Cerco Canyon at Township 7 South, Range 18 West, west boundary of section 22.
                (iv) Whitewater Creek for approximately 1.9 km (1.2 mi) from the confluence with the San Francisco River at Township 11 South, Range 20 West, Section 27 upstream to the confluence with Little Whitewater Creek at Township 11 South, Range 20 West, southeast quarter of section 23.
                (v) Map of Unit 6, San Francisco River Subbasin follows.
                
                  
                  ER23FE12.006
                
                (12) Unit 7: Blue River Subbasin, Greenlee County, Arizona, and Catron County, New Mexico.

                (i) Blue River for approximately 81.4 km (50.6 mi) from the confluence with the San Francisco River at Township 2 South, Range 31 East, southeast quarter of section 31 upstream to the confluence of Campbell Blue and Dry Blue creeks at Township 7 South, Range 21 West, southeast quarter of section 6.
                
                (ii) Campbell Blue Creek for approximately 12.4 km (7.7 mi) from the confluence of Dry Blue and Campbell Blue Creeks at Township 7 South, Range 21 West, southeast quarter of section 6 to the confluence with Coleman Canyon in Township 4.5 North, Range 31 East, southwest quarter of the northeast quarter of section 32.
                (iii) Little Blue Creek for approximately 5.1 km (3.1 mi) from the confluence with the Blue River at Township 1 South, Range 31 East, center of section 5 upstream to the mouth of a canyon at Township 1 North, Range 31 East, northeast quarter of section 29.
                (iv) Pace Creek for approximately 1.2 km (0.8 mi) from the confluence with Dry Blue Creek at Township 6 South, Range 21 West, southwest quarter of section 28 upstream to a barrier falls at Township 6 South, Range 21 West, northeast quarter of section 29.
                (v) Frieborn Creek for approximately 1.8 km (1.1 mi) from the confluence with Dry Blue Creek at Township 7 South, Range 21 West, southwest quarter of the northwest quarter of section 5 upstream to an unnamed tributary flowing from the south in Township 7 South, Range 21 West, northeast quarter of the southwest quarter of section 8.
                (vi) Dry Blue Creek for approximately 4.7 km (3.0 mi) from the confluence with Campbell Blue Creek at Township 7 South, Range 21 West, southeast quarter of Section 6 upstream to the confluence with Pace Creek in Township 6 South, Range 21 West, southwest quarter of section 28.
                (vii) Map of Unit 7, Blue River Subbasin follows.
                
                  
                  ER23FE12.007
                
                (13) Unit 8: Gila River Subbasin, Catron, Grant, and Hidalgo Counties, New Mexico.

                (i) Gila River for approximately 153.5 km (95.4 mi) from the confluence with Moore Canyon at Township 18 South, Range 21 West, southeast quarter of the southwest quarter of section 32 upstream to the confluence of the East and West Forks of the Gila River at Township 13 South, Range 13 West, center of section 8. This mileage does not include approximately 11.5 km (7.2 mi) of the Gila River on lands owned by Freeport-McMoRan, which is excluded from this designation.
                (ii) West Fork Gila River for approximately 13.0 km (8.1 mi) from the confluence with the East Fork Gila River at Township 13 South, Range 13 West, center of Section 8 upstream to the confluence with EE Canyon at Township 12 South, Range 14 West, east boundary of Section 21.
                (iii) Middle Fork Gila River for approximately 19.1 km (11.9 mi) of the Middle Fork Gila River extending from the confluence with West Fork Gila River at Township 12 South, Range 14 West, southwest quarter of section 25 upstream to the confluence of Brothers West Canyon in Township 11 South, Range 14 West, northeast quarter of section 33.
                (iv) East Fork Gila River for approximately 42.1 km (26.2 mi) extending from the confluence with West Fork Gila River at Township 13 South, Range 13 West, center of section 8 upstream to the confluence of Beaver and Taylor Creeks in Township 11 South, Range 12 West, northeast quarter of section 17.
                (v) Mangas Creek for approximately 1.2 km (0.8 mi) extending from Township 17 South, Range 17 West, at the eastern boundary of section 3 upstream to the confluence with Blacksmith Canyon at Township 17 South, Range 17 West, northwest quarter of section 3. This mileage does not include approximately 7.9 km (4.9 mi) of Mangas Creek on lands belonging to Freeport-McMoRan, which are excluded from the designation.
                (vi) Bear Creek for approximately 29.5 km (18.4 mi) extending from Township 15 South, Range 17 West, eastern boundary of section 33 upstream to the confluence with Sycamore and North Fork Walnut Creek at Township 16 South, Range 15 West, eastern boundary of section 15. This designation does not include approximately 1.9 km (1.2 mi) of Bear Creek on lands belonging to Freeport-McMoRan, which are excluded from this designation.
                (vii) Map of Unit 8, Gila River Subbasin follows.
                
                  
                  ER23FE12.008
                
                Rio Grande Silvery Minnow (Hybognathus amarus)
                (1) Designated critical habitat is depicted for Socorro, Valencia, Bernalillo, and Sandoval Counties, New Mexico, on the map and as described below. The map provided is for informational purposes only.

                (2) For each river reach, the upstream and downstream boundaries are described below. Critical habitat includes the stream channels within the identified river reaches and areas within these reaches included within the existing levees, or if no levees are present, then within a lateral distance of 300 ft (91.4 m) on each side of the river width at bankfull stage. Bankfull stage is the flow at which water begins to leave the channel and move into the floodplain. The bankfull stage is not defined by water, and can be determined by visual or physical indicators, including: The top of the highest depositional features (e.g., point bars), staining of rocks, exposed root hairs, and other features.
                (3) Within these areas the primary constituent elements include, but are not limited to, those habitat components that are essential for the primary biological needs of foraging, sheltering, and reproduction. These elements include the following:
                (i) A hydrologic regime that provides sufficient flowing water with low to moderate currents capable of forming and maintaining a diversity of aquatic habitats, such as, but not limited to the following: Backwaters (a body of water connected to the main channel, but with no appreciable flow), shallow side channels, pools (that portion of the river that is deep with relatively little velocity compared to the rest of the channel), eddies (a pool with water moving opposite to that in the river channel), and runs (flowing water in the river channel without obstructions) of varying depth and velocity—all of which are necessary for each of the particular silvery minnow life-history stages in appropriate seasons (e.g., the silvery minnow requires habitat with sufficient flows from early spring (March) to early summer (June) to trigger spawning, flows in the summer (June) and fall (October) that do not increase prolonged periods of low or no flow, and a relatively constant winter flow (November through February));

                (ii) The presence of eddies created by debris piles, pools, or backwaters, or other refuge habitat (e.g., connected oxbows or braided channels) within unimpounded stretches of flowing water of sufficient length (i.e., river miles) that provide a variation of habitats with a wide range of depth and velocities;
                (iii) Substrates of predominantly sand or silt; and
                (iv) Water of sufficient quality to maintain natural, daily, and seasonally variable water temperatures in the approximate range of greater than 1 °C (35 °F) and less than 30 °C (85 °F) and reduce degraded conditions (e.g., decreased dissolved oxygen, increased pH).
                (4) The Pueblo lands of Santo Domingo, Santa Ana, Sandia, and Isleta are not designated.
                (5) Designated critical habitat is depicted on the following map for the middle Rio Grande, which includes the area from Cochiti Reservoir downstream to the utility line crossing the Rio Grande just east of the Bosque Well as demarcated on USGS Paraje Well 7.5 minute quadrangle (1980), with the Universal Transverse Mercator (UTM) coordinates of UTM Zone 13: 311474 E, 3719722 N (as referenced with the 1927 North American Datum (NAD27)), Sandoval, Bernalillo, Valencia, and Socorro Counties, New Mexico. The designation also includes the upper section of the tributary Jemez River from Jemez Canyon Dam to the upstream boundary of Santa Ana Pueblo, Sandoval County. The river reaches in the middle Rio Grande include:
                (i) Jemez Canyon Reach—1 mi (1.6 km) of the Jemez River immediately downstream of Jemez Canyon Dam to the upstream boundary Santa Ana Pueblo;
                (ii) Cochiti Diversion Dam to Angostura Diversion Dam (Cochiti Reach)—21 mi (34 km) of river immediately downstream of Cochiti Reservoir to the Angostura Diversion Dam;
                (iii) Angostura Diversion Dam to Isleta Diversion Dam (Angostura Reach)—38 mi (61 km) of river immediately downstream of the Angostura Diversion Dam to the Isleta Diversion Dam;
                (iv) Isleta Diversion Dam to San Acacia Diversion Dam (Isleta Reach)—56 mi (90 km) of river immediately downstream of the Isleta Diversion Dam to the San Acacia Diversion Dam; and
                (v) San Acacia Diversion Dam to the Elephant Butte Dam (San Acacia Reach)—92 mi (147 km) of river immediately downstream of the San Acacia Diversion Dam to the utility line crossing the Rio Grande just east of the Bosque Well demarcated on USGS Paraje Well 7.5 minute quadrangle (1980) with UTM coordinates of UTM Zone 13: 311474 E, 3719722 N.
                (vi) Map Follows:
                
                  
                  ER19FE03.000
                

                (6) This designation does not include the ephemeral or perennial irrigation canals and ditches outside of natural stream channels, including the low flow conveyance channel that is adjacent to a portion of the river reach within the middle Rio Grande (i.e., downstream of the southern boundary of Bosque del Apache National Wildlife Refuge to the Elephant Butte Dam).
                

                (7) Lands located within the exterior boundaries of the critical habitat designation (i.e., within the existing levees, or if no levees are present, then within a lateral distance of 300 ft (91.4 m) on each side of the stream width at bankfull discharge) that are not considered critical habitat and are therefore excluded by definition, include: Developed flood control facilities; existing paved roads; bridges; parking lots; dikes; levees; diversion structures; railroad tracks; railroad trestles; water diversion and irrigation canals outside of natural stream channels; the low flow conveyance channel; active gravel pits; cultivated agricultural land; and residential, commercial, and industrial developments.
                Ash Meadows Amargosa Pupfish (Cyprinodon nevadensis mionectes)
                Nevada, Nye County: Each of the following springs and outflows plus surrounding land areas for a distance of 50 meters (164 feet) from these springs and ouflows:
                Fairbanks Spring and its outflow to the boundary between Sections 9 and 10, T17S, R50E.
                Rogers Spring and its outflows to the boundary between Sections 15 and 16, T17S, R50E.
                Longstreet Spring and its outflow to the boundary between Sections 15 and 22, T17S, R50E.
                Three unnamed springs in the northwest corner of Section 23, T17S, R50E, and each of their outflows for a distance of 75 meters (246 feet) from the spring.
                Crystal Pool and its outflow for a distance of 400 meters (1,312 feet) from the pool.
                Bradford Springs in Section 11, T18S, R50E, and their outflows for a distance of 300 meters (984 feet) from the springs.
                Jack Rabbit Spring and its outflow flowing southwest to the boundary between Section 24, T18S, R50E and Section 19, T18S, R51E.
                Big Spring and its outflow to the boundary between Section 19, T18S, R51E and Section 24, T18S, R50E.
                Point of Rocks Springs and their entire outflows within Section 7, T18S, R51E.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.115
                
                Known constituent elements include warm-water springs and their outflows and surrounding land areas that provide vegetation for cover and habitat for insects and other invertebrates on which this species feeds.
                Desert Pupfish (Cyprinodon macularius)
                Arizona: Pima County. 1. Quitobaquito Spring, approximately 25 miles WNW Lukeville, Arizona in Organ Pipe Cactus National Monument, in T17S R8N; and a 100-foot riparian buffer zone around the spring.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.116
                
                California: Imperial County.
                1. San Felipe Creek. Approximately 81/2 stream miles and 100 feet on either side of San Felipe Creek or the stream channel commencing at the State Highway 86 bridge crossing (approximately 1/4 mile south of intersection of Hwy. 78 and Hwy. 86) upstream to the eastern boundary of Section 31, T12S; R10E; including those areas of the stream channel in: T12S; R11E; Section 17, 18, and 19; T12S; R10E; Section 22, 23, 24, 26, 27, 28, 29, and 32.
                2. Carrizo Wash. Approximately 13/4 stream miles and 100 feet on either side of or the stream channel commencing at the confluence of Carrizo Wash with San Felipe Creek upstream to the southern boundary of N1/2 Section 33; T12S; R10E; including those areas of the stream channel in T12S; R10E; Section 27, 28, and N1/2 Section 33.
                3. Fish Creek Wash. Approximately three-fourths of one stream mile and 100 feet on either side of the stream channel from the confluence of Fish Creek Wash with San Felipe Creek upstream to the southern boundary of N1/2 Section 32; T12S; R10E; including those areas of the stream channel in T12S; R10E; Section 29 and N1/2 Section 32.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.117
                
                Constituent elements for all four areas designated as critical habitat include clean unpolluted water that is relatively free of exotic organisms, especially exotic fishes, in small slow-moving desert streams and spring pools with marshy backwater areas.
                Leon Springs Pupfish (Cyprinodon bovinus)
                Texas, Pecos County. Diamond Y Spring and its outflow stream, Loen Creek; from the head of Diamond Y Spring downstream in Leon Creek to a point 1 mile northeast of the Texas Highway 18 crossing, approximately 10 miles north of Fort Stockton.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.118
                
                Grotto Sculpin (Cottus specus)
                Pursuant to section 4(b)(2) of the Act, we have excluded all areas determined to meet the definition of critical habitat under section 3(5)(a) of the Act for the grotto sculpin. Therefore, no specific areas are designated as critical habitat for this species.
                Arkansas River Shiner (Notropis girardi)
                (1) Critical habitat units are depicted for Clark, Comanche, Meade, and Seward Counties, Kansas; and Beaver, Blaine, Caddo, Canadian, Cleveland, Custer, Grady, Harper, Hughes, Kingfisher, Logan, Major, McClain, McIntosh, Pittsburg, Pontotoc, Pottawatomie, Seminole, Woods and Woodward Counties, Oklahoma, on the maps and as described below.
                (2) Critical habitat includes the stream channels within the identified stream reaches indicated on the map below, and includes a lateral distance of 91.4 m (300 ft) on each side of the stream width at bankfull discharge. Bankfull discharge is the flow at which water begins to leave the channel and move into the floodplain and generally occurs with a frequency of every 1 to 2 years.

                (3) Within these areas, the primary constituent elements include, but are not limited to, those habitat components that are essential for the primary biological needs of foraging, sheltering, and reproduction. These elements include the following—(i) a natural, unregulated hydrologic regime complete with episodes of flood and drought or, if flows are modified or regulated, a hydrologic regime characterized by the duration, magnitude, and frequency of flow events capable of forming and maintaining channel and instream habitat necessary for particular Arkansas River shiner life-stages in appropriate seasons; (ii) a complex, braided channel with pool, riffle (shallow area in a streambed causing ripples), run, and backwater components that provide a suitable variety of depths and current velocities in appropriate seasons; (iii) a suitable unimpounded stretch of flowing water of sufficient length to allow hatching and development of the larvae; (iv) a river bed of predominantly sand, with some patches of gravel and cobble; (v) water quality characterized by low concentrations of contaminants and natural, daily and seasonally variable temperature, turbidity, conductivity, dissolved oxygen, and pH; (vi) suitable reaches of aquatic habitat, as defined by primary constituent elements (i) through (v) above, and adjacent riparian habitat sufficient to support an abundant terrestrial, semiaquatic, and aquatic invertebrate food base; and (vii) few or no predatory or competitive non-native fish species present.
                (4) Developed areas, such as buildings, roads, bridges, parking lots, railroad tracks, other paved areas, and the lands that support these features are excluded from this designation. They are not designated as critical habitat and Federal actions limited to these areas would not trigger a section 7 consultation, unless they affect protected or restricted habitat and one or more of the primary constituent elements in adjacent critical habitat.
                (5) Kansas (Sixth Principal Meridian (SPM)) and Oklahoma (Indian Meridian (IM)): Areas of land and water as follows (physical features were identified using USGS 7.5′ quadrangle maps; river reach distances were derived from digital data obtained from USGS National Atlas data set for river reaches, roads, and county boundaries.
                (6) Critical habitat units for the Arkansas River shiner are described below.
                (i) Unit 1b. Canadian River—approximately 396 km (246 mi), extending from the State Highway 33 bridge near Thomas, Oklahoma (IM T.15 N., R. 14 W., SW1/4 SE1/4 Sec. 15) downstream to Indian Nation Turnpike bridge northwest of McAlester, Oklahoma (IM T.8N., R.13E., SE1/4 SW1/4 SE1/4 Sec. 23).
                (ii) Unit 3. Cimarron River—approximately 460 km (286 mi), extending from U.S. Highway 54 bridge in Seward County, Kansas (SPM, T. 33 S., R. 32 W., Sec. 25) downstream to U.S. Highway 77 bridge in Logan County, Oklahoma (IM, T. 17 N., R. 2 W., Sec. 29).
                (iii) Map of critical habitat units follows:
                
                  
                  ER13OC05.000
                
                Beautiful Shiner (Notropis formosus)
                Arizona, Cochise County. All aquatic habitats of San Bernardino NWR in S1/2 Sec. 11; Sec. 14; S1/2 and NE1/4 Sec. 15; T24S, R30E. Known constituent elements include small permanent streams with riffles, or intermittent creeks with pools and riffles in the Rio Yaqui drainage with clean unpolluted water. These waters should be free of introduced exotic fishes.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.119
                
                Cape Fear Shiner (Notropis mekistocholas)
                (1) North Carolina. Chatham County. Approximately 4.1 river miles of the Rocky River from North Carolina State Highway 902 Bridge downstream to Chatham County Road 1010 Bridge;
                (2) North Carolina. Chatham and Lee Counties. Approximately 0.5 river mile of Bear Creek, from Chatham County Road 2156 Bridge downstream to the Rocky River, then downstream in the Rocky River (approximately 4.2 river miles) to the Deep River, then downstream in the Deep River (approximately 2.6 river miles) to a point 0.3 river mile below the Moncure, North Carolina, U.S. Geological Survey Gaging Station; and
                (3) North Carolina. Randolph and Moore Counties. Approximately 1.5 river miles of Fork Creek, from a point 0.1 river mile upstream of Randolph County Road 2873 Bridge downstream to the Deep River then downstream approximately 4.1 river miles of the Deep River in Randolph and Moore Counties, North Carolina, to a point 2.5 river miles below Moore County Road 1456 Bridge.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.120
                
                
                Pecos Bluntnose Shiner (Notropis simus pecosensis).
                1. New Mexico: De Baca and Chaves Counties. Pecos River from point at the north boundary of NE 1/4 Sec. 2; T1N; R26E (approximately 10 mi. (16 km.) south of Fort Sumner) extending downstream approximately 64 mi. (103 km.) to a point at the south boundary SW 1/4 Sec. 35; T5S; R25E.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.121
                
                2. New Mexico. Chaves and Eddy Counties. Pecos River from the west boundary NW 1/4 Sec. 7; T14S; R27E, extending downstream approximately 37 mi. (60 km.) to the NW 1/4 Sec. 18; T17S; R27E (to the U.S. highway 82 bridge near Artesia).
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.122
                
                Constituent elements include clean, permanent water; a main river channel habitat with sandy substrate; and a low velocity flow.
                Sharpnose Shiner (Notropis oxyrhynchus)
                (1) Critical habitat units are depicted for Baylor, Crosby, Fisher, Garza, Haskell, Kent, King, Knox, Stonewall, Throckmorton, and Young Counties, Texas, on the maps below.
                (2) Critical habitat includes the bankfull width of the river channel within the identified river segments indicated on the maps below, and includes a lateral distance of 30 meters (98 feet) on each side of the stream width at bankfull discharge. Bankfull discharge is the flow at which water begins to leave the channel and move into the floodplain, and generally occurs every 1 to 2 years.

                (3) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the sharpnose shiner consist of a riverine system with habitat to support all life-history stages of the sharpnose shiner, which includes:
                
                (i) Unobstructed, sandy-bottomed river segments greater than 275 kilometers (171 miles) in length.

                (ii) Flowing water of greater than 2.61 cubic meters per second (m3s−1) (92 cubic feet per second (cfs)) averaged over the shiner spawning season (April through September).
                (iii) Water of sufficient quality to support survival and reproduction, characterized by:
                (A) Temperatures generally less than 39.2 °C (102.6 °F);
                (B) Dissolved oxygen concentrations generally greater than 2.66 milligrams per liter (mg/L);
                (C) Salinities generally less than 15 parts per thousand (ppt) (25 millisiemens per centimeter (mS/cm)); and
                (D) Sufficiently low petroleum and other pollutant concentrations such that mortality does not occur.
                (iv) Native riparian vegetation capable of maintaining river water quality, providing a terrestrial prey base, and maintaining a healthy riparian ecosystem.
                (4) Critical habitat does not include manmade structures (such as buildings, railroads, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on September 3, 2014.
                (5) Critical habitat map units. Data layers defining map units were created using the U.S. Geological Survey National Hydrography Dataset's flowline data in ArcMap (Environmental Systems Research Institute, Inc.), a computer geographic information system program. The 30-meter (98-feet) lateral extent adjacent to each segment's active channel is not displayed in the included figures because it is not appropriate at these map scales. Segments were mapped using the NAD 1983 UTM Zone 14 projection. Endpoints of stream segments for each critical habitat subunit are reported as latitude, longitude in decimal degrees. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site (http://www.fws.gov/southwest/es/ArlingtonTexas/), at http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0008, and at the Arlington, Texas, Ecological Services Field Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (6) Index map of critical habitat for the sharpnose shiner and smalleye shiner follows:
                
                  
                  ER04AU14.000
                
                (7) Subunit 1: Brazos River Main Stem; Baylor, King, Knox, Stonewall, Throckmorton, and Young Counties, Texas.
                (i) Brazos River Main Stem from approximately 15 river km (9.3 miles) upstream of the eastern border of Young County where it intersects the upper portion of Possum Kingdom Lake (32.974302, −98.509880) upstream to the confluence of the Double Mountain Fork of the Brazos River and the Salt Fork of the Brazos River where they form the Brazos River main stem (33.268404, −100.010209)
                (ii) Map of Subunit 1, Brazos River Main Stem, follows:
                
                  
                  ER04AU14.001
                
                (8) Subunit 2: Salt Fork of the Brazos River; Garza, Kent, and Stonewall Counties, Texas.
                (i) Salt Fork of the Brazos River from its confluence with the Double Mountain Fork of the Brazos River (33.268404, −100.010209) upstream to the McDonald Road crossing (33.356258, −101.345890).
                (ii) Map of Subunit 2, Salt Fork of the Brazos River, follows:
                
                  
                  ER04AU14.002
                
                (9) Subunit 3: White River; Crosby, Garza, and Kent Counties, Texas.
                (i) White River from its confluence with the Salt Fork of the Brazos River (33.241172, −100.936181) upstream to the White River Lake impoundment (33.457240, −101.084546).
                (ii) Map of Subunit 3, White River, follows:
                
                  
                  ER04AU14.003
                
                (10) Subunit 4: Double Mountain Fork of the Brazos River; Fisher, Haskell, Kent, and Stonewall Counties, Texas.
                (i) Double Mountain Fork of the Brazos River from its confluence with the Salt Fork of the Brazos River (33.268404, −100.010209) upstream to the confluence of the South Fork Double Mountain Fork of the Brazos River and the North Fork Double Mountain Fork of the Brazos River where they form the Double Mountain Fork of the Brazos River (33.100269, −100.999803).
                (ii) Map of Subunit 4, Double Mountain Fork of the Brazos River, follows:
                
                  
                  ER04AU14.004
                
                (11) Subunit 5: North Fork Double Mountain Fork of the Brazos River; Crosby, Garza, and Kent Counties, Texas.
                (i) North Fork Double Mountain Fork of the Brazos River from its confluence with the South Fork Double Mountain Fork of the Brazos River (33.100269, −100.999803) upstream to the earthen impoundment near Janes-Prentice Lake (33.431515, −101.479610).
                (ii) Map of Subunit 5, North Fork Double Mountain Fork of the Brazos River, follows:
                
                  
                  ER04AU14.005
                
                (12) Subunit 6: South Fork Double Mountain Fork of the Brazos River; Garza and Kent Counties, Texas.
                (i) South Fork Double Mountain Fork of the Brazos River from its confluence with the North Fork Double Mountain Fork of the Brazos River (33.100269, −100.999803) upstream to the John T. Montford Dam of Lake Alan Henry (33.065008, −101.039780).
                (ii) Map of Subunit 6, South Fork Double Mountain Fork of the Brazos River, follows:
                
                  
                  ER04AU14.006
                
                Smalleye Shiner (Notropis buccula)
                (1) Critical habitat units are depicted for Baylor, Crosby, Fisher, Garza, Haskell, Kent, King, Knox, Stonewall, Throckmorton, and Young Counties, Texas, on the maps.
                (2) Critical habitat includes the bankfull width of the river channel within the identified river segments indicated on the maps, and includes a lateral distance of 30 meters (98 feet) on each side of the stream width at bankfull discharge. Bankfull discharge is the flow at which water begins to leave the channel and move into the floodplain and generally occurs every 1 to 2 years.

                (3) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the smalleye shiner consist of a riverine system with habitat to support all life-history stages of the smalleye shiner, which includes:
                (i) Unobstructed, sandy-bottomed river segments greater than 275 kilometers (171 miles) in length.

                (ii) Flowing water of greater than 6.43 cubic meters per second (m3s−1) (227 cubic feet per second (cfs)) averaged over the shiner spawning season (April through September).
                (iii) Water of sufficient quality to support survival and reproduction, characterized by:
                (A) Temperatures generally less than 40.6 °C (105.1 °F);
                (B) Dissolved oxygen concentrations generally greater than 2.11 milligrams per liter (mg/L);
                (C) Salinities generally less than 18 parts per thousand (ppt) (30 millisiemens per centimeter (mS/cm)); and
                (D) Sufficiently low petroleum and other pollutant concentrations such that mortality does not occur.
                (iv) Native riparian vegetation capable of maintaining river water quality, providing a terrestrial prey base, and maintaining a healthy riparian ecosystem.
                (4) Critical habitat does not include manmade structures (such as buildings, railroads, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (5) Critical habitat map units. Data layers defining map units were created using the USGS National Hydrography Dataset's flowline data in ArcMap (Environmental Systems Research Institute, Inc.), a computer geographic information system program. The 30-m (98-ft) lateral extent adjacent to each segment's active channel is not displayed in the figures because it is not appropriate at these map scales. Segments were mapped using the NAD 1983 UTM Zone 14 projection. Endpoints of stream segments for each critical habitat subunit are reported as latitude, longitude in decimal degrees. The maps, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site (http://www.fws.gov/southwest/es/ArlingtonTexas/), at http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0008, and at the Arlington, Texas, Ecological Services Field Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (6) Index map of critical habitat units for the smalleye shiner is provided at paragraph (6) of the entry for the sharpnose shiner in this paragraph (e).
                (7) Subunit 1: Brazos River Main Stem from approximately 15 river km (9.3 miles) upstream of the eastern border of Young County where it intersects the upper portion of Possum Kingdom Lake (32.974302, −98.509880) upstream to the confluence of the Double Mountain Fork of the Brazos River and the Salt Fork of the Brazos River where they form the Brazos River main stem (33.268404, −100.010209); Baylor, King, Knox, Stonewall, Throckmorton, and Young Counties, Texas. Map of Upper Brazos River Main Stem Subunit is provided at paragraph (7) of the entry for the sharpnose shiner in this paragraph (e).
                (8) Subunit 2: Salt Fork of the Brazos River from its confluence with the Double Mountain Fork of the Brazos River (33.268404, −100.010209) upstream to the McDonald Road crossing (33.356258, −101.345890); Garza, Kent, and Stonewall Counties, Texas. Map of Salt Fork of the Brazos River Subunit is provided at paragraph (8) of the entry for the sharpnose shiner in this paragraph (e).
                (9) Subunit 3: White River from its confluence with the Salt Fork of the Brazos River (33.241172, −100.936181) upstream to the White River Lake impoundment (33.457240, −101.084546); Crosby, Garza, and Kent Counties, Texas. Map of White River Subunit is provided at paragraph (9) of the entry for the sharpnose shiner in this paragraph (e).
                (10) Subunit 4: Double Mountain Fork of the Brazos River from its confluence with the Salt Fork of the Brazos River (33.268404, −100.010209) upstream to the confluence of the South Fork Double Mountain Fork of the Brazos River and the North Fork Double Mountain Fork of the Brazos River where they form the Double Mountain Fork of the Brazos River (33.100269, −100.999803); Fisher, Haskell, Kent, and Stonewall Counties, Texas. Map of Double Mountain Fork of the Brazos River Subunit is provided at paragraph (10) of the entry for the sharpnose shiner in this paragraph (e).
                (11) Subunit 5: North Fork Double Mountain Fork of the Brazos River from its confluence with the South Fork Double Mountain Fork of the Brazos River (33.100269, −100.999803) upstream to the earthen impoundment near Janes-Prentice Lake (33.431515, −101.479610); Crosby, Garza, and Kent Counties, Texas. Map of North Fork Double Mountain Fork of the Brazos River Subunit is provided at paragraph (11) of the entry for the sharpnose shiner in this paragraph (e).

                (12) Subunit 6: South Fork Double Mountain Fork of the Brazos River from its confluence with the North Fork Double Mountain Fork of the Brazos River (33.100269, −100.999803) upstream to the John T. Montford Dam of Lake Alan Henry (33.065008, −101.039780); Garza and Kent Counties, Texas. Map of South Fork Double Mountain Fork of the Brazos River Subunit is provided at paragraph (12) of the entry for the sharpnose shiner in this paragraph (e).
                Topeka Shiner (Notropis topeka)
                (1) Critical habitat is depicted for Calhoun, Carroll, Dallas, Greene, Hamilton, Lyon, Osceola, Sac, Webster, and Wright Counties, Iowa; Lincoln, Murray, Nobles, Pipestone, and Rock Counties, Minnesota; and Madison County, Nebraska, on the maps and as described below.
                (2) Critical habitat includes all stream channels up to the bankfull discharge elevation. Additionally, in Iowa and Minnesota, the off-channel, side-channel, and oxbow pools at elevations at or below the bankfull discharge elevation. Bankfull discharge is the flow at which water begins to leave the channel and move into the floodplain and generally occurs with a frequency of every 1 to 2 years.
                (3) The primary constituent elements of critical habitat for the Topeka shiner consist of:
                (i) Streams most often with permanent flow, but that can become intermittent during dry periods;
                (ii) Side-channel pools and oxbows either seasonally connected to a stream or maintained by groundwater inputs, at a surface elevation equal to or lower than the bank-full discharge stream elevation. The bankfull discharge is the flow at which water begins leaving the channel and flowing into the floodplain; this level is generally attained every 1 to 2 years. Bankfull discharge, while a function of the size of the stream, is a fairly constant feature related to the formation, maintenance, and dimensions of the stream channel;
                (iii) Streams and side-channel pools with water quality necessary for unimpaired behavior, growth, and viability of all life stages. (The water quality components include—temperature, turbidity, conductivity, salinity, dissolved oxygen, pH, chemical contaminants, and other chemical characteristics.);
                (iv) Living and spawning areas for adult Topeka shiner with pools or runs with water velocities less than 0.5 meters/second (approx. 20 inches/second) and depths ranging from 0.1-2.0 meters (approx. 4-80 inches);
                (v) Living areas for juvenile Topeka shiner with water velocities less than 0.5 meters/second (approx. 20 inches/second) with depths less than 0.25 meters (approx. 10 inches) and moderate amounts of instream aquatic cover, such as woody debris, overhanging terrestrial vegetation, and aquatic plants;

                (vi) Sand, gravel, cobble, and silt substrates with amounts of fine sediment and substrate embeddedness that allow for nest building and maintenance of nests and eggs by native Lepomis sunfishes (green sunfish, orangespotted sunfish, longear sunfish) and Topeka shiner as necessary for reproduction, unimpaired behavior, growth, and viability of all life stages;
                (vii) An adequate terrestrial, semiaquatic, and aquatic invertebrate food base that allows for unimpaired growth, reproduction, and survival of all life stages;
                (viii) A hydrologic regime capable of forming, maintaining, or restoring the flow periodicity, channel morphology, fish community composition, off-channel habitats, and habitat components described in the other primary constituent elements; and
                (ix) Few or no nonnative predatory or nonnative competitive species present.
                Critical Habitat Map Units
                (4) Critical habitat was identified using the Fifth Principal Meridian in Iowa and Minnesota; the Sixth Principal Meridian in Nebraska; U.S. Geological Survey 30- × 60-minute (1:100,000) quadrangle maps; the National Hydrography Dataset (1:100,000) for hydrology; and Digital Line Graph (1:2,000,000) for county and State boundaries.
                (5) Unit 1: North Raccoon River Watershed—Calhoun, Carroll, Dallas, Greene, Sac and Webster Counties, Iowa.
                (i) Reach 1a. Indian Creek from its confluence with the North Raccoon River (T87N, R36W, Sec. 24), upstream through T87N, R36W, Sec. 29.
                (ii) Reach 1b. Tributary to Indian Creek (Ditch 57), from their confluence (T87N, R36W, Sec. 23), upstream to the confluence with the outlet creek from Black Hawk Lake (T86N, R36W, Sec. 1).
                (iii) Reach 1c. Outlet Creek from Black Hawk Lake from its confluence with Ditch 57 (T86N, R36W, Sec. 1), upstream to lake outlet (T87N, R35W, Sec. 35).
                (iv) Reach 2a. Camp Creek from its confluence with the North Raccoon River (T86N, R34W, Sec. 7), upstream through T87N, R34W, Sec. 8.
                (v) Reach 2b. West Fork Camp Creek from its confluence with Camp Creek (T87N, R34W, Sec. 8), upstream through T88N, R34W, Sec. 32.
                (vi) Reach 3. Prairie Creek from its confluence with the North Raccoon River (T86N, R34W, Sec. 16), upstream through T87N, R34W, Sec. 35.
                (vii) Reach 4. Lake Creek from its confluence with the North Raccoon River (T86N, R34W, Sec. 23), upstream through T87N, R33W, Sec. 25.
                (viii) Reach 5. Purgatory Creek from its confluence with the North Raccoon River (T84N, R33W, Sec. 11), upstream through T86N, R32W, Sec. 17.
                (ix) Reach 6a. Cedar Creek from its confluence with the North Raccoon River (T85N, R32W, Sec. 33), upstream to the confluence of West Cedar Creek and East Cedar Creek (T87N, R31W, Sec. 31).

                (x) Reach 6b. West Cedar Creek from its confluence with East Cedar Creek (T87N, R31W, Sec. 31), upstream to a point 2,000 feet west of the east section line of T87N, R31W, Sec. 18.
                (xi) Reach 6c. East Cedar Creek from its confluence with West Cedar Creek (T87N, R31W, Sec. 31), upstream through T87N, R31W, Sec. 9.
                (xii) Reach 7. Short Creek from its confluence with the North Raccoon River (T84N, R31W, Sec. 33), upstream through T84N, R31W, Sec. 28.
                (xiii) Reach 8. Hardin Creek from its confluence with the North Raccoon River (T83N, R30W, Sec. 23), upstream through T85N, R31W, Sec. 27.
                (xiv) Reach 9a. Buttrick Creek from its confluence with the North Raccoon River (T83N, R30W, Sec. 26), upstream to the confluence of West Buttrick Creek and East Buttrick Creek (T84N, R30W, Sec. 25).
                (xv) Reach 9b. West Buttrick Creek, from its confluence with East Buttrick Creek (T84N, R30W, Sec. 25), upstream through T86N, R30W, Sec. 3.
                (xvi) Reach 9c. East Buttrick Creek, from its confluence with West Buttrick Creek (T84N, R30W, Sec. 25), upstream through T85N, R29W, Sec. 20.
                (xvii) Reach 10a. Elm Branch from its confluence with the North Raccoon River (T81N, R28W, Sec. 28), upstream to its confluence with Swan Lake Branch T81N, R28W, Sec. 28.
                (xviii) Reach 10b. Swan Lake Branch from its confluence with Elm Branch (T81N, R28W, Sec. 28), upstream through T80N, R28W, Sec. 4.
                (xix) Reach 11. Off-channel and side-channel pools (that meet the previously described criteria) adjacent to the North Raccoon River from U.S. Highway 6 (T79N, R27W, Sec. 32), upstream to U.S. Highway 20 (T88N, R36W, Sec. 24).
                (6) Unit 1 (Map 1) follows.
                
                  
                  ER25MR05.114
                
                (7) Unit 2: Boone River Watershed—Wright and Hamilton Counties, Iowa.
                (i) Reach 12. Eagle Creek from its confluence with the Boone River (T89N, R25W, Sec. 6), upstream through T91N, R25W, Sec. 30.
                Ditch 3 and Ditch 19 Complex

                (ii) Reach 13a. Ditch 3 from its confluence with the Boone River (T91N, R26W, Sec. 32), upstream through T91N, R26W, Sec. 30.
                
                (iii) Reach 13b. Ditch 19 from its confluence with Ditch 3 (T91N, R26W, Sec. 31), upstream through T91N, R26W, Sec. 31.
                (8) Unit 2 (Map 2) follows.
                
                  ER25MR05.115
                
                (9) Unit 3: Rock River Watershed—Lyon and Osceola Counties, Iowa.
                Rock River Complex

                (i) Reach 14. Rock River from its confluence with Kanaranzi Creek (T100N, R45W, Sec. 28), upstream to the Iowa/Minnesota State border (T100N, R45W, Sec. 8).
                (ii) Reach 15. Kanaranzi Creek from its confluence with the Rock River (T100N, R45W, Sec. 28), upstream to the Iowa/Minnesota State border (T100N, R45W, Sec. 11).
                Little Rock River Complex
                (iii) Reach 16. Little Rock River from State Highway 9 (T100N, R43W, Sec. 34), upstream to the Iowa/Minnesota State border (T100N, R42W, Sec. 7).
                (10) Unit 3 (Map 3) follows.
                
                  ER25MR05.116
                
                (11) Unit 4: Big Sioux River Watershed—Lincoln, Pipestone and Rock, Counties, Minnesota; and Rock River Watershed—Murray, Nobles, Pipestone and Rock Counties, Minnesota.
                Medary Creek Complex
                (i) Reach 1a. Medary Creek from the Minnesota/South Dakota State border (T109N, R47W, Sec. 13), upstream through T110N, R46W, Sec. 21.

                (ii) Reach 1b. Unnamed tributary to Medary Creek, from their confluence (T109N, R46W, Sec. 18), upstream through T110N, R46W, Sec. 30.
                Flandreau Creek Complex
                (iii) Reach 2a. Flandreau Creek from the Minnesota/South Dakota State border (T107N, R47W, Sec. 14), upstream through T109N, R45W, Sec. 31.
                (iv) Reach 2b. Unnamed tributary to Flandreau Creek, from their confluence (T108N, R46W, Sec. 11), upstream through T108N, R45W, Sec. 6.
                (v) Reach 2c. East Branch Flandreau Creek from its confluence with Flandreau Creek (T108N, R46W, Sec. 14), upstream through T108N, R45W, Sec. 4.
                (vi) Reach 2d. Willow Creek from its confluence with Flandreau Creek (T107N, R46W, Sec. 6), upstream through T108N, R46W, Sec. 3.
                Split Rock/Pipestone/Beaver Creek Complex
                (vii) Reach 3a. Pipestone Creek from the Minnesota/South Dakota State border (T106N, R47W, Sec. 23), upstream through T106N, R46W, Sec. 1.
                (viii) Reach 3b. Unnamed tributary to Pipestone Creek, from their confluence (T106N, R47W, Sec. 24), upstream through T106N, R46W, Sec. 19.
                (ix) Reach 3c. Unnamed tributary to Pipestone Creek, from the Minnesota/South Dakota State border (T105N, R47W, Sec. 2), upstream through T105N, R46W, Sec. 1.
                (x) Reach 3d. North Branch Pipestone Creek from its confluence with Pipestone Creek (T106N, R46W, Sec. 5), upstream through T107N, R45W, Sec. 4.
                (xi) Reach 3e. Unnamed tributary to North Branch Pipestone Creek, from their confluence (T107N, R45W, Sec. 4), upstream through T108N, R45W, Sec. 23.
                (xii) Reach 3f. Split Rock Creek from the Minnesota/South Dakota State border (T103N, R47W, Sec. 2), upstream to Split Rock Lake Outlet (T105N, R46W, Sec. 22).
                (xiii) Reach 3g. Unnamed tributary to Split Rock Creek from the Minnesota/South Dakota State border (T103N, R47W, Sec. 23), upstream through T103N, R46W, Sec. 29.
                (xiv) Reach 3h. Unnamed tributary to Split Rock Creek, from their confluence (T103N, R47W, Sec. 2), upstream through T103N, R46W, Sec. 8.
                (xv) Reach 3i. Unnamed tributary to Split Rock Creek, from their confluence (T104N, R47W, Sec. 25), upstream through T104N, R46W, Sec. 19.
                (xvi) Reach 3j. Pipestone Creek from its confluence with Split Rock Creek (T104N, R47W, Sec. 23), upstream to the Minnesota/South Dakota State border T104N, R47W, Sec. 22.
                (xvii) Reach 3k. Unnamed tributary to Split Rock Creek, from their confluence (T104N, R46W, Sec. 6), upstream through T105N, R46W, Sec. 36.
                (xviii) Reach 3l. Split Rock Creek from the headwater of Split Rock Lake (T105N, R46W, Sec. 15), upstream through T106N, R46W, Sec. 35.
                (xix) Reach 3m. Unnamed tributary to Split Rock Creek, from their confluence (T105N, R46W, Sec. 3), upstream through T105N, R46W, Sec. 2.
                (xx) Reach 3n. Beaver Creek from the Minnesota/South Dakota State border (T102N, R47W, Sec. 34), upstream through T104N, R45W, Sec. 20.
                (xxi) Reach 3o. Springwater Creek from the Minnesota/South Dakota border (T102N, R47W, Sec. 34), upstream through T102N, R46W, Sec. 6.
                (xxii) Reach 3p. Little Beaver Creek from its confluence with Beaver Creek (T102N, R46W, Sec. 12), upstream through T103N, R45W, Sec. 9.
                (xxiii) Reach 3q. Unnamed tributary to Beaver Creek, from their confluence (T102N, R46W, Sec. 1), upstream through T103N, R46W, Sec. 35.
                (xxiv) Reach 3r. Unnamed tributary to Beaver Creek, from their confluence (T103N, R45W, Sec. 18), upstream through T104N, R46W, Sec. 36.
                Rock River Complex
                (xxv) Reach 4a. Rock River from the Minnesota/Iowa State border (T101N, R45W, Sec. 36), upstream through T107N, R44W, Sec. 7.
                (xxvi) Reach 4b. Kanaranzi Creek from the Minnesota/Iowa State border (T101N, R44W, Sec. 33), upstream through T103N, R42W, Sec. 7).
                (xxvii) Reach 4c. Norwegian Creek from its confluence with Kanaranzi Creek (T101N, R44W, Sec. 25), upstream through T101N, R43W, Sec. 21.
                (xxviii) Reach 4d. Unnamed tributary to Norwegian Creek, from their confluence (T101N, R44W, Sec. 20), upstream through T101N, R44W, Sec. 16.
                (xxix) Reach 4e. East Branch Kanaranzi Creek from its confluence with Kanaranzi Creek (T102N, R42W, Sec. 5), upstream through T102N, R41W, Sec. 5.
                (xxx) Reach 4f. Unnamed tributary to East Branch Kanaranzi Creek, from their confluence (T102N, R42W, Sec. 9), upstream through T102N, R42W, Sec. 22.
                (xxxi) Reach 4g. Unnamed tributary to East Branch Kanaranzi Creek, from their confluence (T102N, R42W, Sec. 5), upstream through T102N, R42W, Sec. 5.
                (xxxii) Reach 4h. Unnamed tributary to Kanaranzi Creek, from their confluence (T102N, R43W, Sec. 31), upstream through T102N, R43W, Sec. 27.

                (xxxiii) Reach 4i. Ash Creek from its confluence with the Rock River (T101N, R45W, Sec. 24), upstream through T101N, R45W, Sec. 14.
                
                (xxxiv) Reach 4j. Elk Creek from its confluence with the Rock River (T102N, R45W, Sec. 36), upstream through T103N, R43W, Sec. 22.
                (xxxv) Reach 4k. Unnamed tributary to Elk Creek, from their confluence (T102N, R44W, Sec. 16), upstream through T102N, R44W, Sec. 9.
                (xxxvi) Reach 4l. Champepadan Creek from its confluence with the Rock River (T103N, R44W, Sec. 29), upstream through T104N, R43W, Sec. 14.
                (xxxvii) Reach 4m. Unnamed tributary to Champepadan Creek, from their confluence (T104N, R43W, Sec. 14), upstream through T104N, R43W, Sec. 13.
                (xxxviii) Reach 4n. Unnamed tributary to Champepadan Creek, from their confluence (T103N, R44W, Sec. 23), upstream through T103N, R44W, Sec. 24.
                (xxxix) Reach 4o. Unnamed tributary to Champepadan Creek, from their confluence (T103N, R44W, Sec. 23), upstream through T103N, R44W, Sec. 12.
                (xl) Reach 4p. Unnamed tributary to the Rock River, from their confluence (T103N, R44W, Sec. 17), upstream through T104N, R44W, Sec. 26.
                (xli) Reach 4q. Mound Creek from its confluence with the Rock River (T103N, R44W, Sec. 30), upstream through T104N, R45W, Sec. 35.
                (xlii) Reach 4r. Unnamed tributary to the Rock River, from their confluence (T103N, R44W, Sec. 8), upstream through T104N, R45W, Sec. 13.
                (xliii) Reach 4s. Unnamed tributary to the Rock River, from their confluence (T104N, R44W, Sec. 28), upstream through T104N, R44W, Sec. 11.
                (xliv) Reach 4t. Unnamed tributary to the Rock River, from their confluence (T104N, R44W, Sec. 16), upstream through T104N, R44W, Sec. 10.
                (xlv) Reach 4u. Poplar Creek from its confluence with the Rock River (T104N, R44W, Sec. 5), upstream through T105N, R45W, Sec. 32.
                (xlvi) Reach 4v. Unnamed tributary to Poplar Creek, from their confluence (T105N, R45W, Sec. 27), upstream through T105N, R45W, Sec. 9.
                (xlvii) Reach 4w. Chanarambie Creek from its confluence with the Rock River (T105N, R44W, Sec. 33), upstream through T105N, R43W, Sec. 8.
                (xlviii) Reach 4x. North Branch Chanarambie Creek from its confluence with Chanarambie Creek (T105N, R43W, Sec. 8), upstream through T106N, R43W, Sec. 18.
                (xlix) Reach 4y. Unnamed tributary to the Rock River, from their confluence (T105N, R44W, Sec. 8), upstream through T106N, R45W, Sec. 36.
                (l) Reach 4z. Unnamed tributary to the Rock River, from their confluence (T106N, R44W, Sec. 33), upstream through T106N, R44W, Sec. 23.
                (li) Reach 4aa. East Branch Rock River from its confluence with the Rock River (T106N, R44W, Sec. 18), upstream through T107N, R44W, Sec. 27.
                (lii) Reach 4bb. Unnamed tributary to East Branch Rock River, from their confluence (T107N, R44W, Sec. 34), upstream through T107N, R44W, Sec. 35.
                Little Rock River Complex
                (liii) Reach 5a. Little Rock River from the Minnesota/Iowa State border (T101N, R42W, Sec. 35), upstream through T102N, R41W, Sec. 34.
                (liv) Reach 5b. Little Rock Creek from its confluence with the Little Rock River (T101N, R42W, Sec. 26), upstream through T102N, R42W, Sec. 34.
                Mud Creek Complex
                (lv) Reach 6a. Mud Creek from the Minnesota/Iowa State border (T101N, R46W, Sec. 34), upstream thru T101N, R46W, Sec. 11.
                (lvi) Reach 6b. Unnamed tributary to Mud Creek, from their confluence (T101N, R46W, Sec. 22), upstream through T101N, R46W, Sec. 24.
                (lvii) Reach 6c. Unnamed tributary to Mud Creek, from their confluence (T101N, R46W, Sec. 11), upstream through T101N, R46W, Sec. 1.
                (12) Unit 4 (Map 4) follows.
                
                  
                  ER25MR05.117
                
                (13) Unit 5: Elkhorn River Watershed—Madison County, Nebraska.
                Taylor Creek from its confluence with Union Creek (T22N, R1W, Sec. 32), upstream through T22N, R2W, Sec. 22.
                (14) Unit 5 (Map 5) follows.
                
                  
                  ER25MR05.118
                
                
                Waccamaw Silverside (Menidia extensa)
                North Carolina, Columbus County. Lake Waccamaw in its entirety to mean high water level, and Big Creek from its mouth at Lake Waccamaw upstream approximately 0.6 kilometer (0.4 mile) to where the creek is crossed by County Road 1947.
                Constituent elements include high quality clear open water, with a neutral pH and clean substrate.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.123
                
                Delta Smelt (Hypomesus transpacificus)
                California—Areas of all water and all submerged lands below ordinary high water and the entire water column bounded by and contained in Suisun Bay (including the contiguous Grizzly and Honker Bays); the length of Montezuma Slough; and the existing contiguous waters contained within the Delta, as defined by section 12220, of the State of California's Water Code of 1969 (a complex of bays, dead-end sloughs, channels typically less than 4 meters deep, marshlands, etc.) as follows:
                Bounded by a line beginning at the Carquinez Bridge which crosses the Carquinez Strait; thence, northeasterly along the western and northern shoreline of Suisun Bay, including Goodyear, Suisun, Cutoff, First Mallard (Spring Branch), and Montezuma Sloughs; thence, upstream to the intersection of Montezuma Slough with the western boundary of the Delta as delineated in section 12220 of the State of California's Water Code of 1969; thence, following the boundary and including all contiguous water bodies contained within the statutory definition of the Delta, to its intersection with the San Joaquin River at its confluence with Suisun Bay; thence, westerly along the south shore of Suisun Bay to the Carquinez Bridge.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.124
                
                Primary Constituent Elements—physical habitat, water, river flow, and salinity concentrations required to maintain delta smelt habitat for spawning, larval and juvenile transport, rearing, and adult migration.
                Spikedace (Meda fulgida)

                (1) Critical habitat units are depicted for Cochise, Gila, Graham, Greenlee, Pinal, and Yavapai Counties, Arizona, and for Catron, Grant, and Hidalgo Counties, New Mexico, on the maps below. The maps provided are for informational purposes only.
                
                (2) Within these areas, the primary constituent elements (PCE) of the physical or biological features essential to the conservation of spikedace consist of six components:
                (i) Habitat to support all egg, larval, juvenile, and adult spikedace. This habitat includes perennial flows with a stream depth generally less than 1 m (3.3 ft), and with slow to swift flow velocities between 5 and 80 cm per second (1.9 and 31.5 in. per second). Appropriate stream microhabitat types include glides, runs, riffles, the margins of pools and eddies, and backwater components over sand, gravel, and cobble substrates with low or moderate amounts of fine sediment and substrate embeddedness. Appropriate habitat will have a low gradient of less than approximately 1.0 percent, at elevations below 2,100 m (6,890 ft). Water temperatures should be in the general range of 8.0 to 28.0 °C (46.4 to 82.4 °F).
                (ii) An abundant aquatic insect food base consisting of mayflies, true flies, black flies, caddis flies, stoneflies, and dragonflies.
                (iii) Streams with no or no more than low levels of pollutants.
                (iv) Perennial flows, or interrupted stream courses that are periodically dewatered but that serve as connective corridors between occupied or seasonally occupied habitat and through which the species may move when the habitat is wetted.
                (v) No nonnative aquatic species, or levels of nonnative aquatic species that are sufficiently low as to allow persistence of spikedace.
                (vi) Streams with a natural, unregulated flow regime that allows for periodic flooding or, if flows are modified or regulated, a flow regime that allows for adequate river functions, such as flows capable of transporting sediments.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule. We have determined that all designated areas contain at least one PCE for spikedace.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 7.5′ quadrangles along with shapefiles generated by the Arizona Land Resource Information Service for land ownership, streams, counties, and the Public Land Survey System. Information on species locations was derived from databases developed by the Arizona Game and Fish Department, the New Mexico Department of Game and Fish, and Arizona State University.
                (5) Note: Index map follows:
                
                  
                  ER23FE12.009
                
                (6) Unit 1: Verde River Subbasin, Yavapai County, Arizona.

                (i) Verde River for approximately 170.6 km (105.9 mi), extending from the confluence with Fossil Creek in Township 11 North, Range 6 East, northeast quarter of section 25 upstream to Sullivan Dam in Township 17 North, Range 2 West, northwest quarter of section 15. This mileage does not include the 1.2 km (0.8 mi) belonging to the Yavapai-Apache Nation, which is excluded from this designation. Granite Creek for approximately 3.2 km (2.0 mi), extending from the confluence with the Verde River in Township 17 North, Range 2 West, northeast quarter section 14 upstream to a spring in Township 17 North, Range 2 West, southwest quarter of the southwest quarter of section 13.
                (ii) Oak Creek for approximately 54.3 km (33.7 mi), extending from the confluence with the Verde River in Township 15 North, Range 4 East, southeast quarter section 20 upstream to the confluence with an unnamed tributary from the south in Township 17 North, Range 5 East, southeast quarter of the northeast quarter of section 24.
                (iii) Beaver Creek/Wet Beaver Creek for approximately 33.3 km (20.7 mi), extending from the confluence with the Verde River in Township 14 North, Range 5 East, southeast quarter of section 30 upstream to the confluence with Casner Canyon in Township 15 North, Range 6 East, northwest quarter of section 23. This mileage does not include the 0.2 km (0.1 mi) belonging to the Yavapai-Apache Nation and excluded from these designations.
                (iv) West Clear Creek for approximately 10.9 km (6.8. mi), extending from the confluence with the Verde River in Township 13 North, Range 5 East, center section 21, upstream to the confluence with Black Mountain Canyon in Township 13 North, Range 6 East, southeast quarter of section 17.
                (v) Fossil Creek for approximately 22.2 km (13.8 mi) from its confluence with the Verde River at Township 11 North, Range 6 East, northeast quarter of section 25 upstream to the old Fossil Diversion Dam site at Township 12 North, Range 7 East, southeast quarter of section 14.
                (vi) Note: Map of Unit 1, Verde River Subbasin follows.
                
                  
                  ER23FE12.010
                
                (7) Unit 2: Salt River Subbasin, Gila County, Arizona.
                (i) Tonto Creek for approximately 47.8 km (29.7 mi) extending from the confluence with Greenback Creek in Township 5 North, Range 11 East, northwest quarter of section 8 upstream to the confluence with Houston Creek in Township 9 North, Range 11 East, northeast quarter of section 18.

                (ii) Greenback Creek for approximately 15.1 km (9.4 mi) from the confluence with Tonto Creek in Township 5 North, Range 11 East, northwest quarter of section 8 upstream to Lime Springs in Township 6 North, Range 12 East, southwest quarter of section 20.
                (iii) Rye Creek for approximately 2.8 km (1.8 mi) extending from the confluence with Tonto Creek in Township 8 North, Range 10 East, northeast quarter of section 24 upstream to the confluence with Brady Canyon in Township 8 North, Range 10 East, northwest quarter of section 14.
                (iv) Spring Creek for approximately 27.2 km (16.9 mi) extending from the confluence with the Tonto River at Township 10 North, Range 11 East, southeast quarter of section 36 upstream to the confluence with Sevenmile Canyon at Township 8 North, Range 13 East, northern boundary of section 20.
                (v) Rock Creek for approximately 5.8 km (3.6 mi) extending from the confluence with Spring Creek at Township 8 North, Range 12 East, southeast quarter of section 1 upstream to the confluence with Buzzard Roost Canyon at Township 8 North, 12 East, center of section 24.
                (vi) Note: Map of Unit 2, Salt River Subbasin follows.
                
                  
                  ER23FE12.011
                
                (8) Unit 3: San Pedro River Subbasin, Cochise, Graham, and Pinal Counties, Arizona.

                (i) Aravaipa Creek for approximately 44.9 km (27.9 mi) extending from the confluence with the San Pedro River in Township 7 South, Range 16 East, center of section 9 upstream to the confluence with Stowe Gulch in Township 6 South, Range 19 East, southeast quarter of the northeast quarter of section 35. Deer Creek—3.7 km (2.3 mi) of the creek extending from the confluence with Aravaipa Creek at Township 6 South, Range 18 East, section 14 upstream to the boundary of the Aravaipa Wilderness at Township 6 South, Range 19 East, section 18.
                (ii) Turkey Creek—4.3 km (2.7 mi) of the creek extending from the confluence with Aravaipa Creek at Township 6 South, Range 19 East, section 19 upstream to the confluence with Oak Grove Canyon at Township 6 South, Range 19 east, section 32.
                (iii) Hot Springs Canyon for approximately 9.3 km (5.8 mi) extending from the confluence with Bass Canyon in Township 12 South, Range 20 East, northeast quarter of section 36 downstream to Township 12 South, Range 20 East, southeast quarter of section 32.
                (iv) Redfield Canyon for approximately 6.5 km (4.0 mi) extending from Township 11 South, Range 19 East, northeast quarter of section 36 upstream to the confluence with Sycamore Canyon in Township 11 South, Range 20 East, northwest quarter of section 28.
                (v) Bass Canyon for approximately 5.5 km (3.4 mi) from the confluence with Hot Springs Canyon in Township 12 South, Range 20 East, northeast quarter of section 36 upstream to the confluence with Pine Canyon in Township 12 South, Range 21 East, center of section 20.
                (vi) Note: Map of Unit 3, San Pedro River Subbasin follows.
                
                  
                  ER23FE12.012
                
                (9) Unit 4: Bonita Creek Subbasin, Graham County, Arizona.
                (i) Bonita Creek for approximately 23.8 km (14.8 mi) from the confluence with the Gila River in Township 6 South, Range 28 East, southeast quarter of section 21 upstream to the confluence with Martinez Wash in Township 4 South, Range 27 East, southeast quarter of Section 27.
                (ii) Note: Map of Unit 4, Bonita Creek Subbasin follows.
                
                  
                  ER23FE12.013
                
                (10) Unit 5: Eagle Creek Subbasin, Graham and Greenlee Counties, Arizona.

                (i) Eagle Creek for approximately 26.5 km (16.5 mi) from the Freeport-McMoRan diversion dam at Township 4 South, Range 28 East, southwest quarter of the northwest quarter of section 23 upstream to the confluence of East Eagle Creek in Township 2 North, Range 28 East, southwest quarter of section 20. This mileage does not include approximately 21.4 km (13.3 mi) of Eagle Creek on lands belonging to Freeport-McMoRan, which is excluded from this designation.
                (ii) Note: Map of Unit 5, Eagle Creek Subbasin follows.
                
                  ER23FE12.014
                
                (11) Unit 6: San Francisco River Subbasin, Greenlee County, Arizona, and Catron County, New Mexico.

                (i) San Francisco River for approximately 166.7 km (103.5 mi) of the San Francisco River extending from the confluence with the Gila River in Arizona in Township 5 South, Range 29 East, southeast quarter of section 21 upstream to Township 6 South, Range 19 West, section 2 in New Mexico. This mileage does include approximately 14.1 km (8.8 mi) of the San Francisco River on lands belonging to Freeport-McMoRan, which is excluded from this designation.
                (ii) Note: Map of Unit 6, San Francisco River Subbasin follows.
                
                  ER23FE12.015
                
                
                (12) Unit 7: Blue River Subbasin, Greenlee County, Arizona, and Catron County, New Mexico.
                (i) Blue River for approximately 81.4 km (50.6 mi) from the confluence with the San Francisco River at Township 2S., Range 31 East, southeast quarter of section 31 upstream to the confluence of Campbell Blue and Dry Blue Creeks at Township 7 South, Range 21 West, southeast quarter of section 6.
                (ii) Campbell Blue Creek for approximately 12.4 km (7.7 mi) from the confluence of Dry Blue and Campbell Blue Creeks at Township 7 South, Range 21 West, southeast quarter of section 6 to the confluence with Coleman Canyon in Township 4.5 North, Range 31 East, southwest quarter of the northeast quarter of section 32.
                (iii) Little Blue Creek for approximately 5.1 km (3.1 mi) from the confluence with the Blue River at Township 1 South, Range 31 East, center Section 5 upstream to the mouth of a canyon at Township 1 North, Range 31 East, northeast quarter of section 29.
                (iv) Pace Creek for approximately 1.2 km (0.8 mi) from the confluence with Dry Blue Creek at Township 6 South, Range 21 West, southwest quarter of Section 28 upstream to a barrier falls at Township 6 South, Range 21 West, northeast quarter of section 29.
                (v) Frieborn Creek for approximately 1.8 km (1.1 mi) from the confluence with Dry Blue Creek at Township 7 South, Range 21 West, southwest quarter of the northwest quarter of section 5 upstream to an unnamed tributary flowing from the south in Township 7 South, Range 21 West, northeast quarter of southwest quarter of section 8.
                (vi) Dry Blue Creek for approximately 4.7 km (3.0 mi) from the confluence with Campbell Blue Creek at Township 7 South, Range 21 West, southeast quarter of Section 6 upstream to the confluence with Pace Creek in Township 6 South, Range 21 West, southwest quarter of section 28.
                (vii) Note: Map of Unit 7, Blue River Subbasin follows.
                
                  
                  ER23FE12.016
                
                (13) Unit 8: Gila River Subbasin, Catron, Grant, and Hidalgo Counties, New Mexico.

                (i) Gila River for approximately 153.5 km (95.4 mi) from the confluence with Moore Canyon at Township 18 South, Range 21 West, southeast quarter of the southwest quarter of section 32 upstream to the confluence of the East and West Forks of the Gila River at Township 13 South, Range 13 West, center of section 8. This mileage does not include approximately 11.5 km (7.2 mi) of the Gila River on lands owned by Freeport-McMoRan, which is excluded from this designation.
                (ii) West Fork Gila River for approximately 13.0 km (8.1 mi) from the confluence with the East Fork Gila River at Township 13 South, Range 13 West, center of section 8 upstream to the confluence with EE Canyon at Township 12 South, Range 14 West, east boundary of Section 21.
                (iii) Middle Fork Gila River for approximately 12.5 km (7.7 mi) of the Middle Fork Gila River extending from the confluence with West Fork Gila River at Township 12 South, Range 14 West, southwest quarter of section 25 upstream to the confluence of Big Bear Canyon in Township 12 South, Range 14 West, southwest quarter of section 2.
                (iv) East Fork Gila River for approximately 42.1 km (26.2 mi) extending from the confluence with West Fork Gila River at Township 13 South, Range 13 West, center of section 8 upstream to the confluence of Beaver and Taylor Creeks in Township 11 South, Range 12 West, northeast quarter of section 17.
                (v) Mangas Creek for approximately 1.2 km (0.8 mi) extending from Township 17 South, Range 17 West, at the eastern boundary of section 3 upstream to the confluence with Blacksmith Canyon at Township 17 South, Range 17 West, northwest quarter of section 3. This mileage does not include approximately 7.9 km (4.9 mi) of Mangas Creek on lands belonging to Freeport-McMoRan, which are excluded from the designation.
                (vi) Note: Map of Unit 8, Gila River Subbasin follows.
                
                  
                  ER23FE12.017
                
                Big Spring Spinedace (Lepidomeda mollispinis pratensis)
                Nevada. Condor Canyon, Lincoln County. Four stream miles of Meadow Valley Wash and 50 feet on either side of the stream as it flows through the following sections: T. 1 S., R. 68 E., Sections 13, 23, 24, 26, 27, and 28.

                Known constituent elements include clean permanent flowing spring-fed stream with deep pool areas and shallow marshy areas along the shore and the absence of exotic fishes.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.128
                
                Little Colorado Spinedace (Lepidomeda vittata)
                Arizona:
                1. Coconino County. East Clear Creek; approximately 18 miles of stream extending from the confluence with Leonard Canyon (NE 1/4 Sec. 11 T14N R12E) upstream to the Blue Ridge Reservoir dam (SE 1/4 Sec. 33 T14N R11E), and approximately 13 miles of stream extending from the upper end of Blue Ridge Reservoir (east boundary SE 1/4 Sec. 36 T14N R10E) upstream to Potato Lake (NE 1/4 Sec. 1 T12N R9E).
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.129
                
                2. Navajo County. Chevelon Creek; approximately 8 miles of stream extending from the confluence with the Little Colorado River (NW1/4 Sec. 23 T18N R17E) upstream to Bell Cow Canyon (SE1/4 of the SW1/4 Sec. 11 T17N R17E).
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.131
                

                3. Apache County. Nutrioso Creek; approximately 5 miles of stream extending from the Apache-Sitgreaves National Forest boundary (north boundary Sec. 5 T8N R30E) upstream to the Nelson Reservoir dam (NE1/4 Sec. 29 T8N R30E).
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.130
                
                Constituent elements, for all areas of critical habitat, include clean, permanent flowing water, with pools and a fine gravel or silt-mud substrate.
                White River Spinedace (Lepidomeda albivallis)
                Nevada, White Pine County. Each of the following springs and outflows plus surrounding land areas for a distance of 50 feet from these springs and outflows:
                Preston Big Spring and associated outflows within T12N, R61E, NE 1/4 Sec. 2.
                Lund Spring and associated outflows within T11N, R62E, NE 1/4 of NE 1/4 of Sec. 4; T12N, R62E, S 1/2 of SE 1/4 Sec. 33.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.132
                
                Nevada, Nye County. Flag Springs and associated outflows plus surrounding land areas for a distance of 50 feet from the springs and outflows within the following areas: T7N, R62E, E 1/2 of NE 1/4 Sec. 32, SW 1/4 of NW 1/4 Sec. 33.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.133
                
                Known constituent elements for all areas of critical habitat include consistently high quality and quantity of cool springs and their outflows, and surrounding land area that provide vegetation for cover and habitat for insects and other invertebrates on which the species feeds.
                Hiko White River Springfish (Crenichthys baileyi grandis)

                Nevada, Lincoln County. Each of the following springs and outflows plus surrounding land areas for a distance of 50 feet from these springs and outflows:
                
                Hiko Spring and associated outflows within T4S, R60E, SW1/4 of NE1/4 Sec. 14 and NW1/4 of SE1/4 Sec. 14.
                Crystal Springs and associated outflows within T5S, R60E, all of NE1/4 of Sec. 10 and NE1/4 of SE1/4 Sec. 10, SW1/4 of NW1/4 Sec. 11 and NW1/4 of SW1/4 Sec. 11.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.134
                
                Known constituent elements include warmwater springs and their outflows and surrounding land areas that provide vegetation for cover and habitat for insects and other invertebrates on which the species feeds.
                Railroad Valley Springfish (Crenichthys nevadae)
                1. Nevada, Nye County, Duckwater area. Big Warm Spring and its outflow pools, streams, and marshes and a 50 foot riparian zone around the spring, outflow pools, streams, and marshes in T13N, R56E, NE1/4 Sec. 31, SE1/4 Sec. 31, NW1/4 Sec. 32. Little Warm Spring and its outflow pools, streams, and marshes, and a 50-foot riparian zone around the spring, outflow pools, streams, and marshes in T12N, R56E, Sec. 5.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.135
                
                2. Nevada, Nye County, Lockes Area. North, Hay Corral, Big, and Reynolds Springs and their outflow pools, streams, and marshes, and a 50-foot riparian zone around the springs, outflow pools, streams, and marshes in T8N, R55E, SW1/4 Sec. 11, NW1/4 Sec. 14, SW1/4 Sec. 14, SE1/4 Sec. 15, NE1/4 Sec. 15, SW1/4 Sec. 15.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.136
                
                Known constituent elements for all areas of critical habitat of the Railroad Valley springfish include clear, unpolluted thermal spring waters ranging in temperature from 29° to 36 °C in pools; flowing channels; marshy areas with aquatic plants, insects, and mollusks.
                White River Springfish (Crenichthys baileyi baileyi)

                Nevada, Lincoln County. Ash Springs and associated outflows plus surrounding land areas for a distance of 50 feet from the springs and outflows within the following areas: T6S, R60E, E1/2 of E1/2 Sec. 1 and T6S, R61E, NW1/4 of NW1/4 Sec. 6.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.137
                
                Known constituent elements include warmwater springs and their outflows and surrounding land areas that provide vegetation for cover and habitat or insects and other invertebrates on which the species feeds.
                Colorado Squawfish (Ptychocheilus lucius)
                Description of areas taken from BLM 1:100,000 maps (available from BLM State Offices): Canyon of Lodore, CO 1990; La Sal, UT/CO 1985; Rangely, CO 1989; Delta, CO 1989; Grand Junction, CO 1990; Hite Crossing, UT 1982; Vernal, UT/CO 1990; Craig, CO 1990; Bluff, UT/CO 1985; Moab, UT/CO 1985; Hanksville, UT 1982; San Rafael Desert, UT 1985; Huntington, UT 1982; Price, UT 1989; Farmington, NM 1991; Navajo Mountain, UT/AZ 1982. The 100-year flood plain for many areas is detailed in Flood Insurance Rate Maps (FIRM) published by and available through the Federal Emergency Management Agency (FEMA). In areas where a FIRM is not available, the presence of alluvium soils or known high water marks can be used to determine the extent of the flood plain. Only areas of flood plain containing constituent elements are considered critical habitat.
                Colorado: Moffat County. The Yampa River and its 100-year flood plain from the State Highway 394 bridge in T.6N., R.91W., sec. 1 (6th Principal Meridian) to the confluence with the Green River in T.7N., R.103W., sec. 28 (6th Principal Meridian).
                Utah: Uintah, Carbon, Grand, Emery, Wayne, and San Juan Counties; and Colorado: Moffat County. The Green River and its 100-year flood plain from the confluence with the Yampa River in T.7N., R.103W., sec. 28 (6th Principal Meridian) to the confluence with the Colorado River in T.30S., R.19E., sec. 7 (Salt Lake Meridian).
                Colorado: Rio Blanco County; and Utah: Uintah County. The White River and its 100-year flood plain from Rio Blanco Lake Dam in T.1N., R.96W., sec. 6 (6th Principal Meridian) to the confluence with the Green River in T.9S., R.20E., sec. 4 (Salt Lake Meridian).
                Colorado: Delta and Mesa Counties. The Gunnison River and its 100-year flood plain from the confluence with the Uncompahgre River in T.15S., R.96W., sec. 11 (6th Principal Meridian) to the confluence with the Colorado River in T.1S., R.1W., sec. 22 (Ute Meridian).
                Colorado: Mesa and Garfield Counties; and Utah: Grand, San Juan, Wayne, and Garfield Counties. The Colorado River and its 100-year flood plain from the Colorado River Bridge at exit 90 north off Interstate 70 in T.6S., R.93W., sec. 16 (6th Principal Meridian) to North Wash including the Dirty Devil arm of Lake Powell up to the full pool elevation in T.33S., R.14E., sec. 29 (Salt Lake Meridian).
                New Mexico: San Juan County; and Utah: San Juan County. The San Juan River and its 100-year flood plain from the State Route 371 Bridge in T.29N., R.13W., sec. 17 (New Mexico Meridian) to Neskahai Canyon in the San Juan arm of Lake Powell in T.41S., R.11E., sec. 26 (Salt Lake Meridian) up to the full pool elevation.
                Known constituent elements include water, physical habitat, and biological environment as required for each particular life stage for each species.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.138
                
                Alabama Sturgeon (Scaphirhynchus suttkusi)

                (1) Critical habitat unit is depicted for Baldwin, Monroe, Wilcox, Clarke, Dallas, Lowndes, Autauga, Bibb, and Perry Counties, Alabama, on the map below.
                
                (2) The primary constituent elements of critical habitat for the Alabama sturgeon are:
                (i) A flow regime (i.e., the magnitude, frequency, duration, seasonality of discharge over time) necessary to maintain all life stages of the species in the riverine environment, including migration, breeding site selection, resting, larval development, and protection of cool water refuges (i.e., tributaries).
                (ii) River channel with stable sand and gravel river bottoms, and bedrock walls, including associated mussel beds.
                (iii) Limestone outcrops and cut limestone banks, large gravel or cobble such as that found around channel training devices, and bedrock channel walls that provide riverine spawning sites with substrates suitable for embryo deposition and development.
                (iv) Long sections of free-flowing water to allow spawning migrations and development of embryos and larvae.
                (v) Water temperature not exceeding 32 °Celsius (90 °Fahrenheit); dissolved oxygen levels not less than 5 milligrams per liter (mg/L) (5 parts per million (ppm)), except under extreme conditions due to natural causes or downstream of existing hydroelectric impoundments, where it can range from 5 mg/L to 4 mg/L (5 ppm to 4 ppm); and pH within the range of 6.0 to 8.5.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, docks, dams, runways, roads, and other paved areas) and the land or waterway on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map unit. Data layers defining the map unit were created on a base of USGS 7.5′ quadrangles, and the critical habitat unit was then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Unit: Alabama and Cahaba Rivers; Baldwin, Monroe, Wilcox, Clarke, Dallas, Lowndes, Autauga, Perry, and Bibb Counties, Alabama.
                (i) The unit encompasses 524 km (326 mi) of river channel. The portion of river channel in the Alabama River extends 394 km (245 mi) from its confluence with the Tombigbee River, Baldwin and Clarke Counties, Alabama, upstream to R.F. Henry Lock and Dam, Autauga and Lowndes Counties, Alabama; and the portion of river channel in the Cahaba River extends 130 km (81 mi) from its confluence with the Alabama River, Dallas County, Alabama, upstream to U.S. Highway 82, Bibb County, Alabama.

                (ii) Map of Unit, Critical Habitat for Alabama Sturgeon (Scaphirhynchus suttkusi): Alabama and Cahaba Rivers, follows:
                
                  
                  ER02JN09.011
                
                Gulf Sturgeon (Acipenser oxyrinchus desotoi)
                (1) Critical habitat units are depicted for Louisiana, Mississippi, Alabama, and Florida on the maps below. The maps provided are for informational purposes only.

                (2) The primary constituent elements essential for the conservation of Gulf sturgeon are those habitat components that support feeding, resting, and sheltering, reproduction, migration, and physical features necessary for maintaining the natural processes that support these habitat components. The primary constituent elements include:
                (i) Abundant prey items within riverine habitats for larval and juvenile life stages, and within estuarine and marine habitats and substrates for juvenile, subadult, and adult life stages;
                (ii) Riverine spawning sites with substrates suitable for egg deposition and development, such as limestone outcrops and cut limestone banks, bedrock, large gravel or cobble beds, marl, soapstone or hard clay;
                (iii) Riverine aggregation areas, also referred to as resting, holding, and staging areas, used by adult, subadult, and/or juveniles, generally, but not always, located in holes below normal riverbed depths, believed necessary for minimizing energy expenditures during fresh water residency and possibly for osmoregulatory functions;
                (iv) A flow regime (i.e,. the magnitude, frequency, duration, seasonality, and rate-of-change of fresh water discharge over time) necessary for normal behavior, growth, and survival of all life stages in the riverine environment, including migration, breeding site selection, courtship, egg fertilization, resting, and staging; and necessary for maintaining spawning sites in suitable condition for egg attachment, egg sheltering, resting, and larvae staging;
                (v) Water quality, including temperature, salinity, pH, hardness, turbidity, oxygen content, and other chemical characteristics, necessary for normal behavior, growth, and viability of all life stages;
                (vi) Sediment quality, including texture and other chemical characteristics, necessary for normal behavior, growth, and viability of all life stages; and
                (vii) Safe and unobstructed migratory pathways necessary for passage within and between riverine, estuarine, and marine habitats (e.g., a river unobstructed by any permanent structure, or a dammed river that still allows for passage).
                (3) Gulf sturgeon is under the joint jurisdiction of the U.S. Fish and Wildlife Service (FWS) and National Marine Fisheries Service (NMFS). The FWS will maintain primary responsibility for recovery actions and NMFS will assist in and continue to fund recovery actions pertaining to estuarine and marine habitats. In riverine units, the FWS will be responsible for all consultations regarding Gulf sturgeon and critical habitat. In estuarine units, we will divide responsibility based on the action agency involved. The FWS will consult with the Department of Transportation, the Environmental Protection Agency, the U.S. Coast Guard, and the Federal Emergency Management Agency. NMFS will consult with the Department of Defense, U.S. Army Corps of Engineers, Minerals Management Service and any other Federal agencies not mentioned here explicitly. In marine units, NMFS will be responsible for all consultations regarding Gulf sturgeon and critical habitat. Any Federal projects that extend into the jurisdiction of both the Services will be consulted on by the FWS with internal coordination with NMFS. Each agency will conduct its own intra-agency consultations as necessary.
                (4) The textual unit descriptions below are the definitive source for determining the critical habitat boundaries. General location maps by unit are provided at the end of each unit description and are provided for general guidance purposes only, and not as a definitive source for determining critical habitat boundaries.
                (5) Unit 1: Pearl River System in St. Tammany and Washington Parishes in Louisiana and Walthall, Hancock, Pearl River, Marion, Lawrence, Simpson, Copiah, Hinds, Rankin, and Pike Counties in Mississippi.
                (i) Unit 1 includes the Pearl River main stem from the spillway of the Ross Barnett Dam, Hinds and Rankin Counties, Mississippi, downstream to where the main stem river drainage discharges at its mouth joining Lake Borgne, Little Lake, or The Rigolets in Hancock County, Mississippi, and St. Tammany Parish, Louisiana. It includes the main stems of the East Pearl River, West Pearl River, West Middle River, Holmes Bayou, Wilson Slough, downstream to where these main stem river drainages discharge at the mouths of Lake Borgne, Little Lake, or The Rigolets. Unit 1 also includes the Bogue Chitto River main stem, a tributary of the Pearl River, from Mississippi State Highway 570, Pike County, Mississippi, downstream to its confluence with the West Pearl River, St. Tammany Parish, Louisiana. The lateral extent of Unit 1 is the ordinary high water line on each bank of the associated rivers and shorelines.
                (ii) Maps of Unit 1 follow:
                
                  
                  ER19MR03.000
                
                
                  
                  ER19MR03.001
                
                
                  
                  ER19MR03.002
                
                (6) Unit 2: Pascagoula River System in Forrest, Perry, Greene, George, Jackson, Clarke, Jones, and Wayne Counties, Mississippi.
                (i) Unit 2 includes all of the Pascagoula River main stem and its distributaries, portions of the Bouie, Leaf, and Chickasawhay tributaries, and all of the Big Black Creek tributary. It includes the Bouie River main stem beginning on the southern-most road crossing of Interstate 59, Forrest County, Mississippi, downstream to its confluence with the Leaf River, Forrest County, Mississippi. The Leaf River main stem beginning from Mississippi State Highway 588, Jones County, Mississippi, downstream to its confluence with the Chickasawhay River, George County, Mississippi is included. The main stem of the Chickasawhay River from the mouth of Oaky Creek, Clarke County, Mississippi, downstream to its confluence with the Leaf River, George County, Mississippi is included. Unit 2 also includes Big Black Creek main stem from its confluence with Black and Red Creeks, Jackson County, Mississippi, to its confluence with the Pascagoula River, Jackson County, Mississippi. All of the main stem of the Pascagoula River from its confluence with the Leaf and Chickasawhay Rivers, George County, Mississippi, to the discharge of the East and West Pascagoula Rivers into Pascagoula Bay, Jackson County, Mississippi, is included. The lateral extent of Unit 2 is the ordinary high water line on each bank of the associated rivers and shorelines.
                (ii) Major shipping channels in this unit are excluded under section 4(b)(2) of the Act.
                (iii) Maps of Unit 2 follow:
                
                  
                  ER19MR03.003
                
                
                  
                  ER19MR03.004
                
                
                  
                  ER19MR03.005
                
                
                  
                  ER19MR03.006
                
                
                  
                  ER19MR03.007
                
                
                  
                  ER19MR03.008
                
                (7) Unit 3: Escambia River System in Santa Rosa and Escambia Counties, Florida and Escambia, Conecuh, and Covington Counties, Alabama.
                (i) Unit 3 includes the Conecuh River main stem beginning just downstream of the spillway of Point A Dam, Covington County, Alabama, downstream to the Florida State line, where its name changes to the Escambia River, Escambia County, Alabama, and Escambia and Santa Rosa Counties, Florida. It includes the entire main stem of the Escambia River downstream to its discharge into Escambia Bay and Macky Bay, Escambia and Santa Rosa Counties, Florida. All of the distributaries of the Escambia River including White River, Little White River, Simpson River, and Dead River, Santa Rosa County, Florida are included. The Sepulga River main stem from Alabama County Road 42, Conecuh and Escambia Counties, Alabama, downstream to its confluence with the Conecuh River, Escambia County, Alabama, is also included. The lateral extent of Unit 3 is the ordinary high water line on each bank of the associated lakes, rivers, and shorelines.
                (ii) Maps of Unit 3 follow:
                
                  
                  ER19MR03.009
                
                
                  
                  ER19MR03.010
                
                
                  
                  ER19MR03.011
                
                (8) Unit 4: Yellow River System in Santa Rosa and Okaloosa Counties, Florida and Covington County, Alabama.
                (i) Unit 4 includes the Yellow River main stem from Alabama State Highway 55, Covington County, Alabama, downstream to its discharge at Blackwater Bay, Santa Rosa County, Florida. All Yellow River distributaries (including Weaver River and Skim Lake) discharging into Blackwater Bay are included. The Shoal River main stem, a Yellow River tributary, from Florida Highway 85, Okaloosa County, Florida, to its confluence with the Yellow River, is included. The Blackwater River from its confluence with Big Coldwater Creek, Santa Rosa County, Florida, downstream to its discharge into Blackwater Bay is included. Wright Basin and Cooper Basin, Santa Rosa County, on the Blackwater River are included. The lateral extent of Unit 4 is the ordinary high water line on each bank of the associated lakes, rivers, and shorelines.
                (ii) Maps of Unit 4 follow:
                
                  
                  ER19MR03.012
                
                
                  
                  ER19MR03.013
                
                
                  
                  ER19MR03.014
                
                
                  
                  ER19MR03.015
                
                
                  
                  ER19MR03.016
                
                (9) Unit 5: Choctawhatchee River System in Holmes, Washington, and Walton Counties, Florida and Dale, Coffee, Geneva, and Houston Counties, Alabama.
                (i) Unit 5 includes the Choctawhatchee River main stem from its confluence with the west and east fork of the Choctawhatchee River, Dale County, Alabama, downstream to its discharge at Choctawhatchee Bay, Walton County, Florida. The distributaries discharging into Choctawhatchee Bay known as Mitchell River, Indian River, Cypress River, and Bells Leg are included. The Boynton Cutoff, Washington County, Florida, which joins the Choctawhatchee River main stem, and Holmes Creek, Washington County, Florida, are included. The section of Holmes Creek from Boynton Cutoff to the mouth of Holmes Creek, Washington County, Florida, is included. The Pea River main stem, a Choctawhatchee River tributary, from the Elba Dam, Coffee County, Alabama, to its confluence with the Choctawhatchee River, Geneva County, Alabama, is included. The lateral extent of Unit 5 is the ordinary high water line on each bank of the associated rivers and shorelines.
                (ii) Maps of Unit 5 follow:
                
                  
                  ER19MR03.017
                
                
                  
                  ER19MR03.018
                
                
                  
                  ER19MR03.019
                
                
                  
                  ER19MR03.020
                
                (10) Unit 6: Apalachicola River System in Franklin, Gulf, Liberty, Calhoun, Jackson, and Gadsen Counties, Florida.
                (i) Unit 6 includes the Apalachicola River mainstem, beginning from the Jim Woodruff Lock and Dam, Gadsden and Jackson Counties, Florida, downstream to its discharge at East Bay or Apalachicola Bay, Franklin County, Florida. All Apalachicola River distributaries, including the East River, Little St. Marks River, St. Marks River, Franklin County, Florida, to their discharge into East Bay and/or Apalachicola Bay are included. The entire main stem of the Brothers River, Franklin and Gulf Counties, Florida, a tributary of the Apalachicola River, is included. The lateral extent of Unit 6 is the ordinary high water line on each bank of the associated rivers and shorelines.
                (ii) Maps of Unit 6 follow:
                
                  
                  ER19MR03.021
                
                
                  
                  ER19MR03.022
                
                (11) Unit 7: Suwannee River System in Hamilton, Suwannee, Madison, Lafayette, Gilchrist, Levy, Dixie, and Columbia Counties, Florida.
                (i) Unit 7 includes the Suwannee River main stem, beginning from its confluence with Long Branch Creek, Hamilton County, Florida, downstream to the mouth of the Suwannee River. It includes all the Suwannee River distributaries, including the East Pass, West Pass, Wadley Pass, and Alligator Pass, Dixie and Levy Counties, Florida, to their discharge into the Suwannee Sound or the Gulf of Mexico. The Withlacoochee River main stem from Florida State Road 6, Madison and Hamilton Counties, Florida, to its confluence with the Suwannee River is included. The lateral extent of Unit 7 is the ordinary high water line on each bank of the associated rivers and shorelines.
                (ii) Maps of Unit 7 follow:
                
                  
                  ER19MR03.023
                
                
                  
                  ER19MR03.024
                
                
                  
                  ER19MR03.025
                
                
                  
                  ER19MR03.026
                
                (12) Unit 8: Lake Pontchartrain, Lake St. Catherine, The Rigolets, Little Lake, Lake Borgne, and Mississippi Sound in Jefferson, Orleans, St. Tammany, and St. Bernard Parish, Louisiana, Hancock, Jackson, and Harrison Counties in Mississippi, and in Mobile County, Alabama.

                (i) Unit 8 encompasses Lake Pontchartrain east of the Lake Pontchartrain Causeway, all of Little Lake, The Rigolets, Lake St. Catherine, Lake Borgne, including Heron Bay, and the Mississippi Sound. Critical habitat follows the shorelines around the perimeters of each included lake. The Mississippi Sound includes adjacent open bays including Pascagoula Bay, Point aux Chenes Bay, Grand Bay, Sandy Bay, and barrier island passes, including Ship Island Pass, Dog Keys Pass, Horn Island Pass, and Petit Bois Pass. The northern boundary of the Mississippi Sound is the shorelines of the mainland between Heron Bay Point, Mississippi and Point aux Pins, Alabama. Critical habitat excludes St. Louis Bay, north of the railroad bridge across its mouth; Biloxi Bay, north of the U.S. Highway 90 bridge; and Back Bay of Biloxi. The southern boundary follows along the broken shoreline of Lake Borgne created by low swampy islands from Malheureux Point to Isle au Pitre. From the northeast point of Isle au Pitre, the boundary continues in a straight north-northeast line to the point 1 nautical mile (nm) (1.9 kilometers (km)) seaward of the western most extremity of Cat Island (30°13′ N, 89°10′ W). The southern boundary continues 1 nm (1.9 km) offshore of the barrier islands and offshore of the 72 COLREGS lines at barrier island passes (defined at 33 CFR 80.815 (c), (d) and (e)) to the eastern boundary. Between Cat Island and Ship Island there is no 72 COLREGS line. We therefore, have defined that section of the southern boundary as 1 nm (1.9 km) offshore of a straight line drawn from the southern tip of Cat Island to the western tip of Ship Island. The eastern boundary is the line of longitude 88°18.8′ W from its intersection with the shore (Point aux Pins) to its intersection with the southern boundary. The lateral extent of Unit 8 is the mean (average) high water (MHW) line on each shoreline of the included water bodies or the entrance to rivers, bayous, and creeks.
                (ii) Major shipping channels in this unit, as identified on standard navigation charts and marked by buoys, are excluded under section 4(b)(2) of the Act.
                (iii) Maps of Unit 8 follow:
                
                  
                  ER19MR03.027
                
                
                  
                  ER19MR03.028
                
                
                  
                  ER19MR03.029
                
                
                  
                  ER19MR03.030
                
                (13) Unit 9: Pensacola Bay System in Escambia and Santa Rosa Counties, Florida.
                (i) Unit 9 includes Pensacola Bay and its adjacent main bays and coves. These include Big Lagoon, Escambia Bay, East Bay, Blackwater Bay, Bayou Grande, Macky Bay, Saultsmar Cove, Bass Hole Cove, and Catfish Basin. All other bays, bayous, creeks, and rivers are excluded at their mouths. The western boundary is the Florida State Highway 292 Bridge crossing Big Lagoon to Perdido Key. The southern boundary is the 72 COLREGS line between Perdido Key and Santa Rosa Island (defined at 33 CFR 80.810 (g)). The eastern boundary is the Florida State Highway 399 Bridge at Gulf Breeze, Florida. The lateral extent of Unit 9 is the MHW line on each included bay's shoreline.
                (ii) Major shipping channels in this unit, as identified on standard navigation charts and marked by buoys, are excluded under section 4(b)(2) of the Act.
                (iii) A Map of Unit 9 follows:
                
                  
                  ER19MR03.031
                
                (14) Unit 10: Santa Rosa Sound in Escambia, Santa Rosa, and Okaloosa Counties, Florida.

                (i) Unit 10 includes the Santa Rosa Sound, bounded on the west by the Florida State Highway 399 bridge in Gulf Breeze, Florida. The eastern boundary is the U.S. Highway 98 bridge in Fort Walton Beach, Florida. The northern and southern boundaries of Unit 10 are formed by the shorelines to the MHW line or by the entrance to rivers, bayous, and creeks.
                (ii) A Map of Unit 10 follows:
                
                  ER19MR03.032
                
                
                (15) Unit 11: Florida Nearshore Gulf of Mexico Unit in Escambia, Santa Rosa, Okaloosa, Walton, Bay, and Gulf Counties in Florida.
                (i) Unit 11 includes a portion of the Gulf of Mexico as defined by the following boundaries. The western boundary is the line of longitude 87°20.0′ W (approximately 1 nm (1.9 km) west of Pensacola Pass) from its intersection with the shore to its intersection with the southern boundary. The northern boundary is the MHW of the mainland shoreline and the 72 COLREGS lines at passes as defined at 30 CFR 80.810 (a-g). The southern boundary is 1 nm (1.9 km) offshore of the northern boundary. The eastern boundary is the line of longitude 85°17.0′ W from its intersection with the shore (near Money Bayou between Cape San Blas and Indian Peninsula) to its intersection with the southern boundary.
                (ii) A Map of Unit 11 follows:
                
                  
                  ER19MR03.033
                
                (16) Unit 12: Choctawhatchee Bay in Okaloosa and Walton Counties, Florida.

                (i) Unit 12 includes the main body of Choctawhatchee Bay, Hogtown Bayou, Jolly Bay, Bunker Cove, and Grassy Cove. All other bayous, creeks, rivers are excluded at their mouths/entrances. The western boundary is the U.S. Highway 98 bridge at Fort Walton Beach, Florida. The southern boundary is the 72 COLREGS line across East (Destin) Pass as defined at 33 CFR 80.810 (f). The lateral extent of Unit 12 is the MHW line on each shoreline of the included water bodies.
                (ii) A Map of Unit 12 follows:
                
                  ER19MR03.034
                
                
                (17) Unit 13: Apalachicola Bay in Gulf and Franklin County, Florida.
                (i) Unit 13 includes the main body of Apalachicola Bay and its adjacent sounds, bays, and the nearshore waters of the Gulf of Mexico. These consist of St. Vincent Sound, including Indian Lagoon; Apalachicola Bay including Horseshoe Cove and All Tides Cove; East Bay including Little Bay and Big Bay; and St George Sound, including Rattlesnake Cove and East Cove. Barrier Island passes (Indian Pass, West Pass, and East Pass) are also included. Sike's cut is excluded from the lighted buoys on the Gulf of Mexico side to the day boards on the bay side. The southern boundary includes water extending into the Gulf of Mexico 1 nm (1.9 km) from the MHW line of the barrier islands and from 72 COLREGS lines between the barrier islands (defined at 33 CFR 80.805 (e)-(h)). The western boundary is the line of longitude 85°17.0′ W from its intersection with the shore (near Money Bayou between Cape San Blas and Indian Peninsula) to its intersection with the southern boundary. The eastern boundary is formed by a straight line drawn from the shoreline of Lanark Village at 29°53.1′ N, 84°35.0′ W to a point that is 1 nm (1.9 km) offshore from the northeastern extremity of Dog Island at 29°49.6′ N, 84°33.2′ W. The lateral extent of Unit 13 is the MHW line on each shoreline of the included water bodies or the entrance of excluded rivers, bayous, and creeks.
                (ii) A Map of Unit 13 follows:
                
                  
                  ER19MR03.035
                
                (18) Unit 14: Suwannee Sound in Dixie and Levy Counties, Florida.

                (i) Unit 14 includes Suwannee Sound and a portion of adjacent Gulf of Mexico waters extending 9 nm from shore (16.7 km) out to the State territorial water boundary. Its northern boundary is formed by a straight line from the northern tip of Big Pine Island (at approximately 29°23′ N, 83°12′ W) to the Federal-State boundary at 29°17′ N, 83°21′ W. The southern boundary is formed by a straight line from the southern tip of Richards Island (at approximately 83°04′ W, 29°11′ N) to the Federal-State boundary at 83°15′ W, 29°04′ N. The lateral extent of Unit 14 is the MHW line along the shorelines and the mouths of the Suwannee River (East and West Pass), its distributaries, and other rivers, creeks, or water bodies.
                (ii) A Map of Unit 14 follows:
                
                  
                  ER19MR03.036
                

                (19)(i) The river reaches within Units 1 to 7 as critical habitat lie within the ordinary high water line. As defined in 33 CFR 32.911, the ordinary high water line on non-tidal rivers is the line on the shore established by the fluctuations of water and indicated by physical characteristics such as a clear, natural line impressed on the bank; shelving; changes in the character of soil; destruction of terrestrial vegetation; the presence of litter and debris; or other appropriate means that consider the characteristics of the surrounding areas.
                (ii) The downstream limit of the riverine units is the mouth of each river. The mouth is defined as rkm 0 (rmi 0). Although the interface of fresh and saltwater, referred to as the saltwater wedge, occurs within the lower-most reach of a river, for ease in delineating critical habitat units, we are defining the boundary between the riverine and estuarine units as rkm 0 (rmi 0).
                (iii) Regulatory jurisdiction in coastal areas extends to the line on the shore reached by the plane of the mean (average) high water (MHW) (33 CFR 329.12(a)(2)). All bays and estuaries within Units 8 to 14 therefore, lie below the MHW lines. Where precise determination of the actual location becomes necessary, it must be established by survey with reference to the available tidal datum, preferably averaged over a period of 18.6 years. Less precise methods, such as observation of the “apparent shoreline” which is determined by reference to physical markings, lines of vegetation, may be used only where an estimate is needed of the line reached by the mean high water.
                (iv) The term 72 COLREGS is defined as demarcation lines which delineate those waters upon which mariners shall comply with the International Regulations for Preventing Collisions at Sea, 1972 and those waters upon which mariners shall comply with the Inland Navigation Rules (33 CFR 80.01). The waters inside of these lines are Inland Rules waters and the waters outside the lines are COLREGS waters. These lines are defined in 33 CFR 80, and have been used for identification purposes to delineate boundary lines of the estuarine and marine habitat Units 8, 9, 11, and 12.
                (20) Critical habitat does not include existing developed sites such as dams, piers, marinas, bridges, boat ramps, exposed oil and gas pipelines, oil rigs, and similar structures or designated public swimming areas.
                White Sturgeon (Acipenser transmontanus); Kootenai River Population
                (1) Critical habitat is designated in Idaho, Boundary County, on the Kootenai River from river mile (RM) 141.4 (river kilometer (RKM) 228) to RM 159.7 (RKM 257), as indicated on the map in paragraph (3) of this entry, from ordinary high-water mark to opposite bank ordinary high-water mark as defined in 33 CFR 329.11.
                (2) The primary constituent elements of critical habitat for the Kootenai River population of the white sturgeon are:
                (i) A flow regime, during the spawning season of May through June, that approximates natural variable conditions and is capable of producing depths of 23 feet (ft) (7 meters (m)) or greater when natural conditions (for example, weather patterns, water year) allow. The depths must occur at multiple sites throughout, but not uniformly within, the Kootenai River designated critical habitat.
                (ii) A flow regime, during the spawning season of May through June, that approximates natural variable conditions and is capable of producing mean water column velocities of 3.3 feet per second (ft/s) (1.0 meters per second (m/s)) or greater when natural conditions (for example, weather patterns, water year) allow. The velocities must occur at multiple sites throughout, but not uniformly within, the Kootenai River designated critical habitat.
                (iii) During the spawning season of May through June, water temperatures between 47.3 and 53.6 degrees Fahrenheit (°F) (8.5 and 12 degrees Celsius (°C)), with no more than a 3.6 °F (2.1 °C) fluctuation in temperature within a 24-hour period, as measured at Bonners Ferry.
                (iv) Submerged rocky substrates in approximately 5 continuous river miles (8 river kilometers) to provide for natural free embryo redistribution behavior and downstream movement.
                (v) A flow regime that limits sediment deposition and maintains appropriate rocky substrate and inter-gravel spaces for sturgeon egg adhesion, incubation, escape cover, and free embryo development.
                (3) Map of critical habitat follows:
                
                  
                  ER09JY08.005
                
                June Sucker (Chasmistes liorus)
                Utah, Utah County. Provo River, Sec. 5, T7S, R2E; to Sec. 36, T6S, R2E, the lower 7.8 kilometers (4.9 miles) of the main channel of the river as measured from it confluence with Utah Lake, upstream to the Tanner Race diversion.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.139
                
                Known constituent elements of the critical habitat include one to three feet of high quality water constantly flowing over a clean, unsilted gravel substrate. Larval June suckers require shallow areas with low velocities connected to the main channel of the river.
                Lost River Sucker (Deltistes luxatus)
                (1) Critical habitat units are depicted for Klamath and Lake Counties, Oregon, and Modoc County, California, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of Lost River sucker consist of three components:
                (i) Water. Areas with sufficient water quantity and depth within lakes, reservoirs, streams, marshes, springs, groundwater sources, and refugia habitats with minimal physical, biological, or chemical impediments to connectivity. Water must have varied depths to accommodate each life stage: Shallow water (up to 3.28 ft (1.0 m)) for larval life stage, and deeper water (up to 14.8 ft (4.5 m)) for older life stages. The water quality characteristics should include water temperatures of less than 82.4 °Fahrenheit (28.0 °Celsius); pH less than 9.75; dissolved oxygen levels greater than 4.0 mg per L; low levels of microcystin; and un-ionized ammonia (less than 0.5 mg per L). Elements also include natural flow regimes that provide flows during the appropriate time of year or, if flows are controlled, minimal flow departure from a natural hydrograph.
                (ii) Spawning and rearing habitat. Streams and shoreline springs with gravel and cobble substrate at depths typically less than 4.3 ft (1.3 m) with adequate stream velocity to allow spawning to occur. Areas containing emergent vegetation adjacent to open water, provides habitat for rearing and facilitates growth and survival of suckers, as well as protection from predation and protection from currents and turbulence.
                (iii) Food. Areas that contain an abundant forage base, including a broad array of chironomidae, crustacea, and other aquatic macroinvertebrates.
                (3) Critical habitat does not include manmade structures (such as docks and bridges) and the land on which they are located existing within the legal boundaries on January 10, 2013.
                (4) Critical habitat map units. Data layers defining map units were created on a base of the U.S. Geological Survey 2009 National Hydrography Dataset, and critical habitat was then mapped using North American Datum (NAD) 83, Universal Transverse Mercator Zone 10N coordinates. The maps in this entry establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site, http://www.fws.gov/klamathfallsfwo, at http://www.regulations.gov at Docket No. FWS-R8-ES-2011-0097, and at the field office responsible for the designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: An index map for designated critical habitat units for the Lost River sucker follows:
                
                  
                  ER11DE12.000
                

                (6) Unit 1: Upper Klamath Lake Unit, Klamath County, Oregon. Note: Map of Unit 1, Upper Klamath Lake Unit, of critical habitat for Lost River sucker follows:
                
                  
                  ER11DE12.001
                

                (7) Unit 2: Lost River Basin Unit, Klamath County, Oregon. Note: Map of Unit 2, Lost River Basin Unit, of critical habitat for Lost River sucker follows:
                
                  
                  ER11DE12.002
                
                Razorback Sucker (Xyrauchen texanus)

                Description of areas taken from BLM 1:100,000 scale maps (available from BLM State Offices): Rangely, CO 1989; Canyon of Lodore, CO 1990; Seep Ridge, UT/CO 1982; La Sal, UT/CO 1985; Westwater, UT/CO 1981; Hite Crossing, UT 1982; Glenwood Springs, CO 1988; Grand Junction, CO 1990; Delta, CO 1989; Navajo Mountain, UT/AZ 1982; Vernal, UT/CO 1990; Craig, CO 1990; Bluff, UT/CO 1985; Moab, UT/CO 1985; Hanksville, UT 1982; San Rafael Desert, UT 1985; Huntington, UT 1982; Price, UT 1989; Tuba City, AZ 1983; Lake Mead, NV/AZ 1981; Davis Dam, AZ/NV/CA 1982; Parker, AZ/CA 1980; Yuma, AZ/CA 1988; Safford, AZ 1991; Globe, AZ 1980; Clifton, AZ/NM 1975; Prescott, AZ 1982; Theodore Roosevelt Lake, AZ 1982; Grand Canyon, AZ 1980; Mt. Trumbull, AZ 1979; Boulder City, NV/AZ 1978; Blythe, CA/AZ 1976; Trigo Mountains, AZ/CA 1988; Sedona, AZ 1982; Payson, AZ 1988; and U.S. Forest Service map: Tonto National Forest, Phoenix, AZ. The 100-year flood plain for many areas is detailed in Flood Insurance Rate Maps (FIRM) published by and available through the FEMA. In areas where a FIRM is not available, the presence of alluvium soils or known high water marks can be used to determine the extent of the flood plain. Only areas of flood plain containing constituent elements are considered critical habitat.
                
                  Colorado: Moffat County. The Yampa River and its 100-year flood plain from the mouth of Cross Mountain Canyon in T.6N., R.98W., sec. 23 (6th Principal Meridian) to the confluence with the Green River in T.7N., R.103W., sec. 28 (6th Principal Meridian).
                
                  Utah: Uintah County; and Colorado: Moffat County. The Green River and its 100-year flood plain from the confluence with the Yampa River in T.7N., R.103W., sec. 28 (6th Principal Meridian) to Sand Wash in T.11S., R.18E., sec. 20 (6th Principal Meridian).
                
                  Utah: Uintah, Carbon, Grand, Emery, Wayne, and San Juan Counties. The Green River and its 100-year flood plain from Sand Wash at T.11S., R.18E., sec. 20 (6th Principal Meridian) to the confluence with the Colorado River in T.30S., R.19E., sec. 7 (6th Principal Meridian).
                
                  Utah: Uintah County. The White River and its 100-year flood plain from the boundary of the Uintah and Ouray Indian Reservation at river mile 18 in T.9S., R.22E., sec. 21 (Salt Lake Meridian) to the confluence with the Green River in T.9S., R.20E., sec. 4 (Salt Lake Meridian).
                
                  Utah: Uintah County. The Duchesne River and its 100-year flood plain from river mile 2.5 in T.4S., R.3E., sec. 30 (Salt Lake Meridian) to the confluence with the Green River in T.5S., R.3E., sec. 5 (Uintah Meridian).
                
                  Colorado: Delta and Mesa Counties. The Gunnison River and its 100-year flood plain from the confluence with the Uncompahgre River in T.15S., R.96W., sec. 11 (6th Principal Meridian) to Redlands Diversion Dam in T.1S., R.1W., sec. 27 (Ute Meridian).
                
                  Colorado: Mesa and Garfield Counties. The Colorado River and its 100-year flood plain from Colorado River Bridge at exit 90 north off Interstate 70 in T.6S., R.93W., sec. 16 (6th Principal Meridian) to Westwater Canyon in T.20S., R.25E., sec. 12 (Salt Lake Meridian) including the Gunnison River and its 100-year flood plain from the Redlands Diversion Dam in T.1S., R.1W., sec. 27 (Ute Meridian) to the confluence with the Colorado River in T.1S., R.1W., sec. 22 (Ute Meridian).
                
                  Utah: Grand, San Juan, Wayne, and Garfield Counties. The Colorado River and its 100-year flood plain from Westwater Canyon in T.20S., R.25E., sec. 12 (Salt Lake Meridian) to full pool elevation, upstream of North Wash and including the Dirty Devil arm of Lake Powell in T.33S., R.14E., sec. 29 (Salt Lake Meridian).
                
                  New Mexico: San Juan County; and Utah: San Juan County. The San Juan River and its 100-year flood plain from the Hogback Diversion in T.29N., R.16W., sec. 9 (New Mexico Meridian) to the full pool elevation at the mouth of Neskahai Canyon on the San Juan arm of Lake Powell in T.41S., R.11E., sec. 26 (Salt Lake Meridian).
                
                  Arizona: Coconino and Mohave Counties; and Nevada: Clark County. The Colorado River and its 100-year flood plain from the confluence with the Paria River in T.40N., R.7E., sec. 24 (Gila and Salt River Meridian) to Hoover Dam in T.30N., R.23W., sec. 3 (Gila and Salt River Meridian) including Lake Mead to the full pool elevation.
                
                  Arizona: Mohave County; and Nevada: Clark County. The Colorado River and its 100-year flood plain from Hoover Dam in T.30N., R.23W., sec. 1 (Gila and Salt River Meridian) to Davis Dam in T.21N., R.21W., sec. 18 (Gila and Salt River Meridian) including Lake Mohave to the full pool elevation.
                
                  Arizona: La Paz and Yuma Counties; and California: San Bernardino, Riverside, and Imperial Counties. The Colorado River and its 100-year flood plain from Parker Dam in T.11N., R.18W., sec. 16 (Gila and Salt River Meridian) to Imperial Dam in T.6S., R.22W., sec. 25 (Gila and Salt River Meridian) including Imperial Reservoir to the full pool elevation or 100-year flood plain, whichever is greater.
                
                  Arizona: Graham, Greenlee, Gila, and Pinal Counties. The Gila River and its 100-year flood plain from the Arizona-New Mexico border in T.8S., R.32E., sec. 34 (Gila and Salt River Meridian) to Coolidge Dam in T.3S., R.18E., sec. 17 (Gila and Salt River Meridian), including San Carlos Reservoir to the full pool elevation.
                
                  Arizona: Gila County. The Salt River and its 100-year flood plain from the old U.S. Highway 60/State Route 77 bridge (unsurveyed) to Roosevelt Diversion Dam in T.3N., R.14E., sec. 4 (Gila and Salt River Meridian).
                
                  Arizona: Yavapai County. The Verde River and its 100-year flood plain from the U.S. Forest Service boundary (Prescott National Forest) in T.18N., R.2E., sec. 31 to Horseshoe Dam in T.7N., R.6E., sec. 2 (Gila and Salt River Meridian), including Horseshoe Lake to the full pool elevation.
                Known constituent elements include water, physical habitat, and biological environment as required for each particular life stage for each species.
                
                  
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  ER24MY17.020
                
                Santa Ana Sucker (Catostomus santaanae)
                (1) Critical habitat units are depicted for Los Angeles, Orange, Riverside, and San Bernardino Counties, California, on the maps below.
                (2) Within these areas, the physical and biological features for the Santa Ana sucker are as follows:
                (i) A functioning hydrological system within the historical geographic range of Santa Ana sucker that experiences peaks and ebbs in the water volume (either naturally or regulated) that encompasses areas that provide or contain sources of water and coarse sediment necessary to maintain all life stages of the species, including adults, juveniles, larva, and eggs, in the riverine environment;
                (ii) Stream channel substrate consisting of a mosaic of loose sand, gravel, cobble, and boulder substrates in a series of riffles, runs, pools, and shallow sandy stream margins necessary to maintain various life stages of the species, including adults, juveniles, larva, and eggs, in the riverine environment;
                (iii) Water depths greater than 1.2 in (3 cm) and bottom water velocities greater than 0.01 ft per second (0.03 m per second);
                (iv) Clear or only occasionally turbid water;

                (v) Water temperatures less than 86 °F (30 °C);
                
                (vi) In-stream habitat that includes food sources (such as zooplankton, phytoplankton, and aquatic invertebrates), and associated vegetation such as aquatic emergent vegetation and adjacent riparian vegetation to provide: (a) Shading to reduce water temperature when ambient temperatures are high, (b) shelter during periods of high water velocity, and (c) protective cover from predators; and
                (vii) Areas within perennial stream courses that may be periodically dewatered, but that serve as connective corridors between occupied or seasonally occupied habitat and through which the species may move when the habitat is wetted.
                (3) Critical habitat does not include manmade structures existing on the effective date of this rule and not containing one of more of the physical and biological features, such as buildings, aqueducts, airports, and roads, and the land on which such structures are located.
                (4) Critical habitat map units. Data layers defining map units were created using a base of U.S. Geological Survey 7.5′ quadrangle maps. Critical habitat units were then mapped using Universal Transverse Mercator (UTM) zone 11, North American Datum (NAD) 1983 coordinates.

                (5) NOTE: Index map of critical habitat units for Santa Ana sucker (Catostomus santaanae) follows:
                
                  ER24MY17.021
                
                (6) Unit 1: Santa Ana River, Orange, Riverside, and San Bernardino Counties, California. Subunit 1A: Upper Santa Ana River and Wash, San Bernardino County.
                (i) [Reserved]
                (ii) Map of Subunit 1A (Upper Santa Ana River and Wash) follows:
                
                  
                  ER24MY17.022
                
                (7) Unit 1: Santa Ana River, Orange, Riverside, and San Bernardino Counties, California. Subunit 1B: Santa Ana River, Riverside and San Bernardino Counties.
                (i) [Reserved]
                (ii) Map of Subunit 1B: (Santa Ana River) follows:
                
                  
                  ER24MY17.023
                
                (8) Unit 1: Santa Ana River, Orange, Riverside, and San Bernardino Counties, California. Subunit 1C: Lower Santa Ana River, Orange and Riverside Counties.
                (i) [Reserved]
                (ii) Map of Subunit 1C (Lower Santa Ana River) follows:
                
                  
                  ER24MY17.024
                
                (9) Unit 2: San Gabriel River, Los Angeles County, California.
                (i) [Reserved]
                (ii) Map of Unit 2 (San Gabriel River) follows:
                
                  
                  ER24MY17.025
                
                (10) Unit 3: Big Tujunga Wash, Los Angeles County, California. Subunit 3A: Big Tujunga Wash.
                (i) [Reserved]
                (ii) Map of Subunit 3A (Big Tujunga Wash) appears in paragraph (11)(ii) of this entry.
                (11) Subunit 3B: Gold Canyon, Delta Canyon, and Stone Canyon Creeks.
                (i) [Reserved]
                (ii) Map of Unit 3 (Big Tujunga Wash) follows:
                
                  
                  ER24MY17.026
                
                Shortnose Sucker (Chasmistes brevirostris)
                (1) Critical habitat units are depicted for Klamath and Lake Counties, Oregon, and Modoc County, California, on the maps below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of shortnose sucker consist of three components:
                
                (i) Water. Areas with sufficient water quantity and depth within lakes, reservoirs, streams, marshes, springs, groundwater sources, and refugia habitats with minimal physical, biological, or chemical impediments to connectivity. Water must have varied depths to accommodate each life stage: Shallow water (up to 3.28 ft (1.0 m)) for juveniles, and deeper water (up to 14.8 ft (4.5 m)) for adults. The water quality characteristics should include water temperatures of less than 82.4 °F (28.0 °Celsius); pH less than 9.75; dissolved oxygen levels greater than 4.0 mg per L; low levels of microcystin; and un-ionized ammonia (less than 0.5 mg per L). Elements also include natural flow regimes that provide flows during the appropriate time of year or, if flows are controlled, minimal flow departure from a natural hydrograph.
                (ii) Spawning and rearing habitat. Streams and shoreline springs with gravel and cobble substrate at depths typically less than 4.3 ft (1.3 m) with adequate stream velocity to allow spawning to occur. Areas containing emergent vegetation adjacent to open water provides habitat for rearing and facilitates growth and survival of suckers, as well as protection from predation and protection from currents and turbulence.
                (iii) Food. Areas that contain an abundant forage base, including a broad array of chironomidae, crustacea, and other aquatic macroinvertebrates.
                (3) Critical habitat does not include manmade structures (such as docks and bridges) and the land on which they are located existing within the legal boundaries on January 10, 2013.
                (4) Critical habitat map units. Data layers defining map units were created on a base of the U.S. Geological Survey 2009 National Hydrography Dataset, and critical habitat was then mapped using North American Datum (NAD) 83, Universal Transverse Mercator Zone 10N coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site, http://www.fws.gov/klamathfallsfwo, at http://www.regulations.gov at Docket No. FWS-R8-ES-2011-0097, and at the field office responsible for the designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: An index map for designated critical habitat units for the Lost River sucker follows:
                
                  
                  ER11DE12.003
                
                (6) Unit 1: Upper Klamath Lake Unit, Klamath County, Oregon. Map of Unit 1, Upper Klamath Lake Unit, of critical habitat for shortnose sucker follows:
                
                  
                  ER11DE12.004
                
                (7) Unit 2: Lost River Basin Unit, Klamath County, Oregon. Map of Unit 2, Lost River Basin Unit, of critical habitat for shortnose sucker follows:
                
                  
                  ER11DE12.005
                
                Warner Sucker (Catostomus warnerensis)
                Oregon: Lake County.
                
                1. Twelvemile Creek—Approximately 4 stream miles and 50 feet on either side of the stream commencing at the confluence of Twelvemile Creek and Twentymile Creek and extending upstream, and including those portions of Twelvemile Creek in T40S, R23E, Section 35; and T41S, R23E, Sections 1, 2, 12, 13, 23, and 24.
                2. Twentymile Creek—Approximately 18 stream miles and 50 feet on either side of the stream commencing about 9 miles upstream of the junction of Twelvemile and Twentymile Creeks and extending to a point about 9 miles downstream of the junction, and including those portions of Twentymile Creek in T40S, R22E, Sections 25, 35, and 36; T40S, R23E, Sections 19, 20, 24, 25, 28, 29, 30, 33, 34, 35 and 36; T40S, R24E, Sections 15, 16, 19, 20, 21, 22, 28, 29, 30; and T41S, R23E, Sections 2 and 3.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.143
                
                3. Spillway Canal north of Hart Lake—Approximately 2 stream miles and 50 feet on either side of the waterway commencing at its confluence with Hart Lake and extending to a point about 2 miles downstream, and including those portions of the waterway in T36S, R24E, Sections 7, 18, and 19.
                4. Snyder Creek—Approximately 3 stream miles and 50 feet on either side of the stream commencing at the confluence of Snyder Creek and Honey Creek and extending to a point about 3 miles upstream on Snyder Creek, and including those portions of Snyder Creek in T36S, R22E, Sections 1 and 12; and T36S, R23E, Sections 7, 17, and 18.
                5. Honey Creek—Approximately 16 stream miles and 50 feet on either side of the stream commencing at the confluence of Honey Creek with Hart Lake and extending to a point about 16 miles upstream on Honey Creek, and including those portions of Honey Creek in T36S, R24E, Sections 19, 20, 27, 28, 29, 30, 33, 34, and 35; T36S, R23E, Sections 17, 18, 20, 21, 22, 23, 24, 26, 27, and 28; and T36S, R22E, Sections 13, 14, 22, and 23.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.144
                
                Constituent elements of all areas proposed as critical habitat include streams 15 feet to 60 feet wide with gravel-bottom shoal and riffle areas with intervening pools. Streams should have clean, unpolluted flowing water and a stable riparian zone. The streams should support a variety of aquatic insects, crustaceans, and other small invertebrates for food.
                Zuni bluehead sucker (Catostomus discobolus yarrowi)
                (1) Critical habitat unit is depicted for Cibola and McKinley Counties, New Mexico, on the map below.
                (2) Critical habitat includes the adjacent floodplains within 91.4 lateral meters (m) (300 lateral feet (ft)) on either side of bankfull discharge, except where bounded by canyon walls. Bankfull discharge is the flow at which water begins to leave the channel and disperse into the floodplain, and generally occurs every 1 to 2 years.
                (3) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Zuni bluehead sucker consist of three components:
                (i) A riverine system with habitat to support all life stages of the Zuni bluehead sucker, which includes:
                (A) Dynamic flows that allow for periodic changes in channel morphology and adequate river functions, such as channel reshaping and delivery of coarse sediments.
                (B) Stream courses with perennial flows or intermittent flows that serve as connective corridors between occupied or seasonally occupied habitat through which the subspecies may disperse when the habitat is wetted.

                (C) Stream mesohabitat types including runs, riffles, and pools with substrate ranging from gravel, cobble, and bedrock substrates with low or moderate amounts of fine sediment and substrate embeddedness.
                
                (D) Streams with depths generally less than 2 meters (3.3 feet), and with slow to swift flow velocities less than 0.35 meters per second (1.15 feet per second).
                (E) Clear, cool water with low turbidity and temperatures in the general range of 2.0 to 23.0 °C (35.6 to 73.4 °F).
                (F) No harmful levels of pollutants.
                (G) Adequate riparian shading to reduce water temperatures when ambient temperatures are high and provide protective cover from predators.
                (ii) An abundant aquatic insect food base consisting of fine particulate organic material, filamentous algae, midge larvae, caddisfly larvae, mayfly larvae, flatworms, and small terrestrial insects.
                (iii) Areas devoid of nonnative aquatic species or areas that are maintained to keep nonnatives at a level that allows the Zuni bluehead sucker to continue to survive and reproduce.
                (4) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on July 7, 2016.
                (5) Critical habitat map units. Data layers defining map unit were developed using ESRI ArcGIS mapping software along with various spatial layers. Data layers defining map units were created with U.S. Geological Survey National Hydrography Dataset (NHD) Medium Flowline data. ArcGIS was also used to calculate river kilometers and river miles from the NHD dataset, and it was used to determine longitude and latitude coordinates in decimal degrees. Critical habitat upstream limits were delineated based on the upper limits identified in the NHD dataset for each stream. The projection used in mapping and calculating distances and locations within the unit was North American Equidistant Conic, NAD 83. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site (http://www.fws.gov/southwest/es/newmexico), at http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0002, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (6) Unit 1: Zuni River Unit, McKinley and Cibola Counties, New Mexico.
                (i) General description: Unit 1 consists of approximately 55.7 kilometers (km) (34.6 miles (mi)) of the Zuni River watershed and the adjacent floodplains within 91.4 lateral meters (300 lateral feet) on either side of bankfull discharge, except where bounded by canyon walls in McKinley and Cibola Counties, and is composed of land ownership by the State (2.1 km (1.3 mi)), Forest Service (19.5 km (12.1 mi)) and private landowners (34.0 km (21.1 mi)).
                (ii) Map of Unit 1 follows:
                
                  
                  ER07JN16.002
                
                Spring Pygmy Sunfish (Elassoma alabamae)
                (1) Critical habitat units are depicted for Limestone and Madison Counties, Alabama, on the maps in this entry.
                (2) Within these areas, the physical or biological features essential to the conservation of the spring pygmy sunfish consist of the following components:
                (i) Spring system. Springs, and connecting spring-fed reaches and wetlands, that are geomorphically stable and relatively low-gradient. This includes headwater springs with spring heads (water source), spring runs, and spring pools that filter into shallow, vegetated wetlands.
                (ii) Water quality. Yearly averages of water quality with optimal temperatures of 57.2 to 68 °F (14 to 20 °C); pH of 6.0 to 7.7; dissolved oxygen of 6.0 parts per million (ppm) or greater; low concentrations of free or suspended solids with turbidity measuring less than 15 Nephelometric Turbidity Units (NTU) and 20 milligrams per liter (mg/l) total suspended solids (TSS).
                (iii) Hydrology. A hydrologic flow regime (magnitude, frequency, duration, and seasonality of discharge over time) necessary to maintain spring habitats. The instream flow from groundwater sources (springs and seeps) maintains an adequate velocity and a continuous daily discharge from the aquifer that allows for connectivity between habitats. Instream flow is stable and does not vary during water extraction, and the aquifer recharge maintains adequate levels to supply water flow to the spring head. The flow regime does not significantly change during storm events.
                (iv) Prey base, or food. Macroinvertebrates including Daphnia spp., amphipods, chironomids (non-biting midges), or small snails.
                (v) Vegetation. Aquatic, emergent and semi-emergent vegetation along the margins of spring runs and submergent vegetation that is adequate for breeding, reproducing, and rearing young; providing cover and shelter from predators; and supporting the macroinvertebrate prey base. Important species include submergent filamentous vegetation such as Ceratophyllum echinatum (spineless hornwort), Myriophyllum heterophyllum (two-leaf water milfoil), and Hydrilla verticillata (native hydrilla); emergent vegetation such as Sparganium spp. (bur reed), Polygonum spp. (smartweed), Nasturtium officinale (watercress), Juncus spp. (rush), and Carex spp. (sedges); and semi-emergent vegetation such as Nuphar luteum (yellow pond lily), Utricularia spp. (bladderwort), and Callitriche spp. (water starwort).
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on July 1, 2019.
                (4) Critical habitat map units. Data layers defining map units were created on a base of U.S. Geological Survey digital topographic map quadrangle (Greenbrier and Mason Ridge) and a U.S. Department of Agriculture 2007 digital ortho-photo mosaic, in addition to National Wetland Inventory maps. The resulting critical habitat unit was then mapped using State Plane North American Datum (NAD) 83 coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site at http://www.fws.gov/daphne, at http://www.regulations.gov at Docket No. FWS-R4-ES-2013-0010, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  
                  ER30MY19.023
                
                (6) Unit 1: Beaverdam Spring/Creek, Limestone County, Alabama.
                (i) General description. Unit 1 consists of 342 hectares (845 acres) and includes a total of 5.2 kilometers (3.2 miles) of spring/stream complex in Limestone County, Alabama, northeast of Greenbrier. Unit 1 includes three subunits. Subunit A is a privately owned wetland, with an area of approximately 7.2 hectares (17.9 acres), located 0.38 kilometers (0.23 miles) west of Chestnut Heath Drive. Subunit B consists of 69 hectares (170.4 acres) and is located partly in Wheeler National Wildlife Refuge (36.7 hectares (90.6 acres)), north of the edge of I-565. The private portion of Subunit B (32.3 hectares (79.8 acres)) extends northward, from the northeast refuge boundary along the east side of the Beaverdam Spring complex, to 0.2 kilometers (0.12 miles) south of Old Highway 20. Subunit C is approximately 265.7 hectares (656.6 acres) and is located in Wheeler National Wildlife Refuge, extending 3.9 kilometers (2.4 miles) south from I-565. All of Subunit C is on refuge land except Thorsen Spring Pool (1.2 hectares (3.0 acres)), which is privately held. In total, the privately owned portion of Unit 1 consists of 0.8 kilometers (0.5 miles) of stream in an area of 41 hectares (101 acres).
                (ii) Map of Unit 1 follows:
                
                  
                  ER30MY19.024
                
                (7) Unit 2: Pryor Spring/Branch, Limestone County, Alabama.
                (i) General description. Unit 2 includes 3.4 kilometers (2.1 miles) of Pryor Spring and Pryor Branch from the spring head (water source), about 3.7 miles (5.9 kilometers) south of Tanner, Alabama, and just east of Highway 31, downstream to the bridge where it intersects with Harris Station/Thomas L. Hammons Road. This includes a total of 73.6 hectares (182 acres) in area, mostly owned by the Tennessee Valley Authority and managed by the Alabama Department of Conservation and Natural Resources as the Swan Creek Wildlife Management Area. The privately held portion of Unit 2 contains 0.24 kilometers (0.15 miles) of stream in an area of 8.1 hectares (20 acres).
                (ii) Map of Unit 2 follows:
                
                  ER30MY19.025
                
                
                (8) Unit 3: Blackwell Swamp/Run, Madison County, Alabama.
                (i) General description. Unit 3 includes a total of 123 hectares (303 acres) of land and 2.3 stream kilometers (1.4 stream miles), all which is federally owned within the Wheeler National Wildlife Refuge. Unit 3 is located approximately 4.3 kilometers (2.7 miles) due west of Triana. This unit is 0.96 kilometers (0.6 miles) north of Blackwell Run's confluence with the Tennessee River; approximately 1 kilometer (0.5 miles) south of Swancott Road SW; about 1 kilometer (0.5 miles) west of Landess Circle; and just to the east of B Road/County Line Road SW.
                (ii) Map of Unit 3 follows:
                
                  
                  ER30MY19.026
                
                
                Bull Trout (Salvelinus confluentus)
                (1) Locations of critical habitat.  Critical habitat units are depicted in the following States and counties on the maps and as described below:
                
                  
                    State
                    Counties
                  
                  
                    (i) Idaho
                    Adams, Benewah, Blaine, Boise, Bonner, Boundary, Butte, Camas, Custer, Elmore, Gem, Idaho, Kootenai, Lemhi, Lewis, Nez Perce, Owyhee, Shoshone, Valley, Washington
                  
                  
                    (ii) Montana
                    Deer Lodge, Flathead, Glacier, Granite, Lake, Lewis and Clark, Lincoln, Mineral, Missoula, Powell, Ravalli, Sanders
                  
                  
                    (iii) Nevada
                    Elko
                  
                  
                    (iv) Oregon
                    Baker, Clatsop, Columbia, Deschutes, Gilliam, Grant, Harney, Hood River, Jefferson, Klamath, Lake, Lane, Linn, Malheur, Morrow, Multnomah, Sherman, Umatilla, Union, Wallowa, Wasco, Wheeler
                  
                  
                    (v) Washington

                    Asotin, Benton, Chelan, Clallam, Clark, Columbia, Cowlitz, Garfield, Grant, Grays Harbor, Island, Jefferson, King, Kittitas, Klickitat, Mason, Okanogan, Pend Oreille, Pierce, Skagit, Skamania, Snohomish, Stevens, Thurston, Wahkiakum, Walla Walla, Whatcom, Whitman, Yakima
                    
                  
                
                (2) Topographic features included in the critical habitat designation.  Critical habitat includes the stream channels within the designated stream reaches; designated lakes and reservoirs; and inshore portions of marine nearshore areas, including tidally influenced freshwater heads of estuaries indicated on the maps beginning with paragraph (e)(7) of this entry.
                (i) Critical habitat includes the stream channels within the designated stream reaches and a lateral extent as defined by the bankfull elevation on one bank to the bankfull elevation on the opposite bank.  Bankfull elevation is the level at which water begins to leave the channel and move into the floodplain and is reached at a discharge that generally has a recurrence interval of 1 to 2 years on the annual flood series.  If bankfull elevation is not evident on either bank, the ordinary high-water line must be used to determine the lateral extent of critical habitat.  The lateral extent  of designated lakes is defined by the perimeter of the waterbody as mapped on standard 1:24,000 scale topographic maps.
                (ii) Critical habitat includes the inshore extent of critical habitat for marine nearshore areas (the mean higher high-water (MHHW) line), including the uppermost reach of the saltwater wedge within tidally influenced freshwater heads of estuaries.  The MHHW line refers to the average of all the higher high-water heights of the two daily tidal levels.  Adjacent shoreline riparian areas, bluffs, and uplands are not designated as critical habitat.  However, it should be recognized that the quality of marine habitat along shorelines is intrinsically related to the character of these adjacent features, and human activities that occur outside of the MHHW line can have major effects on the physical and biological features of the marine environment.  The offshore extent of critical habitat for marine nearshore areas is based on the extent of the photic zone, which is the layer of water in which organisms are exposed to light.  Critical habitat extends offshore to the depth of 10 meters (m) (33 feet (ft)) relative to the mean low low-water (MLLW) line (average of all the lower low-water heights of the two daily tidal levels).  This equates to the average depth of the photic zone and is consistent with the offshore extent of the nearshore habitat identified by the national Oceanic and Atmospheric Administration in the National Tidal Datum 1983 through 2001.  This area between the MHHW line and minus 10 m MLLW line is considered the habitat most consistently used by bull trout in marine waters based on known use, forage fish availability, and ongoing migration studies and captures geological and ecological processes important to maintaining these habitats.  This area contains essential foraging habitat and migration corridors such as estuaries, bays, inlets, shallow subtidal areas, and intertidal flats.
                (3) The primary constituent elements (PCEs) of critical habitat.  Within the critical habitat, the PCEs for bull trout are those habitat components that are essential for the primary biological needs of foraging, reproducing, rearing of young, dispersal, genetic exchange, or sheltering.  The PCEs are as follows:
                (i) Springs, seeps, groundwater sources, and subsurface water connectivity (hyporheic flows) to contribute to water quality and quantity and provide thermal refugia.
                (ii) Migration habitats with minimal physical, biological, or water quality impediments between spawning, rearing, overwintering, and freshwater and marine foraging habitats, including but not limited to permanent, partial, intermittent, or seasonal barriers.
                (iii) An abundant food base, including terrestrial organisms of riparian origin, aquatic macroinvertebrates, and forage fish.

                (iv) Complex river, stream, lake, reservoir, and marine shoreline aquatic environments, and processes that establish and maintain these aquatic environments, with features such as large wood, side channels, pools, undercut banks and unembedded substrates, to provide a variety of depths, gradients, velocities, and structure.
                
                (v) Water temperatures ranging from 2 to 15 degrees Celsius (°C) (36 to 59 degrees Fahrenheit (°F)), with adequate thermal refugia available for temperatures that exceed the upper end of this range.  Specific temperatures within this range will depend on bull trout life-history stage and form; geography; elevation; diurnal and seasonal variation; shading, such as that provided by riparian habitat; streamflow; and local groundwater influence.
                (vi) In spawning and rearing areas, substrate of sufficient amount, size, and composition to ensure success of egg and embryo overwinter survival, fry emergence, and young-of-the-year and juvenile survival.  A minimal amount of fine sediment, generally ranging in size from silt to coarse sand, embedded in larger substrates, is characteristic of these conditions. The size and amounts of fine sediment suitable to bull trout will likely vary from system to system.
                (vii) A natural hydrograph, including peak, high, low, and base flows within historic and seasonal ranges or, if flows are controlled, minimal flow departure from a natural hydrograph.
                (viii) Sufficient water quality and quantity such that normal reproduction, growth, and survival are not inhibited.
                (ix) Sufficiently low levels of occurrence of nonnative predatory (e.g., lake trout, walleye, northern pike, smallmouth bass); interbreeding (e.g., brook trout); or competing (e.g., brown trout) species that, if present, are adequately temporally and spatially isolated from bull trout.
                (4) Critical habitat does not include manmade structures (including, but not limited to, buildings, aqueducts, docks, seawalls, pipelines, roads, runways, or other structures or paved areas) and the land or waterway on which they are located that exist within the legal boundaries on the effective date of this rule.
                (5) Exclusions.  Each excluded area is identified in the relevant Critical Habitat Unit text below, as identified in paragraphs (e)(8) through (e)(41) of this entry.  Critical habitat does not include:
                (i) Waters adjacent to non-Federal lands covered by the following legally operative incidental take permits for habitat conservation plans (HCPs) issued under section 10(a)(1)(B) of the Endangered Species Act of 1973, as amended (Act), in which bull trout is a covered species on or before the publication of this final rule:  Cedar River Watershed HCP, Green Diamond HCP, Washington Department of Natural Resources HCP, Washington Forest Practices HCP, Plum Creek Central Cascades HCP, Plum Creek Native Fish HCP, and Stimpson Native Fish HCP;
                (ii) Waters within or adjacent to lands subject to certain tribal management plans; or
                (iii) Waters where impacts to national security have been identified.
                (6) Critical habitat map units.  Data layers defining map units were created using U.S. Geological Survey (USGS) Hydrologic Unit Code map (HUCs) at a scale of 1:250,000 down to the 4th level cataloging unit.  In some cases, 5th and 6th level HUCs were also used and some finer scale watersheds developed using USGS 10-meter Digital Elevation Model and 1:24,000 scale hydrography layers.  The marine boundaries for the Puget Sound and Olympic Peninsula critical habitat unit were based on Washington Department of Natural Resources 1:24,000 scale county boundaries and HUCs.
                (7) Note:  Index map for critical habitat units for the bull trout follows:
                
                  
                  ER18OC10.001
                
                (8) Unit 1:  Olympic Peninsula
                (i) This unit consists of 748.7 km (465.2 mi) of streams, 529.2 km (328.8 mi) of marine shoreline, and 3,064 ha (7,572 ac) of lakes and reservoirs.  The unit is located in northwestern Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Alta Creek
                    47.685
                    −123.737
                    47.698
                    −123.756
                  
                  
                    Big Creek
                    47.566
                    −123.681
                    47.518
                    −123.774
                  
                  
                    Bob Creek
                    47.696
                    −123.853
                    47.689
                    −123.856
                  
                  
                    Boulder Creek
                    47.979
                    −123.613
                    47.983
                    −123.601
                  
                  
                    Brown Creek
                    47.455
                    −123.260
                    47.411
                    −123.319
                  
                  
                    Buckinghorse Creek
                    47.739
                    −123.485
                    47.746
                    −123.483
                  
                  
                    Cameron Creek
                    47.916
                    −123.243
                    47.912
                    −123.255
                  
                  
                    Canyon Creek
                    47.954
                    −123.247
                    48.025
                    −123.137
                  
                  
                    Cat Creek
                    47.946
                    −123.644
                    47.973
                    −123.593
                  
                  
                    Cedar Creek
                    47.440
                    −123.405
                    47.443
                    −123.403
                  
                  
                    Cedar Creek
                    47.717
                    −124.336
                    47.712
                    −124.416
                  
                  
                    Chehalis River
                    46.819
                    −123.253
                    46.966
                    −123.547
                  
                  
                    Church Creek
                    47.460
                    −123.457
                    47.461
                    −123.451
                  
                  
                    Clearwater River
                    47.628
                    −124.276
                    47.628
                    −124.276
                  
                  
                    Clide Creek
                    47.888
                    −123.799
                    47.871
                    −123.798
                  
                  
                    Cook Creek
                    47.358
                    −123.997
                    47.368
                    −124.032
                  
                  
                    Copalis River
                    47.137
                    −124.159
                    47.138
                    −124.154
                  
                  
                    Cougar Creek
                    47.862
                    −123.860
                    47.867
                    −123.854
                  
                  
                    Delabarre Creek
                    47.726
                    −123.529
                    47.735
                    −123.527
                  
                  
                    Dungeness River
                    47.941
                    −123.093
                    48.152
                    −123.128
                  
                  
                    East Twin Creek
                    47.841
                    −123.988
                    47.833
                    −123.991
                  
                  
                    Elk Creek
                    47.510
                    −123.345
                    47.515
                    −123.331
                  
                  
                    Elwha River
                    47.771
                    −123.582
                    48.147
                    −123.566
                  
                  
                    Ennis Creek
                    48.053
                    −123.412
                    48.117
                    −123.405
                  
                  
                    Fire Creek
                    47.601
                    −123.523
                    47.598
                    −123.526
                  
                  
                    Fitzhenry Creek
                    47.964
                    −123.589
                    47.967
                    −123.589
                  
                  
                    Godkin Creek
                    47.752
                    −123.452
                    47.760
                    −123.465
                  
                  
                    Gold Creek
                    47.941
                    −123.083
                    47.941
                    −123.093
                  
                  
                    Goldie River
                    47.760
                    −123.522
                    47.840
                    −123.470
                  
                  
                    Goodman Creek
                    47.834
                    −124.339
                    47.825
                    −124.513
                  
                  
                    Graves Creek
                    47.569
                    −123.563
                    47.574
                    −123.572
                  
                  
                    Gray Wolf River
                    47.916
                    −123.243
                    47.977
                    −123.112
                  
                  
                    Grays Harbor Marine
                    46.926
                    −124.180
                    46.906
                    −124.139
                  
                  
                    Griff Creek
                    48.016
                    −123.593
                    48.023
                    −123.595
                  
                  
                    Haggerty Creek
                    47.952
                    −123.575
                    47.956
                    −123.576
                  
                  
                    Harlow Creek
                    47.700
                    −123.877
                    47.685
                    −123.889
                  
                  
                    Hayes River
                    47.803
                    −123.430
                    47.808
                    −123.454
                  
                  
                    Hee Haw Creek
                    47.701
                    −123.663
                    47.737
                    −123.691
                  
                  
                    Hee Hee Creek
                    47.709
                    −123.734
                    47.712
                    −123.739
                  
                  
                    Hoh Creek
                    47.883
                    −123.751
                    47.877
                    −123.754
                  
                  
                    Hoh River
                    47.737
                    −124.366
                    47.880
                    −123.729
                  
                  
                    Hood Canal Marine
                    47.434
                    −122.842
                    47.684
                    −122.802
                  
                  
                    Hughes Creek
                    48.026
                    −123.599
                    48.025
                    −123.595
                  
                  
                    Humptulips River
                    47.048
                    −124.046
                    47.231
                    −123.977
                  
                  
                    Hurd Creek
                    48.124
                    −123.144
                    48.118
                    −123.143
                  
                  
                    Hurricane Creek
                    47.976
                    −123.587
                    47.975
                    −123.594
                  
                  
                    Idaho Creek
                    47.947
                    −123.538
                    47.945
                    −123.544
                  
                  
                    Ignar Creek
                    47.637
                    −123.430
                    47.639
                    −123.433
                  
                  
                    Irely Creek
                    47.565
                    −123.677
                    47.565
                    −123.680
                  
                  
                    Irely Lake
                    47.565
                    −123.674
                     
                     
                  
                  
                    Joe Creek
                    47.217
                    −124.154
                    47.206
                    −124.204
                  
                  
                    Kalaloch Creek
                    47.637
                    −124.361
                    47.607
                    −124.375
                  
                  
                    Lake Cushman
                    47.470
                    −123.255
                     
                     
                  
                  
                    Lebar Creek
                    47.427
                    −123.320
                    47.417
                    −123.330
                  
                  
                    Leitha Creek
                    47.762
                    −123.452
                    47.769
                    −123.460
                  
                  
                    Lillian River
                    47.944
                    −123.500
                    47.931
                    −123.528
                  
                  
                    Little River
                    48.061
                    −123.519
                    48.063
                    −123.578
                  
                  
                    Long Creek
                    47.926
                    −123.558
                    47.951
                    −123.561
                  
                  
                    Lost River
                    47.859
                    −123.458
                    47.862
                    −123.468
                  
                  
                    Madison Creek
                    48.044
                    −123.580
                    48.042
                    −123.591
                  
                  
                    Matheny Creek
                    47.543
                    −123.837
                    47.576
                    −124.115
                  
                  
                    Matriotti Creek
                    48.133
                    −123.161
                    48.136
                    −123.141
                  
                  
                    McCartney Creek
                    47.879
                    −123.466
                    47.878
                    −123.471
                  
                  
                    McTaggert Creek
                    47.409
                    −123.240
                    47.363
                    −123.235
                  
                  
                    Moclips River
                    47.260
                    −124.124
                    47.248
                    −124.220
                  
                  
                    Morse Creek
                    48.063
                    −123.347
                    48.117
                    −123.351
                  
                  
                    Mosquito Creek
                    47.786
                    −124.383
                    47.798
                    −124.482
                  
                  
                    Mount Tom Creek
                    47.819
                    −123.821
                    47.868
                    −123.888
                  
                  
                    Nalley Slough
                    47.334
                    −123.132
                    47.328
                    −123.131
                  
                  
                    Nolan Creek
                    47.743
                    −124.202
                    47.751
                    −124.344
                  
                  
                    Noname Creek
                    47.629
                    −123.456
                    47.626
                    −123.452
                  
                  
                    
                    North Fork Quinault River
                    47.582
                    −123.645
                    47.638
                    −123.646
                  
                  
                    North Fork Skokomish River
                    47.355
                    −123.235
                    47.506
                    −123.318
                  
                  
                    OGS Creek
                    47.879
                    −123.768
                    47.878
                    −123.769
                  
                  
                    O'Neil Creek
                    47.610
                    −123.464
                    47.616
                    −123.472
                  
                  
                    Owl Creek
                    47.780
                    −124.039
                    47.805
                    −124.079
                  
                  
                    Pacific Coast Marine
                    48.003
                    −124.680
                    46.926
                    −124.180
                  
                  
                    Paradise Creek
                    47.699
                    −123.801
                    47.694
                    −123.813
                  
                  
                    Pine Creek
                    47.442
                    −123.430
                    47.446
                    −123.417
                  
                  
                    Prescott Creek
                    47.904
                    −123.487
                    47.903
                    −123.491
                  
                  
                    Purdy Creek
                    47.302
                    −123.182
                    47.307
                    −123.161
                  
                  
                    Pyrites Creek
                    47.644
                    −123.436
                    47.639
                    −123.433
                  
                  
                    Queets River
                    47.541
                    −124.335
                    47.735
                    −123.696
                  
                  
                    Quinault Lake
                    47.475
                    −123.869
                     
                     
                  
                  
                    Quinault River
                    47.391
                    −124.045
                    47.533
                    −123.744
                  
                  
                    Raft River
                    47.449
                    −124.220
                    47.458
                    −124.326
                  
                  
                    Richert Spring
                    47.321
                    −123.219
                    47.320
                    −123.225
                  
                  
                    Rustler Creek
                    47.629
                    −123.569
                    47.617
                    −123.617
                  
                  
                    Salmon River
                    47.524
                    −124.041
                    47.556
                    −124.220
                  
                  
                    Sams River
                    47.604
                    −123.853
                    47.624
                    −124.013
                  
                  
                    Satsop River
                    47.015
                    −123.510
                    47.023
                    −123.509
                  
                  
                    Sege Creek
                    47.988
                    −123.597
                    47.987
                    −123.604
                  
                  
                    Siebert Creek
                    48.049
                    −123.293
                    48.121
                    −123.290
                  
                  
                    Skobob Creek
                    47.327
                    −123.175
                    47.328
                    −123.132
                  
                  
                    Skokomish River
                    47.315
                    −123.238
                    47.315
                    −123.229
                  
                  
                    Slate Creek
                    47.529
                    −123.320
                    47.521
                    −123.336
                  
                  
                    Slate Creek
                    47.749
                    −123.498
                    47.744
                    −123.491
                  
                  
                    Slide Creek
                    47.883
                    −123.736
                    47.875
                    −123.748
                  
                  
                    Snider Creek
                    47.846
                    −123.971
                    47.842
                    −123.968
                  
                  
                    South Fork Hoh River
                    47.764
                    −123.786
                    47.777
                    −123.908
                  
                  
                    South Fork Skokomish River
                    47.315
                    −123.247
                    47.425
                    −123.354
                  
                  
                    Steamboat Creek
                    47.688
                    −124.350
                    47.678
                    −124.404
                  
                  
                    Stony Creek
                    47.871
                    −123.464
                    47.871
                    −123.469
                  
                  
                    Strait of Juan de Fuca Marine
                    48.103
                    −122.885
                    48.217
                    −124.102
                  
                  
                    Taft Creek
                    47.866
                    −123.967
                    47.858
                    −123.942
                  
                  
                    Tshletshy Creek
                    47.606
                    −123.741
                    47.666
                    −123.925
                  
                  
                    Twin Creek
                    47.832
                    −123.995
                    47.831
                    −123.988
                  
                  
                    Unnamed trib. (#0100)
                    47.340
                    −123.246
                    47.335
                    −123.242
                  
                  
                    Unnamed trib. (#0509)
                    47.844
                    −123.939
                    47.830
                    −123.982
                  
                  
                    Unnamed trib. (#0527)
                    47.874
                    −123.821
                    47.868
                    −123.817
                  
                  
                    Unnamed trib. (#0542)
                    47.887
                    −123.719
                    47.883
                    −123.719
                  
                  
                    Valley Creek
                    48.123
                    −123.438
                    48.107
                    −123.452
                  
                  
                    Vance Creek
                    47.327
                    −123.299
                    47.327
                    −123.299
                  
                  
                    Vance Creek Remenant Channel
                    47.315
                    −123.257
                    47.315
                    −123.238
                  
                  
                    West Fork Satsop River
                    47.360
                    −123.566
                    47.035
                    −123.526
                  
                  
                    Windfall Creek
                    47.914
                    −123.492
                    47.912
                    −123.495
                  
                  
                    Winfield Creek
                    47.783
                    −124.144
                    47.810
                    −124.233
                  
                  
                    Wishkah River
                    47.257
                    −123.715
                    47.257
                    −123.715
                  
                  
                    Wolf Creek
                    47.974
                    −123.586
                    47.974
                    −123.593
                  
                  
                    Wynoochee River
                    47.160
                    −123.650
                    47.360
                    −123.637
                  
                
                (iii)  Waterbodies associated with the following tribal lands, habitat conservation plans (HCPs), or U.S. Navy training areas totaling 553.9 km (343.9 mi) of streams and 144.6 km (89.9 mi) of marine shoreline have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit:
                (A)  Waterbodies within or adjacent to the open water training and testing areas of the Dabob Bay Military Operating Area and areas within the Connecting Waters of the Dabob Bay Range Complex, including marine habitats associated with the Hood Canal Critical Habitat Subunit (CHSU);
                (B)  Waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP), including portions of the Chehalis River/Grays Harbor, Dungeness River, Elwha River, Hoh River, Queets River, Quinualt River, Skokomish River Pacific Coast, Strait of Juan De Fuca, and Hood Canal Marine CHSUs;
                (C)  Waterbodies within the geographic area covered by the Green Diamond HCP, including portions of the Chehalis River/Grays Harbor and Skokomish CHSUs;

                (D) Waterbodies within the geographic area covered by the Washington Department of Natural Resources HCP, including portions of Chehalis River/Grays Harbor, Dungeness River, Elwha River, Hoh River, Queets River, Skokomish River, Pacific Coast, Strait of Juan De Fuca, and Hood Canal Marine CHSUs; and
                (E)  Waterbodies within the areas under management by the Hoh Tribe, including portions of Hoh River and Pacific Coast CHSUs; Jamestown S'Klallam Tribe, including portions of Dungeness River CHSU; Lower Elwha Tribe, including portions of Elwha River and Strait of Juan de Fuca CHSUs; Quileute Tribe, including portions of Pacific Coast CHSU; Quinault Tribe, including portions of Quinault River, Queets River, and Pacific Coast CHSUs; and Skokomish Tribe, including portions of Skokomish River and Hood Canal Marine CHSUs, within reservation boundaries, and waterbodies that are adjacent to:
                (1) Lands held in trust by the United States for their benefit;
                (2) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (3) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (4) Fee lands within the reservation boundaries owned by individual Indians.
                (iv)  Map of Unit 1, Olympic Peninsula follows:
                
                  
                  ER18OC10.002
                
                (9) Unit 2:  Puget Sound
                (i) This unit consists of 1,840.2 km (1,143.5 mi) of streams, 684.0 km (425.0 mi) of marine shoreline, and 16,260.9 ha (40,181.5 ac) of lakes and reservoirs.  The unit is located in northwestern Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Alder Creek
                    48.549
                    −121.955
                    48.519
                    −121.956
                  
                  
                    Aldrich Creek (#0423)
                    48.916
                    −122.042
                    48.921
                    −122.051
                  
                  
                    Alma Creek
                    48.590
                    −121.356
                    48.600
                    −121.363
                  
                  
                    Anderson Creek
                    48.797
                    −122.325
                    48.869
                    −122.318
                  
                  
                    Arrow Creek
                    48.407
                    −121.390
                    48.423
                    −121.396
                  
                  
                    Bacon Creek
                    48.681
                    −121.464
                    48.585
                    −121.395
                  
                  
                    Baker Lake
                    48.708
                    −121.642
                     
                     
                  
                  
                    Baker River
                    48.548
                    −121.741
                    48.741
                    −121.563
                  
                  
                    Bald Eagle Creek
                    48.796
                    −121.449
                    48.800
                    −121.465
                  
                  
                    Bear Creek
                    48.966
                    −121.383
                    48.965
                    −121.388
                  
                  
                    Bear Creek
                    48.898
                    −122.105
                    48.893
                    −122.145
                  
                  
                    Bear Creek (#0353)
                    48.788
                    −122.123
                    48.783
                    −122.140
                  
                  
                    Bear Lake Outlet (#0317)
                    48.610
                    −121.912
                    48.607
                    −121.912
                  
                  
                    Beaver Creek
                    48.086
                    −121.516
                    48.077
                    −121.527
                  
                  
                    Beckler River
                    47.865
                    −121.311
                    47.715
                    −121.340
                  
                  
                    Bedal Creek
                    48.047
                    −121.351
                    48.080
                    −121.395
                  
                  
                    Bell Creek
                    48.684
                    −121.899
                    48.681
                    −121.900
                  
                  
                    Bender Creek
                    48.063
                    −121.591
                    48.071
                    −121.590
                  
                  
                    Bertrand Creek
                    48.999
                    −122.521
                    48.912
                    −122.535
                  
                  
                    Big Beaver Creek
                    48.841
                    −121.211
                    48.775
                    −121.066
                  
                  
                    Big Creek
                    48.343
                    −121.440
                    48.345
                    −121.451
                  
                  
                    Big Four Creek
                    48.071
                    −121.524
                    48.070
                    −121.512
                  
                  
                    Bitter Creek
                    47.841
                    −121.503
                    47.840
                    −121.508
                  
                  
                    Black Creek
                    48.247
                    −121.414
                    48.259
                    −121.402
                  
                  
                    Black Oak Creek
                    48.185
                    −121.454
                    48.177
                    −121.450
                  
                  
                    Blackjack Creek
                    48.051
                    −121.626
                    48.062
                    −121.631
                  
                  
                    Boardman Creek
                    48.040
                    −121.675
                    48.070
                    −121.681
                  
                  
                    Boulder Creek
                    48.512
                    −121.364
                    48.518
                    −121.364
                  
                  
                    Boulder Creek
                    47.354
                    −121.707
                    47.371
                    −121.688
                  
                  
                    Boulder Creek
                    48.937
                    −122.021
                    48.925
                    −122.037
                  
                  
                    Boulder River
                    48.245
                    −121.828
                    48.282
                    −121.787
                  
                  
                    Boyd Creek
                    48.903
                    −121.863
                    48.897
                    −121.866
                  
                  
                    Brooks Creek
                    48.289
                    −121.908
                    48.277
                    −121.911
                  
                  
                    Brush Creek
                    48.909
                    −121.423
                    48.913
                    −121.424
                  
                  
                    Buck Creek
                    48.353
                    −121.268
                    48.265
                    −121.340
                  
                  
                    Buck Creek
                    48.047
                    −121.472
                    48.045
                    −121.481
                  
                  
                    Buck Creek
                    47.023
                    −121.557
                    47.029
                    −121.555
                  
                  
                    Cabin Creek
                    47.363
                    −121.695
                    47.367
                    −121.684
                  
                  
                    Camp Creek
                    48.150
                    −121.280
                    48.159
                    −121.292
                  
                  
                    Canyon Creek
                    48.775
                    −120.778
                    48.707
                    −120.918
                  
                  
                    Canyon Creek
                    48.220
                    −121.081
                    48.211
                    −121.088
                  
                  
                    Canyon Creek
                    48.158
                    −121.817
                    48.097
                    −121.970
                  
                  
                    Canyon Creek
                    48.932
                    −121.951
                    48.906
                    −121.989
                  
                  
                    Canyon Creek (Canyon Lake Creek)
                    48.840
                    −122.111
                    48.832
                    −122.144
                  
                  
                    Carbon River
                    46.960
                    −121.793
                    47.130
                    −122.233
                  
                  
                    Cascade Creek
                    48.903
                    −121.839
                    48.904
                    −121.839
                  
                  
                    Cascade River
                    48.463
                    −121.164
                    48.524
                    −121.430
                  
                  
                    Cavanaugh Creek
                    48.645
                    −122.110
                    48.647
                    −122.121
                  
                  
                    Cedar River
                    47.313
                    −121.521
                    47.409
                    −121.723
                  
                  
                    Chainup Creek
                    48.905
                    −121.843
                    48.908
                    −121.840
                  
                  
                    Chenuis Creek
                    46.994
                    −121.842
                    46.992
                    −121.843
                  
                  
                    Chester Morse Lake
                    47.389
                    −121.694
                     
                     
                  
                  
                    Chilliwack River
                    48.878
                    −121.487
                    49.000
                    −121.411
                  
                  
                    Chocwick Creek
                    48.055
                    −121.384
                    48.074
                    −121.400
                  
                  
                    Cinnamon Creek
                    48.867
                    −120.887
                    48.891
                    −120.916
                  
                  
                    Clearwater Creek
                    48.805
                    −121.989
                    48.771
                    −122.047
                  
                  
                    Clearwater River
                    47.079
                    −121.782
                    47.146
                    −121.834
                  
                  
                    Coal Creek
                    48.096
                    −121.535
                    48.085
                    −121.541
                  
                  
                    Coal Creek
                    48.892
                    −122.164
                    48.881
                    −122.153
                  
                  
                    Coal Creek (Upper)
                    48.838
                    −121.903
                    48.838
                    −121.906
                  
                  
                    Cook Slough
                    48.198
                    −122.218
                    48.198
                    −122.234
                  
                  
                    Corkindale Creek
                    48.518
                    −121.483
                    48.505
                    −121.486
                  
                  
                    Cornell Creek
                    48.886
                    −121.960
                    48.899
                    −121.969
                  
                  
                    Cripple Creek
                    47.048
                    −121.693
                    47.040
                    −121.701
                  
                  
                    Crystal Creek
                    48.183
                    −121.361
                    48.181
                    −121.364
                  
                  
                    Crystal Creek
                    48.791
                    −121.510
                    48.787
                    −121.503
                  
                  
                    Crystal Creek
                    46.925
                    −121.540
                    46.928
                    −121.538
                  
                  
                    Cumberland Creek
                    48.505
                    −121.985
                    48.518
                    −121.994
                  
                  
                    Dan Creek
                    48.265
                    −121.540
                    48.298
                    −121.551
                  
                  
                    Davis Creek
                    48.879
                    −121.931
                    48.882
                    −121.931
                  
                  
                    Day Creek
                    48.444
                    −122.007
                    48.519
                    −122.067
                  
                  
                    
                    Deadhorse Creek
                    48.900
                    −121.836
                    48.904
                    −121.838
                  
                  
                    Deep Creek
                    48.868
                    −121.911
                    48.869
                    −121.908
                  
                  
                    Deer Creek
                    48.718
                    −121.116
                    48.721
                    −121.105
                  
                  
                    Deer Creek
                    48.096
                    −121.558
                    48.084
                    −121.556
                  
                  
                    Deer Creek
                    48.365
                    −121.795
                    48.268
                    −121.933
                  
                  
                    Deer Creek
                    46.836
                    −121.965
                    46.873
                    −121.974
                  
                  
                    Deer Creek
                    48.602
                    −122.093
                    48.610
                    −122.095
                  
                  
                    Deerhorn Creek
                    48.906
                    −121.857
                    48.903
                    −121.858
                  
                  
                    Depot Creek
                    48.986
                    −121.293
                    48.997
                    −121.324
                  
                  
                    Devils Creek
                    48.819
                    −121.002
                    48.824
                    −121.032
                  
                  
                    Diablo Lake
                    48.708
                    −121.105
                     
                     
                  
                  
                    Diobsud Creek
                    48.576
                    −121.433
                    48.559
                    −121.412
                  
                  
                    Discovery Creek
                    46.900
                    −121.571
                    46.896
                    −121.580
                  
                  
                    Ditch Creek
                    48.903
                    −121.851
                    48.902
                    −121.849
                  
                  
                    Doe Creek
                    47.011
                    −121.547
                    47.028
                    −121.553
                  
                  
                    Downey Creek
                    48.330
                    −121.149
                    48.258
                    −121.225
                  
                  
                    Dusty Creek
                    48.139
                    −121.040
                    48.177
                    −121.019
                  
                  
                    Duwamish River
                    47.474
                    −122.252
                    47.514
                    −122.304
                  
                  
                    Duwamish Waterway
                    47.514
                    −122.304
                    47.585
                    −122.360
                  
                  
                    East Duwamish Waterway
                    47.590
                    −122.344
                    47.567
                    −122.347
                  
                  
                    East Fork Bacon Creek
                    48.713
                    −121.417
                    48.661
                    −121.434
                  
                  
                    East Fork Foss River
                    47.649
                    −121.277
                    47.653
                    −121.294
                  
                  
                    Eastern Shoreline Guemes Island
                    48.529
                    −122.573
                    48.589
                    −122.646
                  
                  
                    Eastern Shoreline Puget Sound (North)
                    48.511
                    −122.606
                    48.561
                    −122.493
                  
                  
                    Eastern Shoreline Puget Sound (South)
                    47.970
                    −122.232
                    48.449
                    −122.551
                  
                  
                    Eastern Shoreline Whidbey Island
                    47.905
                    −122.388
                    48.369
                    −122.666
                  
                  
                    Eastern Shorline Lummi Island
                    48.717
                    −122.719
                    48.640
                    −122.609
                  
                  
                    Easy Creek
                    48.881
                    −121.456
                    48.889
                    −121.459
                  
                  
                    Ebey Slough
                    47.941
                    −122.170
                    48.042
                    −122.215
                  
                  
                    Edfro Creek
                    48.663
                    −122.117
                    48.661
                    −122.127
                  
                  
                    Elbow Creek / Lake Doreen Outlet (#0331)
                    48.707
                    −121.915
                    48.685
                    −121.911
                  
                  
                    Elliott Creek
                    48.027
                    −121.367
                    48.057
                    −121.416
                  
                  
                    Elwell Creek
                    47.809
                    −121.849
                    47.838
                    −121.853
                  
                  
                    Excelsior Creek
                    47.870
                    −121.487
                    47.864
                    −121.492
                  
                  
                    Falls Creek
                    48.137
                    −121.432
                    48.148
                    −121.437
                  
                  
                    Falls Creek
                    46.992
                    −121.874
                    46.999
                    −121.889
                  
                  
                    Falls Creek
                    48.824
                    −121.906
                    48.834
                    −121.902
                  
                  
                    Finney Creek
                    48.465
                    −121.688
                    48.524
                    −121.847
                  
                  
                    Fire Creek
                    48.154
                    −121.232
                    48.153
                    −121.245
                  
                  
                    Fisher Creek
                    48.563
                    −120.912
                    48.603
                    −121.050
                  
                  
                    Fishtrap Creek
                    48.999
                    −122.411
                    48.912
                    −122.523
                  
                  
                    Fobes Creek
                    48.622
                    −122.119
                    48.622
                    −122.112
                  
                  
                    Foss River
                    47.653
                    −121.294
                    47.705
                    −121.307
                  
                  
                    Fossil Creek
                    48.904
                    −121.850
                    48.908
                    −121.850
                  
                  
                    Fourteenmile Creek
                    48.126
                    −121.229
                    48.140
                    −121.222
                  
                  
                    Freezeout Creek
                    48.950
                    −120.932
                    48.956
                    −120.970
                  
                  
                    French Creek
                    48.255
                    −121.783
                    48.282
                    −121.757
                  
                  
                    Fryingpan Creek
                    46.873
                    −121.623
                    46.895
                    −121.592
                  
                  
                    Galbraith Creek
                    48.755
                    −122.021
                    48.759
                    −122.019
                  
                  
                    Gallop Creek
                    48.882
                    −121.947
                    48.894
                    −121.944
                  
                  
                    Gedney Island
                    48.005
                    −122.305
                    48.005
                    −122.305
                  
                  
                    Gilligan Creek
                    48.473
                    −122.126
                    48.488
                    −122.140
                  
                  
                    Glacier Creek
                    48.131
                    −121.168
                    48.130
                    −121.204
                  
                  
                    Glacier Creek
                    47.987
                    −121.369
                    47.986
                    −121.393
                  
                  
                    Glacier Creek
                    48.812
                    −121.890
                    48.892
                    −121.939
                  
                  
                    Goat Creek
                    48.334
                    −121.161
                    48.328
                    −121.157
                  
                  
                    Goat Island
                    48.360
                    −122.531
                    48.360
                    −122.531
                  
                  
                    Goblin Creek
                    47.923
                    −121.312
                    47.919
                    −121.309
                  
                  
                    Goodell Creek
                    48.711
                    −121.291
                    48.726
                    −121.305
                  
                  
                    Gordon Creek
                    48.088
                    −121.657
                    48.071
                    −121.673
                  
                  
                    Gorge Lake
                    48.706
                    −121.175
                     
                     
                  
                  
                    Grandy Creek
                    48.562
                    −121.811
                    48.518
                    −121.881
                  
                  
                    Granite Creek
                    48.648
                    −120.857
                    48.707
                    −120.918
                  
                  
                    Green Creek
                    48.732
                    −121.936
                    48.738
                    −121.938
                  
                  
                    Green River
                    47.275
                    −122.108
                    47.474
                    −122.252
                  
                  
                    Greenwater River
                    47.093
                    −121.458
                    47.158
                    −121.660
                  
                  
                    Hat Slough
                    48.197
                    −122.362
                    48.208
                    −122.323
                  
                  
                    Hazzard Creek
                    47.081
                    −121.690
                    47.078
                    −121.681
                  
                  
                    Hedrick Creek
                    48.890
                    −121.981
                    48.899
                    −121.971
                  
                  
                    Higgins Creek
                    48.318
                    −121.755
                    48.362
                    −121.807
                  
                  
                    Hope Island
                    48.399
                    −122.561
                    48.399
                    −122.561
                  
                  
                    
                    Horse Creek
                    48.322
                    −121.258
                    48.313
                    −121.286
                  
                  
                    Howard Creek
                    48.619
                    −121.966
                    48.609
                    −121.966
                  
                  
                    Huckleberry Creek
                    46.989
                    −121.624
                    47.079
                    −121.586
                  
                  
                    Hutchinson Creek
                    48.732
                    −122.103
                    48.707
                    −122.179
                  
                  
                    Ika Island
                    48.363
                    −122.499
                    48.363
                    −122.499
                  
                  
                    Illabot Creek
                    48.389
                    −121.319
                    48.496
                    −121.531
                  
                  
                    Index Creek
                    47.760
                    −121.497
                    47.766
                    −121.481
                  
                  
                    Indian Creek
                    48.935
                    −121.395
                    48.947
                    −121.398
                  
                  
                    Ipsut Creek
                    46.972
                    −121.831
                    46.979
                    −121.833
                  
                  
                    Jackman Creek
                    48.529
                    −121.697
                    48.523
                    −121.722
                  
                  
                    Jim Creek
                    48.223
                    −121.950
                    48.185
                    −122.078
                  
                  
                    Jones Creek
                    48.542
                    −122.051
                    48.524
                    −122.053
                  
                  
                    Jordan Creek
                    48.515
                    −121.419
                    48.522
                    −121.422
                  
                  
                    June Creek
                    46.995
                    −121.905
                    46.995
                    −121.917
                  
                  
                    Kapowsin Creek
                    46.991
                    −122.195
                    47.032
                    −122.205
                  
                  
                    Kendall Creek
                    48.922
                    −122.145
                    48.887
                    −122.149
                  
                  
                    Kindy Creek
                    48.432
                    −121.208
                    48.463
                    −121.208
                  
                  
                    Klickitat Creek
                    46.906
                    −121.551
                    46.908
                    −121.550
                  
                  
                    Lake Creek
                    48.769
                    −121.550
                    48.762
                    −121.546
                  
                  
                    Lake Shannon
                    48.587
                    −121.723
                     
                     
                  
                  
                    Lake Union
                    47.642
                    −122.331
                     
                     
                  
                  
                    Lake Washington
                    47.619
                    −122.245
                     
                     
                  
                  
                    Lewis Creek
                    47.820
                    −121.509
                    47.824
                    −121.525
                  
                  
                    Lightning Creek
                    48.907
                    −120.983
                    48.933
                    −120.986
                  
                  
                    Lime Creek
                    48.218
                    −121.278
                    48.252
                    −121.293
                  
                  
                    Lindsay Creek
                    47.347
                    −121.660
                    47.351
                    −121.661
                  
                  
                    Little Beaver Creek
                    48.878
                    −121.323
                    48.914
                    −121.075
                  
                  
                    Little Chilliwack River
                    48.962
                    −121.478
                    48.992
                    −121.409
                  
                  
                    Little Creek
                    48.876
                    −121.937
                    48.884
                    −121.934
                  
                  
                    Little Deer Creek
                    48.439
                    −121.950
                    48.387
                    −121.870
                  
                  
                    Little Fork Little Chilliwack River
                    48.954
                    −121.442
                    48.980
                    −121.428
                  
                  
                    Lodi Creek
                    46.948
                    −121.699
                    46.960
                    −121.706
                  
                  
                    Long Creek
                    48.080
                    −121.686
                    48.074
                    −121.691
                  
                  
                    Loomis Creek
                    48.670
                    −121.827
                    48.661
                    −121.814
                  
                  
                    Mallardy Creek
                    48.055
                    −121.656
                    48.070
                    −121.655
                  
                  
                    Maple Creek
                    48.926
                    −122.077
                    48.912
                    −122.079
                  
                  
                    Marble Creek
                    48.542
                    −121.252
                    48.531
                    −121.282
                  
                  
                    Martin Creek
                    48.092
                    −121.403
                    48.101
                    −121.396
                  
                  
                    Masonry Pool
                    47.410
                    −121.737
                     
                     
                  
                  
                    McAllister Creek
                    48.587
                    −121.156
                    48.623
                    −121.057
                  
                  
                    McCoy Creek
                    47.831
                    −121.827
                    47.848
                    −121.825
                  
                  
                    McDonald Creek (#0435)
                    48.911
                    −122.019
                    48.921
                    −122.016
                  
                  
                    McGinnis Creek
                    48.613
                    −121.961
                    48.610
                    −121.960
                  
                  
                    McMillan Creek
                    48.810
                    −121.212
                    48.815
                    −121.193
                  
                  
                    Merry Brook Creek
                    48.087
                    −121.388
                    48.089
                    −121.392
                  
                  
                    Middle Fork Nooksack River
                    48.725
                    −121.899
                    48.834
                    −122.155
                  
                  
                    Milk Creek
                    48.178
                    −121.152
                    48.221
                    −121.163
                  
                  
                    Mill Creek
                    48.496
                    −121.870
                    48.512
                    −121.888
                  
                  
                    Miller River
                    47.675
                    −121.389
                    47.719
                    −121.394
                  
                  
                    Miners Creek
                    48.190
                    −121.023
                    48.187
                    −121.031
                  
                  
                    Money Creek
                    47.707
                    −121.443
                    47.729
                    −121.426
                  
                  
                    Monument Creek (#0324)
                    48.647
                    −121.828
                    48.652
                    −121.835
                  
                  
                    Moose Creek
                    48.255
                    −121.710
                    48.277
                    −121.700
                  
                  
                    Mowich River
                    46.911
                    −121.996
                    46.925
                    −121.950
                  
                  
                    Newhalem Creek
                    48.663
                    −121.253
                    48.671
                    −121.255
                  
                  
                    Niesson Creek
                    46.884
                    −122.031
                    46.912
                    −122.046
                  
                  
                    Nisqually River
                    46.834
                    −122.324
                    47.101
                    −122.692
                  
                  
                    Nookachamps Creek
                    48.348
                    −122.203
                    48.471
                    −122.297
                  
                  
                    Nooksack River
                    48.778
                    −122.583
                    48.939
                    −122.420
                  
                  
                    Nooksack River (Slater Slough)
                    48.784
                    −122.588
                    48.789
                    −122.604
                  
                  
                    North Fork Canyon Creek
                    48.774
                    −120.798
                    48.768
                    −120.793
                  
                  
                    North Fork Canyon Creek
                    48.165
                    −121.818
                    48.158
                    −121.817
                  
                  
                    North Fork Cedar River
                    47.316
                    −121.507
                    47.313
                    −121.521
                  
                  
                    North Fork Nooksack River
                    48.835
                    −122.154
                    48.920
                    −122.055
                  
                  
                    North Fork Sauk River
                    48.096
                    −121.370
                    48.097
                    −121.389
                  
                  
                    North Fork Skagit River
                    48.387
                    −122.367
                    48.364
                    −122.473
                  
                  
                    North Fork Skykomish River
                    47.823
                    −121.530
                    47.887
                    −121.448
                  
                  
                    North Fork Stillaguamish River
                    48.279
                    −121.817
                    48.283
                    −121.770
                  
                  
                    North Fork Tolt River
                    47.718
                    −121.779
                    47.696
                    −121.821
                  
                  
                    North Mowich River
                    46.916
                    −121.878
                    46.915
                    −121.895
                  
                  
                    North Puyallup River
                    46.845
                    −121.878
                    46.864
                    −121.951
                  
                  
                    
                    O'Toole Creek
                    48.498
                    −121.915
                    48.514
                    −121.917
                  
                  
                    Otter Creek
                    48.424
                    −121.374
                    48.420
                    −121.374
                  
                  
                    Owl Creek
                    48.161
                    −121.288
                    48.163
                    −121.301
                  
                  
                    Palmer Creek
                    48.043
                    −121.469
                    48.045
                    −121.483
                  
                  
                    Panther Creek
                    48.631
                    −120.978
                    48.708
                    −120.976
                  
                  
                    Parallel Creek
                    46.911
                    −121.549
                    46.909
                    −121.560
                  
                  
                    Park Creek
                    48.740
                    −121.682
                    48.727
                    −121.659
                  
                  
                    Pass Creek
                    48.815
                    −121.463
                    48.811
                    −121.458
                  
                  
                    Peat Bog Creek (#0352)
                    48.780
                    −122.118
                    48.790
                    −122.122
                  
                  
                    Perry Creek
                    48.075
                    −121.488
                    48.063
                    −121.515
                  
                  
                    Pierce Creek
                    48.766
                    −121.073
                    48.772
                    −121.066
                  
                  
                    Pilchuck Creek
                    48.303
                    −122.158
                    48.208
                    −122.226
                  
                  
                    Pilchuck River
                    47.995
                    −121.746
                    47.904
                    −122.091
                  
                  
                    Plumbago Creek
                    48.606
                    −122.101
                    48.612
                    −122.097
                  
                  
                    Poch Creek
                    46.987
                    −121.955
                    46.991
                    −121.954
                  
                  
                    Portage Island
                    48.694
                    −122.614
                    48.694
                    −122.614
                  
                  
                    Porter Creek
                    48.795
                    −122.115
                    48.799
                    −122.127
                  
                  
                    Powerhouse Creek
                    48.908
                    −121.815
                    48.911
                    −121.818
                  
                  
                    Pressentin Creek
                    48.504
                    −121.844
                    48.518
                    −121.852
                  
                  
                    Proctor Creek
                    47.821
                    −121.648
                    47.835
                    −121.646
                  
                  
                    Pugh Creek
                    48.165
                    −121.333
                    48.172
                    −121.339
                  
                  
                    Pumice Creek
                    48.141
                    −121.150
                    48.148
                    −121.236
                  
                  
                    Puyallup River
                    46.864
                    −121.951
                    47.268
                    −122.426
                  
                  
                    Racehorse Creek
                    48.884
                    −122.130
                    48.888
                    −122.146
                  
                  
                    Rack Creek
                    47.388
                    −121.731
                    47.392
                    −121.722
                  
                  
                    Ranger Creek
                    46.988
                    −121.849
                    46.995
                    −121.854
                  
                  
                    Rankin Creek
                    48.733
                    −121.908
                    48.733
                    −121.920
                  
                  
                    Rapid River
                    47.821
                    −121.233
                    47.803
                    −121.293
                  
                  
                    Rex River
                    47.347
                    −121.645
                    47.371
                    −121.688
                  
                  
                    Ridley Creek
                    48.720
                    −121.865
                    48.725
                    −121.899
                  
                  
                    Rocky Creek
                    48.510
                    −121.502
                    48.500
                    −121.495
                  
                  
                    Rocky Creek
                    48.819
                    −121.996
                    48.809
                    −121.997
                  
                  
                    Roland Creek
                    48.770
                    −120.998
                    48.769
                    −121.024
                  
                  
                    Rollins Creek
                    48.293
                    −121.852
                    48.281
                    −121.836
                  
                  
                    Ross Lake
                    48.869
                    −121.054
                     
                     
                  
                  
                    Ruby Creek
                    48.718
                    −121.001
                    48.707
                    −120.918
                  
                  
                    Salmon Creek
                    47.911
                    −121.482
                    47.888
                    −121.453
                  
                  
                    Samish River
                    48.548
                    −122.457
                    48.548
                    −122.457
                  
                  
                    Sauk River
                    48.095
                    −121.390
                    48.482
                    −121.605
                  
                  
                    Saxson Creek
                    48.689
                    −122.156
                    48.689
                    −122.163
                  
                  
                    Schweitzer Creek
                    48.065
                    −121.688
                    48.074
                    −121.699
                  
                  
                    Segelsen Creek
                    48.299
                    −121.707
                    48.280
                    −121.715
                  
                  
                    Seventysix Gulch
                    47.974
                    −121.384
                    47.986
                    −121.393
                  
                  
                    Seymour Creek
                    48.755
                    −122.009
                    48.758
                    −122.010
                  
                  
                    Shaw Creek
                    46.901
                    −121.568
                    46.893
                    −121.580
                  
                  
                    Ship Canal (Chittendon Locks)
                    47.660
                    −122.379
                     
                     
                  
                  
                    Shotgun Creek
                    47.380
                    −121.708
                    47.384
                    −121.706
                  
                  
                    Sibley Creek
                    48.511
                    −121.255
                    48.511
                    −121.262
                  
                  
                    Silesia Creek
                    48.910
                    −121.485
                    48.999
                    −121.613
                  
                  
                    Silver Creek
                    48.981
                    −121.190
                    48.970
                    −121.104
                  
                  
                    Silver Creek
                    47.938
                    −121.439
                    47.897
                    −121.436
                  
                  
                    Silver Creek
                    47.000
                    −121.530
                    46.997
                    −121.524
                  
                  
                    Silver Gulch
                    48.075
                    −121.564
                    48.078
                    −121.570
                  
                  
                    Silver Springs
                    46.994
                    −121.533
                    46.997
                    −121.533
                  
                  
                    Sister Creek
                    48.746
                    −121.974
                    48.755
                    −121.988
                  
                  
                    Skagit River
                    48.471
                    −121.608
                    48.712
                    −121.138
                  
                  
                    Skookum Creek
                    48.686
                    −122.106
                    48.670
                    −122.142
                  
                  
                    Skykomish River
                    47.813
                    −121.579
                    47.855
                    −121.954
                  
                  
                    Slate Creek
                    48.752
                    −120.786
                    48.756
                    −120.796
                  
                  
                    Small Creek
                    48.158
                    −120.978
                    48.162
                    −121.006
                  
                  
                    Smith Creek
                    48.841
                    −122.262
                    48.859
                    −122.309
                  
                  
                    Snohomish River
                    47.830
                    −122.046
                    48.016
                    −122.151
                  
                  
                    Snoqualmie River
                    47.541
                    −121.837
                    47.830
                    −122.046
                  
                  
                    Snowslide Gulch
                    47.858
                    −121.509
                    47.858
                    −121.503
                  
                  
                    Son of Gallop
                    48.889
                    −121.943
                    48.884
                    −121.940
                  
                  
                    Sonny Boy Creek
                    48.427
                    −121.172
                    48.462
                    −121.197
                  
                  
                    South Fork Canyon Creek
                    48.154
                    −121.785
                    48.158
                    −121.817
                  
                  
                    South Fork Cascade River
                    48.391
                    −121.109
                    48.463
                    −121.164
                  
                  
                    South Fork Cedar River
                    47.305
                    −121.513
                    47.313
                    −121.521
                  
                  
                    South Fork Nooksack River
                    48.616
                    −122.103
                    48.809
                    −122.203
                  
                  
                    South Fork Salmon Creek
                    47.903
                    −121.486
                    47.906
                    −121.476
                  
                  
                    
                    South Fork Sauk River
                    47.986
                    −121.393
                    48.097
                    −121.389
                  
                  
                    South Fork Skagit River
                    48.296
                    −122.364
                    48.367
                    −122.358
                  
                  
                    South Fork Skagit River (Brandstedt Slough)
                    48.311
                    −122.357
                    48.311
                    −122.357
                  
                  
                    South Fork Skagit River (Crooked Slough)
                    48.306
                    −122.369
                    48.307
                    −122.373
                  
                  
                    South Fork Skagit River (Deepwater Slough)
                    48.327
                    −122.355
                    48.306
                    −122.383
                  
                  
                    South Fork Skagit River (Freshwater Slough)
                    48.338
                    −122.349
                    48.321
                    −122.377
                  
                  
                    South Fork Skagit River (Old River)
                    48.308
                    −122.365
                    48.308
                    −122.365
                  
                  
                    South Fork Skagit River (Steamboat Slough)
                    48.324
                    −122.348
                    48.296
                    −122.364
                  
                  
                    South Fork Skagit River (Tom Moore Slough)
                    48.296
                    −122.364
                    48.324
                    −122.348
                  
                  
                    South Fork Skagit River (Unnamed off Deepwater Slough)
                    48.317
                    −122.369
                    48.307
                    −122.389
                  
                  
                    South Fork Skykomish River
                    47.705
                    −121.307
                    47.813
                    −121.579
                  
                  
                    South Fork Stillaguamish River
                    48.030
                    −121.483
                    48.204
                    −122.127
                  
                  
                    South Fork Tolt River
                    47.693
                    −121.694
                    47.696
                    −121.821
                  
                  
                    South Mowich River
                    46.877
                    −121.855
                    46.915
                    −121.895
                  
                  
                    South Pass
                    48.225
                    −122.386
                    48.238
                    −122.378
                  
                  
                    South Prairie Creek
                    47.093
                    −121.952
                    47.098
                    −122.156
                  
                  
                    South Puyallup River
                    46.808
                    −121.892
                    46.864
                    −121.951
                  
                  
                    South Slough
                    48.193
                    −122.256
                    48.194
                    −122.254
                  
                  
                    Southeastern Shoreline Vashon Island
                    47.331
                    −122.493
                    47.348
                    −122.451
                  
                  
                    Squire Creek
                    48.194
                    −121.638
                    48.279
                    −121.685
                  
                  
                    St.Andrews Creek
                    46.834
                    −121.918
                    46.837
                    −121.921
                  
                  
                    Steamboat Slough
                    47.984
                    −122.169
                    48.033
                    −122.204
                  
                  
                    Stetattle Creek
                    48.727
                    −121.155
                    48.717
                    −121.150
                  
                  
                    Stillaguamish River
                    48.193
                    −122.167
                    48.238
                    −122.378
                  
                  
                    Straight Creek
                    48.254
                    −121.398
                    48.272
                    −121.398
                  
                  
                    Suiattle River
                    48.162
                    −121.006
                    48.306
                    −121.428
                  
                  
                    Sulphide Creek
                    48.789
                    −121.553
                    48.777
                    −121.533
                  
                  
                    Sulphur Creek
                    48.279
                    −121.086
                    48.247
                    −121.193
                  
                  
                    Sulphur Creek
                    48.659
                    −121.711
                    48.648
                    −121.699
                  
                  
                    Sultan River
                    47.870
                    −121.829
                    47.872
                    −121.826
                  
                  
                    Sunrise Creek
                    46.967
                    −121.540
                    46.971
                    −121.540
                  
                  
                    Swift Creek
                    48.747
                    −121.659
                    48.734
                    −121.659
                  
                  
                    Swift Creek
                    46.873
                    −121.954
                    46.870
                    −121.964
                  
                  
                    Swinomish Channel
                    48.440
                    −122.499
                    48.441
                    −122.504
                  
                  
                    Tenas Creek
                    48.335
                    −121.422
                    48.324
                    −121.440
                  
                  
                    Thompson Creek
                    48.891
                    −121.880
                    48.879
                    −121.915
                  
                  
                    Three Fools Creek
                    48.897
                    −120.849
                    48.890
                    −120.974
                  
                  
                    Three Lakes Outlet (#0319)
                    48.626
                    −121.888
                    48.625
                    −121.884
                  
                  
                    Thunder Creek
                    48.563
                    −121.027
                    48.678
                    −121.078
                  
                  
                    Tolmie Creek
                    46.984
                    −121.944
                    46.990
                    −121.944
                  
                  
                    Tolt River
                    47.696
                    −121.821
                    47.640
                    −121.927
                  
                  
                    Troublesome Creek
                    47.925
                    −121.363
                    47.897
                    −121.404
                  
                  
                    Trout Creek
                    47.833
                    −121.434
                    47.864
                    −121.488
                  
                  
                    Tye River
                    47.717
                    −121.229
                    47.705
                    −121.307
                  
                  
                    Union Slough
                    47.984
                    −122.167
                    48.034
                    −122.191
                  
                  
                    Unnamed trib. (#0194)
                    47.073
                    −121.693
                    47.072
                    −121.683
                  
                  
                    Unnamed trib. (#0217)
                    46.992
                    −121.705
                    46.992
                    −121.708
                  
                  
                    Unnamed trib. (#0219)
                    46.990
                    −121.706
                    46.987
                    −121.704
                  
                  
                    Unnamed trib. (#0226)
                    46.962
                    −121.711
                    46.961
                    −121.713
                  
                  
                    Unnamed trib. (#0234)
                    46.961
                    −121.711
                    46.965
                    −121.714
                  
                  
                    Unnamed trib. (#0241)
                    48.293
                    −121.785
                    48.284
                    −121.781
                  
                  
                    Unnamed trib. (#0242)
                    48.294
                    −121.772
                    48.286
                    −121.772
                  
                  
                    Unnamed trib. (#0243)
                    48.295
                    −121.759
                    48.286
                    −121.772
                  
                  
                    Unnamed trib. (#0265)
                    48.746
                    −122.094
                    48.743
                    −122.109
                  
                  
                    Unnamed trib. (#0284)
                    48.650
                    −122.116
                    48.649
                    −122.121
                  
                  
                    Unnamed trib. (#0290)
                    48.633
                    −122.121
                    48.635
                    −122.117
                  
                  
                    Unnamed trib. (#0291)
                    48.630
                    −122.121
                    48.636
                    −122.116
                  
                  
                    Unnamed trib. (#0315)
                    48.606
                    −121.953
                    48.608
                    −121.954
                  
                  
                    Unnamed trib. (#0316)
                    48.608
                    −121.930
                    48.605
                    −121.930
                  
                  
                    Unnamed trib. (#0320)
                    48.620
                    −121.861
                    48.625
                    −121.882
                  
                  
                    Unnamed trib. (#0321)
                    48.632
                    −121.872
                    48.629
                    −121.880
                  
                  
                    Unnamed trib. (#0323)
                    48.656
                    −121.862
                    48.655
                    −121.862
                  
                  
                    Unnamed trib. (#0332)
                    48.684
                    −121.921
                    48.690
                    −121.927
                  
                  
                    Unnamed trib. (#0336)
                    46.976
                    −121.547
                    46.976
                    −121.542
                  
                  
                    Unnamed trib. (#0347)
                    48.821
                    −122.121
                    48.828
                    −122.141
                  
                  
                    Unnamed trib. (#0349)
                    48.812
                    −122.125
                    48.815
                    −122.129
                  
                  
                    Unnamed trib. (#0364)
                    46.904
                    −121.567
                    46.904
                    −121.561
                  
                  
                    Unnamed trib. (#0364)
                    48.131
                    −121.909
                    48.123
                    −121.903
                  
                  
                    Unnamed trib. (#0365)
                    48.133
                    −121.884
                    48.124
                    −121.889
                  
                  
                    Unnamed trib. (#0367)
                    48.763
                    −122.040
                    48.765
                    −122.036
                  
                  
                    Unnamed trib. (#0371)
                    48.755
                    −122.017
                    48.757
                    −122.016
                  
                  
                    
                    Unnamed trib. (#0374)
                    48.761
                    −121.986
                    48.756
                    −121.994
                  
                  
                    Unnamed trib. (#0425)
                    48.934
                    −122.036
                    48.927
                    −122.031
                  
                  
                    Unnamed trib. (#0439)
                    47.325
                    −121.535
                    47.325
                    −121.532
                  
                  
                    Unnamed trib. (#0476)
                    48.845
                    −121.896
                    48.844
                    −121.902
                  
                  
                    Unnamed trib. (#0565)
                    46.960
                    −121.793
                    46.959
                    −121.792
                  
                  
                    Unnamed trib. (#1119)
                    48.185
                    −121.433
                    48.181
                    −121.430
                  
                  
                    Unnamed trib. (LB1) upstream of Crystal Ck
                    46.925
                    −121.544
                    46.923
                    −121.546
                  
                  
                    Unnamed trib. (LB2) upstream of Crystal Ck
                    46.923
                    −121.543
                    46.921
                    −121.546
                  
                  
                    Unnamed trib. (RB) upstream of Crystal Creek
                    46.920
                    −121.543
                    46.918
                    −121.542
                  
                  
                    Unnamed trib. downstream Boulder Ck
                    48.929
                    −122.040
                    48.926
                    −122.046
                  
                  
                    Unnamed trib. downstream Wanlick Ck
                    48.641
                    −121.878
                    48.640
                    −121.883
                  
                  
                    Unnamed trib. upstream Chenius Ck
                    46.992
                    −121.843
                    46.990
                    −121.839
                  
                  
                    Unnamed trib. upstream of (#0214)
                    46.997
                    −121.700
                    46.991
                    −121.704
                  
                  
                    Unnamed trib. upstream Wallace Ck
                    48.742
                    −121.947
                    48.739
                    −121.936
                  
                  
                    Van Horn Creek
                    46.977
                    −121.718
                    46.976
                    −121.719
                  
                  
                    Viola Creek
                    47.043
                    −121.712
                    47.052
                    −121.695
                  
                  
                    Vista Creek
                    48.180
                    −121.057
                    48.194
                    −121.047
                  
                  
                    Wallace Creek
                    48.748
                    −121.943
                    48.745
                    −121.951
                  
                  
                    Wallace River
                    47.874
                    −121.649
                    47.859
                    −121.795
                  
                  
                    Wanlick Creek
                    48.644
                    −121.877
                    48.663
                    −121.799
                  
                  
                    Warm Creek
                    48.761
                    −121.972
                    48.755
                    −121.979
                  
                  
                    Weden Creek
                    47.986
                    −121.444
                    48.003
                    −121.439
                  
                  
                    Wells Creek
                    48.890
                    −121.791
                    48.905
                    −121.809
                  
                  
                    West Cady Creek
                    47.898
                    −121.307
                    47.899
                    −121.319
                  
                  
                    West Cornell Creek
                    48.878
                    −121.969
                    48.888
                    −121.961
                  
                  
                    West Fork Foss River
                    47.627
                    −121.311
                    47.653
                    −121.294
                  
                  
                    West Fork White River
                    46.941
                    −121.708
                    47.125
                    −121.619
                  
                  
                    West Pass
                    48.238
                    −122.378
                    48.246
                    −122.394
                  
                  
                    West Slide Creek (#0422)
                    48.912
                    −122.063
                    48.917
                    −122.067
                  
                  
                    White Chuck River
                    48.070
                    −121.151
                    48.181
                    −121.424
                  
                  
                    White Creek
                    48.403
                    −121.538
                    48.397
                    −121.553
                  
                  
                    White River
                    46.893
                    −121.601
                    47.274
                    −122.217
                  
                  
                    Wildcat Creek
                    48.895
                    −122.006
                    48.909
                    −122.001
                  
                  
                    Wiseman Creek
                    48.516
                    −122.130
                    48.506
                    −122.135
                  
                  
                    Wright Creek
                    46.878
                    −121.615
                    46.877
                    −121.615
                  
                  
                    Wrong Creek
                    47.024
                    −121.710
                    47.049
                    −121.694
                  
                
                (iii)  Waterbodies associated with the following tribal lands or habitat conservation plans (HCPs) totaling 876.9 km (544.9 mi) of streams, 203.4 km (126.4 mi) of marine shoreline, and 1,629.5 ha (4,026.6 ac) of lakes and reservoirs have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit:
                (A)  Waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP) , including portions of Lower Green River, Lower Nisqually, Lower Skagit River, Nooksack River, Puyallup River, Samish River, Snohomish & Skykomish Rivers, Stillaguamish River, and Puget Sound Marine CHSUs;
                (B) Waterbodies within the geographic area covered by the Washington Department of Natural Resources HCP, including portions of Lower Green River, Lower Skagit River, Nooksack River, Puyallup River, Samish River, Snohomish and Skykomish Rivers, Stillaguamish River, and Puget Sound Marine CHSUs; and
                (C)  Waterbodies within the areas under management by the Muckleshoot Tribe, including portions of the Puyallup River CHSU; Swinomish Tribe, including portions of the Puget Sound Marine CHSU; Lummi Nation, including portions of Nooksack River and Puget Sound Marine CHSUs; Nooksack Tribe, including portions of Nooksack River CHSU; Tulalip Tribes, including portions of Puget Sound Marine CHSU; Puyallup Tribe, including portions of Puyallup River and Puget Sound Marine CHSUs; and Stillaguamish Tribe, including portions of Stillaguamish River CHSU, within reservation boundaries, and waterbodies that are adjacent to:
                (1) Lands held in trust by the United States for their benefit;
                (2) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (3) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (4) Fee lands within the reservation boundaries owned by individual Indians.
                (iv) Map of Unit 2, Puget Sound follows:
                
                  
                  ER18OC10.003
                
                (10) Unit 3:  Lower Columbia River Basins
                (i) This unit consists of 119.3 km (74.2 mi) of streams.  The unit is located in southwestern Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Buck Creek
                    45.865
                    −121.579
                    45.781
                    −121.515
                  
                  
                    Clearwater Creek
                    46.278
                    −121.331
                    46.276
                    −121.328
                  
                  
                    Cougar Creek
                    46.071
                    −122.268
                    46.055
                    −122.293
                  
                  
                    Drift Creek
                    46.023
                    −122.090
                    46.008
                    −122.078
                  
                  
                    Fish Lake Stream
                    46.341
                    −121.370
                    46.275
                    −121.313
                  
                  
                    Klickitat River
                    46.255
                    −121.240
                    45.691
                    −121.295
                  
                  
                    Lake Merwin
                    45.977
                    −122.466
                     
                     
                  
                  
                    Lewis River
                    45.957
                    −122.556
                    46.066
                    −122.020
                  
                  
                    Little Muddy Creek
                    46.278
                    −121.353
                    46.276
                    −121.328
                  
                  
                    Muddy River
                    46.069
                    −122.007
                    46.168
                    −122.034
                  
                  
                    Phelps Creek
                    45.892
                    −121.566
                    45.881
                    −121.518
                  
                  
                    Pine Creek
                    46.142
                    −122.096
                    46.071
                    −122.017
                  
                  
                    Rush Creek
                    46.055
                    −121.916
                    46.075
                    −121.938
                  
                  
                    Swift Creek
                    46.084
                    −122.200
                    46.086
                    −122.204
                  
                  
                    Swift Reservoir
                    46.056
                    −122.114
                     
                     
                  
                  
                    Trappers Creek
                    46.289
                    −121.363
                    46.276
                    −121.336
                  
                  
                    Two Lakes Stream
                    46.340
                    −121.385
                    46.341
                    −121.370
                  
                  
                    Unnamed trib. - off Fish Lake Stream
                    46.323
                    −121.438
                    46.331
                    −121.360
                  
                  
                    Unnamed trib. ('P10')
                    46.123
                    −122.088
                    46.120
                    −122.077
                  
                  
                    Unnamed trib. ('P7')
                    46.099
                    −122.069
                    46.092
                    −122.059
                  
                  
                    Unnamed trib. ('P8')
                    46.104
                    −122.064
                    46.140
                    −122.082
                  
                  
                    West Fork Klickitat River
                    46.276
                    −121.328
                    46.242
                    −121.247
                  
                  
                    White Salmon River
                    45.897
                    −121.504
                    45.722
                    −121.523
                  
                  
                    Yale Lake
                    46.012
                    −122.312
                     
                     
                  
                
                (iii) Waterbodies associated with the following tribal lands and habitat conservation plans (HCPs) totaling 155.6 km (96.7 mi) of streams and 4,856.1 ha (11,999.7 ac) of lakes and reservoirs have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit:
                (A)  Waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP) , including portions of Klickitat River, Lewis River, and White Salmon River CHSUs;
                (B) Waterbodies within the geographic area covered by the Washington Department of Natural Resources HCP, including portions of Klickitat River, Lewis River, and White Salmon River CHSUs; and
                (C)  Waterbodies within the geographic area covered by the PacifiCorp Lewis River Hydropower Project Conservation Easement, including portions of Lewis River CHSU.
                (D)  Waterbodies within the areas under management by the Yakama Nation including the Klickitat River CHSU, within reservation boundaries, and waterbodies that are adjacent to:
                (1) Lands held in trust by the United States for their benefit;
                (2) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (3) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (4) Fee lands within the reservation boundaries owned by individual Indians.
                (iv) Map of Unit 3, Lower Columbia River Basins follows:
                
                  
                  ER18OC10.004
                
                (11) Unit 4:  Upper Willamette River
                (i) This unit consists of 312.4 km (194.1 mi) of streams and 3,601.5 ha (8,899.5 ac) of lakes and reservoirs.  The unit is located in northwestern Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Anderson Creek
                    44.258
                    −122.043
                    44.278
                    −122.022
                  
                  
                    Bear Creek
                    43.554
                    −122.209
                    43.544
                    −122.244
                  
                  
                    Blue River
                    44.172
                    −122.329
                    44.153
                    −122.344
                  
                  
                    Carmen-Smith Spawning Channel
                    44.273
                    −122.051
                    44.271
                    −122.052
                  
                  
                    Cougar Reservoir
                    44.100
                    −122.230
                     
                     
                  
                  
                    Deer Creek
                    44.259
                    −122.063
                    44.241
                    −122.058
                  
                  
                    Dexter Reservoir
                    43.915
                    −122.789
                     
                     
                  
                  
                    East Fork Horse Creek
                    44.170
                    −122.175
                    44.176
                    −122.179
                  
                  
                    East Fork South Fork McKenzie River
                    44.117
                    −122.204
                    44.116
                    −122.195
                  
                  
                    Hills Creek Lake
                    43.671
                    −122.427
                     
                     
                  
                  
                    Horse Creek
                    44.125
                    −122.037
                    44.170
                    −122.175
                  
                  
                    Indigo Creek
                    43.497
                    −122.262
                    43.495
                    −122.268
                  
                  
                    Lookout Point Lake
                    43.872
                    −122.682
                     
                     
                  
                  
                    Lost Creek
                    44.161
                    −122.018
                    44.189
                    −122.067
                  
                  
                    McKenzie River
                    44.190
                    −122.079
                    44.285
                    −122.042
                  
                  
                    Middle Fork Willamette River
                    43.481
                    −122.255
                    44.022
                    −123.018
                  
                  
                    Olallie Creek
                    44.257
                    −122.042
                    44.269
                    −122.025
                  
                  
                    Roaring River
                    43.928
                    −122.066
                    43.955
                    −122.092
                  
                  
                    Smith River
                    44.279
                    −122.051
                    44.287
                    −122.049
                  
                  
                    South Fork McKenzie River
                    43.955
                    −122.092
                    44.159
                    −122.296
                  
                  
                    Sweetwater Creek
                    44.283
                    −122.035
                    44.279
                    −122.046
                  
                  
                    Swift Creek
                    43.560
                    −122.163
                    43.502
                    −122.300
                  
                  
                    Trail Bridge Reservoir
                    44.277
                    −122.048
                     
                     
                  
                  
                    West Fork Horse Creek
                    44.170
                    −122.175
                    44.172
                    −122.207
                  
                  
                    White Branch
                    44.160
                    −122.019
                    44.167
                    −122.030
                  
                  
                    Willamette River
                    44.022
                    −123.018
                    44.125
                    −123.107
                  
                
                (iii)  No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 4, Upper Willamette River follows:
                
                  
                  ER18OC10.005
                
                (12) Unit 5: Hood River Basin
                (i) This unit consists of 128.1 km (79.6 mi) of streams and 36.9 ha (91.1 ac) of lakes and reservoirs.  The unit is located in northcentral Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Bear Creek
                    45.499
                    −121.630
                    45.486
                    −121.668
                  
                  
                    Clear Branch
                    45.444
                    −121.711
                    45.463
                    −121.646
                  
                  
                    Coe Branch
                    45.413
                    −121.685
                    45.463
                    −121.646
                  
                  
                    Compass Creek
                    45.401
                    −121.683
                    45.434
                    −121.668
                  
                  
                    East Fork Hood River
                    45.575
                    −121.627
                    45.605
                    −121.633
                  
                  
                    Elk Creek
                    45.405
                    −121.773
                    45.456
                    −121.782
                  
                  
                    Elliot Branch
                    45.464
                    −121.640
                    45.453
                    −121.638
                  
                  
                    Hood River
                    45.605
                    −121.633
                    45.720
                    −121.507
                  
                  
                    Jones Creek
                    45.462
                    −121.782
                    45.468
                    −121.806
                  
                  
                    Lake Branch
                    45.539
                    −121.743
                    45.549
                    −121.700
                  
                  
                    Laurance Lake
                    45.460
                    −121.665
                     
                     
                  
                  
                    Laurel Creek
                    45.513
                    −121.789
                    45.539
                    −121.743
                  
                  
                    McGee Creek
                    45.456
                    −121.782
                    45.411
                    −121.760
                  
                  
                    Middle Fork Hood River
                    45.463
                    −121.646
                    45.575
                    −121.627
                  
                  
                    Pinnacle Creek
                    45.433
                    −121.687
                    45.458
                    −121.661
                  
                  
                    Red Hill Creek
                    45.453
                    −121.735
                    45.483
                    −121.770
                  
                  
                    Tony Creek
                    45.553
                    −121.639
                    45.472
                    −121.712
                  
                  
                    Unnamed - Off Clear Branch
                    45.448
                    −121.701
                    45.447
                    −121.702
                  
                  
                    West Fork Hood River
                    45.456
                    −121.782
                    45.605
                    −121.633
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 5, Hood River Basin follows:
                
                  
                  ER18OC10.006
                
                (13) Unit 6:  Lower Deschutes River Basin
                (i) This unit consists of 232.8 km (139.7 mi) of streams and 1,224.9 ha (3,026.8 ac) of lakes and reservoirs.  The unit is located in northcentral Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Abbot Creek
                    44.544
                    −121.671
                    44.570
                    −121.621
                  
                  
                    Blue Lake
                    44.413
                    −121.769
                     
                     
                  
                  
                    Brush Creek
                    44.543
                    −121.707
                    44.504
                    −121.659
                  
                  
                    Bunch Grass Creek
                    44.993
                    −121.647
                    44.987
                    −121.644
                  
                  
                    Candle Creek
                    44.583
                    −121.678
                    44.576
                    −121.619
                  
                  
                    Canyon Creek
                    44.502
                    −121.742
                    44.501
                    −121.643
                  
                  
                    Crooked River
                    44.393
                    −121.193
                    44.501
                    −121.286
                  
                  
                    Deschutes River
                    44.373
                    −121.292
                    45.639
                    −120.915
                  
                  
                    Heising Spring
                    44.491
                    −121.652
                    44.493
                    −121.649
                  
                  
                    Jack Creek
                    44.472
                    −121.727
                    44.493
                    −121.648
                  
                  
                    Jefferson Creek
                    44.625
                    −121.691
                    44.577
                    −121.620
                  
                  
                    Lake Billy Chinook
                    44.568
                    −121.308
                     
                     
                  
                  
                    Lake Billy Chinook
                    44.593
                    −121.370
                     
                     
                  
                  
                    Lake Creek
                    44.426
                    −121.727
                    44.436
                    −121.703
                  
                  
                    Link Creek
                    44.415
                    −121.766
                    44.419
                    −121.756
                  
                  
                    Metolius River
                    44.434
                    −121.638
                    44.619
                    −121.469
                  
                  
                    Middle Fork Lake Creek
                    44.436
                    −121.703
                    44.453
                    −121.643
                  
                  
                    Roaring Creek
                    44.527
                    −121.709
                    44.508
                    −121.687
                  
                  
                    Shitike Creek
                    44.748
                    −121.682
                    44.762
                    −121.228
                  
                  
                    South Fork Lake Creek
                    44.435
                    −121.705
                    44.442
                    −121.662
                  
                  
                    Spring Creek
                    44.457
                    −121.644
                    44.451
                    −121.651
                  
                  
                    Street Creek
                    44.590
                    −121.506
                    44.599
                    −121.454
                  
                  
                    Suttle Lake
                    44.422
                    −121.741
                     
                     
                  
                  
                    Trout Creek
                    44.803
                    −121.069
                    44.821
                    −121.089
                  
                  
                    Unnamed - Off Canyon Creek
                    44.527
                    −121.679
                    44.504
                    −121.658
                  
                  
                    Unnamed - Off Jack Creek
                    44.476
                    −121.725
                    44.476
                    −121.723
                  
                  
                    Unnamed - Off Jack Creek
                    44.477
                    −121.724
                    44.476
                    −121.723
                  
                  
                    Unnamed - Off Jack Creek
                    44.477
                    −121.724
                    44.477
                    −121.724
                  
                  
                    Unnamed - Off Jefferson Creek
                    44.634
                    −121.699
                    44.625
                    −121.691
                  
                  
                    Unnamed - Off Roaring Creek
                    44.522
                    −121.700
                    44.516
                    −121.700
                  
                  
                    Unnamed - Off Roaring Creek
                    44.522
                    −121.700
                    44.521
                    −121.700
                  
                  
                    Unnamed - Off Roaring Creek
                    44.516
                    −121.712
                    44.516
                    −121.700
                  
                  
                    Warm Springs River 1
                    44.941
                    −121.431
                    44.941
                    −121.431
                  
                  
                    Warm Springs River 2
                    44.969
                    −121.585
                    44.969
                    −121.585
                  
                  
                    Whitewater River
                    44.704
                    −121.728
                    44.670
                    −121.546
                  
                  
                    Whychus Creek
                    44.460
                    −121.336
                    44.417
                    −121.389
                  
                
                (iii) Waterbodies associated with the following tribal lands totaling 230.4 km (143.2 mi) of streams and 445.3 ha (1,100.4 ac) of lakes and reservoirs have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit. These are waterbodies within the areas under management by the Confederated Tribes of the Warm Springs Reservation within reservation boundaries, and waterbodies that are adjacent to:
                (A) Lands held in trust by the United States for their benefit;
                (B) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (C) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (D) Fee lands within the reservation boundaries owned by individual Indians.
                (iv) Map of Unit 6, Lower Deschutes River Basin follows:
                
                  
                  ER18OC10.007
                
                (14) Unit 7:  Odell Lake
                (i) This unit consists of 27.4 km (17.0 mi) of streams and 1,387.1 ha (3,427.6 ac) of lakes and reservoirs.  The unit is located in northcentral Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Crystal Creek
                    43.566
                    −122.052
                    43.572
                    −122.022
                  
                  
                    Maklaks Creek
                    43.566
                    −121.945
                    43.564
                    −121.915
                  
                  
                    Odell Creek
                    43.550
                    −121.964
                    43.591
                    −121.855
                  
                  
                    Odell Lake
                    43.572
                    −122.001
                     
                     
                  
                  
                    Trapper Creek
                    43.548
                    −122.076
                    43.585
                    −122.048
                  
                  
                    Unnamed - Off Odell Creek
                    43.557
                    −121.919
                    43.561
                    −121.943
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 7, Odell Lake follows:
                
                  
                  ER18OC10.008
                
                (15) Unit 8:  Mainstem Lower Columbia River
                (i) This unit consists of 340.4 km (211.5 mi) of streams.  The unit is located along the border between Oregon and Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Columbia River
                    45.645
                    −121.933
                    45.800
                    −122.787
                  
                
                (iii) Waterbodies associated with the following habitat conservation plan (HCP) totaling 1.7 km (1.1 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP).
                (iv) Map of Unit 8, Mainstem Lower Columbia River follows:
                
                  
                  ER18OC10.009
                
                (16) Unit 9:  Klamath River Basin
                (i) This unit consists of 445.2 km (276.6 mi) of streams and 3,775.5 ha (9,329.4 ac) of lakes and reservoirs.  The unit is located in southwestern Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Agency Lake
                    42.541
                    −121.964
                     
                     
                  
                  
                    Annie Creek
                    42.721
                    −121.990
                    42.817
                    −122.113
                  
                  
                    Boulder Creek
                    42.660
                    −120.784
                    42.673
                    −120.762
                  
                  
                    Boulder Creek
                    42.517
                    −120.952
                    42.494
                    −120.885
                  
                  
                    Brownsworth Creek
                    42.392
                    −120.914
                    42.469
                    −120.855
                  
                  
                    Calahan Creek
                    42.838
                    −121.267
                    42.924
                    −121.292
                  
                  
                    Camp Creek
                    42.445
                    −120.795
                    42.471
                    −120.838
                  
                  
                    Cherry Creek
                    42.615
                    −122.201
                    42.631
                    −122.074
                  
                  
                    Corral Creek
                    42.455
                    −120.783
                    42.480
                    −120.819
                  
                  
                    Coyote Creek
                    42.862
                    −121.109
                    42.893
                    −121.247
                  
                  
                    Crane Creek
                    42.638
                    −122.052
                    42.642
                    −122.065
                  
                  
                    Crooked Creek
                    42.598
                    −121.946
                    42.686
                    −121.965
                  
                  
                    Dead Cow Creek
                    42.590
                    −120.837
                    42.562
                    −120.781
                  
                  
                    Deming Creek
                    42.448
                    −120.954
                    42.486
                    −120.886
                  
                  
                    Dixon Creek
                    42.518
                    −120.938
                    42.532
                    −120.925
                  
                  
                    Fort Creek
                    42.695
                    −121.968
                    42.672
                    −121.980
                  
                  
                    Fourmile Creek
                    42.612
                    −122.051
                    42.633
                    −122.077
                  
                  
                    Gearhart Creek
                    42.566
                    −120.887
                    42.510
                    −120.872
                  
                  
                    Gold Creek
                    42.590
                    −120.819
                    42.606
                    −120.795
                  
                  
                    Hole Creek
                    42.567
                    −120.870
                    42.541
                    −120.861
                  
                  
                    Leonard Creek
                    42.413
                    −120.868
                    42.465
                    −120.865
                  
                  
                    Long Creek
                    42.726
                    −121.160
                    42.831
                    −121.200
                  
                  
                    North Fork Sprague River
                    42.497
                    −121.009
                    42.557
                    −120.840
                  
                  
                    Nottin Creek
                    42.570
                    −120.871
                    42.532
                    −120.851
                  
                  
                    Rifle Creek
                    42.694
                    −120.881
                    42.682
                    −120.846
                  
                  
                    School Creek
                    42.604
                    −120.847
                    42.618
                    −120.808
                  
                  
                    Sevenmile Canal
                    42.582
                    −121.971
                    42.646
                    −122.052
                  
                  
                    Sevenmile Creek
                    42.646
                    −122.052
                    42.690
                    −122.151
                  
                  
                    South Fork Sprague River
                    42.392
                    −120.914
                    42.481
                    −120.785
                  
                  
                    South Fork Sycan River
                    42.663
                    −120.794
                    42.633
                    −120.796
                  
                  
                    Sun Creek
                    42.734
                    −122.009
                    42.876
                    −122.100
                  
                  
                    Sycan River
                    42.647
                    −120.735
                    42.784
                    −121.095
                  
                  
                    Threemile Creek
                    42.642
                    −122.065
                    42.640
                    −122.139
                  
                  
                    Unnamed - Off Dixon Creek
                    42.523
                    −120.931
                    42.521
                    −120.922
                  
                  
                    Unnamed - Off Long Creek
                    42.873
                    −121.299
                    42.870
                    −121.296
                  
                  
                    West Canal
                    42.646
                    −122.052
                    42.531
                    −122.005
                  
                  
                    Wood River
                    42.577
                    −121.941
                    42.747
                    −121.985
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 9, Klamath River Basin follows:
                
                  
                  ER18OC10.010
                
                (17) Unit 10:  Upper Columbia River Basins
                (i) This unit consists of 931.8 km (579.0 mi) of streams and 1,033.2 ha (2,553.1 ac) of lakes and reservoirs.  The unit is located in northcentral Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Alder Creek
                    47.845
                    −120.666
                    47.919
                    −120.647
                  
                  
                    Alpine Creek
                    48.084
                    −120.864
                    48.083
                    −120.866
                  
                  
                    Andrews Creek
                    48.782
                    −120.108
                    48.787
                    −120.113
                  
                  
                    Beaver Creek
                    48.327
                    −120.066
                    48.492
                    −119.993
                  
                  
                    Black Lake
                    48.829
                    −120.208
                     
                     
                  
                  
                    Blue Buck Creek
                    48.486
                    −120.005
                    48.553
                    −119.963
                  
                  
                    Buck Creek
                    48.104
                    −120.878
                    48.106
                    −120.886
                  
                  
                    Buttermilk Creek
                    48.363
                    −120.339
                    48.340
                    −120.303
                  
                  
                    Canyon Creek
                    47.907
                    −120.895
                    47.891
                    −120.965
                  
                  
                    Cedar Creek
                    48.589
                    −120.471
                    48.566
                    −120.475
                  
                  
                    Chelan River
                    47.803
                    −119.980
                    47.812
                    −119.985
                  
                  
                    Chewuch River
                    48.476
                    −120.183
                    48.844
                    −120.023
                  
                  
                    Chikamin Creek
                    47.904
                    −120.731
                    47.985
                    −120.718
                  
                  
                    Chiwaukum Creek
                    47.679
                    −120.728
                    47.715
                    −120.839
                  
                  
                    Chiwawa River
                    47.788
                    −120.660
                    48.104
                    −120.878
                  
                  
                    Cougar Lake
                    48.881
                    −120.466
                     
                     
                  
                  
                    Crater Creek
                    48.214
                    −120.209
                    48.215
                    −120.270
                  
                  
                    Diamond Creek
                    48.849
                    −120.422
                    48.855
                    −120.416
                  
                  
                    Drake Creek
                    48.781
                    −120.396
                    48.787
                    −120.389
                  
                  
                    Early Winters Creek
                    48.601
                    −120.438
                    48.503
                    −120.625
                  
                  
                    East Fork Buttermilk Creek
                    48.340
                    −120.303
                    48.296
                    −120.308
                  
                  
                    Eightmile Creek
                    48.604
                    −120.163
                    48.804
                    −120.338
                  
                  
                    Entiat River
                    47.660
                    −120.218
                    47.920
                    −120.507
                  
                  
                    Eureka Creek
                    48.700
                    −120.492
                    48.709
                    −120.506
                  
                  
                    First Hidden Lake
                    48.899
                    −120.487
                     
                     
                  
                  
                    Foggy Dew Creek
                    48.204
                    −120.190
                    48.161
                    −120.297
                  
                  
                    French Creek
                    47.628
                    −120.963
                    47.593
                    −121.042
                  
                  
                    Goat Creek
                    48.574
                    −120.379
                    48.730
                    −120.360
                  
                  
                    Gold Creek
                    48.188
                    −120.095
                    48.185
                    −120.116
                  
                  
                    Henry Creek
                    47.768
                    −120.991
                    47.754
                    −120.996
                  
                  
                    Huckleberry Creek
                    48.569
                    −120.473
                    48.511
                    −120.450
                  
                  
                    Icicle Creek
                    47.550
                    −120.679
                    47.558
                    −120.672
                  
                  
                    Ingalls Creek
                    47.463
                    −120.661
                    47.448
                    −120.859
                  
                  
                    Jack Creek
                    47.608
                    −120.900
                    47.529
                    −120.952
                  
                  
                    James Creek
                    48.077
                    −120.858
                    48.075
                    −120.861
                  
                  
                    Lake Creek
                    48.750
                    −120.137
                    48.848
                    −120.239
                  
                  
                    Lake Wenatchee
                    47.823
                    −120.778
                     
                     
                  
                  
                    Leland Creek
                    47.662
                    −121.041
                    47.612
                    −121.089
                  
                  
                    Lightning Creek
                    48.451
                    −119.999
                    48.453
                    −119.996
                  
                  
                    Little Bridge Creek
                    48.379
                    −120.286
                    48.449
                    −120.432
                  
                  
                    Little Wenatchee River
                    47.827
                    −120.819
                    47.913
                    −121.094
                  
                  
                    Lost River
                    48.650
                    −120.512
                    48.896
                    −120.486
                  
                  
                    Mad River
                    47.736
                    −120.363
                    47.864
                    −120.608
                  
                  
                    Methow River
                    48.050
                    −119.894
                    48.651
                    −120.513
                  
                  
                    Middle Hidden Lake
                    48.908
                    −120.489
                     
                     
                  
                  
                    Mill Creek
                    47.777
                    −121.011
                    47.772
                    −121.021
                  
                  
                    Monument Creek
                    48.732
                    −120.449
                    48.803
                    −120.495
                  
                  
                    Napeequa River
                    47.921
                    −120.897
                    47.931
                    −120.879
                  
                  
                    Nason Creek
                    47.809
                    −120.716
                    47.784
                    −121.028
                  
                  
                    Negro Creek
                    47.444
                    −120.662
                    47.418
                    −120.797
                  
                  
                    North Creek
                    48.454
                    −120.563
                    48.462
                    −120.559
                  
                  
                    North Fork Gold Creek
                    48.185
                    −120.116
                    48.238
                    −120.283
                  
                  
                    North Fork Wolf Creek
                    48.485
                    −120.347
                    48.530
                    −120.424
                  
                  
                    Panther Creek
                    47.941
                    −120.929
                    47.938
                    −120.943
                  
                  
                    Peshastin Creek
                    47.558
                    −120.574
                    47.444
                    −120.662
                  
                  
                    Phelps Creek
                    48.070
                    −120.853
                    48.080
                    −120.839
                  
                  
                    Ptarmigan Creek
                    48.891
                    −120.482
                    48.885
                    −120.483
                  
                  
                    Rainy Creek
                    47.852
                    −120.955
                    47.816
                    −121.075
                  
                  
                    Rattlesnake Creek
                    48.648
                    −120.566
                    48.651
                    −120.571
                  
                  
                    Reynolds Creek
                    48.406
                    −120.479
                    48.404
                    −120.490
                  
                  
                    Robinson Creek
                    48.659
                    −120.538
                    48.673
                    −120.539
                  
                  
                    Rock Creek
                    47.963
                    −120.796
                    48.037
                    −120.763
                  
                  
                    South Creek
                    48.438
                    −120.529
                    48.428
                    −120.568
                  
                  
                    Stormy Creek
                    47.822
                    −120.422
                    47.867
                    −120.360
                  
                  
                    Tillicum Creek
                    47.747
                    −120.394
                    47.723
                    −120.439
                  
                  
                    Trout Creek
                    48.640
                    −120.599
                    48.664
                    −120.711
                  
                  
                    Twisp River
                    48.369
                    −120.119
                    48.464
                    −120.606
                  
                  
                    Unnamed stream
                    47.592
                    −120.661
                    47.590
                    −120.663
                  
                  
                    Unnamed stream
                    47.578
                    −120.666
                    47.575
                    −120.670
                  
                  
                    Unnamed stream
                    47.834
                    −120.875
                    47.838
                    −120.900
                  
                  
                    Unnamed stream
                    47.837
                    −120.878
                    47.835
                    −120.885
                  
                  
                    
                    W. Fork Buttermilk Creek
                    48.340
                    −120.303
                    48.259
                    −120.437
                  
                  
                    War Creek
                    48.361
                    −120.396
                    48.362
                    −120.411
                  
                  
                    Wenatchee River
                    47.456
                    −120.317
                    47.808
                    −120.728
                  
                  
                    West Fork Methow River
                    48.648
                    −120.512
                    48.641
                    −120.609
                  
                  
                    White River
                    47.834
                    −120.816
                    47.953
                    −120.940
                  
                  
                    Wolf Creek
                    48.491
                    −120.232
                    48.476
                    −120.441
                  
                
                (iii) Waterbodies associated with the following habitat conservation plan (HCP) totaling 119.7 km (74.4 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP) , including portions of Entiat River, Methow River, and Wenatchee River CHSUs.
                (iv) Map of Unit 10, Upper Columbia River Basins follows:
                
                  
                  ER18OC10.011
                
                (18) Unit 11:  Yakima River
                (i) This unit consists of 896.9 km (557.3 mi) of streams and 6,285.2 ha (15,530.9 ac) of lakes and reservoirs.  The unit is located in central Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Ahtanum Creek
                    46.529
                    −120.473
                    46.523
                    −120.855
                  
                  
                    American River
                    46.976
                    −121.158
                    46.901
                    −121.416
                  
                  
                    Bear Creek
                    46.538
                    −121.261
                    46.540
                    −121.282
                  
                  
                    Box Canyon Creek
                    47.360
                    −121.244
                    47.377
                    −121.259
                  
                  
                    Bumping Lake
                    46.851
                    −121.328
                     
                     
                  
                  
                    Bumping River
                    46.831
                    −121.378
                    46.868
                    −121.300
                  
                  
                    Camp Creek
                    46.571
                    −121.243
                    46.579
                    −121.266
                  
                  
                    Cle Elum Lake
                    47.290
                    −121.103
                     
                     
                  
                  
                    Cle Elum River
                    47.177
                    −120.991
                    47.589
                    −121.162
                  
                  
                    Clear Lake
                    46.629
                    −121.281
                     
                     
                  
                  
                    Cold Creek
                    47.368
                    −121.394
                    47.352
                    −121.455
                  
                  
                    Cooper Lake
                    47.426
                    −121.176
                     
                     
                  
                  
                    Cooper River
                    47.390
                    −121.099
                    47.455
                    −121.214
                  
                  
                    Cowiche Creek
                    46.628
                    −120.569
                    46.647
                    −120.682
                  
                  
                    Crow Creek
                    47.015
                    −121.134
                    47.017
                    −121.318
                  
                  
                    Deep Creek
                    46.844
                    −121.317
                    46.804
                    −121.322
                  
                  
                    DeRoux Creek
                    47.419
                    −120.941
                    47.442
                    −120.980
                  
                  
                    Dog Creek
                    46.787
                    −121.169
                    46.793
                    −121.178
                  
                  
                    Easton Lake
                    47.248
                    −121.195
                     
                     
                  
                  
                    Fall Creek
                    46.586
                    −121.038
                    46.595
                    −121.060
                  
                  
                    Fortune Creek
                    47.477
                    −121.047
                    47.469
                    −120.965
                  
                  
                    Gold Creek
                    47.475
                    −121.318
                    47.390
                    −121.384
                  
                  
                    Grey Creek
                    46.591
                    −121.223
                    46.594
                    −121.226
                  
                  
                    Hindoo Creek
                    46.785
                    −121.164
                    46.781
                    −121.183
                  
                  
                    Hyas Lake
                    47.567
                    −121.121
                     
                     
                  
                  
                    Indian Creek
                    46.696
                    −121.301
                    46.641
                    −121.250
                  
                  
                    Jack Creek
                    47.319
                    −120.856
                    47.334
                    −120.744
                  
                  
                    Jungle Creek
                    47.333
                    −120.856
                    47.333
                    −120.925
                  
                  
                    Kachess Lake
                    47.316
                    −121.228
                     
                     
                  
                  
                    Kachess River
                    47.251
                    −121.201
                    47.429
                    −121.223
                  
                  
                    Keechelus Lake
                    47.349
                    −121.368
                     
                     
                  
                  
                    Kettle Creek
                    46.941
                    −121.328
                    46.916
                    −121.342
                  
                  
                    Little Naches River
                    46.989
                    −121.095
                    47.089
                    −121.282
                  
                  
                    Little Rattlesnake Creek
                    46.814
                    −120.949
                    46.801
                    −120.948
                  
                  
                    Little Wildcat Creek
                    46.731
                    −121.236
                    46.687
                    −121.267
                  
                  
                    Middle Fork Ahtanum Creek
                    46.518
                    −121.015
                    46.506
                    −121.180
                  
                  
                    Middle Fork Teanaway River
                    47.257
                    −120.898
                    47.419
                    −120.994
                  
                  
                    Mineral Creek
                    47.420
                    −121.241
                    47.422
                    −121.246
                  
                  
                    Naches River
                    46.630
                    −120.515
                    46.989
                    −121.095
                  
                  
                    North Fork Ahtanum Creek
                    46.523
                    −120.855
                    46.538
                    −121.212
                  
                  
                    North Fork Little Naches River
                    47.089
                    −121.282
                    47.094
                    −121.392
                  
                  
                    North Fork Rattlesnake Creek
                    46.810
                    −121.068
                    46.841
                    −121.170
                  
                  
                    North Fork Taneaum Creek
                    47.112
                    −120.933
                    47.109
                    −121.145
                  
                  
                    North Fork Teanaway River
                    47.251
                    −120.878
                    47.454
                    −120.966
                  
                  
                    North Fork Tieton River
                    46.508
                    −121.436
                    46.628
                    −121.271
                  
                  
                    Oak Creek
                    46.724
                    −120.813
                    46.735
                    −120.924
                  
                  
                    Pileup Creek
                    47.045
                    −121.183
                    47.090
                    −121.124
                  
                  
                    Quartz Creek
                    47.017
                    −121.135
                    47.082
                    −121.109
                  
                  
                    Rattlesnake Creek
                    46.820
                    −120.930
                    46.759
                    −121.316
                  
                  
                    Reynolds Creek
                    46.619
                    −120.882
                    46.601
                    −121.068
                  
                  
                    Rimrock Lake
                    46.639
                    −121.180
                     
                     
                  
                  
                    Rock Creek
                    46.585
                    −121.025
                    46.588
                    −121.079
                  
                  
                    Shellneck Creek
                    46.531
                    −121.159
                    46.515
                    −121.188
                  
                  
                    Short And Dirty Creek
                    46.617
                    −121.150
                    46.616
                    −121.149
                  
                  
                    South Fork Ahtanum Creek
                    46.523
                    −120.855
                    46.454
                    −121.119
                  
                  
                    South Fork Cowiche Creek
                    46.647
                    −120.682
                    46.566
                    −121.124
                  
                  
                    South Fork Little Naches River
                    47.066
                    −121.227
                    47.020
                    −121.392
                  
                  
                    South Fork Taneaum Creek
                    47.112
                    −120.933
                    47.091
                    −121.030
                  
                  
                    South Fork Tieton River
                    46.627
                    −121.133
                    46.496
                    −121.315
                  
                  
                    Spruce Creek
                    46.590
                    −121.219
                    46.586
                    −121.212
                  
                  
                    Stafford Creek
                    47.347
                    −120.849
                    47.398
                    −120.802
                  
                  
                    Swauk Creek
                    47.123
                    −120.738
                    47.158
                    −120.739
                  
                  
                    Taneaum Creek
                    47.092
                    −120.709
                    47.112
                    −120.933
                  
                  
                    Teanaway River
                    47.167
                    −120.835
                    47.257
                    −120.898
                  
                  
                    Tieton River
                    46.746
                    −120.787
                    46.656
                    −121.130
                  
                  
                    Timber Creek
                    46.913
                    −121.386
                    46.907
                    −121.382
                  
                  
                    Union Creek
                    46.932
                    −121.358
                    46.937
                    −121.362
                  
                  
                    Unnamed stream
                    46.545
                    −121.388
                    46.550
                    −121.403
                  
                  
                    Waptus Lake
                    47.503
                    −121.178
                     
                     
                  
                  
                    Waptus River
                    47.419
                    −121.088
                    47.540
                    −121.241
                  
                  
                    Yakima River
                    46.254
                    −119.228
                    47.322
                    −121.340
                  
                
                
                (iii) Waterbodies associated with the following tribal lands or habitat conservation plans (HCPs) totaling 288.7 km (179.4 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit:
                (A) Waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP) , including portions of the Yakima River Critical Habitat Unit (CHU);
                (B) Waterbodies within the geographic area covered by the Plum Creek Central Cascades HCP, including portions of the Yakima River CHU; and
                (C) Waterbodies within the areas under management by the Yakama Tribe, including portions of Yakama River CHU and Klickitat River CHSU, within reservation boundaries, and waterbodies that are adjacent to:
                (1) Lands held in trust by the United States for their benefit;
                (2) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (3) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (4) Fee lands within the reservation boundaries owned by individual Indians.
                (iv) Map of Unit 11, Yakima River follows:
                
                  
                  ER18OC10.012
                
                (19) Unit 12:  John Day River Basin
                (i) This unit consists of 1,089.6 km (677.0 mi) of streams.  The unit is located in northcentral Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Baldy Creek
                    44.850
                    −118.305
                    44.910
                    −118.318
                  
                  
                    Big Creek
                    44.976
                    −118.651
                    44.960
                    −118.683
                  
                  
                    Big Creek
                    44.765
                    −118.686
                    44.766
                    −118.874
                  
                  
                    Boulder Creek
                    44.840
                    −118.333
                    44.819
                    −118.415
                  
                  
                    Boundary Creek
                    44.811
                    −118.343
                    44.787
                    −118.375
                  
                  
                    Bull Run Creek
                    44.768
                    −118.291
                    44.808
                    −118.425
                  
                  
                    Butte Creek
                    44.585
                    −118.644
                    44.642
                    −118.652
                  
                  
                    Call Creek
                    44.286
                    −118.507
                    44.320
                    −118.557
                  
                  
                    Clear Creek
                    44.749
                    −118.546
                    44.821
                    −118.450
                  
                  
                    Clear Creek
                    44.447
                    −118.431
                    44.593
                    −118.508
                  
                  
                    Crane Creek
                    44.868
                    −118.330
                    44.894
                    −118.478
                  
                  
                    Crawfish Creek
                    44.931
                    −118.234
                    44.915
                    −118.298
                  
                  
                    Cunningham Creek
                    44.911
                    −118.267
                    44.920
                    −118.235
                  
                  
                    Deadwood Creek
                    44.750
                    −118.719
                    44.768
                    −118.793
                  
                  
                    Deardorff Creek
                    44.383
                    −118.423
                    44.395
                    −118.577
                  
                  
                    Deep Creek
                    44.815
                    −118.306
                    44.780
                    −118.348
                  
                  
                    Desolation Creek
                    44.820
                    −118.689
                    44.998
                    −118.936
                  
                  
                    Dry Creek
                    44.729
                    −118.531
                    44.750
                    −118.500
                  
                  
                    Granite Boulder Creek
                    44.726
                    −118.611
                    44.647
                    −118.665
                  
                  
                    Granite Creek
                    44.857
                    −118.343
                    44.866
                    −118.562
                  
                  
                    Indian Creek
                    44.295
                    −118.736
                    44.443
                    −118.800
                  
                  
                    John Day River
                    44.250
                    −118.527
                    45.737
                    −120.652
                  
                  
                    Lightning Creek
                    44.718
                    −118.494
                    44.765
                    −118.497
                  
                  
                    Middle Fork John Day River
                    44.593
                    −118.508
                    44.917
                    −119.301
                  
                  
                    North Fork John Day River
                    44.866
                    −118.239
                    44.755
                    −119.639
                  
                  
                    North Reynolds Creek
                    44.430
                    −118.425
                    44.423
                    −118.517
                  
                  
                    Onion Creek
                    44.889
                    −118.339
                    44.913
                    −118.401
                  
                  
                    Rail Creek
                    44.297
                    −118.490
                    44.349
                    −118.575
                  
                  
                    Reynolds Creek
                    44.405
                    −118.440
                    44.414
                    −118.596
                  
                  
                    Roberts Creek
                    44.276
                    −118.575
                    44.348
                    −118.575
                  
                  
                    Salmon Creek
                    44.717
                    −118.542
                    44.725
                    −118.503
                  
                  
                    South Fork Desolation Creek
                    44.719
                    −118.623
                    44.820
                    −118.689
                  
                  
                    South Trail Creek
                    44.953
                    −118.274
                    44.937
                    −118.390
                  
                  
                    Trail Creek
                    44.937
                    −118.390
                    44.915
                    −118.406
                  
                  
                    Vinegar Creek
                    44.707
                    −118.550
                    44.601
                    −118.536
                  
                  
                    West Fork Clear Creek
                    44.733
                    −118.584
                    44.749
                    −118.546
                  
                  
                    West Fork Meadow Brook
                    44.969
                    −118.966
                    44.997
                    −118.945
                  
                  
                    Winom Creek
                    45.050
                    −118.611
                    44.976
                    −118.671
                  
                
                (iii) Waterbodies associated with the following tribal lands totaling 28.5 km (17.7 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the areas under management by the Confederated Tribes of the Warm Springs Reservation, within reservation boundaries, and waterbodies that are adjacent to:
                (A) Lands held in trust by the United States for their benefit;
                (B) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (C) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (D) Fee lands within the reservation boundaries owned by individual Indians.
                (iv) Map of Unit 12, John Day River Basin follows:
                
                  
                  ER18OC10.013
                
                (20) Unit 13:  Umatilla River Basin
                (i) This unit consists of 163.0 km (101.3 mi) of streams.  The unit is located in northeastern Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Coyote Creek
                    45.745
                    −118.137
                    45.732
                    −118.139
                  
                  
                    Meacham Creek
                    45.486
                    −118.275
                    45.702
                    −118.360
                  
                  
                    North Fork Meacham Creek
                    45.584
                    −118.164
                    45.527
                    −118.291
                  
                  
                    North Fork Umatilla River
                    45.705
                    −118.034
                    45.726
                    −118.189
                  
                  
                    Pot Creek
                    45.523
                    −118.163
                    45.554
                    −118.201
                  
                  
                    Ryan Creek
                    45.694
                    −118.309
                    45.723
                    −118.315
                  
                  
                    Umatilla River
                    45.726
                    −118.189
                    45.923
                    −119.357
                  
                  
                    Woodward Creek
                    45.750
                    −118.076
                    45.736
                    −118.080
                  
                
                (iii) Waterbodies associated with the following tribal lands totaling 48.7 km (30.3 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the areas under management by the Confederated Tribes of the Umatilla, and waterbodies that are adjacent to:
                (A) Lands held in trust by the United States for their benefit;
                (B) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (C) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (D) Fee lands within the reservation boundaries owned by individual Indians.
                (iv) Map of Unit 13, Umatilla River Basin follows:
                
                  
                  ER18OC10.014
                
                (21) Unit 14:  Walla Walla River Basin
                (i) This unit consists of 383.7 km (238.4 mi) of streams.  The unit is located in southwestern Washington and northeastern Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Blue Creek
                    46.061
                    −118.155
                    46.063
                    −118.108
                  
                  
                    Bull Creek
                    46.027
                    −117.939
                    46.028
                    −117.948
                  
                  
                    Burnt Fork
                    46.087
                    −117.942
                    46.105
                    −117.986
                  
                  
                    Burnt Fork Creek
                    46.040
                    −117.946
                    46.032
                    −117.953
                  
                  
                    Corral Creek
                    46.093
                    −117.847
                    46.090
                    −117.844
                  
                  
                    Couse Creek
                    45.910
                    −118.371
                    45.848
                    −118.327
                  
                  
                    Deadman Creek
                    46.032
                    −117.956
                    46.049
                    −117.951
                  
                  
                    Green Fly Canyon
                    46.142
                    −117.876
                    46.142
                    −117.872
                  
                  
                    Green Fork Creek
                    46.033
                    −117.940
                    46.029
                    −117.949
                  
                  
                    Griffin Fork
                    46.117
                    −117.965
                    46.121
                    −117.975
                  
                  
                    Henry Canyon
                    45.988
                    −118.091
                    45.931
                    −118.078
                  
                  
                    Husky Spring Creek
                    45.889
                    −117.952
                    45.884
                    −117.978
                  
                  
                    Lewis Creek
                    46.156
                    −117.772
                    46.191
                    −117.825
                  
                  
                    Low Creek
                    45.973
                    −118.010
                    45.993
                    −118.036
                  
                  
                    Mill Creek
                    46.021
                    −117.945
                    46.039
                    −118.479
                  
                  
                    North Fork Mill Creek
                    46.035
                    −117.994
                    46.021
                    −117.997
                  
                  
                    North Fork Touchet River
                    46.093
                    −117.865
                    46.301
                    −117.960
                  
                  
                    North Fork Walla Walla River
                    45.889
                    −118.087
                    45.898
                    −118.308
                  
                  
                    Paradise Creek
                    46.000
                    −117.991
                    46.004
                    −118.018
                  
                  
                    Reser Creek
                    45.887
                    −118.001
                    45.876
                    −117.986
                  
                  
                    Skiphorton Creek
                    45.874
                    −118.027
                    45.852
                    −118.025
                  
                  
                    South Fork Touchet River
                    46.105
                    −117.986
                    46.301
                    −117.960
                  
                  
                    South Fork Walla Walla River
                    45.938
                    −117.969
                    45.898
                    −118.308
                  
                  
                    Spangler Creek
                    46.099
                    −117.803
                    46.149
                    −117.807
                  
                  
                    Touchet River
                    46.301
                    −117.960
                    46.034
                    −118.683
                  
                  
                    Walla Walla River
                    45.898
                    −118.308
                    46.062
                    −118.940
                  
                  
                    Wolf Fork Touchet River
                    46.075
                    −117.904
                    46.274
                    −117.896
                  
                  
                    Yellowhawk Creek
                    46.076
                    −118.273
                    46.017
                    −118.401
                  
                
                (iii) Waterbodies associated with the following tribal lands or habitat conservation plans (HCPs) totaling 69.0 km (42.0 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit:
                (A) Waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP) , including portions of Touchet River and Walla Walla River CHSUs; and
                (B) Waterbodies within the areas under management by the Confederated Tribes of the Umatilla, including portions of the Touchet River CHSU, within reservation boundaries, and waterbodies that are adjacent to:
                (1) Lands held in trust by the United States for their benefit;
                (2) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (3) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (4) Fee lands within the reservation boundaries owned by individual Indians.
                (iv) Map of Unit 14, Walla Walla River Basin follows:
                
                  
                  ER18OC10.015
                
                (22) Unit 15:  Lower Snake River Basins
                (i) This unit consists of 270.8 km (168.3 mi) of streams.  The unit is located in southeastern Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Asotin Creek
                    46.345
                    −117.054
                    46.272
                    −117.292
                  
                  
                    Bear Creek
                    46.168
                    −117.560
                    46.122
                    −117.546
                  
                  
                    Charley Creek
                    46.289
                    −117.279
                    46.279
                    −117.414
                  
                  
                    Cold Creek
                    46.191
                    −117.631
                    46.178
                    −117.647
                  
                  
                    Cougar Creek
                    46.205
                    −117.509
                    46.180
                    −117.519
                  
                  
                    Cummings Creek
                    46.333
                    −117.675
                    46.234
                    −117.594
                  
                  
                    George Creek
                    46.326
                    −117.106
                    46.117
                    −117.361
                  
                  
                    Hixon Creek
                    46.246
                    −117.684
                    46.239
                    −117.690
                  
                  
                    Little Tucannon River
                    46.228
                    −117.722
                    46.218
                    −117.759
                  
                  
                    Little Turkey Creek
                    46.155
                    −117.737
                    46.116
                    −117.750
                  
                  
                    Meadow Creek
                    46.176
                    −117.719
                    46.102
                    −117.786
                  
                  
                    North Fork Asotin Creek
                    46.272
                    −117.292
                    46.196
                    −117.569
                  
                  
                    Panjab Creek
                    46.205
                    −117.706
                    46.115
                    −117.683
                  
                  
                    Sheep Creek
                    46.188
                    −117.625
                    46.195
                    −117.624
                  
                  
                    South Fork Asotin Creek
                    46.272
                    −117.292
                    46.145
                    −117.431
                  
                  
                    Tucannon River
                    46.557
                    −118.175
                    46.139
                    −117.521
                  
                  
                    Turkey Creek
                    46.161
                    −117.703
                    46.113
                    −117.739
                  
                
                (iii) Waterbodies associated with the following habitat conservation plans (HCPs) totaling 13.4 km (8.3 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP), including portions of Asotin Creek and Tucannon River CHSUs.
                (iv) Map of Unit 15, Lower Snake River Basins follows:
                
                  
                  ER18OC10.016
                
                (23) Unit 16:  Grande Ronde River Basin
                (i) This unit consists of 1,057.9 km (657.4 mi) of streams and 605.2 ha (1,495.5 ac) of lakes and reservoirs.  The unit is located in northeastern Oregon and southwestern Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Bear Creek
                    45.322
                    −117.481
                    45.584
                    −117.541
                  
                  
                    Beaver Creek
                    45.968
                    −117.808
                    45.955
                    −117.786
                  
                  
                    Boulder Creek
                    45.310
                    −117.625
                    45.312
                    −117.633
                  
                  
                    Butte Creek
                    46.064
                    −117.723
                    45.982
                    −117.679
                  
                  
                    Camp Creek
                    45.387
                    −117.745
                    45.387
                    −117.758
                  
                  
                    Catherine Creek
                    45.120
                    −117.647
                    45.408
                    −117.931
                  
                  
                    Chicken Creek
                    45.024
                    −118.386
                    45.095
                    −118.395
                  
                  
                    Clear Creek
                    44.976
                    −118.327
                    45.063
                    −118.310
                  
                  
                    Collins Creek
                    45.097
                    −117.514
                    45.105
                    −117.543
                  
                  
                    Crooked Creek
                    46.046
                    −117.625
                    45.977
                    −117.552
                  
                  
                    Deer Creek
                    45.423
                    −117.588
                    45.620
                    −117.700
                  
                  
                    Dobbin Creek
                    45.221
                    −117.640
                    45.259
                    −117.654
                  
                  
                    East Fork Butte Creek
                    46.064
                    −117.723
                    46.074
                    −117.710
                  
                  
                    East Fork Elk Creek
                    45.161
                    −117.469
                    45.166
                    −117.470
                  
                  
                    East Fork Indian Creek
                    45.353
                    −117.725
                    45.368
                    −117.749
                  
                  
                    East Fork Wallowa River
                    45.265
                    −117.210
                    45.274
                    −117.212
                  
                  
                    East Sheep Creek
                    45.003
                    −118.435
                    45.026
                    −118.475
                  
                  
                    Elk Creek
                    45.160
                    −117.476
                    45.178
                    −117.460
                  
                  
                    Fiddlers Hell Creek
                    45.431
                    −118.144
                    45.428
                    −118.160
                  
                  
                    First Creek
                    46.043
                    −117.547
                    46.035
                    −117.571
                  
                  
                    Five Points Creek
                    45.481
                    −118.144
                    45.346
                    −118.222
                  
                  
                    Fly Creek
                    45.121
                    −118.466
                    45.210
                    −118.395
                  
                  
                    Goat Creek
                    45.413
                    −117.518
                    45.418
                    −117.538
                  
                  
                    Grande Ronde River
                    44.967
                    −118.255
                    46.080
                    −116.979
                  
                  
                    Hurricane Creek
                    45.274
                    −117.312
                    45.420
                    −117.302
                  
                  
                    Indian Creek
                    45.337
                    −117.722
                    45.534
                    −117.920
                  
                  
                    Indiana Creek
                    45.000
                    −118.362
                    45.024
                    −118.386
                  
                  
                    Lake Creek
                    45.331
                    −117.398
                    45.332
                    −117.410
                  
                  
                    Limber Jim Creek
                    45.085
                    −118.230
                    45.089
                    −118.344
                  
                  
                    Little Bear Creek
                    45.428
                    −117.480
                    45.485
                    −117.555
                  
                  
                    Little Fly Creek
                    45.109
                    −118.476
                    45.121
                    −118.466
                  
                  
                    Little Lookingglass Creek
                    45.817
                    −117.902
                    45.750
                    −117.875
                  
                  
                    Little Minam River
                    45.246
                    −117.600
                    45.401
                    −117.672
                  
                  
                    Lookingglass Creek
                    45.779
                    −118.079
                    45.707
                    −117.842
                  
                  
                    Lookout Creek
                    45.078
                    −118.541
                    45.109
                    −118.476
                  
                  
                    Lostine River
                    45.245
                    −117.375
                    45.552
                    −117.490
                  
                  
                    Marion Creek
                    45.097
                    −118.229
                    45.105
                    −118.267
                  
                  
                    Menatchee Creek
                    46.110
                    −117.439
                    46.007
                    −117.365
                  
                  
                    Middle Fork Catherine Creek
                    45.154
                    −117.565
                    45.152
                    −117.617
                  
                  
                    Middle Fork Five Points Creek
                    45.492
                    −118.116
                    45.481
                    −118.144
                  
                  
                    Milk Creek
                    45.948
                    −117.913
                    45.913
                    −117.883
                  
                  
                    Minam River
                    45.147
                    −117.372
                    45.621
                    −117.721
                  
                  
                    Mt Emily Creek
                    45.465
                    −118.125
                    45.473
                    −118.147
                  
                  
                    North Fork Catherine Creek
                    45.225
                    −117.605
                    45.120
                    −117.647
                  
                  
                    North Fork Indian Creek
                    45.402
                    −117.769
                    45.433
                    −117.820
                  
                  
                    North Fork Wenaha River
                    46.066
                    −117.878
                    46.066
                    −117.878
                  
                  
                    North Minam River
                    45.276
                    −117.512
                    45.273
                    −117.537
                  
                  
                    Pole Creek
                    45.131
                    −117.531
                    45.107
                    −117.560
                  
                  
                    Sage Creek
                    45.481
                    −117.594
                    45.500
                    −117.607
                  
                  
                    Sand Pass Creek
                    45.120
                    −117.526
                    45.108
                    −117.552
                  
                  
                    Sheep Creek
                    45.019
                    −118.485
                    45.105
                    −118.382
                  
                  
                    Silver Creek
                    45.394
                    −117.422
                    45.396
                    −117.428
                  
                  
                    South Fork Catherine Creek
                    45.110
                    −117.533
                    45.120
                    −117.647
                  
                  
                    South Fork Wenaha River
                    45.890
                    −117.906
                    45.951
                    −117.795
                  
                  
                    Summer Creek
                    45.771
                    −117.983
                    45.766
                    −117.983
                  
                  
                    Third Creek
                    46.089
                    −117.628
                    46.046
                    −117.625
                  
                  
                    Tie Creek
                    45.421
                    −118.149
                    45.423
                    −118.159
                  
                  
                    Trout Creek
                    46.089
                    −117.628
                    46.116
                    −117.641
                  
                  
                    Unnamed - Off Clear Creek
                    44.977
                    −118.314
                    45.013
                    −118.330
                  
                  
                    Wallowa Lake
                    45.310
                    −117.210
                     
                     
                  
                  
                    Wallowa River
                    45.274
                    −117.212
                    45.726
                    −117.785
                  
                  
                    Wenaha River
                    45.951
                    −117.795
                    45.945
                    −117.451
                  
                  
                    West Fork Butte Creek
                    46.063
                    −117.772
                    46.063
                    −117.723
                  
                  
                    West Fork Wallowa River
                    45.267
                    −117.216
                    45.274
                    −117.212
                  
                

                (iii) Waterbodies associated with the following habitat conservation plans (HCPs) totaling 1.0 km (0.6 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP), including portions of the Grand Ronde River CHSU.
                (iv) Map of Unit 16, Grand Ronde River Basin follows:
                
                  ER18OC10.017
                
                
                (24) Unit 17:  Imnaha River Basin
                (i) This unit consists of 285.7 km (177.5 mi) of streams.  The unit is located in northeastern Oregon.
                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Bear Creek
                    45.100
                    −117.173
                    45.104
                    −117.172
                  
                  
                    Big Sheep Creek
                    45.178
                    −117.120
                    45.557
                    −116.835
                  
                  
                    Blue Creek
                    45.097
                    −117.194
                    45.101
                    −117.195
                  
                  
                    Cabin Creek
                    45.229
                    −117.090
                    45.232
                    −117.089
                  
                  
                    Cliff Creek
                    45.063
                    −117.269
                    45.102
                    −117.215
                  
                  
                    Imnaha River
                    45.113
                    −117.126
                    45.817
                    −116.765
                  
                  
                    Lick Creek
                    45.147
                    −117.124
                    45.198
                    −117.025
                  
                  
                    Little Sheep Creek
                    45.232
                    −117.094
                    45.520
                    −116.860
                  
                  
                    McCully Creek
                    45.211
                    −117.141
                    45.293
                    −117.116
                  
                  
                    Middle Fork Big Sheep Creek
                    45.181
                    −117.158
                    45.178
                    −117.120
                  
                  
                    Middle Fork Imnaha River
                    45.139
                    −117.167
                    45.133
                    −117.152
                  
                  
                    North Fork Imnaha River
                    45.171
                    −117.201
                    45.113
                    −117.126
                  
                  
                    Redmont Creek
                    45.245
                    −117.104
                    45.256
                    −117.089
                  
                  
                    Salt Creek
                    45.202
                    −117.083
                    45.188
                    −117.044
                  
                  
                    Soldier Creek
                    45.107
                    −117.155
                    45.109
                    −117.152
                  
                  
                    South Fork Imnaha River
                    45.111
                    −117.231
                    45.113
                    −117.126
                  
                  
                    Unnamed - Off Lick Creek
                    45.141
                    −117.065
                    45.133
                    −117.057
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 17, Imnaha River Basin follows:
                
                  
                  ER18OC10.018
                
                (25) Unit 18: Sheep / Granite Creeks
                (i) This unit consists of 47.9 km (29.7 mi) of streams.  The unit is located in west-central Idaho.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Clarks Fork
                    45.458
                    −116.533
                    45.471
                    −116.447
                  
                  
                    Granite Creek
                    45.192
                    −116.580
                    45.349
                    −116.655
                  
                  
                    Sheep Creek
                    45.405
                    −116.524
                    45.468
                    −116.555
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 18, Sheep/Granite Creeks follows:
                
                  
                  ER18OC10.019
                
                (26) Unit 19:  Hell's Canyon Complex
                (i) This unit consists of 377.5 km (234.6 mi) of streams.  The unit is located in northeastern Oregon and west-central Idaho.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Aspen Creek
                    45.057
                    −117.012
                    45.049
                    −117.038
                  
                  
                    Bear Creek
                    44.959
                    −116.725
                    45.136
                    −116.525
                  
                  
                    Big Elk Creek
                    45.063
                    −117.024
                    45.061
                    −117.065
                  
                  
                    Cabin Creek
                    45.061
                    −117.021
                    45.077
                    −117.025
                  
                  
                    Camp Creek
                    45.132
                    −116.623
                    45.157
                    −116.621
                  
                  
                    Clear Creek
                    44.866
                    −117.030
                    45.043
                    −117.144
                  
                  
                    Crooked River
                    44.959
                    −116.725
                    44.817
                    −116.743
                  
                  
                    Duck Creek
                    45.069
                    −116.906
                    45.091
                    −117.004
                  
                  
                    East Fork Of East Pine Creek
                    45.021
                    −117.107
                    45.042
                    −117.104
                  
                  
                    East Fork Pine Creek
                    45.022
                    −117.201
                    45.071
                    −117.177
                  
                  
                    East Pine Creek
                    44.872
                    −117.021
                    45.046
                    −117.120
                  
                  
                    Elk Creek
                    45.009
                    −116.910
                    45.074
                    −117.046
                  
                  
                    Fall Creek
                    44.970
                    −116.949
                    45.012
                    −116.986
                  
                  
                    Fish Creek
                    44.908
                    −116.953
                    45.036
                    −117.082
                  
                  
                    Indian Creek
                    44.984
                    −116.829
                    45.150
                    −116.591
                  
                  
                    Lake Fork
                    45.020
                    −116.942
                    45.067
                    −117.105
                  
                  
                    Little Elk Creek
                    44.954
                    −116.962
                    45.009
                    −117.029
                  
                  
                    Meadow Creek
                    44.990
                    −117.143
                    45.017
                    −117.172
                  
                  
                    Mickey Creek
                    45.109
                    −116.565
                    45.109
                    −116.535
                  
                  
                    Middle Fork Pine Creek
                    45.039
                    −117.216
                    45.057
                    −117.238
                  
                  
                    North Pine Creek
                    44.910
                    −116.949
                    45.079
                    −116.898
                  
                  
                    Okanogan Creek
                    44.987
                    −117.065
                    45.017
                    −117.063
                  
                  
                    Pine Creek
                    44.973
                    −116.854
                    45.039
                    −117.216
                  
                  
                    Trail Creek
                    44.991
                    −117.143
                    45.046
                    −117.163
                  
                  
                    Trinity Creek
                    44.988
                    −117.072
                    45.026
                    −117.084
                  
                  
                    Unnamed - Off East Pine Creek
                    44.993
                    −117.102
                    45.006
                    −117.122
                  
                  
                    Unnamed - trib To Bear Creek
                    45.124
                    −116.545
                    45.137
                    −116.536
                  
                  
                    Unnamed - Trib To Bear Creek
                    45.124
                    −116.554
                    45.136
                    −116.569
                  
                  
                    Wesley Creek
                    45.112
                    −116.562
                    45.116
                    −116.527
                  
                  
                    West Fork Pine Creek
                    45.039
                    −117.216
                    45.025
                    −117.247
                  
                  
                    Wildhorse River
                    44.851
                    −116.897
                    44.959
                    −116.725
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 19, Hell's Canyon Complex follows:
                
                  
                  ER18OC10.020
                
                (27) Unit 20:  Powder River Basin
                (i) This unit consists of 296.5 km (184.2 mi) of streams and 897.0 ha (2,216.5 ac) of lakes and reservoirs.  The unit is located in northeastern Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Anthony Creek
                    45.013
                    −118.060
                    44.953
                    −118.221
                  
                  
                    Cracker Creek
                    44.741
                    −118.206
                    44.846
                    −118.205
                  
                  
                    Deer Creek
                    44.684
                    −118.060
                    44.749
                    −118.108
                  
                  
                    Eagle Creek
                    44.746
                    −117.170
                    45.132
                    −117.339
                  
                  
                    East Fork Eagle Creek
                    44.983
                    −117.371
                    45.170
                    −117.325
                  
                  
                    Fruit Creek
                    44.809
                    −118.212
                    44.858
                    −118.248
                  
                  
                    Indian Creek
                    45.019
                    −118.155
                    44.975
                    −118.205
                  
                  
                    Lake Creek
                    44.749
                    −118.108
                    44.810
                    −118.092
                  
                  
                    Little Cracker Creek
                    44.826
                    −118.197
                    44.840
                    −118.167
                  
                  
                    North Fork Anthony Creek
                    45.045
                    −118.131
                    45.042
                    −118.232
                  
                  
                    North Powder River
                    44.878
                    −118.204
                    45.038
                    −117.896
                  
                  
                    Phillips Reservoir
                    44.681
                    −118.052
                     
                     
                  
                  
                    Powder River (Lower)
                    44.743
                    −117.047
                    44.746
                    −117.170
                  
                  
                    Powder River (Middle)
                    45.044
                    −117.894
                    45.038
                    −117.896
                  
                  
                    Powder River (Upper)
                    44.684
                    −118.060
                    44.741
                    −118.206
                  
                  
                    Silver Creek
                    44.809
                    −118.208
                    44.857
                    −118.292
                  
                  
                    West Eagle Creek
                    45.019
                    −117.454
                    45.121
                    −117.437
                  
                  
                    Wolf Creek
                    45.044
                    −117.894
                    45.067
                    −118.194
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 20, Powder River Basin follows:
                
                  
                  ER18OC10.021
                
                (28) Unit 21:  Clearwater River
                (i) This unit consists of 2,702.1 km (1,679.0 mi) of streams and 6,721.9 ha (16,610.1 ac) of lakes and reservoirs.  The unit is located in northcentral Idaho.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Adair Creek
                    47.097
                    −115.853
                    47.083
                    −115.806
                  
                  
                    American River
                    45.808
                    −115.475
                    45.945
                    −115.450
                  
                  
                    Baldy Creek
                    45.908
                    −115.630
                    45.961
                    −115.721
                  
                  
                    Baston Creek
                    45.760
                    −115.235
                    45.731
                    −115.223
                  
                  
                    Bear Creek
                    46.019
                    −114.845
                    46.108
                    −114.509
                  
                  
                    Bear Creek
                    46.711
                    −114.963
                    46.750
                    −114.922
                  
                  
                    Bear Creek
                    45.863
                    −115.618
                    45.878
                    −115.595
                  
                  
                    Beaver Creek
                    46.506
                    −114.627
                    46.553
                    −114.504
                  
                  
                    Beaver Creek
                    46.842
                    −115.621
                    46.758
                    −115.678
                  
                  
                    Beaver Creek
                    45.896
                    −115.631
                    45.943
                    −115.569
                  
                  
                    Big Flat Creek
                    46.402
                    −114.494
                    46.313
                    −114.441
                  
                  
                    Bill Creek
                    46.631
                    −115.271
                    46.637
                    −115.187
                  
                  
                    Bostonian Creek
                    46.962
                    −115.114
                    46.996
                    −115.137
                  
                  
                    Boulder Creek
                    46.615
                    −114.671
                    46.678
                    −114.749
                  
                  
                    Boundary Creek
                    46.972
                    −115.108
                    46.981
                    −115.077
                  
                  
                    Breakfast Creek
                    46.883
                    −115.940
                    46.875
                    −115.995
                  
                  
                    Bridge Creek
                    45.779
                    −115.210
                    45.814
                    −115.164
                  
                  
                    Brushy Fork
                    46.578
                    −114.612
                    46.616
                    −114.455
                  
                  
                    Brushy Fork Creek
                    46.002
                    −114.699
                    45.988
                    −114.583
                  
                  
                    Buck Creek
                    47.021
                    −115.555
                    47.049
                    −115.543
                  
                  
                    Burnt Knob Creek
                    45.715
                    −114.899
                    45.697
                    −114.946
                  
                  
                    Burnt Strip Creek
                    45.826
                    −114.618
                    45.817
                    −114.626
                  
                  
                    Butte Creek (North Fork Clearwater)
                    47.045
                    −115.720
                    47.031
                    −115.751
                  
                  
                    Canyon Creek
                    45.888
                    −114.614
                    45.882
                    −114.409
                  
                  
                    Canyon Creek
                    47.000
                    −115.651
                    47.017
                    −115.499
                  
                  
                    Cayuse Creek
                    45.705
                    −114.615
                    45.740
                    −114.608
                  
                  
                    Cayuse Creek
                    46.712
                    −115.021
                    46.612
                    −114.793
                  
                  
                    Cedar Creek
                    46.249
                    −114.709
                    46.330
                    −114.706
                  
                  
                    Chamberlain Creek
                    46.929
                    −115.143
                    46.924
                    −115.171
                  
                  
                    Clearwater River
                    46.428
                    −117.040
                    46.146
                    −115.981
                  
                  
                    Collins Creek
                    46.862
                    −115.434
                    46.982
                    −115.453
                  
                  
                    Colt Creek
                    46.433
                    −114.540
                    46.419
                    −114.636
                  
                  
                    Colt Killed Creek
                    46.508
                    −114.682
                    46.428
                    −114.415
                  
                  
                    Cooperation Creek
                    46.452
                    −114.870
                    46.440
                    −114.817
                  
                  
                    Corral Creek
                    46.483
                    −115.241
                    46.534
                    −115.207
                  
                  
                    Crooked Fork
                    46.508
                    −114.682
                    46.704
                    −114.709
                  
                  
                    Crooked River
                    45.824
                    −115.530
                    45.695
                    −115.549
                  
                  
                    Cub Creek
                    46.034
                    −114.757
                    46.031
                    −114.618
                  
                  
                    Dawson Creek
                    45.730
                    −115.391
                    45.743
                    −115.426
                  
                  
                    Deep Creek
                    45.707
                    −114.719
                    45.708
                    −114.516
                  
                  
                    Ditch Creek
                    45.747
                    −115.298
                    45.794
                    −115.293
                  
                  
                    Doe Creek
                    46.499
                    −114.863
                    46.554
                    −114.921
                  
                  
                    Dworshak Reservoir
                    46.660
                    −116.120
                     
                     
                  
                  
                    Eagle Creek
                    45.908
                    −114.854
                    45.794
                    −114.891
                  
                  
                    East Fork American River
                    45.864
                    −115.425
                    45.919
                    −115.363
                  
                  
                    East Fork Crooked River
                    45.695
                    −115.549
                    45.656
                    −115.564
                  
                  
                    East Fork Fishing Creek
                    46.556
                    −114.855
                    46.561
                    −114.837
                  
                  
                    East Fork Legendary Bear Creek
                    46.562
                    −114.736
                    46.535
                    −114.766
                  
                  
                    East Fork Meadow Creek
                    45.880
                    −115.104
                    45.829
                    −115.028
                  
                  
                    East Fork Moose Creek
                    46.165
                    −114.898
                    46.270
                    −114.680
                  
                  
                    East Fork O'Hara Creek
                    45.998
                    −115.524
                    45.939
                    −115.541
                  
                  
                    Elk Creek
                    45.818
                    −115.459
                    45.841
                    −115.435
                  
                  
                    Fish Creek
                    46.333
                    −115.346
                    46.373
                    −115.597
                  
                  
                    Fish Lake
                    46.817
                    −114.912
                     
                     
                  
                  
                    Fish Lake (Lochsa)
                    46.333
                    −115.052
                     
                     
                  
                  
                    Fish Lake Creek
                    46.331
                    −115.057
                    46.407
                    −115.001
                  
                  
                    Fishing Creek
                    46.492
                    −114.858
                    46.571
                    −114.860
                  
                  
                    Flat Creek
                    45.722
                    −114.858
                    45.651
                    −114.848
                  
                  
                    Flint Creek
                    45.891
                    −115.428
                    45.913
                    −115.424
                  
                  
                    Floodwood Creek
                    46.888
                    −115.954
                    46.974
                    −115.913
                  
                  
                    Foehl Creek
                    46.970
                    −115.676
                    46.990
                    −115.743
                  
                  
                    Fourth of July Creek
                    46.665
                    −115.377
                    46.564
                    −115.260
                  
                  
                    Fox Creek
                    46.605
                    −114.755
                    46.630
                    −114.696
                  
                  
                    French Creek
                    45.597
                    −114.592
                    45.603
                    −114.572
                  
                  
                    Fro Creek
                    46.479
                    −115.222
                    46.467
                    −115.209
                  
                  
                    Frost Creek
                    46.918
                    −115.349
                    46.926
                    −115.380
                  
                  
                    Gabe Creek
                    45.697
                    −114.671
                    45.710
                    −114.666
                  
                  
                    Gedney Creek
                    46.056
                    −115.314
                    46.135
                    −115.249
                  
                  
                    Glover Creek
                    46.916
                    −116.013
                    46.980
                    −116.095
                  
                  
                    Gold Pan Creek
                    45.667
                    −114.722
                    45.665
                    −114.737
                  
                  
                    Goose Creek
                    46.852
                    −115.013
                    46.906
                    −114.953
                  
                  
                    
                    Gospel Creek
                    45.703
                    −115.891
                    45.677
                    −115.891
                  
                  
                    Graves Creek
                    46.986
                    −115.101
                    47.006
                    −115.079
                  
                  
                    Hagen Creek
                    45.649
                    −115.818
                    45.630
                    −115.809
                  
                  
                    Haskell Creek
                    46.596
                    −114.604
                    46.632
                    −114.583
                  
                  
                    Hells Half Acre Creek
                    45.692
                    −114.718
                    45.689
                    −114.705
                  
                  
                    Hopeful Creek
                    46.671
                    −114.681
                    46.724
                    −114.654
                  
                  
                    Hungery Creek
                    46.356
                    −115.398
                    46.400
                    −115.569
                  
                  
                    Indian Creek
                    45.792
                    −114.765
                    45.792
                    −114.575
                  
                  
                    Indian Grave Creek
                    46.452
                    −115.077
                    46.490
                    −115.143
                  
                  
                    Isabella Creek
                    46.849
                    −115.631
                    46.913
                    −115.539
                  
                  
                    Jack Creek
                    45.778
                    −114.692
                    45.788
                    −114.683
                  
                  
                    Johnagan Creek
                    46.510
                    −115.367
                    46.543
                    −115.354
                  
                  
                    Johnny Creek
                    46.613
                    −115.435
                    46.614
                    −115.372
                  
                  
                    Johns Creek
                    45.824
                    −115.890
                    45.683
                    −115.755
                  
                  
                    Jungle Creek
                    47.076
                    −115.804
                    47.110
                    −115.796
                  
                  
                    Kelly Creek
                    46.716
                    −115.258
                    46.730
                    −114.861
                  
                  
                    Kid Lake Creek
                    46.747
                    −114.806
                    46.768
                    −114.805
                  
                  
                    Kim Creek
                    45.679
                    −114.720
                    45.682
                    −114.734
                  
                  
                    Kirks Fork American River
                    45.822
                    −115.411
                    45.829
                    −115.390
                  
                  
                    Lake Creek
                    46.869
                    −115.079
                    46.819
                    −114.905
                  
                  
                    Lazy Creek
                    45.679
                    −114.546
                    45.668
                    −114.555
                  
                  
                    Legendary Bear Creek
                    46.511
                    −114.762
                    46.535
                    −114.766
                  
                  
                    Lick Creek
                    45.923
                    −115.469
                    45.969
                    −115.487
                  
                  
                    Little Clearwater River
                    45.754
                    −114.776
                    45.738
                    −114.946
                  
                  
                    Little Elk Creek
                    45.841
                    −115.435
                    45.868
                    −115.449
                  
                  
                    Little Lost Lake Creek
                    47.089
                    −115.893
                    47.073
                    −115.936
                  
                  
                    Little Moose Creek
                    46.733
                    −115.078
                    46.783
                    −114.906
                  
                  
                    Little Moose Creek
                    45.716
                    −115.368
                    45.709
                    −115.400
                  
                  
                    Little North Fork Clearwater River
                    46.887
                    −115.878
                    47.101
                    −115.963
                  
                  
                    Little Weitas Creek
                    46.506
                    −115.392
                    46.479
                    −115.389
                  
                  
                    Liz Creek
                    46.482
                    −115.290
                    46.436
                    −115.306
                  
                  
                    Lochsa River
                    46.140
                    −115.600
                    46.508
                    −114.682
                  
                  
                    Long Creek
                    46.872
                    −115.076
                    46.950
                    −115.025
                  
                  
                    Lost Lake Creek
                    47.095
                    −115.901
                    47.087
                    −115.937
                  
                  
                    Lund Creek
                    47.068
                    −115.884
                    47.050
                    −115.913
                  
                  
                    Lynx Creek
                    45.849
                    −114.938
                    45.817
                    −114.952
                  
                  
                    Magruder Creek
                    45.745
                    −114.761
                    45.717
                    −114.780
                  
                  
                    Marten Creek
                    46.099
                    −115.053
                    45.963
                    −115.046
                  
                  
                    Maud Creek
                    46.497
                    −114.515
                    46.474
                    −114.411
                  
                  
                    Meadow Creek
                    46.910
                    −115.233
                    46.905
                    −115.117
                  
                  
                    Meadow Creek
                    46.046
                    −115.296
                    45.698
                    −115.218
                  
                  
                    Melton Creek
                    45.725
                    −115.996
                    45.724
                    −115.979
                  
                  
                    Middle Fork Clearwater River
                    46.146
                    −115.981
                    46.140
                    −115.600
                  
                  
                    Middle Fork Kelly Creek
                    46.730
                    −114.861
                    46.747
                    −114.806
                  
                  
                    Middle Fork Red River
                    45.659
                    −115.413
                    45.631
                    −115.472
                  
                  
                    Mill Creek
                    45.830
                    −115.932
                    45.725
                    −115.996
                  
                  
                    Mink Creek
                    46.601
                    −114.895
                    46.628
                    −114.894
                  
                  
                    Mist Creek
                    45.567
                    −114.629
                    45.555
                    −114.626
                  
                  
                    Montana Creek
                    47.045
                    −115.701
                    47.089
                    −115.676
                  
                  
                    Moores Creek
                    45.676
                    −115.838
                    45.614
                    −115.880
                  
                  
                    Moores Lake Creek
                    45.677
                    −115.891
                    45.659
                    −115.870
                  
                  
                    Moose Butte Creek
                    45.710
                    −115.353
                    45.692
                    −115.417
                  
                  
                    Moose Creek
                    46.122
                    −114.935
                    46.165
                    −114.898
                  
                  
                    Moose Creek
                    46.721
                    −115.087
                    46.752
                    −115.185
                  
                  
                    Mule Creek
                    45.925
                    −115.635
                    45.932
                    −115.631
                  
                  
                    Newsome Creek
                    45.828
                    −115.616
                    46.004
                    −115.679
                  
                  
                    Niagra Gulch
                    46.967
                    −115.137
                    46.973
                    −115.159
                  
                  
                    North Fork Clearwater River
                    46.503
                    −116.332
                    46.999
                    −115.113
                  
                  
                    North Fork Kelly Creek
                    46.730
                    −114.861
                    46.801
                    −114.874
                  
                  
                    North Fork Moose Creek
                    46.165
                    −114.898
                    46.274
                    −114.924
                  
                  
                    North Fork Spruce Creek
                    46.606
                    −114.393
                    46.616
                    −114.352
                  
                  
                    O'Hara Creek
                    46.086
                    −115.518
                    45.998
                    −115.524
                  
                  
                    Open Creek
                    45.676
                    −115.838
                    45.683
                    −115.823
                  
                  
                    Orogrande Creek
                    46.631
                    −115.507
                    46.564
                    −115.623
                  
                  
                    Osier Creek
                    46.744
                    −115.074
                    46.837
                    −115.065
                  
                  
                    Otterson Creek
                    45.776
                    −115.220
                    45.820
                    −115.234
                  
                  
                    Parachute Creek
                    46.528
                    −114.762
                    46.530
                    −114.757
                  
                  
                    Paradise Creek
                    46.022
                    −114.729
                    46.039
                    −114.527
                  
                  
                    Pete Creek
                    45.703
                    −114.580
                    45.715
                    −114.564
                  
                  
                    Pilot Creek
                    45.907
                    −115.630
                    45.944
                    −115.732
                  
                  
                    Placer Creek
                    46.938
                    −115.168
                    46.959
                    −115.179
                  
                  
                    
                    Pollock Creek
                    46.780
                    −115.023
                    46.780
                    −114.990
                  
                  
                    Postoffice Creek
                    46.466
                    −114.986
                    46.529
                    −114.950
                  
                  
                    Quartz Creek
                    46.806
                    −115.456
                    46.846
                    −115.259
                  
                  
                    Rawhide Creek
                    46.898
                    −115.047
                    46.938
                    −115.056
                  
                  
                    Red Horse Creek
                    45.794
                    −115.401
                    45.827
                    −115.327
                  
                  
                    Red River
                    45.808
                    −115.475
                    45.803
                    −115.155
                  
                  
                    Relief Creek
                    45.748
                    −115.520
                    45.754
                    −115.498
                  
                  
                    Rhoda Creek
                    46.234
                    −114.961
                    46.239
                    −115.009
                  
                  
                    Roaring Creek
                    46.886
                    −115.356
                    46.918
                    −115.349
                  
                  
                    Rock Creek
                    46.598
                    −114.609
                    46.612
                    −114.620
                  
                  
                    Rocky Run
                    47.069
                    −115.819
                    47.035
                    −115.848
                  
                  
                    Ruby Creek
                    46.733
                    −115.079
                    46.745
                    −115.105
                  
                  
                    Running Creek
                    45.919
                    −114.832
                    45.916
                    −115.033
                  
                  
                    Rutledge Creek
                    47.073
                    −115.755
                    47.108
                    −115.723
                  
                  
                    Saddle Gulch
                    45.770
                    −114.654
                    45.766
                    −114.641
                  
                  
                    Salamander Creek
                    45.711
                    −114.866
                    45.648
                    −114.879
                  
                  
                    Sawmill Creek
                    45.908
                    −115.635
                    45.904
                    −115.647
                  
                  
                    Schofield Creek
                    45.777
                    −114.646
                    45.819
                    −114.586
                  
                  
                    Schwar Creek
                    45.882
                    −115.117
                    45.905
                    −115.109
                  
                  
                    Selway River
                    46.140
                    −115.600
                    45.500
                    −114.698
                  
                  
                    Shoot Creek
                    46.606
                    −114.415
                    46.580
                    −114.426
                  
                  
                    Short Creek
                    46.886
                    −115.058
                    46.898
                    −115.014
                  
                  
                    Shot Creek
                    46.639
                    −115.281
                    46.666
                    −115.207
                  
                  
                    Shotgun Creek
                    46.601
                    −114.665
                    46.600
                    −114.738
                  
                  
                    Siegel Creek
                    45.773
                    −115.388
                    45.787
                    −115.368
                  
                  
                    Silver Creek
                    46.607
                    −114.831
                    46.653
                    −114.814
                  
                  
                    Silver Creek
                    45.716
                    −115.540
                    45.703
                    −115.501
                  
                  
                    Sixmile Creek
                    45.764
                    −115.660
                    45.763
                    −115.646
                  
                  
                    Skull Creek
                    46.827
                    −115.486
                    46.888
                    −115.321
                  
                  
                    Slate Creek
                    46.928
                    −115.009
                    46.927
                    −115.019
                  
                  
                    Slow Gulch Creek
                    45.694
                    −114.561
                    45.679
                    −114.546
                  
                  
                    Soda Creek
                    45.756
                    −115.257
                    45.746
                    −115.252
                  
                  
                    South Fork Clearwater River
                    46.146
                    −115.981
                    45.808
                    −115.475
                  
                  
                    South Fork Kelly Creek
                    46.712
                    −114.863
                    46.707
                    −114.818
                  
                  
                    South Fork Red River
                    45.711
                    −115.345
                    45.623
                    −115.480
                  
                  
                    South Fork Running Creek
                    45.845
                    −114.945
                    45.823
                    −114.966
                  
                  
                    South Fork Spruce Creek
                    46.606
                    −114.393
                    46.565
                    −114.353
                  
                  
                    South Fork Surprise Creek
                    45.527
                    −114.680
                    45.503
                    −114.655
                  
                  
                    Spring Creek
                    46.546
                    −114.886
                    46.552
                    −114.903
                  
                  
                    Spruce Creek
                    46.616
                    −114.455
                    46.606
                    −114.393
                  
                  
                    Stoney Creek
                    46.884
                    −115.970
                    46.915
                    −116.033
                  
                  
                    Storm Creek
                    46.463
                    −114.549
                    46.541
                    −114.403
                  
                  
                    Storm Creek
                    45.578
                    −114.641
                    45.611
                    −114.591
                  
                  
                    Stripe Creek
                    45.523
                    −114.704
                    45.513
                    −114.736
                  
                  
                    Sugar Creek
                    46.771
                    −115.035
                    46.820
                    −115.006
                  
                  
                    Surprise Creek
                    45.521
                    −114.702
                    45.532
                    −114.667
                  
                  
                    Swamp Creek
                    46.745
                    −115.068
                    46.799
                    −115.002
                  
                  
                    Swet Creek
                    45.580
                    −114.720
                    45.537
                    −114.795
                  
                  
                    Taylor Creek
                    45.659
                    −115.783
                    45.637
                    −115.774
                  
                  
                    Tenmile Creek
                    45.806
                    −115.684
                    45.639
                    −115.713
                  
                  
                    Three Lakes Creek
                    45.623
                    −114.709
                    45.618
                    −114.724
                  
                  
                    Tom Creek
                    45.862
                    −114.987
                    45.912
                    −114.985
                  
                  
                    Trapper Creek
                    45.674
                    −115.345
                    45.705
                    −115.248
                  
                  
                    Twin Creek
                    46.582
                    −114.528
                    46.570
                    −114.475
                  
                  
                    Twin Lakes Creek
                    45.664
                    −115.828
                    45.649
                    −115.818
                  
                  
                    Unnamed - Off Hopeful Creek
                    46.708
                    −114.625
                    46.699
                    −114.669
                  
                  
                    Unnamed - Off Long Creek
                    46.947
                    −115.036
                    46.939
                    −115.024
                  
                  
                    Unnamed - Off West Fork Crooked River
                    45.695
                    −115.574
                    45.690
                    −115.563
                  
                  
                    Unnamed 1 - Off Pilot Creek
                    45.923
                    −115.688
                    45.930
                    −115.677
                  
                  
                    Unnamed 2 - Off Pilot Creek
                    45.938
                    −115.717
                    45.927
                    −115.723
                  
                  
                    Vance Creek
                    45.703
                    −114.580
                    45.683
                    −114.593
                  
                  
                    Vanderbilt Gulch
                    46.916
                    −115.120
                    46.940
                    −115.191
                  
                  
                    W.Fk. American River
                    45.913
                    −115.466
                    45.935
                    −115.545
                  
                  
                    W.Fk. Fishing Creek
                    46.537
                    −114.868
                    46.567
                    −114.885
                  
                  
                    W.Fk. Gedney Creek
                    46.094
                    −115.294
                    46.110
                    −115.295
                  
                  
                    W.Fk. O'Hara Creek
                    45.998
                    −115.524
                    45.949
                    −115.570
                  
                  
                    Walton Creek
                    46.508
                    −114.682
                    46.472
                    −114.681
                  
                  
                    Warm Springs Creek
                    46.473
                    −114.888
                    46.430
                    −114.864
                  
                  
                    Weasel Creek
                    46.601
                    −114.905
                    46.623
                    −114.906
                  
                  
                    Weir Creek
                    46.457
                    −115.035
                    46.534
                    −115.018
                  
                  
                    Weitas Creek
                    46.636
                    −115.434
                    46.508
                    −115.174
                  
                  
                    
                    West Fork Crooked River
                    45.695
                    −115.549
                    45.666
                    −115.597
                  
                  
                    West Fork Floodwood Creek
                    46.957
                    −115.928
                    46.973
                    −115.964
                  
                  
                    West Fork Legendary Bear Creek
                    46.535
                    −114.766
                    46.580
                    −114.752
                  
                  
                    West Fork Newsome Creek
                    45.865
                    −115.618
                    45.892
                    −115.695
                  
                  
                    West Fork Red River
                    45.653
                    −115.402
                    45.667
                    −115.453
                  
                  
                    White Cap Creek
                    45.860
                    −114.745
                    45.919
                    −114.431
                  
                  
                    Wilkerson Creek
                    45.612
                    −114.707
                    45.563
                    −114.615
                  
                  
                    Williams Creek
                    45.731
                    −115.656
                    45.667
                    −115.658
                  
                  
                    Williams Lake Creek
                    46.644
                    −114.717
                    46.647
                    −114.768
                  
                  
                    Windy Creek
                    46.494
                    −115.328
                    46.570
                    −115.236
                  
                  
                    Wiseboy Creek
                    45.642
                    −115.712
                    45.637
                    −115.704
                  
                  
                    Wounded Doe Creek
                    46.239
                    −115.009
                    46.300
                    −115.080
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 21, Clearwater River follows:
                
                  
                  ER18OC10.022
                
                (29) Unit 22:  Mainstem Upper Columbia River
                (i) This unit consists of 520.1 km (323.2 mi) of streams.  The unit is located in central Washington.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Columbia River
                    45.715
                    −120.693
                    47.997
                    −119.633
                  
                
                (iii) Waterbodies associated with the following habitat conservation plans (HCPs) totaling 2.5 km (1.6 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the geographic area covered by the Washington State Forest Practices Habitat Conservation Plan (HCP).
                (iv) Map of Unit 22, Mainstem Upper Columbia River follows:
                
                  
                  ER18OC10.023
                
                (30) Unit 23:  Mainstem Snake River
                (i) This unit consists of 451.7 km (280.6 mi) of streams.  The unit is located in southeastern Washington, northeastern Oregon, and west-central Idaho.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Snake River
                    46.188
                    −119.031
                    44.836
                    −116.901
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 23, Mainstem Snake River follows:
                
                  
                  ER18OC10.024
                
                (31) Unit 24:  Malheur River Basin
                (i) This unit consists of 272.3 km (169.2 mi) of streams and 715.9 ha (1,768.9 ac) of lakes and reservoirs.  The unit is located in eastern Oregon.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Beulah Reservoir
                    43.931
                    −118.154
                     
                     
                  
                  
                    Big Creek
                    44.259
                    −118.604
                    44.145
                    −118.625
                  
                  
                    Bosonberg Creek
                    44.224
                    −118.553
                    44.135
                    −118.619
                  
                  
                    Corral Basin Creek
                    44.236
                    −118.562
                    44.214
                    −118.618
                  
                  
                    Crane Creek
                    44.151
                    −118.387
                    44.162
                    −118.371
                  
                  
                    Crooked Creek
                    44.125
                    −118.666
                    44.151
                    −118.635
                  
                  
                    Elk Creek
                    44.245
                    −118.409
                    44.250
                    −118.392
                  
                  
                    Flat Creek
                    44.305
                    −118.390
                    44.304
                    −118.403
                  
                  
                    Horseshoe Creek
                    44.320
                    −118.448
                    44.323
                    −118.416
                  
                  
                    Lake Creek
                    44.265
                    −118.679
                    44.145
                    −118.625
                  
                  
                    Little Crane Creek
                    44.219
                    −118.423
                    44.151
                    −118.387
                  
                  
                    Malheur River
                    44.145
                    −118.625
                    43.797
                    −118.350
                  
                  
                    McCoy Creek
                    44.248
                    −118.674
                    44.169
                    −118.654
                  
                  
                    Meadow Fork Big Creek
                    44.268
                    −118.644
                    44.227
                    −118.622
                  
                  
                    North Fork Elk Creek
                    44.266
                    −118.446
                    44.245
                    −118.409
                  
                  
                    North Fork Malheur River
                    44.360
                    −118.425
                    43.945
                    −118.168
                  
                  
                    Sheep Creek
                    44.281
                    −118.476
                    44.281
                    −118.397
                  
                  
                    Snowshoe Creek
                    44.259
                    −118.581
                    44.242
                    −118.612
                  
                  
                    South Fork Elk Creek
                    44.241
                    −118.423
                    44.245
                    −118.409
                  
                  
                    Summit Creek
                    44.261
                    −118.502
                    44.099
                    −118.588
                  
                  
                    Swamp Creek
                    44.299
                    −118.471
                    44.291
                    −118.401
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 24, Malheur River Basin follows:
                
                  
                  ER18OC10.025
                
                (32) Unit 25:  Jarbidge River
                (i) This unit consists of 245.2 km (152.4 mi) of streams.  The unit is located in northeastern Nevada and southwestern Idaho.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Bruneau River
                    42.780
                    −115.715
                    42.329
                    −115.652
                  
                  
                    Cougar Creek
                    41.840
                    −115.320
                    41.818
                    −115.335
                  
                  
                    Dave Creek
                    41.882
                    −115.356
                    41.995
                    −115.353
                  
                  
                    Deer Creek
                    41.848
                    −115.455
                    41.933
                    −115.420
                  
                  
                    East Fork Jarbidge River
                    41.778
                    −115.330
                    42.049
                    −115.391
                  
                  
                    Fall Creek
                    41.856
                    −115.315
                    41.835
                    −115.342
                  
                  
                    Fox Creek
                    41.827
                    −115.420
                    41.815
                    −115.422
                  
                  
                    Gods Pocket Creek
                    41.847
                    −115.293
                    41.838
                    −115.298
                  
                  
                    Jack Creek
                    41.887
                    −115.383
                    41.912
                    −115.425
                  
                  
                    Jarbidge River
                    42.049
                    −115.391
                    42.329
                    −115.652
                  
                  
                    Jenny Creek
                    41.901
                    −115.410
                    41.900
                    −115.410
                  
                  
                    Pine Creek
                    41.779
                    −115.464
                    41.833
                    −115.425
                  
                  
                    Sawmill Creek
                    41.794
                    −115.399
                    41.792
                    −115.404
                  
                  
                    Slide Creek
                    41.867
                    −115.312
                    41.850
                    −115.254
                  
                  
                    Unnamed E Trib Off Pine Creek
                    41.779
                    −115.429
                    41.786
                    −115.455
                  
                  
                    Unnamed Headwater Trib Off E Fk Jarbidge River
                    41.767
                    −115.352
                    41.782
                    −115.330
                  
                  
                    Unnamed Lower Trib Off Fall Creek
                    41.849
                    −115.327
                    41.850
                    −115.331
                  
                  
                    Unnamed Lower Trib Off Slide Creek
                    41.839
                    −115.277
                    41.834
                    −115.278
                  
                  
                    Unnamed Upper Trib Off Fall Creek
                    41.843
                    −115.335
                    41.840
                    −115.340
                  
                  
                    Unnamed Upper Trib Off Slide Creek
                    41.838
                    −115.264
                    41.834
                    −115.263
                  
                  
                    Unnamed W Trib Off Pine Creek
                    41.802
                    −115.465
                    41.803
                    −115.447
                  
                  
                    Unnamed W Trib Off West Fork Jarbidge River
                    41.781
                    −115.393
                    41.792
                    −115.397
                  
                  
                    West Fork Jarbidge River
                    41.792
                    −115.395
                    42.049
                    −115.391
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 25, Jarbidge River follows:
                
                  
                  ER18OC10.026
                
                (33) Unit 26:  Southwest Idaho Basins - East Half
                (i) The entire Southwest Idaho Basins unit consists of 2,150 km (1,335.9 mi) of streams and 4,310.5 ha (10,651.5 ac) of lakes and reservoirs.  The unit is located in southwestern Idaho.

                (ii)   Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Alta Creek
                    43.701
                    −115.248
                    43.701
                    −115.243
                  
                  
                    Anderson Creek
                    44.605
                    −116.187
                    44.527
                    −116.243
                  
                  
                    Anderson Ranch Reservoir
                    43.415
                    −115.348
                     
                     
                  
                  
                    Antelope Creek
                    44.400
                    −116.169
                    44.375
                    −116.198
                  
                  
                    Arrowrock Reservoir
                    43.599
                    −115.840
                     
                     
                  
                  
                    Bald Mountain Creek
                    43.756
                    −115.277
                    43.818
                    −115.267
                  
                  
                    Ballentyne Creek
                    43.983
                    −115.143
                    44.011
                    −115.233
                  
                  
                    Banner Creek
                    43.998
                    −115.543
                    44.037
                    −115.522
                  
                  
                    Baron Creek
                    44.093
                    −115.028
                    44.137
                    −115.149
                  
                  
                    Basin Creek
                    44.377
                    −115.702
                    44.341
                    −115.659
                  
                  
                    Bass Creek
                    43.741
                    −115.003
                    43.791
                    −114.975
                  
                  
                    Bear Creek
                    43.702
                    −115.007
                    43.727
                    −114.901
                  
                  
                    Bear Creek
                    44.017
                    −115.406
                    43.938
                    −115.457
                  
                  
                    Bear River
                    43.987
                    −115.341
                    43.892
                    −115.489
                  
                  
                    Beaver Creek
                    44.318
                    −115.692
                    44.317
                    −115.685
                  
                  
                    Big Peak Creek
                    43.658
                    −114.795
                    43.628
                    −114.730
                  
                  
                    Big Silver Creek
                    43.989
                    −115.328
                    43.989
                    −115.256
                  
                  
                    Big Smoky Creek
                    43.792
                    −114.756
                    43.604
                    −114.916
                  
                  
                    Big Water Gulch
                    43.665
                    −115.043
                    43.604
                    −115.108
                  
                  
                    Bitter Creek
                    44.421
                    −115.678
                    44.406
                    −115.618
                  
                  
                    Black Warrior Creek
                    43.945
                    −115.190
                    43.818
                    −115.291
                  
                  
                    Blind Canyon
                    43.768
                    −114.724
                    43.769
                    −114.720
                  
                  
                    Bluff Creek
                    43.697
                    −114.686
                    43.700
                    −114.755
                  
                  
                    Boardman Creek
                    43.525
                    −115.019
                    43.612
                    −114.940
                  
                  
                    Boiler Grade Creek
                    43.720
                    −115.262
                    43.730
                    −115.263
                  
                  
                    Boise River
                    43.713
                    −115.636
                    43.645
                    −115.749
                  
                  
                    Buck Creek
                    43.747
                    −115.326
                    43.803
                    −115.397
                  
                  
                    Bull Creek
                    44.491
                    −115.615
                    44.422
                    −115.813
                  
                  
                    Burnt Log Creek
                    43.646
                    −115.017
                    43.643
                    −114.970
                  
                  
                    Canyon Creek
                    44.303
                    −115.231
                    44.172
                    −115.244
                  
                  
                    Carrie Creek
                    43.590
                    −114.691
                    43.552
                    −114.759
                  
                  
                    Chapman Creek
                    44.097
                    −115.290
                    44.136
                    −115.314
                  
                  
                    Clear Creek
                    44.228
                    −115.409
                    44.248
                    −115.395
                  
                  
                    Corbus Creek
                    43.737
                    −115.165
                    43.747
                    −115.190
                  
                  
                    Cow Creek
                    44.021
                    −115.296
                    43.991
                    −115.255
                  
                  
                    Crooked River
                    44.027
                    −115.338
                    43.853
                    −115.537
                  
                  
                    Cub Creek
                    43.979
                    −115.353
                    43.980
                    −115.402
                  
                  
                    Daisy Creek
                    44.269
                    −115.748
                    44.260
                    −115.694
                  
                  
                    Deadwood Creek
                    43.532
                    −115.015
                    43.585
                    −115.008
                  
                  
                    Deadwood Reservoir
                    44.309
                    −115.663
                     
                     
                  
                  
                    Deadwood River
                    44.547
                    −115.561
                    44.342
                    −115.658
                  
                  
                    Deadwood River
                    44.293
                    −115.646
                    44.079
                    −115.658
                  
                  
                    Decker Creek
                    43.718
                    −115.047
                    43.769
                    −115.145
                  
                  
                    Deer Creek
                    44.347
                    −115.549
                    44.396
                    −115.616
                  
                  
                    Devils Creek
                    43.642
                    −115.564
                    43.685
                    −115.592
                  
                  
                    Dewey Creek
                    44.772
                    −116.276
                    44.807
                    −116.278
                  
                  
                    Disappointment Creek
                    44.830
                    −116.707
                    44.825
                    −116.658
                  
                  
                    Dog Creek
                    43.529
                    −115.302
                    43.529
                    −115.302
                  
                  
                    East Fork Big Peak Creek
                    43.628
                    −114.730
                    43.630
                    −114.699
                  
                  
                    East Fork Deadwood River
                    44.494
                    −115.571
                    44.492
                    −115.575
                  
                  
                    East Fork Eightmile Creek
                    44.200
                    −115.355
                    44.133
                    −115.407
                  
                  
                    East Fork Elk Creek
                    43.742
                    −115.231
                    43.709
                    −115.254
                  
                  
                    East Fork Roaring River
                    43.687
                    −115.438
                    43.694
                    −115.465
                  
                  
                    East Fork Sheep Creek
                    43.674
                    −115.486
                    43.684
                    −115.548
                  
                  
                    East Fork Skeleton Creek
                    43.685
                    −115.019
                    43.658
                    −114.999
                  
                  
                    East Fork Warm Springs Creek
                    44.317
                    −115.538
                    44.294
                    −115.622
                  
                  
                    East Fork Weiser River
                    44.729
                    −116.279
                    44.846
                    −116.380
                  
                  
                    East Fork Yuba River
                    43.747
                    −115.155
                    43.723
                    −115.153
                  
                  
                    Eightmile Creek
                    44.251
                    −115.400
                    44.118
                    −115.413
                  
                  
                    Elk Creek
                    43.751
                    −115.307
                    43.678
                    −115.265
                  
                  
                    Emma Creek
                    43.791
                    −114.835
                    43.735
                    −114.906
                  
                  
                    Feather River
                    43.678
                    −115.265
                    43.687
                    −115.286
                  
                  
                    Flytrip Creek
                    43.928
                    −115.019
                    43.939
                    −114.974
                  
                  
                    French Creek
                    43.741
                    −115.627
                    43.741
                    −115.638
                  
                  
                    Garney Creek
                    44.091
                    −115.609
                    44.094
                    −115.611
                  
                  
                    Gates Creek
                    44.348
                    −115.328
                    44.292
                    −115.306
                  
                  
                    Goat Creek
                    43.729
                    −115.007
                    43.715
                    −114.980
                  
                  
                    Goat Creek
                    44.393
                    −115.680
                    44.398
                    −115.619
                  
                  
                    Grouse Creek
                    43.731
                    −115.079
                    43.710
                    −115.077
                  
                  
                    Grouse Creek
                    44.835
                    −116.708
                    44.826
                    −116.657
                  
                  
                    Habit Creek
                    44.349
                    −115.713
                    44.330
                    −115.673
                  
                  
                    
                    Hornet Creek
                    44.797
                    −116.733
                    44.838
                    −116.635
                  
                  
                    Horseshoe Creek
                    44.062
                    −115.317
                    44.053
                    −115.317
                  
                  
                    Hungarian Creek
                    43.818
                    −115.539
                    43.841
                    −115.603
                  
                  
                    Johnson Creek
                    43.844
                    −114.971
                    43.774
                    −114.929
                  
                  
                    Johnson Creek
                    43.947
                    −115.130
                    43.940
                    −115.285
                  
                  
                    Lightning Creek
                    44.233
                    −115.766
                    44.193
                    −115.937
                  
                  
                    Little Bear Creek
                    43.746
                    −114.975
                    43.779
                    −114.936
                  
                  
                    Little Queens River
                    43.930
                    −115.144
                    43.843
                    −115.185
                  
                  
                    Little Rattlesnake Creek
                    43.589
                    −115.700
                    43.617
                    −115.607
                  
                  
                    Little Silver Creek
                    44.001
                    −115.326
                    43.997
                    −115.289
                  
                  
                    Little Smoky Creek
                    43.585
                    −114.680
                    43.608
                    −114.872
                  
                  
                    Little Weiser River
                    44.637
                    −116.175
                    44.506
                    −116.308
                  
                  
                    Lodgepole Creek
                    43.888
                    −115.295
                    43.930
                    −115.315
                  
                  
                    Loggy Creek
                    43.763
                    −114.788
                    43.800
                    −114.790
                  
                  
                    Long Creek
                    44.153
                    −115.533
                    44.129
                    −115.579
                  
                  
                    Long Fork Silver Creek
                    44.411
                    −115.680
                    44.382
                    −115.761
                  
                  
                    Louise Creek
                    43.964
                    −115.392
                    43.968
                    −115.425
                  
                  
                    Mattingly Creek
                    43.853
                    −115.036
                    43.846
                    −115.049
                  
                  
                    McLeod Creek
                    44.022
                    −115.163
                    44.057
                    −115.208
                  
                  
                    McPhearson Creek
                    44.038
                    −115.159
                    44.066
                    −115.199
                  
                  
                    Meadow Creek
                    43.764
                    −115.617
                    43.765
                    −115.622
                  
                  
                    Middle Fork Boise River
                    43.946
                    −115.033
                    43.713
                    −115.636
                  
                  
                    Middle Fork Payette River
                    44.551
                    −115.765
                    44.103
                    −116.000
                  
                  
                    Middle Fork Roaring River
                    43.624
                    −115.466
                    43.688
                    −115.452
                  
                  
                    Middle Fork Warm Springs Creek
                    44.351
                    −115.565
                    44.326
                    −115.599
                  
                  
                    No Man Creek
                    44.247
                    −115.591
                    44.247
                    −115.630
                  
                  
                    North Creek
                    44.818
                    −116.721
                    44.814
                    −116.693
                  
                  
                    North Fork Baron Creek
                    44.145
                    −115.078
                    44.131
                    −115.102
                  
                  
                    North Fork Big Smoky Creek
                    43.723
                    −114.789
                    43.748
                    −114.802
                  
                  
                    North Fork Boise River
                    44.094
                    −115.225
                    43.713
                    −115.636
                  
                  
                    North Fork Canyon Creek
                    44.260
                    −115.199
                    44.250
                    −115.215
                  
                  
                    North Fork Deer Creek
                    44.452
                    −115.545
                    44.408
                    −115.554
                  
                  
                    North Fork Gold Fork River
                    44.756
                    −115.801
                    44.674
                    −115.897
                  
                  
                    North Fork Ross Fork
                    43.852
                    −114.976
                    43.796
                    −114.989
                  
                  
                    North Fork Whitehawk Creek
                    44.291
                    −115.539
                    44.277
                    −115.585
                  
                  
                    Olive Creek
                    44.787
                    −116.694
                    44.836
                    −116.628
                  
                  
                    Onion Creek
                    44.234
                    −115.776
                    44.214
                    −115.825
                  
                  
                    Oxtail Creek
                    44.439
                    −115.639
                    44.459
                    −115.668
                  
                  
                    Packsaddle Creek
                    44.223
                    −115.698
                    44.224
                    −115.744
                  
                  
                    Parks Creek
                    43.629
                    −115.337
                    43.582
                    −115.342
                  
                  
                    Peace Creek
                    44.356
                    −115.734
                    44.341
                    −115.792
                  
                  
                    Pikes Fork
                    44.048
                    −115.441
                    43.971
                    −115.562
                  
                  
                    Placer Creek
                    44.806
                    −116.738
                    44.808
                    −116.680
                  
                  
                    Poison Creek
                    44.491
                    −116.163
                    44.478
                    −116.186
                  
                  
                    Pole Creek
                    44.494
                    −116.203
                    44.471
                    −116.219
                  
                  
                    Queens River
                    43.959
                    −115.119
                    43.821
                    −115.208
                  
                  
                    Rabbit Creek
                    43.797
                    −115.613
                    43.821
                    −115.690
                  
                  
                    Rainbow Creek
                    43.630
                    −115.341
                    43.630
                    −115.361
                  
                  
                    Rattlesnake Creek
                    43.622
                    −115.526
                    43.561
                    −115.740
                  
                  
                    Renwick Creek
                    44.397
                    −116.140
                    44.367
                    −116.196
                  
                  
                    Right Creek
                    43.855
                    −115.187
                    43.867
                    −115.194
                  
                  
                    Roaring River
                    43.647
                    −115.480
                    43.790
                    −115.440
                  
                  
                    Rock Creek
                    43.894
                    −115.045
                    43.939
                    −115.081
                  
                  
                    Rockey Creek
                    43.969
                    −115.424
                    44.011
                    −115.397
                  
                  
                    Ross Fork
                    43.796
                    −114.989
                    43.774
                    −114.929
                  
                  
                    Royal Gorge
                    43.751
                    −114.725
                    43.750
                    −114.723
                  
                  
                    Russel Gulch
                    43.577
                    −115.559
                    43.591
                    −115.596
                  
                  
                    Salt Creek
                    43.607
                    −114.872
                    43.539
                    −114.860
                  
                  
                    Sawmill Creek
                    43.709
                    −115.095
                    43.761
                    −115.121
                  
                  
                    Scenic Creek
                    43.901
                    −115.145
                    43.921
                    −115.179
                  
                  
                    Scotch Creek
                    43.687
                    −115.438
                    43.690
                    −115.432
                  
                  
                    Scott Creek
                    43.891
                    −115.153
                    43.883
                    −115.181
                  
                  
                    Scott Creek
                    44.191
                    −115.762
                    44.223
                    −115.648
                  
                  
                    Second Fork Squaw Creek
                    44.404
                    −116.192
                    44.367
                    −116.196
                  
                  
                    Sheep Creek
                    43.617
                    −115.511
                    43.697
                    −115.662
                  
                  
                    Sheep Creek
                    44.504
                    −116.175
                    44.542
                    −116.222
                  
                  
                    Silver Creek
                    44.408
                    −115.750
                    44.304
                    −115.865
                  
                  
                    Sixteen-to-one Creek
                    44.467
                    −115.755
                    44.470
                    −115.718
                  
                  
                    Skeleton Creek
                    43.694
                    −114.987
                    43.589
                    −115.022
                  
                  
                    Smith Creek
                    44.200
                    −115.758
                    44.214
                    −115.710
                  
                  
                    Smokey Dome Canyon
                    43.503
                    −114.938
                    43.547
                    −114.956
                  
                  
                    
                    Snowslide Creek
                    43.738
                    −114.830
                    43.723
                    −114.789
                  
                  
                    South Fork Beaver Creek
                    44.297
                    −115.733
                    44.295
                    −115.686
                  
                  
                    South Fork Boise River
                    43.358
                    −115.449
                    43.481
                    −115.307
                  
                  
                    South Fork Boise River
                    43.335
                    −115.537
                    43.550
                    −115.722
                  
                  
                    South Fork Canyon Creek
                    44.226
                    −115.192
                    44.210
                    −115.170
                  
                  
                    South Fork Clear Creek
                    44.183
                    −115.484
                    44.232
                    −115.440
                  
                  
                    South Fork Cub Creek
                    43.968
                    −115.356
                    43.977
                    −115.389
                  
                  
                    South Fork Gold Fork River
                    44.653
                    −115.840
                    44.674
                    −115.897
                  
                  
                    South Fork Payette River
                    43.999
                    −115.040
                    44.103
                    −116.000
                  
                  
                    South Fork Ross Fork
                    43.735
                    −115.022
                    43.796
                    −114.989
                  
                  
                    South Fork Scott Creek
                    44.187
                    −115.703
                    44.222
                    −115.661
                  
                  
                    Squaw Creek
                    44.436
                    −116.153
                    44.437
                    −116.279
                  
                  
                    Stratton Creek
                    44.446
                    −115.631
                    44.470
                    −115.587
                  
                  
                    Tenmile Creek
                    44.086
                    −115.237
                    44.119
                    −115.386
                  
                  
                    Third Fork Squaw Creek
                    44.453
                    −116.157
                    44.424
                    −116.211
                  
                  
                    Trail Creek
                    44.164
                    −115.093
                    44.158
                    −115.084
                  
                  
                    Trail Creek
                    43.912
                    −115.407
                    43.871
                    −115.409
                  
                  
                    Trail Creek
                    44.239
                    −115.759
                    44.279
                    −115.667
                  
                  
                    Trail Creek-Yuba
                    43.707
                    −115.118
                    43.763
                    −115.146
                  
                  
                    Trinity Creek
                    43.600
                    −115.270
                    43.630
                    −115.341
                  
                  
                    Tripod Creek
                    43.896
                    −115.155
                    43.895
                    −115.189
                  
                  
                    Ucon Creek
                    44.379
                    −115.721
                    44.371
                    −115.767
                  
                  
                    Unnamed
                    43.867
                    −115.194
                    43.877
                    −115.194
                  
                  
                    Unnamed
                    43.781
                    −115.252
                    43.766
                    −115.273
                  
                  
                    Unnamed
                    43.861
                    −115.271
                    43.872
                    −115.295
                  
                  
                    Unnamed
                    43.751
                    −115.361
                    43.722
                    −115.368
                  
                  
                    Unnamed
                    43.987
                    −115.418
                    44.005
                    −115.416
                  
                  
                    Unnamed
                    44.201
                    −115.717
                    44.182
                    −115.721
                  
                  
                    Unnamed
                    43.625
                    −115.556
                    43.628
                    −115.556
                  
                  
                    Unnamed
                    43.664
                    −115.527
                    43.657
                    −115.526
                  
                  
                    Unnamed
                    43.657
                    −115.526
                    43.653
                    −115.528
                  
                  
                    Unnamed
                    44.026
                    −115.275
                    44.035
                    −115.272
                  
                  
                    Unnamed
                    44.029
                    −115.368
                    44.026
                    −115.365
                  
                  
                    Unnamed  - Off Olive Creek
                    44.801
                    −116.661
                    44.787
                    −116.666
                  
                  
                    Unnamed - Off Beaver Creek
                    44.336
                    −115.718
                    44.318
                    −115.687
                  
                  
                    Unnamed - Off Black Warrior Creek
                    43.896
                    −115.263
                    43.878
                    −115.245
                  
                  
                    Unnamed - Off East Fork Warm Springs Creek
                    44.324
                    −115.564
                    44.312
                    −115.578
                  
                  
                    Unnamed - Off Long Creek
                    44.136
                    −115.535
                    44.148
                    −115.547
                  
                  
                    Unnamed - Off Middle Fork Warm Springs Creek
                    44.324
                    −115.541
                    44.332
                    −115.580
                  
                  
                    Unnamed - Off North Fork Canyon Creek
                    44.241
                    −115.166
                    44.260
                    −115.199
                  
                  
                    Unnamed - Off South Fork Beaver Creek
                    44.283
                    −115.722
                    44.294
                    −115.687
                  
                  
                    Unnamed 1 - Off Deer Creek
                    44.425
                    −115.587
                    44.407
                    −115.586
                  
                  
                    Unnamed 1 - Off Middle Fork Payette River
                    44.552
                    −115.835
                    44.524
                    −115.775
                  
                  
                    Unnamed 1 - Off Olive Creek
                    44.812
                    −116.644
                    44.791
                    −116.649
                  
                  
                    Unnamed 1 - Off Third Fork Squaw Creek
                    44.420
                    −116.148
                    44.424
                    −116.211
                  
                  
                    Unnamed 1- Off Emma Creek
                    43.772
                    −114.884
                    43.759
                    −114.872
                  
                  
                    Unnamed 2 - Off Deer Creek
                    44.388
                    −115.554
                    44.401
                    −115.560
                  
                  
                    Unnamed 2 - Off Eightmile Creek
                    44.198
                    −115.419
                    44.174
                    −115.398
                  
                  
                    Unnamed 2 - Off Of Unnamed 1 Off Of Third Fork Squaw Creek
                    44.421
                    −116.172
                    44.415
                    −116.191
                  
                  
                    Unnamed 3 - Off Deer Creek
                    44.422
                    −115.534
                    44.407
                    −115.542
                  
                  
                    Unnamed 3 - Off Middle Fork Payette River
                    44.540
                    −115.739
                    44.539
                    −115.771
                  
                  
                    Unnamed 3 - Off Of Unnamed 1 Off Of Third Fork Squaw Creek
                    44.426
                    −116.161
                    44.416
                    −116.202
                  
                  
                    Unnamed 3 - Off Third Fork Squaw Creek
                    44.433
                    −116.168
                    44.434
                    −116.204
                  
                  
                    Unnamed 4 - Off Squaw Creek
                    44.455
                    −116.200
                    44.470
                    −116.220
                  
                  
                    Unnamed 5 - Off Squaw Creek
                    44.460
                    −116.166
                    44.479
                    −116.194
                  
                  
                    Unnamed 6 - Off Unamed 5 Off Of Squaw Creek
                    44.456
                    −116.175
                    44.476
                    −116.191
                  
                  
                    Unnamed Trib 3 - Off North Fork Gold Fork River
                    44.747
                    −115.812
                    44.708
                    −115.817
                  
                  
                    Unnamed Trib 4 - Off North Fork Gold Fork River
                    44.679
                    −115.812
                    44.706
                    −115.820
                  
                  
                    Valley Creek
                    44.280
                    −115.743
                    44.333
                    −115.777
                  
                  
                    Vienna Creek
                    43.802
                    −114.906
                    43.802
                    −114.910
                  
                  
                    Wagontown Creek
                    43.565
                    −115.277
                    43.607
                    −115.324
                  
                  
                    Wapiti Creek
                    44.117
                    −115.202
                    44.094
                    −115.186
                  
                  
                    Warm Spring Creek
                    44.292
                    −115.306
                    44.144
                    −115.304
                  
                  
                    Warm Springs Creek
                    44.367
                    −115.580
                    44.279
                    −115.631
                  
                  
                    West Fork Big Peak Creek
                    43.628
                    −114.730
                    43.646
                    −114.719
                  
                  
                    West Fork Big Smoky Creek
                    43.788
                    −114.821
                    43.744
                    −114.727
                  
                  
                    West Fork Creek
                    44.048
                    −115.247
                    44.055
                    −115.210
                  
                  
                    West Fork Skeleton Creek
                    43.672
                    −115.027
                    43.651
                    −114.974
                  
                  
                    West Parks Creek
                    43.623
                    −115.341
                    43.612
                    −115.366
                  
                  
                    West Warrior Creek
                    43.882
                    −115.298
                    43.840
                    −115.257
                  
                  
                    Whitehawk Creek
                    44.261
                    −115.556
                    44.235
                    −115.524
                  
                  
                    
                    Wild Buck Creek
                    44.389
                    −115.650
                    44.342
                    −115.658
                  
                  
                    Willow Creek
                    43.725
                    −115.023
                    43.605
                    −115.144
                  
                  
                    Willow Creek
                    43.959
                    −115.531
                    43.944
                    −115.484
                  
                  
                    Wilson Creek
                    44.366
                    −115.565
                    44.292
                    −115.641
                  
                  
                    Yuba River
                    43.707
                    −115.202
                    43.803
                    −115.160
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 26, Southwest Idaho Basins - East Half follows:
                
                  
                  ER18OC10.027
                
                (34) Unit 26:  Southwest Idaho Basins - West Half
                (i)  The entire Southwest Idaho Basins unit consists of 2,150 km (1,335.9 mi) of streams and 4,310.5 ha (10,651.5 ac) of lakes and reservoirs.  The unit is located in southwestern Idaho.

                (ii)  See paragraph (e)(33)(ii) of this entry for a list of individual waterbodies in this unit.
                
                (iii)  No waterbodies are excluded from critical habitat designation in this unit.
                (iv)  Map of Unit 26, Southwest Idaho Basins - West Half follows:
                
                  ER18OC10.028
                
                
                (35) Unit 27:  Salmon River - East Half
                (i) The entire Salmon River unit consists of 7,376.5 km (4,583.5 mi) of streams and 1,683.8 ha (4,160.6 ac) of lakes and reservoirs.  The unit is located in central Idaho.
                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    (Mill Creek (Tributary to Big Creek)
                    44.467
                    −113.685
                    44.507
                    −113.619
                  
                  
                    Airplane Lake
                    45.156
                    −114.599
                     
                     
                  
                  
                    Alpine Creek
                    45.032
                    −114.655
                    45.080
                    −114.619
                  
                  
                    Alpine Creek
                    43.930
                    −114.970
                    43.896
                    −114.907
                  
                  
                    Alpine Creek Lake #5
                    45.078
                    −114.617
                     
                     
                  
                  
                    Alturas Lake
                    43.914
                    −114.861
                     
                     
                  
                  
                    Alturas Lake Creek
                    43.893
                    −114.919
                    44.004
                    −114.837
                  
                  
                    Arctic Creek
                    45.498
                    −114.998
                    45.479
                    −115.031
                  
                  
                    Arnett Creek
                    45.265
                    −114.201
                    45.205
                    −114.134
                  
                  
                    Arrastra Creek
                    44.841
                    −114.351
                    44.868
                    −114.426
                  
                  
                    Back Creek
                    44.511
                    −115.707
                    44.512
                    −115.739
                  
                  
                    Baldwin Creek
                    44.500
                    −115.106
                    44.541
                    −115.068
                  
                  
                    Banner Creek
                    44.291
                    −115.188
                    44.356
                    −115.209
                  
                  
                    Bargamin Creek
                    45.770
                    −114.935
                    45.567
                    −115.192
                  
                  
                    Basin Creek
                    44.368
                    −114.943
                    44.263
                    −114.818
                  
                  
                    Basin Creek
                    45.657
                    −114.960
                    45.674
                    −114.991
                  
                  
                    Bayhorse Creek
                    44.378
                    −114.257
                    44.411
                    −114.402
                  
                  
                    Beagle Creek
                    44.996
                    −114.480
                    44.991
                    −114.462
                  
                  
                    Bear Creek
                    44.597
                    −114.463
                    44.569
                    −114.362
                  
                  
                    Bear Creek
                    44.834
                    −115.514
                    44.826
                    −115.483
                  
                  
                    Bear Creek
                    45.106
                    −115.618
                    45.117
                    −115.638
                  
                  
                    Bear Creek
                    44.606
                    −115.601
                    44.623
                    −115.691
                  
                  
                    Bear Creek-Loon
                    44.735
                    −114.862
                    44.742
                    −114.818
                  
                  
                    Bear Creek-Marsh
                    44.490
                    −115.099
                    44.439
                    −115.101
                  
                  
                    Bear Valley Creek
                    44.804
                    −113.867
                    44.772
                    −113.708
                  
                  
                    Bear Valley Creek
                    44.236
                    −115.500
                    44.449
                    −115.231
                  
                  
                    Bearskin Creek
                    44.330
                    −115.529
                    44.415
                    −115.467
                  
                  
                    Beaver Creek
                    45.272
                    −114.186
                    45.274
                    −114.335
                  
                  
                    Beaver Creek
                    43.836
                    −114.907
                    43.925
                    −114.810
                  
                  
                    Beaver Creek
                    44.472
                    −114.954
                    44.406
                    −115.171
                  
                  
                    Beaver Creek
                    45.242
                    −115.315
                    45.250
                    −115.340
                  
                  
                    Belvidere Creek
                    45.041
                    −115.387
                    45.069
                    −115.365
                  
                  
                    Bernard Creek
                    44.975
                    −114.735
                    44.982
                    −114.760
                  
                  
                    Big Bear Creek
                    45.472
                    −114.963
                    45.457
                    −115.093
                  
                  
                    Big Boulder Creek
                    44.113
                    −114.551
                    44.118
                    −114.429
                  
                  
                    Big Buck Creek
                    45.252
                    −115.540
                    45.263
                    −115.586
                  
                  
                    Big Chief Creek
                    44.817
                    −115.369
                    44.838
                    −115.298
                  
                  
                    Big Cottonwood Creek
                    44.879
                    −115.207
                    44.912
                    −115.083
                  
                  
                    Big Creek
                    44.442
                    −113.601
                    44.495
                    −113.819
                  
                  
                    Big Creek
                    45.060
                    −115.452
                    45.094
                    −114.733
                  
                  
                    Big Creek Marsh
                    45.091
                    −115.333
                     
                     
                  
                  
                    Big Eightmile Creek
                    44.560
                    −113.563
                    44.739
                    −113.460
                  
                  
                    Big Flat Creek
                    45.227
                    −115.545
                    45.235
                    −115.590
                  
                  
                    Big Harrington Creek
                    45.518
                    −114.824
                    45.473
                    −114.964
                  
                  
                    Big Mallard Creek
                    45.537
                    −115.270
                    45.544
                    −115.280
                  
                  
                    Big Ramey Creek
                    45.279
                    −115.244
                    45.177
                    −115.160
                  
                  
                    Big Timber Creek
                    44.509
                    −113.539
                    44.699
                    −113.375
                  
                  
                    Birdseye Creek
                    44.938
                    −114.457
                    44.927
                    −114.385
                  
                  
                    Blackeagle Creek
                    44.992
                    −114.568
                    45.006
                    −114.547
                  
                  
                    Blackmare Creek
                    44.809
                    −115.796
                    44.822
                    −115.704
                  
                  
                    Blue Fork Silver Creek
                    44.854
                    −114.359
                    44.883
                    −114.355
                  
                  
                    Blue Lake Creek
                    45.132
                    −115.781
                    45.133
                    −115.717
                  
                  
                    Bohannon Creek
                    45.229
                    −113.668
                    45.112
                    −113.747
                  
                  
                    Boulder Creek
                    45.277
                    −115.341
                    45.242
                    −115.315
                  
                  
                    Boulder Creek
                    45.129
                    −116.476
                    45.204
                    −116.311
                  
                  
                    Bowery Creek
                    44.011
                    −114.390
                    44.032
                    −114.461
                  
                  
                    Bray Creek
                    44.675
                    −113.814
                    44.706
                    −113.769
                  
                  
                    Browning Creek
                    44.759
                    −115.364
                    44.738
                    −115.407
                  
                  
                    Bruin Creek
                    45.517
                    −115.076
                    45.492
                    −115.113
                  
                  
                    Brush Creek
                    44.965
                    −114.860
                    44.955
                    −114.734
                  
                  
                    Buck Creek
                    44.929
                    −115.003
                    44.896
                    −115.065
                  
                  
                    Buck Creek
                    44.751
                    −115.480
                    44.792
                    −115.519
                  
                  
                    Buckhorn Creek
                    44.853
                    −115.887
                    44.922
                    −115.737
                  
                  
                    Bum Creek
                    45.036
                    −115.287
                    44.995
                    −115.319
                  
                  
                    Burgdorf Creek
                    45.268
                    −115.911
                    45.255
                    −115.963
                  
                  
                    
                    Burn Creek
                    45.500
                    −116.105
                    45.505
                    −116.125
                  
                  
                    Burnt Creek
                    44.149
                    −113.633
                    44.284
                    −113.653
                  
                  
                    Burntlog Creek
                    44.718
                    −115.420
                    44.803
                    −115.519
                  
                  
                    Cabin Creek
                    44.419
                    −114.902
                    44.397
                    −114.828
                  
                  
                    Cabin Creek
                    43.929
                    −114.880
                    43.928
                    −114.843
                  
                  
                    Cabin Creek
                    45.195
                    −114.838
                    45.126
                    −114.936
                  
                  
                    Cabin Creek
                    44.703
                    −115.648
                    44.666
                    −115.686
                  
                  
                    Cabin Creek-Loon
                    44.760
                    −114.693
                    44.691
                    −114.754
                  
                  
                    Cache Creek
                    45.636
                    −115.118
                    45.691
                    −115.181
                  
                  
                    Cache Creek
                    44.262
                    −115.403
                    44.346
                    −115.420
                  
                  
                    Cache Creek-Loon
                    44.776
                    −114.688
                    44.801
                    −114.806
                  
                  
                    California Creek
                    45.341
                    −115.851
                    45.448
                    −115.760
                  
                  
                    Camas Creek
                    44.708
                    −114.388
                    44.892
                    −114.723
                  
                  
                    Camp Creek
                    45.222
                    −114.115
                    45.279
                    −114.159
                  
                  
                    Camp Creek
                    44.945
                    −114.595
                    44.955
                    −114.611
                  
                  
                    Camp Creek
                    45.643
                    −114.961
                    45.657
                    −115.001
                  
                  
                    Camp Creek
                    44.985
                    −115.414
                    44.990
                    −115.444
                  
                  
                    Camp Creek
                    44.607
                    −115.680
                    44.605
                    −115.634
                  
                  
                    Camp Creek
                    44.898
                    −115.717
                    44.891
                    −115.618
                  
                  
                    Cane Creek
                    44.978
                    −115.262
                    44.953
                    −115.292
                  
                  
                    Canyon Creek
                    44.575
                    −114.914
                    44.568
                    −114.847
                  
                  
                    Cape Horn Creek
                    44.333
                    −115.288
                    44.395
                    −115.169
                  
                  
                    Carlson Creek
                    45.345
                    −115.517
                    45.339
                    −115.560
                  
                  
                    Casner Creek
                    44.281
                    −115.452
                    44.295
                    −115.485
                  
                  
                    Castle Creek
                    44.826
                    −114.313
                    44.801
                    −114.472
                  
                  
                    Cat Creek
                    44.619
                    −114.653
                    44.652
                    −114.628
                  
                  
                    Cave-Big Creek
                    45.240
                    −114.847
                    45.132
                    −114.956
                  
                  
                    Cayuse Creek
                    45.500
                    −114.603
                    45.474
                    −114.569
                  
                  
                    Challis Creek
                    44.552
                    −114.512
                    44.570
                    −114.187
                  
                  
                    Chamberlain Creek
                    45.336
                    −115.330
                    45.454
                    −114.933
                  
                  
                    Champion Creek
                    44.026
                    −114.839
                    43.988
                    −114.691
                  
                  
                    Chicken Creek
                    45.287
                    −115.474
                    45.319
                    −115.412
                  
                  
                    Chip Creek
                    44.443
                    −115.359
                    44.429
                    −115.341
                  
                  
                    Cinnabar Creek
                    44.912
                    −115.267
                    44.952
                    −115.294
                  
                  
                    Clear Creek
                    45.146
                    −114.579
                    45.295
                    −114.352
                  
                  
                    Cliff Creek
                    44.790
                    −115.697
                    44.769
                    −115.744
                  
                  
                    Club Creek
                    45.291
                    −115.037
                    45.266
                    −115.084
                  
                  
                    Cold Creek
                    45.488
                    −115.071
                    45.465
                    −115.077
                  
                  
                    Cold Creek
                    44.371
                    −115.318
                    44.425
                    −115.311
                  
                  
                    Cold Spring Creek-Loon
                    44.682
                    −114.841
                    44.718
                    −114.799
                  
                  
                    Colson Creek
                    45.299
                    −114.532
                    45.379
                    −114.552
                  
                  
                    Cook Creek
                    44.373
                    −115.445
                    44.408
                    −115.378
                  
                  
                    Cooper Creek
                    44.675
                    −113.703
                    44.726
                    −113.726
                  
                  
                    Corn Creek
                    45.368
                    −114.685
                    45.385
                    −114.559
                  
                  
                    Corral Creek
                    45.545
                    −114.111
                    45.498
                    −114.147
                  
                  
                    Corral Creek
                    44.876
                    −114.220
                    44.779
                    −114.248
                  
                  
                    Cottonwood Creek
                    44.623
                    −114.761
                    44.593
                    −114.680
                  
                  
                    Cougar Creek
                    44.810
                    −115.805
                    44.889
                    −115.717
                  
                  
                    Crooked Creek
                    45.195
                    −115.032
                    45.163
                    −115.129
                  
                  
                    Crooked Creek
                    45.612
                    −115.439
                    45.434
                    −115.667
                  
                  
                    Cub Creek
                    44.319
                    −115.518
                    44.324
                    −115.474
                  
                  
                    Cultus Creek
                    44.781
                    −115.211
                    44.813
                    −115.176
                  
                  
                    Curtis Creek
                    44.562
                    −115.760
                    44.652
                    −115.704
                  
                  
                    Dagger Creek
                    44.456
                    −115.374
                    44.523
                    −115.282
                  
                  
                    Dahlonega Creek
                    45.524
                    −113.836
                    45.541
                    −113.929
                  
                  
                    Dairy Creek
                    44.620
                    −113.594
                    44.637
                    −113.553
                  
                  
                    Deadhorse Creek
                    45.574
                    −116.145
                    45.613
                    −116.067
                  
                  
                    Deadwood Creek
                    44.349
                    −114.836
                    44.376
                    −114.777
                  
                  
                    Deep Creek
                    45.018
                    −114.098
                    45.126
                    −114.216
                  
                  
                    Deep Creek
                    45.051
                    −115.754
                    45.071
                    −115.743
                  
                  
                    Deer Creek
                    44.776
                    −113.810
                    44.793
                    −113.778
                  
                  
                    Deer Creek
                    44.571
                    −114.907
                    44.548
                    −114.855
                  
                  
                    Deer Creek
                    45.382
                    −115.092
                    45.453
                    −115.130
                  
                  
                    Devils Toe Creek
                    45.436
                    −114.893
                    45.419
                    −114.935
                  
                  
                    Dillinger Creek
                    45.530
                    −115.108
                    45.480
                    −115.215
                  
                  
                    Disappointment Creek
                    45.422
                    −114.880
                    45.300
                    −114.945
                  
                  
                    Dismal Creek
                    45.351
                    −114.950
                    45.306
                    −114.958
                  
                  
                    Ditch Creek
                    45.506
                    −114.004
                    45.597
                    −114.041
                  
                  
                    Dog Creek
                    45.380
                    −115.151
                    45.448
                    −115.163
                  
                  
                    Dollar Creek
                    44.722
                    −115.696
                    44.759
                    −115.752
                  
                  
                    Duffield Creek
                    44.570
                    −114.931
                    44.551
                    −115.008
                  
                  
                    
                    Dump Creek
                    45.329
                    −114.041
                    45.318
                    −114.039
                  
                  
                    Dutch Creek
                    44.799
                    −115.520
                    44.798
                    −115.523
                  
                  
                    Dynamite Creek
                    44.871
                    −115.208
                    44.876
                    −115.058
                  
                  
                    East Basin Creek
                    44.343
                    −114.791
                    44.277
                    −114.850
                  
                  
                    East Fork Big Ramey Creek
                    45.245
                    −115.137
                    45.214
                    −115.188
                  
                  
                    East Fork Burntlog Creek
                    44.730
                    −115.427
                    44.737
                    −115.502
                  
                  
                    East Fork Cache Creek
                    44.306
                    −115.390
                    44.314
                    −115.424
                  
                  
                    East Fork Elk Creek
                    44.481
                    −115.360
                    44.485
                    −115.453
                  
                  
                    East Fork Fall Creek
                    45.360
                    −115.964
                    45.415
                    −115.976
                  
                  
                    East Fork Hayden Creek
                    44.664
                    −113.684
                    44.760
                    −113.712
                  
                  
                    East Fork Herd Creek
                    43.984
                    −114.204
                    44.058
                    −114.234
                  
                  
                    East Fork John Day Creek
                    45.577
                    −116.154
                    45.573
                    −116.230
                  
                  
                    East Fork Mayfield Creek
                    44.480
                    −114.714
                    44.539
                    −114.798
                  
                  
                    East Fork Morgan Creek
                    44.670
                    −113.829
                    44.675
                    −113.900
                  
                  
                    East Fork Owl Creek
                    45.340
                    −114.463
                    45.345
                    −114.458
                  
                  
                    East Fork Pahsimeroi River
                    44.081
                    −113.721
                    44.157
                    −113.704
                  
                  
                    East Fork Salmon River
                    43.929
                    −114.555
                    44.268
                    −114.327
                  
                  
                    East Fork South Fork Salmon River
                    44.886
                    −115.257
                    45.015
                    −115.714
                  
                  
                    East Fork Thomas Creek
                    44.668
                    −115.043
                    44.705
                    −115.028
                  
                  
                    East Fork Valley Creek
                    44.327
                    −114.988
                    44.357
                    −115.049
                  
                  
                    East Fork Whimstick Creek
                    45.300
                    −115.029
                    45.288
                    −114.962
                  
                  
                    East Pass Creek
                    44.050
                    −114.277
                    44.076
                    −114.244
                  
                  
                    Eightmile Creek
                    44.471
                    −114.716
                    44.426
                    −114.620
                  
                  
                    Elevenmile Creek
                    44.436
                    −114.545
                    44.467
                    −114.579
                  
                  
                    Elk Creek
                    44.196
                    −115.134
                    44.293
                    −115.024
                  
                  
                    Elk Creek
                    44.485
                    −115.453
                    44.410
                    −115.373
                  
                  
                    Elk Creek
                    45.157
                    −115.432
                    45.156
                    −115.585
                  
                  
                    Elkhorn Creek
                    44.582
                    −115.370
                    44.615
                    −115.257
                  
                  
                    Elkhorn Creek
                    45.270
                    −116.122
                    45.404
                    −116.095
                  
                  
                    Enos Creek
                    45.148
                    −115.795
                    45.102
                    −115.851
                  
                  
                    Fall Creek
                    45.331
                    −115.996
                    45.432
                    −115.984
                  
                  
                    Falls Creek
                    44.611
                    −113.685
                    44.565
                    −113.879
                  
                  
                    Falls Creek
                    44.881
                    −115.508
                    44.885
                    −115.536
                  
                  
                    Fernan Creek
                    45.238
                    −115.813
                    45.235
                    −115.850
                  
                  
                    Fir Creek
                    44.618
                    −114.671
                    44.655
                    −114.698
                  
                  
                    Fir Creek
                    44.344
                    −115.299
                    44.428
                    −115.291
                  
                  
                    Fish Creek
                    45.352
                    −115.304
                    45.384
                    −115.335
                  
                  
                    Fishhook Creek
                    44.133
                    −114.982
                    44.143
                    −114.920
                  
                  
                    Fitsum Creek
                    45.000
                    −115.763
                    44.999
                    −115.723
                  
                  
                    Fivemile Creek
                    44.355
                    −114.616
                    44.405
                    −114.655
                  
                  
                    Fivemile Creek
                    45.412
                    −115.470
                    45.392
                    −115.456
                  
                  
                    Flat Creek
                    45.302
                    −115.880
                    45.271
                    −115.837
                  
                  
                    Float Creek
                    44.523
                    −115.179
                    44.571
                    −115.072
                  
                  
                    Flossie Creek
                    45.372
                    −115.207
                    45.389
                    −115.295
                  
                  
                    Fly Creek
                    44.670
                    −114.551
                    44.705
                    −114.497
                  
                  
                    Forty-Five Creek
                    44.665
                    −115.309
                    44.718
                    −115.233
                  
                  
                    Fourmile Creek
                    44.798
                    −115.622
                    44.857
                    −115.696
                  
                  
                    Fourth of July Creek
                    45.427
                    −113.774
                    45.364
                    −113.944
                  
                  
                    Fourth of July Creek
                    44.986
                    −114.347
                    44.991
                    −114.414
                  
                  
                    Fourth of July Creek
                    44.044
                    −114.621
                    44.032
                    −114.837
                  
                  
                    French Creek
                    45.370
                    −116.042
                    45.425
                    −116.031
                  
                  
                    Fritser Creek
                    45.091
                    −115.627
                    45.103
                    −115.684
                  
                  
                    Furnace Creek
                    44.789
                    −114.344
                    44.766
                    −114.487
                  
                  
                    Game Creek
                    45.404
                    −115.275
                    45.398
                    −115.193
                  
                  
                    Garden Creek
                    45.314
                    −114.404
                    45.239
                    −114.517
                  
                  
                    Germania Creek
                    43.968
                    −114.704
                    44.039
                    −114.462
                  
                  
                    Goat Creek
                    44.179
                    −115.009
                    44.219
                    −114.942
                  
                  
                    Goodman Creek
                    45.636
                    −114.965
                    45.647
                    −115.017
                  
                  
                    Granite Fork Lake Fork Rapid River
                    45.151
                    −116.553
                    45.187
                    −116.518
                  
                  
                    Green Creek
                    45.739
                    −115.023
                    45.771
                    −115.033
                  
                  
                    Greyhound Creek
                    44.588
                    −115.155
                    44.648
                    −115.168
                  
                  
                    Grimmet Creek
                    45.156
                    −115.800
                    45.184
                    −115.782
                  
                  
                    Grouse Creek
                    45.226
                    −115.545
                    45.186
                    −115.482
                  
                  
                    Grouse Creek
                    45.317
                    −115.817
                    45.265
                    −115.831
                  
                  
                    Guard Creek
                    45.308
                    −115.659
                    45.293
                    −115.696
                  
                  
                    Half Moon Creek
                    44.557
                    −115.412
                    44.558
                    −115.410
                  
                  
                    Hand Creek
                    45.287
                    −115.246
                    45.228
                    −115.301
                  
                  
                    Hanson Creek
                    44.869
                    −115.508
                    44.865
                    −115.475
                  
                  
                    Hard Creek
                    45.125
                    −116.240
                    45.183
                    −116.284
                  
                  
                    Hartan Creek
                    45.519
                    −115.258
                    45.477
                    −115.229
                  
                  
                    Hayden Creek
                    44.722
                    −113.820
                    44.869
                    −113.627
                  
                  
                    
                    Hazard Creek
                    45.201
                    −116.255
                    45.184
                    −116.301
                  
                  
                    Hell Roaring Creek
                    44.023
                    −114.842
                    44.027
                    −114.929
                  
                  
                    Hell Roaring Lake
                    44.024
                    −114.935
                     
                     
                  
                  
                    Herd Creek
                    44.058
                    −114.234
                    44.154
                    −114.301
                  
                  
                    Hida Creek
                    45.556
                    −115.167
                    45.515
                    −115.204
                  
                  
                    Holdover Creek
                    44.845
                    −115.698
                    44.840
                    −115.726
                  
                  
                    Honeymoon Creek
                    44.553
                    −115.414
                    44.560
                    −115.411
                  
                  
                    Hoodoo Creek
                    45.060
                    −114.553
                    44.953
                    −114.582
                  
                  
                    Horse Creek
                    45.475
                    −114.402
                    45.395
                    −114.733
                  
                  
                    Hot Springs Creek
                    45.729
                    −115.032
                    45.721
                    −114.977
                  
                  
                    Hot Springs Creek
                    45.511
                    −115.042
                    45.468
                    −115.131
                  
                  
                    Hotzel Creek
                    45.373
                    −115.188
                    45.349
                    −115.204
                  
                  
                    Hughes Creek
                    45.582
                    −114.121
                    45.476
                    −113.989
                  
                  
                    Hull Creek
                    45.468
                    −113.993
                    45.491
                    −114.094
                  
                  
                    Hungry Creek
                    45.392
                    −114.916
                    45.352
                    −114.870
                  
                  
                    Ibex Creek
                    43.908
                    −114.493
                    43.953
                    −114.526
                  
                  
                    Indian Creek
                    45.552
                    −114.145
                    45.400
                    −114.168
                  
                  
                    Indian Creek
                    44.799
                    −115.390
                    44.770
                    −115.090
                  
                  
                    Indian Creek
                    44.970
                    −115.732
                    44.958
                    −115.691
                  
                  
                    Indian Creek-Loon
                    44.672
                    −114.840
                    44.692
                    −114.755
                  
                  
                    Inyo Creek
                    44.532
                    −113.628
                    44.535
                    −113.684
                  
                  
                    Iron Creek
                    44.189
                    −115.047
                    44.223
                    −114.948
                  
                  
                    J Fell Creek
                    44.614
                    −114.462
                    44.684
                    −114.459
                  
                  
                    Jack Creek
                    44.678
                    −114.836
                    44.696
                    −114.761
                  
                  
                    Jeanette Creek
                    45.276
                    −115.919
                    45.294
                    −115.899
                  
                  
                    Jefferson Creek
                    45.220
                    −114.120
                    45.242
                    −114.149
                  
                  
                    Job Creek
                    44.243
                    −115.003
                    44.243
                    −115.002
                  
                  
                    John Day Creek
                    45.521
                    −116.196
                    45.586
                    −116.296
                  
                  
                    Johnson Creek
                    44.632
                    −115.526
                    44.962
                    −115.502
                  
                  
                    Jordan Creek
                    44.469
                    −114.771
                    44.379
                    −114.721
                  
                  
                    Josephine Creek
                    45.225
                    −115.971
                    45.224
                    −115.930
                  
                  
                    Jungle Creek
                    45.147
                    −115.799
                    45.108
                    −115.826
                  
                  
                    Kadletz Creek
                    44.740
                    −113.820
                    44.775
                    −113.743
                  
                  
                    Kenney Creek
                    45.110
                    −113.514
                    45.032
                    −113.663
                  
                  
                    Kinnikinic Creek
                    44.258
                    −114.402
                    44.260
                    −114.403
                  
                  
                    Knapp Creek
                    44.424
                    −114.916
                    44.365
                    −115.132
                  
                  
                    Knee Creek
                    44.676
                    −115.662
                    44.695
                    −115.624
                  
                  
                    Krassel Creek
                    44.979
                    −115.727
                    44.987
                    −115.704
                  
                  
                    Lake Creek
                    44.985
                    −114.081
                    45.017
                    −113.989
                  
                  
                    Lake Creek
                    44.981
                    −114.646
                    44.947
                    −114.592
                  
                  
                    Lake Creek
                    44.720
                    −115.142
                    44.714
                    −115.097
                  
                  
                    Lake Creek
                    44.643
                    −115.181
                    44.662
                    −115.231
                  
                  
                    Lake Creek
                    45.616
                    −115.687
                    45.514
                    −115.575
                  
                  
                    Lake Creek
                    45.374
                    −115.899
                    45.372
                    −115.895
                  
                  
                    Lake Creek
                    45.294
                    −116.220
                    45.400
                    −116.213
                  
                  
                    Lake Creek Lake
                    45.373
                    −115.897
                     
                     
                  
                  
                    Lake Fork Rapid River
                    45.190
                    −116.558
                    45.187
                    −116.483
                  
                  
                    Landmark Creek
                    44.657
                    −115.543
                    44.626
                    −115.583
                  
                  
                    Lee Creek
                    44.740
                    −113.482
                    44.659
                    −113.616
                  
                  
                    Lemhi River
                    44.682
                    −113.355
                    45.188
                    −113.890
                  
                  
                    Liberty Creek
                    44.783
                    −114.618
                    44.759
                    −114.650
                  
                  
                    Lick Creek
                    44.775
                    −114.348
                    44.722
                    −114.272
                  
                  
                    Lick Creek
                    45.049
                    −115.915
                    45.062
                    −115.762
                  
                  
                    Lightning Creek
                    44.466
                    −114.788
                    44.388
                    −114.796
                  
                  
                    Little Beaver Creek
                    44.445
                    −115.528
                    44.409
                    −115.492
                  
                  
                    Little Boulder Creek
                    44.065
                    −114.543
                    44.099
                    −114.443
                  
                  
                    Little Buck Creek
                    45.252
                    −115.551
                    45.247
                    −115.588
                  
                  
                    Little Cottonwood Creek
                    44.942
                    −115.020
                    44.907
                    −115.074
                  
                  
                    Little Creek
                    44.695
                    −114.981
                    44.724
                    −114.998
                  
                  
                    Little Deep Creek
                    45.001
                    −114.163
                    45.108
                    −114.180
                  
                  
                    Little East Fork Elk Creek
                    44.480
                    −115.398
                    44.464
                    −115.446
                  
                  
                    Little Eightmile Creek
                    44.823
                    −113.366
                    44.739
                    −113.460
                  
                  
                    Little Horse Creek
                    45.440
                    −114.585
                    45.477
                    −114.450
                  
                  
                    Little Indian Creek
                    44.871
                    −115.219
                    44.841
                    −115.257
                  
                  
                    Little Indian Creek
                    44.967
                    −115.727
                    44.951
                    −115.702
                  
                  
                    Little Jacket Creek
                    44.926
                    −114.479
                    44.953
                    −114.566
                  
                  
                    Little Lodgepole Creek
                    45.351
                    −115.155
                    45.328
                    −115.218
                  
                  
                    Little Loon Creek
                    44.615
                    −114.964
                    44.731
                    −114.941
                  
                  
                    Little Mallard Creek
                    45.530
                    −115.306
                    45.529
                    −115.304
                  
                  
                    Little Pistol Creek
                    44.721
                    −115.405
                    44.721
                    −115.204
                  
                  
                    Little Redfish Lake
                    44.161
                    −114.909
                     
                     
                  
                  
                    
                    Little Salmon River
                    45.181
                    −116.302
                    45.417
                    −116.314
                  
                  
                    Little Slate Creek
                    45.620
                    −116.067
                    45.463
                    −116.122
                  
                  
                    Little Timber Creek
                    44.605
                    −113.445
                    44.642
                    −113.384
                  
                  
                    Livingston Creek
                    44.144
                    −114.609
                    44.194
                    −114.604
                  
                  
                    Lodgepole Creek
                    44.554
                    −114.475
                    44.540
                    −114.409
                  
                  
                    Lodgepole Creek
                    45.372
                    −115.126
                    45.305
                    −115.255
                  
                  
                    Lodgepole Creek
                    44.576
                    −115.611
                    44.593
                    −115.687
                  
                  
                    Logan Creek
                    45.072
                    −115.456
                    45.118
                    −115.320
                  
                  
                    Lola Creek
                    44.391
                    −115.240
                    44.408
                    −115.175
                  
                  
                    Long Tom Creek
                    43.978
                    −114.402
                    44.027
                    −114.430
                  
                  
                    Loon Creek
                    44.444
                    −114.941
                    44.553
                    −114.850
                  
                  
                    Loon Creek
                    45.167
                    −115.837
                    45.170
                    −115.809
                  
                  
                    Loon Lake
                    45.163
                    −115.840
                  
                  
                    Lucky Creek
                    44.625
                    −115.277
                    44.664
                    −115.299
                  
                  
                    Luger Creek
                    44.618
                    −115.396
                    44.686
                    −115.358
                  
                  
                    Magpie Creek
                    45.548
                    −115.153
                    45.506
                    −115.201
                  
                  
                    Mahogany Creek
                    44.159
                    −113.768
                    44.208
                    −113.702
                  
                  
                    Marble Creek
                    44.983
                    −115.080
                    44.743
                    −115.017
                  
                  
                    Marsh Creek
                    44.329
                    −115.092
                    44.449
                    −115.231
                  
                  
                    Martin Creek
                    44.426
                    −114.564
                    44.387
                    −114.495
                  
                  
                    Martin Creek
                    44.117
                    −114.798
                    44.137
                    −114.725
                  
                  
                    Martindale Creek
                    44.813
                    −114.545
                    44.825
                    −114.577
                  
                  
                    Mayfield Creek
                    44.552
                    −114.850
                    44.539
                    −114.798
                  
                  
                    Mayflower Creek
                    45.259
                    −115.602
                    45.248
                    −115.654
                  
                  
                    McCalla Creek
                    45.255
                    −115.128
                    45.414
                    −114.982
                  
                  
                    McConn Creek
                    45.527
                    −114.243
                    45.504
                    −114.153
                  
                  
                    McHoney Creek
                    44.638
                    −114.610
                    44.670
                    −114.555
                  
                  
                    McKay Creek
                    44.475
                    −114.492
                    44.489
                    −114.551
                  
                  
                    McKee Creek
                    44.567
                    −114.672
                    44.577
                    −114.649
                  
                  
                    Meadow Creek
                    44.990
                    −114.487
                    44.977
                    −114.471
                  
                  
                    Meadow Creek
                    44.863
                    −115.373
                    44.902
                    −115.328
                  
                  
                    Meadow Creek - mouth to Trap
                    44.316
                    −115.089
                    44.306
                    −115.053
                  
                  
                    Meridian Creek
                    43.988
                    −114.257
                    44.011
                    −114.252
                  
                  
                    Middle Fork Elkhorn Creek
                    44.628
                    −115.369
                    44.620
                    −115.291
                  
                  
                    Middle Fork Indian Creek
                    44.856
                    −115.104
                    44.796
                    −115.133
                  
                  
                    Middle Fork Salmon River
                    44.449
                    −115.231
                    45.296
                    −114.594
                  
                  
                    Middle Fork Smith Creek
                    45.157
                    −115.413
                    45.170
                    −115.381
                  
                  
                    Mill Creek
                    44.656
                    −113.657
                    44.766
                    −113.519
                  
                  
                    Mill Creek
                    44.470
                    −114.492
                    44.561
                    −114.275
                  
                  
                    Mill Creek
                    45.356
                    −115.520
                    45.331
                    −115.581
                  
                  
                    Mink Creek
                    44.865
                    −114.298
                    44.842
                    −114.331
                  
                  
                    Missouri Creek
                    45.028
                    −115.352
                    45.007
                    −115.395
                  
                  
                    Moccasin Creek
                    45.088
                    −114.090
                    45.153
                    −114.172
                  
                  
                    Monumental Creek
                    44.903
                    −115.263
                    45.160
                    −115.130
                  
                  
                    Moose Creek
                    45.691
                    −113.945
                    45.654
                    −113.971
                  
                  
                    Moose Creek
                    45.318
                    −114.039
                    45.328
                    −114.042
                  
                  
                    Moose Creek
                    45.283
                    −115.293
                    45.356
                    −115.250
                  
                  
                    Moose Creek
                    44.853
                    −115.510
                    44.838
                    −115.484
                  
                  
                    Moose Jaw Creek
                    45.312
                    −115.118
                    45.278
                    −115.172
                  
                  
                    Morgan Creek
                    44.675
                    −113.900
                    44.618
                    −113.964
                  
                  
                    Morgan Creek
                    44.846
                    −114.262
                    44.612
                    −114.169
                  
                  
                    Mormon Creek
                    44.499
                    −115.655
                    44.524
                    −115.696
                  
                  
                    Morse Creek
                    44.653
                    −113.709
                    44.569
                    −113.886
                  
                  
                    Moyer Creek
                    45.024
                    −114.312
                    44.900
                    −114.223
                  
                  
                    Musgrove Creek
                    45.096
                    −114.471
                    45.022
                    −114.313
                  
                  
                    My Creek
                    45.357
                    −115.004
                    45.338
                    −114.982
                  
                  
                    Mystery Creek
                    44.519
                    −114.775
                    44.490
                    −114.793
                  
                  
                    Napias Creek
                    45.244
                    −114.024
                    45.137
                    −114.218
                  
                  
                    Nasty Creek
                    44.877
                    −115.697
                    44.879
                    −115.630
                  
                  
                    Nelson Creek
                    44.499
                    −114.805
                    44.540
                    −114.804
                  
                  
                    Nethker Creek
                    45.249
                    −115.972
                    45.265
                    −115.906
                  
                  
                    Nick Creek
                    44.927
                    −115.795
                    44.926
                    −115.855
                  
                  
                    Ninemile Creek
                    44.414
                    −114.583
                    44.445
                    −114.605
                  
                  
                    No Name Creek
                    45.361
                    −115.225
                    45.322
                    −115.234
                  
                  
                    North Fork Bear Creek
                    44.826
                    −115.483
                    44.824
                    −115.437
                  
                  
                    North Fork Big  Creek
                    44.552
                    −113.593
                    44.442
                    −113.601
                  
                  
                    North Fork Bowery Creek
                    44.049
                    −114.366
                    44.032
                    −114.401
                  
                  
                    North Fork Buckhorn Creek
                    44.928
                    −115.775
                    44.941
                    −115.868
                  
                  
                    North Fork Camp Creek
                    44.888
                    −115.691
                    44.924
                    −115.629
                  
                  
                    North Fork Dollar Creek
                    44.715
                    −115.707
                    44.718
                    −115.710
                  
                  
                    North Fork Elk Creek
                    44.527
                    −115.459
                    44.485
                    −115.453
                  
                  
                    
                    North Fork Elkhorn Creek
                    44.638
                    −115.363
                    44.625
                    −115.277
                  
                  
                    North Fork Fitsum Creek
                    44.985
                    −115.884
                    44.999
                    −115.760
                  
                  
                    North Fork Lick Creek
                    45.072
                    −115.784
                    45.075
                    −115.885
                  
                  
                    North Fork Little Timber Creek
                    44.605
                    −113.445
                    44.583
                    −113.513
                  
                  
                    North Fork Morgan Creek
                    44.710
                    −113.830
                    44.675
                    −113.900
                  
                  
                    North Fork Riordan Creek
                    44.867
                    −115.447
                    44.862
                    −115.389
                  
                  
                    North Fork Salmon River
                    45.702
                    −113.990
                    45.405
                    −113.994
                  
                  
                    North Fork Sand Creek
                    44.642
                    −115.497
                    44.656
                    −115.451
                  
                  
                    North Fork Sheep Creek
                    45.483
                    −113.774
                    45.482
                    −113.837
                  
                  
                    North Fork Sheep Creek
                    44.648
                    −114.964
                    44.649
                    −115.018
                  
                  
                    North Fork Sheep Creek
                    45.039
                    −115.584
                    45.059
                    −115.557
                  
                  
                    North Fork Six-bit Creek
                    44.670
                    −115.763
                    44.711
                    −115.782
                  
                  
                    North Fork Smith Creek
                    45.188
                    −115.346
                    45.197
                    −115.352
                  
                  
                    North Fork Sulphur Creek
                    44.597
                    −115.466
                    44.554
                    −115.440
                  
                  
                    North Fork Wolf Fang Creek
                    45.216
                    −115.444
                    45.212
                    −115.393
                  
                  
                    Norton Creek
                    44.890
                    −114.902
                    44.827
                    −114.794
                  
                  
                    Oompaul Creek
                    45.034
                    −115.736
                    45.054
                    −115.717
                  
                  
                    Opal Creek
                    44.898
                    −114.278
                    44.896
                    −114.315
                  
                  
                    Opal Lake
                    44.899
                    −114.281
                  
                  
                    Otter Creek
                    44.869
                    −114.249
                    44.860
                    −114.291
                  
                  
                    Our Creek
                    45.364
                    −115.000
                    45.354
                    −114.976
                  
                  
                    Owl Creek
                    45.474
                    −114.383
                    45.318
                    −114.448
                  
                  
                    Pahsimeroi River
                    44.157
                    −113.704
                    44.692
                    −114.049
                  
                  
                    Panther Creek
                    44.829
                    −114.295
                    45.316
                    −114.406
                  
                  
                    Papoose Creek
                    45.174
                    −114.721
                    45.273
                    −114.821
                  
                  
                    Papoose Creek
                    44.796
                    −115.278
                    44.837
                    −115.246
                  
                  
                    Paradise Creek
                    45.121
                    −115.765
                    45.123
                    −115.727
                  
                  
                    Park Creek
                    44.734
                    −115.551
                    44.724
                    −115.593
                  
                  
                    Parker Creek
                    44.622
                    −114.597
                    44.608
                    −114.540
                  
                  
                    Parks Creek
                    44.955
                    −115.536
                    44.970
                    −115.531
                  
                  
                    Partridge Creek
                    45.287
                    −116.218
                    45.408
                    −116.127
                  
                  
                    Patterson Creek
                    44.635
                    −113.653
                    44.614
                    −113.966
                  
                  
                    Peanut Creek
                    44.688
                    −115.486
                    44.663
                    −115.454
                  
                  
                    Pepper Creek
                    44.949
                    −115.351
                    44.916
                    −115.384
                  
                  
                    Perkins Lake
                    43.929
                    −114.841
                     
                     
                  
                  
                    Pete Creek
                    45.298
                    −115.926
                    45.285
                    −115.979
                  
                  
                    Petit Lake
                    43.980
                    −114.879
                  
                  
                    Pettit Lake Creek
                    43.976
                    −114.902
                    43.988
                    −114.841
                  
                  
                    Phelan Creek
                    45.146
                    −114.042
                    45.167
                    −114.161
                  
                  
                    Pierce Creek
                    45.670
                    −113.933
                    45.621
                    −113.964
                  
                  
                    Pigtail Creek
                    44.122
                    −114.736
                    44.129
                    −114.727
                  
                  
                    Pine Creek
                    45.282
                    −114.168
                    45.364
                    −114.300
                  
                  
                    Pioneer Creek - Loon
                    44.521
                    −114.865
                    44.441
                    −114.895
                  
                  
                    Pistol Creek
                    44.644
                    −115.443
                    44.724
                    −115.150
                  
                  
                    Poet Creek
                    45.722
                    −115.034
                    45.754
                    −115.073
                  
                  
                    Poker Creek
                    44.445
                    −115.367
                    44.429
                    −115.335
                  
                  
                    Pole Creek
                    43.964
                    −114.691
                    43.926
                    −114.810
                  
                  
                    Pole Creek
                    45.335
                    −115.160
                    45.308
                    −115.182
                  
                  
                    Pole Creek
                    44.361
                    −115.367
                    44.386
                    −115.380
                  
                  
                    Pole Creek-Camas
                    44.763
                    −114.675
                    44.794
                    −114.595
                  
                  
                    Pony Creek
                    45.194
                    −114.138
                    45.187
                    −114.059
                  
                  
                    Pony Creek
                    45.179
                    −115.704
                    45.187
                    −115.563
                  
                  
                    Porcupine Creek
                    44.890
                    −115.499
                    44.902
                    −115.538
                  
                  
                    Porphyry Creek
                    45.069
                    −114.434
                    45.004
                    −114.334
                  
                  
                    Porter Creek
                    44.470
                    −115.540
                    44.457
                    −115.451
                  
                  
                    Profile Creek
                    45.053
                    −115.417
                    44.957
                    −115.429
                  
                  
                    Prospect Creek
                    44.357
                    −114.985
                    44.394
                    −114.986
                  
                  
                    Pruvan Creek
                    45.498
                    −113.821
                    45.467
                    −113.790
                  
                  
                    Pup Creek
                    45.378
                    −115.147
                    45.413
                    −115.139
                  
                  
                    Quartz Creek
                    45.048
                    −115.497
                    44.970
                    −115.478
                  
                  
                    Queen Creek
                    45.400
                    −115.049
                    45.458
                    −115.110
                  
                  
                    Raines Creek
                    45.332
                    −115.501
                    45.308
                    −115.591
                  
                  
                    Rams Creek
                    44.861
                    −114.453
                    44.871
                    −114.456
                  
                  
                    Ranch Creek
                    45.374
                    −115.186
                    45.404
                    −115.234
                  
                  
                    Rapid River
                    44.551
                    −115.008
                    44.680
                    −115.153
                  
                  
                    Rapid River
                    45.114
                    −116.507
                    45.374
                    −116.356
                  
                  
                    Rapps Creek
                    45.268
                    −114.172
                    45.213
                    −114.164
                  
                  
                    Rat Creek
                    44.566
                    −114.785
                    44.588
                    −114.826
                  
                  
                    Rattlesnake Creek
                    45.249
                    −115.518
                    45.221
                    −115.492
                  
                  
                    Raven Creek
                    45.550
                    −115.161
                    45.517
                    −115.195
                  
                  
                    Red Top Creek
                    45.362
                    −115.266
                    45.384
                    −115.292
                  
                  
                    
                    Redfish Lake
                    44.117
                    −114.932
                     
                     
                  
                  
                    Redfish Lake Creek
                    44.099
                    −114.954
                    44.169
                    −114.899
                  
                  
                    Reeves Creek
                    44.686
                    −115.619
                    44.667
                    −115.667
                  
                  
                    Rhett Creek
                    45.476
                    −115.408
                    45.472
                    −115.394
                  
                  
                    Rice Creek
                    44.510
                    −115.645
                    44.575
                    −115.686
                  
                  
                    Richardson Creek
                    45.539
                    −115.261
                    45.474
                    −115.240
                  
                  
                    Rim Creek
                    45.281
                    −115.383
                    45.336
                    −115.330
                  
                  
                    Riordan Creek
                    44.808
                    −115.392
                    44.907
                    −115.486
                  
                  
                    Riordan Lake
                    44.850
                    −115.439
                     
                     
                  
                  
                    Roaring Creek
                    45.259
                    −114.646
                    45.241
                    −114.615
                  
                  
                    Rock Creek
                    44.639
                    −115.543
                    44.600
                    −115.593
                  
                  
                    Rock Creek-Loon
                    44.754
                    −114.671
                    44.674
                    −114.741
                  
                  
                    Rocky Creek
                    44.521
                    −113.434
                    44.535
                    −113.505
                  
                  
                    Rooster Creek
                    45.309
                    −115.490
                    45.328
                    −115.437
                  
                  
                    Root Creek
                    45.382
                    −114.993
                    45.362
                    −114.964
                  
                  
                    Royal Creek
                    45.525
                    −116.098
                    45.525
                    −116.134
                  
                  
                    Rubie Creek
                    45.546
                    −116.079
                    45.543
                    −116.026
                  
                  
                    Ruby Creek
                    45.190
                    −115.915
                    45.258
                    −115.879
                  
                  
                    Rush Creek
                    44.536
                    −114.652
                    44.578
                    −114.614
                  
                  
                    Rush Creek
                    44.933
                    −114.991
                    45.105
                    −114.861
                  
                  
                    Ryan Creek
                    45.019
                    −115.395
                    45.033
                    −115.380
                  
                  
                    Sabe Creek
                    45.681
                    −114.949
                    45.507
                    −115.025
                  
                  
                    Sack Creek
                    44.320
                    −115.352
                    44.359
                    −115.408
                  
                  
                    Salmon River
                    43.797
                    −114.775
                    45.856
                    −116.795
                  
                  
                    Salt Creek
                    44.984
                    −114.297
                    44.979
                    −114.223
                  
                  
                    Salt Creek
                    44.973
                    −115.325
                    44.949
                    −115.353
                  
                  
                    Sand Creek
                    44.632
                    −115.526
                    44.609
                    −115.414
                  
                  
                    Sand Creek
                    45.327
                    −115.863
                    45.307
                    −115.821
                  
                  
                    Schissler Creek
                    45.320
                    −115.780
                    45.328
                    −115.708
                  
                  
                    Seafoam Creek
                    44.518
                    −115.119
                    44.542
                    −115.065
                  
                  
                    Secesh River
                    45.256
                    −115.897
                    45.025
                    −115.707
                  
                  
                    Sharkey Creek
                    45.222
                    −114.109
                    45.212
                    −114.048
                  
                  
                    Sheep Creek
                    45.482
                    −113.837
                    45.504
                    −113.954
                  
                  
                    Sheep Creek
                    44.770
                    −114.483
                    44.769
                    −114.516
                  
                  
                    Sheep Creek
                    44.649
                    −115.018
                    44.647
                    −115.058
                  
                  
                    Sheep Creek
                    44.708
                    −115.561
                    44.698
                    −115.613
                  
                  
                    Sheep Creek
                    45.049
                    −115.637
                    45.049
                    −115.515
                  
                  
                    Sheep Creek
                    45.614
                    −115.697
                    45.468
                    −115.811
                  
                  
                    Sheep Creek-Lmf
                    44.915
                    −114.904
                    44.943
                    −114.727
                  
                  
                    Sheep Trail Creek
                    44.360
                    −115.452
                    44.337
                    −115.448
                  
                  
                    Shell Creek
                    44.632
                    −114.834
                    44.613
                    −114.789
                  
                  
                    Ship Island Creek
                    45.152
                    −114.603
                    45.174
                    −114.633
                  
                  
                    Ship Island Lake #1
                    45.166
                    −114.625
                     
                     
                  
                  
                    Shoban Lake
                    45.153
                    −114.602
                     
                     
                  
                  
                    Short Creek
                    44.773
                    −113.797
                    44.788
                    −113.768
                  
                  
                    Short Creek
                    44.313
                    −114.856
                    44.291
                    −114.872
                  
                  
                    Shovel Creek
                    45.034
                    −114.444
                    45.000
                    −114.479
                  
                  
                    Silge Creek
                    45.545
                    −115.248
                    45.517
                    −115.225
                  
                  
                    Silver Creek
                    44.852
                    −114.344
                    44.830
                    −114.502
                  
                  
                    Silver Rule Creek
                    44.146
                    −114.582
                    44.207
                    −114.597
                  
                  
                    Six-Bit Creek
                    44.645
                    −115.809
                    44.686
                    −115.707
                  
                  
                    Sixmile Creek
                    44.385
                    −114.596
                    44.413
                    −114.638
                  
                  
                    Slate Creek
                    44.154
                    −114.630
                    44.256
                    −114.564
                  
                  
                    Slate Creek
                    45.625
                    −116.055
                    45.626
                    −116.046
                  
                  
                    Slaughter Creek
                    45.297
                    −115.610
                    45.261
                    −115.673
                  
                  
                    Smith Creek
                    45.170
                    −115.381
                    45.152
                    −115.298
                  
                  
                    Smith Creek
                    45.241
                    −115.528
                    45.280
                    −115.583
                  
                  
                    Snowslide Creek
                    45.045
                    −115.282
                    45.098
                    −115.157
                  
                  
                    Soldier Creek
                    45.007
                    −114.882
                    45.029
                    −114.727
                  
                  
                    Soldier Creek
                    44.528
                    −115.202
                    44.626
                    −115.213
                  
                  
                    South Fork Bear Creek
                    44.826
                    −115.483
                    44.817
                    −115.458
                  
                  
                    South Fork Big  Creek
                    44.385
                    −113.476
                    44.442
                    −113.601
                  
                  
                    South Fork Blackmare Creek
                    44.770
                    −115.804
                    44.809
                    −115.748
                  
                  
                    South Fork Buckhorn Creek
                    44.840
                    −115.824
                    44.890
                    −115.824
                  
                  
                    South Fork Camas Creek
                    44.730
                    −114.641
                    44.721
                    −114.499
                  
                  
                    South Fork Chamberlain Creek
                    45.336
                    −115.330
                    45.278
                    −115.353
                  
                  
                    South Fork Cottonwood Creek
                    44.563
                    −114.781
                    44.621
                    −114.760
                  
                  
                    South Fork Dillinger Creek
                    45.495
                    −115.156
                    45.455
                    −115.169
                  
                  
                    South Fork East Fork Salmon River
                    43.848
                    −114.567
                    43.929
                    −114.555
                  
                  
                    South Fork Elk Creek
                    45.136
                    −115.509
                    45.079
                    −115.467
                  
                  
                    South Fork Fitsum Creek
                    45.000
                    −115.763
                    44.970
                    −115.775
                  
                  
                    
                    South Fork Fourmile Creek
                    44.860
                    −115.680
                    44.814
                    −115.665
                  
                  
                    South Fork John Day Creek
                    45.571
                    −116.229
                    45.555
                    −116.226
                  
                  
                    South Fork Moyer Creek
                    44.958
                    −114.294
                    44.879
                    −114.227
                  
                  
                    South Fork Rush Creek
                    44.965
                    −114.929
                    45.014
                    −114.979
                  
                  
                    South Fork Salmon River
                    44.493
                    −115.714
                    45.378
                    −115.513
                  
                  
                    South Fork Sheep Creek
                    45.449
                    −113.801
                    45.482
                    −113.837
                  
                  
                    South Fork Sheep Creek
                    44.603
                    −115.007
                    44.649
                    −115.018
                  
                  
                    South Fork Sheep Creek
                    45.036
                    −115.623
                    44.984
                    −115.604
                  
                  
                    South Fork Smith Creek
                    45.149
                    −115.420
                    45.170
                    −115.381
                  
                  
                    South Fork Threemile Creek
                    45.307
                    −115.929
                    45.315
                    −115.886
                  
                  
                    South Fork Warm Spring Creek
                    44.568
                    −114.543
                    44.578
                    −114.552
                  
                  
                    South Fork Whimstick Creek
                    45.284
                    −115.031
                    45.243
                    −115.045
                  
                  
                    Spider Creek
                    44.697
                    −114.484
                    44.676
                    −114.512
                  
                  
                    Springfield Creek
                    44.789
                    −115.298
                    44.764
                    −115.313
                  
                  
                    Squaw Creek
                    45.504
                    −114.258
                    45.399
                    −114.169
                  
                  
                    Squaw Creek
                    44.249
                    −114.455
                    44.456
                    −114.504
                  
                  
                    Starvation Creek
                    45.358
                    −114.934
                    45.323
                    −114.980
                  
                  
                    Station Creek
                    45.352
                    −115.521
                    45.355
                    −115.473
                  
                  
                    Stoddard Creek
                    45.235
                    −114.668
                    45.243
                    −114.687
                  
                  
                    Sugar Creek
                    44.936
                    −115.337
                    44.975
                    −115.246
                  
                  
                    Sulphur Creek
                    44.510
                    −115.519
                    44.555
                    −115.298
                  
                  
                    Sulphur Creek-Rapid
                    44.562
                    −115.162
                    44.586
                    −115.073
                  
                  
                    Summit Creek
                    45.172
                    −115.916
                    45.256
                    −115.897
                  
                  
                    Sunday Creek
                    44.341
                    −114.970
                    44.349
                    −114.906
                  
                  
                    Tamarack Creek
                    44.984
                    −115.270
                    44.959
                    −115.390
                  
                  
                    Tater Creek
                    44.661
                    −113.840
                    44.632
                    −113.903
                  
                  
                    Tenmile Creek
                    44.484
                    −114.647
                    44.465
                    −114.582
                  
                  
                    Thirty-Eight Creek
                    44.713
                    −115.413
                    44.673
                    −115.396
                  
                  
                    Thomas Creek
                    44.705
                    −115.028
                    44.715
                    −115.012
                  
                  
                    Thompson Creek
                    44.284
                    −114.523
                    44.284
                    −114.523
                  
                  
                    Threemile Creek
                    45.334
                    −115.891
                    45.299
                    −115.930
                  
                  
                    Tie Creek
                    45.017
                    −115.770
                    45.037
                    −115.762
                  
                  
                    Trail Creek
                    45.215
                    −114.234
                    45.250
                    −114.320
                  
                  
                    Trail Creek
                    44.976
                    −114.532
                    44.964
                    −114.490
                  
                  
                    Trail Creek
                    44.628
                    −115.791
                    44.635
                    −115.718
                  
                  
                    Trail Creek-Loon
                    44.506
                    −114.960
                    44.543
                    −114.859
                  
                  
                    Trail Creek-Marble
                    44.952
                    −114.935
                    44.841
                    −115.009
                  
                  
                    Trapper Creek
                    44.504
                    −114.618
                    44.597
                    −114.603
                  
                  
                    Trapper Creek
                    44.774
                    −115.405
                    44.831
                    −115.514
                  
                  
                    Tumbull Creek
                    45.523
                    −116.093
                    45.533
                    −116.136
                  
                  
                    Twelvemile Creek
                    44.497
                    −114.615
                    44.478
                    −114.565
                  
                  
                    Twin Creek
                    45.591
                    −114.082
                    45.608
                    −113.965
                  
                  
                    Twist Creek
                    45.633
                    −114.961
                    45.628
                    −114.926
                  
                  
                    Tyndall Creek
                    44.562
                    −115.749
                    44.580
                    −115.685
                  
                  
                    Unnamed
                    44.618
                    −113.964
                    44.670
                    −114.018
                  
                  
                    Unnamed
                    44.670
                    −114.018
                    44.667
                    −114.025
                  
                  
                    Unnamed
                    44.632
                    −113.903
                    44.618
                    −113.964
                  
                  
                    Unnamed
                    44.565
                    −113.881
                    44.562
                    −113.877
                  
                  
                    Unnamed
                    44.565
                    −113.881
                    44.569
                    −113.886
                  
                  
                    Unnamed - didgitized
                    44.766
                    −113.519
                    44.769
                    −113.515
                  
                  
                    Unnamed - digitized
                    44.562
                    −113.877
                    44.557
                    −113.881
                  
                  
                    Unnamed - digitized
                    44.565
                    −113.879
                    44.565
                    −113.881
                  
                  
                    Unnamed - digitized
                    44.667
                    −114.025
                    44.665
                    −114.030
                  
                  
                    Unnamed - Diversion between Geertson Creek and Kirtley Creek
                    45.175
                    −113.816
                    45.132
                    −113.770
                  
                  
                    Unnamed - North Fork Lake Creek
                    45.015
                    −114.068
                    45.009
                    −114.017
                  
                  
                    Unnamed - North Fork Mayflower Creek
                    45.245
                    −115.647
                    45.254
                    −115.635
                  
                  
                    Unnamed - Off Buck Creek
                    44.767
                    −115.485
                    44.761
                    −115.477
                  
                  
                    Unnamed - Off Burntlog Creek
                    44.686
                    −115.468
                    44.680
                    −115.455
                  
                  
                    Unnamed - Off Corral Creek
                    44.840
                    −114.199
                    44.804
                    −114.225
                  
                  
                    Unnamed - Off Deep Creek
                    45.080
                    −114.092
                    45.064
                    −114.122
                  
                  
                    Unnamed - Off Mckay Creek
                    44.445
                    −114.526
                    44.477
                    −114.526
                  
                  
                    Unnamed - Off Mormon Creek
                    44.509
                    −115.676
                    44.498
                    −115.674
                  
                  
                    Unnamed - Off Rice Creek
                    44.561
                    −115.644
                    44.551
                    −115.656
                  
                  
                    Unnamed - Off South Fork Salmon River
                    44.556
                    −115.683
                    44.552
                    −115.707
                  
                  
                    Unnamed - Off Trail Creek
                    44.599
                    −115.803
                    44.626
                    −115.746
                  
                  
                    Unnamed - Off Unnamed to Buck Creek
                    44.767
                    −115.484
                    44.769
                    −115.479
                  
                  
                    Unnamed - Off Unnamed to Burntlog Creek
                    44.730
                    −115.482
                    44.720
                    −115.463
                  
                  
                    Unnamed - to Knapp Creek
                    44.421
                    −115.036
                    44.433
                    −115.004
                  
                  
                    Unnamed 1 - Off Curtis Creek
                    44.586
                    −115.804
                    44.609
                    −115.746
                  
                  
                    Unnamed 2 - Off Curtis Creek
                    44.568
                    −115.794
                    44.594
                    −115.753
                  
                  
                    Unnamed Lake on Meadow Creek
                    44.890
                    −115.351
                     
                     
                  
                  
                    
                    Unnamed to Bearskin Creek
                    44.374
                    −115.500
                    44.358
                    −115.523
                  
                  
                    Unnamed Trib 1-Off Trapper Creek
                    44.794
                    −115.462
                    44.800
                    −115.452
                  
                  
                    Unnamed Trib 2-Off Trapper Creek
                    44.795
                    −115.441
                    44.781
                    −115.427
                  
                  
                    Unnamed Trib 3- Off Trapper Creek
                    44.772
                    −115.434
                    44.793
                    −115.465
                  
                  
                    Unnamed Tributary to Pete Creek
                    45.281
                    −115.955
                    45.272
                    −115.967
                  
                  
                    Unnamed Tributary to Threemile Creek
                    45.323
                    −115.912
                    45.317
                    −115.894
                  
                  
                    Unnamed Tributary to West Fork Elk Creek
                    45.069
                    −115.483
                    45.095
                    −115.514
                  
                  
                    Valley Creek
                    44.377
                    −114.961
                    44.225
                    −114.928
                  
                  
                    Van Buren Creek
                    45.536
                    −116.169
                    45.532
                    −116.083
                  
                  
                    Van Horn Creek
                    44.785
                    −114.338
                    44.757
                    −114.257
                  
                  
                    Vanity Creek
                    44.481
                    −115.077
                    44.553
                    −115.062
                  
                  
                    Vein Creek
                    45.008
                    −115.472
                    45.056
                    −115.455
                  
                  
                    Victor Creek
                    45.147
                    −115.937
                    45.182
                    −115.822
                  
                  
                    Victor Creek
                    45.510
                    −116.101
                    45.515
                    −116.127
                  
                  
                    Vine Creek
                    45.638
                    −114.001
                    45.611
                    −113.967
                  
                  
                    Wapiti Creek
                    45.335
                    −115.022
                    45.309
                    −115.074
                  
                  
                    Wardenhoff Creek
                    44.822
                    −115.518
                    44.832
                    −115.568
                  
                  
                    Warm Lake
                    44.645
                    −115.670
                     
                     
                  
                  
                    Warm Lake Creek
                    44.653
                    −115.662
                    44.666
                    −115.699
                  
                  
                    Warm Spring Creek
                    44.609
                    −114.482
                    44.653
                    −114.737
                  
                  
                    Warm Springs Creek
                    44.059
                    −114.614
                    44.254
                    −114.676
                  
                  
                    Warren Creek
                    45.237
                    −115.676
                    45.397
                    −115.593
                  
                  
                    Weasel Creek
                    44.888
                    −114.273
                    44.887
                    −114.306
                  
                  
                    Webfoot Creek
                    45.217
                    −115.696
                    45.237
                    −115.676
                  
                  
                    West Fork Buckhorn Creek
                    44.917
                    −115.743
                    44.900
                    −115.858
                  
                  
                    West Fork Camas Creek
                    44.819
                    −114.655
                    44.831
                    −114.504
                  
                  
                    West Fork Chamberlain Creek
                    45.463
                    −115.185
                    45.383
                    −115.167
                  
                  
                    West Fork East Fork Salmon River
                    43.918
                    −114.656
                    43.929
                    −114.555
                  
                  
                    West Fork Elk Creek
                    44.480
                    −115.521
                    44.479
                    −115.458
                  
                  
                    West Fork Elk Creek
                    45.061
                    −115.520
                    45.147
                    −115.512
                  
                  
                    West Fork Enos Creek
                    45.148
                    −115.804
                    45.143
                    −115.837
                  
                  
                    West Fork Hayden Creek
                    44.697
                    −113.823
                    44.705
                    −113.757
                  
                  
                    West Fork Herd Creek
                    43.990
                    −114.225
                    44.058
                    −114.234
                  
                  
                    West Fork Indian Creek
                    45.489
                    −114.199
                    45.475
                    −114.139
                  
                  
                    West Fork Little Loon Creek
                    44.666
                    −114.977
                    44.710
                    −114.935
                  
                  
                    West Fork Mayfield Creek
                    44.539
                    −114.798
                    44.465
                    −114.732
                  
                  
                    West Fork Monumental Creek
                    45.034
                    −115.276
                    45.005
                    −115.140
                  
                  
                    West Fork Morgan Creek
                    44.734
                    −114.394
                    44.681
                    −114.244
                  
                  
                    West Fork North Fork Salmon River
                    45.667
                    −114.003
                    45.654
                    −113.971
                  
                  
                    West Fork Pahsimeroi River
                    44.092
                    −113.750
                    44.157
                    −113.704
                  
                  
                    West Fork Rapid River
                    45.230
                    −116.538
                    45.307
                    −116.420
                  
                  
                    West Fork Springfield Creek
                    44.780
                    −115.383
                    44.786
                    −115.321
                  
                  
                    West Fork Thomas Creek
                    44.682
                    −115.055
                    44.705
                    −115.028
                  
                  
                    West Fork Whimstick Creek
                    45.294
                    −115.031
                    45.291
                    −115.037
                  
                  
                    West Fork Yankee Fork
                    44.388
                    −114.933
                    44.351
                    −114.727
                  
                  
                    West Pass Creek
                    43.893
                    −114.419
                    43.988
                    −114.491
                  
                  
                    Whangdoodle Creek
                    45.150
                    −115.797
                    45.181
                    −115.738
                  
                  
                    Whimstick Creek
                    45.241
                    −115.054
                    45.378
                    −115.000
                  
                  
                    White Goat Creek
                    44.726
                    −114.416
                    44.741
                    −114.489
                  
                  
                    Wickiup Creek-Loon
                    44.598
                    −114.659
                    44.606
                    −114.597
                  
                  
                    Willey Creek
                    45.043
                    −115.628
                    45.061
                    −115.604
                  
                  
                    Williams Lake
                    45.016
                    −113.976
                     
                     
                  
                  
                    Willow Basket Creek
                    45.192
                    −115.895
                    45.186
                    −115.832
                  
                  
                    Willow Creek
                    44.447
                    −114.446
                    44.428
                    −114.490
                  
                  
                    Willow Creek
                    45.356
                    −115.858
                    45.331
                    −115.950
                  
                  
                    Wilson Creek
                    45.143
                    −114.589
                    45.033
                    −114.724
                  
                  
                    Wimpey Creek
                    45.098
                    −113.721
                    45.176
                    −113.598
                  
                  
                    Wind River
                    45.605
                    −115.918
                    45.455
                    −115.942
                  
                  
                    Winnemucca Creek
                    44.485
                    −114.963
                    44.436
                    −115.059
                  
                  
                    Woods Creek
                    45.535
                    −114.443
                    45.505
                    −114.460
                  
                  
                    Woodtick Creek
                    44.973
                    −114.192
                    45.046
                    −114.283
                  
                  
                    Woodtick Creek
                    44.808
                    −114.680
                    44.884
                    −114.626
                  
                  
                    Wright Creek
                    44.746
                    −113.836
                    44.783
                    −113.755
                  
                  
                    Wyoming Creek
                    44.355
                    −115.342
                    44.425
                    −115.321
                  
                  
                    Yankee Fork
                    44.510
                    −114.589
                    44.270
                    −114.735
                  
                  
                    Yellow Jacket Creek
                    45.145
                    −116.445
                    45.137
                    −116.413
                  
                  
                    Yellowbelly Creek
                    43.981
                    −114.928
                    44.000
                    −114.869
                  
                  
                    Yellowbelly Lake
                    44.001
                    −114.876
                     
                     
                  
                  
                    Yellowjacket Creek
                    45.103
                    −114.536
                    44.892
                    −114.645
                  
                  
                    Zena Creek
                    45.041
                    −115.748
                    45.057
                    −115.732
                  
                
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 27, Salmon River - East Half follows:
                
                  ER18OC10.029
                
                
                (36) Unit 27:  Salmon River - West Half
                (i) The entire Salmon River unit consists of 7,376.5 km (4,583.5 mi) of streams and 1,683.8 ha (4,160.6 ac) of lakes and reservoirs.  The unit is located in central Idaho.
                (ii) See paragraph (e)(35)(ii) of this entry for a complete list of individual waterbodies in this unit.
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 27, Salmon River - West Half follows:
                
                  
                  ER18OC10.030
                
                (37) Unit 28:  Little Lost River
                (i) This unit consists of 89.2 km (55.4 mi) of streams.  The unit is located in eastern Idaho.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Camp Creek
                    44.408
                    −113.433
                    44.411
                    −113.418
                  
                  
                    Firebox Creek
                    44.434
                    −113.363
                    44.443
                    −113.380
                  
                  
                    Hawley Creek
                    44.361
                    −113.430
                    44.379
                    −113.404
                  
                  
                    Iron Creek
                    44.387
                    −113.435
                    44.390
                    −113.461
                  
                  
                    Iron Creek
                    44.389
                    −113.437
                    44.387
                    −113.435
                  
                  
                    Jackson Creek
                    44.372
                    −113.454
                    44.380
                    −113.413
                  
                  
                    Left Fork Iron Creek
                    44.384
                    −113.447
                    44.387
                    −113.435
                  
                  
                    Mill Creek
                    44.387
                    −113.345
                    44.357
                    −113.375
                  
                  
                    North Fork Squaw Creek
                    44.379
                    −113.330
                    44.356
                    −113.330
                  
                  
                    Redrock Creek
                    44.417
                    −113.433
                    44.414
                    −113.419
                  
                  
                    Right Fork Little Lost River
                    44.449
                    −113.370
                    44.446
                    −113.378
                  
                  
                    Sawmill Creek
                    44.452
                    −113.376
                    44.204
                    −113.299
                  
                  
                    Slide Creek
                    44.433
                    −113.442
                    44.432
                    −113.437
                  
                  
                    Smithie Fork
                    44.430
                    −113.394
                    44.467
                    −113.385
                  
                  
                    Squaw Creek
                    44.375
                    −113.306
                    44.375
                    −113.306
                  
                  
                    Timber Creek
                    44.394
                    −113.409
                    44.453
                    −113.450
                  
                  
                    Unnamed - Off Squaw Creek
                    44.360
                    −113.315
                    44.359
                    −113.326
                  
                  
                    Warm Creek
                    44.310
                    −113.302
                    44.306
                    −113.338
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 28, Little Lost River follows:
                
                  
                  ER18OC10.031
                
                (38) Unit 29:  Coeur d'Alene River Basin
                (i) This unit consists of 821.5 km (510.5 mi) of streams and 12,606.9 ha (31,152.1 ac) of lakes and reservoirs.  The unit is located in northern Idaho.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Bad Bear Creek
                    47.045
                    −115.460
                    47.045
                    −115.460
                  
                  
                    Bean Creek
                    47.005
                    −115.271
                    46.993
                    −115.193
                  
                  
                    Beaver Creek
                    47.083
                    −115.356
                    47.064
                    −115.481
                  
                  
                    Big Elk Creek
                    47.804
                    −116.276
                    47.775
                    −116.374
                  
                  
                    Bluebells Creek
                    47.041
                    −115.157
                    47.050
                    −115.149
                  
                  
                    Boulder Creek
                    47.227
                    −116.020
                    47.149
                    −115.963
                  
                  
                    Buckskin Creek
                    47.987
                    −116.226
                    48.034
                    −116.200
                  
                  
                    California Creek
                    47.041
                    −115.160
                    47.004
                    −115.178
                  
                  
                    Cascade Creek (St. Joe trib)
                    47.044
                    −115.171
                    47.057
                    −115.162
                  
                  
                    Coeur d'Alene Lake
                    47.525
                    −116.794
                     
                     
                  
                  
                    Coeur d'Alene River
                    47.460
                    −116.799
                    47.557
                    −116.258
                  
                  
                    Cougar Creek
                    47.640
                    −116.192
                    47.732
                    −116.306
                  
                  
                    Delaney Creek
                    47.062
                    −115.998
                    47.059
                    −115.987
                  
                  
                    Dolly Creek
                    47.126
                    −115.255
                    47.140
                    −115.223
                  
                  
                    Downey Creek
                    47.778
                    −116.037
                    47.746
                    −116.075
                  
                  
                    Eagle Creek
                    47.644
                    −115.922
                    47.652
                    −115.904
                  
                  
                    East Fork Downey Creek
                    47.746
                    −116.075
                    47.723
                    −116.079
                  
                  
                    East Fork Steamboat Creek
                    47.716
                    −116.200
                    47.787
                    −116.205
                  
                  
                    Entente Creek
                    47.231
                    −115.494
                    47.271
                    −115.478
                  
                  
                    Falls Creek
                    47.787
                    −115.955
                    47.811
                    −115.878
                  
                  
                    Fly Creek
                    47.113
                    −115.386
                    47.081
                    −115.490
                  
                  
                    Freezeout Creek
                    47.071
                    −116.009
                    47.027
                    −116.036
                  
                  
                    Gold Creek
                    47.151
                    −115.409
                    47.224
                    −115.354
                  
                  
                    Heller Creek
                    47.061
                    −115.221
                    47.091
                    −115.177
                  
                  
                    Homestead Creek
                    47.109
                    −116.058
                    47.123
                    −116.038
                  
                  
                    Independence Creek
                    47.877
                    −116.209
                    47.862
                    −116.428
                  
                  
                    Little Lost Fork
                    47.862
                    −116.002
                    47.862
                    −116.046
                  
                  
                    Marble Creek
                    47.251
                    −116.022
                    47.021
                    −116.026
                  
                  
                    Medicine Creek
                    47.028
                    −115.150
                    47.060
                    −115.132
                  
                  
                    Mill Creek
                    46.997
                    −115.227
                    46.971
                    −115.214
                  
                  
                    Mosquito Creek
                    48.018
                    −116.245
                    48.055
                    −116.229
                  
                  
                    My Creek
                    46.971
                    −115.377
                    46.946
                    −115.375
                  
                  
                    North Fork Bean Creek
                    47.005
                    −115.235
                    47.014
                    −115.199
                  
                  
                    North Fork Coeur d'Alene River
                    47.557
                    −116.258
                    48.005
                    −116.322
                  
                  
                    North Grizzly Creek
                    47.753
                    −116.054
                    47.717
                    −116.061
                  
                  
                    Prichard Creek
                    47.658
                    −115.977
                    47.644
                    −115.922
                  
                  
                    Quartz Creek
                    47.201
                    −115.517
                    47.231
                    −115.494
                  
                  
                    Red Ives Creek
                    47.056
                    −115.352
                    47.043
                    −115.279
                  
                  
                    Ruby Creek
                    46.983
                    −115.368
                    46.961
                    −115.431
                  
                  
                    Sentinel Creek
                    47.861
                    −116.001
                    47.842
                    −116.032
                  
                  
                    Sherlock Creek
                    47.064
                    −115.219
                    47.064
                    −115.138
                  
                  
                    Shoshone Creek
                    47.703
                    −115.972
                    47.922
                    −115.995
                  
                  
                    Simmons Creek
                    47.137
                    −115.401
                    47.090
                    −115.232
                  
                  
                    Spruce Creek
                    47.982
                    −116.226
                    47.993
                    −116.333
                  
                  
                    St. Joe River
                    47.354
                    −116.726
                    47.005
                    −115.119
                  
                  
                    Steamboat Creek
                    47.662
                    −116.155
                    47.716
                    −116.200
                  
                  
                    Tepee Creek
                    47.881
                    −116.133
                    47.739
                    −116.300
                  
                  
                    Timber Creek
                    47.018
                    −115.369
                    46.991
                    −115.463
                  
                  
                    Tinear Creek
                    47.002
                    −115.231
                    46.961
                    −115.256
                  
                  
                    Ulm Creek
                    47.861
                    −116.001
                    47.886
                    −115.974
                  
                  
                    West Fork Downey Creek
                    47.746
                    −116.075
                    47.727
                    −116.107
                  
                  
                    West Fork Eagle Creek
                    47.652
                    −115.904
                    47.750
                    −115.804
                  
                  
                    West Fork Steamboat Creek
                    47.716
                    −116.200
                    47.736
                    −116.278
                  
                  
                    Wisdom Creek
                    47.009
                    −115.134
                    47.027
                    −115.088
                  
                  
                    Yankee Bar Creek
                    47.049
                    −115.192
                    47.021
                    −115.195
                  
                  
                    Yellow Dog Creek
                    47.776
                    −116.050
                    47.736
                    −116.114
                  
                
                (iii) No waterbodies are excluded from critical habitat designation in this unit.
                (iv) Map of Unit 29, Coeur d'Alene River Basin follows:
                
                  
                  ER18OC10.032
                
                (39) Unit 30:  Kootenai River Basin
                (i) This unit consists of 522.5 km (324.7 mi) of streams and 12,089.2 ha (29,873.0 ac) of lakes and reservoirs.  The unit is located in northern Idaho and northwestern Montana.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Ball Creek
                    48.787
                    −116.410
                    48.794
                    −116.420
                  
                  
                    Bear Creek
                    48.162
                    −115.654
                    48.184
                    −115.508
                  
                  
                    Blue Sky Creek
                    48.895
                    −114.776
                    48.887
                    −114.752
                  
                  
                    Boulder Creek
                    48.625
                    −116.052
                    48.613
                    −116.070
                  
                  
                    Bull Lake
                    48.247
                    −115.852
                     
                     
                  
                  
                    Callahan Creek
                    48.457
                    −115.882
                    48.435
                    −116.013
                  
                  
                    Caribou Creek
                    48.664
                    −116.400
                    48.659
                    −116.402
                  
                  
                    Clarence Creek
                    48.889
                    −114.799
                    48.930
                    −114.825
                  
                  
                    Deep Creek
                    48.708
                    −116.384
                    48.664
                    −116.400
                  
                  
                    East Fork Pipe Creek
                    48.616
                    −115.619
                    48.692
                    −115.594
                  
                  
                    Fisher River
                    48.069
                    −115.375
                    48.366
                    −115.324
                  
                  
                    Grave Creek
                    48.798
                    −114.953
                    48.927
                    −114.751
                  
                  
                    Keeler Creek
                    48.360
                    −115.852
                    48.335
                    −115.961
                  
                  
                    Kootenai River
                    48.617
                    −116.048
                    48.617
                    −116.048
                  
                  
                    Lake Creek
                    48.360
                    −115.852
                    48.282
                    −115.859
                  
                  
                    Lake Koocanusa
                    48.727
                    −115.244
                     
                     
                  
                  
                    Libby Creek
                    48.121
                    −115.544
                    48.121
                    −115.544
                  
                  
                    Long Canyon Creek
                    48.961
                    −116.527
                    48.784
                    −116.652
                  
                  
                    Moyie River
                    48.715
                    −116.186
                    48.732
                    −116.176
                  
                  
                    Myrtle Creek
                    48.739
                    −116.412
                    48.707
                    −116.430
                  
                  
                    North Callahan Creek
                    48.435
                    −116.013
                    48.506
                    −116.192
                  
                  
                    North Fork Keeler Creek
                    48.342
                    −115.897
                    48.362
                    −115.934
                  
                  
                    O'Brien Creek
                    48.448
                    −115.867
                    48.531
                    −115.763
                  
                  
                    Pipe Creek
                    48.424
                    −115.607
                    48.616
                    −115.619
                  
                  
                    Quartz Creek
                    48.438
                    −115.639
                    48.573
                    −115.690
                  
                  
                    Snow Creek
                    48.664
                    −116.403
                    48.665
                    −116.409
                  
                  
                    South Callahan Creek
                    48.414
                    −116.049
                    48.435
                    −116.013
                  
                  
                    South Fork Keeler Creek
                    48.320
                    −115.927
                    48.333
                    −115.919
                  
                  
                    Tobacco River
                    48.897
                    −115.127
                    48.798
                    −114.953
                  
                  
                    Trout Creek
                    48.840
                    −116.411
                    48.835
                    −116.420
                  
                  
                    West Fisher Creek
                    48.069
                    −115.375
                    48.052
                    −115.555
                  
                  
                    West Fork Quartz Creek
                    48.479
                    −115.654
                    48.523
                    −115.750
                  
                  
                    Wigwam River
                    49.000
                    −114.801
                    48.965
                    −114.856
                  
                
                (iii) Waterbodies associated with the following habitat conservation plan (HCP) totaling 66.2 km (41.1 mi) of streams have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the geographic area covered by the Plum Creek Native Fish Habitat Conservation Plan (HCP), including portions of the Kootenai River and Lake Koocanusa CHSUs.
                (iv) Map of Unit 30, Kootenai River Basin follows:
                
                  
                  ER18OC10.033
                
                (40) Unit 31:  Clark Fork River Basin
                (i) This unit consists of 5,356.0 km (3,328.1 mi) of streams and 119,620.1 ha (295,586.6 ac) of lakes and reservoirs.  The unit is located in northwestern Montana and northern Idaho.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Akokala Creek
                    48.881
                    −114.199
                    48.920
                    −114.167
                  
                  
                    Akokala Lake
                    48.879
                    −114.199
                     
                     
                  
                  
                    Albert Creek
                    46.972
                    −114.311
                    46.972
                    −114.311
                  
                  
                    Alder Creek
                    46.442
                    −113.826
                    46.471
                    −113.777
                  
                  
                    Arrow Lake
                    48.706
                    −113.885
                     
                     
                  
                  
                    Babcock Creek
                    47.366
                    −113.270
                    47.359
                    −113.353
                  
                  
                    Barker Creek
                    46.100
                    −113.116
                    46.163
                    −113.116
                  
                  
                    Basin Creek
                    47.966
                    −112.996
                    47.935
                    −113.075
                  
                  
                    Bear Creek
                    48.234
                    −113.567
                    48.296
                    −113.384
                  
                  
                    Beatrice Creek
                    47.794
                    −115.103
                    47.775
                    −115.153
                  
                  
                    Belmont Creek
                    46.954
                    −113.570
                    47.054
                    −113.642
                  
                  
                    Bench Creek
                    48.869
                    −117.003
                    48.876
                    −117.014
                  
                  
                    Big Creek
                    48.604
                    −114.164
                    48.515
                    −114.327
                  
                  
                    Big Salmon Creek
                    47.586
                    −113.420
                    47.567
                    −113.495
                  
                  
                    Big Salmon Lake
                    47.602
                    −113.387
                     
                     
                  
                  
                    Bitterroot River
                    46.861
                    −114.118
                    45.944
                    −114.129
                  
                  
                    Blackfoot River
                    46.870
                    −113.891
                    47.043
                    −112.409
                  
                  
                    Blodgett Creek
                    46.304
                    −114.154
                    46.304
                    −114.154
                  
                  
                    Blue Joint Creek
                    45.695
                    −114.314
                    45.600
                    −114.519
                  
                  
                    Boles Creek
                    47.119
                    −113.547
                    47.099
                    −113.731
                  
                  
                    Boulder Creek
                    46.343
                    −113.077
                    46.478
                    −113.238
                  
                  
                    Boulder Creek
                    45.817
                    −114.239
                    45.842
                    −114.272
                  
                  
                    Bowl Creek
                    47.996
                    −113.058
                    47.966
                    −112.996
                  
                  
                    Bowles Creek
                    46.192
                    −113.748
                    46.207
                    −113.813
                  
                  
                    Bowman Creek
                    48.906
                    −114.118
                    48.974
                    −114.064
                  
                  
                    Bowman Lake
                    48.864
                    −114.161
                     
                     
                  
                  
                    Bull River
                    48.024
                    −115.845
                    48.193
                    −115.816
                  
                  
                    Bunker Creek
                    47.830
                    −113.416
                    47.829
                    −113.582
                  
                  
                    Burnt Fork Bitterroot River
                    46.542
                    −114.100
                    46.304
                    −113.838
                  
                  
                    Butte Cabin Creek
                    46.482
                    −113.684
                    46.520
                    −113.768
                  
                  
                    Cabinet Gorge Reservoir
                    48.036
                    −115.873
                     
                     
                  
                  
                    Cache Creek
                    46.813
                    −114.640
                    46.725
                    −114.759
                  
                  
                    Calispell Creek
                    48.321
                    −117.308
                    48.321
                    −117.308
                  
                  
                    Calispell Lake
                    48.274
                    −117.333
                     
                     
                  
                  
                    Camas Creek
                    48.664
                    −113.935
                    48.737
                    −113.883
                  
                  
                    Caribou Creek
                    48.748
                    −116.865
                    48.798
                    −116.815
                  
                  
                    Carpp Creek
                    46.025
                    −113.428
                    46.032
                    −113.525
                  
                  
                    Cedar Creek
                    47.048
                    −115.044
                    47.178
                    −114.863
                  
                  
                    Cedar Creek
                    48.893
                    −116.916
                    48.880
                    −116.960
                  
                  
                    Cedar Creek
                    48.742
                    −117.412
                    48.845
                    −117.522
                  
                  
                    Cerulean Lake
                    48.872
                    −114.057
                     
                     
                  
                  
                    Char Creek
                    48.291
                    −116.074
                    48.262
                    −116.068
                  
                  
                    Clack Creek
                    48.012
                    −113.090
                    47.988
                    −113.106
                  
                  
                    Clark Fork River
                    46.601
                    −113.037
                    47.961
                    −115.734
                  
                  
                    Clearwater Lake
                    47.385
                    −113.560
                     
                     
                  
                  
                    Clearwater River
                    47.067
                    −113.391
                    47.395
                    −113.531
                  
                  
                    Clearwater River, E Fk
                    47.342
                    −113.496
                    47.352
                    −113.581
                  
                  
                    Coal Creek
                    48.690
                    −114.194
                    48.698
                    −114.540
                  
                  
                    Cold Creek
                    47.547
                    −113.920
                    47.584
                    −113.757
                  
                  
                    Cooper Gulch
                    47.544
                    −115.592
                    47.513
                    −115.648
                  
                  
                    Copper Creek
                    47.009
                    −112.558
                    47.060
                    −112.753
                  
                  
                    Copper Creek
                    46.068
                    −113.539
                    45.948
                    −113.570
                  
                  
                    Cottonwood Creek
                    47.025
                    −113.282
                    47.161
                    −113.346
                  
                  
                    Crow Creek
                    47.539
                    −115.547
                    47.525
                    −115.558
                  
                  
                    Crow Creek
                    47.525
                    −115.558
                    47.539
                    −115.547
                  
                  
                    Cyclone Creek
                    48.665
                    −114.239
                    48.712
                    −114.392
                  
                  
                    Cyclone Lake
                    48.705
                    −114.301
                     
                     
                  
                  
                    Daly Creek
                    46.168
                    −113.911
                    46.250
                    −113.807
                  
                  
                    Danaher Creek
                    47.445
                    −113.183
                    47.275
                    −113.014
                  
                  
                    Dead Horse Creek
                    48.663
                    −114.279
                    48.659
                    −114.296
                  
                  
                    Deer Creek
                    45.595
                    −114.322
                    45.570
                    −114.510
                  
                  
                    Divide Creek
                    46.043
                    −113.819
                    46.064
                    −113.968
                  
                  
                    Doctor Creek
                    47.402
                    −113.485
                    47.407
                    −113.480
                  
                  
                    Doctor Lake
                    47.404
                    −113.481
                     
                     
                  
                  
                    Dolly Varden Creek
                    48.066
                    −113.245
                    47.995
                    −113.185
                  
                  
                    Dry Lake Creek
                    47.259
                    −113.904
                    47.308
                    −113.894
                  
                  
                    Dunham Creek
                    47.103
                    −113.156
                    47.238
                    −113.317
                  
                  
                    East Branch LeClerc Creek
                    48.534
                    −117.283
                    48.673
                    −117.189
                  
                  
                    East Fork Bitterroot River
                    45.944
                    −114.129
                    45.911
                    −113.596
                  
                  
                    East Fork Bull River
                    48.109
                    −115.783
                    48.091
                    −115.645
                  
                  
                    East Fork Creek
                    48.241
                    −116.113
                    48.262
                    −116.040
                  
                  
                    
                    East Fork Crow Creek
                    47.525
                    −115.558
                    47.519
                    −115.556
                  
                  
                    East Fork Reservoir
                    46.118
                    −113.375
                     
                     
                  
                  
                    East Fork Rock Creek
                    46.103
                    −113.369
                    46.200
                    −113.500
                  
                  
                    East Fork Small Creek
                    48.328
                    −117.355
                    48.371
                    −117.399
                  
                  
                    East Fork Strawberry Creek
                    48.064
                    −113.031
                    48.092
                    −112.992
                  
                  
                    East Fork Swift Creek
                    48.687
                    −114.583
                    48.757
                    −114.585
                  
                  
                    East River
                    48.371
                    −116.820
                    48.353
                    −116.853
                  
                  
                    Elk Creek
                    47.544
                    −113.742
                    47.480
                    −113.857
                  
                  
                    Fish Creek
                    47.003
                    −114.699
                    46.927
                    −114.697
                  
                  
                    Fishtrap Creek
                    47.713
                    −115.059
                    47.817
                    −115.152
                  
                  
                    Fitzsimmons Creek
                    48.735
                    −114.734
                    48.751
                    −114.618
                  
                  
                    Flathead Lake
                    47.885
                    −114.134
                     
                     
                  
                  
                    Flathead River
                    47.365
                    −114.777
                    48.467
                    −114.070
                  
                  
                    Flint Creek
                    46.528
                    −113.227
                    46.528
                    −113.227
                  
                  
                    Foster Creek
                    46.164
                    −113.120
                    46.284
                    −113.110
                  
                  
                    Fourth of July Creek
                    48.556
                    −117.273
                    48.557
                    −117.264
                  
                  
                    Fred Burr Creek
                    46.348
                    −114.152
                    46.357
                    −114.316
                  
                  
                    Frozen Creek
                    49.000
                    −114.678
                    48.990
                    −114.738
                  
                  
                    Frozen Lake
                    48.999
                    −114.681
                     
                     
                  
                  
                    Gateway Creek
                    48.030
                    −113.022
                    48.046
                    −112.959
                  
                  
                    Goat Creek
                    47.749
                    −113.829
                    47.760
                    −113.657
                  
                  
                    Gold Creek
                    46.919
                    −113.677
                    47.058
                    −113.745
                  
                  
                    Gold Creek
                    46.398
                    −113.904
                    46.363
                    −113.931
                  
                  
                    Gold Creek
                    47.971
                    −116.455
                    47.953
                    −116.452
                  
                  
                    Gold Creek
                    48.811
                    −117.032
                    48.821
                    −116.974
                  
                  
                    Gordon Creek
                    47.423
                    −113.439
                    47.434
                    −113.474
                  
                  
                    Granite Creek
                    48.145
                    −113.377
                    48.227
                    −113.333
                  
                  
                    Granite Creek
                    48.087
                    −116.428
                    48.060
                    −116.330
                  
                  
                    Granite Creek
                    48.639
                    −116.864
                    48.700
                    −117.030
                  
                  
                    Grant Creek
                    46.868
                    −114.104
                    47.036
                    −113.955
                  
                  
                    Graves Creek
                    47.682
                    −115.410
                    47.718
                    −115.381
                  
                  
                    Grouse Creek
                    48.403
                    −116.478
                    48.483
                    −116.229
                  
                  
                    Hallowat Creek
                    48.574
                    −114.317
                    48.625
                    −114.425
                  
                  
                    Harrison Creek
                    48.529
                    −113.751
                    48.574
                    −113.702
                  
                  
                    Harrison Lake
                    48.516
                    −113.771
                     
                     
                  
                  
                    Harvey Creek
                    46.581
                    −113.574
                    46.707
                    −113.373
                  
                  
                    Hogback Creek
                    46.410
                    −113.703
                    46.440
                    −113.626
                  
                  
                    Holland Creek
                    47.451
                    −113.582
                    47.451
                    −113.572
                  
                  
                    Holland Lake
                    47.448
                    −113.598
                     
                     
                  
                  
                    Hughes Creek
                    45.621
                    −114.304
                    45.657
                    −114.044
                  
                  
                    Hughes Fork
                    48.805
                    −116.924
                    48.893
                    −117.001
                  
                  
                    Hungry Horse Reservoir
                    48.201
                    −113.798
                     
                     
                  
                  
                    Indian Creek
                    48.610
                    −116.837
                    48.634
                    −116.790
                  
                  
                    Indian Creek
                    48.242
                    −117.153
                    48.299
                    −117.152
                  
                  
                    Jackson Creek
                    48.856
                    −117.002
                    48.854
                    −117.024
                  
                  
                    Jim Creek
                    47.648
                    −113.793
                    47.587
                    −113.898
                  
                  
                    Jocko River
                    47.195
                    −113.853
                    47.201
                    −113.924
                  
                  
                    Johnson Creek
                    48.131
                    −116.226
                    48.139
                    −116.230
                  
                  
                    Keokee Creek
                    48.389
                    −116.698
                    48.407
                    −116.685
                  
                  
                    Kintla Creek
                    48.975
                    −114.250
                    48.986
                    −114.064
                  
                  
                    Kintla Lake
                    48.959
                    −114.307
                     
                     
                  
                  
                    Kishenehn Creek
                    48.950
                    −114.412
                    49.000
                    −114.365
                  
                  
                    Lake Alva
                    47.313
                    −113.582
                     
                     
                  
                  
                    Lake Inez
                    47.282
                    −113.567
                     
                     
                  
                  
                    Lake Isabel
                    48.422
                    −113.494
                     
                     
                  
                  
                    Lake Marshall
                    47.288
                    −113.650
                     
                     
                  
                  
                    Lake McDonald
                    48.583
                    −113.926
                     
                     
                  
                  
                    Lake Pend Oreille
                    48.152
                    −116.410
                     
                     
                  
                  
                    Landers Fork
                    46.965
                    −112.563
                    47.099
                    −112.569
                  
                  
                    LeClerc Creek
                    48.518
                    −117.284
                    48.534
                    −117.283
                  
                  
                    Lick Creek
                    45.939
                    −113.679
                    45.938
                    −113.718
                  
                  
                    Lightning Creek
                    48.140
                    −116.192
                    48.353
                    −116.176
                  
                  
                    Lime Creek
                    48.907
                    −116.957
                    48.894
                    −116.965
                  
                  
                    Lincoln Creek
                    48.592
                    −113.767
                    48.596
                    −113.759
                  
                  
                    Lincoln Lake
                    48.591
                    −113.771
                     
                     
                  
                  
                    Lindbergh Lake
                    47.381
                    −113.734
                     
                     
                  
                  
                    Lion Creek
                    47.681
                    −113.816
                    47.670
                    −113.711
                  
                  
                    Lion Creek
                    48.736
                    −116.832
                    48.725
                    −116.673
                  
                  
                    Little Boulder Creek
                    45.716
                    −114.278
                    45.726
                    −114.228
                  
                  
                    Little Joe Creek
                    47.269
                    −115.141
                    47.297
                    −115.121
                  
                  
                    Little Salmon Creek
                    47.587
                    −113.611
                    47.654
                    −113.361
                  
                  
                    
                    Little Stony Creek
                    46.293
                    −113.683
                    46.286
                    −113.775
                  
                  
                    Lodgepole Creek
                    47.182
                    −113.203
                    47.229
                    −113.271
                  
                  
                    Lodgepole Creek
                    48.115
                    −113.264
                    48.141
                    −113.133
                  
                  
                    Logging Creek
                    48.776
                    −114.020
                    48.784
                    −114.002
                  
                  
                    Logging Lake
                    48.758
                    −114.075
                     
                     
                  
                  
                    Lolo Creek
                    46.712
                    −114.533
                    46.743
                    −114.061
                  
                  
                    Long Creek
                    48.157
                    −113.530
                    48.094
                    −113.497
                  
                  
                    Lost Creek
                    47.870
                    −113.849
                    47.873
                    −113.825
                  
                  
                    Lost Creek
                    47.118
                    −115.109
                    47.118
                    −115.109
                  
                  
                    Lost Horse Creek
                    46.120
                    −114.306
                    46.120
                    −114.306
                  
                  
                    Lower Quartz Lake
                    48.807
                    −114.172
                     
                     
                  
                  
                    Lunch Creek
                    48.825
                    −117.399
                    48.820
                    −117.389
                  
                  
                    Malcom Creek
                    48.982
                    −116.940
                    48.980
                    −116.931
                  
                  
                    Marshall Creek
                    47.279
                    −113.598
                    47.276
                    −113.727
                  
                  
                    Martin Creek
                    45.930
                    −113.724
                    46.009
                    −113.812
                  
                  
                    Mathias Creek
                    48.669
                    −114.423
                    48.647
                    −114.472
                  
                  
                    McDonald Creek
                    48.506
                    −114.006
                    48.646
                    −113.848
                  
                  
                    McDonald Lake
                    47.421
                    −113.977
                     
                     
                  
                  
                    Meadow Creek
                    46.128
                    −113.429
                    46.097
                    −113.441
                  
                  
                    Meadow Creek
                    45.908
                    −113.781
                    45.813
                    −113.791
                  
                  
                    Middle Branch Le Clerc Creek
                    48.585
                    −117.262
                    48.654
                    −117.218
                  
                  
                    Middle Fork East River
                    48.371
                    −116.820
                    48.386
                    −116.678
                  
                  
                    Middle Fork Flathead River
                    48.468
                    −114.070
                    47.996
                    −113.058
                  
                  
                    Middle Fork Rock Creek
                    46.001
                    −113.526
                    46.223
                    −113.522
                  
                  
                    Middle Quartz Lake
                    48.822
                    −114.142
                     
                     
                  
                  
                    Mill Creek
                    48.489
                    −117.266
                    48.447
                    −117.139
                  
                  
                    Mission Creek
                    47.320
                    −113.990
                    47.324
                    −113.974
                  
                  
                    Mission Reservoir
                    47.319
                    −114.008
                     
                     
                  
                  
                    Monture Creek
                    47.020
                    −113.236
                    47.268
                    −113.181
                  
                  
                    Moose Creek
                    45.922
                    −113.728
                    46.009
                    −113.708
                  
                  
                    Mormon Creek
                    46.756
                    −114.115
                    46.697
                    −114.205
                  
                  
                    Morrell Creek
                    47.141
                    −113.461
                    47.342
                    −113.472
                  
                  
                    Morris Creek
                    48.208
                    −116.081
                    48.224
                    −116.118
                  
                  
                    Morrison Creek
                    48.110
                    −113.311
                    48.237
                    −113.261
                  
                  
                    Nez Perce Fork
                    45.802
                    −114.268
                    45.734
                    −114.473
                  
                  
                    North Fork Blackfoot River
                    46.985
                    −113.130
                    47.196
                    −112.887
                  
                  
                    North Fork Cold Creek
                    47.562
                    −113.812
                    47.555
                    −113.906
                  
                  
                    North Fork East River
                    48.371
                    −116.820
                    48.449
                    −116.735
                  
                  
                    North Fork Fish Creek
                    46.907
                    −114.806
                    46.932
                    −114.924
                  
                  
                    North Fork Flathead River
                    48.469
                    −114.073
                    49.000
                    −114.475
                  
                  
                    North Fork Granite Creek
                    48.700
                    −117.030
                    48.771
                    −117.067
                  
                  
                    North Fork Indian Creek
                    48.658
                    −116.719
                    48.634
                    −116.790
                  
                  
                    North Fork Jocko River
                    47.201
                    −113.924
                    47.226
                    −113.816
                  
                  
                    North Fork Little Joe Creek
                    47.203
                    −115.275
                    47.269
                    −115.141
                  
                  
                    North Fork Lost Creek
                    47.873
                    −113.825
                    47.896
                    −113.738
                  
                  
                    North Fork Of South Fork Tacoma Creek
                    48.399
                    −117.362
                    48.435
                    −117.483
                  
                  
                    North Fork Rock Creek
                    46.212
                    −113.697
                    46.232
                    −113.756
                  
                  
                    North Gold Creek
                    47.973
                    −116.453
                    47.975
                    −116.427
                  
                  
                    Noxon Rapids Reservoir
                    47.892
                    −115.675
                     
                     
                  
                  
                    Nyack Creek
                    48.452
                    −113.797
                    48.490
                    −113.701
                  
                  
                    O'Brien Creek
                    46.837
                    −114.299
                    46.850
                    −114.103
                  
                  
                    Ole Creek
                    48.283
                    −113.599
                    48.316
                    −113.464
                  
                  
                    Oregon Gulch
                    47.143
                    −114.968
                    47.122
                    −115.021
                  
                  
                    Overwhich Creek
                    45.674
                    −114.308
                    45.717
                    −114.081
                  
                  
                    Pack River
                    48.320
                    −116.383
                    48.603
                    −116.637
                  
                  
                    Painted Rocks Reservoir
                    45.701
                    −114.294
                     
                     
                  
                  
                    Park Creek
                    48.310
                    −113.614
                    48.420
                    −113.509
                  
                  
                    Pend Oreille River
                    48.989
                    −117.349
                    48.251
                    −116.538
                  
                  
                    Petty Creek
                    46.992
                    −114.447
                    46.849
                    −114.439
                  
                  
                    Piper Creek
                    47.675
                    −113.816
                    47.622
                    −113.956
                  
                  
                    Placid Creek
                    47.116
                    −113.542
                    47.178
                    −113.675
                  
                  
                    Placid Lake
                    47.119
                    −113.525
                     
                     
                  
                  
                    Pocket Creek
                    48.934
                    −114.079
                    48.955
                    −114.104
                  
                  
                    Poorman Creek
                    46.897
                    −112.653
                    46.897
                    −112.653
                  
                  
                    Porcupine Creek
                    48.267
                    −116.124
                    48.253
                    −116.157
                  
                  
                    Post Creek
                    47.416
                    −113.961
                    47.399
                    −113.893
                  
                  
                    Priest Lake
                    48.588
                    −116.865
                     
                     
                  
                  
                    Priest River
                    48.173
                    −116.893
                    48.490
                    −116.905
                  
                  
                    Prospect Creek
                    47.592
                    −115.358
                    47.568
                    −115.677
                  
                  
                    Quartz Creek
                    48.815
                    −114.166
                    48.839
                    −114.004
                  
                  
                    Quartz Lake
                    48.829
                    −114.102
                     
                     
                  
                  
                    
                    Quintonkon Creek
                    48.013
                    −113.768
                    48.026
                    −113.708
                  
                  
                    Railroad Creek
                    46.158
                    −113.886
                    46.167
                    −113.816
                  
                  
                    Rainbow Creek
                    48.855
                    −114.054
                    48.869
                    −114.054
                  
                  
                    Rainy Lake
                    47.339
                    −113.595
                     
                     
                  
                  
                    Ranch Creek
                    46.468
                    −113.578
                    46.583
                    −113.679
                  
                  
                    Rapid Creek
                    47.372
                    −113.055
                    47.382
                    −113.026
                  
                  
                    Rattle Creek
                    48.326
                    −116.173
                    48.314
                    −116.101
                  
                  
                    Rattlesnake Creek
                    46.867
                    −113.986
                    47.098
                    −113.910
                  
                  
                    Red Meadow Creek
                    48.805
                    −114.325
                    48.773
                    −114.543
                  
                  
                    Reynolds Creek
                    45.947
                    −113.718
                    45.957
                    −113.682
                  
                  
                    Rock Creek
                    46.725
                    −113.683
                    46.223
                    −113.522
                  
                  
                    Rock Creek
                    47.975
                    −115.744
                    48.044
                    −115.654
                  
                  
                    Rock Creek
                    48.923
                    −116.966
                    48.906
                    −116.971
                  
                  
                    Ross Fork
                    46.184
                    −113.526
                    46.184
                    −113.526
                  
                  
                    Ruby Creek
                    48.556
                    −117.343
                    48.568
                    −117.510
                  
                  
                    Saint Mary's Lake
                    47.261
                    −113.923
                     
                     
                  
                  
                    Saint Regis River
                    47.297
                    −115.090
                    47.349
                    −115.292
                  
                  
                    Salmon Lake
                    47.093
                    −113.404
                     
                     
                  
                  
                    Sand Basin Creek
                    46.197
                    −113.704
                    46.153
                    −113.688
                  
                  
                    Savage Creek
                    48.226
                    −116.029
                    48.248
                    −116.097
                  
                  
                    Scalp Creek
                    47.982
                    −113.042
                    47.957
                    −113.082
                  
                  
                    Schafer Creek
                    48.038
                    −113.270
                    48.071
                    −113.251
                  
                  
                    Seeley Lake
                    47.194
                    −113.510
                     
                     
                  
                  
                    Shorty Creek
                    48.851
                    −114.594
                    48.818
                    −114.614
                  
                  
                    Skalkaho Creek
                    46.220
                    −114.163
                    46.071
                    −113.818
                  
                  
                    Slate Creek
                    45.698
                    −114.287
                    45.712
                    −114.166
                  
                  
                    Slate Creek
                    48.923
                    −117.333
                    48.927
                    −117.318
                  
                  
                    Sleeping Child Creek
                    46.161
                    −114.160
                    46.033
                    −113.815
                  
                  
                    Small Creek
                    48.321
                    −117.308
                    48.337
                    −117.410
                  
                  
                    Soup Creek
                    47.837
                    −113.844
                    47.812
                    −113.751
                  
                  
                    South Boulder Creek
                    46.415
                    −113.201
                    46.415
                    −113.201
                  
                  
                    South Fork Bull River
                    48.170
                    −115.789
                    48.193
                    −115.816
                  
                  
                    South Fork Coal Creek
                    48.680
                    −114.346
                    48.674
                    −114.472
                  
                  
                    South Fork Fish Creek
                    46.927
                    −114.697
                    46.813
                    −114.640
                  
                  
                    South Fork Flathead River
                    47.830
                    −113.416
                    47.833
                    −113.417
                  
                  
                    South Fork Granite Creek
                    48.700
                    −117.030
                    48.691
                    −117.134
                  
                  
                    South Fork Indian Creek
                    48.624
                    −116.717
                    48.634
                    −116.790
                  
                  
                    South Fork Jocko River
                    47.103
                    −113.768
                    47.195
                    −113.853
                  
                  
                    South Fork Little Joe Creek
                    47.172
                    −115.224
                    47.269
                    −115.141
                  
                  
                    South Fork Lolo Creek
                    46.762
                    −114.266
                    46.605
                    −114.309
                  
                  
                    South Fork Lost Creek
                    47.868
                    −113.738
                    47.873
                    −113.825
                  
                  
                    South Fork Tacoma Creek
                    48.394
                    −117.324
                    48.432
                    −117.507
                  
                  
                    South Woodward Creek
                    47.754
                    −113.858
                    47.717
                    −113.858
                  
                  
                    Spotted Bear River
                    47.924
                    −113.526
                    47.877
                    −113.212
                  
                  
                    Squeezer Creek
                    47.750
                    −113.816
                    47.717
                    −113.729
                  
                  
                    Stillwater River
                    48.604
                    −114.657
                    48.789
                    −114.686
                  
                  
                    Stony Creek
                    46.274
                    −113.731
                    46.274
                    −113.731
                  
                  
                    Storm Lake Creek
                    46.169
                    −113.154
                    46.075
                    −113.268
                  
                  
                    Strawberry Creek
                    47.996
                    −113.058
                    48.111
                    −113.028
                  
                  
                    Strong Creek
                    48.243
                    −116.303
                    48.264
                    −116.279
                  
                  
                    Sullivan Creek
                    48.050
                    −113.689
                    47.879
                    −113.657
                  
                  
                    Sullivan Creek
                    48.865
                    −117.371
                    48.955
                    −117.069
                  
                  
                    Sullivan Springs
                    48.088
                    −116.412
                    48.084
                    −116.388
                  
                  
                    Swamp Creek
                    47.920
                    −115.689
                    47.994
                    −115.565
                  
                  
                    Swan Lake
                    47.955
                    −113.895
                     
                     
                  
                  
                    Swan River
                    47.346
                    −113.742
                    47.404
                    −113.718
                  
                  
                    Swift Creek
                    48.481
                    −114.425
                    48.654
                    −114.551
                  
                  
                    Tacoma Creek
                    48.391
                    −117.289
                    48.445
                    −117.508
                  
                  
                    The Thorofare
                    48.740
                    −116.843
                    48.766
                    −116.865
                  
                  
                    Thompson River
                    47.576
                    −115.241
                    47.713
                    −115.059
                  
                  
                    Tillicum Creek
                    48.725
                    −117.071
                    48.729
                    −117.083
                  
                  
                    Tin Cup Creek
                    45.973
                    −114.349
                    46.016
                    −114.168
                  
                  
                    Tolan Creek
                    45.777
                    −113.827
                    45.856
                    −113.913
                  
                  
                    Trail Creek
                    48.013
                    −113.020
                    48.012
                    −112.946
                  
                  
                    Trail Creek
                    48.924
                    −114.386
                    48.933
                    −114.536
                  
                  
                    Trapper Creek
                    48.796
                    −116.897
                    48.851
                    −116.879
                  
                  
                    Trestle Creek
                    48.351
                    −116.235
                    48.283
                    −116.353
                  
                  
                    Trout Creek
                    47.030
                    −114.966
                    47.106
                    −114.897
                  
                  
                    Trout Lake
                    48.680
                    −113.910
                     
                     
                  
                  
                    Twelvemile Creek
                    47.349
                    −115.292
                    47.465
                    −115.325
                  
                  
                    Twin Lakes Creek
                    46.070
                    −113.221
                    46.169
                    −113.153
                  
                  
                    
                    Two Bear Creek
                    46.111
                    −114.010
                    46.094
                    −113.897
                  
                  
                    Two Mouth Creek
                    48.674
                    −116.677
                    48.687
                    −116.837
                  
                  
                    Uleda Creek
                    48.388
                    −116.708
                    48.362
                    −116.696
                  
                  
                    Upper Kintla Lake
                    48.976
                    −114.176
                     
                     
                  
                  
                    Upper Priest Lake
                    48.785
                    −116.889
                     
                     
                  
                  
                    Upper Priest River
                    48.799
                    −116.912
                    48.995
                    −116.942
                  
                  
                    Upper Stillwater Lake
                    48.588
                    −114.637
                     
                     
                  
                  
                    Upper Whitefish Lake
                    48.687
                    −114.579
                     
                     
                  
                  
                    Vermilion River
                    47.832
                    −115.535
                    47.879
                    −115.355
                  
                  
                    Ward Creek
                    47.274
                    −115.355
                    47.312
                    −115.234
                  
                  
                    Warm Springs Creek
                    46.210
                    −112.768
                    46.261
                    −113.137
                  
                  
                    Warm Springs Creek
                    45.860
                    −114.026
                    45.742
                    −114.070
                  
                  
                    Welcome Creek
                    46.566
                    −113.701
                    46.603
                    −113.768
                  
                  
                    Wellington Creek
                    48.295
                    −116.174
                    48.290
                    −116.163
                  
                  
                    West Branch LeClerc Creek
                    48.534
                    −117.283
                    48.701
                    −117.212
                  
                  
                    West Fork Bitterroot River
                    45.621
                    −114.304
                    45.718
                    −114.281
                  
                  
                    West Fork Clearwater River
                    47.256
                    −113.551
                    47.287
                    −113.745
                  
                  
                    West Fork Fish Creek
                    46.927
                    −114.697
                    46.812
                    −114.891
                  
                  
                    West Fork Fishtrap Creek
                    47.793
                    −115.224
                    47.816
                    −115.145
                  
                  
                    West Fork Gold Creek
                    46.996
                    −113.686
                    47.032
                    −113.828
                  
                  
                    West Fork Rock Creek
                    46.170
                    −113.762
                    46.171
                    −113.762
                  
                  
                    West Fork Swift Creek
                    48.654
                    −114.551
                    48.726
                    −114.653
                  
                  
                    West Fork Thompson River
                    47.650
                    −115.174
                    47.714
                    −115.207
                  
                  
                    West Gold Creek
                    47.953
                    −116.452
                    47.930
                    −116.504
                  
                  
                    Whale Creek
                    48.849
                    −114.353
                    48.851
                    −114.594
                  
                  
                    Wheeler Creek
                    48.097
                    −113.730
                    48.066
                    −113.776
                  
                  
                    White River
                    47.588
                    −113.299
                    47.611
                    −113.204
                  
                  
                    Whitefish Lake
                    48.451
                    −114.381
                     
                     
                  
                  
                    Winchester Creek
                    48.271
                    −117.343
                    48.329
                    −117.476
                  
                  
                    Woodward Creek
                    47.767
                    −113.880
                    47.777
                    −113.846
                  
                  
                    Wounded Buck Creek
                    48.280
                    −113.936
                    48.234
                    −113.963
                  
                  
                    Youngs Creek
                    47.445
                    −113.183
                    47.282
                    −113.314
                  
                
                (iii) Waterbodies associated with the following habitat conservation plan (HCP) totaling 209.0 km (129.9 mi) of streams and 32.2 ha (79.7 ac) of lakes and reservoirs have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the geographic area covered by the Plum Creek Native Fish Habitat Conservation Plan (HCP), including portions of Lower Clark Fork River, Middle Clark Fork River, Upper Clark Fork River, Bitterroot River, Rock Creek, Blackfoot, Clearwater, Flathead, Swan, and South Fork CHSUs.
                (iv)  Map of Unit 31, Clark Fork River Basin follows:
                
                  
                  ER18OC10.034
                
                (41) Unit 32: St. Mary River Basin
                (i) This unit consists of 34.7 km (21.6 mi) of streams and 1,669.3 ha (4,125.0 ac) of lakes and reservoirs.  The unit is located in northwestern Montana.

                (ii) Individual waterbodies in the unit are bounded by the following coordinates:
                
                
                  
                    Waterbody Name
                    Stream Begin Point or Lake CenterLatitude
                    
                    Stream Begin Point or Lake CenterLongitude
                    
                    Stream End PointLatitude
                    
                    Stream End PointLongitude
                    
                  
                  
                    Boulder Creek
                    48.776
                    −113.550
                    48.839
                    −113.460
                  
                  
                    Canyon Creek
                    48.740
                    −113.647
                    48.730
                    −113.657
                  
                  
                    Cracker Lake
                    48.744
                    −113.644
                     
                     
                  
                  
                    Divide Creek
                    48.694
                    −113.421
                    48.751
                    −113.438
                  
                  
                    Kennedy Creek
                    48.851
                    −113.604
                    48.905
                    −113.409
                  
                  
                    Lee Creek
                    48.998
                    −113.601
                    48.919
                    −113.638
                  
                  
                    Lower St. Mary Lake
                    48.796
                    −113.423
                     
                     
                  
                  
                    Middle Fork Lee Creek
                    48.998
                    −113.550
                    48.978
                    −113.585
                  
                  
                    Otatso Creek
                    48.894
                    −113.638
                    48.904
                    −113.621
                  
                  
                    Otatso Lake
                    48.892
                    −113.677
                     
                     
                  
                  
                    Red Eagle Creek
                    48.648
                    −113.510
                    48.630
                    −113.541
                  
                  
                    Red Eagle Lake
                    48.652
                    −113.507
                     
                     
                  
                  
                    Saint Mary River
                    48.756
                    −113.425
                    48.844
                    −113.418
                  
                  
                    Slide Lakes - lower pool
                    48.905
                    −113.616
                     
                     
                  
                  
                    Slide Lakes - upper pool
                    48.902
                    −113.625
                     
                     
                  
                  
                    St. Mary Lake
                    48.699
                    −113.509
                     
                     
                  
                  
                    Swiftcurrent Creek
                    48.836
                    −113.429
                    48.839
                    −113.460
                  
                
                (iii) Waterbodies associated with the following tribal lands totaling 82.1 km (51.0 mi) of streams and 886.1 ha (2,189.5 ac) of lakes and reservoirs have been excluded from critical habitat designation under section 4(b)(2) of the Act in this unit.  These are waterbodies within the areas under management by the Blackfeet Tribe, within reservation boundaries, and waterbodies that are adjacent to:
                (A) Lands held in trust by the United States for their benefit;
                (B) Lands held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
                (C) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
                (D) Fee lands within the reservation boundaries owned by individual Indians.
                (iv) Map of Unit 32, St. Mary River Basin follows:
                
                  
                  ER18OC10.035
                
                Little Kern Golden Trout (Salmo aguabonita whitei)
                California, Tulare County. Little Kern River, main channel and all streams tributary to the Little Kern River above barrier falls located on the Little Kern River one mile below the mouth of Trout Meadows Creek.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.145
                
                Woundfin (Plagopterus argentissimus)
                Legal descriptions for St. George (Utah-Arizona) and Littlefield (Arizona) were obtained from the 1987 BLM maps (Surface Management Status 30 × 60 Minute Quadrangles). Legal descriptions for Overton (Nevada-Arizona) were obtained from the 1989 BLM maps (Surface Management Status 30 × 60 Minute Quadrangles). The 100-year floodplain for many areas is detailed in Flood Insurance Rate Maps (FIRM) published by and available through the Federal Emergency Management Agency (FEMA). In areas where a FIRM is not available, the presence of alluvium soils or known high water marks can be used to determine the extent of the floodplain. Only areas of floodplain containing at least one of the constituent elements are considered critical habitat. Critical habitat designated for the woundfin is as follows:
                Utah, Washington County; Arizona, Mohave County; Nevada, Clark County. The Virgin River and its 100-year floodplain from its confluence with La Verkin Creek, Utah in T.41S., R.13W., sec.23 (Salt Lake Base and Meridian) to Halfway Wash, Nevada T.15S., R.69E., sec.6 (Salt Lake Base and Meridian).
                The primary constituent elements of critical habitat determined necessary for the survival and recovery of these Virgin River fishes are water, physical habitat, and biological environment. The desired conditions for each of these elements are further discussed below.
                Water—A sufficient quantity and quality of water (i.e., temperature, dissolved oxygen, contaminants, nutrients, turbidity, etc.) that is delivered to a specific location in accordance with a hydrologic regime that is identified for the particular life stage for each species. This includes the following:
                1. Water quality characterized by natural seasonally variable temperature, turbidity, and conductivity;
                2. Hydrologic regime characterized by the duration, magnitude, and frequency of flow events capable of forming and maintaining channel and instream habitat necessary for particular life stages at certain times of the year; and
                3. Flood events inundating the floodplain necessary to provide the organic matter that provides or supports the nutrient and food sources for the listed fishes.
                Physical Habitat—Areas of the Virgin River that are inhabited or potentially habitable by a particular life stage for each species, for use in spawning, nursing, feeding, and rearing, or corridors between such areas:
                1. River channels, side channels, secondary channels, backwaters, and springs, and other areas which provide access to these habitats;
                2. Areas inhabited by adult and juvenile woundfin include runs and pools adjacent to riffles that have sand and sand/gravel substrates;
                3. Areas inhabited by juvenile woundfin are generally deeper and slower. When turbidity is low, adults also tend to occupy deeper and slower habitats;
                4. Areas inhabited by woundfin larvae include shoreline margins and backwater habitats associated with growths of filamentous algae.

                Biological Environment—Food supply, predation, and competition are important elements of the biological environment and are considered components of this constituent element. Food supply is a function of nutrient supply, productivity, and availability to each life stage of the species. Predation and competition, although considered normal components of this environment, are out of balance due to nonnative fish species in many areas. Fourteen introduced species, including red shiner (Cyprinella lutrensis), black bullhead (Ameiurus melas), channel catfish (Ictalurus punctatus), and largemouth bass (Micropterus salmoides), compete with or prey upon the listed fishes. Of these, the red shiner is the most numerous and has been the most problematic for the listed fishes. Red shiners compete for food and available habitats and are known to prey on the eggs and early life stages of the listed fishes. Components of this constituent element include the following:
                1. Seasonally flooded areas that contribute to the biological productivity of the river system by producing allochthonous (humus, silt, organic detritus, colloidal matter, and plants and animals produced outside the river and brought into the river) organic matter which provides and supports much of the food base of the listed fishes; and

                2. Few or no predatory or competitive nonnative species in occupied Virgin River fishes' habitats or potential reestablishment sites.
                
                  Note:
                  The map provided is for informational purposes only.
                
                
                  ER26JA00.001
                
              
              [42 FR 47840, Sept. 22, 1977]
              
                Editorial Notes:
                1. For Federal Register citations affecting § 17.95, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
                2. The remainder of § 17.95 appears in 50 Part 17, § 17.95(f) to end of § 17.95.
              
              § 50.95(e), Nt.
              
                Effective Date Note:

                At 85 FR 61631, Sept. 30, 2020, § 17.95(e) was amended by adding an entry for “Trispot Darter (Etheostoma trisella)” immediately following the entry for “Slackwater Darter (Etheostoma boschungi)”, effective Oct. 30, 2020. For the convenience of the user, the added text is set forth as follows:
                
                  
                    § 17.95
                    Critical habitat—fish and wildlife.
                    
                    (e) Fishes.
                      
                    
                    Trispot Darter (Etheostoma Trisella)
                    (1) Critical habitat units are depicted for St. Clair, Etowah, Cherokee, and Calhoun Counties, Alabama; Bradley and Polk Counties, Tennessee; and Whitfield, Murray, and Gordon Counties, Georgia, on the maps in this entry.
                    (2) Within these areas, the physical or biological features essential to the conservation of the trispot darter consist of the following components:

                    (i) Geomorphically stable, small to medium streams with detritus, woody debris, and stands of water willow (Justicia americana) over stream substrate that consists of small cobble, pebbles, gravel, and fine layers of silt; and intact riparian cover to maintain stream morphology and reduce erosion and sediment inputs.
                    (ii) Adequate seasonal water flows, or a hydrologic flow regime (which includes the severity, frequency, duration, and seasonality of discharge over time) necessary to maintain appropriate benthic habitats and to maintain and create connectivity between permanently flowing streams with associated streams that hold water from November through April, providing connectivity between the darter's spawning and summer areas.
                    (iii) Water and sediment quality (including, but not limited to, conductivity; hardness; turbidity; temperature; pH; ammonia; heavy metals; pesticides; animal waste products; and nitrogen, phosphorus, and potassium fertilizers) necessary to sustain natural physiological processes for normal behavior, growth, and viability of all life stages.
                    (iv) Prey base of aquatic macroinvertebrates.
                    (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on October 30, 2020. In addition, any lands that are perennially dry areas that are located within the critical habitat boundaries shown on the maps in this entry are not designated as critical habitat.
                    (4) Critical habitat map units. Data layers defining map units were created using Universal Transverse Mercator (UTM) Zone 16N coordinates and species' occurrence data. The hydrologic data used in the maps were extracted from U.S. Geological Survey National Hydrography Dataset High Resolution (1:24,000 scale) using Geographic Coordinate System North American 1983 coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at http://www.regulations.gov under Docket No. FWS-R4-ES-2018-0073.
                    (5) Note: Index map follows:
                    
                      
                      ER30SE20.003
                    
                    (6) Unit 1: Big Canoe Creek, St. Clair County, Alabama.
                    (i) General Description: Unit 1 consists of 41 stream miles (mi) (66 kilometers (km)) in St. Clair County, Alabama, from approximately 3.5 mi (5.6 km) upstream of Pinedale Road, west of Ashville, Alabama, to approximately U.S. Highway (Hwy.) 11. In addition to Big Canoe Creek, Unit 1 includes the westernmost portion of Little Canoe Creek to State Hwy. 174 and all of its associated tributaries. Unit 1 also includes all low-elevation areas (5,286 acres (ac) (2,139 hectares (ha))) containing channels that hold water from November through April beginning 0.5 mi (0.8 km) upstream of County Road 31 upstream to the U.S. Hwy. 11 crossing with Big Canoe Creek, approximately 0.70 mi (1.1 km) downstream of the Interstate 59 (I-59) crossing with the Left Hand Prong Little Canoe Creek, and the State Hwy. 174 crossing with Little Canoe Creek and Stovall Branch.
                    (ii) Map of Unit 1 follows:
                    
                      ER30SE20.004
                    
                    
                    (7) Unit 2: Ballplay Creek, Etowah, Cherokee, and Calhoun Counties, Alabama.
                    (i) Unit 2 consists of 17 stream mi (27 km) of Ballplay Creek in Etowah, Cherokee, and Calhoun Counties, Alabama, and 2,527 ac (1,023 ha) of ephemeral spawning habitat. Unit 2 begins upstream of a wetland complex located at the border between Etowah and Cherokee Counties approximately at County Road 32, and continues upstream approximately to the U.S. Hwy. 278 crossing over Ballplay Creek in Calhoun County, Alabama. Unit 2 includes all low-elevation areas containing channels that hold water from November through April beginning upstream of the wetland complex located at the border between Etowah and Cherokee Counties approximately 0.60 mi (1 km) southwest of County Road 32, extending upstream to the confluence of Ballplay and Little Ballplay Creeks and to the west along Rocky Ford Road and Alford Road.
                    (ii) Map of Unit 2 follows:
                    
                      
                      ER30SE20.005
                    
                    (8) Unit 3: Conasauga River, Bradley and Polk Counties, Tennessee, and Whitfield and Murray Counties, Georgia.

                    (i) Unit 3 consists of 57 stream mi (92 km) and 1,400 ac (567 ha) of ephemeral wetland spawning habitat in Whitfield and Murray Counties, Georgia, and Polk and Bradley Counties, Tennessee. Unit 3 begins in the Conasauga River upstream of the mouth of Coahulla Creek and continues upstream to the mouth of Minneawauga Creek. Unit 3 also includes Mill Creek, from its confluence with the Conasauga River in Bradley County, Tennessee, upstream to the first impoundment on Mill Creek approximately at Green Shadow Road SE; Old Fort Creek, from Ladd Springs Road SE in Polk County, Tennessee, to its confluence with Mill Creek in Bradley County, Tennessee; and Perry Creek, from its headwaters (approximately 0.35 mi (0.6 km) upstream of Tennga Gregory Road) to its confluence with the Conasauga River in Murray County, Georgia, and both of its tributaries. Unit 3 includes all low-elevation areas containing channels that hold water from November through April, beginning from the confluence of the Conasauga River and Shears Branch (west of U.S. Hwy. 411 in Polk County, Tennessee) to approximately 0.30 mi (0.5 km) downstream of the confluence of the Conasauga River and Perry Creek; Mill Creek from Hicks Tanyard Road downstream to its confluence with the Conasauga River; Old Fort Creek from Hicks Tanyard Road to its confluence with Mill Creek; and Perry Creek.
                    (ii) Map of Unit 3 follows:
                    
                      
                      ER30SE20.006
                    
                    (9) Unit 4: Mill Creek, Whitfield County, Georgia.
                    (i) Unit 4 consists of 9.4 stream mi (15.1 km) of Mill Creek in Whitfield County, Georgia. Unit 4 begins at the confluence of Mill Creek with Coahulla Creek and continues upstream along Mill Creek for approximately 9.4 mi (15.1 km) to the U.S. Hwy. 41 crossing.
                    (ii) Map of Unit 4 follows:
                    
                      
                      ER30SE20.777
                    
                    (10) Unit 5: Coahulla Creek, Whitfield County, Georgia, and Bradley County, Tennessee.

                    (i) Unit 5 consists of 26 stream mi (42 km) of Coahulla Creek and 716 ac (290 ha) of ephemeral spawning habitat in Whitfield County, Georgia, and Bradley County, Tennessee. Unit 5 begins immediately upstream of the Prater Mill dam upstream of State Hwy. 2 in Georgia. The unit continues upstream for approximately 26 mi (42 km) to Ramsey Bridge Road SE and includes ephemeral wetland habitat from 0.5 mi (0.8 km) downstream of Hopewell Road to approximately 0.5 mi (0.8 km) upstream of McGaughey Chapel Road.
                    (ii) Map of Unit 5 follows:
                    
                      ER30SE20.008
                    
                    (11) Unit 6: Coosawattee River, Gordon and Murray Counties, Georgia.

                    (i) Unit 6 consists of 25 stream mi (40.2 km) of the Coosawattee River beginning at the confluence with the Conasauga River in Gordon County, Georgia. The unit continues upstream to Old Highway 411 downstream of Carters Lake Reregulation Dam in Murray County, Georgia.
                    (ii) Map of Unit 6 follows:
                    
                      ER30SE20.009
                    
                    
                  
                
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      50 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
        2015
        50 CFR
        80 FR
        Page
        Chapter I
        17.95 (e) amended
        9150, 76249
      
      
        2016
        50 CFR
        80 FR
        Page
        Chapter I
        17.95 (d) amended
        29375, 59090
        (e) amended
        36784, 69336
      
      
        2017
        50 CFR
        82 FR
        Page
        Chapter I
        17.95 (e) amended; CFR correction
        23739
      
      
        2018
        50 CFR
        83 FR
        Page
        Chapter I
        17.95 (d) amended
        278
        (d) amended
        18703
        (e) amended
        18704
      
      
        2019
        50 CFR
        84 FR
        Page
        Chapter I
        17.95 (c) amended
        52800
        (e) amended
        19878, 25003
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        50 CFR
        85 FR
        Page
        Chapter I
        17.95 (c) amended
        11262, 37588
        (e) amended
        35594
        (e) amended; eff. 10-30-20
        61631
      
      ○
    
  
